Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1 of 1120 PageID #: 2916



                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE
In re:                                                         )   Chapter 11
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                        )   Case No. 19-11466 (KG)
                                                               )
                                      Debtors.                 )   Jointly Administered
                                                               )
UNITED STATES OF AMERICA                                       )
                                                               )
                                      Appellant,               )   BAP No. 19-51
                                                               )
                          v.                                   )   Case No. 19-cv-01711-RGA
                                                               )
CENTER CITY HEALTHCARE, LLC d/b/a                              )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,                         )
                                                               )
                                      Appellees.               )

                  APPENDIX TO ANSWERING BRIEF OF APPPELLEE CENTER CITY
                  HEALTHCARE, LLC, d/b/a HAHNEMANN UNIVERSITY HOSPITAL

                            SAUL EWING ARNSTEIN & LEHR LLP
  Mark Minuti (DE Bar No. 2659)              Jeffrey C. Hampton
  Monique B. DiSabatino (DE Bar No. 6027)    Adam H. Isenberg
  1201 N. Market Street, Suite 2300          Aaron S. Applebaum (DE Bar No. 5587)
  P.O. Box 1266                              Centre Square West
  Wilmington, DE 19899                       1500 Market Street, 38th Floor
  Telephone: (302) 421-6800                  Philadelphia, PA 19102
  Fax: (302) 421-5873                        Telephone: (215) 972-7777
  mark.minuti@saul.com                       Fax: (215) 972-7725
  monique.disabatino@saul.com                jeffrey.hampton@saul.com
                                             adam.isenberg@saul.com
                                             aaron.applebaum@saul.com


  Dated: November 5, 2019


  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.


  36162629.1 11/05/2019
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 2 of 1120 PageID #: 2917



                                   INDEX OF DOCUMENTS RELATING TO
                         APPENDIX TO ANSWERING BRIEF OF APPELLEE CENTER CITY
                           HEALTHCARE, d/b/a HAHNEMANN UNIVERSITY HOSPITAL

 Tab            Bankr.     Document                                                                Page
                Docket No.
                / Date
 1              142 /          Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding     00001
                July 9,        Procedures Relating to the Sale of the Debtors’ Residents Program
                2019           Assets, Including Approving a Break-Up Fee, (B) Establishing
                               Procedures Relating to the Assumption and Assignment of Certain
                               Executory Contracts, Including Notice of Proposed Cure
                               Amounts, and (C) Approving the Form and Manner of Notice
                               Relating Thereto, and (D) Scheduling a Hearing to Consider the
                               Proposed Sale; and (II)(A) Approving the Sale of the Debtors’
                               Residents Program Assets Free and Clear of Liens, Claims,
                               Encumbrances and Interests, and (B) Authorizing the Assumption
                               and Assignment of Certain Executory Contracts; and (III)
                               Granting Related Relief
 2              188 /          Limited Objection of the United States to Debtors’ Motion for       00098
                July 15,       Entry of Orders (I)(A) Establishing Bidding Procedures Relating
                2019           to the Sale of the Debtors’ Residents Program Assets, Including
                               Approving a Break-Up Fee, (B) Establishing Procedures Relating
                               to the Assumption and Assignment of Certain Executory
                               Contracts, Including Notice of Proposed Cure Amounts, and (C)
                               Approving the Form and Manner of Notice Relating Thereto, and
                               (D) Scheduling a Hearing to Consider the Proposed Sale; and
                               (II)(A) Approving the Sale of the Debtors’ Residents Program
                               Assets Free and Clear of Liens, Claims, Encumbrances and
                               Interests, and (B) Authorizing the Assumption and Assignment of
                               Certain Executory Contracts; and (III) Granting Related Relief
 3              246 /          Certification of Counsel Regarding Asset Purchase Agreement and     00110
                July 19,       Revised Order (I)(A) Establishing Bidding Procedures Relating to
                2019           the Sale of the Debtors’ Residents Program Assets, Including
                               Approving a Break-Up Fee, (B) Establishing Procedures Relating
                               to the Assumption and Assignment of Certain Executory
                               Contracts, Including Notice of Proposed Cure Amounts, (C)
                               Approving the Form and Manner of Notice Relating Thereto, and
                               (D) Scheduling a Hearing to Consider the Proposed Sale
 4              249 /          Order (I)(A) Establishing Bidding Procedures Relating to the Sale   00267
                July 19,       of the Debtors’ Resident Program Assets, Including Approving a
                2019           Break-Up Fee, (B) Establishing Procedures Relating to the
                               Assumption and Assignment of Certain Executory Contracts,
                               Including Notice of Proposed Cure Amounts, (C) Approving Form
                               and Manner of Notice Relating Thereto, and (D) Scheduling a
                               Hearing to Consider the Proposed Sale


 36162629.1 11/05/2019
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 3 of 1120 PageID #: 2918



 5              363 /        Objection of the United States to Debtors’ Motion for Entry of 00325
                August 5,    Order Approving the Sale of the Debtors’ Resident Program
                2019         Assets Free and Clear of All Liens, Claims, Encumbrances, and
                             Interests to the Stalking Horse Bidder on the Terms of the Stalking
                             Horse Bid as Set Forth in the Stalking Horse Sale Agreement
 6              590 /        Certification of Counsel Regarding Auction Relating to the Sale 00338
                August 29,   of the Debtors’ Residents Program Assets
                2019

 7              633 /        Objection of the United States to Debtors’ Motion for Entry of 00494
                September    Order Approving the Sale of the Debtors’ Resident Program
                4, 2019      Assets Free and Clear of All Liens, Claims, Encumbrances, and
                             Interests to Jefferson as Set Forth in the Asset Purchase
                             Agreement
 8              671 /        Limited Objection to Proposed Sale Order                       00558
                September
                6, 2019

 9              681 /        Order Under 11 U.S.C. § 105, 106, 363, 365, 503, 507, and 525 00562
                September    (A) Approving Asset Purchase Agreement with Thomas Jefferson
                10, 2019     University Hospitals, Inc., (B) Authorizing Sale of Certain of
                             Debtor’s Assets Free and Clear of Interests, (C) Authorizing
                             Assumption and Assignment of Certain of the Debtor’s Executory
                             Contracts, and (D) Granting Related Relief
 10             n/a          Transcript of Omnibus Hearing Before the Honorable Kevin Gross 00791
                             United States Bankruptcy Judge (September 4, 2019)


 11             n/a          Transcript of Hearing Before the Honorable Kevin Gross United 00995
                             States Bankruptcy Judge (September 5, 2019)


 12             n/a          Exhibit D-5 from Bankruptcy Court Hearing of September 4, 2019 01091
                             – Provider Agreement


 13             n/a          Department of Health and Human Services, Centers for Medicare 1092
                             and Medicaid Services – Final rule with comment period (relevant
                             pages only)




                                                   -3-
 36162629.1 11/05/2019
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 4 of 1120 PageID #: 2919




                                   TAB 1
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            5 of 1120
                                                                 1 of 28
                                                                       PageID #: 2920



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                       )
     In re:                            ) Chapter 11
                                       )
     CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
     HAHNEMANN UNIVERSITY HOSPITAL, et )
     al., 1                            ) Jointly Administered
                                       )
                         Debtors.      )
                                       )

           DEBTORS’ MOTION FOR ENTRY OF ORDERS (I)(A) ESTABLISHING
         BIDDING PROCEDURES RELATING TO THE SALE OF THE DEBTORS’
       RESIDENT PROGRAM ASSETS, INCLUDING APPROVING A BREAK-UP FEE,
          (B) ESTABLISHING PROCEDURES RELATING TO THE ASSUMPTION
        AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS, INCLUDING
         NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM AND
         MANNER OF NOTICE RELATING THERETO, AND (D) SCHEDULING A
     HEARING TO CONSIDER THE PROPOSED SALE; (II)(A) APPROVING THE SALE
      OF THE DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL
      LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, AND (B) AUTHORIZING
            THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
                 CONTRACTS; AND (III) GRANTING RELATED RELIEF

              Center City Healthcare, LLC d/b/a Hahnemann University Hospital (“CCH”) and its

 affiliated debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

 chapter 11 cases (the “Chapter 11 Cases”), by and through their proposed undersigned counsel,

 file this motion (the “Motion”), pursuant to sections 105, 363, 365, 503 and 507 of title 11 of the

 United States Code, 11 U.S.C. §§ 101 – 1532 (the “Bankruptcy Code”), for the entry of: (I) an

 order, substantially in the form attached hereto as Exhibit A (the “Bidding Procedures


 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
              Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
              PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
              Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
              Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
              (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
              230 North Broad Street, Philadelphia, Pennsylvania 19102.



 35587432.3 07/09/2019
                                                                                                          Appx. 00001
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            6 of 1120
                                                                 2 of 28
                                                                       PageID #: 2921



 Order”), (a) establishing bidding procedures (the “Bidding Procedures”) relating to the sale of

 certain of the Debtors’ assets (as defined in paragraph 26 below, the “Residents Program

 Assets”), including approving a break-up fee, (b) establishing procedures (the “Assumption and

 Assignment Procedures”) relating to the assumption and assignment of certain executory

 contracts (the “Assumed Contracts”), including notice of proposed cure amounts, (c) approving

 the form and manner of notice relating thereto, and (d) scheduling a hearing (the “Sale

 Hearing”) for approval of a sale (the “Sale”); and (II) an order (the “Sale Order”), 2

 (a) approving the Sale of the Residents Program Assets free and clear of all liens, claims,

 encumbrances and interests (collectively, “Interests”); (b) authorizing the assumption and

 assignment of the Assumed Contracts in connection therewith; and (c) granting related relief. In

 support of the Motion, the Debtors respectfully represent as follows:

                                         PRELIMINARY STATEMENT

             1.          This Motion is designed the facilitate the transition of the Debtors’ residents and

 fellows who are currently training at Hahnemann University Hospital (“Hahnemann”) to

 alternative hospitals and provides the best opportunity for the continuity of programs for the

 residents and fellows.

             2.          As detailed in the First Day Declaration (defined below), the Debtors’ operations

 primarily consist of two hospital facilities in Philadelphia, Pennsylvania – Hahnemann and St.

 Christopher’s Hospital for Children.

             3.          The Debtors commenced these cases, among other reasons, because of ongoing,

 unsustainable losses at Hahnemann, and therefore to implement and facilitate an orderly closure

 of Hahnemann while ensuring patient safety and quality patient care.

 2
             The Debtors will file the applicable form of Sale Order as soon as practicable after such documents are
             negotiated with the purchaser in consultation with the Official Committee of Unsecured Creditors (if any).


                                                            2
 35587432.3 07/09/2019
                                                                                                           Appx. 00002
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            7 of 1120
                                                                 3 of 28
                                                                       PageID #: 2922



             4.          Attendant with the myriad of issues involved in the closure of Hahnemann is the

 effect such closure has had and will continue to have on the approximately 583 residents and

 fellows (collectively, the “Residents”) training as part of the 35 accredited residency and

 fellowship programs at Hahnemann.

             5.          With these concerns in mind, a prompt postpetition marketing and sale process for

 the Residents Program Assets is essential to ensure that Hahnemann’s Residents are afforded an

 opportunity to continue their training without significant interruption while also maximizing the

 value of the Residents Program Assets for the benefit of the Debtors’ estates, creditors and other

 stakeholders. Approval of the Bidding Procedures is a critical and necessary step, which is

 designed to permit a fair and reasonable marketing process, on an accelerated basis, to obtain the

 best offer for the Debtors’ Residents Program Assets while protecting the interests of patients

 and the Residents.

             6.          The Debtors, with the assistance of their advisors, considered all strategic options

 and concluded that a sale in accordance with the Bidding Procedures set forth herein is the best

 way to maximize the value of the Residents Program Assets, yield the best recovery for

 creditors, and promote and ensure the best interests of Residents.

             7.          As a result of these efforts, the Debtors executed a letter of intent (the “Stalking

 Horse LOI”) with Tower Health (“Tower Health” or the “Stalking Horse Bidder”) for the

 purchase of the Residents Program Assets, which include Hahnemann’s: (a) National provider

 Identifiers (general and psych) and Medicare provider number and agreement; (b) the

 Pennsylvania Department of Health license to operate an acute care hospital; and

 (c) Hahnemann’s programs for training Residents (the “Programs”). The Stalking Horse LOI

 provides for a purchase price of $7.5 million, subject to certain adjustments, and includes a



                                                          3
 35587432.3 07/09/2019
                                                                                                   Appx. 00003
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            8 of 1120
                                                                 4 of 28
                                                                       PageID #: 2923



 guarantee that Tower Health will assume responsibility for the training of all Hahnemann’s

 Residents, including the right to be placed in one of six of Tower Health’s hospitals, except for a

 limited number of Programs to be specified in the definitive purchase documentation that will be

 closed by Hahnemann prior to the consummation of the transaction. Alternatively, the Stalking

 Horse LOI contemplates that Residents may voluntarily accept a position elsewhere.

             8.          As described herein, the Debtors seek approval of the Bidding Procedures and the

 Sale on an expedited timeline as required by the Stalking Horse Bidder as necessary to effectuate

 the transition of the Residents. The Debtors submit that the nature of the relief requested and the

 protections proposed to be granted herein to the Residents supports this accelerated timeframe

 and should be approved.

                                         JURISDICTION AND VENUE

             9.          The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334, and the Amended Standing Order of Reference from the United States District Court

 for the District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28

 U.S.C. § 157(b) and, pursuant to Rule 9013–1(f) of the Local Rules of Bankruptcy Practice and

 Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

 Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

 matter to the extent that it is later determined that the Court, absent consent of the parties, cannot

 enter final orders or judgments consistent with Article III of the United States Constitution.

 Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             10.         The statutory and legal predicates for the relief sought herein are sections 105,

 363, 365, 503 and 507 of the Bankruptcy Code, Rules 2002, 6004, 6006, 9007, and 9014 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1 and

 6004-1 of the Local Rules.

                                                         4
 35587432.3 07/09/2019
                                                                                                Appx. 00004
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            9 of 1120
                                                                 5 of 28
                                                                       PageID #: 2924



                                                    BACKGROUND

             11.         On June 30, 2019 and July 1, 2019 (the “Petition Date”), each of the Debtors

 commenced a case under chapter 11 of the Bankruptcy Code. The Debtors are operating their

 businesses and managing their properties as debtors in possession pursuant to sections 1107(a)

 and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

 been made in the Chapter 11 Cases, and no committees have been appointed or designated.

             12.         A description of the Debtors’ businesses, the reasons for commencing the Chapter

 11 Cases, the relief sought from the Court, and the facts and circumstances supporting this

 Motion are set forth in the Declaration of Allen Wilen in Support of First Day Relief (the “First

 Day Declaration”) 3 [D.I. 2].

                                               RELIEF REQUESTED

             13.         By this Motion, the Debtors seek entry of the Bidding Procedures Order,

 substantially in the form attached hereto as Exhibit A: (a) approving the proposed Bidding

 Procedures attached hereto as Exhibit B, including approval of the Break-Up Fee as allowed

 administrative expenses with priority pursuant to section 503(b) and 507(a)(2) of the Bankruptcy

 Code; (b) establishing the Assumption and Assignment Procedures, including notice of proposed

 cure amounts; (c) approving the form and manner of notice of all procedures, protections,

 schedules, and agreements; and (d) scheduling the Sale Hearing to approve the Sale.

             14.         The Debtors also seek entry of the Sale Order: 4 (a) approving the sale of the

 Debtors’ Residents Program Assets free and clear of all Interests; and (b) authorizing the

 assumption and assignment of certain executory contracts and unexpired leases.

 3
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the First Day
             Declaration.
 4
             The proposed form of Sale Order will be filed with the Court on the date that is one (1) calendar day prior to
             the Sale Hearing.


                                                              5
 35587432.3 07/09/2019
                                                                                                               Appx. 00005
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                           10 of 61120
                                                                   of 28PageID #: 2925



              15.         Contemporaneously herewith, the Debtors have filed a motion seeking to have

 this motion heard on shortened notice pursuant to Rule 2002 and Local Rules 6004-1(c) and

 9006-1(e) (the “Motion to Shorten”).

                                             THE PROPOSED SALE

 A.           The Debtors’ Marketing Efforts

              16.         As set forth more fully in the First Day Declaration, Hahnemann is a 496-bed

 tertiary care academic medical center in center city Philadelphia. It has a long history of

 providing healthcare services, dating back to 1848. Hahnemann is fully accredited by the Joint

 Commission and historically has provided a range of specialty services, including Level I adult

 trauma, kidney and liver transplantation, OB/GYN services, medical and radiation oncology,

 minimally invasive robotic surgery, neonatal intensive care unit services, bariatric surgery,

 bloodless medicine and surgery and renal dialysis, among other inpatient and outpatient services.

              17.         Hahnemann is also the primary teaching hospital for Drexel University d/b/a

 Drexel University College of Medicine (“DUCOM”).                       Hahnemann’s Graduate Medical

 Education Residency Program is one of the largest in the United States, including approximately

 583 residents and fellows practicing in a wide range of medical specialties, as well as training

 numerous rotating medical students and nursing students.

              18.         In early June, 2019, the Debtors retained SSG Advisors, LLC (“SSG”) to assist in

 pursuing a financing, sale or restructuring transaction. Immediately upon its retention, SSG

 developed marketing materials, including a “teaser” and a confidential information

 memorandum. SSG also established an electronic data room containing key information for

 parties to conduct in depth due diligence on Hahnemann.




                                                          6
  35587432.3 07/09/2019
                                                                                                Appx. 00006
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                           11 of 71120
                                                                   of 28PageID #: 2926



              19.         As described in the First Day Declaration, to date, no party has expressed an

 interest in acquiring Hahnemann’s assets as a going concern, leading to the Debtors’

 determination that it is necessary and appropriate to implement an orderly closure of

 Hahnemann. However, while the Debtors’ prepetition marketing efforts did not result in a going

 concern buyer for Hahnemann, they did result in the successful execution of the Stalking Horse

 LOI with respect to the Residents Program Assets, which includes critical protections for the

 Residents as described herein.

              20.         Through the Stalking Horse LOI, and subject to the execution of a definitive

 asset purchase agreement, Tower Health agreed to act as the Stalking Horse Bidder for the sale

 of the Residents Program Assets for a purchase price of $7.5 million, subject to adjustments,

 including, notably, guaranteed placement opportunities for Residents. A copy of the Stalking

 Horse LOI is attached hereto as Exhibit C. 5

              21.         Tower Health operates six (6) hospitals in the region, including Brandywine

 Hospital in Coatesville, Pennsylvania, Chestnut Hill Hospital, in Philadelphia, Pennsylvania,

 Jennersville Hospital in West Grove, Pennsylvania, Phoenixville Hospital in Phoenixville,

 Pennsylvania, Pottstown Hospital, in Pottstown, Pennsylvania, and Reading Hospital, in

 Reading, Pennsylvania (collectively, the “Tower Health Hospitals”).

 B.           The Primary Terms of the Stalking Horse LOI

              22.         The Stalking Horse LOI contemplates the sale of the Residents Program Assets to

 the Stalking Horse Bidder, subject to higher and better bids, on the following material terms:

              23.         Seller: Debtor CCH (in such capacity, “Seller”).



 5
              To preserve confidentiality, Schedules A and B to the Stalking Horse LOI are not included with the filing.
              The information contained therein will be addressed in connection with the confidentiality provisions of the
              proposed Bidding Procedures and, as applicable, the filing of the Stalking Horse Sale Agreement.


                                                              7
  35587432.3 07/09/2019
                                                                                                              Appx. 00007
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                           12 of 81120
                                                                   of 28PageID #: 2927



              24.         Purchaser: Tower Health or one of its subsidiary entities (in such capacity, the

 “Purchaser”).

              25.         Purchase Price (Stalking Horse LOI ¶4): $7.5 million (“Base Purchase Price”)

 in cash at closing, subject to a $500,000 purchase price adjustment on account of the amount

 paid by Purchaser to Seller on June 28, 2019 as consideration for the Medicare GME Affiliation

 Agreement for July 1, 2019 through June 30, 2020, In addition, the amount of $3 million (the

 “Escrow Amount”) will be withheld from the Base Purchase Price and placed into an escrow

 account with a third-party financial institution (the “Escrow Account”) to cover the following

 losses, damages and expenses: (a) the Tail Coverage Costs, 6 (b) the CMS Discharge Amount, 7

 (c) the Cure Amounts, 8 and (d) the Indemnity Amounts. 9 To the extent there are any funds

 remaining in the Escrow Account on the date that is the one-year anniversary of the Closing

 Date, the remaining funds will be returned to the Seller. If the sum of the Tail Coverage Costs,

 the CMS Discharge Amount and the Cure Amounts exceeds the Escrow Amount, each of the

 Purchaser and Seller has the right to terminate the Stalking Horse Sale Agreement (defined

 below).

              26.         Residents Program Assets (Stalking Horse LOI ¶ 1): The Stalking Horse LOI

 provides that the Purchaser will acquire Hahnemann’s: (a) National Provider Identifiers (general

 6
              As set forth in the Stalking Horse LOI, the Tail Coverage Costs refer to certain of the Stalking Horse
              Bidder’s cost of a reporting endorsement (tail coverage) to insure against professional liabilities of
              Continuing Residents related to the period of Seller’s ownership and operation of Hahnemann. If the cost
              of such endorsement exceeds $100,000 in the aggregate, any and all amounts in excess of $100,000 are
              deemed “Tail Coverage Costs.” See Stalking Horse LOI at ¶ 7(b).
 7
              As set forth in the Stalking Horse LOI, the CMS Discharge Amount refers to the limitation agreed to by the
              Centers for Medicare and Medicaid Services (the “CMS”) with respect to the amount of claims of offset or
              recoupment. See Stalking Horse LOI at ¶ 7(d).
 8
              As set forth in the Stalking Horse LOI, the Cure Amounts refer to the cure amounts related to assumed and
              assigned contracts that are part of the Assets. See Stalking Horse LOI at ¶ 7(c).
 9
              As set forth in the Stalking Horse LOI, the Indemnity Amounts refers to all loss, damages and expense
              arising out of third party claims for Seller’s acts or omissions arising out of the Residents Program Assets.
              See Stalking Horse LOI at ¶ 9.


                                                               8
  35587432.3 07/09/2019
                                                                                                               Appx. 00008
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                           13 of 91120
                                                                   of 28PageID #: 2928



 and psych) and Medicare provider number and agreement; (b) the Pennsylvania Department of

 Health license to operate an acute care hospital; and (c) to the extent assignable or transferrable,

 Hahnemann’s Programs, so that one or more of the Tower Health Hospitals will become the

 principal training site for all the Programs, except for a limited number of Programs that will be

 closed by Hahnemann prior to Closing.

              27.         Excluded Assets (Stalking Horse LOI ¶ 2): The Stalking Horse LOI provides that

 the Purchaser will not acquire any assets other than those described in section 1, and specifically

 excludes cash and accounts receivable. The Stalking Horse LOI also provides that the Purchaser

 will not acquire or assume any present or future obligation or liability of Seller, including with

 respect to trade accounts payable, employee obligations, 10 obligations under contracts other than

 Assumed Contracts, debt obligations, tax obligations, environmental obligations and any other

 obligations arising prior to the Closing Date (defined below).

              28.         Residents (Stalking Horse LOI ¶ 3): Most importantly, the Purchaser will assume

 responsibility for the continued training of the Residents, and will give each Resident the right to

 be placed in one of the Tower Health Hospitals or to accept a position elsewhere. Either the

 Debtors or the Purchaser, as applicable, will release the related cap on Medicare reimbursement

 on a temporary basis for those current Residents who elect to complete their training elsewhere.

 Purchaser will provide free housing for applicable Residents who continue with the Purchaser (as

 defined in the Stalking Horse LOI, the “Continuing Residents”). Purchaser will also seek to

 transfer the faculty with whom the Residents have been training to ensure that the Residents’

 training cohort remains intact.



 10
              Notwithstanding the exclusion of employee-related obligations, the Stalking Horse LOI provides that,
              subject to the Stalking Horse Bidder’s completion of due diligence, Stalking Horse Bidder may elect to
              assume Seller’s employment agreements with Continuing Residents.


                                                            9
  35587432.3 07/09/2019
                                                                                                         Appx. 00009
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            14 of10
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2929



              29.         The Stalking Horse LOI further provides that the Seller and Stalking Horse

 Bidder will work cooperatively to determine clinical rotation assignments for Continuing

 Residents, with such assignments to commence as soon as practicable after the execution of the

 Stalking Horse Sale Agreement.

              30.         Closing and Other Deadlines (Stalking Horse LOI ¶¶ 8 and 16): The Stalking

 Horse LOI requires the execution of a definitive purchase agreement (the “Stalking Horse Sale

 Agreement”) 11 by July 12, 2019 and entry of the Bidding Procedures Order by July 17, 2019.

 The Stalking Horse LOI provides that closing shall occur by August 1, 2019 or such later date as

 is required to obtain necessary government and regulatory approvals as the Stalking Horse

 Bidder and Seller shall mutually agree.

              31.         Break-Up Fee (Stalking Horse LOI ¶5): The Stalking Horse LOI provides that,

 subject to Court approval as part of the Bidding Procedures Order, the Debtors will be required

 to pay the Stalking Horse Bidder a fee (the “Break-Up Fee”) in the amount of $225,000, if the

 Stalking Horse Sale Agreement is not approved by the Court and the offer of a third party for the

 Residents Program Assets is approved by the Court and the Debtors close on such third-party

 sale instead of the Sale to the Stalking Horse Bidder.

              32.         “Fiduciary Duty” Out: The Bidding Procedures provide that, “[n]othing in these

 Bidding Procedures shall require the Debtors’ board of managers to take any action, or to refrain

 from taking any action, with respect to these Bidding Procedures, to the extent the Debtors’

 board of managers determines, or based on the advice of counsel, that taking such action, or

 refraining from taking such action, as applicable, is required to comply with applicable law or its

 fiduciary obligations under applicable law . . . .”


 11
              The Debtors will file a copy of the Stalking Horse Sale Agreement promptly after it is executed.


                                                             10
  35587432.3 07/09/2019
                                                                                                                 Appx. 00010
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            15 of11
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2930



 C.           The Bidding Procedures

              33.         The Bidding Procedures, which are attached hereto as Exhibit B, are designed to

 maximize value for the Debtors’ estates and promote the interest of Residents, while effectuating

 an expeditious sale of the Residents Program Assets.                          Among other things, the Bidding

 Procedures set forth procedures for interested parties to access due diligence, the manner in

 which bidders and bids become “qualified,” the receipt and negotiation of bids received, the

 conduct of any auction, the selection and approval of an ultimately successful bidder (the

 “Successful Bidder”), and the deadlines with respect to the foregoing.

              34.         Certain of the salient terms of the Bidding Procedures are highlighted below: 12

       •      Key Proposed Dates (subject to the Court’s availability):

                               Milestone                                             Proposed Date

  Deadline for Entry of the Bidding Procedures                                         July 17, 2019
  Order
  Deadline to Object to Approval of the Sale to the                      4:00 p.m. (prevailing Eastern Time)
  Stalking Horse Bidder                                                           on July 26, 2019
  Bid Deadline                                                           4:00 p.m. (prevailing Eastern Time)
                                                                                  on July 26, 2019
  Auction (if necessary)                                                10:00 a.m. (prevailing Eastern Time)
                                                                                 on July 30, 2019
  Sale Hearing                                                                         July 31, 2019

  Deadline to Object to conduct of the Auction and                       (may be raised at the Sale Hearing)
  Sale to a Successful Bidder Other than the
  Stalking Horse Bidder




 12
              The summary of the terms contained in this Motion is qualified in its entirety by reference to the provisions
              of the Bidding Procedures. In the event of any inconsistencies between the provisions of the Bidding
              Procedures and the summary set forth herein, the terms of the Bidding Procedures shall govern. Unless
              otherwise defined in the summary set forth in the accompanying text, capitalized terms shall have the
              meanings ascribed to them in the Bidding Procedures.



                                                              11
  35587432.3 07/09/2019
                                                                                                               Appx. 00011
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            16 of12
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2931




  Sale Closing (i.e., the Outside Date)                                          August 1, 2019 13


       •      Auction Qualification Process: As set forth in further detail in the Bidding Procedures,
              a Qualified Bidder must, among other requirements, (a) deliver financial statements
              demonstrating the financial capability of the bidder to consummate the sale, (b) propose a
              purchase price for the Residents Program Assets, that in the Debtors’ reasonable business
              judgment, has a value that equals or exceeds $7,725,000 (i.e., the sum of (i) the Base
              Purchase Price set forth in the Stalking Horse LOI plus the Break-Up Fee); (c) provide a
              good faith deposit in the amount of ten percent (10%) of the purchase price; (d) provide
              an executed non-contingent sale agreement on the same or better terms as those contained
              in the Stalking Horse Sale Agreement to be filed with the Court; and (e) include a
              detailed proposal with regard to the treatment and protections proposed for Residents.

       •      Auction and Sale Procedures: If the Debtors receive more than one Qualified Bid by
              the Bid Deadline, the Debtors shall conduct an Auction at the offices of proposed counsel
              for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre Square West, 1500 Market
              Street, 38th Floor, Philadelphia, PA 19102, or such other place and time as the Debtors
              shall notify in writing all Qualified Bidders that have submitted Qualified Bids. If the
              Debtors do not receive any Qualified Bid (other than the Stalking Horse Bid) on or prior
              to the Bid Deadline, the Debtors shall promptly cancel the Auction and seek approval of
              the Sale of the Residents Program Assets to the Stalking Horse Bidder pursuant to the
              Stalking Horse Sale Agreement at the Sale Hearing.

 D.           The Notice Procedures

              35.         Within one (1) business day following entry of an order approving the Bidding

 Procedures, or as soon as practicable thereafter (the “Mailing Date”), in accordance with

 Bankruptcy Rule 2002(a) and (c), the Debtors (or their agents) shall serve the auction and sale

 notice (the “Auction and Sale Notice”), substantially in the form attached hereto as Exhibit D,

 by first-class mail or, for those parties who have consented to receive notice by the Electronic

 Case Files (“ECF”) system, by ECF, upon: (a) all entities known to have expressed an interest in

 a transaction with respect to some or all of the Debtors’ assets during the past six (6) months;

 (b) all entities known to have asserted any interest in or upon any of the Debtors’ assets; (c) all


 13
              As noted above, under the terms of the Stalking Horse LOI, the Closing Date may be extended as required
              to obtain necessary governmental and regulatory approvals as the Stalking Horse Bidder and Seller shall
              mutually agree.


                                                           12
  35587432.3 07/09/2019
                                                                                                          Appx. 00012
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            17 of13
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2932



 federal, state, and local regulatory or taxing authorities or recording offices which have a

 reasonably known interest in the relief requested by this Motion; (d) known counterparties to any

 unexpired leases or executory contracts that could potentially be assumed and assigned to the

 Successful Bidder; (e) counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel

 University College of Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the

 United States Attorney for the District of Delaware; (j) the United States Department of Justice;

 (k) the Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Human

 Services; (m) the City of Philadelphia; (n) the CMS; (o) the Accreditation Council for

 Graduation Medical Education (the “ACGME”); and (p) any party that has requested notice

 pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

              36.         The Auction and Sale Notice shall indicate that copies of the Motion, the Stalking

 Horse Sale Agreement, the Bidding Procedures Order, and all other documents filed with the

 Court can be obtained on the website of the Debtors’ proposed claims and noticing agent, Omni

 Management Group. The Auction and Sale Notice will also indicate the proposed deadline for

 objecting to the Sale to the Successful Bidder and the anticipated date and time of the Sale

 Hearing, subject to the Court’s availability. In addition, the Auction and Sale Notice shall

 provide notice that the Debtors will seek to assume and assign certain executory contracts to be

 identified in accordance with the Assumption and Assignment Procedures (as described further

 below) at the Sale Hearing. The Debtors request that such notice be deemed to be sufficient and

 proper notice of the Sale with respect to known interested parties.

              37.         The Debtors also propose, pursuant to Bankruptcy Rules 2002 and 6004 and

 Local Rule 6004-1(E)(5), to publish the Auction and Sale Notice on the Mailing Date, or as soon

 thereafter as is practicable, in the Philadelphia Inquirer and an industry publication on one



                                                          13
  35587432.3 07/09/2019
                                                                                                  Appx. 00013
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            18 of14
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2933



 occasion. The Debtors request that such publication notice be deemed sufficient and proper

 notice of the Sale to any other interested parties whose identities are unknown to the Debtors.

              38.         As soon as reasonably practicable after the conclusion of the Auction, if any, the

 Debtors shall file on the docket, but not serve, a notice identifying the Successful Bidder, (the

 “Post-Auction Notice”).

 E.           The Assumption and Assignment Procedures

              39.         At the closing of the Sale, the Debtors anticipate that they will assume certain

 executory contracts designated by the Stalking Horse Bidder (or other Successful Bidder)

 (“Designated Contracts”) pursuant to section 365(b) of the Bankruptcy Code and assign such

 Designated Contracts to the Stalking Horse Bidder (or other Successful Bidder). The Debtors

 accordingly are seeking approval of proposed procedures to govern the assumption and

 assignment of all Designated Contracts (the “Assumption and Assignment Procedures”).

 Because the Assumption and Assignment Procedures are set forth in detail in the attached

 Bidding Procedures Order, they are not restated herein.                Generally speaking, however, the

 Assumption and Assignment Procedures: (a) outline the process by which the Debtors will serve

 notice, in substantially the form attached hereto as Exhibit E (the “Assumption and

 Assignment Notice”), to all counterparties to the Designated Contracts regarding the proposed

 assumption and assignment and related cure amounts, if any; and (b) establish objection and

 other relevant deadlines and the manner for resolving disputes relating to assumption and

 assignment of Designated Contracts.




                                                          14
  35587432.3 07/09/2019
                                                                                                  Appx. 00014
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            19 of15
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2934



                                                BASIS FOR RELIEF

 A.           Approval of the Sale Is Appropriate Under Section 363 of the Bankruptcy Code

              40.         The Sale should be approved as a sound exercise of the Debtors’ business

 judgment. Section 363 of the Bankruptcy Code provides that “[t]he trustee, after notice and a

 hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

 estate. . . .” 11 U.S.C. § 363(b)(1). A debtor must demonstrate a sound business justification for

 a sale or use of assets outside the ordinary course of business. See, e.g., Myers v. Martin (In re

 Martin), 91 F.3d 389, 395 (3d Cir. 1996); Dai-Ichi Kangyo Bank Ltd. v. Montgomery Ward

 Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (D. Del. 1999); In re

 Del. & Hudson Ry. Co., 124 B.R. 169, 175-76 (D. Del. 1991). Once a court determines that a

 valid business justification exists for a sale outside of the ordinary course of business, the court

 must determine whether (a) adequate and reasonable notice of the sale was given to interested

 parties, (b) the sale will produce a fair and reasonable price for the property, and (c) the parties

 have acted in good faith. See In re Elpida Memory, Inc., No. 12-10947 (CSS), 2012 WL

 6090194, at *5 (Bankr. D. Del. Nov. 20, 2012); In re Exaeris, Inc., 380 B.R. 741, 744 (Bankr. D.

 Del. 2008). As described below, the proposed Sale meets each of these requirements.

              1.          The Sale Represents a Sound Exercise of the Debtors’ Business Judgment

              41.         Here, a strong business justification exists for the Sale. As described above and in

 the First Day Declaration, the Debtors have concluded that Hahnemann must be closed.

 Conducting a sale with respect to the Residents Program Assets not only preserves value for the

 Debtors’ estates, but represents the best, if not the only, opportunity for the Debtors to protect

 the interests of nearly 600 Residents who, without such a transaction, might suffer severe

 disruption to their professional development and family lives as a result of the closure. As a



                                                           15
  35587432.3 07/09/2019
                                                                                                    Appx. 00015
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            20 of16
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2935



 result, an expeditious sale of the Debtors’ Residents Program Assets is a reasonable exercise of

 the Debtors’ business judgment and is in the best interests of all of the Debtors’ stakeholders,

 including both creditors and the Residents.

              2.          The Bidding Procedures are Fair and Designed to Maximize Value

              42.         The Debtors believe that the Bidding Procedures satisfy each of the remaining

 requirements for approval of a sale under section 363 of the Bankruptcy Code by (a) providing

 sufficient notice of each element of the proposed sale process, (b) facilitating a value-

 maximizing sale, and (c) ensuring an unbiased and good faith sale process. The detailed Bidding

 Procedures outlined above and set forth in Exhibit B provide notice designed to fully inform all

 parties with a stake in the sale process regarding the portions of the sale process most relevant to

 their interests. For example, the Bidding Procedures ensure that any entities asserting an interest

 in the Debtors’ Residents Program Assets and parties to the Designated Contracts will receive

 notice of the proposed Sale, the procedures for objecting to the Sale, and the proposed

 assumption and assignment of their respective contracts. Similarly, the Bidding Procedures

 outline all material aspects of the potential purchaser notification, bid qualification, due

 diligence, bid submission, bid selection, and auction process, including the timing for each.

 Thus, the Bidding Procedures provide assurance to each entity potentially interested in

 purchasing the Debtors’ Residents Program Assets that their respective rights will be protected

 and the Sale process will be fair and reasonable.

              43.         Further, the Bidding Procedures provide the Debtors with the opportunity to

 consider all competing offers and to select, in their reasonable business judgment, the highest

 and best offer for the Residents Program Assets. Moreover, the Bidding Procedures provide the

 Debtors with the flexibility to modify the Bidding Procedures, if necessary, to maximize value



                                                        16
  35587432.3 07/09/2019
                                                                                              Appx. 00016
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            21 of17
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2936



 for the Debtors’ estates. Accordingly, the Debtors believe the Court should approve the Bidding

 Procedures.

              44.         Similar bidding procedures have been approved in the Third Circuit. See, e.g., In

 re Sungevity, Inc., et al., No. 17-10561 (KG) (Bankr. D. Del. Mar. 29, 2019), ECF No. 124; In re

 DirectBuy Holdings, Inc., et al., No. 16-12435 (CSS) (Bankr. D. Del. Dec. 1, 2016), ECF No.

 126; In re BPS US Holdings, Inc., et al., No. 16-12373 (KJC) (Bankr. D. Del. Nov. 30, 2016),

 ECF No. 233; In re Emerald Oil, Inc., et al., No. 16-10704 (KG) (Bankr. D. Del. Aug. 31, 2016),

 ECF No. 664; Savient Pharms., Inc., No. 13-12680 (MFW) (Bankr. D. Del. Nov. 4, 2013, ECF

 No. 110.

              3.          The Break-Up Fee is Necessary

              45.         The Debtors believe that approval of the Break-Up Fee to the Stalking Horse

 Bidder will ensure the Debtors’ ability to maximize the realizable value of the Debtors’

 Residents Program Assets for the benefit of the Debtors’ estates, their creditors, and other parties

 in interest. The Stalking Horse Bidder conditioned its willingness to serve as a stalking horse

 bidder on the inclusion of the Break-Up Fee. If approved by the Court, the Debtors would be

 required to pay the Stalking Horse Bidder a Break-Up Fee of $225,000 only in the event that the

 Debtors sell the Residents Program Assets to a third-party buyer instead of the Stalking Horse

 Bidder, payable solely from the proceeds of such third-party transaction.

              46.         The United States Court of Appeals for the Third Circuit has held that break-up

 fees and expense reimbursements must meet the standards applicable to the allowance of

 administrative expenses under section 503(b) of the Bankruptcy Code. See In re Reliant Energy

 Channelview LP, 594 F.3d 200, 206 (3d Cir. 2010) (citing Calpine Corp. v. O’Brien Envt’l

 Energy, Inc. (In re O’Brien Envt’l. Energy, Inc.), 181 F.3d 527 (3d Cir. 1999)). The Third



                                                         17
  35587432.3 07/09/2019
                                                                                                 Appx. 00017
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            22 of18
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2937



 Circuit has identified at least two instances in which bidding incentives may benefit the estate.

 First, a break-up fee or expense reimbursement may be necessary to preserve the value of the

 estate if the assurance of the fee “promote[s] more competitive bidding, such as by inducing a

 bid that otherwise would not have been made and without which bidding would have been

 limited.” O’Brien, 181 F.3d at 537. Second, “if the availability of break-up fees and expense

 [reimbursements] were to induce a bidder to research the value of the debtor and convert that

 value to a dollar figure on which other bidders can rely, the bidder may have provided a benefit

 to the estate by increasing the likelihood that the price at which the debtor is sold will reflect its

 true worth.” Id.

              47.         The Break-Up Fee should be approved and afforded priority administrative

 expense status under sections 503(b) and 507(a)(2) of the Bankruptcy Code because it provides a

 clear benefit to the Debtors’ estates. By conducting due diligence, participating in negotiations

 for a potential transaction and ultimately signing the Stalking Horse Sale Agreement, the

 Stalking Horse Bidder has established a bid standard, including a price floor, and initiated a sales

 process that will serve as a catalyst for other bidders to submit higher and better bids. Further,

 the Stalking Horse LOI and Stalking Horse Sale Agreement should provide some degree of

 comfort to the Debtors’ Residents regarding their future. The Debtors submit that the amount of

 the Break-Up Fee is reasonable and appropriate in light of the size and nature of the transaction

 and the efforts that have been and will be expended by the Stalking Horse Bidder, including

 conducting the legal and financial diligence necessary to negotiate and enter into the Stalking

 Horse Sale Agreement, which will serve as the baseline for other bids for the Residents Program

 Assets.




                                                      18
  35587432.3 07/09/2019
                                                                                             Appx. 00018
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            23 of19
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2938



              48.         Moreover, the Debtors believe that the execution of the Stalking Horse LOI, and

 ultimately the Stalking Horse Sale Agreement, provides an incentive for others to consider

 expending the time and effort to do so now.                  To the extent that the Stalking Horse Sale

 Agreement entices other potentially interested purchasers to participate in the bidding and

 auction process, the Break-Up Fee will provide a material benefit to the Debtors’ estates in the

 form of an increased sale price. On the other hand, in the event that others are not encouraged by

 the Stalking Horse Bid to undertake additional efforts and participate in the Auction, the Break-

 Up Fee will not be paid and, thus, should not affect the value received by the Debtors for the

 Residents Program Assets. As such, the Debtors submit that it is appropriate to enter into the

 Stalking Horse Sale Agreement containing the Break-Up Fee.

              49.         Here, the Stalking Horse Bidder has conditioned its willingness to enter into the

 Stalking Horse Sale Agreement on the Court’s approval of the Break-Up Fee. The proposed

 Break-Up Fee was the result of arms’-length negotiations between representatives of the Debtors

 and the Stalking Horse Bidder, which is not an insider of the Debtors. The Debtors submit that

 the Break-Up Fee is justified to induce the Stalking Horse Bidder to enter into the Stalking Horse

 Sale Agreement and to adequately compensate it for the risks it is taking.                 The proposed

 transaction with the Stalking Horse Bidder ensures that the Debtors will have at least one

 substantial offer for the Residents Program Assets, which includes not only monetary value for

 the Debtors’ estates but also a guarantee of placement for all of Hahnemann’s nearly 600

 Residents.

              50.         The Break-Up fee of $225,000 is 3% of the proposed purchase price (before

 adjustments) of $7.5 million. This falls within the range of bid protections regularly approved by

 bankruptcy courts in the Third Circuit. See, e.g., In re American Apparel, LLC, et al., No. 16-



                                                         19
  35587432.3 07/09/2019
                                                                                                 Appx. 00019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            24 of20
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2939



 12551 (BLS) (Bankr. D. Del. Dec. 5, 2016), ECF No. 216 (approving break-up fee of 3.0% in

 connection with a $66 million sale of assets); In re BPS US Holdings Inc., et al., No. 16-12373

 (KJC) (Bankr. D. Del. Nov. 30, 2016), ECF No. 233 (approving break-up fee of 3.5% in

 connection with a $575 million sale of assets); In re SynCardia Systems, Inc., No. 16-11599

 (MFW) (Bankr. D. Del. Aug. 5, 2016), ECF No. 175 (approving break-up fee of 3.0% in

 connection with a $19 million sale of assets); In re Synagro Techs., Inc., No. 13-11041 (BLS)

 (Bankr. D. Del. May 13, 2013), ECF No. 137 (approving break-up fee of 3.0% in connection

 with a $455 million sale of assets); In re Vertis Holdings, Inc., No. 12-12821 (CSS) (Bankr. D.

 Del. Nov. 2, 2012), ECF No. 206 (approving break-up fee of 3.0% in connection with a $258

 million sale of assets).

 B.           The Sale Satisfies the Requirements for a Sale Free and Clear of Interests

              48.         The Sale also meets the requirements to be a sale free and clear of Interests.

 Section 363(f) of the Bankruptcy Code authorizes a debtor to sell assets free and clear of liens,

 claims, interests, and encumbrances if:

                          (1) applicable nonbankruptcy law permits sale of such property
                              free and clear of such interest;

                          (2) such entity consents;

                          (3) such interest is a lien and the price at which such property is to
                              be sold is greater than the aggregate value of all liens on such
                              property;

                          (4) such interest is in bona fide dispute; or

                          (5) such entity could be compelled, in a legal or equitable
                              proceeding, to accept a money satisfaction of such interest.

 11 U.S.C. § 363(f).

              49.         The Debtors submit that the Sale will satisfy the requirements of section 363(f) of

 the Bankruptcy Code. The Debtors will provide all parties asserting claims against the Residents


                                                            20
  35587432.3 07/09/2019
                                                                                                   Appx. 00020
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            25 of21
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2940



 Program Assets, including, but not limited to, all creditors and interest holders of the Debtors,

 with notice of, and an opportunity to object to, the Sale. Absent objection, each such party will

 be deemed to have consented to the Sale. See, e.g., FutureSource LLC v. Reuters, Ltd., 312 F.3d

 281 (7th Cir. 2002) (failure to object may constitute consent, if there was adequate notice; In re

 Christ Hosp., No. CIV.A. 14-472 ES, 2014 WL 4613316, at *14 (D.N.J. Sept. 12, 2014)

 (“Silence by affected claim holders may constitute consent for purposes of section 363(f)(2)”).

 In addition, the Debtors believe that certain of the parties asserting claims against the Residents

 Program Assets could be compelled to accept a monetary satisfaction of such Interests.

 Accordingly, approval of the sale of the Residents Program Assets free and clear of all Interests

 is warranted.

 C.           A Successful Bidder Should be Afforded the Protections of Sections 363(m) and
              363(n) of the Bankruptcy Code

              50.         Pursuant to section 363(m) of the Bankruptcy Code, a good faith purchaser is one

 who purchases assets for value, in good faith, and without notice of adverse claims. See In re

 Abbotts Dairies of Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1986); Mark Bell Furniture Warehouse,

 Inc. v. D.M. Reid Assocs., Ltd. (In re Mark Bell Furniture Warehouse, Inc.), 992 F.2d 7, 8 (1st

 Cir. 1993).

              51.         As required by section 363(m) of the Bankruptcy Code, the Bidding Procedures

 have been proposed in good faith and provide for both the Debtors and the potential purchaser to

 act in good faith in negotiating the terms of the Sale and the assignment of the Designated

 Contracts related thereto. Moreover, at the Sale Hearing, the Debtors will present evidence that

 the terms of Sale were negotiated at arms’-length, with both parties represented by their own

 counsel. Accordingly, the Debtors request that the Sale Order include a provision concluding

 that the Successful Bidder is a “good faith” purchaser within the meaning of section 363(m) of


                                                         21
  35587432.3 07/09/2019
                                                                                                Appx. 00021
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            26 of22
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2941



 the Bankruptcy Code. The Debtors believe that providing the Successful Bidder with such

 protection will ensure that the maximum price will be received by the Debtors and that the sale

 will close promptly.

              52.         Moreover, neither the Debtors nor the Stalking Horse Bidder have engaged in any

 conduct that would cause or permit the Stalking Horse Sale Agreement to be avoided under

 section 363(n) of the Bankruptcy Code. If, following the Auction, the Stalking Horse Bidder is

 not the Successful Bidder, the Debtors will have negotiated an alternative asset purchase

 agreement with the Successful Bidder in good faith and at arms’-length. The Bidding Procedures

 are designed to prevent the Debtors or the Successful Bidder from engaging in any conduct that

 would cause or permit the Stalking Horse Sale Agreement or the Sale to be avoided under

 section 363(n) of the Bankruptcy Code.

              53.         Accordingly, the Debtors request that the Court make a finding at the Sale

 Hearing that the Stalking Horse Bidder or other Successful Bidder (a) is purchasing the

 Residents Program Assets in good faith, (b) is entitled to the full protections of section 363(m) of

 the Bankruptcy Code, and (c) has not entered into an agreement with other potential bidders or

 otherwise engaged in conduct that violates section 363(n) of the Bankruptcy Code.

 D.           Assumption and Assignment of the Designated Contracts Should be Authorized

              54.          Section 365(a) of the Bankruptcy Code provides, in relevant part, that a debtor in

 possession “subject to the court’s approval, may assume or reject any executory contract or

 unexpired lease of the debtor.” 11 U.S.C. § 365(a). Further, section 365(f) of the Bankruptcy

 Code provides that the “trustee may assign an executory contract . . . only if the trustee assumes

 such contract . . . and adequate assurance of future performance . . . is provided. . . .” 11 U.S.C.




                                                          22
  35587432.3 07/09/2019
                                                                                                   Appx. 00022
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            27 of23
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2942



 § 365(f)(2). Assumption and assignment of the Designated Contracts in connection with the Sale

 is appropriate.

              1.          Assumption of the Designated Contracts is a Reasonable Exercise of the
                          Debtors’ Business Judgment

              55.         Assumption or rejection of a contract is a matter of the debtor’s business

 judgment. See Nat’l Labor Relations Bd. v. Bildisco and Bildisco (In re Bildisco), 682 F.2d 72,

 79 (3d Cir. 1982), aff'd sub nom., N.L.R.B. v. Bildisco & Bildisco, 465 U.S. 513 (1984) (“The

 usual test for rejection of an executory contract is simply whether rejection would benefit the

 estate, the ‘business judgment’ test”); In re Physiotherapy Holdings, Inc., 506 B.R. 619, 622

 (Bankr. D. Del. 2014) (citing In re Federal Mogul Global, Inc., 293 B.R. 124, 126 (D. Del.

 2003)). A debtor’s decision in this regard is “entitled to great deference from the Court.” See In

 re Armstrong World Indus., 348 B.R. 136, 162 (Bankr. D. Del. 2006). In order to satisfy the

 business judgment test, a debtor must only show that assumption or rejection of an executory

 contract will benefit the estate. See Bildisco, 682 F.2d at 79; see also In re HQ Global Holdings,

 Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (“Under the business judgment standard, the sole

 issue is whether the rejection benefits the estate”).

              56.         To facilitate the Sale and to maximize the value received for the Debtors’

 Residents Program Assets, the Debtors request approval under section 365 of the Bankruptcy

 Code of the Debtors’ assumption and assignment of the Designated Contracts to the Successful

 Bidder.           Certain of the Debtors’ executory contracts will be necessary for the Successful

 Bidder’s continued operation of the Residents Program Assets.

              57.         The Debtors further request that the Sale Order provide that the Designated

 Contracts will be transferred to, and remain in full force and effect for the benefit of, the

 Successful Bidder, notwithstanding any provisions in the Designated Contracts, including those


                                                       23
  35587432.3 07/09/2019
                                                                                            Appx. 00023
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            28 of24
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2943



 described in sections 365(b)(2), 365(f)(1), and 365(f)(3) of the Bankruptcy Code that prohibit

 such assignment.

              58.         The Debtors also request that the Sale Order provide that to the extent any

 provision in any Designated Contract assumed and assigned (a) prohibits, restricts or conditions,

 or purports to prohibit, restrict or condition, such assumption or assignment (including, without

 limitation, any “change of control” provision), or (b) is modified, breached, or terminated, or

 deemed modified, breached, or terminated by any of the following: (i) the commencement of the

 Cases, (ii) the insolvency or financial condition of the Debtors at any time before the closing of

 the Cases, (iii) the Debtors’ assumption and assignment of such Designated Contract, or (iv) the

 consummation of the Sale, then such provisions shall be deemed modified so as to not entitle the

 non-Debtor party thereto to prohibit, restrict or condition such assumption or assignment, to

 modify, terminate or declare a breach or default under such Designated Contract, or to exercise

 any other default-related rights or remedies with respect thereto, including, without limitation,

 any such provision that purports to allow the non-Debtor party thereto to recapture such

 Designated Contracts, impose any penalty thereunder, condition any renewal or extension

 thereof, impose any rent acceleration or assignment fee, or increase or otherwise impose any

 other fees or other charges in connection therewith. The Debtors request that all such provisions

 be deemed to constitute unenforceable anti-assignment provisions and are void and of no force

 and effect pursuant to sections 365(b), 365(e), and 365(f) of the Bankruptcy Code.

              2.          Any Defaults Under the Designated Contracts will be Cured and Evidence of
                          Adequate Assurance of Future Performance Provided

              59.         Once an executory contract or unexpired lease is assumed, the trustee or debtor in

 possession may generally elect to assign such contract, so long as it cures any defaults and

 provides adequate assurance of future performance. See 11 U.S.C. § 365(f)(2)(B) (a debtor may


                                                          24
  35587432.3 07/09/2019
                                                                                                  Appx. 00024
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            29 of25
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2944



 assign an executory contract or unexpired lease of nonresidential property if “adequate assurance

 of future performance by the assignee of such contract or lease is provided. . . .”).           The

 requirements to show “adequate assurance of future performance” will depend on the facts and

 circumstances of each case, but should be given a “practical, pragmatic construction.” In re

 DBSI, Inc., 405 B.R. 698, 708 (Bankr. D. Del. 2009); see also Cinicola v. Scharffenberger, 248

 F.3d 110, 120 n.10 (3d Cir. 2001); In re Decora Indus., No. 00-4459 (JJF), 2002 WL 32332749,

 at *8 (D. Del. May 20, 2002) (“[A]dequate assurance falls short of an absolute guaranty of

 payment”). Adequate assurance may be provided by demonstrating the assignee’s financial

 health and experience in managing the type of enterprise or property assigned. See, e.g., In re

 Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding adequate assurance of future

 performance present when the prospective assignee of a lease from the debtors has the financial

 resources and has expressed a willingness to devote sufficient funding to the business in order to

 give it a strong likelihood of succeeding).

              60.         The Debtors contemplate that the Successful Bidder will be able to provide

 adequate assurance of future performance in connection with any Designated Contracts because

 such Successful Bidder must submit evidence sufficient to demonstrate its financial wherewithal

 and ability to consummate the Sale. The Debtors will present facts at the Sale Hearing to show

 the financial credibility, willingness, and ability of the Successful Bidder to perform under the

 Designated Contracts. The Sale Hearing thus will afford the Court and other interested parties

 the opportunity to evaluate the ability of the Successful Bidder to provide adequate assurance of

 future performance under the Designated Contracts, as required under section 365(f)(2)(B) of the

 Bankruptcy Code.




                                                       25
  35587432.3 07/09/2019
                                                                                           Appx. 00025
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            30 of26
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2945



              61.         The Debtors submit that implementation of the Assumption and Assignment

 Procedures regarding assumption and assignment of the Designated Contracts is appropriate in

 this case. The Court, therefore, will have a sufficient basis to authorize the Debtors to assume

 and assign the Designated Contracts to the Successful Bidder.

                                SATISFACTION OF BANKRUPTCY RULE 6003

              62.         Bankruptcy Rule 6003 provides that the relief requested in the Motion may be

 granted if the “relief is necessary to avoid immediate and irreparable harm . . . .” See Fed. R.

 Bankr. P. 6003. As described herein, a rapid sale process is critical to the Debtors’ ability to

 realize value with respect to the Residents Program Assets and minimize the negative impact of

 the closure of Hahnemann with respect to Residents, as well as the Debtors’ academic affiliation

 partner, Drexel University. Accordingly, the Debtors submit that the relief requested herein is

 necessary to avoid immediate and irreparable harm, and, therefore, Bankruptcy Rule 6003 is

 satisfied.

                           WAIVER OF BANKRUPTCY RULES 6004(h) AND 6006(d)

              63.         To implement the foregoing immediately, the Debtors seeks a waiver of the 14-

 day stay of an order authorizing the use, sale, or lease of property under Bankruptcy

 Rule 6004(h) and the assumption and assignment of the Designated Contracts under Bankruptcy

 Rule 6006(d).

              64.         Here, a waiver of the stay is appropriate because the Residents Program Assets

 were adequately marketed and notice of the Sale was and will be adequately provided to all

 parties in interest. Likewise, the non-Debtor parties to the Designated Contracts will be provided

 with adequate notice of, and opportunity to object to, the assumption and assignment of the

 Designated Contracts.



                                                        26
  35587432.3 07/09/2019
                                                                                               Appx. 00026
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            31 of27
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2946



                                                 NOTICE

              The Debtors have provided notice of the filing of the Motion via facsimile and/or email

 or, if neither is available, by overnight mail to: (i) the Office of the United States Trustee; (ii) the

 Debtors’ 30 largest unsecured creditors on a consolidated basis; (iii) counsel to MidCap Funding

 IV Trust; (iv) Drexel University d/b/a Drexel University College of Medicine; (v) the Debtors’

 unions; (vi) the Internal Revenue Service; (vii) the United States Attorney for the District of

 Delaware; (viii) the United States Department of Justice; (ix) the Pennsylvania Attorney

 General’s Office; (x) the Pennsylvania Department of Human Services; (xi) the City of

 Philadelphia; (xii) the CMS; (xiii) the ACGME; and (xiv) any party that has requested notice

 pursuant to Bankruptcy Rule 2002. Due to the urgency of the circumstances surrounding this

 Motion and the nature of the relief in it, the Debtors respectfully submit that no further notice of

 this Motion is required.




                          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    27
  35587432.3 07/09/2019
                                                                                               Appx. 00027
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142
                                      FiledFiled
                                            11/05/19
                                                 07/09/19
                                                       PagePage
                                                            32 of28
                                                                  1120
                                                                    of 28
                                                                        PageID #: 2947



              WHEREFORE, the Debtors respectfully request entry of the Bidding Procedures Order

 and the Sale Order granting the relief requested herein and such other and further relief as the

 Court deems just and warranted.

 Dated: July 9, 2019                           SAUL EWING ARNSTEIN & LEHR LLP

                                            By: /s/ Aaron S. Applebaum
                                                Mark Minuti (DE Bar No. 2659)
                                                Monique B. DiSabatino (DE Bar No. 6027)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Fax: (302) 421-5873
                                                mark.minuti@saul.com
                                                monique.disabatino@saul.com

                                                      -and-

                                               Jeffrey C. Hampton
                                               Adam H. Isenberg
                                               Aaron S. Applebaum (DE Bar No. 5587)
                                               Centre Square West
                                               1500 Market Street, 38th Floor
                                               Philadelphia, PA 19102
                                               Telephone: (215) 972-7700
                                               Fax: (215) 972-7725
                                               jeffrey.hampton@saul.com
                                               adam.isenberg@saul.com
                                               aaron.applebaum@saul.com

                                               Proposed Counsel for Debtors and
                                               Debtors in Possession




                                                 28
  35587432.3 07/09/2019
                                                                                       Appx. 00028
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 33
                                                            Page
                                                               of 1120
                                                                  1 of 18
                                                                        PageID #: 2948



                                     EXHIBIT A




                          Proposed Bidding Procedures Order




 35587432.3 07/09/2019
                                                                            Appx. 00029
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 34
                                                            Page
                                                               of 1120
                                                                  2 of 18
                                                                        PageID #: 2949



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                             Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                             Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al., 1                            )                             Jointly Administered
                                  )
                    Debtors.      )                             Re: Docket No. __
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including

  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);


  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35587432.3 07/09/2019
                                                                                                           Appx. 00030
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 35
                                                            Page
                                                               of 1120
                                                                  3 of 18
                                                                        PageID #: 2950



 (c) approving the form and manner of notice with respect to certain procedures, protections,

 schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

 selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

 Bidder”), the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

 asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

 Agreement”), as filed with the Court [D.I. __], among Debtor Center City Healthcare, LLC

 d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

 (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

 relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

 “Sale Order”), a proposed form of which will be filed on or earlier to the date that is one (1) day

 prior to the Sale Hearing, (x) authorizing the sale of the Residents Program Assets free and clear

 of liens, claims, interests, and encumbrances (collectively, the “Interests”) with any such

 Interests to attach to the proceeds thereof with the same validity, extent and priority (under the

 Bankruptcy Code) as such Interests existed immediately prior to the consummation of the Sale;

 (y) authorizing the assumption and assignment of certain executory contracts; and (z) granting

 related relief, all as more fully described in the Motion; and the Court having found that it has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found

 that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that

 venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and the Court having found that the relief requested in the Motion is in the best

 interests of the Debtors’ estates, their creditors, and other parties in interest; and the Court having

 found that the Debtors provided appropriate notice of the Motion and the opportunity for a

 hearing on the Motion under the circumstances; and the Court having reviewed the Motion and



                                                   2
 35587432.3 07/09/2019
                                                                                              Appx. 00031
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 36
                                                            Page
                                                               of 1120
                                                                  4 of 18
                                                                        PageID #: 2951



 having heard the statements in support of the relief requested therein at a hearing, if any, before

 the Court; and the Court having determined that the legal and factual bases set forth in the

 Motion and at the hearing establish just cause for the relief granted herein; and upon all of the

 proceedings had before the Court; and after due deliberation and sufficient cause appearing

 therefor, THE COURT HEREBY FINDS THAT:

              A.         The findings of fact and conclusions of law herein constitute the Court’s findings

 of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

 pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

 they are adopted as such. To the extent any conclusions of law are findings of fact, they are

 adopted as such.

              B.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409.

              C.         The statutory bases for the relief requested in the Motion are sections 105, 363,

 365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

 9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

 States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual

 bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

 Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

 creditors, and all other parties in interest.

              D.         Notice of the Motion, the Bidding Procedures Hearing, and the proposed entry of

 this Bidding Procedures Order was adequate and sufficient under the circumstances of these

 Chapter 11 Cases, and such notice complied with all applicable requirements of the Bankruptcy



                                                         3
 35587432.3 07/09/2019
                                                                                                 Appx. 00032
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 37
                                                            Page
                                                               of 1120
                                                                  5 of 18
                                                                        PageID #: 2952



 Code, the Bankruptcy Rules, and the Local Rules.                Notice of the Motion has been given

 to: (a) all entities known to have expressed an interest in a transaction with respect to some or all

 of the Debtors’ assets during the past six (6) months; (b) all entities known to have asserted any

 Interest in or upon any of the Debtors’ assets; (c) all federal, state, and local regulatory or taxing

 authorities or recording offices which have a reasonably known interest in the relief requested by

 this Motion; (d) known counterparties to any unexpired leases or executory contracts that could

 potentially be assumed and assigned to the Successful Bidder; (e) counsel to MidCap Funding IV

 Trust; (f) Drexel University d/b/a Drexel University College of Medicine; (g) the Debtors’

 unions; (h) the Internal Revenue Service; (i) the United States Attorney for the District of

 Delaware; (j) the United States Department of Justice; (k) the Pennsylvania Attorney General’s

 Office; (l) the Pennsylvania Department of Human Services; (m) the City of Philadelphia; (n) the

 CMS; (o) the ACGME; and (p) any party that has requested notice pursuant to Bankruptcy Rule

 2002 (collectively, the “Notice Parties”). Accordingly, no further notice of the Motion or this

 Bidding Procedures Order is necessary or required.

              E.         The Debtors have demonstrated a compelling and sound business justification for

 the Court to grant the relief requested in the Motion, including, without limitation: (a) approval

 of the Bidding Procedures; (b) approval of the selection of Tower Health as the Stalking Horse

 Bidder; (c) approval of the Assumption and Assignment Procedures; (d) approval of the form

 and manner of notice of all procedures, protections, schedules, and agreements described in the

 Motion and attached thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related

 relief as set forth herein. Such compelling and sound business justification, which was set forth

 in the Motion and on the record at the hearing for such Motion, are incorporated herein by




                                                        4
 35587432.3 07/09/2019
                                                                                               Appx. 00033
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 38
                                                            Page
                                                               of 1120
                                                                  6 of 18
                                                                        PageID #: 2953



 reference and, among other things, form the basis for the findings of fact and conclusions of law

 set forth herein.

              F.         Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

 in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

 exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

 Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

 realize their optimal value, while at the same time minimizing the negative impact of the closure

 of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

 affiliation partner, Drexel University.

              G.         The Bidding Procedures, in the form attached hereto as Schedule 1 and

 incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

 reasonable, and appropriate and represent the best method for maximizing the value of the

 Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

 cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)

 and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

 (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

 Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

 of the Sale and comparable transactions, the commitments that have been made, and the efforts

 that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

 is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

 pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

              H.         The Debtors have demonstrated a reasonable business justification for the

 payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale



                                                        5
 35587432.3 07/09/2019
                                                                                              Appx. 00034
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 39
                                                            Page
                                                               of 1120
                                                                  7 of 18
                                                                        PageID #: 2954



 Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

 express condition of, the willingness of the Stalking Horse Bidder to submit bids through

 execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

 which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

 Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

 Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

 such offer is subject to higher or otherwise better offers as contemplated in the Bidding

 Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

 creditors by increasing the likelihood that the best possible purchase price for the Residents

 Program Assets will be realized and that Residents will be protected.

              I.         The Assumption and Assignment Notice is appropriate and reasonably calculated

 to provide all interested parties with timely and proper notice of the potential assumption and

 assignment of the applicable Designated Contracts in connection with the sale of the Residents

 Program Assets and the related Cure Costs, and no other or further notice shall be required. The

 Motion and the Assumption and Assignment Notice are reasonably calculated to provide

 counterparties to any Designated Contracts with proper notice of the intended assumption and

 assignment of their Designated Contracts, the procedures in connection therewith, and any cure

 amounts relating thereto.

              J.         The Auction and Sale Notice is appropriate and reasonably calculated to provide

 all interested parties with timely and proper notice of the sale of the Residents Program Assets,

 including, without limitation: (a) the date, time, and place of the Auction (if one is held); (b) the

 Bidding Procedures; (c) the deadline for filing objections to the Sale and entry of the Sale Order,

 and the date, time, and place of the Sale Hearing; (d) identification of the assets to be sold;



                                                        6
 35587432.3 07/09/2019
                                                                                               Appx. 00035
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 40
                                                            Page
                                                               of 1120
                                                                  8 of 18
                                                                        PageID #: 2955



 (e) instructions for promptly obtaining copies of the Stalking Horse Sale Agreement; (f) a

 description of the Sale as being free and clear of liens, claims, encumbrances, and other interests,

 with all such liens, claims, encumbrances, and other interests attaching with the same validity

 and priority to the Sale proceeds; and (g) notice of the proposed assumption and assignment of

 Designated Contracts to the Stalking Horse Bidder pursuant to the Stalking Horse Sale

 Agreement (or to another Successful Bidder arising from the Auction, if any), and no other or

 further notice of the Sale shall be required.

              K.         The Debtors’ marketing process has been reasonably calculated to maximize

 value for the benefit of all stakeholders.

 IT IS HEREBY ORDERED THAT:

              1.         The Motion is granted as provided herein. 3

              2.         All objections to the relief requested in the Motion that have not been withdrawn,

 waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

 with the Court, are overruled.

  I.          Timeline for the Sale

              3.         The Debtors are authorized to perform any obligations of the Debtors set forth in

 the Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

 entry of the Sale Order. The Debtors are authorized to proceed with the Sale in accordance with

 the Bidding Procedures and are authorized to take any and all actions reasonably necessary or

 appropriate to implement the Bidding Procedures in accordance with the following timeline:




 3
              Notwithstanding anything to the contrary herein, the consummation of the Sale is subject to entry of the
              Sale Order.


                                                            7
 35587432.3 07/09/2019
                                                                                                           Appx. 00036
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-1
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 41
                                                            Page
                                                               of 1120
                                                                  9 of 18
                                                                        PageID #: 2956




                              Milestone                                    Proposed Date

  Deadline to Object to Approval of the Sale to the              4:00 p.m. (prevailing Eastern Time)
  Stalking Horse Bidder                                                   on July 26, 2019
  Bid Deadline                                                   4:00 p.m. (prevailing Eastern Time)
                                                                          on July 26, 2019
  Auction (if necessary)                                         10:00 a.m. (prevailing Eastern Time)
                                                                          on July 30, 2019
  Sale Hearing                                                              July 31, 2019

  Deadline to Object to conduct of the Auction and                (may be raised at the Sale Hearing)
  Sale to a Successful Bidder Other than the
  Stalking Horse Bidder

              4.         For the avoidance of doubt, the Debtors reserve the right, and are authorized to,

 modify the above timeline and the Bidding Procedures in accordance with the provisions of the

 Bidding Procedures, subject to the terms of the Stalking Horse Sale Agreement.

  II.         The Bidding Procedures

              5.         The Bidding Procedures, substantially in the form attached hereto as Schedule 1,

 are approved in their entirety. The Debtors are authorized to take any and all actions reasonably

 necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

 Stalking Horse Sale Agreement. The failure to specifically include or reference a particular

 provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or

 impair the effectiveness of such provision, it being the intent of the Court that the Bidding

 Procedures be authorized and approved in their entirety.

              6.         The process and requirements associated with submitting a Qualified Bid are

 approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

 the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

 Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on July 26, 2019.


                                                         8
 35587432.3 07/09/2019
                                                                                                Appx. 00037
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         42 of 10
                                                               1120
                                                                  of 18
                                                                     PageID #: 2957



 Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

 (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

 set forth herein.

              7.         The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

 Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

 In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

 Horse Bidder to be the Successful Bidder.

              8.         The Debtors are authorized to conduct the Auction in accordance with the

 Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

 Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on July 30, 2019 at the

 offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

 Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

 location as the Debtors may hereafter designate on proper notice).                 The Auction will be

 conducted openly and all creditors will be permitted to attend.

              9.         Any creditor with a valid and perfected lien on any assets of the Debtors’ estates

 (each, a “Secured Creditor”) shall have the right, subject in all respects to the Bankruptcy Code

 and other applicable law, to credit bid all or any portion of such Secured Creditor’s allowed

 secured claims to the extent that such secured claims are valid and undisputed pursuant to

 Bankruptcy Code section 363(k) or other applicable law, and any such credit bid shall be deemed

 a Qualified Bid.

              10.        Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will

 be entitled, but not obligated, to submit overbids and will be entitled in any such overbids to

 include the full amount of the Break-Up Fee in lieu of cash and for purposes of evaluating the



                                                         9
 35587432.3 07/09/2019
                                                                                                 Appx. 00038
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         43 of 11
                                                               1120
                                                                  of 18
                                                                     PageID #: 2958



 overbid equal to cash in the same amount, subject to the limitations set forth in paragraph 9.

 Notwithstanding the preceding sentence, the inclusion in any overbid of the Break-Up Fee shall

 not be deemed to create a secured claim or constitute an offset against any such claim under

 section 363(k) of the Bankruptcy Code.

  III.        Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

              11.        The Debtors are authorized to enter into the Stalking Horse Sale Agreement,

 subject to higher or otherwise better offers at the Auction. The Break-Up Fee contained in the

 Stalking Horse Sale Agreement is approved. The Debtors are authorized to pay any and all

 amounts owing to the Stalking Horse Bidder on account of the Break-Up Fee upon the Debtors’

 consummation of the Sale with a purchaser other than the Stalking Horse Bidder. If triggered,

 the Break-Up Fee: (a) shall be an allowed administrative expense claim under section 503(b) and

 507 of the Bankruptcy Code; and (b) shall be payable in accordance with the terms of the

 Stalking Horse Sale Agreement without further order of this Court.

  IV.         Notice Procedures

              12.        The Auction and Sale Notice is approved.

              A.         Notice of Sale, Auction, and Sale Hearing.

              13.        Within one (1) business day after the entry of this Bidding Procedures Order, or

 as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall serve the

 Stalking Horse Sale Agreement, Bidding Procedures Order, and Bidding Procedures by first-

 class mail or, for those parties who have consented to receive notice by the Electronic Case Files

 (“ECF”) system, by ECF, upon the Notice Parties.

              14.        Service of the Auction and Sale Notice as described in the Motion shall be

 sufficient and proper notice of the Sale with respect to known interested parties. Publication of




                                                        10
 35587432.3 07/09/2019
                                                                                               Appx. 00039
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         44 of 12
                                                               1120
                                                                  of 18
                                                                     PageID #: 2959



 the Auction and Sale Notice as described in the Motion shall be sufficient and proper notice of

 the Sale to any other interested parties whose identities are unknown to the Debtors.

              B.         Notice of Successful Bidder.

              15.        As soon as reasonably practicable after the conclusion of the Auction, the Debtors

 shall file on the docket, but not serve, the Post-Auction Notice, which shall identify the

 Successful Bidder.

  V.          Assumption and Assignment Procedures

              16.        The Assumption and Assignment Procedures, which are set forth below,

 regarding the assumption and assignment of the executory contracts proposed to be assumed by

 the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking

 Horse Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section

 365(f) of the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are

 hereby approved to the extent set forth herein.

              A.         Notice of Assumption and Assignment.

              17.        The Debtors previously filed with the Court, [D.I. ●], a list (the “Designated

 Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may be assumed

 and assigned in connection with the Sale (the “Designated Contracts”), including the name of

 each non-Debtor counterparty to such Designated Contract (the “Designated Contract

 Counterparty”); and (b) the proposed amount necessary, if any, to cure all monetary defaults, if

 any, under the Designated Contract (the “Cure Costs”).

              18.        A Designated Contract Counterparty listed on the Notice of Assumption and

 Assignment may file an objection (a “Contract Objection”) to the proposed assumption and

 assignment of the applicable Designated Contract, the proposed Cure Costs, if any, and the

 ability of the Stalking Horse Bidder to provide adequate assurance of future performance. All

                                                         11
 35587432.3 07/09/2019
                                                                                                 Appx. 00040
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         45 of 13
                                                               1120
                                                                  of 18
                                                                     PageID #: 2960



 Contract Objections must: (a) be in writing; (b) state with specificity the basis for the objection

 as well as any Cure Costs that the objector asserts to be due, including each and every asserted

 default in the applicable contract or lease (in all cases with appropriate documentation in support

 thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and served

 on the Debtors by the later of (i) 4:00 p.m. (prevailing Eastern Time) on July 26, 2019; and

 (ii) 4:00 p.m. (prevailing Eastern Time) on the date that is fourteen (14) days following the

 Assumption and Assignment Service Date (the “Contract Objection Deadline”). Objections to

 the ability of a Successful Bidder other than the Stalking Horse Bidder to provide adequate

 assurance of future performance shall be raised at or prior to the Sale Hearing.

              19.        If a Designated Contract Counterparty files a Contract Objection in a manner that

 is consistent with the requirements set forth above, and the parties are unable to consensually

 resolve the dispute prior to the Sale Hearing, the amount to be paid or reserved with respect to

 such objection will be determined at the Sale Hearing, such later hearing date that the Debtors

 determine in their discretion, or such other date determined by this Court.

              B.         Supplemental Notice of Assumption and Assignment.

              20.        The Stalking Horse Bidder may modify the Designated Contracts List until the

 opening of business on the date of the Auction. Following the conclusion of the Auction, if any,

 and the selection of the Successful Bidder, the Debtors reserve the right, but only in accordance

 with the Stalking Horse Sale Agreement, or as otherwise agreed by the Debtors and the

 Successful Bidder, at any time after the Assumption and Assignment Service Date, before or

 after the closing of the Sale, to: (a) supplement the Designated Contracts List on the Notice of

 Assumption and Assignment with previously omitted Designated Contracts; (b) remove a

 Designated Contract from the Designated Contracts List; and/or (c) modify the previously-stated

 Cure Costs associated with any Designated Contract.

                                                        12
 35587432.3 07/09/2019
                                                                                                Appx. 00041
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         46 of 14
                                                               1120
                                                                  of 18
                                                                     PageID #: 2961



              21.        In the event that the Stalking Horse Bidder or Debtors exercise any of the rights

 reserved above to supplement the Designated Contracts List or modify previously-stated Cure

 Costs, the Debtors will promptly serve a supplemental notice of assumption and assignment by,

 first class mail, on the Designated Contract Counterparty, and its attorney, if known, to each

 impacted Designated Contract at the last known address available to the Debtors (a

 “Supplemental Notice of Assumption and Assignment”).                      Each Supplemental Notice of

 Assumption and Assignment will include the same information with respect to listed Designated

 Contracts as was included in the Notice of Assumption and Assignment.

              22.        Any Designated Contract Counterparty listed on a Supplemental Notice of

 Assumption and Assignment may file an objection with respect to the impacted Designated

 Contract (a “Supplemental Contract Objection”) to (a) Cure Costs, if any, and (b) if such

 Designated Contract was not previously included on any Notice (or Supplemental Notice) of

 Assumption and Assignment, (i) the proposed assumption and assignment of the applicable

 Designated Contract and (ii) the ability of a Successful Bidder, including the Stalking Horse

 Bidder, to provide adequate assurance of future performance.                 All Supplemental Contract

 Objections must: (a) be in writing; (b) state with specificity the basis for the objection as well as

 any Cure Costs that the objector asserts to be due (in all cases with appropriate documentation in

 support thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and

 served on the Contract Notice Parties no later than fourteen (14) days from the date of service of

 such Supplemental Notice of Assumption and Assignment, which date will be set forth in the

 Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

 Deadline”).




                                                        13
 35587432.3 07/09/2019
                                                                                                Appx. 00042
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         47 of 15
                                                               1120
                                                                  of 18
                                                                     PageID #: 2962



              23.        If a Designated Contract Counterparty files a Supplemental Contract Objection in

 a manner that is consistent with the requirements set forth above, and the parties are unable to

 consensually resolve the dispute, the Debtors will seek an expedited hearing before the Court (a

 “Supplemental Designated Contract Hearing”) to determine the Cure Costs, if any, and

 approve the assumption of the relevant Designated Contracts. If there is no such objection (or

 such objection has been resolved), then the Debtors may submit an order (a “Supplemental

 Designated Contract Order”) to this Court, including by filing a certification of counsel, fixing

 the Cure Costs and approving the assumption of any Designated Contract listed on a

 Supplemental Notice of Assumption and Assignment.

              C.         Additional Notice of Assumption and Assignment Procedures.

              24.        If the Designated Contract Counterparty does not file and serve a Contract

 Objection or Supplemental Contract Objection in a manner that is consistent with the

 requirements set forth above, and absent a subsequent order of the Court in connection with such

 objection establishing alternative Cure Costs, (a) the Cure Costs, if any, set forth in the Notice of

 Assumption and Assignment (or Supplemental Notice of Assumption and Assignment) shall be

 controlling, notwithstanding anything to the contrary in any Designated Contract or any other

 document, and (b) the Designated Contract Counterparty will be deemed to have consented to

 the assumption and assignment of the Designated Contract and the Cure Costs, if any, and will

 be forever barred from asserting any claim related to such Designated Contract for any default

 occurring or continuing prior to the Contract Objection Deadline against the Debtors or the

 Successful Bidder, or the property of any of them.

              25.        The inclusion of a Designated Contract on the Notice of Assumption and

 Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

 Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

                                                        14
 35587432.3 07/09/2019
                                                                                               Appx. 00043
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         48 of 16
                                                               1120
                                                                  of 18
                                                                     PageID #: 2963



 assignment of such Designated Contract; or (b) constitute any admission or agreement of the

 Debtors that such Designated Contract is an executory contract.                  Only those Designated

 Contracts that are included on a schedule of assumed and acquired contracts attached to the final

 asset purchase agreement with the Successful Bidder (including amendments or modifications to

 such schedules in accordance with such asset purchase agreement) will be assumed and assigned

 to the Successful Bidder.

  VI.         Sale Hearing.

              26.        A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

 to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

 contracts and unexpired leases shall be held at _______ (prevailing Eastern Time) on July [●],

 2019, and may be adjourned or rescheduled without further notice other than by announcement

 in open court on the date scheduled for the Sale Hearing or by the filing of a notice on the

 Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court approval of the

 Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing shall be an

 evidentiary hearing on matters relating to the Sale and there will be no further bidding at the Sale

 Hearing. In the event that the Successful Bidder cannot or refuses to consummate the Sale, the

 Debtors may, in accordance with the Bidding Procedures, designate the Backup Bid to be the

 new Successful Bid and the Backup Bidder to be the new Successful Bidder, and the Debtors

 shall be authorized, but not required, to consummate the transaction with the Backup Bidder

 without further order of the Bankruptcy Court.

              27.        Any and all objections, if any, to the Sale to the Stalking Horse Bidder and entry

 of the Sale Order (a “Sale Objection”) must be filed and served on the Objection Recipients by

 4:00 p.m. (prevailing Eastern Time) on July 26, 2019 (the “Sale Objection Deadline”). Any

 and all objections to the conduct of the Auction and the terms of a Sale to a Successful Bidder

                                                         15
 35587432.3 07/09/2019
                                                                                                 Appx. 00044
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         49 of 17
                                                               1120
                                                                  of 18
                                                                     PageID #: 2964



 other than the Stalking Horse Bidder (an “Auction Objection”) must be raised at or prior to the

 Sale Hearing (the “Auction Objection Deadline”). Any party failing to timely file a Sale

 Objection or raise an Auction Objection, as applicable, will be forever barred from objecting and

 will be deemed to have consented to the Sale, including the transfer of the Debtors’ right, title

 and interest in, to, and under the assets free and clear of any and all liens, claims, interests, and

 encumbrances in accordance with the definitive agreement for the Sale.

 VII.         Miscellaneous.

              28.        The Debtors are authorized to take all actions necessary to effectuate the relief

 granted pursuant to this Bidding Procedures Order in accordance with the Motion.

              29.        This Bidding Procedures Order shall constitute the findings of fact and

 conclusions of law and shall take immediate effect upon execution hereof.

              30.        This Bidding Procedures Order shall be binding on the Debtors, including any

 chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

 Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

 the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

              31.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

 7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

 of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

 This Court shall retain jurisdiction with respect to all matters arising from or related to the

 implementation or interpretation of this Bidding Procedures Order, including, but not limited to,




                                                        16
 35587432.3 07/09/2019
                                                                                                Appx. 00045
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-1
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         50 of 18
                                                               1120
                                                                  of 18
                                                                     PageID #: 2965



 any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

 Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




                                              17
 35587432.3 07/09/2019
                                                                                     Appx. 00046
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 51
                                                            Page
                                                               of 1120
                                                                  1 of 13
                                                                        PageID #: 2966



                                      Exhibit B



                                  Bidding Procedures




 35587432.3 07/09/2019
                                                                            Appx. 00047
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 52
                                                            Page
                                                               of 1120
                                                                  2 of 13
                                                                        PageID #: 2967



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                       )
     In re:                            ) Chapter 11
                                       )
     CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
     HAHNEMANN UNIVERSITY HOSPITAL, et )
     al., 1                            ) Jointly Administered
                                       )
                         Debtors.      )
                                       )

                                             BIDDING PROCEDURES

     On July [●], 2019, the United States Bankruptcy Court for the District of Delaware
 (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
 Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
 Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [●]] (the “Bidding
 Procedures Order”), 2 by which the Bankruptcy Court approved the following procedures (the
 “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors
 are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the resident
 program assets related to the operation of Hahnemann University Hospital, including:
 (a) National Provider Identifiers (general and psych) and Medicare provider number and
 agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
 and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
 Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
 Sale Agreement”), dated as of July [●], 2019, by and among Center City Healthcare, LLC d/b/a
 Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”).

 A.           Submissions to the Debtors.

     All submissions to the Debtors required to be made under these Bidding Procedures must be
 directed to each the following persons unless otherwise provided (collectively, the “Notice
 Parties”):


 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
              Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
              PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
              Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
              Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
              (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
              230 North Broad Street, Philadelphia, Pennsylvania 19102.
 2
              All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
              Bidding Procedures Order.



 35587432.3 07/09/2019
                                                                                                             Appx. 00048
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 53
                                                            Page
                                                               of 1120
                                                                  3 of 13
                                                                        PageID #: 2968



              a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                         Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

              b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                         Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                         (mark.minuti@saul.com).

              c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                         Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                         Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                         Warznak (cwarznak@ssgca.com).

 B.           Potential Bidders.

     The Debtors and their financial advisors have identified, and may in the future identify,
 parties they believe potentially may be interested in consummating (and potentially may have the
 financial resources necessary to consummate) a competing transaction. To participate in the
 bidding process or otherwise be considered for any purpose under these Bidding Procedures, a
 person or entity interested in consummating a Sale (each, a “Potential Bidder”) must deliver or
 have previously delivered, if determined to be necessary by the Debtors:

              a.         an executed confidentiality agreement on terms acceptable to the Debtors
                         (a “Confidentiality Agreement”), to the extent not already executed; and

              b.         the most current audited and latest unaudited financial statements (collectively,
                         the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                         formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                         of the equity holder(s) of the Potential Bidder or such other form of financial
                         disclosure as is acceptable to the Debtors and their advisors, (ii) a written
                         commitment acceptable to the Debtors and their advisors of the equity holder(s)
                         of the Potential Bidder to be responsible for the Potential Bidder’s obligations in
                         connection with the applicable Sale, and (iii) copies of any documents evidencing
                         any financing commitments necessary to consummate the transaction.

 C.           Qualified Bidders.

              a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                         Financials of its equity holder(s), as applicable, demonstrate the financial
                         capability to consummate the Sale, as determined in the Debtors’ sole discretion;
                         and (ii) whose Bid (as defined below) is a Qualified Bid (as defined below). On
                         or before the date that is one (1) business day after the Bid Deadline (defined
                         below), the Debtors’ advisors will notify each Potential Bidder in writing whether
                         such Potential Bidder is a Qualified Bidder. The Stalking Horse Bidder shall be
                         deemed a Qualified Bidder at all times. MidCap Funding IV Trust, solely to the
                         extent it seeks to credit bid, shall be deemed a Qualified Bidder at all times.

              b.         If any Potential Bidder is determined by the Debtors not to be a Qualified Bidder,
                         the Debtors will refund such Qualified Bidder’s Deposit (as defined below) and


 35587432.3 07/09/2019
                                                                                                  Appx. 00049
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 54
                                                            Page
                                                               of 1120
                                                                  4 of 13
                                                                        PageID #: 2969



                         all accumulated interest thereon on or within three (3) business days after the Bid
                         Deadline.

              c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                         Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                         of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                         Debtors, a Qualified Bidder may not modify, amend, or withdraw its Qualified
                         Bid, except for proposed amendments to increase the consideration contemplated
                         by, or otherwise improve the terms of, the Qualified Bid, during the period that
                         such Qualified Bid remains binding as specified in these Bidding Procedures;
                         provided that any Qualified Bid may be improved at the Auction as set forth
                         herein. Any improved Qualified Bid must continue to comply with the
                         requirements for Qualified Bids set forth in these Bidding Procedures.

              d.         Any disputes related to these Bidding Procedures, including whether a Bid
                         constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

 D.           Due Diligence.

              a.         Diligence Provided to Potential Bidders.

     Only Potential Bidders that have entered into a Confidentiality Agreement shall be eligible to
 receive due diligence information related to the Residents Program Assets. No Potential Bidder
 will be permitted to conduct any due diligence without entering into a Confidentiality
 Agreement. The Debtors will provide to each Potential Bidder that has entered into a
 Confidentiality Agreement reasonable due diligence information, as requested by such Potential
 Bidder in writing, as soon as reasonably practicable after such request. For all Potential Bidders
 other than the Stalking Horse Bidder, the due diligence period will end on the Bid Deadline and
 subsequent to the Bid Deadline, the Debtors shall have no obligation to furnish any due diligence
 information.

     The Debtors shall not furnish any confidential information relating to the Residents Program
 Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any person,
 except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
 Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
 applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
 Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
 official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
 The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
 for additional information and due diligence access; provided that the Debtors may decline to
 provide such information to Potential Bidders who, at such time and in the Debtors’ reasonable
 business judgment have not established, or who have raised doubt, that such Potential Bidder
 intends in good faith to, or has the capacity to, consummate the Sale.

     The Debtors also reserve the right to withhold from Potential Bidders any diligence materials
 that the Debtors determine are sensitive or otherwise not appropriate for disclosure to a Potential
 Bidder who the Debtors determine is a competitor of the Debtors or is affiliated with any


 35587432.3 07/09/2019
                                                                                                  Appx. 00050
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 55
                                                            Page
                                                               of 1120
                                                                  5 of 13
                                                                        PageID #: 2970



 competitor of the Debtors. Neither the Debtors nor their representatives shall be obligated to
 furnish information of any kind whatsoever to any person that is not approved by the Debtors as
 a Potential Bidder; provided, however, that, subject to the limitations set forth in the immediately
 preceding paragraph, the Debtors may furnish information to Wells Fargo and any committee
 appointed in the Debtors’ chapter 11 cases.

        All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
 Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
 (cwarznak@ssgca.com); or by phone to (610) 940-3615.

              b.         Diligence Provided by Potential Bidders.

     Each Potential Bidder shall comply with all reasonable requests for additional information
 and due diligence access requested by the Debtors or their advisors regarding the ability of the
 Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply with such
 reasonable requests for additional information and due diligence access may be a basis for the
 Debtors to determine that such Potential Bidder is not a Qualified Bidder or that a bid made by
 such Potential Bidder is not a Qualified Bid.

     The Debtors and each of their respective advisors and representatives shall be obligated to
 maintain in confidence any confidential information in accordance with any applicable
 confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
 recipient of confidential information agrees to use, and to instruct their advisors and
 representatives to use, such confidential information only in connection with the evaluation of
 Bids (as defined below) during the bidding process or otherwise in connection with the chapter
 11 cases or in accordance with the terms of any applicable confidentiality agreement.

        Notwithstanding the foregoing and the provisions contained in any applicable
 Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
 information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
 applicable bidder; (c) to the professional advisors of any official committee appointed in the
 Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
 confidentiality agreement with respect to a particular bidder or other agreement, law, court or
 other governmental order, or regulation, including, as appropriate, to regulatory agencies.

 E.           Bid Requirements.

     A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted in
 writing and satisfies each of the following requirements (collectively, the “Bid Requirements”),
 as determined by the Debtors in their reasonable business judgment shall constitute a “Qualified
 Bid.” For the avoidance of doubt, notwithstanding the following, the Stalking Horse Sale
 Agreement will be deemed a Qualified Bid for all purposes.

              a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                         Residents Program Assets, and must clearly state which assets the Qualified
                         Bidder is agreeing to purchase.



 35587432.3 07/09/2019
                                                                                                Appx. 00051
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 56
                                                            Page
                                                               of 1120
                                                                  6 of 13
                                                                        PageID #: 2971



              b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                         (the “Purchase Price”). The Purchase Price must be in cash consideration and
                         must equal or exceed $7,725,000 (i.e., the sum of (i) the Base Purchase Price set
                         forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee) (a
                         “Minimum Bid”).

              c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                         immediately available funds, a cash deposit in the amount equal to ten (10)
                         percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                         interest-bearing escrow account to be identified and established by the Debtors
                         (the “Deposit”).

              d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                         respect to Residents, including whether and to what extent Residents will be
                         offered placement with the Potential Bidder and on what terms.

              e.         Same or Better Terms. Each Bid must be on terms that are not more
                         burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                         as determined by the Debtors. Each Bid must include duly executed, non-
                         contingent transaction documents necessary to effectuate the Sale and shall
                         include a schedule of executory contracts proposed to be assumed by the Debtors
                         and assigned to the Qualified Bidder (“Assumed Contracts”), and a copy of the
                         Stalking Horse Sale Agreement clearly marked to show all changes requested by
                         the Qualified Bidder, including those related to the respective Purchase Price and
                         assets to be acquired by such Qualified Bidder, as well as all other material
                         documents integral to such bid and a written commitment demonstrating to the
                         satisfaction of the Debtors that the Qualified Bidder will be able to close the
                         transaction proposed in its Bid on the terms and conditions set forth therein (the
                         “Qualified Bid Documents”).

              f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                         conditioned on (i) obtaining financing, (ii) shareholder, board of directors, or
                         other internal approval, or (iii) the outcome or completion of a due diligence
                         review by the Potential Bidder. Notwithstanding the foregoing, a Bid may be
                         subject to (i) the accuracy at the closing of the Sale of specified representations
                         and warranties, (ii) or the satisfaction at the closing of the Sale of specified
                         conditions, which shall not be more burdensome to the Debtors, as determined in
                         the Debtors’ business judgment than those set forth in the Stalking Horse Sale
                         Agreement.

              g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                         bidding or otherwise participating in connection with such Bid (including each
                         equity holder or other financial backer of the Potential Bidder if such Potential
                         Bidder is an entity formed for the purpose of consummating the Sale), and the
                         complete terms of any such participation. Under no circumstances shall any
                         undisclosed principals, equity holders, or financial backers be associated with any



 35587432.3 07/09/2019
                                                                                                  Appx. 00052
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 57
                                                            Page
                                                               of 1120
                                                                  7 of 13
                                                                        PageID #: 2972



                         Bid. Each Bid must also include contact information for the specific persons and
                         counsel whom the Debtors and their advisors should contact regarding such Bid.

              h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                         Debtors’ business judgment, the necessary financial capacity to consummate the
                         proposed transactions required by its Bid and provide adequate assurance of
                         future performance under all contracts proposed to be assumed by such Bid. Each
                         Bid must be accompanied by reasonable evidence of the Qualified Bidder’s
                         ability to operate the business related to the Residents Program Assets and include
                         a packet of information, including financial information, that will be provided to
                         the non-Debtor counterparties to Assumed Contracts sufficient to demonstrate
                         adequate assurance of future performance.

              i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                         of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                         cash on hand, each Bid must include executed unconditional committed financing
                         from a qualified source documented to the satisfaction of the Debtors, which
                         demonstrates that the Potential Bidder has received sufficient debt and/or equity
                         funding commitments to satisfy the Potential Bidder’s Purchase Price and other
                         obligations under its Bid. Such funding commitments or other financing must be
                         unconditional and must not be subject to any internal approvals, syndication
                         requirements, diligence, or credit committee approvals, and shall have covenants
                         and conditions acceptable to the Debtors.

              j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                         that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                         after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                         after the conclusion of the Sale Hearing (as defined below).

              k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                         Agreement) must disclaim any right to receive a break-up fee, expense
                         reimbursement, termination fee, or any other similar form of compensation. For
                         the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                         Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                         whether as part of the Auction or otherwise, a break-up fee, expense
                         reimbursement, termination fee, or any other similar form of compensation, and
                         by submitting its Bid is agreeing to refrain from and waive any assertion or
                         request for reimbursement on any basis, including under section 503(b) of the
                         Bankruptcy Code.

              l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                         obtained authorization or approval from its board of directors (or a comparable
                         governing body acceptable to the Debtors) with respect to the submission of its
                         Bid and the consummation of the transactions contemplated in such Bid.

              m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                         representation that the Potential Bidder: (i) has had an opportunity to conduct any


 35587432.3 07/09/2019
                                                                                                  Appx. 00053
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 58
                                                            Page
                                                               of 1120
                                                                  8 of 13
                                                                        PageID #: 2973



                         and all due diligence regarding the Residents Program Assets prior to submitting
                         the Bid; (ii) has relied solely upon its own independent review, investigation,
                         and/or inspection of any documents and/or the Residents Program Assets in
                         making its Bid; and (iii) did not rely upon any written or oral statements,
                         representations, promises, warranties, or guaranties whatsoever, whether express,
                         implied by operation of law, or otherwise, regarding the Residents Program
                         Assets or the completeness of any information provided in connection therewith
                         or the Auction, except as expressly stated in the Bid.

              n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                         agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                         not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

              o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                         and third-party approval to consummate the Sale and the time period within which
                         the Potential Bidder expects to receive such regulatory and third-party approvals
                         (and in the case that receipt of any such regulatory or third-party approval is
                         expected to take more than thirty (30) days following execution and delivery of
                         the asset purchase agreement, those actions the Qualified Bidder will take to
                         ensure receipt of such approvals as promptly as possible).

              p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                         of the Bankruptcy Court and waive any right to a jury trial in connection with any
                         disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                         and enforcement of these Bidding Procedures, the Sale documents, and the
                         closing of the Sale, as applicable.

              q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                         so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                         July 26, 2019 (the “Bid Deadline”).

        The Debtors reserve the right to work with any Potential Bidder in advance of the
 Auction to cure any deficiencies in a Bid that is not initially deemed to be a Qualified Bid.

 F.           Right to Credit Bid.

     At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder who
 has a valid and perfected lien on any assets of the Debtors’ estates (a “Secured Creditor”) shall
 have the right to credit bid all or a portion of the value of such Secured Creditor’s claims within
 the meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered by the
 Bankruptcy Court for cause. In the event of a competing Qualified Bid, the Stalking Horse
 Bidder will be entitled, but not obligated, to submit overbids and will be entitled in any such
 overbids to include the full amount of the Break-Up fee in lieu of cash and for purposes of
 evaluating the overbid equal to cash in the same amount. Notwithstanding the preceding
 sentence, the inclusion in any overbid of the Break-Up Fee shall not be deemed to create a
 secured claim or constitute an offset against any such claim under section 363(k) of the
 Bankruptcy Code.



 35587432.3 07/09/2019
                                                                                                 Appx. 00054
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-2
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 59
                                                            Page
                                                               of 1120
                                                                  9 of 13
                                                                        PageID #: 2974




    Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
 Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.

 G.           Auction.

     If the Debtors receive a Qualified Bid, other than the Stalking Horse Sale Agreement, the
 Debtors will conduct an Auction to determine the Successful Bidder. The Debtors shall notify
 the Stalking Horse Bidder if one or more Qualified Bids are received and the identity of the
 bidders making any such Qualified Bids. If the Debtors do not receive a Qualified Bid (other
 than the Stalking Horse Sale Agreement), the Debtors will not conduct an Auction and shall
 designate the Stalking Horse Bidder’s Bid as the Successful Bid.

     On the date that is one (1) business day after the Bid Deadline, the Debtors will notify each
 Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the Debtors’
 sole business judgment (the “Baseline Bid”), and provide copies of the applicable Qualified Bid
 Documents supporting the Baseline Bid to each Qualified Bidder. The determination of which
 Qualified Bid constitutes the Baseline Bid and which Qualified Bid constitutes the Successful
 Bid shall take into account any factors the Debtors reasonably deem relevant to the value of the
 Qualified Bid to the Debtors’ estates, which may include, among other things: (a) the number,
 type, and nature of any changes to the applicable Stalking Horse Sale Agreement, if any,
 requested by the Qualified Bidder, including the type and amount of Residents Program Assets
 sought to be acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount
 and nature of the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close
 the applicable Sale and the timing thereof; (d) the net economic effect of any changes to the
 value to be received by the Debtors’ estates from the transaction contemplated by the Qualified
 Bid Documents; and (e) the impact on Residents (collectively, the “Bid Assessment Criteria”).
 Only the Stalking Horse Bidder and other Qualified Bidders will be entitled to make any
 subsequent bids at the Auction. At least one (1) business day prior to the Auction, each
 Qualified Bidder who has timely submitted a Qualified Bid must inform the Debtors whether it
 intends to attend the Auction and all Qualified Bidders wishing to attend the Auction must have
 at least one individual representative with authority to bind such Qualified Bidder in attendance
 at the Auction in person.

     The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein & Lehr
 LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania 19102 on
 July 30, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and location as
 designated by the Debtors. The Auction, if necessary, shall be conducted in a timely fashion
 according to the following procedures:

              a.         The Debtors Shall Conduct the Auction.

     The Debtors and their professionals shall direct and preside over the Auction. At the start of
 the Auction, the Debtors shall describe the terms of the Baseline Bid. All incremental Bids made
 thereafter shall be Overbids (as defined below) and shall be made and received on an open basis,
 and all material terms of each Overbid shall be fully disclosed to all other Qualified Bidders who



 35587432.3 07/09/2019
                                                                                           Appx. 00055
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-2
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         60 of 10
                                                               1120
                                                                  of 13
                                                                     PageID #: 2975



 submitted Bids. The Debtors shall maintain a written transcript of all Bids made and announced
 at the Auction, including the Baseline Bid, all applicable Overbids, and the Successful Bid.

    The Auction will be conducted openly and all creditors will be permitted to attend. The
 Qualified Bidders and the Stalking Horse Bidder may appear at the Auction in person or through
 duly authorized representatives.

              b.         Terms of Overbids.

    “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
 Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
 conditions:
              (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                    for total consideration to the Debtors with a value that exceeds the value
                    of the consideration under the Baseline Bid by an incremental amount that
                    is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                               Additional consideration in excess of the amount set forth in the respective
                               Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                               Secured Creditor, a credit bid of up to the full amount of such secured
                               creditors’ allowed secured claim, subject to section 363(k) of the
                               Bankruptcy Code and any other restrictions set forth herein.

                         (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                               round of applicable Overbids, the Debtors may announce a deadline (as
                               the Debtors may, in their business judgment, extend from time to time,
                               the “Overbid Round Deadline”) by which time any Overbids must be
                               submitted to the Debtors.

                         (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                               modifications, additions, or deletions of any terms of the Bid no less
                               favorable to the Debtors’ estates than any prior Bid or Overbid, as
                               determined in the Debtors’ reasonable business judgment, but shall
                               otherwise comply with the terms of these Bidding Procedures. Any
                               Overbid must comply with the conditions for a Qualified Bid.

                         (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                               the Debtors shall announce whether the Debtors have identified in the
                               initial applicable Overbid round, an Overbid as being higher or otherwise
                               better than the Baseline Bid for the Residents Program Assets, or in
                               subsequent rounds, the Overbid previously designated by the Debtors as
                               the prevailing highest or otherwise best Bid for the Residents Program
                               Assets (the “Prevailing Highest Bid”). The Debtors shall describe to all
                               Qualified Bidders the material terms of any new Overbid designated by
                               the Debtors as the Prevailing Highest Bid as well as the value attributable
                               by the Debtors to such Prevailing Highest Bid.



 35587432.3 07/09/2019
                                                                                                 Appx. 00056
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-2
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         61 of 11
                                                               1120
                                                                  of 13
                                                                     PageID #: 2976



              c.         Consideration of Overbids.

      The Debtors reserve the right, in their reasonable business judgment to adjourn the Auction
 one or more times to, among other things: (i) facilitate discussions among the Debtors and any
 Qualified Bidders; (ii) allow Qualified Bidders to consider how they wish to proceed;
 (iii) provide Qualified Bidders the opportunity to provide the Debtors with such additional
 evidence as the Debtors, in their reasonable business judgment, may require, including that the
 Qualified Bidder has sufficient internal resources or has received sufficient non-contingent debt
 and/or equity funding commitments to consummate the proposed transaction at the prevailing
 Overbid amount; and (iv) provide the Debtors with an opportunity to consider how to value each
 Overbid.

              d.         Closing the Auction.

                         (a)   The Auction shall continue until there is only one Bid that the Debtors
                               determine, in their reasonable business judgment, to be the highest or
                               otherwise best Bid. Such Bid shall be declared the “Successful Bid,” and
                               such Qualified Bidder the “Successful Bidder,” at which point the
                               Auction will be closed. The Debtors shall notify the Qualified Bidders of
                               the Successful Bid within one business day following such selection. The
                               Auction shall not close unless and until all Qualified Bidders have been
                               given a reasonable opportunity to submit an Overbid at the Auction to the
                               then Prevailing Highest Bid. Such acceptance by the Debtors of the
                               Successful Bid is conditioned upon approval by the Bankruptcy Court of
                               the Successful Bid.

                         (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                               conclusion of the Auction, and any such Bids or Overbids shall be deemed
                               untimely and shall under no circumstances constitute a Qualified Bid;
                               provided, however, that the Debtors, subject to approval by the
                               Bankruptcy Court, may determine to accept such Bid if such Bid may
                               otherwise be deemed the Successful Bid.

                         (c)   As soon as reasonably practicable after closing the Auction, the Debtors
                               shall cause the Qualified Bid Documents for the Successful Bid and
                               Backup Bid to be filed with the Bankruptcy Court.

              e.         No Collusion; Good-Faith Offer.

     Each Qualified Bidder participating at the Auction will be required to confirm on the record
 at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and (ii) its
 Bid is a good-faith offer and it intends to consummate the Sale if selected as the Successful
 Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to the Debtors
 and the United States Trustee any discussions regarding employment of or offers to retain or
 employ any officer or insider of the Debtors.




 35587432.3 07/09/2019
                                                                                              Appx. 00057
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-2
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         62 of 12
                                                               1120
                                                                  of 13
                                                                     PageID #: 2977



 H.           Backup Bidder.

              a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                         Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                         second-best Bid at the Auction, as determined by the Debtors in the exercise of
                         their reasonable business judgment (the “Backup Bid”), shall be required to serve
                         as a backup bidder (the “Backup Bidder”), and each Qualified Bidder shall agree
                         and be deemed to agree to be the Backup Bidder if so designated by the Debtors.

              b.         The identity of the Backup Bidder and the amount and material terms of the
                         Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                         the same time the Debtors announce the identity of the Successful Bidder. The
                         Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                         one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                         until the closing of the Sale with the Successful Bidder. The Backup Bidder’s
                         Deposit shall be held in escrow until the closing of the transaction with the
                         Successful Bidder and shall thereafter be returned within five (5) business days.

              c.         If a Successful Bidder fails to consummate the approved transactions
                         contemplated by its Successful Bid, the Debtors may select the applicable Backup
                         Bidder as the Successful Bidder, and such Backup Bidder shall be deemed a
                         Successful Bidder for all purposes. The Debtors will be authorized, but not
                         required, to consummate all transactions contemplated by the Backup Bid without
                         further order of the Bankruptcy Court or notice to any party. In such case, the
                         defaulting Successful Bidder’s Deposit shall be forfeited to the Debtors. The
                         Debtors specifically reserve the right to seek all available remedies against the
                         defaulting Successful Bidder, including with respect to specific performance.

 I.           Reservation of Rights.

     Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
 Horse Sale Agreement, the Debtors reserve their rights to modify these Bidding Procedures in
 their reasonable business judgment in any manner that will best promote the goals of the bidding
 process, or impose, at or prior to the Auction, additional customary terms and conditions on the
 sale of the Residents Program Assets, including, without limitation: (a) extending the deadlines
 set forth in these Bidding Procedures; (b) adjourning the Auction at the Auction and/or
 adjourning the Sale Hearing in open court without further notice; (c) adding procedural rules that
 are reasonably necessary or advisable under the circumstances for conducting the Auction;
 (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

 J.           Sale Hearing.

     A hearing to consider approval of the Sale of the Residents Program Assets to the Successful
 Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale Hearing”)
 is currently scheduled to take place on or before 10:00 a.m. (prevailing Eastern Time) on July
 [●], 2019, before the Honorable Kevin Gross, at the United States Bankruptcy Court, 824 Market
 Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.


 35587432.3 07/09/2019
                                                                                                Appx. 00058
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-2
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         63 of 13
                                                               1120
                                                                  of 13
                                                                     PageID #: 2978



    The Sale Hearing may be continued to a later date by the Debtors by sending notice
 prior to, or making an announcement at, the Sale Hearing. No further notice of any such
 continuance will be required to be provided to any party (including the Stalking Horse
 Bidder).

    At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court for
 approval.

 K.           Break-Up Fee.

    To provide an incentive and to compensate the Stalking Horse Bidder for performing the
 substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
 Sale Agreement with the knowledge and risk that arises from participating in the sale and
 subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
 conditions and in the amount set forth in the Bidding Procedures Order, a break-up fee in the
 amount of $225,000 (the “Breakup Fee”).

         The Debtors have agreed that their obligations to pay the Break-Up fee, to the extent
 owed by the Debtors, will be an allowed administrative expense claim under sections 503(b) and
 507 of the Bankruptcy.

 L.           Return of Deposit.

     The Deposit of the Successful Bidder shall be applied to the Purchase Price of the transaction
 at closing. The Deposits for each Qualified Bidder shall be held in one or more interest-bearing
 escrow accounts on terms acceptable to the Debtors in their sole discretion and shall be returned
 (other than with respect to the Successful Bidder and the Backup Bidder) on or within five (5)
 business days after the Auction.

    If the Successful Bidder fails to consummate the Sale because of a breach by the Successful
 Bidder, the Debtors will not have any obligation to return the Deposit deposited by the
 Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition to
 any and all rights, remedies, or causes of action that may be available to the Debtors, and the
 Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
 additional hearing or order of the Bankruptcy Court.

 M.           Fiduciary Out.

     Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
 any action, or to refrain from taking any action, with respect to these Bidding Procedures, to the
 extent the Debtors’ board of managers determines, or based on the advice of counsel, that taking
 such action, or refraining from taking such action, as applicable, is required to comply with
 applicable law or its fiduciary obligations under applicable law; provided that in the event of any
 such action, all rights and remedies of the Stalking Horse Bidder in these Bidding Procedures or
 the Stalking Horse Sale Agreement shall be preserved.




 35587432.3 07/09/2019
                                                                                          Appx. 00059
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 64
                                                            Page
                                                               of 1120
                                                                  1 of 28
                                                                        PageID #: 2979



                                      Exhibit C



                                  Stalking Horse LOI




 35587432.3 07/09/2019
                                                                            Appx. 00060
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 65
                                                            Page
                                                               of 1120
                                                                  2 of 28
                                                                        PageID #: 2980




                                                                            Appx. 00061
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 66
                                                            Page
                                                               of 1120
                                                                  3 of 28
                                                                        PageID #: 2981




                                                                            Appx. 00062
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 67
                                                            Page
                                                               of 1120
                                                                  4 of 28
                                                                        PageID #: 2982




                                                                            Appx. 00063
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 68
                                                            Page
                                                               of 1120
                                                                  5 of 28
                                                                        PageID #: 2983




                                                                            Appx. 00064
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 69
                                                            Page
                                                               of 1120
                                                                  6 of 28
                                                                        PageID #: 2984




                                                                            Appx. 00065
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 70
                                                            Page
                                                               of 1120
                                                                  7 of 28
                                                                        PageID #: 2985




                                                                            Appx. 00066
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 71
                                                            Page
                                                               of 1120
                                                                  8 of 28
                                                                        PageID #: 2986




                                                                            Appx. 00067
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34142-3
                                      Filed 11/05/19
                                            Filed 07/09/19
                                                       Page 72
                                                            Page
                                                               of 1120
                                                                  9 of 28
                                                                        PageID #: 2987




                                                                            Appx. 00068
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         73 of 10
                                                               1120
                                                                  of 28
                                                                     PageID #: 2988




                                                                         Appx. 00069
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         74 of 11
                                                               1120
                                                                  of 28
                                                                     PageID #: 2989




                                                                         Appx. 00070
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         75 of 12
                                                               1120
                                                                  of 28
                                                                     PageID #: 2990




                                                                         Appx. 00071
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         76 of 13
                                                               1120
                                                                  of 28
                                                                     PageID #: 2991




                                                                         Appx. 00072
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         77 of 14
                                                               1120
                                                                  of 28
                                                                     PageID #: 2992




                                                                         Appx. 00073
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         78 of 15
                                                               1120
                                                                  of 28
                                                                     PageID #: 2993




                                                                         Appx. 00074
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         79 of 16
                                                               1120
                                                                  of 28
                                                                     PageID #: 2994




                                                                         Appx. 00075
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         80 of 17
                                                               1120
                                                                  of 28
                                                                     PageID #: 2995




                                                                         Appx. 00076
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         81 of 18
                                                               1120
                                                                  of 28
                                                                     PageID #: 2996




                                                                         Appx. 00077
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         82 of 19
                                                               1120
                                                                  of 28
                                                                     PageID #: 2997




                                                                         Appx. 00078
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         83 of 20
                                                               1120
                                                                  of 28
                                                                     PageID #: 2998




                                                                         Appx. 00079
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         84 of 21
                                                               1120
                                                                  of 28
                                                                     PageID #: 2999




                                                                         Appx. 00080
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         85 of 22
                                                               1120
                                                                  of 28
                                                                     PageID #: 3000




                                                                         Appx. 00081
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         86 of 23
                                                               1120
                                                                  of 28
                                                                     PageID #: 3001




                                                                         Appx. 00082
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         87 of 24
                                                               1120
                                                                  of 28
                                                                     PageID #: 3002




                                                                         Appx. 00083
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         88 of 25
                                                               1120
                                                                  of 28
                                                                     PageID #: 3003




                                                                         Appx. 00084
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         89 of 26
                                                               1120
                                                                  of 28
                                                                     PageID #: 3004




                                                                         Appx. 00085
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         90 of 27
                                                               1120
                                                                  of 28
                                                                     PageID #: 3005




                                                                         Appx. 00086
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 142-3
                                    FiledFiled
                                         11/05/19
                                               07/09/19
                                                    Page Page
                                                         91 of 28
                                                               1120
                                                                  of 28
                                                                     PageID #: 3006




                                                                         Appx. 00087
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-4
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 92
                                                            Page
                                                              of 1120
                                                                  1 of 5
                                                                       PageID #: 3007



                                      Exhibit D



                               Auction and Sale Notice




 35587432.3 07/09/2019
                                                                           Appx. 00088
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-4
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 93
                                                            Page
                                                              of 1120
                                                                  2 of 5
                                                                       PageID #: 3008



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                       )
     In re:                            ) Chapter 11
                                       )
     CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
     HAHNEMANN UNIVERSITY HOSPITAL, et )
     al., 1                            ) Jointly Administered
                                       )
                         Debtors.      )
                                       )

       NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
 (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
 United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
 District of Delaware (the “Court”) on June 30, 2019 and July 1, 2019.

         PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
 (the “Sale and Bidding Procedures Motion”) 2 seeking the entry of orders, among other things,
 approving (a) procedures for the solicitation of bids in connection with the proposed sale of
 certain of the Debtors’ assets to Tower Health (the “Stalking Horse Bidder”) for $7.5 million
 plus the assumption of certain contracts and responsibilities of the Debtors with respect to
 Residents at Hahnemann University Hospital (the “Sale”), subject to the submission of higher or
 better offers in an auction process (the “Auction”); (b) the form and manner of notices related to
 the Sale; and (c) procedures for the assumption and assignment of contracts in connection with
 the Sale.

         PLEASE TAKE FURTHER NOTICE that on July [●], 2019, the Court entered an
 order (the “Bidding Procedures Order”) approving, among other things, the Bidding
 Procedures, which establish the key dates and times related to the Sale and the Auction. All
 interested bidders should carefully read the Bidding Procedures Order and the Bidding
 Procedures in their entirety. To the extent that there are any inconsistencies between the Bidding
 Procedures and the summary descriptions of the Bidding Procedures in this notice, the terms of

 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
              Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
              PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
              Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
              Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
              (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
              230 North Broad Street, Philadelphia, Pennsylvania 19102.
 2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
              Sale and Bidding Procedures Motion.



 35587432.3 07/09/2019
                                                                                                          Appx. 00089
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-4
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 94
                                                            Page
                                                              of 1120
                                                                  3 of 5
                                                                       PageID #: 3009



 the Bidding Procedures shall control in all respects. The deadline by which all Bids must be
 actually received by the parties specified in the Bidding Procedures Order is July 26, 2019 at
 4:00 p.m. (prevailing Eastern time) (the “Bid Deadline”).

                           Contact Persons for Parties Interested in Submitting a Bid

          The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
 any person interested in making an offer to purchase the Residents Program Assets must comply
 strictly with the Bidding Procedures. Only Qualified Bids will be considered by the Debtors.
 Any interested persons should contact:

  Proposed Investment Banker to Debtors                       Proposed Counsel to Debtors
             SSG Advisors, LLC                              Saul Ewing Arnstein & Lehr LLP
        Five Tower Bridge, Suite 420                        1201 N. Market Street, Suite 2300
           300 Barr Harbor Drive                              Wilmington, Delaware 19899
       West Conshohocken, PA 19428                        Mark Minuti (mark.minuti@saul.com),
    J. Scott Victor (jsvictor@ssgca.com)            Jeffrey C. Hampton (jeffrey.hampton@saul.com),
       Teresa Kohl (tkohl@ssgca.com)                  Adam H. Isenberg (adam.isenberg@saul.com)
   Craig Warznak (cwarznak@ssgca.com)                               (215) 972-7777
               (610) 940-3615

                                    Obtaining Additional Information

        Copies of the Sale and Bidding Procedures Motion, the Bidding Procedures, and the
 Bidding Procedures Order, as well as all related exhibits, including the Stalking Horse Purchase
 Agreement and all other documents filed with the Court, are available free of charge on the
 website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
 Omni Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

                                     Important Dates and Deadlines

              1. The deadline to submit a Qualified Bid is July 26, 2019 at 4:00 p.m. (prevailing
                 Eastern time).

              2. The deadline to file an objection with the Bankruptcy Court to the entry of an order
                 approving the Sale (the “Sale Order”) and all objections relating to the Stalking
                 Horse Bidder (collectively, “Sale Objections”) is July 26, 2019 at 4:00 p.m.
                 (prevailing Eastern time) (the “Sale Objection Deadline”).

              3. In the event that the Debtors timely receive a Qualified Bid in addition to the
                 Qualified Bid of the Stalking Horse Bidder, the Debtors intend to conduct an Auction
                 for the Residents Program Assets. The Auction, if one is necessary, will commence
                 on July 30, 2019 at 10:00 a.m. (prevailing Eastern time), or such other date as
                 determined by the Court, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre
                 Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other
                 location as the Debtors may hereafter designate on proper notice).


                                                    -2-
 35587432.3 07/09/2019
                                                                                           Appx. 00090
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-4
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 95
                                                            Page
                                                              of 1120
                                                                  4 of 5
                                                                       PageID #: 3010



              4. Objections to the conduct of the Auction and the terms of a sale to a Successful
                 Bidder other than the Stalking Horse Bidder (collectively, “Auction Objections”)
                 may be raised at the Sale Hearing (as defined below).

              5. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
                 Court on [         ], 2019 at [__] (ET), or such other date as determined by the
                 Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.

                                            Filing Objections

         Sale Objections, if any, must (a) be in writing, (b) state the basis of such objection with
 specificity and (c) be filed with the Court and served upon, so as to be actually received on or
 prior to the Sale Objection Deadline: (i) the Debtors Center City Healthcare, LLC, d/b/a
 Hahnemann University Hospital, 230 North Broad Street, Philadelphia, Pennsylvania, Attn:
 Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the Debtors, Saul Ewing
 Arnstein & Lehr LLP, 1201 North Market Street, Suite 2300, Wilmington, DE 19899, Attn:
 Mark Minuti.

               CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

      ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
 TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
 WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
 ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
 THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
 ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
 TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
 THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
 HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
 AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
 OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
 ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
 THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
 CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                    -3-
 35587432.3 07/09/2019
                                                                                           Appx. 00091
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-4
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 96
                                                            Page
                                                              of 1120
                                                                  5 of 5
                                                                       PageID #: 3011




 Dated: July 9, 2019                   SAUL EWING ARNSTEIN & LEHR LLP

                                    By: /s/ Aaron S. Applebaum
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Fax: (302) 421-5873
                                        mark.minuti@saul.com
                                        monique.disabatino@saul.com

                                               -and-

                                       Jeffrey C. Hampton
                                       Adam H. Isenberg
                                       Aaron S. Applebaum (DE Bar No. 5587)
                                       Centre Square West
                                       1500 Market Street, 38th Floor
                                       Philadelphia, PA 19102
                                       Telephone: (215) 972-7700
                                       Fax: (215) 972-7725
                                       jeffrey.hampton@saul.com
                                       adam.isenberg@saul.com
                                       aaron.applebaum@saul.com

                                       Proposed Counsel for Debtors and
                                       Debtors in Possession




                                         -4-
 35587432.3 07/09/2019
                                                                              Appx. 00092
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-5
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 97
                                                            Page
                                                              of 1120
                                                                  1 of 5
                                                                       PageID #: 3012



                                      Exhibit E



                          Assumption and Assignment Notice




 35587432.3 07/09/2019
                                                                           Appx. 00093
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-5
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 98
                                                            Page
                                                              of 1120
                                                                  2 of 5
                                                                       PageID #: 3013



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                       )
     In re:                            ) Chapter 11
                                       )
     CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
     HAHNEMANN UNIVERSITY HOSPITAL, et )
     al., 1                            ) Jointly Administered
                                       )
                         Debtors.      )
                                       )

                               NOTICE OF PROPOSED ASSUMPTION AND
                              ASSIGNMENT OF EXECUTORY CONTRACTS

         PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
 (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
 United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
 District of Delaware (the “Bankruptcy Court”) on June 30, 2019 and July 1, 2019 (the
 “Petition Date”).

         PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
 [D.I. ●] (the “Sale Motion”) with the Bankruptcy Court, seeking entry of orders, among other
 things, approving (a) the sale of certain of the Debtors’ assets (the “Residents Program Assets”)
 to Tower Health (the “Stalking Horse Bidder”), including the assumption of certain contracts
 and responsibilities of the Debtors with respect to Residents Programs at Hahnemann University
 Hospital (the “Sale”), subject to the submission of higher or better offers in an auction process
 (the “Auction”); (b) procedures for the solicitation of bids in connection with the Auction (the
 “Bidding Procedures”), attached as Exhibit B to the Sale Motion; (c) the form and manner of
 notices related to the Sale; and (d) procedures for the assumption and assignment of executory
 contracts (“Designated Contracts”) in connection with the Sale (the “Assumption and
 Assignment Procedures”).

         PLEASE TAKE FURTHER NOTICE THAT on July [●], 2019, the Bankruptcy Court
 entered an order (the “Bidding Procedures Order”) [D.I. [●]] granting certain of the relief
 sought in the Motion, including, among other things, approving: (a) the Bidding Procedures and
 (b) the Assumption and Assignment Procedures. Copies of the Bidding Procedures Order (which

 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
              Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
              PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
              Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
              Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
              (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
              230 North Broad Street, Philadelphia, Pennsylvania 19102.



 35587432.3 07/09/2019
                                                                                                          Appx. 00094
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34142-5
                                     Filed 11/05/19
                                            Filed 07/09/19
                                                      Page 99
                                                            Page
                                                              of 1120
                                                                  3 of 5
                                                                       PageID #: 3014



 sets forth the Assumption and Assignment Procedures) and the Bidding Procedures are enclosed
 herewith.

         PLEASE TAKE FURTHER NOTICE that upon the closing of the Sale, the Debtors
 intend to assume and assign to the Stalking Horse Bidder or any other Successful Bidder the
 Designated Contracts. A schedule listing the Designated Contracts (the “Designated Contracts
 List”) is attached hereto and may also be accessed free of charge on the website of the Court-
 appointed claims and noticing agent for the Debtors’ chapter 11 cases, Omni Management
 Group, https://omnimgt.com/sblite/centercityhealthcare/. In addition, the cure payments, if any,
 necessary for the assumption and assignment of the Designated Contracts (the
 “Cure Payments”) is set forth on the Designated Contracts List.

         PLEASE TAKE FURTHER NOTICE that the hearing to consider approval of certain
 of the relief sought in the Sale Motion, including the Bidding Procedures and the Assumption
 and Assignment Procedures, will be held on July [●] at [___] (ET) before the Honorable Kevin
 Gross in the United States Bankruptcy Court for the District of Delaware, 824 North Market
 Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

         YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
 IDENTIFIED AS A COUNTERPARTY TO A POTENTIAL DESIGNATED
 CONTRACT. Under the terms of the proposed Assumption and Assignment Procedures, the
 Stalking Horse Bidder may modify the list of Designated Contracts until the opening of business
 on the date of the Auction, and the Debtors reserve the right at any time after the proposed
 Assumption and Assignment Service Deadline and before the closing of a Sale, to:
 (a) supplement the list of Designated Contracts with previously omitted executory contracts or
 unexpired leases; (b) remove an executory contract or unexpired lease from the list of executory
 contracts and unexpired leases ultimately selected as Designated Contracts that a Successful
 Bidder proposes be assumed and assigned to it in connection with a Sale or add to such list;
 and/or (c) modify the previously stated Cure Payment associated with any Designated Contract.
 The proposed Assumption and Assignment Procedures further provide that any counterparty
 impacted by such a modification will receive notice thereof (the “Supplemental Assumption
 Notice”) and an opportunity to object to the proposed assumption and assignment of the
 Designated Contract, if applicable.

                                    Important Proposed Dates and Deadlines

              1.         The proposed deadline to file an objection with the Bankruptcy Court to the entry
                         of an order approving the sale (the “Sale Order”) and all objections related to the
                         Stalking Horse Bidder (collectively, “Sale Objections”) is July 26, 2019 at 4:00
                         p.m. (ET) (the “Sale Objection Deadline”).

              2.         The Auction for the Residents Program Assets, if one is necessary, will
                         commence on July 30, 2019 at 10:00 a.m. (ET), or such other date as determined
                         by the Bankruptcy Court, at the offices of Saul Ewing Arnstein & Lehr LLP,
                         Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
                         19102 (or at any other location as the Debtors may hereafter designate on proper
                         notice).

                                                         -2-
 35587432.3 07/09/2019
                                                                                                  Appx. 00095
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 142-5
                                      Filed 11/05/19
                                             Filed 07/09/19
                                                       Page 100
                                                             Page
                                                                of 1120
                                                                   4 of 5PageID #: 3015



               3.         A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before
                          the Bankruptcy Court on [        ], 2019 at [____] (ET), or such other date as
                          determined by the United States Bankruptcy Court, at 824 North Market Street,
                          Wilmington, Delaware 19801.

                                  Filing Assumption and Assignment Objections

           Pursuant to the Assumption and Assignment Procedures, objections to the proposed
  assumption and assignment of a Designated Contract (“Designated Contract Objections”),
  including any objection relating to the Cure Payment and/or adequate assurance of future
  performance, must: (a) be in writing; (b) state with specificity the nature of such objection and
  alleged Cure Payment, including applicable and appropriate documentation in support of such
  alleged Cure Payment; (c) comply with the Bankruptcy Rules and the Local Rules of Bankruptcy
  Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the
  “Local Rules”); and (d) be filed with the Bankruptcy Court and served so as to be actually
  received on or before (i) fourteen days (14) after the date on which this notice was served, or
  (ii) for those counterparties that receive a Supplemental Assumption Notice, fourteen days
  (14) after service of such Supplemental Assumption Notice (“Supplemental Designated
  Contract Objection”).


         If a counterparty to a Designated Contract files a Supplemental Designated Contract
  Objection in a manner that is consistent with the requirements set forth in the Assumption and
  Assignment Procedures, and the parties are unable to consensually resolve the dispute, the
  Debtors will seek an expedited hearing before the Court (a “Supplemental Designated
  Contract Hearing”) to determine the Cure Costs, if any, and approve the assumption of the
  relevant Designated Contracts, unless the Successful Bidder elects not to assume the Designated
  Contract.

          Failure to timely file a Designated Contract Objection shall constitute a waiver of any
  objections related to accepting performance by, or rendering performance to, the Stalking Horse
  Bidder or Successful Bidder, as applicable, for purposes of section 365(c)(1) of the Bankruptcy
  Code.

         Any objections will be considered at the Sale Hearing, or as soon thereafter as counsel
  may be heard, and must be served on the following parties: (i) the Debtors Center City
  Healthcare, LLC, 230 North Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief
  Restructuring Officer; and (b) proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr
  LLP, 1201 North Market Street, Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti.

     CONSEQUENCES OF FAILING TO TIMELY FILE AND SERVE AN OBJECTION:

       ANY COUNTERPARTY TO A DESIGNATED EXECUTORY CONTRACT WHO
  FAILS TO TIMELY FILE AND SERVE AN OBJECTION TO THE PROPOSED
  ASSUMPTION AND ASSIGNMENT OF SUCH DESIGNATED EXECUTORY
  CONTRACT IN ACCORDANCE WITH THE PROPOSED BIDDING PROCEDURES
  ORDER AND THE PROPOSED ASSUMPTION AND ASSIGNMENT PROCEDURES


                                                         -3-
  35587432.3 07/09/2019
                                                                                                Appx. 00096
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 142-5
                                      Filed 11/05/19
                                             Filed 07/09/19
                                                       Page 101
                                                             Page
                                                                of 1120
                                                                   5 of 5PageID #: 3016



  SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE
  ASSUMPTION AND ASSIGNMENT OF THE DESIGNATED EXECUTORY
  CONTRACT AND/OR THE CURE AMOUNT SET FORTH ON THE DESIGNATED
  CONTRACTS LIST, INCLUDING ASSERTING ADDITIONAL CURE AMOUNTS
  WITH RESPECT TO THE DESIGNATED CONTRACT RELATING TO ANY PERIOD
  PRIOR TO THE TIME OF ASSUMPTION AND ASSIGNMENT.


  Dated: July 9, 2019                   SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35587432.3 07/09/2019
                                                                               Appx. 00097
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 102 of 1120 PageID #: 3017




                                    TAB 2
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            103 of11120
                                                                    of 12PageID #: 3018



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

      In re:                                                     Chapter 11

      CENTER CITY HEALTHCARE, LLC d/b/a                          Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL
      et al.,1                                                   (Jointly Administered)

                              Debtors.                           Re: Docket No. 142
                                                                 Obj. Deadline: July 15, 2019 (4:00 p.m.)


                   LIMITED OBJECTION OF THE UNITED STATES TO
            DEBTORS’ MOTION FOR ENTRY OF ORDERS (I)(A) ESTABLISHING
          BIDDING PROCEDURES RELATING TO THE SALE OF THE DEBTORS’
        RESIDENT PROGRAM ASSETS, INCLUDING APPROVING A BREAK-UP FEE,
           (B) ESTABLISHING PROCEDURES RELATING TO THE ASSUMPTION
         AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS, INCLUDING
          NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM AND
          MANNER OF NOTICE RELATING THERETO, AND (D) SCHEDULING A
      HEARING TO CONSIDER THE PROPOSED SALE; (II)(A) APPROVING THE SALE
       OF THE DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL
       LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS, AND (B) AUTHORIZING
             THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
                  CONTRACTS; AND (III) GRANTING RELATED RELIEF

               The United States of America (the “United States”), on behalf of the Department of Health

  and Human Services (“HHS”), acting through its designated component, the Centers for Medicare

  & Medicaid Services (“CMS”), hereby files this limited objection to the Debtors’ Motion for Entry

  of Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’ Resident

  Program Assets, Including Approving a Break-Up Fee, (B) Establishing Procedures Relating to

  the Assumption and Assignment of Certain Executory Contracts, Including Notice of Proposed


  1
    The Debtors in these jointly administered cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC
  (8681), St. Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
  PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center,
  L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C.
  (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C.
  (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia,
  Pennsylvania 19102.

                                                         1
                                                                                                        Appx. 00098
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            104 of21120
                                                                    of 12PageID #: 3019



  Cure Amounts, (C) Approving Form and Manner of Notice Relating Thereto, and (D) Scheduling

  a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the Debtors’ Resident

  Program Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, and (B)

  Authorizing the Assumption and Assignment of Certain Executory Contracts; and (III) Granting

  Related Relief (Dkt. 142) (the “Bid Procedures Motion” or “Motion”).2

         While the United States does not oppose at this time the transition of the Hahnemann

  University Hospital (“Hahnemann”) residents and fellows to alternative hospitals, the United

  States objects to the terms of the proposed sale as set forth in the Motion, which improperly attempt

  to “discharge” monies owed to HHS and seek to avoid the Successful Bidder’s successor liability

  under the assumed and transferred Medicare Part A agreement. Bid Procedures Motion at 3 (sale

  includes “purchase of . . . Hahnemann’s . . . Medicare provider number and agreement.”).

  Moreover, the United States objects to the Bid Procedures Order (Dkt. 142-1) to the extent the

  Court, in entering the order, would deem the terms of the Stalking Horse Sale Agreement – that

  presumably will mirror the terms of the Stalking Horse LOI by including a CMS “discharge”

  (Stalking Horse LOI ¶ 7(d) – to be a “Qualified Bid.” Bid Procedures Order at ¶ 7.3

         The United States does not object generally to the establishment of procedures for bids on

  certain of Debtors’ Hahnemann-related assets. However, bidding on proposed terms of sale that



  2
   Any capitalized term not defined herein shall have the meaning ascribed to the term in the Bid
  Procedures Motion.
  3
    The United States also reserves its rights to contest the sale to the extent that it transfers the
  Residents Program Assets, Hahnemann’s Medicare provider number and agreement, and
  Hahnemann’s programs for training Residents to the Successful Bidder when Debtors seek to close
  Hahnemann. The anticipated transfer of the residency program itself (separate from the provider
  agreement) would need to satisfy Medicare Program requirements and be approved by HHS.
  Additionally, Hahnemann’s Provider Agreement may terminate with its closure, making it
  ineligible to be transferred.


                                                   2
                                                                                             Appx. 00099
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            105 of31120
                                                                    of 12PageID #: 3020



  improperly restrict HHS’s rights is potentially a waste of the court’s, the Debtors’ and the Bidders’

  time and the estate’s limited resources.

                                 REGULATORY BACKGROUND

         1.      Certain of the Debtors are “providers” of hospital and skilled nursing services under

  the Social Security Act, 42 U.S.C. § 1395-1395lll and 42 C.F.R. Chapter IV and CMS policies and

  procedures (collectively, the “Medicare Program”). To be eligible to be reimbursed for services

  to Medicare beneficiaries, certain Debtors are party to separate Medicare Part A provider

  agreements (“Provider Agreements”). 42 U.S.C. § 1395cc; 42 C.F.R. § 400.202 (defining

  “provider”). A Provider Agreement is defined as an agreement between CMS and a hospital,

  skilled nursing facility, home health agency, clinic, outpatient rehabilitation facility, hospice, or

  community mental health center. 42 C.F.R. §§ 489.2 and 489.3.

         2.      To obtain a Provider Agreement, a new provider must apply for initial certification.

  See 42 C.F.R. §§ 488.1, 488.3, 489.1, 489.2 and 489.10. The certification process enables HHS

  to determine, inter alia, that the provider is qualified to provide health care services to patients.

  See 42 C.F.R. §§ 489.10-.12 (grounds for denying a Provider Agreement); see also 42 C.F.R. Part

  418 (health and safety requirements to qualify as a hospice).

         3.      As a result, the transfer of a Provider Agreement is strictly limited. Provider

  Agreements may be assigned only if there is a “change of ownership.” 42 C.F.R. § 489.18. When

  CMS determines that a valid “change of ownership” has occurred, the existing Provider Agreement

  is automatically assigned to the new owner. See 42 C.F.R. § 489.18(c); United States v. Vernon

  Home Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994). An assigned agreement is subject to all

  statutory and regulatory terms under which it originally was issued, including the adjustment of




                                                   3
                                                                                             Appx. 00100
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            106 of41120
                                                                    of 12PageID #: 3021



  payments to account for previously made overpayments. Vernon, 21 F.3d at 696 (citing 42 C.F.R.

  § 489.18(a), (d)).

         4.      HHS contracts with Medicare Administrative Contractors (“MACs”) to administer

  payment to providers for Medicare covered services. MACs make interim payments to providers

  in accordance with the Medicare Program and perform the day-to-day administration of Medicare,

  e.g., audit and reimbursement activities. 42 U.S.C. § 1395kk-1; 42 C.F.R. §§ 421.400–.404.

         5.      At their request, certain of Debtors’ facilities receive Medicare Periodic Interim

  Payments (“PIP”). 42 U.S.C. § 1395g(e)(2); 42 C.F.R. § 418.307, 42 C.F.R. § 413.64(h)(2)(v).

  The PIP is adjusted to make it consistent with current claim levels, and to determine overpayments

  for the current fiscal year. Alternatively, the MAC may adjust payments to assure that total

  payments at the end of the fiscal year approximate, as closely as possible, the reimbursement

  determined to be due after review and audit of the provider’s cost report. 42 U.S.C. § 1395g(a);

  42 C.F.R. § 413.64(h)(6-7).

         6.      Within five months after the end of the cost year, a provider must submit a report

  of its costs to verify the actual reimbursements owed to it for the past cost year. 42 C.F.R. §§

  413.1, 413.20, 413.24(f); see 42 U.S.C. §§ 1395g and 1395hh (giving the Secretary authority to

  require submission of cost reports). Once the cost report is submitted, the MAC audits the cost

  report and determines the provider’s actual, rather than estimated, reimbursement amount for the

  year, which can result in overpayment or underpayment claims.               42 U.S.C. §§ 1395g;

  1395x(v)(1)(A)(ii); 42 C.F.R. § 413.24. Following an audit, providers have various appeal rights,

  including judicial review, with respect to the MAC’s determination.          See, e.g., 42 C.F.R.

  § 405.1807; 42 U.S.C. § 1395oo(f)(1).




                                                  4
                                                                                          Appx. 00101
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            107 of51120
                                                                    of 12PageID #: 3022



         7.      In addition, by motion of the MAC or the provider, or at the direction of CMS, final

  cost report determinations are subject to reopening for up to three years from their issuance in

  order to make corrections. 42 C.F.R. § 405.1885.

                       FACTUAL AND PROCEDURAL BACKGROUND

         8.      On July 1, 2019 (the “Petition Date”), the Debtors filed their voluntary petitions for

  relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

         9.      Since before the Petition Date, certain of the Debtors participated in the Medicare

  Program as Medicare Part A providers under their Provider Agreements. For purposes of this

  objection, Center City Healthcare, LLC d/b/a Hahnemann University Hospital (Part A) has a

  Provider Agreement with the United States.

         10.     In the ordinary course of business, the MACs may determine Medicare

  overpayments owed by the Debtors relating to prepetition service dates and postpetition service

  dates under the Medicare Program.

         11.     Pursuant to the Bid Procedures Motion, Debtors seek approval of bid procedures

  and procedures for the assumption and assignment of certain executory contracts. Debtors have

  identified Tower Health as a Stalking Horse Bidder and seek to transfer Hahnemann’s “Medicare

  provider number and agreement” to Tower Health. Bid Procedures Motion at 3.

         12.     Presumably, in order for Debtors to assign the Provider Agreement as an executory

  contract, they must first assume it pursuant to section 365(b) of the Bankruptcy Code. However,

  the Motion does not identify the executory contracts that Debtors will assume or reject,

  establishing a later notice date for Debtors to announce assumption or rejection of its executory

  contracts. Bid Procedures Motion at 14.




                                                   5
                                                                                             Appx. 00102
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            108 of61120
                                                                    of 12PageID #: 3023



         13.     The Motion also does not provide that the Successful Bidder will be required to

  assume all liabilities relating to the Provider Agreement. Furthermore, the Bid Procedures Order

  does not specify that any assumption and assignment of the Provider Agreement must comply with

  section 365 of the Bankruptcy Code and the Medicare Program.

         14.     To the contrary, Debtors seek to limit HHS’s rights in the sale by limiting HHS’s

  potential recovery for Medicare overpayments to a portion of a $3 million Escrow Account by

  establishing a “CMS Discharge Amount.” Bid Procedures Motion at 4. The motion indicates that

  CMS has “agreed” to this “limitation . . . to the amount of claims of offset or recoupment.”   Bid

  Procedures Motion at 4 n.7. HHS has not made any such agreement.

         15.     The Stalking Horse LOI further asserts that HHS “shall have consented [to]

  discharge Buyer from any liabilities penalties and claims in excess of the CMS Discharge Amount

  for any period prior to the Closing Date with respect to the Purchased Assets over which the CMS

  exercises authority.” Stalking Horse LOI ¶ 7(d). HHS has not consented to any discharge.

         16.     The Bid Procedures Order states that “The Debtors are authorized to enter into the

  Stalking Horse Sale Agreement, subject to higher or otherwise better offers at the Auction.” Bid

  Procedures Order at ¶ 11. Thus, if the Court enters the proposed order as written, that order will

  likely have the effect of approving the CMS discharge included in the Stalking Horse LOI (that

  presumably will be included in the Stalking Horse Sale Agreement).

                                            ARGUMENT

         1.      The Motion should be denied and the Court should not enter the Bid Procedures

  Order as written. As written, the Bid Procedures Order could be interpreted to authorize Debtors

  to market and transfer the Hahnemann Provider Agreement in a manner inconsistent with federal

  law. The Bid Procedures Order fails to state that potential bidders must assume all liabilities,



                                                  6
                                                                                           Appx. 00103
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            109 of71120
                                                                    of 12PageID #: 3024



  including but not limited to the Overpayment Claims and any unliquidated pre-Closing

  overpayment claims, related to the transferred Provider Agreement. And, to the extent the Bid

  Procedure Order approves the Stalking Horse LOI, which includes a CMS “discharge,” the order

  explicitly and improperly limits the Successful Bidder’s assumption of liabilities. Moreover, the

  United States has not yet determined whether the Provider Agreement could be transferred or

  assigned from a closing facility to a separate entity operating different facilities.

         2.      If the Debtors seek to transfer the Hahnemann Provider Agreement, they must do

  so consistent with applicable federal law, including the Medicare Program as well as the

  Bankruptcy Code.

         3.      Specifically, the transfer of the Provider Agreement contemplated in the Stalking

  Horse LOI would violate the requirements of the Medicare Program for transfer of a provider

  agreement. The Debtors cannot sell, transfer, assume and/or assign the Hahnemann Provider

  Agreement to the Successful Bidder without providing that the purchaser will assume liability for

  any pre-Closing Medicare overpayments (including those determined after any closing) and any

  successor liability claims. See United States v. Vernon Home Health, Inc., 21 F.3d 693, 696 (5th

  Cir. 1994) (purchaser “accept[ed] the automatic assignment of the provider agreement,” making it

  jointly and severally liable with seller for overpayments, pursuant to the Medicare Program,

  including at 42 C.F.R. § 489.18(d)). Therefore, the Successful Bidder must agree to assume

  liabilities for any pre-closing Medicare overpayments, including any previously determined and

  any determined in the future.

         4.      Moreover, under binding precedent in the Third Circuit, the Provider Agreement is

  treated as an executory contract that may only assumed and assigned pursuant to section 365 of

  the Bankruptcy Code. University Med. Ctr. v. Sullivan (In re University Med. Ctr.), 973 F.2d



                                                     7
                                                                                          Appx. 00104
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            110 of81120
                                                                    of 12PageID #: 3025



  1065, 1075 (3d Cir. 1992). If the Debtors assume and assign the Provider Agreement to a

  purchaser, the Debtors must cure the defaults associated with the Provider Agreement, and the

  purchaser must assume all of the burdens along with the benefits arising from assignment of the

  Provider Agreement. See 11 U.S.C. § 365(a), (b); University Med. Ctr., 973 F.2d at 1075 (holding

  that “[a]ssumption of the executory contract requires the debtor to accept its burdens as well as

  permitting the debtor to profit from its benefits,” and specifically referring to a provider

  agreement); 42 C.F.R. § 489.18(d) (“An assigned agreement is subject to all applicable statutes

  and regulations and to the terms and conditions under which it was originally issued”); Vernon

  Home Health, Inc., 21 F.3d at 696 (new owner that accepted assignment of Medicare provider

  agreement was liable for overpayments of prior owner); Deerbrook Pavilion, LLC v. Shalala, 235

  F.3d 1100, 1103 (8th Cir. 2000) (new owner of a skilled nursing facility was liable for penalties

  assessed on the basis of the former owner’s actions); Eagle Healthcare, Inc. v. Sebelius, 969 F.

  Supp. 2d 38, 40 (D.D.C. 2013) (“An assigned Provider Agreement is subject to all of the terms

  and conditions under which it was originally issued.”). See also In re Charter Behavioral Health

  Sys., LLC, 45 Fed. Appx. 150, 151, 2002 WL 2004651, *1 n.1 (3d Cir. June 3, 2002) (observing

  that “[i]f the new owner elects to take an assignment of the existing Medicare Provider Agreement,

  it receives an uninterrupted stream of Medicare payments but assumes successor liability for

  overpayments and civil monetary penalties asserted by the Government against the previous

  owner”) (emphasis added) (citing 42 C.F.R. § 489.18(d); Deerbrook Pavilion, LLC, 235 F.3d at

  1103-05; Vernon, 21 F.3d at 696).

         5.      Moreover, the Anti-Assignment Act, and thus section 365(c)(1) of the Bankruptcy

  Code, preclude the Debtors from assuming and/or assigning their Provider Agreement with the

  United States to the purchaser without the consent of the United States. See, e.g., In re West



                                                  8
                                                                                          Appx. 00105
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 188
                                      Filed Filed
                                            11/05/19
                                                  07/15/19
                                                       Page Page
                                                            111 of91120
                                                                    of 12PageID #: 3026



  Electronics, Inc., 852 F.2d 79, 83-84 (3d Cir. 1988) (Anti-Assignment act precludes debtors from

  obtaining a legally cognizable interest in executory contract where the other party to the contract,

  the United States, refused to consent to the assignment of the contract.). The United States will

  not consent to transfer of any Provider Agreement unless the purchaser would be subject to all the

  burdens of the Provider Agreement in compliance with the Medicare Program, and the Debtors

  should not be permitted to pursue a marketing process for assets that ultimately cannot be

  transferred without the United States’ consent.

         6.      It is also unclear whether the purchaser of the Provider Agreement would intend to

  provide services or just seeks to acquire the Provider Agreement in order to collect reimbursements

  earned by the Debtors before the transfer. If the latter, the purchase is not likely to satisfy the

  Assignment of Claims Act, 31 U.S.C. § 3727, which strictly limits assignment of the authorization

  to receive payment on claims against the United States. Even if a claim is successfully assigned

  consistent with Assignment of Claims Act, any payments made by the United States are subject to

  reduction or setoff (with the exception of certain unique circumstances inapplicable here). 31

  U.S.C. § 3727(d)).

         7.      The United States files this limited objection to prevent the bidding process from

  going forward with any bidders having the operating assumption that the Provider Agreement

  could be assigned or transferred “free and clear” of successor liability without compliance with

  the Medicare Program and the consent of the United States. The Debtors should amend the

  proposed Bidding Procedures to clarify that Qualified Bids need not include the conditions placed

  on the transaction by the terms of the Stalking Horse LOI with respect to transferability of the

  Provider Agreement and capping of successor liability thereunder.




                                                    9
                                                                                            Appx. 00106
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 188
                                      FiledFiled
                                            11/05/19
                                                 07/15/19
                                                       PagePage
                                                           112 of101120
                                                                    of 12PageID #: 3027



         8.     The United States has communicated with the Debtors regarding the Motion and

  has indicated our willingness to work together to promote a bidding procedure consistent with the

  Medicare Program and other relevant laws and regulations. The United States has proposed that

  Debtors add the following language to the Bid Procedures Order:

         Notwithstanding anything in the Motion, the Bidding Procedures, and/or the July 9, 2019
         Stalking Horse LOI to the contrary, nothing in this Order shall be construed as authorizing
         the sale, transfer or assignment of any Medicare provider agreement to the Successful
         Bidder free and clear of successor liability for any liability arising from such provider
         agreements, nor as restricting the United States’ right of setoff and recoupment. Any
         assumption and assignment of the Medicare provider agreements shall be authorized only
         in accordance with 11 U.S.C. § 365, all applicable Medicare statutes and regulations, and
         the Anti-Assignment Act.

         To the extent the Successful Bid or the Backup Bid includes the assignment of a Medicare
         provider agreement, such bid must include a provision that requires the agreement be
         assumed and assigned pursuant to and in accordance with section 365 of the Bankruptcy
         Code, all applicable Medicare statutes and regulations, and the Anti-Assignment Act. No
         Successful Bid or Backup Bid may include a requirement that any Medicare provider
         agreement be sold, assigned, or transferred “free and clear” pursuant to section 363(f) of
         the Bankruptcy Code.

                                          CONCLUSION

         For the foregoing reasons, the Bid Procedures Motion should be denied.




                                                 10
                                                                                          Appx. 00107
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 188
                                      FiledFiled
                                            11/05/19
                                                 07/15/19
                                                       PagePage
                                                           113 of111120
                                                                    of 12PageID #: 3028



  Dated: July 15, 2019                  Respectfully submitted


                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        DAVID C. WEISS
                                        United States Attorney

                                        ELLEN SLIGHTS
                                        Assistant United States Attorney

                                        /s/ Marc S Sacks
                                        RUTH A. HARVEY
                                        MARGARET M. NEWELL
                                        MARC S. SACKS

                                        Department of Justice
                                        Commercial Litigation Branch,
                                        Civil Division
                                        P.O. Box 875, Ben Franklin Station
                                        Washington, DC 20044-0875
                                        Tel. (202) 307-1104
                                        Fax (202) 514-9163
                                        marcus.s.sacks@usdoj.gov

                                        ATTORNEYS FOR THE UNITED STATES




                                          11
                                                                             Appx. 00108
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 188
                                      FiledFiled
                                            11/05/19
                                                 07/15/19
                                                       PagePage
                                                           114 of121120
                                                                    of 12PageID #: 3029



                                  CERTIFICATE OF SERVICE

              I hereby certify that on this 15th day of July 2019, I caused a true and correct copy
  of the foregoing objection to be served via electronic mail upon all parties receiving electronic
  notice under the Court’s CM/ECF system.



                                                s/ Marc S Sacks
                                                MARC S. SACKS




                                                  12
                                                                                            Appx. 00109
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 115 of 1120 PageID #: 3030




                                    TAB 3
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 246
                                     Filed 11/05/19
                                           Filed 07/19/19
                                                     Page 116
                                                          Pageof 11120
                                                                   of 3 PageID #: 3031



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    )   Chapter 11
                                                          )
CENTER CITY HEALTHCARE, LLC d/b/a                         )   Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et                         )
al.,1                                                     )   Jointly Administered
                                                          )   Re: Docket No. 142
                                 Debtors.                 )

   CERTIFICATION OF COUNSEL REGARDING ASSET PURCHASE AGREEMENT
  AND REVISED ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING
   TO THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

  and through their proposed undersigned counsel, hereby certify as follows:

          1.       On July 1, 2019, the Debtors filed the Debtors Motion for Entry of Orders (I)(A)

  Establishing Bidding Procedures Relating to the Sale of the Debtors Residents Program Assets,

  Including Approving a Break-Up Fee, (B) Establishing Procedures Relating to the Assumption

  and Assignment of Certain Executory Contracts, Including Notice of Proposed Cure Amounts,

  and (C) Approving the Form and Manner of Notice Relating Thereto, and (D) Scheduling a

  Hearing to Consider the Proposed Sale; and (II)(A) Approving the Sale of the Debtors Residents

  Program Assets Free and Clear of Liens, Claims, Encumbrances and Interests, and (B)


  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35644909.1 7/19/19
                                                                                                      Appx. 00110
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 246
                                     Filed 11/05/19
                                           Filed 07/19/19
                                                     Page 117
                                                          Pageof 21120
                                                                   of 3 PageID #: 3032



  Authorizing the Assumption and Assignment of Certain Executory Contracts; and (III) Granting

  Related Relief [Docket No. 142] (the “Residents Program Assets Sale Motion”).

          2.       Pursuant to the Order shortening time with respect to the Residents Program

  Assets Sale Motion [Docket No. 147], objections to the Residents Program Assets Sale Motion

  were to be filed by July 15, 2019 at 4:00 p.m. (prevailing Eastern Time), (the “Objection

  Deadline”).

          3.       Prior to the Objection Deadline, the Debtors received informal comments to the

  Residents Program Assets Sale Motion from the Office of the United States Trustee (the

  “UST”) and the Official Committee of Unsecured Creditors (the “Committee”), and formal

  responses and objections were filed by the Commonwealth of Pennsylvania Department of

  Health [Docket No. 185], the Association of American Medical Colleges and the Educational

  Commission for Foreign Medical Graduates [Docket No. 186], the United States of America,

  through the Centers for Medicare and Medicaid Services [Docket No. 188], the Accreditation

  Council for Graduate Medical Education [Docket No. 191], MidCap Funding IV Trust and

  MidCap Financial Trust [Docket No. 199], and the Committee [Docket No 238] (collectively, the

  “Responding Parties”) requested that certain changes be made to the original proposed bidding

  procedures order (the “Proposed Bidding Procedures Order”) and to the proposed bidding

  procedures (the “Proposed Bidding Procedures”) accompanying the Residents Program Assets

  Sale Motion.

          4.       Attached hereto as Exhibit “A” is the proposed stalking horse asset purchase

  agreement with respect to the Residents Program Assets Sale Motion.

          5.       Attached hereto as Exhibit “B” is a revised proposed bidding procedures order

  addressing certain of the concerns raised by the Responding Parties, including revised bidding




  35644909.1 7/19/19                              2
                                                                                        Appx. 00111
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 246
                                     Filed 11/05/19
                                           Filed 07/19/19
                                                     Page 118
                                                          Pageof 31120
                                                                   of 3 PageID #: 3033



  procedures (the “Revised Bidding Procedures”) and other related exhibits (the “Revised

  Bidding Procedures Order”).

          6.       Attached hereto as Exhibit “C” is a redline of the Revised Bidding Procedures

  Order that reflects the changes made to the Proposed Bidding Procedures Order.

          7.       Attached hereto as Exhibit “D” is a redline of the Revised Bidding Procedures

  that reflects the changes made to the Proposed Bidding Procedures.

  Dated: July 19, 2019                        SAUL EWING ARNSTEIN & LEHR LLP

                                       By:    /s/ Aaron S. Applebaum
                                              Mark Minuti (DE Bar No. 2659)
                                              Monique B. DiSabatino (DE Bar No. 6027)
                                              1201 N. Market Street, Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899
                                              Telephone: (302) 421-6800
                                              Fax: (302) 421-5873
                                              mark.minuti@saul.com
                                              monique.disabatino@saul.com

                                                     -and-

                                              Jeffrey C. Hampton
                                              Adam H. Isenberg
                                              Aaron S. Applebaum (DE Bar No. 5587)
                                              Centre Square West
                                              1500 Market Street, 38th Floor
                                              Philadelphia, PA 19102
                                              Telephone: (215) 972-7700
                                              Fax: (215) 972-7725
                                              jeffrey.hampton@saul.com
                                              adam.isenberg@saul.com
                                              aaron.applebaum@saul.com

                                              Proposed Counsel for Debtors and
                                              Debtors in Possession




  35644909.1 7/19/19                             3
                                                                                        Appx. 00112
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 119
                                                            Page
                                                               of 1
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3034



                                      EXHIBIT A



                       STALKING HORSE ASSET PURCHASE AGREEMENT




  35644909.1 7/19/19
                                                                           Appx. 00113
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 120
                                                            Page
                                                               of 2
                                                                  1120
                                                                    of 58
                                                             EXECUTION  PageID #: 3035
                                                                          VERSION




                           ASSET PURCHASE AGREEMENT

                                 BY AND BETWEEN

                          CENTER CITY HEALTHCARE, LLC,

                                       as Seller,

                                         AND

                                READING HOSPITAL

                                     as Purchaser




  35620482.4 07/17/2019
                                                                           Appx. 00114
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 121
                                                            Page
                                                               of 3
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3036



                                   ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
  as of this ___ day of July, 2019, by and between Center City Healthcare, LLC, d/b/a,
  Hahnemann University Hospital (the “Seller” or “Hahnemann”), a Delaware limited liability
  company and Reading Hospital (the “Purchaser”), a Pennsylvania nonprofit corporation. The
  Seller and the Purchaser are sometimes individually referred to herein as a “Party” and
  collectively as the “Parties.”

         WHEREAS, Seller is engaged in the business of owning and operating an acute care
  hospital, including a graduate medical education program (the “Business”); and

               WHEREAS, the Seller is the owner of the Purchased Assets; and

          WHEREAS, on June 30, 2019 (the “Petition Date”), a voluntary petition for relief was
  filed by the Seller under Chapter 11 of Title 11 of the United States Bankruptcy Code (the
  “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
  “Bankruptcy Court”), under Case Number 19-11466 (the “Bankruptcy Case”); and

           WHEREAS, Seller desires to sell and Purchaser desires to purchase the Purchased Assets
  all in accordance with, and subject to, the terms and conditions contained in this Agreement; and

         WHEREAS, the Purchased Assets being transferred herein are intended to be sold,
  conveyed and transferred to Purchaser free and clear of all Liens and Encumbrances pursuant to
  Section 363 of the Bankruptcy Code, and subject to the Sale Order.

          NOW, THEREFORE, in consideration of the mutual covenants and agreements
  contained herein and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows:

                                              ARTICLE I.
                                             DEFINITIONS

          For purposes of this Agreement (including any Exhibits or Schedules attached hereto),
  the following terms shall have the meanings indicated below, unless the context clearly requires
  otherwise:

          “Affiliate” shall mean, with respect to a specified Person, any other Person which
  directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
  common control with, the specified Person; provided that such Person shall be deemed an
  Affiliate for only so long as such control exists. For purposes of this definition and the definition
  of Related Person, the term “control” includes, without limitation, the possession, directly or
  indirectly, of the power to direct the management and policies of a Person, whether through the
  ownership of voting securities, by contract or otherwise.

         “Ancillary Documents” shall mean all other agreements, documents and instruments to
  be executed and delivered by the Purchaser and/or the Seller pursuant to this Agreement.



                                                     2
                                                                                             Appx. 00115
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 122
                                                            Page
                                                               of 4
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3037



          “Applicable Privacy and Security Law” means any applicable Law relating to privacy,
  data protection, confidentiality, security, integrity and protection of personal information,
  including (i) health care and medical record applicable Laws, including the Health Insurance
  Portability and Accountability Act of 1996, as amended by the Health Information Technology
  for Economic and Clinical Health Act, and all implementing regulations (collectively,
  “HIPAA”); (ii) state data protection laws; (iii) state breach notification laws; and (iv) any
  comparable applicable state Laws and the regulations promulgated pursuant to all such
  applicable Laws.

         “Assigned Contracts” shall mean, collectively, those Contracts included in the
  Purchased Assets, which shall consist solely of the Contracts identified on Schedule A-1 to
  Exhibit A. Purchaser may add or delete Contracts from Schedule A-1 pursuant to the applicable
  provisions of the Bid Procedures Order.

          “Assignment and Assumption Agreement” shall mean the Assignment, Delegation and
  Assumption Agreement to be executed at the Closing between the Seller and the Purchaser in the
  form attached hereto as Exhibit B, pursuant to which, among other things, the Seller will assign
  and transfer to the Purchaser all of its right, title and interest under the Assigned Contracts, on
  the terms and conditions set forth therein.

          “Assumed Liabilities” shall mean, collectively, (i) all liabilities arising after the Closing
  with respect to the Assigned Contracts, (ii) all liabilities arising with respect to the Purchased
  Assets arising on or after the Closing Date, (iii) all executory performance obligations of Seller
  to the extent arising or after the Closing, (iv) the Cure Costs (including Cure Costs asserted by
  CMS (including by offset) upon and/or after the Closing on account of the Participating Provider
  Agreement), (v) any and the Purchaser’s portion of the Transfer Taxes pursuant to Section 10.4.

         “Assumption/Cure Notice” means the Initial Notice of Assumption and Assignment and
  any Supplemental Notice of Assumption and Assignment delivered to counterparties to
  Contracts with the Seller pursuant to the Bidding Procedures Order.

               “Backup Bidder” shall have the meaning stated in the Bidding Procedures Order.

               “Bankruptcy Case” shall have the meaning given to it in the Recitals to this Agreement.

               “Bankruptcy Code” shall have the meaning given to it in the Recitals to this Agreement.

        “Bankruptcy Court” shall have the meaning given to it in the Recitals to this
  Agreement.

               “Base Purchase Price” is defined in Section 3.1.

          “Bid Procedures” shall mean the bid procedures governing the process by which the sale
  of the Purchased Assets shall occur, which are attached to the Bidding Procedures Order as
  Exhibit I.

         “Bidding Procedures Order” shall mean the order of the Bankruptcy Court approving
  the Bid Procedures in the form attached hereto as Exhibit F and made part hereof.


                                                      3
                                                                                             Appx. 00116
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 123
                                                            Page
                                                               of 5
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3038



         “Bill of Sale” shall mean the bill of sale to be delivered at Closing by the Seller to the
  Purchaser in the form attached hereto as Exhibit C.

          “Books and Records” means, collectively, all documents, lists and files relating or
  pertaining to the Purchased Assets or the Assumed Liabilities.

               “Business” is defined in the Recitals to this Agreement.

         “Business Day(s)” shall mean calendar days other than Saturdays, Sundays and days on
  which banking institutions in Wilmington, Delaware are authorized by Law to close.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Claims Close Date” is defined in Section 10.5.

               “Closing” is defined in Section 8.1.

               “Closing Date” is defined in Section 8.1.

               “CMS” means the Centers for Medicare and Medicaid Services.

          “CMS Discharge Amount” means a dollar amount agreed to by and between CMS and
  the Seller which amount shall be the maximum Cure Costs due on account of the Participating
  Provider Agreement and the maximum amount which CMS would seek to collect, by offset or
  otherwise, against the Purchaser on account of services rendered or amounts previously paid to
  Seller under the Participating Provider Agreement.

        “Continuing Residents” means the Residents as of the Closing Date who agree to
  become residents training at a hospital operated by the Purchaser or an Affiliate of the Purchaser.

               “Contracts” shall mean any agreement or contract, whether written or oral.

          “Cure Costs” shall mean, with respect to any Assigned Contract, the amount due and
  owing to each non-debtor counterparty to such Assigned Contract to cure any defaults required
  to be cured as a condition of assumption of such Assigned Contract pursuant to Section
  365(b)(1) of the Bankruptcy Code.

          “Escrow Agent” shall mean a financial institution mutually acceptable to Seller and
  Purchaser.

         “Escrow Agreement” shall mean the agreement substantially in the form attached hereto
  as Exhibit D.

               “Escrow Account” is defined in Section 3.1

               “Escrow Amount” is defined in Section 3.1

         “Excluded Assets” shall mean all rights, benefits or property of Seller which are not
  Purchased Assets.

                                                       4
                                                                                             Appx. 00117
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 124
                                                            Page
                                                               of 6
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3039



          “Excluded Liabilities” shall mean, collectively, any and all liabilities of the Seller of any
  kind or description other than the Assumed Liabilities.

         “Final Order” shall mean an order, judgment or other decree as to which (a) the
  operation or effect has not been reversed, stayed, modified or amended, (b) no appeals or
  motions for reconsideration are pending, and (c) any and all appeal periods have expired.

          “GAAP” shall mean generally accepted accounting principles in the United States,
  consistently applied.

          “Governmental Authorization” means any consent, license, permit, certificate of
  authority, registration, franchise, right, Order or notice, qualification or similar right issued,
  granted, given, or required by or under the authority of any Governmental Body or pursuant to
  any Law.

         “Governmental Body” means any federal, state, local, municipal, foreign or other
  governmental or quasi-governmental entity or authority of any nature, including the FDA and its
  equivalent authority or body in any foreign jurisdiction.

               “Hahnemann Programs” is defined in Section 6.2.

               “Interests” shall have the meaning stated in the Sale Order.

         “Knowledge of the Seller” and “to the Seller’s Knowledge” shall mean the actual
  knowledge of Joel Freedman, the Seller’s Chief Executive Officer, or Allen Wilen, the Seller’s
  Chief Restructuring Officer - Finance.

         “Laws” shall mean all federal, state and local laws, ordinances, rules, regulations,
  standards, and Orders.

               “Lien” has the meaning given to such term in the Bankruptcy Code.

         “Liquidated Cure Costs” means all Cure Costs relating to Assigned Contracts which are
  allowed in a Final Order of the Bankruptcy Court.

               “Losses” is defined in Section 10.1.

          “Material Adverse Effect” means any event, circumstance, change, occurrence or effect
  that, individually or in the aggregate, has a material and adverse effect upon the Purchased
  Assets; provided, however, that any adverse change, event, development or effect arising from or
  relating to any of the following shall not be deemed to constitute, and shall not be taken into
  account in determining whether there has been, a Material Adverse Effect: (i) the United States
  economy, the global economy, in each case, as a whole, or the industry or markets in which the
  Seller operates; (ii) the filing of the Bankruptcy Case; (iii) national or international political or
  social conditions, including the engagement by the United States in hostilities, whether or not
  pursuant to the declaration of a national emergency or war, or the occurrence of any military or
  terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or
  consular offices or upon any military installation, equipment or personnel of the United States;
  (iv) financial, banking, or securities markets (including any disruption thereof and any decline in

                                                       5
                                                                                             Appx. 00118
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 125
                                                            Page
                                                               of 7
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3040



  the price of any security or any market index); (v) changes in GAAP; (vi) changes in Law or
  Orders; (vii) the taking of any action contemplated by this Agreement or any of the Ancillary
  Documents; (viii) any “act of God,” including, but not limited to, weather, natural disasters and
  earthquakes; (ix) changes resulting from the announcement of the execution of this Agreement or
  any of the transactions contemplated hereby; or (x) the termination of any Contract that is not an
  Assigned Contract, or the occurrence of any breach by any party of any Contract that does not
  relate to the Purchased Assets or the Assumed Liabilities; (xi) any adverse change to the
  Business prior to the date hereof;.

         “Non-Disclosure Agreement” means any and all confidentiality agreements and/or non-
  disclosure agreements executed by the Purchaser as a condition to obtaining confidential and/or
  proprietary information from the Seller.

         “Order” shall mean any award, decision, injunction, judgment, order, ruling, subpoena,
  or verdict entered, issued, made, or rendered by any court, administrative agency, or other
  Governmental Body.

         “Ordinary Course of Business” means the ordinary course of the Seller’s Business
  consistent with past practice.

         “Outside Closing Date” shall mean September 6, 2019 or such other date as Seller and
  Purchaser may agree.

         “Participating Provider Agreement” means the Participating Provider Agreement with
  the Centers for Medicare and Medicaid Services between the Seller and CMS related to
  Hahnemann University Hospital.

               “Permitted Escrow Withdrawals” is defined in Section 3.1.

         “Person” shall mean any individual, corporation, Governmental Body, general or limited
  partnership, limited liability company, joint venture, estate, trust, association, or other legal
  organization.

          “Proceeding” shall mean any action, demand, complaint, inquiry, suit, injunction,
  dispute, arbitration, audit, hearing, investigation, litigation, citation, notice of violation (or
  similar notice), or suit (whether civil or criminal) commenced, brought, conducted, or heard by
  or before, or otherwise involving, any Governmental Body.

               “Purchased Assets” shall mean the assets of Seller identified on Exhibit A..

               “Purchaser Indemnified Party” is defined in Section 10.1.

         “Purchaser Material Adverse Effect” means any event, circumstance, change,
  occurrence or effect that, individually or in the aggregate, has a material and adverse effect upon
  the Purchaser.

          “Related Person” (i) with respect to a Person who is an individual, shall mean, (a) any
  other individual having a relationship with such specified individual (by blood, marriage or
  adoption) of grandparent, parent, child, grandchild, aunt, uncle, niece, nephew, sister, brother or

                                                       6
                                                                                              Appx. 00119
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 126
                                                            Page
                                                               of 8
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3041



  first cousin (collectively, “Relatives”), (b) any Person that is controlled by such individual or
  any one or more members of such individual’s Relatives; and (c) any Person with respect to
  which such individual or one or more members of such individual’s Relatives serves as a
  director, officer, partner, or trustee (or in a similar capacity); and (ii) with respect to a specified
  Person other than an individual, shall mean (a) any Affiliate of such specified Person; and (b)
  each Person that serves as a director, officer, partner, or trustee (or in a similar capacity) of such
  specified Person.

         “Representative” shall mean, with respect to a particular Person, any director, officer,
  employee, agent, consultant, advisor, or other representative of such Person, including legal
  counsel, accountants and financial advisors.

               “Required Notification” is defined in Section 6.3.

         “Residents” means the medical residents and fellows training at Hahnemann University
  Hospital.

          “Sale Motion” shall mean that certain motion filed by the Seller in the Bankruptcy Case
  on July 9, 2019 (D.I. 142) pursuant to which, among other things, the Seller requested an order
  (a) approving the Bid Procedures, (b) approving procedures relating to the assumption and
  assignment of executory contracts, including procedures for establishing Cure Costs,
  (c) establishing a date for an auction, and (d) scheduling a sale hearing.

         “Sale Order” shall mean an Order of the Bankruptcy Court pursuant to the Bankruptcy
  Code approving this Agreement and the transactions contemplated hereby substantially in the
  form attached hereto as Exhibit E and made part hereof.

               “Seller Disclosure Letter” is defined in Article IV.

               “Seller Indemnified Party” is defined in Section 10.2.

               “SSG” means SSG Capital Advisors, LLC.

         “Tail Coverage Endorsement” shall mean a reporting endorsement to insure against
  professional liabilities of Continuing Residents relating to the period from the start of the Seller’s
  ownership and operation of Hahnemann University Hospital to the Closing Date

        “Tail Coverage Costs” shall mean shall mean the cost to Purchaser in excess of one
  hundred thousand dollars ($100,000) of purchasing the Tail Coverage Endorsement.

          “Tax” and “Taxes” shall mean individually or collectively, as appropriate, any and all
  U.S. or non-U.S., federal, state, county, local, municipal or other taxes, charges, imposts, rates,
  fees, levies or other assessments.

         “Tower GME Affiliation Agreement” shall mean the Medicare GME Affiliation
  Agreement for July 1, 2019 through June 30, 2020 between Seller and Purchaser (or an affiliate
  of Purchaser).

               “Transfer Taxes” is defined in Section 10.14(a).

                                                       7
                                                                                                Appx. 00120
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 127
                                                            Page
                                                               of 9
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3042



                                        ARTICLE II.
                    AGREEMENTS TO SELL AND PURCHASE; RELATED MATTERS

          2.1 Agreement to Sell and Purchase Purchased Assets. On the Closing Date, subject
  to the performance by the Parties of the terms and provisions of this Agreement and satisfaction
  of the terms and conditions set forth in the Sale Order, the Seller shall sell, convey, assign,
  transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from Seller,
  the Purchased Assets, free and clear of all Interests other than Assumed Liabilities, to the fullest
  extent permitted by Section 363 of the Bankruptcy Code.

         2.2 Assumed Liabilities/Excluded Liabilities. On the Closing Date, the Purchaser shall
  assume and become responsible for, and shall pay, perform, fulfill and discharge, all of the
  Assumed Liabilities. The Purchaser is not assuming and will have no obligation to assume,
  perform, or discharge any of the Excluded Liabilities, all of which shall remain the sole
  responsibility and obligation of the Seller.

         2.3 Assigned Contracts. The Purchaser is not assuming and will have no obligation to
  assume, perform, or discharge any Contracts, all of which shall remain the sole responsibility
  and obligation of the Seller, except for the Assigned Contracts. As to the Assigned Contracts:

              (a) At Closing, Seller shall assign to Purchaser, and Purchaser shall assume, all of
  the Assigned Contracts and Purchaser shall pay to the applicable counterparty the Cure Costs as
  and when such Cure Costs become Liquidated Cure Costs.

               (b) Purchaser shall provide promptly any and all information required by the
  Bankruptcy Code and the Bankruptcy Court to evidence Purchaser’s capability of satisfying the
  conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
  respect to the Assigned Contracts.

          2.4 Competing Transactions; Bankruptcy Court Approval. This Agreement is
  subject to approval by the Bankruptcy Court and the consideration by Seller of higher or better
  competing bids pursuant to the Bidding Procedures Order and the Bid Procedures approved
  thereby (each, a “Competing Bid”). Until the transactions contemplated by this Agreement are
  consummated, Seller may perform any and all other acts related to seeking a Competing Bid as
  provided under the Bankruptcy Code, the Bidding Procedures Order or other applicable Law,
  including but not limited to supplying information relating to the Purchased Assets to
  prospective purchasers.

                                           ARTICLE III.
                                         PURCHASE PRICE

          3.1 Purchase Price. The Purchase Price shall be Seven Million Five Hundred Thousand
  Dollars ($7,500,000) ( the “Base Purchase Price”) and subject to the following sentence, shall be
  paid in cash at Closing subject to the purchase price adjustment of Five Hundred Thousand
  Dollars ($500,000), which was paid by Purchaser to Seller on June 28, 2019 as consideration for
  the Tower GME Affiliation Agreement, that shall be credited against the Base Purchase Price.
  In addition, an amount (the “Escrow Amount”) equal to Three Million Dollars ($3,000,000)
  minus Liquidated Cure Costs paid by Purchaser on the Closing Date will be withheld from the
  Base Purchase Price and placed into a non-interest bearing escrow account (the “Escrow
                                                    8
                                                                                             Appx. 00121
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 128
                                                            Pageof10
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3043



  Account”) held by the Escrow Agent pursuant to the Escrow Agreement. The Escrow Amount
  shall be distributed to Purchaser from time to time in accordance with the Escrow Agreement to
  cover the following losses, damages and expenses (collectively, the “Permitted Escrow
  Withdrawals”): (a) the Tail Coverage Costs, (b) the CMS Discharge Amount, as and when
  liquidated, (c) the Cure Costs not paid on the Closing Date and not included in the CMS
  Discharge Amount, and (d) the Losses payable to a Purchaser Indemnified Party. To the extent
  that there are any funds remaining in the Escrow Account on the date that is the one-year
  anniversary of the Closing Date, such remaining funds minus any then pending written claims
  asserted by Purchaser for Permitted Escrow Withdrawals (whether or not disputed) shall be
  distributed to Seller in accordance with the Escrow Agreement without any further action being
  required on the part of Purchaser. Upon resolution of any Permitted Escrow Withdrawals
  pending as of the one-year anniversary of the Closing Date, (x) any amounts determined to be
  owing to Purchaser shall be distributed to Purchaser, and (y) any amounts determined not to be
  owing to Purchaser shall be distributed to Seller.

         3.2 Payment of Base Purchase Price. At Closing, the Base Purchase Price shall be
  payable by Purchaser as follows:

               (a) Purchaser shall deposit the Escrow Amount into the Escrow Account pursuant
  to and in accordance with the Escrow Agreement.

                          (b) Purchaser shall pay Liquidated Cure Costs as of the Closing Date.

               (c) Purchaser shall pay to the Seller the Four Million Dollar ($4,000,000) balance
  of the Base Purchase Price by wire transfer of immediately available funds to an account or
  accounts designated in writing by the Seller prior to the Closing.

          3.3 Tax Allocation of Base Purchase Price. The Base Purchase Price shall be allocated
  among the Purchased Assets in accordance with the IRS Form 8594, Asset Acquisition
  Statement Under Section 1060 as agreed by the respective accountants of Purchaser and Seller
  within a reasonable period of time after Closing in good faith consistent in all respects with
  applicable Laws. The Seller and the Purchaser shall file their respective Tax returns in
  accordance with such allocation and shall not take any position inconsistent with such allocation,
  unless the Seller or the Purchaser, as the case may be, reasonably determines (and notifies the
  other Party) that such allocation is contrary to applicable Law.

                                            ARTICLE IV.
                           REPRESENTATIONS AND WARRANTIES OF THE SELLER

          Except as set forth in the disclosure letter delivered by the Seller to the Purchaser on the
  date hereof (the “Seller Disclosure Letter”), the Seller represents and warrants to the Purchaser
  as follows:

          4.1 Organization. The Seller is a limited liability company duly formed, validly
  existing and in good standing under the laws of the State of Delaware and is duly qualified to do
  business as a foreign corporation and is in good standing in each other jurisdiction where the
  operation of the Business by the Seller requires such qualification, except where the failure to be
  so qualified would not reasonably be expected to have, individually or in the aggregate, a
  Material Adverse Effect.
                                                   9
                                                                                                  Appx. 00122
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 129
                                                            Pageof11
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3044



          4.2 Power and Authority. Upon entry of and subject to the Sale Order, Seller shall
  have all requisite power and authority to enter into this Agreement and the Ancillary Documents
  and to consummate the transactions contemplated hereby and thereby. This Agreement has been
  duly executed and delivered by the Seller. Upon entry of and subject to the Sale Order, this
  Agreement shall constitute a valid and binding obligation of the Seller, enforceable against the
  Seller in accordance with its terms.

          4.3 Non-contravention. Subject to the entry of the Sale Order by the Bankruptcy Court,
  the execution and delivery of this Agreement or any other Ancillary Document to which the
  Seller is a party, and the performance by the Seller of its obligations hereunder and thereunder,
  will not (i) violate any provision of the organizational documents of the Seller, (ii) result in a
  violation or breach of, or constitute (with or without due notice or lapse of time or both) a default
  or breach (or give rise to any right of termination, amendment, cancellation or acceleration)
  under any Assigned Contract, (iii) to Seller’s Knowledge, violate in any material respect any
  Law or Order applicable to the Business or the Purchased Assets, or (iv) result in the imposition
  of any Lien on the Purchased Assets.

          4.4 Consents. Upon entry of the Sale Order and upon each regulatory approval to which
  Section 7.1(c) of this Agreement relates having been obtained, no approval, consent or
  authorization of, or declaration, filing or registration with or any notification to any
  Governmental Body or any other third Person is required in connection with the execution,
  delivery or performance by the Seller of this Agreement or the consummation by the Seller of the
  transactions contemplated hereby.

         4.5 Liabilities. The Seller has no Liabilities with respect to the Purchased Assets for
  which the Purchaser will be responsible after Closing except for any Assumed Liabilities
  assumed by the Purchaser.

          4.6 Title. The Seller has good and marketable title to all of the Purchased Assets, free
  and clear of all Interests other than Interests which will be divested from the Purchased Assets by
  the Sale Order. Upon the completion of the transactions contemplated hereby, the Purchaser will
  be vested with good and marketable title to the Purchased Assets, free and clear of all Interests
  other than Assumed Liabilities.

          4.7 Litigation. There are no Proceedings pending, or to the Seller’s Knowledge,
  threatened against the Purchased Assets or Business, at Law or in equity, or before any
  Governmental Body which will interfere with the ownership or use by the Purchaser of the
  Purchased Assets after the Closing.
          4.7 Proceedings. There is no Proceeding pending that challenges, or that is reasonably
  likely to have the effect of preventing, delaying or rendering illegal any of the transactions
  contemplated by this Agreement.

          4.8 Tax Matters. There are no Tax Liens or Encumbrances for Taxes upon the
  Purchased Assets and as of the end of the day on the Closing Date there will be no such Tax
  Liens or Encumbrances. There is not and, as of the end of the day on the Closing Date there will
  not be, any liability for Taxes affecting the Purchased Assets for which the Purchaser will at any
  time have any liability for payment


                                                   10
                                                                                             Appx. 00123
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 130
                                                            Pageof12
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3045



          4.9 Brokers and Finders. Other than SSG, no broker, finder or investment banker is
  entitled to any brokerage, finder’s or other fee or commission in connection with the transactions
  contemplated hereby based upon arrangements made by or on behalf of the Seller. Seller will be
  solely responsible for any fee, commission or other consideration of any kind due to SSG on
  account of the transactions contemplated by this Agreement.

                                                 ARTICLE V.

                          REPRESENTATIONS AND WARRANTIES OF PURCHASER.

               The Purchaser represents and warrants to the Seller as follows.

          5.1 Organization. The Purchaser is a nonprofit corporation duly formed, validly
  existing and in good standing under the laws of the Commonwealth of Pennsylvania and has all
  requisite power and authority to conduct its business and own and operate its properties.

               5.2 Power and Authority.

             (a) The Purchaser has all requisite power and authority to enter into this Agreement
  and the Ancillary Documents and to consummate the transactions contemplated hereby and
  thereby. This Agreement has been duly executed and delivered by the Purchaser. This
  Agreement is a valid and binding obligation of the Purchaser, enforceable against the Purchaser
  in accordance with its terms.

            (b) To the extent that this Agreement or any of the Ancillary Documents provides
  that any Affiliate of the Purchaser makes any covenant or undertakes the payment or
  performance of any obligation in connection with the transactions contemplated hereunder or
  thereunder, such Affiliate has all requisite power and authority to enter into the transactions
  contemplated hereby and thereby.

         5.3 Non-contravention. Neither the execution and delivery of this Agreement or any
  other Ancillary Document to which the Purchaser is a party, will (i) violate any provision of the
  organizational documents of the Purchaser, or (ii) violate any Law or Order applicable to the
  Purchaser.

        5.4 No Proceedings. There are no actions, suits or proceedings pending, or to the actual
  knowledge of Purchaser, threatened, before or by any Governmental Body, against Purchaser
  which would affect Purchaser’s ability to proceed with the transactions contemplated by this
  Agreement.

         5.5 Consents. No consent, waiver, authorization or approval of any person or
  declaration, filing or registration with any Governmental Body or other Person is required in
  connection with the execution and delivery by Purchaser of this Agreement or the performance
  by Purchaser or its Affiliates of its respective obligations hereunder or thereunder.

          5.6 Bankruptcy Matters. Purchaser is capable of satisfying the adequate assurance of
  future performance conditions contained in Section 365(f)(2)(B) of the Bankruptcy Code with
  respect to each Assigned Contract.


                                                       11
                                                                                           Appx. 00124
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 131
                                                            Pageof13
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3046



          5.7 Financing. Purchaser has readily-available cash on hand, availability under existing
  lines of credit, or other immediately available financial resources sufficient to pay the Base
  Purchase Price at Closing.

          5.8 Purchaser’s Hospital Facilities. Purchaser owns and operates six Medicare-
  participating hospitals located within 60 miles of Hahnemann University Hospital’s facility, all
  of which have the capacity to operate medical residency programs.

          5.9 Certain Relationships. Neither the Purchaser nor any officer, director, manager,
  member, Representative or Affiliate of the Purchaser is an officer or director of the Seller or a
  Related Person of any officer, director or key employee of the Seller. Neither the Purchaser nor
  any officer, director, manager, member, Representative or Affiliate of the Purchaser has entered
  into any Contract with any officer, director or key employee of the Seller.

          5.10 Brokers and Finders. No Person has acted, directly or indirectly, as a broker,
  finder or financial advisor for Purchaser in connection with the transactions contemplated
  hereunder and no Person is entitled to any fee or commission or like payment in respect thereof.

                                            ARTICLE VI.

                                   COVENANTS OF THE PARTIES

          6.1 Access to Information. Subject to all Applicable Privacy and Security Laws, the
  Seller shall permit the Purchaser’s Representatives to have, upon prior written notice, reasonable
  access during normal business hours and under reasonable circumstances, and in a manner so as
  not to interfere with the normal business operations of the Business, to the personnel, books,
  records, Assigned Contracts, and documents of or pertaining to the Purchased Assets; provided,
  that the Seller may restrict the foregoing access to the extent that in the reasonable judgment of
  the Seller, any Law applicable to the Seller requires it to restrict access to any of its business,
  properties, information or personnel; and provided, further, that such access shall not
  unreasonably disrupt the operations of the Seller or the Business.

          6.2 Conduct of the Business. From the date hereof until the Closing Date, except as
  otherwise provided in this Agreement or consented to in writing by Purchaser (which consent
  shall not be unreasonably withheld, conditioned or delayed), and subject in all respects to the
  Bankruptcy Code and orders of the Bankruptcy Court (including, without limitation, the Sale
  Order), the Seller shall use its commercially reasonable efforts to preserve intact its relationships
  with Residents at Hahnemann University Hospital and the graduate medical educational
  programs at Hahnemann University Hospital (the “Hahnemann Programs”). Seller and
  Purchaser shall work cooperatively to determine clinical rotation assignments for Residents, with
  such mutually-agreed assignments to commence as soon as practicable after the Purchase
  Agreement is entered into. For the avoidance of doubt, neither the existence of this Agreement
  nor any provisions set forth herein shall restrict Seller from agreeing to release the related cap on
  Medicare reimbursement on a temporary basis for those Residents who elect not to become
  Continuing Residents.

          6.3 Notification of Certain Matters. From time to time prior to the Closing Date, the
  Parties shall promptly notify each other of the occurrence or non-occurrence of any event or
  circumstance that as applicable, indicates (a) that any of the representations and warranties set
                                                   12
                                                                                             Appx. 00125
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 132
                                                            Pageof14
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3047



  forth herein may not be, will not be, or are not, true and correct, or (b) any failure on its part to
  comply with or satisfy, in any material respect, any covenant, agreement or condition to be
  complied with or satisfied by it pursuant hereto (any such notification, a “Required
  Notification”); provided, however, that in each case, such disclosure shall not be deemed to (i)
  amend or supplement any Schedule hereto, or (ii) cure any breach of such representation,
  warranty, covenant or agreement or satisfy any condition set forth herein.

          6.4 Cooperation. Subject in all respects to the Bankruptcy Code and the Bankruptcy
  Cases, the Parties shall use their respective commercially reasonable efforts to (a) take or cause
  to be taken all actions, and to do or cause to be done all other things, necessary, proper or
  advisable to expeditiously satisfy the closing conditions set forth in Article VII and to
  consummate the transactions contemplated hereby as promptly as practicable, and (b) obtain in a
  timely manner all necessary waivers, consents and approvals and to effect all necessary
  registrations and filings in connection with the foregoing.

          6.5 Records Retention and Access. For a period of six (6) years following the Closing
  or such shorter period that records are required to be retained by applicable Law (but in no event
  less than three (3) years), Purchaser shall at Seller’s expense furnish to the Seller, to the extent
  in Purchaser’s possession and following receipt of a reasonable, written request therefor,
  information that is necessary for Seller to prepare for, prosecute or defend against any
  Proceeding related to the Business, to validate claims filed in the Bankruptcy Case and/ or to
  enable Seller and its Representatives to prepare, complete and file all required federal, state and
  local Tax returns in accordance with applicable Law.

          6.6 Cure Costs. Seller shall not agree to the amount of any Liquidated Cure Costs
  without the written consent of Purchaser. From and after the Closing Date, Purchaser shall have
  the sole right to contest and settle any claims for Cure Costs and, to the extent necessary and
  permitted by the Bankruptcy Court, Seller shall cooperate in substituting Purchaser for Seller (at
  Purchaser’s expense) in connection with any pending objections to Cure Costs.

         6.7 Bid Procedures. Seller shall not modify the Bid Procedures without the consent of
  Purchaser.

        6.8 Covenants of Purchaser Regarding Transition and Accommodation of
  Residents.

              (a) Purchaser will accommodate a maximum of 583 Continuing Residents to pursue
  continued medical residency training at Purchaser-owned hospitals. If requested by Purchaser,
  Seller shall take all reasonable actions to reflect its consent to the transfer of Continuing
  Residents to Purchaser. For any Resident who does not become a Continuing Resident and
  elects to pursue their training at hospitals that are not owned by Purchaser, Purchaser agrees to
  release the GME cap associated with Medicare reimbursement for such Residents on a temporary
  basis to the hospital where the Resident transfers until the Resident has completed training.

             (b) If the Continuing Residents are required to relocate their personal residence to
  continue their training with Purchaser, Purchaser shall provide reasonable private housing for
  such residents for the longer of the remainder of the current academic year or for the duration of
  a Resident’s existing vacated lease.

                                                    13
                                                                                               Appx. 00126
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 133
                                                            Pageof15
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3048



              (c) Purchaser shall use reasonable efforts to transfer Seller’s residency program
  faculty to its hospitals so that they can continue to provide education to Residents.

              (d) Purchaser shall provide Continuing Residents with free meals during the time that
  they are training at Purchaser hospitals.

            (e) Purchaser shall provide additional transition resources to Continuing Residents as
  may be requested by Seller from time to time.

             (f) The parties shall cooperate in determining the initial clinical rotation assignments
  for Continuing Residents for the period following the transfer.

          6.9 Covenants of Purchaser Regarding Continued Affiliation with St. Christopher’s
  Hospital for Children. For the period of ten (10 years after the Closing with automatic
  renewals for periods of five (5) years, provided that at the time of each such renewal such
  resident caps are used for resident training at STC only, unless either party gives not less than
  one hundred eighty (180) days’ notice, Purchaser agrees to, and to cause any successor or
  assignee of any Purchased Assets to agree to: (i) enter into an agreement to continue
  participating in a “Medicare GME affiliated group” as that term is defined in 42 C.F.R.
  413.75(b), with St. Christopher’s Hospital for Children (“STC”), whereby Purchaser will
  continue sharing full-time equivalent resident caps for direct graduate medical education with
  STC; (ii) accept assignment of the Medicare GME Affiliation Agreement for July 1, 2019
  through June 30, 2020 between STC and Seller (the “STC GME Affiliation Agreement”) or
  enter into a new GME affiliation agreement substantially in the form of the STC GME
  Affiliation Agreement; and (iii) ensure that it and STC participate in a “shared rotation
  agreement” each academic year..

               6.10 Covenants of Purchaser Regarding Other GME Affiliation Agreements.

              (a) For the remainder of the academic year during which the Closing occurs,
  Purchaser shall accept assignment from Seller of the GME Affiliation Agreements identified
  listed as numbered items 1, 2, 4 and 5 (but not 3) under the heading Current GME Affiliation
  Agreements on Schedule A-1 to Exhibit A of this Agreement (the “Current GME Affiliation
  Agreements”) (with any cure amounts with respect to any agreements assumed pursuant to this
  Section 6.10(a) being included as “Cure Costs” for purposes of this Agreement) or enter into new
  GME affiliation agreements with those counterparties substantially in the form of the Current
  GME Affiliation Agreements; and

             (b) Purchaser shall, subject to Purchaser’s completion of due diligence, accept
  assignment of the agreements identified under the heading GME Obligations on Schedule A-1 to
  Exhibit A of this Agreement to participate in “Medicare GME affiliated groups” and fulfill the
  obligations thereunder arising after the Closing Date for the duration of the term of such
  agreements (with any cure amounts with respect to any agreements assumed pursuant to this
  Section 6.10(b) being included as “Cure Costs” for purposes of this Agreement).




                                                  14
                                                                                            Appx. 00127
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 134
                                                            Pageof16
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3049



                                        ARTICLE VII.
                                   CONDITIONS TO CLOSING

          7.1     Conditions to Obligations of Each Party. The respective obligations of each
  Party to consummate the transactions contemplated hereby shall be subject to the satisfaction at
  or prior to the Closing of the following conditions:

                    (a) Proceedings; Orders. No Governmental Body of competent jurisdiction
  shall have enacted, issued, promulgated, enforced or entered any Law or Order (whether
  temporary, preliminary or permanent) that (i) is in effect and (ii) has the effect of making the
  transactions contemplated hereby illegal or otherwise prohibiting consummation of such
  transactions.

                     (b) Sale Order. The Bankruptcy Court shall have entered the Sale Order with
  such changes as are mutually agreed to by the Seller and Purchaser, each in the exercise of its
  respective sole discretion.

                     (c) Regulatory Approvals. CMS, the Pennsylvania Department of Health
  (“DOH”) and the Accreditation Council for Graduate Medical Education (“ACGME”) and any
  other applicable regulatory authority or Governmental Body, in each case to the extent required,
  shall have consented to the transactions contemplated by this Agreement.

          7.2    Additional Conditions to Obligations of the Purchaser. The obligations of the
  Purchaser to effect the transactions contemplated hereby are subject to satisfaction or waiver of
  the following additional conditions:

                  (a)      Representations and Warranties. The representations and warranties of the
  Seller set forth in this Agreement shall be true and correct (without giving effect to any limitation
  as to “materiality” or “Material Adverse Effect” or similar qualifications) as of the Closing Date,
  as if made as of such time (except to the extent that such representations and warranties
  expressly speak as of another date, in which case such representations and warranties shall be
  true and correct as of such date), except where the failure of such representations and warranties
  to be so true and correct would not, individually or in the aggregate, have a Material Adverse
  Effect.

                (b)      Agreements and Covenants. The Seller shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                 (c)    Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Seller on or prior to Closing pursuant to Section 8.2 of this
  Agreement shall have been executed by the parties thereto other than the Purchaser and delivered
  to the Purchaser.

          7.3     Additional Conditions to Obligations of the Seller. The obligations of the
  Seller to effect the transactions contemplated hereby are subject to satisfaction or waiver by the
  Seller of the following additional conditions:



                                                   15
                                                                                             Appx. 00128
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 135
                                                            Pageof17
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3050



                  (a)     Representations and Warranties. The representations and warranties of the
  Purchaser set forth in this Agreement shall be true and correct (without giving effect to any
  limitation as to “materiality” or similar qualifications) as of the Closing Date, as if made as of
  such time (except to the extent that such representations and warranties expressly speak as of
  another date, in which case such representations and warranties shall be true and correct as of
  such date), except where the failure of such representations and warranties to be so true and
  correct would not, individually or in the aggregate, have a Purchaser Material Adverse Effect.

                (b)      Agreements and Covenants. The Purchaser shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                (c)     Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Purchaser on or prior to Closing pursuant to Section 8.3 of this
  Agreement shall have been executed by the parties thereto other than the Seller and delivered to
  the Seller.

                                        ARTICLE VIII.
                   CLOSING; DELIVERIES AND ACTIONS TAKEN AT THE CLOSING

          8.1 Closing. The closing of the transactions contemplated hereby (the “Closing”) shall
  take place at the offices of Stevens & Lee, P.C., 1818 Market St., 29th Floor, Philadelphia, PA.,
  or such other place or remotely by mail, e-mail and/or wire transfer, in each case to the extent
  acceptable to each of the Parties, as soon as practicable following the satisfaction or waiver of
  the conditions set forth in Article VII hereof and in any event within three (3) Business Days
  thereafter (the “Closing Date”). The Closing shall be deemed to have occurred at 12:01 a.m.,
  Eastern Standard Time, on the Closing Date.

          8.2 Deliveries by the Seller at the Closing. At the Closing, Seller shall furnish and
  deliver to the Purchaser the following:

                          (a) the Bill of Sale, duly executed by the Seller;

                          (b) the Assignment and Assumption Agreement, duly executed by the Seller;

               (c) a certificate, dated as of the Closing Date and signed the Seller, certifying that
  each of the conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied;

                          (d) a copy of the Sale Order; and

               (e) all other certificates, instruments and documents reasonably required to be
  delivered by the Seller pursuant to this Agreement or any of the Ancillary Documents.

         8.3 Deliveries by the Purchaser at the Closing. At the Closing, Purchaser shall furnish
  and deliver to Seller the following:

               (a) the Four Million Dollar ($4,000,000) portion of the Base Purchase Price in
  excess of the Escrow Amount and the Liquidated Cure Costs by wire transfer of immediately
  available funds to an account designated in writing by the Seller;

                                                              16
                                                                                                Appx. 00129
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 136
                                                            Pageof18
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3051



              (b) if purchased by Purchaser (which Purchaser shall have no obligation to do), the
  Tail Coverage Endorsement and evidence supporting the calculation of the Tail Coverage Costs;

                          (c) the Assignment and Assumption Agreement, duly executed by the Purchaser;

                (d) a certificate, dated as of the Closing Date and signed the Purchaser, certifying
  that each of the conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied; and

                          (e) evidence of satisfaction of Section 6.9;

                          (f) evidence of satisfaction of Section 6.10; and

              (g) all other certificates, instruments and documents required to be delivered by the
  Purchaser pursuant to this Agreement or any of the Ancillary Documents.

         8.4 Additional Actions Taken by the Purchaser at the Closing. At the Closing,
  Purchaser shall take the following actions:

           (a) Pay the Liquidated Cure Costs from the Base Purchase Price to the respective
  Persons entitled to receive them.

                 (b) Fulfill its covenants under Sections 6.8, 6.9 and 6.10 of this Agreement.

                                                      ARTICLE IX.
                                                     TERMINATION

         9.1                Termination. This Agreement may be terminated at any time prior to the
  Closing:

                          (a) By mutual written consent of the Seller and the Purchaser;

                (b) By (i) the Seller if, as of the day after the Outside Closing Date, any condition
  to the obligation of the Seller to close has not been satisfied, provided, however, that if the
  Closing has not occurred on or before the Outside Closing Date due to a material breach of any
  representations, warranties, covenants or agreements contained in this Agreement by Seller, then
  Seller may not terminate this Agreement pursuant to this Section 9.1(b), and (ii) the Purchaser if,
  as of the day after the Outside Closing Date, any condition to the obligation of the Purchaser to
  close has not been satisfied provided, however, that if the Closing has not occurred on or before
  the after the Outside Closing Date due to a material breach of any representations, warranties,
  covenants or agreements contained in this Agreement by Purchaser, then the Purchaser may not
  terminate this Agreement pursuant to this Section 9.1(b);

              (c) By Purchaser, in its sole and absolute discretion, if the sum of the (i) Tail
  Coverage Costs, (ii) CMS Discharge Amount, and (iii) without duplication of the CMS
  Discharge Amount, (A) the Liquidated Cure Costs, and (B) the good faith estimate by Purchaser
  of the amount of any Cure Costs related to Assigned Contracts which will become Liquidated
  Cure Costs after the Closing Date, exceeds Three Million Dollars ($3,000,000);

               (d) Automatically, and without further action by any Party, upon the issuance of a
  Final Order to restrain, enjoin or otherwise prohibit the closing of the transactions contemplated
                                                   17
                                                                                                 Appx. 00130
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 137
                                                            Pageof19
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3052



  hereby, provided that neither the Seller nor the Purchaser shall take any action to support entry of
  such an order;

               (e) Automatically, and without further action by any Party, if the Bankruptcy Case
  is converted into a case under Chapter 7 of the Bankruptcy Code or is dismissed, provided that
  neither the Seller nor the Purchaser shall take any action to support entry of such an order;

                (f) By the Purchaser, if the Purchaser is not in material breach of its obligations
  under this Agreement, and if (i) the Seller fails to close on the Closing Date notwithstanding the
  satisfaction of all conditions to the obligation of the Seller to close (other than conditions related
  to deliveries to be made at Closing by the Purchaser provided the Purchaser is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Seller herein become untrue or inaccurate such that the condition set forth
  Section 7.2(a) would not be satisfied or (iii) there has been a breach on the part of the Seller of
  any of its covenants or agreements contained in this Agreement such that the condition set forth
  in Section 7.2(b) would not be satisfied, and, in the case of clauses (ii) and (iii) hereof, such
  breach (if curable) has not been cured within ten (10) days after written notice thereof to the
  Seller;

                 (g) By the Seller, if the Seller is not in material breach of its obligations under this
  Agreement, and if (i) the Purchaser fails to close on the Closing Date notwithstanding the
  satisfaction of all conditions to the obligation of the Purchaser to close (other than conditions
  related to deliveries to be made at Closing by the Seller provided the Seller is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Purchaser herein become untrue or inaccurate such that the condition set forth
  in Section 7.3(a) would not be satisfied or (iii) there has been a breach on the part of the
  Purchaser of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.3(b) would not be satisfied, and, in the case of clauses (ii) and
  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Purchaser;

               (h) Automatically, and without further action by any Party, if (i) the Purchaser is
  not the Successful Bidder or Backup Bidder (each as defined in the Bid Procedures), or (ii) if the
  Purchaser is the Backup Bidder, upon the earlier of (A) Closing with the Successful Bidder, and
  (B) the Outside Closing Date. The foregoing notwithstanding, the Purchaser shall serve as a
  Backup Bidder at the Auction only if (X) its bid pursuant to this Agreement is not determined to
  be the “Baseline Bid,” as defined in the Bid Procedures, and (Y) it elects, at its sole discretion, to
  offer a higher and better bid at the Auction. For avoidance of doubt, the Purchaser’s offer
  described in this Agreement shall not be a Back-Up Bid absent the express consent of the
  Purchaser.

          9.2 .Effect of Termination. Except as provided in this Section 9.2, in the event of the
  termination of this Agreement pursuant to Section 9.1, this Agreement (other than this
  Section 9.2, which shall survive such termination) will forthwith become void, and there will be
  no liability on the part of any Party to the other and all rights and obligations of any Party will
  cease, except that nothing herein shall relieve any Party from liability for any intentional and
  material breach of this Agreement.


                                                    18
                                                                                                Appx. 00131
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 138
                                                            Pageof20
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3053



                                                  ARTICLE X.
                                                  INDEMNITY

          10.1 Indemnification by Seller. Subject to this Article X and consummation of the
  Closing, Seller shall, indemnify, defend and hold harmless Purchaser and Purchaser’s officers,
  directors, trustees, members, employees, agents, Representatives and Affiliates (each, a
  “Purchaser Indemnified Party”) against and in respect of any and all out-of-pocket losses,
  documented and reasonable costs and expenses (including, without limitation, documented and
  reasonable costs of investigation and defense and reasonable attorneys’ fees), claims, damages,
  obligations, or liabilities, whether or not involving a third party claim, but only after deducting
  therefrom any insurance proceeds and any indemnity, contribution or other similar payment
  received or reasonably expected to be received by the Indemnified Party in respect of any such
  claim (collectively, “Losses”), arising out of, based upon or otherwise in respect of:

                      (i) any inaccuracy in or breach of any representation or warranty of Seller
  made in or under this Agreement or any of the Schedules attached hereto, or in any of the
  certificates or other instruments or documents furnished to Purchaser by Seller pursuant to this
  Agreement (determined in each case without regard to any qualification with respect to
  materiality, Material Adverse Effect or similar qualification); provided, that the Seller shall not
  have any liability under this clause (i) (other than with respect any intentional fraud on the part
  of Seller) unless the aggregate of all Losses asserted under this clause (i) for which Seller would,
  but for this proviso and but for the $25,000 per claim deductible described below, be liable
  exceeds on a cumulative basis an amount equal to Two Hundred Thousand Dollars
  ($200,000.00);

                   (ii) any nonfulfillment or breach of any covenant or agreement by Seller under
  this Agreement or any of the Schedules attached hereto;

                          (iii) any Liability or obligation of Seller which is an Excluded Liability; and

                          (iv) the ownership of any of the Excluded Assets by Seller after the Closing
  Date.

            (b) Each Purchaser Indemnified Party shall take, and cause its Affiliates to take, all
  reasonable steps to mitigate any Loss upon becoming aware of any event or circumstance that
  would reasonably be expected to, or does, give rise thereto including incurring costs only to the
  minimum extent necessary to remedy the breach that gives rise to such Loss.

             (c) NOTWITHSTANDING ANYTHING CONTAINED IN THIS
  AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS TO THE CONTRARY,
  SELLER WILL NOT BE LIABLE FOR ANY LOSS ASSERTED UNDER SECTION
  10.1(a)(i) UNLESS THE CUMULATIVE LOSSES EXCEED $25,000 IN WHICH CASE
  SELLER WILL, SUBJECT TO THE OTHER LIMITATIONS IN THIS ARTICLE X, BE
  LIABLE TO INDEMNIFY THE PURCHASER INDEMNIFIED PARTY ONLY FOR
  THE EXCESS OVER $25,000; AND THE SOLE REMEDY OF ANY PURCHASER
  INDEMNIFIED PARTY AGAINST SELLER UNDER THIS AGREEMENT OR ANY OF
  THE ANCILLARY DOCUMENTS FOR MONETARY DAMAGES, INCLUDING,
  WITHOUT LIMITATION, COSTS OF INVESTIGATION AND DEFENSE AND

                                                        19
                                                                                                  Appx. 00132
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 139
                                                            Pageof21
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3054



  ATTORNEYS’ FEES, SHALL BE A TIMELY CLAIM BY PURCHASER PURSUANT
  TO THE ESCROW AGREEMENT, AND LIMITED TO THE ESCROW AMOUNT.

          10.2 Indemnification by Purchaser. Subject to this Article X and consummation of the
  Closing, Purchaser shall indemnify, defend and hold harmless Seller, Seller’s present, former,
  and future officers, directors, trustees, members, employees, agents, Representatives and
  Affiliates (each a, “Seller Indemnified Party”), against and in respect of any and all Losses
  arising out of, based upon or otherwise in respect of:

              (a) any inaccuracy in or breach of any representation or warranty of Purchaser made
  in or under this Agreement or any of the Schedules attached hereto, or in any of the certificates
  or other instruments or documents furnished to Seller by Purchaser pursuant to this Agreement;
  provided, that the Purchaser shall not have any liability under this clause (a) of Section 10.2
  unless the claims asserted under this clause (a) involves Losses in excess of Twenty-Five
  Thousand Dollars ($25,000), at which time Purchaser shall be liable for the full amount of all
  such Losses in excess of Twenty-Five Thousand Dollars ($25,000.00);

            (b) any nonfulfillment or breach of any covenant or agreement by Purchaser under
  this Agreement or any of the Schedules attached hereto; and

                     (c) any of the Assumed Liabilities pursuant to this Agreement.

  Each Seller Indemnified Party shall take, and cause its Affiliates to take, all reasonable steps to
  mitigate any Loss upon becoming aware of any event or circumstance that would reasonably be
  expected to, or does, give rise thereto including incurring costs only to the minimum extent
  necessary to remedy the breach that gives rise to such Loss.

               10.3 Indemnification Procedures.

              (a) Within forty five (45) days after receipt by an indemnified party of written notice
  of the commencement of any Proceeding against it to which the indemnification in this Article X
  relates, such indemnified party shall, if a claim is to be made against an indemnifying party
  under this Article X, give notice to the indemnifying party of the commencement of such
  Proceeding.

              (b) If any Proceeding referred to in paragraph (a) above is brought against a Seller
  Indemnified Party and it gives notice to Purchaser of the commencement of such Proceeding,
  Purchaser will be entitled to participate in such Proceeding and, to the extent that it wishes,
  assume the defense of such Proceeding with counsel reasonably satisfactory to such Seller
  Indemnified Party and, after notice from Purchaser to such Seller Indemnified Party of its
  election to assume the defense of such Proceeding, Purchaser will not, as long as it diligently
  conducts such defense, be liable to such Seller Indemnified Party under this Article X for any
  fees of other counsel or any other expenses with respect to the defense of such Proceeding, in
  each case subsequently incurred by such Seller Indemnified Party in connection with the defense
  of such Proceeding subject to the limitations contained in Section 10.1 hereof, other than
  reasonable costs of investigation. If Purchaser assumes the defense of a Proceeding, (A) it will
  be conclusively established for purposes of this Agreement that the claims made in that
  Proceeding are within the scope of and subject to indemnification; and (B) no compromise or
  settlement of such claims may be effected by Purchaser without such Seller Indemnified Party’s
                                                        20
                                                                                             Appx. 00133
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 140
                                                            Pageof22
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3055



  consent unless (1) there is no finding or admission of any violation of law by such Seller
  Indemnified Party (or any Affiliate thereof) or any violation of the rights of any Person and no
  effect on any other claims that may be made against such Seller Indemnified Party, and (2) the
  sole relief provided is monetary damages that are paid in full by Purchaser. Such Seller
  Indemnified Party will have no liability with respect to any compromise or settlement of the
  claims underlying such Proceeding effected without its consent. If notice is given to Purchaser
  by a Seller Indemnified Party of the commencement of any Proceeding for which such Seller
  Indemnified Party seeks indemnification hereunder and Purchaser does not, within ten (10) days
  after such notice is received, give notice to such Seller Indemnified Party of Purchaser’s election
  to assume the defense of such Proceeding, Purchaser will be bound by any determination made
  in such Proceeding or any compromise or settlement effected by such Seller Indemnified Party.

              (c) If any Proceeding referred to in paragraph (a) above is brought against a
  Purchaser Indemnified Party, Seller shall be entitled to participate in such Proceeding at its own
  expense. However, such Purchaser Indemnified Party shall, in all respects, control the defense
  and settlement of such Proceeding and Seller shall be liable for all fees and expenses incurred by
  such Purchaser Indemnified Party and for any liability established by any order of a
  Governmental Body of competent jurisdiction and for any liability established by any settlement
  or compromise agreed to by such Purchaser Indemnified Party, in the exercise of its reasonable
  discretion.

          10.4 Other Claims. A claim for any matter not involving a third party claim may be
  asserted by written notice to the Party from whom indemnification is sought.

          10.5 Seller Indemnification Claim Period. Except as may otherwise expressly be
  provided in this Agreement and in the absence of intentional fraud or willful misrepresentation
  by Seller, no claim for indemnification pursuant to Section 10.1 shall be made unless a claim
  arises and written notice pursuant to Section 10.3 or Section 10.4 which reasonably describes the
  claim, the basis therefor, and if possible with the exercise of reasonable diligence, the Purchaser
  Indemnified Party’s reasonably-supported estimate of the Losses being asserted, is delivered to
  Seller on or before the close of business on the day preceding the first (1st) anniversary of the
  Closing Date (the “Claims Close Date”) in which case the indemnity with respect to that Loss
  shall survive the Claims Close Date (but continue to be limited to the funds held in the Escrow
  Account). For the avoidance of doubt, nothing herein is intended to limit any rights to equitable
  relief not involving the payment of money to which the Purchaser or any Purchaser Indemnified
  Party may be entitled.

          10.6 Purchaser Indemnification Claim Period. Except as may otherwise expressly be
  provided in this Agreement and in the absence of intentional fraud or willful misrepresentation
  by Purchaser, no claim for indemnification pursuant to Section 10.2 shall be made unless a claim
  arises and written notice pursuant to Section 10.3 or Section 10.4 is delivered to Purchaser on or
  before the Claims Close Date. For the avoidance of doubt, nothing herein is intended to limit any
  rights to equitable relief not involving the payment of money to which the Seller or any Seller
  Indemnified Party may be entitled.

          10.7 Payment from Indemnification Escrow. If a Purchaser Indemnified Party
  becomes entitled to indemnification from Seller hereunder, such Purchaser Indemnified Party
  shall be entitled to receive the amount of Losses in cash from the Escrow Account in accordance
  with the Escrow Agreement, and the recovery of the Purchaser Indemnified Parties shall be
                                                  21
                                                                                            Appx. 00134
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 141
                                                            Pageof23
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3056



  limited to such recoveries from the Escrow Account. For the avoidance of doubt, nothing herein
  is intended to limit any rights to equitable relief to which the Purchaser or any Purchaser
  Indemnified Party may be entitled.

          10.8 Miscellaneous Indemnification Provisions. Disclosures made after the date
  hereof and any knowledge that is acquired about the accuracy or inaccuracy of or compliance
  with any representation, warranty, covenant or obligation set forth herein shall not in any manner
  affect rights to indemnification hereunder based on any such representation, warranty, covenant,
  or obligation. The waiver of any condition based on the accuracy of any representation or
  warranty, or compliance with any covenant or obligation, will not affect any right to
  indemnification based on such representations, warranties, covenants and obligations unless
  otherwise expressly agreed in writing by the party or parties entitled to the benefit thereto.
                                        MISCELLANEOUS

          11.1 Expiration of Representations, Warranties and Agreements. The
  representations and warranties and covenants made by Seller and Purchaser in this Agreement
  and in any Ancillary Document delivered pursuant to this Agreement shall survive beyond the
  Closing Date.

          11.2 Assignment. Neither this Agreement nor any interest herein may be assigned or
  transferred by either Party to any other Person without the prior written consent of the other
  Party, which consent may be given or withheld in the sole discretion of such other Party
  provided, however, Purchaser may assign at Closing its rights, but not its obligations, hereunder
  to any Affiliate of Purchaser.

          11.3 Notices. All notices, requests and other communications under this Agreement
  shall be in writing and shall be either (a) delivered in person, (b) sent by certified mail, return-
  receipt requested, (c) delivered by a recognized delivery service or (d) sent by facsimile
  transmission and addressed as follows:

                 If intended for Purchaser:           Clint Matthews, President and CEO
                                                      Tower Health
                                                      420 N. Fifth Avenue
                                                      West Reading, PA 19611

                 With a copy to:                      Robert Lapowsky, Esquire
                                                      Stevens & Lee, P.C.
                                                      620 Freedom Business Center, Suite 200
                                                      King of Prussia, PA 19406

                                                      and

                                                      Joanne Judge
                                                      Stevens & Lee, P.C.
                                                      111 North Sixth Street
                                                      Reading, PA 19601


                 If intended for Seller:              Center City Healthcare, LLC
                                                    22
                                                                                               Appx. 00135
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 142
                                                            Pageof24
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3057




                 With a copy to:                      Jeffrey Hampton
                                                      Adam Isenberg
                                                      Saul Ewing Arnstein & Lehr LLP
                                                      Centre Square West
                                                      1500 Market Street, 38th Floor
                                                      Philadelphia, PA 19102-2186


  or at such other address, and to the attention of such other person, as the parties shall give notice
  as herein provided. A notice, request and other communication shall be deemed to be duly
  received if delivered in person or by a recognized delivery service, when delivered to the address
  of the recipient, if sent by mail, on the date of receipt by the recipient as shown on the return
  receipt card, or if sent by facsimile, upon receipt by the sender of an acknowledgment or
  transmission report generated by the machine from which the facsimile was sent indicating that
  the facsimile was sent in its entirety to the recipient’s facsimile number; provided that if a notice,
  request or other communication is served by hand or is received by facsimile on a day which is
  not a Business Day, or after 5:00 P.M. on any Business Day at the addressee’s location, such
  notice or communication shall be deemed to be duly received by the recipient at 9:00 A.M. on
  the first Business Day thereafter.

          11.4 Further Assurances. Each of the Parties hereto shall execute such documents
  (including, without limitation, the Ancillary Documents) and take such further actions as may be
  reasonably required or desirable to carry out the provisions hereof and the transactions
  contemplated hereby or, at or after the Closing, to evidence the consummation of the transactions
  consummated pursuant to this Agreement.

          11.5 Entire Agreement; Modifications; Waivers. This Agreement (together with the
  Exhibits and Schedules hereto), the Ancillary Documents, and the Non-Disclosure Agreement
  constitute the entire agreement between the Parties with respect to the subject matter hereof and
  thereof and supersedes all prior understandings of the Parties with respect to the subject matter
  hereof and thereof. No supplement, modification or amendment of this Agreement will be
  binding unless executed in writing by each Party. No waiver of any of the provisions of this
  Agreement will be deemed to be or will constitute a continuing waiver. No waiver will be
  binding unless executed in writing by the Party making the waiver.

          11.6 Applicable Law; Jurisdiction and Venue; Jury Trial Waiver. THIS
  AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
  GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
  STATE OF DELAWARE. The Parties agree that jurisdiction and venue for any litigation
  arising out of this Agreement shall be in the Bankruptcy Court; provided, however, that if at the
  time of commencement of any such litigation, there is no longer a pending Bankruptcy Case,
  jurisdiction and venue for any litigation arising out of this Agreement shall be in the courts of the
  State of Delaware or U.S. District Court for the District of Delaware, and the Parties each hereby
  waive any objections they may have with respect thereto (including any objections based upon

                                                   23
                                                                                              Appx. 00136
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 143
                                                            Pageof25
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3058



  forum non conveniens). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
  ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
  ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ANCILLARY
  DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

         11.7 Headings and Captions. The headings and captions in this Agreement are inserted
  for convenience of reference only and in no way define, describe, or limit the scope or intent or
  otherwise affect the interpretation of, this Agreement or any of the provisions hereof.

          11.8 Binding Effect. This Agreement shall be binding upon and shall inure to the
  benefit of the Parties hereto and their respective successors and permitted assigns.

          11.9 Time is of the Essence. With respect to all provisions of this Agreement, time is of
  the essence. However, if the first date or last date of any period which is set out in any provision
  of this Agreement falls on a day which is not a Business Day, then, in such event, the time of
  such period shall be extended to the next day which is a Business Day.

         11.10 Remedies Cumulative. Except as herein expressly set forth, no remedy conferred
  upon a Party by this Agreement is intended to be exclusive of any other remedy herein or by law
  provided or permitted, but each shall be cumulative and shall be in addition to every other
  remedy given herein or now or hereafter existing at law, in equity or by statute.

               11.11 Interpretation and Construction.

              (a) As used herein the words “include”, “includes” and “including” shall be
  deemed to be followed by the phrase “without limitation”.

                (b) As used herein, the words “herein,” “hereof,” “hereunder” and similar terms
  shall refer to this Agreement unless the context requires otherwise.

               (c) For purposes of this Agreement, whenever the context so requires, the neuter
  gender includes the masculine and/or feminine gender, and the singular number includes the
  plural and vice versa.

          11.12 Estoppel. Each Party confirms and agrees that (a) it has read and understood all
  of the provisions of this Agreement; (b) it is familiar with major sophisticated transactions such
  as those contemplated by this Agreement; (c) it has negotiated with the other Party at arm’s
  length with equal bargaining power; and (d) it has been advised by competent legal counsel of its
  own choosing.

           11.13 Joint Preparation. The Parties have participated jointly in the negotiation and
  drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
  arises, this Agreement shall be construed as if drafted jointly by the Parties and no presumption
  or burden of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any
  of the provisions of this Agreement.




                                                   24
                                                                                            Appx. 00137
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 144
                                                            Pageof26
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3059



               11.14 Expenses; Transfer Taxes.

                (a) Except as otherwise expressly provided in this Agreement, each Party will bear
  its respective expenses incurred in connection with the preparation, negotiation, execution, and
  performance of this Agreement and the transactions contemplated hereby, including all fees and
  expenses of agents, representatives, counsel, and accountants.

                (b) The Purchaser and Seller shall each pay fifty (50%) percent of all sales, use,
  transfer, real property transfer, documentary, recording and similar Taxes and fees, and any
  deficiency, interest or penalty asserted with respect thereof arising out of or in connection with
  the transactions contemplated hereby (“Transfer Taxes”).

          11.15 Counterparts. This Agreement may be executed at different times and in any
  number of counterparts, each of which when so executed shall be deemed to be an original and
  all of which taken together shall constitute one and the same agreement. Delivery of an executed
  counterpart of a signature page to this Agreement by e-mail shall be as effective as delivery of a
  manually executed counterpart of this Agreement.

         11.16 Severability. If any term or other provision of this Agreement is invalid, illegal or
  incapable of being enforced under any Law or as a matter of public policy, all other conditions
  and provisions of this Agreement shall nevertheless remain in full force and effect.

                                        [Signature page follows.]




                                                   25
                                                                                             Appx. 00138
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 145
                                                            Pageof27
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3060



         IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
  be executed as of the date first written above.

                                            SELLER:

                                            CENTER CITY HEALTHCARE, LLC



                                            By:
                                                  Joel Freedman
                                                  President




                                            PURCHASER:

                                            READING HOSPITAL


                                            By:
                                                  Clint Matthews
                                                  President and CEO
                                                  Sole Member of Tower Health




                          [Signature page to Asset Purchase Agreement]




                                              26
                                                                                 Appx. 00139
  35620482.4 07/17/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 146
                                                            Pageof28
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3061



                                              EXHIBIT A

                                           Purchased Assets

                 The Purchased Assets to be purchased by the Purchaser and sold, conveyed,
  assigned, transferred and delivered on the Closing Date to the Purchaser by the Seller shall
  include all of the Seller’s right, title and interest in and to all of the following assets, but
  specifically excluding, however, the Excluded Assets:

                 1. Assigned Contracts. All of the Seller’s rights and interests as of the Closing
  Date under or relating to the Contracts specifically identified on Schedule A-1 to this Exhibit A.

                  2. Books and Records. All Books and Records related to the Purchased Assets,
  but specifically excluded any Corporate Documents.

                 3. Governmental Authorizations. All transferable Governmental Authorizations
  identified on Schedule A-2 to this Exhibit A.

                  4. Rights; Warranty Claims. All of Seller’s rights, claims, counterclaims, credits,
  causes of action or rights of set-off against third parties that relate to warranties, indemnities, and
  all similar rights to the extent related to any Purchased Assets.

                 5. Other Assets. Those other assets of the Seller identified on Schedule A-3 to
  this Exhibit A.




  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                                               Appx. 00140
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 147
                                                            Pageof29
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3062



                                                              Schedule A-1

  I.                Resident and Fellow Employment Agreements for those residents and fellows who elect to join Tower
       Health

 II.                Current GME Affiliation Agreements

                    1.    Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between the Trustees of
                          the University of Pennsylvania, as the owner and operator of the Hospital of the University of
                          Pennsylvania, and Seller.
                    2.    Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between Prime
                          Healthcare Services Roxborough, LLC, the owner and operator of Roxborough Memorial Hospital,
                          and Seller.
                    3.    Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 among Temple
                          University Hospital, Seller and St. Christopher’s Healthcare, LLC d/b/a St. Christopher’s Hospital for
                          Children.
                    4.    Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between Friends
                          Behavioral Health System and Seller.
                    5.    Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between Abington
                          Memorial Hospital and Seller.

III.                GME Obligations

                    Graduate Hospital/Penn
                     Agreement Regarding Medicare FTE Resident Caps, between the Trustees of the University of
                        Pennsylvania and Tenet HealthSystem Hahnemann, LLC, dated March 30, 2007

                    Roxborough and Warminster/Solis
                     Agreement Regarding Medicare FTE Resident Caps between Solis Healthcare, LP and Tenet
                        HealthSystem Hahnemann, LLC, dated July 1, 2007
                     Agreement Concerning Family Medicine Training among Abington Memorial Hospital, Solis
                        Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated June 23, 2008
                     Second Amendment to Agreement Regarding Medicare FTE Resident Caps; between Solis
                        Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated June 29, 2010

                    St. Christopher’s Hospital for Children/Temple
                      Academic Affiliation Agreement among Temple and affiliates and Tenet HealthSystem St.
                         Christopher’s Hospital For Children, LLC and affiliates dated October 19, 2007

                    Hahnemann/Friends
                     Residency Rotation Agreement between Tenet HealthSystem Hahnemann, LLC and Friends
                        Behavioral Health System, LP dated June 2008
                     Memorandum of Understanding for Residency Rotation Agreement between Tenet HealthSystem
                        Hahnemann, LLC and Friends Behavioral Health System, LP

                    Hahnemann/Abington
                        Master Agreement for Shared Rotational Arrangements between Hahnemann University Hospital and
                        Abington Memorial Hospital dated June 29, 2007

IV.                 The Participating Provider Agreement

 V.                 The Tower GME Affiliation Agreement




       07/11/2019 SL1 1593815v3 006375.01091
       35620482.4 07/17/2019
                                                                                                                     Appx. 00141
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 148
                                                            Pageof30
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3063




                                                 Schedule A-2
                                          Governmental Authorizations
  [Schedule A-2 to include NPIs, license, training programs]




  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                            Appx. 00142
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 149
                                                            Pageof31
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3064



                                          Schedule A-3
                                          Other Assets

  [to be populated if needed]




  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                            Appx. 00143
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 150
                                                            Pageof32
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3065



                                              Exhibit B

                          ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT

                 ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT
  (“Agreement”) dated as of [__________] by and between Center City Healthcare, LLC, a
  Delaware limited liability company (“Assignor”), and Reading Hospital, a Pennsylvania
  nonprofit corporation (“Assignee”).

                                           BACKGROUND

       A. ASSIGNEE AND ASSIGNOR HAVE ENTERED INTO AN ASSET PURCHASE
  AGREEMENT DATED AS OF [___________] (TOGETHER WITH THE EXHIBITS AND
  SCHEDULES THERETO, THE “PURCHASE AGREEMENT”) PROVIDING FOR, AMONG
  OTHER THINGS, THE SALE, TRANSFER, CONVEYANCE, ASSIGNMENT, AND
  DELIVERY BY ASSIGNOR TO ASSIGNEE OF CERTAIN ASSETS OF ASSIGNOR
  (COLLECTIVELY, THE “PURCHASED ASSETS”) THAT ARE OWNED OR USED BY
  ASSIGNOR IN CONNECTION WITH THE BUSINESS.

             B. IN CONNECTION WITH THE SALE AND PURCHASE OF THE
  PURCHASED ASSETS PURSUANT TO THE PURCHASE AGREEMENT, ASSIGNOR IS
  TO ASSIGN AND DELEGATE, AND ASSIGNEE IS TO ASSUME, THE ASSIGNED
  CONTRACTS. CLOSING IS BEING HELD ON THE DATE HEREOF UNDER THE
  PURCHASE AGREEMENT.

                NOW, THEREFORE, pursuant to and in consideration of the Purchase
  Agreement and the mutual covenants and agreements set forth therein and herein, Assignor and
  Assignee, each intending to be legally bound, agree as follows:

                   1. Incorporation of Background; Defined Terms. The Background provisions set
  forth above (including, without limitation, all of the defined terms set forth therein) are hereby
  incorporated by reference into this Agreement and made a part hereof as if set forth in their
  entirety in this Section 1. Capitalized terms used herein which are not otherwise defined shall
  have the respective meanings assigned to them in the Purchase Agreement.

                 2. Assignment of Rights. Assignor hereby sells, transfers, conveys, and assigns
  to Assignee all of Assignor’s right, title and interest in, to and under all of the Assigned
  Contracts, each of which are identified on Schedule 2 attached hereto.

                  3. Delegation of Duties. Assignor hereby delegates to Assignee all of Assignor’s
  duties and liabilities under the Assigned Contracts.

                   4. Assumption of Liabilities. In partial consideration for the sale of the
  Purchased Assets by Assignor pursuant to the Purchase Agreement, Assignee hereby undertakes
  and agrees to assume, discharge, or perform as the case may be, all duties, obligations, and
  liabilities of Assignor under the Assigned Contracts which are to be performed after, and relate
  to the period after, the date hereof or which are otherwise assigned to and assumed by the
  Purchaser under or pursuant to the Purchase Agreement or the Sale Order.

  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                                           Appx. 00144
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 151
                                                            Pageof33
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3066



                   5. Assignment of Governmental Authorizations; Etc. Assignor hereby assigns,
  sells, transfers, and sets over to Assignee all of Assignor’s right, title and interest in, to, and
  under all of the Governmental Authorizations which are listed on Schedule 5 attached hereto, but
  only to the extent that any of the foregoing may be legally sold, transferred, conveyed, assigned
  and delivered by Assignor to Assignee without any action by any such applicable federal, state,
  or local government or regulatory body.

                  6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
  of the parties hereto and their respective successors and assigns.

                  7. Governing Law. This Agreement shall be governed by, and construed in
  accordance with, the domestic, internal laws of the State of Delaware, without regard to its rules
  pertaining to the conflict of laws.

                  8. Counterparts. This Agreement may be executed in two (2) or more
  counterparts, each of which shall be deemed to be an original of this Agreement and all of which,
  when taken together, will be deemed to constitute one and the same agreement. Any party to this
  Agreement may deliver an executed counterpart hereof by facsimile transmission or electronic
  mail (as a Portable Document Format (PDF) file) to the other party hereto and any such delivery
  shall have the same force and effect as the manual delivery of an original executed counterpart of
  this Agreement.

                               Remainder of Page Intentionally Left Blank
                                       Signature Page Follows




  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                                           Appx. 00145
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 152
                                                            Pageof34
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3067




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
  duly executed and delivered by their duly authorized officers the day and year first above
  written.

                                          CENTER CITY HEALTHCARE, LLC

                                          By _________________________________________
                                             Joel Freedman
                                             President
                                             “Assignor”


                                          READING HOSPITAL

                                          By _________________________________________
                                              Clint Matthews
                                              President and CEO of Tower Health
                                              Sole Member of Reading Hospital

                                                “Assignee”




  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                                     Appx. 00146
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 153
                                                            Pageof35
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3068



                                               EXHIBIT C

                                             BILL OF SALE

                                           __________ __, 2019

                   KNOW ALL BY THESE PRESENTS that CENTER CITY HEALTHCARE,
  LLC, a Delaware limited liability company (the “Seller”), for good and valuable consideration,
  the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound,
  has granted, bargained, sold, conveyed, transferred, assigned and delivered, and by this Bill of
  Sale hereby grants, bargains, sells, conveys, transfers, assigns and delivers, to Reading Hospital,
  a Pennsylvania nonprofit corporation (“Purchaser”), its successors and assigns, all of the Seller’s
  right, title and interest in and to the Purchased Assets. As used herein, the term “Purchased
  Assets” has the meaning given to such term in that certain Asset Purchase Agreement, dated as
  of -__________ __, 2019, by and between the Seller and Purchaser (together with the Exhibits
  and Schedules thereto, the “Purchase Agreement”), which Purchase Agreement is incorporated
  herein by this reference.

                EXCLUDING, HOWEVER, the “Excluded Assets” (as such term is defined in
  the Purchase Agreement).

                 TO HAVE AND TO HOLD the Purchased Assets unto Purchaser, its successors
  and assigns, forever.

                 This Bill of Sale is being executed and delivered by the Seller to the Purchaser
  under and pursuant to Section 8.2(a) of the Purchase Agreement and is subject to the terms and
  conditions of the Purchase Agreement in all respects.



                               Remainder of Page Intentionally Left Blank

                                          Signature Page Follows




  07/11/2019 SL1 1593815v3 006375.01091
  35620482.4 07/17/2019
                                                                                            Appx. 00147
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 154
                                                            Pageof36
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3069




                 IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as
  of the date and year first set forth above.

                                CENTER CITY HEALTHCARE, LLC


                                By _______________________________________________
                                   Joel Freedman
                                   President




  35620482.7 07/19/2019
                                                                                    Appx. 00148
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 155
                                                            Pageof37
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3070



                                     EXHIBIT D


                               ESCROW AGREEMENT

  [PURCHASER TO DRAFT]




  35620482.7 07/19/2019
                                                                            Appx. 00149
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 156
                                                            Pageof38
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3071



                                      EXHIBIT E

                                    SALE ORDER




  35620482.7 07/19/2019
                                                                            Appx. 00150
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 157
                                                            Pageof39
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3072



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


                                  )
In re:                            )                              Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                              Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                              Jointly Administered
                                  )
                    Debtors.      )                              Re: Docket No. __
                                  )


     ORDER UNDER 11 U.S.C. § 105, 363, 365, 503 AND 507 (A) APPROVING ASSET
  PURCHASE AGREEMENT WITH READING HOSPITAL (B) AUTHORIZING SALE OF
         CERTAIN OF DEBTOR’S ASSETS FREE AND CLEAR OF INTERESTS,
     (C) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF CERTAIN OF THE
    DEBTOR’S EXECUTORY CONTRACTS, AND (D) GRANTING RELATED RELIEF

               Upon the motion (the “Sale Motion”)2 of Center City Healthcare, LLC, d/b/a Hahnemann

  University Hospital (the “Debtor”), for, inter alia, entry of an order, pursuant to sections 105,

  363, 365, 503 and 507 of title 11 of the United States Code (the “Bankruptcy Code”): (i)

  approving the sale by the Debtor to Reading Hospital or its permitted assignee (the “Purchaser”)

  of the certain assets, (the “Purchased Assets”) as defined in and pursuant to that certain Asset

  Purchase Agreement attached hereto as Exhibit A (the “Agreement”) free and clear of all

  Interests (defined below) (except those expressly assumed by the Purchaser), and (ii) authorizing

  the assumption by the Debtor and assignment to the Purchaser of certain executory contracts free


  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Sale
               Motion or the Agreement (defined below) as applicable.

  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                             Appx. 00151
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 158
                                                            Pageof40
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3073



  and clear of all Interests (except those expressly assumed by the Purchaser), and (iii) granting

  certain related relief; and the Court having held a hearing on August __, 2019 (the “Sale

  Hearing”) to approve the Sale Motion; and the Court having reviewed and considered (a) the

  Sale Motion, (b) the objections to the Sale Motion, if any, and (c) the arguments of counsel

  made, and the evidence proffered or adduced at the Sale Hearing; and it appearing that the relief

  requested in the Sale Motion is in the best interests of the Debtor, its estate and creditors and

  other parties in interest; and upon the record of the Sale Hearing and after due deliberation

  thereon; and good cause appearing therefore,

  IT IS HEREBY FOUND AND DETERMINED THAT:

                          A.   This Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C.

  §§ 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

  proceeding under 28 U.S.C. §157(b)(2)(A), (M), (N) and (O). The statutory predicates for the

  relief requested in this Sale Motion are Sections 105, 363, 365, 503 and 507 of the Bankruptcy

  Code.

                          B.   The findings and conclusions set forth herein constitute the Court’s

  findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to

  this proceeding pursuant to Bankruptcy Rule 9014.

                          C.   Proper, timely, adequate and sufficient notice of the Sale Motion, the

  hearing on the Sale Motion and the Debtor’s assumption and assignment of the contracts listed

  on Exhibit B hereto (the “Assigned Contracts”) to the Purchaser has been provided in

  accordance with sections 102(1), 363, 365, 503 and 507 of the Bankruptcy Code and Federal

  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) 2002, 6004, 6006, 9008 and 9014 and

  the order of this Court dated July ___, 2019 (the “Bidding Procedures Order”), and no other or



                                                      2
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                            Appx. 00152
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 159
                                                            Pageof41
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3074



  further notice of the Sale Motion, the hearing on the Sale Motion, or of the entry of this Order is

  required.

                          D.   A reasonable opportunity to object or be heard regarding the relief

  requested in the Sale Motion has been afforded to all interested persons and entities, including:

  (a) all entities known to have expressed an interest in a transaction with respect to some or all of

  the Debtors’ Purchased Assets during the past six (6) months; (b) all entities known to have

  asserted any Interest in or upon any of the Debtors’ Purchased Assets; (c) all federal, state, and

  local regulatory or taxing authorities or recording offices which have a reasonably known

  interest in the relief requested by this Motion; (d) known counterparties to any unexpired leases

  or executory contracts related to the Purchased Assets that could potentially be assumed and

  assigned to the Successful Bidder; (e) counsel to MidCap Funding IV Trust; (f) Drexel

  University d/b/a Drexel University College of Medicine; (g) the Debtors’ unions and pension

  funds; (h) the Internal Revenue Service; (i) the United States Attorney for the District of

  Delaware; (j) the United States Department of Justice; (k) the Pennsylvania Attorney General’s

  Office; (l) the Pennsylvania Department of Human Services; (m) the City of Philadelphia; (n) the

  CMS; (o) the ACGME; (p) all Residents, (q) all known creditors of Center City, including

  Known Patient Creditors (as defined in the Bidding Procedures Order); (r) the Pension Benefit

  Guaranty Corporation (the “PBGC”); and (s) any party that has requested notice pursuant to

  Bankruptcy Rule 2002.

                          E.   The Debtor also caused notice of the Sale Motion to be published in the

  Philadelphia Inquirer and USA Today, which notice by publication is reasonable and sufficient

  to bind holders of claims against the Debtor whose identity was not known to the Debtor as of




                                                       3
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                             Appx. 00153
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 160
                                                            Pageof42
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3075



  the day before the Mailing Date, including Unknown Patients (as defined in the Bidding

  Procedures Order).

                          F.   The Debtor has full corporate power and authority to execute the

  Agreement and all other documents contemplated thereby and consummate the transactions

  contemplated therein and the sale of the Purchased Assets and assumption and assignment to the

  Purchaser of the Assigned Contracts (defined below) (collectively, the “Sale”) has been duly and

  validly authorized by all necessary corporate action of the Debtor and no consents or approvals,

  other than the approval of this Court, are required for the Debtor to consummate such

  transactions.

                          G.   The Purchaser is not a successor to or mere continuation of the Debtor or

  its estate.

                          H.   The bidding procedures established pursuant to the Bidding Procedures

  Order afforded a full, fair and reasonable opportunity for any entity to make a higher or better

  offer to purchase the Purchased Assets and Assigned Contracts and no higher or better offer has

  been made.

                          I.   The Debtor has demonstrated that it is an exercise of its sound business

  judgment to assume and assign the Assigned Contracts and sell the Purchased Assets to the

  Purchaser in connection with the consummation of the Agreement, and that approval of the

  Agreement and the Sale pursuant thereto is in the best interests of the Debtor, its estates, and its

  creditors.

                          J.   The Sale must be completed immediately in order to preserve the value of

  the Purchased Assets and to provide certainty to Residents who will be displaced by reason of

  the closing of Hahnemann University Hospital and, as a result, good and sufficient business



                                                       4
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                              Appx. 00154
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 161
                                                            Pageof43
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3076



  justification exists for the immediate sale of the Purchased Assets and assumption and

  assignment of the Assigned Contracts to the Purchaser outside of a plan of reorganization.

                          K.   The Purchaser is not an insider, as that term is defined in the Bankruptcy

  Code, of the Debtor. Furthermore, no insiders of the Debtor are receiving or retaining any

  benefit, property or payments in connection with the Sale except to the extent such insiders have

  allowed claims against or equity interests in the Debtor and, as a result, may participate in a

  distribution of Sale proceeds.

                          L.   The Agreement was negotiated, proposed and entered into by the Debtor

  and Purchaser without collusion, in good faith, and as a result of arm’s-length bargaining. The

  Purchaser is a good faith purchaser under section 363(m) of the Bankruptcy Code and, as such, is

  entitled to the protections afforded thereby. Neither the Debtor nor the Purchaser has engaged in

  any conduct that would cause or permit the Agreement to be avoided under section 363(n) of the

  Bankruptcy Code.

                          M.   In the absence of a stay pending appeal, the Purchaser will be acting in

  good faith within the meaning of section 363(m) of the Bankruptcy Code in closing the

  transactions contemplated by the Agreement at any time after the entry of this Order, provided

  the Purchaser shall not be obligated to close until all applicable conditions to closing under such

  Agreement have been satisfied or waived as provided in such Agreement.

                          N.   The consideration provided by the Purchaser for the Purchased Assets

  being purchased, including the Assigned Contracts, pursuant to the Agreement constitutes the

  best and highest offer for the Purchased Assets and the Assigned Contracts and reasonably

  equivalent value and fair consideration under the Bankruptcy Code and under the laws of the

  United States, any state, territory, possession thereof, and the District of Columbia.



                                                        5
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                               Appx. 00155
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 162
                                                            Pageof44
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3077



                          O.   The Debtor may sell the Purchased Assets and Assigned Contracts free

  and clear of all Interests (including, without limitation, (i) that purport to give to any party a right

  or option to effect any forfeiture, modification or termination of the Debtor’s or the Purchaser’s

  interest in the Purchased Assets and/or Assigned Contracts and, (ii) in respect of Taxes), because

  each entity with an Interest in any of the Purchased Assets and/or Assigned Contracts has

  consented to the Sale, is deemed to have consented to the Sale, has a claim which is subject to a

  bona fide dispute, or could be compelled in a legal or equitable proceeding to accept a money

  satisfaction of such Interest.

                          P.   The Debtor has good title to the Purchased Assets and Assigned Contracts

  and, accordingly, the transfer of the Purchased Assets and assignment of the Assigned Contracts

  to the Purchaser pursuant to the Agreement will be a legal, valid, and effective transfer of the

  Purchased Assets and assignment of the Assigned Contracts.

                          Q.   Neither the transfer of the Purchased Assets nor the assignment of the

  Assigned Contracts pursuant to the Agreement will subject the Purchaser to any liability (except

  those expressly assumed by the Purchaser pursuant to the Agreement (the “Assumed Liabilities”)

  for claims against the Debtor or the Debtor’s predecessors or affiliates of any kind or character,

  whether known or unknown, now existing or hereafter occurring, whether fixed or contingent,

  based, in whole or in part, directly or indirectly, on any theory of law, including, without

  limitation, any theory of successor, vicarious or transferee liability. Without limiting the general

  nature of the foregoing, neither the transfer of the Purchased Assets nor the assignment of the

  Assigned Contracts will subject the Purchaser to any liability on account of any employee benefit

  plan maintained by the Debtor, including any liability related to benefits, underfunding,

  termination and/or termination premiums, regardless when such claims are deemed to have



                                                       6
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                               Appx. 00156
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 163
                                                            Pageof45
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3078



  accrued and regardless whether such would be considered “claims” as such term is defined in the

  Bankruptcy Code, to (i) the PBGC, or (ii) to any plan participant or beneficiary (collectively, the

  “PBGC Claims”).

                          R.   The Purchaser has provided adequate assurance of future performance

  under the Assigned Contracts, as required by Section 365(b)(1)(C) of the Bankruptcy Code.

                          S.   Upon the assumption and assignment of the Assigned Contracts, as

  provided herein, the Purchaser shall succeed to all of the right, title and interest of the Debtor

  under the Assigned Contracts including, without limitation, the right to exercise renewal options

  which, pursuant to the terms of the applicable Assigned Contract, are not exercisable by

  assignees of the Debtor, the Court having found that such provisions, as they relate to the

  assumption and assignment to the Purchaser of the Assigned Contracts, constitute unenforceable

  restrictions on assignment pursuant to Section 365(f)(3) of the Bankruptcy Code.

                          NOW, THEREFORE, IT IS HEREBY ADJUDGED, ORDERED, AND

  DECREED THAT:

                          1.   The Sale Motion, and the relief sought therein (including approval of the

  Sale) is GRANTED, in all respects as set forth herein.

                          2.   All objections to the Sale Motion or the relief requested therein that have

  not been withdrawn with prejudice, waived, or settled, and all reservations of rights included

  therein, are overruled on the merits.

                          3.   The Agreement, and all of the terms and conditions thereof, is hereby

  approved.




                                                        7
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                Appx. 00157
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 164
                                                            Pageof46
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3079



                          4.   Pursuant to Sections 105(a), 363(b) and 365 of the Bankruptcy Code, the

  Debtor is authorized and directed to take all actions necessary to consummate the Sale pursuant

  to and in accordance with the terms and conditions of the Agreement.

                          5.   As of the date of closing under the Agreement (the “Closing Date”), the

  Assigned Contracts shall be deemed to have been assumed by the Debtor and assigned to the

  Purchaser pursuant to Section 365(f) of the Bankruptcy Code. Pursuant to section 365(k) of the

  Bankruptcy Code, the Debtor and the Debtor’s estate shall be relieved from any liability for any

  breach of an Assigned Contract occurring after the effective date of the Closing Date.

                          6.   On the Closing Date, from the Purchase Price, the Purchaser shall, (i) pay

  to the non-debtor party to each Assigned Contract as to which a liquidated cure amount (the

  “Liquidated Cure Amount”) is stated on Exhibit B, the amount of such Liquidated Cure

  Amount, and (ii) pay to the Escrow Agent the Escrow Amount, which shall be deemed to include

  an amount equal to the maximum cure amounts (the “Maximum Unliquidated Cure Amounts”)

  claimed by the non-debtor party to each other Assigned Contract, as such Maximum

  Unliquidated Cure Amounts are stated on Exhibit B. For the avoidance of doubt, the Maximum

  Unliquidated Cure Amounts stated on Exhibit B shall be the maximum amount of any

  subsequently allowed claim to which any non-debtor party to an Assigned Contract shall be

  entitled pursuant to Section 365(b)(1)(A) of the Bankruptcy Code. The amounts paid by the

  Purchaser to the Escrow Agent are hereafter referred to as the “Disputed Cure Amounts.” To the

  extent a Maximum Unliquidated Cure Amount is stated on Exhibit B for the Participating

  Provider Agreement, such Maximum Unliquidated Cure Amount shall be deemed to be the CMS

  Discharge Amount for purposes of the Agreement.




                                                        8
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                               Appx. 00158
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 165
                                                            Pageof47
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3080



                          7.   Upon payment of the Liquidated Cure Amounts to the applicable non-

  debtor parties, (i) all defaults under the related Assigned Contracts required to be cured pursuant

  to Section 365(b)(1)(A) of the Bankruptcy Code shall be deemed cured and all amounts due to

  the non-debtor parties to such Assigned Contracts pursuant to Section 365(b)(1)(B) on account

  of any pecuniary loss resulting from such defaults shall be deemed paid in full, and (ii) each non-

  debtor party to such Assigned Contracts shall be forever bound by such Liquidated Cure

  Amounts and enjoined from seeking to terminate such Assigned Contract or enforce any other

  remedies under such Assigned Contract against the Purchaser on account of defaults by the

  Debtor, including defaults as to which, pursuant to Section 365(b)(1)(A) of the Bankruptcy

  Code, cure is not required.

                          8.   Upon payment by the Purchaser of the Escrow Amount to the Escrow

  Agent, the non-debtor parties to such Assigned Contracts shall be (i) forever bound by the

  Maximum Unliquidated Cure Amounts, and (ii) enjoined from seeking (A) recourse against the

  Purchaser on account of any defaults by the Debtor under the related Assigned Contracts

  required to be cured pursuant to Section 365(b)(1)(A) of the Bankruptcy Code and/or any

  pecuniary loss resulting from such defaults due to such non-debtor party pursuant to Section

  365(b)(1)(B) of the Bankruptcy Code (including on account of overpayments under the

  Participating Provider Agreement) in excess of the related Maximum Unliquidated Cure

  Amount, and/or (B) to terminate such Assigned Contract or enforce any other remedies under

  such Assigned Contract against the Purchaser on account of defaults by the Debtor, including

  defaults as to which, pursuant to Section 365(b)(1)(A) of the Bankruptcy Code, cure is not

  required. The foregoing notwithstanding, CMS shall be entitled to offset overpayments of

  amounts under the Participating Provider Agreement which occurred prior to the Closing Date



                                                     9
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                           Appx. 00159
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 166
                                                            Pageof48
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3081



  against amounts due to the Purchaser under the Participating Provider Agreement for periods on

  and after the Closing Date in amounts up to, but not exceeding, the CMS Discharge Amount.

                          9.    On and after the Closing Date, the Purchaser shall have the sole authority

  to contest and settle any Disputed Cure Amounts. The Purchaser may settle any Disputed Cure

  Amount without further order of this Court. Upon liquidation of any Disputed Cure Amount, (i)

  such liquidated amount shall become a Liquidated Cure Amount and, upon payment (including

  by way of offset) the provisions of paragraph 7 above shall apply to such Assigned Contract and

  the applicable counterparty, and (ii) the Purchaser shall be entitled to a distribution from the

  Escrow Amount in an amount equal to the amounts paid (including by way of offset) on account

  of such Liquidated Cure Amount.

                          10.   Any provision in any Assigned Contract that purports to declare a breach,

  default or payment right as result of an assignment or a change of control in respect of the Debtor

  as relates to the assumption of any Assigned Contract by the Debtor and assignment of such

  Assigned Contract to the Purchaser is unenforceable, and all such Assigned Contracts shall

  remain in full force and effect, notwithstanding any such provision. No sections or provisions of

  any Assigned Contract that purports to provide for additional payments, rent accelerations,

  assignment fees, increases, payments, charges or any other fees charged to the Purchaser or the

  Debtor as a result of the assumption and the assignment of the Assigned Contracts to the

  Purchaser shall have any force and effect with respect to the transactions contemplated by the

  Agreement and assignments authorized by this Order, and such provisions constitute

  unenforceable anti-assignment provisions under Section 363(f) of the Bankruptcy Code. The

  Purchaser shall not be required, pursuant to section 365(l) of the Bankruptcy Code or otherwise,




                                                        10
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                Appx. 00160
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 167
                                                            Pageof49
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3082



  to provide any additional deposit or security with respect to any Assigned Contract to the extent

  not previously provided by the Debtor.

                          11.   Except for the Assumed Liabilities, pursuant to sections 105(a) and 363(f)

  of the Bankruptcy Code, upon the Closing under the Agreement, the Purchased Assets and the

  Assigned Contracts shall be free and clear of all (i) mortgages, security interests, conditional sale

  or other title retention agreements, pledges, liens, rights of offset, judgments, demands,

  encumbrances and claims (as that term is defined in the Bankruptcy Code), (ii) rights or options

  to effect any forfeiture, modification, repurchase, or termination of the Debtor’s or Purchaser’s

  interest in the Assigned Contracts and/or Purchased Assets, regardless whether such are “claims”

  as that term is defined in the Bankruptcy Code, (iii) PBGC Claims, (iv) claims in respect of

  Taxes (including taxes as to which applicable returns have not yet been filed, whether or not

  overdue), and (v) easements, restrictions, rights of first refusal or charges of any kind or nature,

  if any, including, but not limited to, any restriction on the use, voting, transfer, receipt of income

  or other exercise of any attributes of ownership, regardless whether such are “claims” as that

  term is defined in the Bankruptcy Code (collectively, items (i) to (v) above are referred to as

  “Interests”), with all such Interests to attach to the Net Proceeds of Sale (defined below) in the

  order of its respective priority, with the same validity, force and effect (if any) which it now has

  against the Purchased Assets and Assigned Contracts, subject to any claims and defenses the

  Debtor may possess with respect thereto. The “Net Proceeds of Sale” is the Base Purchase Price,

  as adjusted pursuant to the Agreement, minus amounts paid to the Escrow Agent at Closing,

  minus other costs of sale, and plus any amounts distributed by the Escrow Agent to the Debtor

  after Closing. For the avoidance of doubt, the Escrow Amount shall not be property of the




                                                        11
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                Appx. 00161
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 168
                                                            Pageof50
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3083



  Debtor’s estate and no Interests shall attach to the Escrow Amount unless and until such funds

  are distributed to the Debtor pursuant to the terms of the Agreement and the Escrow Agreement.

                          12.   All claims of the Purchaser or any other Purchaser Indemnified Party for

  indemnification under the terms of the Agreement or for distributions from the Escrow Funds on

  account of Tail Coverage Costs or Cure Amounts shall be treated as administrative claims

  pursuant to Section 503 and 507 of the Bankruptcy Code solely to the extent necessary to permit

  a claim against the Escrow Amount, provided, however, except as otherwise stated in the

  Agreement, the sole remedy for claims by the Purchaser or any other Purchaser Indemnified

  Party for indemnification for monetary damages shall be to and against the Escrow Amount and

  shall be determined and paid pursuant to the terms of the Agreement and the Escrow Agreement.

  To the extent of any conflict between the terms of the Agreement or the Escrow Agreement

  relating to such determination and payment of indemnity claims and the Bankruptcy Code or

  Bankruptcy Rules, the terms of the Agreement and the Escrow Agreement shall control.

                          13.   All persons are hereby enjoined from asserting, prosecuting or otherwise

  pursuing any claim against the Purchaser to recover on any claims (regardless of when accrued

  and regardless whether meeting the definition of “claim” under the Bankruptcy Code) such

  person had, has or may have (other than an Assumed Liability) against (x) the Debtor, its estate,

  officers, directors, shareholders, the Purchased Assets or the Assigned Contracts, or (y) the

  Purchaser in connection with the negotiation of, and any agreements contained in, related to or

  conditioned upon, the Agreement.

                          14.   As of the Closing Date, each of the Debtor’s creditors is authorized and

  directed to execute such documents and take all other actions as may be necessary to release its




                                                        12
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                               Appx. 00162
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 169
                                                            Pageof51
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3084



  Interests in or claims against the Purchased Assets and Assigned Contracts, if any, as such

  Interests or claims may have been recorded or may otherwise exist.

                          15.   Each and every federal, state and local governmental agency or

  department be, and hereby is, directed to accept (i) this Sale Order as sufficient evidence of the

  transfers of all right, title, and interest in, to, and under the Purchased Assets and the Assigned

  Contracts, and are authorized to rely on this Sale Order in consummating, or facilitating the

  consummation of, the transactions contemplated by the Agreement, and (ii) any and all

  documents and instruments necessary and appropriate to consummate the transactions

  contemplated by the Agreement.

                          16.   Upon the occurrence of the Closing, all Interests in, against, or upon the

  Purchased Assets or the Assigned Contracts shall be unconditionally released, terminated, and

  discharged without the need for any further action.             Notwithstanding the foregoing, at the

  Closing, or as soon as practicable thereafter, (x) the Debtor and the Purchaser are hereby

  authorized to execute and file such termination statements, instruments of satisfaction, releases,

  or other documents to reflect the unconditional release, termination, and discharge of such

  Interests on behalf of such person or entity with respect to the Purchased Assets and the

  Assigned Contracts, and (y) the Purchaser is hereby authorized on behalf of each holder of a

  purported Interest to file, register, or otherwise record a copy of this Sale Order, which, once

  filed, registered, or otherwise recorded, shall constitute conclusive evidence of the unconditional

  release, termination, and discharge of all Interests in, against, or upon the Purchased Assets or

  the Assigned Contracts. The provisions of this Order authorizing the sale of the Purchased

  Assets free and clear of all Interests are self-executing and, notwithstanding the failure of the

  Debtor, the Purchaser or any other party to execute, file or obtain termination statements,



                                                        13
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                Appx. 00163
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 170
                                                            Pageof52
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3085



  instruments of satisfaction, releases, or other documents to reflect the release, termination, and

  discharge of any such Interests, all such Interests shall be deemed divested immediately upon

  Closing.

                                17. All entities that are presently, or on the Closing Date may be, in

   possession of some or all of the Purchased Assets are hereby directed to surrender possession of

   the Purchased Assets to the Purchaser on the Closing Date.

                          18.      As of the Closing Date, all agreements of any kind whatsoever and all

  orders of this Court entered prior to the date hereof shall be deemed amended and/or modified to

  the extent required to permit the consummation of the transactions contemplated by the

  Agreement.

                          19.      To the extent provided by section 525 of the Bankruptcy Code, no

  governmental unit may deny, revoke, suspend, or refuse to renew any permit, license, or similar

  grant relating to the operation of the Purchased Assets or the Assigned Contracts on account of

  the filing or pendency of the Bankruptcy Cases or the consummation of the Sale.

                          20.      To the greatest extent available under applicable law, the Purchaser shall

  be authorized, as of the Closing Date and upon the occurrence of Closing, to operate under any

  transferred license, permit, registration and governmental authorization or approval of the Debtor

  with respect to the Purchased Assets, and all such licenses, permits, registrations and

  governmental authorizations and approvals are deemed to have been, and hereby are, directed to

  be transferred to the Purchaser as of the Closing Date.

                          21.      No law of any state or other jurisdiction relating to bulk sales or similar

  laws shall apply in any way to the transaction contemplated by the Agreement, the Sale Motion,

  and this Order.



                                                           14
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                    Appx. 00164
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 171
                                                            Pageof53
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3086



                          22.   For the avoidance of doubt, any privileges, protections or immunities of

  the Debtor for communications, documents, materials or matters arising at any time, whether

  before or after the Petition Date, including but not limited to any attorney-client privilege, work

  product doctrine, common interest or joint defense privilege, relating to any matter whatsoever,

  including without limitation any matter relating to the negotiation and implementation of the

  Agreement and any of the transactions contemplated thereby or entered into in connection

  therewith (collectively, “Privilege”) shall not be Purchased Assets under the Agreement, and any

  such Privilege is owned and will continue to be owned by the Debtor, and notwithstanding

  anything to the contrary herein or in the Agreement, the Purchaser shall have no interest in or

  rights with respect to the Privilege, whether pursuant to this Order, the Agreement, or otherwise.

  The Privilege shall remain within the sole control of the Debtor and may not be waived by any

  other person or entity.

                          23.   The Agreement and the Escrow Agreement, as well as other agreements

  related thereto, may be modified, amended, or supplemented by the Debtor and the Purchaser

  without further order of the Court, provided that any such modification, amendment, or

  supplement either is (a) not material or (b) not less favorable to the Debtor than the existing

  applicable provisions.

                          24.   This Court shall retain jurisdiction (a) to enforce and implement the terms

  and provisions of the Agreement, all amendments thereto, any waivers and consents thereunder

  and each of the agreements executed in connection therewith, (b) to compel delivery of the

  Purchased Assets and Assigned Contracts to the Purchaser, (c) to resolve any disputes arising

  under or related to the Agreement, except as otherwise provided therein, and (d) to interpret,

  implement and enforce the provisions of this Order.



                                                        15
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                 Appx. 00165
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 172
                                                            Pageof54
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3087



                          25.   Nothing contained in any plan confirmed in this case or the order

  confirming any plan shall conflict with or derogate from the provisions of the Agreement or the

  terms of this Order. Further, the provisions of this Order and any actions taken pursuant hereto

  shall survive the entry of any order which may be entered confirming any plan or converting the

  Debtor’s case from chapter 11 to a case under chapter 7 of the Bankruptcy Code.

                          26.   The terms and provisions of the Agreement, together with the terms and

  provisions of this Order, shall be binding in all respects upon, and shall inure to the benefit of,

  the Debtor, its estate, its creditors, the Purchaser and its affiliates, successors and assigns, and

  any affected third parties including, but not limited to, all persons asserting a claim against or

  Interest in the Debtor’s estate or any of the Assigned Contracts and the Purchased Assets and any

  trustee appointed for the Debtor under any chapter of the Bankruptcy Code.

                          27.   The failure specifically to include any particular provision of the

  Agreement in this Order shall not diminish or impair the effectiveness of such provision, it being

  the intent of the Court that the Agreement be authorized and approved in its entirety.

                          28.   The Purchaser is a party in interest and shall have standing to appear and

  be heard on all issues related to or otherwise connected with this Order, the Sale or the

  Agreement.

                          29.   Notwithstanding the provisions of Fed. R. Bankr. P. 6004 (h), 6006(d),

  and 7062, this Order shall be effective and enforceable immediately upon entry.




                                                        16
  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                                                Appx. 00166
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 173
                                                            Pageof55
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3088



                                         EXHIBIT A



                              ASSET PURCHASE AGREEMENT




  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                            Appx. 00167
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 174
                                                            Pageof56
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3089



                                         EXHIBIT B



                                  ASSIGNED CONTRACTS




  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                            Appx. 00168
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 175
                                                            Pageof57
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3090




              CONTRACT           LIQUIDATED CURE                MAXIMUM
             DESCRIPTION             AMOUNT                UNLIQUIDATED CURE
                                                               AMOUNT (IF
                                                              APPLICABLE)




  35642374.2 07/19/2019
  35642374.4 07/19/2019
                                                                            Appx. 00169
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 176
                                                            Pageof58
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3091



                                      EXHIBIT F

                           BIDDING PROCEDURES ORDER




  35620482.7 07/19/2019
                                                                            Appx. 00170
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 177
                                                            Page
                                                               of 1
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3092



                                       EXHIBIT B



                       PROPOSED REVISED BIDDING PROCEDURES ORDER




  35644909.1 7/19/19
                                                                           Appx. 00171
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 178
                                                            Page
                                                               of 2
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3093



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                               Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                               Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                               Jointly Administered
                                  )
                    Debtors.      )                               Re: Docket No. 142
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including

  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35602324.9 07/19/2019
                                                                                                              Appx. 00172
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 179
                                                            Page
                                                               of 3
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3094



  (c) approving the form and manner of notice with respect to certain procedures, protections,

  schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

  selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

  Bidder”) 3, the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

  asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

  Agreement”), as filed with the Court [D.I. __], among Debtor Center City Healthcare, LLC

  d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

  (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

  relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

  “Sale Order”), a proposed form of which is attached as Exhibit E to the Stalking Horse Sale

  Agreement: (x) authorizing the sale of the Residents Program Assets free and clear of Interests as

  defined in footnote 4, below (the “Interests”)4, with any such Interests to attach to the proceeds

  thereof with the same validity, extent and priority (under the Bankruptcy Code) as such Interests

  existed immediately prior to the consummation of the Sale; (y) authorizing the assumption and

  assignment of certain executory contracts; and (z) granting related relief, all as more fully

  described in the Motion; and the Court having found that it has jurisdiction over this matter

  pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a core proceeding

  3
               The Court has been advised that Reading Hospital, a subsidiary of Tower Health, will actually serve as the
               Stalking Horse Bidder and, as a result, all references herein to the Stalking Horse Bidder shall be deemed to
               include Reading Hospital.
  4
               Interests shall include: (i) mortgages, security interests, conditional sale or other title retention agreements,
               pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as that term is defined in
               the Bankruptcy Code), (ii) rights or options to effect any forfeiture, modification, repurchase, or
               termination of the Seller’s or purchaser’s interest in the Assigned Contracts and/or Residents Program
               Assets, regardless whether such are “claims” as that term is defined in the Bankruptcy Code, (iii) claims of
               the Pension Benefit Guaranty Corporation or any plan participant or beneficiary, (iv) tax claims (including
               taxes as to which applicable returns have not yet been filed, whether or not overdue), and (v) easements,
               restrictions, rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any
               restriction on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership,
               regardless whether such are “claims” as that term is defined in the Bankruptcy Code.



                                                                 -2-
  35602324.9 07/19/2019
                                                                                                                     Appx. 00173
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 180
                                                            Page
                                                               of 4
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3095



  pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and

  the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

  having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

  their creditors, and other parties in interest; and the Court having found that the Debtors provided

  appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

  circumstances; and the Court having reviewed the Motion and having heard the statements in

  support of the relief requested therein at a hearing, if any, before the Court; and the Court having

  determined that the legal and factual bases set forth in the Motion and at the hearing establish

  just cause for the relief granted herein; and upon all of the proceedings had before the Court; and

  after due deliberation and sufficient cause appearing therefor, THE COURT HEREBY FINDS

  THAT:

               A.         The findings of fact and conclusions of law herein constitute the Court’s findings

  of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

  pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

  they are adopted as such. To the extent any conclusions of law are findings of fact, they are

  adopted as such.

               B.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409.

               C.         The statutory bases for the relief requested in the Motion are sections 105, 363,

  365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

  9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

  States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual



                                                          -3-
  35602324.9 07/19/2019
                                                                                                  Appx. 00174
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 181
                                                            Page
                                                               of 5
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3096



  bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

  Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

  creditors, and all other parties in interest.

               D.         Notice of the Motion, as relates to the Bidding Procedures Hearing and the

  proposed entry of this Bidding Procedures Order, was adequate and sufficient under the

  circumstances of these Chapter 11 Cases, and such notice complied with all applicable

  requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Notice of the

  Motion as relates to the Bidding Procedures Hearing and the proposed entry of this Bidding

  Procedures Order has been given to: (a) all entities known to have expressed an interest in a

  transaction with respect to some or all of the Debtors’ Residents Program Assets during the past

  six (6) months; (b) all entities known to have asserted any Interest in or upon any of the Debtors’

  Residents Program Assets; (c) all federal, state, and local regulatory or taxing authorities or

  recording offices which have a reasonably known interest in the relief requested by this Motion;

  (d) known counterparties to any unexpired leases or executory contracts related to the Residents

  Program Assets that could potentially be assumed and assigned to the Successful Bidder; (e)

  counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel University College of

  Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the United States

  Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Human Services;

  (m) the City of Philadelphia; (n) the CMS; (o) the ACGME; and (p) any party that has requested

  notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Accordingly, no

  further notice of the Motion as relates to the Bidding Procedures Hearing and the proposed entry

  of this Bidding Procedures Order is necessary or required.



                                                      -4-
  35602324.9 07/19/2019
                                                                                           Appx. 00175
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 182
                                                            Page
                                                               of 6
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3097



               E.         The Debtors have demonstrated a compelling and sound business justification for

  the Court to grant the relief requested in the Motion as relates to the entry of this Bidding

  Procedures Order, including, without limitation: (a) approval of the Bidding Procedures; (b)

  approval of the selection of the Stalking Horse Bidder and approval of the Break-Up Fee to be

  paid to the Stalking Horse Bidder under the circumstances described in the Motion; (c) approval

  of the Assumption and Assignment Procedures; (d) approval of the form and manner of notice of

  all procedures, protections, schedules, and agreements described in the Motion and attached

  thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related relief as set forth

  herein. Such compelling and sound business justification, which was set forth in the Motion and

  on the record at the hearing for such Motion, are incorporated herein by reference and, among

  other things, form the basis for the findings of fact and conclusions of law set forth herein.

               F.         Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

  in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

  exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

  Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

  realize their optimal value, while at the same time minimizing the negative impact of the closure

  of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

  affiliation partner, Drexel University.

               G.         The Bidding Procedures, in the form attached hereto as Schedule 1 and

  incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

  reasonable, and appropriate and represent the best method for maximizing the value of the

  Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

  cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)



                                                        -5-
  35602324.9 07/19/2019
                                                                                                Appx. 00176
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 183
                                                            Page
                                                               of 7
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3098



  and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

  (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

  Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

  of the Sale and comparable transactions, the commitments that have been made, and the efforts

  that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

  is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

  pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

               H.         The Debtors have demonstrated a reasonable business justification for the

  payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale

  Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

  express condition of, the willingness of the Stalking Horse Bidder to submit bids through

  execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

  which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

  Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

  Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

  such offer is subject to higher or otherwise better offers as contemplated in the Bidding

  Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

  creditors by increasing the likelihood that the best possible purchase price for the Residents

  Program Assets will be realized and that Residents will be protected.

               I.         The Assumption and Assignment Notice is appropriate and reasonably calculated

  to provide all interested parties with timely and proper notice of the potential assumption and

  assignment of the applicable Designated Contracts in connection with the sale of the Residents

  Program Assets and the related Cure Costs, and no other or further notice shall be required. The



                                                        -6-
  35602324.9 07/19/2019
                                                                                              Appx. 00177
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 184
                                                            Page
                                                               of 8
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3099



  Motion and the Assumption and Assignment Notice are reasonably calculated to provide

  counterparties to any Designated Contracts with proper notice of the intended assumption and

  assignment of their Designated Contracts, the procedures in connection therewith, and any cure

  amounts relating thereto.

               J.         The Auction and Sale Notice attached hereto as Schedule 5 is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of the sale of

  the Residents Program Assets, including, without limitation: (a) the date, time, and place of the

  Auction (if one is held); (b) the Bidding Procedures; (c) the deadline for filing objections to the

  Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

  (d) identification of the assets to be sold; (e) instructions for promptly obtaining copies of the

  Stalking Horse Sale Agreement; (f) a description of the Sale as being free and clear of all

  Interests, with all Interests attaching with the same validity and priority to the Sale proceeds; and

  (g) notice of the proposed assumption and assignment of Designated Contracts to the Stalking

  Horse Bidder pursuant to the Stalking Horse Sale Agreement (or to another Successful Bidder

  arising from the Auction, if any), and no other or further notice of the Sale shall be required.

               K.         All current and former patients of Debtor Center City Healthcare, LLC (“Center

  City”) who have, as of the date of this order, asserted claims against Center City, including but

  not limited to claims formally asserted by the filing of suit or a proof of claim in these

  Bankruptcy Cases and claims informally asserted by letter or by a request for medical records

  from a lawyer or otherwise (the “Known Patient Creditors”) shall be treated as known creditors

  of the Debtors for purposes of notice requirements related to the Sale.

               L.         All current and former patients of Center City who, as of the date of this order, are

  not Known Patient Creditors (including current and former patients who are not, as of the date of



                                                           -7-
  35602324.9 07/19/2019
                                                                                                     Appx. 00178
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-2
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 185
                                                            Page
                                                               of 9
                                                                  1120
                                                                    of 58
                                                                        PageID #: 3100



  this order, aware that they have or may have claims against the Debtors including such patients

  as to whom personal injury has not manifested as of the date of this order) (the “Unknown

  Patient Creditors”) shall be treated as unknown creditors of the Debtors for purposes of the

  notice requirements related to the Sale.

               M.         The Debtors’ marketing process has been reasonably calculated to maximize

  value for the benefit of all stakeholders.

  IT IS HEREBY ORDERED THAT:

               1.         The Motion is granted as provided herein.5

               2.         All objections to the relief requested in the Motion that have not been withdrawn,

  waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

  with the Court, are overruled.

  I.           Timeline for the Sale

               3.         The Debtors are authorized to perform any obligations of the Debtors set forth in

  the Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

  entry of the Sale Order. The Debtors, in consultation with the Official Committee of Unsecured

  Creditors (the “Committee”), as indicated herein and in the Bidding Procedures, are authorized

  to proceed with the Sale in accordance with the Bidding Procedures and are authorized to take

  any and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

  accordance with the following timeline:




  5
               Notwithstanding anything to the contrary herein, or in the Bidding Procedures, the acceptance of a Bid and
               Sale Agreement by the Debtors and the consummation of a Sale are subject to entry of the Sale Order.



                                                              -8-
  35602324.9 07/19/2019
                                                                                                              Appx. 00179
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 186
                                                            Pageof10
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3101




                              Milestone                                     Proposed Date

   Deadline to Object to Approval of the Sale to the              4:00 p.m. (prevailing Eastern Time)
   Stalking Horse Bidder on the terms of the                              on August 5, 2019
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement
   Bid Deadline                                                   4:00 p.m. (prevailing Eastern Time)
                                                                          on August 5, 2019
   Auction (if necessary)                                        10:00 a.m. (prevailing Eastern Time)
                                                                          on August 7, 2019
   Sale Hearing                                                            August ___, 2019

   Deadline to Object to conduct of the Auction and               (may be raised at the Sale Hearing)
   Sale to a Successful Bidder (Other than a Sale to
   the Stalking Horse Bidder on the terms of the
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement)

               4.         For the avoidance of doubt, the Debtors, in consultation with the Committee,

  reserve the right, and are authorized to, modify the above timeline and the Bidding Procedures in

  accordance with the provisions of the Bidding Procedures, subject to the terms of the Stalking

  Horse Sale Agreement.

  II.          The Bidding Procedures

               5.         The Bidding Procedures, substantially in the form attached hereto as Schedule 1,

  are approved in their entirety. The Debtors are authorized to take any and all actions reasonably

  necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

  Stalking Horse Sale Agreement. The failure to specifically include or reference a particular

  provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or

  impair the effectiveness of such provision, it being the intent of the Court that the Bidding

  Procedures be authorized and approved in their entirety.




                                                         -9-
  35602324.9 07/19/2019
                                                                                                Appx. 00180
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 187
                                                            Pageof11
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3102



               6.         The process and requirements associated with submitting a Qualified Bid are

  approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

  the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

  Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on August 5, 2019.

  Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

  (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

  set forth herein.

               7.         The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

  In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

  Horse Bidder to be the Successful Bidder.

               8.         The Debtors are authorized to conduct the Auction in accordance with the

  Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

  Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on August 7, 2019 at the

  offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

  location as the Debtors may hereafter designate on proper notice).                The Auction will be

  conducted openly and all creditors and the Committee will be permitted to attend.

               9.         Any creditor with a valid and perfected lien on all of the Residents Program

  Assets (each, a “Secured Creditor”) shall have the right, subject in all respects to the

  Bankruptcy Code and other applicable law (and the rights of the Committee and other parties in

  interest to object to or challenge such creditor’s lien thereunder (a “Challenge”)), to credit bid all

  or any portion of such Secured Creditor’s allowed secured claims to purchase the Residents



                                                        -10-
  35602324.9 07/19/2019
                                                                                                Appx. 00181
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 188
                                                            Pageof12
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3103



  Program Assets to the extent that such secured claims are valid and undisputed pursuant to

  Bankruptcy Code section 363(k) or other applicable law, unless otherwise ordered by the

  Bankruptcy Court for cause. The foregoing notwithstanding, any credit bid shall include a cash

  component sufficient to satisfy in full all costs of sale, including the Break-Up Fee. In the event

  that the Committee, or another party in interest Challenges a creditor’s lien, the approval of a

  Successful Bid by such creditor that includes a credit bid shall be contingent upon a final

  determination that such creditor’s lien is valid and perfected. In the event that such a creditor’s

  lien is successfully Challenged, or otherwise determined not to be valid and perfected, such

  creditor shall pay the credit bid portion of its Bid in cash at the closing of the Sale.

               10.        Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will

  be entitled, but not obligated, to submit overbids and will be entitled in any such overbids to

  include all or any portion of the Break-Up Fee in lieu of cash and have the Break-Up Fee be

  treated as equal to cash in the same amount for the purposes of evaluating the overbid.

  III.         Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

               11.        The Debtors are authorized to enter into the Stalking Horse Sale Agreement,

  subject to higher or otherwise better offers at the Auction. The Break-Up Fee described in the

  Bidding Procedures is approved. The Debtors are authorized to pay any and all amounts owing

  to the Stalking Horse Bidder on account of the Break-Up Fee upon the Debtors’ closing of the

  Sale with a purchaser other than the Stalking Horse Bidder (an “Alternative Transaction”). If

  triggered, the Break-Up Fee: (a) shall be an allowed administrative expense claim under section

  503(b) and 507 of the Bankruptcy Code and a direct cost of any such Sale; and (b) shall be

  payable in at closing on the Alternative Transaction without further order of this Court; and (c)

  shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall



                                                         -11-
  35602324.9 07/19/2019
                                                                                                  Appx. 00182
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 189
                                                            Pageof13
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3104



  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the

  Stalking Horse Bidder on account of the Break-Up Fee.

  IV.          Notice Procedures

               12.        The Auction and Sale Notice is approved.

               A.         Notice of Sale, Auction, and Sale Hearing.

               13.        Within two (2) business days after the entry of this Bidding Procedures Order, or

  as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall serve the

  Auction and Sale Notice by first-class mail, electronic mail or, for those parties who have

  consented to receive notice by the Electronic Case Files (“ECF”) system, by ECF, upon (a) the

  Notice Parties, (b) all Residents, and (c) all known creditors of Center City, including any

  Known Patient Creditors. In addition, on or before the Mailing Date, the Debtors shall serve the

  Notice to Residents and Fellows Regarding Proposed Sale of Residency Program Assets (the

  “Residents’ Notice”), in substantially the form attached hereto as Schedule 2, on all Residents

  by first class mail or electronic mail.

               14.        Service of the Auction and Sale Notice and the Residents’ Notice as described in

  paragraph 13 above shall be sufficient and proper notice of the and satisfies all due process

  requirements.

               15.        Within ten (10) days of the date of this Bidding Procedures Order, the Debtors

  shall cause the notice (the “Publication Notice”) substantially in the form attached hereto as

  Schedule 3 to be published once in the National Edition of USA Today and once in the

  Philadelphia Inquirer. The Publication Notice shall be sufficient and proper notice of the Sale to

  all creditors whose identities are unknown to the Debtors, including all of the Unknown Patient

  Creditors.



                                                         -12-
  35602324.9 07/19/2019
                                                                                                 Appx. 00183
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 190
                                                            Pageof14
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3105



               B.         Notice of Successful Bidder.

               16.        As soon as reasonably practicable after the Bid Deadline, if no Qualified Bid

  other than the Stalking Horse Sale Agreement is received by the Bid Deadline, or conclusion of

  the Auction, if a Qualified Bid other than the Stalking Horse Sale Agreement is received by the

  Bid Deadline, the Debtors shall file on the docket, but not serve, a notice which shall identify the

  Successful Bidder.

  V.           Assumption and Assignment Procedures

               17.        The Assumption and Assignment Procedures, which are set forth below,

  regarding the assumption and assignment of the executory contracts proposed to be assumed by

  the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking

  Horse Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section

  365(f) of the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are

  hereby approved to the extent set forth herein.

               A.         Notice of Assumption and Assignment.

               18.        The Debtors previously filed with the Court, [D.I. ●], a list (the “Initial

  Designated Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may

  be assumed and assigned in connection with the Sale (the “Initial Designated Contracts”),

  including the name of each non-Debtor counterparty to such Designated Contract (the “Initial

  Designated Contract Counterparty”); and (b) the proposed amount necessary, if any, to cure

  all monetary defaults, if any, under the Initial Designated Contract (the “Cure Costs”).

               19.        On the Mailing Date, the Debtors shall serve the Notice of Proposed Assumption

  and Assignment of Executory Contracts attached hereto as Schedule 4 (the “Initial Notice of

  Assumption and Assignment”) on all Initial Designated Contract Counterparties by first-class




                                                         -13-
  35602324.9 07/19/2019
                                                                                               Appx. 00184
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 191
                                                            Pageof15
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3106



  mail, email or, for those parties who have consented to receive notice by the Electronic Case

  Files (“ECF”) system, by ECF.

               20.        Any Initial Designated Contract Counterparty may file an objection (a “Contract

  Objection”) to the proposed assumption and assignment of the applicable Initial Designated

  Contract, the proposed Cure Costs, if any, and the ability of the Stalking Horse Bidder to provide

  adequate assurance of future performance. All Contract Objections must: (a) be in writing; (b)

  state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due, including each and every asserted default in the applicable contract or lease (in

  all cases with appropriate documentation in support thereof); (c) comply with the Bankruptcy

  Rules and the Local Rules; and (d) be filed and served on (i) Saul Ewing Arnstein & Lehr LLP,

  1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti

  (mark.minuti@saul.com) and Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,

  Pennsylvania, 19102, Attn: Jeffrey C. Hampton (jeffrey.hampton@saul.com), proposed counsel

  to the Debtors, (ii) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey,

  07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris Mankovetskiy

  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and (iii) Stevens &

  Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn:

  Robert Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse Bidder (the “Contract

  Notice Parties”) by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Initial

  Designated Contract Objection Deadline”). Objections to the ability of a Successful Bidder

  other than the Stalking Horse Bidder to provide adequate assurance of future performance shall

  be raised at or prior to the Sale Hearing.




                                                        -14-
  35602324.9 07/19/2019
                                                                                                Appx. 00185
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 192
                                                            Pageof16
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3107



               21.        If an Initial Designated Contract Counterparty files a Contract Objection in a

  manner that is consistent with the requirements set forth above, and the parties are unable to

  consensually resolve the dispute prior to the Sale Hearing, such Contract Objection will be

  determined at the Sale Hearing.

               B.         Modification of Initial Designated Contracts List and Supplemental Notice of
                          Assumption and Assignment.

               22.        Prior to the selection of a Successful Bidder, the Debtors may not modify the

  Initial Designated Contracts List without the consent of the Stalking Horse Bidder. Subsequent to

  the selection of a Successful Bidder, the Debtors may not modify the Initial Designated

  Contracts List without the consent of the Successful Bidder (who may be the Stalking Horse

  Bidder).

               23.        Until the opening of business on the date of the Auction, if another Qualified Bid

  is received by the Bid Deadline, or the conclusion of the Sale Hearing, if another Qualified Bid is

  not received by the Bid Deadline, at the request of the Stalking Horse Bidder, the Debtors will

  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated

  Cure Costs. Following the conclusion of the Auction, if an Auction occurs, and prior to the

  conclusion of the Sale Hearing, at the request of the Successful Bidder (who may be the Stalking

  Horse Bidder), the Debtors will modify the Initial Designated Contracts List to add or delete

  contracts and/or to change stated Cure Costs, provided, however, that such deletion of any

  contracts shall not result in any reduction in the Purchase Price (as defined in the Stalking Horse

  Sale Agreement”), and any contracts added after the Auction will not be considered in

  connection with the right of termination in Article 9.1(c) of the Stalking Horse Sale Agreement.

  For the avoidance of doubt, the Initial Designated Contracts List may be modified more than




                                                         -15-
  35602324.9 07/19/2019
                                                                                                  Appx. 00186
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 193
                                                            Pageof17
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3108



  once. The contracts listed on the Initial Designated Contracts List, as modified from time to time,

  are hereafter referred to as the “Designated Contracts”).

               24.        In the event that the Initial Designated Contracts List is modified, the Debtors will

  promptly serve a supplemental notice of assumption and assignment (a “Supplemental Notice of

  Assumption and Assignment”) on the affected counterparty in the same manner as the Initial

  Notice of Assumption and Assignment was served. Each Supplemental Notice of Assumption

  and Assignment will include the same information with respect to listed contracts as was

  included in the Notice of Assumption and Assignment.

               25.        Any counterparty to an executory contract listed on a Supplemental Notice of

  Assumption and Assignment (each a “Supplemental Designated Contract Counterparty”)

  may file an objection with respect to the applicable Designated Contract (a “Supplemental

  Contract Objection”) to (a) Cure Costs (but only to the extent reduced as to contracts included

  on the Initial Notice of Assumption and Assignment or any prior Supplemental Notice of

  Assumption and Assignment), and (b) if such Designated Contract was not included on the

  Initial Notice of Assumption and Assignment or any prior Supplemental Notice of Assumption

  and Assignment, (i) the proposed assumption and assignment of the applicable Designated

  Contract and (ii) the ability of a Successful Bidder, including the Stalking Horse Bidder, to

  provide adequate assurance of future performance. All Supplemental Contract Objections must:

  (a) be in writing; (b) state with specificity the basis for the objection as well as any Cure Costs

  that the objector asserts to be due (in all cases with appropriate documentation in support

  thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and served

  on the Contract Notice Parties no later than seven (7) days from the date of service of such

  Supplemental Notice of Assumption and Assignment, which date will be set forth in the



                                                          -16-
  35602324.9 07/19/2019
                                                                                                     Appx. 00187
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 194
                                                            Pageof18
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3109



  Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

  Deadline”).

               26.        If a Supplemental Designated Contract Counterparty files a Supplemental

  Contract Objection in a manner that is consistent with the requirements set forth above and the

  parties are unable to consensually resolve the dispute, (a) if the Supplemental Contract Objection

  Deadline is on or before the date of the Sale Hearing, such Supplemental Contract Objection will

  be determined at the Sale Hearing, and (b) if the Supplemental Contract Objection Deadline is

  after the date of the Sale Hearing the Debtors will seek an expedited hearing before the Court to

  determine the Supplemental Contract Objection. If there is no such Supplemental Contract

  Objection (or such objection has been resolved), then the Debtors may submit an order to this

  Court, including by filing a certification of counsel, fixing the applicable Cure Costs and

  approving the assumption of the contract listed on a Supplemental Notice of Assumption and

  Assignment.

               C.         Additional Notice of Assumption and Assignment Procedures.

               27.        If the counterparty to any Designated Contract does not file and serve a Contract

  Objection or Supplemental Contract Objection, as applicable, in a manner that is consistent with

  the requirements set forth above, (a) the Cure Costs, if any, set forth in the Notice of Assumption

  and Assignment (or Supplemental Notice of Assumption and Assignment) shall be controlling

  with respect to the applicable Designated Contract, notwithstanding anything to the contrary in

  any Designated Contract or any other document, and (b) the Designated Contract Counterparty

  will be deemed to have consented to the assumption and assignment of the Designated Contract

  and the Cure Costs, if any, and will be forever barred from asserting any claim related to such

  Designated Contract for any default occurring or continuing prior to the date of the assumption



                                                         -17-
  35602324.9 07/19/2019
                                                                                                 Appx. 00188
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 195
                                                            Pageof19
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3110



  and assignment of such Designated Contract against the Debtors or the Successful Bidder, or the

  property of any of them.

               28.        The inclusion of a Designated Contract on the Notice of Assumption and

  Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

  Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

  assignment of such Designated Contract; or (b) constitute any admission or agreement of the

  Debtors that such Designated Contract is an executory contract.                Only those Designated

  Contracts that are included on a schedule of assumed and acquired contracts attached to the final

  asset purchase agreement with the Successful Bidder (including amendments or modifications to

  such schedules in accordance with such asset purchase agreement) will be assumed and assigned

  to the Successful Bidder.

  VI.          Sale Hearing.

               29.        A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

  to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

  contracts and unexpired leases shall be held at _______ (prevailing Eastern Time) on August

  [●], 2019, and may be adjourned or rescheduled without further notice other than by

  announcement in open court on the date scheduled for the Sale Hearing or by the filing of a

  notice on the Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court

  approval of the Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing

  shall be an evidentiary hearing on matters relating to the Sale. In the event that the Successful

  Bidder cannot or refuses to consummate the Sale after the Sale has been approved by the Court,

  the Debtors may, in consultation with the Committee, in accordance with the Bidding

  Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder to be

  the new Successful Bidder, and the Debtors, in consultation with the Committee, shall be

                                                        -18-
  35602324.9 07/19/2019
                                                                                                Appx. 00189
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 196
                                                            Pageof20
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3111



  authorized, but not required, to consummate the transaction with the Backup Bidder without

  further order of the Bankruptcy Court.

               30.        Any and all objections, if any, to (a) the Sale to the Stalking Horse Bidder on the

  terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement and (b) entry

  of the Sale Order approving such Sale (a “Sale Objection”) must be filed and served on (i) Saul

  Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801,

  Attn: Mark Minuti (mark.minuti@saul.com), proposed counsel to the Debtors, (ii) Sills Cummis

  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman

  (Asherman@sillscummis.com) and Boris Mankovetskiy (BMankoverskiy@sillscummis.com),

  proposed counsel to the Committee, and (iii) Stevens & Lee, P.C., 620 Freedom Business Center,

  Suite 200, King of Prussia, Pa. 19406 Attn: Robert Lapowsky (rl@stevenslee.com), counsel to

  the Stalking Horse Bidder by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Sale

  Objection Deadline”). Any and all objections to the conduct of the Auction and the terms of a

  Sale to a Successful Bidder (other than a Sale to the Stalking Horse Bidder on the terms of the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement) (an “Auction Objection”)

  must be raised at or prior to the Sale Hearing (the “Auction Objection Deadline”). Any party

  failing to timely file a Sale Objection or raise an Auction Objection, as applicable, will be

  forever barred from objecting and will be deemed to have consented to the Sale, including the

  transfer of the Debtors’ right, title and interest in, to, and under the assets free and clear of any

  and all Interests. For the avoidance of doubt, if the Stalking Horse Bidder is selected as the

  Successful Bidder, but its successful Bid is not the Stalking Horse Bid or an increased bid based

  on an agreement substantially similar to the Stalking Horse Sale Agreement, objections to a Sale




                                                         -19-
  35602324.9 07/19/2019
                                                                                                   Appx. 00190
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 197
                                                            Pageof21
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3112



  to the Stalking Horse Bidder, limited to the changed terms (excluding any increase in price) may

  be raised by the Auction Objection Deadline.

 VII.          Miscellaneous.

               31.        Notwithstanding anything to the contrary in any asset purchase agreement or

  document relating to the Sale, the purchased assets (including the Residents Program Assets)

  shall not include (i) any cause of action or proceeds of such cause of action under chapter 5 of

  the Bankruptcy Code or applicable state law equivalents; (ii) any commercial or other tort claims

  arising on or before the closing date of the Sale, or any proceeds of such claims, including,

  without limitation, any and all causes of action (a) against present and former directors and

  officers of the Debtors and/or any of their affiliates, (b) against direct and indirect equity holders

  of the Debtors and/or their affiliates, and (c) of the Debtors and/or any of their affiliates against

  any other Debtors; and (iii) any claims or causes of action against the Debtors’ contract

  counterparties (other than claims or causes of action arising under any contract that is assumed

  by the Debtors), or any proceeds of such claims or causes of action. The provisions of this

  paragraphs shall not apply to the Stalking Horse Sale Agreement, as the same may be modified

  other than any modifications to the defined term “Purchased Assets.”

               32.        This order and the Bidding Procedures shall be interpreted so as to afford the

  Debtors, in consultation with the Committee, the greatest opportunity to maximize the value of

  the Residents Program Assets for the benefit of the Debtors’ estates provided, however, the

  provisions of this paragraph shall not apply to any matters affecting the Stalking Horse Bidder

  without the consent of the Stalking Horse Bidder.

               33.        The Debtors, in consultation with the Committee as applicable, are authorized to

  take all actions necessary to effectuate the relief granted pursuant to this Bidding Procedures

  Order in accordance with the Motion.

                                                        -20-
  35602324.9 07/19/2019
                                                                                                Appx. 00191
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 198
                                                            Pageof22
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3113



               34.        This Bidding Procedures Order shall constitute the findings of fact and

  conclusions of law and shall take immediate effect upon execution hereof.

               35.        This Bidding Procedures Order shall be binding on the Debtors, including any

  chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

  Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

  the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

               36.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

  7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

  of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

  This Court shall retain jurisdiction with respect to all matters arising from or related to the

  implementation or interpretation of this Bidding Procedures Order, including, but not limited to,

  any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

  Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




                                                        -21-
  35602324.9 07/19/2019
                                                                                                Appx. 00192
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 199
                                                            Pageof23
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3114



                                    SCHEDULE 1


                               BIDDING PROCEDURES




  35602324.9 07/19/2019
                                                                            Appx. 00193
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 200
                                                            Pageof24
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3115



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                              BIDDING PROCEDURES

          On July [●], 2019, the United States Bankruptcy Court for the District of Delaware
  (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
  Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
  Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [●]] (the “Bidding
  Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
  “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors,
  in consultation with the Official Committee of Unsecured Creditors (the “Committee”) as set
  forth herein, are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the
  resident program assets related to the operation of Hahnemann University Hospital, including:
  (a) National Provider Identifiers (general and psych) and Medicare provider number and
  agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
  and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
  Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
  Sale Agreement”), dated as of July [●], 2019, by and among Center City Healthcare, LLC d/b/a
  Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”), or in
  accordance with the terms of such higher and better offer as determined by the Debtors, in
  consultation with the Committee, to be the Successful Bidder (defined below).




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.



  35612177.6 07/19/2019
                                                                                                             Appx. 00194
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 201
                                                            Pageof25
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3116



  A.           Submissions to the Debtors and the Committee.

          All submissions to the Debtors and the Committee required to be made under these
  Bidding Procedures must be directed to each the following persons unless otherwise provided
  (collectively, the “Notice Parties”):

               a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                          Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

               b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                          Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                          (mark.minuti@saul.com).

               c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                          Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                          Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                          Warznak (cwarznak@ssgca.com).

               d.         Committee’s Counsel. Sills Cummis & Gross P.C., One Riverfront Plaza,
                          Newark, NJ 07102, Attn: Andrew Sherman (asherman@sillscummis.com) and
                          Boris Mankovetskiy (bmankovetskiy@sillscummis.com).

  B.           Potential Bidders.

         The Debtors and their financial advisors have identified, and may in the future, in
  consultation with the Committee, identify, parties they believe potentially may be interested in
  consummating (and potentially may have the financial resources necessary to consummate) a
  competing transaction. To participate in the bidding process or otherwise be considered for any
  purpose under these Bidding Procedures, a person or entity interested in consummating a Sale
  (each, a “Potential Bidder”), other than the Stalking Horse Bidder, must deliver or have
  previously delivered, if determined to be necessary by the Debtors:

               a.         an executed confidentiality agreement on terms acceptable to the Debtors, in
                          consultation with the Committee (a “Confidentiality Agreement”), to the extent
                          not already executed; and

               b.         the most current audited and latest unaudited financial statements (collectively,
                          the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                          formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                          of the equity holder(s) of the Potential Bidder or such other form of financial
                          disclosure as is acceptable to the Debtors and their advisors, in consultation with
                          the Committee, (ii) a written commitment acceptable to the Debtors and their
                          advisors, in consultation with the Committee, of the equity holder(s) of the
                          Potential Bidder to be responsible for the Potential Bidder’s obligations in
                          connection with the applicable Sale, and (iii) copies of any documents evidencing
                          any financing commitments necessary to consummate the transaction.



                                                          -2-
  35612177.6 07/19/2019
                                                                                                   Appx. 00195
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 202
                                                            Pageof26
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3117



  C.           Qualified Bidders.

               a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                          Financials of its equity holder(s), as applicable, demonstrate the financial
                          capability to consummate the Sale, as determined by the Debtors, in consultation
                          with the Committee; and (ii) whose Bid (as defined below) is a Qualified Bid (as
                          defined below). On or before the date that is one (1) business day after the Bid
                          Deadline (defined below), the Debtors’ advisors will notify each Potential Bidder
                          in writing whether such Potential Bidder is a Qualified Bidder. The Stalking
                          Horse Bidder shall be deemed a Qualified Bidder at all times. MidCap Funding
                          IV Trust (“Midcap”), solely to the extent it seeks to credit bid, shall be deemed a
                          Qualified Bidder at all times; provided that MidCap Funding IV Trust’s right to
                          credit bid shall be subject to the provisions set forth in the Bidding Procedures
                          Order and these Bidding Procedures.

               b.         If any Potential Bidder is determined by the Debtors, in consultation with the
                          Committee, not to be a Qualified Bidder, the Debtors will refund such Qualified
                          Bidder’s Deposit (as defined below) and all accumulated interest thereon on or
                          within three (3) business days after the Bid Deadline.

               c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                          Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                          of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                          Debtors, in consultation with the Committee, a Qualified Bidder may not modify,
                          amend, or withdraw its Qualified Bid, except for proposed amendments to
                          increase the consideration contemplated by, or otherwise improve the terms of,
                          the Qualified Bid, during the period that such Qualified Bid remains binding as
                          specified in these Bidding Procedures; provided, however, that any Qualified Bid
                          may be improved at the Auction as set forth herein. Any improved Qualified Bid
                          must continue to comply with the requirements for Qualified Bids set forth in
                          these Bidding Procedures.

               d.         Any disputes related to these Bidding Procedures, including whether a Bid
                          constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

  D.           Due Diligence.

               a.         Diligence Provided to Potential Bidders.

          Only (a) the Stalking Horse Bidder, and (b) Potential Bidders that have entered into a
  Confidentiality Agreement shall be eligible to receive due diligence information related to the
  Residents Program Assets. No Potential Bidder will be permitted to conduct any due
  diligence without entering into a Confidentiality Agreement. The Debtors will provide to
  each Potential Bidder that has entered into a Confidentiality Agreement reasonable due diligence
  information, as requested by such Potential Bidder in writing, as soon as reasonably practicable
  after such request. For all Potential Bidders other than the Stalking Horse Bidder, the due



                                                          -3-
  35612177.6 07/19/2019
                                                                                                   Appx. 00196
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 203
                                                            Pageof27
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3118



  diligence period will end on the Bid Deadline and subsequent to the Bid Deadline, the Debtors
  shall have no obligation to furnish any due diligence information.

          The Debtors shall not furnish any confidential information relating to the Residents
  Program Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any
  person, except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
  Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
  applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
  Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
  official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
  The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
  for additional information and due diligence access; provided that the Debtors, in consultation
  with the Committee, may decline to provide such information to Potential Bidders who, at such
  time and in the Debtors’ reasonable business judgment have not established, or who have raised
  doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
  Sale.

          The Debtors also reserve the right to withhold from Potential Bidders any diligence
  materials that the Debtors, in consultation with the Committee, determine are sensitive or
  otherwise not appropriate for disclosure to a Potential Bidder who the Debtors, in consultation
  with the Committee, determine is a competitor of the Debtors or is affiliated with any competitor
  of the Debtors. Neither the Debtors nor their representatives shall be obligated to furnish
  information of any kind whatsoever to any person that is not approved by the Debtors, in
  consultation with the Committee, as a Potential Bidder; provided, however, that, subject to the
  limitations set forth in the immediately preceding paragraph, the Debtors may furnish
  information to MidCap and the Committee.

         All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
  Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
  (cwarznak@ssgca.com); or by phone to (610) 940-3615.

               b.         Diligence Provided by Potential Bidders.

          Each Potential Bidder shall comply with all reasonable requests for additional
  information and due diligence access requested by the Debtors or their advisors regarding the
  ability of the Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply
  with such reasonable requests for additional information and due diligence access may be a basis
  for the Debtors, in consultation with the Committee, to determine that such Potential Bidder is
  not a Qualified Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

          The Debtors and each of their respective advisors and representatives shall be obligated
  to maintain in confidence any confidential information in accordance with any applicable
  confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
  recipient of confidential information agrees to use, and to instruct their advisors and
  representatives to use, such confidential information only in connection with the evaluation of
  Bids (as defined below) during the bidding process or otherwise in connection with the chapter
  11 cases or in accordance with the terms of any applicable confidentiality agreement.


                                                       -4-
  35612177.6 07/19/2019
                                                                                          Appx. 00197
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 204
                                                            Pageof28
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3119



         Notwithstanding the foregoing and the provisions contained in any applicable
  Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
  information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
  applicable bidder; (c) to the professional advisors of any official committee appointed in the
  Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
  confidentiality agreement with respect to a particular bidder or other agreement, law, court or
  other governmental order, or regulation, including, as appropriate, to regulatory agencies.

  E.           Bid Requirements.

          A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted
  in writing and satisfies each of the following requirements (collectively, the “Bid
  Requirements”), as determined by the Debtors, in consultation with the Committee, in their
  reasonable business judgment, shall constitute a “Qualified Bid.” For the avoidance of doubt,
  notwithstanding the following, the Stalking Horse Sale Agreement will be deemed a Qualified
  Bid for all purposes.

               a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                          Residents Program Assets, and must clearly state which assets the Qualified
                          Bidder is agreeing to purchase.

               b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                          (the “Purchase Price”). The Purchase Price must be in cash consideration and
                          must equal or exceed $7,825,000 (i.e., the sum of (i) the Base Purchase Price set
                          forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee) and (iii) a
                          $100,000 incremental amount (a “Minimum Bid”).

               c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to ten (10)
                          percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”). Within three (3) business days after the conclusion of any
                          Auction, the Successful Bidder and Backup Bidder shall submit by wire transfer
                          of immediately available funds, a supplemental cash deposit in an amount that,
                          when added to the amount of the Deposit, is equal to ten (10) percent of the
                          aggregate cash Purchase Price set forth in their respective Successful Bid and
                          Backup Bid. The foregoing notwithstanding, the Stalking Horse Bidder shall not
                          be required to submit any Deposit.

               d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                          respect to Residents, including whether and to what extent Residents will be
                          offered placement with the Potential Bidder and on what terms. Each Bid must
                          further provide a description of the Potential Bidder’s accreditation status with the
                          Accreditation Council on Graduate Medical Education, including a description of
                          accredited residency and fellowship programs currently offered by the Potential
                          Bidder and/or expected to be offered in the future.



                                                           -5-
  35612177.6 07/19/2019
                                                                                                     Appx. 00198
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 205
                                                            Pageof29
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3120



               e.         Same or Better Terms. Each Bid must be on terms that are not more
                          burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                          as determined by the Debtors, in consultation with the Committee. Each Bid must
                          include duly executed, non-contingent transaction documents necessary to
                          effectuate the Sale and shall include a schedule of executory contracts proposed to
                          be assumed by the Debtors and assigned to the Qualified Bidder (“Assumed
                          Contracts”), and a copy of the Stalking Horse Sale Agreement clearly marked to
                          show all changes requested by the Qualified Bidder, including those related to the
                          respective Purchase Price and assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such bid and a written
                          commitment demonstrating to the satisfaction of the Debtors, in consultation with
                          the Committee, that the Qualified Bidder will be able to close the transaction
                          proposed in its Bid on the terms and conditions set forth therein (the “Qualified
                          Bid Documents”).

               f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on (i) the Potential Bidder obtaining financing, (ii) approval of the
                          Potential Bidder’s shareholders, board of directors or other internal approval, or
                          (iii) the outcome or completion of due diligence by the Potential Bidder.
                          Notwithstanding the foregoing, a Bid may be subject to (i) the accuracy at the
                          closing of the Sale of specified representations and warranties, (ii) or the
                          satisfaction at the closing of the Sale of specified conditions, which shall not be
                          more burdensome to the Debtors, as determined in the Debtors’ business
                          judgment, in consultation with the Committee, than those set forth in the Stalking
                          Horse Sale Agreement.

               g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any
                          undisclosed principals, equity holders, or financial backers be associated with any
                          Bid. Each Bid must also include contact information for the specific persons and
                          counsel whom the Debtors and their advisors should contact regarding such Bid.

               h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                          Debtors’ business judgment, as determined in consultation with the Committee,
                          the necessary financial capacity to consummate the proposed transactions
                          required by its Bid and provide adequate assurance of future performance under
                          all contracts proposed to be assumed by such Bid. Each Bid must be
                          accompanied by reasonable evidence of the Qualified Bidder’s ability to operate
                          the business related to the Residents Program Assets and include a packet of
                          information, including financial information, that will be provided to the non-
                          Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
                          assurance of future performance.




                                                          -6-
  35612177.6 07/19/2019
                                                                                                   Appx. 00199
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 206
                                                            Pageof30
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3121



               i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                          of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                          cash on hand, each Bid must include executed unconditional committed financing
                          from a qualified source documented to the satisfaction of the Debtors, in
                          consultation with the Committee, which demonstrates that the Potential Bidder
                          has received sufficient debt and/or equity funding commitments to satisfy the
                          Potential Bidder’s Purchase Price and other obligations under its Bid. Such
                          funding commitments or other financing must be unconditional and must not be
                          subject to any internal approvals, syndication requirements, diligence, or credit
                          committee approvals, and shall have covenants and conditions acceptable to the
                          Debtors, in consultation with the Committee,.

               j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                          that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                          after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                          after the conclusion of the Sale Hearing (as defined below).

               k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                          Agreement) must disclaim any right to receive a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation. For
                          the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                          Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                          whether as part of the Auction or otherwise, a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation, and
                          by submitting its Bid is agreeing to refrain from and waive any assertion or
                          request for reimbursement on any basis, including under section 503(b) of the
                          Bankruptcy Code.

               l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                          obtained authorization or approval from its board of directors (or a comparable
                          governing body acceptable to the Debtors, in consultation with the Committee)
                          with respect to the submission of its Bid and the consummation of the transactions
                          contemplated in such Bid.

               m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                          representation that the Potential Bidder: (i) has had an opportunity to conduct any
                          and all due diligence regarding the Residents Program Assets prior to submitting
                          the Bid; (ii) has relied solely upon its own independent review, investigation,
                          and/or inspection of any documents and/or the Residents Program Assets in
                          making its Bid; and (iii) did not rely upon any written or oral statements,
                          representations, promises, warranties, or guaranties whatsoever, whether express,
                          implied by operation of law, or otherwise, regarding the Residents Program
                          Assets or the completeness of any information provided in connection therewith
                          or the Auction, except as expressly stated in the Bid.




                                                          -7-
  35612177.6 07/19/2019
                                                                                                   Appx. 00200
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 207
                                                            Pageof31
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3122



               n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                          agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                          not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                          and third-party approval to consummate the Sale and the time period within which
                          the Potential Bidder expects to receive such regulatory and third-party approvals
                          (and in the case that receipt of any such regulatory or third-party approval is
                          expected to take more than thirty (30) days following execution and delivery of
                          the asset purchase agreement, those actions the Qualified Bidder will take to
                          ensure receipt of such approvals as promptly as possible).

               p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                          of the Bankruptcy Court and waive any right to a jury trial in connection with any
                          disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                          and enforcement of these Bidding Procedures, the Sale documents, and the
                          closing of the Sale, as applicable.

               q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                          so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                          August 5, 2019 (the “Bid Deadline”).

         The Debtors reserve the right, in consultation with the Committee, to work with any
  Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not initially
  deemed to be a Qualified Bid.

  F.           Right to Credit Bid.

          At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
  who has a valid and perfected lien on all of the Resident Program Assets (a “Secured Creditor”)
  shall have the right, subject in all respects to the Bankruptcy Code and other applicable law (and
  the rights of the Committee and other parties in interest to object or challenge such creditor’s lien
  thereunder (a “Challenge”)) to credit bid all or a portion of the value of such Secured Creditor’s
  claims within the meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered
  by the Bankruptcy Court for cause. In the event that the Committee or another party in interest
  Challenges a creditor’s lien, the approval of a Successful Bid by such creditor that includes a
  credit bid shall be contingent upon a final determination that such creditor’s lien is valid and
  perfected. If such creditor’s lien is successfully Challenged, or otherwise determined not to be
  valid and perfected, such creditor shall pay the credit bid portion of its Bid in cash as the closing
  of the Sale.

         In the event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but
  not obligated, to submit overbids and will be entitled in any such overbids to include all or any
  portion of the Break-Up fee in lieu of cash..

        Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
  Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.


                                                          -8-
  35612177.6 07/19/2019
                                                                                                  Appx. 00201
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 208
                                                            Pageof32
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3123



  Any credit bid shall include a cash component sufficient to satisfy in full all costs of sale,
  including the Break-Up Fee.

  G.           Auction.

         If, prior to the Bid Deadline, the Debtors receive a Qualified Bid, other than the Stalking
  Horse Sale Agreement, the Debtors will conduct an Auction to determine the Successful Bidder.
  By 6:00 p.m. on the date of the Bid Deadline, the Debtors shall notify the Stalking Horse Bidder
  if one or more Qualified Bids were received prior to the Bid Deadline. If the Debtors do not
  receive a Qualified Bid (other than the Stalking Horse Sale Agreement) prior to the Bid
  Deadline, the Debtors will not conduct an Auction and shall designate the Stalking Horse
  Bidder’s Bid as the Successful Bid.

          On the date that is one (1) day after the Bid Deadline, the Debtors will notify each
  Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the Debtors’
  business judgment, in consultation with the Committee (the “Baseline Bid”), and provide copies
  of all Qualified Bid Documents supporting the Baseline Bid and each other Qualified Bid to each
  Qualified Bidder. The determination of which Qualified Bid constitutes the Baseline Bid and
  which Qualified Bid constitutes the Successful Bid shall take into account any factors the
  Debtors, in consultation with the Committee, reasonably deem relevant to the value of the
  Qualified Bid to the Debtors’ estates, and may include, among other things: (a) the number, type,
  and nature of any changes to the Stalking Horse Sale Agreement, if any, requested by the
  Qualified Bidder, including the type and amount of Residents Program Assets sought to be
  acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount and nature of
  the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close the applicable
  Sale and the timing thereof; (d) the net economic effect of any changes to the value to be
  received by the Debtors’ estates from the transaction contemplated by the Qualified Bid
  Documents; and (e) the impact on Residents (collectively, the “Bid Assessment Criteria”).
  Only the Stalking Horse Bidder and other Qualified Bidders will be entitled to make any
  subsequent bids at the Auction. At least one (1) day prior to the Auction, each Qualified Bidder
  who has timely submitted a Qualified Bid must inform the Debtors and the Committee whether it
  intends to attend the Auction and all Qualified Bidders wishing to attend the Auction must have
  at least one individual representative with authority to bind such Qualified Bidder in attendance
  at the Auction in person.

          The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein &
  Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
  19102 on August 7, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and
  location as designated by the Debtors. The Auction, if necessary, shall be conducted in a timely
  fashion according to the following procedures:

               a.         The Debtors Shall Conduct the Auction.

          The Debtors and their professionals shall direct and preside over the Auction, in
  consultation with the Committee as applicable. At the start of the Auction, the Debtors shall
  describe the terms of the Baseline Bid. All incremental Bids made thereafter shall be Overbids
  (as defined below) and shall be made and received on an open basis, and all material terms of


                                                      -9-
  35612177.6 07/19/2019
                                                                                             Appx. 00202
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 209
                                                            Pageof33
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3124



  each Overbid shall be fully disclosed to all other Qualified Bidders who submitted Bids. The
  Debtors shall maintain a written transcript of all Bids made and announced at the Auction,
  including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         The Auction will be conducted openly and the Committee and all creditors will be
  permitted to attend. The Qualified Bidders, including the Stalking Horse Bidder, may appear at
  the Auction in person or through duly authorized representatives.

               b.         Terms of Overbids.

         “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
  Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
  conditions:

                          (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                                for total consideration to the Debtors with a value that exceeds the value
                                of the consideration under the Baseline Bid by an incremental amount that
                                is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                                Additional consideration in excess of the amount set forth in the respective
                                Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                                Secured Creditor, a credit bid of up to the full amount of such secured
                                creditors’ allowed secured claim, subject to section 363(k) of the
                                Bankruptcy Code and any other restrictions set forth in the Bidding
                                Procedures Order or these Bidding Procedures (including the requirement
                                of a cash component sufficient to pay all costs of sale including the Break-
                                Up Fee).

                          (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may, in consultation with the
                                Committee, announce a deadline (as the Debtors may, in their business
                                judgment, extend from time to time, the “Overbid Round Deadline”) by
                                which time any Overbids must be submitted to the Debtors and the
                                Committee.

                          (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee, but shall otherwise comply with the terms of these
                                Bidding Procedures. Any Overbid must comply with the conditions for a
                                Qualified Bid.

                          (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors, in consultation with the
                                Committee, have (i)in the initial Overbid round, identified an Overbid as
                                being higher or otherwise better than the Baseline Bid for the Residents
                                Program Assets, or (ii) in subsequent rounds, identified an Overbid as

                                                        -10-
  35612177.6 07/19/2019
                                                                                                  Appx. 00203
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 210
                                                            Pageof34
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3125



                                being higher or otherwise better than the Overbid previously designated by
                                the Debtors as the prevailing highest or otherwise best Bid for the
                                Residents Program Assets (the “Prevailing Highest Bid”). The Debtors
                                shall describe to all Qualified Bidders the material terms of any new
                                Overbid designated by the Debtors, in consultation with the Committee, as
                                the Prevailing Highest Bid as well as the value attributable by the Debtors,
                                in consultation with the Committee, to such Prevailing Highest Bid.

               c.         Consideration of Overbids.

           The Debtors reserve the right, in their reasonable business judgment, and in consultation
  with the Committee, to adjourn the Auction one or more times to, among other things:
  (i) facilitate discussions among the Debtors, the Committee, and any Qualified Bidders;
  (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) provide Qualified Bidders
  the opportunity to provide the Debtors and the Committee with such additional evidence as the
  Debtors, in their reasonable business judgment, in consultation with the Committee, may require,
  including that the Qualified Bidder has sufficient internal resources or has received sufficient
  non-contingent debt and/or equity funding commitments to consummate the proposed transaction
  at the prevailing Overbid amount; and (iv) provide the Debtors with an opportunity to consider,
  in consultation with the Committee, how to value each Overbid.

               d.         Closing the Auction.

                          (a)   The Auction shall continue until there is only one Bid that the Debtors
                                determine, in their reasonable business judgment, and in consultation with
                                the Committee, to be the highest or otherwise best Bid in accordance with
                                the Bid Assessment Criteria. Such Bid shall be declared the “Successful
                                Bid,” and such Qualified Bidder the “Successful Bidder,” at which point
                                the Auction will be closed. The Debtors shall notify the Qualified Bidders
                                of the Successful Bid within one business day following such selection.
                                The Auction shall not close unless and until all Qualified Bidders have
                                been given a reasonable opportunity to submit an Overbid at the Auction
                                to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                the Successful Bid.

                          (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely.

                          (c)   As soon as reasonably practicable after closing the Auction, the Debtors
                                shall cause the Qualified Bid Documents for the Successful Bid and
                                Backup Bid to be filed with the Bankruptcy Court.




                                                        -11-
  35612177.6 07/19/2019
                                                                                                  Appx. 00204
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 211
                                                            Pageof35
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3126



               e.         No Collusion; Good-Faith Offer.

           Each Qualified Bidder participating at the Auction will be required to confirm on the
  record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
  (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
  Successful Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to
  the Debtors, the Committee, and the United States Trustee any discussions regarding
  employment of or offers to retain or employ any officer or insider of the Debtors.

  H.           Backup Bidder.

               a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                          Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                          second-best Bid at the Auction, as determined by the Debtors in the exercise of
                          their reasonable business judgment, in consultation with the Committee (the
                          “Backup Bid”), shall be required to serve as a backup bidder (the “Backup
                          Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
                          Backup Bidder if so designated by the Debtors. The Stalking Horse Bidder shall
                          serve as a Backup Bidder only if (X) the Bid set forth in the Stalking Horse
                          Agreement is not determined to be the Baseline Bid (as defined herein), and
                          (Y) the Stalking Horse Bidder elects, in its sole discretion, to offer a higher and
                          better bid at the Auction. The Stalking Horse Bidder’s Bid described in the
                          Stalking Horse Agreement shall not be a Backup Bid absent the express consent
                          of the Stalking Horse Bidder.

               b.         The identity of the Backup Bidder and the amount and material terms of the
                          Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                          the same time the Debtors announce the identity of the Successful Bidder. The
                          Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                          one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                          until the closing of the Sale with the Successful Bidder. The foregoing
                          notwithstanding, if the Stalking Horse Bidder serves as the Backup Bidder, its
                          Backup Bid shall expire on the earlier of closing on an Alternative Transaction
                          (defined below) or September 6, 2019. The Backup Bidder’s Deposit shall be
                          held in escrow until the closing of the transaction with the Successful Bidder and
                          shall thereafter be returned within five (5) business days.

               c.         If a Successful Bidder fails to consummate the approved transactions
                          contemplated by its Successful Bid, the Debtors, in consultation with the
                          Committee, may select the Backup Bidder as the Successful Bidder, and such
                          Backup Bidder shall be deemed a Successful Bidder for all purposes. The
                          Debtors will be authorized, but not required, to consummate all transactions
                          contemplated by the Backup Bid without further order of the Bankruptcy Court or
                          notice to any party. In such case, the defaulting Successful Bidder’s Deposit shall
                          be forfeited to the Debtors. The Debtors specifically reserve the right to seek all
                          available remedies against the defaulting Successful Bidder, including with
                          respect to specific performance.


                                                         -12-
  35612177.6 07/19/2019
                                                                                                   Appx. 00205
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 212
                                                            Pageof36
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3127



  I.           Reservation of Rights.

          Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
  Horse Sale Agreement, the Debtors reserve their rights, in consultation with the Committee, to
  modify these Bidding Procedures in their reasonable business judgment in any manner that will
  best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
  customary terms and conditions on the sale of the Residents Program Assets, including, without
  limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
  Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
  (c) adding procedural rules that are reasonably necessary or advisable under the circumstances
  for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

  J.           Sale Hearing.

         A hearing to consider approval of the Sale of the Residents Program Assets to the
  Successful Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale
  Hearing”) is currently scheduled to take place on or before 10:00 a.m. (prevailing Eastern Time)
  on August [●], 2019, before the Honorable Kevin Gross, at the United States Bankruptcy Court,
  824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

         The Sale Hearing may be continued to a later date by the Debtors, in consultation
  with the Committee, by sending notice prior to, or making an announcement at, the Sale
  Hearing. No further notice of any such continuance will be required to be provided to any
  party (including the Stalking Horse Bidder). The foregoing notwithstanding, if the Sale
  Hearing is continued without the consent of the Stalking Horse, the Stalking Horse may
  terminate the Stalking Horse Agreement.

         At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court
  for approval.

  K.           Break-Up Fee.

         To provide an incentive and to compensate the Stalking Horse Bidder for performing the
  substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
  Sale Agreement with the knowledge and risk that arises from participating in the sale and
  subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
  conditions set forth in the Bidding Procedures Order, a break-up fee in the amount of $225,000
  (the “Breakup Fee”).

          The Break-Up fee, to the extent owed by the Debtors, (a) shall be an allowed
  administrative expense claim under section 503(b) and 507 of the Bankruptcy Code and a direct
  cost of any such Sale; (b) shall be payable at closing on of a Sale to a purchaser other than the
  Stalking Horse Bidder (an “Alternative Transaction”)without further order of the Court; and (c)
  shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall
  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the
  Stalking Horse Bidder on account of the Break-Up Fee.



                                                -13-
  35612177.6 07/19/2019
                                                                                         Appx. 00206
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 213
                                                            Pageof37
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3128



  L.           Return of Deposit.

          The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
  transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
  interest-bearing escrow accounts on terms acceptable to the Debtors, in consultation with the
  Committee, and shall be returned (other than with respect to the Successful Bidder and the
  Backup Bidder) on or within five (5) business days after the Auction. The Stalking Horse Bidder
  shall not be required to provide a Deposit.

         If the Successful Bidder fails to consummate the Sale because of a breach by the
  Successful Bidder, the Debtors will not have any obligation to return the Deposit deposited by
  the Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition
  to any and all rights, remedies, or causes of action that may be available to the Debtors, and the
  Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
  additional hearing or order of the Bankruptcy Court.

  M.           Fiduciary Out.

          Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
  any action, or to refrain from taking any action, with respect to these Bidding Procedures prior to
  the commencement of the Auction if the Debtors’ board of managers determines, based on the
  advice of counsel, that taking such action, or refraining from taking such action, as the case may
  be, is required to comply with applicable law or the board’s fiduciary obligations thereunder;
  provided that, in the event the Debtors’ board of managers determines to take any action, or
  refrain from taking any action, pursuant to this paragraph, without the consent of the Stalking
  Horse Bidder, the Stalking Horse Bidder may, but shall not be required to, terminate the Stalking
  Horse Agreement if taking such action or refraining from taking such action, as the case may be,
  would otherwise be grounds for termination under the Stalking Horse Agreement, it being
  understood that any material modification to the Bid Procedures without the consent of the
  Stalking Horse would be a breach of the Stalking Horse Agreement pursuant to which the
  Stalking Horse would have the right to terminate the Stalking Horse Agreement.




                                                 -14-
  35612177.6 07/19/2019
                                                                                           Appx. 00207
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 214
                                                            Pageof38
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3129



                                    SCHEDULE 2


                                RESIDENT’S NOTICE




  35602324.9 07/19/2019
                                                                            Appx. 00208
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 215
                                                            Pageof39
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3130



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                           NOTICE TO RESIDENTS AND FELLOWS
                 REGARDING PROPOSED SALE OF RESIDENCY PROGRAM ASSETS

  TO: ALL RESIDENTS AND FELLOWS AT HAHNEMANN UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

         PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Tower Health (“Tower”) to sell certain assets related to Hahnemann’s
  residency and fellowship training programs (the “Sale”). Specifically, the Debtors intend to sell
  to Tower: (a) National Provider Identifiers (general and psych) and Medicare provider number
  and agreement; (b) the Pennsylvania Department of Health license to operate an acute care
  hospital; and (c) to the extent assignable or transferrable, the Hahnemann training programs for
  residents and fellows.

                                         KEY DATES AND DEADLINES

         The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors file a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35602090.2 07/19/2019
                                                                                                           Appx. 00209
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 216
                                                            Pageof40
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3131



  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August __, 2019 (the “Sale Hearing”). A
  copy of the Agreement, the Bidding Procedures Order and the Bidding Procedures is enclosed
  herewith.

                                       THE PROPOSED SALE

          If approved by the Court, the Agreement will enable residents and fellows (collectively
  herein, the “Residents”) at Hahnemann to continue their training at one of six hospitals operated
  by Tower - Brandywine Hospital in Coatesville, Pennsylvania, Chestnut Hill Hospital, in
  Philadelphia, Pennsylvania, Jennersville Hospital in West Grove, Pennsylvania, Phoenixville
  Hospital in Phoenixville, Pennsylvania, Pottstown Hospital, in Pottstown, Pennsylvania, and
  Reading Hospital, in Reading, Pennsylvania. Residents have a choice, and are not required to
  continue their training with Tower. For any Resident who elects to complete their training
  elsewhere, Tower or the Debtors, as applicable, will release the related cap on Medicare
  reimbursement on a temporary basis to accommodate that choice.

          For Residents who elect to stay with Tower, Tower will provide housing for those
  residents doing rotations at Reading Hospital, which is sixty miles from Hahnemann. Tower has
  also agreed to seek to hire the faculty who are currently training Residents at Hahnemann to
  ensure continuity of the Hahnemann training programs. Tower will also provide free housing
  (subject to parameters set forth in the Agreement) for the remainder of the academic year or
  during the term of a resident’s existing vacated lease if it is necessary for the Resident to relocate
  during the current academic year. Residents will receive free meals while in any Tower hospital,
  and Tower will also provide additional amenities to assist Residents and their families with the
  transition.

        If the Sale is approved by the Court to someone other than Tower, the terms of the Sale,
  and the impact upon Residents, may be different than those under the Agreement.

         The Debtors recognize the unique difficulties and challenges facing Residents in light of
  the bankruptcy filing and expected closure of Hahnemann. The Debtors believe that the
  proposed Sale is in the best interests of Residents because it provides Residents with the option
  to continue their training and, to minimize, to the greatest extent possible, the impact of
  Hahnemann’s closure on Residents, their professional training and education, and their families.

                                 Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter    11    cases,  Omni      Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,



                                                   -2-
  35602090.2 07/19/2019
                                                                                              Appx. 00210
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 217
                                                            Pageof41
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3132



  whose contact information is in the signature block below, for more information. In addition,
  Residents should contact their Program Director with questions specific to their situation.

                                         Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; and (c) Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to
  Tower.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                 -3-
  35602090.2 07/19/2019
                                                                                          Appx. 00211
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 218
                                                            Pageof42
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3133



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35602090.2 07/19/2019
                                                                               Appx. 00212
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 219
                                                            Pageof43
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3134



                                    SCHEDULE 3


                               PUBLICATION NOTICE




  35602324.9 07/19/2019
                                                                            Appx. 00213
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 220
                                                            Pageof44
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3135



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

  NOTICE REGARDING PROPOSED SALE OF RESIDENTS PROGRAM ASSETS FREE
    AND CLEAR OF ALL INTERESTS, INCLUDING PERSONAL INJURY CLAIMS

  TO:          ALL PERSONS WITH CLAIMS AGAINST THE DEBTORS IN THE ABOVE
               CAPTIONED CASES, INCLUDING CLAIMS AGAINST HAHNEMANN
               UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Reading Hospital (the “Purchaser”) to sell certain assets related to
  Hahnemann’s residency and fellowship training programs (the “Sale”). Specifically, the Debtors
  intend to sell to the Purchaser: (a) National Provider Identifiers (general and psych) and
  Medicare provider number and agreement; (b) the Pennsylvania Department of Health license to
  operate an acute care hospital; and (c) to the extent assignable or transferrable, the Hahnemann
  training programs for residents and fellows.

           PLEASE TAKE FURTHER NOTICE that the Sale, if approved, will be free and clear
  of all Interests, including claims of successor liability.



  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35642133.2 07/19/2019
                                                                                                           Appx. 00214
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 221
                                                            Pageof45
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3136



       PLEASE TAKE FURTHER NOTICE THAT, IF THE SALE IS APPROVED, THE
  PURCHASER WILL NOT BE LIABLE ON ACCOUNT OF ANY CLAIMS AGAINST
  ANY OF THE DEBTORS (OTHER THAN CLAIMS AFFIRMATIVELY ASSUMED BY
  THE PURCHASER), INCLUDING CLAIMS OF PATIENTS TREATED AT
  HAHNEMANN, INCLUDING CLAIMS OF WHICH THE HOLDER MAY NOT BE
  PRESENTLY AWARE.

                                 KEY DATES AND DEADLINES

          The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors file a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July __, 2019, the Court entered an order (the “Bidding Procedures Order”), which
  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August __, 2019 (the “Sale Hearing”).

                                Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter     11     cases,     Omni  Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,
  whose contact information is below, for more information. In addition, Residents should contact
  their Program Director with questions specific to their situation.

                                          Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; (c) Stevens & Lee, P.C., 620 Freedom
  Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to Tower, and
  (d) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn:
  Andrew       Sherman       (Asherman@sillscummis.com)            and      Boris     Mankovetskiy
  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee.




                                                  -2-
  35642133.2 07/19/2019
                                                                                           Appx. 00215
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 222
                                                            Pageof46
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3137



                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT FAILS TO TIMELY FILE AN OBJECTION TO
  THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH
  THE BIDDING PROCEDURES ORDER SHALL BE DEEMED TO HAVE CONSENTED
  UNDER SECTION 363(f)(2) OF THE BANKRUPTCY CODE TO SUCH SALE FREE
  AND CLEAR OF SUCH CREDITOR’S LIEN OR INTERESTS, IF ANY.

  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Mark Minuti
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -3-
  35642133.2 07/19/2019
                                                                               Appx. 00216
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 223
                                                            Pageof47
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3138



                                          SCHEDULE 4


                          INITIAL NOTICE OF ASSUMPTION AND ASSIGNMENT




  35602324.9 07/19/2019
                                                                            Appx. 00217
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 224
                                                            Pageof48
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3139



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                NOTICE OF PROPOSED ASSUMPTION AND
                               ASSIGNMENT OF EXECUTORY CONTRACTS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Bankruptcy Court”) on June 30, 2019 and July 1, 2019 (the
  “Petition Date”).

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  [D.I. 142] (the “Sale Motion”) with the Bankruptcy Court, seeking entry of orders, among other
  things, approving (a) the sale of certain of the Debtors’ assets (the “Residents Program Assets”)
  to Tower Health (the “Stalking Horse Bidder”), including the assumption of certain contracts
  and responsibilities of the Debtors with respect to Residents Programs at Hahnemann University
  Hospital (the “Sale”), subject to the submission of higher or better offers in an auction process
  (the “Auction”); (b) procedures for the solicitation of bids in connection with the Auction (the
  “Bidding Procedures”), attached as Exhibit B to the Sale Motion; (c) the form and manner of
  notices related to the Sale; and (d) procedures for the assumption and assignment of executory
  contracts (“Designated Contracts”) in connection with the Sale (the “Assumption and
  Assignment Procedures”).

          PLEASE TAKE FURTHER NOTICE THAT on July [●], 2019, the Bankruptcy Court
  entered an order (the “Bidding Procedures Order”) [D.I. [●]] granting certain of the relief
  sought in the Motion, including, among other things, approving: (a) the Bidding Procedures and
  (b) the Assumption and Assignment Procedures. Copies of the Bidding Procedures Order (which

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35599108.3 07/19/2019
                                                                                                           Appx. 00218
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 225
                                                            Pageof49
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3140



  sets forth the Assumption and Assignment Procedures) and the Bidding Procedures are enclosed
  herewith.

          PLEASE TAKE FURTHER NOTICE that upon the closing of the Sale, the Debtors
  intend to assume and assign to the Stalking Horse Bidder, or any other Successful Bidder, the
  Designated Contracts. A schedule listing the Designated Contracts (the “Designated Contracts
  List”) is attached hereto and may also be accessed free of charge on the website of the Court-
  appointed claims and noticing agent for the Debtors’ chapter 11 cases, Omni Management
  Group, https://omnimgt.com/sblite/centercityhealthcare/. In addition, the cure payments, if any,
  necessary for the assumption and assignment of the Designated Contracts (the
  “Cure Payments”) is set forth on the Designated Contracts List.

          YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
  IDENTIFIED AS A COUNTERPARTY TO AN INITIAL DESIGNATED CONTRACT IN
  THE INITIAL DESIGNATED CONTRACTS LIST. Under the terms of the proposed
  Assumption and Assignment Procedures, the Stalking Horse Bidder may modify the list of
  Designated Contracts until the opening of business on the date of the Auction, or until the
  conclusion of the Sale Hearing, if another Qualified Bid is not received by the Bid Deadline.
  Following the Auction, if an Auction occurs, and prior to the conclusion of the Sale Hearing, at
  the request of the Successful Bidder (who may be the Stalking Horse Bidder), the Debtors will
  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated
  Cure Payments. If the Initial Designated Contracts List is modified, the Debtors will serve a
  supplemental notice of assumption and assignment on the affected counterparty, which shall
  identify the deadline for filing an objection with respect to the applicable Designated Contract.

                             IMPORTANT PROPOSED DATES AND DEADLINES

               1.         The proposed deadline to file an objection with the Bankruptcy Court to the entry
                          of an order approving the sale (the “Sale Order”) and all objections related to the
                          Stalking Horse Bidder (collectively, “Sale Objections”) is August 5, 2019 at
                          4:00 p.m. (ET) (the “Sale Objection Deadline”).

               2.         The Auction for the Residents Program Assets, if one is necessary, will
                          commence on August _7, 2019 at 10:00 a.m. (ET), or such other date as
                          determined by the Bankruptcy Court, at the offices of Saul Ewing Arnstein &
                          Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,
                          Pennsylvania 19102 (or at any other location as the Debtors may hereafter
                          designate on proper notice).

               3.         A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before
                          the Bankruptcy Court on August [●], 2019 at [____] (ET), or such other date as
                          determined by the United States Bankruptcy Court, at 824 North Market Street,
                          Wilmington, Delaware 19801.




                                                          -2-
  35599108.3 07/19/2019
                                                                                                   Appx. 00219
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 226
                                                            Pageof50
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3141



                          FILING ASSUMPTION AND ASSIGNMENT OBJECTIONS

         Pursuant to the Assumption and Assignment Procedures, objections to the proposed
  assumption and assignment of a Designated Contract (“Designated Contract Objections”),
  including any objection relating to the Cure Payment and/or adequate assurance of future
  performance, must: (a) be in writing; (b) state with specificity the nature of such objection and
  alleged Cure Payment, including applicable and appropriate documentation in support of such
  alleged Cure Payment; (c) comply with the Bankruptcy Rules and the Local Rules of Bankruptcy
  Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the
  “Local Rules”); and (d) be filed with the Bankruptcy Court and served so as to be actually
  received on or before 4:00 p.m. (prevailing Eastern Time) on August 5, 2019. Objections to
  the ability of a Successful Bidder other than the Stalking Horse Bidder to provide adequate
  assurance of future performance shall be raised at or prior to the Sale Hearing.

         Failure to timely file a timely Designated Contract Objection shall constitute a waiver of
  any objections related to accepting performance by, or rendering performance to, the Stalking
  Horse Bidder or Successful Bidder, as applicable, for purposes of section 365(c)(1) of the
  Bankruptcy Code.

         Any objections will be considered at the Sale Hearing, or as soon thereafter as counsel
  may be heard, and must be served on the following parties: (a) the Debtors Center City
  Healthcare, LLC, 230 North Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief
  Restructuring Officer; (b) proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP,
  1201 North Market Street, Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre
  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C.
  Hampton; (c) proposed counsel to the Official Committee of Unsecured Creditors, Sills Cummis
  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and
  Boris Mankovetskiy; and (d) counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn: Robert
  Lapowsky.

     CONSEQUENCES OF FAILING TO TIMELY FILE AND SERVE AN OBJECTION:

       ANY COUNTERPARTY TO A DESIGNATED EXECUTORY CONTRACT WHO
  FAILS TO TIMELY FILE AND SERVE A TIMELY OBJECTION TO THE PROPOSED
  ASSUMPTION AND ASSIGNMENT OF SUCH DESIGNATED EXECUTORY
  CONTRACT IN ACCORDANCE WITH THE PROPOSED BIDDING PROCEDURES
  ORDER AND THE PROPOSED ASSUMPTION AND ASSIGNMENT PROCEDURES
  SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE
  ASSUMPTION AND ASSIGNMENT OF THE DESIGNATED EXECUTORY
  CONTRACT AND/OR THE CURE AMOUNT SET FORTH ON THE DESIGNATED
  CONTRACTS LIST, INCLUDING ASSERTING ADDITIONAL CURE AMOUNTS
  WITH RESPECT TO THE DESIGNATED CONTRACT RELATING TO ANY PERIOD
  PRIOR TO THE TIME OF ASSUMPTION AND ASSIGNMENT.




                                                 -3-
  35599108.3 07/19/2019
                                                                                         Appx. 00220
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 227
                                                            Pageof51
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3142



  Dated: July __, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35599108.3 07/19/2019
                                                                               Appx. 00221
                        Case 1:19-cv-01711-RGA
                                     Case 19-11466-KG
                                                 Document
                                                       Doc34246-2
                                                              Filed 11/05/19
                                                                    Filed 07/19/19
                                                                               Page 228
                                                                                    Pageof52
                                                                                           1120
                                                                                             of 58
                                                                                                 PageID #: 3143



                                                                  Designated Contracts List

   No.                  Counterparty/Counterparties                               Contract Type and Description                    Cure Amount
     1          Abington Memorial Hospital                           Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                     June 30, 2020
     2          Abington Memorial Hospital                           Master Agreement for Shared Rotational Arrangements with         $0.00
                                                                     Hahnemann University Hospital dated June 29, 2007
     3          Abington Memorial Hospital and Solis                 Agreement Concerning Family Medicine Training with Tenet         $0.00
                Healthcare, LP                                       HealthSystem Hahnemann, LLC, dated June 23, 2008
     4          The Centers for Medicare and Medicaid Services       Participating Provider Agreement                                 $0.00
     5          Friends Behavioral Health System, L.P.               Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                     June 30, 2020
     6          Friends Behavioral Health System, L.P.               Residency Rotation Agreement with Tenet HealthSystem             $0.00
                                                                     Hahnemann, LLC, dated June 2008
     7          Friends Behavioral Health System, L.P.               Memorandum of Understanding for Residency Rotation               $0.00
                                                                     Agreement with Tenet HealthSystem Hahnemann, LLC
     8          Prime Healthcare Services Roxborough, LLC            Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                     June 30, 2020
     9          Solis Healthcare, LP                                 Agreement Regarding Medicare FTE Resident Caps with Tenet        $0.00
                                                                     HealthSystem Hahnemann, LLC, dated July 1, 2007
    10          Solis Healthcare, LP                                 Second Amendment to Agreement Regarding Medicare FTE             $0.00
                                                                     Resident Caps with Tenet HealthSystem Hahnemann, LLC, dated
                                                                     June 29, 2010
    11          Solis Healthcare, LP and Abington Memorial           Agreement Concerning Family Medicine Training with Tenet         $0.00
                Hospital (duplicate of #3 above)                     HealthSystem Hahnemann, LLC, dated June 23, 2008
    12          St. Christopher’s Hospital for Children (co-         Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                debtor)                                              June 30, 2020
    13          Temple University Hospital and St.                   Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                Christopher’s Hospital for Children (co-debtor)      June 30, 2020
    14          Temple University Hospital                           Academic Affiliation Agreement with Tenet HealthSystem St.       $0.00
                                                                     Christopher’s Hospital for Children, LLC,
                                                                     dated October 19, 2007
    15          Tower Health                                         Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                     June 30, 2020
    16          Trustees of the University of Pennsylvania           Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                     June 30, 2020


35599108.3 07/19/2019
                                                                                                                                       Appx. 00222
                        Case 1:19-cv-01711-RGA
                                     Case 19-11466-KG
                                                 Document
                                                       Doc34246-2
                                                              Filed 11/05/19
                                                                    Filed 07/19/19
                                                                               Page 229
                                                                                    Pageof53
                                                                                           1120
                                                                                             of 58
                                                                                                 PageID #: 3144



   No.                  Counterparty/Counterparties                        Contract Type and Description                 Cure Amount
    17          Trustees of the University of Pennsylvania   Agreement regarding Medicare FTE Resident Caps with Tenet      $0.00
                                                             HealthSystem Hahnemann, LLC, dated March 30, 2007
  18-X          [INDIVIDUAL RESIDENTS]                       Resident Employment Contract                                   $0.00
                (to be provided and/or filed under seal)




                                                                     -6-
35599108.3 07/19/2019
                                                                                                                             Appx. 00223
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 230
                                                            Pageof54
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3145



                                    SCHEDULE 5


                            AUCTION AND SALE NOTICE




  35602324.9 07/19/2019
                                                                            Appx. 00224
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 231
                                                            Pageof55
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3146



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

        NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Court”) on June 30, 2019 and July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  (the “Sale and Bidding Procedures Motion”)2 seeking the entry of orders, among other things,
  approving (a) procedures for the solicitation of bids in connection with the proposed sale of
  certain of the Debtors’ assets to Tower Health (the “Stalking Horse Bidder”) for $7.5 million
  plus the assumption of certain contracts and responsibilities of the Debtors with respect to
  Residents at Hahnemann University Hospital (the “Sale”), subject to the submission of higher or
  better offers in an auction process (the “Auction”); (b) the form and manner of notices related to
  the Sale; and (c) procedures for the assumption and assignment of contracts in connection with
  the Sale.

          PLEASE TAKE FURTHER NOTICE that on July [●], 2019, the Court entered an
  order (the “Bidding Procedures Order”) approving, among other things, the Bidding
  Procedures, which establish the key dates and times related to the Sale and the Auction. All
  interested bidders should carefully read the Bidding Procedures Order and the Bidding
  Procedures in their entirety. To the extent that there are any inconsistencies between the Bidding

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
               Sale and Bidding Procedures Motion.



  35599172.2 07/19/2019
                                                                                                           Appx. 00225
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 232
                                                            Pageof56
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3147



  Procedures and the summary descriptions of the Bidding Procedures in this notice, the terms of
  the Bidding Procedures shall control in all respects. The deadline by which all Bids must be
  actually received by the parties specified in the Bidding Procedures Order is July 26, 2019 at
  4:00 p.m. (prevailing Eastern time) (the “Bid Deadline”).

                            Contact Persons for Parties Interested in Submitting a Bid

           The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
  any person interested in making an offer to purchase the Residents Program Assets must comply
  strictly with the Bidding Procedures. Only Qualified Bids will be considered by the Debtors.
  Any interested persons should contact:

  Proposed Investment Banker to Debtors                       Proposed Counsel to Debtors

               SSG Advisors, LLC                            Saul Ewing Arnstein & Lehr LLP
          Five Tower Bridge, Suite 420                      1201 N. Market Street, Suite 2300
             300 Barr Harbor Drive                            Wilmington, Delaware 19899
         West Conshohocken, PA 19428                      Mark Minuti (mark.minuti@saul.com),
      J. Scott Victor (jsvictor@ssgca.com)          Jeffrey C. Hampton (jeffrey.hampton@saul.com),
         Teresa Kohl (tkohl@ssgca.com)              Aaron S. Applebaum (aaron.applebaum@saul.com)
     Craig Warznak (cwarznak@ssgca.com)                             (215) 972-7777
                 (610) 940-3615

                                     Obtaining Additional Information

         Copies of the Sale and Bidding Procedures Motion, the Bidding Procedures, and the
  Bidding Procedures Order, as well as all related exhibits, including the Stalking Horse Purchase
  Agreement and all other documents filed with the Court, are available free of charge on the
  website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
  Omni Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

                                      Important Dates and Deadlines

               1. The deadline to submit a Qualified Bid is August 5, 2019 at 4:00 p.m. (prevailing
                  Eastern time).

               2. The deadline to file an objection with the Bankruptcy Court to the entry of an order
                  approving the Sale (the “Sale Order”) and all objections relating to the Stalking
                  Horse Bidder (collectively, “Sale Objections”) is August 5, 2019 at 4:00 p.m.
                  (prevailing Eastern time) (the “Sale Objection Deadline”).

               3. In the event that the Debtors timely receive a Qualified Bid in addition to the
                  Qualified Bid of the Stalking Horse Bidder, the Debtors intend to conduct an Auction
                  for the Residents Program Assets. The Auction, if one is necessary, will commence
                  on August 7, 2019 at 10:00 a.m. (prevailing Eastern time), or such other date as
                  determined by the Court, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre


                                                     -2-
  35599172.2 07/19/2019
                                                                                            Appx. 00226
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 233
                                                            Pageof57
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3148



                     Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other
                     location as the Debtors may hereafter designate on proper notice).

               4. Objections to the conduct of the Auction and the terms of a sale to a Successful
                  Bidder other than the Stalking Horse Bidder (collectively, “Auction Objections”)
                  may be raised at the Sale Hearing (as defined below).

               5. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
                  Court on [         ], 2019 at [__] (ET), or such other date as determined by the
                  Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.

                                                Filing Objections

          Sale Objections, if any, must (a) be in writing, (b) state the basis of such objection with
  specificity and (c) be filed with the Court and served upon, so as to be actually received on or
  prior to the Sale Objection Deadline: (a) the Debtors Center City Healthcare, LLC, 230 North
  Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; (b)
  proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP, 1201 North Market Street,
  Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre Square West, 1500 Market
  Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C. Hampton; (c) proposed counsel to
  the Official Committee of Unsecured Creditors, Sills Cummis & Gross P.C., One Riverfront
  Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and Boris Mankovetskiy; and (d)
  counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620 Freedom Business Center, Suite
  200, King of Prussia, Pennsylvania 19406, Attn: Robert Lapowsky.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                        -3-
  35599172.2 07/19/2019
                                                                                               Appx. 00227
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-2
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 234
                                                            Pageof58
                                                                   1120
                                                                     of 58
                                                                         PageID #: 3149



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35599172.2 07/19/2019
                                                                               Appx. 00228
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 235
                                                            Page
                                                               of 1
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3150



                                       EXHIBIT C



                       REDLINE – REVISED BIDDING PROCEDURES ORDER




  35644909.1 7/19/19                       2
                                                                           Appx. 00229
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 236
                                                            Page
                                                               of 2
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3151




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                               Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                               Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                               Jointly Administered
                                  )
                    Debtors.      )                               Re: Docket No. __142
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including



  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                                              Appx. 00230
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 237
                                                            Page
                                                               of 3
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3152



  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);

  (c) approving the form and manner of notice with respect to certain procedures, protections,

  schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

  selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

  Bidder”) 3, the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

  asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

  Agreement”), as filed with the Court [D.I. __], among Debtor Center City Healthcare, LLC

  d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

  (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

  relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

  “Sale Order”), a proposed form of which will be filed on or earlier to the date that is one (1) day

  prior to the Sale Hearing, is attached as Exhibit E to the Stalking Horse Sale Agreement:

  (x) authorizing the sale of the Residents Program Assets free and clear of liens, claims, interests,

  and encumbrances (collectively, the “Interests”) Interests as defined in footnote 4, below (the

  “Interests”)4, with any such Interests to attach to the proceeds thereof with the same validity,

  extent and priority (under the Bankruptcy Code) as such Interests existed immediately prior to

  the consummation of the Sale; (y) authorizing the assumption and assignment of certain

  3
               The Court has been advised that Reading Hospital, a subsidiary of Tower Health, will actually serve as the
               Stalking Horse Bidder and, as a result, all references herein to the Stalking Horse Bidder shall be deemed to
               include Reading Hospital.
  4
               Interests shall include: (i) mortgages, security interests, conditional sale or other title retention agreements,
               pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as that term is defined in
               the Bankruptcy Code), (ii) rights or options to effect any forfeiture, modification, repurchase, or
               termination of the Seller’s or purchaser’s interest in the Assigned Contracts and/or Residents Program
               Assets, regardless whether such are “claims” as that term is defined in the Bankruptcy Code, (iii) claims of
               the Pension Benefit Guaranty Corporation or any plan participant or beneficiary, (iv) tax claims (including
               taxes as to which applicable returns have not yet been filed, whether or not overdue), and (v) easements,
               restrictions, rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any
               restriction on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership,
               regardless whether such are “claims” as that term is defined in the Bankruptcy Code.


                                                                 -2-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                                                     Appx. 00231
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 238
                                                            Page
                                                               of 4
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3153



  executory contracts; and (z) granting related relief, all as more fully described in the Motion; and

  the Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334; and the Court having found that this is a core proceeding pursuant to 28 U.S.C.

  § 157(b)(2); and the Court having found that venue of this proceeding and the Motion in this

  district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that the

  relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

  other parties in interest; and the Court having found that the Debtors provided appropriate notice

  of the Motion and the opportunity for a hearing on the Motion under the circumstances; and the

  Court having reviewed the Motion and having heard the statements in support of the relief

  requested therein at a hearing, if any, before the Court; and the Court having determined that the

  legal and factual bases set forth in the Motion and at the hearing establish just cause for the relief

  granted herein; and upon all of the proceedings had before the Court; and after due deliberation

  and sufficient cause appearing therefor, THE COURT HEREBY FINDS THAT:

               A.         The findings of fact and conclusions of law herein constitute the Court’s findings

  of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

  pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

  they are adopted as such. To the extent any conclusions of law are findings of fact, they are

  adopted as such.

               B.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409.

               C.         The statutory bases for the relief requested in the Motion are sections 105, 363,

  365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and



                                                          -3-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                                  Appx. 00232
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 239
                                                            Page
                                                               of 5
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3154



  9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

  States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual

  bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

  Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

  creditors, and all other parties in interest.

               D.         Notice of the Motion, as relates to the Bidding Procedures Hearing, and the

  proposed entry of this Bidding Procedures Order , was adequate and sufficient under the

  circumstances of these Chapter 11 Cases, and such notice complied with all applicable

  requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Notice of the

  Motion as relates to the Bidding Procedures Hearing and the proposed entry of this Bidding

  Procedures Order has been given to: (a) all entities known to have expressed an interest in a

  transaction with respect to some or all of the Debtors’ assets Residents Program Assets during

  the past six (6) months; (b) all entities known to have asserted any Interest in or upon any of the

  Debtors’ assetsResidents Program Assets; (c) all federal, state, and local regulatory or taxing

  authorities or recording offices which have a reasonably known interest in the relief requested by

  this Motion; (d) known counterparties to any unexpired leases or executory contracts related to

  the Residents Program Assets that could potentially be assumed and assigned to the Successful

  Bidder; (e) counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel University

  College of Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the United

  States Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Human Services;

  (m) the City of Philadelphia; (n) the CMS; (o) the ACGME; and (p) any party that has requested

  notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Accordingly, no



                                                       -4-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                            Appx. 00233
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 240
                                                            Page
                                                               of 6
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3155



  further notice of the Motion or as relates to the Bidding Procedures Hearing and the proposed

  entry of this Bidding Procedures Order is necessary or required.

               E.         The Debtors have demonstrated a compelling and sound business justification for

  the Court to grant the relief requested in the Motion as relates to the entry of this Bidding

  Procedures Order, including, without limitation: (a) approval of the Bidding Procedures; (b)

  approval of the selection of Tower Health as the Stalking Horse Bidder and approval of the

  Break-Up Fee to be paid to the Stalking Horse Bidder under the circumstances described in the

  Motion; (c) approval of the Assumption and Assignment Procedures; (d) approval of the form

  and manner of notice of all procedures, protections, schedules, and agreements described in the

  Motion and attached thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related

  relief as set forth herein. Such compelling and sound business justification, which was set forth

  in the Motion and on the record at the hearing for such Motion, are incorporated herein by

  reference and, among other things, form the basis for the findings of fact and conclusions of law

  set forth herein.

               F.         Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

  in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

  exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

  Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

  realize their optimal value, while at the same time minimizing the negative impact of the closure

  of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

  affiliation partner, Drexel University.

               G.         The Bidding Procedures, in the form attached hereto as Schedule 1 and

  incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,



                                                        -5-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                                Appx. 00234
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 241
                                                            Page
                                                               of 7
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3156



  reasonable, and appropriate and represent the best method for maximizing the value of the

  Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

  cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)

  and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

  (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

  Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

  of the Sale and comparable transactions, the commitments that have been made, and the efforts

  that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

  is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

  pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

               H.         The Debtors have demonstrated a reasonable business justification for the

  payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale

  Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

  express condition of, the willingness of the Stalking Horse Bidder to submit bids through

  execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

  which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

  Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

  Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

  such offer is subject to higher or otherwise better offers as contemplated in the Bidding

  Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

  creditors by increasing the likelihood that the best possible purchase price for the Residents

  Program Assets will be realized and that Residents will be protected.




                                                      -6-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                           Appx. 00235
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 242
                                                            Page
                                                               of 8
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3157



               I.         The Assumption and Assignment Notice is appropriate and reasonably calculated

  to provide all interested parties with timely and proper notice of the potential assumption and

  assignment of the applicable Designated Contracts in connection with the sale of the Residents

  Program Assets and the related Cure Costs, and no other or further notice shall be required. The

  Motion and the Assumption and Assignment Notice are reasonably calculated to provide

  counterparties to any Designated Contracts with proper notice of the intended assumption and

  assignment of their Designated Contracts, the procedures in connection therewith, and any cure

  amounts relating thereto.

               J.         The Auction and Sale Notice attached hereto as Schedule 5 is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of the sale of

  the Residents Program Assets, including, without limitation: (a) the date, time, and place of the

  Auction (if one is held); (b) the Bidding Procedures; (c) the deadline for filing objections to the

  Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

  (d) identification of the assets to be sold; (e) instructions for promptly obtaining copies of the

  Stalking Horse Sale Agreement; (f) a description of the Sale as being free and clear of liensall

  Interests, claims, encumbrances, and other interests, with all such liens, claims, encumbrances,

  and other interests with all Interests attaching with the same validity and priority to the Sale

  proceeds; and (g) notice of the proposed assumption and assignment of Designated Contracts to

  the Stalking Horse Bidder pursuant to the Stalking Horse Sale Agreement (or to another

  Successful Bidder arising from the Auction, if any), and no other or further notice of the Sale

  shall be required.

               K.         All current and former patients of Debtor Center City Healthcare, LLC (“Center

  City”) who have, as of the date of this order, asserted claims against Center City, including but



                                                        -7-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                               Appx. 00236
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-3
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 243
                                                            Page
                                                               of 9
                                                                  1120
                                                                    of 23
                                                                        PageID #: 3158



  not limited to claims formally asserted by the filing of suit or a proof of claim in these

  Bankruptcy Cases and claims informally asserted by letter or by a request for medical records

  from a lawyer or otherwise (the “Known Patient Creditors”) shall be treated as known creditors

  of the Debtors for purposes of notice requirements related to the Sale.

               L.         All current and former patients of Center City who, as of the date of this order, are

  not Known Patient Creditors (including current and former patients who are not, as of the date of

  this order, aware that they have or may have claims against the Debtors including such patients

  as to whom personal injury has not manifested as of the date of this order) (the “Unknown

  Patient Creditors”) shall be treated as unknown creditors of the Debtors for purposes of the

  notice requirements related to the Sale.

               M.         K.The Debtors’ marketing process has been reasonably calculated to maximize

  value for the benefit of all stakeholders.

  IT IS HEREBY ORDERED THAT:

               1. The Motion is granted as provided herein.35

               2. All objections to the relief requested in the Motion that have not been withdrawn,

  waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

  with the Court, are overruled.

  I.           Timeline for the Sale

               3. The Debtors are authorized to perform any obligations of the Debtors set forth in the

  Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

  entry of the Sale Order. The Debtors , in consultation with the Official Committee of Unsecured


  35
               Notwithstanding anything to the contrary herein, or in the Bidding Procedures, the acceptance of a Bid and
               Sale Agreement by the Debtors and the consummation of the a Sale is are subject to entry of the Sale
               Order.


                                                              -8-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                                              Appx. 00237
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 244
                                                            Pageof10
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3159



  Creditors (the “Committee”), as indicated herein and in the Bidding Procedures, are authorized

  to proceed with the Sale in accordance with the Bidding Procedures and are authorized to take

  any and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

  accordance with the following timeline:

                           Milestone                                     Proposed Date

   Deadline to Object to Approval of the Sale to the           4:00 p.m. (prevailing Eastern Time)
   Stalking Horse Bidder on the terms of the                        on July 26August 5, 2019
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement
   Bid Deadline                                                4:00 p.m. (prevailing Eastern Time)
                                                                    on July 26August 5, 2019
   Auction (if necessary)                                     10:00 a.m. (prevailing Eastern Time)
                                                                   on July 30August 7, 2019
   Sale Hearing                                                      July 31August 8, 2019

   Deadline to Object to conduct of the Auction and            (may be raised at the Sale Hearing)
   Sale to a Successful Bidder (Other than a Sale to
   the Stalking Horse Bidder on the terms of the
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement)

               4. For the avoidance of doubt, the Debtors , in consultation with the Committee, reserve

  the right, and are authorized to, modify the above timeline and the Bidding Procedures in

  accordance with the provisions of the Bidding Procedures, subject to the terms of the Stalking

  Horse Sale Agreement.

  II.          The Bidding Procedures

               5. The Bidding Procedures, substantially in the form attached hereto as Schedule 1, are

  approved in their entirety. The Debtors are authorized to take any and all actions reasonably

  necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

  Stalking Horse Sale Agreement. The failure to specifically include or reference a particular


                                                     -9-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                             Appx. 00238
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 245
                                                            Pageof11
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3160



  provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or

  impair the effectiveness of such provision, it being the intent of the Court that the Bidding

  Procedures be authorized and approved in their entirety.

               6. The process and requirements associated with submitting a Qualified Bid are

  approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

  the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

  Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on July 26August 5,

  2019. Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup

  Bids (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale

  Hearing as set forth herein.

               7. The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

  In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

  Horse Bidder to be the Successful Bidder.

               8. The Debtors are authorized to conduct the Auction in accordance with the Bidding

  Procedures.             The Auction, to the extent that an Auction is necessary under the Bidding

  Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on July 30August 7, 2019 at

  the offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

  location as the Debtors may hereafter designate on proper notice).              The Auction will be

  conducted openly and all creditors and the Committee will be permitted to attend.

               9. Any creditor with a valid and perfected lien on any assets all of the Debtors’ estates

  Residents Program Assets (each, a “Secured Creditor”) shall have the right, subject in all



                                                      -10-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                              Appx. 00239
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 246
                                                            Pageof12
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3161



  respects to the Bankruptcy Code and other applicable law (and the rights of the Committee and

  other parties in interest to object to or challenge such creditor’s lien thereunder (a “Challenge”)),

  to credit bid all or any portion of such Secured Creditor’s allowed secured claims to purchase the

  Residents Program Assets to the extent that such secured claims are valid and undisputed

  pursuant to Bankruptcy Code section 363(k) or other applicable law, and any such credit bid

  shall be deemed a Qualified Bidunless otherwise ordered by the Bankruptcy Court for cause.

  The foregoing notwithstanding, any credit bid shall include a cash component sufficient to

  satisfy in full all costs of sale, including the Break-Up Fee. In the event that the Committee, or

  another party in interest Challenges a creditor’s lien, the approval of a Successful Bid by such

  creditor that includes a credit bid shall be contingent upon a final determination that such

  creditor’s lien is valid and perfected. In the event that such a creditor’s lien is successfully

  Challenged, or otherwise determined not to be valid and perfected, such creditor shall pay the

  credit bid portion of its Bid in cash at the closing of the Sale.

               10. Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will be

  entitled, but not obligated, to submit overbids and will be entitled in any such overbids to include

  the full amount all or any portion of the Break-Up Fee in lieu of cash and for have the Break-Up

  Fee be treated as equal to cash in the same amount for the purposes of evaluating the overbid

  equal to cash in the same amount, subject to the limitations set forth in paragraph 9.

  Notwithstanding the preceding sentence, the inclusion in any overbid of the Break-Up Fee shall

  not be deemed to create a secured claim or constitute an offset against any such claim under

  section 363(k) of the Bankruptcy Code.

  III.         Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

               11. The Debtors are authorized to enter into the Stalking Horse Sale Agreement, subject

  to higher or otherwise better offers at the Auction. The Break-Up Fee contained in the Stalking
                                                     -11-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                              Appx. 00240
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 247
                                                            Pageof13
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3162



  Horse Sale Agreement described in the Bidding Procedures is approved. The Debtors are

  authorized to pay any and all amounts owing to the Stalking Horse Bidder on account of the

  Break-Up Fee upon the Debtors’ consummation closing of the Sale with a purchaser other than

  the Stalking Horse Bidder (an “Alternative Transaction”). If triggered, the Break-Up Fee: (a)

  shall be an allowed administrative expense claim under section 503(b) and 507 of the

  Bankruptcy Code and a direct cost of any such Sale; and (b) shall be payable in accordance with

  the terms of the Stalking Horse Sale Agreement at closing on the Alternative Transaction without

  further order of this Court; and (c) shall be payable solely from the proceeds of such Alternative

  Transaction. No Interests shall attach to the proceeds of any such Alternative Transaction equal

  to the amounts owed to the Stalking Horse Bidder on account of the Break-Up Fee.

  IV.          Notice Procedures

               12. The Auction and Sale Notice is approved.

               A.         Notice of Sale, Auction, and Sale Hearing.

               13. Within one two (12) business day days after the entry of this Bidding Procedures

  Order, or as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall

  serve the Stalking Horse Sale Agreement, Bidding Procedures Order, and Bidding Procedures by

  first-class Auction and Sale Notice by first-class mail, electronic mail or, for those parties who

  have consented to receive notice by the Electronic Case Files (“ECF”) system, by ECF, upon the

  Notice Parties(a) the Notice Parties, (b) all Residents, and (c) all known creditors of Center City,

  including any Known Patient Creditors. In addition, on or before the Mailing Date, the Debtors

  shall serve the Notice to Residents and Fellows Regarding Proposed Sale of Residency Program

  Assets (the “Residents’ Notice”), in substantially the form attached hereto as Schedule 2, on all

  Residents by first class mail or electronic mail.



                                                        -12-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                            Appx. 00241
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 248
                                                            Pageof14
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3163



               14. Service of the Auction and Sale Notice and the Residents’ Notice as described in the

  Motion paragraph 13 above shall be sufficient and proper notice of the Sale with respect to

  known interested parties. Publication of the Auction and Sale Notice as described in the Motion

  shall be sufficient and proper notice of the Sale to any other interested parties whose identities

  are unknown to the Debtors.and satisfies all due process requirements.

               15. Within ten (10) days of the date of this Bidding Procedures Order, the Debtors shall

  cause the notice (the “Publication Notice”) substantially in the form attached hereto as

  Schedule 3 to be published once in the National Edition of USA Today and once in the

  Philadelphia Inquirer. The Publication Notice shall be sufficient and proper notice of the Sale to

  all creditors whose identities are unknown to the Debtors, including all of the Unknown Patient

  Creditors.

               B.         Notice of Successful Bidder.

               16. 13.As soon as reasonably practicable after the Bid Deadline, if no Qualified Bid other

  than the Stalking Horse Sale Agreement is received by the Bid Deadline, or conclusion of the

  Auction, if a Qualified Bid other than the Stalking Horse Sale Agreement is received by the Bid

  Deadline, the Debtors shall file on the docket, but not serve, the Post-Auction Notice, a notice

  which shall identify the Successful Bidder.

  V.           Assumption and Assignment Procedures

               17. 14.The Assumption and Assignment Procedures, which are set forth below, regarding

  the assumption and assignment of the executory contracts proposed to be assumed by the

  Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking Horse

  Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section 365(f) of

  the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are hereby

  approved to the extent set forth herein.

                                                         -13-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                               Appx. 00242
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 249
                                                            Pageof15
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3164



               A.         Notice of Assumption and Assignment.

               18. 15.The Debtors previously filed with the Court, [D.I. ●], a list (the “Initial

  Designated Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may

  be assumed and assigned in connection with the Sale (the “Initial Designated Contracts”),

  including the name of each non-Debtor counterparty to such Designated Contract (the “Initial

  Designated Contract Counterparty”); and (b) the proposed amount necessary, if any, to cure

  all monetary defaults, if any, under the Initial Designated Contract (the “Cure Costs”).

               19. On the Mailing Date, the Debtors shall serve the Notice of Proposed Assumption and

  Assignment of Executory Contracts attached hereto as Schedule 4 (the “Initial Notice of

  Assumption and Assignment”) on all Initial Designated Contract Counterparties by first-class

  mail, email or, for those parties who have consented to receive notice by the Electronic Case

  Files (“ECF”) system, by ECF.

               20. 16.A Designated Contract Counterparty listed on the Notice of Assumption and

  Assignment Any Initial Designated Contract Counterparty may file an objection (a “Contract

  Objection”) to the proposed assumption and assignment of the applicable Initial Designated

  Contract, the proposed Cure Costs, if any, and the ability of the Stalking Horse Bidder to provide

  adequate assurance of future performance. All Contract Objections must: (a) be in writing; (b)

  state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due, including each and every asserted default in the applicable contract or lease (in

  all cases with appropriate documentation in support thereof); (c) comply with the Bankruptcy

  Rules and the Local Rules; and (d) be filed and served on the Debtors by the later of (i) 4:00

  p.mSaul Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite 2300, Wilmington, Delaware

  19801, Attn: Mark Minuti (prevailing Eastern Timemark.minuti@saul.com) on July 26, 2019;

  and and Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania, 19102,
                                                      -14-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                             Appx. 00243
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 250
                                                            Pageof16
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3165



  Attn: Jeffrey C. Hampton (jeffrey.hampton@saul.com), proposed counsel to the Debtors, (ii)

  4:00 p.m. (prevailing Eastern Time) on the date that is fourteen (14) days following the

  Assumption and Assignment Service Date Sills Cummis & Gross P.C., One Riverfront Plaza,

  Newark, New Jersey, 07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris

  Mankovetskiy (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and

  (iii) Stevens & Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia,

  Pennsylvania 19406, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse

  Bidder (the “Contract Notice Parties”) by 4:00 p.m. (prevailing Eastern Time) on August 5,

  2019 (the “Initial Designated Contract Objection Deadline”). Objections to the ability of a

  Successful Bidder other than the Stalking Horse Bidder to provide adequate assurance of future

  performance shall be raised at or prior to the Sale Hearing.

               21. 17.If a an Initial Designated Contract Counterparty files a Contract Objection in a

  manner that is consistent with the requirements set forth above, and the parties are unable to

  consensually resolve the dispute prior to the Sale Hearing, the amount to be paid or reserved with

  respect to such objection such Contract Objection will be determined at the Sale Hearing, such

  later hearing date that the Debtors determine in their discretion, or such other date determined by

  this Court.

               B.   Modification of Initial Designated Contracts List and Supplemental Notice of
               Assumption and Assignment.

               18.The Stalking Horse Bidder may modify the Designated Contracts List until the

  opening of business on the date of the Auction. Following the conclusion of the Auction, if any,

  and the selection of the Successful Bidder, the Debtors reserve the right, but only in accordance

  with the Stalking Horse Sale Agreement, or as otherwise agreed by the Debtors and the

  Successful Bidder, at any time after the Assumption and Assignment Service Date, before or


                                                    -15-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                            Appx. 00244
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 251
                                                            Pageof17
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3166



  after the closing of the Sale, to: (a) supplement the Designated Contracts List on the Notice of

  Assumption and Assignment with previously omitted Designated Contracts; (b) remove a

  Designated Contract from the Designated Contracts List; and/or (c) modify the previously-stated

  Cure Costs associated with any Designated Contract.

               22. Prior to the selection of a Successful Bidder, the Debtors may not modify the Initial

  Designated Contracts List without the consent of the Stalking Horse Bidder. Subsequent to the

  selection of a Successful Bidder, the Debtors may not modify the Initial Designated Contracts

  List without the consent of the Successful Bidder (who may be the Stalking Horse Bidder).

               23. Until the opening of business on the date of the Auction, if another Qualified Bid is

  received by the Bid Deadline, or the conclusion of the Sale Hearing, if another Qualified Bid is

  not received by the Bid Deadline, at the request of the Stalking Horse Bidder, the Debtors will

  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated

  Cure Costs. Following the conclusion of the Auction, if an Auction occurs, and prior to the

  conclusion of the Sale Hearing, at the request of the Successful Bidder (who may be the Stalking

  Horse Bidder), the Debtors will modify the Initial Designated Contracts List to add or delete

  contracts and/or to change stated Cure Costs, provided, however, that such deletion of any

  contracts shall not result in any reduction in the Purchase Price (as defined in the Stalking Horse

  Sale Agreement”), and any contracts added after the Auction will not be considered in

  connection with the right of termination in Article 9.1(c) of the Stalking Horse Sale Agreement.

  For the avoidance of doubt, the Initial Designated Contracts List may be modified more than

  once. The contracts listed on the Initial Designated Contracts List, as modified from time to time,

  are hereafter referred to as the “Designated Contracts”).




                                                     -16-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                              Appx. 00245
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 252
                                                            Pageof18
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3167



               24. 19.In the event that the Stalking Horse Bidder or Debtors exercise any of the rights

  reserved above to supplement the Designated Contracts List or modify previously-stated Cure

  CostsIn the event that the Initial Designated Contracts List is modified, the Debtors will

  promptly serve a supplemental notice of assumption and assignment by, first class mail, on the

  Designated Contract Counterparty, and its attorney, if known, to each impacted Designated

  Contract at the last known address available to the Debtors (a “Supplemental Notice of

  Assumption and Assignment”) on the affected counterparty in the same manner as the Initial

  Notice of Assumption and Assignment was served. Each Supplemental Notice of Assumption

  and Assignment will include the same information with respect to listed Designated Contracts

  contracts as was included in the Notice of Assumption and Assignment.

               25. 20.Any Designated Contract Counterparty counterparty to an executory contract

  listed on a Supplemental Notice of Assumption and Assignment (each a “Supplemental

  Designated Contract Counterparty”) may file an objection with respect to the impacted

  applicable Designated Contract (a “Supplemental Contract Objection”) to (a) Cure Costs, if

  any (but only to the extent reduced as to contracts included on the Initial Notice of Assumption

  and Assignment or any prior Supplemental Notice of Assumption and Assignment), and (b) if

  such Designated Contract was not previously included on any the Initial Notice (or of

  Assumption and Assignment or any prior Supplemental Notice) of Assumption and Assignment,

  (i) the proposed assumption and assignment of the applicable Designated Contract and (ii) the

  ability of a Successful Bidder, including the Stalking Horse Bidder, to provide adequate

  assurance of future performance. All Supplemental Contract Objections must: (a) be in writing;

  (b) state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due (in all cases with appropriate documentation in support thereof); (c) comply



                                                     -17-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                             Appx. 00246
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 253
                                                            Pageof19
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3168



  with the Bankruptcy Rules and the Local Rules; and (d) be filed and served on the Contract

  Notice Parties no later than fourteen (14seven (7) days from the date of service of such

  Supplemental Notice of Assumption and Assignment, which date will be set forth in the

  Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

  Deadline”).

               26. 21.If a Supplemental Designated Contract Counterparty files a Supplemental Contract

  Objection in a manner that is consistent with the requirements set forth above, and the parties

  are unable to consensually resolve the dispute, (a) if the Supplemental Contract Objection

  Deadline is on or before the date of the Sale Hearing, such Supplemental Contract Objection will

  be determined at the Sale Hearing, and (b) if the Supplemental Contract Objection Deadline is

  after the date of the Sale Hearing the Debtors will seek an expedited hearing before the Court (a

  “Supplemental Designated Contract Hearing”) to determine the Cure Costs, if any, and

  approve the assumption of the relevant Designated ContractsSupplemental Contract Objection.

  If there is no such objection Supplemental Contract Objection (or such objection has been

  resolved), then the Debtors may submit an order (a “Supplemental Designated Contract

  Order”) to this Court, including by filing a certification of counsel, fixing the applicable Cure

  Costs and approving the assumption of any Designated Contract the contract listed on a

  Supplemental Notice of Assumption and Assignment.

               C.         Additional Notice of Assumption and Assignment Procedures.

               27. 22.If the counterparty to any Designated Contract Counterparty does not file and

  serve a Contract Objection or Supplemental Contract Objection , as applicable, in a manner that

  is consistent with the requirements set forth above, and absent a subsequent order of the Court in

  connection with such objection establishing alternative Cure Costs, (a) the Cure Costs, if any, set

  forth in the Notice of Assumption and Assignment (or Supplemental Notice of Assumption and
                                                      -18-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                            Appx. 00247
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 254
                                                            Pageof20
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3169



  Assignment) shall be controlling with respect to the applicable Designated Contract,

  notwithstanding anything to the contrary in any Designated Contract or any other document, and

  (b) the Designated Contract Counterparty will be deemed to have consented to the assumption

  and assignment of the Designated Contract and the Cure Costs, if any, and will be forever barred

  from asserting any claim related to such Designated Contract for any default occurring or

  continuing prior to the date of the assumption and assignment of such Designated Contract

  Objection Deadline against the Debtors or the Successful Bidder, or the property of any of them.

               28. 23.The inclusion of a Designated Contract on the Notice of Assumption and

  Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

  Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

  assignment of such Designated Contract; or (b) constitute any admission or agreement of the

  Debtors that such Designated Contract is an executory contract.            Only those Designated

  Contracts that are included on a schedule of assumed and acquired contracts attached to the final

  asset purchase agreement with the Successful Bidder (including amendments or modifications to

  such schedules in accordance with such asset purchase agreement) will be assumed and assigned

  to the Successful Bidder.

  VI.          Sale Hearing.

               29. 24.A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

  to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

  contracts and unexpired leases shall be held at _______ (prevailing Eastern Time) on July

  August [●], 2019, and may be adjourned or rescheduled without further notice other than by

  announcement in open court on the date scheduled for the Sale Hearing or by the filing of a

  notice on the Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court

  approval of the Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing
                                                    -19-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                            Appx. 00248
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 255
                                                            Pageof21
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3170



  shall be an evidentiary hearing on matters relating to the Sale and there will be no further bidding

  at the Sale Hearing. In the event that the Successful Bidder cannot or refuses to consummate the

  Sale after the Sale has been approved by the Court, the Debtors may, in consultation with the

  Committee, in accordance with the Bidding Procedures, designate the Backup Bid to be the new

  Successful Bid and the Backup Bidder to be the new Successful Bidder, and the Debtors , in

  consultation with the Committee, shall be authorized, but not required, to consummate the

  transaction with the Backup Bidder without further order of the Bankruptcy Court.

               30. 25.Any and all objections, if any, to (a) the Sale to the Stalking Horse Bidder and on

  the terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement and (b)

  entry of the Sale Order approving such Sale (a “Sale Objection”) must be filed and served on

  the Objection Recipients (i) Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite

  2300, Wilmington, Delaware 19801, Attn: Mark Minuti (mark.minuti@saul.com), proposed

  counsel to the Debtors, (ii) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New

  Jersey, 07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris Mankovetskiy

  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and (iii) Stevens &

  Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia, Pa. 19406 Attn: Robert

  Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse Bidder by by 4:00 p.m.

  (prevailing Eastern Time) on July 264:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the

  “Sale Objection Deadline”). Any and all objections to the conduct of the Auction and the terms

  of a Sale to a Successful Bidder (other than a Sale to the Stalking Horse Bidder on the terms of

  the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement) (an “Auction

  Objection”) must be raised at or prior to the Sale Hearing (the “Auction Objection Deadline”).

  Any party failing to timely file a Sale Objection or raise an Auction Objection, as applicable, will



                                                      -20-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                               Appx. 00249
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 256
                                                            Pageof22
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3171



  be forever barred from objecting and will be deemed to have consented to the Sale, including the

  transfer of the Debtors’ right, title and interest in, to, and under the assets free and clear of any

  and all liens, claims, interests, and encumbrances in accordance with the definitive agreement for

  the Sale.Interests. For the avoidance of doubt, if the Stalking Horse Bidder is selected as the

  Successful Bidder, but its successful Bid is not the Stalking Horse Bid or an increased bid based

  on an agreement substantially similar to the Stalking Horse Sale Agreement, objections to a Sale

  to the Stalking Horse Bidder, limited to the changed terms (excluding any increase in price) may

  be raised by the Auction Objection Deadline.

 VII.          Miscellaneous.

               31. Notwithstanding anything to the contrary in any asset purchase agreement or

  document relating to the Sale, the purchased assets (including the Residents Program Assets)

  shall not include (i) any cause of action or proceeds of such cause of action under chapter 5 of

  the Bankruptcy Code or applicable state law equivalents; (ii) any commercial or other tort claims

  arising on or before the closing date of the Sale, or any proceeds of such claims, including,

  without limitation, any and all causes of action (a) against present and former directors and

  officers of the Debtors and/or any of their affiliates, (b) against direct and indirect equity holders

  of the Debtors and/or their affiliates, and (c) of the Debtors and/or any of their affiliates against

  any other Debtors; and (iii) any claims or causes of action against the Debtors’ contract

  counterparties (other than claims or causes of action arising under any contract that is assumed

  by the Debtors), or any proceeds of such claims or causes of action. The provisions of this

  paragraphs shall not apply to the Stalking Horse Sale Agreement, as the same may be modified

  other than any modifications to the defined term “Purchased Assets.”

               32. This order and the Bidding Procedures shall be interpreted so as to afford the Debtors,

  in consultation with the Committee, the greatest opportunity to maximize the value of the
                                                      -21-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                                Appx. 00250
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-3
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 257
                                                            Pageof23
                                                                   1120
                                                                     of 23
                                                                         PageID #: 3172



  Residents Program Assets for the benefit of the Debtors’ estates provided, however, the

  provisions of this paragraph shall not apply to any matters affecting the Stalking Horse Bidder

  without the consent of the Stalking Horse Bidder.

               33. 26.The Debtors The Debtors, in consultation with the Committee as applicable, are

  authorized to take all actions necessary to effectuate the relief granted pursuant to this Bidding

  Procedures Order in accordance with the Motion.

               34. 27.This Bidding Procedures Order shall constitute the findings of fact and

  conclusions of law and shall take immediate effect upon execution hereof.

               35. 28.This Bidding Procedures Order shall be binding on the Debtors, including any

  chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

  Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

  the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

               36. 29.Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

  7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

  of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

  This Court shall retain jurisdiction with respect to all matters arising from or related to the

  implementation or interpretation of this Bidding Procedures Order, including, but not limited to,

  any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

  Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




                                                    -22-
  35602324.1 07/10/2019
  35602324.9 07/19/2019
                                                                                            Appx. 00251
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 258
                                                            Page
                                                               of 1
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3173



                                     EXHIBIT D



                       REDLINE – REVISED BIDDING PROCEDURES




  35644909.1 7/19/19                      3
                                                                           Appx. 00252
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 259
                                                            Page
                                                               of 2
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3174



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                              BIDDING PROCEDURES

          On July [●], 2019, the United States Bankruptcy Court for the District of Delaware
  (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
  Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
  Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [●]] (the “Bidding
  Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
  “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors ,
  in consultation with the Official Committee of Unsecured Creditors (the “Committee”) as set
  forth herein, are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the
  resident program assets related to the operation of Hahnemann University Hospital, including:
  (a) National Provider Identifiers (general and psych) and Medicare provider number and
  agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
  and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
  Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
  Sale Agreement”), dated as of July [●], 2019, by and among Center City Healthcare, LLC d/b/a
  Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”), or in
  accordance with the terms of such higher and better offer as determined by the Debtors, in
  consultation with the Committee, to be the Successful Bidder (defined below).




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.



  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                             Appx. 00253
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 260
                                                            Page
                                                               of 3
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3175



  A.           Submissions to the Debtors and the Committee.

          All submissions to the Debtors and the Committee required to be made under these
  Bidding Procedures must be directed to each the following persons unless otherwise provided
  (collectively, the “Notice Parties”):

               a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                          Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

               b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                          Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                          (mark.minuti@saul.com).

               c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                          Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                          Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                          Warznak (cwarznak@ssgca.com).

               d.         Committee’s Counsel. Sills Cummis & Gross P.C., One Riverfront Plaza,
                          Newark, NJ 07102, Attn: Andrew Sherman (asherman@sillscummis.com) and
                          Boris Mankovetskiy (bmankovetskiy@sillscummis.com).

  B.           Potential Bidders.

         The Debtors and their financial advisors have identified, and may in the future , in
  consultation with the Committee, identify, parties they believe potentially may be interested in
  consummating (and potentially may have the financial resources necessary to consummate) a
  competing transaction. To participate in the bidding process or otherwise be considered for any
  purpose under these Bidding Procedures, a person or entity interested in consummating a Sale
  (each, a “Potential Bidder”) , other than the Stalking Horse Bidder, must deliver or have
  previously delivered, if determined to be necessary by the Debtors:

               a.         an executed confidentiality agreement on terms acceptable to the Debtors , in
                          consultation with the Committee (a “Confidentiality Agreement”), to the extent
                          not already executed; and

               b.         the most current audited and latest unaudited financial statements (collectively,
                          the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                          formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                          of the equity holder(s) of the Potential Bidder or such other form of financial
                          disclosure as is acceptable to the Debtors and their advisors, in consultation with
                          the Committee, (ii) a written commitment acceptable to the Debtors and their
                          advisors , in consultation with the Committee, of the equity holder(s) of the
                          Potential Bidder to be responsible for the Potential Bidder’s obligations in
                          connection with the applicable Sale, and (iii) copies of any documents evidencing
                          any financing commitments necessary to consummate the transaction.



                                                          -2-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                   Appx. 00254
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 261
                                                            Page
                                                               of 4
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3176



  C.           Qualified Bidders.

               a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                          Financials of its equity holder(s), as applicable, demonstrate the financial
                          capability to consummate the Sale, as determined in by the Debtors’ sole
                          discretion, in consultation with the Committee; and (ii) whose Bid (as defined
                          below) is a Qualified Bid (as defined below). On or before the date that is one (1)
                          business day after the Bid Deadline (defined below), the Debtors’ advisors will
                          notify each Potential Bidder in writing whether such Potential Bidder is a
                          Qualified Bidder. The Stalking Horse Bidder shall be deemed a Qualified Bidder
                          at all times. MidCap Funding IV Trust (“Midcap”), solely to the extent it seeks
                          to credit bid, shall be deemed a Qualified Bidder at all times; provided that
                          MidCap Funding IV Trust’s right to credit bid shall be subject to the provisions
                          set forth in the Bidding Procedures Order and these Bidding Procedures.

               b.         If any Potential Bidder is determined by the Debtors , in consultation with the
                          Committee, not to be a Qualified Bidder, the Debtors will refund such Qualified
                          Bidder’s Deposit (as defined below) and all accumulated interest thereon on or
                          within three (3) business days after the Bid Deadline.

               c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                          Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                          of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                          Debtors, in consultation with the Committee, a Qualified Bidder may not modify,
                          amend, or withdraw its Qualified Bid, except for proposed amendments to
                          increase the consideration contemplated by, or otherwise improve the terms of,
                          the Qualified Bid, during the period that such Qualified Bid remains binding as
                          specified in these Bidding Procedures; provided , however, that any Qualified Bid
                          may be improved at the Auction as set forth herein. Any improved Qualified Bid
                          must continue to comply with the requirements for Qualified Bids set forth in
                          these Bidding Procedures.

               d.         Any disputes related to these Bidding Procedures, including whether a Bid
                          constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

  D.           Due Diligence.

               a.         Diligence Provided to Potential Bidders.

          Only (a) the Stalking Horse Bidder, and (b) Potential Bidders that have entered into a
  Confidentiality Agreement shall be eligible to receive due diligence information related to the
  Residents Program Assets. No Potential Bidder will be permitted to conduct any due
  diligence without entering into a Confidentiality Agreement. The Debtors will provide to
  each Potential Bidder that has entered into a Confidentiality Agreement reasonable due diligence
  information, as requested by such Potential Bidder in writing, as soon as reasonably practicable
  after such request. For all Potential Bidders other than the Stalking Horse Bidder, the due



                                                          -3-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                   Appx. 00255
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 262
                                                            Page
                                                               of 5
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3177



  diligence period will end on the Bid Deadline and subsequent to the Bid Deadline, the Debtors
  shall have no obligation to furnish any due diligence information.

          The Debtors shall not furnish any confidential information relating to the Residents
  Program Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any
  person, except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
  Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
  applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
  Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
  official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
  The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
  for additional information and due diligence access; provided that the Debtors , in consultation
  with the Committee, may decline to provide such information to Potential Bidders who, at such
  time and in the Debtors’ reasonable business judgment have not established, or who have raised
  doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
  Sale.

          The Debtors also reserve the right to withhold from Potential Bidders any diligence
  materials that the Debtors , in consultation with the Committee, determine are sensitive or
  otherwise not appropriate for disclosure to a Potential Bidder who the Debtors , in consultation
  with the Committee, determine is a competitor of the Debtors or is affiliated with any competitor
  of the Debtors. Neither the Debtors nor their representatives shall be obligated to furnish
  information of any kind whatsoever to any person that is not approved by the Debtors , in
  consultation with the Committee, as a Potential Bidder; provided, however, that, subject to the
  limitations set forth in the immediately preceding paragraph, the Debtors may furnish
  information to Wells Fargo and any committee appointed in the Debtors’ chapter 11
  casesMidCap and the Committee.

         All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
  Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
  (cwarznak@ssgca.com); or by phone to (610) 940-3615.

               b.         Diligence Provided by Potential Bidders.

          Each Potential Bidder shall comply with all reasonable requests for additional
  information and due diligence access requested by the Debtors or their advisors regarding the
  ability of the Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply
  with such reasonable requests for additional information and due diligence access may be a basis
  for the Debtors , in consultation with the Committee, to determine that such Potential Bidder is
  not a Qualified Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

          The Debtors and each of their respective advisors and representatives shall be obligated
  to maintain in confidence any confidential information in accordance with any applicable
  confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
  recipient of confidential information agrees to use, and to instruct their advisors and
  representatives to use, such confidential information only in connection with the evaluation of


                                                       -4-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                          Appx. 00256
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 263
                                                            Page
                                                               of 6
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3178



  Bids (as defined below) during the bidding process or otherwise in connection with the chapter
  11 cases or in accordance with the terms of any applicable confidentiality agreement.

         Notwithstanding the foregoing and the provisions contained in any applicable
  Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
  information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
  applicable bidder; (c) to the professional advisors of any official committee appointed in the
  Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
  confidentiality agreement with respect to a particular bidder or other agreement, law, court or
  other governmental order, or regulation, including, as appropriate, to regulatory agencies.

  E.           Bid Requirements.

          A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted
  in writing and satisfies each of the following requirements (collectively, the “Bid
  Requirements”), as determined by the Debtors , in consultation with the Committee, in their
  reasonable business judgment , shall constitute a “Qualified Bid.” For the avoidance of doubt,
  notwithstanding the following, the Stalking Horse Sale Agreement will be deemed a Qualified
  Bid for all purposes.

               a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                          Residents Program Assets, and must clearly state which assets the Qualified
                          Bidder is agreeing to purchase.

               b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                          (the “Purchase Price”). The Purchase Price must be in cash consideration and
                          must equal or exceed $7,725,000 7,825,000 (i.e., the sum of (i) the Base Purchase
                          Price set forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee)
                          and (iii) a $100,000 incremental amount (a “Minimum Bid”).

               c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to ten (10)
                          percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”). Within three (3) business days after the conclusion of any
                          Auction, the Successful Bidder and Backup Bidder shall submit by wire transfer
                          of immediately available funds, a supplemental cash deposit in an amount that,
                          when added to the amount of the Deposit, is equal to ten (10) percent of the
                          aggregate cash Purchase Price set forth in their respective Successful Bid and
                          Backup Bid. The foregoing notwithstanding, the Stalking Horse Bidder shall not
                          be required to submit any Deposit.

               d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                          respect to Residents, including whether and to what extent Residents will be
                          offered placement with the Potential Bidder and on what terms. Each Bid must
                          further provide a description of the Potential Bidder’s accreditation status with the
                          Accreditation Council on Graduate Medical Education, including a description of

                                                           -5-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                     Appx. 00257
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 264
                                                            Page
                                                               of 7
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3179



                          accredited residency and fellowship programs currently offered by the Potential
                          Bidder and/or expected to be offered in the future.

               e.         Same or Better Terms. Each Bid must be on terms that are not more
                          burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                          as determined by the Debtors, in consultation with the Committee. Each Bid must
                          include duly executed, non-contingent transaction documents necessary to
                          effectuate the Sale and shall include a schedule of executory contracts proposed to
                          be assumed by the Debtors and assigned to the Qualified Bidder (“Assumed
                          Contracts”), and a copy of the Stalking Horse Sale Agreement clearly marked to
                          show all changes requested by the Qualified Bidder, including those related to the
                          respective Purchase Price and assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such bid and a written
                          commitment demonstrating to the satisfaction of the Debtors , in consultation with
                          the Committee, that the Qualified Bidder will be able to close the transaction
                          proposed in its Bid on the terms and conditions set forth therein (the “Qualified
                          Bid Documents”).

               f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on (i) the Potential Bidder obtaining financing, (ii)
                          shareholderapproval of the Potential Bidder’s shareholders, board of directors, or
                          other internal approval, or (iii) the outcome or completion of a due diligence
                          review by the Potential Bidder. Notwithstanding the foregoing, a Bid may be
                          subject to (i) the accuracy at the closing of the Sale of specified representations
                          and warranties, (ii) or the satisfaction at the closing of the Sale of specified
                          conditions, which shall not be more burdensome to the Debtors, as determined in
                          the Debtors’ business judgment , in consultation with the Committee, than those
                          set forth in the Stalking Horse Sale Agreement.

               g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any
                          undisclosed principals, equity holders, or financial backers be associated with any
                          Bid. Each Bid must also include contact information for the specific persons and
                          counsel whom the Debtors and their advisors should contact regarding such Bid.

               h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                          Debtors’ business judgment, as determined in consultation with the Committee,
                          the necessary financial capacity to consummate the proposed transactions
                          required by its Bid and provide adequate assurance of future performance under
                          all contracts proposed to be assumed by such Bid. Each Bid must be
                          accompanied by reasonable evidence of the Qualified Bidder’s ability to operate
                          the business related to the Residents Program Assets and include a packet of
                          information, including financial information, that will be provided to the non-


                                                          -6-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                   Appx. 00258
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 265
                                                            Page
                                                               of 8
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3180



                          Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
                          assurance of future performance.

               i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                          of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                          cash on hand, each Bid must include executed unconditional committed financing
                          from a qualified source documented to the satisfaction of the Debtors, in
                          consultation with the Committee, which demonstrates that the Potential Bidder
                          has received sufficient debt and/or equity funding commitments to satisfy the
                          Potential Bidder’s Purchase Price and other obligations under its Bid. Such
                          funding commitments or other financing must be unconditional and must not be
                          subject to any internal approvals, syndication requirements, diligence, or credit
                          committee approvals, and shall have covenants and conditions acceptable to the
                          Debtors, in consultation with the Committee,.

               j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                          that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                          after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                          after the conclusion of the Sale Hearing (as defined below).

               k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                          Agreement) must disclaim any right to receive a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation. For
                          the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                          Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                          whether as part of the Auction or otherwise, a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation, and
                          by submitting its Bid is agreeing to refrain from and waive any assertion or
                          request for reimbursement on any basis, including under section 503(b) of the
                          Bankruptcy Code.

               l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                          obtained authorization or approval from its board of directors (or a comparable
                          governing body acceptable to the Debtors, in consultation with the Committee)
                          with respect to the submission of its Bid and the consummation of the transactions
                          contemplated in such Bid.

               m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                          representation that the Potential Bidder: (i) has had an opportunity to conduct any
                          and all due diligence regarding the Residents Program Assets prior to submitting
                          the Bid; (ii) has relied solely upon its own independent review, investigation,
                          and/or inspection of any documents and/or the Residents Program Assets in
                          making its Bid; and (iii) did not rely upon any written or oral statements,
                          representations, promises, warranties, or guaranties whatsoever, whether express,
                          implied by operation of law, or otherwise, regarding the Residents Program
                          Assets or the completeness of any information provided in connection therewith
                          or the Auction, except as expressly stated in the Bid.

                                                          -7-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                   Appx. 00259
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34246-4
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 266
                                                            Page
                                                               of 9
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3181



               n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                          agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                          not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                          and third-party approval to consummate the Sale and the time period within which
                          the Potential Bidder expects to receive such regulatory and third-party approvals
                          (and in the case that receipt of any such regulatory or third-party approval is
                          expected to take more than thirty (30) days following execution and delivery of
                          the asset purchase agreement, those actions the Qualified Bidder will take to
                          ensure receipt of such approvals as promptly as possible).

               p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                          of the Bankruptcy Court and waive any right to a jury trial in connection with any
                          disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                          and enforcement of these Bidding Procedures, the Sale documents, and the
                          closing of the Sale, as applicable.

               q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                          so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                          July 26August 5, 2019 (the “Bid Deadline”).

         The Debtors reserve the right , in consultation with the Committee, to work with any
  Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not initially
  deemed to be a Qualified Bid.

  F.           Right to Credit Bid.

          At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
  who has a valid and perfected lien on any assets all of the Debtors’ estates Resident Program
  Assets (a “Secured Creditor”) shall have the right , subject in all respects to the Bankruptcy
  Code and other applicable law (and the rights of the Committee and other parties in interest to
  object or challenge such creditor’s lien thereunder (a “Challenge”)) to credit bid all or a portion
  of the value of such Secured Creditor’s claims within the meaning of section 363(k) of the
  Bankruptcy Code, unless otherwise ordered by the Bankruptcy Court for cause. In the event that
  the Committee or another party in interest Challenges a creditor’s lien, the approval of a
  Successful Bid by such creditor that includes a credit bid shall be contingent upon a final
  determination that such creditor’s lien is valid and perfected. If such creditor’s lien is
  successfully Challenged, or otherwise determined not to be valid and perfected, such creditor
  shall pay the credit bid portion of its Bid in cash as the closing of the Sale.

          In the event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but
  not obligated, to submit overbids and will be entitled in any such overbids to include the full
  amount all or any portion of the Break-Up fee in lieu of cash and for purposes of evaluating the
  overbid equal to cash in the same amount. Notwithstanding the preceding sentence, the inclusion
  in any overbid of the Break-Up Fee shall not be deemed to create a secured claim or constitute an
  offset against any such claim under section 363(k) of the Bankruptcy Code..

                                                          -8-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                  Appx. 00260
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-4
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 267
                                                            Pageof10
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3182



         Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
  Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.
  Any credit bid shall include a cash component sufficient to satisfy in full all costs of sale,
  including the Break-Up Fee.

  G.           Auction.

          If , prior to the Bid Deadline, the Debtors receive a Qualified Bid, other than the Stalking
  Horse Sale Agreement, the Debtors will conduct an Auction to determine the Successful Bidder.
  The By 6:00 p.m. on the date of the Bid Deadline, the Debtors shall notify the Stalking Horse
  Bidder if one or more Qualified Bids are were received and the identity of the bidders making
  any such Qualified Bidsprior to the Bid Deadline. If the Debtors do not receive a Qualified Bid
  (other than the Stalking Horse Sale Agreement) prior to the Bid Deadline, the Debtors will not
  conduct an Auction and shall designate the Stalking Horse Bidder’s Bid as the Successful Bid.

          On the date that is one (1) business day after the Bid Deadline, the Debtors will notify
  each Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the
  Debtors’ sole business judgment , in consultation with the Committee (the “Baseline Bid”), and
  provide copies of the applicable all Qualified Bid Documents supporting the Baseline Bid and
  each other Qualified Bid to each Qualified Bidder. The determination of which Qualified Bid
  constitutes the Baseline Bid and which Qualified Bid constitutes the Successful Bid shall take
  into account any factors the Debtors , in consultation with the Committee, reasonably deem
  relevant to the value of the Qualified Bid to the Debtors’ estates, which and may include, among
  other things: (a) the number, type, and nature of any changes to the applicable Stalking Horse
  Sale Agreement, if any, requested by the Qualified Bidder, including the type and amount of
  Residents Program Assets sought to be acquired and obligations sought to be assumed in the
  Qualified Bid; (b) the amount and nature of the total consideration; (c) the likelihood of the
  Qualified Bidder’s ability to close the applicable Sale and the timing thereof; (d) the net
  economic effect of any changes to the value to be received by the Debtors’ estates from the
  transaction contemplated by the Qualified Bid Documents; and (e) the impact on Residents
  (collectively, the “Bid Assessment Criteria”). Only the Stalking Horse Bidder and other
  Qualified Bidders will be entitled to make any subsequent bids at the Auction. At least one (1)
  business day prior to the Auction, each Qualified Bidder who has timely submitted a Qualified
  Bid must inform the Debtors and the Committee whether it intends to attend the Auction and all
  Qualified Bidders wishing to attend the Auction must have at least one individual representative
  with authority to bind such Qualified Bidder in attendance at the Auction in person.

          The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein &
  Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
  19102 on July 30, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and
  location as designated by the Debtors. The Auction, if necessary, shall be conducted in a timely
  fashion according to the following procedures:

               a.         The Debtors Shall Conduct the Auction.

         The Debtors and their professionals shall direct and preside over the Auction, in
  consultation with the Committee as applicable. At the start of the Auction, the Debtors shall

                                                      -9-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                            Appx. 00261
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-4
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 268
                                                            Pageof11
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3183



  describe the terms of the Baseline Bid. All incremental Bids made thereafter shall be Overbids
  (as defined below) and shall be made and received on an open basis, and all material terms of
  each Overbid shall be fully disclosed to all other Qualified Bidders who submitted Bids. The
  Debtors shall maintain a written transcript of all Bids made and announced at the Auction,
  including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         The Auction will be conducted openly and the Committee and all creditors will be
  permitted to attend. The Qualified Bidders and , including the Stalking Horse Bidder , may
  appear at the Auction in person or through duly authorized representatives.

               b.         Terms of Overbids.

         “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
  Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
  conditions:

                          (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                                for total consideration to the Debtors with a value that exceeds the value
                                of the consideration under the Baseline Bid by an incremental amount that
                                is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                                Additional consideration in excess of the amount set forth in the respective
                                Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                                Secured Creditor, a credit bid of up to the full amount of such secured
                                creditors’ allowed secured claim, subject to section 363(k) of the
                                Bankruptcy Code and any other restrictions set forth hereinin the Bidding
                                Procedures Order or these Bidding Procedures (including the requirement
                                of a cash component sufficient to pay all costs of sale including the Break-
                                Up Fee).

                          (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may , in consultation with the
                                Committee, announce a deadline (as the Debtors may, in their business
                                judgment, extend from time to time, the “Overbid Round Deadline”) by
                                which time any Overbids must be submitted to the Debtors and the
                                Committee.

                          (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee, but shall otherwise comply with the terms of these
                                Bidding Procedures. Any Overbid must comply with the conditions for a
                                Qualified Bid.

                          (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors , in consultation with the
                                Committee, have identified (i)in the initial applicable Overbid round,
                                                        -10-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                  Appx. 00262
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-4
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 269
                                                            Pageof12
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3184



                                identified an Overbid as being higher or otherwise better than the Baseline
                                Bid for the Residents Program Assets, or (ii) in subsequent rounds,
                                identified an Overbid as being higher or otherwise better than the Overbid
                                previously designated by the Debtors as the prevailing highest or
                                otherwise best Bid for the Residents Program Assets (the “Prevailing
                                Highest Bid”). The Debtors shall describe to all Qualified Bidders the
                                material terms of any new Overbid designated by the Debtors , in
                                consultation with the Committee, as the Prevailing Highest Bid as well as
                                the value attributable by the Debtors , in consultation with the Committee,
                                to such Prevailing Highest Bid.

               c.         Consideration of Overbids.

           The Debtors reserve the right, in their reasonable business judgment , and in consultation
  with the Committee, to adjourn the Auction one or more times to, among other things:
  (i) facilitate discussions among the Debtors , the Committee, and any Qualified Bidders;
  (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) provide Qualified Bidders
  the opportunity to provide the Debtors and the Committee with such additional evidence as the
  Debtors, in their reasonable business judgment, in consultation with the Committee, may require,
  including that the Qualified Bidder has sufficient internal resources or has received sufficient
  non-contingent debt and/or equity funding commitments to consummate the proposed transaction
  at the prevailing Overbid amount; and (iv) provide the Debtors with an opportunity to consider ,
  in consultation with the Committee, how to value each Overbid.

               d.         Closing the Auction.

                          (a)   The Auction shall continue until there is only one Bid that the Debtors
                                determine, in their reasonable business judgment, and in consultation with
                                the Committee, to be the highest or otherwise best Bid in accordance tih
                                the Bid Assessment Criteria. Such Bid shall be declared the “Successful
                                Bid,” and such Qualified Bidder the “Successful Bidder,” at which point
                                the Auction will be closed. The Debtors shall notify the Qualified Bidders
                                of the Successful Bid within one business day following such selection.
                                The Auction shall not close unless and until all Qualified Bidders have
                                been given a reasonable opportunity to submit an Overbid at the Auction
                                to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                the Successful Bid.

                          (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely and shall under no circumstances constitute a Qualified Bid;
                                provided, however, that the Debtors, subject to approval by the
                                Bankruptcy Court, may determine to accept such Bid if such Bid may
                                otherwise be deemed the Successful Bid.



                                                        -11-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                 Appx. 00263
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-4
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 270
                                                            Pageof13
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3185



                          (c)    As soon as reasonably practicable after closing the Auction, the Debtors
                                 shall cause the Qualified Bid Documents for the Successful Bid and
                                 Backup Bid to be filed with the Bankruptcy Court.




               e.         No Collusion; Good-Faith Offer.

           Each Qualified Bidder participating at the Auction will be required to confirm on the
  record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
  (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
  Successful Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to
  the Debtors , the Committee, and the United States Trustee any discussions regarding
  employment of or offers to retain or employ any officer or insider of the Debtors.

  H.           Backup Bidder.

               a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                          Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                          second-best Bid at the Auction, as determined by the Debtors in the exercise of
                          their reasonable business judgment , in consultation with the Committee (the
                          “Backup Bid”), shall be required to serve as a backup bidder (the “Backup
                          Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
                          Backup Bidder if so designated by the Debtors. The Stalking Horse Bidder shall
                          serve as a Backup Bidder only if (X) the Bid set forth in the Stalking Horse
                          Agreement is not determined to be the Baseline Bid (as defined herein), and (Y)
                          the Stalking Horse Bidder elects, in its sole discretion, to offer a higher and better
                          bid at the Auction. The Stalking Horse Bidder’s Bid described in the Stalking
                          Horse Agreement shall not be a Backup Bid absent the express consent of the
                          Stalking Horse Bidder.

               b.         The identity of the Backup Bidder and the amount and material terms of the
                          Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                          the same time the Debtors announce the identity of the Successful Bidder. The
                          Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                          one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                          until the closing of the Sale with the Successful Bidder. The foregoing
                          notwithstanding, if the Stalking Horse Bidder serves as the Backup Bidder, its
                          Backup Bid shall expire on the earlier of closing on an Alternative Transaction
                          (defined below) or September 6, 2019. The Backup Bidder’s Deposit shall be
                          held in escrow until the closing of the transaction with the Successful Bidder and
                          shall thereafter be returned within five (5) business days.

               c.         If a Successful Bidder fails to consummate the approved transactions
                          contemplated by its Successful Bid, the Debtors , in consultation with the
                          Committee, may select the applicable Backup Bidder as the Successful Bidder,
                                                          -12-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                      Appx. 00264
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-4
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 271
                                                            Pageof14
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3186



                          and such Backup Bidder shall be deemed a Successful Bidder for all purposes.
                          The Debtors will be authorized, but not required, to consummate all transactions
                          contemplated by the Backup Bid without further order of the Bankruptcy Court or
                          notice to any party. In such case, the defaulting Successful Bidder’s Deposit shall
                          be forfeited to the Debtors. The Debtors specifically reserve the right to seek all
                          available remedies against the defaulting Successful Bidder, including with
                          respect to specific performance.

  I.           Reservation of Rights.

          Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
  Horse Sale Agreement, the Debtors reserve their rights , in consultation with the Committee, to
  modify these Bidding Procedures in their reasonable business judgment in any manner that will
  best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
  customary terms and conditions on the sale of the Residents Program Assets, including, without
  limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
  Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
  (c) adding procedural rules that are reasonably necessary or advisable under the circumstances
  for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

  J.           Sale Hearing.

         A hearing to consider approval of the Sale of the Residents Program Assets to the
  Successful Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale
  Hearing”) is currently scheduled to take place on or before 10:00 a.m. (prevailing Eastern Time)
  on July August [●], 2019, before the Honorable Kevin Gross, at the United States Bankruptcy
  Court, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

         The Sale Hearing may be continued to a later date by the Debtors , in consultation
  with the Committee, by sending notice prior to, or making an announcement at, the Sale
  Hearing. No further notice of any such continuance will be required to be provided to any
  party (including the Stalking Horse Bidder). The foregoing notwithstanding, if the Sale
  Hearing is continued without the consent of the Stalking Horse, the Stalking Horse may
  terminate the Stalking Horse Agreement.

         At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court
  for approval.

  K.           Break-Up Fee.

         To provide an incentive and to compensate the Stalking Horse Bidder for performing the
  substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
  Sale Agreement with the knowledge and risk that arises from participating in the sale and
  subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
  conditions and in the amount set forth in the Bidding Procedures Order, a break-up fee in the
  amount of $225,000 (the “Breakup Fee”).



                                                         -13-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                                   Appx. 00265
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34246-4
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 272
                                                            Pageof15
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3187



          The Debtors have agreed that their obligations to pay the Break-Up fee, to the extent
  owed by the Debtors, will (a) shall be an allowed administrative expense claim under sections
  section 503(b) and 507 of the Bankruptcy Code and a direct cost of any such Sale; (b) shall be
  payable at closing on of a Sale to a purchaser other than the Stalking Horse Bidder (an
  “Alternative Transaction”)without further order of the Court; and (c) shall be payable solely
  from the proceeds of such Alternative Transaction. No Interests shall attach to the proceeds of
  any such Alternative Transaction equal to the amounts owed to the Stalking Horse Bidder on
  account of the Break-Up Fee.

  L.           Return of Deposit.

          The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
  transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
  interest-bearing escrow accounts on terms acceptable to the Debtors in their sole discretion , in
  consultation with the Committee, and shall be returned (other than with respect to the Successful
  Bidder and the Backup Bidder) on or within five (5) business days after the Auction. The
  Stalking Horse Bidder shall not be required to provide a Deposit.

         If the Successful Bidder fails to consummate the Sale because of a breach by the
  Successful Bidder, the Debtors will not have any obligation to return the Deposit deposited by
  the Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition
  to any and all rights, remedies, or causes of action that may be available to the Debtors, and the
  Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
  additional hearing or order of the Bankruptcy Court.

  M.           Fiduciary Out.

          Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
  any action, or to refrain from taking any action, with respect to these Bidding Procedures, prior
  to the extent commencement of the Auction if the Debtors’ board of managers determines, or
  based on the advice of counsel, that taking such action, or refraining from taking such action, as
  applicablethe case may be, is required to comply with applicable law or its the board’s fiduciary
  obligations under applicable lawthereunder; provided that in the event of any such action, all
  rights and remedies , in the event the Debtors’ board of managers determines to take any action,
  or refrain from taking any action, pursuant to this paragraph, without the consent of the Stalking
  Horse Bidder in these Bidding Procedures or the Stalking Horse Sale Agreement shall be
  preserved., the Stalking Horse Bidder may, but shall not be required to, terminate the Stalking
  Horse Agreement if taking such action or refraining from taking such action, as the case may be,
  would otherwise be grounds for termination under the Stalking Horse Agreement, it being
  understood that any material modification to the Bid Procedures without the consent of the
  Stalking Horse would be a breach of the Stalking Horse Agreement pursuant to which the
  Stalking Horse would have the right to terminate the Stalking Horse Agreement.




                                                -14-
  35612177.1 07/11/2019
  35612177.6 07/19/2019
                                                                                          Appx. 00266
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 273 of 1120 PageID #: 3188




                                    TAB 4
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            274 of11120
                                                                    of 22PageID #: 3189



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                               Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                               Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                               Jointly Administered
                                  )
                    Debtors.      )                               Re: Docket No. 142
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including

  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35602324.10 07/19/2019
                                                                                                              Appx. 00267
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            275 of21120
                                                                    of 22PageID #: 3190



  (c) approving the form and manner of notice with respect to certain procedures, protections,

  schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

  selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

  Bidder”) 3, the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

  asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

  Agreement”), as filed with the Court [D.I. 246], among Debtor Center City Healthcare, LLC

  d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

  (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

  relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

  “Sale Order”), a proposed form of which is attached as Exhibit E to the Stalking Horse Sale

  Agreement: (x) authorizing the sale of the Residents Program Assets free and clear of Interests as

  defined in footnote 4, below (the “Interests”)4, with any such Interests to attach to the proceeds

  thereof with the same validity, extent and priority (under the Bankruptcy Code) as such Interests

  existed immediately prior to the consummation of the Sale; (y) authorizing the assumption and

  assignment of certain executory contracts; and (z) granting related relief, all as more fully

  described in the Motion; and the Court having found that it has jurisdiction over this matter

  3
               The Court has been advised that Reading Hospital, a subsidiary of Tower Health, will actually serve as the
               Stalking Horse Bidder and, as a result, all references herein to the Stalking Horse Bidder shall be deemed to
               include Reading Hospital.
  4
               Interests shall include: (i) mortgages, security interests, conditional sale or other title retention agreements,
               pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as that term is defined in
               the Bankruptcy Code), (ii) rights or options to effect any forfeiture, modification, repurchase, or
               termination of the Seller’s or purchaser’s interest in the Assigned Contracts and/or Residents Program
               Assets, regardless whether such are “claims” as that term is defined in the Bankruptcy Code, (iii) claims of
               the Pension Benefit Guaranty Corporation or any plan participant or beneficiary, (iv) tax claims (including
               taxes as to which applicable returns have not yet been filed, whether or not overdue), and (v) restrictions,
               rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any restriction
               on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership, regardless
               whether such are “claims” as that term is defined in the Bankruptcy Code, and with respect to the rights
               described in this sub-clause (v) only as they relate to the Resident Program Assets that are the subject of the
               Stalking Horse Bidder’s Stalking Horse Sale Agreement.



                                                                -2-
  35602324.10 07/19/2019
                                                                                                                    Appx. 00268
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            276 of31120
                                                                    of 22PageID #: 3191



  pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a core proceeding

  pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and

  the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

  having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

  their creditors, and other parties in interest; and the Court having found that the Debtors provided

  appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

  circumstances; and the Court having reviewed the Motion and having heard the statements in

  support of the relief requested therein at a hearing, if any, before the Court; and the Court having

  determined that the legal and factual bases set forth in the Motion and at the hearing establish

  just cause for the relief granted herein; and upon all of the proceedings had before the Court; and

  after due deliberation and sufficient cause appearing therefor, THE COURT HEREBY FINDS

  THAT:

               A.          The findings of fact and conclusions of law herein constitute the Court’s findings

  of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

  pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

  they are adopted as such. To the extent any conclusions of law are findings of fact, they are

  adopted as such.

               B.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409.

               C.          The statutory bases for the relief requested in the Motion are sections 105, 363,

  365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

  9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United



                                                           -3-
  35602324.10 07/19/2019
                                                                                                   Appx. 00269
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            277 of41120
                                                                    of 22PageID #: 3192



  States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual

  bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

  Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

  creditors, and all other parties in interest.

               D.          Notice of the Motion, as relates to the Bidding Procedures Hearing and the

  proposed entry of this Bidding Procedures Order, was adequate and sufficient under the

  circumstances of these Chapter 11 Cases, and such notice complied with all applicable

  requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Notice of the

  Motion as relates to the Bidding Procedures Hearing and the proposed entry of this Bidding

  Procedures Order has been given to: (a) all entities known to have expressed an interest in a

  transaction with respect to some or all of the Debtors’ Residents Program Assets during the past

  six (6) months; (b) all entities known to have asserted any Interest in or upon any of the Debtors’

  Residents Program Assets; (c) all federal, state, and local regulatory or taxing authorities or

  recording offices which have a reasonably known interest in the relief requested by this Motion;

  (d) known counterparties to any unexpired leases or executory contracts related to the Residents

  Program Assets that could potentially be assumed and assigned to the Successful Bidder;

  (e) counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel University College

  of Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the United States

  Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Health; (m) the City

  of Philadelphia; (n) the CMS; (o) the ACGME; and (p) any party that has requested notice

  pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Accordingly, no further




                                                       -4-
  35602324.10 07/19/2019
                                                                                            Appx. 00270
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            278 of51120
                                                                    of 22PageID #: 3193



  notice of the Motion as relates to the Bidding Procedures Hearing and the proposed entry of this

  Bidding Procedures Order is necessary or required.

               E.          The Debtors have demonstrated a compelling and sound business justification for

  the Court to grant the relief requested in the Motion as relates to the entry of this Bidding

  Procedures Order, including, without limitation:              (a) approval of the Bidding Procedures;

  (b) approval of the selection of the Stalking Horse Bidder and approval of the Break-Up Fee to

  be paid to the Stalking Horse Bidder under the circumstances described in the Motion;

  (c) approval of the Assumption and Assignment Procedures; (d) approval of the form and

  manner of notice of all procedures, protections, schedules, and agreements described in the

  Motion and attached thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related

  relief as set forth herein. Such compelling and sound business justification, which was set forth

  in the Motion and on the record at the hearing for such Motion, are incorporated herein by

  reference and, among other things, form the basis for the findings of fact and conclusions of law

  set forth herein.

               F.          Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

  in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

  exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

  Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

  realize their optimal value, while at the same time minimizing the negative impact of the closure

  of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

  affiliation partner, Drexel University.

               G.          The Bidding Procedures, in the form attached hereto as Schedule 1 and

  incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,



                                                         -5-
  35602324.10 07/19/2019
                                                                                                 Appx. 00271
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            279 of61120
                                                                    of 22PageID #: 3194



  reasonable, and appropriate and represent the best method for maximizing the value of the

  Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

  cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)

  and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

  (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

  Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

  of the Sale and comparable transactions, the commitments that have been made, and the efforts

  that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

  is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

  pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

               H.          The Debtors have demonstrated a reasonable business justification for the

  payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale

  Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

  express condition of, the willingness of the Stalking Horse Bidder to submit bids through

  execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

  which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

  Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

  Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

  such offer is subject to higher or otherwise better offers as contemplated in the Bidding

  Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

  creditors by increasing the likelihood that the best possible purchase price for the Residents

  Program Assets will be realized and that Residents will be protected.




                                                       -6-
  35602324.10 07/19/2019
                                                                                           Appx. 00272
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            280 of71120
                                                                    of 22PageID #: 3195



               I.          The Assumption and Assignment Notice is appropriate and reasonably calculated

  to provide all interested parties with timely and proper notice of the potential assumption and

  assignment of the applicable Designated Contracts in connection with the sale of the Residents

  Program Assets and the related Cure Costs, and no other or further notice shall be required. The

  Motion and the Assumption and Assignment Notice are reasonably calculated to provide

  counterparties to any Designated Contracts with proper notice of the intended assumption and

  assignment of their Designated Contracts, the procedures in connection therewith, and any cure

  amounts relating thereto.

               J.          The Auction and Sale Notice attached hereto as Schedule 5 is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of the sale of

  the Residents Program Assets, including, without limitation: (a) the date, time, and place of the

  Auction (if one is held); (b) the Bidding Procedures; (c) the deadline for filing objections to the

  Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

  (d) identification of the assets to be sold; (e) instructions for promptly obtaining copies of the

  Stalking Horse Sale Agreement; (f) a description of the Sale as being free and clear of all

  Interests, with all Interests attaching with the same validity and priority to the Sale proceeds; and

  (g) notice of the proposed assumption and assignment of Designated Contracts to the Stalking

  Horse Bidder pursuant to the Stalking Horse Sale Agreement (or to another Successful Bidder

  arising from the Auction, if any), and no other or further notice of the Sale shall be required.

               K.          All current and former patients of Debtor Center City Healthcare, LLC (“Center

  City”) who have, as of the date of this order, asserted claims against Center City, including but

  not limited to claims formally asserted by the filing of suit or a proof of claim in these

  Bankruptcy Cases and claims informally asserted by letter or by a request for medical records



                                                         -7-
  35602324.10 07/19/2019
                                                                                                Appx. 00273
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            281 of81120
                                                                    of 22PageID #: 3196



  from a lawyer or otherwise (the “Known Patient Creditors”) shall be treated as known creditors

  of the Debtors for purposes of notice requirements related to the Sale.

               L.          All current and former patients of Center City who, as of the date of this order, are

  not Known Patient Creditors (including current and former patients who are not, as of the date of

  this order, aware that they have or may have claims against the Debtors including such patients

  as to whom personal injury has not manifested as of the date of this order) (the “Unknown

  Patient Creditors”) shall be treated as unknown creditors of the Debtors for purposes of the

  notice requirements related to the Sale.

               M.          The Debtors’ marketing process has been reasonably calculated to maximize

  value for the benefit of all stakeholders.

  IT IS HEREBY ORDERED THAT:

               1.          The Motion is granted as provided herein.5

               2.          All objections to the relief requested in the Motion that have not been withdrawn,

  waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

  with the Court, are overruled.

  I.           Timeline for the Sale

               3.          The Debtors are authorized to perform any obligations of the Debtors set forth in

  the Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

  entry of the Sale Order. The Debtors, in consultation with the Official Committee of Unsecured

  Creditors (the “Committee”), as indicated herein and in the Bidding Procedures, are authorized

  to proceed with the Sale in accordance with the Bidding Procedures and are authorized to take



  5
               Notwithstanding anything to the contrary herein, or in the Bidding Procedures, the acceptance of a Bid and
               Sale Agreement by the Debtors and the consummation of a Sale are subject to entry of the Sale Order.



                                                              -8-
  35602324.10 07/19/2019
                                                                                                              Appx. 00274
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249
                                      Filed Filed
                                            11/05/19
                                                  07/19/19
                                                       Page Page
                                                            282 of91120
                                                                    of 22PageID #: 3197



  any and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

  accordance with the following timeline:

                               Milestone                                     Proposed Date

   Deadline to Object to Approval of the Sale to the               4:00 p.m. (prevailing Eastern Time)
   Stalking Horse Bidder on the terms of the                               on August 5, 2019
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement
   Bid Deadline                                                    4:00 p.m. (prevailing Eastern Time)
                                                                           on August 5, 2019
   Auction (if necessary)                                         10:00 a.m. (prevailing Eastern Time)
                                                                           on August 7, 2019
   Sale Hearing                                                  August 9, 2019 at 11:00 a.m. (prevailing
                                                                             Eastern Time)
   Deadline to Object to conduct of the Auction and                (may be raised at the Sale Hearing)
   Sale to a Successful Bidder (Other than a Sale to
   the Stalking Horse Bidder on the terms of the
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement)

               4.          For the avoidance of doubt, the Debtors, in consultation with the Committee,

  reserve the right, and are authorized to, modify the above timeline and the Bidding Procedures in

  accordance with the provisions of the Bidding Procedures, subject to the terms of the Stalking

  Horse Sale Agreement.

  II.          The Bidding Procedures

               5.          The Bidding Procedures, substantially in the form attached hereto as Schedule 1,

  are approved in their entirety. The Debtors are authorized to take any and all actions reasonably

  necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

  Stalking Horse Sale Agreement. The failure to specifically include or reference a particular

  provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or




                                                          -9-
  35602324.10 07/19/2019
                                                                                                  Appx. 00275
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           283 of101120
                                                                    of 22PageID #: 3198



  impair the effectiveness of such provision, it being the intent of the Court that the Bidding

  Procedures be authorized and approved in their entirety.

               6.          The process and requirements associated with submitting a Qualified Bid are

  approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

  the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

  Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on August 5, 2019.

  Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

  (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

  set forth herein.

               7.          The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

  In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

  Horse Bidder to be the Successful Bidder.

               8.          The Debtors are authorized to conduct the Auction in accordance with the

  Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

  Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on August 7, 2019 at the

  offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

  location as the Debtors may hereafter designate on proper notice).                 The Auction will be

  conducted openly and all creditors and the Committee will be permitted to attend.

               9.          Any creditor with a valid and perfected lien on all of the Residents Program

  Assets (each, a “Secured Creditor”) shall have the right, subject in all respects to the

  Bankruptcy Code and other applicable law (and the rights of the Committee and other parties in



                                                         -10-
  35602324.10 07/19/2019
                                                                                                 Appx. 00276
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           284 of111120
                                                                    of 22PageID #: 3199



  interest to object to or challenge such creditor’s lien thereunder (a “Challenge”)), to credit bid all

  or any portion of such Secured Creditor’s allowed secured claims to purchase the Residents

  Program Assets to the extent that such secured claims are valid and undisputed pursuant to

  Bankruptcy Code section 363(k) or other applicable law, unless otherwise ordered by the

  Bankruptcy Court for cause. The foregoing notwithstanding, any credit bid shall include a cash

  component sufficient to satisfy in full all costs of sale, including the Break-Up Fee. In the event

  that the Committee, or another party in interest Challenges a creditor’s lien, the approval of a

  Successful Bid by such creditor that includes a credit bid shall be contingent upon a final

  determination that such creditor’s lien is valid and perfected. In the event that such a creditor’s

  lien is successfully Challenged, or otherwise determined not to be valid and perfected, such

  creditor shall pay the credit bid portion of its Bid in cash at the closing of the Sale.

               10.         Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will

  be entitled, but not obligated, to submit overbids and will be entitled in any such overbids to

  include all or any portion of the Break-Up Fee in lieu of cash and have the Break-Up Fee be

  treated as equal to cash in the same amount for the purposes of evaluating the overbid.

  III.         Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

               11.         The Debtors are authorized to enter into the Stalking Horse Sale Agreement,

  subject to higher or otherwise better offers at the Auction. The Break-Up Fee described in the

  Bidding Procedures is approved. The Debtors are authorized to pay any and all amounts owing

  to the Stalking Horse Bidder on account of the Break-Up Fee upon the Debtors’ closing of the

  Sale with a purchaser other than the Stalking Horse Bidder (an “Alternative Transaction”). If

  triggered, the Break-Up Fee: (a) shall be an allowed administrative expense claim under section

  503(b) and 507 of the Bankruptcy Code and a direct cost of any such Sale; and (b) shall be

  payable in at closing on the Alternative Transaction without further order of this Court; and

                                                          -11-
  35602324.10 07/19/2019
                                                                                                   Appx. 00277
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           285 of121120
                                                                    of 22PageID #: 3200



  (c) shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall

  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the

  Stalking Horse Bidder on account of the Break-Up Fee.

  IV.          Notice Procedures

               12.         The Auction and Sale Notice is approved.

               A.          Notice of Sale, Auction, and Sale Hearing.

               13.         Within two (2) business days after the entry of this Bidding Procedures Order, or

  as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall serve the

  Auction and Sale Notice by first-class mail, electronic mail or, for those parties who have

  consented to receive notice by the Electronic Case Files (“ECF”) system, by ECF, upon (a) the

  Notice Parties, (b) all Residents, and (c) all known creditors of Center City, including any

  Known Patient Creditors. In addition, on or before the Mailing Date, the Debtors shall serve the

  Notice to Residents and Fellows Regarding Proposed Sale of Residency Program Assets (the

  “Residents’ Notice”), in substantially the form attached hereto as Schedule 2, on all Residents

  by first class mail or electronic mail.

               14.         Service of the Auction and Sale Notice and the Residents’ Notice as described in

  paragraph 13 above shall be sufficient and proper notice of the and satisfies all due process

  requirements.

               15.         Within ten (10) days of the date of this Bidding Procedures Order, the Debtors

  shall cause the notice (the “Publication Notice”) substantially in the form attached hereto as

  Schedule 3 to be published once in the National Edition of USA Today and once in the

  Philadelphia Inquirer. The Publication Notice shall be sufficient and proper notice of the Sale to

  all creditors whose identities are unknown to the Debtors, including all of the Unknown Patient

  Creditors.

                                                          -12-
  35602324.10 07/19/2019
                                                                                                  Appx. 00278
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           286 of131120
                                                                    of 22PageID #: 3201



               B.          Notice of Successful Bidder.

               16.         As soon as reasonably practicable after the Bid Deadline, if no Qualified Bid

  other than the Stalking Horse Sale Agreement is received by the Bid Deadline, or conclusion of

  the Auction, if a Qualified Bid other than the Stalking Horse Sale Agreement is received by the

  Bid Deadline, the Debtors shall file on the docket, but not serve, a notice which shall identify the

  Successful Bidder.

  V.           Assumption and Assignment Procedures

               17.         The Assumption and Assignment Procedures, which are set forth below,

  regarding the assumption and assignment of the executory contracts proposed to be assumed by

  the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking

  Horse Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section

  365(f) of the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are

  hereby approved to the extent set forth herein.

               A.          Notice of Assumption and Assignment.

               18.         The Debtors previously filed with the Court, [D.I. 246], a list (the “Initial

  Designated Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may

  be assumed and assigned in connection with the Sale (the “Initial Designated Contracts”),

  including the name of each non-Debtor counterparty to such Designated Contract (the “Initial

  Designated Contract Counterparty”); and (b) the proposed amount necessary, if any, to cure

  all monetary defaults, if any, under the Initial Designated Contract (the “Cure Costs”).

               19.         On the Mailing Date, the Debtors shall serve the Notice of Proposed Assumption

  and Assignment of Executory Contracts attached hereto as Schedule 4 (the “Initial Notice of

  Assumption and Assignment”) on all Initial Designated Contract Counterparties by first-class




                                                          -13-
  35602324.10 07/19/2019
                                                                                                Appx. 00279
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           287 of141120
                                                                    of 22PageID #: 3202



  mail, email or, for those parties who have consented to receive notice by the Electronic Case

  Files (“ECF”) system, by ECF.

               20.         Any Initial Designated Contract Counterparty may file an objection (a “Contract

  Objection”) to the proposed assumption and assignment of the applicable Initial Designated

  Contract, the proposed Cure Costs, if any, and the ability of the Stalking Horse Bidder to provide

  adequate assurance of future performance. All Contract Objections must: (a) be in writing;

  (b) state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due, including each and every asserted default in the applicable contract or lease (in

  all cases with appropriate documentation in support thereof); (c) comply with the Bankruptcy

  Rules and the Local Rules; and (d) be filed and served on (i) Saul Ewing Arnstein & Lehr LLP,

  1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti

  (mark.minuti@saul.com) and Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,

  Pennsylvania, 19102, Attn: Jeffrey C. Hampton (jeffrey.hampton@saul.com), proposed counsel

  to the Debtors, (ii) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey,

  07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris Mankovetskiy

  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and (iii) Stevens &

  Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn:

  Robert Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse Bidder (the “Contract

  Notice Parties”) by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Initial

  Designated Contract Objection Deadline”). Objections to the ability of a Successful Bidder

  other than the Stalking Horse Bidder to provide adequate assurance of future performance shall

  be raised at or prior to the Sale Hearing.




                                                         -14-
  35602324.10 07/19/2019
                                                                                                 Appx. 00280
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           288 of151120
                                                                    of 22PageID #: 3203



               21.         If an Initial Designated Contract Counterparty files a Contract Objection in a

  manner that is consistent with the requirements set forth above, and the parties are unable to

  consensually resolve the dispute prior to the Sale Hearing, such Contract Objection will be

  determined at the Sale Hearing.

               B.          Modification of Initial Designated Contracts List and Supplemental Notice of
                           Assumption and Assignment.

               22.         Prior to the selection of a Successful Bidder, the Debtors may not modify the

  Initial Designated Contracts List without the consent of the Stalking Horse Bidder. Subsequent to

  the selection of a Successful Bidder, the Debtors may not modify the Initial Designated

  Contracts List without the consent of the Successful Bidder (who may be the Stalking Horse

  Bidder).

               23.         Until the opening of business on the date of the Auction, if another Qualified Bid

  is received by the Bid Deadline, or the conclusion of the Sale Hearing, if another Qualified Bid is

  not received by the Bid Deadline, at the request of the Stalking Horse Bidder, the Debtors will

  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated

  Cure Costs. Following the conclusion of the Auction, if an Auction occurs, and prior to the

  conclusion of the Sale Hearing, at the request of the Successful Bidder (who may be the Stalking

  Horse Bidder), the Debtors will modify the Initial Designated Contracts List to add or delete

  contracts and/or to change stated Cure Costs, provided, however, that such deletion of any

  contracts shall not result in any reduction in the Purchase Price (as defined in the Stalking Horse

  Sale Agreement”), and any contracts added after the Auction will not be considered in

  connection with the right of termination in Article 9.1(c) of the Stalking Horse Sale Agreement.

  For the avoidance of doubt, the Initial Designated Contracts List may be modified more than




                                                          -15-
  35602324.10 07/19/2019
                                                                                                   Appx. 00281
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           289 of161120
                                                                    of 22PageID #: 3204



  once. The contracts listed on the Initial Designated Contracts List, as modified from time to time,

  are hereafter referred to as the “Designated Contracts”).

               24.         In the event that the Initial Designated Contracts List is modified, the Debtors will

  promptly serve a supplemental notice of assumption and assignment (a “Supplemental Notice of

  Assumption and Assignment”) on the affected counterparty in the same manner as the Initial

  Notice of Assumption and Assignment was served. Each Supplemental Notice of Assumption

  and Assignment will include the same information with respect to listed contracts as was

  included in the Notice of Assumption and Assignment.

               25.         Any counterparty to an executory contract listed on a Supplemental Notice of

  Assumption and Assignment (each a “Supplemental Designated Contract Counterparty”)

  may file an objection with respect to the applicable Designated Contract (a “Supplemental

  Contract Objection”) to (a) Cure Costs (but only to the extent reduced as to contracts included

  on the Initial Notice of Assumption and Assignment or any prior Supplemental Notice of

  Assumption and Assignment), and (b) if such Designated Contract was not included on the

  Initial Notice of Assumption and Assignment or any prior Supplemental Notice of Assumption

  and Assignment, (i) the proposed assumption and assignment of the applicable Designated

  Contract and (ii) the ability of a Successful Bidder, including the Stalking Horse Bidder, to

  provide adequate assurance of future performance. All Supplemental Contract Objections must:

  (a) be in writing; (b) state with specificity the basis for the objection as well as any Cure Costs

  that the objector asserts to be due (in all cases with appropriate documentation in support

  thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and served

  on the Contract Notice Parties no later than seven (7) days from the date of service of such

  Supplemental Notice of Assumption and Assignment, which date will be set forth in the



                                                           -16-
  35602324.10 07/19/2019
                                                                                                      Appx. 00282
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           290 of171120
                                                                    of 22PageID #: 3205



  Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

  Deadline”).

               26.         If a Supplemental Designated Contract Counterparty files a Supplemental

  Contract Objection in a manner that is consistent with the requirements set forth above and the

  parties are unable to consensually resolve the dispute, (a) if the Supplemental Contract Objection

  Deadline is on or before the date of the Sale Hearing, such Supplemental Contract Objection will

  be determined at the Sale Hearing, and (b) if the Supplemental Contract Objection Deadline is

  after the date of the Sale Hearing the Debtors will seek an expedited hearing before the Court to

  determine the Supplemental Contract Objection. If there is no such Supplemental Contract

  Objection (or such objection has been resolved), then the Debtors may submit an order to this

  Court, including by filing a certification of counsel, fixing the applicable Cure Costs and

  approving the assumption of the contract listed on a Supplemental Notice of Assumption and

  Assignment.

               C.          Additional Notice of Assumption and Assignment Procedures.

               27.         If the counterparty to any Designated Contract does not file and serve a Contract

  Objection or Supplemental Contract Objection, as applicable, in a manner that is consistent with

  the requirements set forth above, (a) the Cure Costs, if any, set forth in the Notice of Assumption

  and Assignment (or Supplemental Notice of Assumption and Assignment) shall be controlling

  with respect to the applicable Designated Contract, notwithstanding anything to the contrary in

  any Designated Contract or any other document, and (b) the Designated Contract Counterparty

  will be deemed to have consented to the assumption and assignment of the Designated Contract

  and the Cure Costs, if any, and will be forever barred from asserting any claim related to such

  Designated Contract for any default occurring or continuing prior to the date of the assumption



                                                          -17-
  35602324.10 07/19/2019
                                                                                                  Appx. 00283
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           291 of181120
                                                                    of 22PageID #: 3206



  and assignment of such Designated Contract against the Debtors or the Successful Bidder, or the

  property of any of them.

               28.         The inclusion of a Designated Contract on the Notice of Assumption and

  Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

  Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

  assignment of such Designated Contract; or (b) constitute any admission or agreement of the

  Debtors that such Designated Contract is an executory contract.                 Only those Designated

  Contracts that are included on a schedule of assumed and acquired contracts attached to the final

  asset purchase agreement with the Successful Bidder (including amendments or modifications to

  such schedules in accordance with such asset purchase agreement) will be assumed and assigned

  to the Successful Bidder.

  VI.          Sale Hearing.

               29.         A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

  to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

  contracts and unexpired leases shall be held at 11:00 a.m. (prevailing Eastern Time) on

  August 9, 2019, and may be adjourned or rescheduled without further notice other than by

  announcement in open court on the date scheduled for the Sale Hearing or by the filing of a

  notice on the Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court

  approval of the Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing

  shall be an evidentiary hearing on matters relating to the Sale. In the event that the Successful

  Bidder cannot or refuses to consummate the Sale after the Sale has been approved by the Court,

  the Debtors may, in consultation with the Committee, in accordance with the Bidding

  Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder to be

  the new Successful Bidder, and the Debtors, in consultation with the Committee, shall be

                                                         -18-
  35602324.10 07/19/2019
                                                                                                 Appx. 00284
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           292 of191120
                                                                    of 22PageID #: 3207



  authorized, but not required, to consummate the transaction with the Backup Bidder without

  further order of the Bankruptcy Court.

               30.         Any and all objections, if any, to (a) the Sale to the Stalking Horse Bidder on the

  terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement and (b) entry

  of the Sale Order approving such Sale (a “Sale Objection”) must be filed and served on (i) Saul

  Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801,

  Attn: Mark Minuti (mark.minuti@saul.com), proposed counsel to the Debtors, (ii) Sills Cummis

  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman

  (Asherman@sillscummis.com) and Boris Mankovetskiy (BMankoverskiy@sillscummis.com),

  proposed counsel to the Committee, and (iii) Stevens & Lee, P.C., 620 Freedom Business Center,

  Suite 200, King of Prussia, Pa. 19406 Attn: Robert Lapowsky (rl@stevenslee.com), counsel to

  the Stalking Horse Bidder by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Sale

  Objection Deadline”). Any and all objections to the conduct of the Auction and the terms of a

  Sale to a Successful Bidder (other than a Sale to the Stalking Horse Bidder on the terms of the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement) (an “Auction Objection”)

  must be raised at or prior to the Sale Hearing (the “Auction Objection Deadline”). Any party

  failing to timely file a Sale Objection or raise an Auction Objection, as applicable, will be

  forever barred from objecting and will be deemed to have consented to the Sale, including the

  transfer of the Debtors’ right, title and interest in, to, and under the assets free and clear of any

  and all Interests. For the avoidance of doubt, if the Stalking Horse Bidder is selected as the

  Successful Bidder, but its successful Bid is not the Stalking Horse Bid or an increased bid based

  on an agreement substantially similar to the Stalking Horse Sale Agreement, objections to a Sale




                                                          -19-
  35602324.10 07/19/2019
                                                                                                    Appx. 00285
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           293 of201120
                                                                    of 22PageID #: 3208



  to the Stalking Horse Bidder, limited to the changed terms (excluding any increase in price) may

  be raised by the Auction Objection Deadline.

 VII.          Miscellaneous.

               31.         Notwithstanding anything to the contrary in any asset purchase agreement or

  document relating to the Sale, the purchased assets (including the Residents Program Assets)

  shall not include (i) any cause of action or proceeds of such cause of action under chapter 5 of

  the Bankruptcy Code or applicable state law equivalents; (ii) any commercial or other tort claims

  arising on or before the closing date of the Sale, or any proceeds of such claims, including,

  without limitation, any and all causes of action (a) against present and former directors and

  officers of the Debtors and/or any of their affiliates, (b) against direct and indirect equity holders

  of the Debtors and/or their affiliates, and (c) of the Debtors and/or any of their affiliates against

  any other Debtors; and (iii) any claims or causes of action against the Debtors’ contract

  counterparties (other than claims or causes of action arising under any contract that is assumed

  by the Debtors), or any proceeds of such claims or causes of action. The provisions of this

  paragraphs shall not apply to the Stalking Horse Sale Agreement, as the same may be modified

  other than any modifications to the defined term “Purchased Assets.”

               32.         This order and the Bidding Procedures shall be interpreted so as to afford the

  Debtors, in consultation with the Committee, the greatest opportunity to maximize the value of

  the Residents Program Assets for the benefit of the Debtors’ estates provided, however, the

  provisions of this paragraph shall not apply to any matters affecting the Stalking Horse Bidder

  without the consent of the Stalking Horse Bidder.

               33.         The Debtors, in consultation with the Committee as applicable, are authorized to

  take all actions necessary to effectuate the relief granted pursuant to this Bidding Procedures

  Order in accordance with the Motion.

                                                         -20-
  35602324.10 07/19/2019
                                                                                                 Appx. 00286
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           294 of211120
                                                                    of 22PageID #: 3209



               34.         Notwithstanding anything in the Motion, the Bidding Procedures, and/or the July

  9, 2019 Stalking Horse LOI to the contrary, nothing in this Bidding Procedures Order shall be

  construed as authorizing the sale, transfer or assignment of any Medicare provider agreement to

  the Successful Bidder free and clear of successor liability for any liability to the United States

  arising from such provider agreements, nor as restricting the United States’ right of setoff and

  recoupment. Any assumption and assignment of the Medicare provider agreements shall be

  authorized only in accordance with 11 U.S.C. § 365, all applicable Medicare statutes and

  regulations, and the Anti-Assignment Act.

               35.         To the extent the Successful Bid or the Backup Bid includes the assignment of a

  Medicare provider agreement, such bid must include a provision that requires the agreement be

  assumed and assigned pursuant to and in accordance with section 365 of the Bankruptcy Code,

  all applicable Medicare statutes and regulations, and the Anti-Assignment Act. No Successful

  Bid or Backup Bid may include a requirement that any Medicare provider agreement be sold,

  assigned, or transferred “free and clear” of successor liability for any liability to the United

  States arising from such provider agreement pursuant to section 363(f) of the Bankruptcy Code.

               36.         This Bidding Procedures Order shall constitute the findings of fact and

  conclusions of law and shall take immediate effect upon execution hereof.

               37.         This Bidding Procedures Order shall be binding on the Debtors, including any

  chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

  Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

  the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

               38.         Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

  7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions



                                                         -21-
  35602324.10 07/19/2019
                                                                                                 Appx. 00287
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 249
                                      FiledFiled
                                            11/05/19
                                                 07/19/19
                                                       PagePage
                                                           295 of221120
                                                                    of 22PageID #: 3210



  of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

  This Court shall retain jurisdiction with respect to all matters arising from or related to the

  implementation or interpretation of this Bidding Procedures Order, including, but not limited to,

  any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

  Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




             Dated: July 19th, 2019              KEVIN GROSS
             Wilmington, Delaware                UNITED STATES BANKRUPTCY JUDGE
                                                -22-
  35602324.10 07/19/2019
                                                                                         Appx. 00288
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 296
                                                            Page
                                                               of 1
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3211



                                    SCHEDULE 1


                               BIDDING PROCEDURES




  35602324.10 07/19/2019
                                                                           Appx. 00289
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 297
                                                            Page
                                                               of 2
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3212



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                              BIDDING PROCEDURES

          On July 19, 2019, the United States Bankruptcy Court for the District of Delaware
  (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
  Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
  Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [●]] (the “Bidding
  Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
  “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors,
  in consultation with the Official Committee of Unsecured Creditors (the “Committee”) as set
  forth herein, are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the
  resident program assets related to the operation of Hahnemann University Hospital, including:
  (a) National Provider Identifiers (general and psych) and Medicare provider number and
  agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
  and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
  Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
  Sale Agreement”), dated as of July 19, 2019, by and among Center City Healthcare, LLC d/b/a
  Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”), or in
  accordance with the terms of such higher and better offer as determined by the Debtors, in
  consultation with the Committee, to be the Successful Bidder (defined below).




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.



  35612177.6 07/19/2019
                                                                                                             Appx. 00290
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 298
                                                            Page
                                                               of 3
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3213



  A.           Submissions to the Debtors and the Committee.

          All submissions to the Debtors and the Committee required to be made under these
  Bidding Procedures must be directed to each the following persons unless otherwise provided
  (collectively, the “Notice Parties”):

               a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                          Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

               b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                          Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                          (mark.minuti@saul.com).

               c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                          Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                          Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                          Warznak (cwarznak@ssgca.com).

               d.         Committee’s Counsel. Sills Cummis & Gross P.C., One Riverfront Plaza,
                          Newark, NJ 07102, Attn: Andrew Sherman (asherman@sillscummis.com) and
                          Boris Mankovetskiy (bmankovetskiy@sillscummis.com).

  B.           Potential Bidders.

         The Debtors and their financial advisors have identified, and may in the future, in
  consultation with the Committee, identify, parties they believe potentially may be interested in
  consummating (and potentially may have the financial resources necessary to consummate) a
  competing transaction. To participate in the bidding process or otherwise be considered for any
  purpose under these Bidding Procedures, a person or entity interested in consummating a Sale
  (each, a “Potential Bidder”), other than the Stalking Horse Bidder, must deliver or have
  previously delivered, if determined to be necessary by the Debtors:

               a.         an executed confidentiality agreement on terms acceptable to the Debtors, in
                          consultation with the Committee (a “Confidentiality Agreement”), to the extent
                          not already executed; and

               b.         the most current audited and latest unaudited financial statements (collectively,
                          the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                          formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                          of the equity holder(s) of the Potential Bidder or such other form of financial
                          disclosure as is acceptable to the Debtors and their advisors, in consultation with
                          the Committee, (ii) a written commitment acceptable to the Debtors and their
                          advisors, in consultation with the Committee, of the equity holder(s) of the
                          Potential Bidder to be responsible for the Potential Bidder’s obligations in
                          connection with the applicable Sale, and (iii) copies of any documents evidencing
                          any financing commitments necessary to consummate the transaction.



                                                          -2-
  35612177.6 07/19/2019
                                                                                                   Appx. 00291
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 299
                                                            Page
                                                               of 4
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3214



  C.           Qualified Bidders.

               a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                          Financials of its equity holder(s), as applicable, demonstrate the financial
                          capability to consummate the Sale, as determined by the Debtors, in consultation
                          with the Committee; and (ii) whose Bid (as defined below) is a Qualified Bid (as
                          defined below). On or before the date that is one (1) business day after the Bid
                          Deadline (defined below), the Debtors’ advisors will notify each Potential Bidder
                          in writing whether such Potential Bidder is a Qualified Bidder. The Stalking
                          Horse Bidder shall be deemed a Qualified Bidder at all times. MidCap Funding
                          IV Trust (“Midcap”), solely to the extent it seeks to credit bid, shall be deemed a
                          Qualified Bidder at all times; provided that MidCap Funding IV Trust’s right to
                          credit bid shall be subject to the provisions set forth in the Bidding Procedures
                          Order and these Bidding Procedures.

               b.         If any Potential Bidder is determined by the Debtors, in consultation with the
                          Committee, not to be a Qualified Bidder, the Debtors will refund such Qualified
                          Bidder’s Deposit (as defined below) and all accumulated interest thereon on or
                          within three (3) business days after the Bid Deadline.

               c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                          Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                          of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                          Debtors, in consultation with the Committee, a Qualified Bidder may not modify,
                          amend, or withdraw its Qualified Bid, except for proposed amendments to
                          increase the consideration contemplated by, or otherwise improve the terms of,
                          the Qualified Bid, during the period that such Qualified Bid remains binding as
                          specified in these Bidding Procedures; provided, however, that any Qualified Bid
                          may be improved at the Auction as set forth herein. Any improved Qualified Bid
                          must continue to comply with the requirements for Qualified Bids set forth in
                          these Bidding Procedures.

               d.         Any disputes related to these Bidding Procedures, including whether a Bid
                          constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

  D.           Due Diligence.

               a.         Diligence Provided to Potential Bidders.

          Only (a) the Stalking Horse Bidder, and (b) Potential Bidders that have entered into a
  Confidentiality Agreement shall be eligible to receive due diligence information related to the
  Residents Program Assets. No Potential Bidder will be permitted to conduct any due
  diligence without entering into a Confidentiality Agreement. The Debtors will provide to
  each Potential Bidder that has entered into a Confidentiality Agreement reasonable due diligence
  information, as requested by such Potential Bidder in writing, as soon as reasonably practicable
  after such request. For all Potential Bidders other than the Stalking Horse Bidder, the due



                                                          -3-
  35612177.6 07/19/2019
                                                                                                   Appx. 00292
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 300
                                                            Page
                                                               of 5
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3215



  diligence period will end on the Bid Deadline and subsequent to the Bid Deadline, the Debtors
  shall have no obligation to furnish any due diligence information.

          The Debtors shall not furnish any confidential information relating to the Residents
  Program Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any
  person, except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
  Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
  applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
  Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
  official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
  The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
  for additional information and due diligence access; provided that the Debtors, in consultation
  with the Committee, may decline to provide such information to Potential Bidders who, at such
  time and in the Debtors’ reasonable business judgment have not established, or who have raised
  doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
  Sale.

          The Debtors also reserve the right to withhold from Potential Bidders any diligence
  materials that the Debtors, in consultation with the Committee, determine are sensitive or
  otherwise not appropriate for disclosure to a Potential Bidder who the Debtors, in consultation
  with the Committee, determine is a competitor of the Debtors or is affiliated with any competitor
  of the Debtors. Neither the Debtors nor their representatives shall be obligated to furnish
  information of any kind whatsoever to any person that is not approved by the Debtors, in
  consultation with the Committee, as a Potential Bidder; provided, however, that, subject to the
  limitations set forth in the immediately preceding paragraph, the Debtors may furnish
  information to MidCap and the Committee.

         All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
  Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
  (cwarznak@ssgca.com); or by phone to (610) 940-3615.

               b.         Diligence Provided by Potential Bidders.

          Each Potential Bidder shall comply with all reasonable requests for additional
  information and due diligence access requested by the Debtors or their advisors regarding the
  ability of the Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply
  with such reasonable requests for additional information and due diligence access may be a basis
  for the Debtors, in consultation with the Committee, to determine that such Potential Bidder is
  not a Qualified Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

          The Debtors and each of their respective advisors and representatives shall be obligated
  to maintain in confidence any confidential information in accordance with any applicable
  confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
  recipient of confidential information agrees to use, and to instruct their advisors and
  representatives to use, such confidential information only in connection with the evaluation of
  Bids (as defined below) during the bidding process or otherwise in connection with the chapter
  11 cases or in accordance with the terms of any applicable confidentiality agreement.


                                                       -4-
  35612177.6 07/19/2019
                                                                                          Appx. 00293
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 301
                                                            Page
                                                               of 6
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3216



         Notwithstanding the foregoing and the provisions contained in any applicable
  Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
  information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
  applicable bidder; (c) to the professional advisors of any official committee appointed in the
  Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
  confidentiality agreement with respect to a particular bidder or other agreement, law, court or
  other governmental order, or regulation, including, as appropriate, to regulatory agencies.

  E.           Bid Requirements.

          A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted
  in writing and satisfies each of the following requirements (collectively, the “Bid
  Requirements”), as determined by the Debtors, in consultation with the Committee, in their
  reasonable business judgment, shall constitute a “Qualified Bid.” For the avoidance of doubt,
  notwithstanding the following, the Stalking Horse Sale Agreement will be deemed a Qualified
  Bid for all purposes.

               a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                          Residents Program Assets, and must clearly state which assets the Qualified
                          Bidder is agreeing to purchase.

               b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                          (the “Purchase Price”). The Purchase Price must be in cash consideration and
                          must equal or exceed $7,825,000 (i.e., the sum of (i) the Base Purchase Price set
                          forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee) and (iii) a
                          $100,000 incremental amount (a “Minimum Bid”).

               c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to ten (10)
                          percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”). Within three (3) business days after the conclusion of any
                          Auction, the Successful Bidder and Backup Bidder shall submit by wire transfer
                          of immediately available funds, a supplemental cash deposit in an amount that,
                          when added to the amount of the Deposit, is equal to ten (10) percent of the
                          aggregate cash Purchase Price set forth in their respective Successful Bid and
                          Backup Bid. The foregoing notwithstanding, the Stalking Horse Bidder shall not
                          be required to submit any Deposit.

               d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                          respect to Residents, including whether and to what extent Residents will be
                          offered placement with the Potential Bidder and on what terms. Each Bid must
                          further provide a description of the Potential Bidder’s accreditation status with the
                          Accreditation Council on Graduate Medical Education, including a description of
                          accredited residency and fellowship programs currently offered by the Potential
                          Bidder and/or expected to be offered in the future.



                                                           -5-
  35612177.6 07/19/2019
                                                                                                     Appx. 00294
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 302
                                                            Page
                                                               of 7
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3217



               e.         Same or Better Terms. Each Bid must be on terms that are not more
                          burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                          as determined by the Debtors, in consultation with the Committee. Each Bid must
                          include duly executed, non-contingent transaction documents necessary to
                          effectuate the Sale and shall include a schedule of executory contracts proposed to
                          be assumed by the Debtors and assigned to the Qualified Bidder (“Assumed
                          Contracts”), and a copy of the Stalking Horse Sale Agreement clearly marked to
                          show all changes requested by the Qualified Bidder, including those related to the
                          respective Purchase Price and assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such bid and a written
                          commitment demonstrating to the satisfaction of the Debtors, in consultation with
                          the Committee, that the Qualified Bidder will be able to close the transaction
                          proposed in its Bid on the terms and conditions set forth therein (the “Qualified
                          Bid Documents”).

               f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on (i) the Potential Bidder obtaining financing, (ii) approval of the
                          Potential Bidder’s shareholders, board of directors or other internal approval, or
                          (iii) the outcome or completion of due diligence by the Potential Bidder.
                          Notwithstanding the foregoing, a Bid may be subject to (i) the accuracy at the
                          closing of the Sale of specified representations and warranties, (ii) or the
                          satisfaction at the closing of the Sale of specified conditions, which shall not be
                          more burdensome to the Debtors, as determined in the Debtors’ business
                          judgment, in consultation with the Committee, than those set forth in the Stalking
                          Horse Sale Agreement.

               g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any
                          undisclosed principals, equity holders, or financial backers be associated with any
                          Bid. Each Bid must also include contact information for the specific persons and
                          counsel whom the Debtors and their advisors should contact regarding such Bid.

               h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                          Debtors’ business judgment, as determined in consultation with the Committee,
                          the necessary financial capacity to consummate the proposed transactions
                          required by its Bid and provide adequate assurance of future performance under
                          all contracts proposed to be assumed by such Bid. Each Bid must be
                          accompanied by reasonable evidence of the Qualified Bidder’s ability to operate
                          the business related to the Residents Program Assets and include a packet of
                          information, including financial information, that will be provided to the non-
                          Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
                          assurance of future performance.




                                                          -6-
  35612177.6 07/19/2019
                                                                                                   Appx. 00295
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 303
                                                            Page
                                                               of 8
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3218



               i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                          of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                          cash on hand, each Bid must include executed unconditional committed financing
                          from a qualified source documented to the satisfaction of the Debtors, in
                          consultation with the Committee, which demonstrates that the Potential Bidder
                          has received sufficient debt and/or equity funding commitments to satisfy the
                          Potential Bidder’s Purchase Price and other obligations under its Bid. Such
                          funding commitments or other financing must be unconditional and must not be
                          subject to any internal approvals, syndication requirements, diligence, or credit
                          committee approvals, and shall have covenants and conditions acceptable to the
                          Debtors, in consultation with the Committee,.

               j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                          that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                          after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                          after the conclusion of the Sale Hearing (as defined below).

               k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                          Agreement) must disclaim any right to receive a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation. For
                          the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                          Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                          whether as part of the Auction or otherwise, a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation, and
                          by submitting its Bid is agreeing to refrain from and waive any assertion or
                          request for reimbursement on any basis, including under section 503(b) of the
                          Bankruptcy Code.

               l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                          obtained authorization or approval from its board of directors (or a comparable
                          governing body acceptable to the Debtors, in consultation with the Committee)
                          with respect to the submission of its Bid and the consummation of the transactions
                          contemplated in such Bid.

               m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                          representation that the Potential Bidder: (i) has had an opportunity to conduct any
                          and all due diligence regarding the Residents Program Assets prior to submitting
                          the Bid; (ii) has relied solely upon its own independent review, investigation,
                          and/or inspection of any documents and/or the Residents Program Assets in
                          making its Bid; and (iii) did not rely upon any written or oral statements,
                          representations, promises, warranties, or guaranties whatsoever, whether express,
                          implied by operation of law, or otherwise, regarding the Residents Program
                          Assets or the completeness of any information provided in connection therewith
                          or the Auction, except as expressly stated in the Bid.




                                                          -7-
  35612177.6 07/19/2019
                                                                                                   Appx. 00296
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34249-1
                                     Filed 11/05/19
                                            Filed 07/19/19
                                                      Page 304
                                                            Page
                                                               of 9
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3219



               n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                          agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                          not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                          and third-party approval to consummate the Sale and the time period within which
                          the Potential Bidder expects to receive such regulatory and third-party approvals
                          (and in the case that receipt of any such regulatory or third-party approval is
                          expected to take more than thirty (30) days following execution and delivery of
                          the asset purchase agreement, those actions the Qualified Bidder will take to
                          ensure receipt of such approvals as promptly as possible).

               p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                          of the Bankruptcy Court and waive any right to a jury trial in connection with any
                          disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                          and enforcement of these Bidding Procedures, the Sale documents, and the
                          closing of the Sale, as applicable.

               q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                          so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                          August 5, 2019 (the “Bid Deadline”).

         The Debtors reserve the right, in consultation with the Committee, to work with any
  Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not initially
  deemed to be a Qualified Bid.

  F.           Right to Credit Bid.

          At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
  who has a valid and perfected lien on all of the Resident Program Assets (a “Secured Creditor”)
  shall have the right, subject in all respects to the Bankruptcy Code and other applicable law (and
  the rights of the Committee and other parties in interest to object or challenge such creditor’s lien
  thereunder (a “Challenge”)) to credit bid all or a portion of the value of such Secured Creditor’s
  claims within the meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered
  by the Bankruptcy Court for cause. In the event that the Committee or another party in interest
  Challenges a creditor’s lien, the approval of a Successful Bid by such creditor that includes a
  credit bid shall be contingent upon a final determination that such creditor’s lien is valid and
  perfected. If such creditor’s lien is successfully Challenged, or otherwise determined not to be
  valid and perfected, such creditor shall pay the credit bid portion of its Bid in cash as the closing
  of the Sale.

         In the event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but
  not obligated, to submit overbids and will be entitled in any such overbids to include all or any
  portion of the Break-Up fee in lieu of cash.

        Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
  Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.


                                                          -8-
  35612177.6 07/19/2019
                                                                                                  Appx. 00297
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34249-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 305
                                                            Pageof10
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3220



  Any credit bid shall include a cash component sufficient to satisfy in full all costs of sale,
  including the Break-Up Fee.

  G.           Auction.

         If, prior to the Bid Deadline, the Debtors receive a Qualified Bid, other than the Stalking
  Horse Sale Agreement, the Debtors will conduct an Auction to determine the Successful Bidder.
  By 6:00 p.m. on the date of the Bid Deadline, the Debtors shall notify the Stalking Horse Bidder
  if one or more Qualified Bids were received prior to the Bid Deadline. If the Debtors do not
  receive a Qualified Bid (other than the Stalking Horse Sale Agreement) prior to the Bid
  Deadline, the Debtors will not conduct an Auction and shall designate the Stalking Horse
  Bidder’s Bid as the Successful Bid.

          On the date that is one (1) day after the Bid Deadline, the Debtors will notify each
  Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the Debtors’
  business judgment, in consultation with the Committee (the “Baseline Bid”), and provide copies
  of all Qualified Bid Documents supporting the Baseline Bid and each other Qualified Bid to each
  Qualified Bidder. The determination of which Qualified Bid constitutes the Baseline Bid and
  which Qualified Bid constitutes the Successful Bid shall take into account any factors the
  Debtors, in consultation with the Committee, reasonably deem relevant to the value of the
  Qualified Bid to the Debtors’ estates, and may include, among other things: (a) the number, type,
  and nature of any changes to the Stalking Horse Sale Agreement, if any, requested by the
  Qualified Bidder, including the type and amount of Residents Program Assets sought to be
  acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount and nature of
  the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close the applicable
  Sale and the timing thereof; (d) the net economic effect of any changes to the value to be
  received by the Debtors’ estates from the transaction contemplated by the Qualified Bid
  Documents; and (e) the impact on Residents (collectively, the “Bid Assessment Criteria”).
  Only the Stalking Horse Bidder and other Qualified Bidders will be entitled to make any
  subsequent bids at the Auction. At least one (1) day prior to the Auction, each Qualified Bidder
  who has timely submitted a Qualified Bid must inform the Debtors and the Committee whether it
  intends to attend the Auction and all Qualified Bidders wishing to attend the Auction must have
  at least one individual representative with authority to bind such Qualified Bidder in attendance
  at the Auction in person.

          The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein &
  Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
  19102 on August 7, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and
  location as designated by the Debtors. The Auction, if necessary, shall be conducted in a timely
  fashion according to the following procedures:

               a.         The Debtors Shall Conduct the Auction.

          The Debtors and their professionals shall direct and preside over the Auction, in
  consultation with the Committee as applicable. At the start of the Auction, the Debtors shall
  describe the terms of the Baseline Bid. All incremental Bids made thereafter shall be Overbids
  (as defined below) and shall be made and received on an open basis, and all material terms of


                                                      -9-
  35612177.6 07/19/2019
                                                                                             Appx. 00298
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34249-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 306
                                                            Pageof11
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3221



  each Overbid shall be fully disclosed to all other Qualified Bidders who submitted Bids. The
  Debtors shall maintain a written transcript of all Bids made and announced at the Auction,
  including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         The Auction will be conducted openly and the Committee and all creditors will be
  permitted to attend. The Qualified Bidders, including the Stalking Horse Bidder, may appear at
  the Auction in person or through duly authorized representatives.

               b.         Terms of Overbids.

         “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
  Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
  conditions:

                          (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                                for total consideration to the Debtors with a value that exceeds the value
                                of the consideration under the Baseline Bid by an incremental amount that
                                is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                                Additional consideration in excess of the amount set forth in the respective
                                Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                                Secured Creditor, a credit bid of up to the full amount of such secured
                                creditors’ allowed secured claim, subject to section 363(k) of the
                                Bankruptcy Code and any other restrictions set forth in the Bidding
                                Procedures Order or these Bidding Procedures (including the requirement
                                of a cash component sufficient to pay all costs of sale including the Break-
                                Up Fee).

                          (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may, in consultation with the
                                Committee, announce a deadline (as the Debtors may, in their business
                                judgment, extend from time to time, the “Overbid Round Deadline”) by
                                which time any Overbids must be submitted to the Debtors and the
                                Committee.

                          (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee, but shall otherwise comply with the terms of these
                                Bidding Procedures. Any Overbid must comply with the conditions for a
                                Qualified Bid.

                          (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors, in consultation with the
                                Committee, have (i)in the initial Overbid round, identified an Overbid as
                                being higher or otherwise better than the Baseline Bid for the Residents
                                Program Assets, or (ii) in subsequent rounds, identified an Overbid as

                                                        -10-
  35612177.6 07/19/2019
                                                                                                  Appx. 00299
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34249-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 307
                                                            Pageof12
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3222



                                being higher or otherwise better than the Overbid previously designated by
                                the Debtors as the prevailing highest or otherwise best Bid for the
                                Residents Program Assets (the “Prevailing Highest Bid”). The Debtors
                                shall describe to all Qualified Bidders the material terms of any new
                                Overbid designated by the Debtors, in consultation with the Committee, as
                                the Prevailing Highest Bid as well as the value attributable by the Debtors,
                                in consultation with the Committee, to such Prevailing Highest Bid.

               c.         Consideration of Overbids.

           The Debtors reserve the right, in their reasonable business judgment, and in consultation
  with the Committee, to adjourn the Auction one or more times to, among other things:
  (i) facilitate discussions among the Debtors, the Committee, and any Qualified Bidders;
  (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) provide Qualified Bidders
  the opportunity to provide the Debtors and the Committee with such additional evidence as the
  Debtors, in their reasonable business judgment, in consultation with the Committee, may require,
  including that the Qualified Bidder has sufficient internal resources or has received sufficient
  non-contingent debt and/or equity funding commitments to consummate the proposed transaction
  at the prevailing Overbid amount; and (iv) provide the Debtors with an opportunity to consider,
  in consultation with the Committee, how to value each Overbid.

               d.         Closing the Auction.

                          (a)   The Auction shall continue until there is only one Bid that the Debtors
                                determine, in their reasonable business judgment, and in consultation with
                                the Committee, to be the highest or otherwise best Bid in accordance with
                                the Bid Assessment Criteria. Such Bid shall be declared the “Successful
                                Bid,” and such Qualified Bidder the “Successful Bidder,” at which point
                                the Auction will be closed. The Debtors shall notify the Qualified Bidders
                                of the Successful Bid within one business day following such selection.
                                The Auction shall not close unless and until all Qualified Bidders have
                                been given a reasonable opportunity to submit an Overbid at the Auction
                                to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                the Successful Bid.

                          (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely.

                          (c)   As soon as reasonably practicable after closing the Auction, the Debtors
                                shall cause the Qualified Bid Documents for the Successful Bid and
                                Backup Bid to be filed with the Bankruptcy Court.




                                                        -11-
  35612177.6 07/19/2019
                                                                                                  Appx. 00300
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34249-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 308
                                                            Pageof13
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3223



               e.         No Collusion; Good-Faith Offer.

           Each Qualified Bidder participating at the Auction will be required to confirm on the
  record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
  (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
  Successful Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to
  the Debtors, the Committee, and the United States Trustee any discussions regarding
  employment of or offers to retain or employ any officer or insider of the Debtors.

  H.           Backup Bidder.

               a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                          Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                          second-best Bid at the Auction, as determined by the Debtors in the exercise of
                          their reasonable business judgment, in consultation with the Committee (the
                          “Backup Bid”), shall be required to serve as a backup bidder (the “Backup
                          Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
                          Backup Bidder if so designated by the Debtors. The Stalking Horse Bidder shall
                          serve as a Backup Bidder only if (X) the Bid set forth in the Stalking Horse
                          Agreement is not determined to be the Baseline Bid (as defined herein), and
                          (Y) the Stalking Horse Bidder elects, in its sole discretion, to offer a higher and
                          better bid at the Auction. The Stalking Horse Bidder’s Bid described in the
                          Stalking Horse Agreement shall not be a Backup Bid absent the express consent
                          of the Stalking Horse Bidder.

               b.         The identity of the Backup Bidder and the amount and material terms of the
                          Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                          the same time the Debtors announce the identity of the Successful Bidder. The
                          Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                          one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                          until the closing of the Sale with the Successful Bidder. The foregoing
                          notwithstanding, if the Stalking Horse Bidder serves as the Backup Bidder, its
                          Backup Bid shall expire on the earlier of closing on an Alternative Transaction
                          (defined below) or September 6, 2019. The Backup Bidder’s Deposit shall be
                          held in escrow until the closing of the transaction with the Successful Bidder and
                          shall thereafter be returned within five (5) business days.

               c.         If a Successful Bidder fails to consummate the approved transactions
                          contemplated by its Successful Bid, the Debtors, in consultation with the
                          Committee, may select the Backup Bidder as the Successful Bidder, and such
                          Backup Bidder shall be deemed a Successful Bidder for all purposes. The
                          Debtors will be authorized, but not required, to consummate all transactions
                          contemplated by the Backup Bid without further order of the Bankruptcy Court or
                          notice to any party. In such case, the defaulting Successful Bidder’s Deposit shall
                          be forfeited to the Debtors. The Debtors specifically reserve the right to seek all
                          available remedies against the defaulting Successful Bidder, including with
                          respect to specific performance.


                                                         -12-
  35612177.6 07/19/2019
                                                                                                   Appx. 00301
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34249-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 309
                                                            Pageof14
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3224



  I.           Reservation of Rights.

          Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
  Horse Sale Agreement, the Debtors reserve their rights, in consultation with the Committee, to
  modify these Bidding Procedures in their reasonable business judgment in any manner that will
  best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
  customary terms and conditions on the sale of the Residents Program Assets, including, without
  limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
  Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
  (c) adding procedural rules that are reasonably necessary or advisable under the circumstances
  for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

  J.           Sale Hearing.

         A hearing to consider approval of the Sale of the Residents Program Assets to the
  Successful Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale
  Hearing”) is currently scheduled to take place on August 9, 2019, at 11:00 a.m. (ET) before the
  Honorable Kevin Gross, at the United States Bankruptcy Court, 824 Market Street, 6th Floor,
  Courtroom No. 3, Wilmington, Delaware 19801.

         The Sale Hearing may be continued to a later date by the Debtors, in consultation
  with the Committee, by sending notice prior to, or making an announcement at, the Sale
  Hearing. No further notice of any such continuance will be required to be provided to any
  party (including the Stalking Horse Bidder). The foregoing notwithstanding, if the Sale
  Hearing is continued without the consent of the Stalking Horse, the Stalking Horse may
  terminate the Stalking Horse Agreement.

         At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court
  for approval.

  K.           Break-Up Fee.

         To provide an incentive and to compensate the Stalking Horse Bidder for performing the
  substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
  Sale Agreement with the knowledge and risk that arises from participating in the sale and
  subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
  conditions set forth in the Bidding Procedures Order, a break-up fee in the amount of $225,000
  (the “Breakup Fee”).

          The Break-Up fee, to the extent owed by the Debtors, (a) shall be an allowed
  administrative expense claim under section 503(b) and 507 of the Bankruptcy Code and a direct
  cost of any such Sale; (b) shall be payable at closing on of a Sale to a purchaser other than the
  Stalking Horse Bidder (an “Alternative Transaction”)without further order of the Court; and (c)
  shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall
  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the
  Stalking Horse Bidder on account of the Break-Up Fee.



                                                -13-
  35612177.6 07/19/2019
                                                                                         Appx. 00302
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34249-1
                                      Filed 11/05/19
                                            Filed 07/19/19
                                                       Page 310
                                                            Pageof15
                                                                   1120
                                                                     of 15
                                                                         PageID #: 3225



  L.           Return of Deposit.

          The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
  transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
  interest-bearing escrow accounts on terms acceptable to the Debtors, in consultation with the
  Committee, and shall be returned (other than with respect to the Successful Bidder and the
  Backup Bidder) on or within five (5) business days after the Auction. The Stalking Horse Bidder
  shall not be required to provide a Deposit.

         If the Successful Bidder fails to consummate the Sale because of a breach by the
  Successful Bidder, the Debtors will not have any obligation to return the Deposit deposited by
  the Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition
  to any and all rights, remedies, or causes of action that may be available to the Debtors, and the
  Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
  additional hearing or order of the Bankruptcy Court.

  M.           Fiduciary Out.

          Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
  any action, or to refrain from taking any action, with respect to these Bidding Procedures prior to
  the commencement of the Auction if the Debtors’ board of managers determines, based on the
  advice of counsel, that taking such action, or refraining from taking such action, as the case may
  be, is required to comply with applicable law or the board’s fiduciary obligations thereunder;
  provided that, in the event the Debtors’ board of managers determines to take any action, or
  refrain from taking any action, pursuant to this paragraph, without the consent of the Stalking
  Horse Bidder, the Stalking Horse Bidder may, but shall not be required to, terminate the Stalking
  Horse Agreement if taking such action or refraining from taking such action, as the case may be,
  would otherwise be grounds for termination under the Stalking Horse Agreement, it being
  understood that any material modification to the Bid Procedures without the consent of the
  Stalking Horse would be a breach of the Stalking Horse Agreement pursuant to which the
  Stalking Horse would have the right to terminate the Stalking Horse Agreement.




                                                 -14-
  35612177.6 07/19/2019
                                                                                           Appx. 00303
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-2
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 311
                                                             Page
                                                                of 1120
                                                                   1 of 5PageID #: 3226



                                    SCHEDULE 2


                                RESIDENT’S NOTICE




  35602324.10 07/19/2019
                                                                            Appx. 00304
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-2
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 312
                                                             Page
                                                                of 1120
                                                                   2 of 5PageID #: 3227



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                           NOTICE TO RESIDENTS AND FELLOWS
                 REGARDING PROPOSED SALE OF RESIDENCY PROGRAM ASSETS

  TO: ALL RESIDENTS AND FELLOWS AT HAHNEMANN UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

         PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Tower Health (“Tower”) to sell certain assets related to Hahnemann’s
  residency and fellowship training programs (the “Sale”). Specifically, the Debtors intend to sell
  to Tower: (a) National Provider Identifiers (general and psych) and Medicare provider number
  and agreement; (b) the Pennsylvania Department of Health license to operate an acute care
  hospital; and (c) to the extent assignable or transferrable, the Hahnemann training programs for
  residents and fellows.

                                         KEY DATES AND DEADLINES

         The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors file a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35602090.2 07/19/2019
                                                                                                           Appx. 00305
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-2
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 313
                                                             Page
                                                                of 1120
                                                                   3 of 5PageID #: 3228



  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”). A copy of the Agreement, the Bidding Procedures Order and the Bidding Procedures
  is enclosed herewith.

                                       THE PROPOSED SALE

          If approved by the Court, the Agreement will enable residents and fellows (collectively
  herein, the “Residents”) at Hahnemann to continue their training at one of six hospitals operated
  by Tower - Brandywine Hospital in Coatesville, Pennsylvania, Chestnut Hill Hospital, in
  Philadelphia, Pennsylvania, Jennersville Hospital in West Grove, Pennsylvania, Phoenixville
  Hospital in Phoenixville, Pennsylvania, Pottstown Hospital, in Pottstown, Pennsylvania, and
  Reading Hospital, in Reading, Pennsylvania. Residents have a choice, and are not required to
  continue their training with Tower. For any Resident who elects to complete their training
  elsewhere, Tower or the Debtors, as applicable, will release the related cap on Medicare
  reimbursement on a temporary basis to accommodate that choice.

          For Residents who elect to stay with Tower, Tower will provide housing for those
  residents doing rotations at Reading Hospital, which is sixty miles from Hahnemann. Tower has
  also agreed to seek to hire the faculty who are currently training Residents at Hahnemann to
  ensure continuity of the Hahnemann training programs. Tower will also provide free housing
  (subject to parameters set forth in the Agreement) for the remainder of the academic year or
  during the term of a resident’s existing vacated lease if it is necessary for the Resident to relocate
  during the current academic year. Residents will receive free meals while in any Tower hospital,
  and Tower will also provide additional amenities to assist Residents and their families with the
  transition.

        If the Sale is approved by the Court to someone other than Tower, the terms of the Sale,
  and the impact upon Residents, may be different than those under the Agreement.

         The Debtors recognize the unique difficulties and challenges facing Residents in light of
  the bankruptcy filing and expected closure of Hahnemann. The Debtors believe that the
  proposed Sale is in the best interests of Residents because it provides Residents with the option
  to continue their training and, to minimize, to the greatest extent possible, the impact of
  Hahnemann’s closure on Residents, their professional training and education, and their families.

                                 Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter    11    cases,  Omni      Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,



                                                   -2-
  35602090.2 07/19/2019
                                                                                              Appx. 00306
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-2
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 314
                                                             Page
                                                                of 1120
                                                                   4 of 5PageID #: 3229



  whose contact information is in the signature block below, for more information. In addition,
  Residents should contact their Program Director with questions specific to their situation.

                                         Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; and (c) Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to
  Tower.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                 -3-
  35602090.2 07/19/2019
                                                                                          Appx. 00307
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-2
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 315
                                                             Page
                                                                of 1120
                                                                   5 of 5PageID #: 3230



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35602090.2 07/19/2019
                                                                               Appx. 00308
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-3
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 316
                                                             Page
                                                                of 1120
                                                                   1 of 4PageID #: 3231



                                    SCHEDULE 3


                               PUBLICATION NOTICE




  35602324.10 07/19/2019
                                                                            Appx. 00309
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-3
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 317
                                                             Page
                                                                of 1120
                                                                   2 of 4PageID #: 3232



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

  NOTICE REGARDING PROPOSED SALE OF RESIDENTS PROGRAM ASSETS FREE
    AND CLEAR OF ALL INTERESTS, INCLUDING PERSONAL INJURY CLAIMS

  TO:          ALL PERSONS WITH CLAIMS AGAINST THE DEBTORS IN THE ABOVE
               CAPTIONED CASES, INCLUDING CLAIMS AGAINST HAHNEMANN
               UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Reading Hospital (the “Purchaser”) to sell certain assets related to
  Hahnemann’s residency and fellowship training programs (the “Sale”). Specifically, the Debtors
  intend to sell to the Purchaser: (a) National Provider Identifiers (general and psych) and
  Medicare provider number and agreement; (b) the Pennsylvania Department of Health license to
  operate an acute care hospital; and (c) to the extent assignable or transferrable, the Hahnemann
  training programs for residents and fellows.

           PLEASE TAKE FURTHER NOTICE that the Sale, if approved, will be free and clear
  of all Interests, including claims of successor liability.



  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35642133.2 07/19/2019
                                                                                                           Appx. 00310
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-3
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 318
                                                             Page
                                                                of 1120
                                                                   3 of 4PageID #: 3233



       PLEASE TAKE FURTHER NOTICE THAT, IF THE SALE IS APPROVED, THE
  PURCHASER WILL NOT BE LIABLE ON ACCOUNT OF ANY CLAIMS AGAINST
  ANY OF THE DEBTORS (OTHER THAN CLAIMS AFFIRMATIVELY ASSUMED BY
  THE PURCHASER), INCLUDING CLAIMS OF PATIENTS TREATED AT
  HAHNEMANN, INCLUDING CLAIMS OF WHICH THE HOLDER MAY NOT BE
  PRESENTLY AWARE.

                                 KEY DATES AND DEADLINES

          The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors filed a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which
  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”).

                                Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter     11     cases,     Omni  Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,
  whose contact information is below, for more information. In addition, Residents should contact
  their Program Director with questions specific to their situation.

                                          Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; (c) Stevens & Lee, P.C., 620 Freedom
  Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to Tower, and
  (d) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn:
  Andrew       Sherman       (Asherman@sillscummis.com)            and      Boris     Mankovetskiy
  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee.




                                                  -2-
  35642133.2 07/19/2019
                                                                                           Appx. 00311
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-3
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 319
                                                             Page
                                                                of 1120
                                                                   4 of 4PageID #: 3234



                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT FAILS TO TIMELY FILE AN OBJECTION TO
  THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH
  THE BIDDING PROCEDURES ORDER SHALL BE DEEMED TO HAVE CONSENTED
  UNDER SECTION 363(f)(2) OF THE BANKRUPTCY CODE TO SUCH SALE FREE
  AND CLEAR OF SUCH CREDITOR’S LIEN OR INTERESTS, IF ANY.

  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Mark Minuti
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -3-
  35642133.2 07/19/2019
                                                                               Appx. 00312
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-4
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 320
                                                             Page
                                                                of 1120
                                                                   1 of 7PageID #: 3235




                                           SCHEDULE 4


                           INITIAL NOTICE OF ASSUMPTION AND ASSIGNMENT




  35602324.10 07/19/2019


                                                                            Appx. 00313
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-4
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 321
                                                             Page
                                                                of 1120
                                                                   2 of 7PageID #: 3236




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                 )


     In re:                             ) Chapter 11
                                        )
     CENTER CITY HEALTHCARE, LLC d/b/a  ) Case No. 19-11466 (KG)
     HAHNEMANN UNIVERSITY HOSPITAL, et )
     al.,'                              ) Jointly Administered
                                       )
                         Debtors.      )
                                       )

                                 NOTICE OF PROPOSED ASSUMPTION AND
                                ASSIGNMENT OF EXECUTORY CONTRACTS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the "Debtors") each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the
  District of Delaware (the "Bankruptcy Court") on June 30, 2019 and July 1, 2019 (the
  "Petition Date").

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  [D.I. 142] (the "Sale Motion") with the Bankruptcy Court, seeking entry of orders, among other
  things, approving (a) the sale of certain of the Debtors' assets (the "Residents Program Assets")
  to Tower Health (the "Stalking Horse Bidder"), including the assumption of certain contracts
  and responsibilities of the Debtors with respect to Residents Programs at Hahnemann University
  Hospital (the "Sale"), subject to the submission of higher or better offers in an auction process
  (the "Auction"); (b) procedures for the solicitation of bids in connection with the Auction (the
  "Bidding Procedures"), attached as Exhibit B to the Sale Motion; (c) the form and manner of
  notices related to the Sale; and (d) procedures for the assumption and assignment of executory
  contracts ("Designated Contracts") in connection with the Sale (the "Assumption and
  Assignment Procedures").

         PLEASE TAKE FURTHER NOTICE THAT on July 19, 2019, the Bankruptcy Court
  entered an order (the "Bidding Procedures Order") [D.I. [•]] granting certain of the relief
  sought in the Motion, including, among other things, approving: (a) the Bidding Procedures and
  (b) the Assumption and Assignment Procedures. Copies of the Bidding Procedures Order (which

               The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher's Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher's Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors' mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35599108.3 07/19/2019

                                                                                                               Appx. 00314
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-4
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 322
                                                             Page
                                                                of 1120
                                                                   3 of 7PageID #: 3237




   sets forth the Assumption and Assignment Procedures) and the Bidding Procedures are enclosed
   herewith.

           PLEASE TAKE FURTHER NOTICE that upon the closing of the Sale, the Debtors
   intend to assume and assign to the Stalking Horse Bidder, or any other Successful Bidder, the
   Designated Contracts. A schedule listing the Designated Contracts (the "Designated Contracts
   List") is attached hereto and may also be accessed free of charge on the website of the Court-
   appointed claims and noticing agent for the Debtors' chapter 11 cases, Omni Management
   Group, https://omnimgt.com/sblite/centercityhealthcare/ . In addition, the cure payments, if any,
   necessary for the assumption and assignment of the Designated Contracts (the
   "Cure Payments") is set forth on the Designated Contracts List.

          YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
  IDENTIFIED AS A COUNTERPARTY TO AN INITIAL DESIGNATED CONTRACT IN
  THE INITIAL DESIGNATED CONTRACTS LIST. Under the terms of the proposed
  Assumption and Assignment Procedures, the Stalking Horse Bidder may modify the list of
  Designated Contracts until the opening of business on the date of the Auction, or until the
  conclusion of the Sale Hearing, if another Qualified Bid is not received by the Bid Deadline.
  Following the Auction, if an Auction occurs, and prior to the conclusion of the Sale Hearing, at
  the request of the Successful Bidder (who may be the Stalking Horse Bidder), the Debtors will
  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated
  Cure Payments. If the Initial Designated Contracts List is modified, the Debtors will serve a
  supplemental notice of assumption and assignment on the affected counterparty, which shall
  identify the deadline for filing an objection with respect to the applicable Designated Contract.

                              IMPORTANT PROPOSED DATES AND DEADLINES
                1         The proposed deadline to file an objection with the Bankruptcy Court to the entry
                          of an order approving the sale (the "Sale Order") and all objections related to the
                          Stalking Horse Bidder (collectively, "Sale Objections") is August 5, 2019 at
                          4:00 p.m. (ET) (the "Sale Objection Deadline").
               2.         The Auction for the Residents Program Assets, if one is necessary, will
                          commence on August 7, 2019 at 10:00 a.m. (ET), or such other date as
                          determined by the Bankruptcy Court, at the offices of Saul Ewing Amstein &
                          Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,
                          Pennsylvania 19102 (or at any other location as the Debtors may hereafter
                          designate on proper notice).

               3.         A hearing (the "Sale Hearing") to consider the proposed Sale will be held before
                          the Bankruptcy Court on August 9, 2019 at 11:00 a.m. (ET), or such other date
                          as determined by the United States Bankruptcy Court, at 824 North Market Street,
                          Wilmington, Delaware 19801.




                                                          -2-
  35599108.3 07/19/2019


                                                                                                      Appx. 00315
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-4
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 323
                                                             Page
                                                                of 1120
                                                                   4 of 7PageID #: 3238




                          FILING ASSUMPTION AND ASSIGNMENT OBJECTIONS

           Pursuant to the Assumption and Assignment Procedures, objections to the proposed
   assumption and assignment of a Designated Contract ("Designated Contract Objections"),
   including any objection relating to the Cure Payment and/or adequate assurance of future
   performance, must: (a) be in writing; (b) state with specificity the nature of such objection and
   alleged Cure Payment, including applicable and appropriate documentation in support of such
   alleged Cure Payment; (c) comply with the Bankruptcy Rules and the Local Rules of Bankruptcy
   Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the
   "Local Rules"); and (d) be filed with the Bankruptcy Court and served so as to be actually
   received on or before 4:00 p.m. (prevailing Eastern Time) on August 5, 2019. Objections to
   the ability of a Successful Bidder other than the Stalking Horse Bidder to provide adequate
   assurance of future performance shall be raised at or prior to the Sale Hearing.

         Failure to timely file a timely Designated Contract Objection shall constitute a waiver of
  any objections related to accepting performance by, or rendering performance to, the Stalking
  Horse Bidder or Successful Bidder, as applicable, for purposes of section 365(c)(1) of the
  Bankruptcy Code.

         Any objections will be considered at the Sale Hearing, or as soon thereafter as counsel
  may be heard, and must be served on the following parties: (a) the Debtors Center City
  Healthcare, LLC, 230 North Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief
  Restructuring Officer; (b) proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP,
  1201 North Market Street, Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre
  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C.
  Hampton; (c) proposed counsel to the Official Committee of Unsecured Creditors, Sills Cummis
  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and
  Boris Mankovetskiy; and (d) counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn: Robert
  Lapowsky.

      CONSEQUENCES OF FAILING TO TIMELY FILE AND SERVE AN OBJECTION:

       ANY COUNTERPARTY TO A DESIGNATED EXECUTORY CONTRACT WHO
  FAILS TO TIMELY FILE AND SERVE A TIMELY OBJECTION TO THE PROPOSED
  ASSUMPTION AND ASSIGNMENT OF SUCH DESIGNATED EXECUTORY
  CONTRACT IN ACCORDANCE WITH THE PROPOSED BIDDING PROCEDURES
  ORDER AND THE PROPOSED ASSUMPTION AND ASSIGNMENT PROCEDURES
  SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE
  ASSUMPTION AND ASSIGNMENT OF THE DESIGNATED EXECUTORY
  CONTRACT AND/OR THE CURE AMOUNT SET FORTH ON THE DESIGNATED
  CONTRACTS LIST, INCLUDING ASSERTING ADDITIONAL CURE AMOUNTS
  WITH RESPECT TO THE DESIGNATED CONTRACT RELATING TO ANY PERIOD
  PRIOR TO THE TIME OF ASSUMPTION AND ASSIGNMENT.




                                                 -3-
  35599108.3 07/19/2019


                                                                                             Appx. 00316
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-4
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 324
                                                             Page
                                                                of 1120
                                                                   5 of 7PageID #: 3239




    Dated: July 19, 2019               SAUL EWING ARNSTEIN & LEHR LLP

                                    By:/s/ Aaron S. Applebaum
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                       Telephone: (302) 421-6800
                                       Fax: (302) 421-5873
                                       mark.minuti@saul.com
                                       monique.disabatino@saul.com

                                              -and-

                                        Jeffrey C. Hampton
                                       Adam H. Isenberg
                                       Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                       Philadelphia, PA 19102
                                       Telephone: (215) 972-7700
                                       Fax: (215) 972-7725
                                       jeffrey.hampton@saul.com
                                       adam.isenberg@saul.com
                                       aaron.applebaum@saul.com

                                       Proposed Counsel for Debtors and
                                       Debtors in Possession




                                        -4-
  35599108.3 07/19/2019


                                                                                  Appx. 00317
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-4
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 325
                                                             Page
                                                                of 1120
                                                                   6 of 7PageID #: 3240




                                                                   Designated Contracts List

    No.                  Counterparty/Counterparties                               Contract Type and Description                    Cure Amount
     1           Abington Memorial Hospital                           Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020
      2          Abington Memorial Hospital                           Master Agreement for Shared Rotational Arrangements with         $0.00
                                                                      Hahnemann University Hospital dated June 29, 2007
      3          Abington Memorial Hospital and Solis                 Agreement Concerning Family Medicine Training with Tenet         $0.00
                 Healthcare, LP                                       HealthSystem Hahnemann, LLC, dated June 23, 2008
      4          The Centers for Medicare and Medicaid Services       Participating Provider Agreement                                 $0.00
      5          Friends Behavioral Health System, L.P.               Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020
      6          Friends Behavioral Health System, L.P.               Residency Rotation Agreement with Tenet HealthSystem             $0.00
                                                                      Hahnemann, LLC, dated June 2008
      7          Friends Behavioral Health System, L.P.               Memorandum of Understanding for Residency Rotation               $0.00
                                                                      Agreement with Tenet HealthSystem Hahnemann, LLC
      8          Prime Healthcare Services Roxborough, LLC            Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020
     9           Sobs Healthcare, LP                                  Agreement Regarding Medicare FTE Resident Caps with Tenet        $0.00
                                                                      HealthSystem Hahnemann, LLC, dated July 1,2007
     10          Solis Healthcare, LP                                 Second Amendment to Agreement Regarding Medicare FTE             $0.00
                                                                      Resident Caps with Tenet HealthSystem Hahnemann, LLC, dated
                                                                      June 29, 2010
     11          Sobs Healthcare, LP and Abington Memorial            Agreement Concerning Family Medicine Training with Tenet         $0.00
                 Hospital (duplicate of #3 above)                     HealthSystem Hahnemann, LLC, dated June 23, 2008
     12          St. Christopher's Hospital for Children (co-         Medicare GME Affiliation Agreement for July 1,2019 through       $0.00
                 debtor)                                              June 30, 2020
     13          Temple University Hospital and St.                   Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                 Christopher's Hospital for Children (co-debtor)      June 30, 2020
     14          Temple University Hospital                           Academic Affiliation Agreement with Tenet HealthSystem St.       $0.00
                                                                      Christopher's Hospital for Children, LLC,
                                                                      dated October 19, 2007
     15          Tower Health                                         Medicare GME Affiliation Agreement for July 1,2019 through       $0.00
                                                                      June 30, 2020
    16           Trustees of the University of Pennsylvania           Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020


35599108.3 07119/2019




                                                                                                                                     Appx. 00318
 Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                          DocumentDoc
                                   34 249-4
                                       Filed 11/05/19
                                              Filed 07/19/19
                                                        Page 326
                                                              Page
                                                                 of 1120
                                                                    7 of 7PageID #: 3241




    No.                   Counterparty/C:ountenmrties                       Contract Type and Description                  Cure Amount
      17          Trustees of the University of Pennsylvania   Agreement regarding Medicare FTE Resident Caps with Tenet      $0.00
                                                               HealthSystem Hahnemann, LLC, dated March 30, 2007
    18-X          [INDIVIDUAL RESIDENTS]                       Resident Employment Contract                                   $0.00
                  (to be provided and/or filed under seal)




                                                                      -6-
35599108.3 07/19/2019




                                                                                                                            Appx. 00319
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-5
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 327
                                                             Page
                                                                of 1120
                                                                   1 of 5PageID #: 3242



                                    SCHEDULE 5


                            AUCTION AND SALE NOTICE




  35602324.10 07/19/2019
                                                                            Appx. 00320
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-5
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 328
                                                             Page
                                                                of 1120
                                                                   2 of 5PageID #: 3243



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

        NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Court”) on June 30, 2019 and July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  (the “Sale and Bidding Procedures Motion”)2 seeking the entry of orders, among other things,
  approving (a) procedures for the solicitation of bids in connection with the proposed sale of
  certain of the Debtors’ assets to Tower Health (the “Stalking Horse Bidder”) for $7.5 million
  plus the assumption of certain contracts and responsibilities of the Debtors with respect to
  Residents at Hahnemann University Hospital (the “Sale”), subject to the submission of higher or
  better offers in an auction process (the “Auction”); (b) the form and manner of notices related to
  the Sale; and (c) procedures for the assumption and assignment of contracts in connection with
  the Sale.

          PLEASE TAKE FURTHER NOTICE that on July 19, 2019, the Court entered an order
  (the “Bidding Procedures Order”) approving, among other things, the Bidding Procedures,
  which establish the key dates and times related to the Sale and the Auction. All interested
  bidders should carefully read the Bidding Procedures Order and the Bidding Procedures in their
  entirety. To the extent that there are any inconsistencies between the Bidding Procedures and the

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
               Sale and Bidding Procedures Motion.



  35599172.2 07/19/2019
                                                                                                           Appx. 00321
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-5
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 329
                                                             Page
                                                                of 1120
                                                                   3 of 5PageID #: 3244



  summary descriptions of the Bidding Procedures in this notice, the terms of the Bidding
  Procedures shall control in all respects. The deadline by which all Bids must be actually
  received by the parties specified in the Bidding Procedures Order is August 5, 2019 at 4:00 p.m.
  (prevailing Eastern time) (the “Bid Deadline”).

                            Contact Persons for Parties Interested in Submitting a Bid

           The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
  any person interested in making an offer to purchase the Residents Program Assets must comply
  strictly with the Bidding Procedures. Only Qualified Bids will be considered by the Debtors.
  Any interested persons should contact:

  Proposed Investment Banker to Debtors                       Proposed Counsel to Debtors

               SSG Advisors, LLC                            Saul Ewing Arnstein & Lehr LLP
          Five Tower Bridge, Suite 420                      1201 N. Market Street, Suite 2300
             300 Barr Harbor Drive                            Wilmington, Delaware 19899
         West Conshohocken, PA 19428                      Mark Minuti (mark.minuti@saul.com),
      J. Scott Victor (jsvictor@ssgca.com)          Jeffrey C. Hampton (jeffrey.hampton@saul.com),
         Teresa Kohl (tkohl@ssgca.com)              Aaron S. Applebaum (aaron.applebaum@saul.com)
     Craig Warznak (cwarznak@ssgca.com)                             (215) 972-7777
                 (610) 940-3615

                                     Obtaining Additional Information

         Copies of the Sale and Bidding Procedures Motion, the Bidding Procedures, and the
  Bidding Procedures Order, as well as all related exhibits, including the Stalking Horse Purchase
  Agreement and all other documents filed with the Court, are available free of charge on the
  website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
  Omni Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

                                      Important Dates and Deadlines

               1. The deadline to submit a Qualified Bid is August 5, 2019 at 4:00 p.m. (prevailing
                  Eastern time).

               2. The deadline to file an objection with the Bankruptcy Court to the entry of an order
                  approving the Sale (the “Sale Order”) and all objections relating to the Stalking
                  Horse Bidder (collectively, “Sale Objections”) is August 5, 2019 at 4:00 p.m.
                  (prevailing Eastern time) (the “Sale Objection Deadline”).

               3. In the event that the Debtors timely receive a Qualified Bid in addition to the
                  Qualified Bid of the Stalking Horse Bidder, the Debtors intend to conduct an Auction
                  for the Residents Program Assets. The Auction, if one is necessary, will commence
                  on August 7, 2019 at 10:00 a.m. (prevailing Eastern time), or such other date as
                  determined by the Court, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre


                                                     -2-
  35599172.2 07/19/2019
                                                                                            Appx. 00322
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-5
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 330
                                                             Page
                                                                of 1120
                                                                   4 of 5PageID #: 3245



                     Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other
                     location as the Debtors may hereafter designate on proper notice).

               4. Objections to the conduct of the Auction and the terms of a sale to a Successful
                  Bidder other than the Stalking Horse Bidder (collectively, “Auction Objections”)
                  may be raised at the Sale Hearing (as defined below).

               5. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
                  Court on August 9, 2019 at 11:00 a.m. (ET), or such other date as determined by the
                  Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.

                                                Filing Objections

          Sale Objections, if any, must (a) be in writing, (b) state the basis of such objection with
  specificity and (c) be filed with the Court and served upon, so as to be actually received on or
  prior to the Sale Objection Deadline: (a) the Debtors Center City Healthcare, LLC, 230 North
  Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; (b)
  proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP, 1201 North Market Street,
  Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre Square West, 1500 Market
  Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C. Hampton; (c) proposed counsel to
  the Official Committee of Unsecured Creditors, Sills Cummis & Gross P.C., One Riverfront
  Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and Boris Mankovetskiy; and (d)
  counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620 Freedom Business Center, Suite
  200, King of Prussia, Pennsylvania 19406, Attn: Robert Lapowsky.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                        -3-
  35599172.2 07/19/2019
                                                                                               Appx. 00323
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 249-5
                                      Filed 11/05/19
                                             Filed 07/19/19
                                                       Page 331
                                                             Page
                                                                of 1120
                                                                   5 of 5PageID #: 3246



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35599172.2 07/19/2019
                                                                               Appx. 00324
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 332 of 1120 PageID #: 3247




                                    TAB 5
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            333 of11120
                                                                    of 13PageID #: 3248



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

      In re:                                                 Chapter 11

      CENTER CITY HEALTHCARE, LLC d/b/a                      Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL
      et al.,1                                               (Jointly Administered)

                              Debtors.                       Re: Docket No. 142, 246, 249
                                                             Obj. Deadline: August 5, 2019 (4:00 p.m.)


                     OBJECTION OF THE UNITED STATES
   TO DEBTORS’ MOTION FOR ENTRY OF ORDER APPROVING THE SALE OF THE
     DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL LIENS,
      CLAIMS, ENCUMBRANCES, AND INTERESTS TO THE STALKING HORSE
   BIDDER ON THE TERMS OF THE STALKING HORSE BID AS SET FORTH IN THE
                    STALKING HORSE SALE AGREEMENT

               The United States of America (the “United States”), on behalf of the Department of Health

  and Human Services (“HHS”), acting through its designated component, the Centers for Medicare

  & Medicaid Services (“CMS”), hereby files this objection to the Debtors’ Motion for Entry of

  Order Approving the Sale of the Debtors’ Resident Program Assets Free and Clear of All Liens,

  Claims, Encumbrances, and Interests to the Stalking Horse Bidder on the terms of the Stalking

  Horse Bid as set forth in the Stalking Horse Sale Agreement. Because the Stalking Horse Sale




  1
    The Debtors in these jointly administered cases, along with the last four digits of each Debtor’s
  federal tax identification number, are: Center City Healthcare, LLC (3341), Philadelphia
  Academic Health System, LLC (8681), St. Christopher’s Healthcare, LLC (8395), Philadelphia
  Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC Pediatric
  Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
  Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C.
  (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536),
  TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
  230 North Broad Street, Philadelphia, Pennsylvania 19102.

                                                       1
                                                                                              Appx. 00325
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            334 of21120
                                                                    of 13PageID #: 3249



  Agreement, Dkt. 246-1, is contrary to law and contravenes CMS regulations, the Court should not

  approve the sale.2

         While the United States does not oppose the transition of the Hahnemann University

  Hospital (“Hahnemann”) residents and fellows to alternative hospitals, the United States objects

  to the terms of the proposed sale of “resident program assets” as set forth in the Stalking Horse

  Sale Agreement, which improperly attempts to “discharge” monies owed to CMS and seeks to

  avoid the successor liability of the Stalking Horse purchaser (“Reading Hospital” or “Tower”)

  under the assumed and assigned Medicare Part A Provider Agreement.

         The United States also objects to the sale to the extent that it transfers the resident program

  assets, Hahnemann’s Medicare Provider Agreement, and Hahnemann’s programs for training

  residents to Reading Hospital when Debtors seek to close Hahnemann. Hahnemann’s Provider

  Agreement terminates with its closure, making it ineligible to be transferred. The anticipated

  transfer of the residency program itself (separate from the provider agreement) must also satisfy

  Medicare Program requirements and be approved by HHS.

                                 REGULATORY BACKGROUND

         1.      Certain of the Debtors are “providers” of hospital and skilled nursing services under

  the Social Security Act, 42 U.S.C. § 1395-1395lll and 42 C.F.R. Chapter IV and CMS policies and

  procedures (collectively, the “Medicare Program”). To be eligible to be reimbursed for services

  to Medicare beneficiaries, certain Debtors are party to separate Medicare Part A provider

  agreements (“Provider Agreements”). 42 U.S.C. § 1395cc; 42 C.F.R. § 400.202 (defining

  “provider”). A Provider Agreement is defined as an agreement between CMS and a hospital,



  2
   Any capitalized term not defined herein shall have the meaning ascribed to the term in the Bid
  Procedures Motion.


                                                   2
                                                                                              Appx. 00326
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            335 of31120
                                                                    of 13PageID #: 3250



  skilled nursing facility, home health agency, clinic, outpatient rehabilitation facility, hospice, or

  community mental health center. 42 C.F.R. §§ 489.2 and 489.3.

         2.      To obtain a Provider Agreement, a new provider must apply for initial certification.

  See 42 C.F.R. §§ 488.1, 488.3, 489.1, 489.2 and 489.10. The certification process enables HHS

  to determine, inter alia, that the provider is qualified to provide health care services to patients.

  See 42 C.F.R. §§ 489.10-.12 (grounds for denying a Provider Agreement); see also 42 C.F.R. Part

  418 (health and safety requirements to qualify as a hospice).

         3.      As a result, the transfer of a Provider Agreement is strictly limited. Provider

  Agreements may be assigned only if there is a “change of ownership.” 42 C.F.R. § 489.18. When

  CMS determines that a valid “change of ownership” has occurred, the existing Provider Agreement

  is automatically assigned to the new owner. See 42 C.F.R. § 489.18(c); United States v. Vernon

  Home Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994). An assigned agreement is subject to all

  statutory and regulatory terms under which it originally was issued, including the adjustment of

  payments to account for previously made overpayments. Vernon, 21 F.3d at 696 (citing 42 C.F.R.

  § 489.18(a), (d)).

         4.      HHS contracts with Medicare Administrative Contractors (“MACs”) to administer

  payment to providers for Medicare covered services. MACs make interim payments to providers

  in accordance with the Medicare Program and perform the day-to-day administration of Medicare,

  e.g., audit and reimbursement activities. 42 U.S.C. § 1395kk-1; 42 C.F.R. §§ 421.400–.404.

         5.      At their request, certain of Debtors’ facilities receive Medicare Periodic Interim

  Payments (“PIP”). 42 U.S.C. § 1395g(e)(2); 42 C.F.R. § 418.307, 42 C.F.R. § 413.64(h)(2)(v).

  The PIP is adjusted to make it consistent with current claim levels, and to determine overpayments

  for the current fiscal year. Alternatively, the MAC may adjust payments to assure that total



                                                   3
                                                                                             Appx. 00327
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            336 of41120
                                                                    of 13PageID #: 3251



  payments at the end of the fiscal year approximate, as closely as possible, the reimbursement

  determined to be due after review and audit of the provider’s cost report. 42 U.S.C. § 1395g(a);

  42 C.F.R. § 413.64(h)(6-7).

         6.      Within five months after the end of the cost year, a provider must submit a report

  of its costs to verify the actual reimbursements owed to it for the past cost year. 42 C.F.R. §§

  413.1, 413.20, 413.24(f); see 42 U.S.C. §§ 1395g and 1395hh (giving the Secretary authority to

  require submission of cost reports). Once the cost report is submitted, the MAC audits the cost

  report and determines the provider’s actual, rather than estimated, reimbursement amount for the

  year, which can result in overpayment or underpayment claims.                 42 U.S.C. §§ 1395g;

  1395x(v)(1)(A)(ii); 42 C.F.R. § 413.24. Following an audit, providers have various appeal rights,

  including judicial review, with respect to the MAC’s determination.            See, e.g., 42 C.F.R.

  § 405.1807; 42 U.S.C. § 1395oo(f)(1).

         7.      In addition, by motion of the MAC or the provider, or at the direction of CMS, final

  cost report determinations are subject to reopening for up to three years from their issuance in

  order to make corrections. 42 C.F.R. § 405.1885.

                       FACTUAL AND PROCEDURAL BACKGROUND

         8.      On July 1, 2019 (the “Petition Date”), the Debtors filed their voluntary petitions for

  relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

         9.      Since before the Petition Date, certain of the Debtors participated in the Medicare

  Program as Medicare Part A providers under their Provider Agreements. For purposes of this

  objection, Center City Healthcare, LLC d/b/a Hahnemann University Hospital (Part A) has a

  Provider Agreement with the United States.




                                                   4
                                                                                             Appx. 00328
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            337 of51120
                                                                    of 13PageID #: 3252



         10.     In the ordinary course of business, the MACs may determine Medicare

  overpayments owed by the Debtors relating to prepetition service dates and postpetition service

  dates under the Medicare Program.

         11.     On July 19, 2019, Debtors filed the Stalking Horse Sale Agreement (Asset Purchase

  Agreement). Dkt. 246-1.

         12.     Later that same day, the Court issued an Order establishing bidding procedures for

  the potential sale of Hahnemann resident program assets. Dkt. 249.

         13.     The Stalking Horse Sale Agreement indicates that Hahnemann’s Medicare

  Provider Agreement will be assumed and transferred to Reading Hospital. Stalking Horse Sale

  Agreement, Sched. A-1 (IV); see id. at Sched A (defining “Excluded Assets” as including

  “Assigned Contracts . . . identified on Schedule A-1”).

         14.     The Stalking Horse Sale Agreement does not provide that Reading Hospital will

  be required to assume all liabilities relating to the Provider Agreement. Furthermore, the

  Stalking Horse Sale Agreement does not specify that any assumption and assignment of the

  Provider Agreement must comply with section 365 of the Bankruptcy Code and the Medicare

  Program.

         15.     Instead, as set forth in the Stalking Horse Sale Agreement, Debtors are not

  assuming and assigning all liabilities associated with the Medicare provider agreement. The

  Stalking Horse Sale Agreement establishes a $3,000,000 Escrow Amount to “cover [certain]

  following losses, damages and expenses,” including a “CMS Discharge Amount.” Stalking

  Horse Sale Agreement, Art. III (3.1).

         16.     The Stalking Horse Sale Agreement defines the “CMS Discharge Amount” as “a

  dollar amount agreed to by and between CMS and the Seller which amount shall be the



                                                  5
                                                                                           Appx. 00329
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            338 of61120
                                                                    of 13PageID #: 3253



  maximum Cure Costs due on account of the Participating Provider Agreement and the maximum

  amount which CMS would seek to collect, by offset or otherwise, against the Purchaser on

  account of services rendered or amounts previously paid to Seller under the Participating

  Provider Agreement.” Stalking Horse Sale Agreement, Art. I (page 4).

         17.     CMS has not agreed to any discharge amount or maximum Cure Costs due.

  Neither Debtors nor Reading Hospital has contacted the Department of Justice to discuss any

  “discharge.”

         18.     The Stalking Horse Sale Agreement also states that the Debtors and Reading

  Hospital will obtain “Regulatory Approvals,” including from CMS. Stalking Horse Sale

  Agreement, Art. VII (7.1(c)). The Agreement states that CMS “shall have consented to the

  transactions contemplated by this Agreement.” Id. Neither Debtors nor Reading Hospital has

  contacted the Department of Justice to discuss any such regulatory approvals.

         19.     The Stalking Horse Sale Agreement also contemplates the assumption of Resident

  and Fellow Employment Agreements for those residents and fellows who elect to join Tower

  Health. Stalking Horse Sale Agreement, Sched. A-1 (I).

                                            ARGUMENT

         20.     The Court should not approve the Stalking Horse Sale Agreement. Under the

  Agreement, Debtors improperly seek to transfer the Hahnemann Medicare Provider Agreement in

  a manner inconsistent with federal law.

         21.     Because Debtors are closing Hahnemann, Hahnemann’s Provider Agreement will

  terminate when its business shuts down. 42 C.F.R §§ 489.52(b)(3); 413.79(h). Thus, Debtors may

  not assume and assign the Provider Agreement.




                                                  6
                                                                                          Appx. 00330
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            339 of71120
                                                                    of 13PageID #: 3254



         22.     Even if Debtors could assign the Provider Agreement, under the Stalking Horse

  Sale Agreement, Debtors improperly seek to transfer the Hahnemann Provider Agreement in a

  manner inconsistent with federal law. A Medicare Provider agreement may only be assumed under

  42 C.F.R. § 489.18. The Stalking Horse Sale Agreement does not, however, set forth a valid

  change of ownership (CHOW) under section 489.18 because Reading Hospital is not purchasing

  all or substantially all of the assets necessary to actually operate Hahnemann. The CMS Discharge

  Amount is also contrary to the provision that “the existing provider agreement will automatically

  be assigned to the new owner.” 42 C.F.R. § 489.18(c). In particular, the CMS Discharge Amount

  limits Reading Hospital’s successor liability and is contrary to CMS’s right to recoup.

         23.     The Stalking Horse Sale Agreement fails to state that Reading Hospital assumes all

  liabilities, including but not limited to the Overpayment Claims and any unliquidated pre-Closing

  overpayment claims, related to the transferred Provider Agreement. Instead, and contrary to law,

  the Stalking Horse Sale Agreement includes a CMS Discharge Amount, explicitly and improperly

  limiting Reading Hospital’s assumption of liabilities.

         24.     If the Debtors seek to transfer the Hahnemann Provider Agreement, they must do

  so consistent with applicable federal law, including the Medicare Program as well as the

  Bankruptcy Code. As indicated in the Bidding Procedures, “Any assumption and assignment of

  the Medicare provider agreements shall be authorized only in accordance with 11 U.S.C. § 365,

  all applicable Medicare statutes and regulations, and the Anti-Assignment Act.” Dkt. 249 at ¶ 34.

         25.     Specifically, the transfer of the Provider Agreement contemplated in the Stalking

  Horse Sale Agreement would violate the requirements of the Medicare Program for transfer of a

  provider agreement. The Debtors cannot sell, transfer, assume and/or assign the Hahnemann

  Provider Agreement to the Successful Bidder without providing that the purchaser will assume



                                                  7
                                                                                            Appx. 00331
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            340 of81120
                                                                    of 13PageID #: 3255



  liability for any pre-Closing Medicare overpayments (including those determined after any

  closing) and any successor liability claims. See United States v. Vernon Home Health, Inc., 21

  F.3d 693, 696 (5th Cir. 1994) (purchaser “accept[ed] the automatic assignment of the provider

  agreement,” making it jointly and severally liable with seller for overpayments, pursuant to the

  Medicare Program, including at 42 C.F.R. § 489.18(d)). Therefore, Reading Hospital must agree

  to assume liabilities for any pre-closing Medicare overpayments, including any previously

  determined and any determined in the future. Under the terms of the Stalking Horse Sale

  Agreement, Reading Hospital is not fully assuming those liabilities.

         26.     Moreover, under binding precedent in the Third Circuit, the Provider Agreement is

  treated as an executory contract that may only assumed and assigned pursuant to section 365 of

  the Bankruptcy Code. University Med. Ctr. v. Sullivan (In re University Med. Ctr.), 973 F.2d

  1065, 1075 (3d Cir. 1992). If the Debtors assume and assign the Provider Agreement to Reading

  Hospital, the Debtors must fully cure the defaults associated with the Provider Agreement, and

  Reading Hospital must assume all of the burdens along with the benefits arising from assignment

  of the Provider Agreement. See 11 U.S.C. § 365(a), (b); University Med. Ctr., 973 F.2d at 1075

  (holding that “[a]ssumption of the executory contract requires the debtor to accept its burdens as

  well as permitting the debtor to profit from its benefits,” and specifically referring to a provider

  agreement); 42 C.F.R. § 489.18(d) (“An assigned agreement is subject to all applicable statutes

  and regulations and to the terms and conditions under which it was originally issued”); Vernon

  Home Health, Inc., 21 F.3d at 696 (new owner that accepted assignment of Medicare provider

  agreement was liable for overpayments of prior owner); Deerbrook Pavilion, LLC v. Shalala, 235

  F.3d 1100, 1103 (8th Cir. 2000) (new owner of a skilled nursing facility was liable for penalties

  assessed on the basis of the former owner’s actions); Eagle Healthcare, Inc. v. Sebelius, 969 F.



                                                   8
                                                                                            Appx. 00332
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 363
                                      Filed Filed
                                            11/05/19
                                                  08/05/19
                                                       Page Page
                                                            341 of91120
                                                                    of 13PageID #: 3256



  Supp. 2d 38, 40 (D.D.C. 2013) (“An assigned Provider Agreement is subject to all of the terms

  and conditions under which it was originally issued.”). See also In re Charter Behavioral Health

  Sys., LLC, 45 Fed. Appx. 150, 151, 2002 WL 2004651, *1 n.1 (3d Cir. June 3, 2002) (observing

  that “[i]f the new owner elects to take an assignment of the existing Medicare Provider Agreement,

  it receives an uninterrupted stream of Medicare payments but assumes successor liability for

  overpayments and civil monetary penalties asserted by the Government against the previous

  owner”) (emphasis added) (citing 42 C.F.R. § 489.18(d); Deerbrook Pavilion, LLC, 235 F.3d at

  1103-05; Vernon, 21 F.3d at 696).

         27.     Moreover, the Anti-Assignment Act, and thus section 365(c)(1) of the Bankruptcy

  Code, preclude the Debtors from assuming and/or assigning their Provider Agreement with the

  United States to the purchaser without the consent of the United States. See, e.g., In re West

  Electronics, Inc., 852 F.2d 79, 83-84 (3d Cir. 1988) (Anti-Assignment act precludes debtors from

  obtaining a legally cognizable interest in executory contract where the other party to the contract,

  the United States, refused to consent to the assignment of the contract.). The United States will

  not consent to transfer of any Provider Agreement unless Reading Hospital would be subject to all

  the burdens of the Provider Agreement in compliance with the Medicare Program.

         28.     Because the Stalking Horse Sale Agreement suggests that Reading Hospital is not

  acquiring the Provider Agreement in order to provide services, but merely in order to collect

  reimbursements earned by the Debtors before the transfer, the purchase is not likely to satisfy the

  Assignment of Claims Act, 31 U.S.C. § 3727, which strictly limits assignment of the authorization

  to receive payment on claims against the United States. Even if a claim is successfully assigned

  consistent with Assignment of Claims Act, any payments made by the United States are subject to




                                                   9
                                                                                            Appx. 00333
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 363
                                      FiledFiled
                                            11/05/19
                                                 08/05/19
                                                       PagePage
                                                           342 of101120
                                                                    of 13PageID #: 3257



  reduction or setoff (with the exception of certain unique circumstances inapplicable here). 31

  U.S.C. § 3727(d)).

         29.     In addition, the CMS Discharge Amount is one of several types of costs or liabilities

  that the Stalking Horse Sale Agreement limits to the $3 million cap for the Escrow Amount.

  Stalking Horse Sale Agreement, Art. III (3.1) (identifying “Permitted Escrow Withdrawals” as “(a)

  the Tail Coverage Costs, (b) the CMS Discharge Amount, as and when liquidated, (c) the Cure

  Costs not paid on the Closing Date and not included in the CMS Discharge Amount, and (d) the

  Losses payable to a Purchaser Indemnified Party.”). Depending on the amount of those costs or

  liabilities, if the sale to Reading Hospital is approved, CMS may only recover a fraction of

  Hahnemann’s overpayments from the Escrow Amount.

         30.     The Stalking Horse Sale Agreement is also contrary to law in contemplating that

  Debtors may assume and assign Resident and Fellow Employment Agreements for those residents

  and fellows who elect to join Tower Health. See Stalking Horse Sale Agreement, Sched. A-1 (I).

  The applicable statute (42 USC § 1395ww(h)(4)(H)) and regulation (42 CFR § 413.79(h)) do not

  contemplate that a hospital chain can absorb one hospital’s residency slots and distribute those

  slots amongst its affiliated hospitals. Instead, only a “preference” is given to hospitals that are

  members of the same affiliated group for purposes of receiving temporary funding. Id. The fact

  that Debtors and Tower apparently entered into an affiliation agreement as of July 1, 2019, Stalking

  Horse Sale Agreement, Sched. A-1 (V), does not alter that conclusion. Under § 413.79(f)(2),

  “[e]ach hospital in the Medicare GME affiliated group must have a shared rotational arrangement

  . . . with at least one other hospital within the Medicare GME affiliated group, and all of the

  hospitals within the Medicare GME affiliated group must be connected by a series of such shared

  rotational arrangements.” See also § 413.79(f)(5) (“If the Medicare GME affiliation agreement



                                                  10
                                                                                            Appx. 00334
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 363
                                      FiledFiled
                                            11/05/19
                                                 08/05/19
                                                       PagePage
                                                           343 of111120
                                                                    of 13PageID #: 3258



  terminates for any reason, the FTE cap of each hospital in the Medicare GME affiliated group will

  revert to the individual hospital's pre-affiliation FTE cap that is determined under the provisions

  of paragraph (c) of this section.”). If Hahnemann closes, it will not have a shared rotational

  arrangement with Tower.

         31.     In communications with counsel for Debtors and for Tower, and at the July 19,

  2019 hearing on the bid procedures for this potential sale, the United States has expressed its

  concerns with and objection to the sale as contemplated. However, counsel for Debtors and/or

  Tower have not subsequently communicated with the undersigned regarding the potential sale.

                                          CONCLUSION

         For the foregoing reasons, the Court should not approve the Sale to the Stalking Horse

  Bidder on the terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement.




                                                  11
                                                                                           Appx. 00335
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 363
                                      FiledFiled
                                            11/05/19
                                                 08/05/19
                                                       PagePage
                                                           344 of121120
                                                                    of 13PageID #: 3259



  Dated: August 5, 2019                 Respectfully submitted


                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        DAVID C. WEISS
                                        United States Attorney

                                        ELLEN SLIGHTS
                                        Assistant United States Attorney

                                        /s/ Marc S Sacks
                                        RUTH A. HARVEY
                                        MARGARET M. NEWELL
                                        MARC S. SACKS

                                        Department of Justice
                                        Commercial Litigation Branch,
                                        Civil Division
                                        P.O. Box 875, Ben Franklin Station
                                        Washington, DC 20044-0875
                                        Tel. (202) 307-1104
                                        Fax (202) 514-9163
                                        marcus.s.sacks@usdoj.gov

                                        ATTORNEYS FOR THE UNITED STATES




                                          12
                                                                             Appx. 00336
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 363
                                      FiledFiled
                                            11/05/19
                                                 08/05/19
                                                       PagePage
                                                           345 of131120
                                                                    of 13PageID #: 3260



                                  CERTIFICATE OF SERVICE

              I hereby certify that on this 5th day of August 2019, I caused a true and correct copy
  of the foregoing objection to be served via electronic mail upon all parties receiving electronic
  notice under the Court’s CM/ECF system.



                                               s/ Marc S Sacks
                                               MARC S. SACKS




                                                  13
                                                                                           Appx. 00337
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 346 of 1120 PageID #: 3261




                                   TAB 6
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 590
                                     Filed 11/05/19
                                           Filed 08/29/19
                                                     Page 347
                                                          Pageof 11120
                                                                   of 3 PageID #: 3262



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    )   Chapter 11
                                                          )
CENTER CITY HEALTHCARE, LLC d/b/a                         )   Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et                         )
al.,1                                                     )   Jointly Administered
                                                          )   Re: Docket Nos. 142 and 249
                                 Debtors.                 )

            CERTIFICATION OF COUNSEL REGARDING AUCTION RELATING
            TO THE SALE OF THE DEBTORS’ RESIDENTS PROGRAM ASSETS

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

  and through their proposed undersigned counsel, hereby certify as follows:

          1.       On July 1, 2019, the Debtors filed the Debtors Motion for Entry of Orders (I)(A)

  Establishing Bidding Procedures Relating to the Sale of the Debtors Residents Program Assets,

  Including Approving a Break-Up Fee, (B) Establishing Procedures Relating to the Assumption

  and Assignment of Certain Executory Contracts, Including Notice of Proposed Cure Amounts,

  and (C) Approving the Form and Manner of Notice Relating Thereto, and (D) Scheduling a

  Hearing to Consider the Proposed Sale; and (II)(A) Approving the Sale of the Debtors Residents

  Program Assets Free and Clear of Liens, Claims, Encumbrances and Interests, and

  (B) Authorizing the Assumption and Assignment of Certain Executory Contracts; and

  (III) Granting Related Relief [Docket No. 142] (the “Residents Program Assets Sale

  Motion”).


  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35747752.1 8/29/19
                                                                                                      Appx. 00338
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 590
                                     Filed 11/05/19
                                           Filed 08/29/19
                                                     Page 348
                                                          Pageof 21120
                                                                   of 3 PageID #: 3263



          2.       On July 19, 2019, the Bankruptcy Court entered an order (the “Bidding

  Procedures Order”)2 [D.I. 249] granting certain of the relief sought in the Motion, including,

  among other things, approving: (a) the Bidding Procedures and (b) the Assumption and

  Assignment Procedures.

          3.       On July 23, 2019, the Debtors served the Initial Notice of Assumption and

  Assignment on all counterparties to the Initial Designated Contracts. The Bidding Procedures

  Order authorizes the Debtors to modify the Initial Designated Contracts, and to serve a

  supplemental notice on each affected counterparty.

          4.       On August 7, 2019, the Debtors caused a Supplemental Notice of Proposed

  Assumption and Assignment of Executory Contracts (the “First Supplemental Notice”), with a

  modified list of Designated Contracts, to be served on each affected counterparty.

          5.       On August 8, 2019, the Debtors conducted an Auction pursuant to the Bidding

  Procedures with respect to the proposed Sale of the Residents Program Assets. At the conclusion

  of the Auction, Thomas Jefferson University Hospitals, Inc. was determined by the Debtors, in

  consultation with the Committee, to have submitted the Successful Bid and was designated the

  Successful Bidder. The Stalking Horse Bidder was determined to have submitted the Backup

  Bid and was thus designated the Backup Bidder.

          6.       Attached hereto as Exhibit A is a copy of the asset purchase agreement submitted

  by the Successful Bidder representing the Successful Bid. A redline reflecting all changes from

  the Stalking Horse Bid to the Successful Bid is attached hereto as Exhibit B.

          7.       On August 22, 2019, the Debtors caused a Second Supplemental Notice of

  Proposed Assumption and Assignment of Executory Contracts (the “Second Supplemental


  2
          Capitalized terms used but not defined herein have the meaning stated in the Bidding Procedures Order.



  35747752.1 8/29/19                                     2
                                                                                                         Appx. 00339
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 590
                                     Filed 11/05/19
                                           Filed 08/29/19
                                                     Page 349
                                                          Pageof 31120
                                                                   of 3 PageID #: 3264



  Notice”), identifying the Successful Bidder and including a modified list of Designated

  Contracts, to be served on each affected counterparty. A true and correct copy of the Second

  Supplemental Notice is attached hereto as Exhibit C.


  Dated: August 29, 2019                     SAUL EWING ARNSTEIN & LEHR LLP

                                      By:    /s/ Aaron S. Applebaum
                                             Mark Minuti (DE Bar No. 2659)
                                             Monique B. DiSabatino (DE Bar No. 6027)
                                             1201 N. Market Street, Suite 2300
                                             P.O. Box 1266
                                             Wilmington, DE 19899
                                             Telephone: (302) 421-6800
                                             Fax: (302) 421-5873
                                             mark.minuti@saul.com
                                             monique.disabatino@saul.com

                                                     -and-

                                             Jeffrey C. Hampton
                                             Adam H. Isenberg
                                             Aaron S. Applebaum (DE Bar No. 5587)
                                             Centre Square West
                                             1500 Market Street, 38th Floor
                                             Philadelphia, PA 19102
                                             Telephone: (215) 972-7700
                                             Fax: (215) 972-7725
                                             jeffrey.hampton@saul.com
                                             adam.isenberg@saul.com
                                             aaron.applebaum@saul.com

                                             Counsel for Debtors and Debtors in Possession




  35747752.1 8/29/19                            3
                                                                                       Appx. 00340
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 350
                                                            Pageof11120
                                                                    of 101
                                                                         PageID #: 3265



                                     EXHIBIT A


                       Asset Purchase Agreement – Successful Bid




  35747752.1 8/29/19
                                                                            Appx. 00341
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 351
                                                            Pageof21120
                                                                    of 101
                                                                         PageID #: 3266




                                  ASSET PURCHASE AGREEMENT

                                       BY AND BETWEEN

                                 CENTER CITY HEALTHCARE, LLC,

                                            as Seller,

                                              AND

                          THOMAS JEFFERSON UNIVERSITY HOSPITALS, INC.

                                          as Purchaser




  35751625.8 08/29/2019
                                                                            Appx. 00342
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 352
                                                            Pageof31120
                                                                    of 101
                                                                         PageID #: 3267



                                   ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
  as of this ___ day of August, 2019, by and between Center City Healthcare, LLC, d/b/a,
  Hahnemann University Hospital (the “Seller” or “Hahnemann”), a Delaware limited liability
  company and Thomas Jefferson University Hospitals, Inc. (the “Purchaser”), a Pennsylvania
  nonprofit corporation. The Seller and the Purchaser are sometimes individually referred to
  herein as a “Party” and collectively as the “Parties.”

         WHEREAS, Seller is engaged in the business of owning and operating an acute care
  hospital, including a graduate medical education program (the “Business”); and

               WHEREAS, the Seller is the owner of the Purchased Assets; and

         WHEREAS, the Purchaser and the Consortium (defined below) operate acute care
  hospitals and graduate medical education programs; and

           WHEREAS, the Purchaser has formed or intends to form a consortium including itself,
  (i) Temple University Health System; (ii) Albert Einstein Health Network; (iii) Main Line
  Health, Inc.; (iv) Christiana Care Health System; and (v) The Cooper Health Systems, A New
  Jersey Non-Profit Corporation (collectively, and together with the Purchaser, the
  “Consortium”), for purposes of operating a GME network as a qualified Medicare GME
  affiliated group;

          WHEREAS, Purchaser, directly or through the Consortium members, STC, and other
  third parties currently under contract with the Purchaser or Consortium Members (collectively,
  the “GME Network Affiliates”), shall assume placement of the Continuing Residents in
  furtherance of continuing quality medical education in the Delaware Valley region; and

          WHEREAS, on June 30, 2019 (the “Petition Date”), a voluntary petition for relief was
  filed by the Seller under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy
  Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
  Court”), under Case Number 19-11466 (the “Bankruptcy Case”); and

          WHEREAS, in support of the Consortium’s continuation of GME programs in the
  Delaware Valley region, and the effective transition of the Seller’s predecessor GME programs,
  Seller desires to sell and Purchaser desires to purchase the Purchased Assets all in accordance
  with, and subject to, the terms and conditions contained in this Agreement; and

         WHEREAS, the Purchased Assets being transferred herein are intended to be sold,
  conveyed and transferred to Purchaser free and clear of all Liens and Encumbrances pursuant to
  Section 363 of the Bankruptcy Code, and subject to the Sale Order.

          NOW, THEREFORE, in consideration of the mutual covenants and agreements
  contained herein and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows:




  35751625.8 08/29/2019
                                                                                         Appx. 00343
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 353
                                                            Pageof41120
                                                                    of 101
                                                                         PageID #: 3268




                                             ARTICLE I.
                                            DEFINITIONS

          For purposes of this Agreement (including any Exhibits or Schedules attached hereto),
  the following terms shall have the meanings indicated below, unless the context clearly requires
  otherwise:

          “Affiliate” shall mean, with respect to a specified Person, any other Person which
  directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
  common control with, the specified Person; provided that such Person shall be deemed an
  Affiliate for only so long as such control exists. For purposes of this definition and the definition
  of Related Person, the term “control” includes, without limitation, the possession, directly or
  indirectly, of the power to direct the management and policies of a Person, whether through the
  ownership of voting securities, by contract or otherwise.

         “Ancillary Documents” shall mean all other agreements, documents and instruments to
  be executed and delivered by the Purchaser and/or the Seller pursuant to this Agreement.

          “Applicable Privacy and Security Law” means any applicable Law relating to privacy,
  data protection, confidentiality, security, integrity and protection of personal information,
  including (i) health care and medical record applicable Laws, including the Health Insurance
  Portability and Accountability Act of 1996, as amended by the Health Information Technology
  for Economic and Clinical Health Act, and all implementing regulations (collectively,
  “HIPAA”); (ii) state data protection laws; (iii) state breach notification laws; and (iv) any
  comparable applicable state Laws and the regulations promulgated pursuant to all such
  applicable Laws.

         “Assigned Contracts” shall mean, collectively, those Contracts included in the
  Purchased Assets, which shall consist solely of the Contracts identified on Schedule A-1 to
  Exhibit A. Purchaser may add or delete Contracts from Schedule A-1 pursuant to the applicable
  provisions of the Bidding Procedures Order.

          “Assignment and Assumption Agreement” shall mean the Assignment, Delegation and
  Assumption Agreement to be executed at the Closing between the Seller and the Purchaser in the
  form attached hereto as Exhibit B, pursuant to which, among other things, the Seller will assign
  and transfer to the Purchaser all of its right, title and interest under the Assigned Contracts, on
  the terms and conditions set forth therein.

           “Assumed Liabilities” shall mean, collectively, (i) all liabilities and performance
  obligations of the Seller arising upon or after the Closing under the Assigned Contracts, (ii) all
  liabilities arising with respect to the Purchased Assets arising on or after the Closing Date, (iii)
  liability for amounts due to CMS on account of services rendered or amounts previously paid to
  Seller under the Participating Provider Agreement, up to (but not to exceed) the CMS Pre-
  Closing Amount, (iv) the Cure Costs, (v) and the Purchaser’s portion of the Transfer Taxes
  pursuant to Section 10.4.


                                                    2
  35751625.8 08/29/2019
                                                                                             Appx. 00344
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 354
                                                            Pageof51120
                                                                    of 101
                                                                         PageID #: 3269



         “Assumption/Cure Notice” means the Initial Notice of Assumption and Assignment and
  any Supplemental Notice of Assumption and Assignment delivered to counterparties to
  Contracts with the Seller pursuant to the Bidding Procedures Order.

               “Backup Bidder” shall have the meaning stated in the Bidding Procedures Order.

               “Bankruptcy Case” shall have the meaning given to it in the Recitals to this Agreement.

               “Bankruptcy Code” shall have the meaning given to it in the Recitals to this Agreement.

        “Bankruptcy Court” shall have the meaning given to it in the Recitals to this
  Agreement.

               “Base Purchase Price” is defined in Section 3.1.

          “Bid Procedures” shall mean the bid procedures governing the process by which the sale
  of the Purchased Assets shall occur, which are attached to the Bidding Procedures Order as
  Exhibit I.

         “Bidding Procedures Order” shall mean the order of the Bankruptcy Court approving
  the Bid Procedures in the form attached hereto as Exhibit F and made part hereof.

         “Bill of Sale” shall mean the bill of sale to be delivered at Closing by the Seller to the
  Purchaser in the form attached hereto as Exhibit C.

          “Books and Records” means, collectively, all documents, lists and files relating or
  pertaining to the Purchased Assets or the Assumed Liabilities.

               “Business” is defined in the Recitals to this Agreement.

         “Business Day(s)” shall mean calendar days other than Saturdays, Sundays and days on
  which banking institutions in Wilmington, Delaware are authorized by Law to close.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Claims Close Date” is defined in Section 10.5.

               “Closing” is defined in Section 8.1.

               “Closing Date” is defined in Section 8.1.

               “CMS” means the Centers for Medicare and Medicaid Services.

          “CMS Pre-Closing Amount” means a dollar amount agreed to by and between CMS
  and the Seller or, alternatively, an amount established by the Bankruptcy Court as final, which
  amount shall be the maximum amount due to CMS on account of the Participating Provider
  Agreement and the maximum amount which CMS would seek to collect, by offset or otherwise,
  against the Purchaser on account of services rendered or amounts previously paid to Seller under
  the Participating Provider Agreement.

                                                       3
  35751625.8 08/29/2019
                                                                                             Appx. 00345
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 355
                                                            Pageof61120
                                                                    of 101
                                                                         PageID #: 3270



        “Continuing Residents” means the Residents as of the Closing Date who have agreed to
  become residents training at a hospital operated by Purchaser or a GME Network Affiliate.

               “Contracts” shall mean any agreement or contract, whether written or oral.

          “Cure Costs” shall mean, with respect to any Assigned Contract, the amount due and
  owing to each non-debtor counterparty to such Assigned Contract to cure any defaults required
  to be cured as a condition of assumption of such Assigned Contract pursuant to Section
  365(b)(1) of the Bankruptcy Code, to the extent applicable.

         “Escrow Agent” shall mean a financial institution mutually acceptable to Seller and
  Purchaser.

         “Escrow Agreement” shall mean the agreement substantially in the form attached hereto
  as Exhibit D.

               “Escrow Account” is defined in Section 3.1.

               “Escrow Amount” is defined in Section 3.1.

         “Excluded Assets” shall mean all rights, benefits or property of Seller which are not
  Purchased Assets.

          “Excluded Liabilities” shall mean, collectively, any and all liabilities of the Seller of any
  kind or description other than the Assumed Liabilities.

         “Final Order” shall mean an order, judgment or other decree as to which (a) the
  operation or effect has not been reversed, stayed, modified or amended, (b) no appeals or
  motions for reconsideration are pending, and (c) any and all appeal periods have expired.

          “GAAP” shall mean generally accepted accounting principles in the United States,
  consistently applied.

        “GME Network Affiliate” shall have the meaning given to it in the Recitals to this
  Agreement.

          “Governmental Authorization” means any consent, license, permit, certificate of
  authority, registration, franchise, right, Order or notice, qualification or similar right issued,
  granted, given, or required by or under the authority of any Governmental Body or pursuant to
  any Law.

         “Governmental Body” means any federal, state, local, municipal, foreign or other
  governmental or quasi-governmental entity or authority of any nature, including the FDA and its
  equivalent authority or body in any foreign jurisdiction.

               “Hahnemann Programs” is defined in Section 6.2.

                “IME” shall mean Indirect Medical Education.


                                                      4
  35751625.8 08/29/2019
                                                                                             Appx. 00346
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 356
                                                            Pageof71120
                                                                    of 101
                                                                         PageID #: 3271



               “Interests” shall have the meaning stated in the Sale Order.

         “Knowledge of the Seller” and “to the Seller’s Knowledge” shall mean the actual
  knowledge of Joel Freedman, the Seller’s Chief Executive Officer and Allen Wilen, the Seller’s
  Chief Restructuring Officer – Finance.

         “Laws” shall mean all federal, state and local laws, ordinances, rules, regulations,
  standards, and Orders.

               “Lien” has the meaning given to such term in the Bankruptcy Code.

         “Liquidated Cure Costs” means all Cure Costs relating to Assigned Contracts which are
  allowed in a Final Order of the Bankruptcy Court.

               “Losses” is defined in Section 10.1.

           “Material Adverse Effect” means any event, circumstance, change, occurrence or effect
  that, individually or in the aggregate, has a material and adverse effect upon the Purchased
  Assets; provided, however, that any adverse change, event, development or effect arising from or
  relating to any of the following shall not be deemed to constitute, and shall not be taken into
  account in determining whether there has been, a Material Adverse Effect: (i) the United States
  economy, the global economy, in each case, as a whole, or the industry or markets in which the
  Seller operates; (ii) the filing of the Bankruptcy Case; (iii) national or international political or
  social conditions, including the engagement by the United States in hostilities, whether or not
  pursuant to the declaration of a national emergency or war, or the occurrence of any military or
  terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or
  consular offices or upon any military installation, equipment or personnel of the United States;
  (iv) financial, banking, or securities markets (including any disruption thereof and any decline in
  the price of any security or any market index); (v) changes in GAAP; (vi) changes in Law or
  Orders; (vii) the taking of any action contemplated by this Agreement or any of the Ancillary
  Documents; (viii) any “act of God,” including, but not limited to, weather, natural disasters and
  earthquakes; (ix) changes resulting from the announcement of the execution of this Agreement or
  any of the transactions contemplated hereby; or (x) the termination of any Contract that is not an
  Assigned Contract, or the occurrence of any breach by any party of any Contract that does not
  relate to the Purchased Assets or the Assumed Liabilities; (xi) any adverse change to the
  Business prior to the date hereof.

         “Non-Disclosure Agreement” means any and all confidentiality agreements and/or non-
  disclosure agreements executed by the Purchaser as a condition to obtaining confidential and/or
  proprietary information from the Seller.

         “Order” shall mean any award, decision, injunction, judgment, order, ruling, subpoena,
  or verdict entered, issued, made, or rendered by any court, administrative agency, or other
  Governmental Body.

         “Outside Closing Date” shall mean September 6, 2019 or such other date as Seller and
  Purchaser may agree.


                                                       5
  35751625.8 08/29/2019
                                                                                             Appx. 00347
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 357
                                                            Pageof81120
                                                                    of 101
                                                                         PageID #: 3272



         “Participating Provider Agreement” means the Participating Provider Agreement with
  the Centers for Medicare and Medicaid Services between the Seller and CMS related to
  Hahnemann University Hospital.

               “Permitted Escrow Withdrawals” is defined in Section 3.1.

         “Person” shall mean any individual, corporation, Governmental Body, general or limited
  partnership, limited liability company, joint venture, estate, trust, association, or other legal
  organization.

          “Proceeding” shall mean any action, demand, complaint, inquiry, suit, injunction,
  dispute, arbitration, audit, hearing, investigation, litigation, citation, notice of violation (or
  similar notice), or suit (whether civil or criminal) commenced, brought, conducted, or heard by
  or before, or otherwise involving, any Governmental Body.

               “Purchased Assets” shall mean the assets of Seller identified on Exhibit A.

               “Purchaser Indemnified Party” is defined in Section 10.1.

         “Purchaser Material Adverse Effect” means any event, circumstance, change,
  occurrence or effect that, individually or in the aggregate, has a material and adverse effect upon
  the Purchaser.

          “Related Person” (i) with respect to a Person who is an individual, shall mean, (a) any
  other individual having a relationship with such specified individual (by blood, marriage or
  adoption) of grandparent, parent, child, grandchild, aunt, uncle, niece, nephew, sister, brother or
  first cousin (collectively, “Relatives”), (b) any Person that is controlled by such individual or
  any one or more members of such individual’s Relatives; and (c) any Person with respect to
  which such individual or one or more members of such individual’s Relatives serves as a
  director, officer, partner, or trustee (or in a similar capacity); and (ii) with respect to a specified
  Person other than an individual, shall mean (a) any Affiliate of such specified Person; and (b)
  each Person that serves as a director, officer, partner, or trustee (or in a similar capacity) of such
  specified Person.

          “Representative” shall mean, with respect to a particular Person, any director, officer,
  trustee, employee, agent, consultant, advisor, or other representative of such Person, including
  legal counsel, accountants and financial advisors.

               “Required Notification” is defined in Section 6.3.

          “Residents” means the medical residents and fellows training at, or through a residency
  program sponsored by or in affiliation with, Hahnemann University Hospital. Unless otherwise
  specified, all references to the number of Residents shall be in terms of full time equivalents
  (“FTEs”).

          “Sale Motion” shall mean that certain motion filed by the Seller in the Bankruptcy Case
  on July 9, 2019 (D.I. 142) pursuant to which, among other things, the Seller requested an order
  (a) approving the Bid Procedures, (b) approving procedures relating to the assumption and

                                                      6
  35751625.8 08/29/2019
                                                                                                Appx. 00348
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-1
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 358
                                                            Pageof91120
                                                                    of 101
                                                                         PageID #: 3273



  assignment of executory contracts, including procedures for establishing Cure Costs, (a)
  establishing a date for an auction, and (d) scheduling a sale hearing.

         “Sale Order” shall mean an Order of the Bankruptcy Court pursuant to the Bankruptcy
  Code approving this Agreement and the transactions contemplated hereby substantially in the
  form attached hereto as Exhibit E and made part hereof.

               “Seller Disclosure Letter” is defined in Article IV.

               “Seller Indemnified Party” is defined in Section 10.2.

               “SSG” means SSG Capital Advisors, LLC.

               “STC” shall have the meaning set forth in Section 6.9.

         “Tail Coverage Costs” shall mean the cost to Seller of purchasing and maintaining the
  Tail Coverage Endorsement.

          “Tail Coverage Endorsement” shall mean a reporting endorsement to insure against
  resident professional liability claims that have not yet been reported against the Residents related
  to any period of Resident employment from January 11, 2018 until the termination of Resident’s
  employment from Hahnemann University Hospital. Such endorsement shall provide for
  Pennsylvania statutory limits of Five-Hundred Thousand Dollars ($500,000) per occurrence and
  One Million Five-Hundred Thousand Dollars ($1,500,000) annual aggregate for each MCARE
  eligible Resident only.

           “Tax” and “Taxes” shall mean individually or collectively, as appropriate, any and all
  U.S. or non-U.S., federal, state, county, local, municipal or other taxes, charges, imposts, rates,
  fees, levies or other assessments.

               “Transfer Taxes” is defined in Section 10.14(a).

                                        ARTICLE II.
                    AGREEMENTS TO SELL AND PURCHASE; RELATED MATTERS

           2.1    Agreement to Sell and Purchase Purchased Assets. On the Closing Date,
  subject to the performance by the Parties of the terms and provisions of this Agreement and
  satisfaction of the terms and conditions set forth in the Sale Order, the Seller shall sell, convey,
  assign, transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
  Seller, the Purchased Assets, free and clear of all Interests other than Assumed Liabilities, to the
  fullest extent permitted by Section 363 of the Bankruptcy Code.

          2.2     Assumed Liabilities/Excluded Liabilities. On the Closing Date, the Purchaser
  shall assume and become responsible for, and shall pay, perform, fulfill and discharge, all of the
  Assumed Liabilities. The Purchaser is not assuming and will have no obligation to assume,
  perform, or discharge any of the Excluded Liabilities, all of which shall remain the sole
  responsibility and obligation of the Seller.



                                                       7
  35751625.8 08/29/2019
                                                                                             Appx. 00349
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         359 of10
                                                                1120
                                                                  of 101
                                                                      PageID #: 3274



         2.3     Assigned Contracts. The Purchaser is not assuming and will have no obligation
  to assume, perform, or discharge any Contracts, all of which shall remain the sole responsibility
  and obligation of the Seller, except for the Assigned Contracts. As to the Assigned Contracts:

                  (a)   At Closing, Seller shall assign to Purchaser, and Purchaser shall assume,
  all of the Assigned Contracts and Purchaser shall pay to the applicable counterparty the Cure
  Costs as and when such Cure Costs become Liquidated Cure Costs.

                  (b)   Purchaser shall provide promptly any and all information required by the
  Bankruptcy Code and the Bankruptcy Court to evidence Purchaser’s capability of satisfying the
  conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
  respect to the Assigned Contracts, to the extent applicable.

          2.4    Competing Transactions; Bankruptcy Court Approval. This Agreement is
  subject to approval by the Bankruptcy Court and the consideration by Seller of higher or better
  competing bids pursuant to the Bidding Procedures Order and the Bid Procedures approved
  thereby (each, a “Competing Bid”). Until the transactions contemplated by this Agreement are
  consummated, Seller may perform any and all other acts related to seeking a Competing Bid as
  provided under the Bankruptcy Code, the Bidding Procedures Order or other applicable Law,
  including but not limited to supplying information relating to the Purchased Assets to
  prospective purchasers.

                                         ARTICLE III.
                                       PURCHASE PRICE

          3.1    Purchase Price. The Purchase Price shall be Fifty-Four Million Dollars
  ($54,000,000), subject to upward adjustment pursuant to Section 3.2(d) hereof (the “Base Purchase
  Price”) and, subject to the following sentence, shall be paid in cash at Closing. In addition, an
  amount (the “Escrow Amount”) equal to Three Million Dollars ($3,000,000) minus Liquidated
  Cure Costs paid by Purchaser on the Closing Date will be withheld from the Base Purchase Price
  and placed into a non-interest bearing escrow account (the “Escrow Account”) held by the
  Escrow Agent pursuant to the Escrow Agreement. The Escrow Amount shall be distributed to
  Purchaser from time to time in accordance with the Escrow Agreement to cover the following
  losses, damages and expenses (collectively, the “Permitted Escrow Withdrawals”): (a) the
  CMS Pre-Closing Amount, as and when liquidated, (b) the Cure Costs not paid on the Closing
  Date and not included in the CMS Pre-Closing Amount, and (c) the Losses payable to a
  Purchaser Indemnified Party. To the extent that there are any funds remaining in the Escrow
  Account on the date that is the one-year anniversary of the Closing Date, such remaining funds
  minus any then pending written claims asserted by Purchaser for Permitted Escrow Withdrawals
  (whether or not disputed) shall be distributed to Seller in accordance with the Escrow Agreement
  without any further action being required on the part of Purchaser. Upon resolution of any
  Permitted Escrow Withdrawals pending as of the one-year anniversary of the Closing Date, (x)
  any amounts determined to be owing to Purchaser shall be distributed to Purchaser, and (y) any
  amounts determined not to be owing to Purchaser shall be distributed to Seller.

         3.2    Payment of Base Purchase Price. At Closing, the Base Purchase Price shall be
  payable by Purchaser as follows:


                                                  8
  35751625.8 08/29/2019
                                                                                          Appx. 00350
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         360 of11
                                                                1120
                                                                  of 101
                                                                      PageID #: 3275



                 (a)    Purchaser shall deposit the Escrow Amount into the Escrow Account
  pursuant to and in accordance with the Escrow Agreement.

                          (b)   Purchaser shall pay Liquidated Cure Costs as of the Closing Date.

                 (c)    Purchaser shall pay to the Seller the Fifty-One Million Dollars
  ($51,000,000) balance of the Base Purchase Price by wire transfer of immediately available
  funds to an account or accounts designated in writing by the Seller prior to the Closing.

                 (d)     Purchaser shall reimburse Seller for the Tail Coverage Cost actually paid
  by Seller to purchase the Tail Coverage Endorsement, up to a maximum of One Million Dollars
  ($1,000,000).

          3.3    Tax Allocation of Base Purchase Price. The Base Purchase Price shall be
  allocated among the Purchased Assets in accordance with the IRS Form 8594, Asset Acquisition
  Statement Under Section 1060 as agreed by the respective accountants of Purchaser and Seller
  within a reasonable period of time after Closing in good faith consistent in all respects with
  applicable Laws. The Seller and the Purchaser shall file their respective Tax returns in
  accordance with such allocation and shall not take any position inconsistent with such allocation,
  unless the Seller or the Purchaser, as the case may be, reasonably determines (and notifies the
  other Party) that such allocation is contrary to applicable Law.

                                           ARTICLE IV.
                          REPRESENTATIONS AND WARRANTIES OF THE SELLER

          Except as set forth in the disclosure letter delivered by the Seller to the Purchaser on the
  date hereof (the “Seller Disclosure Letter”), the Seller represents and warrants to the Purchaser
  as follows:

          4.1     Organization. The Seller is a limited liability company duly formed, validly
  existing and in good standing under the laws of the State of Delaware and is duly qualified to do
  business as a foreign corporation and is in good standing in each other jurisdiction where the
  operation of the Business by the Seller requires such qualification, except where the failure to be
  so qualified would not reasonably be expected to have, individually or in the aggregate, a
  Material Adverse Effect.

          4.2     Power and Authority. Upon entry of and subject to the Sale Order, Seller shall
  have all requisite power and authority to enter into this Agreement and the Ancillary Documents
  and to consummate the transactions contemplated hereby and thereby. This Agreement has been
  duly executed and delivered by the Seller. Upon entry of and subject to the Sale Order, this
  Agreement shall constitute a valid and binding obligation of the Seller, enforceable against the
  Seller in accordance with its terms.

          4.3      Non-contravention. Subject to the entry of the Sale Order by the Bankruptcy
  Court, the execution and delivery of this Agreement or any other Ancillary Document to which
  the Seller is a party, and the performance by the Seller of its obligations hereunder and
  thereunder, will not (i) violate any provision of the organizational documents of the Seller, (ii)
  result in a violation or breach of, or constitute (with or without due notice or lapse of time or

                                                         9
  35751625.8 08/29/2019
                                                                                                Appx. 00351
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         361 of12
                                                                1120
                                                                  of 101
                                                                      PageID #: 3276



  both) a default or breach (or give rise to any right of termination, amendment, cancellation or
  acceleration) under any Assigned Contract, (iii) to Seller’s Knowledge, violate in any material
  respect any Law or Order applicable to the Business or the Purchased Assets, or (iv) result in the
  imposition of any Lien on the Purchased Assets.

          4.4    Consents. Upon entry of the Sale Order and upon each regulatory approval to
  which Section 7.1(c) of this Agreement relates having been obtained, no approval, consent or
  authorization of, or declaration, filing or registration with or any notification to any
  Governmental Body or any other third Person is required in connection with the execution,
  delivery or performance by the Seller of this Agreement or the consummation by the Seller of the
  transactions contemplated hereby.

         4.5    Liabilities. The Seller has no Liabilities with respect to the Purchased Assets for
  which the Purchaser will be responsible after Closing except for any Assumed Liabilities
  assumed by the Purchaser.

           4.6     Title. The Seller has good and marketable title to all of the Purchased Assets,
  free and clear of all Interests other than Interests which will be divested from the Purchased
  Assets by the Sale Order. Upon the completion of the transactions contemplated hereby, the
  Purchaser will be vested with good and marketable title to the Purchased Assets, free and clear of
  all Interests other than Assumed Liabilities.

          4.7    Litigation. There are no Proceedings pending, or to the Seller’s Knowledge,
  threatened against the Purchased Assets or Business, at Law or in equity, or before any
  Governmental Body which will interfere with the ownership or use by the Purchaser of the
  Purchased Assets after the Closing.

          4.8    Proceedings. There is no Proceeding pending that challenges, or that is
  reasonably likely to have the effect of preventing, delaying or rendering illegal any of the
  transactions contemplated by this Agreement.

          4.9     Tax Matters. There are no Tax Liens or Encumbrances for Taxes upon the
  Purchased Assets and as of the end of the day on the Closing Date there will be no such Tax
  Liens or Encumbrances. There is not and, as of the end of the day on the Closing Date there will
  not be, any liability for Taxes affecting the Purchased Assets for which the Purchaser will at any
  time have any liability for payment.

          4.10 Brokers and Finders. Other than SSG, no broker, finder or investment banker is
  entitled to any brokerage, finders or other fee or commission in connection with the transactions
  contemplated hereby based upon arrangements made by or on behalf of the Seller. Seller will be
  solely responsible for any fee, commission or other consideration of any kind due to SSG on
  account of the transactions contemplated by this Agreement.

          4.11 Tail Coverage. Seller shall be solely responsible for purchasing and maintaining
  the Tail Coverage Endorsement and shall incur all costs associated with the same, except as
  provided in Section 3.2(d).



                                                  10
  35751625.8 08/29/2019
                                                                                            Appx. 00352
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         362 of13
                                                                1120
                                                                  of 101
                                                                      PageID #: 3277



          4.12 Funding and Disputes. Seller represents and warrants that no Medicare GME
  funding for the Residents is currently owed to Seller and outstanding except as in the normal
  course, and that Seller has not received notice of any disputes and, to Seller’s Knowledge there
  are no facts or circumstances that may result in a dispute with regard the payment of Medicare
  GME funding for the Residents in the amount of Fifty Thousand Dollars ($50,000) or more in
  the aggregate.

                                           ARTICLE V.
                          REPRESENTATIONS AND WARRANTIES OF PURCHASER.

               The Purchaser represents and warrants to the Seller as follows.

          5.1    Organization. The Purchaser is a nonprofit corporation duly formed, validly
  existing and in good standing under the laws of the Commonwealth of Pennsylvania and has all
  requisite power and authority to conduct its business and own and operate its properties.

               5.2        Power and Authority.

                 (a)   The Purchaser has all requisite power and authority to enter into this
  Agreement and the Ancillary Documents and to consummate the transactions contemplated
  hereby and thereby. This Agreement has been duly executed and delivered by the Purchaser.
  This Agreement is a valid and binding obligation of the Purchaser, enforceable against the
  Purchaser in accordance with its terms.

                 (b)     To the extent that this Agreement or any of the Ancillary Documents
  provides that any Affiliate of the Purchaser makes any covenant or undertakes the payment or
  performance of any obligation in connection with the transactions contemplated hereunder or
  thereunder, such Affiliate has all requisite power and authority to enter into the transactions
  contemplated hereby and thereby.

         5.3     Non-contravention. Neither the execution and delivery of this Agreement or any
  other Ancillary Document to which the Purchaser is a party, will (i) violate any provision of the
  organizational documents of the Purchaser, or (ii) violate any Law or Order applicable to the
  Purchaser.

          5.4   No Proceedings. There are no actions, suits or proceedings pending, or to the
  actual knowledge of Purchaser, threatened, before or by any Governmental Body, against
  Purchaser which would affect Purchaser’s ability to proceed with the transactions contemplated
  by this Agreement.

         5.5       Consents. No consent, waiver, authorization or approval of any person or
  declaration, filing or registration with any Governmental Body or other Person is required in
  connection with the execution and delivery by Purchaser of this Agreement or the performance
  by Purchaser or its Affiliates of its respective obligations hereunder or thereunder.

          5.6     Bankruptcy Matters. Purchaser is capable of satisfying the adequate assurance
  of future performance conditions contained in Section 365(f)(2)(B) of the Bankruptcy Code with
  respect to each Assigned Contract, to the extent applicable.

                                                       11
  35751625.8 08/29/2019
                                                                                           Appx. 00353
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         363 of14
                                                                1120
                                                                  of 101
                                                                      PageID #: 3278



          5.7     Financing. Purchaser has readily-available cash on hand, availability under
  existing lines of credit, or other immediately available financial resources sufficient to pay the
  Base Purchase Price at Closing.

           5.8    Hospital Facilities. Purchaser, directly or through Affiliates, owns and operates a
  total of seven (7) Medicare-participating hospitals located within fifteen (15) miles of
  Hahnemann University Hospital’s facility, all of which have the capacity to operate medical
  residency programs.

          5.9     Certain Relationships. Neither the Purchaser nor any officer, director, manager,
  member, Representative or Affiliate of the Purchaser is an officer or director of the Seller or a
  Related Person of any officer, director or key employee of the Seller. Neither the Purchaser nor
  any officer, director, manager, member, Representative or Affiliate of the Purchaser has entered
  into any Contract with any officer, director or key employee of the Seller.

          5.10 Brokers and Finders. No Person has acted, directly or indirectly, as a broker,
  finder or financial advisor for Purchaser in connection with the transactions contemplated
  hereunder and no Person is entitled to any fee or commission or like payment in respect thereof.

                                       ARTICLE VI.
                                 COVENANTS OF THE PARTIES

          6.1     Access to Information. Subject to all Applicable Privacy and Security Laws, the
  Seller shall permit the Purchaser’s Representatives to have, upon prior written notice, reasonable
  access during normal business hours and under reasonable circumstances, and in a manner so as
  not to interfere with the normal business operations of the Business, to the personnel, books,
  records, Assigned Contracts, and documents of or pertaining to the Purchased Assets; provided,
  that the Seller may restrict the foregoing access to the extent that in the reasonable judgment of
  the Seller, any Law applicable to the Seller requires it to restrict access to any of its business,
  properties, information or personnel; and provided, further, that such access shall not
  unreasonably disrupt the operations of the Seller or the Business.

          6.2    Conduct of the Business. From the date hereof until the Closing Date, except as
  otherwise provided in this Agreement or consented to in writing by Purchaser (which consent
  shall not be unreasonably withheld, conditioned or delayed), and subject in all respects to the
  Bankruptcy Code and orders of the Bankruptcy Court (including, without limitation, the Sale
  Order), the Seller shall use its commercially reasonable efforts to preserve intact its relationships
  with Residents at Hahnemann University Hospital and the graduate medical educational
  programs at Hahnemann University Hospital (the “Hahnemann Programs”). Seller and
  Purchaser shall work cooperatively to determine clinical rotation assignments for Residents, with
  such mutually-agreed assignments to commence as soon as practicable after the Purchase
  Agreement is entered into. For the avoidance of doubt, neither the existence of this Agreement
  nor any provisions set forth herein shall restrict Seller from agreeing to release the related cap on
  Medicare reimbursement on a temporary basis for those Residents who elect not to become
  Continuing Residents.




                                                   12
  35751625.8 08/29/2019
                                                                                             Appx. 00354
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         364 of15
                                                                1120
                                                                  of 101
                                                                      PageID #: 3279



          6.3     Notification of Certain Matters. From time to time prior to the Closing Date,
  the Parties shall promptly notify each other of the occurrence or non-occurrence of any event or
  circumstance that as applicable, indicates (a) that any of the representations and warranties set
  forth herein may not be, will not be, or are not, true and correct, or (b) any failure on its part to
  comply with or satisfy, in any material respect, any covenant, agreement or condition to be
  complied with or satisfied by it pursuant hereto (any such notification, a “Required
  Notification”); provided, however, that in each case, such disclosure shall not be deemed to (i)
  amend or supplement any Schedule hereto, or (ii) cure any breach of such representation,
  warranty, covenant or agreement or satisfy any condition set forth herein.

          6.4     Cooperation. Subject in all respects to the Bankruptcy Code and the Bankruptcy
  Cases, the Parties shall use their respective commercially reasonable efforts to (a) take or cause
  to be taken all actions, and to do or cause to be done all other things, necessary, proper or
  advisable to expeditiously satisfy the closing conditions set forth in Article VII and to
  consummate the transactions contemplated hereby as promptly as practicable, and (b) obtain in a
  timely manner all necessary waivers, consents and approvals and to effect all necessary
  registrations and filings in connection with the foregoing.

          6.5     Records Retention and Access. For a period of six (6) years following the
  Closing or such shorter period that records are required to be retained by applicable Law (but in
  no event less than three (3) years), Purchaser shall at Seller’s expense furnish to the Seller, to the
  extent in Purchaser’s possession and following receipt of a reasonable, written request therefor,
  information that is necessary for Seller to prepare for, prosecute or defend against any
  Proceeding related to the Business, to validate claims filed in the Bankruptcy Case and/or to
  enable Seller and its Representatives to prepare, complete and file all required federal, state and
  local Tax returns in accordance with applicable Law.

          6.6     Cure Costs. Seller shall not agree to the amount of any Liquidated Cure Costs
  without the written consent of Purchaser. From and after the Closing Date, Purchaser shall have
  the sole right to contest and settle any claims for Cure Costs and, to the extent necessary and
  permitted by the Bankruptcy Court, Seller shall cooperate in substituting Purchaser for Seller (at
  Purchaser’s expense) in connection with any pending objections to Cure Costs.

         6.7    Bid Procedures. Seller shall not modify the Bid Procedures without the consent
  of Purchaser.

        6.8               Covenants of Purchaser Regarding Transition and Accommodation of
  Residents.

                  (a)    Purchaser, directly or through a GME Network Affiliate, will
  accommodate a maximum of 583 Continuing Residents to pursue continued medical residency
  training at Purchaser-owned hospitals or GME Network Affiliate-owned hospitals, as applicable.
  If requested by Purchaser, Seller shall take all reasonable actions to reflect its consent to the
  transfer of Continuing Residents to Purchaser or a GME Network Affiliate. For any Resident
  who does not become a Continuing Resident and elects to pursue their training at hospitals that
  are not owned by Purchaser or a GME Network Affiliate, Purchaser agrees, in compliance with
  applicable regulation, to release the GME cap associated with Medicare reimbursement for such


                                                     13
  35751625.8 08/29/2019
                                                                                              Appx. 00355
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         365 of16
                                                                1120
                                                                  of 101
                                                                      PageID #: 3280



  Residents on a temporary basis to the hospital where the Resident transfers until the Resident has
  completed training.

                  (b)    If the Continuing Residents are required to relocate their personal
  residence to continue their training with Purchaser or a GME Network Affiliate, Purchaser shall
  provide, or cause such GME Network Affiliate to provide, reasonable private housing for such
  residents for the longer of the remainder of the current academic year or for the duration of a
  Resident’s existing vacated lease. The provision of reasonable private housing shall not extend
  beyond the Resident’s completion of his or her residency training with Purchaser or such GME
  Network Affiliate.

                 (c)     To the extent necessary to provide for continued residency training,
  Purchaser shall use reasonable efforts to transfer Seller’s residency program faculty to a
  Purchaser or GME Network Affiliate hospital so that they can continue to provide education to
  Residents.

                  (d)     Unless inconsistent with Purchaser or GME Network Affiliate’s standard
  practice for residents, Purchaser shall provide, or cause the applicable GME Network Affiliate to
  provide, Continuing Residents with free meals during the time that they are training at Purchaser
  or such GME Network Affiliate hospitals.

                  (e)     To the extent necessary for Continuing Residents to fulfill residency
  training requirements, Purchaser shall provide, or cause a GME Network Affiliate to provide,
  additional transition resources to Continuing Residents as may be requested by Seller from time
  to time.

                (f)    The parties shall cooperate in determining the initial clinical rotation
  assignments for Continuing Residents for the period following the transfer.

                 (g)    Purchaser shall use reasonable efforts to ensure that each Continuing
  Resident’s terms of employment (e.g., compensation and benefits) with Purchaser or a GME
  Network Affiliate are substantially equivalent or better than the Continuing Resident’s current
  terms of employment with the Seller.

          6.9     Covenants of Purchaser Regarding Continued Affiliation with St.
  Christopher’s Hospital for Children. For the period of ten (10) years after the Closing with
  automatic renewals for periods of five (5) years, provided that at the time of each such renewal
  such resident caps are used for resident training at STC only, unless either party gives not less
  than one hundred eighty (180) days’ notice, Purchaser agrees to, and to cause any successor or
  assignee of any Purchased Assets to agree to: (i) enter into an agreement to continue
  participating in a “Medicare GME affiliated group” as that term is defined in 42 C.F.R.
  413.75(b), with St. Christopher’s Hospital for Children (“STC”), whereby Purchaser will
  continue sharing full-time equivalent resident caps for direct graduate medical education with
  STC; (ii) accept assignment of the Medicare GME Affiliation Agreement for July 1, 2019
  through June 30, 2020 between STC and Seller (the “STC GME Affiliation Agreement”) or
  enter into a new GME affiliation agreement substantially in the form of the STC GME



                                                  14
  35751625.8 08/29/2019
                                                                                            Appx. 00356
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         366 of17
                                                                1120
                                                                  of 101
                                                                      PageID #: 3281



  Affiliation Agreement; and (iii) ensure that it and STC participate in a “shared rotation
  agreement” each academic year.

               6.10       Covenants of Purchaser Regarding Other GME Affiliation Agreements.

                 (a)    For the remainder of the academic year during which the Closing occurs,
  and to the extent permitted and required by CMS, Purchaser shall accept assignment from Seller
  of the GME Affiliation Agreements identified listed as numbered items 1, 2, 3, 4 and 5 under the
  heading Current GME Affiliation Agreements on Schedule A-1 to Exhibit A of this Agreement
  (the “Current GME Affiliation Agreements”) (with any cure amounts with respect to any
  agreements assumed pursuant to this Section 6.10(a) being included as “Cure Costs” for
  purposes of this Agreement), or shall enter into new GME affiliation agreements with those
  counterparties substantially in the form of the Current GME Affiliation Agreements; and

                 (b)    Purchaser, subject to Purchaser’s completion of due diligence, shall accept
  assignment of the agreements identified under the heading GME Obligations on Schedule A-1 to
  Exhibit A of this Agreement to participate in “Medicare GME affiliated groups” and fulfill the
  obligations thereunder arising after the Closing Date for the duration of the term of such
  agreements (with any cure amounts with respect to any agreements assumed pursuant to this
  Section 6.10(b) being included as “Cure Costs” for purposes of this Agreement).

          6.11 Covenant of Seller Regarding Tail Coverage Endorsement for Residents. At
  or prior to Closing, Seller shall obtain the Tail Coverage Endorsement.

          6.12 Covenant of Seller Regarding Medical Records. Seller acknowledges that
  Purchaser, GME Affiliates, and clinicians affiliated with each of them collectively have
  undertaken to provide clinical care to patients who historically have received care from Seller.
  To facilitate such care on an ongoing basis, and otherwise to satisfy obligations of Seller, Seller
  will undertake to assure the ongoing availability of medical records of Seller’s patients to
  Purchaser, GME Affiliates, clinicians affiliated with each of them, other providers to the extent
  applicable, and patient themselves. To further facilitate such availability, with acknowledgment
  that Seller continues to be finalizing its own arrangements in this regard as of the date of this
  Agreement, Seller will consider in good faith any request by Purchaser for assignment to
  Purchaser of agreements with any third-party vendor or vendors with respect to ongoing medical
  records availability, storage, or maintenance.

          6.13 Covenant of Seller Regarding Medicare Cost Reports. Within 45 days of the
  Closing Date, or such longer period as CMS may permit, Seller shall prepare and file any final
  Medicare cost reports related to Hahnemann’s operations for the period prior to the Closing Date
  and, thereafter, Seller shall provide such information and assistance as may reasonably be
  requested by Purchaser with respect to Seller’s filing of Medicare cost reports.
                                              ARTICLE VII.
                                         CONDITIONS TO CLOSING

          7.1     Conditions to Obligations of Each Party. The respective obligations of each
  Party to consummate the transactions contemplated hereby shall be subject to the satisfaction or
  waiver at or prior to the Closing of the following conditions:

                                                     15
  35751625.8 08/29/2019
                                                                                              Appx. 00357
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         367 of18
                                                                1120
                                                                  of 101
                                                                      PageID #: 3282



                 (a)     Proceedings; Orders. No Governmental Body of competent jurisdiction
  shall have enacted, issued, promulgated, enforced or entered any Law or Order (whether
  temporary, preliminary or permanent) that (i) is in effect and (ii) has the effect of making the
  transactions contemplated hereby illegal or otherwise prohibiting consummation of such
  transactions.

                 (b)      Sale Order. The Bankruptcy Court shall have entered the Sale Order with
  such changes as are mutually agreed to by the Seller and Purchaser, each in the exercise of its
  respective sole discretion.

                  (c)     Regulatory Approvals. CMS, the Pennsylvania Department of Health
  (“DOH”) and the Accreditation Council for Graduate Medical Education (“ACGME”) and any
  other applicable regulatory authority or Governmental Body, in each case to the extent required,
  shall have consented to the transactions contemplated by this Agreement and, solely with respect
  to CMS, shall have provided confirmation, in form and substance satisfactory to Purchaser in its
  sole discretion, that the transactions contemplated hereby will result in a permanent (subject to
  statutory or regulatory changes that may in the future affect teaching hospitals generally)
  increase in Purchaser’s residency slot cap by the full amount of Seller’s residency slot cap,
  shared, pursuant to generally applicable regulations, by GME Network Affiliates who qualify as
  members of one or more applicable Medicare GME affiliated group.

          7.2    Additional Conditions to Obligations of the Purchaser. The obligations of the
  Purchaser to effect the transactions contemplated hereby are subject to satisfaction or waiver of
  the following additional conditions:

                  (a)      Representations and Warranties. The representations and warranties of the
  Seller set forth in this Agreement shall be true and correct (without giving effect to any limitation
  as to “materiality” or “Material Adverse Effect” or similar qualifications) as of the Closing Date,
  as if made as of such time (except to the extent that such representations and warranties
  expressly speak as of another date, in which case such representations and warranties shall be
  true and correct as of such date), except where the failure of such representations and warranties
  to be so true and correct would not, individually or in the aggregate, have a Material Adverse
  Effect.

                (b)      Agreements and Covenants. The Seller shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                 (c)    Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Seller on or prior to Closing pursuant to Section 8.2 of this
  Agreement shall have been executed by the parties thereto other than the Purchaser and delivered
  to the Purchaser.

                   (d)    Successor Liability. Entry of an Order of the Bankruptcy Court, which
  may be the Sale Order, which precludes the assertion of any successor, vicarious, or transferee
  liability (by piercing the corporate veil or otherwise) against the Purchaser, its Affiliates, or the
  Consortium or its members, relating to claims, administrative proceedings or actions brought by
  or on behalf of any Governmental Body, accrediting body, or other third party relating to the


                                                   16
  35751625.8 08/29/2019
                                                                                              Appx. 00358
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         368 of19
                                                                1120
                                                                  of 101
                                                                      PageID #: 3283



  operation of the Business prior to Closing. For the avoidance of doubt, nothing in this paragraph
  is intended, nor shall it be construed, to preclude the collection of the CMS Pre-Closing Amount
  from the Escrow Account as provided herein.


          7.3     Additional Conditions to Obligations of the Seller. The obligations of the
  Seller to effect the transactions contemplated hereby are subject to satisfaction or waiver by the
  Seller of the following additional conditions:

                  (a)     Representations and Warranties. The representations and warranties of the
  Purchaser set forth in this Agreement shall be true and correct (without giving effect to any
  limitation as to “materiality” or similar qualifications) as of the Closing Date, as if made as of
  such time (except to the extent that such representations and warranties expressly speak as of
  another date, in which case such representations and warranties shall be true and correct as of
  such date), except where the failure of such representations and warranties to be so true and
  correct would not, individually or in the aggregate, have a Purchaser Material Adverse Effect.

                (b)      Agreements and Covenants. The Purchaser shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                (c)     Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Purchaser on or prior to Closing pursuant to Section 8.3 of this
  Agreement shall have been executed by the parties thereto other than the Seller and delivered to
  the Seller.

                                        ARTICLE VIII.
                   CLOSING; DELIVERIES AND ACTIONS TAKEN AT THE CLOSING

          8.1     Closing. The closing of the transactions contemplated hereby (the “Closing”)
  shall take place at the offices of Drinker Biddle & Reath LLP, One Logan Square, 18th and
  Cherry Streets, Philadelphia, PA 19103-6996, or such other place as agreed by the parties or
  remotely by mail, e-mail and/or wire transfer, in each case to the extent acceptable to each of the
  Parties, as soon as practicable following the satisfaction or waiver of the conditions set forth in
  Article VII hereof and in any event within three (3) Business Days thereafter (the “Closing
  Date”). The Closing shall be deemed to have occurred at 12:01 a.m., Eastern Time, on the
  Closing Date.

          8.2     Deliveries by the Seller at the Closing. At the Closing, Seller shall furnish and
  deliver to the Purchaser the following:

                          (a)   the Bill of Sale, duly executed by the Seller;

                          (b)   the Assignment and Assumption Agreement, duly executed by the Seller;

                  (c)     a certificate, dated as of the Closing Date and signed by the Seller,
  certifying that each of the conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied;



                                                          17
  35751625.8 08/29/2019
                                                                                             Appx. 00359
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         369 of20
                                                                1120
                                                                  of 101
                                                                      PageID #: 3284



                          (d)    a copy of the Sale Order;

                          (e)    evidence of satisfaction of Section 6.11; and

                 (f)     all other certificates, instruments and documents reasonably required to be
  delivered by the Seller pursuant to this Agreement or any of the Ancillary Documents.

          8.3    Deliveries by the Purchaser at the Closing. At the Closing, Purchaser shall
  furnish and deliver to Seller the following:

                 (a)     the Fifty-One Million Dollar ($51,000,000) portion of the Base Purchase
  Price in excess of the Escrow Amount and the Liquidated Cure Costs by wire transfer of
  immediately available funds to an account designated in writing by the Seller;

                 (b)     reimbursement of up to One Million Dollars ($1,000,000) of Tail Coverage
  Costs as provided in Section 3.2(d);

                          (c)    the Assignment and Assumption Agreement, duly executed by the
  Purchaser;

                  (d)     a certificate, dated as of the Closing Date and signed the Purchaser,
  certifying that each of the conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied;
  and

                          (e)    evidence of satisfaction of Section 6.9;

                          (f)    evidence of satisfaction of Section 6.10; and

                (g)     all other certificates, instruments and documents required to be delivered
  by the Purchaser pursuant to this Agreement or any of the Ancillary Documents.

         8.4     Additional Actions Taken by the Purchaser at the Closing. At the Closing,
  Purchaser shall take the following actions:

                 (a)    Pay the Liquidated Cure Costs from the Base Purchase Price to the
  respective Persons entitled to receive them.

                          (b)    Fulfill its covenants under Sections 6.8, 6.9 and 6.10 of this Agreement.

                                                   ARTICLE IX.
                                                  TERMINATION

         9.1              Termination. This Agreement may be terminated at any time prior to the
  Closing:

                          (a)    By mutual written consent of the Seller and the Purchaser;

                 (b)     By (i) the Seller if, as of the day after the Outside Closing Date, any
  condition to the obligation of the Seller to close has not been satisfied, provided, however, that if

                                                          18
  35751625.8 08/29/2019
                                                                                                   Appx. 00360
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         370 of21
                                                                1120
                                                                  of 101
                                                                      PageID #: 3285



  the Closing has not occurred on or before the Outside Closing Date due to a material breach of
  any representations, warranties, covenants or agreements contained in this Agreement by Seller,
  then Seller may not terminate this Agreement pursuant to this Section 9.1(b), and (ii) the
  Purchaser if, as of the day after the Outside Closing Date, any condition to the obligation of the
  Purchaser to close has not been satisfied; provided, however, that if the Closing has not occurred
  on or before the after the Outside Closing Date due to a material breach of any representations,
  warranties, covenants or agreements contained in this Agreement by Purchaser, then the
  Purchaser may not terminate this Agreement pursuant to this Section 9.1(b);

                  (c)   By Purchaser, in its sole and absolute discretion, if the sum of the (i) CMS
  Pre-Closing Amount, and (ii) without duplication of the CMS Pre-Closing Amount, (A) the
  Liquidated Cure Costs, and (B) the good faith estimate by Purchaser of the amount of any Cure
  Costs related to Assigned Contracts which will become Liquidated Cure Costs after the Closing
  Date, exceeds Three Million Dollars ($3,000,000);

                 (d)      Automatically, and without further action by any Party, upon the issuance
  of a Final Order to restrain, enjoin or otherwise prohibit the closing of the transactions
  contemplated hereby, provided that neither the Seller nor the Purchaser shall take any action to
  support entry of such an order;

                  (e)     Automatically, and without further action by any Party, if the Bankruptcy
  Case is converted into a case under Chapter 7 of the Bankruptcy Code or is dismissed, provided
  that neither the Seller nor the Purchaser shall take any action to support entry of an order
  providing for such conversion or dismissal;

                   (f)    By the Purchaser, if the Purchaser is not in material breach of its
  obligations under this Agreement, and if (i) the Seller fails to close on the Closing Date
  notwithstanding the satisfaction of all conditions to the obligation of the Seller to close (other
  than conditions related to deliveries to be made at Closing by the Purchaser provided the
  Purchaser is ready, willing and able to make such deliveries as of the Closing Date), (ii) any of
  the representations and warranties of the Seller herein become untrue or inaccurate such that the
  condition set forth in Section 7.2(a) would not be satisfied or (iii) there has been a breach on the
  part of the Seller of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.2(b) would not be satisfied, and, in the case of clauses (ii) and
  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Seller;

                  (g)     By the Seller, if the Seller is not in material breach of its obligations under
  this Agreement, and if (i) the Purchaser fails to close on the Closing Date notwithstanding the
  satisfaction of all conditions to the obligation of the Purchaser to close (other than conditions
  related to deliveries to be made at Closing by the Seller provided the Seller is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Purchaser herein become untrue or inaccurate such that the condition set forth
  in Section 7.3(a) would not be satisfied or (iii) there has been a breach on the part of the
  Purchaser of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.3(b) would not be satisfied, and, in the case of clauses (ii) and



                                                    19
  35751625.8 08/29/2019
                                                                                               Appx. 00361
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         371 of22
                                                                1120
                                                                  of 101
                                                                      PageID #: 3286



  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Purchaser;

                  (h)    Automatically, and without further action by any Party, if (i) the Purchaser
  is not the Successful Bidder or Backup Bidder (each as defined in the Bid Procedures), or (ii) if
  the Purchaser is the Backup Bidder, upon the earlier of (A) Closing with the Successful Bidder,
  and (B) the Outside Closing Date. The foregoing notwithstanding, the Purchaser shall serve as a
  Backup Bidder at the Auction only if (X) its bid pursuant to this Agreement is not determined to
  be the “Baseline Bid,” as defined in the Bid Procedures, and (Y) it elects, at its sole discretion, to
  offer a higher and better bid at the Auction. For avoidance of doubt, the Purchaser’s offer
  described in this Agreement shall not be a Back-Up Bid absent the express consent of the
  Purchaser; or

                   (i)     By the Purchaser if (i) any applicable regulatory authority or
  Governmental Body has not granted any necessary consents to the transfer of the Purchased
  Assets to Purchaser or a GME Network Affiliate, including without limitation, the Participating
  Provider Agreement and Seller’s IME and direct GME resident cap slots appurtenant thereto; or
  (ii) prior to Closing, any fact or circumstance arises relating to Medicare change of ownership,
  Medicare IME or direct GME funding of one or more Continuing Residents that may lead to an
  aggregate reduction in Medicare IME or direct GME funding for the Continuing Residents in the
  amount of Three Million Dollars ($3,000,000) or more.

           9.2     Effect of Termination. Except as provided in this Section 9.2, in the event of the
  termination of this Agreement pursuant to Section 9.1, this Agreement (other than this Section
  9.2, which shall survive such termination) will forthwith become void, and there will be no
  liability on the part of any Party to the other and all rights and obligations of any Party will
  cease, except that nothing herein shall relieve any Party from liability for any intentional and
  material breach of this Agreement.

                                             ARTICLE X.
                                             INDEMNITY

          10.1 Indemnification by Seller. Subject to this Article X and consummation of the
  Closing, Seller shall, indemnify, defend and hold harmless Purchaser, Purchaser’s Affiliates, the
  Consortium, the members of the Consortium, and the Representatives of each (each, a
  “Purchaser Indemnified Party”) against and in respect of any and all out-of-pocket losses,
  documented and reasonable costs and expenses (including, without limitation, documented and
  reasonable costs of investigation and defense and reasonable attorneys’ fees), claims, damages,
  obligations, or liabilities, whether or not involving a third party claim, but only after deducting
  therefrom any insurance proceeds and any indemnity, contribution or other similar payment
  received or reasonably expected to be received by the Purchaser Indemnified Party in respect of
  any such claim (collectively, “Losses”), arising out of, based upon or otherwise in respect of:

                           (i)   any inaccuracy in or breach of any representation or warranty of
  Seller made in or under this Agreement or any of the Schedules attached hereto, or in any of the
  certificates or other instruments or documents furnished to Purchaser by Seller pursuant to this
  Agreement (determined in each case without regard to any qualification with respect to


                                                   20
  35751625.8 08/29/2019
                                                                                              Appx. 00362
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         372 of23
                                                                1120
                                                                  of 101
                                                                      PageID #: 3287



  materiality, Material Adverse Effect or similar qualification); provided, that the Seller shall not
  have any liability under this clause (i) (other than with respect any intentional fraud on the part
  of Seller) unless the aggregate of all Losses asserted under this clause (i) for which Seller would,
  but for this proviso and but for the $25,000-per-claim deductible described below, be liable
  exceeds on a cumulative basis an amount equal to Two Hundred Thousand Dollars
  ($200,000.00);

                        (ii)   any nonfulfillment or breach of any covenant or agreement by
  Seller under this Agreement or any of the Schedules attached hereto;

                          (iii)   any Liability or obligation of Seller which is an Excluded Liability;
  and

                          (iv)    the ownership of any of the Excluded Assets by Seller after the
  Closing Date.

                  (b)     Each Purchaser Indemnified Party shall take, and cause its Affiliates to
  take, all reasonable steps to mitigate any Loss upon becoming aware of any event or
  circumstance that would reasonably be expected to, or does, give rise thereto including incurring
  costs only to the minimum extent necessary to remedy the breach that gives rise to such Loss.

              (c)   NOTWITHSTANDING ANYTHING CONTAINED IN THIS
  AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS TO THE CONTRARY,
  SELLER WILL NOT BE LIABLE FOR ANY LOSS ASSERTED UNDER SECTION 10.1(a)(i)
  UNLESS THE CUMULATIVE LOSSES EXCEED $25,000 IN WHICH CASE SELLER
  WILL, SUBJECT TO THE OTHER LIMITATIONS IN THIS ARTICLE X, BE LIABLE TO
  INDEMNIFY THE PURCHASER INDEMNIFIED PARTY ONLY FOR THE EXCESS OVER
  $25,000; AND THE SOLE REMEDY OF ANY PURCHASER INDEMNIFIED PARTY
  AGAINST SELLER UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY
  DOCUMENTS FOR MONETARY DAMAGES, INCLUDING, WITHOUT LIMITATION,
  COSTS OF INVESTIGATION AND DEFENSE AND ATTORNEYS’ FEES, SHALL BE A
  TIMELY CLAIM BY PURCHASER PURSUANT TO THE ESCROW AGREEMENT, AND
  LIMITED TO THE ESCROW AMOUNT.

          10.2 Indemnification by Purchaser. Subject to this Article X and consummation of
  the Closing, Purchaser shall indemnify, defend and hold harmless Seller, Seller’s present,
  former, and future officers, directors, trustees, members, employees, agents, Representatives and
  Affiliates (each a, “Seller Indemnified Party”), against and in respect of any and all Losses
  arising out of, based upon or otherwise in respect of:

                   (a)     any inaccuracy in or breach of any representation or warranty of Purchaser
  made in or under this Agreement or any of the Schedules attached hereto, or in any of the
  certificates or other instruments or documents furnished to Seller by Purchaser pursuant to this
  Agreement; provided, that the Purchaser shall not have any liability under this clause (a) of
  Section 10.2 unless the claims asserted under this clause (a) involves Losses in excess of
  Twenty-Five Thousand Dollars ($25,000.00), at which time Purchaser shall be liable for the full
  amount of all such Losses in excess of Twenty-Five Thousand Dollars ($25,000.00);


                                                   21
  35751625.8 08/29/2019
                                                                                             Appx. 00363
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         373 of24
                                                                1120
                                                                  of 101
                                                                      PageID #: 3288



                (b)    any nonfulfillment or breach of any covenant or agreement by Purchaser
  under this Agreement or any of the Schedules attached hereto; and

                          (c)   any of the Assumed Liabilities pursuant to this Agreement.

  Each Seller Indemnified Party shall take, and cause its Affiliates to take, all reasonable steps to
  mitigate any Loss upon becoming aware of any event or circumstance that would reasonably be
  expected to, or does, give rise thereto including incurring costs only to the minimum extent
  necessary to remedy the breach that gives rise to such Loss.

               10.3       Indemnification Procedures.

                  (a)    Within forty-five (45) days after receipt by an indemnified party of written
  notice of the commencement of any Proceeding against it to which the indemnification in this
  Article X relates, such indemnified party shall, if a claim is to be made against an indemnifying
  party under this Article X, give notice to the indemnifying party of the commencement of such
  Proceeding.

                  (b)     If any Proceeding referred to in paragraph (a) above is brought against a
  Seller Indemnified Party and it gives notice to Purchaser of the commencement of such
  Proceeding, Purchaser will be entitled to participate in such Proceeding and, to the extent that it
  wishes, assume the defense of such Proceeding with counsel reasonably satisfactory to such
  Seller Indemnified Party and, after notice from Purchaser to such Seller Indemnified Party of its
  election to assume the defense of such Proceeding, Purchaser will not, as long as it diligently
  conducts such defense, be liable to such Seller Indemnified Party under this Article X for any
  fees of other counsel or any other expenses with respect to the defense of such Proceeding, in
  each case subsequently incurred by such Seller Indemnified Party in connection with the defense
  of such Proceeding subject to the limitations contained in Section 10.1 hereof, other than
  reasonable costs of investigation. If Purchaser assumes the defense of a Proceeding, (A) it will
  be conclusively established for purposes of this Agreement that the claims made in that
  Proceeding are within the scope of and subject to indemnification; and (B) no compromise or
  settlement of such claims may be effected by Purchaser without such Seller Indemnified Party’s
  consent unless (1) there is no finding or admission of any violation of law by such Seller
  Indemnified Party (or any Affiliate thereof) or any violation of the rights of any Person and no
  effect on any other claims that may be made against such Seller Indemnified Party, and (2) the
  sole relief provided is monetary damages that are paid in full by Purchaser. Such Seller
  Indemnified Party will have no liability with respect to any compromise or settlement of the
  claims underlying such Proceeding effected without its consent. If notice is given to Purchaser
  by a Seller Indemnified Party of the commencement of any Proceeding for which such Seller
  Indemnified Party seeks indemnification hereunder and Purchaser does not, within ten (10) days
  after such notice is received, give notice to such Seller Indemnified Party of Purchaser’s election
  to assume the defense of such Proceeding, Purchaser will be bound by any determination made
  in such Proceeding or any compromise or settlement effected by such Seller Indemnified Party.

                (c)    If any Proceeding referred to in paragraph (a) above is brought against a
  Purchaser Indemnified Party, Seller shall be entitled to participate in such Proceeding at its own
  expense. However, such Purchaser Indemnified Party shall, in all respects, control the defense


                                                        22
  35751625.8 08/29/2019
                                                                                             Appx. 00364
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         374 of25
                                                                1120
                                                                  of 101
                                                                      PageID #: 3289



  and settlement of such Proceeding and Seller shall be liable for all fees and expenses incurred by
  such Purchaser Indemnified Party and for any liability established by any order of a
  Governmental Body of competent jurisdiction and for any liability established by any settlement
  or compromise agreed to by such Purchaser Indemnified Party, in the exercise of its reasonable
  discretion.

          10.4 Other Claims. A claim for any matter not involving a third party claim may be
  asserted by written notice to the Party from whom indemnification is sought.

          10.5 Seller Indemnification Claim Period. Except as may otherwise expressly be
  provided in this Agreement and in the absence of intentional fraud or willful misrepresentation
  by Seller, no claim for indemnification pursuant to Section 10.1 shall be made unless a claim
  arises and written notice pursuant to Section 10.3 or Section 10.4 which reasonably describes the
  claim, the basis therefor, and if possible with the exercise of reasonable diligence, the Purchaser
  Indemnified Party’s reasonably-supported estimate of the Losses being asserted, is delivered to
  Seller on or before the close of business on the day preceding the first (1st) anniversary of the
  Closing Date (the “Claims Close Date”) in which case the indemnity with respect to that Loss
  shall survive the Claims Close Date (but continue to be limited to the funds held in the Escrow
  Account). For the avoidance of doubt, nothing herein is intended to limit any rights to equitable
  relief not involving the payment of money to which the Purchaser or any Purchaser Indemnified
  Party may be entitled.

          10.6 Purchaser Indemnification Claim Period. Except as may otherwise expressly
  be provided in this Agreement and in the absence of intentional fraud or willful
  misrepresentation by Purchaser, no claim for indemnification pursuant to Section 10.2 shall be
  made unless a claim arises and written notice pursuant to Section 10.3 or Section 10.4 is
  delivered to Purchaser on or before the Claims Close Date. For the avoidance of doubt, nothing
  herein is intended to limit any rights to equitable relief not involving the payment of money to
  which the Seller or any Seller Indemnified Party may be entitled.

          10.7 Payment from Indemnification Escrow. If a Purchaser Indemnified Party
  becomes entitled to indemnification from Seller hereunder, such Purchaser Indemnified Party
  shall be entitled to receive the amount of Losses in cash from the Escrow Account in accordance
  with the Escrow Agreement, and the recovery of the Purchaser Indemnified Parties shall be
  limited to such recoveries from the Escrow Account. For the avoidance of doubt, nothing herein
  is intended to limit any rights to equitable relief to which the Purchaser or any Purchaser
  Indemnified Party may be entitled.

          10.8 Miscellaneous Indemnification Provisions. Disclosures made after the date
  hereof and any knowledge that is acquired about the accuracy or inaccuracy of or compliance
  with any representation, warranty, covenant or obligation set forth herein shall not in any manner
  affect rights to indemnification hereunder based on any such representation, warranty, covenant,
  or obligation. The waiver of any condition based on the accuracy of any representation or
  warranty, or compliance with any covenant or obligation, will not affect any right to
  indemnification based on such representations, warranties, covenants and obligations unless
  otherwise expressly agreed in writing by the party or parties entitled to the benefit thereto.



                                                  23
  35751625.8 08/29/2019
                                                                                            Appx. 00365
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         375 of26
                                                                1120
                                                                  of 101
                                                                      PageID #: 3290



                                              ARTICLE XI.
                                            MISCELLANEOUS

          11.1 Expiration of Representations, Warranties and Agreements. The
  representations and warranties and covenants made by Seller and Purchaser in this Agreement
  and in any Ancillary Document delivered pursuant to this Agreement shall survive beyond the
  Closing Date.

          11.2 Assignment. Neither this Agreement nor any interest herein may be assigned or
  transferred by either Party to any other Person without the prior written consent of the other
  Party, which consent may be given or withheld in the sole discretion of such other Party;
  provided, however, Purchaser may assign at Closing its rights, but not its obligations, hereunder
  to any Affiliate of Purchaser.

          11.3 Notices. All notices, requests and other communications under this Agreement
  shall be in writing and shall be either (a) delivered in person, (b) sent by certified mail, return-
  receipt requested, (c) delivered by a recognized delivery service or (d) sent by facsimile
  transmission and addressed as follows:

               If intended for Purchaser:                Thomas Jefferson University Hospitals, Inc.
                                                         925 Chestnut Street, Suite 110
                                                         Philadelphia, Pennsylvania 19107
                                                         Attention: Stephen K. Klasko, MD,
                                                         MBA, President & CEO


               With a copies to:                         Thomas Jefferson University Hospitals, Inc.
                                                         1020 Walnuts Street, 6th Floor, Scott Bldg.
                                                         Philadelphia, Pennsylvania 19107
                                                         Attention: Cristina G. Cavalieri, Esq., Senior
                                                         Vice President, Chief Legal and Governance
                                                         Officer and Secretary

                                                         Neil S. Olderman, Esquire
                                                         Drinker Biddle & Reath LLP
                                                         191 N. Wacker Drive
                                                         Suite 3700
                                                         Chicago, IL 60606-1698

                                                         And

                                                         Andrew C. Kassner, Esquire
                                                         Drinker Biddle & Reath LLP
                                                         One Logan Square
                                                         18th and Cherry Streets
                                                         Philadelphia, PA 19103-6996



                                                    24
  35751625.8 08/29/2019
                                                                                               Appx. 00366
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         376 of27
                                                                1120
                                                                  of 101
                                                                      PageID #: 3291



               If intended for Seller:                   Center City Healthcare, LLC
                                                         Centre Square West
                                                         1500 Market Street, Suite 2400
                                                         Philadelphia, PA 19102
                                                         Attention: Allen Wilen, CRO-Finance

               With a copy to:                           Jeffrey Hampton
                                                         Adam Isenberg
                                                         Saul Ewing Arnstein & Lehr LLP
                                                         Centre Square West
                                                         1500 Market Street, 38th Floor
                                                         Philadelphia, PA 19102-2186

  or at such other address, and to the attention of such other person, as the parties shall give notice
  as herein provided. A notice, request and other communication shall be deemed to be duly
  received if delivered in person or by a recognized delivery service, when delivered to the address
  of the recipient, if sent by mail, on the date of receipt by the recipient as shown on the return
  receipt card, or if sent by facsimile, upon receipt by the sender of an acknowledgment or
  transmission report generated by the machine from which the facsimile was sent indicating that
  the facsimile was sent in its entirety to the recipient’s facsimile number; provided that if a notice,
  request or other communication is served by hand or is received by facsimile on a day which is
  not a Business Day, or after 5:00 P.M. on any Business Day at the addressee’s location, such
  notice or communication shall be deemed to be duly received by the recipient at 9:00 A.M. on
  the first Business Day thereafter.

          11.4 Further Assurances. Each of the Parties hereto shall execute such documents
  (including, without limitation, the Ancillary Documents) and take such further actions as may be
  reasonably required or desirable to carry out the provisions hereof and the transactions
  contemplated hereby or, at or after the Closing, to evidence the consummation of the transactions
  consummated pursuant to this Agreement.

          11.5 Entire Agreement; Modifications; Waivers. This Agreement (together with the
  Exhibits and Schedules hereto), the Ancillary Documents, and the Non-Disclosure Agreement
  constitute the entire agreement between the Parties with respect to the subject matter hereof and
  thereof and supersedes all prior understandings of the Parties with respect to the subject matter
  hereof and thereof. No supplement, modification or amendment of this Agreement will be
  binding unless executed in writing by each Party. No waiver of any of the provisions of this
  Agreement will be deemed to be or will constitute a continuing waiver. No waiver will be
  binding unless executed in writing by the Party making the waiver.

          11.6 Applicable Law; Jurisdiction and Venue; Jury Trial Waiver. THIS
  AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
  GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
  STATE OF DELAWARE. The Parties agree that jurisdiction and venue for any litigation
  arising out of this Agreement shall be in the Bankruptcy Court; provided, however, that if at the
  time of commencement of any such litigation, there is no longer a pending Bankruptcy Case,
  jurisdiction and venue for any litigation arising out of this Agreement shall be in the courts of the

                                                   25
  35751625.8 08/29/2019
                                                                                              Appx. 00367
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         377 of28
                                                                1120
                                                                  of 101
                                                                      PageID #: 3292



  State of Delaware or U.S. District Court for the District of Delaware, and the Parties each hereby
  waive any objections they may have with respect thereto (including any objections based upon
  forum non conveniens). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
  ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
  ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ANCILLARY
  DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

          11.7 Headings and Captions. The headings and captions in this Agreement are
  inserted for convenience of reference only and in no way define, describe, or limit the scope or
  intent or otherwise affect the interpretation of, this Agreement or any of the provisions hereof.

          11.8 Binding Effect. This Agreement shall be binding upon and shall inure to the
  benefit of the Parties hereto and their respective successors and permitted assigns.

          11.9 Time is of the Essence. With respect to all provisions of this Agreement, time is
  of the essence. However, if the first date or last date of any period which is set out in any
  provision of this Agreement falls on a day which is not a Business Day, then, in such event, the
  time of such period shall be extended to the next day which is a Business Day.

          11.10 Remedies Cumulative. Except as herein expressly set forth, no remedy
  conferred upon a Party by this Agreement is intended to be exclusive of any other remedy herein
  or by law provided or permitted, but each shall be cumulative and shall be in addition to every
  other remedy given herein or now or hereafter existing at law, in equity or by statute.

               11.11 Interpretation and Construction.

                (a)    As used herein the words “include”, “includes” and “including” shall be
  deemed to be followed by the phrase “without limitation”.

                  (b)     As used herein, the words “herein,” “hereof,” “hereunder” and similar
  terms shall refer to this Agreement unless the context requires otherwise.

                  (c)    For purposes of this Agreement, whenever the context so requires, the
  neuter gender includes the masculine and/or feminine gender, and the singular number includes
  the plural and vice versa.

          11.12 Estoppel. Each Party confirms and agrees that (a) it has read and understood all
  of the provisions of this Agreement; (b) it is familiar with major sophisticated transactions such
  as those contemplated by this Agreement; (c) it has negotiated with the other Party at arm’s
  length with equal bargaining power; and (d) it has been advised by competent legal counsel of its
  own choosing.

           11.13 Joint Preparation. The Parties have participated jointly in the negotiation and
  drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
  arises, this Agreement shall be construed as if drafted jointly by the Parties and no presumption
  or burden of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any
  of the provisions of this Agreement.


                                                  26
  35751625.8 08/29/2019
                                                                                            Appx. 00368
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         378 of29
                                                                1120
                                                                  of 101
                                                                      PageID #: 3293



               11.14 Expenses; Transfer Taxes.

                  (a)    Except as otherwise expressly provided in this Agreement, each Party will
  bear its respective expenses incurred in connection with the preparation, negotiation, execution,
  and performance of this Agreement and the transactions contemplated hereby, including all fees
  and expenses of agents, representatives, counsel, and accountants.

                   (b)    The Purchaser and Seller shall each pay fifty (50%) percent of all sales,
  use, transfer, real property transfer, documentary, recording and similar Taxes and fees, and any
  deficiency, interest or penalty asserted with respect thereof arising out of or in connection with
  the transactions contemplated hereby (“Transfer Taxes”).

          11.15 Counterparts. This Agreement may be executed at different times and in any
  number of counterparts, each of which when so executed shall be deemed to be an original and
  all of which taken together shall constitute one and the same agreement. Delivery of an executed
  counterpart of a signature page to this Agreement by e-mail shall be as effective as delivery of a
  manually executed counterpart of this Agreement.

          11.16 Severability. If any term or other provision of this Agreement is invalid, illegal
  or incapable of being enforced under any Law or as a matter of public policy, all other conditions
  and provisions of this Agreement shall nevertheless remain in full force and effect.

                                       [Signature page follows.]




                                                  27
  35751625.8 08/29/2019
                                                                                           Appx. 00369
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         379 of30
                                                                1120
                                                                  of 101
                                                                      PageID #: 3294



         IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
  be executed as of the date first written above.

                                             SELLER:

                                             CENTER CITY HEALTHCARE, LLC

                                             By:
                                                   Allen Wilen
                                                   Chief Restructuring Officer - Finance


                                             PURCHASER:

                                             THOMAS JEFFERSON UNIVERSITY
                                             HOSPITALS, INC.

                                             By:
                                                   Laurence M. Merlis
                                                   Executive Vice President




                            [Signature page to Asset Purchase Agreement]




                                                28
  35751625.8 08/29/2019
                                                                                           Appx. 00370
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         380 of31
                                                                1120
                                                                  of 101
                                                                      PageID #: 3295



                                             EXHIBIT A

                                          Purchased Assets

                 The Purchased Assets to be purchased by the Purchaser and sold, conveyed,
  assigned, transferred and delivered on the Closing Date to the Purchaser by the Seller shall
  include all of the Seller’s right, title and interest in and to all of the following assets, but
  specifically excluding, however, the Excluded Assets:

                1.    Assigned Contracts. All of the Seller’s rights and interests as of the
  Closing Date under or relating to the Contracts specifically identified on Schedule A-1 to this
  Exhibit A.

                 2.      Books and Records. All Books and Records related to the Purchased
  Assets, but specifically excluded any Corporate Documents.

                3.       Governmental Authorizations.          All    transferable   Governmental
  Authorizations identified on Schedule A-2 to this Exhibit A.

                 4.      Rights; Warranty Claims. All of Seller’s rights, claims, counterclaims,
  credits, causes of action or rights of set-off against third parties that relate to warranties,
  indemnities, and all similar rights to the extent related to any Purchased Assets.

                 5.       Other Assets. Those other assets of the Seller identified on Schedule A-3
  to this Exhibit A.




  35751625.8 08/29/2019
                                                                                         Appx. 00371
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         381 of32
                                                                1120
                                                                  of 101
                                                                      PageID #: 3296



                                                    Schedule A-1



  I.           Current GME Affiliation Agreements

               1.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          between the Trustees of the University of Pennsylvania, as the owner and operator
                          of the Hospital of the University of Pennsylvania, and Seller.

               2.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          between Prime Healthcare Services Roxborough, LLC, the owner and operator of
                          Roxborough Memorial Hospital, and Seller.

               3.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          among Temple University Hospital, Seller and St. Christopher’s Healthcare, LLC
                          d/b/a St. Christopher’s Hospital for Children.

               4.         Medicare GME Affiliation Agreement for July 1, 2019 through June 30, 2020
                          between Friends Behavioral Health System and Seller.

               5.         Medicare GME Affiliation Agreement for July 1, 2019 through June 30, 2020
                          between Abington Memorial Hospital and Seller.

  II.          GME Obligations

               Graduate Hospital/Penn

               •          Agreement Regarding Medicare FTE Resident Caps, between the Trustees of the
                          University of Pennsylvania and Tenet HealthSystem Hahnemann, LLC, dated
                          March 30, 2007

               Roxborough and Warminster/Solis

               •          Agreement Regarding Medicare FTE Resident Caps between Solis Healthcare, LP
                          and Tenet HealthSystem Hahnemann, LLC, dated July 1, 2007

               •          Agreement Concerning Family Medicine Training among Abington Memorial
                          Hospital, Solis Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated
                          June 23, 2008

               •          Second Amendment to Agreement Regarding Medicare FTE Resident Caps;
                          between Solis Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated
                          June 29, 2010




  35751625.8 08/29/2019
                                                                                                 Appx. 00372
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         382 of33
                                                                1120
                                                                  of 101
                                                                      PageID #: 3297



               Hahnemann/Friends

               •          Residency Rotation Agreement between Tenet HealthSystem Hahnemann, LLC
                          and Friends Behavioral Health System, LP dated June 2008

               •          Memorandum of Understanding for Residency Rotation Agreement between
                          Tenet HealthSystem Hahnemann, LLC and Friends Behavioral Health System, LP

               Hahnemann/Abington

                          Master Agreement for Shared Rotational Arrangements between Hahnemann
                          University Hospital and Abington Memorial Hospital dated June 29, 2007

  III.         The Participating Provider Agreement

  IV.          Tower Health GME Affiliation Agreement




                                                        2
  35751625.8 08/29/2019
                                                                                            Appx. 00373
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         383 of34
                                                                1120
                                                                  of 101
                                                                      PageID #: 3298



                                         Schedule A-2

                                Governmental Authorizations

  The Participating Provider Agreement




  35751625.8 08/29/2019
                                                                         Appx. 00374
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         384 of35
                                                                1120
                                                                  of 101
                                                                      PageID #: 3299



                                    Schedule A-3

                                    Other Assets

  [None]




  35751625.8 08/29/2019
                                                                         Appx. 00375
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         385 of36
                                                                1120
                                                                  of 101
                                                                      PageID #: 3300



                                              EXHIBIT B
                     ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT

                 ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT
  (“Agreement”) dated as of [_____________] by and between Center City Healthcare, LLC, a
  Delaware limited liability company (“Assignor”), and Thomas Jefferson University Hospitals,
  Inc., a Pennsylvania nonprofit corporation (“Assignee”).

                                           BACKGROUND

             A.   ASSIGNEE AND ASSIGNOR HAVE ENTERED INTO AN ASSET
  PURCHASE AGREEMENT DATED AS OF [________________] (TOGETHER WITH THE
  EXHIBITS AND SCHEDULES THERETO, THE “PURCHASE AGREEMENT”)
  PROVIDING FOR, AMONG OTHER THINGS, THE SALE, TRANSFER, CONVEYANCE,
  ASSIGNMENT, AND DELIVERY BY ASSIGNOR TO ASSIGNEE OF CERTAIN ASSETS
  OF ASSIGNOR (COLLECTIVELY, THE “PURCHASED ASSETS”) THAT ARE OWNED
  OR USED BY ASSIGNOR IN CONNECTION WITH THE BUSINESS.

             B.   IN CONNECTION WITH THE SALE AND PURCHASE OF THE
  PURCHASED ASSETS PURSUANT TO THE PURCHASE AGREEMENT, ASSIGNOR IS
  TO ASSIGN AND DELEGATE, AND ASSIGNEE IS TO ASSUME, THE ASSIGNED
  CONTRACTS. CLOSING IS BEING HELD ON THE DATE HEREOF UNDER THE
  PURCHASE AGREEMENT.

                NOW, THEREFORE, pursuant to and in consideration of the Purchase
  Agreement and the mutual covenants and agreements set forth therein and herein, Assignor and
  Assignee, each intending to be legally bound, agree as follows:

                   1.      Incorporation of Background; Defined Terms. The Background
  provisions set forth above (including, without limitation, all of the defined terms set forth
  therein) are hereby incorporated by reference into this Agreement and made a part hereof as if set
  forth in their entirety in this Section 1. Capitalized terms used herein which are not otherwise
  defined shall have the respective meanings assigned to them in the Purchase Agreement.

                 2.      Assignment of Rights. Assignor hereby sells, transfers, conveys, and
  assigns to Assignee all of Assignor’s right, title and interest in, to and under all of the Assigned
  Contracts, each of which are identified on Schedule 2 attached hereto.

                3.      Delegation of Duties. Assignor hereby delegates to Assignee all of
  Assignor’s duties and liabilities under the Assigned Contracts.

                   4.      Assumption of Liabilities. In partial consideration for the sale of the
  Purchased Assets by Assignor pursuant to the Purchase Agreement, Assignee hereby undertakes
  and agrees to assume, discharge, or perform as the case may be, all duties, obligations, and
  liabilities of Assignor under the Assigned Contracts which are to be performed after, and relate
  to the period after, the date hereof or which are otherwise assigned to and assumed by the
  Purchaser under or pursuant to the Purchase Agreement or the Sale Order.


  35751625.8 08/29/2019
                                                                                              Appx. 00376
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         386 of37
                                                                1120
                                                                  of 101
                                                                      PageID #: 3301



                   5.      Assignment of Governmental Authorizations; Etc. Assignor hereby
  assigns, sells, transfers, and sets over to Assignee all of Assignor’s right, title and interest in, to,
  and under all of the Governmental Authorizations which are listed on Schedule 5 attached
  hereto, but only to the extent that any of the foregoing may be legally sold, transferred,
  conveyed, assigned and delivered by Assignor to Assignee without any action by any such
  applicable federal, state, or local government or regulatory body.

                  6.      Binding Effect. This Agreement shall be binding upon and inure to the
  benefit of the parties hereto and their respective successors and assigns.

                  7.      Governing Law. This Agreement shall be governed by, and construed in
  accordance with, the domestic, internal laws of the State of Delaware, without regard to its rules
  pertaining to the conflict of laws.

                  8.     Counterparts. This Agreement may be executed in two (2) or more
  counterparts, each of which shall be deemed to be an original of this Agreement and all of which,
  when taken together, will be deemed to constitute one and the same agreement. Any party to this
  Agreement may deliver an executed counterpart hereof by facsimile transmission or electronic
  mail (as a Portable Document Format (PDF) file) to the other party hereto and any such delivery
  shall have the same force and effect as the manual delivery of an original executed counterpart of
  this Agreement.

                              Remainder of Page Intentionally Left Blank

                                         Signature Page Follows




                                                      2
  35751625.8 08/29/2019
                                                                                                 Appx. 00377
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         387 of38
                                                                1120
                                                                  of 101
                                                                      PageID #: 3302




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
  duly executed and delivered by their duly authorized officers the day and year first above
  written.

                                            CENTER CITY HEALTHCARE, LLC

                                            By
                                                Allen Wilen
                                                Chief Restructuring Officer - Finance
                                               “Assignor”


                                            THOMAS JEFFERSON UNIVERSITY
                                            HOSPITALS, INC.

                                            By
                                                 Laurence M. Merlis
                                                 Executive Vice President
                                                 “Assignee”




                                                 3
  35751625.8 08/29/2019
                                                                                        Appx. 00378
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         388 of39
                                                                1120
                                                                  of 101
                                                                      PageID #: 3303



                                              EXHIBIT C

                                            BILL OF SALE

                                       _______________, 2019

                   KNOW ALL BY THESE PRESENTS that CENTER CITY HEALTHCARE,
  LLC, a Delaware limited liability company (the “Seller”), for good and valuable consideration,
  the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound,
  has granted, bargained, sold, conveyed, transferred, assigned and delivered, and by this Bill of
  Sale hereby grants, bargains, sells, conveys, transfers, assigns and delivers, to Thomas Jefferson
  University Hospitals, Inc., a Pennsylvania nonprofit corporation (“Purchaser”), its successors and
  assigns, all of the Seller’s right, title and interest in and to the Purchased Assets. As used herein,
  the term “Purchased Assets” has the meaning given to such term in that certain Asset Purchase
  Agreement, dated as of - _____________________, 2019, by and between the Seller and
  Purchaser (together with the Exhibits and Schedules thereto, the “Purchase Agreement”), which
  Purchase Agreement is incorporated herein by this reference.

                EXCLUDING, HOWEVER, the “Excluded Assets” (as such term is defined in
  the Purchase Agreement).

                 TO HAVE AND TO HOLD the Purchased Assets unto Purchaser, its successors
  and assigns, forever.

                 This Bill of Sale is being executed and delivered by the Seller to the Purchaser
  under and pursuant to Section 8.2(a) of the Purchase Agreement and is subject to the terms and
  conditions of the Purchase Agreement in all respects.

                             Remainder of Page Intentionally Left Blank

                                        Signature Page Follows




  35751625.8 08/29/2019
                                                                                              Appx. 00379
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         389 of40
                                                                1120
                                                                  of 101
                                                                      PageID #: 3304




                 IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as
  of the date and year first set forth above.

                                           CENTER CITY HEALTHCARE, LLC


                                           By
                                             Allen Wilen
                                             Chief Restructuring Officer - Finance




                                              2
  35751625.8 08/29/2019
                                                                                     Appx. 00380
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         390 of41
                                                                1120
                                                                  of 101
                                                                      PageID #: 3305



                                    EXHIBIT D

                              ESCROW AGREEMENT



                                   [To be provided]




  35751625.8 08/29/2019
                                                                         Appx. 00381
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         391 of42
                                                                1120
                                                                  of 101
                                                                      PageID #: 3306



                                    EXHIBIT E



                                   SALE ORDER



  [To be provided]




  35751625.8 08/29/2019
                                                                         Appx. 00382
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 590-1
                                    FiledFiled
                                         11/05/19
                                               08/29/19
                                                    Page Page
                                                         392 of43
                                                                1120
                                                                  of 101
                                                                      PageID #: 3307



                                    EXHIBIT F



                          BIDDING PROCEDURES ORDER




  35751625.8 08/29/2019
                                                                         Appx. 00383
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           393 of44
                                                                 11120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3308



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                               Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                               Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                               Jointly Administered
                                  )
                    Debtors.      )                               Re: Docket No. 142
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including

  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35602324.10 07/19/2019
                                                                                                              Appx. 00384
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           394 of45
                                                                 21120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3309



  (c) approving the form and manner of notice with respect to certain procedures, protections,

  schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

  selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

  Bidder”) 3, the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

  asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

  Agreement”), as filed with the Court [D.I. 246], among Debtor Center City Healthcare, LLC

  d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

  (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

  relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

  “Sale Order”), a proposed form of which is attached as Exhibit E to the Stalking Horse Sale

  Agreement: (x) authorizing the sale of the Residents Program Assets free and clear of Interests as

  defined in footnote 4, below (the “Interests”)4, with any such Interests to attach to the proceeds

  thereof with the same validity, extent and priority (under the Bankruptcy Code) as such Interests

  existed immediately prior to the consummation of the Sale; (y) authorizing the assumption and

  assignment of certain executory contracts; and (z) granting related relief, all as more fully

  described in the Motion; and the Court having found that it has jurisdiction over this matter

  3
               The Court has been advised that Reading Hospital, a subsidiary of Tower Health, will actually serve as the
               Stalking Horse Bidder and, as a result, all references herein to the Stalking Horse Bidder shall be deemed to
               include Reading Hospital.
  4
               Interests shall include: (i) mortgages, security interests, conditional sale or other title retention agreements,
               pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as that term is defined in
               the Bankruptcy Code), (ii) rights or options to effect any forfeiture, modification, repurchase, or
               termination of the Seller’s or purchaser’s interest in the Assigned Contracts and/or Residents Program
               Assets, regardless whether such are “claims” as that term is defined in the Bankruptcy Code, (iii) claims of
               the Pension Benefit Guaranty Corporation or any plan participant or beneficiary, (iv) tax claims (including
               taxes as to which applicable returns have not yet been filed, whether or not overdue), and (v) restrictions,
               rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any restriction
               on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership, regardless
               whether such are “claims” as that term is defined in the Bankruptcy Code, and with respect to the rights
               described in this sub-clause (v) only as they relate to the Resident Program Assets that are the subject of the
               Stalking Horse Bidder’s Stalking Horse Sale Agreement.



                                                                -2-
  35602324.10 07/19/2019
                                                                                                                    Appx. 00385
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           395 of46
                                                                 31120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3310



  pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a core proceeding

  pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and

  the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

  having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

  their creditors, and other parties in interest; and the Court having found that the Debtors provided

  appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

  circumstances; and the Court having reviewed the Motion and having heard the statements in

  support of the relief requested therein at a hearing, if any, before the Court; and the Court having

  determined that the legal and factual bases set forth in the Motion and at the hearing establish

  just cause for the relief granted herein; and upon all of the proceedings had before the Court; and

  after due deliberation and sufficient cause appearing therefor, THE COURT HEREBY FINDS

  THAT:

               A.          The findings of fact and conclusions of law herein constitute the Court’s findings

  of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

  pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

  they are adopted as such. To the extent any conclusions of law are findings of fact, they are

  adopted as such.

               B.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409.

               C.          The statutory bases for the relief requested in the Motion are sections 105, 363,

  365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

  9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United



                                                           -3-
  35602324.10 07/19/2019
                                                                                                   Appx. 00386
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           396 of47
                                                                 41120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3311



  States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual

  bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

  Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

  creditors, and all other parties in interest.

               D.          Notice of the Motion, as relates to the Bidding Procedures Hearing and the

  proposed entry of this Bidding Procedures Order, was adequate and sufficient under the

  circumstances of these Chapter 11 Cases, and such notice complied with all applicable

  requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Notice of the

  Motion as relates to the Bidding Procedures Hearing and the proposed entry of this Bidding

  Procedures Order has been given to: (a) all entities known to have expressed an interest in a

  transaction with respect to some or all of the Debtors’ Residents Program Assets during the past

  six (6) months; (b) all entities known to have asserted any Interest in or upon any of the Debtors’

  Residents Program Assets; (c) all federal, state, and local regulatory or taxing authorities or

  recording offices which have a reasonably known interest in the relief requested by this Motion;

  (d) known counterparties to any unexpired leases or executory contracts related to the Residents

  Program Assets that could potentially be assumed and assigned to the Successful Bidder;

  (e) counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel University College

  of Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the United States

  Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Health; (m) the City

  of Philadelphia; (n) the CMS; (o) the ACGME; and (p) any party that has requested notice

  pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Accordingly, no further




                                                       -4-
  35602324.10 07/19/2019
                                                                                            Appx. 00387
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           397 of48
                                                                 51120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3312



  notice of the Motion as relates to the Bidding Procedures Hearing and the proposed entry of this

  Bidding Procedures Order is necessary or required.

               E.          The Debtors have demonstrated a compelling and sound business justification for

  the Court to grant the relief requested in the Motion as relates to the entry of this Bidding

  Procedures Order, including, without limitation:              (a) approval of the Bidding Procedures;

  (b) approval of the selection of the Stalking Horse Bidder and approval of the Break-Up Fee to

  be paid to the Stalking Horse Bidder under the circumstances described in the Motion;

  (c) approval of the Assumption and Assignment Procedures; (d) approval of the form and

  manner of notice of all procedures, protections, schedules, and agreements described in the

  Motion and attached thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related

  relief as set forth herein. Such compelling and sound business justification, which was set forth

  in the Motion and on the record at the hearing for such Motion, are incorporated herein by

  reference and, among other things, form the basis for the findings of fact and conclusions of law

  set forth herein.

               F.          Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

  in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

  exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

  Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

  realize their optimal value, while at the same time minimizing the negative impact of the closure

  of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

  affiliation partner, Drexel University.

               G.          The Bidding Procedures, in the form attached hereto as Schedule 1 and

  incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,



                                                         -5-
  35602324.10 07/19/2019
                                                                                                 Appx. 00388
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           398 of49
                                                                 61120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3313



  reasonable, and appropriate and represent the best method for maximizing the value of the

  Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

  cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)

  and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

  (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

  Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

  of the Sale and comparable transactions, the commitments that have been made, and the efforts

  that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

  is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

  pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

               H.          The Debtors have demonstrated a reasonable business justification for the

  payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale

  Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

  express condition of, the willingness of the Stalking Horse Bidder to submit bids through

  execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

  which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

  Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

  Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

  such offer is subject to higher or otherwise better offers as contemplated in the Bidding

  Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

  creditors by increasing the likelihood that the best possible purchase price for the Residents

  Program Assets will be realized and that Residents will be protected.




                                                       -6-
  35602324.10 07/19/2019
                                                                                           Appx. 00389
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           399 of50
                                                                 71120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3314



               I.          The Assumption and Assignment Notice is appropriate and reasonably calculated

  to provide all interested parties with timely and proper notice of the potential assumption and

  assignment of the applicable Designated Contracts in connection with the sale of the Residents

  Program Assets and the related Cure Costs, and no other or further notice shall be required. The

  Motion and the Assumption and Assignment Notice are reasonably calculated to provide

  counterparties to any Designated Contracts with proper notice of the intended assumption and

  assignment of their Designated Contracts, the procedures in connection therewith, and any cure

  amounts relating thereto.

               J.          The Auction and Sale Notice attached hereto as Schedule 5 is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of the sale of

  the Residents Program Assets, including, without limitation: (a) the date, time, and place of the

  Auction (if one is held); (b) the Bidding Procedures; (c) the deadline for filing objections to the

  Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

  (d) identification of the assets to be sold; (e) instructions for promptly obtaining copies of the

  Stalking Horse Sale Agreement; (f) a description of the Sale as being free and clear of all

  Interests, with all Interests attaching with the same validity and priority to the Sale proceeds; and

  (g) notice of the proposed assumption and assignment of Designated Contracts to the Stalking

  Horse Bidder pursuant to the Stalking Horse Sale Agreement (or to another Successful Bidder

  arising from the Auction, if any), and no other or further notice of the Sale shall be required.

               K.          All current and former patients of Debtor Center City Healthcare, LLC (“Center

  City”) who have, as of the date of this order, asserted claims against Center City, including but

  not limited to claims formally asserted by the filing of suit or a proof of claim in these

  Bankruptcy Cases and claims informally asserted by letter or by a request for medical records



                                                         -7-
  35602324.10 07/19/2019
                                                                                                Appx. 00390
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           400 of51
                                                                 81120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3315



  from a lawyer or otherwise (the “Known Patient Creditors”) shall be treated as known creditors

  of the Debtors for purposes of notice requirements related to the Sale.

               L.          All current and former patients of Center City who, as of the date of this order, are

  not Known Patient Creditors (including current and former patients who are not, as of the date of

  this order, aware that they have or may have claims against the Debtors including such patients

  as to whom personal injury has not manifested as of the date of this order) (the “Unknown

  Patient Creditors”) shall be treated as unknown creditors of the Debtors for purposes of the

  notice requirements related to the Sale.

               M.          The Debtors’ marketing process has been reasonably calculated to maximize

  value for the benefit of all stakeholders.

  IT IS HEREBY ORDERED THAT:

               1.          The Motion is granted as provided herein.5

               2.          All objections to the relief requested in the Motion that have not been withdrawn,

  waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

  with the Court, are overruled.

  I.           Timeline for the Sale

               3.          The Debtors are authorized to perform any obligations of the Debtors set forth in

  the Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

  entry of the Sale Order. The Debtors, in consultation with the Official Committee of Unsecured

  Creditors (the “Committee”), as indicated herein and in the Bidding Procedures, are authorized

  to proceed with the Sale in accordance with the Bidding Procedures and are authorized to take



  5
               Notwithstanding anything to the contrary herein, or in the Bidding Procedures, the acceptance of a Bid and
               Sale Agreement by the Debtors and the consummation of a Sale are subject to entry of the Sale Order.



                                                              -8-
  35602324.10 07/19/2019
                                                                                                              Appx. 00391
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                 Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                           11/05/19
                                                 08/29/19
                                                 07/19/19
                                                      Page Page
                                                           Page
                                                           401 of52
                                                                 91120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3316



  any and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

  accordance with the following timeline:

                               Milestone                                     Proposed Date

   Deadline to Object to Approval of the Sale to the               4:00 p.m. (prevailing Eastern Time)
   Stalking Horse Bidder on the terms of the                               on August 5, 2019
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement
   Bid Deadline                                                    4:00 p.m. (prevailing Eastern Time)
                                                                           on August 5, 2019
   Auction (if necessary)                                         10:00 a.m. (prevailing Eastern Time)
                                                                           on August 7, 2019
   Sale Hearing                                                  August 9, 2019 at 11:00 a.m. (prevailing
                                                                             Eastern Time)
   Deadline to Object to conduct of the Auction and                (may be raised at the Sale Hearing)
   Sale to a Successful Bidder (Other than a Sale to
   the Stalking Horse Bidder on the terms of the
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement)

               4.          For the avoidance of doubt, the Debtors, in consultation with the Committee,

  reserve the right, and are authorized to, modify the above timeline and the Bidding Procedures in

  accordance with the provisions of the Bidding Procedures, subject to the terms of the Stalking

  Horse Sale Agreement.

  II.          The Bidding Procedures

               5.          The Bidding Procedures, substantially in the form attached hereto as Schedule 1,

  are approved in their entirety. The Debtors are authorized to take any and all actions reasonably

  necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

  Stalking Horse Sale Agreement. The failure to specifically include or reference a particular

  provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or




                                                          -9-
  35602324.10 07/19/2019
                                                                                                  Appx. 00392
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           402 of10
                                                                 53
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3317



  impair the effectiveness of such provision, it being the intent of the Court that the Bidding

  Procedures be authorized and approved in their entirety.

               6.          The process and requirements associated with submitting a Qualified Bid are

  approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

  the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

  Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on August 5, 2019.

  Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

  (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

  set forth herein.

               7.          The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

  In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

  Horse Bidder to be the Successful Bidder.

               8.          The Debtors are authorized to conduct the Auction in accordance with the

  Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

  Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on August 7, 2019 at the

  offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

  location as the Debtors may hereafter designate on proper notice).                 The Auction will be

  conducted openly and all creditors and the Committee will be permitted to attend.

               9.          Any creditor with a valid and perfected lien on all of the Residents Program

  Assets (each, a “Secured Creditor”) shall have the right, subject in all respects to the

  Bankruptcy Code and other applicable law (and the rights of the Committee and other parties in



                                                         -10-
  35602324.10 07/19/2019
                                                                                                 Appx. 00393
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           403 of11
                                                                 54
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3318



  interest to object to or challenge such creditor’s lien thereunder (a “Challenge”)), to credit bid all

  or any portion of such Secured Creditor’s allowed secured claims to purchase the Residents

  Program Assets to the extent that such secured claims are valid and undisputed pursuant to

  Bankruptcy Code section 363(k) or other applicable law, unless otherwise ordered by the

  Bankruptcy Court for cause. The foregoing notwithstanding, any credit bid shall include a cash

  component sufficient to satisfy in full all costs of sale, including the Break-Up Fee. In the event

  that the Committee, or another party in interest Challenges a creditor’s lien, the approval of a

  Successful Bid by such creditor that includes a credit bid shall be contingent upon a final

  determination that such creditor’s lien is valid and perfected. In the event that such a creditor’s

  lien is successfully Challenged, or otherwise determined not to be valid and perfected, such

  creditor shall pay the credit bid portion of its Bid in cash at the closing of the Sale.

               10.         Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will

  be entitled, but not obligated, to submit overbids and will be entitled in any such overbids to

  include all or any portion of the Break-Up Fee in lieu of cash and have the Break-Up Fee be

  treated as equal to cash in the same amount for the purposes of evaluating the overbid.

  III.         Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

               11.         The Debtors are authorized to enter into the Stalking Horse Sale Agreement,

  subject to higher or otherwise better offers at the Auction. The Break-Up Fee described in the

  Bidding Procedures is approved. The Debtors are authorized to pay any and all amounts owing

  to the Stalking Horse Bidder on account of the Break-Up Fee upon the Debtors’ closing of the

  Sale with a purchaser other than the Stalking Horse Bidder (an “Alternative Transaction”). If

  triggered, the Break-Up Fee: (a) shall be an allowed administrative expense claim under section

  503(b) and 507 of the Bankruptcy Code and a direct cost of any such Sale; and (b) shall be

  payable in at closing on the Alternative Transaction without further order of this Court; and

                                                          -11-
  35602324.10 07/19/2019
                                                                                                   Appx. 00394
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           404 of12
                                                                 55
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3319



  (c) shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall

  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the

  Stalking Horse Bidder on account of the Break-Up Fee.

  IV.          Notice Procedures

               12.         The Auction and Sale Notice is approved.

               A.          Notice of Sale, Auction, and Sale Hearing.

               13.         Within two (2) business days after the entry of this Bidding Procedures Order, or

  as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall serve the

  Auction and Sale Notice by first-class mail, electronic mail or, for those parties who have

  consented to receive notice by the Electronic Case Files (“ECF”) system, by ECF, upon (a) the

  Notice Parties, (b) all Residents, and (c) all known creditors of Center City, including any

  Known Patient Creditors. In addition, on or before the Mailing Date, the Debtors shall serve the

  Notice to Residents and Fellows Regarding Proposed Sale of Residency Program Assets (the

  “Residents’ Notice”), in substantially the form attached hereto as Schedule 2, on all Residents

  by first class mail or electronic mail.

               14.         Service of the Auction and Sale Notice and the Residents’ Notice as described in

  paragraph 13 above shall be sufficient and proper notice of the and satisfies all due process

  requirements.

               15.         Within ten (10) days of the date of this Bidding Procedures Order, the Debtors

  shall cause the notice (the “Publication Notice”) substantially in the form attached hereto as

  Schedule 3 to be published once in the National Edition of USA Today and once in the

  Philadelphia Inquirer. The Publication Notice shall be sufficient and proper notice of the Sale to

  all creditors whose identities are unknown to the Debtors, including all of the Unknown Patient

  Creditors.

                                                          -12-
  35602324.10 07/19/2019
                                                                                                  Appx. 00395
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           405 of13
                                                                 56
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3320



               B.          Notice of Successful Bidder.

               16.         As soon as reasonably practicable after the Bid Deadline, if no Qualified Bid

  other than the Stalking Horse Sale Agreement is received by the Bid Deadline, or conclusion of

  the Auction, if a Qualified Bid other than the Stalking Horse Sale Agreement is received by the

  Bid Deadline, the Debtors shall file on the docket, but not serve, a notice which shall identify the

  Successful Bidder.

  V.           Assumption and Assignment Procedures

               17.         The Assumption and Assignment Procedures, which are set forth below,

  regarding the assumption and assignment of the executory contracts proposed to be assumed by

  the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking

  Horse Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section

  365(f) of the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are

  hereby approved to the extent set forth herein.

               A.          Notice of Assumption and Assignment.

               18.         The Debtors previously filed with the Court, [D.I. 246], a list (the “Initial

  Designated Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may

  be assumed and assigned in connection with the Sale (the “Initial Designated Contracts”),

  including the name of each non-Debtor counterparty to such Designated Contract (the “Initial

  Designated Contract Counterparty”); and (b) the proposed amount necessary, if any, to cure

  all monetary defaults, if any, under the Initial Designated Contract (the “Cure Costs”).

               19.         On the Mailing Date, the Debtors shall serve the Notice of Proposed Assumption

  and Assignment of Executory Contracts attached hereto as Schedule 4 (the “Initial Notice of

  Assumption and Assignment”) on all Initial Designated Contract Counterparties by first-class




                                                          -13-
  35602324.10 07/19/2019
                                                                                                Appx. 00396
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           406 of14
                                                                 57
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3321



  mail, email or, for those parties who have consented to receive notice by the Electronic Case

  Files (“ECF”) system, by ECF.

               20.         Any Initial Designated Contract Counterparty may file an objection (a “Contract

  Objection”) to the proposed assumption and assignment of the applicable Initial Designated

  Contract, the proposed Cure Costs, if any, and the ability of the Stalking Horse Bidder to provide

  adequate assurance of future performance. All Contract Objections must: (a) be in writing;

  (b) state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due, including each and every asserted default in the applicable contract or lease (in

  all cases with appropriate documentation in support thereof); (c) comply with the Bankruptcy

  Rules and the Local Rules; and (d) be filed and served on (i) Saul Ewing Arnstein & Lehr LLP,

  1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti

  (mark.minuti@saul.com) and Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,

  Pennsylvania, 19102, Attn: Jeffrey C. Hampton (jeffrey.hampton@saul.com), proposed counsel

  to the Debtors, (ii) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey,

  07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris Mankovetskiy

  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and (iii) Stevens &

  Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn:

  Robert Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse Bidder (the “Contract

  Notice Parties”) by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Initial

  Designated Contract Objection Deadline”). Objections to the ability of a Successful Bidder

  other than the Stalking Horse Bidder to provide adequate assurance of future performance shall

  be raised at or prior to the Sale Hearing.




                                                         -14-
  35602324.10 07/19/2019
                                                                                                 Appx. 00397
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           407 of15
                                                                 58
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3322



               21.         If an Initial Designated Contract Counterparty files a Contract Objection in a

  manner that is consistent with the requirements set forth above, and the parties are unable to

  consensually resolve the dispute prior to the Sale Hearing, such Contract Objection will be

  determined at the Sale Hearing.

               B.          Modification of Initial Designated Contracts List and Supplemental Notice of
                           Assumption and Assignment.

               22.         Prior to the selection of a Successful Bidder, the Debtors may not modify the

  Initial Designated Contracts List without the consent of the Stalking Horse Bidder. Subsequent to

  the selection of a Successful Bidder, the Debtors may not modify the Initial Designated

  Contracts List without the consent of the Successful Bidder (who may be the Stalking Horse

  Bidder).

               23.         Until the opening of business on the date of the Auction, if another Qualified Bid

  is received by the Bid Deadline, or the conclusion of the Sale Hearing, if another Qualified Bid is

  not received by the Bid Deadline, at the request of the Stalking Horse Bidder, the Debtors will

  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated

  Cure Costs. Following the conclusion of the Auction, if an Auction occurs, and prior to the

  conclusion of the Sale Hearing, at the request of the Successful Bidder (who may be the Stalking

  Horse Bidder), the Debtors will modify the Initial Designated Contracts List to add or delete

  contracts and/or to change stated Cure Costs, provided, however, that such deletion of any

  contracts shall not result in any reduction in the Purchase Price (as defined in the Stalking Horse

  Sale Agreement”), and any contracts added after the Auction will not be considered in

  connection with the right of termination in Article 9.1(c) of the Stalking Horse Sale Agreement.

  For the avoidance of doubt, the Initial Designated Contracts List may be modified more than




                                                          -15-
  35602324.10 07/19/2019
                                                                                                   Appx. 00398
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           408 of16
                                                                 59
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3323



  once. The contracts listed on the Initial Designated Contracts List, as modified from time to time,

  are hereafter referred to as the “Designated Contracts”).

               24.         In the event that the Initial Designated Contracts List is modified, the Debtors will

  promptly serve a supplemental notice of assumption and assignment (a “Supplemental Notice of

  Assumption and Assignment”) on the affected counterparty in the same manner as the Initial

  Notice of Assumption and Assignment was served. Each Supplemental Notice of Assumption

  and Assignment will include the same information with respect to listed contracts as was

  included in the Notice of Assumption and Assignment.

               25.         Any counterparty to an executory contract listed on a Supplemental Notice of

  Assumption and Assignment (each a “Supplemental Designated Contract Counterparty”)

  may file an objection with respect to the applicable Designated Contract (a “Supplemental

  Contract Objection”) to (a) Cure Costs (but only to the extent reduced as to contracts included

  on the Initial Notice of Assumption and Assignment or any prior Supplemental Notice of

  Assumption and Assignment), and (b) if such Designated Contract was not included on the

  Initial Notice of Assumption and Assignment or any prior Supplemental Notice of Assumption

  and Assignment, (i) the proposed assumption and assignment of the applicable Designated

  Contract and (ii) the ability of a Successful Bidder, including the Stalking Horse Bidder, to

  provide adequate assurance of future performance. All Supplemental Contract Objections must:

  (a) be in writing; (b) state with specificity the basis for the objection as well as any Cure Costs

  that the objector asserts to be due (in all cases with appropriate documentation in support

  thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and served

  on the Contract Notice Parties no later than seven (7) days from the date of service of such

  Supplemental Notice of Assumption and Assignment, which date will be set forth in the



                                                           -16-
  35602324.10 07/19/2019
                                                                                                      Appx. 00399
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           409 of17
                                                                 60
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3324



  Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

  Deadline”).

               26.         If a Supplemental Designated Contract Counterparty files a Supplemental

  Contract Objection in a manner that is consistent with the requirements set forth above and the

  parties are unable to consensually resolve the dispute, (a) if the Supplemental Contract Objection

  Deadline is on or before the date of the Sale Hearing, such Supplemental Contract Objection will

  be determined at the Sale Hearing, and (b) if the Supplemental Contract Objection Deadline is

  after the date of the Sale Hearing the Debtors will seek an expedited hearing before the Court to

  determine the Supplemental Contract Objection. If there is no such Supplemental Contract

  Objection (or such objection has been resolved), then the Debtors may submit an order to this

  Court, including by filing a certification of counsel, fixing the applicable Cure Costs and

  approving the assumption of the contract listed on a Supplemental Notice of Assumption and

  Assignment.

               C.          Additional Notice of Assumption and Assignment Procedures.

               27.         If the counterparty to any Designated Contract does not file and serve a Contract

  Objection or Supplemental Contract Objection, as applicable, in a manner that is consistent with

  the requirements set forth above, (a) the Cure Costs, if any, set forth in the Notice of Assumption

  and Assignment (or Supplemental Notice of Assumption and Assignment) shall be controlling

  with respect to the applicable Designated Contract, notwithstanding anything to the contrary in

  any Designated Contract or any other document, and (b) the Designated Contract Counterparty

  will be deemed to have consented to the assumption and assignment of the Designated Contract

  and the Cure Costs, if any, and will be forever barred from asserting any claim related to such

  Designated Contract for any default occurring or continuing prior to the date of the assumption



                                                          -17-
  35602324.10 07/19/2019
                                                                                                  Appx. 00400
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           410 of18
                                                                 61
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3325



  and assignment of such Designated Contract against the Debtors or the Successful Bidder, or the

  property of any of them.

               28.         The inclusion of a Designated Contract on the Notice of Assumption and

  Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

  Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

  assignment of such Designated Contract; or (b) constitute any admission or agreement of the

  Debtors that such Designated Contract is an executory contract.                 Only those Designated

  Contracts that are included on a schedule of assumed and acquired contracts attached to the final

  asset purchase agreement with the Successful Bidder (including amendments or modifications to

  such schedules in accordance with such asset purchase agreement) will be assumed and assigned

  to the Successful Bidder.

  VI.          Sale Hearing.

               29.         A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

  to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

  contracts and unexpired leases shall be held at 11:00 a.m. (prevailing Eastern Time) on

  August 9, 2019, and may be adjourned or rescheduled without further notice other than by

  announcement in open court on the date scheduled for the Sale Hearing or by the filing of a

  notice on the Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court

  approval of the Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing

  shall be an evidentiary hearing on matters relating to the Sale. In the event that the Successful

  Bidder cannot or refuses to consummate the Sale after the Sale has been approved by the Court,

  the Debtors may, in consultation with the Committee, in accordance with the Bidding

  Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder to be

  the new Successful Bidder, and the Debtors, in consultation with the Committee, shall be

                                                         -18-
  35602324.10 07/19/2019
                                                                                                 Appx. 00401
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           411 of19
                                                                 62
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3326



  authorized, but not required, to consummate the transaction with the Backup Bidder without

  further order of the Bankruptcy Court.

               30.         Any and all objections, if any, to (a) the Sale to the Stalking Horse Bidder on the

  terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement and (b) entry

  of the Sale Order approving such Sale (a “Sale Objection”) must be filed and served on (i) Saul

  Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801,

  Attn: Mark Minuti (mark.minuti@saul.com), proposed counsel to the Debtors, (ii) Sills Cummis

  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman

  (Asherman@sillscummis.com) and Boris Mankovetskiy (BMankoverskiy@sillscummis.com),

  proposed counsel to the Committee, and (iii) Stevens & Lee, P.C., 620 Freedom Business Center,

  Suite 200, King of Prussia, Pa. 19406 Attn: Robert Lapowsky (rl@stevenslee.com), counsel to

  the Stalking Horse Bidder by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Sale

  Objection Deadline”). Any and all objections to the conduct of the Auction and the terms of a

  Sale to a Successful Bidder (other than a Sale to the Stalking Horse Bidder on the terms of the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement) (an “Auction Objection”)

  must be raised at or prior to the Sale Hearing (the “Auction Objection Deadline”). Any party

  failing to timely file a Sale Objection or raise an Auction Objection, as applicable, will be

  forever barred from objecting and will be deemed to have consented to the Sale, including the

  transfer of the Debtors’ right, title and interest in, to, and under the assets free and clear of any

  and all Interests. For the avoidance of doubt, if the Stalking Horse Bidder is selected as the

  Successful Bidder, but its successful Bid is not the Stalking Horse Bid or an increased bid based

  on an agreement substantially similar to the Stalking Horse Sale Agreement, objections to a Sale




                                                          -19-
  35602324.10 07/19/2019
                                                                                                    Appx. 00402
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           412 of20
                                                                 63
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3327



  to the Stalking Horse Bidder, limited to the changed terms (excluding any increase in price) may

  be raised by the Auction Objection Deadline.

 VII.          Miscellaneous.

               31.         Notwithstanding anything to the contrary in any asset purchase agreement or

  document relating to the Sale, the purchased assets (including the Residents Program Assets)

  shall not include (i) any cause of action or proceeds of such cause of action under chapter 5 of

  the Bankruptcy Code or applicable state law equivalents; (ii) any commercial or other tort claims

  arising on or before the closing date of the Sale, or any proceeds of such claims, including,

  without limitation, any and all causes of action (a) against present and former directors and

  officers of the Debtors and/or any of their affiliates, (b) against direct and indirect equity holders

  of the Debtors and/or their affiliates, and (c) of the Debtors and/or any of their affiliates against

  any other Debtors; and (iii) any claims or causes of action against the Debtors’ contract

  counterparties (other than claims or causes of action arising under any contract that is assumed

  by the Debtors), or any proceeds of such claims or causes of action. The provisions of this

  paragraphs shall not apply to the Stalking Horse Sale Agreement, as the same may be modified

  other than any modifications to the defined term “Purchased Assets.”

               32.         This order and the Bidding Procedures shall be interpreted so as to afford the

  Debtors, in consultation with the Committee, the greatest opportunity to maximize the value of

  the Residents Program Assets for the benefit of the Debtors’ estates provided, however, the

  provisions of this paragraph shall not apply to any matters affecting the Stalking Horse Bidder

  without the consent of the Stalking Horse Bidder.

               33.         The Debtors, in consultation with the Committee as applicable, are authorized to

  take all actions necessary to effectuate the relief granted pursuant to this Bidding Procedures

  Order in accordance with the Motion.

                                                         -20-
  35602324.10 07/19/2019
                                                                                                 Appx. 00403
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           413 of21
                                                                 64
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3328



               34.         Notwithstanding anything in the Motion, the Bidding Procedures, and/or the July

  9, 2019 Stalking Horse LOI to the contrary, nothing in this Bidding Procedures Order shall be

  construed as authorizing the sale, transfer or assignment of any Medicare provider agreement to

  the Successful Bidder free and clear of successor liability for any liability to the United States

  arising from such provider agreements, nor as restricting the United States’ right of setoff and

  recoupment. Any assumption and assignment of the Medicare provider agreements shall be

  authorized only in accordance with 11 U.S.C. § 365, all applicable Medicare statutes and

  regulations, and the Anti-Assignment Act.

               35.         To the extent the Successful Bid or the Backup Bid includes the assignment of a

  Medicare provider agreement, such bid must include a provision that requires the agreement be

  assumed and assigned pursuant to and in accordance with section 365 of the Bankruptcy Code,

  all applicable Medicare statutes and regulations, and the Anti-Assignment Act. No Successful

  Bid or Backup Bid may include a requirement that any Medicare provider agreement be sold,

  assigned, or transferred “free and clear” of successor liability for any liability to the United

  States arising from such provider agreement pursuant to section 363(f) of the Bankruptcy Code.

               36.         This Bidding Procedures Order shall constitute the findings of fact and

  conclusions of law and shall take immediate effect upon execution hereof.

               37.         This Bidding Procedures Order shall be binding on the Debtors, including any

  chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

  Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

  the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

               38.         Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

  7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions



                                                         -21-
  35602324.10 07/19/2019
                                                                                                 Appx. 00404
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249
                                      FiledFiled
                                           Filed
                                            11/05/19
                                                 07/19/19
                                                 08/29/19
                                                       PagePage
                                                           Page
                                                           414 of22
                                                                 65
                                                                  1120
                                                                    of
                                                                    of 22
                                                                       101
                                                                        PageID #: 3329



  of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

  This Court shall retain jurisdiction with respect to all matters arising from or related to the

  implementation or interpretation of this Bidding Procedures Order, including, but not limited to,

  any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

  Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




             Dated: July 19th, 2019              KEVIN GROSS
             Wilmington, Delaware                UNITED STATES BANKRUPTCY JUDGE
                                                -22-
  35602324.10 07/19/2019
                                                                                         Appx. 00405
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          415
                                                           Page
                                                              of66
                                                                 1
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3330



                                    SCHEDULE 1


                              BIDDING PROCEDURES




  35602324.10 07/19/2019
                                                                          Appx. 00406
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          416
                                                           Page
                                                              of67
                                                                 2
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3331



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                              BIDDING PROCEDURES

          On July 19, 2019, the United States Bankruptcy Court for the District of Delaware
  (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
  Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
  Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [●]] (the “Bidding
  Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
  “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors,
  in consultation with the Official Committee of Unsecured Creditors (the “Committee”) as set
  forth herein, are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the
  resident program assets related to the operation of Hahnemann University Hospital, including:
  (a) National Provider Identifiers (general and psych) and Medicare provider number and
  agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
  and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
  Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
  Sale Agreement”), dated as of July 19, 2019, by and among Center City Healthcare, LLC d/b/a
  Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”), or in
  accordance with the terms of such higher and better offer as determined by the Debtors, in
  consultation with the Committee, to be the Successful Bidder (defined below).




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.



  35612177.6 07/19/2019
                                                                                                             Appx. 00407
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          417
                                                           Page
                                                              of68
                                                                 3
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3332



  A.           Submissions to the Debtors and the Committee.

          All submissions to the Debtors and the Committee required to be made under these
  Bidding Procedures must be directed to each the following persons unless otherwise provided
  (collectively, the “Notice Parties”):

               a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                          Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

               b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                          Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                          (mark.minuti@saul.com).

               c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                          Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                          Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                          Warznak (cwarznak@ssgca.com).

               d.         Committee’s Counsel. Sills Cummis & Gross P.C., One Riverfront Plaza,
                          Newark, NJ 07102, Attn: Andrew Sherman (asherman@sillscummis.com) and
                          Boris Mankovetskiy (bmankovetskiy@sillscummis.com).

  B.           Potential Bidders.

         The Debtors and their financial advisors have identified, and may in the future, in
  consultation with the Committee, identify, parties they believe potentially may be interested in
  consummating (and potentially may have the financial resources necessary to consummate) a
  competing transaction. To participate in the bidding process or otherwise be considered for any
  purpose under these Bidding Procedures, a person or entity interested in consummating a Sale
  (each, a “Potential Bidder”), other than the Stalking Horse Bidder, must deliver or have
  previously delivered, if determined to be necessary by the Debtors:

               a.         an executed confidentiality agreement on terms acceptable to the Debtors, in
                          consultation with the Committee (a “Confidentiality Agreement”), to the extent
                          not already executed; and

               b.         the most current audited and latest unaudited financial statements (collectively,
                          the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                          formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                          of the equity holder(s) of the Potential Bidder or such other form of financial
                          disclosure as is acceptable to the Debtors and their advisors, in consultation with
                          the Committee, (ii) a written commitment acceptable to the Debtors and their
                          advisors, in consultation with the Committee, of the equity holder(s) of the
                          Potential Bidder to be responsible for the Potential Bidder’s obligations in
                          connection with the applicable Sale, and (iii) copies of any documents evidencing
                          any financing commitments necessary to consummate the transaction.



                                                          -2-
  35612177.6 07/19/2019
                                                                                                   Appx. 00408
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          418
                                                           Page
                                                              of69
                                                                 4
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3333



  C.           Qualified Bidders.

               a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                          Financials of its equity holder(s), as applicable, demonstrate the financial
                          capability to consummate the Sale, as determined by the Debtors, in consultation
                          with the Committee; and (ii) whose Bid (as defined below) is a Qualified Bid (as
                          defined below). On or before the date that is one (1) business day after the Bid
                          Deadline (defined below), the Debtors’ advisors will notify each Potential Bidder
                          in writing whether such Potential Bidder is a Qualified Bidder. The Stalking
                          Horse Bidder shall be deemed a Qualified Bidder at all times. MidCap Funding
                          IV Trust (“Midcap”), solely to the extent it seeks to credit bid, shall be deemed a
                          Qualified Bidder at all times; provided that MidCap Funding IV Trust’s right to
                          credit bid shall be subject to the provisions set forth in the Bidding Procedures
                          Order and these Bidding Procedures.

               b.         If any Potential Bidder is determined by the Debtors, in consultation with the
                          Committee, not to be a Qualified Bidder, the Debtors will refund such Qualified
                          Bidder’s Deposit (as defined below) and all accumulated interest thereon on or
                          within three (3) business days after the Bid Deadline.

               c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                          Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                          of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                          Debtors, in consultation with the Committee, a Qualified Bidder may not modify,
                          amend, or withdraw its Qualified Bid, except for proposed amendments to
                          increase the consideration contemplated by, or otherwise improve the terms of,
                          the Qualified Bid, during the period that such Qualified Bid remains binding as
                          specified in these Bidding Procedures; provided, however, that any Qualified Bid
                          may be improved at the Auction as set forth herein. Any improved Qualified Bid
                          must continue to comply with the requirements for Qualified Bids set forth in
                          these Bidding Procedures.

               d.         Any disputes related to these Bidding Procedures, including whether a Bid
                          constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

  D.           Due Diligence.

               a.         Diligence Provided to Potential Bidders.

          Only (a) the Stalking Horse Bidder, and (b) Potential Bidders that have entered into a
  Confidentiality Agreement shall be eligible to receive due diligence information related to the
  Residents Program Assets. No Potential Bidder will be permitted to conduct any due
  diligence without entering into a Confidentiality Agreement. The Debtors will provide to
  each Potential Bidder that has entered into a Confidentiality Agreement reasonable due diligence
  information, as requested by such Potential Bidder in writing, as soon as reasonably practicable
  after such request. For all Potential Bidders other than the Stalking Horse Bidder, the due



                                                          -3-
  35612177.6 07/19/2019
                                                                                                   Appx. 00409
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          419
                                                           Page
                                                              of70
                                                                 5
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3334



  diligence period will end on the Bid Deadline and subsequent to the Bid Deadline, the Debtors
  shall have no obligation to furnish any due diligence information.

          The Debtors shall not furnish any confidential information relating to the Residents
  Program Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any
  person, except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
  Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
  applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
  Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
  official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
  The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
  for additional information and due diligence access; provided that the Debtors, in consultation
  with the Committee, may decline to provide such information to Potential Bidders who, at such
  time and in the Debtors’ reasonable business judgment have not established, or who have raised
  doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
  Sale.

          The Debtors also reserve the right to withhold from Potential Bidders any diligence
  materials that the Debtors, in consultation with the Committee, determine are sensitive or
  otherwise not appropriate for disclosure to a Potential Bidder who the Debtors, in consultation
  with the Committee, determine is a competitor of the Debtors or is affiliated with any competitor
  of the Debtors. Neither the Debtors nor their representatives shall be obligated to furnish
  information of any kind whatsoever to any person that is not approved by the Debtors, in
  consultation with the Committee, as a Potential Bidder; provided, however, that, subject to the
  limitations set forth in the immediately preceding paragraph, the Debtors may furnish
  information to MidCap and the Committee.

         All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
  Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
  (cwarznak@ssgca.com); or by phone to (610) 940-3615.

               b.         Diligence Provided by Potential Bidders.

          Each Potential Bidder shall comply with all reasonable requests for additional
  information and due diligence access requested by the Debtors or their advisors regarding the
  ability of the Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply
  with such reasonable requests for additional information and due diligence access may be a basis
  for the Debtors, in consultation with the Committee, to determine that such Potential Bidder is
  not a Qualified Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

          The Debtors and each of their respective advisors and representatives shall be obligated
  to maintain in confidence any confidential information in accordance with any applicable
  confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
  recipient of confidential information agrees to use, and to instruct their advisors and
  representatives to use, such confidential information only in connection with the evaluation of
  Bids (as defined below) during the bidding process or otherwise in connection with the chapter
  11 cases or in accordance with the terms of any applicable confidentiality agreement.


                                                       -4-
  35612177.6 07/19/2019
                                                                                          Appx. 00410
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          420
                                                           Page
                                                              of71
                                                                 6
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3335



         Notwithstanding the foregoing and the provisions contained in any applicable
  Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
  information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
  applicable bidder; (c) to the professional advisors of any official committee appointed in the
  Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
  confidentiality agreement with respect to a particular bidder or other agreement, law, court or
  other governmental order, or regulation, including, as appropriate, to regulatory agencies.

  E.           Bid Requirements.

          A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted
  in writing and satisfies each of the following requirements (collectively, the “Bid
  Requirements”), as determined by the Debtors, in consultation with the Committee, in their
  reasonable business judgment, shall constitute a “Qualified Bid.” For the avoidance of doubt,
  notwithstanding the following, the Stalking Horse Sale Agreement will be deemed a Qualified
  Bid for all purposes.

               a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                          Residents Program Assets, and must clearly state which assets the Qualified
                          Bidder is agreeing to purchase.

               b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                          (the “Purchase Price”). The Purchase Price must be in cash consideration and
                          must equal or exceed $7,825,000 (i.e., the sum of (i) the Base Purchase Price set
                          forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee) and (iii) a
                          $100,000 incremental amount (a “Minimum Bid”).

               c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to ten (10)
                          percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”). Within three (3) business days after the conclusion of any
                          Auction, the Successful Bidder and Backup Bidder shall submit by wire transfer
                          of immediately available funds, a supplemental cash deposit in an amount that,
                          when added to the amount of the Deposit, is equal to ten (10) percent of the
                          aggregate cash Purchase Price set forth in their respective Successful Bid and
                          Backup Bid. The foregoing notwithstanding, the Stalking Horse Bidder shall not
                          be required to submit any Deposit.

               d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                          respect to Residents, including whether and to what extent Residents will be
                          offered placement with the Potential Bidder and on what terms. Each Bid must
                          further provide a description of the Potential Bidder’s accreditation status with the
                          Accreditation Council on Graduate Medical Education, including a description of
                          accredited residency and fellowship programs currently offered by the Potential
                          Bidder and/or expected to be offered in the future.



                                                           -5-
  35612177.6 07/19/2019
                                                                                                     Appx. 00411
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          421
                                                           Page
                                                              of72
                                                                 7
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3336



               e.         Same or Better Terms. Each Bid must be on terms that are not more
                          burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                          as determined by the Debtors, in consultation with the Committee. Each Bid must
                          include duly executed, non-contingent transaction documents necessary to
                          effectuate the Sale and shall include a schedule of executory contracts proposed to
                          be assumed by the Debtors and assigned to the Qualified Bidder (“Assumed
                          Contracts”), and a copy of the Stalking Horse Sale Agreement clearly marked to
                          show all changes requested by the Qualified Bidder, including those related to the
                          respective Purchase Price and assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such bid and a written
                          commitment demonstrating to the satisfaction of the Debtors, in consultation with
                          the Committee, that the Qualified Bidder will be able to close the transaction
                          proposed in its Bid on the terms and conditions set forth therein (the “Qualified
                          Bid Documents”).

               f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on (i) the Potential Bidder obtaining financing, (ii) approval of the
                          Potential Bidder’s shareholders, board of directors or other internal approval, or
                          (iii) the outcome or completion of due diligence by the Potential Bidder.
                          Notwithstanding the foregoing, a Bid may be subject to (i) the accuracy at the
                          closing of the Sale of specified representations and warranties, (ii) or the
                          satisfaction at the closing of the Sale of specified conditions, which shall not be
                          more burdensome to the Debtors, as determined in the Debtors’ business
                          judgment, in consultation with the Committee, than those set forth in the Stalking
                          Horse Sale Agreement.

               g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any
                          undisclosed principals, equity holders, or financial backers be associated with any
                          Bid. Each Bid must also include contact information for the specific persons and
                          counsel whom the Debtors and their advisors should contact regarding such Bid.

               h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                          Debtors’ business judgment, as determined in consultation with the Committee,
                          the necessary financial capacity to consummate the proposed transactions
                          required by its Bid and provide adequate assurance of future performance under
                          all contracts proposed to be assumed by such Bid. Each Bid must be
                          accompanied by reasonable evidence of the Qualified Bidder’s ability to operate
                          the business related to the Residents Program Assets and include a packet of
                          information, including financial information, that will be provided to the non-
                          Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
                          assurance of future performance.




                                                          -6-
  35612177.6 07/19/2019
                                                                                                   Appx. 00412
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          422
                                                           Page
                                                              of73
                                                                 8
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3337



               i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                          of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                          cash on hand, each Bid must include executed unconditional committed financing
                          from a qualified source documented to the satisfaction of the Debtors, in
                          consultation with the Committee, which demonstrates that the Potential Bidder
                          has received sufficient debt and/or equity funding commitments to satisfy the
                          Potential Bidder’s Purchase Price and other obligations under its Bid. Such
                          funding commitments or other financing must be unconditional and must not be
                          subject to any internal approvals, syndication requirements, diligence, or credit
                          committee approvals, and shall have covenants and conditions acceptable to the
                          Debtors, in consultation with the Committee,.

               j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                          that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                          after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                          after the conclusion of the Sale Hearing (as defined below).

               k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                          Agreement) must disclaim any right to receive a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation. For
                          the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                          Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                          whether as part of the Auction or otherwise, a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation, and
                          by submitting its Bid is agreeing to refrain from and waive any assertion or
                          request for reimbursement on any basis, including under section 503(b) of the
                          Bankruptcy Code.

               l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                          obtained authorization or approval from its board of directors (or a comparable
                          governing body acceptable to the Debtors, in consultation with the Committee)
                          with respect to the submission of its Bid and the consummation of the transactions
                          contemplated in such Bid.

               m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                          representation that the Potential Bidder: (i) has had an opportunity to conduct any
                          and all due diligence regarding the Residents Program Assets prior to submitting
                          the Bid; (ii) has relied solely upon its own independent review, investigation,
                          and/or inspection of any documents and/or the Residents Program Assets in
                          making its Bid; and (iii) did not rely upon any written or oral statements,
                          representations, promises, warranties, or guaranties whatsoever, whether express,
                          implied by operation of law, or otherwise, regarding the Residents Program
                          Assets or the completeness of any information provided in connection therewith
                          or the Auction, except as expressly stated in the Bid.




                                                          -7-
  35612177.6 07/19/2019
                                                                                                   Appx. 00413
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                        Document
                              Doc
                               Doc
                                 34
                                  590-1
                                   249-1
                                     FiledFiled
                                          11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                     Page Page
                                                          423
                                                           Page
                                                              of74
                                                                 9
                                                                 1120
                                                                   of 15
                                                                      101
                                                                       PageID #: 3338



               n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                          agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                          not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                          and third-party approval to consummate the Sale and the time period within which
                          the Potential Bidder expects to receive such regulatory and third-party approvals
                          (and in the case that receipt of any such regulatory or third-party approval is
                          expected to take more than thirty (30) days following execution and delivery of
                          the asset purchase agreement, those actions the Qualified Bidder will take to
                          ensure receipt of such approvals as promptly as possible).

               p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                          of the Bankruptcy Court and waive any right to a jury trial in connection with any
                          disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                          and enforcement of these Bidding Procedures, the Sale documents, and the
                          closing of the Sale, as applicable.

               q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                          so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                          August 5, 2019 (the “Bid Deadline”).

         The Debtors reserve the right, in consultation with the Committee, to work with any
  Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not initially
  deemed to be a Qualified Bid.

  F.           Right to Credit Bid.

          At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
  who has a valid and perfected lien on all of the Resident Program Assets (a “Secured Creditor”)
  shall have the right, subject in all respects to the Bankruptcy Code and other applicable law (and
  the rights of the Committee and other parties in interest to object or challenge such creditor’s lien
  thereunder (a “Challenge”)) to credit bid all or a portion of the value of such Secured Creditor’s
  claims within the meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered
  by the Bankruptcy Court for cause. In the event that the Committee or another party in interest
  Challenges a creditor’s lien, the approval of a Successful Bid by such creditor that includes a
  credit bid shall be contingent upon a final determination that such creditor’s lien is valid and
  perfected. If such creditor’s lien is successfully Challenged, or otherwise determined not to be
  valid and perfected, such creditor shall pay the credit bid portion of its Bid in cash as the closing
  of the Sale.

         In the event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but
  not obligated, to submit overbids and will be entitled in any such overbids to include all or any
  portion of the Break-Up fee in lieu of cash.

        Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
  Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.


                                                          -8-
  35612177.6 07/19/2019
                                                                                                  Appx. 00414
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                         Document
                              Doc
                               Doc34
                                   590-1
                                   249-1
                                      FiledFiled
                                           11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                      Page Page
                                                           424
                                                           Pageof75
                                                                 10
                                                                  1120
                                                                    of
                                                                    of101
                                                                       15
                                                                        PageID #: 3339



  Any credit bid shall include a cash component sufficient to satisfy in full all costs of sale,
  including the Break-Up Fee.

  G.           Auction.

         If, prior to the Bid Deadline, the Debtors receive a Qualified Bid, other than the Stalking
  Horse Sale Agreement, the Debtors will conduct an Auction to determine the Successful Bidder.
  By 6:00 p.m. on the date of the Bid Deadline, the Debtors shall notify the Stalking Horse Bidder
  if one or more Qualified Bids were received prior to the Bid Deadline. If the Debtors do not
  receive a Qualified Bid (other than the Stalking Horse Sale Agreement) prior to the Bid
  Deadline, the Debtors will not conduct an Auction and shall designate the Stalking Horse
  Bidder’s Bid as the Successful Bid.

          On the date that is one (1) day after the Bid Deadline, the Debtors will notify each
  Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the Debtors’
  business judgment, in consultation with the Committee (the “Baseline Bid”), and provide copies
  of all Qualified Bid Documents supporting the Baseline Bid and each other Qualified Bid to each
  Qualified Bidder. The determination of which Qualified Bid constitutes the Baseline Bid and
  which Qualified Bid constitutes the Successful Bid shall take into account any factors the
  Debtors, in consultation with the Committee, reasonably deem relevant to the value of the
  Qualified Bid to the Debtors’ estates, and may include, among other things: (a) the number, type,
  and nature of any changes to the Stalking Horse Sale Agreement, if any, requested by the
  Qualified Bidder, including the type and amount of Residents Program Assets sought to be
  acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount and nature of
  the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close the applicable
  Sale and the timing thereof; (d) the net economic effect of any changes to the value to be
  received by the Debtors’ estates from the transaction contemplated by the Qualified Bid
  Documents; and (e) the impact on Residents (collectively, the “Bid Assessment Criteria”).
  Only the Stalking Horse Bidder and other Qualified Bidders will be entitled to make any
  subsequent bids at the Auction. At least one (1) day prior to the Auction, each Qualified Bidder
  who has timely submitted a Qualified Bid must inform the Debtors and the Committee whether it
  intends to attend the Auction and all Qualified Bidders wishing to attend the Auction must have
  at least one individual representative with authority to bind such Qualified Bidder in attendance
  at the Auction in person.

          The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein &
  Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
  19102 on August 7, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and
  location as designated by the Debtors. The Auction, if necessary, shall be conducted in a timely
  fashion according to the following procedures:

               a.         The Debtors Shall Conduct the Auction.

          The Debtors and their professionals shall direct and preside over the Auction, in
  consultation with the Committee as applicable. At the start of the Auction, the Debtors shall
  describe the terms of the Baseline Bid. All incremental Bids made thereafter shall be Overbids
  (as defined below) and shall be made and received on an open basis, and all material terms of


                                                      -9-
  35612177.6 07/19/2019
                                                                                             Appx. 00415
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                         Document
                              Doc
                               Doc34
                                   590-1
                                   249-1
                                      FiledFiled
                                           11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                      Page Page
                                                           425
                                                           Pageof76
                                                                 11
                                                                  1120
                                                                    of
                                                                    of101
                                                                       15
                                                                        PageID #: 3340



  each Overbid shall be fully disclosed to all other Qualified Bidders who submitted Bids. The
  Debtors shall maintain a written transcript of all Bids made and announced at the Auction,
  including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         The Auction will be conducted openly and the Committee and all creditors will be
  permitted to attend. The Qualified Bidders, including the Stalking Horse Bidder, may appear at
  the Auction in person or through duly authorized representatives.

               b.         Terms of Overbids.

         “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
  Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
  conditions:

                          (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                                for total consideration to the Debtors with a value that exceeds the value
                                of the consideration under the Baseline Bid by an incremental amount that
                                is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                                Additional consideration in excess of the amount set forth in the respective
                                Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                                Secured Creditor, a credit bid of up to the full amount of such secured
                                creditors’ allowed secured claim, subject to section 363(k) of the
                                Bankruptcy Code and any other restrictions set forth in the Bidding
                                Procedures Order or these Bidding Procedures (including the requirement
                                of a cash component sufficient to pay all costs of sale including the Break-
                                Up Fee).

                          (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may, in consultation with the
                                Committee, announce a deadline (as the Debtors may, in their business
                                judgment, extend from time to time, the “Overbid Round Deadline”) by
                                which time any Overbids must be submitted to the Debtors and the
                                Committee.

                          (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee, but shall otherwise comply with the terms of these
                                Bidding Procedures. Any Overbid must comply with the conditions for a
                                Qualified Bid.

                          (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors, in consultation with the
                                Committee, have (i)in the initial Overbid round, identified an Overbid as
                                being higher or otherwise better than the Baseline Bid for the Residents
                                Program Assets, or (ii) in subsequent rounds, identified an Overbid as

                                                        -10-
  35612177.6 07/19/2019
                                                                                                  Appx. 00416
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                         Document
                              Doc
                               Doc34
                                   590-1
                                   249-1
                                      FiledFiled
                                           11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                      Page Page
                                                           426
                                                           Pageof77
                                                                 12
                                                                  1120
                                                                    of
                                                                    of101
                                                                       15
                                                                        PageID #: 3341



                                being higher or otherwise better than the Overbid previously designated by
                                the Debtors as the prevailing highest or otherwise best Bid for the
                                Residents Program Assets (the “Prevailing Highest Bid”). The Debtors
                                shall describe to all Qualified Bidders the material terms of any new
                                Overbid designated by the Debtors, in consultation with the Committee, as
                                the Prevailing Highest Bid as well as the value attributable by the Debtors,
                                in consultation with the Committee, to such Prevailing Highest Bid.

               c.         Consideration of Overbids.

           The Debtors reserve the right, in their reasonable business judgment, and in consultation
  with the Committee, to adjourn the Auction one or more times to, among other things:
  (i) facilitate discussions among the Debtors, the Committee, and any Qualified Bidders;
  (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) provide Qualified Bidders
  the opportunity to provide the Debtors and the Committee with such additional evidence as the
  Debtors, in their reasonable business judgment, in consultation with the Committee, may require,
  including that the Qualified Bidder has sufficient internal resources or has received sufficient
  non-contingent debt and/or equity funding commitments to consummate the proposed transaction
  at the prevailing Overbid amount; and (iv) provide the Debtors with an opportunity to consider,
  in consultation with the Committee, how to value each Overbid.

               d.         Closing the Auction.

                          (a)   The Auction shall continue until there is only one Bid that the Debtors
                                determine, in their reasonable business judgment, and in consultation with
                                the Committee, to be the highest or otherwise best Bid in accordance with
                                the Bid Assessment Criteria. Such Bid shall be declared the “Successful
                                Bid,” and such Qualified Bidder the “Successful Bidder,” at which point
                                the Auction will be closed. The Debtors shall notify the Qualified Bidders
                                of the Successful Bid within one business day following such selection.
                                The Auction shall not close unless and until all Qualified Bidders have
                                been given a reasonable opportunity to submit an Overbid at the Auction
                                to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                the Successful Bid.

                          (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely.

                          (c)   As soon as reasonably practicable after closing the Auction, the Debtors
                                shall cause the Qualified Bid Documents for the Successful Bid and
                                Backup Bid to be filed with the Bankruptcy Court.




                                                        -11-
  35612177.6 07/19/2019
                                                                                                  Appx. 00417
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                         Document
                              Doc
                               Doc34
                                   590-1
                                   249-1
                                      FiledFiled
                                           11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                      Page Page
                                                           427
                                                           Pageof78
                                                                 13
                                                                  1120
                                                                    of
                                                                    of101
                                                                       15
                                                                        PageID #: 3342



               e.         No Collusion; Good-Faith Offer.

           Each Qualified Bidder participating at the Auction will be required to confirm on the
  record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
  (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
  Successful Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to
  the Debtors, the Committee, and the United States Trustee any discussions regarding
  employment of or offers to retain or employ any officer or insider of the Debtors.

  H.           Backup Bidder.

               a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                          Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                          second-best Bid at the Auction, as determined by the Debtors in the exercise of
                          their reasonable business judgment, in consultation with the Committee (the
                          “Backup Bid”), shall be required to serve as a backup bidder (the “Backup
                          Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
                          Backup Bidder if so designated by the Debtors. The Stalking Horse Bidder shall
                          serve as a Backup Bidder only if (X) the Bid set forth in the Stalking Horse
                          Agreement is not determined to be the Baseline Bid (as defined herein), and
                          (Y) the Stalking Horse Bidder elects, in its sole discretion, to offer a higher and
                          better bid at the Auction. The Stalking Horse Bidder’s Bid described in the
                          Stalking Horse Agreement shall not be a Backup Bid absent the express consent
                          of the Stalking Horse Bidder.

               b.         The identity of the Backup Bidder and the amount and material terms of the
                          Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                          the same time the Debtors announce the identity of the Successful Bidder. The
                          Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                          one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                          until the closing of the Sale with the Successful Bidder. The foregoing
                          notwithstanding, if the Stalking Horse Bidder serves as the Backup Bidder, its
                          Backup Bid shall expire on the earlier of closing on an Alternative Transaction
                          (defined below) or September 6, 2019. The Backup Bidder’s Deposit shall be
                          held in escrow until the closing of the transaction with the Successful Bidder and
                          shall thereafter be returned within five (5) business days.

               c.         If a Successful Bidder fails to consummate the approved transactions
                          contemplated by its Successful Bid, the Debtors, in consultation with the
                          Committee, may select the Backup Bidder as the Successful Bidder, and such
                          Backup Bidder shall be deemed a Successful Bidder for all purposes. The
                          Debtors will be authorized, but not required, to consummate all transactions
                          contemplated by the Backup Bid without further order of the Bankruptcy Court or
                          notice to any party. In such case, the defaulting Successful Bidder’s Deposit shall
                          be forfeited to the Debtors. The Debtors specifically reserve the right to seek all
                          available remedies against the defaulting Successful Bidder, including with
                          respect to specific performance.


                                                         -12-
  35612177.6 07/19/2019
                                                                                                   Appx. 00418
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                         Document
                              Doc
                               Doc34
                                   590-1
                                   249-1
                                      FiledFiled
                                           11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                      Page Page
                                                           428
                                                           Pageof79
                                                                 14
                                                                  1120
                                                                    of
                                                                    of101
                                                                       15
                                                                        PageID #: 3343



  I.           Reservation of Rights.

          Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
  Horse Sale Agreement, the Debtors reserve their rights, in consultation with the Committee, to
  modify these Bidding Procedures in their reasonable business judgment in any manner that will
  best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
  customary terms and conditions on the sale of the Residents Program Assets, including, without
  limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
  Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
  (c) adding procedural rules that are reasonably necessary or advisable under the circumstances
  for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

  J.           Sale Hearing.

         A hearing to consider approval of the Sale of the Residents Program Assets to the
  Successful Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale
  Hearing”) is currently scheduled to take place on August 9, 2019, at 11:00 a.m. (ET) before the
  Honorable Kevin Gross, at the United States Bankruptcy Court, 824 Market Street, 6th Floor,
  Courtroom No. 3, Wilmington, Delaware 19801.

         The Sale Hearing may be continued to a later date by the Debtors, in consultation
  with the Committee, by sending notice prior to, or making an announcement at, the Sale
  Hearing. No further notice of any such continuance will be required to be provided to any
  party (including the Stalking Horse Bidder). The foregoing notwithstanding, if the Sale
  Hearing is continued without the consent of the Stalking Horse, the Stalking Horse may
  terminate the Stalking Horse Agreement.

         At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court
  for approval.

  K.           Break-Up Fee.

         To provide an incentive and to compensate the Stalking Horse Bidder for performing the
  substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
  Sale Agreement with the knowledge and risk that arises from participating in the sale and
  subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
  conditions set forth in the Bidding Procedures Order, a break-up fee in the amount of $225,000
  (the “Breakup Fee”).

          The Break-Up fee, to the extent owed by the Debtors, (a) shall be an allowed
  administrative expense claim under section 503(b) and 507 of the Bankruptcy Code and a direct
  cost of any such Sale; (b) shall be payable at closing on of a Sale to a purchaser other than the
  Stalking Horse Bidder (an “Alternative Transaction”)without further order of the Court; and (c)
  shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall
  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the
  Stalking Horse Bidder on account of the Break-Up Fee.



                                                -13-
  35612177.6 07/19/2019
                                                                                         Appx. 00419
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                  19-11466-KG
                         Document
                              Doc
                               Doc34
                                   590-1
                                   249-1
                                      FiledFiled
                                           11/05/19
                                           Filed08/29/19
                                                 07/19/19
                                                      Page Page
                                                           429
                                                           Pageof80
                                                                 15
                                                                  1120
                                                                    of
                                                                    of101
                                                                       15
                                                                        PageID #: 3344



  L.           Return of Deposit.

          The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
  transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
  interest-bearing escrow accounts on terms acceptable to the Debtors, in consultation with the
  Committee, and shall be returned (other than with respect to the Successful Bidder and the
  Backup Bidder) on or within five (5) business days after the Auction. The Stalking Horse Bidder
  shall not be required to provide a Deposit.

         If the Successful Bidder fails to consummate the Sale because of a breach by the
  Successful Bidder, the Debtors will not have any obligation to return the Deposit deposited by
  the Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition
  to any and all rights, remedies, or causes of action that may be available to the Debtors, and the
  Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
  additional hearing or order of the Bankruptcy Court.

  M.           Fiduciary Out.

          Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
  any action, or to refrain from taking any action, with respect to these Bidding Procedures prior to
  the commencement of the Auction if the Debtors’ board of managers determines, based on the
  advice of counsel, that taking such action, or refraining from taking such action, as the case may
  be, is required to comply with applicable law or the board’s fiduciary obligations thereunder;
  provided that, in the event the Debtors’ board of managers determines to take any action, or
  refrain from taking any action, pursuant to this paragraph, without the consent of the Stalking
  Horse Bidder, the Stalking Horse Bidder may, but shall not be required to, terminate the Stalking
  Horse Agreement if taking such action or refraining from taking such action, as the case may be,
  would otherwise be grounds for termination under the Stalking Horse Agreement, it being
  understood that any material modification to the Bid Procedures without the consent of the
  Stalking Horse would be a breach of the Stalking Horse Agreement pursuant to which the
  Stalking Horse would have the right to terminate the Stalking Horse Agreement.




                                                 -14-
  35612177.6 07/19/2019
                                                                                           Appx. 00420
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-2
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            430
                                                             Page
                                                                of81
                                                                   1120
                                                                   1of
                                                                     of101
                                                                       5PageID #: 3345



                                    SCHEDULE 2


                                RESIDENT’S NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00421
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-2
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            431
                                                             Page
                                                                of82
                                                                   1120
                                                                   2of
                                                                     of101
                                                                       5PageID #: 3346



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                           NOTICE TO RESIDENTS AND FELLOWS
                 REGARDING PROPOSED SALE OF RESIDENCY PROGRAM ASSETS

  TO: ALL RESIDENTS AND FELLOWS AT HAHNEMANN UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

         PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Tower Health (“Tower”) to sell certain assets related to Hahnemann’s
  residency and fellowship training programs (the “Sale”). Specifically, the Debtors intend to sell
  to Tower: (a) National Provider Identifiers (general and psych) and Medicare provider number
  and agreement; (b) the Pennsylvania Department of Health license to operate an acute care
  hospital; and (c) to the extent assignable or transferrable, the Hahnemann training programs for
  residents and fellows.

                                         KEY DATES AND DEADLINES

         The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors file a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35602090.2 07/19/2019
                                                                                                           Appx. 00422
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-2
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            432
                                                             Page
                                                                of83
                                                                   1120
                                                                   3of
                                                                     of101
                                                                       5PageID #: 3347



  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”). A copy of the Agreement, the Bidding Procedures Order and the Bidding Procedures
  is enclosed herewith.

                                       THE PROPOSED SALE

          If approved by the Court, the Agreement will enable residents and fellows (collectively
  herein, the “Residents”) at Hahnemann to continue their training at one of six hospitals operated
  by Tower - Brandywine Hospital in Coatesville, Pennsylvania, Chestnut Hill Hospital, in
  Philadelphia, Pennsylvania, Jennersville Hospital in West Grove, Pennsylvania, Phoenixville
  Hospital in Phoenixville, Pennsylvania, Pottstown Hospital, in Pottstown, Pennsylvania, and
  Reading Hospital, in Reading, Pennsylvania. Residents have a choice, and are not required to
  continue their training with Tower. For any Resident who elects to complete their training
  elsewhere, Tower or the Debtors, as applicable, will release the related cap on Medicare
  reimbursement on a temporary basis to accommodate that choice.

          For Residents who elect to stay with Tower, Tower will provide housing for those
  residents doing rotations at Reading Hospital, which is sixty miles from Hahnemann. Tower has
  also agreed to seek to hire the faculty who are currently training Residents at Hahnemann to
  ensure continuity of the Hahnemann training programs. Tower will also provide free housing
  (subject to parameters set forth in the Agreement) for the remainder of the academic year or
  during the term of a resident’s existing vacated lease if it is necessary for the Resident to relocate
  during the current academic year. Residents will receive free meals while in any Tower hospital,
  and Tower will also provide additional amenities to assist Residents and their families with the
  transition.

        If the Sale is approved by the Court to someone other than Tower, the terms of the Sale,
  and the impact upon Residents, may be different than those under the Agreement.

         The Debtors recognize the unique difficulties and challenges facing Residents in light of
  the bankruptcy filing and expected closure of Hahnemann. The Debtors believe that the
  proposed Sale is in the best interests of Residents because it provides Residents with the option
  to continue their training and, to minimize, to the greatest extent possible, the impact of
  Hahnemann’s closure on Residents, their professional training and education, and their families.

                                 Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter    11    cases,  Omni      Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,



                                                   -2-
  35602090.2 07/19/2019
                                                                                              Appx. 00423
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-2
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            433
                                                             Page
                                                                of84
                                                                   1120
                                                                   4of
                                                                     of101
                                                                       5PageID #: 3348



  whose contact information is in the signature block below, for more information. In addition,
  Residents should contact their Program Director with questions specific to their situation.

                                         Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; and (c) Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to
  Tower.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                 -3-
  35602090.2 07/19/2019
                                                                                          Appx. 00424
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-2
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            434
                                                             Page
                                                                of85
                                                                   1120
                                                                   5of
                                                                     of101
                                                                       5PageID #: 3349



  Dated: July 19, 2019                 SAUL EWING ARNSTEIN & LEHR LLP

                                    By: /s/ Aaron S. Applebaum
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Fax: (302) 421-5873
                                        mark.minuti@saul.com
                                        monique.disabatino@saul.com

                                               -and-

                                       Jeffrey C. Hampton
                                       Adam H. Isenberg
                                       Aaron S. Applebaum (DE Bar No. 5587)
                                       Centre Square West
                                       1500 Market Street, 38th Floor
                                       Philadelphia, PA 19102
                                       Telephone: (215) 972-7700
                                       Fax: (215) 972-7725
                                       jeffrey.hampton@saul.com
                                       adam.isenberg@saul.com
                                       aaron.applebaum@saul.com

                                       Proposed Counsel for Debtors and
                                       Debtors in Possession




                                         -4-
  35602090.2 07/19/2019
                                                                              Appx. 00425
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-3
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            435
                                                             Page
                                                                of86
                                                                   1120
                                                                   1of
                                                                     of101
                                                                       4PageID #: 3350



                                    SCHEDULE 3


                               PUBLICATION NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00426
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-3
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            436
                                                             Page
                                                                of87
                                                                   1120
                                                                   2of
                                                                     of101
                                                                       4PageID #: 3351



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

  NOTICE REGARDING PROPOSED SALE OF RESIDENTS PROGRAM ASSETS FREE
    AND CLEAR OF ALL INTERESTS, INCLUDING PERSONAL INJURY CLAIMS

  TO:          ALL PERSONS WITH CLAIMS AGAINST THE DEBTORS IN THE ABOVE
               CAPTIONED CASES, INCLUDING CLAIMS AGAINST HAHNEMANN
               UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Reading Hospital (the “Purchaser”) to sell certain assets related to
  Hahnemann’s residency and fellowship training programs (the “Sale”). Specifically, the Debtors
  intend to sell to the Purchaser: (a) National Provider Identifiers (general and psych) and
  Medicare provider number and agreement; (b) the Pennsylvania Department of Health license to
  operate an acute care hospital; and (c) to the extent assignable or transferrable, the Hahnemann
  training programs for residents and fellows.

           PLEASE TAKE FURTHER NOTICE that the Sale, if approved, will be free and clear
  of all Interests, including claims of successor liability.



  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35642133.2 07/19/2019
                                                                                                           Appx. 00427
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-3
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            437
                                                             Page
                                                                of88
                                                                   1120
                                                                   3of
                                                                     of101
                                                                       4PageID #: 3352



       PLEASE TAKE FURTHER NOTICE THAT, IF THE SALE IS APPROVED, THE
  PURCHASER WILL NOT BE LIABLE ON ACCOUNT OF ANY CLAIMS AGAINST
  ANY OF THE DEBTORS (OTHER THAN CLAIMS AFFIRMATIVELY ASSUMED BY
  THE PURCHASER), INCLUDING CLAIMS OF PATIENTS TREATED AT
  HAHNEMANN, INCLUDING CLAIMS OF WHICH THE HOLDER MAY NOT BE
  PRESENTLY AWARE.

                                 KEY DATES AND DEADLINES

          The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors filed a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which
  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”).

                                Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter     11     cases,     Omni  Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,
  whose contact information is below, for more information. In addition, Residents should contact
  their Program Director with questions specific to their situation.

                                          Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; (c) Stevens & Lee, P.C., 620 Freedom
  Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to Tower, and
  (d) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn:
  Andrew       Sherman       (Asherman@sillscummis.com)            and      Boris     Mankovetskiy
  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee.




                                                  -2-
  35642133.2 07/19/2019
                                                                                           Appx. 00428
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-3
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            438
                                                             Page
                                                                of89
                                                                   1120
                                                                   4of
                                                                     of101
                                                                       4PageID #: 3353



                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT FAILS TO TIMELY FILE AN OBJECTION TO
  THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH
  THE BIDDING PROCEDURES ORDER SHALL BE DEEMED TO HAVE CONSENTED
  UNDER SECTION 363(f)(2) OF THE BANKRUPTCY CODE TO SUCH SALE FREE
  AND CLEAR OF SUCH CREDITOR’S LIEN OR INTERESTS, IF ANY.

  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Mark Minuti
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -3-
  35642133.2 07/19/2019
                                                                               Appx. 00429
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-4
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            439
                                                             Page
                                                                of90
                                                                   1120
                                                                   1of
                                                                     of101
                                                                       7PageID #: 3354




                                           SCHEDULE 4


                           INITIAL NOTICE OF ASSUMPTION AND ASSIGNMENT




  35602324.10 07/19/2019


                                                                           Appx. 00430
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-4
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            440
                                                             Page
                                                                of91
                                                                   1120
                                                                   2of
                                                                     of101
                                                                       7PageID #: 3355




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                 )


     In re:                             ) Chapter 11
                                        )
     CENTER CITY HEALTHCARE, LLC d/b/a  ) Case No. 19-11466 (KG)
     HAHNEMANN UNIVERSITY HOSPITAL, et )
     al.,'                              ) Jointly Administered
                                       )
                         Debtors.      )
                                       )

                                 NOTICE OF PROPOSED ASSUMPTION AND
                                ASSIGNMENT OF EXECUTORY CONTRACTS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the "Debtors") each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the
  District of Delaware (the "Bankruptcy Court") on June 30, 2019 and July 1, 2019 (the
  "Petition Date").

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  [D.I. 142] (the "Sale Motion") with the Bankruptcy Court, seeking entry of orders, among other
  things, approving (a) the sale of certain of the Debtors' assets (the "Residents Program Assets")
  to Tower Health (the "Stalking Horse Bidder"), including the assumption of certain contracts
  and responsibilities of the Debtors with respect to Residents Programs at Hahnemann University
  Hospital (the "Sale"), subject to the submission of higher or better offers in an auction process
  (the "Auction"); (b) procedures for the solicitation of bids in connection with the Auction (the
  "Bidding Procedures"), attached as Exhibit B to the Sale Motion; (c) the form and manner of
  notices related to the Sale; and (d) procedures for the assumption and assignment of executory
  contracts ("Designated Contracts") in connection with the Sale (the "Assumption and
  Assignment Procedures").

         PLEASE TAKE FURTHER NOTICE THAT on July 19, 2019, the Bankruptcy Court
  entered an order (the "Bidding Procedures Order") [D.I. [•]] granting certain of the relief
  sought in the Motion, including, among other things, approving: (a) the Bidding Procedures and
  (b) the Assumption and Assignment Procedures. Copies of the Bidding Procedures Order (which

               The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher's Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher's Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors' mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35599108.3 07/19/2019

                                                                                                               Appx. 00431
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-4
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            441
                                                             Page
                                                                of92
                                                                   1120
                                                                   3of
                                                                     of101
                                                                       7PageID #: 3356




   sets forth the Assumption and Assignment Procedures) and the Bidding Procedures are enclosed
   herewith.

           PLEASE TAKE FURTHER NOTICE that upon the closing of the Sale, the Debtors
   intend to assume and assign to the Stalking Horse Bidder, or any other Successful Bidder, the
   Designated Contracts. A schedule listing the Designated Contracts (the "Designated Contracts
   List") is attached hereto and may also be accessed free of charge on the website of the Court-
   appointed claims and noticing agent for the Debtors' chapter 11 cases, Omni Management
   Group, https://omnimgt.com/sblite/centercityhealthcare/ . In addition, the cure payments, if any,
   necessary for the assumption and assignment of the Designated Contracts (the
   "Cure Payments") is set forth on the Designated Contracts List.

          YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
  IDENTIFIED AS A COUNTERPARTY TO AN INITIAL DESIGNATED CONTRACT IN
  THE INITIAL DESIGNATED CONTRACTS LIST. Under the terms of the proposed
  Assumption and Assignment Procedures, the Stalking Horse Bidder may modify the list of
  Designated Contracts until the opening of business on the date of the Auction, or until the
  conclusion of the Sale Hearing, if another Qualified Bid is not received by the Bid Deadline.
  Following the Auction, if an Auction occurs, and prior to the conclusion of the Sale Hearing, at
  the request of the Successful Bidder (who may be the Stalking Horse Bidder), the Debtors will
  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated
  Cure Payments. If the Initial Designated Contracts List is modified, the Debtors will serve a
  supplemental notice of assumption and assignment on the affected counterparty, which shall
  identify the deadline for filing an objection with respect to the applicable Designated Contract.

                              IMPORTANT PROPOSED DATES AND DEADLINES
                1         The proposed deadline to file an objection with the Bankruptcy Court to the entry
                          of an order approving the sale (the "Sale Order") and all objections related to the
                          Stalking Horse Bidder (collectively, "Sale Objections") is August 5, 2019 at
                          4:00 p.m. (ET) (the "Sale Objection Deadline").
               2.         The Auction for the Residents Program Assets, if one is necessary, will
                          commence on August 7, 2019 at 10:00 a.m. (ET), or such other date as
                          determined by the Bankruptcy Court, at the offices of Saul Ewing Amstein &
                          Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,
                          Pennsylvania 19102 (or at any other location as the Debtors may hereafter
                          designate on proper notice).

               3.         A hearing (the "Sale Hearing") to consider the proposed Sale will be held before
                          the Bankruptcy Court on August 9, 2019 at 11:00 a.m. (ET), or such other date
                          as determined by the United States Bankruptcy Court, at 824 North Market Street,
                          Wilmington, Delaware 19801.




                                                          -2-
  35599108.3 07/19/2019


                                                                                                      Appx. 00432
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-4
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            442
                                                             Page
                                                                of93
                                                                   1120
                                                                   4of
                                                                     of101
                                                                       7PageID #: 3357




                          FILING ASSUMPTION AND ASSIGNMENT OBJECTIONS

           Pursuant to the Assumption and Assignment Procedures, objections to the proposed
   assumption and assignment of a Designated Contract ("Designated Contract Objections"),
   including any objection relating to the Cure Payment and/or adequate assurance of future
   performance, must: (a) be in writing; (b) state with specificity the nature of such objection and
   alleged Cure Payment, including applicable and appropriate documentation in support of such
   alleged Cure Payment; (c) comply with the Bankruptcy Rules and the Local Rules of Bankruptcy
   Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the
   "Local Rules"); and (d) be filed with the Bankruptcy Court and served so as to be actually
   received on or before 4:00 p.m. (prevailing Eastern Time) on August 5, 2019. Objections to
   the ability of a Successful Bidder other than the Stalking Horse Bidder to provide adequate
   assurance of future performance shall be raised at or prior to the Sale Hearing.

         Failure to timely file a timely Designated Contract Objection shall constitute a waiver of
  any objections related to accepting performance by, or rendering performance to, the Stalking
  Horse Bidder or Successful Bidder, as applicable, for purposes of section 365(c)(1) of the
  Bankruptcy Code.

         Any objections will be considered at the Sale Hearing, or as soon thereafter as counsel
  may be heard, and must be served on the following parties: (a) the Debtors Center City
  Healthcare, LLC, 230 North Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief
  Restructuring Officer; (b) proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP,
  1201 North Market Street, Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre
  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C.
  Hampton; (c) proposed counsel to the Official Committee of Unsecured Creditors, Sills Cummis
  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and
  Boris Mankovetskiy; and (d) counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn: Robert
  Lapowsky.

      CONSEQUENCES OF FAILING TO TIMELY FILE AND SERVE AN OBJECTION:

       ANY COUNTERPARTY TO A DESIGNATED EXECUTORY CONTRACT WHO
  FAILS TO TIMELY FILE AND SERVE A TIMELY OBJECTION TO THE PROPOSED
  ASSUMPTION AND ASSIGNMENT OF SUCH DESIGNATED EXECUTORY
  CONTRACT IN ACCORDANCE WITH THE PROPOSED BIDDING PROCEDURES
  ORDER AND THE PROPOSED ASSUMPTION AND ASSIGNMENT PROCEDURES
  SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION TO THE
  ASSUMPTION AND ASSIGNMENT OF THE DESIGNATED EXECUTORY
  CONTRACT AND/OR THE CURE AMOUNT SET FORTH ON THE DESIGNATED
  CONTRACTS LIST, INCLUDING ASSERTING ADDITIONAL CURE AMOUNTS
  WITH RESPECT TO THE DESIGNATED CONTRACT RELATING TO ANY PERIOD
  PRIOR TO THE TIME OF ASSUMPTION AND ASSIGNMENT.




                                                 -3-
  35599108.3 07/19/2019


                                                                                             Appx. 00433
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-4
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            443
                                                             Page
                                                                of94
                                                                   1120
                                                                   5of
                                                                     of101
                                                                       7PageID #: 3358




    Dated: July 19, 2019               SAUL EWING ARNSTEIN & LEHR LLP

                                    By:/s/ Aaron S. Applebaum
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                       Telephone: (302) 421-6800
                                       Fax: (302) 421-5873
                                       mark.minuti@saul.com
                                       monique.disabatino@saul.com

                                              -and-

                                       Jeffrey C. Hampton
                                      Adam H. Isenberg
                                      Aaron S. Applebaum (DE Bar No. 5587)
                                       Centre Square West
                                       1500 Market Street, 38th Floor
                                      Philadelphia, PA 19102
                                      Telephone: (215) 972-7700
                                      Fax: (215) 972-7725
                                      jeffrey.hampton@saul.com
                                      adam.isenberg@saul.com
                                      aaron.applebaum@saul.com

                                      Proposed Counsel for Debtors and
                                      Debtors in Possession




                                        -4-
  35599108.3 07/19/2019


                                                                                  Appx. 00434
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-4
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            444
                                                             Page
                                                                of95
                                                                   1120
                                                                   6of
                                                                     of101
                                                                       7PageID #: 3359




                                                                   Designated Contracts List

    No.                  Counterparty/Counterparties                               Contract Type and Description                    Cure Amount
     1           Abington Memorial Hospital                           Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020
      2          Abington Memorial Hospital                           Master Agreement for Shared Rotational Arrangements with         $0.00
                                                                      Hahnemann University Hospital dated June 29, 2007
      3          Abington Memorial Hospital and Solis                 Agreement Concerning Family Medicine Training with Tenet         $0.00
                 Healthcare, LP                                       HealthSystem Hahnemann, LLC, dated June 23, 2008
      4          The Centers for Medicare and Medicaid Services       Participating Provider Agreement                                 $0.00
      5          Friends Behavioral Health System, L.P.               Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020
      6          Friends Behavioral Health System, L.P.               Residency Rotation Agreement with Tenet HealthSystem             $0.00
                                                                      Hahnemann, LLC, dated June 2008
      7          Friends Behavioral Health System, L.P.               Memorandum of Understanding for Residency Rotation               $0.00
                                                                      Agreement with Tenet HealthSystem Hahnemann, LLC
      8          Prime Healthcare Services Roxborough, LLC            Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020
     9           Sobs Healthcare, LP                                  Agreement Regarding Medicare FTE Resident Caps with Tenet        $0.00
                                                                      HealthSystem Hahnemann, LLC, dated July 1,2007
     10          Solis Healthcare, LP                                 Second Amendment to Agreement Regarding Medicare FTE             $0.00
                                                                      Resident Caps with Tenet HealthSystem Hahnemann, LLC, dated
                                                                      June 29, 2010
     11          Sobs Healthcare, LP and Abington Memorial            Agreement Concerning Family Medicine Training with Tenet         $0.00
                 Hospital (duplicate of #3 above)                     HealthSystem Hahnemann, LLC, dated June 23, 2008
     12          St. Christopher's Hospital for Children (co-         Medicare GME Affiliation Agreement for July 1,2019 through       $0.00
                 debtor)                                              June 30, 2020
     13          Temple University Hospital and St.                   Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                 Christopher's Hospital for Children (co-debtor)      June 30, 2020
     14          Temple University Hospital                           Academic Affiliation Agreement with Tenet HealthSystem St.       $0.00
                                                                      Christopher's Hospital for Children, LLC,
                                                                      dated October 19, 2007
     15          Tower Health                                         Medicare GME Affiliation Agreement for July 1,2019 through       $0.00
                                                                      June 30, 2020
    16           Trustees of the University of Pennsylvania           Medicare GME Affiliation Agreement for July 1, 2019 through      $0.00
                                                                      June 30, 2020


35599108.3 07119/2019




                                                                                                                                     Appx. 00435
 Case 1:19-cv-01711-RGA
             Case
               Case
                  19-11466-KG
                    19-11466-KG
                          Document
                                Doc
                                 Doc
                                   34
                                    590-1
                                      249-4
                                       FiledFiled
                                            11/05/19
                                              Filed
                                                  08/29/19
                                                    07/19/19
                                                        Page Page
                                                             445
                                                              Page
                                                                 of96
                                                                    1120
                                                                    7of
                                                                      of101
                                                                        7PageID #: 3360




    No.                   Counterparty/C:ountenmrties                       Contract Type and Description                  Cure Amount
      17          Trustees of the University of Pennsylvania   Agreement regarding Medicare FTE Resident Caps with Tenet      $0.00
                                                               HealthSystem Hahnemann, LLC, dated March 30, 2007
    18-X          [INDIVIDUAL RESIDENTS]                       Resident Employment Contract                                   $0.00
                  (to be provided and/or filed under seal)




                                                                      -6-
35599108.3 07/19/2019




                                                                                                                            Appx. 00436
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-5
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            446
                                                             Page
                                                                of97
                                                                   1120
                                                                   1of
                                                                     of101
                                                                       5PageID #: 3361



                                    SCHEDULE 5


                            AUCTION AND SALE NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00437
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-5
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            447
                                                             Page
                                                                of98
                                                                   1120
                                                                   2of
                                                                     of101
                                                                       5PageID #: 3362



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

        NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Court”) on June 30, 2019 and July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  (the “Sale and Bidding Procedures Motion”)2 seeking the entry of orders, among other things,
  approving (a) procedures for the solicitation of bids in connection with the proposed sale of
  certain of the Debtors’ assets to Tower Health (the “Stalking Horse Bidder”) for $7.5 million
  plus the assumption of certain contracts and responsibilities of the Debtors with respect to
  Residents at Hahnemann University Hospital (the “Sale”), subject to the submission of higher or
  better offers in an auction process (the “Auction”); (b) the form and manner of notices related to
  the Sale; and (c) procedures for the assumption and assignment of contracts in connection with
  the Sale.

          PLEASE TAKE FURTHER NOTICE that on July 19, 2019, the Court entered an order
  (the “Bidding Procedures Order”) approving, among other things, the Bidding Procedures,
  which establish the key dates and times related to the Sale and the Auction. All interested
  bidders should carefully read the Bidding Procedures Order and the Bidding Procedures in their
  entirety. To the extent that there are any inconsistencies between the Bidding Procedures and the

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
               Sale and Bidding Procedures Motion.



  35599172.2 07/19/2019
                                                                                                           Appx. 00438
Case 1:19-cv-01711-RGA
            Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                               Doc
                                Doc
                                  34
                                   590-1
                                     249-5
                                      FiledFiled
                                           11/05/19
                                             Filed
                                                 08/29/19
                                                   07/19/19
                                                       Page Page
                                                            448
                                                             Page
                                                                of99
                                                                   1120
                                                                   3of
                                                                     of101
                                                                       5PageID #: 3363



  summary descriptions of the Bidding Procedures in this notice, the terms of the Bidding
  Procedures shall control in all respects. The deadline by which all Bids must be actually
  received by the parties specified in the Bidding Procedures Order is August 5, 2019 at 4:00 p.m.
  (prevailing Eastern time) (the “Bid Deadline”).

                            Contact Persons for Parties Interested in Submitting a Bid

           The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
  any person interested in making an offer to purchase the Residents Program Assets must comply
  strictly with the Bidding Procedures. Only Qualified Bids will be considered by the Debtors.
  Any interested persons should contact:

  Proposed Investment Banker to Debtors                       Proposed Counsel to Debtors

               SSG Advisors, LLC                            Saul Ewing Arnstein & Lehr LLP
          Five Tower Bridge, Suite 420                      1201 N. Market Street, Suite 2300
             300 Barr Harbor Drive                            Wilmington, Delaware 19899
         West Conshohocken, PA 19428                      Mark Minuti (mark.minuti@saul.com),
      J. Scott Victor (jsvictor@ssgca.com)          Jeffrey C. Hampton (jeffrey.hampton@saul.com),
         Teresa Kohl (tkohl@ssgca.com)              Aaron S. Applebaum (aaron.applebaum@saul.com)
     Craig Warznak (cwarznak@ssgca.com)                             (215) 972-7777
                 (610) 940-3615

                                     Obtaining Additional Information

         Copies of the Sale and Bidding Procedures Motion, the Bidding Procedures, and the
  Bidding Procedures Order, as well as all related exhibits, including the Stalking Horse Purchase
  Agreement and all other documents filed with the Court, are available free of charge on the
  website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
  Omni Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

                                      Important Dates and Deadlines

               1. The deadline to submit a Qualified Bid is August 5, 2019 at 4:00 p.m. (prevailing
                  Eastern time).

               2. The deadline to file an objection with the Bankruptcy Court to the entry of an order
                  approving the Sale (the “Sale Order”) and all objections relating to the Stalking
                  Horse Bidder (collectively, “Sale Objections”) is August 5, 2019 at 4:00 p.m.
                  (prevailing Eastern time) (the “Sale Objection Deadline”).

               3. In the event that the Debtors timely receive a Qualified Bid in addition to the
                  Qualified Bid of the Stalking Horse Bidder, the Debtors intend to conduct an Auction
                  for the Residents Program Assets. The Auction, if one is necessary, will commence
                  on August 7, 2019 at 10:00 a.m. (prevailing Eastern time), or such other date as
                  determined by the Court, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre


                                                     -2-
  35599172.2 07/19/2019
                                                                                            Appx. 00439
Case 1:19-cv-01711-RGA
           Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                              Doc
                                Doc
                                  34
                                  590-1
                                     249-5
                                      FiledFiled
                                            11/05/19
                                              Filed
                                                 08/29/19
                                                    07/19/19
                                                        PagePage
                                                             449
                                                              Page
                                                                 of
                                                                 1001120
                                                                    4 of 5
                                                                         101
                                                                          PageID #: 3364



                     Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other
                     location as the Debtors may hereafter designate on proper notice).

               4. Objections to the conduct of the Auction and the terms of a sale to a Successful
                  Bidder other than the Stalking Horse Bidder (collectively, “Auction Objections”)
                  may be raised at the Sale Hearing (as defined below).

               5. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
                  Court on August 9, 2019 at 11:00 a.m. (ET), or such other date as determined by the
                  Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.

                                                Filing Objections

          Sale Objections, if any, must (a) be in writing, (b) state the basis of such objection with
  specificity and (c) be filed with the Court and served upon, so as to be actually received on or
  prior to the Sale Objection Deadline: (a) the Debtors Center City Healthcare, LLC, 230 North
  Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; (b)
  proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP, 1201 North Market Street,
  Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre Square West, 1500 Market
  Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C. Hampton; (c) proposed counsel to
  the Official Committee of Unsecured Creditors, Sills Cummis & Gross P.C., One Riverfront
  Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and Boris Mankovetskiy; and (d)
  counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620 Freedom Business Center, Suite
  200, King of Prussia, Pennsylvania 19406, Attn: Robert Lapowsky.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                        -3-
  35599172.2 07/19/2019
                                                                                               Appx. 00440
Case 1:19-cv-01711-RGA
           Case
              Case
                 19-11466-KG
                   19-11466-KG
                         Document
                              Doc
                                Doc
                                  34
                                  590-1
                                     249-5
                                      FiledFiled
                                            11/05/19
                                              Filed
                                                 08/29/19
                                                    07/19/19
                                                        PagePage
                                                             450
                                                              Page
                                                                 of
                                                                 1011120
                                                                    5 of 5
                                                                         101
                                                                          PageID #: 3365



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By: /s/ Aaron S. Applebaum
                                         Mark Minuti (DE Bar No. 2659)
                                         Monique B. DiSabatino (DE Bar No. 6027)
                                         1201 N. Market Street, Suite 2300
                                         P.O. Box 1266
                                         Wilmington, DE 19899
                                         Telephone: (302) 421-6800
                                         Fax: (302) 421-5873
                                         mark.minuti@saul.com
                                         monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35599172.2 07/19/2019
                                                                               Appx. 00441
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 451
                                                            Page
                                                               of 1
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3366



                                         EXHIBIT B


                       Redline Asset Purchase Agreement – Successful Bid




  35747752.1 8/29/19
                                                                           Appx. 00442
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 452
                                                            Page
                                                               of 2
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3367




                                  ASSET PURCHASE AGREEMENT

                                       BY AND BETWEEN

                                 CENTER CITY HEALTHCARE, LLC,

                                            as Seller,

                                              AND

                          THOMAS JEFFERSON UNIVERSITY HOSPITALS, INC.

                                      READING HOSPITAL

                                          as Purchaser




  35751625.8 08/29/2019
                                                                           Appx. 00443
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 453
                                                            Page
                                                               of 3
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3368



                                   ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
  as of this ___ day of JulyAugust, 2019, by and between Center City Healthcare, LLC, d/b/a,
  Hahnemann University Hospital (the “Seller” or “Hahnemann”), a Delaware limited liability
  company and Reading Hospital Thomas Jefferson University Hospitals, Inc. (the “Purchaser”),
  a Pennsylvania nonprofit corporation. The Seller and the Purchaser are sometimes individually
  referred to herein as a “Party” and collectively as the “Parties.”

         WHEREAS, Seller is engaged in the business of owning and operating an acute care
  hospital, including a graduate medical education program (the “Business”); and

               WHEREAS, the Seller is the owner of the Purchased Assets; and

         WHEREAS, the Purchaser and the Consortium (defined below) operate acute care
  hospitals and graduate medical education programs; and

           WHEREAS, the Purchaser has formed or intends to form a consortium including itself,
  (i) Temple University Health System; (ii) Albert Einstein Health Network; (iii) Main Line
  Health, Inc.; (iv) Christiana Care Health System; and (v) The Cooper Health Systems, A New
  Jersey Non-Profit Corporation (collectively, and together with the Purchaser, the
  “Consortium”), for purposes of operating a GME network as a qualified Medicare GME
  affiliated group;

          WHEREAS, Purchaser, directly or through the Consortium members, STC, and other
  third parties currently under contract with the Purchaser or Consortium Members (collectively,
  the “GME Network Affiliates”), shall assume placement of the Continuing Residents in
  furtherance of continuing quality medical education in the Delaware Valley region; and

          WHEREAS, on June 30, 2019 (the “Petition Date”), a voluntary petition for relief was
  filed by the Seller under Chapter 11 of Title 11 of the United States Bankruptcy Code (the
  “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
  “Bankruptcy Court”), under Case Number 19-11466 (the “Bankruptcy Case”); and

          WHEREAS, in support of the Consortium’s continuation of GME programs in the
  Delaware Valley region, and the effective transition of the Seller’s predecessor GME programs,
  Seller desires to sell and Purchaser desires to purchase the Purchased Assets all in accordance
  with, and subject to, the terms and conditions contained in this Agreement; and

         WHEREAS, the Purchased Assets being transferred herein are intended to be sold,
  conveyed and transferred to Purchaser free and clear of all Liens and Encumbrances pursuant to
  Section 363 of the Bankruptcy Code, and subject to the Sale Order.

          NOW, THEREFORE, in consideration of the mutual covenants and agreements
  contained herein and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows:




  35751625.8 08/29/2019
                                                                                         Appx. 00444
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 454
                                                            Page
                                                               of 4
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3369
                                                                              EXECUTION VERSION




                                             ARTICLE I.
                                            DEFINITIONS

          For purposes of this Agreement (including any Exhibits or Schedules attached hereto),
  the following terms shall have the meanings indicated below, unless the context clearly requires
  otherwise:

          “Affiliate” shall mean, with respect to a specified Person, any other Person which
  directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
  common control with, the specified Person; provided that such Person shall be deemed an
  Affiliate for only so long as such control exists. For purposes of this definition and the definition
  of Related Person, the term “control” includes, without limitation, the possession, directly or
  indirectly, of the power to direct the management and policies of a Person, whether through the
  ownership of voting securities, by contract or otherwise.

         “Ancillary Documents” shall mean all other agreements, documents and instruments to
  be executed and delivered by the Purchaser and/or the Seller pursuant to this Agreement.

          “Applicable Privacy and Security Law” means any applicable Law relating to privacy,
  data protection, confidentiality, security, integrity and protection of personal information,
  including (i) health care and medical record applicable Laws, including the Health Insurance
  Portability and Accountability Act of 1996, as amended by the Health Information Technology
  for Economic and Clinical Health Act, and all implementing regulations (collectively,
  “HIPAA”); (ii) state data protection laws; (iii) state breach notification laws; and (iv) any
  comparable applicable state Laws and the regulations promulgated pursuant to all such
  applicable Laws.

         “Assigned Contracts” shall mean, collectively, those Contracts included in the
  Purchased Assets, which shall consist solely of the Contracts identified on Schedule A-1 to
  Exhibit A. Purchaser may add or delete Contracts from Schedule A-1 pursuant to the applicable
  provisions of the Bid Bidding Procedures Order.

          “Assignment and Assumption Agreement” shall mean the Assignment, Delegation and
  Assumption Agreement to be executed at the Closing between the Seller and the Purchaser in the
  form attached hereto as Exhibit B, pursuant to which, among other things, the Seller will assign
  and transfer to the Purchaser all of its right, title and interest under the Assigned Contracts, on
  the terms and conditions set forth therein.

          “Assumed Liabilities” shall mean, collectively, (i) all liabilities and performance
  obligations of the Seller arising upon or after the Closing with respect to under the Assigned
  Contracts, (ii) all liabilities arising with respect to the Purchased Assets arising on or after the
  Closing Date, (iii) all executory performance obligations of Seller to the extent arising or after
  the Closing, (iv) the Cure Costs (including Cure Costs asserted by CMS (including by offset)
  upon and/or after the Closing on account of liability for amounts due to CMS on account of
  services rendered or amounts previously paid to Seller under the Participating Provider
                                                     2
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                               Appx. 00445
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 455
                                                            Page
                                                               of 5
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3370
                                                                             EXECUTION VERSION


  Agreement), (v) any , up to (but not to exceed) the CMS Pre-Closing Amount, (iv) the Cure
  Costs, (v) and the Purchaser’s portion of the Transfer Taxes pursuant to Section 10.4.

         “Assumption/Cure Notice” means the Initial Notice of Assumption and Assignment and
  any Supplemental Notice of Assumption and Assignment delivered to counterparties to
  Contracts with the Seller pursuant to the Bidding Procedures Order.

               “Backup Bidder” shall have the meaning stated in the Bidding Procedures Order.

               “Bankruptcy Case” shall have the meaning given to it in the Recitals to this Agreement.

               “Bankruptcy Code” shall have the meaning given to it in the Recitals to this Agreement.

        “Bankruptcy Court” shall have the meaning given to it in the Recitals to this
  Agreement.

               “Base Purchase Price” is defined in Section 3.1.

          “Bid Procedures” shall mean the bid procedures governing the process by which the sale
  of the Purchased Assets shall occur, which are attached to the Bidding Procedures Order as
  Exhibit I.

         “Bidding Procedures Order” shall mean the order of the Bankruptcy Court approving
  the Bid Procedures in the form attached hereto as Exhibit F and made part hereof.

         “Bill of Sale” shall mean the bill of sale to be delivered at Closing by the Seller to the
  Purchaser in the form attached hereto as Exhibit C.

          “Books and Records” means, collectively, all documents, lists and files relating or
  pertaining to the Purchased Assets or the Assumed Liabilities.

               “Business” is defined in the Recitals to this Agreement.

         “Business Day(s)” shall mean calendar days other than Saturdays, Sundays and days on
  which banking institutions in Wilmington, Delaware are authorized by Law to close.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Claims Close Date” is defined in Section 10.5.

               “Closing” is defined in Section 8.1.

               “Closing Date” is defined in Section 8.1.

               “CMS” means the Centers for Medicare and Medicaid Services.

        “CMS Discharge Pre-Closing Amount” means a dollar amount agreed to by and
  between CMS and the Seller or, alternatively, an amount established by the Bankruptcy Court as

                                                       3
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00446
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 456
                                                            Page
                                                               of 6
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3371
                                                                             EXECUTION VERSION


  final, which amount shall be the maximum Cure Costs amount due to CMS on account of the
  Participating Provider Agreement and the maximum amount which CMS would seek to collect,
  by offset or otherwise, against the Purchaser on account of services rendered or amounts
  previously paid to Seller under the Participating Provider Agreement.

         “Continuing Residents” means the Residents as of the Closing Date who agree have
  agreed to become residents training at a hospital operated by the Purchaser or an a GME
  Network Affiliate of the Purchaser.

               “Contracts” shall mean any agreement or contract, whether written or oral.

          “Cure Costs” shall mean, with respect to any Assigned Contract, the amount due and
  owing to each non-debtor counterparty to such Assigned Contract to cure any defaults required
  to be cured as a condition of assumption of such Assigned Contract pursuant to Section
  365(b)(1) of the Bankruptcy Code, to the extent applicable.

          “Escrow Agent” shall mean a financial institution mutually acceptable to Seller and
  Purchaser.

         “Escrow Agreement” shall mean the agreement substantially in the form attached hereto
  as Exhibit D.

               “Escrow Account” is defined in Section 3.1 .

               “Escrow Amount” is defined in Section 3.1 .

         “Excluded Assets” shall mean all rights, benefits or property of Seller which are not
  Purchased Assets.

          “Excluded Liabilities” shall mean, collectively, any and all liabilities of the Seller of any
  kind or description other than the Assumed Liabilities.

         “Final Order” shall mean an order, judgment or other decree as to which (a) the
  operation or effect has not been reversed, stayed, modified or amended, (b) no appeals or
  motions for reconsideration are pending, and (c) any and all appeal periods have expired.

          “GAAP” shall mean generally accepted accounting principles in the United States,
  consistently applied.

        “GME Network Affiliate” shall have the meaning given to it in the Recitals to this
  Agreement.

          “Governmental Authorization” means any consent, license, permit, certificate of
  authority, registration, franchise, right, Order or notice, qualification or similar right issued,
  granted, given, or required by or under the authority of any Governmental Body or pursuant to
  any Law.


                                                      4
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00447
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 457
                                                            Page
                                                               of 7
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3372
                                                                              EXECUTION VERSION


         “Governmental Body” means any federal, state, local, municipal, foreign or other
  governmental or quasi-governmental entity or authority of any nature, including the FDA and its
  equivalent authority or body in any foreign jurisdiction.

               “Hahnemann Programs” is defined in Section 6.2.

                “IME” shall mean Indirect Medical Education.

               “Interests” shall have the meaning stated in the Sale Order.

          “Knowledge of the Seller” and “to the Seller’s Knowledge” shall mean the actual
  knowledge of Joel Freedman, the Seller’s Chief Executive Officer, or and Allen Wilen, the
  Seller’s Chief Restructuring Officer - – Finance.

         “Laws” shall mean all federal, state and local laws, ordinances, rules, regulations,
  standards, and Orders.

               “Lien” has the meaning given to such term in the Bankruptcy Code.

         “Liquidated Cure Costs” means all Cure Costs relating to Assigned Contracts which are
  allowed in a Final Order of the Bankruptcy Court.

               “Losses” is defined in Section 10.1.

           “Material Adverse Effect” means any event, circumstance, change, occurrence or effect
  that, individually or in the aggregate, has a material and adverse effect upon the Purchased
  Assets; provided, however, that any adverse change, event, development or effect arising from or
  relating to any of the following shall not be deemed to constitute, and shall not be taken into
  account in determining whether there has been, a Material Adverse Effect: (i) the United States
  economy, the global economy, in each case, as a whole, or the industry or markets in which the
  Seller operates; (ii) the filing of the Bankruptcy Case; (iii) national or international political or
  social conditions, including the engagement by the United States in hostilities, whether or not
  pursuant to the declaration of a national emergency or war, or the occurrence of any military or
  terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or
  consular offices or upon any military installation, equipment or personnel of the United States;
  (iv) financial, banking, or securities markets (including any disruption thereof and any decline in
  the price of any security or any market index); (v) changes in GAAP; (vi) changes in Law or
  Orders; (vii) the taking of any action contemplated by this Agreement or any of the Ancillary
  Documents; (viii) any “act of God,” including, but not limited to, weather, natural disasters and
  earthquakes; (ix) changes resulting from the announcement of the execution of this Agreement or
  any of the transactions contemplated hereby; or (x) the termination of any Contract that is not an
  Assigned Contract, or the occurrence of any breach by any party of any Contract that does not
  relate to the Purchased Assets or the Assumed Liabilities; (xi) any adverse change to the
  Business prior to the date hereof;.




                                                       5
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00448
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 458
                                                            Page
                                                               of 8
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3373
                                                                              EXECUTION VERSION


         “Non-Disclosure Agreement” means any and all confidentiality agreements and/or non-
  disclosure agreements executed by the Purchaser as a condition to obtaining confidential and/or
  proprietary information from the Seller.

          “Order” shall mean any award, decision, injunction, judgment, order, ruling, subpoena,
  or verdict entered, issued, made, or rendered by any court, administrative agency, or other
  Governmental Body.

          “Ordinary Course of Business” means the ordinary course of the Seller’s Business
  consistent with past practice.

         “Outside Closing Date” shall mean September 6, 2019 or such other date as Seller and
  Purchaser may agree.

         “Participating Provider Agreement” means the Participating Provider Agreement with
  the Centers for Medicare and Medicaid Services between the Seller and CMS related to
  Hahnemann University Hospital.

               “Permitted Escrow Withdrawals” is defined in Section 3.1.

         “Person” shall mean any individual, corporation, Governmental Body, general or limited
  partnership, limited liability company, joint venture, estate, trust, association, or other legal
  organization.

          “Proceeding” shall mean any action, demand, complaint, inquiry, suit, injunction,
  dispute, arbitration, audit, hearing, investigation, litigation, citation, notice of violation (or
  similar notice), or suit (whether civil or criminal) commenced, brought, conducted, or heard by
  or before, or otherwise involving, any Governmental Body.

               “Purchased Assets” shall mean the assets of Seller identified on Exhibit A..

               “Purchaser Indemnified Party” is defined in Section 10.1.

         “Purchaser Material Adverse Effect” means any event, circumstance, change,
  occurrence or effect that, individually or in the aggregate, has a material and adverse effect upon
  the Purchaser.

          “Related Person” (i) with respect to a Person who is an individual, shall mean, (a) any
  other individual having a relationship with such specified individual (by blood, marriage or
  adoption) of grandparent, parent, child, grandchild, aunt, uncle, niece, nephew, sister, brother or
  first cousin (collectively, “Relatives”), (b) any Person that is controlled by such individual or
  any one or more members of such individual’s Relatives; and (c) any Person with respect to
  which such individual or one or more members of such individual’s Relatives serves as a
  director, officer, partner, or trustee (or in a similar capacity); and (ii) with respect to a specified
  Person other than an individual, shall mean (a) any Affiliate of such specified Person; and (b)
  each Person that serves as a director, officer, partner, or trustee (or in a similar capacity) of such
  specified Person.

                                                       6
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                                Appx. 00449
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                        Document
                              Doc34590-2
                                     Filed 11/05/19
                                            Filed 08/29/19
                                                      Page 459
                                                            Page
                                                               of 9
                                                                  1120
                                                                    of 47
                                                                        PageID #: 3374
                                                                             EXECUTION VERSION


          “Representative” shall mean, with respect to a particular Person, any director, officer,
  trustee, employee, agent, consultant, advisor, or other representative of such Person, including
  legal counsel, accountants and financial advisors.

               “Required Notification” is defined in Section 6.3.

          “Residents” means the medical residents and fellows training at , or through a residency
  program sponsored by or in affiliation with, Hahnemann University Hospital. Unless otherwise
  specified, all references to the number of Residents shall be in terms of full time equivalents
  (“FTEs”).

          “Sale Motion” shall mean that certain motion filed by the Seller in the Bankruptcy Case
  on July 9, 2019 (D.I. 142) pursuant to which, among other things, the Seller requested an order
  (a) approving the Bid Procedures, (b) approving procedures relating to the assumption and
  assignment of executory contracts, including procedures for establishing Cure Costs, (ca)
  establishing a date for an auction, and (d) scheduling a sale hearing.

         “Sale Order” shall mean an Order of the Bankruptcy Court pursuant to the Bankruptcy
  Code approving this Agreement and the transactions contemplated hereby substantially in the
  form attached hereto as Exhibit E and made part hereof.

               “Seller Disclosure Letter” is defined in Article IV.

               “Seller Indemnified Party” is defined in Section 10.2.

               “SSG” means SSG Capital Advisors, LLC.

               “STC” shall have the meaning set forth in Section 6.9.

         “Tail Coverage Costs” shall mean the cost to Seller of purchasing and maintaining the
  Tail Coverage Endorsement.

          “Tail Coverage Endorsement” shall mean a reporting endorsement to insure against
  professional liabilities of Continuing Residents relating to the period from the start of the Seller’s
  ownership and operation of resident professional liability claims that have not yet been reported
  against the Residents related to any period of Resident employment from January 11, 2018 until
  the termination of Resident’s employment from Hahnemann University Hospital to the Closing
  Date. Such endorsement shall provide for Pennsylvania statutory limits of Five-Hundred
  Thousand Dollars ($500,000) per occurrence and One Million Five-Hundred Thousand Dollars
  ($1,500,000) annual aggregate for each MCARE eligible Resident only.

        “Tail Coverage Costs” shall mean shall mean the cost to Purchaser in excess of one
  hundred thousand dollars ($100,000) of purchasing the Tail Coverage Endorsement.

           “Tax” and “Taxes” shall mean individually or collectively, as appropriate, any and all
  U.S. or non-U.S., federal, state, county, local, municipal or other taxes, charges, imposts, rates,
  fees, levies or other assessments.

                                                       7
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                              Appx. 00450
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 460
                                                            Pageof10
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3375
                                                                            EXECUTION VERSION


         “Tower GME Affiliation Agreement” shall mean the Medicare GME Affiliation
  Agreement for July 1, 2019 through June 30, 2020 between Seller and Purchaser (or an affiliate
  of Purchaser).

               “Transfer Taxes” is defined in Section 10.14(a).

                                        ARTICLE II.
                    AGREEMENTS TO SELL AND PURCHASE; RELATED MATTERS

           2.1    2.1 Agreement to Sell and Purchase Purchased Assets. On the Closing Date,
  subject to the performance by the Parties of the terms and provisions of this Agreement and
  satisfaction of the terms and conditions set forth in the Sale Order, the Seller shall sell, convey,
  assign, transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
  Seller, the Purchased Assets, free and clear of all Interests other than Assumed Liabilities, to the
  fullest extent permitted by Section 363 of the Bankruptcy Code.

           2.2    2.2 Assumed Liabilities/Excluded Liabilities. On the Closing Date, the
  Purchaser shall assume and become responsible for, and shall pay, perform, fulfill and discharge,
  all of the Assumed Liabilities. The Purchaser is not assuming and will have no obligation to
  assume, perform, or discharge any of the Excluded Liabilities, all of which shall remain the sole
  responsibility and obligation of the Seller.

          2.3     2.3 Assigned Contracts. The Purchaser is not assuming and will have no
  obligation to assume, perform, or discharge any Contracts, all of which shall remain the sole
  responsibility and obligation of the Seller, except for the Assigned Contracts. As to the Assigned
  Contracts:

                  (a)    (a) At Closing, Seller shall assign to Purchaser, and Purchaser shall
  assume, all of the Assigned Contracts and Purchaser shall pay to the applicable counterparty the
  Cure Costs as and when such Cure Costs become Liquidated Cure Costs.

                  (b)   (b) Purchaser shall provide promptly any and all information required by
  the Bankruptcy Code and the Bankruptcy Court to evidence Purchaser’s capability of satisfying
  the conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
  respect to the Assigned Contracts, to the extent applicable.

          2.4     2.4 Competing Transactions; Bankruptcy Court Approval. This Agreement
  is subject to approval by the Bankruptcy Court and the consideration by Seller of higher or better
  competing bids pursuant to the Bidding Procedures Order and the Bid Procedures approved
  thereby (each, a “Competing Bid”). Until the transactions contemplated by this Agreement are
  consummated, Seller may perform any and all other acts related to seeking a Competing Bid as
  provided under the Bankruptcy Code, the Bidding Procedures Order or other applicable Law,
  including but not limited to supplying information relating to the Purchased Assets to
  prospective purchasers.




                                                      8
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00451
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 461
                                                            Pageof11
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3376
                                                                                EXECUTION VERSION


                                                ARTICLE III.
                                              PURCHASE PRICE

         3.1     3.1 Purchase Price. The Purchase Price shall be Seven Million Five Hundred
  Thousand Dollars ($7,500,000Fifty-Four Million Dollars ($54,000,000), subject to upward
  adjustment pursuant to Section 3.2(d) hereof ( the “Base Purchase Price”) and , subject to the
  following sentence, shall be paid in cash at Closing subject to the purchase price adjustment of
  Five Hundred Thousand Dollars ($500,000), which was paid by Purchaser to Seller on June 28,
  2019 as consideration for the Tower GME Affiliation Agreement, that shall be credited against
  the Base Purchase Price. In addition, an amount (the “Escrow Amount”) equal to Three Million
  Dollars ($3,000,000) minus Liquidated Cure Costs paid by Purchaser on the Closing Date will be
  withheld from the Base Purchase Price and placed into a non-interest bearing escrow account
  (the “Escrow Account”) held by the Escrow Agent pursuant to the Escrow Agreement. The
  Escrow Amount shall be distributed to Purchaser from time to time in accordance with the
  Escrow Agreement to cover the following losses, damages and expenses (collectively, the
  “Permitted Escrow Withdrawals”): (a) the Tail Coverage Costs, (b) the CMS Discharge CMS
  Pre-Closing Amount, as and when liquidated, (cb) the Cure Costs not paid on the Closing Date
  and not included in the CMS Discharge Pre-Closing Amount, and (dc) the Losses payable to a
  Purchaser Indemnified Party. To the extent that there are any funds remaining in the Escrow
  Account on the date that is the one-year anniversary of the Closing Date, such remaining funds
  minus any then pending written claims asserted by Purchaser for Permitted Escrow Withdrawals
  (whether or not disputed) shall be distributed to Seller in accordance with the Escrow Agreement
  without any further action being required on the part of Purchaser. Upon resolution of any
  Permitted Escrow Withdrawals pending as of the one-year anniversary of the Closing Date, (x)
  any amounts determined to be owing to Purchaser shall be distributed to Purchaser, and (y) any
  amounts determined not to be owing to Purchaser shall be distributed to Seller.

         3.2    3.2 Payment of Base Purchase Price. At Closing, the Base Purchase Price shall
  be payable by Purchaser as follows:

                 (a)    (a) Purchaser shall deposit the Escrow Amount into the Escrow Account
  pursuant to and in accordance with the Escrow Agreement.

                          (b)   (b) Purchaser shall pay Liquidated Cure Costs as of the Closing Date.

                (c)     (c) Purchaser shall pay to the Seller the Four Fifty-One Million Dollar
  ($4,000,000Dollars ($51,000,000) balance of the Base Purchase Price by wire transfer of
  immediately available funds to an account or accounts designated in writing by the Seller prior to
  the Closing.

                 (d)     Purchaser shall reimburse Seller for the Tail Coverage Cost actually paid
  by Seller to purchase the Tail Coverage Endorsement, up to a maximum of One Million Dollars
  ($1,000,000).

          3.3   3.3 Tax Allocation of Base Purchase Price. The Base Purchase Price shall be
  allocated among the Purchased Assets in accordance with the IRS Form 8594, Asset Acquisition
  Statement Under Section 1060 as agreed by the respective accountants of Purchaser and Seller
                                                         9
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                                Appx. 00452
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 462
                                                            Pageof12
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3377
                                                                             EXECUTION VERSION


  within a reasonable period of time after Closing in good faith consistent in all respects with
  applicable Laws. The Seller and the Purchaser shall file their respective Tax returns in
  accordance with such allocation and shall not take any position inconsistent with such allocation,
  unless the Seller or the Purchaser, as the case may be, reasonably determines (and notifies the
  other Party) that such allocation is contrary to applicable Law.

                                           ARTICLE IV.
                          REPRESENTATIONS AND WARRANTIES OF THE SELLER

          Except as set forth in the disclosure letter delivered by the Seller to the Purchaser on the
  date hereof (the “Seller Disclosure Letter”), the Seller represents and warrants to the Purchaser
  as follows:

          4.1     4.1 Organization. The Seller is a limited liability company duly formed, validly
  existing and in good standing under the laws of the State of Delaware and is duly qualified to do
  business as a foreign corporation and is in good standing in each other jurisdiction where the
  operation of the Business by the Seller requires such qualification, except where the failure to be
  so qualified would not reasonably be expected to have, individually or in the aggregate, a
  Material Adverse Effect.

          4.2     4.2 Power and Authority. Upon entry of and subject to the Sale Order, Seller
  shall have all requisite power and authority to enter into this Agreement and the Ancillary
  Documents and to consummate the transactions contemplated hereby and thereby. This
  Agreement has been duly executed and delivered by the Seller. Upon entry of and subject to the
  Sale Order, this Agreement shall constitute a valid and binding obligation of the Seller,
  enforceable against the Seller in accordance with its terms.

           4.3      4.3 Non-contravention. Subject to the entry of the Sale Order by the
  Bankruptcy Court, the execution and delivery of this Agreement or any other Ancillary
  Document to which the Seller is a party, and the performance by the Seller of its obligations
  hereunder and thereunder, will not (i) violate any provision of the organizational documents of
  the Seller, (ii) result in a violation or breach of, or constitute (with or without due notice or lapse
  of time or both) a default or breach (or give rise to any right of termination, amendment,
  cancellation or acceleration) under any Assigned Contract, (iii) to Seller’s Knowledge, violate in
  any material respect any Law or Order applicable to the Business or the Purchased Assets, or (iv)
  result in the imposition of any Lien on the Purchased Assets.

          4.4    4.4 Consents. Upon entry of the Sale Order and upon each regulatory approval
  to which Section 7.1(c) of this Agreement relates having been obtained, no approval, consent or
  authorization of, or declaration, filing or registration with or any notification to any
  Governmental Body or any other third Person is required in connection with the execution,
  delivery or performance by the Seller of this Agreement or the consummation by the Seller of the
  transactions contemplated hereby.

         4.5     4.5 Liabilities. The Seller has no Liabilities with respect to the Purchased Assets
  for which the Purchaser will be responsible after Closing except for any Assumed Liabilities
  assumed by the Purchaser.
                                                    10
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                               Appx. 00453
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 463
                                                            Pageof13
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3378
                                                                                 EXECUTION VERSION


           4.6     Title. The Seller has good and marketable title to all of the Purchased Assets,
  free and clear of all Interests other than Interests which will be divested from the Purchased
  Assets by the Sale Order. Upon the completion of the transactions contemplated hereby, the
  Purchaser will be vested with good and marketable title to the Purchased Assets, free and clear of
  all Interests other than Assumed Liabilities.

          4.7    4.7 Litigation. There are no Proceedings pending, or to the Seller’s Knowledge,
  threatened against the Purchased Assets or Business, at Law or in equity, or before any
  Governmental Body which will interfere with the ownership or use by the Purchaser of the
  Purchased Assets after the Closing.

          4.8    I.7 Proceedings. There is no Proceeding pending that challenges, or that is
  reasonably likely to have the effect of preventing, delaying or rendering illegal any of the
  transactions contemplated by this Agreement.

          4.9     I.8 Tax Matters. There are no Tax Liens or Encumbrances for Taxes upon the
  Purchased Assets and as of the end of the day on the Closing Date there will be no such Tax
  Liens or Encumbrances. There is not and, as of the end of the day on the Closing Date there will
  not be, any liability for Taxes affecting the Purchased Assets for which the Purchaser will at any
  time have any liability for payment.

          4.10 I.9 Brokers and Finders. Other than SSG, no broker, finder or investment
  banker is entitled to any brokerage, finder’s finders or other fee or commission in connection
  with the transactions contemplated hereby based upon arrangements made by or on behalf of the
  Seller. Seller will be solely responsible for any fee, commission or other consideration of any
  kind due to SSG on account of the transactions contemplated by this Agreement.

          4.11 Tail Coverage. Seller shall be solely responsible for purchasing and maintaining
  the Tail Coverage Endorsement and shall incur all costs associated with the same, except as
  provided in Section 3.2(d).

          4.12 Funding and Disputes. Seller represents and warrants that no Medicare GME
  funding for the Residents is currently owed to Seller and outstanding except as in the normal
  course, and that Seller has not received notice of any disputes and, to Seller’s Knowledge there
  are no facts or circumstances that may result in a dispute with regard the payment of Medicare
  GME funding for the Residents in the amount of Fifty Thousand Dollars ($50,000) or more in
  the aggregate.

                                           ARTICLE V.
                          REPRESENTATIONS AND WARRANTIES OF PURCHASER.

               The Purchaser represents and warrants to the Seller as follows.

          5.1    5.1 Organization. The Purchaser is a nonprofit corporation duly formed, validly
  existing and in good standing under the laws of the Commonwealth of Pennsylvania and has all
  requisite power and authority to conduct its business and own and operate its properties.


                                                       11
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                           Appx. 00454
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 464
                                                            Pageof14
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3379
                                                                           EXECUTION VERSION


               5.2        5.2 Power and Authority.

                 (a)   (a) The Purchaser has all requisite power and authority to enter into this
  Agreement and the Ancillary Documents and to consummate the transactions contemplated
  hereby and thereby. This Agreement has been duly executed and delivered by the Purchaser.
  This Agreement is a valid and binding obligation of the Purchaser, enforceable against the
  Purchaser in accordance with its terms.

                 (b)     (b) To the extent that this Agreement or any of the Ancillary Documents
  provides that any Affiliate of the Purchaser makes any covenant or undertakes the payment or
  performance of any obligation in connection with the transactions contemplated hereunder or
  thereunder, such Affiliate has all requisite power and authority to enter into the transactions
  contemplated hereby and thereby.

         5.3     5.3 Non-contravention. Neither the execution and delivery of this Agreement or
  any other Ancillary Document to which the Purchaser is a party, will (i) violate any provision of
  the organizational documents of the Purchaser, or (ii) violate any Law or Order applicable to the
  Purchaser.

          5.4    5.4 No Proceedings. There are no actions, suits or proceedings pending, or to
  the actual knowledge of Purchaser, threatened, before or by any Governmental Body, against
  Purchaser which would affect Purchaser’s ability to proceed with the transactions contemplated
  by this Agreement.

         5.5       5.5 Consents. No consent, waiver, authorization or approval of any person or
  declaration, filing or registration with any Governmental Body or other Person is required in
  connection with the execution and delivery by Purchaser of this Agreement or the performance
  by Purchaser or its Affiliates of its respective obligations hereunder or thereunder.

         5.6     5.6 Bankruptcy Matters. Purchaser is capable of satisfying the adequate
  assurance of future performance conditions contained in Section 365(f)(2)(B) of the Bankruptcy
  Code with respect to each Assigned Contract, to the extent applicable.

          5.7     5.7 Financing. Purchaser has readily-available cash on hand, availability under
  existing lines of credit, or other immediately available financial resources sufficient to pay the
  Base Purchase Price at Closing.

          5.8     5.8 Purchaser’s Hospital Facilities. Purchaser , directly or through Affiliates,
  owns and operates six a total of seven (7) Medicare-participating hospitals located within 60
  fifteen (15) miles of Hahnemann University Hospital’s facility, all of which have the capacity to
  operate medical residency programs.

          5.9     5.9 Certain Relationships. Neither the Purchaser nor any officer, director,
  manager, member, Representative or Affiliate of the Purchaser is an officer or director of the
  Seller or a Related Person of any officer, director or key employee of the Seller. Neither the
  Purchaser nor any officer, director, manager, member, Representative or Affiliate of the
  Purchaser has entered into any Contract with any officer, director or key employee of the Seller.

                                                     12
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                            Appx. 00455
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 465
                                                            Pageof15
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3380
                                                                             EXECUTION VERSION


          5.10 5.10 Brokers and Finders. No Person has acted, directly or indirectly, as a
  broker, finder or financial advisor for Purchaser in connection with the transactions contemplated
  hereunder and no Person is entitled to any fee or commission or like payment in respect thereof.

                                         ARTICLE VI.

                                       ARTICLE VI.
                                 COVENANTS OF THE PARTIES

          6.1     6.1 Access to Information. Subject to all Applicable Privacy and Security
  Laws, the Seller shall permit the Purchaser’s Representatives to have, upon prior written notice,
  reasonable access during normal business hours and under reasonable circumstances, and in a
  manner so as not to interfere with the normal business operations of the Business, to the
  personnel, books, records, Assigned Contracts, and documents of or pertaining to the Purchased
  Assets; provided, that the Seller may restrict the foregoing access to the extent that in the
  reasonable judgment of the Seller, any Law applicable to the Seller requires it to restrict access
  to any of its business, properties, information or personnel; and provided, further, that such
  access shall not unreasonably disrupt the operations of the Seller or the Business.

          6.2    6.2 Conduct of the Business. From the date hereof until the Closing Date,
  except as otherwise provided in this Agreement or consented to in writing by Purchaser (which
  consent shall not be unreasonably withheld, conditioned or delayed), and subject in all respects
  to the Bankruptcy Code and orders of the Bankruptcy Court (including, without limitation, the
  Sale Order), the Seller shall use its commercially reasonable efforts to preserve intact its
  relationships with Residents at Hahnemann University Hospital and the graduate medical
  educational programs at Hahnemann University Hospital (the “Hahnemann Programs”). Seller
  and Purchaser shall work cooperatively to determine clinical rotation assignments for Residents,
  with such mutually-agreed assignments to commence as soon as practicable after the Purchase
  Agreement is entered into. For the avoidance of doubt, neither the existence of this Agreement
  nor any provisions set forth herein shall restrict Seller from agreeing to release the related cap on
  Medicare reimbursement on a temporary basis for those Residents who elect not to become
  Continuing Residents.

          6.3      6.3 Notification of Certain Matters. From time to time prior to the Closing
  Date, the Parties shall promptly notify each other of the occurrence or non-occurrence of any
  event or circumstance that as applicable, indicates (a) that any of the representations and
  warranties set forth herein may not be, will not be, or are not, true and correct, or (b) any failure
  on its part to comply with or satisfy, in any material respect, any covenant, agreement or
  condition to be complied with or satisfied by it pursuant hereto (any such notification, a
  “Required Notification”); provided, however, that in each case, such disclosure shall not be
  deemed to (i) amend or supplement any Schedule hereto, or (ii) cure any breach of such
  representation, warranty, covenant or agreement or satisfy any condition set forth herein.

          6.4     6.4 Cooperation. Subject in all respects to the Bankruptcy Code and the
  Bankruptcy Cases, the Parties shall use their respective commercially reasonable efforts to (a)
  take or cause to be taken all actions, and to do or cause to be done all other things, necessary,
  proper or advisable to expeditiously satisfy the closing conditions set forth in Article VII and to
                                                    13
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                              Appx. 00456
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 466
                                                            Pageof16
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3381
                                                                             EXECUTION VERSION


  consummate the transactions contemplated hereby as promptly as practicable, and (b) obtain in a
  timely manner all necessary waivers, consents and approvals and to effect all necessary
  registrations and filings in connection with the foregoing.

          6.5     6.5 Records Retention and Access. For a period of six (6) years following the
  Closing or such shorter period that records are required to be retained by applicable Law (but in
  no event less than three (3) years), Purchaser shall at Seller’s expense furnish to the Seller, to the
  extent in Purchaser’s possession and following receipt of a reasonable, written request therefor,
  information that is necessary for Seller to prepare for, prosecute or defend against any
  Proceeding related to the Business, to validate claims filed in the Bankruptcy Case and/ and/or to
  enable Seller and its Representatives to prepare, complete and file all required federal, state and
  local Tax returns in accordance with applicable Law.

          6.6     6.6 Cure Costs. Seller shall not agree to the amount of any Liquidated Cure
  Costs without the written consent of Purchaser. From and after the Closing Date, Purchaser shall
  have the sole right to contest and settle any claims for Cure Costs and, to the extent necessary
  and permitted by the Bankruptcy Court, Seller shall cooperate in substituting Purchaser for Seller
  (at Purchaser’s expense) in connection with any pending objections to Cure Costs.

         6.7     6.7 Bid Procedures. Seller shall not modify the Bid Procedures without the
  consent of Purchaser.

        6.8               6.8 Covenants of Purchaser Regarding Transition and Accommodation of
  Residents.

                  (a)    (a) Purchaser , directly or through a GME Network Affiliate, will
  accommodate a maximum of 583 Continuing Residents to pursue continued medical residency
  training at Purchaser-owned hospitals or GME Network Affiliate-owned hospitals, as applicable.
  If requested by Purchaser, Seller shall take all reasonable actions to reflect its consent to the
  transfer of Continuing Residents to Purchaser or a GME Network Affiliate. For any Resident
  who does not become a Continuing Resident and elects to pursue their training at hospitals that
  are not owned by Purchaser or a GME Network Affiliate, Purchaser agrees , in compliance with
  applicable regulation, to release the GME cap associated with Medicare reimbursement for such
  Residents on a temporary basis to the hospital where the Resident transfers until the Resident has
  completed training.

                  (b)    (b) If the Continuing Residents are required to relocate their personal
  residence to continue their training with Purchaser or a GME Network Affiliate, Purchaser shall
  provide , or cause such GME Network Affiliate to provide, reasonable private housing for such
  residents for the longer of the remainder of the current academic year or for the duration of a
  Resident’s existing vacated lease. The provision of reasonable private housing shall not extend
  beyond the Resident’s completion of his or her residency training with Purchaser or such GME
  Network Affiliate.

                 (c)     To the extent necessary to provide for continued residency training,
  Purchaser shall use reasonable efforts to transfer Seller’s residency program faculty to its

                                                     14
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                              Appx. 00457
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 467
                                                            Pageof17
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3382
                                                                           EXECUTION VERSION


  hospitals a Purchaser or GME Network Affiliate hospital so that they can continue to provide
  education to Residents.

                  (d)    (d) Unless inconsistent with Purchaser or GME Network Affiliate’s
  standard practice for residents, Purchaser shall provide , or cause the applicable GME Network
  Affiliate to provide, Continuing Residents with free meals during the time that they are training
  at Purchaser or such GME Network Affiliate hospitals.

                  (e)     (e) To the extent necessary for Continuing Residents to fulfill residency
  training requirements, Purchaser shall provide , or cause a GME Network Affiliate to provide,
  additional transition resources to Continuing Residents as may be requested by Seller from time
  to time.

                (f)    (f) The parties shall cooperate in determining the initial clinical rotation
  assignments for Continuing Residents for the period following the transfer.

                 (g)    Purchaser shall use reasonable efforts to ensure that each Continuing
  Resident’s terms of employment (e.g., compensation and benefits) with Purchaser or a GME
  Network Affiliate are substantially equivalent or better than the Continuing Resident’s current
  terms of employment with the Seller.

          6.9     6.9 Covenants of Purchaser Regarding Continued Affiliation with St.
  Christopher’s Hospital for Children. For the period of ten (10 ) years after the Closing with
  automatic renewals for periods of five (5) years, provided that at the time of each such renewal
  such resident caps are used for resident training at STC only, unless either party gives not less
  than one hundred eighty (180) days’ notice, Purchaser agrees to, and to cause any successor or
  assignee of any Purchased Assets to agree to: (i) enter into an agreement to continue
  participating in a “Medicare GME affiliated group” as that term is defined in 42 C.F.R.
  413.75(b), with St. Christopher’s Hospital for Children (“STC”), whereby Purchaser will
  continue sharing full-time equivalent resident caps for direct graduate medical education with
  STC; (ii) accept assignment of the Medicare GME Affiliation Agreement for July 1, 2019
  through June 30, 2020 between STC and Seller (the “STC GME Affiliation Agreement”) or
  enter into a new GME affiliation agreement substantially in the form of the STC GME
  Affiliation Agreement; and (iii) ensure that it and STC participate in a “shared rotation
  agreement” each academic year..

               6.10       6.10 Covenants of Purchaser Regarding Other GME Affiliation Agreements.

                  (a)    (a) For the remainder of the academic year during which the Closing
  occurs, and to the extent permitted and required by CMS, Purchaser shall accept assignment
  from Seller of the GME Affiliation Agreements identified listed as numbered items 1, 2, 3, 4 and
  5 (but not 3) under the heading Current GME Affiliation Agreements on Schedule A-1 to
  Exhibit A of this Agreement (the “Current GME Affiliation Agreements”) (with any cure
  amounts with respect to any agreements assumed pursuant to this Section 6.10(a) being included
  as “Cure Costs” for purposes of this Agreement) or , or shall enter into new GME affiliation
  agreements with those counterparties substantially in the form of the Current GME Affiliation
  Agreements; and
                                                      15
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                            Appx. 00458
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 468
                                                            Pageof18
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3383
                                                                           EXECUTION VERSION


                  (b)     (b) Purchaser shall, subject to Purchaser’s completion of due diligence,
  shall accept assignment of the agreements identified under the heading GME Obligations on
  Schedule A-1 to Exhibit A of this Agreement to participate in “Medicare GME affiliated
  groups” and fulfill the obligations thereunder arising after the Closing Date for the duration of
  the term of such agreements (with any cure amounts with respect to any agreements assumed
  pursuant to this Section 6.10(b) being included as “Cure Costs” for purposes of this Agreement).

          6.11 Covenant of Seller Regarding Tail Coverage Endorsement for Residents. At
  or prior to Closing, Seller shall obtain the Tail Coverage Endorsement.

          6.12 Covenant of Seller Regarding Medical Records. Seller acknowledges that
  Purchaser, GME Affiliates, and clinicians affiliated with each of them collectively have
  undertaken to provide clinical care to patients who historically have received care from Seller.
  To facilitate such care on an ongoing basis, and otherwise to satisfy obligations of Seller, Seller
  will undertake to assure the ongoing availability of medical records of Seller’s patients to
  Purchaser, GME Affiliates, clinicians affiliated with each of them, other providers to the extent
  applicable, and patient themselves. To further facilitate such availability, with acknowledgment
  that Seller continues to be finalizing its own arrangements in this regard as of the date of this
  Agreement, Seller will consider in good faith any request by Purchaser for assignment to
  Purchaser of agreements with any third-party vendor or vendors with respect to ongoing medical
  records availability, storage, or maintenance.

          6.13 Covenant of Seller Regarding Medicare Cost Reports. Within 45 days of the
  Closing Date, or such longer period as CMS may permit, Seller shall prepare and file any final
  Medicare cost reports related to Hahnemann’s operations for the period prior to the Closing Date
  and, thereafter, Seller shall provide such information and assistance as may reasonably be
  requested by Purchaser with respect to Seller’s filing of Medicare cost reports.
                                        ARTICLE VII.
                                   CONDITIONS TO CLOSING

          7.1     7.1Conditions to Obligations of Each Party. The respective obligations of each
  Party to consummate the transactions contemplated hereby shall be subject to the satisfaction or
  waiver at or prior to the Closing of the following conditions:

                  (a)     (a) Proceedings; Orders. No Governmental Body of competent
  jurisdiction shall have enacted, issued, promulgated, enforced or entered any Law or Order
  (whether temporary, preliminary or permanent) that (i) is in effect and (ii) has the effect of
  making the transactions contemplated hereby illegal or otherwise prohibiting consummation of
  such transactions.

                  (b)     (b) Sale Order. The Bankruptcy Court shall have entered the Sale Order
  with such changes as are mutually agreed to by the Seller and Purchaser, each in the exercise of
  its respective sole discretion.

                 (c)     (c) Regulatory Approvals. CMS, the Pennsylvania Department of Health
  (“DOH”) and the Accreditation Council for Graduate Medical Education (“ACGME”) and any
  other applicable regulatory authority or Governmental Body, in each case to the extent required,
                                                 16
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                            Appx. 00459
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 469
                                                            Pageof19
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3384
                                                                            EXECUTION VERSION


  shall have consented to the transactions contemplated by this Agreement and, solely with respect
  to CMS, shall have provided confirmation, in form and substance satisfactory to Purchaser in its
  sole discretion, that the transactions contemplated hereby will result in a permanent (subject to
  statutory or regulatory changes that may in the future affect teaching hospitals generally)
  increase in Purchaser’s residency slot cap by the full amount of Seller’s residency slot cap,
  shared, pursuant to generally applicable regulations, by GME Network Affiliates who qualify as
  members of one or more applicable Medicare GME affiliated group.

          7.2    7.2Additional Conditions to Obligations of the Purchaser. The obligations of
  the Purchaser to effect the transactions contemplated hereby are subject to satisfaction or waiver
  of the following additional conditions:

                   (a)     (a)Representations and Warranties. The representations and warranties of
  the Seller set forth in this Agreement shall be true and correct (without giving effect to any
  limitation as to “materiality” or “Material Adverse Effect” or similar qualifications) as of the
  Closing Date, as if made as of such time (except to the extent that such representations and
  warranties expressly speak as of another date, in which case such representations and warranties
  shall be true and correct as of such date), except where the failure of such representations and
  warranties to be so true and correct would not, individually or in the aggregate, have a Material
  Adverse Effect.

                (b)      (b)Agreements and Covenants. The Seller shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                  (c)   (c)Documents. All of the documents, instruments and agreements
  required to be executed and/or delivered by Seller on or prior to Closing pursuant to Section 8.2
  of this Agreement shall have been executed by the parties thereto other than the Purchaser and
  delivered to the Purchaser.

                   (d)     Successor Liability. Entry of an Order of the Bankruptcy Court, which
  may be the Sale Order, which precludes the assertion of any successor, vicarious, or transferee
  liability (by piercing the corporate veil or otherwise) against the Purchaser, its Affiliates, or the
  Consortium or its members, relating to claims, administrative proceedings or actions brought by
  or on behalf of any Governmental Body, accrediting body, or other third party relating to the
  operation of the Business prior to Closing. For the avoidance of doubt, nothing in this paragraph
  is intended, nor shall it be construed, to preclude the collection of the CMS Pre-Closing Amount
  from the Escrow Account as provided herein.


          7.3     7.3Additional Conditions to Obligations of the Seller. The obligations of the
  Seller to effect the transactions contemplated hereby are subject to satisfaction or waiver by the
  Seller of the following additional conditions:

                  (a)    (a)Representations and Warranties. The representations and warranties of
  the Purchaser set forth in this Agreement shall be true and correct (without giving effect to any
  limitation as to “materiality” or similar qualifications) as of the Closing Date, as if made as of
  such time (except to the extent that such representations and warranties expressly speak as of
                                                    17
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00460
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 470
                                                            Pageof20
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3385
                                                                                     EXECUTION VERSION


  another date, in which case such representations and warranties shall be true and correct as of
  such date), except where the failure of such representations and warranties to be so true and
  correct would not, individually or in the aggregate, have a Purchaser Material Adverse Effect.

                (b)      (b)Agreements and Covenants. The Purchaser shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                  (c)     (c)Documents. All of the documents, instruments and agreements
  required to be executed and/or delivered by Purchaser on or prior to Closing pursuant to Section
  8.3 of this Agreement shall have been executed by the parties thereto other than the Seller and
  delivered to the Seller.

                                       ARTICLE VIII.
                  CLOSING; DELIVERIES AND ACTIONS TAKEN AT THE CLOSING

          8.1     8.1 Closing. The closing of the transactions contemplated hereby (the “Closing”)
  shall take place at the offices of Stevens Drinker Biddle & LeeReath LLP, P.C., 1818 Market St.,
  29th FloorOne Logan Square, 18th and Cherry Streets, Philadelphia, PA. 19103-6996, or such
  other place as agreed by the parties or remotely by mail, e-mail and/or wire transfer, in each case
  to the extent acceptable to each of the Parties, as soon as practicable following the satisfaction or
  waiver of the conditions set forth in Article VII hereof and in any event within three (3)
  Business Days thereafter (the “Closing Date”). The Closing shall be deemed to have occurred at
  12:01 a.m., Eastern Standard Time, on the Closing Date.

         8.2      8.2 Deliveries by the Seller at the Closing. At the Closing, Seller shall furnish
  and deliver to the Purchaser the following:

                          (a)   (a) the Bill of Sale, duly executed by the Seller;

                          (b)   (b) the Assignment and Assumption Agreement, duly executed by the
  Seller;

                  (c)     (c) a certificate, dated as of the Closing Date and signed by the Seller,
  certifying that each of the conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied;

                          (d)   (d) a copy of the Sale Order; and

                          (e)   evidence of satisfaction of Section 6.11; and

                 (f)     (e) all other certificates, instruments and documents reasonably required
  to be delivered by the Seller pursuant to this Agreement or any of the Ancillary Documents.

          8.3    8.3 Deliveries by the Purchaser at the Closing. At the Closing, Purchaser shall
  furnish and deliver to Seller the following:

                 (a)    (a) the Four Fifty-One Million Dollar ($4,000,00051,000,000) portion of
  the Base Purchase Price in excess of the Escrow Amount and the Liquidated Cure Costs by wire
  transfer of immediately available funds to an account designated in writing by the Seller;
                                                         18
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                               Appx. 00461
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 471
                                                            Pageof21
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3386
                                                                                     EXECUTION VERSION


                  (b) if purchased by Purchaser (which Purchaser shall have no obligation to do),
  the Tail Coverage Endorsement and evidence supporting the calculation of the Tail Coverage
  Costs;

                 (b)     reimbursement of up to One Million Dollars ($1,000,000) of Tail Coverage
  Costs as provided in Section 3.2(d);

                          (c)    (c) the Assignment and Assumption Agreement, duly executed by the
  Purchaser;

                  (d)     (d) a certificate, dated as of the Closing Date and signed the Purchaser,
  certifying that each of the conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied;
  and

                          (e)    (e) evidence of satisfaction of Section 6.9;

                          (f)    (f) evidence of satisfaction of Section 6.10; and

                 (g)    (g) all other certificates, instruments and documents required to be
  delivered by the Purchaser pursuant to this Agreement or any of the Ancillary Documents.

         8.4    8.4 Additional Actions Taken by the Purchaser at the Closing. At the
  Closing, Purchaser shall take the following actions:

                 (a)    (a) Pay the Liquidated Cure Costs from the Base Purchase Price to the
  respective Persons entitled to receive them.

                          (b)    (b) Fulfill its covenants under Sections 6.8, 6.9 and 6.10 of this
  Agreement.

                                                   ARTICLE IX.
                                                  TERMINATION

         9.1              9.1Termination. This Agreement may be terminated at any time prior to the
  Closing:

                          (a)    (a) By mutual written consent of the Seller and the Purchaser;

                  (b)     (b) By (i) the Seller if, as of the day after the Outside Closing Date, any
  condition to the obligation of the Seller to close has not been satisfied, provided, however, that if
  the Closing has not occurred on or before the Outside Closing Date due to a material breach of
  any representations, warranties, covenants or agreements contained in this Agreement by Seller,
  then Seller may not terminate this Agreement pursuant to this Section 9.1(b), and (ii) the
  Purchaser if, as of the day after the Outside Closing Date, any condition to the obligation of the
  Purchaser to close has not been satisfied ; provided, however, that if the Closing has not occurred
  on or before the after the Outside Closing Date due to a material breach of any representations,
  warranties, covenants or agreements contained in this Agreement by Purchaser, then the
  Purchaser may not terminate this Agreement pursuant to this Section 9.1(b);
                                                          19
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                                      Appx. 00462
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 472
                                                            Pageof22
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3387
                                                                             EXECUTION VERSION


                  (c)    (c) By Purchaser, in its sole and absolute discretion, if the sum of the (i)
  Tail Coverage Costs, (ii) CMS Discharge CMS Pre-Closing Amount, and (iiiii) without
  duplication of the CMS Discharge Pre-Closing Amount, (A) the Liquidated Cure Costs, and (B)
  the good faith estimate by Purchaser of the amount of any Cure Costs related to Assigned
  Contracts which will become Liquidated Cure Costs after the Closing Date, exceeds Three
  Million Dollars ($3,000,000);

                 (d)     (d) Automatically, and without further action by any Party, upon the
  issuance of a Final Order to restrain, enjoin or otherwise prohibit the closing of the transactions
  contemplated hereby, provided that neither the Seller nor the Purchaser shall take any action to
  support entry of such an order;

                 (e)     (e) Automatically, and without further action by any Party, if the
  Bankruptcy Case is converted into a case under Chapter 7 of the Bankruptcy Code or is
  dismissed, provided that neither the Seller nor the Purchaser shall take any action to support
  entry of such an order providing for such conversion or dismissal;

                   (f)    (f) By the Purchaser, if the Purchaser is not in material breach of its
  obligations under this Agreement, and if (i) the Seller fails to close on the Closing Date
  notwithstanding the satisfaction of all conditions to the obligation of the Seller to close (other
  than conditions related to deliveries to be made at Closing by the Purchaser provided the
  Purchaser is ready, willing and able to make such deliveries as of the Closing Date), (ii) any of
  the representations and warranties of the Seller herein become untrue or inaccurate such that the
  condition set forth in Section 7.2(a) would not be satisfied or (iii) there has been a breach on the
  part of the Seller of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.2(b) would not be satisfied, and, in the case of clauses (ii) and
  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Seller;

                   (g)     (g) By the Seller, if the Seller is not in material breach of its obligations
  under this Agreement, and if (i) the Purchaser fails to close on the Closing Date notwithstanding
  the satisfaction of all conditions to the obligation of the Purchaser to close (other than conditions
  related to deliveries to be made at Closing by the Seller provided the Seller is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Purchaser herein become untrue or inaccurate such that the condition set forth
  in Section 7.3(a) would not be satisfied or (iii) there has been a breach on the part of the
  Purchaser of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.3(b) would not be satisfied, and, in the case of clauses (ii) and
  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Purchaser;

                   (h)     (h) Automatically, and without further action by any Party, if (i) the
  Purchaser is not the Successful Bidder or Backup Bidder (each as defined in the Bid Procedures),
  or (ii) if the Purchaser is the Backup Bidder, upon the earlier of (A) Closing with the Successful
  Bidder, and (B) the Outside Closing Date. The foregoing notwithstanding, the Purchaser shall
  serve as a Backup Bidder at the Auction only if (X) its bid pursuant to this Agreement is not
  determined to be the “Baseline Bid,” as defined in the Bid Procedures, and (Y) it elects, at its
                                                    20
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                              Appx. 00463
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 473
                                                            Pageof23
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3388
                                                                            EXECUTION VERSION


  sole discretion, to offer a higher and better bid at the Auction. For avoidance of doubt, the
  Purchaser’s offer described in this Agreement shall not be a Back-Up Bid absent the express
  consent of the Purchaser.; or

                   (i)    By the Purchaser if (i) any applicable regulatory authority or
  Governmental Body has not granted any necessary consents to the transfer of the Purchased
  Assets to Purchaser or a GME Network Affiliate, including without limitation, the Participating
  Provider Agreement and Seller’s IME and direct GME resident cap slots appurtenant thereto; or
  (ii) prior to Closing, any fact or circumstance arises relating to Medicare change of ownership,
  Medicare IME or direct GME funding of one or more Continuing Residents that may lead to an
  aggregate reduction in Medicare IME or direct GME funding for the Continuing Residents in the
  amount of Three Million Dollars ($3,000,000) or more.

          9.2      9.2 .Effect of Termination. Except as provided in this Section 9.2, in the event
  of the termination of this Agreement pursuant to Section 9.1, this Agreement (other than this
  Section 9.2, which shall survive such termination) will forthwith become void, and there will be
  no liability on the part of any Party to the other and all rights and obligations of any Party will
  cease, except that nothing herein shall relieve any Party from liability for any intentional and
  material breach of this Agreement.

                                            ARTICLE X.
                                            INDEMNITY

           10.1 Indemnification by Seller. Subject to this Article X and consummation of the
  Closing, Seller shall, indemnify, defend and hold harmless Purchaser and , Purchaser’s officers,
  directorsAffiliates, trustees, members, employees the Consortium, agentsthe members of the
  Consortium, and the Representatives and Affiliates of each (each, a “Purchaser Indemnified
  Party”) against and in respect of any and all out-of-pocket losses, documented and reasonable
  costs and expenses (including, without limitation, documented and reasonable costs of
  investigation and defense and reasonable attorneys’ fees), claims, damages, obligations, or
  liabilities, whether or not involving a third party claim, but only after deducting therefrom any
  insurance proceeds and any indemnity, contribution or other similar payment received or
  reasonably expected to be received by the Purchaser Indemnified Party in respect of any such
  claim (collectively, “Losses”), arising out of, based upon or otherwise in respect of:

                          (i)     (i) any inaccuracy in or breach of any representation or warranty
  of Seller made in or under this Agreement or any of the Schedules attached hereto, or in any of
  the certificates or other instruments or documents furnished to Purchaser by Seller pursuant to
  this Agreement (determined in each case without regard to any qualification with respect to
  materiality, Material Adverse Effect or similar qualification); provided, that the Seller shall not
  have any liability under this clause (i) (other than with respect any intentional fraud on the part
  of Seller) unless the aggregate of all Losses asserted under this clause (i) for which Seller would,
  but for this proviso and but for the $25,000 per -per-claim deductible described below, be liable
  exceeds on a cumulative basis an amount equal to Two Hundred Thousand Dollars
  ($200,000.00);


                                                   21
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00464
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 474
                                                            Pageof24
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3389
                                                                                  EXECUTION VERSION


                        (ii)   (ii) any nonfulfillment or breach of any covenant or agreement by
  Seller under this Agreement or any of the Schedules attached hereto;

                                (iii)   (iii) any Liability or obligation of Seller which is an Excluded
  Liability; and

                                (iv)    (iv) the ownership of any of the Excluded Assets by Seller after
  the Closing Date.

                   (b)    (b) Each Purchaser Indemnified Party shall take, and cause its Affiliates
  to take, all reasonable steps to mitigate any Loss upon becoming aware of any event or
  circumstance that would reasonably be expected to, or does, give rise thereto including incurring
  costs only to the minimum extent necessary to remedy the breach that gives rise to such Loss.

              (c)   (c) NOTWITHSTANDING ANYTHING CONTAINED IN THIS
  AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS TO THE CONTRARY,
  SELLER WILL NOT BE LIABLE FOR ANY LOSS ASSERTED UNDER SECTION 10.1(a)(i)
  UNLESS THE CUMULATIVE LOSSES EXCEED $25,000 IN WHICH CASE SELLER
  WILL, SUBJECT TO THE OTHER LIMITATIONS IN THIS ARTICLE X, BE LIABLE TO
  INDEMNIFY THE PURCHASER INDEMNIFIED PARTY ONLY FOR THE EXCESS OVER
  $25,000; AND THE SOLE REMEDY OF ANY PURCHASER INDEMNIFIED PARTY
  AGAINST SELLER UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY
  DOCUMENTS FOR MONETARY DAMAGES, INCLUDING, WITHOUT LIMITATION,
  COSTS OF INVESTIGATION AND DEFENSE AND ATTORNEYS’ FEES, SHALL BE A
  TIMELY CLAIM BY PURCHASER PURSUANT TO THE ESCROW AGREEMENT, AND
  LIMITED TO THE ESCROW AMOUNT.

          10.2 10.2 Indemnification by Purchaser. Subject to this Article X and
  consummation of the Closing, Purchaser shall indemnify, defend and hold harmless Seller,
  Seller’s present, former, and future officers, directors, trustees, members, employees, agents,
  Representatives and Affiliates (each a, “Seller Indemnified Party”), against and in respect of
  any and all Losses arising out of, based upon or otherwise in respect of:

                   (a)    (a) any inaccuracy in or breach of any representation or warranty of
  Purchaser made in or under this Agreement or any of the Schedules attached hereto, or in any of
  the certificates or other instruments or documents furnished to Seller by Purchaser pursuant to
  this Agreement; provided, that the Purchaser shall not have any liability under this clause (a) of
  Section 10.2 unless the claims asserted under this clause (a) involves Losses in excess of
  Twenty-Five Thousand Dollars ($25,000.00), at which time Purchaser shall be liable for the full
  amount of all such Losses in excess of Twenty-Five Thousand Dollars ($25,000.00);

                (b)     (b) any nonfulfillment or breach of any covenant or agreement by
  Purchaser under this Agreement or any of the Schedules attached hereto; and

                          (c)   (c) any of the Assumed Liabilities pursuant to this Agreement.



                                                         22
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                                   Appx. 00465
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 475
                                                            Pageof25
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3390
                                                                            EXECUTION VERSION


  Each Seller Indemnified Party shall take, and cause its Affiliates to take, all reasonable steps to
  mitigate any Loss upon becoming aware of any event or circumstance that would reasonably be
  expected to, or does, give rise thereto including incurring costs only to the minimum extent
  necessary to remedy the breach that gives rise to such Loss.

               10.3       10.3 Indemnification Procedures.

                 (a)      (a) Within forty -five (45) days after receipt by an indemnified party of
  written notice of the commencement of any Proceeding against it to which the indemnification in
  this Article X relates, such indemnified party shall, if a claim is to be made against an
  indemnifying party under this Article X, give notice to the indemnifying party of the
  commencement of such Proceeding.

                  (b)     (b) If any Proceeding referred to in paragraph (a) above is brought against
  a Seller Indemnified Party and it gives notice to Purchaser of the commencement of such
  Proceeding, Purchaser will be entitled to participate in such Proceeding and, to the extent that it
  wishes, assume the defense of such Proceeding with counsel reasonably satisfactory to such
  Seller Indemnified Party and, after notice from Purchaser to such Seller Indemnified Party of its
  election to assume the defense of such Proceeding, Purchaser will not, as long as it diligently
  conducts such defense, be liable to such Seller Indemnified Party under this Article X for any
  fees of other counsel or any other expenses with respect to the defense of such Proceeding, in
  each case subsequently incurred by such Seller Indemnified Party in connection with the defense
  of such Proceeding subject to the limitations contained in Section 10.1 hereof, other than
  reasonable costs of investigation. If Purchaser assumes the defense of a Proceeding, (A) it will
  be conclusively established for purposes of this Agreement that the claims made in that
  Proceeding are within the scope of and subject to indemnification; and (B) no compromise or
  settlement of such claims may be effected by Purchaser without such Seller Indemnified Party’s
  consent unless (1) there is no finding or admission of any violation of law by such Seller
  Indemnified Party (or any Affiliate thereof) or any violation of the rights of any Person and no
  effect on any other claims that may be made against such Seller Indemnified Party, and (2) the
  sole relief provided is monetary damages that are paid in full by Purchaser. Such Seller
  Indemnified Party will have no liability with respect to any compromise or settlement of the
  claims underlying such Proceeding effected without its consent. If notice is given to Purchaser
  by a Seller Indemnified Party of the commencement of any Proceeding for which such Seller
  Indemnified Party seeks indemnification hereunder and Purchaser does not, within ten (10) days
  after such notice is received, give notice to such Seller Indemnified Party of Purchaser’s election
  to assume the defense of such Proceeding, Purchaser will be bound by any determination made
  in such Proceeding or any compromise or settlement effected by such Seller Indemnified Party.

                 (c)    (c) If any Proceeding referred to in paragraph (a) above is brought against
  a Purchaser Indemnified Party, Seller shall be entitled to participate in such Proceeding at its
  own expense. However, such Purchaser Indemnified Party shall, in all respects, control the
  defense and settlement of such Proceeding and Seller shall be liable for all fees and expenses
  incurred by such Purchaser Indemnified Party and for any liability established by any order of a
  Governmental Body of competent jurisdiction and for any liability established by any settlement
  or compromise agreed to by such Purchaser Indemnified Party, in the exercise of its reasonable
  discretion.
                                                  23
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00466
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 476
                                                            Pageof26
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3391
                                                                           EXECUTION VERSION


        10.4 10.4 Other Claims. A claim for any matter not involving a third party claim
  may be asserted by written notice to the Party from whom indemnification is sought.

          10.5 10.5 Seller Indemnification Claim Period. Except as may otherwise expressly
  be provided in this Agreement and in the absence of intentional fraud or willful
  misrepresentation by Seller, no claim for indemnification pursuant to Section 10.1 shall be made
  unless a claim arises and written notice pursuant to Section 10.3 or Section 10.4 which
  reasonably describes the claim, the basis therefor, and if possible with the exercise of reasonable
  diligence, the Purchaser Indemnified Party’s reasonably-supported estimate of the Losses being
  asserted, is delivered to Seller on or before the close of business on the day preceding the first
  (1st) anniversary of the Closing Date (the “Claims Close Date”) in which case the indemnity
  with respect to that Loss shall survive the Claims Close Date (but continue to be limited to the
  funds held in the Escrow Account). For the avoidance of doubt, nothing herein is intended to
  limit any rights to equitable relief not involving the payment of money to which the Purchaser or
  any Purchaser Indemnified Party may be entitled.

          10.6 10.6 Purchaser Indemnification Claim Period. Except as may otherwise
  expressly be provided in this Agreement and in the absence of intentional fraud or willful
  misrepresentation by Purchaser, no claim for indemnification pursuant to Section 10.2 shall be
  made unless a claim arises and written notice pursuant to Section 10.3 or Section 10.4 is
  delivered to Purchaser on or before the Claims Close Date. For the avoidance of doubt, nothing
  herein is intended to limit any rights to equitable relief not involving the payment of money to
  which the Seller or any Seller Indemnified Party may be entitled.

          10.7 10.7 Payment from Indemnification Escrow. If a Purchaser Indemnified Party
  becomes entitled to indemnification from Seller hereunder, such Purchaser Indemnified Party
  shall be entitled to receive the amount of Losses in cash from the Escrow Account in accordance
  with the Escrow Agreement, and the recovery of the Purchaser Indemnified Parties shall be
  limited to such recoveries from the Escrow Account. For the avoidance of doubt, nothing herein
  is intended to limit any rights to equitable relief to which the Purchaser or any Purchaser
  Indemnified Party may be entitled.

           10.8 Miscellaneous Indemnification Provisions. Disclosures made after the date
  hereof and any knowledge that is acquired about the accuracy or inaccuracy of or compliance
  with any representation, warranty, covenant or obligation set forth herein shall not in any manner
  affect rights to indemnification hereunder based on any such representation, warranty, covenant,
  or obligation. The waiver of any condition based on the accuracy of any representation or
  warranty, or compliance with any covenant or obligation, will not affect any right to
  indemnification based on such representations, warranties, covenants and obligations unless
  otherwise expressly agreed in writing by the party or parties entitled to the benefit thereto.

                                          ARTICLE XI.
                                        MISCELLANEOUS

         11.1 11.1 Expiration of Representations, Warranties and Agreements. The
  representations and warranties and covenants made by Seller and Purchaser in this Agreement

                                                  24
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                            Appx. 00467
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 477
                                                            Pageof27
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3392
                                                                            EXECUTION VERSION


  and in any Ancillary Document delivered pursuant to this Agreement shall survive beyond the
  Closing Date.

          11.2 11.2 Assignment. Neither this Agreement nor any interest herein may be
  assigned or transferred by either Party to any other Person without the prior written consent of
  the other Party, which consent may be given or withheld in the sole discretion of such other Party
  ; provided, however, Purchaser may assign at Closing its rights, but not its obligations, hereunder
  to any Affiliate of Purchaser.

          11.3 11.3 Notices. All notices, requests and other communications under this
  Agreement shall be in writing and shall be either (a) delivered in person, (b) sent by certified
  mail, return-receipt requested, (c) delivered by a recognized delivery service or (d) sent by
  facsimile transmission and addressed as follows:

                 If intended for Purchaser:          Clint Matthews, President and CEO
                                                     Tower Health
                                                     420 N. Fifth Avenue
                                                     West Reading, PA 19611

                 With a copy to:                     Robert Lapowsky, Esquire
                                                     Stevens & Lee, P.C.
                                                     620 Freedom Business Center, Suite 200
                                                     King of Prussia, PA 19406

                                                     and

                                                     Joanne Judge
                                                     Stevens & Lee, P.C.
                                                     111 North Sixth Street Reading, PA 19601


                 If intended for Seller:             Center City Healthcare, LLC




                 With a copy to:                     Jeffrey Hampton
                                                     Adam Isenberg
                                                     Saul Ewing Arnstein & Lehr LLP
                                                     Centre Square West
                                                     1500 Market Street, 38th Floor
                                                     Philadelphia, PA 19102-2186



               If intended for Purchaser:               Thomas Jefferson University Hospitals, Inc.

                                                   25
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00468
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 478
                                                            Pageof28
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3393
                                                                            EXECUTION VERSION


                                                        925 Chestnut Street, Suite 110
                                                        Philadelphia, Pennsylvania 19107
                                                        Attention: Stephen K. Klasko, MD,
                                                        MBA, President & CEO


               With a copies to:                        Thomas Jefferson University Hospitals, Inc.
                                                        1020 Walnuts Street, 6th Floor, Scott Bldg.
                                                        Philadelphia, Pennsylvania 19107
                                                        Attention: Cristina G. Cavalieri, Esq., Senior
                                                        Vice President, Chief Legal and Governance
                                                        Officer and Secretary

                                                        Neil S. Olderman, Esquire
                                                        Drinker Biddle & Reath LLP
                                                        191 N. Wacker Drive
                                                        Suite 3700
                                                        Chicago, IL 60606-1698

                                                        And

                                                        Andrew C. Kassner, Esquire
                                                        Drinker Biddle & Reath LLP
                                                        One Logan Square
                                                        18th and Cherry Streets
                                                        Philadelphia, PA 19103-6996

               If intended for Seller:                  Center City Healthcare, LLC
                                                        Centre Square West
                                                        1500 Market Street, Suite 2400
                                                        Philadelphia, PA 19102
                                                        Attention: Allen Wilen, CRO-Finance

               With a copy to:                          Jeffrey Hampton
                                                        Adam Isenberg
                                                        Saul Ewing Arnstein & Lehr LLP
                                                        Centre Square West
                                                        1500 Market Street, 38th Floor
                                                        Philadelphia, PA 19102-2186

  or at such other address, and to the attention of such other person, as the parties shall give notice
  as herein provided. A notice, request and other communication shall be deemed to be duly
  received if delivered in person or by a recognized delivery service, when delivered to the address
  of the recipient, if sent by mail, on the date of receipt by the recipient as shown on the return
  receipt card, or if sent by facsimile, upon receipt by the sender of an acknowledgment or
  transmission report generated by the machine from which the facsimile was sent indicating that

                                                   26
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                             Appx. 00469
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 479
                                                            Pageof29
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3394
                                                                             EXECUTION VERSION


  the facsimile was sent in its entirety to the recipient’s facsimile number; provided that if a notice,
  request or other communication is served by hand or is received by facsimile on a day which is
  not a Business Day, or after 5:00 P.M. on any Business Day at the addressee’s location, such
  notice or communication shall be deemed to be duly received by the recipient at 9:00 A.M. on
  the first Business Day thereafter.

          11.4 11.4 Further Assurances. Each of the Parties hereto shall execute such
  documents (including, without limitation, the Ancillary Documents) and take such further
  actions as may be reasonably required or desirable to carry out the provisions hereof and the
  transactions contemplated hereby or, at or after the Closing, to evidence the consummation of the
  transactions consummated pursuant to this Agreement.

          11.5 11.5 Entire Agreement; Modifications; Waivers. This Agreement (together
  with the Exhibits and Schedules hereto), the Ancillary Documents, and the Non-Disclosure
  Agreement constitute the entire agreement between the Parties with respect to the subject matter
  hereof and thereof and supersedes all prior understandings of the Parties with respect to the
  subject matter hereof and thereof. No supplement, modification or amendment of this
  Agreement will be binding unless executed in writing by each Party. No waiver of any of the
  provisions of this Agreement will be deemed to be or will constitute a continuing waiver. No
  waiver will be binding unless executed in writing by the Party making the waiver.

          11.6 11.6 Applicable Law; Jurisdiction and Venue; Jury Trial Waiver. THIS
  AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
  GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
  STATE OF DELAWARE. The Parties agree that jurisdiction and venue for any litigation
  arising out of this Agreement shall be in the Bankruptcy Court; provided, however, that if at the
  time of commencement of any such litigation, there is no longer a pending Bankruptcy Case,
  jurisdiction and venue for any litigation arising out of this Agreement shall be in the courts of the
  State of Delaware or U.S. District Court for the District of Delaware, and the Parties each hereby
  waive any objections they may have with respect thereto (including any objections based upon
  forum non conveniens). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
  ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
  ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ANCILLARY
  DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

          11.7 11.7 Headings and Captions. The headings and captions in this Agreement are
  inserted for convenience of reference only and in no way define, describe, or limit the scope or
  intent or otherwise affect the interpretation of, this Agreement or any of the provisions hereof.

         11.8 11.8 Binding Effect. This Agreement shall be binding upon and shall inure to
  the benefit of the Parties hereto and their respective successors and permitted assigns.

          11.9 11.9 Time is of the Essence. With respect to all provisions of this Agreement,
  time is of the essence. However, if the first date or last date of any period which is set out in any
  provision of this Agreement falls on a day which is not a Business Day, then, in such event, the
  time of such period shall be extended to the next day which is a Business Day.

                                                   27
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                              Appx. 00470
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 480
                                                            Pageof30
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3395
                                                                           EXECUTION VERSION


          11.10 11.10 Remedies Cumulative. Except as herein expressly set forth, no remedy
  conferred upon a Party by this Agreement is intended to be exclusive of any other remedy herein
  or by law provided or permitted, but each shall be cumulative and shall be in addition to every
  other remedy given herein or now or hereafter existing at law, in equity or by statute.

               11.11 11.11 Interpretation and Construction.

                (a)    (a) As used herein the words “include”, “includes” and “including” shall
  be deemed to be followed by the phrase “without limitation”.

                 (b)      (b) As used herein, the words “herein,” “hereof,” “hereunder” and
  similar terms shall refer to this Agreement unless the context requires otherwise.

                  (c)    (c) For purposes of this Agreement, whenever the context so requires, the
  neuter gender includes the masculine and/or feminine gender, and the singular number includes
  the plural and vice versa.

          11.12 11.12 Estoppel. Each Party confirms and agrees that (a) it has read and
  understood all of the provisions of this Agreement; (b) it is familiar with major sophisticated
  transactions such as those contemplated by this Agreement; (c) it has negotiated with the other
  Party at arm’s length with equal bargaining power; and (d) it has been advised by competent
  legal counsel of its own choosing.

           11.13 11.13 Joint Preparation. The Parties have participated jointly in the negotiation
  and drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
  arises, this Agreement shall be construed as if drafted jointly by the Parties and no presumption
  or burden of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any
  of the provisions of this Agreement.

               11.14 11.14 Expenses; Transfer Taxes.

                   (a)    (a) Except as otherwise expressly provided in this Agreement, each Party
  will bear its respective expenses incurred in connection with the preparation, negotiation,
  execution, and performance of this Agreement and the transactions contemplated hereby,
  including all fees and expenses of agents, representatives, counsel, and accountants.

                  (b)      (b) The Purchaser and Seller shall each pay fifty (50%) percent of all
  sales, use, transfer, real property transfer, documentary, recording and similar Taxes and fees,
  and any deficiency, interest or penalty asserted with respect thereof arising out of or in
  connection with the transactions contemplated hereby (“Transfer Taxes”).

          11.15 11.15 Counterparts. This Agreement may be executed at different times and in
  any number of counterparts, each of which when so executed shall be deemed to be an original
  and all of which taken together shall constitute one and the same agreement. Delivery of an
  executed counterpart of a signature page to this Agreement by e-mail shall be as effective as
  delivery of a manually executed counterpart of this Agreement.


                                                  28
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                            Appx. 00471
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 481
                                                            Pageof31
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3396
                                                                         EXECUTION VERSION


           11.16 11.16 Severability. If any term or other provision of this Agreement is invalid,
  illegal or incapable of being enforced under any Law or as a matter of public policy, all other
  conditions and provisions of this Agreement shall nevertheless remain in full force and effect.

                                     [Signature page follows.]




                                                 29
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                         Appx. 00472
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 482
                                                            Pageof32
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3397
                                                                           EXECUTION VERSION


         IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
  be executed as of the date first written above.

                                             SELLER:

                                             CENTER CITY HEALTHCARE, LLC

                                             By:
                                                   Allen Wilen
                                                   Chief Restructuring Officer - Finance


                                             PURCHASER:

                                             THOMAS JEFFERSON UNIVERSITY
                                             HOSPITALS, INC.

                                             READING HOSPITAL


                                             By:
                                                   Clint Matthews
                                                   Laurence M. Merlis
                                                   Executive Vice Presidentand CEO
                                                   Sole Member of Tower Health




                            [Signature page to Asset Purchase Agreement]




                                                30
  35620482.4 07/17/2019
  35751625.1 08/12/2019
  35751625.8 08/29/2019
                                                                                           Appx. 00473
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 483
                                                            Pageof33
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3398
                                                                          EXECUTION VERSION


                                             EXHIBIT A

                                          Purchased Assets

                 The Purchased Assets to be purchased by the Purchaser and sold, conveyed,
  assigned, transferred and delivered on the Closing Date to the Purchaser by the Seller shall
  include all of the Seller’s right, title and interest in and to all of the following assets, but
  specifically excluding, however, the Excluded Assets:

                1. 1. Assigned Contracts. All of the Seller’s rights and interests as of the
  Closing Date under or relating to the Contracts specifically identified on Schedule A-1 to this
  Exhibit A.

                 2. 2. Books and Records. All Books and Records related to the Purchased
  Assets, but specifically excluded any Corporate Documents.

                3.       Governmental Authorizations.          All    transferable   Governmental
  Authorizations identified on Schedule A-2 to this Exhibit A.

                 3. 4. 4.       Rights; Warranty Claims.            All of Seller’s rights, claims,
  counterclaims, credits, causes of action or rights of set-off against third parties that relate to
  warranties, indemnities, and all similar rights to the extent related to any Purchased Assets.

                 5. 5.    Other Assets. Those other assets of the Seller identified on Schedule A-3
  to this Exhibit A.




  35751625.8 08/29/2019
                                                                                          Appx. 00474
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 484
                                                            Pageof34
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3399



                                                    Schedule A-1



  I.           Resident and Fellow Employment Agreements for those residents and fellows who elect to join Tower
  Health

  II.I.        Current GME Affiliation Agreements

               1.1.       Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          between the Trustees of the University of Pennsylvania, as the owner and operator
                          of the Hospital of the University of Pennsylvania, and Seller.

               2.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          between Prime Healthcare Services Roxborough, LLC, the owner and operator of
                          Roxborough Memorial Hospital, and Seller.

               2.3.3. Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                      among Temple University Hospital, Seller and St. Christopher’s Healthcare, LLC
                      d/b/a St. Christopher’s Hospital for Children.

               4.4.       Medicare GME Affiliation Agreement for July 1, 2019 Through through June 30,
                          2020 between Friends Behavioral Health System and Seller.

               5.5.       Medicare GME Affiliation Agreement for July 1, 2019 Through through June 30,
                          2020 between Abington Memorial Hospital and Seller.

  II.          GME Obligations

               Graduate Hospital/Penn

               ••         Agreement Regarding Medicare FTE Resident Caps, between the Trustees of the
                          University of Pennsylvania and Tenet HealthSystem Hahnemann, LLC, dated
                          March 30, 2007


               Roxborough and Warminster/Solis

               ••         Agreement Regarding Medicare FTE Resident Caps between Solis Healthcare, LP
                          and Tenet HealthSystem Hahnemann, LLC, dated July 1, 2007

               ••         Agreement Concerning Family Medicine Training among Abington Memorial
                          Hospital, Solis Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated
                          June 23, 2008

               ••         Second Amendment to Agreement Regarding Medicare FTE Resident Caps;
                          between Solis Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated
                          June 29, 2010



  35751625.8 08/29/2019
                                                                                                     Appx. 00475
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 485
                                                            Pageof35
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3400
                                                                                            EXECUTION VERSION




                          St. Christopher’s Hospital for Children/Temple
                •         Academic Affiliation Agreement among Temple and affiliates and Tenet HealthSystem St.
                          Christopher’s Hospital For Children, LLC and affiliates dated October 19, 2007

               Hahnemann/Friends

               ••            Residency Rotation Agreement between Tenet HealthSystem Hahnemann, LLC
                             and Friends Behavioral Health System, LP dated June 2008

               ••            Memorandum of Understanding for Residency Rotation Agreement between
                             Tenet HealthSystem Hahnemann, LLC and Friends Behavioral Health System, LP

               Hahnemann/Abington

                             Master Agreement for Shared Rotational Arrangements between Hahnemann
                             University Hospital and Abington Memorial Hospital dated June 29, 2007

  IV.III.      The Participating Provider Agreement

  V.The IV.                  Tower Health GME Affiliation Agreement




                                                                  2
  35751625.8 08/29/2019
                                                                                                                  Appx. 00476
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 486
                                                            Pageof36
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3401
                                                               EXECUTION VERSION


                                         Schedule A-2

                                 Governmental Authorizations

  [Schedule A-2 to include NPIs, license, training programs]




  35751625.8 08/29/2019
                                                                            Appx. 00477
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 487
                                                            Pageof37
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3402
                                                              EXECUTION VERSION



  The Participating Provider Agreement




  35751625.8 08/29/2019
                                                                            Appx. 00478
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 488
                                                            Pageof38
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3403
                                                              EXECUTION VERSION


                                     Schedule A-3

                                     Other Assets

  [to be populated if needed]




  35620482.7 08/12/2019
  35751625.1
  35751625.8 08/29/2019
                                                                            Appx. 00479
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 489
                                                            Pageof39
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3404
                                                              EXECUTION VERSION



  [None]




  35620482.7 08/12/2019
  35751625.1
  35751625.8 08/29/2019
                                                                            Appx. 00480
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 490
                                                            Pageof40
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3405



                                              EXHIBIT B
                                          Exhibit B
                     ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT

                ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT
  (“Agreement”) dated as of [_____________] by and between Center City Healthcare, LLC, a
  Delaware limited liability company (“Assignor”), and Reading HospitalThomas Jefferson
  University Hospitals, Inc., a Pennsylvania nonprofit corporation (“Assignee”).

                                           BACKGROUND

             A. A. ASSIGNEE AND ASSIGNOR HAVE ENTERED INTO AN ASSET
  PURCHASE AGREEMENT DATED AS OF [________________] (TOGETHER WITH THE
  EXHIBITS AND SCHEDULES THERETO, THE “PURCHASE AGREEMENT”)
  PROVIDING FOR, AMONG OTHER THINGS, THE SALE, TRANSFER, CONVEYANCE,
  ASSIGNMENT, AND DELIVERY BY ASSIGNOR TO ASSIGNEE OF CERTAIN ASSETS
  OF ASSIGNOR (COLLECTIVELY, THE “PURCHASED ASSETS”) THAT ARE OWNED
  OR USED BY ASSIGNOR IN CONNECTION WITH THE BUSINESS.

             B. B. IN CONNECTION WITH THE SALE AND PURCHASE OF THE
  PURCHASED ASSETS PURSUANT TO THE PURCHASE AGREEMENT, ASSIGNOR IS
  TO ASSIGN AND DELEGATE, AND ASSIGNEE IS TO ASSUME, THE ASSIGNED
  CONTRACTS. CLOSING IS BEING HELD ON THE DATE HEREOF UNDER THE
  PURCHASE AGREEMENT.

                NOW, THEREFORE, pursuant to and in consideration of the Purchase
  Agreement and the mutual covenants and agreements set forth therein and herein, Assignor and
  Assignee, each intending to be legally bound, agree as follows:

                   1. 1. Incorporation of Background; Defined Terms. The Background
  provisions set forth above (including, without limitation, all of the defined terms set forth
  therein) are hereby incorporated by reference into this Agreement and made a part hereof as if set
  forth in their entirety in this Section 1. Capitalized terms used herein which are not otherwise
  defined shall have the respective meanings assigned to them in the Purchase Agreement.

                 2. 2. Assignment of Rights. Assignor hereby sells, transfers, conveys, and
  assigns to Assignee all of Assignor’s right, title and interest in, to and under all of the Assigned
  Contracts, each of which are identified on Schedule 2 attached hereto.

                 3.     Delegation of Duties. Assignor hereby delegates to Assignee all of
  Assignor’s duties and liabilities under the Assigned Contracts.

                 3. 4. 4.         Assumption of Liabilities. In partial consideration for the sale of
  the Purchased Assets by Assignor pursuant to the Purchase Agreement, Assignee hereby
  undertakes and agrees to assume, discharge, or perform as the case may be, all duties,
  obligations, and liabilities of Assignor under the Assigned Contracts which are to be performed



  35751625.8 08/29/2019
                                                                                              Appx. 00481
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 491
                                                            Pageof41
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3406
                                                                               EXECUTION VERSION


  after, and relate to the period after, the date hereof or which are otherwise assigned to and
  assumed by the Purchaser under or pursuant to the Purchase Agreement or the Sale Order.

                   5. 5. Assignment of Governmental Authorizations; Etc. Assignor hereby
  assigns, sells, transfers, and sets over to Assignee all of Assignor’s right, title and interest in, to,
  and under all of the Governmental Authorizations which are listed on Schedule 5 attached
  hereto, but only to the extent that any of the foregoing may be legally sold, transferred,
  conveyed, assigned and delivered by Assignor to Assignee without any action by any such
  applicable federal, state, or local government or regulatory body.

                  6. 6. Binding Effect. This Agreement shall be binding upon and inure to the
  benefit of the parties hereto and their respective successors and assigns..

                  7. 7. Governing Law. This Agreement shall be governed by, and construed in
  accordance with, the domestic, internal laws of the State of Delaware, without regard to its rules
  pertaining to the conflict of laws.

                  8. 8. Counterparts. This Agreement may be executed in two (2) or more
  counterparts, each of which shall be deemed to be an original of this Agreement and all of which,
  when taken together, will be deemed to constitute one and the same agreement. Any party to this
  Agreement may deliver an executed counterpart hereof by facsimile transmission or electronic
  mail (as a Portable Document Format (PDF) file) to the other party hereto and any such delivery
  shall have the same force and effect as the manual delivery of an original executed counterpart of
  this Agreement.

                              Remainder of Page Intentionally Left Blank

                                         Signature Page Follows




                                                      2
  35751625.8 08/29/2019
                                                                                                 Appx. 00482
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 492
                                                            Pageof42
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3407
                                                                      EXECUTION VERSION




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
  duly executed and delivered by their duly authorized officers the day and year first above
  written.

                                            CENTER CITY HEALTHCARE, LLC

                                            By
                                          By _________________________________________
                                                Allen Wilen
                                                Chief Restructuring Officer - Finance
                                               “Assignor”

                                          READING HOSPITAL



                                            THOMAS JEFFERSON UNIVERSITY
                                            HOSPITALS, INC.

                                            By
                                               Laurence M. Merlis
                                          By _________________________________________
                                              Clint Matthews
                                               Executive Vice Presidentand CEO of Tower
                                               Health
                                              Sole Member of Reading Hospital

                                                 “Assignee”




                                                 3
  35751625.8 08/29/2019
                                                                                     Appx. 00483
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 493
                                                            Pageof43
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3408



                                              EXHIBIT C

                                            BILL OF SALE

                                        __________ _____, 2019

                  KNOW ALL BY THESE PRESENTS that CENTER CITY HEALTHCARE,
  LLC, a Delaware limited liability company (the “Seller”), for good and valuable consideration,
  the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound,
  has granted, bargained, sold, conveyed, transferred, assigned and delivered, and by this Bill of
  Sale hereby grants, bargains, sells, conveys, transfers, assigns and delivers, to Reading
  HospitalThomas Jefferson University Hospitals, Inc., a Pennsylvania nonprofit corporation
  (“Purchaser”), its successors and assigns, all of the Seller’s right, title and interest in and to the
  Purchased Assets. As used herein, the term “Purchased Assets” has the meaning given to such
  term in that certain Asset Purchase Agreement, dated as of -__________
  _____________________, 2019, by and between the Seller and Purchaser (together with the
  Exhibits and Schedules thereto, the “Purchase Agreement”), which Purchase Agreement is
  incorporated herein by this reference.

                EXCLUDING, HOWEVER, the “Excluded Assets” (as such term is defined in
  the Purchase Agreement).

                 TO HAVE AND TO HOLD the Purchased Assets unto Purchaser, its successors
  and assigns, forever.

                 This Bill of Sale is being executed and delivered by the Seller to the Purchaser
  under and pursuant to Section 8.2(a) of the Purchase Agreement and is subject to the terms and
  conditions of the Purchase Agreement in all respects.

                             Remainder of Page Intentionally Left Blank

                                        Signature Page Follows




  35751625.8 08/29/2019
                                                                                               Appx. 00484
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 494
                                                            Pageof44
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3409
                                                                    EXECUTION VERSION




                 IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as
  of the date and year first set forth above.

                                           CENTER CITY HEALTHCARE, LLC


                                          By
                                By _______________________________________________
                                            Allen Wilen
                                            Chief Restructuring Officer - Finance




                                              2
  35751625.8 08/29/2019
                                                                                    Appx. 00485
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 495
                                                            Pageof45
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3410
                                                                EXECUTION VERSION


                                      EXHIBIT D

                                ESCROW AGREEMENT



                          [PURCHASER TO DRAFT[To be provided]




  35751625.8 08/29/2019
                                                                            Appx. 00486
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 496
                                                            Pageof46
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3411
                                                              EXECUTION VERSION


                                      EXHIBIT E



                                    SALE ORDER



  [To be provided]




  35751625.8 08/29/2019
                                                                            Appx. 00487
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34590-2
                                      Filed 11/05/19
                                            Filed 08/29/19
                                                       Page 497
                                                            Pageof47
                                                                   1120
                                                                     of 47
                                                                         PageID #: 3412
                                                              EXECUTION VERSION


                                      EXHIBIT F



                           BIDDING PROCEDURES ORDER




  35751625.8 08/29/2019
                                                                            Appx. 00488
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 590-3
                                      Filed 11/05/19
                                             Filed 08/29/19
                                                       Page 498
                                                             Page
                                                                of 1120
                                                                   1 of 5PageID #: 3413



                                     EXHIBIT C


                              Second Supplemental Notice




  35747752.1 8/29/19
                                                                            Appx. 00489
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 590-3
                                      Filed 11/05/19
                                             Filed 08/29/19
                                                       Page 499
                                                             Page
                                                                of 1120
                                                                   2 of 5PageID #: 3414



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                        SECOND SUPPLEMENTAL NOTICE OF PROPOSED
                   ASSUMPTION AND ASSIGNMENT OF EXECUTORY CONTRACTS

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Bankruptcy Court”) on June 30 and July 1, 2019 (collectively, the
  “Petition Date”).

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  (the “Sale Motion”) [D.I. 142] with the Bankruptcy Court, seeking entry of orders, among other
  things, approving (a) the sale of certain of the Debtors’ assets, including the assumption of
  certain contracts and responsibilities of the Debtors with respect to Residents Programs at
  Hahnemann University Hospital (the “Sale”), subject to the submission of higher or better offers
  in an auction process (the “Auction”); (b) procedures for the solicitation of bids in connection
  with the Auction (the “Bidding Procedures”); (c) the form and manner of notices related to the
  Sale; and (d) procedures for the assumption and assignment of executory contracts (“Designated
  Contracts”) in connection with the Sale (the “Assumption and Assignment Procedures”).

         PLEASE TAKE FURTHER NOTICE THAT on July 19, 2019, the Bankruptcy Court
  entered an order (the “Bidding Procedures Order”)2 [D.I. 249] granting certain of the relief
  sought in the Sale Motion, approving, among other things, the Bidding Procedures and the
  Assumption and Assignment Procedures. Copies of the Bidding Procedures Order (which sets

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used but not defined herein have the meaning stated in the Bidding Procedures Order.



  35599108.10 08/22/2019
                                                                                                              Appx. 00490
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 590-3
                                      Filed 11/05/19
                                             Filed 08/29/19
                                                       Page 500
                                                             Page
                                                                of 1120
                                                                   3 of 5PageID #: 3415



  forth the Assumption and Assignment Procedures), the Bidding Procedures and all other
  documents filed in the Debtors’ chapter 11 cases are available free of charge on the website of
  the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases, Omni
  Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

         PLEASE TAKE FURTHER NOTICE that the Debtors conducted the Auction on
  August 8, 2019. At the conclusion of the Auction, the Debtors designated Thomas Jefferson
  University Hospitals, Inc. as the Successful Bidder and Reading Hospital (the Stalking Horse
  Bidder) as the Backup Bidder.

          PLEASE TAKE FURTHER NOTICE that upon the closing of the Sale, the Debtors
  intend to assume and assign the Designated Contracts to the Successful Bidder. On July 23,
  2019 and August 7, 2019, the Debtors served the Initial Notice of Assumption and Assignment
  and the Supplemental Notice of Assumption and Assignment, respectively, on all affected
  counterparties. The Bidding Procedures Order authorizes the Debtors to modify the Designated
  Contracts, and to serve a supplemental notice on each affected counterparty. Attached hereto is a
  further modified list of Designated Contracts (the “Second Modified Designated Contracts
  List”). In addition, the cure payments, if any, necessary for the assumption and assignment of
  the contracts on the Second Modified Designated Contracts List (the “Cure Payments”) is set
  forth on the Second Modified Designated Contracts List.

        YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
  IDENTIFIED AS A COUNTERPARTY TO A DESIGNATED CONTRACT IN THE
  SECOND MODIFIED DESIGNATED CONTRACTS LIST OR BECAUSE YOU ARE
  COUNTERPARTY TO A CONTRACT THAT HAS BEEN DELETED FROM THE
  INITIAL DESIGNATED CONTRACTS LIST.

          PLEASE TAKE FURTHER NOTICE that the deadline for objecting to assumption
  and assignment of Designated Contracts or to Cure Payments was August 5, 2019 (the
  “Objection Deadline”). The Bidding Procedures Order permits counterparties to contracts
  included on the Second Modified Designated Contracts List to file objections to assumption and
  assignment of the applicable Designated Contract or Cure Payment after the Objection Deadline,
  but only if the (a) such contract was not on the Initial Designated Contract List; or (b) if the
  Cure Payment for any contract that was on the Initial Designated Contract List was reduced.
  Because each contract on the Second Modified Designated Contract List was also on the Initial
  Designated Contact List and because no Cure Payments have been reduced, no counterparty to
  any contract on the Second Modified Designated Contract List is entitled to file an objection
  after the Objection Deadline.

          PLEASE TAKE FURTHER NOTICE that under the terms of the Assumption and
  Assignment Procedures, the Debtors may further modify the Designated Contracts List, if
  requested by the Successful Bidder. If the Designated Contracts List is further modified, the
  Debtors will serve a supplemental notice of assumption and assignment on the affected
  counterparty, which shall, if applicable, identify the deadline for filing an objection with respect
  to the applicable Designated Contract.



                                                  -2-
  35599108.10 08/22/2019
                                                                                            Appx. 00491
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 590-3
                                      Filed 11/05/19
                                             Filed 08/29/19
                                                       Page 501
                                                             Page
                                                                of 1120
                                                                   4 of 5PageID #: 3416



         A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
  Bankruptcy Court on September 4, 2019 at 2:00 p.m. (ET), or such other date as determined by
  the United States Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.
  Objections to the ability of the Successful Bidder to provide adequate assurance of future
  performance with respect to the Designated Contracts must be raised at or prior to the Sale
  Hearing.

  Dated: August 22, 2019                    SAUL EWING ARNSTEIN & LEHR LLP

                                        By: /s/ Aaron S. Applebaum
                                            Mark Minuti (DE Bar No. 2659)
                                            Monique B. DiSabatino (DE Bar No. 6027)
                                            1201 N. Market Street, Suite 2300
                                            P.O. Box 1266
                                            Wilmington, DE 19899
                                            Telephone: (302) 421-6800
                                            Fax: (302) 421-5873
                                            mark.minuti@saul.com
                                            monique.disabatino@saul.com

                                                    -and-

                                            Jeffrey C. Hampton
                                            Adam H. Isenberg
                                            Aaron S. Applebaum (DE Bar No. 5587)
                                            Centre Square West
                                            1500 Market Street, 38th Floor
                                            Philadelphia, PA 19102
                                            Telephone: (215) 972-7700
                                            Fax: (215) 972-7725
                                            jeffrey.hampton@saul.com
                                            adam.isenberg@saul.com
                                            aaron.applebaum@saul.com

                                            Counsel for Debtors and
                                            Debtors in Possession




                                              -3-
  35599108.10 08/22/2019
                                                                                     Appx. 00492
                         Case 1:19-cv-01711-RGA
                                       Case 19-11466-KG
                                                  DocumentDoc
                                                           34 590-3
                                                               Filed 11/05/19
                                                                      Filed 08/29/19
                                                                                Page 502
                                                                                      Page
                                                                                         of 1120
                                                                                            5 of 5PageID #: 3417



                                                         Second Modified Designated Contracts List

   No.                    Counterparty/Counterparties                                     Contract Type and Description                      Cure Amount
    1           Abington Memorial Hospital                            Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                                                                      2020
     2          Abington Memorial Hospital                            Agreement for Clinical Rotations with Center City Healthcare, LLC,        $0.00
                                                                      d/b/a Hahnemann University Hospital, dated September 14, 2018
     3          Abington Memorial Hospital and Solis Healthcare, LP   Agreement Concerning Family Medicine Training with Tenet                  $0.00
                                                                      HealthSystem Hahnemann, LLC, dated June 23, 2008
     4          The Centers for Medicare and Medicaid Services        Participating Provider Agreement                                          $0.00
     5          Friends Behavioral Health System, L.P.                Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                                                                      2020
     6          Friends Behavioral Health System, L.P.                Residency Rotation Agreement with Tenet HealthSystem Hahnemann,           $0.00
                                                                      LLC, dated June 2008
     7          Friends Behavioral Health System, L.P.                Memorandum of Understanding for Residency Rotation Agreement              $0.00
                                                                      with Tenet HealthSystem Hahnemann, LLC
     8          Prime Healthcare Services Roxborough, LLC             Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                                                                      2020
     9          Solis Healthcare, LP                                  Agreement Regarding Medicare FTE Resident Caps with Tenet                 $0.00
                                                                      HealthSystem Hahnemann, LLC, dated July 1, 2007
    10          Solis Healthcare, LP                                  Second Amendment to Agreement Regarding Medicare FTE Resident             $0.00
                                                                      Caps with Tenet HealthSystem Hahnemann, LLC, dated June 29, 2010
    11          Solis Healthcare, LP and Abington Memorial Hospital   Agreement Concerning Family Medicine Training with Tenet                  $0.00
                (duplicate of #3 above)                               HealthSystem Hahnemann, LLC, dated June 23, 2008
    12          St. Christopher’s Hospital for Children (co-debtor)   Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                                                                      2020
    13          Temple University Hospital and St. Christopher’s      Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                Hospital for Children (co-debtor)                     2020
    14          Tower Health                                          Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                                                                      2020
    15          Trustees of the University of Pennsylvania            Medicare GME Affiliation Agreement for July 1, 2019 through June 30,      $0.00
                                                                      2020
    16          Trustees of the University of Pennsylvania            Agreement regarding Medicare FTE Resident Caps with Tenet                 $0.00
                                                                      HealthSystem Hahnemann, LLC, dated March 30, 2007




35599108.10 08/22/2019
                                                                                                                                                Appx. 00493
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 503 of 1120 PageID #: 3418




                                    TAB 7
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            504 of11120
                                                                    of 64PageID #: 3419



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

   In re:                                        Chapter 11

   CENTER CITY HEALTHCARE, LLC d/b/a             Case No. 19-11466 (KG)
   HAHNEMANN UNIVERSITY HOSPITAL
   et al.,                                       (Jointly Administered)

                       Debtors.                  Re: Docket No. 142, 249, 590, 591, 631
                                                 Obj. Deadline: Sept. 4, 2019 (10:00 a.m.)


                   OBJECTION OF THE UNITED STATES
   TO DEBTORS’ MOTION FOR ENTRY OF ORDER APPROVING THE SALE OF THE
    DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL LIENS,
   CLAIMS, ENCUMBRANCES, AND INTERESTS TO JEFFERSON AS SET FORTH IN
                   THE ASSET PURCHASE AGREEMENT




  Dated: September 4, 2019              JOSEPH H. HUNT
                                        Assistant Attorney General

                                        DAVID C. WEISS
                                        United States Attorney

                                        ELLEN SLIGHTS
                                        Assistant United States Attorney

                                        /s/ Marc S Sacks
                                        RUTH A. HARVEY
                                        MARGARET M. NEWELL
                                        MARC S. SACKS
                                        Department of Justice
                                        Commercial Litigation Branch,
                                        Civil Division
                                        P.O. Box 875, Ben Franklin Station
                                        Washington, DC 20044-0875
                                        Tel. (202) 307-1104
                                        Fax (202) 514-9163
                                        marcus.s.sacks@usdoj.gov

                                        ATTORNEYS FOR THE UNITED STATES




                                                                                Appx. 00494
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            505 of21120
                                                                    of 64PageID #: 3420



                                                    TABLE OF CONTENTS

                                                                                                                                       Page

  STATUTORY AND REGULATORY BACKGROUND ...............................................................4

            A.         Enrollment in Medicare ...........................................................................................4

            B.         Residency Program Slots and Redistributions in the
                       event of Hospital Closures .......................................................................................7

  FACTUAL AND PROCEDURAL BACKGROUND.....................................................................9

  ARGUMENT .................................................................................................................................12

  I.        Debtors Have No Authority to Sell Medicare-Funded Residency Slots............................12

            A.         Congress Has Vested the Secretary with Exclusive Authority
                       to Redistribute Residency Slots from a Closed Hospital .......................................12

            B.         The Residency Slots are Not Debtors’ “Property” and Cannot be
                       Sold or Transferred Between Private Parties .........................................................16

  II.       Debtors’ Proposed Sale Violates Medicare Law and Regulations ....................................17

            A.         The Sale violates 42 C.F.R § 489.52 .....................................................................19

            B.         The Sale violates 42 C.F.R § 489.18 .....................................................................20

                       1.         A CHOW is the Exclusive Vehicle for Continuous
                                  Enrollment in Medicare in the Sale Context ..............................................21

                       2.         The Court Has no Subject Matter Jurisdiction to Declare
                                  the Sale of the Residency Slots a CHOW ..................................................21

                       3.         The Sale of the Residency Slots is Not a CHOW ......................................24

            C.         The Sale violates 42 C.F.R § 489.18(d) and is contrary to
                       binding Third Circuit law.......................................................................................26

            D.         The Sale violates the Anti-Assignment Act ...........................................................29

  III.      Under Binding Third Circuit Precedent, a Medicare Provider Agreement
            Must Be Assumed and Assigned Pursuant to Section 365 ................................................31




                                                                       i

                                                                                                                                Appx. 00495
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            506 of31120
                                                                    of 64PageID #: 3421



            A.         Medicare Provider Agreements are properly addressed under
                       section 365 .............................................................................................................31

            B.         Section 363 does not apply to the transfer of Medicare provider
                       agreements or Medicare-funded residency slots ....................................................36

                       1.         Medicare provider agreements are not property of the
                                  estate transferrable under section 363 ........................................................36

                       2.         Medicare provider agreements or Medicare-funded residency
                                  slots cannot be sold “free and clear” under section 363(f) ........................39

            C.         HHS is not estopped from arguing that Medicare Provider
                       Agreements are executory contracts ......................................................................45

  CONCLUSION ..............................................................................................................................46




                                                                        ii

                                                                                                                                    Appx. 00496
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            507 of41120
                                                                    of 64PageID #: 3422




                   OBJECTION OF THE UNITED STATES
   TO DEBTORS’ MOTION FOR ENTRY OF ORDER APPROVING THE SALE OF THE
    DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL LIENS,
   CLAIMS, ENCUMBRANCES, AND INTERESTS TO JEFFERSON AS SET FORTH IN
                   THE ASSET PURCHASE AGREEMENT

         The United States of America (the “United States”), on behalf of the Department of

  Health and Human Services (“HHS”), acting through its designated component, the Centers for

  Medicare & Medicaid Services (“CMS”), hereby files this objection to the Debtors’ Motion for

  Entry of Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’

  Residents Program Assets, Including Approving a Break-Up Fee, (B) Establishing Procedures

  Relating to the Assumption and Assignment of Certain Executory Contracts, Including Notice of

  Proposed Cure Amounts, and (C) Approving the Form and Manner of Notice Relating Thereto,

  and (D) Scheduling a Hearing to Consider the Proposed Sale; and (II)(A) Approving the Sale of

  the Debtors’ Residents Program Assets Free and Clear of Liens, Claims, Encumbrances and

  Interests, and (B) Authorizing the Assumption and Assignment of Certain Executory Contracts;

  and (III) Granting Related Relief (the “Jefferson Sale Motion”). Dkt. 142. Because the

  Jefferson Sale Asset Purchase Agreement (“Jefferson APA”), Dkt. 590-1, is contrary to law and

  contravenes Medicare Program law regulations, the Court should not approve the sale.

         Debtors assert that the Court should approve the proposed sale of Hahnemann University

  Hospital (“Hahnemann”) “resident program assets” as set forth in the Jefferson APA for

  equitable reasons. Debtors, however, have identified no authority for the proposition that

  residency slots can be sold by private contract, while ignoring the statutes and regulations that

  clearly prohibit such a transaction.1 Accordingly, on that basis and the others described below,


  1
   Debtors previously told the Court that “CMS has a veto power over this transaction. They’re
  going to have to agree to it which is I think a compelling reason why we should get past this bid
  procedure stage and let us start engaging with CMS.” Transcript of July 19, 2019; 56:13-17; see

                                                   1
                                                                                            Appx. 00497
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            508 of51120
                                                                    of 64PageID #: 3423



  the United States objects to the terms of the proposed sale on multiple grounds and respectfully

  asks the Court to deny the Jefferson Sale Motion.

         First, the residency slots are not property of the Debtors’ estate. The Secretary of HHS

  (the “Secretary”) is solely authorized by law to allocate residency slots, approve new residency

  slots, and redistribute existing residency slots. 42 U.S.C. § 1395ww(h). Private parties do not

  have the authority to contract for the sale of permanent Medicare-funded residency slots from a

  closed hospital when Congress has given the power to redistribute those slots exclusively to the

  Secretary. 42 U.S.C. § 1395ww(h)(4)(H)(vi). If the Court were to order the sale, it would raise

  Separation of Powers concerns.

         Second, the same Medicare Program laws that apply to Debtors’ efforts to transfer

  Hahnemann’s Medicare provider agreements out of bankruptcy apply in bankruptcy. As the

  Supreme Court recently confirmed, “The estate cannot possess anything more than the debtor

  itself did outside bankruptcy.” Mission Product Holdings, Inc. v. Tempnology, LLC, 139 S. Ct.

  1652, 1663 (2019) (citation omitted). Until August 29, 2019, Debtors have consistently and

  correctly maintained that this Court may only allow assumption and assignment of a Medicare

  provider agreement consistent with 11 U.S.C. § 365. But even under Debtors’ eleventh-hour,

  and unsupported, theory that the Medicare provider agreement is an asset that can be transferred

  under section 363, federal laws and regulations still govern the sale. Based on those relevant

  laws and regulations, the proposed Jefferson Sale is contrary to law for at least four additional

  reasons:

         A.      Hahnemann has stopped providing medical services to the community and will be
                 permanently closed on September 6, 2019. Thus, its Medicare Provider
                 Agreement, which authorizes Medicare reimbursement for the provision of


  id. at 67:14-17 (“[CMS counsel] stood up here and said, you know, look, you need our approval
  for this transaction to happen. And we agree with that, Your Honor. We agree with that.”)

                                                   2
                                                                                            Appx. 00498
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            509 of61120
                                                                    of 64PageID #: 3424



                 medical services at Hahnemann’s location, terminates pursuant to 42 C.F.R §§
                 489.52(b)(3) and 413.79(h), and may not be sold in (or out of) bankruptcy.

         B.      Even if Hahnemann’s Medicare Provider Agreement is deemed not to have been
                 terminated, the proposed sale is not a change of ownership (“CHOW”) consistent
                 with 42 C.F.R § 489.18.

         C.      Even if Debtors could assume and assign Hahnemann’s Medicare Provider
                 Agreement, the assumption and assignment must be made with full successor
                 liability. 42 C.F.R § 489.18; University Med. Ctr. v. Sullivan (In re University
                 Med. Ctr.), 973 F.2d 1065, 1075 (3d Cir. 1992). Here, though, Debtors
                 improperly attempt to “discharge” monies owed to CMS and seek to avoid
                 Jefferson’s successor liability by forcing CMS to recover potential overpayments
                 from a fixed one-year “Escrow Amount” shared among claimants. APA at 3.1
                 (page 8).

          D.     The Anti-Assignment Act applies here, and the United States does not consent to
                 any assignment of Hahnemann’s Medicare Provider Agreement under section
                 365(c)(1).

         The United States previously filed objections to the Bidding Procedures for the sale of

  Hahnemann assets, Dkt. 188 (July 15, 2019), and to the proposed sale of Hahnemann assets to

  the then-Stalking Horse Bidder, Dkt. 363 (August 5, 2019). Those objections, like this one,

  explain that Debtors’ efforts to sell the Hahnemann Medicare Provider Agreement when

  Hahnemann has stopped providing medical services to the community, and the residency slots

  tied to that agreement, are contrary to Medicare Program law. Despite being fully aware of the

  United States’ position for more than one month and one half, Debtors have made no significant

  alterations to the proposed sale and have entirely failed to address the United States’ objections.

  Debtors did file a Reply to the United States’ objection to the proposed sale of Hahnemann assets

  to the then-Stalking Horse Bidder on August 29, 2019. Dkt. 591. This objection addresses

  arguments raised in that Reply.




                                                   3
                                                                                             Appx. 00499
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            510 of71120
                                                                    of 64PageID #: 3425



                      STATUTORY AND REGULATORY BACKGROUND

         A. Enrollment in Medicare

         1.      Certain of the Debtors are “providers” of hospital and skilled nursing services

  under the Social Security Act, 42 U.S.C. §§ 1395 et seq. and 42 C.F.R. Chapter IV and CMS

  policies and procedures (collectively, the “Medicare Program”). To be eligible to be reimbursed

  for services to Medicare beneficiaries, certain Debtors are party to separate Medicare Part A

  provider agreements (“Provider Agreements”). 42 U.S.C. § 1395cc; 42 C.F.R. § 400.202

  (defining “provider”). A Provider Agreement is defined as an agreement between CMS and a

  hospital, skilled nursing facility, home health agency, clinic, outpatient rehabilitation facility,

  hospice, or community mental health center. 42 C.F.R. §§ 489.2 and 489.3.

         2.      To obtain a Provider Agreement, a new provider must apply for initial

  certification. See 42 C.F.R. §§ 488.1, 488.3, 489.1, 489.2 and 489.10. The certification process

  enables HHS to determine, inter alia, that the provider is qualified to provide health care services

  to patients. See 42 C.F.R. §§ 489.10-.12 (grounds for denying a Provider Agreement); see also

  42 C.F.R. Part 418 (health and safety requirements to qualify as a hospice).

         3.      As a result, the transfer of a Provider Agreement is strictly limited and must be

  approved by CMS before the transfer is effective. Provider Agreements may only be assigned

  upon CMS’ determination that there is a valid “change of ownership.” 42 C.F.R. § 489.18.

  When CMS determines that a valid “change of ownership” has occurred, the existing Medicare

  Provider Agreement is automatically assigned to the new owner. See 42 C.F.R. § 489.18(c);

  United States v. Vernon Home Health, Inc., 21 F.3d 693, 696 (5th Cir. 1994). An assigned

  agreement is subject to all statutory and regulatory terms under which it originally was issued,




                                                     4
                                                                                               Appx. 00500
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            511 of81120
                                                                    of 64PageID #: 3426



  including the adjustment of payments to account for previously made overpayments.2 Vernon,

  21 F.3d at 696 (citing 42 C.F.R. § 489.18(a), (d)).3 See also In re Charter Behavioral Health

  Systems, LLC, 45 F. Appx. 150, 151 n.1 (3d Cir. 2002) (“If the new owner elects to take an

  assignment of the existing Medicare Provider Agreement, it receives an uninterrupted stream of

  Medicare payments but assumes successor liability for overpayments and civil monetary

  penalties asserted by the Government against the previous owner.”) (citing 42 C.F.R. §

  489.18(d); Deerbrook Pavilion, LLC v. Shalala, 235 F.3d 1100, 1103-05 (8th Cir.2000); Vernon,

  21 F.3d at 696).

         4.      By contrast, if a new provider opts not to accept assignment of the Medicare

  Provider Agreement, the Medicare Provider Agreement is voluntarily terminated. 42 C.F.R. §

  489.13(c); CMS Publ. 100-08, Chapter 15 § 15.7.7.1.5. In that case, the new provider is treated

  as a new applicant to the Medicare program and cannot receive payments for covered services

  until after CMS determines that the new provider meets Medicare enrollment and certification

  standards. 42 C.F.R. § 489.13(c); CMS Publ. 100-08, Chapter 15 § 15.7.7.1.5. If that occurs,

  there is no retroactive payment for covered services for the period before CMS determines that

  the new provider is qualified to participate in the Medicare Program. 42 C.F.R. § 489.13(c);

  CMS Publ. 100-08, Chapter 15 § 15.7.7.1.5 (“If the Buyer rejects assignment of the provider



  2
    Debtors attached one of the documents that make up their Medicare Provider Agreement for
  Hahnemann to their Reply. Dkt. 591-2. That agreement, signed by Mr. Freedman, states: “In
  the event of a transfer of ownership, this agreement is automatically assigned to the new owner
  subject to the conditions specified in this agreement and 42 CFR 489.” Id..
  3
   Debtors assert that Vernon is not applicable here because it addresses preemption of state law.
  Reply at 15 (¶ 45). But, the Ninth Circuit, citing to Vernon with approval, explained that “[i]t is
  equally true that private parties have no power to alter their legal obligations with Medicare
  under their provider agreements.” Mission Hosp. Regional Medical Center v. Burwell, 819 F.3d
  1112, 1117 (9th Cir. 2016).


                                                   5
                                                                                            Appx. 00501
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 633
                                      Filed Filed
                                            11/05/19
                                                  09/04/19
                                                       Page Page
                                                            512 of91120
                                                                    of 64PageID #: 3427



  agreement, the Buyer must file an initial application to participate in the Medicare program. In

  this situation, Medicare will never pay the applicant for services the prospective buyer provides

  before the date on which the provider qualifies for Medicare participation as an initial

  applicant.”). See In re University Med. Ctr., 973 F.2d at 1075 (“Assumption of the executory

  contract requires the debtor to accept its burdens as well as permitting the debtor to profit from

  its benefits. . . . Through executing a provider agreement, a hospital accepts the “burden” of

  allowing HHS to recover the amount of prior overpayments from Medicare reimbursement

  currently due. Rejection, on the other hand, both cuts off any right of the contracting creditor to

  require the estate to perform the remaining executory portions of the contract and limits the

  creditor's claim to breach of contract.”).

          5.     Additionally, Medicare regulations specifically prohibit the sale or transfer of

  billing privileges or a Medicare billing number, except pursuant to a valid change of ownership.

  42 C.F.R. § 424.550; see also 42 C.F.R. § 424.535(a)(7) (revocation of Medicare enrollment for

  knowingly selling Medicare billing number unless in the event of a CHOW). To obtain CMS

  approval of a change of ownership of a provider number, the applicant must submit CMS form

  855A.

          6.     HHS contracts with Medicare Administrative Contractors (“MACs”) to

  administer payment to providers for Medicare covered services. MACs make interim payments

  to providers in accordance with the Medicare Program and perform the day-to-day

  administration of Medicare, e.g., audit and reimbursement activities. 42 U.S.C. § 1395kk-1;

  42 C.F.R. §§ 421.400-.404.

          7.     At their request, certain of Debtors’ facilities receive Medicare Periodic Interim

  Payments (“PIP”). 42 U.S.C. § 1395g(e)(2); 42 C.F.R. § 418.307, 42 C.F.R. § 413.64(h)(2)(v).



                                                   6
                                                                                             Appx. 00502
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           513 of101120
                                                                    of 64PageID #: 3428



  The PIP is adjusted to make it consistent with current claim levels, and to determine

  overpayments for the current fiscal year. Alternatively, the MAC may adjust payments to assure

  that total payments at the end of the fiscal year approximate, as closely as possible, the

  reimbursement determined to be due after review and audit of the provider’s cost report. 42

  U.S.C. § 1395g(a); 42 C.F.R. § 413.64(h)(6-7).

         8.      Within five months after the end of the cost year, a provider must submit a report

  of its costs to verify the actual reimbursements owed to it for the past cost year. 42 C.F.R. §§

  413.1, 413.20, 413.24(f); see 42 U.S.C. §§ 1395g and 1395hh (giving the Secretary authority to

  require submission of cost reports). Once the cost report is submitted, the MAC audits the cost

  report and determines the provider’s actual, rather than estimated, reimbursement amount for the

  year, which can result in overpayment or underpayment claims. 42 U.S.C. §§ 1395g;

  1395x(v)(1)(A)(ii); 42 C.F.R. § 413.24. Following an audit, providers have various appeal

  rights, including judicial review, with respect to the MAC’s determination. See, e.g., 42 C.F.R.

  § 405.1807; 42 U.S.C. § 1395oo(f)(1).

         9.      In addition, by motion of the MAC or the provider, or at the direction of CMS,

  final cost report determinations are subject to reopening for up to three years from their issuance

  in order to make corrections. 42 C.F.R. § 405.1885.

         B. Residency Program Slots and Redistributions in the event of Hospital Closures

         10.     Section 1886(h) of the Social Security Act, as added by section 9202 of the

  Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985 (Pub. L. 99-272) and

  implemented in regulations at existing §§ 413.75 through 413.83, establish a methodology for

  determining payments to hospitals for the costs of approved graduate medical education (GME)

  programs.



                                                   7
                                                                                               Appx. 00503
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           514 of111120
                                                                    of 64PageID #: 3429



         11.     Section 1886(h)(4)(F) of the Act established limits on the number of allopathic

  and osteopathic residents that hospitals may count for purposes of calculating direct GME

  payments. For most hospitals, the limits were the number of allopathic and osteopathic FTE

  residents training in the hospital's most recent cost reporting period ending on or before

  December 31, 1996. 42 U.S.C. § 1395ww(h)(4)(F); 75 Fed Reg. 71800, 72212 (Nov. 24, 2010)

  (“[E]ach teaching hospital’s [full-time equivalent] FTE resident cap is unique to the number of

  FTE residents that it trained in the hospital’s most recent cost reporting period ending on or

  before December 31, 1996.”).

         12.     Prior to the passage of the Affordable Care Act (2010) (“ACA”), generally, if a

  teaching hospital closed, its direct GME and Indirect Medical Education (“IME”) FTE resident

  cap slots would be “lost,” because those slots are associated with a specific hospital’s Medicare

  Provider Agreement that has terminated. Section 5506 of the ACA addresses this situation by

  instructing the Secretary to establish a process by regulation that would redistribute slots from

  teaching hospitals that close to hospitals that meet certain criteria, with priority given to hospitals

  located in the same Core Based Statistical Area (“CBSA”) or in a contiguous CBSA to the closed

  hospital. 42 U.S.C. § 1395ww(h)(4)(H)(vi). By statute, there is no “administrative or judicial

  review” with respect to the Secretary’s redistribution of residency slots following a hospital

  closure. See ACA § 5506(e); 42 U.S.C. § 1395ww(h)(7)(E).4



  4
    Note that this process applies to permanent resident slots. This Court was previously extremely
  concerned with how the now-former Hahnemann residents would be able to complete their
  residencies. The law allows temporary resident cap adjustments for the completion of training,
  and it appears that all the now-former Hahnemann residents have left for other institutions,
  presumably utilizing temporary funding to do so. “The Medicare regulations at 42 CFR
  413.79(h) provide for temporary resident cap adjustments to hospitals that take in residents
  displaced by program or hospital closure.” https://www.cms.gov/Medicare/Medicare-Fee-for-
  Service-Payment/AcuteInpatientPPS/Downloads/Fact-sheet-displaced-residents.pdf.


                                                    8
                                                                                               Appx. 00504
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           515 of121120
                                                                    of 64PageID #: 3430



         13.     In addition, Section 5503 of the ACA provides for reductions in the direct GME

  and IME FTE resident caps for certain hospitals, and authorizes a “redistribution” to certain

  hospitals of the estimated number of FTE resident slots resulting from the reductions. Effective

  for portions of cost reporting periods occurring on or after July 1, 2011 for direct GME and IME,

  a hospital's FTE resident caps will be reduced by 65 percent of the “excess” resident slots if its

  “reference resident level” is less than its “otherwise applicable resident limit.” The Secretary is

  authorized to increase the otherwise applicable FTE resident cap for each qualifying hospital that

  submits a timely application by a number that the Secretary may approve, effective for portions

  of cost reporting periods occurring on or after July 1, 2011. 42 U.S.C. § 1395ww(h)(8).

                       FACTUAL AND PROCEDURAL BACKGROUND

         14.     Since before the Petition Date, certain of the Debtors participated in the Medicare

  Program as Medicare Part A providers under their Provider Agreements. For purposes of this

  objection, Center City Healthcare, LLC d/b/a Hahnemann University Hospital (Part A) has a

  Provider Agreement with the United States.

         15.     On December 2017, Debtors filed an electronic CHOW application in connection

  with the sale of Hahnemann Hospital from Tenet Healthsystem Hahnemann, LLC to Debtors.

  Ex. 1 at 1 (“Reason for Submission: A Medicare Part A provider is undergoing a CHOW and

  this application is to inform Medicare as the buyer/new owner.”).

         16.     In the ordinary course of business, the MACs may determine Medicare

  overpayments owed by the Debtors relating to prepetition service dates and postpetition service

  dates under the Medicare Program.

         17.     On July 1, 2019 (the “Petition Date”), the Debtors filed their voluntary petitions

  for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).



                                                   9
                                                                                             Appx. 00505
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           516 of131120
                                                                    of 64PageID #: 3431



         18.      On July 19, 2019, Debtors filed the Stalking Horse Sale Agreement (Asset

  Purchase Agreement). Dkt. 246-1.

         19.      Later that same day, the Court issued an Order establishing bidding procedures

  for the potential sale of Hahnemann resident program assets. Dkt. 249.

         20.      After an auction in early August 2019, Debtors selected Jefferson University

  Hosptial as the Successful Bidder. Jefferson is part of a consortium of six hospitals, but

  Jefferson is the sole Purchaser.

         21.      On August 29, 2019, Debtors filed the Asset Purchase Agreement for the sale to

  Jefferson. Dkt. 590-1.

         22.      The Jefferson APA indicates that Hahnemann’s Medicare Provider Agreement

  will be assumed and assigned to Jefferson. Jefferson APA, Sched. A-1 (III); see id. at Exhibit A

  (defining “Excluded Assets” as including “Assigned Contracts . . . identified on Schedule A-1”).

         23.      The Jefferson APA does not provide that Jefferson will be required to assume all

  liabilities relating to the Provider Agreement. See Jefferson APA, Art. 3.1. Furthermore, the

  Jefferson APA does not specify that any assumption and assignment of the Provider Agreement

  must comply with section 365 of the Bankruptcy Code and the Medicare Program.

         24.      Instead, as set forth in the Jefferson APA, Debtors are not assuming and assigning

  all liabilities associated with the Medicare provider agreement. The Jefferson APA establishes a

  $3,000,000 Escrow Amount to “cover [certain] following losses, damages and expenses,”

  including a “CMS Pre-Closing Amount.”5 Jefferson APA, Art. 3.1. The Escrow expires after

  one-year. Id.



  5
   Note that the Stalking Horse Sale Agreement (Asset Purchase Agreement), Dkt. 246-1,
  contained a virtually identical escrow provision, but used the term “CMS Discharge Amount.”
  Dkt. 246-1, Art. 3.1. Apparently, Debtors believe that by altering semantics, but not substance,

                                                  10
                                                                                               Appx. 00506
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           517 of141120
                                                                    of 64PageID #: 3432



         25.     The Jefferson APA defines the “CMS Pre-Closing Amount” as “a dollar amount

  agreed to by and between CMS and the Seller or, alternatively, an amount established by the

  Bankruptcy Court as final, which amount shall be the maximum amount due to CMS on account

  of the Participating Provider Agreement and the maximum amount which CMS would seek to

  collect, by offset or otherwise, against the Purchaser on account of services rendered or amounts

  previously paid to Seller under the Participating Provider Agreement.” Jefferson APA, Art. I

  (page 3).

         26.     CMS has not agreed to any discharge (or “Pre-Closing”) amount or maximum

  Cure Costs due.

         27.     The Jefferson APA also states that the Debtors and Jefferson will obtain

  “Regulatory Approvals,” including from CMS. Jefferson APA, Art. VII (7.1(c)). The

  Agreement states that CMS “shall have consented to the transactions contemplated by this

  Agreement.” Id. CMS does not consent to the transaction(s) set forth in the Jefferson APA.

  That same provision states that “CMS, shall have provided confirmation, in form and substance

  satisfactory to Purchaser in its sole discretion, that the transactions contemplated hereby will

  result in a permanent (subject to statutory or regulatory changes that may in the future affect

  teaching hospitals generally) increase in Purchaser’s residency slot cap by the full amount of

  Seller’s residency slot cap.”

         28.     As demonstrated by the United States’ objections, CMS does not, cannot and will

  not provide such confirmation. The “full amount of Seller’s residency slot cap” will be

  distributed publically consistent with 42 U.S.C. § 1395ww(h)(4)(H)(vi).




  the Court may be less likely to identify the escrow for what it is: an outright rejection of full
  successor liability as required by Medicare Program law and section 365.

                                                   11
                                                                                              Appx. 00507
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           518 of151120
                                                                    of 64PageID #: 3433



         29.     Hahnemann has stopped providing medical services to the community.

  https://www.hahnemannhospital.com/SitePages/Closure%20FAQs%20for%20the%20Communit

  y.aspx. “The last patient left the inpatient hospital unit on July 25, 2019 and the ED doors were

  closed on August 16, 2019.” Dkt. 632 at 11. Every department has closed, with the possible

  exception of the Drexel outpatient oncology suite located in Hahnemann, which has either ceased

  operations or will do so by September 6. Hahnemann will permanently close on or about

  September 6.

         30.     Hahnemann’s residency program is closed. All Hahnemann residents have

  transferred to other hospitals. Dkt. 632 at 6. Effective August 26, 2019, the Federation of State

  Medical Boards is now the custodian of Hahnemann University physician training records.

  https://www.fsmb.org/closed-programs/hahnemann-training-records/

                                            ARGUMENT

  I.     Debtors Have No Authority to Sell Medicare-Funded Residency Slots

         A. Congress Has Vested the Secretary with Exclusive Authority to Redistribute
            Residency Slots from a Closed Hospital

         Private parties do not have the authority to contract for the sale of permanent Medicare-

  funded residency slots from a closed hospital when Congress has mandated that the Secretary

  redistribute those slots according to a statutory order of priority. 42 U.S.C.

  § 1395ww(h)(4)(H)(vi); 42 C.F.R. § 413.79(o). The Secretary’s redistribution of residency

  program slots is not reviewable by any administrative or judicial body. 42 U.S.C. §

  1395ww(h)(7)(E).

         The total number of Medicare-funded resident slots nationwide was fixed by the

  Balanced Budget Act of 1997. Recognizing that the resident slots of hospitals that closed after

  1997 were effectively extinguished, decreasing the nationwide total, Congress, in the ACA,


                                                   12
                                                                                           Appx. 00508
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           519 of161120
                                                                    of 64PageID #: 3434



  included a provision to require redistribution of residency slots from closed hospitals. Section

  5506 of the ACA (1395ww(h)(4)(H)(vi)) requires the Secretary, “in the case where a hospital . . .

  with an approved medical residency program closes,” to redistribute the closed hospital’s

  permanent residency slots by “establish[ing] a process” to “increase the otherwise applicable

  resident limit . . . for other hospitals.” Pursuant to Section 5506, this is a mandatory process for

  hospitals with a residency program that closes, like Hahnemann.

         In Section 5506, Congress instructed HHS to redistribute the slots in a “priority order,”

  beginning with:

         (1) hospitals located in the same core-based statistical area as, or a core-based statistical
         area contiguous to, the hospital that closed.
         (2) hospitals located in the same State as the hospital that closed.
         (3) hospitals located in the same region of the country as the hospital that closed.

  § 1395ww(h)(4)(H)(vi)(II)(aa-cc).

         Debtors’ Reply entirely fails to address Section 5506, perhaps because Debtors have no

  counter to the unequivocal direction of Congress in Section 5506. See Dkt. 591. Hahnemann

  has stopped providing medical services to the community (or will do so imminently) and

  Congress has mandated that the only means of transferring Hahnemann’s permanent resident

  slots is through the Section 5506 process.

         HHS has completed thirteen successful rounds of Section 5506 cap redistributions since

  the ACA was enacted.6 Notably, when hospitals in the Philadelphia area have closed, several

  members of the Jefferson-led Consortium have applied through the Section 5506 process and

  some have received slots:




  6
   https://www.cms.gov/Medicare/Medicare-Fee-for-Service-
  Payment/AcuteInpatientPPS/DGME.html.


                                                   13
                                                                                              Appx. 00509
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           520 of171120
                                                                    of 64PageID #: 3435



           Round 5 – Closure of Montgomery Hospital in Norristown, PA. Ninety-six hospitals
            applied for slots, including eighteen from Pennsylvania.7 Six hospitals received slots.
            Albert Einstein and Abington Memorial Hospital (now Jefferson) received slots.

           Round 10 – Closure of St. Joseph’s Hospital in Philadelphia: Thirty-three hospitals
            applied for slots, including nine from Pennsylvania. Two hospitals received slots,
            including Abington Memorial Hospital received slots. Cooper Union and Temple applied
            but did not receive slots.

            Thus, Jefferson and other members of the Consortium have abided by the Section 5506

  redistribution in the past when area hospitals have closed. While, based on the Congressionally-

  mandated priority order, the Jefferson-led Consortium will likely receive a significant number of

  residency slots when Hahnemann goes through the Section 5506 redistribution, there is likely,

  based on these two prior redistributions, to be significant demand and many other hospitals will

  seek and receive Hahnemann residency slots. Of course, the Jefferson-led Consortium seeks to

  subvert this public process with a private sale.

            If this Court permits the sale, it would be acting contrary to Congress’s unequivocal

  direction for distribution of a closed hospital’s residency slots, particularly in the case of a

  closure of a large academic teaching hospital:

            The closure of a teaching hospital, particularly if it is a large academic medical center,
            could mean not only the displacement of hundreds of residents, but also the permanent
            loss of hundreds of Medicare-funded residency training slots and a sophisticated GME
            infrastructure that could take many years to rebuild, threatening the availability of health
            care services in a community. Section 5506 of the Affordable Care Act addresses this
            situation by amending section 1886(h)(4)(H) of the Act to add a new clause (vi) that
            instructs the Secretary to establish a process by regulation under which, in the event a
            teaching hospital closes, the Secretary will permanently increase the FTE resident caps
            for hospitals that meet certain criteria by the number of FTE resident positions in the
            closed hospital’s training programs.

  75 Fed Reg. 71800, 72212 (Nov. 24, 2010) (emphasis added).




  7
      This round also involved a hospital in Alabama.

                                                     14
                                                                                               Appx. 00510
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           521 of181120
                                                                    of 64PageID #: 3436



          Moreover, the Court would be condoning an exclusive, private transfer of residency slots,

  when Congress had mandated that those slots may only be distributed through a nationwide

  public process administered by HHS. “[W]hen contracts deal with a subject matter which lies

  within the control of Congress, they have a congenital infirmity.” Connolly v. Pension Benefit

  Guaranty Corp., 475 U.S. 211, 224, (1986). “If the regulatory statute is otherwise within the

  powers of Congress, therefore, its application may not be defeated by private contractual

  provisions.” Id. It is not within the power of the parties to a contract, subject to valid

  governmental regulation, to frustrate the will of Congress and to ignore pro tanto its legislative

  fiat.” 5050 Tuxedo, LLC v. Neal, 2017 WL 935877, at *6 (D. Md. 2017) (quoting United States

  v. Murlaugh, 190 F.2d 407, 409 (4th Cir. 1951)); cf. American Airlines, Inc. v. Austin, 75 F.3d

  1535, 1538 (Fed. Cir. 1996) (“Generally, a provision in a government contract that violates or

  conflicts with a federal statute is invalid or void.”).

          These blackletter principles apply squarely to Medicare Program law. “Federal law fixes

  the relationships and responsibilities of Medicare with beneficiaries and providers. These

  relationships and responsibilities are beyond the reach of private parties . . . to alter. The

  liabilities of a Medicare provider are as different from the liabilities in a typical assets-only

  purchase, as chalk is from cheese.” Mission Hosp., 819 F.3d at 1117.

          Because the Jefferson APA purports to sell residency slots that the Secretary is required

  to redistribute, it is void as a matter of law and cannot be approved. It follows that should a court

  approve a contract (such as issuing a sale order for the proposed transaction between Debtors and

  Jefferson), the court would violate the Separation of Powers by intruding into an area on which

  Congress has spoken unequivocally. Such an intrusion would be particularly overreaching




                                                     15
                                                                                               Appx. 00511
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           522 of191120
                                                                    of 64PageID #: 3437



  because Congress specifically exempted the Secretary’s redistribution of residency slots from

  review by any administrative or judicial body.

         B.      The Residency Slots are Not Debtors’ “Property” and Cannot be Sold or
                 Transferred Between Private Parties

         No statute or regulation authorizes private parties to sell or otherwise transfer residency

  slots, because residency slots are not “property” that can be bought and sold. Indeed, residency

  slots bear none of the hallmarks of a private property interest and remain in the exclusive control

  of the Secretary. First, residency slots exist only within the context of Medicare participation. If

  a hospital does not enroll in Medicare, it cannot receive Medicare funding for its residency

  program. If a hospital ceases its participation in Medicare or closes, its allocated residency slots

  are forfeited and then redistributed. 42 U.S.C. § 1395ww(h)(4)(H)(vi).

         Second, a hospital cannot dictate how many residency slots it has. Instead, the Secretary

  determines caps on a hospital-by-hospital basis and may award additional residency slots under

  certain circumstances. Id. § 1395ww(h)(4)(F), (H)(i). Indeed, if a hospital opens a new

  residency training program, its cap is not calculated and implemented until the teaching

  program’s fifth year of existence. 42 C.F.R. § 413.19(e)(1). Third, the Secretary is authorized to

  redistribute residency slots while hospitals remain enrolled, such as when they go unused. Id. §

  1395ww(h)(8). Fourth, CMS has expressed its concern with hospitals attempting to circumvent

  their respective caps and passed a regulation aimed at preventing affiliated groups (like the

  Jefferson-led Consortium) from doing so:

         [W]e were concerned that hospitals with existing medical residency training
         programs could otherwise, with the cooperation of new teaching hospitals,
         circumvent the statutory FTE caps by establishing new medical residency
         programs in the new teaching hospitals solely for the purpose of affiliating with
         the new teaching hospitals to receive an upward adjustment to their FTE caps
         under an affiliation agreement. This would effectively allow existing teaching
         hospitals to achieve an increase in their FTE resident caps beyond the number


                                                   16
                                                                                             Appx. 00512
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           523 of201120
                                                                    of 64PageID #: 3438



         allowed by their statutory caps (70 FR 47452). Accordingly, we adopted the
         restriction under § 413.79(e)(1)(iv).

  83 Fed Reg 41144, 41492 (Aug. 17, 2018). In sum, a residency slot simply authorizes a hospital

  to receive certain forms of Medicare reimbursement (namely “Direct Graduate Medical

  Education” (GME) and “Indirect Medical Education” (IME) payments), while custody and

  control over the slots themselves exclusively belong to the Secretary. Id. § 1395ww(h)(3). Quite

  simply, Debtors are trying to sell residency slots that they don’t own, and authorizing the sale of

  those slots violates the laws that vest exclusive control over residency slots in the hands of the

  Secretary.

  II.    Debtors’ Proposed Sale Violates Medicare Law and Regulations

         Debtors have conceded, and the Third Circuit has recognized, that transfer of the

  Medicare Provider Agreement is accomplished through assumption and assignment under

  section 365. See In re Charter, 45 F. Appx. 150, 151 n.1; In re University Med Ctr., 972 F.3d at

  275. The Bidding Procedures approved by the Court states: “Any assumption and assignment of

  the Medicare provider agreements shall be authorized only in accordance with 11 U.S.C. § 365,

  all applicable Medicare statutes and regulations, and the Anti-Assignment Act.” Dkt. 249 at

  ¶ 34. Moreover, the APA lists the Hahnemann Provider Agreement as an executory contract to

  be assumed and assigned. Exhibit 1 to the APA identifies “Assigned Contracts” for which “[a]ll

  of the Seller’s rights and interests as of the Closing Date under or relating to the Contracts

  specifically identified on Schedule A-1 to this Exhibit A.” Schedule A-1 lists the “Participating

  Provider Agreement.” Despite its assurances to the Court to obtain an order for the Bidding

  Procedures and its APA with the Purchasers, Debtors, in their Reply, raise, for the first time, a

  contrary argument not accepted by any court in the past 20 years, and only acknowledged in one




                                                   17
                                                                                              Appx. 00513
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           524 of211120
                                                                    of 64PageID #: 3439



  unreported case prior – the Medicare provider agreement is an asset that may sold free and clear

  under section 363(f).8

         However, whether this Court considers the proposed transfer of the Hahnemann Provider

  Agreement to Jefferson under section 365 or section 363, the Medicare Program laws apply.

  “Section 365 reflects a general bankruptcy rule: The estate cannot possess anything more than

  the debtor itself did outside bankruptcy.” Mission Product, 139 S. Ct. at 1663 (citing Board of

  Trade of Chicago v. Johnson, 264 U. S. 1, 15 (1924)); Moody v. Amoco Oil Co., 734 F.2d 1200,

  1213 (7th Cir. 1984) (“whatever rights a debtor has in property at the commencement of the case

  continue in bankruptcy – no more, no less.”); see PBGC v. Airways, Inc. (In re Braniff Airways,

  Inc.), 700 F.2d 935, 942 (5th Cir. 1983) (lease of airport terminal space not transferable under

  section 363 without compliance with applicable non-bankruptcy law requiring federal agency

  approval); FAA v. Gull Air, Inc. (In re Gull Air, Inc.), 890 F.2d 1255, 1262 (1st Cir. 1989)

  (recognizing debtor’s limited property interest in airline landing slots under current applicable

  non-bankruptcy law, but holding that Bankruptcy Code did not enhance those rights). As we

  explain below, the proposed Jefferson Sale violates the statutes and regulations that govern

  Medicare Provider Agreements, as well as the federal Anti-Assignment Act.




  8
    Demonstrating little shame after their 180 degree pivot from section 365 to 363, Debtors assert
  in their Reply that the United States should be judicially estopped from contending that
  bankruptcy courts should analyze the transfer of Medicare provider agreement under section 365
  when, in other non-bankruptcy cases involving different issues, the United States has asserted
  that granting a provider agreement does not grant contract rights. See Dkt. 591 at 10-11. Here,
  of course, Debtors consistently maintained that the Hahnemann Medicare Provider Agreement
  may only be transferred under section 365 until Debtors’ eleventh-hour Reply. In any event, the
  doctrine of nonmutual offensive collateral estoppel does not apply against the United States. See
  Office of Personnel Management v. Richmond, 496 U.S. 414 (1990); Heckler v. Community
  Health Services of Crawford County, Inc., 467 U.S. 51 (1984)

                                                   18
                                                                                            Appx. 00514
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           525 of221120
                                                                    of 64PageID #: 3440



         A.      The Sale violates 42 C.F.R § 489.52

         Hahnemann has stopped providing medical services to the community and will be

  permanently closed on September 6, 2019. Thus, its Medicare Provider Agreement, which is

  tied to the provision of services at Hahnemann’s location, has terminated pursuant to 42 C.F.R

  §§ 489.52(b)(3) and 413.79(h), and may not be sold in (or out of) bankruptcy.

         Under 42 U.S.C. § 489.52(b)(3), “ [a] cessation of business is deemed to be a termination

  by the provider, effective with the date on which it stopped providing services to the

  community.” As described above, Hahnemann has stopped providing medical services to the

  community. It has no patients, its emergency room has long been closed, and all of its residents

  have left to finish their training elsewhere. See Dkt. 632 at 6. During a hearing in this case on

  August 20, 2019, the Court suggested that Hahnemann has no employees and Debtors did not

  challenge that conclusion. While there may still be a Drexel outpatient oncology suite “located

  in Hahnemann” – but apparently not part of the hospital itself – that office will cease operations

  on or before September 6, 2019. Because of these facts regarding the current state of the

  provision of medical services by Hahnemann, its Medicare Provider Agreement has terminated

  (or will imminently), making that agreement ineligible for transfer.

         Debtors, in their Reply to the United States’ objection to the sale to the Stalking Horse

  Bidder, also entirely fail to address section 489.52(b)(3) (as they did for ACA Section 5506).

  Again, perhaps because the Debtors recognize that the regulation unequivocally renders is

  Hahnemann Medicare Provider Agreement terminated. Hahnemann has stopped providing

  medical services to the community (or will do so imminently), and HHS has mandated that when

  a hospital stops providing services, its provider agreement (which was specifically granted by




                                                  19
                                                                                            Appx. 00515
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           526 of231120
                                                                    of 64PageID #: 3441



  CMS for the provision of medical services at Hahnemann, see Dkt. 591-2) terminates. A

  terminated provider agreement cannot be transferred. 42 C.F.R § 489.52.

         Debtors assert that the fact that Hahnemann has stopped providing medical services to the

  community is irrelevant because, although they provide the Court with no evidence, they allege

  that the Jefferson-led Consortium is treating all of Hahnemann’s former patients: “The fact that

  such operations are being conducted from the Consortium’s locations, rather than buildings

  historically operated by Hahnemann, does not materially alter this determination.” Reply at 21.

  However, either the purchasers will continue to operate Hahnemann or Hahnemann has stopped

  providing medical services to the community. If the latter, which is the case, then there is no

  continued operation of Hahnemann “from the Consortium’s locations” – there is no operation of

  Hahnemann at all. Debtors cannot provide the Court with an example of a change of ownership

  where CMS approved the transfer of a provider agreement from a hospital that stopped providing

  medical services to the community to another hospital that allegedly absorbed its patients.

         B.      The Sale violates 42 C.F.R § 489.18

         Even if Hahnemann’s Medicare Provider Agreement is deemed not to have been

  terminated, the proposed sale is not a change of ownership (“CHOW”) consistent with 42 C.F.R

  § 489.18. Because that regulation provides the only means to transfer a Medicare Provider

  Agreement, this Court must reject the proposed sale.

         While Debtors now suggest that they may privately transfer Hahnemann’s permanent

  residency slots without submitting a CHOW application or obtaining CMS approval, that

  baseless assertion is belied by the CHOW application Debtors submitted when they purchased all

  Hahnemann-related assets to continue to operate the hospital less than two years ago. See Ex. 1

  at 1. Outside of bankruptcy, Debtors have recognized that they must follow CMS’s regulations.



                                                  20
                                                                                            Appx. 00516
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           527 of241120
                                                                    of 64PageID #: 3442



  Now, after filing bankruptcy, Debtors assert that section 489.18 is not exclusive and that there

  are ways to transfer a provider agreement outside of the bounds of the regulation. Debtors

  mislead here – and do so badly.

                 1.      A CHOW is the Exclusive Vehicle for Continuous Enrollment in
                         Medicare in the Sale Context

         Medicare Provider Agreements may not be sold apart from a change of ownership under

  section 489.18. 42 C.F.R. § 424.535(7) explains that CMS may revoke enrollment in the

  Medicare program for a “provider or supplier [that] knowingly sells to or allows another

  individual or entity to use its billing number.” The only exception to an impermissible sale

  (apart from the reassignment of benefits, which is not a transfer of the provider agreement itself)

  is “a change of ownership as outlined in § 489.18 . . . .” Thus, the only regulatory means for

  transferring a provider agreement is by a CHOW consistent with § 489.18. Because Debtors’

  proposed transaction is not a CHOW, and it purports to allow Jefferson to use Hahnemann’s

  provider agreement in order to transfer its permanent residency slots, it is patently illegal. While

  Debtors claim that section 489.18 is not exclusive, Debtors identify no other statute or regulation

  authorizing them to sell Hahnemann’s provider agreement, and section 424.535(7) makes clear

  that any vehicle other than a CHOW is illegal.

                 2.      The Court Has no Subject Matter Jurisdiction to Declare the Sale of the
                         Residency Slots a CHOW

         Debtors concede that the structure of their transaction does not satisfy section 498.18, see

  Dkt. 591 at 15, which does not address the sale of permanent residency slots. Even if Debtors

  are correct that CMS has discretion in recognizing certain transactions not specified in the

  regulation as CHOWs, then the proper course would be to present their CHOW application to




                                                   21
                                                                                             Appx. 00517
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           528 of251120
                                                                    of 64PageID #: 3443



  CMS for its consideration. Instead, Debtors seek to bypass CMS consideration of their CHOW

  application and to have their transaction declared a CHOW in bankruptcy court. Dkt. 631-1 at

  ¶ 30. Granting Debtors’ request would violate HHS’ sovereignty as an executive branch agency,

  and prevent HHS from rendering a final agency decision regarding the proposed Hahnemann

  Medicare Provider Agreement transfer, which is a prerequisite to review in federal court. It is

  black letter law that a court should not substitute its judgment for the determination of the agency

  charged with applying its statutes and regulations, much less when no administrative record has

  even been developed. Chevron U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S. 837, 844

  (1984) (“a court may not substitute its own construction of a statutory provision for a reasonable

  interpretation made by the administrator of an agency.”).

         Debtors’ attempt to circumvent CMS’ decision-making process is also prohibited under

  the jurisdictional bar of the Social Security Act. Except for conducting judicial review of the

  Secretary’s final decision, a court is barred from jurisdiction over any Medicare Program

  determination. The applicable provision on this point is found at 42 U.S.C. § 1395ii, which

  incorporates the Social Security Act’s jurisdictional bar, 42 U.S.C. § 405(h) (“No action . . . shall

  be brought under section 1331 or 1346 of Title 28 . . .” “except as herein provided”). The

  Supreme Court has characterized section 405(h) as “sweeping and direct” in its prohibition of

  pre-exhaustion lawsuits. See Weinberger v. Salfi, 422 U.S. 749, 757 (1975); Bayou Shores SNF,

  LLC v. Burwell, 2014 WL 4059900, at *5 (M.D. Fla. 2014); Parkview Adventist Medical Center

  v. United States, 842 F.3d 757, 760 (1st Cir. 2016) ( “the majority of circuits have adopted the

  view—based on previous versions of the statute and its legislative history—that even though §

  405(h) specifically mentions a bar to jurisdiction under only 28 U.S.C. §§ 1331 (federal question

  jurisdiction) and 1346 (jurisdiction when the United States is a defendant), its jurisdictional bar



                                                   22
                                                                                             Appx. 00518
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           529 of261120
                                                                    of 64PageID #: 3444



  ‘applies to other grants of jurisdiction under Title 28, including bankruptcy jurisdiction under §

  1334.’).

         The Supreme Court first discussed the application of this jurisdictional bar to a Medicare

  dispute in Heckler v. Ringer, 466 U.S. 602 (1984). There, the Court ruled that the preclusive

  effect of section 405(h) barred a court’s review of any challenge that is "inextricably

  intertwined" with a Medicare determination. The terms of the Medicare statute provide the sole

  avenue of review for any claim “arising under” the Medicare Act. Id. at 614-15. The Court

  made clear that the jurisdictional bar of section 405(h) applies, without regard to whether the

  complainant’s claim is “substantive” or “procedural.” Id. The Court also stated that it is “of no

  importance” that a complainant may be seeking “only declaratory or injunctive relief” rather than

  actual Medicare funds. Id. at 615. The jurisdictional bar applies.

         In 2000, the Supreme Court reiterated these principles in Illinois Council on Long

  Term Care, 529 U.S. 1. (2000), a case that involved challenges to many elements of the

  federal nursing home inspection and enforcement scheme, see id. at 6-7. In Illinois Council,

  the Court emphasized that Medicare jurisdictional law requires that “virtually all legal

  challenges” be channeled through the administrative agency, in order to avoid any sort of

  premature interference by the courts. Id. at 13.

         Likewise, in Nichole Med. Equip. & Supply, 694 F.3d 340 (3d Cir. 2012), the Third

  Circuit held that an action that a party is “entitled to payments under the Medicare program”

  arises under the Medicare Act. Id. at 348. Because the essence of this dispute is Jefferson’s

  purported entitlement to Medicare reimbursements for the permanent residency slots, the

  proposed sale of the Hahnemann Medicare Provider Agreement clearly arises under the

  Medicare Act. Notably, the Third Circuit also held that section 405(h) “continues to bar virtually



                                                     23
                                                                                             Appx. 00519
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           530 of271120
                                                                    of 64PageID #: 3445



  all grants of jurisdiction under Title 28.” In particular, the court held that “Congress clearly

  prohibited federal courts from exercising subject matter jurisdiction or diversity jurisdiction over

  claims arising under the Act.” Id. at 347. Accordingly, there is no subject matter jurisdiction for

  the Court to enter a sale order that overrides CMS’ discretionary decision-making authority. If

  Debtors wish to transfer the Hahnemann Medicare Provider Agreement to Jefferson, it must seek

  CMS approval of the transaction.

                  3.      The Sale of the Residency Slots is Not a CHOW

          It is a logical fallacy for Debtors to assert that because CMS has exercised its discretion

  to recognize a CHOW in other cases, it must also do so here, much less that the Court should

  approve a transaction that circumvents CMS’s review of Debtors’ CHOW application. Section

  489.18(a) describes the form of four transactions that may constitute a change of ownership.

  Although the regulation does not address asset purchases in the context of corporations, CMS

  has considered the purchase of substantially all the assets of a provider used for patient care to

  constitute a CHOW. See Provider Reimbursement Manual, Part I, §1500.7 (noting that a CHOW

  may include “[d]isposition of all or some portion of a provider’s facility or assets (used to render

  patient care) through sale . . . if the disposition affects licensure or certification of the provider

  entity.”). This position has been upheld by the Fifth Circuit in Vernon and is consistent with the

  structure of the enumerated transactions in section 489.18(a). 42 C.F.R. §489.18(a)

  (“Unincorporated sole proprietorship. Transfer of title and property to another party constitutes

  change of ownership. . . . Leasing. The lease of all or part of a provider facility constitutes

  change of ownership of the leased portion.”); Vernon, 21 F.3d at 696.

          Debtors cannot meet the substance of a CHOW. A CHOW involves the sale of

  substantially all of the assets of a hospital used to render patient care, such as facilities, staff,



                                                     24
                                                                                                  Appx. 00520
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           531 of281120
                                                                    of 64PageID #: 3446



  equipment, patient records, electronic medical record (“EMR”) systems, or any of the other basic

  elements of operating a hospital. Because the purpose of a CHOW is for transfer of the

  Medicare provider agreement such that the new owner can provide medical services and

  continue to obtain reimbursement under the transferred provider agreement, it should be obvious

  that the hospital assets necessary to provide medical services are transferred in a CHOW.

         The Ninth Circuit has addressed why continuity of operation is essential to section

  489.18. “The regulation [42 U.S.C. § 489.18], which Mission tried to circumvent, provides

  continuity of obligations, continuity which is essential to the functioning of Medicare's

  Prospective Payment System. The regulation talks about an assignment, not a new beginning

  with a clean slate on new terms.” Mission Hosp., 819 F.3d at 1116. The Ninth Circuit further

  explained that it was not limiting or restricting “assets-only purchases of medical providers, or

  Medicare reimbursements to assets-only purchases, so long as the assets-only purchase makes an

  exception for Medicare reimbursement of overpayments.” Id. at 1115 (emphasis added).

         Here, though, Jefferson is not buying facilities, staff, equipment, patient records, EMR, or

  any of the other basic elements of operating a hospital. Rather, Jefferson wants to purchase only

  the provider agreement, and only because of the 580+ residency slots associated with it. Debtors

  cannot identify any case where CMS has authorized the sale of residency slots, whether or not in

  the bankruptcy context. A bankruptcy court has no jurisdiction to modify the terms of Debtors’

  enrollment agreement in Medicare or force CMS to enter into a contractual relationship with

  Jefferson upon different terms. See In re Holyoke Nursing Home, Inc., 372 F.3d 1, 4 (1st Cir.

  2004) (“the equitable powers of the bankruptcy court do not accord it ‘a roving commission to do

  equity,’ . . . nor ‘authorize courts to create substantive rights that are otherwise unavailable under

  the Code, or to expand the contractual obligations of parties.’”) (citation omitted).



                                                   25
                                                                                              Appx. 00521
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           532 of291120
                                                                    of 64PageID #: 3447



         In their Reply, Debtors do not identify one transaction in which a hospital closed but sold

  its provider agreement (much less permanent resident slots). If a CHOW under section 489.18 is

  not the exclusive means to transfer a Provider Agreement, where are the examples of when CMS

  approved non-CHOW transfers? Where is the citation to cases where courts approved non-

  CHOW transfers? There are none, because non-CHOW transfers do not exist.

         Debtors also assert that “CMS’ argument is belied by its own sub-regulatory guidance

  and practice.” Reply at 19-20. To be blunt, Debtors again mislead the Court. A Medicare

  Manual states that a “provider may undergo a financial or administrative change” that may be a

  CHOW, which is irrelevant here. Hahnemann is not undergoing a “financial or administrative

  change” – it is attempting to sell its residency slots in a private transaction in contravention of

  ACA Section 5506. Notably, the same manual provides that a CHOW constitutes automatic

  assignment, and that a buyer who rejects assignment must file as a new applicant. Medicare

  Provider Integrity Manual, § 15.7.7.1.5. No statute or regulation allows the private sale of

  Medicare-funded residency slots, and Debtors’ contention that “sub-regulatory guidance” does

  so is wrong.9

         C.       The Sale violates 42 C.F.R § 489.18(d) and is contrary to binding Third Circuit
                  law

         When a buyer wishes to purchase a hospital, the buyer has a binary choice. It can either

  assume the seller’s provider agreement under section 489.18(d), in which case it steps into the

  shoes of the previous owner, is able to bill Medicare continuously, and accepts full successor



  9
    In any event, Debtors’ arguments as a whole are irrelevant, because, at heart, they allege that
  the Bankruptcy Code eviscerates Medicare Program law and CMS’s right (and obligation) to
  approve a CHOW. But, as the Court is well aware, Debtors may not use bankruptcy to avoid
  federal regulation. Again, as the Supreme Court recently reiterated, “[t]he estate cannot possess
  anything more than the debtor itself did outside bankruptcy.” Mission Product, 139 S. Ct. at
  1663.

                                                    26
                                                                                              Appx. 00522
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           533 of301120
                                                                    of 64PageID #: 3448



  liability. Or, a buyer can reject the seller’s provider agreement and apply to Medicare as a new

  applicant. In that case, the buyer has no successor liability, but also cannot bill Medicare until its

  enrollment application is approved. Here, Jefferson attempts to “assume” Hahnemann’s

  Provider Agreement, but only wants the benefits (continuous billing and the permanent residency

  slots) without any of the burdens (full successor liability).

         Even if Debtors could assume and assign Hahnemann’s Medicare Provider Agreement

  (and we’ve explained why doing so is contrary law), the assumption and assignment must be

  made with full successor liability. 42 C.F.R §§ 489.18; In re University Med. Ctr., 973 F.2d at

  1075. As a CHOW is the only means of transferring a provider agreement, the assignment of the

  provider agreement must be “subject to all applicable statutes and regulations and to the terms

  and conditions under which it was originally issued.” § 489.18(d); see Dkt. 591-2 (“In the event

  of a transfer of ownership, this agreement is automatically assigned to the new owner subject to

  the conditions specified in this agreement and 42 CFR 489.”) Id. In other words, as the Third

  Circuit has made clear, when assuming a provider agreement, “a hospital accepts the ‘burden’ of

  allowing HHS to recover the amount of prior overpayments from Medicare reimbursement

  currently due.” In re University Med. Ctr., 973 F.2d at 1075; see also In re Charter, 45 F. Appx.

  150, 151 n.1; Vernon, 21 F.3d at 696 (“The operative effect of section 498.18(d) is that all

  assigned provider agreements are subject to the rules and regulations of the Social Security

  Act.”); Mission Hosp., 819 F.3d at 1116 (“The regulation [section 489.18] which Mission tried to

  circumvent, provides continuity of obligations, continuity which is essential to the functioning of

  Medicare's Prospective Payment System. The regulation talks about an assignment, not a new

  beginning with a clean slate on new terms.”).




                                                    27
                                                                                              Appx. 00523
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           534 of311120
                                                                    of 64PageID #: 3449



         Neither Congress, HHS nor the Third Circuit has limited successor liability. But, Debtors

  and the Jefferson-led Consortium do exactly that here. They seek to transfer the Hahnemann

  provider agreement while limiting HHS’s liability to a share of a $3 million escrow account that

  will expire a year from closing. Dkt. 590-1, Art. 3.1. That effort to limit HHS’s liability is

  another reason that the proposed sale cannot qualify as a CHOW and, thus, cannot be approved

  by CMS.10

         The Medicare Program’s regulations and procedures manuals explain that if an acquiring

  entity refuses automatic assignment of a provider agreement, that refusal results in the existing

  provider agreement terminating effective with the date ownership changes. 42 C.F.R. §§

  412.84(i)(3)(i) (defining a “new hospital” as “an entity that has not accepted assignment of an

  existing hospital’s provider agreement in accordance with § 489.18 of this chapter.”), 489.13(c);

  SOM § 3210.5A, 75 Fed. Reg. 50,042, 50,401 (Aug. 16, 2010 CMS Publ. 100-08, Chapter 15 §

  15.7.7.1.5 (“If a Part A provider agreement is not assumed and assigned to a purchaser, the

  agreement terminates, and the purchaser is not eligible for payments for any services it

  provides.”); see, e.g., Mission Hosp., 819 F.3d at 1116 (“Mission extinguished South Coast's

  provider agreement and voluntarily refused to assume South Coast's contractual liability to return

  overpayments to Medicare. Consequently, Mission did not and could not take assignment of

  South Coast’s provider agreement.”); Eagle Healthcare, Inc. v. Sebelius, 969 F. Supp. 2d 38, 40



  10
     Debtors apparently assert that because CMS has, where the specific circumstances warranted
  it, reached agreement with transferees receiving a Medicare Provider Agreement regarding the
  scope of that party’s liability, CMS is obligated to do so here (or the Court is obligated to force
  CMS to do so here). See Reply at ¶ 26. That’s an incorrect proposition, without any basis in
  law. A party may settle in one matter for any number of reasons – but doing so does not
  mandate settlement in other matters. More importantly, settlement in those cases was consensual
  and the product of CMS’s choice. Debtor has not identified any similar attempt to buy a
  provider agreement from a closing hospital solely to acquire the affiliated residency slots, much
  less one that CMS agreed to.

                                                   28
                                                                                             Appx. 00524
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           535 of321120
                                                                    of 64PageID #: 3450



  (D.D.C. 2013) (“If, however, the new owner rejects the assignment, the prior owner’s Provider

  Agreement terminates and the new owner must seek to enter the Medicare program as a new

  applicant. 42 C.F.R. § 489.10.”).

          Accordingly, under the present structure of the transaction, Hahnemann’s enrollment in

  Medicare has either terminated because it has stopped providing medical services to the

  community, or upon Jefferson’s rejection of assumption of Hahnemann’s Medicare Provider

  Agreement (the outcome if Jefferson refuses to assume full successor liability). In either case,

  Hahnemann has ceased to participate in the Medicare Program before the transfer of its

  permanent residency slots could purportedly be accomplished. Because a hospital that is not

  enrolled in Medicare forfeits its residency slots, Debtors’ proposed transaction (even if legal,

  which it is not) is impossible under the regulations. See 42 C.F.R. §§ 413.79(o) (“in the instance

  of a hospital closure . . . , as defined at paragraph (h)(1)(i) of this section, the FTE resident cap of

  the closed hospital would be redistributed”), 413.79(h)(1)(i) (“Closure of a hospital means the

  hospital terminates its Medicare agreement under the provisions of § 489.52 of this chapter.”).

                  D.      The Sale violates the Anti-Assignment Act

          The Federal Anti-Assignment Act, 41 U.S.C. § 6305, also prohibits Debtors’ transfer

  and/or assumption and assignment of the Hahnemann Medicare Provider Agreement without the

  consent of the United States. The United States does not consent to the transfer of the

  Hahnemann provider agreement as set forth in the proposed sale, because, as described above,

  such a transfer is contrary to law.

          The Federal Anti-Assignment Act provides:

                  The party to whom the Federal Government gives a contract or order may not
                  transfer the contract or order, or any interest in the contract or order, to another
                  party. A purported transfer in violation of this subjection annuls that contract or



                                                    29
                                                                                                Appx. 00525
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           536 of331120
                                                                    of 64PageID #: 3451



                 order so far as the Federal Government is concerned, except that all rights of
                 action for breach of contract are reserved to the Federal Government.

         41 U.S.C. § 6305(a).

         The Anti-Assignment Act precludes Debtors from transferring and/or assuming and

  assigning the Medicare Provider Agreement to Jefferson without the consent of the United

  States. See, e.g., Matter of West Elecs., Inc., 852 F.2d 79, 83-84 (3d Cir. 1988) (no assignment

  of an executory contract with a federal agency under the Bankruptcy Code without the United

  States’ consent); see also In re Access Beyond Techs., 237 B.R. 32 (Bankr. D. Del. 1999) (“Like

  the language of the statute, the decision in West Electronics is clear and unequivocal. We are

  bound by Third Circuit law on this point.”). The United States has not provided its consent.

  Accordingly, the Jefferson Sale Motion should be denied for this reason alone. See In re

  Catapult Entm’t, Inc., 165 F.3d 747, 750 (9th Cir. 1999) (debtor-in-possession may not assume

  executory contract over non-debtor’s objection if applicable non-bankruptcy law would bar

  assignment to hypothetical third-party); see also In re CFLC, Inc., 89 F.3d 673, 680 (9th Cir.

  1996) (patent licenses are non-assignable under federal common law).

         In their Reply, the Debtors elide the Anti-Assignment Act’s absolute requirement of

  federal government consent, relying only upon In re ANC Rental Corp., 277 B.R. 226, 235-36

  (Bankr. D. Del. 2002). But ANC Rental, which did not involve the federal government and did

  not discuss the Anti-Assignment Act, has no relevance here. In that case, the question was

  whether an airport authority was required to approve the assignment of an airport concession

  assignment. The Court explained that “[n]one of the statutes expressly prohibit assignment of

  concession agreements and none expressly excuse the airport authority from accepting

  performance from an assignee of a concessionaire.” Id. at 235. Here, there is no dispute that

  CMS must approve CHOWs. Moreover, in analyzing whether assignment required approval, the


                                                  30
                                                                                           Appx. 00526
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           537 of341120
                                                                    of 64PageID #: 3452



  ANC Rental Court distinguished the facts before it from “the kind of law that regulates important

  public rights, such as the public air safety in Braniff, or the regulation of government contracts

  for production of military equipment, as in West Electronics.” Id. at 236 (quoting In re

  Federated Dep’t Stores, Inc., 126 B.R. 516, 518-19 (Bankr. S.D. Ohio 1990). There is no

  question here that CMS’s oversight of the provision of Medicare services nationwide is the

  regulation of important public rights.

  III.   Under Binding Third Circuit Precedent, a Medicare Provider Agreement Must Be
         Assumed and Assigned Pursuant to Section 365

         A.      Medicare Provider Agreements are properly addressed under section 365

         Under binding precedent in the Third Circuit, the Provider Agreement is treated as an

  executory contract that may only assumed and assigned pursuant to section 365 of the

  Bankruptcy Code. In re University Med. Ctr., 973 F.2d at 1075; see In re Bayou Shores SNF,

  LLC, 525 B.R. 160, 168 (Bankr. M.D. Fla. 2014) (quotation omitted) (“Under the . . . ‘functional

  approach,’ courts abandon the traditional focus on the ‘executoriness’ of contracts in bankruptcy

  in favor of a more practical, functional approach. . . . [T]he majority of courts have concluded

  that Medicare provider agreements are executory contracts.”).

         If the Debtors assume and assign the Hahnemann Medicare Provider Agreement to

  Jefferson, Jefferson must assume all of the burdens along with the benefits arising from

  assignment of the Provider Agreement. See 11 U.S.C. § 365(a), (b); In re University Med. Ctr.,

  973 F.2d at 1075 (holding that “[a]ssumption of the executory contract requires the debtor to

  accept its burdens as well as permitting the debtor to profit from its benefits,” and specifically

  referring to a provider agreement); 42 C.F.R. § 489.18(d) (“An assigned agreement is subject to

  all applicable statutes and regulations and to the terms and conditions under which it was

  originally issued”).


                                                   31
                                                                                              Appx. 00527
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           538 of351120
                                                                    of 64PageID #: 3453



         Those burdens include the obligation to comply with the Medicare Program regulations

  governing the agreement. See, e.g., In re EES Lambert Associates, 62 B.R. 328, 336 (Bankr.

  N.D. Ill. 1986) (explaining that debtor could not “assume [a] note and mortgage . . . and then

  simply reject [an accompanying] regulatory Agreement.”). “A debtor cannot retain those

  aspects of the contract to his benefit while rejecting the burdensome aspects thereof.” Id. Here,

  those Medicare Program statutes and regulations include 42 C.F.R. § 489.52 and 42 U.S.C. §

  1395ww, which terminate a closed hospital’s provider agreement and redistributes its residency

  slots, and 42 C.F.R. § 489.18, which requires CMS approval of a CHOW. Thus, the Court

  cannot permit Debtors to assume and assign the Hahnemann Medicare Provider Agreement

  because doing so would immediately conflict with Medicare Program law, such that Debtors

  cannot assume the burdens of the Medicare Provider Agreement. That insurmountable burden

  makes section 365 assumption and assignment impossible here.

         Assuming for the sake of argument that Hahnemann had not stopped providing medical

  services to the community and Jefferson would continue to operate the hospital, to satisfy both

  section 365 and Medicare Program law, Debtors could not “sell” the Medicare Provider

  Agreement, but must assume and assign it, cure all existing defaults associated with it, and

  provide adequate assurance that Jefferson will assume all of the burdens along with the benefits

  of future performance arising from the assignment, including successor liability. 11 U.S.C. §

  365(a), (b); 42 C.F.R. § 489.18(d) (upon a change of ownership, the existing provider agreement

  is automatically assigned to the new owner, subject to all applicable statutes and regulations and

  terms and conditions under which it was originally issued); see Vernon, 21 F.3d at 696 (new

  owner that accepted assignment of Medicare provider agreement was liable for overpayments of

  prior owner); Deerbrook Pavilion, 235 F.3d at 1103 (new owner of a skilled nursing facility was



                                                  32
                                                                                           Appx. 00528
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           539 of361120
                                                                    of 64PageID #: 3454



  liable for penalties assessed on the basis of the former owner’s actions); Eagle Healthcare, 969

  F. Supp. 2d at 40 (“An assigned Provider Agreement is subject to all of the terms and conditions

  under which it was originally issued.”). See also In re Charter, 45 Fed. Appx. 150, 151 n.1

  (observing that “[i]f the new owner elects to take an assignment of the existing Medicare

  Provider Agreement, it receives an uninterrupted stream of Medicare payments but assumes

  successor liability for overpayments and civil monetary penalties asserted by the Government

  against the previous owner”) (emphasis added) (citing 42 C.F.R. § 489.18(d); Deerbrook

  Pavilion, 235 F.3d at 1103-05; Vernon, 21 F.3d at 696).11

         Indeed, in In re Heffernan Mem’l Hosp. Dist., 192 B.R. 228, 231 n.4 (Bankr. S.D. Cal.

  1996), the Bankruptcy Court for the Southern District of California held that the Medicare

  provider agreement is an executory contract providing for advance payments based on estimates

  and expressly permitting the withholding of overpayments from future advances. Further, in In

  re Vitalsigns Homecare, Inc., 396 B.R. 232, 240-41 (Bankr. D. Mass. 2008), the court treated

  Medicare provider numbers as executory contracts based on a rationale that applying section 365

  to the provider numbers is an appropriate harmonization of the statutory schemes of the

  Bankruptcy Code and the Medicare Statute. The court reasoned that “the provider number and

  the provider agreement are part and parcel of a complicated statutory scheme. It appears that the




  11
    In their Reply, Debtors assert that the Third Circuit in In re University Medical Center did not
  actually conclude that Medicare Provider Agreements must be treated as executory contracts
  under Section 365. Reply at ¶ 35. That is, frankly, an absurd argument, because the Third
  Circuit specifically made that finding. See id. at 1075 (“Assumption of the executory contract
  requires the debtor to accept its burdens as well as permitting the debtor to profit from its
  benefits. Consequently, if UMC assumed its provider agreement, there is no question that HHS
  could withhold UMC's post-petition reimbursement in order to recover pre-petition
  overpayments.”); id. n.13 (“A Medicare provider agreement easily fits within [the] definition” of
  “executory contract”). Even if the parties did not contest the issue, the Third Circuit’s
  conclusions were not mere dicta, but formed an integral part of the Court’s decision.

                                                  33
                                                                                            Appx. 00529
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           540 of371120
                                                                    of 64PageID #: 3455



  provider agreement, the statute, and the regulations form an arrangement that imposes both

  benefits and burdens on the provider. It cannot accept the benefits without the attendant

  burdens.” Id. at 240; see also In re Raintree Healthcare Corp., 431 F.3d 685 (9th Cir. 2005)

  (Debtor cannot assign to the purchaser greater rights than it had in the Medicare provider

  agreement); In re Diamond Head Emporium, 69 B.R. 487, 494 (Bankr. D. Hawaii 1987) (“A

  debtor may not pick and choose those portions that it wishes to enforce and reject those that it

  does not deem desirable. That is black letter law engraved in stone.”).

         Moreover, because the Medicare Program payment mechanism involves upfront

  payments subject to adjustment through cost report auditing before actual reimbursements are

  determined, assumption and assignment of a Provider Agreement requires not just cure of

  overpayments determined as of the date of the assumption and assignment under section

  365(b)(1)(A), but also adequate assurance of future performance under section 365(b)(1)(C),

  including assumption of liability for later determined overpayments, regardless of whether they

  relate to requested reimbursements for services provided before the assumption and assignment.

  Vernon, 21 F.3d at 6964 (purchaser “accept[ed] the automatic assignment of the provider

  agreement,” making it jointly and severally liable with seller for overpayments, pursuant to

  Medicare regulations at 42 C.F.R. § 489.18(d)).

         Applying Bankruptcy Code section 365 to Medicare Provider Agreements is also

  consistent with the Medicare statute because it does not strip off the Medicare overpayment

  liabilities from the provider agreement that a section 363(f) sale would allegedly do. A section

  363(f) sale would also arguably, yet improperly, extinguish HHS’s rights of recoupment and

  setoff and impair the Medicare scheme adopted by Congress. It would thwart a fundamental

  principle and purpose of the Medicare statute, namely providing healthcare to the elderly while



                                                  34
                                                                                            Appx. 00530
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           541 of381120
                                                                    of 64PageID #: 3456



  protecting the public fisc. Vitalsigns, 396 B.R. at 240-41. Requiring the provider agreement to

  be assumed pursuant to 11 U.S.C. § 365 prior to the assignment of that agreement to a third party

  assignee harmonizes both the Medicare and bankruptcy statutes.12

         In contending that successor liability is not required by law, Debtors use slippery

  language, and this Court should examine it carefully. For example, Debtors claim that the

  United States’ position that a provider agreement is assumed and assigned with full successor

  liability, as mandated by 42 U.S.C. § 489.18 and University Medical Center, “runs afoul of

  applicable provisions of the Bankruptcy Code and CMS’ own past practice in negotiating capped

  overpayment liabilities in bankruptcy cases.” Reply at ¶ 26. But Section 365 requires cure and

  adequate assurance of future performance (not limited cure and limited assurance). And Debtors

  well know that the fact that CMS may have resolved a limited number of cases through

  agreement as to the scope of its liability does not bind or obligate CMS to do so in any or every

  case. In any event, though, assignment of a Medicare Provider Agreement must be consistent

  with Medicare Program law – and Medicare law mandates full successor liability upon

  assumption and assignment of a provider agreement.

         Moreover, because CMS cost reports identifying overpayments that may be recouped or

  offset take multiple years to be resolved, including the potential for appeal of initial

  determinations, the only way that an assignee of a Medicare Provider Agreement can provide

  adequate assurance of future performance is to assume full successor liability for any such




  12 “‘[W]hen two statutes are capable of co-existence, it is the duty of the courts, absent a clearly
  expressed congressional intention to the contrary, to regard each as effective. The courts are not
  at liberty to pick and choose among congressional enactments.’” Id. at 240 (quoting Morton v.
  Mancari, 417 U.S. 535, 551 (1974)).

                                                    35
                                                                                             Appx. 00531
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           542 of391120
                                                                    of 64PageID #: 3457



  overpayments.13 That is exactly what 489.18 requires. Moreover, CMS did not identify a cure

  amount here, see Reply at 15-16, because the only valid means of transfer of the Hahnemann

  provider agreement would be with the assumption and assignment of full successor liability.

         B.      Section 363 does not apply to the transfer of Medicare provider agreements or
                 Medicare-funded residency slots

                 1.      Medicare provider agreements are not property of the estate transferrable
                         under section 363

         As noted above, for the first time in their August 29, 2019 Reply to the United States’

  objection, the Debtors assert that the Hahnemann Medicare Provider Agreement may be

  transferred “free and clear” under section 363. Dkt. 591 at PP 5, 27-40. Debtors’ argument is

  flawed on multiple levels. First, a Medicare Provider Agreement and/or Medicare-funded

  resident slots are not “property” of the estate. Second, even if the Medicare Provider Agreement

  was deemed property of the state, Debtors cannot meet any elements of the statutory test set out

  in section 363(f) in order to sell the agreement “free and clear” of successor liability.

         “[H]ealth care providers . . . . do not have a property interest in continued participation or

  reimbursement.’” Shah v. Azar, 920 F.3d 987, 997-98 (5th Cir. 2019) (explaining that they “are

  not the intended beneficiaries of the federal health care programs”). Moreover, clauses that treat

  the Medicare Provider Agreement as property do not bind CMS. The CMS manual clearly states

  that the provider agreement and CCN, also called the “provider number,” are not the “property”

  of the owner which can be sold. SOM § 3210.1E. Although the definition of property of the




  13
    “This case deals only with the continuity of provider agreement contractual liability for
  Medicare overpayments, which are not ascertainable until Medicare accounting, calculating, and
  reconciliation, and which might not occur until years after initial billing.” Mission Hosp., 819
  F.3d at 1115. “How complicated is this process [by which overpayments and underpayments are
  calculated], and how long does it take? . . . This daunting regulation [42 C.F.R. § 412.84]
  demonstrates why continuity is contemplated by the Medicare system.” Id. at 1114.

                                                   36
                                                                                              Appx. 00532
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           543 of401120
                                                                    of 64PageID #: 3458



  estate under section 541 includes all legal or equitable interest of the debtor in property, the

  Debtors’ alleged rights (if any) in the Medicare Provider Agreement do not fit that broad

  definition.

         A debtor’s property interests are defined under applicable non-bankruptcy law “to reduce

  uncertainty, to discourage forum-shopping, and to prevent a party from receiving a ‘windfall

  merely by reason of the happenstance of bankruptcy.’” Butner v. U.S., 440 U.S. 48, 55 (1979)

  (citing Lewis Manufacturers National Bank, 364 U.S. 603, 609 (1961)). A solid majority of

  courts of appeals that have considered the issue outside the bankruptcy context have ruled that

  Medicare providers have no property interest in their participation in the Medicare program,

  whether that be through provider agreements or provider numbers. Erickson v. U.S. ex rel. Dept.

  of Health and Human Services, 67 F.3d 858, 862 (9th Cir. 1995) (Medicare provider had no

  takings claim against the government for exclusion from Medicare program because he had no

  property interest in participation in the Medicare program); see Parrino v. Price, 869 F.3d 392,

  397-98 (6th Cir. 2017); Koerpel v. Heckler, 797 F.2d 858, 863-65 (10th Cir. 1986); Cervoni v.

  Sec’y of Health, Educ. And Welfare, 581 F.2d 1010, 1019 (1st Cir. 1978). With no property

  interest at all in the Hahnemann Medicare Provider Agreements, Debtors have no right to sell it.

         Moreover, to the extent that Debtors have any rights at all in connection with the Provider

  Agreement, those rights are defined and strictly limited by the Medicare Program and were not

  enhanced upon the Debtors’ bankruptcy filing to transform into freely alienable property rights.

  Mission Product, 139 S. Ct. 1652, 1663 (2019) (acknowledging “general bankruptcy rule” that

  “[t]he estate cannot possess anything more than the debtor itself did outside bankruptcy.”);

  Moody v. Amoco Oil Co., 734 F.2d 1200, 1213 (7th Cir. 1984) (“whatever rights a debtor has in

  property at the commencement of the case continue in bankruptcy – no more, no less.”); see



                                                   37
                                                                                              Appx. 00533
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           544 of411120
                                                                    of 64PageID #: 3459



  PBGC v. Airways, Inc. (In re Braniff Airways, Inc.), 700 F.2d 935, 942 (5th Cir. 1983) (lease of

  airport terminal space not transferable under section 363 without compliance with applicable

  non-bankruptcy law requiring federal agency approval); FAA v. Gull Air, Inc. (In re Gull Air,

  Inc.), 890 F.2d 1255, 1262 (1st Cir. 1989) (recognizing debtor’s limited property interest in

  airline landing slots under current applicable non-bankruptcy law, but holding that Bankruptcy

  Code did not enhance those rights).14

         In support of their position that the Medicare Provider Agreements can be assigned to a

  purchaser without any obligation on the part of the purchaser to comply with the statutory and

  regulatory requirements for assignment, Debtors, see Reply at ¶¶ 31, 33, rely primarily on cases

  holding or stating in dicta that, outside of a bankruptcy case, a Medicare provider agreement is

  not a contract. See, e.g., Hollander v. Brezenoff, 787 F.2d 834 (2d Cir. 1986); PAMC, Ltd. v.

  Sebelius, 747 F.3d 1214, 1221 (9th Cir. 2014) (quoting Mem’l Hosp. v. Heckler, 706 F.2d 1130

  (11th Cir. 1983)). It is true that courts outside the bankruptcy context have ruled that Medicare

  provider agreements do not give rise to contract rights that exceed the rights accorded by

  Medicare Program statutes and their implementing regulations. Nevertheless, the vast majority

  of bankruptcy courts treat Medicare provider agreements as “executory contracts” within a

  bankruptcy case. Debtors misplace their reliance on the extreme minority view in BDK Health




  14
    Even considering a Medicare Provider Agreement as a “statutory entitlement,” see Reply at
  10, there is nothing about that entitlement that grants Debtors a property right such that the
  Medicare Provider Agreement is an “asset” they can transfer under section 363. While Debtors
  may identify cases (not in bankruptcy) where courts have concluded that the Medicare provider
  agreement is not a contract, there is only one case, more than 20 years old, where a court
  considered (without analyzing) that a Medicare provider agreement could fall under section 363.
  In contrast, we identify numerous cases, much more recent in time, and, with University Medical
  Center, binding on this Court, where bankruptcy courts have analyzed the transfer of a Medicare
  provider agreement under section 365.


                                                  38
                                                                                           Appx. 00534
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           545 of421120
                                                                    of 64PageID #: 3460



  Management, an unreported bankruptcy court decision from 1998, which involved Medicare

  provider numbers and did not analyze any provider agreements. Moreover, the court did not

  hold that the provider numbers were licenses, as the Debtors propose here, see Reply at ¶ 38, but

  merely assets that could be sold under section 363. Accordingly, the BDK outlier minority view

  should be given no weight.

                 2.      Medicare provider agreements or Medicare-funded residency slots cannot
                         be sold “free and clear” under section 363(f)

         Even if the Court were to deem Medicare provider agreements and associated Medicare-

  funded residency slots as “property” of the estate potentially eligible for treatment under section

  363, Debtors still could not “sell” the provider agreement and the slots “free and clear” under

  section 363(f). Section 363(f) authorizes certain sales of property “free and clear of any interest

  in such property.” A sale may be authorized under Section 363(f) “only if” one of five stated

  criteria is satisfied. In the present case, not only are Debtors incapable of selling the Hahnemann

  Medicare Provider Agreement and the Medicare-funded residency slots under section 363, they

  cannot meet any of the five section 363(f) criteria. Accordingly, the bankruptcy court cannot

  lawfully approve a sale of the Provider Agreements pursuant to section 363(f).

        Section 363(f) provides:

        (f) The trustee may sell property under subsection (b) or (c) of this section free and
        clear of any interest in such property of an entity other than the estate, only if—

        (1) applicable nonbankruptcy law permits sale of such property free and clear of such
        interest;

        (2) such entity consents;

        (3) such interest is a lien and the price at which such property is to be sold is greater
        than the aggregate value of all liens on such property;

        (4) such interest is in bona fide dispute; or



                                                    39
                                                                                               Appx. 00535
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           546 of431120
                                                                    of 64PageID #: 3461



        (5) such entity could be compelled, in a legal or equitable proceeding, to accept a
        money satisfaction of such interest.

  11 U.S.C. § 363(f).

         As a critical threshold consideration, the statutory provision (“necessary adjustments,” 42

  U.S.C. § 1395g(a)) that authorizes recoupment under a Provider Agreement, is not an “interest in

  property” that could be stripped under section 363(f). The term “interest in property” generally

  refers to liens and security interests that have attached to the property. See, e.g., In re Shary, 152

  B.R. 724, 725 (Bankr. N.D. Ohio. 1993); Jandel v. Precision Colors, Inc. 19 B.R. 415, 419-20

  (Bankr. S.D. Ohio 1982). Recoupment does not constitute a lien or a security interest. It is not a

  charge on property. See, e.g., Newberry v. Fireman’s Fund Insurance Co., 95 F.3d 1392 (9th

  Cir. 1996). To the contrary, the “necessary adjustments” language at 42 U.S.C. § 1395g(a)

  defines the proper payment due the provider. United States v. Consumer Health Servs. of

  America, Inc., 108 F.3d 390, 394 (D.C. Cir. 1997). Put another way, it defines Debtors’ claims

  against CMS. Thus, it cannot be an interest that attaches to the independently existing property;

  it is part of the fundamental process by which the payment owed is actually determined.

         Recoupment, “the setting off against asserted liabilities of a counterclaim arising out of

  the same transaction,” is also the principle which allows a creditor to adjust the amounts it owes

  a debtor. See Reiter v. Cooper, 507 U.S. 258, 264, 265 n.2 (1993). It carries with it no right to

  payment and hence, it is not a claim under the Bankruptcy Code. See Sims v. U.S. Dep’t of

  Health & Human Servs. (In re TLC Hosp., Inc.), 224 F.3d 1008, 1011 (9th Cir. 2000); Heffernan

  Mem’l Hosp. Dist., 192 B.R. at 230-31; Brown v. General Motors Corp., 152 B.R. 935, 938

  (W.D. Wis. 1993). Recoupment is not a claim, it is a defense to payment. See Kosadnar v.

  Metro. Life Ins. Co. (Matter of Kosadnar), 157 F.3d 1011, 1013-14 (5th Cir. 1998); Chicago

  Title Ins. Co. v. Seko Inv., Inc. (In re Seko Inv., Inc.), 156 F.3d 1005, 1008-9 (9th Cir. 1997);


                                                   40
                                                                                              Appx. 00536
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           547 of441120
                                                                    of 64PageID #: 3462



  Conoco, Inc. v. Styler (In re Peterson Distributing, Inc.), 82 F.3d 956, 959 (10th Cir. 1996); Lee

  v. Schwieker, 739 F.2d 870, 875 (3d Cir. 1984). Because recoupment is not a claim, it “does not

  even fall under the broadest interpretation of an “interest in property.” In re Lawrence United

  Corp., 221 B.R. 661, 669 (Bankr. N.D.N.Y. 1998). Indeed, the Third Circuit addressed this

  precise issue in a general bankruptcy context independent of Medicare considerations and

  unequivocally held that recoupment does not “constitute an ‘interest’ for purposes of section

  363(f)” and, therefore, may not be extinguished by a bankruptcy sale. Folger Adam Sec., Inc. v.

  DeMatteis/MacGregor JV, 209 F.3d 252, 254-64 (3d Cir. 2000).

         Furthermore, any attempted sale by Debtors of the Hahnemann Medicare Provider

  Agreement under section 363 should also be denied because the United States’ regulatory

  interests in administering the Medicare Program for the benefit of Medicare patients are not an

  “interest in property” of the Debtors that can be extinguished under 11 U.S.C. § 363(f). See, e.g.,

  Folger Adam Sec. Inc., 209 F.3d at 260; In re Wolverine Radio, 930 F.2d 1132, 1146 (6th Cir.

  1991) (state assigned credit rating used to determine chapter 11 debtor’s payments to the state

  unemployment fund was not an interest in property that could be extinguished under 11 U.S.C. §

  363(f)); In re Eveleth Mines, LLC, 312 B.R. 634, 655 (Bankr. D. Minn. 2004) (state taxing

  authority’s use of debtor’s pre-sale iron ore production to compute production tax for which

  purchaser was partially liable held not to be an “interest in property” subject to § 363(f)). See

  also In re White Crane Trading Co., 170 B.R. 694, 702 (Bankr. E.D. Cal. 1994) (bankruptcy

  court could not authorize sale that would be inconsistent with consumer protection laws); In re

  Welker, 163 B.R. 488, 489 (Bankr. N.D. Texas 1994) (trustee could not escape regulatory

  agreement between HUD and the Debtor).




                                                   41
                                                                                             Appx. 00537
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           548 of451120
                                                                    of 64PageID #: 3463



         As for the enumerated requirements of section 363(f), Debtors have not and cannot

  establish the proper applicability of any of the five subparts of § 363(f) as required for a “free

  and clear” transfer. Under 11 U.S.C. § 363(f)(1), a sale of a debtor’s property may be authorized

  free and clear of any interest in such property if applicable nonbankruptcy law permits the sale of

  such property free and clear of such interest. As explained in detail above, a Medicare provider

  agreement may be assigned to a purchaser only as part of a valid change in ownership of an

  ongoing health care business as determined by CMS. 42 C.F.R. § 489.18(d). As recognized by

  the Fifth Circuit in Vernon, applicable non-bankruptcy law does not permit sale of a Provider

  Agreement unless it continues to be subject to the Medicare Program, including the requirement

  that any payments made are subject to adjustments, or recoupment, pursuant to 42 U.S.C. §

  1395g(a). And under the Medicare Program, any purchaser/assignee of a Provider Agreement

  must accept that provider agreement as is, with full successor liability. Hence, the Debtors’

  requested relief, which could be interpreted to eviscerate the burdens of the Debtors’ Medicare

  Provider Agreement, cannot satisfy 11 U.S.C. § 363(f)(1).

         Under 11 U.S.C. § 363(f)(2), a sale of a debtor's property may be authorized free and

  clear of any interest in such property if the party holding such interest consents to the sale on

  those terms. Here, CMS does not consent to any sale which violates section 365 of the

  Bankruptcy Code, the Anti-Assignment Act, Medicare Program Law and eviscerates the

  Provider Agreement of any of its governing terms.

         Under 11 U.S.C. § 363(f)(3), a sale of a debtor’s property may be authorized free and

  clear of any interest in such property if such interest is a lien. As already noted, the Secretary’s

  statutory obligation to make “necessary adjustments” to payment is neither an “interest” in the

  Debtors’ property nor a lien.



                                                   42
                                                                                              Appx. 00538
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           549 of461120
                                                                    of 64PageID #: 3464



         Under 11 U.S.C. § 363(f)(4), a sale of a debtor’s property may be authorized free and

  clear of any interest in such property if the interest is in bona fide dispute. A debtor has the

  burden of showing that a bona fide dispute exists. 2 Lawrence P. King, Collier on Bankruptcy ¶

  363.06[5] (15th ed. 1998). This requires a debtor to show that “there is an objective basis for

  either a factual or legal dispute as to the validity of the debt.” Id. Thus, whether a dispute is

  bona fide does not turn on the amount of the debt, but on the validity of the underlying liability.

         For instance, in In re Taylor, 198 B.R. 142 (Bankr. D. S.C. 1996), the court denied the

  debtor's motion to sell its nursing homes free and clear of leasehold interests. The debtor argued

  that the leases were subject to a bona fide dispute because the lessees were in default on their

  rent and taxes. Id. at 163. The court held that the debtor could not sell free of the leasehold

  unless it proved that the default retroactively terminated the lease entirely. Id. Short of that, the

  lessees’ alleged default did not raise a bona fide dispute as to the existence of the “interest” in the

  lease. Id.

         Similarly, in the present case, Debtors may or may not dispute the dollar amount of any

  specific overpayment that the Secretary may seek to recoup or offset, but overpayment amounts

  are not the so-called “interest” at stake. What Debtors are actually seeking to avoid altogether is

  CMS’s rights and authority under the Medicare Program, including the statutory directive and

  authority to make “necessary adjustments” when it calculates a provider’s proper payment: that

  statutory term is the relevant focus for a § 363(f)(4) analysis.

         Finally, under 11 U.S.C. § 363(f)(5), a sale of a debtor’s property may be authorized free

  and clear of any interest in such property if the holder of that interest could be compelled, in a

  legal or equitable proceeding, to accept a money satisfaction of such interest. No legal or

  equitable proceeding may compel the Secretary to accept money to disregard or abrogate the



                                                    43
                                                                                               Appx. 00539
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           550 of471120
                                                                    of 64PageID #: 3465



  statute by which Congress has directed his actions in running the Medicare program. See

  Maryland Dep’t of Human Resources v. U.S. Dep’t of Agric., 976 F.2d 1462, 1480 (4th Cir.

  1992) (“An injunction may not strip a federal agency of its power to exercise lawful authority

  conferred by Congress through statute.”).

         In summary, the Secretary’s statutory directive to make “necessary adjustments” to a

  provider’s current payment when it is determined by the Secretary that an overpayment was

  previously made and all the other requirements for a change of control of a provider agreement

  do not fall within the “interest in property” consideration of 11 U.S.C. § 363(f) in the first place.

  Furthermore, none of the five sub-criteria of § 363(f) can be met. Accordingly, Debtors fail to

  satisfy any portion of 11 U.S.C. § 363(f), and their demand for a “free and clear” transfer of the

  Hahnemann Medicare Provider Agreement should be denied.

         C.      HHS is not estopped from arguing that Medicare Provider Agreements are
                 executory contracts

         Contrary to Debtors’ argument, the United States is not estopped from taking the position

  – consistent with the vast majority of bankruptcy courts – that the Hahnemann Medicare

  Provider Agreement is subject to the requirements of section 365 of the Bankruptcy Code. See

  Reply at ¶ 32. Debtors ask the court to apply judicial estoppel broadly to bar the United States

  from taking a position allegedly inconsistent with its position taken in cases involving other

  litigants. This broad application of judicial estoppel, also known as nonmutual offensive

  collateral estoppel, “simply does not apply against the government.” United States v. Mendoza,

  464 U.S. 154, 162 (1984). This rule could not be fairly applied to the United States because it

  may discretionarily forego appeal in certain cases, despite a likelihood of prevailing, based on

  government-specific factors, such as limited resources and crowded dockets of the courts, with

  the expectation of relitigating the issue in an appropriate case with different parties. Id. at 161.


                                                    44
                                                                                              Appx. 00540
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           551 of481120
                                                                    of 64PageID #: 3466



  In essence, the Supreme Court recognized that government litigation in federal courts is

  sufficiently different from litigation by private litigants, so that “what might otherwise be

  economy interests underlying a broad application of collateral estoppel are outweighed by the

  constraints which peculiarly affect the government.”15 Id. at 162-63.

         Even if judicial estoppel could be stretched to apply here, Debtors conveniently neglect to

  acknowledge that they would have to carry a “heavy burden” to estop the United States. United

  States v. Omdahl, 104 F.3d 1143, 1146 (9th Cir. 1997) (citing United States v. Shampang, 987

  F.2d 1439, 1443-44 (9th Cir. 1993) (citing Yerger v. Robertson, 981 F.2d 460, 466 (9th Cir.

  1992))). Specifically, “[i]n addition to the traditional elements of estoppel, the party must also

  prove that the United States engaged in affirmative conduct beyond mere negligence, that the

  party would suffer a severe injustice if estoppel is not applied, and that the public would not be

  burdened by its application.” Id. at 1146. Debtors did not even attempt to meet their heavy

  burden to establish grounds for estoppel against the United States. For instance, they did not and

  could not establish that they would suffer a “severe injustice” if the Hahnemann Medicare

  Provider Agreement is governed by section 365. Provider Agreements across the country have




  15
     Debtors reliance on the arguments made by the United States in United States v. Tenet
  Healthcare Corp., 2005 WL 3784642 (C.D. Cal. Dec. 22, 2005) is misplaced. See Reply at ¶ 32.
  In its brief in Tenet, the United States first acknowledged that “a majority of bankruptcy courts
  treat Provider Agreements as ‘executory contracts,’” and explained that this treatment is not
  inconsistent with the law outside the bankruptcy context because the bankruptcy arena “is a court
  of special jurisdiction and practice governed by a particular code that is designed to fulfill certain
  purposes . . . unique to bankruptcy proceedings – i.e., to determine if the debtor, at the sole
  option of the debtor, has assumed or rejected the Provider Agreement.” The United States then
  acknowledged that HHS cannot force a debtor to assume or reject a provider agreement in
  bankruptcy, and Provider Agreements are thus not fully “enforceable as contracts” by HHS
  against the debtor absent assumption under section 365 of the Bankruptcy Code. This argument
  put forward by the United States’ in Tenet Healthcare clearly acknowledges and distinguishes
  the bankruptcy-specific characterization of Medicare Provider Agreements.


                                                   45
                                                                                              Appx. 00541
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           552 of491120
                                                                    of 64PageID #: 3467



  been treated as executory contracts in bankruptcy by courts across the nation for decades. A

  determination that the Hahnemann Medicare Provider Agreement is subject to section 365 would

  not upset any expectations of Debtors, the Purchaser, lenders, other creditors of the estate and the

  Medicare beneficiaries, because they have been treated as such by the vast majority of

  bankruptcy courts.

                                           CONCLUSION

         For the foregoing reasons, the United States respectfully requests that the Court deny the

  Jefferson Sale Motion and refuse to order the illegal sale of the Hahnemann permanent

  Medicare-funded residency slots.




                                                  46
                                                                                            Appx. 00542
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           553 of501120
                                                                    of 64PageID #: 3468



  Dated: September 4, 2019              Respectfully submitted


                                        JOSEPH H. HUNT
                                        Assistant Attorney General

                                        DAVID C. WEISS
                                        United States Attorney

                                        ELLEN SLIGHTS
                                        Assistant United States Attorney

                                        /s/ Marc S Sacks
                                        RUTH A. HARVEY
                                        MARGARET M. NEWELL
                                        MARC S. SACKS
                                        Department of Justice
                                        Commercial Litigation Branch,
                                        Civil Division
                                        P.O. Box 875, Ben Franklin Station
                                        Washington, DC 20044-0875
                                        Tel. (202) 307-1104
                                        Fax (202) 514-9163
                                        marcus.s.sacks@usdoj.gov

                                        ATTORNEYS FOR THE UNITED STATES




                                          47
                                                                             Appx. 00543
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           554 of511120
                                                                    of 64PageID #: 3469



                                  CERTIFICATE OF SERVICE

              I hereby certify that on this 4th day of September 2019, I caused a true and correct
  copy of the foregoing objection to be served via electronic mail upon all parties receiving
  electronic notice under the Court’s CM/ECF system.



                                               s/ Marc S Sacks
                                               MARC S. SACKS




                                                  48
                                                                                           Appx. 00544
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 633
                                      FiledFiled
                                            11/05/19
                                                 09/04/19
                                                       PagePage
                                                           555 of521120
                                                                    of 64PageID #: 3470



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

   In re:                                       Chapter 11

   CENTER CITY HEALTHCARE, LLC d/b/a            Case No. 19-11466 (KG)
   HAHNEMANN UNIVERSITY HOSPITAL
   et al.,                                      (Jointly Administered)

                      Debtors.                  Re: Docket No. 142, 249, 590, 591, 631
                                                Obj. Deadline: Sept. 4, 2019 (10:00 a.m.)


                   OBJECTION OF THE UNITED STATES
   TO DEBTORS’ MOTION FOR ENTRY OF ORDER APPROVING THE SALE OF THE
    DEBTORS’ RESIDENT PROGRAM ASSETS FREE AND CLEAR OF ALL LIENS,
   CLAIMS, ENCUMBRANCES, AND INTERESTS TO JEFFERSON AS SET FORTH IN
                   THE ASSET PURCHASE AGREEMENT




                            Exhibit 1




                                                                               Appx. 00545
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              556 of531120
                                                                                       of 64PageID #: 3471
  APPLICATION DATA REPORT

  Report Print Date: 01/19/2018


   Section 1: Basic Information Summary

  L&T Information

 Name: Center City Healthcare, Llc                                   L&T ID: 20171211007337
 TIN: XX-XXXXXXX (EIN)                                               Tracking ID: T121120170000445
 NPI: 1467967943                                                     Enrollment ID:
 Provider/Supplier Type: HOSPITAL                                    Enrollment State: Pennsylvania

 Reason for Submission
 A Medicare Part A provider is undergoing a CHOW and this application is to inform Medicare as the buyer / new owner.

  Contractor Information

 Contractor Name: NOVITAS SOLUTIONS, INC.
 Contractor ID: 04911

  Payment Information

 Medicare Application Fee Required: No                               Medicare Application Fee Paid External Systems: No


  Submission History for the Application

  Date
  Details
  12/11/2017
  RECEIVED
  01/11/2018
  CORRECTIONS RECEIVED


   APPLICATION SIGNATURE(s)                            Signature Status: All Signatures Complete

   AUTHORIZED SIGNER: Joel Freedman                                                                                     Status: Complete

  Document: AUTHORIZED OFFICIAL CERTIFICATION STATEMENT FOR INSTITUTIONAL PROVIDERS
  Role: AUTHORIZED OFFICIAL                                       Date Signed: 01/11/2018
  TIN:                  SSN)                                      Signature Type: Electronic
  Phone Number: (310) 414-                                        IP Address: 69.195.
  E-mail Address: jf              @pldn.com

   AUTHORIZED SIGNER: Joel Freedman                                                                                     Status: Complete

  Document: ELECTRONIC FUNDS TRANSFER (EFT) AUTHORIZATION AGREEMENT
  Role: AUTHORIZED OFFICIAL                                       Date Signed: 12/11/2017
  TIN:                 (SSN)                                      Signature Type: Electronic
  Phone Number: (310) 414-                                        IP Address: 69.195.
                                                                                                                          Appx. 00546
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   1/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              557 of541120
                                                                                       of 64PageID #: 3472
  E-mail Address: jfreedman@pldn.com

   AUTHORIZED SIGNER: Stella Freedman                                                                                   Status: Complete

  Document: DELEGATED OFFICIAL CERTIFICATION STATEMENT FOR INSTITUTIONAL PROVIDERS
  Role: DELEGATED OFFICIAL                                        Date Signed: 01/12/2018
  TIN:                 (SSN)                                      Signature Type: Electronic
  Phone Number: (310) 414-                                        IP Address: 10.35.
  E-mail Address: s               @pldn.com


   Section 2: Identifying Information

   ORGANIZATION INFORMATION: CENTER CITY HEALTHCARE, LLC

 Legal Business Name                                                 Type of Other Name
 Center City Healthcare, Llc                                         Doing Business As Name
 TIN: XX-XXXXXXX (EIN)                                               Other Name
                                                                     Hahnemann University Hospital
 Year End Cost Report Date
 12/31/2017                                                           IRS Proprietary/Non-Profit Status
                                                                      Proprietary
 Organization Structure
                                                                     Incorporation Date: 08/28/2017
 Limited Liability Company
                                                                     State Where Incorporated: DE


   Additional Hospital Information
 Hospital has compliance plan to check against exclusion/debarment lists: Yes

 Provider is a physician-owned hospital: No

  Hospital Subgroups/Units
  PSYCHIATRIC UNIT
   License Information

  License Number
  State/Territory Where Issued
  Effective Date
  Expiration/Renewal Date

  081701
  PENNSYLVANIA
  04/30/2017
  04/30/2020


   Certification Information                                                                                  No Data Provided
  No Data Provided
   CORRESPONDENCE ADDRESS

  Telephone Number                                                   USPS Verified Address (Vacant
  (310) 414-2700                                                     Address)

                                                                                                                          Appx. 00547
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   2/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              558 of551120
                                                                                       of 64PageID #: 3473
  Fax Number                                                         222 N SEPULVEDA BLVD, STE 900
                                                                     EL SEGUNDO, CA 90245-5670
                                                                     US
                                                                     User's reason for why a non-
                                                                     deliverable address is being used
                                                                     Address is receiving mail delivery.
                                                                     E-mail Address:
                                                                     sa        @pldn.com

   ACCREDITATION
  Accreditation: THE JOINT COMMISSION

 Accrediting Body Name                                               Effective Date: 11/16/2016
 THE JOINT COMMISSION                                                Current Expiration Date: 11/16/2019
 Accreditation Program Type
 Hospital accreditation program

   CHANGE OF OWNERSHIP (CHOW) INFORMATION
   Seller/Former Owner Information

 Effective date of Transfer: 01/11/2018                              Old Owner's NPI: 1194755892

 Sellers Legal Business Name Reported to IRS                         TIN: XX-XXXXXXX (EIN)
 Tenet HealthSystem Hahnemann, LLC
 "Doing Business As" Name of Seller/Former Owner                     Name of Fee-for-Service Contrator of Seller/Former
 Hahnemann University Hospital                                       Owner
                                                                     NOVITAS SOLUTIONS, INC.
 "Provider Agreement" Accepted by New Owner: Yes


  Practice Location                                                                                           No Data Provided
 Address
 ,
 US
   Section 3: Final Adverse Legal Actions

  Has a final adverse action ever been imposed against an applicant under any current or former name or
  business entity?
  No

   Section 4: PRACTICE LOCATION INFORMATION

   PRACTICE LOCATIONS
   #1: Hahnemann University Hospital
   Practice Location Information

  Location Name                               Practice Location Type                     Telephone
  Hahnemann University Hospital               Hospital Psychiatric Unit                  (215) 762-7000
  Location Type                               USPS Verified Address (Exact               Fax
  PRACTICE LOCATION                           Match)                                     (215) 762-8109
                                              230 N BROAD ST
                                              PHILADELPHIA, PA 19102-1121
  Effective Date: 01/11/2018                  US                                         E-mail
                                                                                         Address
                                              FDA Certification Number
                                                                                                                          Appx. 00548
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   3/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              559 of561120
                                                                                       of 64PageID #: 3474
                                              115246


  CLIA Number
  39D0198114

   Payment Address Information

  Effective Date: 01/11/2018                                      User Entered Address (Unconfirmed Address)
                                                                  PO BOX 781036
                                                                  PHILADELPHIA, PA 19178-1036
                                                                  US
                                                                  User's Reason For Why USPS Verified Address Is
                                                                  Not Used
                                                                  Unique ZIP code for business receiving large amount
                                                                  of mail.

   Claims Information

           • Claims Detail

  Medicare ID:                                Effective Date of Location:
                                              01/11/2018
  NPI: 1467967943                             Primary billing information and
                                              practice location: Yes
  CP-575 indicator: Yes
                                              TIN: XX-XXXXXXX (EIN)


   Medical Records Storage Information
   Physical Medical Records Storage Information
       •      Medical Records Storage Location

  Effective Date: 01/11/2018                                         USPS Verified Address (Exact
                                                                     Match)
                                                                     1000 CAMPUS DR
                                                                     COLLEGEVILLE, PA 19426-4908
                                                                     US

  MOBILE SERVICES INFORMATION
   Vehicle Information
  Does the applicant have vehicle information?
  No
   Geographic Location (Mobile/Portable Services)                                                             No Data Provided
  No Data Provided

   Section 5: OWNERSHIP INTEREST & MANAGING CONTROL INFO (ORGANIZATIONS)
  ORGANIZATION CONTROL INFORMATION: American Academic Health System, LLC
  Identifying Information

  Legal Business Name                                                USPS Verified Address (Vacant Address)
  American Academic Health System, LLC                               222 N SEPULVEDA BLVD, STE 900
  Doing Business As Name                                             EL SEGUNDO, CA 90245-5670
                                                                     US
  TIN: XX-XXXXXXX (EIN)                                              User's reason for why a non-deliverable address is
                                                                     being used
                                                                                                                          Appx. 00549
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   4/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              560 of571120
                                                                                       of 64PageID #: 3475
  Type of Organization: Limited Liability Company, For-              Address is receiving mail delivery.
  profit                                                             NPI:


  Ownership/Managing Control Information

        Role          Exact Percent       Effective Date Created Solely              Types of
                                                         to acquire/buy              Services
                                                            provider                Furnished
                                                             and/or
                                                           provider's
                                                             assets

  5% OR               100                08/28/2017          No
  GREATER
  INDIRECT
  OWNERSHIP
  INTEREST

  Final Adverse Actions
        • Adverse Action
  Has this organization, under any current or former name or business entity, ever had a final adverse action
  imposed against it?
  No
  ORGANIZATION CONTROL INFORMATION: MBNF Investments, LLC
  Identifying Information

  Legal Business Name                                                USPS Verified Address (Vacant Address)
  MBNF Investments, LLC                                              222 N SEPULVEDA BLVD, STE 900
  Doing Business As Name                                             EL SEGUNDO, CA 90245-5670
                                                                     US
  TIN: XX-XXXXXXX (EIN)                                              User's reason for why a non-deliverable address is
                                                                     being used
  Type of Organization: Limited Liability Company,                   Address is receiving mail delivery.
  Holding Company, For-profit                                        NPI:


  Ownership/Managing Control Information

        Role          Exact Percent       Effective Date Created Solely              Types of
                                                         to acquire/buy              Services
                                                            provider                Furnished
                                                             and/or
                                                           provider's
                                                             assets

  5% OR               100                08/28/2017          No
  GREATER
  INDIRECT
  OWNERSHIP
  INTEREST

  Final Adverse Actions
        • Adverse Action
  Has this organization, under any current or former name or business entity, ever had a final adverse action
  imposed against it?
  No
                                                                                                                          Appx. 00550
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   5/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              561 of581120
                                                                                       of 64PageID #: 3476
  ORGANIZATION CONTROL INFORMATION: Philadelphia Academic Health Holdings, LLC
  Identifying Information

  Legal Business Name                                                USPS Verified Address (Vacant Address)
  Philadelphia Academic Health Holdings, LLC                         222 N SEPULVEDA BLVD, STE 900
  Doing Business As Name                                             EL SEGUNDO, CA 90245-5670
                                                                     US
  TIN: XX-XXXXXXX (EIN)                                              User's reason for why a non-deliverable address is
                                                                     being used
  Type of Organization: Limited Liability Company, For-              Address is receiving mail delivery.
  profit                                                             NPI:


  Ownership/Managing Control Information

        Role          Exact Percent       Effective Date Created Solely              Types of
                                                         to acquire/buy              Services
                                                            provider                Furnished
                                                             and/or
                                                           provider's
                                                             assets

  5% OR               100                08/28/2017          No
  GREATER
  INDIRECT
  OWNERSHIP
  INTEREST

  Final Adverse Actions
        • Adverse Action
  Has this organization, under any current or former name or business entity, ever had a final adverse action
  imposed against it?
  No
  ORGANIZATION CONTROL INFORMATION: Philadelphia Academic Health System, LLC
  Identifying Information

  Legal Business Name                                                USPS Verified Address (Vacant Address)
  Philadelphia Academic Health System, LLC                           222 N SEPULVEDA BLVD, STE 900
  Doing Business As Name                                             EL SEGUNDO, CA 90245-5670
                                                                     US
  TIN: XX-XXXXXXX (EIN)                                              User's reason for why a non-deliverable address is
                                                                     being used
  Type of Organization: Limited Liability Company, For-              Address is receiving mail delivery.
  profit                                                             NPI:


  Ownership/Managing Control Information

        Role          Exact Percent       Effective Date Created Solely              Types of
                                                         to acquire/buy              Services
                                                            provider                Furnished
                                                             and/or
                                                           provider's
                                                             assets




                                                                                                                          Appx. 00551
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   6/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              562 of591120
                                                                                       of 64PageID #: 3477
        Role          Exact Percent       Effective Date Created Solely              Types of
                                                         to acquire/buy              Services
                                                            provider                Furnished
                                                             and/or
                                                           provider's
                                                             assets
  5% OR               100                08/28/2017          No
  GREATER
  DIRECT
  OWNERSHIP
  INTEREST
  OPERATIONAL 100                        08/28/2017                              This entity is the
  /MANAGERIAL                                                                    manager of
  CONTROL                                                                        Center City
                                                                                 Healthcare,
                                                                                 LLC.

  Final Adverse Actions
        • Adverse Action
  Has this organization, under any current or former name or business entity, ever had a final adverse action
  imposed against it?
  No

   Section 6: OWNERSHIP INTEREST & MANAGING CONTROL INFO (INDIVIDUALS)
  INDIVIDUAL: Freedman, Joel

  Identifying Information

 Name:                                                               Date of Birth:
 Joel Freedman
                                                                     Country of Birth: United States
                                                                     State of Birth:
 TIN:                 (SSN)

 NPI:

  Ownership/Managing Control Information

                                                              Exact         Effective                            Types of Services
                            Role                                                                Title
                                                             Percent          Date                                  Furnished
 AUTHORIZED OFFICIAL                                                     01/11/2018
 5% OR GREATER INDIRECT OWNERSHIP                                                   CEO and
                                                          52.8           08/28/2017
 INTEREST                                                                           President
                                                                                    CEO and
 OFFICER                                                  100            08/30/2017
                                                                                    President
                                                                                    CEO and
 OPERATIONAL/MANAGERIAL CONTROL                           100            08/28/2017
                                                                                    President



  Indicate if individual is Authorized or Delegated official            Telephone       Is the delegated official a W-2 employee?
 AUTHORIZED OFFICIAL                                                  (310) 414-        No

  Final Adverse Actions
        • Adverse Action
                                                                                                                          Appx. 00552
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   7/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              563 of601120
                                                                                       of 64PageID #: 3478
  Has this individual, under any current or former name or business entity, ever had a final adverse action
  imposed against him/her?
  No

  INDIVIDUAL: Freedman, Stella

  Identifying Information

 Name:                                                                Date of Birth:
 Stella Freedman
                                                                      Country of Birth: Russian Federation
                                                                      State of Birth:
 TIN:                 (SSN)

 NPI:

  Ownership/Managing Control Information

                                                             Exact       Effective                                Types of Services
                          Role                                                                 Title
                                                            Percent        Date                                      Furnished
 DELEGATED OFFICIAL                                                    01/11/2018
 5% OR GREATER INDIRECT OWNERSHIP                                                 Secretary and
                                                        35.2           08/28/2017
 INTEREST                                                                         Treasurer
                                                                                  Secretary and
 OFFICER                                                0              08/30/2001
                                                                                  Treasurer



  Indicate if individual is Authorized or Delegated official            Telephone       Is the delegated official a W-2 employee?
 DELEGATED OFFICIAL                                                   (310) 414-        No

  Final Adverse Actions
        • Adverse Action
  Has this individual, under any current or former name or business entity, ever had a final adverse action
  imposed against him/her?
  No

   Section 8: Billing Agency Information

   Billing Agency: Conifer Revenue Cycle Solutions, LLC

  Legal Business Name                         Effective Date: 01/11/2018                 Telephone Number: (877) 266-
  Conifer Revenue Cycle Solutions,                                                       4337
  LLC                                         "Doing Business As" Name                   Fax Number:
  USPS Verified Address (Exact
  Match)                                      TIN: XX-XXXXXXX (EIN)                      Email
  3560 DALLAS PKWY                                                                       No Data Provided
  FRISCO, TX 75034-8635
  US


   Section 7: Chain Home Office Information

  Does the applicant have a chain home office for this application?
  No

   CMS 855 POH - Physician Owned Hospital Information
                                                                                                                          Appx. 00553
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   8/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              564 of611120
                                                                                       of 64PageID #: 3479
  Organization Ownership
  Does the applicant have any organizations having ownership or investment interest to report?
  No
  Individual Ownership
  Does the applicant have any individuals having ownership or investment interest to report?
  No

   Physician Owned Hospital - Contact Person Information                                                         No Data Provided

  No Data Provided

   Section 13: Enrollment Application Contact Person

   Contact Person: Troy Barsky

 Name                                        Relationship/Affiliation to                 Telephone Number
 Troy Barsky                                 Provider/Supplier                           (202) 624-
                                             Third Party Company
  User Entered Address                                                                   Fax Number
  (Unconfirmed Address)
  1001 PENNSYLVANIA AVE NW
  WASHINGTON, DC, 20004-2505
                                             Email
  User's Reason For Why USPS
  Verified Address Is Not Used               tbarsky@crowell.com
  Address is receiving mail delivery.


   Electronic Required/Supporting Documentation

   Electronic Required/Supporting Documents
  Date Uploaded
  Document ID
  Document Type
  File Name

  01/11/2018
  PPECOS000CA1801111615200346E120H1888T463
  Bill of Sale/Sale Agreement
  Bill of Sale Assignment and Assumption Agreement (Executed).pdf
  12/11/2017
  PPECOS000CA1712111739540107E120H1888T35674
  Document not in List
  ATTACHMENT B - HUH MANDATORY SUPPORTING DOCUMENTS.pdf
  12/11/2017
  PPECOS000CA1712111354090742E120H1892T140
  CLIA Certificate
  CLIA.pdf
  12/11/2017
  PPECOS000CA1712111353520011E120H1888T587
  FDA/Mammography certificates
  FDA.pdf

                                                                                                                          Appx. 00554
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyyC…   9/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              565 of621120
                                                                                       of 64PageID #: 3480
  Date Uploaded
  Document ID
  Document Type
  File Name

  12/11/2017
  PPECOS000CA1712111043580876E120H1888T186
  Medical License/Certification/Registration
  4.k. PA Medicaid enrollment HUH.pdf
  12/11/2017
  PPECOS000CA1712111043400407E120H1892T703
  Voided Check/Account Verification
  4.j. Bank Confirmation.pdf
  12/11/2017
  PPECOS000CA1712111043300312E120H1888T186
  Official IRS document confirming TIN and LBN
  4.i. IRS Letter.PDF
  12/11/2017
  PPECOS000CA1712111043210304E120H1892T705
  Organization Diagram
  4.h. Center City Healthcare LLC Org Diagram.pdf
  12/11/2017
  PPECOS000CA1712111043080749E120H1888T587
  Business License/Certification/Registration
  4.g. Delaware Certificate of Formation.PDF
  12/11/2017
  PPECOS000CA1712111043000238E120H1892T705
  Business License/Certification/Registration
  4.f. Pennsylvania LLC license.PDF
  12/11/2017
  PPECOS000CA1712111042500486E120H1884T120
  Bill of Sale/Sale Agreement
  4.e. Bill of Sale.pdf
  12/11/2017
  PPECOS000CA1712111042400607E120H1884T13608
  Medical License/Certification/Registration
  4.d. Current Hospital License.pdf
  12/11/2017
  PPECOS000CA1712111042170084E120H1892T711
  Document not in List
  4.a. Attachment A.pdf

   Required/Supporting Documents List with the PI User Checklist Information
  Document
  Delivery
  Comment
                                                                                                                          Appx. 00555
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyy…   10/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              566 of631120
                                                                                       of 64PageID #: 3481
  Copy(s) of Bills of Sale or Sales Agreements
       Mail        Upload
  A voided check or letter from bank confirming account information
       Mail        Upload
  Copy of IRS Form CP 575 or other official IRS communication confirming Tax Identification Number and
  Legal Business Name
       Mail        Upload
  Copy(s) of Licenses, Certifications and Registrations
       Mail        Upload
  Organizational Diagram(s)
       Mail        Upload
  Copy of current CLIA and FDA certification
       Mail        Upload
  Copy of Business Licenses, Certifications and/or Registrations
       Mail        Upload
  Notarized Certificate of Good Standing from State licensing/certification board or other medical association
       Mail        Upload
  Other Documentation requested by your Medicare Contractor(s)
       Mail        Upload
  Authorized Official Certification Statement for Institutional Providers [PDF]

  Form CMS-588, Electronic Funds Transfer (EFT) Authorization Agreement

  Delegated Official Certification Statement for Institutional Providers


   CMS-588: Electronic Funds Transfer (EFT) Agreement

  Will the EFT payment be made to the Home Office of Chain?
  No
   EFT AGREEMENT DETAILS
  Account Holder Information

  Legal Business Name                         USPS Verified Address (Vacant
  CENTER CITY HEALTHCARE, LLC                 Address)
  TIN: XX-XXXXXXX (EIN)                       222 N SEPULVEDA BLVD, STE 900
                                              EL SEGUNDO, CA 90245-5670
  NPI: 1467967943                             User's reason for why a non-
                                              deliverable address is being used
  Medicare ID:                                Address is receiving mail delivery.


  Financial Institution Information

  Name                                        Financial Institution Contact
  Wells Fargo                                 Person
  User Entered Address                        Routing Transit Number:
  (Unconfirmed Address)
                                                                                                                          Appx. 00556
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyy…   11/12
1/19/2018Case   1:19-cv-01711-RGA
                         Case 19-11466-KG
                                    Document
                                          Doc34Application
                                                633        Record
                                                   FiledFiled     Data
                                                            11/05/19   Report
                                                                  09/04/19PagePage
                                                                              567 of641120
                                                                                       of 64PageID #: 3482
  420 MONTGOMERY ST                           Depositor Account Number:
  SAN FRANCISCO, CA 94104-1207
  User's Reason For Why USPS                  Type of Account: Checking
  Verified Address Is Not Used
  Financial institution's corporate
  address.
  Telephone Number: (800) 869-
  3557


  EFT Contact Person
  Name
  Title
  Telephone Number
  E-mail Address

  Svetlana Attestatova
  General Counsel
  (310) 414-
  sa          @pldn.com




                                                                                                                          Appx. 00557
https://portal.cms.cmsnet/wps/myportal/cmsportal/pecosai/application/!ut/p/z1/04_Sj9CPykssy0xPLMnMz0vMAfIjo8zi_RxdXQ0tTAz93L2DTAwcwyy…   12/12
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 568 of 1120 PageID #: 3483




                                    TAB 8
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 671
                                     Filed 11/05/19
                                           Filed 09/06/19
                                                     Page 569
                                                          Pageof 11120
                                                                   of 4 PageID #: 3484



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

      In re:                                                 Chapter 11

      CENTER CITY HEALTHCARE, LLC d/b/a                      Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL
      et al.,1                                               (Jointly Administered)

                              Debtors.                       Re: Docket No. 669


                         LIMITED OBJECTION TO PROPOSED SALE ORDER

               The United States of America (the “United States”), on behalf of the Department of Health

  and Human Services (“HHS”), acting through its designated component, the Centers for Medicare

  & Medicaid Services (“CMS”), objects to the proposed sale order, Dkt. 669-1, because it

  improperly purports to strip CMS of its offset rights related to the Participating Provider

  Agreement. ¶12(i).

               As an initial matter, Debtors have not demonstrated that “offset rights” are interests in

  property that may be stripped in a free and clear sale. While Debtors may rely upon Folger Adam

  Security, Inc. v. DeMatteis/MacGregor JV, 209 F.3d 252 (2000), that case did not involve the

  government, and the Court did not consider a free and clear sale of a Medicare Provider

  Agreement. At a minimum, the Assignment of Claims Act, 31 U.S.C. § 3727, demonstrates that




  1
    The Debtors in these jointly administered cases, along with the last four digits of each Debtor’s
  federal tax identification number, are: Center City Healthcare, LLC (3341), Philadelphia
  Academic Health System, LLC (8681), St. Christopher’s Healthcare, LLC (8395), Philadelphia
  Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617), SCHC Pediatric
  Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
  Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C.
  (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536),
  TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
  230 North Broad Street, Philadelphia, Pennsylvania 19102.

                                                       1
                                                                                              Appx. 00558
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 671
                                     Filed 11/05/19
                                           Filed 09/06/19
                                                     Page 570
                                                          Pageof 21120
                                                                   of 4 PageID #: 3485



  transfer of a Medicare Provider Agreement, which includes assignment of the right to be paid by

  CMS, “is not subject to reduction or setoff.”

         We explained our position to the Debtors and proposed that they add a new paragraph after

  paragraph 12 that states as follows:

         For the avoidance of doubt, and notwithstanding any other provision of this order,
         including Paragraph 12, the transfer of the Purchased Assets shall not be free and
         clear of CMS’s offset and recoupment rights related to the Participating Provider
         Agreement. Moreover, with regard to any funds frozen by CMS prior to the
         Closing Date consistent with Citizens Bank of Maryland v. Strumpf, 516 U.S. 16
         (1995), any offset or recoupment by CMS against those funds will not constitute a
         claim against the CMS Pre-Closing Amount or otherwise reduce the $3,000,000
         Escrow Amount.

         Debtors contend that “CMS raised an objection with respect to paragraph 12 at the hearing

  on September 5, 2019, which the Court overruled.” Dkt. 660, ¶ 10. The United States did not,

  however, raise the issue of the improper stripping of CMS’s right to offset and the Court did not

  issue a ruling on the issue. To the extent that the Court has concerns about the timeliness of this

  objection, we remind the Court that Debtors only changed their position and asserted that section

  363 should govern the sale on August 29, 2019, and they only filed the proposed order at 11:35

  p.m. on September 3, 2019.

         Alternatively, because the United States did not receive sufficient notice that its offset

  rights would be potentially extinguished by transfer of the Participating Provider Agreement in a

  section 363 free and clear sale to previously seek relief from the stay, the United States requests

  that the Court grant emergency relief from the stay to allow CMS to execute offset, to the extent

  the funds cannot be fully recouped, on any funds frozen by CMS prior to the Closing Date

  consistent with Citizens Bank of Maryland v. Strumpf, 516 U.S. 16 (1995).




                                                  2
                                                                                           Appx. 00559
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 671
                                     Filed 11/05/19
                                           Filed 09/06/19
                                                     Page 571
                                                          Pageof 31120
                                                                   of 4 PageID #: 3486



  Dated: September 6, 2019             Respectfully submitted,


                                       JOSEPH H. HUNT
                                       Assistant Attorney General

                                       DAVID C. WEISS
                                       United States Attorney

                                       ELLEN SLIGHTS
                                       Assistant United States Attorney

                                       /s/ Marc S Sacks
                                       RUTH A. HARVEY
                                       MARGARET M. NEWELL
                                       MARC S. SACKS

                                       Department of Justice
                                       Commercial Litigation Branch,
                                       Civil Division
                                       P.O. Box 875, Ben Franklin Station
                                       Washington, DC 20044-0875
                                       Tel. (202) 307-1104
                                       Fax (202) 514-9163
                                       marcus.s.sacks@usdoj.gov

                                       ATTORNEYS FOR THE UNITED STATES




                                          3
                                                                            Appx. 00560
Case 1:19-cv-01711-RGA
               Case 19-11466-KG
                         DocumentDoc
                                 34 671
                                     Filed 11/05/19
                                           Filed 09/06/19
                                                     Page 572
                                                          Pageof 41120
                                                                   of 4 PageID #: 3487



                                  CERTIFICATE OF SERVICE

              I hereby certify that on this 6th day of September 2019, I caused a true and correct
  copy of the foregoing objection to be served via electronic mail upon all parties receiving
  electronic notice under the Court’s CM/ECF system.



                                               s/ Marc S Sacks
                                               MARC S. SACKS




                                                  4
                                                                                           Appx. 00561
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 573 of 1120 PageID #: 3488




                                    TAB 9
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            574 of11120
                                                                    of 26PageID #: 3489



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

  In re:                                                    Chapter 11

  CENTER CITY HEALTHCARE, LLC d/b/a                         Case No. 19-11466 (KG)
  HAHNEMANN UNIVERSITY HOSPITAL,
  et al.,1                                                  Jointly Administered

                                     Debtors.               Re: Docket Nos. 142, 246, 249 & 590




       ORDER UNDER 11 U.S.C. § 105, 106, 363, 365, 503, 507, AND 525 (A) APPROVING
       ASSET PURCHASE AGREEMENT WITH THOMAS JEFFERSON UNIVERSITY
         HOSPITALS, INC., (B) AUTHORIZING SALE OF CERTAIN OF DEBTOR’S
            ASSETS FREE AND CLEAR OF INTERESTS, (C) AUTHORIZING
          ASSUMPTION AND ASSIGNMENT OF CERTAIN OF THE DEBTOR’S
          EXECUTORY CONTRACTS, AND (D) GRANTING RELATED RELIEF

               Upon the motion (the “Sale Motion”)2 of Center City Healthcare, LLC, d/b/a Hahnemann

  University Hospital (the “Debtor”), for, inter alia, entry of an order, pursuant to sections 105,

  363, 365, 503 and 507 of title 11 of the United States Code (the “Bankruptcy Code”): (i)

  approving the sale by the Debtor to Thomas Jefferson University Hospitals, Inc. or its permitted

  assignee (the “Purchaser”) of the certain assets (the “Purchased Assets”), as defined in and

  pursuant to that certain Asset Purchase Agreement attached hereto as Exhibit A (the

  “Agreement”) free and clear of all Interests (defined below) (except those expressly assumed by

  the Purchaser), and (ii) authorizing the assumption by the Debtor and assignment to the

  Purchaser of certain executory contracts free and clear of all Interests (except those expressly

  1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
  Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St. Christopher’s
  Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA, L.L.C. (1617),
  SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center, L.L.C. (6447), SCHC
  Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics, L.L.C. (4056), TPS of PA,
  L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV of PA, L.L.C. (5537), and TPS V
  of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Sale Motion or
  the Agreement (defined below) as applicable.


  35856989.10 09/09/2019
                                                                                                           Appx. 00562
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            575 of21120
                                                                    of 26PageID #: 3490



  assumed by the Purchaser), and (iii) granting certain related relief; and the Court having held a

  hearing on September 4, 2019 (the “Sale Hearing”) to approve the Sale Motion; and the Court

  having reviewed and considered (a) the Sale Motion, (b) the objections to the Sale Motion, if

  any, and (c) the arguments of counsel made, and the evidence proffered or adduced at the Sale

  Hearing; and it appearing that the relief requested in the Sale Motion is in the best interests of the

  Debtor, its estate and creditors and other parties in interest; and upon the record of the Sale

  Hearing and after due deliberation thereon; and good cause appearing therefore,


  IT IS HEREBY FOUND AND DETERMINED THAT:

                           A.   This Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C.

  §§ 157 and 1334 and the Amended Standing Order of Reference dated February 29, 2012, from

  the United States District Court for the District of Delaware. Venue is proper pursuant to 28

  U.S.C. §§ 1408 and 1409. This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), (M), (N)

  and (O), and the Court may enter a final order consistent with Article III of the United States

  Constitution. The statutory predicates for the relief granted herein are Sections 105, 106, 363,

  365, 503, 507, and 525 of the Bankruptcy Code.

                           B.   The findings and conclusions set forth herein constitute the Court’s

  findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to

  this proceeding pursuant to Bankruptcy Rule 9014.

                           C.   Proper, timely, adequate and sufficient notice of the Sale Motion, the Sale

  Hearing and the Debtor’s potential assumption and assignment (or assignment, as applicable) of

  the contracts listed on Exhibit B hereto (the “Assigned Contracts”) to the Purchaser has been

  provided in accordance with sections 102(1), 363, 365, 503, and 507 of the Bankruptcy Code and

  Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) 2002, 6004, 6006, 9008 and


                                                         2
  35856989.10 09/09/2019
                                                                                                 Appx. 00563
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            576 of31120
                                                                    of 26PageID #: 3491



  9014 and the order of this Court dated July 19, 2019 (the “Bidding Procedures Order”), and no

  other or further notice of the Sale Motion, the Sale Hearing, or of the entry of this Order is

  required.

                           D.   A reasonable opportunity to object or be heard regarding the relief

  requested in the Sale Motion has been afforded to all interested persons and entities, including:

  (a) all entities known to have expressed an interest in a transaction with respect to some or all of

  the Debtors’ Purchased Assets during the past six (6) months; (b) all entities known to have

  asserted any Interest in or upon any of the Debtors’ Purchased Assets; (c) all federal, state, and

  local regulatory or taxing authorities or recording offices which have a reasonably known

  interest in the relief requested by this Motion; (d) known counterparties to any unexpired leases

  or executory contracts related to the Purchased Assets that could potentially be assumed and

  assigned to the Successful Bidder; (e) counsel to MidCap Funding IV Trust; (f) Drexel

  University d/b/a Drexel University College of Medicine; (g) the Debtor’s and its debtor-

  affiliates’ unions and pension funds; (h) the Internal Revenue Service; (i) the United States

  Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Human Services;

  (m) the City of Philadelphia; (n) the CMS; (o) the ACGME; (p) all Residents, (q) all known

  creditors of the Debtor, including Known Patient Creditors (as defined in the Bidding Procedures

  Order); (r) the Pension Benefit Guaranty Corporation (the “PBGC”); and (s) any party that has

  requested notice pursuant to Bankruptcy Rule 2002.

                           E.   The Debtor also caused notice of the Sale Motion to be published in The

  Philadelphia Inquirer and USA Today, which notice by publication is reasonable and sufficient

  to bind holders of claims against the Debtor whose identity was not known to the Debtor as of



                                                        3
  35856989.10 09/09/2019
                                                                                              Appx. 00564
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            577 of41120
                                                                    of 26PageID #: 3492



  the day before the Mailing Date, including Unknown Patients (as defined in the Bidding

  Procedures Order).

                           F.   The Debtor has full corporate power and authority to execute the

  Agreement and all other documents contemplated thereby and consummate the transactions

  contemplated therein and the sale of the Purchased Assets and assumption and assignment (or

  assignment, as applicable) to the Purchaser of any Assigned Contracts as provided in the

  Agreement (defined below) (collectively, the “Sale”) has been duly and validly authorized by all

  necessary corporate action of the Debtor and no consents or approvals, other than the approval of

  this Court, are required for the Debtor to consummate such transactions.

                           G.   The Purchaser is not a successor to or mere continuation of the Debtor or

  its estate.

                           H.   The bidding procedures established pursuant to the Bidding Procedures

  Order afforded a full, fair and reasonable opportunity for any entity to make a higher or better

  offer to purchase the Purchased Assets and Assigned Contracts and no higher or better offer has

  been made.

                           I.   The Debtor has demonstrated that it is an exercise of its sound business

  judgment to assume and assign the Assigned Contracts and sell the Purchased Assets to the

  Purchaser in connection with the consummation of the Agreement, and that approval of the

  Agreement and the Sale pursuant thereto is in the best interests of the Debtor, its estate, and its

  creditors.

                           J.   The Sale must be completed immediately in order to preserve the value of

  the Purchased Assets and to provide certainty to former Hahnemann University Hospital

  Residents regarding the status of their tail insurance coverage and, as a result, good and



                                                        4
  35856989.10 09/09/2019
                                                                                               Appx. 00565
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            578 of51120
                                                                    of 26PageID #: 3493



  sufficient business justification exists for the immediate sale of the Purchased Assets and

  assumption and assignment (or assignment, as applicable) of the Assigned Contracts to the

  Purchaser outside of a plan of reorganization.

                           K.   The Purchaser is not an insider, as that term is defined in the Bankruptcy

  Code, of the Debtor. Furthermore, no insiders of the Debtor are receiving or retaining any

  benefit, property or payments in connection with the Sale except to the extent such insiders have

  allowed claims against or equity interests in the Debtor and, as a result, may participate in a

  distribution of Sale proceeds.

                           L.   The Agreement was negotiated, proposed and entered into by the Debtor

  and Purchaser without collusion, in good faith, and as a result of arm’s-length bargaining. The

  Purchaser is a good faith purchaser under section 363(m) of the Bankruptcy Code and, as such, is

  entitled to the protections afforded thereby with respect to the transactions authorized by this

  Order (including specifically, but without limitation, any assumption and assignment of

  executory contracts under section 365 of the Bankruptcy Code). Neither the Debtor nor the

  Purchaser has engaged in any conduct that would cause or permit the Agreement to be avoided

  under section 363(n) of the Bankruptcy Code.

                           M.   In the absence of a stay pending appeal, the Purchaser will be acting in

  good faith within the meaning of section 363(m) of the Bankruptcy Code in closing the

  transactions contemplated by the Agreement at any time after the entry of this Order, provided

  the Purchaser shall not be obligated to close until all applicable conditions to closing under such

  Agreement have been satisfied or waived as provided in such Agreement.                   In closing the

  transactions contemplated by the Agreement absent satisfaction of the condition of CMS

  consent, the Purchaser shall be deemed to have materially relied on the findings and decrees in



                                                         5
  35856989.10 09/09/2019
                                                                                                Appx. 00566
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            579 of61120
                                                                    of 26PageID #: 3494



  this Order, including specifically, but without limitation, (i) the finding that there has not been,

  and will not be, a cessation of business of Hahnemann University Hospital at any time prior to

  the Closing, and the Participating Provider Agreement therefore is in full force and effect; (ii) the

  finding and decrees that legacy Hahnemann University Hospital residency slots temporarily

  following displaced Residents shall revert to the Purchaser upon conclusion of each such

  Resident’s participation in their programs, and, subject only to the temporary displacement

  described in the preceding clause, the Purchaser shall be entitled to be paid by CMS for GME

  funding at aggregated legacy Hahnemann University Hospital and Thomas Jefferson University

  Hospital residency slot counts; and (iii) the findings and decrees capping the Purchaser’s liability

  to CMS for claims arising prior to the Closing to the CMS Pre-Closing Amount.                     The

  aggregation of the legacy Hahnemann University Hospital residency slots with the Thomas

  Jefferson University Hospital residency slots and the limitation of “successor liability” for pre-

  Closing amounts were integral components of the bargain struck by the Purchaser for the

  purchase of the Purchased Assets, without which it would not have entered into the Agreement.

                           N.   The consideration provided by the Purchaser for the Purchased Assets

  being purchased, including the Assigned Contracts, pursuant to the Agreement constitutes the

  best and highest offer for the Purchased Assets and the Assigned Contracts and reasonably

  equivalent value and fair consideration under the Bankruptcy Code and under the laws of the

  United States, any state, territory, possession thereof, and the District of Columbia.

                           O.   The Debtor may sell the Purchased Assets and Assigned Contracts free

  and clear of all Interests (including, without limitation, those (i) that purport to give to any party

  a right or option to effect any forfeiture, modification or termination of the Debtor’s or the

  Purchaser’s interest in the Purchased Assets and/or Assigned Contracts and, (ii) in respect of



                                                       6
  35856989.10 09/09/2019
                                                                                              Appx. 00567
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            580 of71120
                                                                    of 26PageID #: 3495



  Taxes), because each entity with an Interest in any of the Purchased Assets and/or Assigned

  Contracts, including but not limited to CMS or any Governmental Body, accrediting body, or

  other third party, as applicable, has consented to the Sale, is deemed to have consented to the

  Sale, has a claim which is subject to a bona fide dispute, or could be compelled in a legal or

  equitable proceeding to accept a money satisfaction of such Interest. For the avoidance of doubt,

  HHS and CMS (as defined below) have not, and are not deemed to have, consented to the Sale.

                           P.   The Debtor has good and transferable title to the Purchased Assets and

  Assigned Contracts (including specifically, but without limitation, the Participating Provider

  Agreement) and, accordingly, the transfer of the Purchased Assets and assignment of the

  Assigned Contracts to the Purchaser pursuant to the Agreement will be a legal, valid, and

  effective transfer of the Purchased Assets and assignment of the Assigned Contracts.

                           Q.   Neither the transfer of the Purchased Assets nor the assignment of the

  Assigned Contracts pursuant to the Agreement will subject the Purchaser, its Affiliates, the

  Consortium or an of its members to any liability (except those expressly assumed by the

  Purchaser pursuant to the Agreement (the “Assumed Liabilities”)) for claims against the Debtor

  or the Debtor’s predecessors or affiliates of any kind or character, whether known or unknown,

  now existing or hereafter occurring, whether fixed or contingent, based, in whole or in part,

  directly or indirectly, on any theory of law, including, without limitation, any theory of

  successor, vicarious or transferee liability. Without limiting the general nature of the foregoing,

  neither the transfer of the Purchased Assets nor the assignment of the Assigned Contracts will

  subject the Purchaser, its Affiliates, or the Consortium or its members, to any (1) liability on

  account of any employee benefit plan maintained by the Debtor, or the Debtor’s predecessors or

  affiliates, including but not limited to any liability related to benefits, underfunding, termination



                                                       7
  35856989.10 09/09/2019
                                                                                             Appx. 00568
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            581 of81120
                                                                    of 26PageID #: 3496



  and/or termination premiums, regardless when such claims are deemed to have accrued and

  regardless whether such would be considered “claims” as such term is defined in the Bankruptcy

  Code, to (i) the PBGC, or (ii) to any plan participant or beneficiary (collectively, the “PBGC

  Claims”); (2) claims, administrative proceedings or actions brought by or on behalf of any

  Governmental Body, accrediting body, or other third party relating to the operation of the

  Business prior to Closing, subject only to collection of an amount not exceeding, in the aggregate

  with collections therefrom pursuant to the immediately following clause, the CMS Pre-Closing

  Amount from the Escrow Account; (3) claims relating to the Participating Provider Agreement

  for services rendered or amounts paid to Seller prior to the Closing in any amount in excess,

  together with other collections therefrom pursuant to the immediately preceding clause, of the

  CMS Pre-Closing Amount; and/or (4) claims or actions or proceedings brought under or related

  to Medicare/Medicaid statutes or regulations or the statutes and regulations applicable to other

  governmental health care reimbursement programs including enforcement actions and

  administrative agency rulings or interpretations.

                           R.   The Purchaser has provided adequate assurance of future performance

  under the Assigned Contracts, to the extent required by Section 365(b)(1)(C) of the Bankruptcy

  Code.

                           S.   Upon the assumption and assignment (or assignment, as applicable) of the

  Assigned Contracts, as provided herein, the Purchaser shall succeed to all of the right, title and

  interest of the Debtor under the Assigned Contracts including, without limitation, the right to

  exercise renewal options which, pursuant to any provision of the applicable Assigned Contract or

  applicable nonbankruptcy law, are not exercisable by assignees of the Debtor, the Court having

  found that such provisions, as they relate to the assumption and assignment (or assignment, as



                                                        8
  35856989.10 09/09/2019
                                                                                               Appx. 00569
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681
                                      Filed Filed
                                            11/05/19
                                                  09/10/19
                                                       Page Page
                                                            582 of91120
                                                                    of 26PageID #: 3497



  applicable) to the Purchaser of the Assigned Contracts, are unenforceable pursuant to Section

  363(l), 365(e)(1), or 365(f)(3) of the Bankruptcy Code, as applicable.

                           T.   As to the Participating Provider Agreement and the objection of the

  United States of America (“United States”), on behalf of the Department of Health and Human

  Services (“HHS”), acting through its designated component, the Centers for Medicare &

  Medicaid Services (“CMS”), specifically, and without limiting the generality of any of the

  foregoing paragraphs that are otherwise applicable:

                                (i)     the Participating Provider Agreement is not an executory contract

               within the meaning of section 365 of the Bankruptcy Code because the parties thereto do

               not have any material performance obligations under such agreement, as distinct from

               their obligations under the applicable Medicare statutes and regulations, see In re B.D.K.

               Health Management, Inc., No. 98-00609-6B1, 1998 WL 34188241, *6-7 (Bankr. M.D.

               Fla. Nov. 16, 1988); accordingly, the Debtors need not satisfy the requirements of section

               365 in order to assign the Participating Provider Agreement to the Purchaser in

               accordance with the Agreement;

                                (ii)     the transfer of the Participating Provider Agreement does not

               violate the federal Anti-Assignment Act;

                                (iii)   the transaction contemplated by the Agreement (the “Transaction”)

               constitutes a “change of ownership” within the meaning of 42 C.F.R. § 489.18(a) (a

               “CHOW”), as a result of which the legacy Hahnemann University Hospital residency

               slots temporarily following each displaced Resident shall revert to the Purchaser upon

               conclusion of each such Resident’s participation in their respective program, and, subject

               only to temporary displacements referred to in the preceding clause, the Purchaser shall



                                                         9
  35856989.10 09/09/2019
                                                                                               Appx. 00570
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           583 of101120
                                                                    of 26PageID #: 3498



               be entitled to be paid by CMS for GME funding at aggregated legacy Hahnemann

               University Hospital and Thomas Jefferson University Hospital residency slot counts;

                                 (iv)    any so-called “successor liability” under C.F.R. § 489.18(d) as a

               result of the CHOW is subject to limitation by operation of applicable provisions of the

               Bankruptcy Code, as set forth in this Order;

                                 (v)     the Participating Provider Agreement may be assigned to the

               Purchaser free and clear of any alleged claim of CMS arising prior to the Closing (A) for

               amounts in excess of $3,000,000 (the “CMS Pre-Closing Amount”) or (B) brought or

               made following distribution of funds in the Escrow Account to the Debtor pursuant to the

               terms of the Agreement and the Escrow Agreement, because (X) a debtor’s rights under a

               contract are property that may be sold pursuant to section 363 of the Bankruptcy Code,

               (Y) any alleged claims in excess of the CMS Pre-Closing Amount are the subject of a

               bona fide dispute, and (Z) CMS could be compelled in a legal or equitable proceeding to

               accept a money satisfaction of such claims; accordingly, sale of the Participating Provider

               Agreement free and clear of any alleged claim of CMS for amounts in excess of the Pre-

               Closing Amount is permitted by sections 363(f)(4) and (f)(5) of the Bankruptcy Code;

                                 (vi)    as of the date of entry of this order, there has been no cessation of

               business of Hahnemann University Hospital; accordingly, 42 C.F.R §§ 489.52(b)(3) and

               413.79(h) do not apply and have not resulted in the termination of the Participating

               Provider Agreement, which is in full force and effect, and not subject to pending actions

               of termination;

                                 (vii)   as of the Closing, there shall be deemed not to have been any

               cessation of business of Hahnemann University Hospital; accordingly, 42 C.F.R



                                                          10
  35856989.10 09/09/2019
                                                                                                    Appx. 00571
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           584 of111120
                                                                    of 26PageID #: 3499



               §§ 489.52(b)(3) and 413.79(h) shall be deemed not to apply and not to have resulted in

               the termination of the Participating Provider Agreement, which shall be deemed in full

               force and effect, and not subject to pending actions of termination;

                           NOW, THEREFORE, IT IS HEREBY ADJUDGED, ORDERED, AND

  DECREED THAT:

                           1.   The Sale Motion, and the relief sought therein (including approval of the

  Sale) is GRANTED, in all respects as set forth herein.

                           2.   All objections to the Sale Motion or the relief requested therein that have

  not been withdrawn with prejudice, waived, or settled, and all reservations of rights included

  therein, are overruled on the merits.

                           3.   The Agreement, and all of the terms and conditions thereof, is hereby

  approved.

                           4.   Pursuant to Sections 105(a), 363(b) and 365 of the Bankruptcy Code, the

  Debtor is authorized and directed to take all actions necessary to consummate the Sale pursuant

  to and in accordance with the terms and conditions of the Agreement.

                           5.   In the event Purchaser fails to consummate the Sale on the terms and

  conditions of the Agreement, the Debtors, in consultation with the Committee, may designate

  Reading Hospital (the “Backup Bidder”) as the Successful Bidder for all purposes herein

  pursuant to the terms of its backup bid attached hereto as Exhibit C (the “Backup Bid”). Upon

  such designation, the Debtors shall be authorized, but not required, to submit, in consultation

  with the Committee and under certification of counsel, an alternative form of proposed sale

  order, substantially in the form previously submitted with the Court [D.I. 246], modified to

  conform to the terms of the Backup Bid, authorizing the Debtors to consummate all transactions



                                                        11
  35856989.10 09/09/2019
                                                                                                 Appx. 00572
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           585 of121120
                                                                    of 26PageID #: 3500



  contemplated by the Backup Bid. In such case, the Purchaser’s deposit shall be forfeited to the

  Debtors as set forth in the Bidding Procedures.

                           6.   As of the date of closing under the Agreement (the “Closing Date”), the

  Assigned Contracts that are executory contracts or unexpired leases shall be deemed to have

  been assumed by the Debtor and assigned to the Purchaser pursuant to Section 365(f) of the

  Bankruptcy Code. Pursuant to section 365(k) of the Bankruptcy Code, the Debtor and the

  Debtor’s estate shall be relieved from any liability for any breach of such an Assigned Contract

  occurring after the effective date of the Closing Date. As of the Closing Date, the Assigned

  Contracts that are not executory contracts or unexpired leases shall be deemed to have been

  assigned to the Purchaser pursuant to section 363(b) of the Bankruptcy Code.

                           7.   On the Closing Date, from the Purchase Price, the Purchaser shall pay to

  the Escrow Agent the Escrow Amount, which shall be deemed to include an amount equal to the

  maximum cure amounts (the “Maximum Cure Amounts”) that would be assertable by the non-

  debtor party to each other Assigned Contract that is an executory contract, as such Maximum

  Cure Amounts are stated on Exhibit B. For the avoidance of doubt, the Maximum Cure

  Amounts stated on Exhibit B shall be the maximum amount of any subsequently allowed claim

  to which any non-debtor party to an Assigned Contract that is an executory contract shall be

  entitled pursuant to Section 365(b)(1)(A) of the Bankruptcy Code. To the extent a Maximum

  Cure Amount is stated on Exhibit B for the Participating Provider Agreement, such Maximum

  Cure Amount shall be deemed to be the CMS Pre-Closing Amount for purposes of the

  Agreement.

                           8.   Upon the Closing (i) all defaults under the related Assigned Contracts

  required to be cured pursuant to Section 365(b)(1)(A) of the Bankruptcy Code shall be deemed



                                                       12
  35856989.10 09/09/2019
                                                                                               Appx. 00573
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           586 of131120
                                                                    of 26PageID #: 3501



  cured and all amounts due to the non-debtor parties to such Assigned Contracts pursuant to

  Section 365(b)(1)(B) on account of any pecuniary loss resulting from such defaults shall be

  deemed paid in full, and (ii) each non-debtor party to such Assigned Contracts that is an

  executory contract shall be forever bound by such Maximum Cure Amounts and enjoined from

  seeking to terminate such Assigned Contract or enforce any other remedies under such Assigned

  Contract against the Purchaser on account of defaults by the Debtor, including defaults as to

  which, pursuant to Section 365(b)(1)(A) of the Bankruptcy Code, cure is not required.

                           9.    Upon payment by the Purchaser of the Escrow Amount to the Escrow

  Agent, the non-debtor parties to, and beneficiaries of, Assigned Contracts that are executory

  contracts, including any Governmental Body, accrediting body, or other third party, shall be (i)

  forever bound by the Maximum Cure Amounts, and (ii) enjoined from seeking (A) recourse

  against the Purchaser, its Affiliates, or the Consortium or its members, on account of any defaults

  by the Debtor under the related Assigned Contracts required to be cured pursuant to Section

  365(b)(1)(A) of the Bankruptcy Code and/or any pecuniary loss resulting from such defaults due

  to such non-debtor party pursuant to Section 365(b)(1)(B) of the Bankruptcy Code in excess of

  the related Maximum Cure Amount, (B) recourse against the Purchaser, its Affiliates, or the

  Consortium or its members for successor, vicarious, or transferee, relating to claims,

  administrative proceedings or actions relating to the operation of the Business prior to Closing,

  and/or (C) to terminate such Assigned Contract or enforce any other remedies under such

  Assigned Contract against the Purchaser on account of defaults by the Debtor, including defaults

  as to which, pursuant to Section 365(b)(1)(A) of the Bankruptcy Code, cure is not required.

                           10.   [RESERVED]




                                                      13
  35856989.10 09/09/2019
                                                                                           Appx. 00574
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           587 of141120
                                                                    of 26PageID #: 3502



                           11.   Any provision in any Assigned Contract that purports to declare a breach,

  default or payment right as result of an assignment or a change of control in respect of the Debtor

  as relates to the assumption of any Assigned Contract by the Debtor and assignment of such

  Assigned Contract to the Purchaser is unenforceable, and all such Assigned Contracts shall

  remain in full force and effect, notwithstanding any such provision. No sections or provisions of

  any Assigned Contract that purports to provide for additional payments, rent accelerations,

  assignment fees, increases, payments, deposits, security, charges or any other fees charged to the

  Purchaser or the Debtor as a result of the assumption and the assignment (or assignment, as

  applicable) of the Assigned Contracts to the Purchaser shall have any force and effect with

  respect to the transactions contemplated by the Agreement and assignments authorized by this

  Order, and such provisions are unenforceable under Section 363(l), 365(e)(1), 365(f), or

  541(c)(1) of the Bankruptcy Code, as applicable.

                           12.   Except for the Assumed Liabilities, pursuant to (and to the maximum

  extent permitted by) sections 105(a) and 363(f) of the Bankruptcy Code, upon the Closing under

  the Agreement, the Purchased Assets and the Assigned Contracts shall be free and clear of all

  interests of any entity other than the estate (collectively, “Interests”), including, without

  limitation, any (i) mortgages, security interests, conditional sale or other title retention

  agreements, pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as

  that term is defined in the Bankruptcy Code); (ii) successor, vicarious, or transferee liability

  against the Purchaser, its Affiliates, or the Consortium or its members, whether known or

  unknown, now existing or hereafter occurring, whether fixed or contingent, based, in whole or in

  part, directly or indirectly, on any theory of law, relating to claims, administrative proceedings or

  actions brought by or on behalf of any Governmental Body, accrediting body, or other third party



                                                         14
  35856989.10 09/09/2019
                                                                                                Appx. 00575
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           588 of151120
                                                                    of 26PageID #: 3503



  relating to the operation of the Business prior to Closing; (iii) rights or options to effect any

  forfeiture, modification, repurchase, or termination of the Debtor’s or Purchaser’s interest in the

  Assigned Contracts and/or Purchased Assets, regardless whether such are “claims” as that term is

  defined in the Bankruptcy Code, (iv) PBGC Claims, (v) claims in respect of Taxes (including

  taxes as to which applicable returns have not yet been filed, whether or not overdue); (vii) claims

  relating to the Participating Provider Agreement in excess of the CMS Pre-Closing Amount or

  brought or made following distribution of funds in the Escrow Account to the Debtor pursuant to

  the terms of the Agreement and the Escrow Agreement; (viii) claims or actions or proceedings

  brought under Medicare/Medicaid statutes or regulations or the statutes and regulations

  applicable to other governmental health care reimbursement programs including enforcement

  actions and administrative agency rulings or interpretations; and (ix) easements, restrictions,

  rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any

  restriction on the use, voting, transfer, receipt of income or other exercise of any attributes of

  ownership, regardless whether such are “claims” as that term is defined in the Bankruptcy Code,

  with all such Interests to attach to the Net Proceeds of Sale (defined below) in the order of their

  respective priorities, with the same validity, force and effect (if any) which they now have

  against the Purchased Assets and Assigned Contracts, subject to any claims and defenses the

  Debtor may possess with respect thereto. The “Net Proceeds of Sale” is the Base Purchase Price,

  plus the adjustment pursuant to the section 3.2(d) of the Agreement, minus the Escrow Amount,

  minus Tail Coverage Costs paid from the Base Purchase Price, minus the $225,000 break-up fee

  payable to Reading Hospital, plus any amounts distributed by the Escrow Agent to the Debtor

  after Closing. For the avoidance of doubt: (i) the Debtors may use a portion of the Base

  Purchase Price, not to exceed the Tail Coverage Costs, to purchase the Tail Coverage



                                                  15
  35856989.10 09/09/2019
                                                                                            Appx. 00576
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           589 of161120
                                                                    of 26PageID #: 3504



  Endorsement in accordance with the Agreement; and (ii) the Escrow Amount shall not be

  property of the Debtor’s estate and no Interests shall attach to the Escrow Amount unless and

  until such funds are distributed to the Debtor pursuant to the terms of the Agreement and the

  Escrow Agreement. The Net Proceeds of Sale and any amounts reimbursed to the Debtors from

  the Purchaser with respect to its Tail Coverage Costs shall be deposited into the disbursements

  account maintained by the Debtors at Wells Fargo Bank, N.A., and shall not be swept by

  MidCap Funding IV Trust or any of its affiliates (collectively “MidCap”), and shall not

  otherwise be disbursed except: (a) as to operating disbursements, by agreement of the Debtors

  and MidCap in consultation with the Committee, and otherwise by agreement of the Debtors,

  MidCap and the Committee; or (b) pursuant to further Court order. All rights of the Debtors,

  MidCap and the Committee are expressly reserved with regard to the extent, priority and validity

  of any lien asserted by MidCap with respect to the Purchased Assets and the Net Proceeds of

  Sale. Upon entry of a final order ruling that MidCap has a valid, perfected lien against the Net

  Proceeds of Sale, the remaining Net Proceeds of Sale shall be disbursed to MidCap up to the

  aggregate amount of MidCap’s claims against the Debtors.                  Any fees payable, or costs

  reimbursable, to SSG Advisors, LLC on account of or related to the Sale shall be paid from the

  Net Proceeds of Sale, upon allowance thereof by Court order.

                           13.   All claims of the Purchaser or any other Purchaser Indemnified Party for

  indemnification under the terms of the Agreement or for distributions from the Escrow Funds on

  account of Cure Amounts shall be treated as administrative claims pursuant to Section 503 and

  507 of the Bankruptcy Code solely to the extent necessary to permit a claim against the Escrow

  Amount; provided, however, except as otherwise stated in the Agreement, the sole remedy for

  claims by the Purchaser or any other Purchaser Indemnified Party for indemnification for



                                                        16
  35856989.10 09/09/2019
                                                                                               Appx. 00577
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           590 of171120
                                                                    of 26PageID #: 3505



  monetary damages shall be to and against the Escrow Amount and shall be determined and paid

  pursuant to the terms of the Agreement and the Escrow Agreement. To the extent of any conflict

  between the terms of the Agreement or the Escrow Agreement relating to such determination and

  payment of indemnity claims and the Bankruptcy Code or Bankruptcy Rules, the terms of the

  Agreement and the Escrow Agreement shall control.

                           14.   All persons (including, for the avoidance of doubt, governmental agencies

  and departments) are hereby enjoined from asserting, prosecuting or otherwise pursuing any

  claim against the Purchaser or any member of the Purchaser to recover on any claims (regardless

  of when accrued and regardless whether meeting the definition of “claim” under the Bankruptcy

  Code) such person had, has or may have (other than an Assumed Liability) against (x) the

  Debtor, its estate, officers, directors, shareholders, the Purchased Assets or the Assigned

  Contracts, or (y) the Purchaser in connection with the negotiation of, and any agreements

  contained in, related to or conditioned upon, the Agreement.

                           15.   As of the Closing Date, each of the Debtor’s creditors is authorized and

  directed to execute such documents and take all other actions as may be necessary to release its

  Interests in or claims against the Purchased Assets and Assigned Contracts, if any, as such

  Interests or claims may have been recorded or may otherwise exist.

                           16.   Each and every federal, state and local governmental agency or

  department, together with its agents, contractors, and designees, shall be, and hereby is,

  (i) authorized and directed to accept (A) this Sale Order as sufficient evidence of the transfers of

  all right, title, and interest in, to, and under the Purchased Assets and the Assigned Contracts, and

  (B) any and all documents and instruments necessary and appropriate to consummate the

  transactions contemplated by the Agreement; and (ii) authorized to rely on this Sale Order in



                                                         17
  35856989.10 09/09/2019
                                                                                                Appx. 00578
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           591 of181120
                                                                    of 26PageID #: 3506



  consummating, or facilitating the consummation of, the transactions contemplated by the

  Agreement.

                           17.   Upon the occurrence of the Closing, all Interests in, against, or upon the

  Purchased Assets or the Assigned Contracts shall be unconditionally released, terminated, and

  discharged without the need for any further action.              Notwithstanding the foregoing, at the

  Closing, or as soon as practicable thereafter, (x) the Debtor and the Purchaser are hereby

  authorized to execute and file such termination statements, instruments of satisfaction, releases,

  or other documents to reflect the unconditional release, termination, and discharge of such

  Interests on behalf of such person or entity with respect to the Purchased Assets and the

  Assigned Contracts, and (y) the Purchaser is hereby authorized on behalf of each holder of a

  purported Interest to file, register, or otherwise record a copy of this Sale Order, which, once

  filed, registered, or otherwise recorded, shall constitute conclusive evidence of the unconditional

  release, termination, and discharge of all Interests in, against, or upon the Purchased Assets or

  the Assigned Contracts. The provisions of this Order authorizing the sale of the Purchased

  Assets free and clear of all Interests are self-executing and, notwithstanding the failure of the

  Debtor, the Purchaser or any other party to execute, file or obtain termination statements,

  instruments of satisfaction, releases, or other documents to reflect the release, termination, and

  discharge of any such Interests, all such Interests shall be deemed divested immediately upon

  Closing.

                           18.   All entities that are presently, or on the Closing Date may be, in

  possession of some or all of the Purchased Assets are hereby directed to surrender possession of

  the Purchased Assets to the Purchaser on the Closing Date.




                                                         18
  35856989.10 09/09/2019
                                                                                                 Appx. 00579
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           592 of191120
                                                                    of 26PageID #: 3507



                           19.   As of the Closing Date, all agreements of any kind whatsoever and all

  orders of this Court entered prior to the date hereof shall be deemed amended and/or modified to

  the extent required to permit the consummation of the transactions contemplated by the

  Agreement.

                           20.   Pursuant to, and to the fullest extent permitted by, Sections 105(a) and 525

  of the Bankruptcy Code, all governmental units are hereby prohibited from denying, revoking,

  suspending, or refusing to renew any permit, license, or similar grant relating to the operation of

  the Purchased Assets or the Assigned Contracts on account of the filing or pendency of the

  Bankruptcy Cases, the consummation of the Sale, or the Debtor’s or the Purchaser’s failure to

  pay a debt that is dischargeable in the Bankruptcy Cases or was discharged under the Bankruptcy

  Code.

                           21.   To the fullest extent permitted by applicable law, the Purchaser shall be

  authorized, as of the Closing Date and upon the occurrence of Closing, to operate under any

  transferred license, permit, registration and governmental authorization or approval of the Debtor

  with respect to the Purchased Assets, and all such licenses, permits, registrations and

  governmental authorizations and approvals are deemed to have been, and hereby are, directed to

  be transferred to the Purchaser as of the Closing Date.

                           22.   Subject to paragraph 34 of this Order, nothing in this Order is intended to

  abrogate or limit the authority or discretion of the Pennsylvania Department of Health over

  regulatory matters such as closure and licensing of health care facilities; provided, that if CMS or

  its agents, contractors, or designees seek any administrative action or processing by the

  Pennsylvania Department of Health in its capacity as a state survey agency to process the

  CHOW and transfer of the Participating Provider Agreement hereby, the Pennsylvania



                                                          19
  35856989.10 09/09/2019
                                                                                                   Appx. 00580
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           593 of201120
                                                                    of 26PageID #: 3508



  Department of Health, if it acts in such capacity, shall perform such action or processing to give

  effect to this Transaction. For the avoidance of doubt, nothing herein shall affect any right of the

  Pennsylvania Department of Health to elect or not elect, under applicable law, to serve as state

  survey agency.

                           23.   No law of any state or other jurisdiction relating to bulk sales or similar

  laws shall apply in any way to the Transaction, the Sale Motion, and this Order.

                           24.   For the avoidance of doubt, any privileges, protections or immunities of

  the Debtor for communications, documents, materials or matters arising at any time, whether

  before or after the Petition Date, including but not limited to any attorney-client privilege, work

  product doctrine, common interest or joint defense privilege, relating to any matter whatsoever,

  including without limitation any matter relating to the negotiation and implementation of the

  Agreement and any of the transactions contemplated thereby or entered into in connection

  therewith (collectively, “Privilege”) shall not be Purchased Assets under the Agreement, and any

  such Privilege is owned and will continue to be owned by the Debtor, and notwithstanding

  anything to the contrary herein or in the Agreement, the Purchaser shall have no interest in or

  rights with respect to the Privilege, whether pursuant to this Order, the Agreement, or otherwise.

  The Privilege shall remain within the sole control of the Debtor and may not be waived by any

  other person or entity.

                           25.   The Agreement and the Escrow Agreement, as well as other agreements

  related thereto, may be modified, amended, or supplemented by the Debtor and the Purchaser

  without further order of the Court, provided that any such modification, amendment, or

  supplement either is (a) not material or (b) not less favorable to the Debtor than the existing

  applicable provisions.



                                                         20
  35856989.10 09/09/2019
                                                                                                  Appx. 00581
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           594 of211120
                                                                    of 26PageID #: 3509



                           26.   This Court shall retain jurisdiction (a) to enforce and implement the terms

  and provisions of the Agreement, all amendments thereto, any waivers and consents thereunder

  and each of the agreements executed in connection therewith, (b) to compel delivery of the

  Purchased Assets and Assigned Contracts to the Purchaser, (c) to resolve any disputes arising

  under or related to the Agreement, except as otherwise provided therein, and (d) to interpret,

  implement and enforce the provisions of this Order.

                           27.   Nothing contained in any plan confirmed in these Bankruptcy Cases or the

  order confirming any such plan shall conflict with or derogate from the provisions of the

  Agreement or the terms of this Order. Further, the provisions of this Order and any actions taken

  pursuant hereto shall survive the entry of any order which may be entered confirming any plan,

  converting the Debtor’s bankruptcy case from chapter 11 to a case under chapter 7 of the

  Bankruptcy Code, or providing for dismissal of the Debtor’s bankruptcy case.

                           28.   The terms and provisions of the Agreement, together with the terms and

  provisions of this Order, shall be binding in all respects upon, and shall inure to the benefit of,

  the Debtor, its estate, its creditors, the Purchaser and its affiliates, successors and assigns, and

  any affected third parties including, but not limited to, all persons asserting a claim against or

  Interest in the Debtor’s estate or any of the Assigned Contracts and the Purchased Assets and any

  trustee appointed for the Debtor under any chapter of the Bankruptcy Code.

                           29.   The failure specifically to include any particular provision of the

  Agreement in this Order shall not diminish or impair the effectiveness of such provision, it being

  the intent of the Court that the Agreement be authorized and approved in its entirety.




                                                         21
  35856989.10 09/09/2019
                                                                                                  Appx. 00582
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           595 of221120
                                                                    of 26PageID #: 3510



                           30.   The Purchaser is a party in interest and shall have standing to appear and

  be heard on all issues related to or otherwise connected with this Order, the Sale or the

  Agreement.

                           31.   Participating Provider Agreement and Residency Slots.           CMS, its

  applicable Regional Office (“RO”), its Medicare Administrative Contractors (“MACs”), and

  their respective agents, contractors, and designees, shall treat, and shall be deemed to have

  treated, the Transaction as a CHOW for all Medicare purposes, including merging provider

  agreements and graduate medical education (“GME”) caps. Legacy Hahnemann University

  Hospital residency slots temporarily following displaced Residents shall revert to the Purchaser

  upon conclusion of each such Resident’s participation in their respective programs, and, subject

  only to temporary displacement pursuant to the preceding clause, the Purchaser shall be entitled

  to be paid by CMS for GME funding at aggregated legacy Hahnemann University Hospital and

  Thomas Jefferson University Hospital residency slot counts.               CMS, RO, MACs, and their

  respective agents, contractors, and designees shall give effect to the Transaction in all regards,

  including specifically, but without limitation, the aggregation of the legacy Hahnemann

  University Hospital and Thomas Jefferson University Hospital residency slot counts under the

  participating provider agreement of Thomas Jefferson University Hospital, and shall take all

  steps necessary and convenient to so effecting the Transaction, including, without limitation, the

  process as follows:

                                 (a)    RO shall issue, and prior to such issuance shall be deemed to have

               issued, a tie-in notice, effective as of the Closing Date of the Transaction, confirming the

               merger of provider numbers for Hahnemann University Hospital and Thomas Jefferson

               University Hospital;



                                                         22
  35856989.10 09/09/2019
                                                                                                 Appx. 00583
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           596 of231120
                                                                    of 26PageID #: 3511



                              (b)    As a result of the merger of provider numbers described in the

               immediately preceding paragraph, RO shall retire, and prior to such retirement the RO

               shall be deemed to have retired, the separate provider number of Hahnemann University

               Hospital;

                              (c)    RO shall instruct the MAC promptly to, and prior to such

               instruction and performance, the RO shall be deemed to have instructed and the MAC

               shall be deemed to have performed, such tasks as are necessary to, (i) update systems to

               change Hahnemann University Hospital’s name, location, electronic funds transfer (EFT)

               account, and payment address to that of the Thomas Jefferson University Hospital;

               (ii) make other updates necessary to effect the merger of provider numbers; (iii) notify

               Thomas Jefferson University Hospital it may begin submitting under its provider number

               claims associated with the former Hahnemann University Hospital provider number (for

               GME purposes);

                              (d)    CMS shall adjust, and prior to such adjustment, shall be deemed to

               have adjusted, all indirect and direct GME payments to reflect the aggregation of

               residency slots;

                              (e)    if and to the extent that CMS, the RO, MACs, or their agents,

               contractors, or designees may require any agreement, certification, consent, instruction,

               recommendation, or other action of any of CMS, the RO, MACs, or their agents,

               contractors, or designees in order to perform such functions as are required hereunder,

               such agreement, certification, consent, instruction, recommendation, or other action shall

               be deemed to have been made, given, or taken, as applicable; and




                                                       23
  35856989.10 09/09/2019
                                                                                               Appx. 00584
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           597 of241120
                                                                    of 26PageID #: 3512



                                 (f)    CMS, the RO, MACs, and their agents, contractors, and designees,

               are precluded from taking any action prior to the Closing to seek to terminate the

               Participating Provider Agreement for any reason related to any alleged cessation of

               business of Hahnemann University Hospital.

                           32.   Notwithstanding anything to the contrary in this Order, nothing set forth

  herein shall be deemed to limit, impair or affect in any way (i) Seller’s right, title and interest in

  Seller’s cash and patient accounts receivable, payor/contractor accounts receivable, Medicare

  reimbursements or adjustments and all other accounts receivable (collectively, “Accounts

  Receivable”) for services rendered or goods sold prior to the Closing Date, which cash and

  Accounts Receivable remain the property of Seller as Excluded Assets and shall be reimbursed

  to Seller if received by Purchaser nor (ii) Seller’s ability to complete any remaining billing for

  services rendered or goods sold prior to the Closing Date under Seller’s Medicare provider

  number. Purchaser agrees that it will provide Seller (or Seller’s billing agent) with reasonable

  access to the Participating Provider Agreement, Books and Records and Governmental

  Authorizations as may be necessary in order for Seller to facilitate billing and collecting for

  services furnished to Medicare beneficiaries by Seller.

                           33.   Notwithstanding anything to the contrary in the Agreement or any

  document relating to the Sale, the Purchased Assets shall not include (i) any cause of action or

  proceeds of such cause of action under chapter 5 of the Bankruptcy Code or applicable state law

  equivalents; (ii) any commercial or other tort claims arising on or before the closing date of the

  Sale, or any proceeds of such claims, including, without limitation, any and all causes of action

  (a) against present and former directors and officers of the Debtors and/or any of their affiliates,

  (b) against direct and indirect equity holders of the Debtors and/or their affiliates, and (c) of the



                                                         24
  35856989.10 09/09/2019
                                                                                                Appx. 00585
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           598 of251120
                                                                    of 26PageID #: 3513



  Debtors and/or any of their affiliates against any other Debtors; and (iii) any claims or causes of

  action against the Debtors’ contract counterparties (other than claims or causes of action arising

  under any contract that is assumed by the Debtors), or any proceeds of such claims or causes of

  action.

                           34.   Notwithstanding the provisions of Fed. R. Bankr. P. 6004(h), 6006(d), and

  7062, this Order shall be effective and enforceable (i) immediately upon its entry, with respect to

  the relief granted in this paragraph and (ii) seven calendar days following the time of its entry, as

  to all other relief. Prior to the earlier of (i) the Closing or (ii) seven calendar days following the

  full effectiveness and enforceability of this Order, no person (including, for the avoidance of

  doubt, any governmental agency or department), other than the Debtor and its affiliated debtors-

  in-possession, may take or cause any other person to take any action with respect to or affecting

  the Purchased Assets, including the Participating Provider Agreement, that in any way would

  affect the ownership, transferability, validity, enforceability, or effectiveness of the Purchased

  Assets, or the performance or consummation of the Transaction or any of the decrees herein. For

  the avoidance of doubt, the foregoing sentence is not intended, nor shall it be construed, to

  preclude (i) CMS from appealing or seeking a stay pending appeal of this Order or (ii) the

  Purchaser from exercising any right to terminate the Agreement pursuant to the terms thereof.

  With respect to the Pennsylvania Department of Health (“DOH”), the provisions of this

  paragraph 34 shall only apply to stay DOH (1) in its capacity as a state survey agency and/or (2)

  from taking any further steps in connection with the Debtor’s closure process, or otherwise

  seeking the revocation, surrender and/or termination of the Debtor’s hospital license, prior to

  September 30, 2019, unless otherwise ordered by the Court, it being understood that any party




                                                         25
  35856989.10 09/09/2019
                                                                                                Appx. 00586
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         Document
                               Doc34 681
                                      FiledFiled
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                           599 of261120
                                                                    of 26PageID #: 3514



  may request a hearing on shortened notice to seek relief from, or revisions to, the provisions of

  this paragraph 34.

                           35.   Provided that the Closing occurs within seven calendar days following the

  effectiveness and enforceability of this Order, the findings of fact and conclusions of law set

  forth in this Order shall, for all purposes related to the Order and the Transaction, be deemed to

  have been made as of the Closing.




             Dated: September 10th, 2019                 KEVIN GROSS
             Wilmington, Delaware                        UNITED
                                                         26     STATES BANKRUPTCY JUDGE
  35856989.10 09/09/2019
                                                                                                Appx. 00587
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 600
                                                            Pageof11120
                                                                    of 101
                                                                         PageID #: 3515



                                     EXHIBIT A

                          ASSET PURCHASE AGREEMENT




  09/06/2019
  35856989.8
                                                                            Appx. 00588
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 601
                                                            Pageof21120
                                                                    of 101
                                                                         PageID #: 3516




                                  ASSET PURCHASE AGREEMENT

                                       BY AND BETWEEN

                                 CENTER CITY HEALTHCARE, LLC,

                                            as Seller,

                                              AND

                          THOMAS JEFFERSON UNIVERSITY HOSPITALS, INC.

                                          as Purchaser




  35751625.8 09/06/2019
                                                                            Appx. 00589
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 602
                                                            Pageof31120
                                                                    of 101
                                                                         PageID #: 3517



                                   ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
  as of this ___ day of August, 2019, by and between Center City Healthcare, LLC, d/b/a,
  Hahnemann University Hospital (the “Seller” or “Hahnemann”), a Delaware limited liability
  company and Thomas Jefferson University Hospitals, Inc. (the “Purchaser”), a Pennsylvania
  nonprofit corporation. The Seller and the Purchaser are sometimes individually referred to
  herein as a “Party” and collectively as the “Parties.”

         WHEREAS, Seller is engaged in the business of owning and operating an acute care
  hospital, including a graduate medical education program (the “Business”); and

               WHEREAS, the Seller is the owner of the Purchased Assets; and

         WHEREAS, the Purchaser and the Consortium (defined below) operate acute care
  hospitals and graduate medical education programs; and

           WHEREAS, the Purchaser has formed or intends to form a consortium including itself,
  (i) Temple University Health System; (ii) Albert Einstein Health Network; (iii) Main Line
  Health, Inc.; (iv) Christiana Care Health System; and (v) The Cooper Health Systems, A New
  Jersey Non-Profit Corporation (collectively, and together with the Purchaser, the
  “Consortium”), for purposes of operating a GME network as a qualified Medicare GME
  affiliated group;

          WHEREAS, Purchaser, directly or through the Consortium members, STC, and other
  third parties currently under contract with the Purchaser or Consortium Members (collectively,
  the “GME Network Affiliates”), shall assume placement of the Continuing Residents in
  furtherance of continuing quality medical education in the Delaware Valley region; and

          WHEREAS, on June 30, 2019 (the “Petition Date”), a voluntary petition for relief was
  filed by the Seller under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy
  Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
  Court”), under Case Number 19-11466 (the “Bankruptcy Case”); and

          WHEREAS, in support of the Consortium’s continuation of GME programs in the
  Delaware Valley region, and the effective transition of the Seller’s predecessor GME programs,
  Seller desires to sell and Purchaser desires to purchase the Purchased Assets all in accordance
  with, and subject to, the terms and conditions contained in this Agreement; and

         WHEREAS, the Purchased Assets being transferred herein are intended to be sold,
  conveyed and transferred to Purchaser free and clear of all Liens and Encumbrances pursuant to
  Section 363 of the Bankruptcy Code, and subject to the Sale Order.

          NOW, THEREFORE, in consideration of the mutual covenants and agreements
  contained herein and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows:




  35751625.8 09/06/2019
                                                                                         Appx. 00590
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 603
                                                            Pageof41120
                                                                    of 101
                                                                         PageID #: 3518




                                             ARTICLE I.
                                            DEFINITIONS

          For purposes of this Agreement (including any Exhibits or Schedules attached hereto),
  the following terms shall have the meanings indicated below, unless the context clearly requires
  otherwise:

          “Affiliate” shall mean, with respect to a specified Person, any other Person which
  directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
  common control with, the specified Person; provided that such Person shall be deemed an
  Affiliate for only so long as such control exists. For purposes of this definition and the definition
  of Related Person, the term “control” includes, without limitation, the possession, directly or
  indirectly, of the power to direct the management and policies of a Person, whether through the
  ownership of voting securities, by contract or otherwise.

         “Ancillary Documents” shall mean all other agreements, documents and instruments to
  be executed and delivered by the Purchaser and/or the Seller pursuant to this Agreement.

          “Applicable Privacy and Security Law” means any applicable Law relating to privacy,
  data protection, confidentiality, security, integrity and protection of personal information,
  including (i) health care and medical record applicable Laws, including the Health Insurance
  Portability and Accountability Act of 1996, as amended by the Health Information Technology
  for Economic and Clinical Health Act, and all implementing regulations (collectively,
  “HIPAA”); (ii) state data protection laws; (iii) state breach notification laws; and (iv) any
  comparable applicable state Laws and the regulations promulgated pursuant to all such
  applicable Laws.

         “Assigned Contracts” shall mean, collectively, those Contracts included in the
  Purchased Assets, which shall consist solely of the Contracts identified on Schedule A-1 to
  Exhibit A. Purchaser may add or delete Contracts from Schedule A-1 pursuant to the applicable
  provisions of the Bidding Procedures Order.

          “Assignment and Assumption Agreement” shall mean the Assignment, Delegation and
  Assumption Agreement to be executed at the Closing between the Seller and the Purchaser in the
  form attached hereto as Exhibit B, pursuant to which, among other things, the Seller will assign
  and transfer to the Purchaser all of its right, title and interest under the Assigned Contracts, on
  the terms and conditions set forth therein.

           “Assumed Liabilities” shall mean, collectively, (i) all liabilities and performance
  obligations of the Seller arising upon or after the Closing under the Assigned Contracts, (ii) all
  liabilities arising with respect to the Purchased Assets arising on or after the Closing Date, (iii)
  liability for amounts due to CMS on account of services rendered or amounts previously paid to
  Seller under the Participating Provider Agreement, up to (but not to exceed) the CMS Pre-
  Closing Amount, (iv) the Cure Costs, (v) and the Purchaser’s portion of the Transfer Taxes
  pursuant to Section 10.4.


                                                    2
  35751625.8 09/06/2019
                                                                                             Appx. 00591
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 604
                                                            Pageof51120
                                                                    of 101
                                                                         PageID #: 3519



         “Assumption/Cure Notice” means the Initial Notice of Assumption and Assignment and
  any Supplemental Notice of Assumption and Assignment delivered to counterparties to
  Contracts with the Seller pursuant to the Bidding Procedures Order.

               “Backup Bidder” shall have the meaning stated in the Bidding Procedures Order.

               “Bankruptcy Case” shall have the meaning given to it in the Recitals to this Agreement.

               “Bankruptcy Code” shall have the meaning given to it in the Recitals to this Agreement.

        “Bankruptcy Court” shall have the meaning given to it in the Recitals to this
  Agreement.

               “Base Purchase Price” is defined in Section 3.1.

          “Bid Procedures” shall mean the bid procedures governing the process by which the sale
  of the Purchased Assets shall occur, which are attached to the Bidding Procedures Order as
  Exhibit I.

         “Bidding Procedures Order” shall mean the order of the Bankruptcy Court approving
  the Bid Procedures in the form attached hereto as Exhibit F and made part hereof.

         “Bill of Sale” shall mean the bill of sale to be delivered at Closing by the Seller to the
  Purchaser in the form attached hereto as Exhibit C.

          “Books and Records” means, collectively, all documents, lists and files relating or
  pertaining to the Purchased Assets or the Assumed Liabilities.

               “Business” is defined in the Recitals to this Agreement.

         “Business Day(s)” shall mean calendar days other than Saturdays, Sundays and days on
  which banking institutions in Wilmington, Delaware are authorized by Law to close.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Claims Close Date” is defined in Section 10.5.

               “Closing” is defined in Section 8.1.

               “Closing Date” is defined in Section 8.1.

               “CMS” means the Centers for Medicare and Medicaid Services.

          “CMS Pre-Closing Amount” means a dollar amount agreed to by and between CMS
  and the Seller or, alternatively, an amount established by the Bankruptcy Court as final, which
  amount shall be the maximum amount due to CMS on account of the Participating Provider
  Agreement and the maximum amount which CMS would seek to collect, by offset or otherwise,
  against the Purchaser on account of services rendered or amounts previously paid to Seller under
  the Participating Provider Agreement.

                                                       3
  35751625.8 09/06/2019
                                                                                             Appx. 00592
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 605
                                                            Pageof61120
                                                                    of 101
                                                                         PageID #: 3520



        “Continuing Residents” means the Residents as of the Closing Date who have agreed to
  become residents training at a hospital operated by Purchaser or a GME Network Affiliate.

               “Contracts” shall mean any agreement or contract, whether written or oral.

          “Cure Costs” shall mean, with respect to any Assigned Contract, the amount due and
  owing to each non-debtor counterparty to such Assigned Contract to cure any defaults required
  to be cured as a condition of assumption of such Assigned Contract pursuant to Section
  365(b)(1) of the Bankruptcy Code, to the extent applicable.

         “Escrow Agent” shall mean a financial institution mutually acceptable to Seller and
  Purchaser.

         “Escrow Agreement” shall mean the agreement substantially in the form attached hereto
  as Exhibit D.

               “Escrow Account” is defined in Section 3.1.

               “Escrow Amount” is defined in Section 3.1.

         “Excluded Assets” shall mean all rights, benefits or property of Seller which are not
  Purchased Assets.

          “Excluded Liabilities” shall mean, collectively, any and all liabilities of the Seller of any
  kind or description other than the Assumed Liabilities.

         “Final Order” shall mean an order, judgment or other decree as to which (a) the
  operation or effect has not been reversed, stayed, modified or amended, (b) no appeals or
  motions for reconsideration are pending, and (c) any and all appeal periods have expired.

          “GAAP” shall mean generally accepted accounting principles in the United States,
  consistently applied.

        “GME Network Affiliate” shall have the meaning given to it in the Recitals to this
  Agreement.

          “Governmental Authorization” means any consent, license, permit, certificate of
  authority, registration, franchise, right, Order or notice, qualification or similar right issued,
  granted, given, or required by or under the authority of any Governmental Body or pursuant to
  any Law.

         “Governmental Body” means any federal, state, local, municipal, foreign or other
  governmental or quasi-governmental entity or authority of any nature, including the FDA and its
  equivalent authority or body in any foreign jurisdiction.

               “Hahnemann Programs” is defined in Section 6.2.

                “IME” shall mean Indirect Medical Education.


                                                      4
  35751625.8 09/06/2019
                                                                                             Appx. 00593
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 606
                                                            Pageof71120
                                                                    of 101
                                                                         PageID #: 3521



               “Interests” shall have the meaning stated in the Sale Order.

         “Knowledge of the Seller” and “to the Seller’s Knowledge” shall mean the actual
  knowledge of Joel Freedman, the Seller’s Chief Executive Officer and Allen Wilen, the Seller’s
  Chief Restructuring Officer – Finance.

         “Laws” shall mean all federal, state and local laws, ordinances, rules, regulations,
  standards, and Orders.

               “Lien” has the meaning given to such term in the Bankruptcy Code.

         “Liquidated Cure Costs” means all Cure Costs relating to Assigned Contracts which are
  allowed in a Final Order of the Bankruptcy Court.

               “Losses” is defined in Section 10.1.

           “Material Adverse Effect” means any event, circumstance, change, occurrence or effect
  that, individually or in the aggregate, has a material and adverse effect upon the Purchased
  Assets; provided, however, that any adverse change, event, development or effect arising from or
  relating to any of the following shall not be deemed to constitute, and shall not be taken into
  account in determining whether there has been, a Material Adverse Effect: (i) the United States
  economy, the global economy, in each case, as a whole, or the industry or markets in which the
  Seller operates; (ii) the filing of the Bankruptcy Case; (iii) national or international political or
  social conditions, including the engagement by the United States in hostilities, whether or not
  pursuant to the declaration of a national emergency or war, or the occurrence of any military or
  terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or
  consular offices or upon any military installation, equipment or personnel of the United States;
  (iv) financial, banking, or securities markets (including any disruption thereof and any decline in
  the price of any security or any market index); (v) changes in GAAP; (vi) changes in Law or
  Orders; (vii) the taking of any action contemplated by this Agreement or any of the Ancillary
  Documents; (viii) any “act of God,” including, but not limited to, weather, natural disasters and
  earthquakes; (ix) changes resulting from the announcement of the execution of this Agreement or
  any of the transactions contemplated hereby; or (x) the termination of any Contract that is not an
  Assigned Contract, or the occurrence of any breach by any party of any Contract that does not
  relate to the Purchased Assets or the Assumed Liabilities; (xi) any adverse change to the
  Business prior to the date hereof.

         “Non-Disclosure Agreement” means any and all confidentiality agreements and/or non-
  disclosure agreements executed by the Purchaser as a condition to obtaining confidential and/or
  proprietary information from the Seller.

         “Order” shall mean any award, decision, injunction, judgment, order, ruling, subpoena,
  or verdict entered, issued, made, or rendered by any court, administrative agency, or other
  Governmental Body.

         “Outside Closing Date” shall mean September 6, 2019 or such other date as Seller and
  Purchaser may agree.


                                                       5
  35751625.8 09/06/2019
                                                                                             Appx. 00594
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 607
                                                            Pageof81120
                                                                    of 101
                                                                         PageID #: 3522



         “Participating Provider Agreement” means the Participating Provider Agreement with
  the Centers for Medicare and Medicaid Services between the Seller and CMS related to
  Hahnemann University Hospital.

               “Permitted Escrow Withdrawals” is defined in Section 3.1.

         “Person” shall mean any individual, corporation, Governmental Body, general or limited
  partnership, limited liability company, joint venture, estate, trust, association, or other legal
  organization.

          “Proceeding” shall mean any action, demand, complaint, inquiry, suit, injunction,
  dispute, arbitration, audit, hearing, investigation, litigation, citation, notice of violation (or
  similar notice), or suit (whether civil or criminal) commenced, brought, conducted, or heard by
  or before, or otherwise involving, any Governmental Body.

               “Purchased Assets” shall mean the assets of Seller identified on Exhibit A.

               “Purchaser Indemnified Party” is defined in Section 10.1.

         “Purchaser Material Adverse Effect” means any event, circumstance, change,
  occurrence or effect that, individually or in the aggregate, has a material and adverse effect upon
  the Purchaser.

          “Related Person” (i) with respect to a Person who is an individual, shall mean, (a) any
  other individual having a relationship with such specified individual (by blood, marriage or
  adoption) of grandparent, parent, child, grandchild, aunt, uncle, niece, nephew, sister, brother or
  first cousin (collectively, “Relatives”), (b) any Person that is controlled by such individual or
  any one or more members of such individual’s Relatives; and (c) any Person with respect to
  which such individual or one or more members of such individual’s Relatives serves as a
  director, officer, partner, or trustee (or in a similar capacity); and (ii) with respect to a specified
  Person other than an individual, shall mean (a) any Affiliate of such specified Person; and (b)
  each Person that serves as a director, officer, partner, or trustee (or in a similar capacity) of such
  specified Person.

          “Representative” shall mean, with respect to a particular Person, any director, officer,
  trustee, employee, agent, consultant, advisor, or other representative of such Person, including
  legal counsel, accountants and financial advisors.

               “Required Notification” is defined in Section 6.3.

          “Residents” means the medical residents and fellows training at, or through a residency
  program sponsored by or in affiliation with, Hahnemann University Hospital. Unless otherwise
  specified, all references to the number of Residents shall be in terms of full time equivalents
  (“FTEs”).

          “Sale Motion” shall mean that certain motion filed by the Seller in the Bankruptcy Case
  on July 9, 2019 (D.I. 142) pursuant to which, among other things, the Seller requested an order
  (a) approving the Bid Procedures, (b) approving procedures relating to the assumption and

                                                      6
  35751625.8 09/06/2019
                                                                                                Appx. 00595
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-1
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 608
                                                            Pageof91120
                                                                    of 101
                                                                         PageID #: 3523



  assignment of executory contracts, including procedures for establishing Cure Costs, (a)
  establishing a date for an auction, and (d) scheduling a sale hearing.

         “Sale Order” shall mean an Order of the Bankruptcy Court pursuant to the Bankruptcy
  Code approving this Agreement and the transactions contemplated hereby substantially in the
  form attached hereto as Exhibit E and made part hereof.

               “Seller Disclosure Letter” is defined in Article IV.

               “Seller Indemnified Party” is defined in Section 10.2.

               “SSG” means SSG Capital Advisors, LLC.

               “STC” shall have the meaning set forth in Section 6.9.

         “Tail Coverage Costs” shall mean the cost to Seller of purchasing and maintaining the
  Tail Coverage Endorsement.

          “Tail Coverage Endorsement” shall mean a reporting endorsement to insure against
  resident professional liability claims that have not yet been reported against the Residents related
  to any period of Resident employment from January 11, 2018 until the termination of Resident’s
  employment from Hahnemann University Hospital. Such endorsement shall provide for
  Pennsylvania statutory limits of Five-Hundred Thousand Dollars ($500,000) per occurrence and
  One Million Five-Hundred Thousand Dollars ($1,500,000) annual aggregate for each MCARE
  eligible Resident only.

           “Tax” and “Taxes” shall mean individually or collectively, as appropriate, any and all
  U.S. or non-U.S., federal, state, county, local, municipal or other taxes, charges, imposts, rates,
  fees, levies or other assessments.

               “Transfer Taxes” is defined in Section 10.14(a).

                                        ARTICLE II.
                    AGREEMENTS TO SELL AND PURCHASE; RELATED MATTERS

           2.1    Agreement to Sell and Purchase Purchased Assets. On the Closing Date,
  subject to the performance by the Parties of the terms and provisions of this Agreement and
  satisfaction of the terms and conditions set forth in the Sale Order, the Seller shall sell, convey,
  assign, transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from
  Seller, the Purchased Assets, free and clear of all Interests other than Assumed Liabilities, to the
  fullest extent permitted by Section 363 of the Bankruptcy Code.

          2.2     Assumed Liabilities/Excluded Liabilities. On the Closing Date, the Purchaser
  shall assume and become responsible for, and shall pay, perform, fulfill and discharge, all of the
  Assumed Liabilities. The Purchaser is not assuming and will have no obligation to assume,
  perform, or discharge any of the Excluded Liabilities, all of which shall remain the sole
  responsibility and obligation of the Seller.



                                                       7
  35751625.8 09/06/2019
                                                                                             Appx. 00596
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         609 of10
                                                                1120
                                                                  of 101
                                                                      PageID #: 3524



         2.3     Assigned Contracts. The Purchaser is not assuming and will have no obligation
  to assume, perform, or discharge any Contracts, all of which shall remain the sole responsibility
  and obligation of the Seller, except for the Assigned Contracts. As to the Assigned Contracts:

                  (a)   At Closing, Seller shall assign to Purchaser, and Purchaser shall assume,
  all of the Assigned Contracts and Purchaser shall pay to the applicable counterparty the Cure
  Costs as and when such Cure Costs become Liquidated Cure Costs.

                  (b)   Purchaser shall provide promptly any and all information required by the
  Bankruptcy Code and the Bankruptcy Court to evidence Purchaser’s capability of satisfying the
  conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
  respect to the Assigned Contracts, to the extent applicable.

          2.4    Competing Transactions; Bankruptcy Court Approval. This Agreement is
  subject to approval by the Bankruptcy Court and the consideration by Seller of higher or better
  competing bids pursuant to the Bidding Procedures Order and the Bid Procedures approved
  thereby (each, a “Competing Bid”). Until the transactions contemplated by this Agreement are
  consummated, Seller may perform any and all other acts related to seeking a Competing Bid as
  provided under the Bankruptcy Code, the Bidding Procedures Order or other applicable Law,
  including but not limited to supplying information relating to the Purchased Assets to
  prospective purchasers.

                                         ARTICLE III.
                                       PURCHASE PRICE

          3.1    Purchase Price. The Purchase Price shall be Fifty-Four Million Dollars
  ($54,000,000), subject to upward adjustment pursuant to Section 3.2(d) hereof (the “Base Purchase
  Price”) and, subject to the following sentence, shall be paid in cash at Closing. In addition, an
  amount (the “Escrow Amount”) equal to Three Million Dollars ($3,000,000) minus Liquidated
  Cure Costs paid by Purchaser on the Closing Date will be withheld from the Base Purchase Price
  and placed into a non-interest bearing escrow account (the “Escrow Account”) held by the
  Escrow Agent pursuant to the Escrow Agreement. The Escrow Amount shall be distributed to
  Purchaser from time to time in accordance with the Escrow Agreement to cover the following
  losses, damages and expenses (collectively, the “Permitted Escrow Withdrawals”): (a) the
  CMS Pre-Closing Amount, as and when liquidated, (b) the Cure Costs not paid on the Closing
  Date and not included in the CMS Pre-Closing Amount, and (c) the Losses payable to a
  Purchaser Indemnified Party. To the extent that there are any funds remaining in the Escrow
  Account on the date that is the one-year anniversary of the Closing Date, such remaining funds
  minus any then pending written claims asserted by Purchaser for Permitted Escrow Withdrawals
  (whether or not disputed) shall be distributed to Seller in accordance with the Escrow Agreement
  without any further action being required on the part of Purchaser. Upon resolution of any
  Permitted Escrow Withdrawals pending as of the one-year anniversary of the Closing Date, (x)
  any amounts determined to be owing to Purchaser shall be distributed to Purchaser, and (y) any
  amounts determined not to be owing to Purchaser shall be distributed to Seller.

         3.2    Payment of Base Purchase Price. At Closing, the Base Purchase Price shall be
  payable by Purchaser as follows:


                                                  8
  35751625.8 09/06/2019
                                                                                          Appx. 00597
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         610 of11
                                                                1120
                                                                  of 101
                                                                      PageID #: 3525



                 (a)    Purchaser shall deposit the Escrow Amount into the Escrow Account
  pursuant to and in accordance with the Escrow Agreement.

                          (b)   Purchaser shall pay Liquidated Cure Costs as of the Closing Date.

                 (c)    Purchaser shall pay to the Seller the Fifty-One Million Dollars
  ($51,000,000) balance of the Base Purchase Price by wire transfer of immediately available
  funds to an account or accounts designated in writing by the Seller prior to the Closing.

                 (d)     Purchaser shall reimburse Seller for the Tail Coverage Cost actually paid
  by Seller to purchase the Tail Coverage Endorsement, up to a maximum of One Million Dollars
  ($1,000,000).

          3.3    Tax Allocation of Base Purchase Price. The Base Purchase Price shall be
  allocated among the Purchased Assets in accordance with the IRS Form 8594, Asset Acquisition
  Statement Under Section 1060 as agreed by the respective accountants of Purchaser and Seller
  within a reasonable period of time after Closing in good faith consistent in all respects with
  applicable Laws. The Seller and the Purchaser shall file their respective Tax returns in
  accordance with such allocation and shall not take any position inconsistent with such allocation,
  unless the Seller or the Purchaser, as the case may be, reasonably determines (and notifies the
  other Party) that such allocation is contrary to applicable Law.

                                           ARTICLE IV.
                          REPRESENTATIONS AND WARRANTIES OF THE SELLER

          Except as set forth in the disclosure letter delivered by the Seller to the Purchaser on the
  date hereof (the “Seller Disclosure Letter”), the Seller represents and warrants to the Purchaser
  as follows:

          4.1     Organization. The Seller is a limited liability company duly formed, validly
  existing and in good standing under the laws of the State of Delaware and is duly qualified to do
  business as a foreign corporation and is in good standing in each other jurisdiction where the
  operation of the Business by the Seller requires such qualification, except where the failure to be
  so qualified would not reasonably be expected to have, individually or in the aggregate, a
  Material Adverse Effect.

          4.2     Power and Authority. Upon entry of and subject to the Sale Order, Seller shall
  have all requisite power and authority to enter into this Agreement and the Ancillary Documents
  and to consummate the transactions contemplated hereby and thereby. This Agreement has been
  duly executed and delivered by the Seller. Upon entry of and subject to the Sale Order, this
  Agreement shall constitute a valid and binding obligation of the Seller, enforceable against the
  Seller in accordance with its terms.

          4.3      Non-contravention. Subject to the entry of the Sale Order by the Bankruptcy
  Court, the execution and delivery of this Agreement or any other Ancillary Document to which
  the Seller is a party, and the performance by the Seller of its obligations hereunder and
  thereunder, will not (i) violate any provision of the organizational documents of the Seller, (ii)
  result in a violation or breach of, or constitute (with or without due notice or lapse of time or

                                                         9
  35751625.8 09/06/2019
                                                                                                Appx. 00598
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         611 of12
                                                                1120
                                                                  of 101
                                                                      PageID #: 3526



  both) a default or breach (or give rise to any right of termination, amendment, cancellation or
  acceleration) under any Assigned Contract, (iii) to Seller’s Knowledge, violate in any material
  respect any Law or Order applicable to the Business or the Purchased Assets, or (iv) result in the
  imposition of any Lien on the Purchased Assets.

          4.4    Consents. Upon entry of the Sale Order and upon each regulatory approval to
  which Section 7.1(c) of this Agreement relates having been obtained, no approval, consent or
  authorization of, or declaration, filing or registration with or any notification to any
  Governmental Body or any other third Person is required in connection with the execution,
  delivery or performance by the Seller of this Agreement or the consummation by the Seller of the
  transactions contemplated hereby.

         4.5    Liabilities. The Seller has no Liabilities with respect to the Purchased Assets for
  which the Purchaser will be responsible after Closing except for any Assumed Liabilities
  assumed by the Purchaser.

           4.6     Title. The Seller has good and marketable title to all of the Purchased Assets,
  free and clear of all Interests other than Interests which will be divested from the Purchased
  Assets by the Sale Order. Upon the completion of the transactions contemplated hereby, the
  Purchaser will be vested with good and marketable title to the Purchased Assets, free and clear of
  all Interests other than Assumed Liabilities.

          4.7    Litigation. There are no Proceedings pending, or to the Seller’s Knowledge,
  threatened against the Purchased Assets or Business, at Law or in equity, or before any
  Governmental Body which will interfere with the ownership or use by the Purchaser of the
  Purchased Assets after the Closing.

          4.8    Proceedings. There is no Proceeding pending that challenges, or that is
  reasonably likely to have the effect of preventing, delaying or rendering illegal any of the
  transactions contemplated by this Agreement.

          4.9     Tax Matters. There are no Tax Liens or Encumbrances for Taxes upon the
  Purchased Assets and as of the end of the day on the Closing Date there will be no such Tax
  Liens or Encumbrances. There is not and, as of the end of the day on the Closing Date there will
  not be, any liability for Taxes affecting the Purchased Assets for which the Purchaser will at any
  time have any liability for payment.

          4.10 Brokers and Finders. Other than SSG, no broker, finder or investment banker is
  entitled to any brokerage, finders or other fee or commission in connection with the transactions
  contemplated hereby based upon arrangements made by or on behalf of the Seller. Seller will be
  solely responsible for any fee, commission or other consideration of any kind due to SSG on
  account of the transactions contemplated by this Agreement.

          4.11 Tail Coverage. Seller shall be solely responsible for purchasing and maintaining
  the Tail Coverage Endorsement and shall incur all costs associated with the same, except as
  provided in Section 3.2(d).



                                                  10
  35751625.8 09/06/2019
                                                                                            Appx. 00599
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         612 of13
                                                                1120
                                                                  of 101
                                                                      PageID #: 3527



          4.12 Funding and Disputes. Seller represents and warrants that no Medicare GME
  funding for the Residents is currently owed to Seller and outstanding except as in the normal
  course, and that Seller has not received notice of any disputes and, to Seller’s Knowledge there
  are no facts or circumstances that may result in a dispute with regard the payment of Medicare
  GME funding for the Residents in the amount of Fifty Thousand Dollars ($50,000) or more in
  the aggregate.

                                           ARTICLE V.
                          REPRESENTATIONS AND WARRANTIES OF PURCHASER.

               The Purchaser represents and warrants to the Seller as follows.

          5.1    Organization. The Purchaser is a nonprofit corporation duly formed, validly
  existing and in good standing under the laws of the Commonwealth of Pennsylvania and has all
  requisite power and authority to conduct its business and own and operate its properties.

               5.2        Power and Authority.

                 (a)   The Purchaser has all requisite power and authority to enter into this
  Agreement and the Ancillary Documents and to consummate the transactions contemplated
  hereby and thereby. This Agreement has been duly executed and delivered by the Purchaser.
  This Agreement is a valid and binding obligation of the Purchaser, enforceable against the
  Purchaser in accordance with its terms.

                 (b)     To the extent that this Agreement or any of the Ancillary Documents
  provides that any Affiliate of the Purchaser makes any covenant or undertakes the payment or
  performance of any obligation in connection with the transactions contemplated hereunder or
  thereunder, such Affiliate has all requisite power and authority to enter into the transactions
  contemplated hereby and thereby.

         5.3     Non-contravention. Neither the execution and delivery of this Agreement or any
  other Ancillary Document to which the Purchaser is a party, will (i) violate any provision of the
  organizational documents of the Purchaser, or (ii) violate any Law or Order applicable to the
  Purchaser.

          5.4   No Proceedings. There are no actions, suits or proceedings pending, or to the
  actual knowledge of Purchaser, threatened, before or by any Governmental Body, against
  Purchaser which would affect Purchaser’s ability to proceed with the transactions contemplated
  by this Agreement.

         5.5       Consents. No consent, waiver, authorization or approval of any person or
  declaration, filing or registration with any Governmental Body or other Person is required in
  connection with the execution and delivery by Purchaser of this Agreement or the performance
  by Purchaser or its Affiliates of its respective obligations hereunder or thereunder.

          5.6     Bankruptcy Matters. Purchaser is capable of satisfying the adequate assurance
  of future performance conditions contained in Section 365(f)(2)(B) of the Bankruptcy Code with
  respect to each Assigned Contract, to the extent applicable.

                                                       11
  35751625.8 09/06/2019
                                                                                           Appx. 00600
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         613 of14
                                                                1120
                                                                  of 101
                                                                      PageID #: 3528



          5.7     Financing. Purchaser has readily-available cash on hand, availability under
  existing lines of credit, or other immediately available financial resources sufficient to pay the
  Base Purchase Price at Closing.

           5.8    Hospital Facilities. Purchaser, directly or through Affiliates, owns and operates a
  total of seven (7) Medicare-participating hospitals located within fifteen (15) miles of
  Hahnemann University Hospital’s facility, all of which have the capacity to operate medical
  residency programs.

          5.9     Certain Relationships. Neither the Purchaser nor any officer, director, manager,
  member, Representative or Affiliate of the Purchaser is an officer or director of the Seller or a
  Related Person of any officer, director or key employee of the Seller. Neither the Purchaser nor
  any officer, director, manager, member, Representative or Affiliate of the Purchaser has entered
  into any Contract with any officer, director or key employee of the Seller.

          5.10 Brokers and Finders. No Person has acted, directly or indirectly, as a broker,
  finder or financial advisor for Purchaser in connection with the transactions contemplated
  hereunder and no Person is entitled to any fee or commission or like payment in respect thereof.

                                       ARTICLE VI.
                                 COVENANTS OF THE PARTIES

          6.1     Access to Information. Subject to all Applicable Privacy and Security Laws, the
  Seller shall permit the Purchaser’s Representatives to have, upon prior written notice, reasonable
  access during normal business hours and under reasonable circumstances, and in a manner so as
  not to interfere with the normal business operations of the Business, to the personnel, books,
  records, Assigned Contracts, and documents of or pertaining to the Purchased Assets; provided,
  that the Seller may restrict the foregoing access to the extent that in the reasonable judgment of
  the Seller, any Law applicable to the Seller requires it to restrict access to any of its business,
  properties, information or personnel; and provided, further, that such access shall not
  unreasonably disrupt the operations of the Seller or the Business.

          6.2    Conduct of the Business. From the date hereof until the Closing Date, except as
  otherwise provided in this Agreement or consented to in writing by Purchaser (which consent
  shall not be unreasonably withheld, conditioned or delayed), and subject in all respects to the
  Bankruptcy Code and orders of the Bankruptcy Court (including, without limitation, the Sale
  Order), the Seller shall use its commercially reasonable efforts to preserve intact its relationships
  with Residents at Hahnemann University Hospital and the graduate medical educational
  programs at Hahnemann University Hospital (the “Hahnemann Programs”). Seller and
  Purchaser shall work cooperatively to determine clinical rotation assignments for Residents, with
  such mutually-agreed assignments to commence as soon as practicable after the Purchase
  Agreement is entered into. For the avoidance of doubt, neither the existence of this Agreement
  nor any provisions set forth herein shall restrict Seller from agreeing to release the related cap on
  Medicare reimbursement on a temporary basis for those Residents who elect not to become
  Continuing Residents.




                                                   12
  35751625.8 09/06/2019
                                                                                             Appx. 00601
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         614 of15
                                                                1120
                                                                  of 101
                                                                      PageID #: 3529



          6.3     Notification of Certain Matters. From time to time prior to the Closing Date,
  the Parties shall promptly notify each other of the occurrence or non-occurrence of any event or
  circumstance that as applicable, indicates (a) that any of the representations and warranties set
  forth herein may not be, will not be, or are not, true and correct, or (b) any failure on its part to
  comply with or satisfy, in any material respect, any covenant, agreement or condition to be
  complied with or satisfied by it pursuant hereto (any such notification, a “Required
  Notification”); provided, however, that in each case, such disclosure shall not be deemed to (i)
  amend or supplement any Schedule hereto, or (ii) cure any breach of such representation,
  warranty, covenant or agreement or satisfy any condition set forth herein.

          6.4     Cooperation. Subject in all respects to the Bankruptcy Code and the Bankruptcy
  Cases, the Parties shall use their respective commercially reasonable efforts to (a) take or cause
  to be taken all actions, and to do or cause to be done all other things, necessary, proper or
  advisable to expeditiously satisfy the closing conditions set forth in Article VII and to
  consummate the transactions contemplated hereby as promptly as practicable, and (b) obtain in a
  timely manner all necessary waivers, consents and approvals and to effect all necessary
  registrations and filings in connection with the foregoing.

          6.5     Records Retention and Access. For a period of six (6) years following the
  Closing or such shorter period that records are required to be retained by applicable Law (but in
  no event less than three (3) years), Purchaser shall at Seller’s expense furnish to the Seller, to the
  extent in Purchaser’s possession and following receipt of a reasonable, written request therefor,
  information that is necessary for Seller to prepare for, prosecute or defend against any
  Proceeding related to the Business, to validate claims filed in the Bankruptcy Case and/or to
  enable Seller and its Representatives to prepare, complete and file all required federal, state and
  local Tax returns in accordance with applicable Law.

          6.6     Cure Costs. Seller shall not agree to the amount of any Liquidated Cure Costs
  without the written consent of Purchaser. From and after the Closing Date, Purchaser shall have
  the sole right to contest and settle any claims for Cure Costs and, to the extent necessary and
  permitted by the Bankruptcy Court, Seller shall cooperate in substituting Purchaser for Seller (at
  Purchaser’s expense) in connection with any pending objections to Cure Costs.

         6.7    Bid Procedures. Seller shall not modify the Bid Procedures without the consent
  of Purchaser.

        6.8               Covenants of Purchaser Regarding Transition and Accommodation of
  Residents.

                  (a)    Purchaser, directly or through a GME Network Affiliate, will
  accommodate a maximum of 583 Continuing Residents to pursue continued medical residency
  training at Purchaser-owned hospitals or GME Network Affiliate-owned hospitals, as applicable.
  If requested by Purchaser, Seller shall take all reasonable actions to reflect its consent to the
  transfer of Continuing Residents to Purchaser or a GME Network Affiliate. For any Resident
  who does not become a Continuing Resident and elects to pursue their training at hospitals that
  are not owned by Purchaser or a GME Network Affiliate, Purchaser agrees, in compliance with
  applicable regulation, to release the GME cap associated with Medicare reimbursement for such


                                                     13
  35751625.8 09/06/2019
                                                                                              Appx. 00602
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         615 of16
                                                                1120
                                                                  of 101
                                                                      PageID #: 3530



  Residents on a temporary basis to the hospital where the Resident transfers until the Resident has
  completed training.

                  (b)    If the Continuing Residents are required to relocate their personal
  residence to continue their training with Purchaser or a GME Network Affiliate, Purchaser shall
  provide, or cause such GME Network Affiliate to provide, reasonable private housing for such
  residents for the longer of the remainder of the current academic year or for the duration of a
  Resident’s existing vacated lease. The provision of reasonable private housing shall not extend
  beyond the Resident’s completion of his or her residency training with Purchaser or such GME
  Network Affiliate.

                 (c)     To the extent necessary to provide for continued residency training,
  Purchaser shall use reasonable efforts to transfer Seller’s residency program faculty to a
  Purchaser or GME Network Affiliate hospital so that they can continue to provide education to
  Residents.

                  (d)     Unless inconsistent with Purchaser or GME Network Affiliate’s standard
  practice for residents, Purchaser shall provide, or cause the applicable GME Network Affiliate to
  provide, Continuing Residents with free meals during the time that they are training at Purchaser
  or such GME Network Affiliate hospitals.

                  (e)     To the extent necessary for Continuing Residents to fulfill residency
  training requirements, Purchaser shall provide, or cause a GME Network Affiliate to provide,
  additional transition resources to Continuing Residents as may be requested by Seller from time
  to time.

                (f)    The parties shall cooperate in determining the initial clinical rotation
  assignments for Continuing Residents for the period following the transfer.

                 (g)    Purchaser shall use reasonable efforts to ensure that each Continuing
  Resident’s terms of employment (e.g., compensation and benefits) with Purchaser or a GME
  Network Affiliate are substantially equivalent or better than the Continuing Resident’s current
  terms of employment with the Seller.

          6.9     Covenants of Purchaser Regarding Continued Affiliation with St.
  Christopher’s Hospital for Children. For the period of ten (10) years after the Closing with
  automatic renewals for periods of five (5) years, provided that at the time of each such renewal
  such resident caps are used for resident training at STC only, unless either party gives not less
  than one hundred eighty (180) days’ notice, Purchaser agrees to, and to cause any successor or
  assignee of any Purchased Assets to agree to: (i) enter into an agreement to continue
  participating in a “Medicare GME affiliated group” as that term is defined in 42 C.F.R.
  413.75(b), with St. Christopher’s Hospital for Children (“STC”), whereby Purchaser will
  continue sharing full-time equivalent resident caps for direct graduate medical education with
  STC; (ii) accept assignment of the Medicare GME Affiliation Agreement for July 1, 2019
  through June 30, 2020 between STC and Seller (the “STC GME Affiliation Agreement”) or
  enter into a new GME affiliation agreement substantially in the form of the STC GME



                                                  14
  35751625.8 09/06/2019
                                                                                            Appx. 00603
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         616 of17
                                                                1120
                                                                  of 101
                                                                      PageID #: 3531



  Affiliation Agreement; and (iii) ensure that it and STC participate in a “shared rotation
  agreement” each academic year.

               6.10       Covenants of Purchaser Regarding Other GME Affiliation Agreements.

                 (a)    For the remainder of the academic year during which the Closing occurs,
  and to the extent permitted and required by CMS, Purchaser shall accept assignment from Seller
  of the GME Affiliation Agreements identified listed as numbered items 1, 2, 3, 4 and 5 under the
  heading Current GME Affiliation Agreements on Schedule A-1 to Exhibit A of this Agreement
  (the “Current GME Affiliation Agreements”) (with any cure amounts with respect to any
  agreements assumed pursuant to this Section 6.10(a) being included as “Cure Costs” for
  purposes of this Agreement), or shall enter into new GME affiliation agreements with those
  counterparties substantially in the form of the Current GME Affiliation Agreements; and

                 (b)    Purchaser, subject to Purchaser’s completion of due diligence, shall accept
  assignment of the agreements identified under the heading GME Obligations on Schedule A-1 to
  Exhibit A of this Agreement to participate in “Medicare GME affiliated groups” and fulfill the
  obligations thereunder arising after the Closing Date for the duration of the term of such
  agreements (with any cure amounts with respect to any agreements assumed pursuant to this
  Section 6.10(b) being included as “Cure Costs” for purposes of this Agreement).

          6.11 Covenant of Seller Regarding Tail Coverage Endorsement for Residents. At
  or prior to Closing, Seller shall obtain the Tail Coverage Endorsement.

          6.12 Covenant of Seller Regarding Medical Records. Seller acknowledges that
  Purchaser, GME Affiliates, and clinicians affiliated with each of them collectively have
  undertaken to provide clinical care to patients who historically have received care from Seller.
  To facilitate such care on an ongoing basis, and otherwise to satisfy obligations of Seller, Seller
  will undertake to assure the ongoing availability of medical records of Seller’s patients to
  Purchaser, GME Affiliates, clinicians affiliated with each of them, other providers to the extent
  applicable, and patient themselves. To further facilitate such availability, with acknowledgment
  that Seller continues to be finalizing its own arrangements in this regard as of the date of this
  Agreement, Seller will consider in good faith any request by Purchaser for assignment to
  Purchaser of agreements with any third-party vendor or vendors with respect to ongoing medical
  records availability, storage, or maintenance.

          6.13 Covenant of Seller Regarding Medicare Cost Reports. Within 45 days of the
  Closing Date, or such longer period as CMS may permit, Seller shall prepare and file any final
  Medicare cost reports related to Hahnemann’s operations for the period prior to the Closing Date
  and, thereafter, Seller shall provide such information and assistance as may reasonably be
  requested by Purchaser with respect to Seller’s filing of Medicare cost reports.
                                              ARTICLE VII.
                                         CONDITIONS TO CLOSING

          7.1     Conditions to Obligations of Each Party. The respective obligations of each
  Party to consummate the transactions contemplated hereby shall be subject to the satisfaction or
  waiver at or prior to the Closing of the following conditions:

                                                     15
  35751625.8 09/06/2019
                                                                                              Appx. 00604
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         617 of18
                                                                1120
                                                                  of 101
                                                                      PageID #: 3532



                 (a)     Proceedings; Orders. No Governmental Body of competent jurisdiction
  shall have enacted, issued, promulgated, enforced or entered any Law or Order (whether
  temporary, preliminary or permanent) that (i) is in effect and (ii) has the effect of making the
  transactions contemplated hereby illegal or otherwise prohibiting consummation of such
  transactions.

                 (b)      Sale Order. The Bankruptcy Court shall have entered the Sale Order with
  such changes as are mutually agreed to by the Seller and Purchaser, each in the exercise of its
  respective sole discretion.

                  (c)     Regulatory Approvals. CMS, the Pennsylvania Department of Health
  (“DOH”) and the Accreditation Council for Graduate Medical Education (“ACGME”) and any
  other applicable regulatory authority or Governmental Body, in each case to the extent required,
  shall have consented to the transactions contemplated by this Agreement and, solely with respect
  to CMS, shall have provided confirmation, in form and substance satisfactory to Purchaser in its
  sole discretion, that the transactions contemplated hereby will result in a permanent (subject to
  statutory or regulatory changes that may in the future affect teaching hospitals generally)
  increase in Purchaser’s residency slot cap by the full amount of Seller’s residency slot cap,
  shared, pursuant to generally applicable regulations, by GME Network Affiliates who qualify as
  members of one or more applicable Medicare GME affiliated group.

          7.2    Additional Conditions to Obligations of the Purchaser. The obligations of the
  Purchaser to effect the transactions contemplated hereby are subject to satisfaction or waiver of
  the following additional conditions:

                  (a)      Representations and Warranties. The representations and warranties of the
  Seller set forth in this Agreement shall be true and correct (without giving effect to any limitation
  as to “materiality” or “Material Adverse Effect” or similar qualifications) as of the Closing Date,
  as if made as of such time (except to the extent that such representations and warranties
  expressly speak as of another date, in which case such representations and warranties shall be
  true and correct as of such date), except where the failure of such representations and warranties
  to be so true and correct would not, individually or in the aggregate, have a Material Adverse
  Effect.

                (b)      Agreements and Covenants. The Seller shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                 (c)    Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Seller on or prior to Closing pursuant to Section 8.2 of this
  Agreement shall have been executed by the parties thereto other than the Purchaser and delivered
  to the Purchaser.

                   (d)    Successor Liability. Entry of an Order of the Bankruptcy Court, which
  may be the Sale Order, which precludes the assertion of any successor, vicarious, or transferee
  liability (by piercing the corporate veil or otherwise) against the Purchaser, its Affiliates, or the
  Consortium or its members, relating to claims, administrative proceedings or actions brought by
  or on behalf of any Governmental Body, accrediting body, or other third party relating to the


                                                   16
  35751625.8 09/06/2019
                                                                                              Appx. 00605
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         618 of19
                                                                1120
                                                                  of 101
                                                                      PageID #: 3533



  operation of the Business prior to Closing. For the avoidance of doubt, nothing in this paragraph
  is intended, nor shall it be construed, to preclude the collection of the CMS Pre-Closing Amount
  from the Escrow Account as provided herein.


          7.3     Additional Conditions to Obligations of the Seller. The obligations of the
  Seller to effect the transactions contemplated hereby are subject to satisfaction or waiver by the
  Seller of the following additional conditions:

                  (a)     Representations and Warranties. The representations and warranties of the
  Purchaser set forth in this Agreement shall be true and correct (without giving effect to any
  limitation as to “materiality” or similar qualifications) as of the Closing Date, as if made as of
  such time (except to the extent that such representations and warranties expressly speak as of
  another date, in which case such representations and warranties shall be true and correct as of
  such date), except where the failure of such representations and warranties to be so true and
  correct would not, individually or in the aggregate, have a Purchaser Material Adverse Effect.

                (b)      Agreements and Covenants. The Purchaser shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                (c)     Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Purchaser on or prior to Closing pursuant to Section 8.3 of this
  Agreement shall have been executed by the parties thereto other than the Seller and delivered to
  the Seller.

                                        ARTICLE VIII.
                   CLOSING; DELIVERIES AND ACTIONS TAKEN AT THE CLOSING

          8.1     Closing. The closing of the transactions contemplated hereby (the “Closing”)
  shall take place at the offices of Drinker Biddle & Reath LLP, One Logan Square, 18th and
  Cherry Streets, Philadelphia, PA 19103-6996, or such other place as agreed by the parties or
  remotely by mail, e-mail and/or wire transfer, in each case to the extent acceptable to each of the
  Parties, as soon as practicable following the satisfaction or waiver of the conditions set forth in
  Article VII hereof and in any event within three (3) Business Days thereafter (the “Closing
  Date”). The Closing shall be deemed to have occurred at 12:01 a.m., Eastern Time, on the
  Closing Date.

          8.2     Deliveries by the Seller at the Closing. At the Closing, Seller shall furnish and
  deliver to the Purchaser the following:

                          (a)   the Bill of Sale, duly executed by the Seller;

                          (b)   the Assignment and Assumption Agreement, duly executed by the Seller;

                  (c)     a certificate, dated as of the Closing Date and signed by the Seller,
  certifying that each of the conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied;



                                                          17
  35751625.8 09/06/2019
                                                                                             Appx. 00606
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         619 of20
                                                                1120
                                                                  of 101
                                                                      PageID #: 3534



                          (d)    a copy of the Sale Order;

                          (e)    evidence of satisfaction of Section 6.11; and

                 (f)     all other certificates, instruments and documents reasonably required to be
  delivered by the Seller pursuant to this Agreement or any of the Ancillary Documents.

          8.3    Deliveries by the Purchaser at the Closing. At the Closing, Purchaser shall
  furnish and deliver to Seller the following:

                 (a)     the Fifty-One Million Dollar ($51,000,000) portion of the Base Purchase
  Price in excess of the Escrow Amount and the Liquidated Cure Costs by wire transfer of
  immediately available funds to an account designated in writing by the Seller;

                 (b)     reimbursement of up to One Million Dollars ($1,000,000) of Tail Coverage
  Costs as provided in Section 3.2(d);

                          (c)    the Assignment and Assumption Agreement, duly executed by the
  Purchaser;

                  (d)     a certificate, dated as of the Closing Date and signed the Purchaser,
  certifying that each of the conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied;
  and

                          (e)    evidence of satisfaction of Section 6.9;

                          (f)    evidence of satisfaction of Section 6.10; and

                (g)     all other certificates, instruments and documents required to be delivered
  by the Purchaser pursuant to this Agreement or any of the Ancillary Documents.

         8.4     Additional Actions Taken by the Purchaser at the Closing. At the Closing,
  Purchaser shall take the following actions:

                 (a)    Pay the Liquidated Cure Costs from the Base Purchase Price to the
  respective Persons entitled to receive them.

                          (b)    Fulfill its covenants under Sections 6.8, 6.9 and 6.10 of this Agreement.

                                                   ARTICLE IX.
                                                  TERMINATION

         9.1              Termination. This Agreement may be terminated at any time prior to the
  Closing:

                          (a)    By mutual written consent of the Seller and the Purchaser;

                 (b)     By (i) the Seller if, as of the day after the Outside Closing Date, any
  condition to the obligation of the Seller to close has not been satisfied, provided, however, that if

                                                          18
  35751625.8 09/06/2019
                                                                                                   Appx. 00607
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         620 of21
                                                                1120
                                                                  of 101
                                                                      PageID #: 3535



  the Closing has not occurred on or before the Outside Closing Date due to a material breach of
  any representations, warranties, covenants or agreements contained in this Agreement by Seller,
  then Seller may not terminate this Agreement pursuant to this Section 9.1(b), and (ii) the
  Purchaser if, as of the day after the Outside Closing Date, any condition to the obligation of the
  Purchaser to close has not been satisfied; provided, however, that if the Closing has not occurred
  on or before the after the Outside Closing Date due to a material breach of any representations,
  warranties, covenants or agreements contained in this Agreement by Purchaser, then the
  Purchaser may not terminate this Agreement pursuant to this Section 9.1(b);

                  (c)   By Purchaser, in its sole and absolute discretion, if the sum of the (i) CMS
  Pre-Closing Amount, and (ii) without duplication of the CMS Pre-Closing Amount, (A) the
  Liquidated Cure Costs, and (B) the good faith estimate by Purchaser of the amount of any Cure
  Costs related to Assigned Contracts which will become Liquidated Cure Costs after the Closing
  Date, exceeds Three Million Dollars ($3,000,000);

                 (d)      Automatically, and without further action by any Party, upon the issuance
  of a Final Order to restrain, enjoin or otherwise prohibit the closing of the transactions
  contemplated hereby, provided that neither the Seller nor the Purchaser shall take any action to
  support entry of such an order;

                  (e)     Automatically, and without further action by any Party, if the Bankruptcy
  Case is converted into a case under Chapter 7 of the Bankruptcy Code or is dismissed, provided
  that neither the Seller nor the Purchaser shall take any action to support entry of an order
  providing for such conversion or dismissal;

                   (f)    By the Purchaser, if the Purchaser is not in material breach of its
  obligations under this Agreement, and if (i) the Seller fails to close on the Closing Date
  notwithstanding the satisfaction of all conditions to the obligation of the Seller to close (other
  than conditions related to deliveries to be made at Closing by the Purchaser provided the
  Purchaser is ready, willing and able to make such deliveries as of the Closing Date), (ii) any of
  the representations and warranties of the Seller herein become untrue or inaccurate such that the
  condition set forth in Section 7.2(a) would not be satisfied or (iii) there has been a breach on the
  part of the Seller of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.2(b) would not be satisfied, and, in the case of clauses (ii) and
  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Seller;

                  (g)     By the Seller, if the Seller is not in material breach of its obligations under
  this Agreement, and if (i) the Purchaser fails to close on the Closing Date notwithstanding the
  satisfaction of all conditions to the obligation of the Purchaser to close (other than conditions
  related to deliveries to be made at Closing by the Seller provided the Seller is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Purchaser herein become untrue or inaccurate such that the condition set forth
  in Section 7.3(a) would not be satisfied or (iii) there has been a breach on the part of the
  Purchaser of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.3(b) would not be satisfied, and, in the case of clauses (ii) and



                                                    19
  35751625.8 09/06/2019
                                                                                               Appx. 00608
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         621 of22
                                                                1120
                                                                  of 101
                                                                      PageID #: 3536



  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Purchaser;

                  (h)    Automatically, and without further action by any Party, if (i) the Purchaser
  is not the Successful Bidder or Backup Bidder (each as defined in the Bid Procedures), or (ii) if
  the Purchaser is the Backup Bidder, upon the earlier of (A) Closing with the Successful Bidder,
  and (B) the Outside Closing Date. The foregoing notwithstanding, the Purchaser shall serve as a
  Backup Bidder at the Auction only if (X) its bid pursuant to this Agreement is not determined to
  be the “Baseline Bid,” as defined in the Bid Procedures, and (Y) it elects, at its sole discretion, to
  offer a higher and better bid at the Auction. For avoidance of doubt, the Purchaser’s offer
  described in this Agreement shall not be a Back-Up Bid absent the express consent of the
  Purchaser; or

                   (i)     By the Purchaser if (i) any applicable regulatory authority or
  Governmental Body has not granted any necessary consents to the transfer of the Purchased
  Assets to Purchaser or a GME Network Affiliate, including without limitation, the Participating
  Provider Agreement and Seller’s IME and direct GME resident cap slots appurtenant thereto; or
  (ii) prior to Closing, any fact or circumstance arises relating to Medicare change of ownership,
  Medicare IME or direct GME funding of one or more Continuing Residents that may lead to an
  aggregate reduction in Medicare IME or direct GME funding for the Continuing Residents in the
  amount of Three Million Dollars ($3,000,000) or more.

           9.2     Effect of Termination. Except as provided in this Section 9.2, in the event of the
  termination of this Agreement pursuant to Section 9.1, this Agreement (other than this Section
  9.2, which shall survive such termination) will forthwith become void, and there will be no
  liability on the part of any Party to the other and all rights and obligations of any Party will
  cease, except that nothing herein shall relieve any Party from liability for any intentional and
  material breach of this Agreement.

                                             ARTICLE X.
                                             INDEMNITY

          10.1 Indemnification by Seller. Subject to this Article X and consummation of the
  Closing, Seller shall, indemnify, defend and hold harmless Purchaser, Purchaser’s Affiliates, the
  Consortium, the members of the Consortium, and the Representatives of each (each, a
  “Purchaser Indemnified Party”) against and in respect of any and all out-of-pocket losses,
  documented and reasonable costs and expenses (including, without limitation, documented and
  reasonable costs of investigation and defense and reasonable attorneys’ fees), claims, damages,
  obligations, or liabilities, whether or not involving a third party claim, but only after deducting
  therefrom any insurance proceeds and any indemnity, contribution or other similar payment
  received or reasonably expected to be received by the Purchaser Indemnified Party in respect of
  any such claim (collectively, “Losses”), arising out of, based upon or otherwise in respect of:

                           (i)   any inaccuracy in or breach of any representation or warranty of
  Seller made in or under this Agreement or any of the Schedules attached hereto, or in any of the
  certificates or other instruments or documents furnished to Purchaser by Seller pursuant to this
  Agreement (determined in each case without regard to any qualification with respect to


                                                   20
  35751625.8 09/06/2019
                                                                                              Appx. 00609
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         622 of23
                                                                1120
                                                                  of 101
                                                                      PageID #: 3537



  materiality, Material Adverse Effect or similar qualification); provided, that the Seller shall not
  have any liability under this clause (i) (other than with respect any intentional fraud on the part
  of Seller) unless the aggregate of all Losses asserted under this clause (i) for which Seller would,
  but for this proviso and but for the $25,000-per-claim deductible described below, be liable
  exceeds on a cumulative basis an amount equal to Two Hundred Thousand Dollars
  ($200,000.00);

                        (ii)   any nonfulfillment or breach of any covenant or agreement by
  Seller under this Agreement or any of the Schedules attached hereto;

                          (iii)   any Liability or obligation of Seller which is an Excluded Liability;
  and

                          (iv)    the ownership of any of the Excluded Assets by Seller after the
  Closing Date.

                  (b)     Each Purchaser Indemnified Party shall take, and cause its Affiliates to
  take, all reasonable steps to mitigate any Loss upon becoming aware of any event or
  circumstance that would reasonably be expected to, or does, give rise thereto including incurring
  costs only to the minimum extent necessary to remedy the breach that gives rise to such Loss.

              (c)   NOTWITHSTANDING ANYTHING CONTAINED IN THIS
  AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS TO THE CONTRARY,
  SELLER WILL NOT BE LIABLE FOR ANY LOSS ASSERTED UNDER SECTION 10.1(a)(i)
  UNLESS THE CUMULATIVE LOSSES EXCEED $25,000 IN WHICH CASE SELLER
  WILL, SUBJECT TO THE OTHER LIMITATIONS IN THIS ARTICLE X, BE LIABLE TO
  INDEMNIFY THE PURCHASER INDEMNIFIED PARTY ONLY FOR THE EXCESS OVER
  $25,000; AND THE SOLE REMEDY OF ANY PURCHASER INDEMNIFIED PARTY
  AGAINST SELLER UNDER THIS AGREEMENT OR ANY OF THE ANCILLARY
  DOCUMENTS FOR MONETARY DAMAGES, INCLUDING, WITHOUT LIMITATION,
  COSTS OF INVESTIGATION AND DEFENSE AND ATTORNEYS’ FEES, SHALL BE A
  TIMELY CLAIM BY PURCHASER PURSUANT TO THE ESCROW AGREEMENT, AND
  LIMITED TO THE ESCROW AMOUNT.

          10.2 Indemnification by Purchaser. Subject to this Article X and consummation of
  the Closing, Purchaser shall indemnify, defend and hold harmless Seller, Seller’s present,
  former, and future officers, directors, trustees, members, employees, agents, Representatives and
  Affiliates (each a, “Seller Indemnified Party”), against and in respect of any and all Losses
  arising out of, based upon or otherwise in respect of:

                   (a)     any inaccuracy in or breach of any representation or warranty of Purchaser
  made in or under this Agreement or any of the Schedules attached hereto, or in any of the
  certificates or other instruments or documents furnished to Seller by Purchaser pursuant to this
  Agreement; provided, that the Purchaser shall not have any liability under this clause (a) of
  Section 10.2 unless the claims asserted under this clause (a) involves Losses in excess of
  Twenty-Five Thousand Dollars ($25,000.00), at which time Purchaser shall be liable for the full
  amount of all such Losses in excess of Twenty-Five Thousand Dollars ($25,000.00);


                                                   21
  35751625.8 09/06/2019
                                                                                             Appx. 00610
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         623 of24
                                                                1120
                                                                  of 101
                                                                      PageID #: 3538



                (b)    any nonfulfillment or breach of any covenant or agreement by Purchaser
  under this Agreement or any of the Schedules attached hereto; and

                          (c)   any of the Assumed Liabilities pursuant to this Agreement.

  Each Seller Indemnified Party shall take, and cause its Affiliates to take, all reasonable steps to
  mitigate any Loss upon becoming aware of any event or circumstance that would reasonably be
  expected to, or does, give rise thereto including incurring costs only to the minimum extent
  necessary to remedy the breach that gives rise to such Loss.

               10.3       Indemnification Procedures.

                  (a)    Within forty-five (45) days after receipt by an indemnified party of written
  notice of the commencement of any Proceeding against it to which the indemnification in this
  Article X relates, such indemnified party shall, if a claim is to be made against an indemnifying
  party under this Article X, give notice to the indemnifying party of the commencement of such
  Proceeding.

                  (b)     If any Proceeding referred to in paragraph (a) above is brought against a
  Seller Indemnified Party and it gives notice to Purchaser of the commencement of such
  Proceeding, Purchaser will be entitled to participate in such Proceeding and, to the extent that it
  wishes, assume the defense of such Proceeding with counsel reasonably satisfactory to such
  Seller Indemnified Party and, after notice from Purchaser to such Seller Indemnified Party of its
  election to assume the defense of such Proceeding, Purchaser will not, as long as it diligently
  conducts such defense, be liable to such Seller Indemnified Party under this Article X for any
  fees of other counsel or any other expenses with respect to the defense of such Proceeding, in
  each case subsequently incurred by such Seller Indemnified Party in connection with the defense
  of such Proceeding subject to the limitations contained in Section 10.1 hereof, other than
  reasonable costs of investigation. If Purchaser assumes the defense of a Proceeding, (A) it will
  be conclusively established for purposes of this Agreement that the claims made in that
  Proceeding are within the scope of and subject to indemnification; and (B) no compromise or
  settlement of such claims may be effected by Purchaser without such Seller Indemnified Party’s
  consent unless (1) there is no finding or admission of any violation of law by such Seller
  Indemnified Party (or any Affiliate thereof) or any violation of the rights of any Person and no
  effect on any other claims that may be made against such Seller Indemnified Party, and (2) the
  sole relief provided is monetary damages that are paid in full by Purchaser. Such Seller
  Indemnified Party will have no liability with respect to any compromise or settlement of the
  claims underlying such Proceeding effected without its consent. If notice is given to Purchaser
  by a Seller Indemnified Party of the commencement of any Proceeding for which such Seller
  Indemnified Party seeks indemnification hereunder and Purchaser does not, within ten (10) days
  after such notice is received, give notice to such Seller Indemnified Party of Purchaser’s election
  to assume the defense of such Proceeding, Purchaser will be bound by any determination made
  in such Proceeding or any compromise or settlement effected by such Seller Indemnified Party.

                (c)    If any Proceeding referred to in paragraph (a) above is brought against a
  Purchaser Indemnified Party, Seller shall be entitled to participate in such Proceeding at its own
  expense. However, such Purchaser Indemnified Party shall, in all respects, control the defense


                                                        22
  35751625.8 09/06/2019
                                                                                             Appx. 00611
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         624 of25
                                                                1120
                                                                  of 101
                                                                      PageID #: 3539



  and settlement of such Proceeding and Seller shall be liable for all fees and expenses incurred by
  such Purchaser Indemnified Party and for any liability established by any order of a
  Governmental Body of competent jurisdiction and for any liability established by any settlement
  or compromise agreed to by such Purchaser Indemnified Party, in the exercise of its reasonable
  discretion.

          10.4 Other Claims. A claim for any matter not involving a third party claim may be
  asserted by written notice to the Party from whom indemnification is sought.

          10.5 Seller Indemnification Claim Period. Except as may otherwise expressly be
  provided in this Agreement and in the absence of intentional fraud or willful misrepresentation
  by Seller, no claim for indemnification pursuant to Section 10.1 shall be made unless a claim
  arises and written notice pursuant to Section 10.3 or Section 10.4 which reasonably describes the
  claim, the basis therefor, and if possible with the exercise of reasonable diligence, the Purchaser
  Indemnified Party’s reasonably-supported estimate of the Losses being asserted, is delivered to
  Seller on or before the close of business on the day preceding the first (1st) anniversary of the
  Closing Date (the “Claims Close Date”) in which case the indemnity with respect to that Loss
  shall survive the Claims Close Date (but continue to be limited to the funds held in the Escrow
  Account). For the avoidance of doubt, nothing herein is intended to limit any rights to equitable
  relief not involving the payment of money to which the Purchaser or any Purchaser Indemnified
  Party may be entitled.

          10.6 Purchaser Indemnification Claim Period. Except as may otherwise expressly
  be provided in this Agreement and in the absence of intentional fraud or willful
  misrepresentation by Purchaser, no claim for indemnification pursuant to Section 10.2 shall be
  made unless a claim arises and written notice pursuant to Section 10.3 or Section 10.4 is
  delivered to Purchaser on or before the Claims Close Date. For the avoidance of doubt, nothing
  herein is intended to limit any rights to equitable relief not involving the payment of money to
  which the Seller or any Seller Indemnified Party may be entitled.

          10.7 Payment from Indemnification Escrow. If a Purchaser Indemnified Party
  becomes entitled to indemnification from Seller hereunder, such Purchaser Indemnified Party
  shall be entitled to receive the amount of Losses in cash from the Escrow Account in accordance
  with the Escrow Agreement, and the recovery of the Purchaser Indemnified Parties shall be
  limited to such recoveries from the Escrow Account. For the avoidance of doubt, nothing herein
  is intended to limit any rights to equitable relief to which the Purchaser or any Purchaser
  Indemnified Party may be entitled.

          10.8 Miscellaneous Indemnification Provisions. Disclosures made after the date
  hereof and any knowledge that is acquired about the accuracy or inaccuracy of or compliance
  with any representation, warranty, covenant or obligation set forth herein shall not in any manner
  affect rights to indemnification hereunder based on any such representation, warranty, covenant,
  or obligation. The waiver of any condition based on the accuracy of any representation or
  warranty, or compliance with any covenant or obligation, will not affect any right to
  indemnification based on such representations, warranties, covenants and obligations unless
  otherwise expressly agreed in writing by the party or parties entitled to the benefit thereto.



                                                  23
  35751625.8 09/06/2019
                                                                                            Appx. 00612
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         625 of26
                                                                1120
                                                                  of 101
                                                                      PageID #: 3540



                                              ARTICLE XI.
                                            MISCELLANEOUS

          11.1 Expiration of Representations, Warranties and Agreements. The
  representations and warranties and covenants made by Seller and Purchaser in this Agreement
  and in any Ancillary Document delivered pursuant to this Agreement shall survive beyond the
  Closing Date.

          11.2 Assignment. Neither this Agreement nor any interest herein may be assigned or
  transferred by either Party to any other Person without the prior written consent of the other
  Party, which consent may be given or withheld in the sole discretion of such other Party;
  provided, however, Purchaser may assign at Closing its rights, but not its obligations, hereunder
  to any Affiliate of Purchaser.

          11.3 Notices. All notices, requests and other communications under this Agreement
  shall be in writing and shall be either (a) delivered in person, (b) sent by certified mail, return-
  receipt requested, (c) delivered by a recognized delivery service or (d) sent by facsimile
  transmission and addressed as follows:

               If intended for Purchaser:                Thomas Jefferson University Hospitals, Inc.
                                                         925 Chestnut Street, Suite 110
                                                         Philadelphia, Pennsylvania 19107
                                                         Attention: Stephen K. Klasko, MD,
                                                         MBA, President & CEO


               With a copies to:                         Thomas Jefferson University Hospitals, Inc.
                                                         1020 Walnuts Street, 6th Floor, Scott Bldg.
                                                         Philadelphia, Pennsylvania 19107
                                                         Attention: Cristina G. Cavalieri, Esq., Senior
                                                         Vice President, Chief Legal and Governance
                                                         Officer and Secretary

                                                         Neil S. Olderman, Esquire
                                                         Drinker Biddle & Reath LLP
                                                         191 N. Wacker Drive
                                                         Suite 3700
                                                         Chicago, IL 60606-1698

                                                         And

                                                         Andrew C. Kassner, Esquire
                                                         Drinker Biddle & Reath LLP
                                                         One Logan Square
                                                         18th and Cherry Streets
                                                         Philadelphia, PA 19103-6996



                                                    24
  35751625.8 09/06/2019
                                                                                               Appx. 00613
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         626 of27
                                                                1120
                                                                  of 101
                                                                      PageID #: 3541



               If intended for Seller:                   Center City Healthcare, LLC
                                                         Centre Square West
                                                         1500 Market Street, Suite 2400
                                                         Philadelphia, PA 19102
                                                         Attention: Allen Wilen, CRO-Finance

               With a copy to:                           Jeffrey Hampton
                                                         Adam Isenberg
                                                         Saul Ewing Arnstein & Lehr LLP
                                                         Centre Square West
                                                         1500 Market Street, 38th Floor
                                                         Philadelphia, PA 19102-2186

  or at such other address, and to the attention of such other person, as the parties shall give notice
  as herein provided. A notice, request and other communication shall be deemed to be duly
  received if delivered in person or by a recognized delivery service, when delivered to the address
  of the recipient, if sent by mail, on the date of receipt by the recipient as shown on the return
  receipt card, or if sent by facsimile, upon receipt by the sender of an acknowledgment or
  transmission report generated by the machine from which the facsimile was sent indicating that
  the facsimile was sent in its entirety to the recipient’s facsimile number; provided that if a notice,
  request or other communication is served by hand or is received by facsimile on a day which is
  not a Business Day, or after 5:00 P.M. on any Business Day at the addressee’s location, such
  notice or communication shall be deemed to be duly received by the recipient at 9:00 A.M. on
  the first Business Day thereafter.

          11.4 Further Assurances. Each of the Parties hereto shall execute such documents
  (including, without limitation, the Ancillary Documents) and take such further actions as may be
  reasonably required or desirable to carry out the provisions hereof and the transactions
  contemplated hereby or, at or after the Closing, to evidence the consummation of the transactions
  consummated pursuant to this Agreement.

          11.5 Entire Agreement; Modifications; Waivers. This Agreement (together with the
  Exhibits and Schedules hereto), the Ancillary Documents, and the Non-Disclosure Agreement
  constitute the entire agreement between the Parties with respect to the subject matter hereof and
  thereof and supersedes all prior understandings of the Parties with respect to the subject matter
  hereof and thereof. No supplement, modification or amendment of this Agreement will be
  binding unless executed in writing by each Party. No waiver of any of the provisions of this
  Agreement will be deemed to be or will constitute a continuing waiver. No waiver will be
  binding unless executed in writing by the Party making the waiver.

          11.6 Applicable Law; Jurisdiction and Venue; Jury Trial Waiver. THIS
  AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
  GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
  STATE OF DELAWARE. The Parties agree that jurisdiction and venue for any litigation
  arising out of this Agreement shall be in the Bankruptcy Court; provided, however, that if at the
  time of commencement of any such litigation, there is no longer a pending Bankruptcy Case,
  jurisdiction and venue for any litigation arising out of this Agreement shall be in the courts of the

                                                   25
  35751625.8 09/06/2019
                                                                                              Appx. 00614
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         627 of28
                                                                1120
                                                                  of 101
                                                                      PageID #: 3542



  State of Delaware or U.S. District Court for the District of Delaware, and the Parties each hereby
  waive any objections they may have with respect thereto (including any objections based upon
  forum non conveniens). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
  ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
  ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ANCILLARY
  DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

          11.7 Headings and Captions. The headings and captions in this Agreement are
  inserted for convenience of reference only and in no way define, describe, or limit the scope or
  intent or otherwise affect the interpretation of, this Agreement or any of the provisions hereof.

          11.8 Binding Effect. This Agreement shall be binding upon and shall inure to the
  benefit of the Parties hereto and their respective successors and permitted assigns.

          11.9 Time is of the Essence. With respect to all provisions of this Agreement, time is
  of the essence. However, if the first date or last date of any period which is set out in any
  provision of this Agreement falls on a day which is not a Business Day, then, in such event, the
  time of such period shall be extended to the next day which is a Business Day.

          11.10 Remedies Cumulative. Except as herein expressly set forth, no remedy
  conferred upon a Party by this Agreement is intended to be exclusive of any other remedy herein
  or by law provided or permitted, but each shall be cumulative and shall be in addition to every
  other remedy given herein or now or hereafter existing at law, in equity or by statute.

               11.11 Interpretation and Construction.

                (a)    As used herein the words “include”, “includes” and “including” shall be
  deemed to be followed by the phrase “without limitation”.

                  (b)     As used herein, the words “herein,” “hereof,” “hereunder” and similar
  terms shall refer to this Agreement unless the context requires otherwise.

                  (c)    For purposes of this Agreement, whenever the context so requires, the
  neuter gender includes the masculine and/or feminine gender, and the singular number includes
  the plural and vice versa.

          11.12 Estoppel. Each Party confirms and agrees that (a) it has read and understood all
  of the provisions of this Agreement; (b) it is familiar with major sophisticated transactions such
  as those contemplated by this Agreement; (c) it has negotiated with the other Party at arm’s
  length with equal bargaining power; and (d) it has been advised by competent legal counsel of its
  own choosing.

           11.13 Joint Preparation. The Parties have participated jointly in the negotiation and
  drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
  arises, this Agreement shall be construed as if drafted jointly by the Parties and no presumption
  or burden of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any
  of the provisions of this Agreement.


                                                  26
  35751625.8 09/06/2019
                                                                                            Appx. 00615
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         628 of29
                                                                1120
                                                                  of 101
                                                                      PageID #: 3543



               11.14 Expenses; Transfer Taxes.

                  (a)    Except as otherwise expressly provided in this Agreement, each Party will
  bear its respective expenses incurred in connection with the preparation, negotiation, execution,
  and performance of this Agreement and the transactions contemplated hereby, including all fees
  and expenses of agents, representatives, counsel, and accountants.

                   (b)    The Purchaser and Seller shall each pay fifty (50%) percent of all sales,
  use, transfer, real property transfer, documentary, recording and similar Taxes and fees, and any
  deficiency, interest or penalty asserted with respect thereof arising out of or in connection with
  the transactions contemplated hereby (“Transfer Taxes”).

          11.15 Counterparts. This Agreement may be executed at different times and in any
  number of counterparts, each of which when so executed shall be deemed to be an original and
  all of which taken together shall constitute one and the same agreement. Delivery of an executed
  counterpart of a signature page to this Agreement by e-mail shall be as effective as delivery of a
  manually executed counterpart of this Agreement.

          11.16 Severability. If any term or other provision of this Agreement is invalid, illegal
  or incapable of being enforced under any Law or as a matter of public policy, all other conditions
  and provisions of this Agreement shall nevertheless remain in full force and effect.

                                       [Signature page follows.]




                                                  27
  35751625.8 09/06/2019
                                                                                           Appx. 00616
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         629 of30
                                                                1120
                                                                  of 101
                                                                      PageID #: 3544



         IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
  be executed as of the date first written above.

                                             SELLER:

                                             CENTER CITY HEALTHCARE, LLC

                                             By:
                                                   Allen Wilen
                                                   Chief Restructuring Officer - Finance


                                             PURCHASER:

                                             THOMAS JEFFERSON UNIVERSITY
                                             HOSPITALS, INC.

                                             By:
                                                   Laurence M. Merlis
                                                   Executive Vice President




                            [Signature page to Asset Purchase Agreement]




                                                28
  35751625.8 09/06/2019
                                                                                           Appx. 00617
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         630 of31
                                                                1120
                                                                  of 101
                                                                      PageID #: 3545



                                             EXHIBIT A

                                          Purchased Assets

                 The Purchased Assets to be purchased by the Purchaser and sold, conveyed,
  assigned, transferred and delivered on the Closing Date to the Purchaser by the Seller shall
  include all of the Seller’s right, title and interest in and to all of the following assets, but
  specifically excluding, however, the Excluded Assets:

                1.    Assigned Contracts. All of the Seller’s rights and interests as of the
  Closing Date under or relating to the Contracts specifically identified on Schedule A-1 to this
  Exhibit A.

                 2.      Books and Records. All Books and Records related to the Purchased
  Assets, but specifically excluded any Corporate Documents.

                3.       Governmental Authorizations.          All    transferable   Governmental
  Authorizations identified on Schedule A-2 to this Exhibit A.

                 4.      Rights; Warranty Claims. All of Seller’s rights, claims, counterclaims,
  credits, causes of action or rights of set-off against third parties that relate to warranties,
  indemnities, and all similar rights to the extent related to any Purchased Assets.

                 5.       Other Assets. Those other assets of the Seller identified on Schedule A-3
  to this Exhibit A.




  35751625.8 09/06/2019
                                                                                         Appx. 00618
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         631 of32
                                                                1120
                                                                  of 101
                                                                      PageID #: 3546



                                                    Schedule A-1



  I.           Current GME Affiliation Agreements

               1.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          between the Trustees of the University of Pennsylvania, as the owner and operator
                          of the Hospital of the University of Pennsylvania, and Seller.

               2.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          between Prime Healthcare Services Roxborough, LLC, the owner and operator of
                          Roxborough Memorial Hospital, and Seller.

               3.         Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020
                          among Temple University Hospital, Seller and St. Christopher’s Healthcare, LLC
                          d/b/a St. Christopher’s Hospital for Children.

               4.         Medicare GME Affiliation Agreement for July 1, 2019 through June 30, 2020
                          between Friends Behavioral Health System and Seller.

               5.         Medicare GME Affiliation Agreement for July 1, 2019 through June 30, 2020
                          between Abington Memorial Hospital and Seller.

  II.          GME Obligations

               Graduate Hospital/Penn

               •          Agreement Regarding Medicare FTE Resident Caps, between the Trustees of the
                          University of Pennsylvania and Tenet HealthSystem Hahnemann, LLC, dated
                          March 30, 2007

               Roxborough and Warminster/Solis

               •          Agreement Regarding Medicare FTE Resident Caps between Solis Healthcare, LP
                          and Tenet HealthSystem Hahnemann, LLC, dated July 1, 2007

               •          Agreement Concerning Family Medicine Training among Abington Memorial
                          Hospital, Solis Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated
                          June 23, 2008

               •          Second Amendment to Agreement Regarding Medicare FTE Resident Caps;
                          between Solis Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated
                          June 29, 2010




  35751625.8 09/06/2019
                                                                                                 Appx. 00619
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         632 of33
                                                                1120
                                                                  of 101
                                                                      PageID #: 3547



               Hahnemann/Friends

               •          Residency Rotation Agreement between Tenet HealthSystem Hahnemann, LLC
                          and Friends Behavioral Health System, LP dated June 2008

               •          Memorandum of Understanding for Residency Rotation Agreement between
                          Tenet HealthSystem Hahnemann, LLC and Friends Behavioral Health System, LP

               Hahnemann/Abington

                          Master Agreement for Shared Rotational Arrangements between Hahnemann
                          University Hospital and Abington Memorial Hospital dated June 29, 2007

  III.         The Participating Provider Agreement

  IV.          Tower Health GME Affiliation Agreement




                                                        2
  35751625.8 09/06/2019
                                                                                            Appx. 00620
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         633 of34
                                                                1120
                                                                  of 101
                                                                      PageID #: 3548



                                         Schedule A-2

                                Governmental Authorizations

  The Participating Provider Agreement




  35751625.8 09/06/2019
                                                                         Appx. 00621
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         634 of35
                                                                1120
                                                                  of 101
                                                                      PageID #: 3549



                                    Schedule A-3

                                    Other Assets

  [None]




  35751625.8 09/06/2019
                                                                         Appx. 00622
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         635 of36
                                                                1120
                                                                  of 101
                                                                      PageID #: 3550



                                              EXHIBIT B
                     ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT

                 ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT
  (“Agreement”) dated as of [_____________] by and between Center City Healthcare, LLC, a
  Delaware limited liability company (“Assignor”), and Thomas Jefferson University Hospitals,
  Inc., a Pennsylvania nonprofit corporation (“Assignee”).

                                           BACKGROUND

             A.   ASSIGNEE AND ASSIGNOR HAVE ENTERED INTO AN ASSET
  PURCHASE AGREEMENT DATED AS OF [________________] (TOGETHER WITH THE
  EXHIBITS AND SCHEDULES THERETO, THE “PURCHASE AGREEMENT”)
  PROVIDING FOR, AMONG OTHER THINGS, THE SALE, TRANSFER, CONVEYANCE,
  ASSIGNMENT, AND DELIVERY BY ASSIGNOR TO ASSIGNEE OF CERTAIN ASSETS
  OF ASSIGNOR (COLLECTIVELY, THE “PURCHASED ASSETS”) THAT ARE OWNED
  OR USED BY ASSIGNOR IN CONNECTION WITH THE BUSINESS.

             B.   IN CONNECTION WITH THE SALE AND PURCHASE OF THE
  PURCHASED ASSETS PURSUANT TO THE PURCHASE AGREEMENT, ASSIGNOR IS
  TO ASSIGN AND DELEGATE, AND ASSIGNEE IS TO ASSUME, THE ASSIGNED
  CONTRACTS. CLOSING IS BEING HELD ON THE DATE HEREOF UNDER THE
  PURCHASE AGREEMENT.

                NOW, THEREFORE, pursuant to and in consideration of the Purchase
  Agreement and the mutual covenants and agreements set forth therein and herein, Assignor and
  Assignee, each intending to be legally bound, agree as follows:

                   1.      Incorporation of Background; Defined Terms. The Background
  provisions set forth above (including, without limitation, all of the defined terms set forth
  therein) are hereby incorporated by reference into this Agreement and made a part hereof as if set
  forth in their entirety in this Section 1. Capitalized terms used herein which are not otherwise
  defined shall have the respective meanings assigned to them in the Purchase Agreement.

                 2.      Assignment of Rights. Assignor hereby sells, transfers, conveys, and
  assigns to Assignee all of Assignor’s right, title and interest in, to and under all of the Assigned
  Contracts, each of which are identified on Schedule 2 attached hereto.

                3.      Delegation of Duties. Assignor hereby delegates to Assignee all of
  Assignor’s duties and liabilities under the Assigned Contracts.

                   4.      Assumption of Liabilities. In partial consideration for the sale of the
  Purchased Assets by Assignor pursuant to the Purchase Agreement, Assignee hereby undertakes
  and agrees to assume, discharge, or perform as the case may be, all duties, obligations, and
  liabilities of Assignor under the Assigned Contracts which are to be performed after, and relate
  to the period after, the date hereof or which are otherwise assigned to and assumed by the
  Purchaser under or pursuant to the Purchase Agreement or the Sale Order.


  35751625.8 09/06/2019
                                                                                              Appx. 00623
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         636 of37
                                                                1120
                                                                  of 101
                                                                      PageID #: 3551



                   5.      Assignment of Governmental Authorizations; Etc. Assignor hereby
  assigns, sells, transfers, and sets over to Assignee all of Assignor’s right, title and interest in, to,
  and under all of the Governmental Authorizations which are listed on Schedule 5 attached
  hereto, but only to the extent that any of the foregoing may be legally sold, transferred,
  conveyed, assigned and delivered by Assignor to Assignee without any action by any such
  applicable federal, state, or local government or regulatory body.

                  6.      Binding Effect. This Agreement shall be binding upon and inure to the
  benefit of the parties hereto and their respective successors and assigns.

                  7.      Governing Law. This Agreement shall be governed by, and construed in
  accordance with, the domestic, internal laws of the State of Delaware, without regard to its rules
  pertaining to the conflict of laws.

                  8.     Counterparts. This Agreement may be executed in two (2) or more
  counterparts, each of which shall be deemed to be an original of this Agreement and all of which,
  when taken together, will be deemed to constitute one and the same agreement. Any party to this
  Agreement may deliver an executed counterpart hereof by facsimile transmission or electronic
  mail (as a Portable Document Format (PDF) file) to the other party hereto and any such delivery
  shall have the same force and effect as the manual delivery of an original executed counterpart of
  this Agreement.

                              Remainder of Page Intentionally Left Blank

                                         Signature Page Follows




                                                      2
  35751625.8 09/06/2019
                                                                                                 Appx. 00624
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         637 of38
                                                                1120
                                                                  of 101
                                                                      PageID #: 3552




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
  duly executed and delivered by their duly authorized officers the day and year first above
  written.

                                            CENTER CITY HEALTHCARE, LLC

                                            By
                                                Allen Wilen
                                                Chief Restructuring Officer - Finance
                                               “Assignor”


                                            THOMAS JEFFERSON UNIVERSITY
                                            HOSPITALS, INC.

                                            By
                                                 Laurence M. Merlis
                                                 Executive Vice President
                                                 “Assignee”




                                                 3
  35751625.8 09/06/2019
                                                                                        Appx. 00625
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         638 of39
                                                                1120
                                                                  of 101
                                                                      PageID #: 3553



                                              EXHIBIT C

                                            BILL OF SALE

                                       _______________, 2019

                   KNOW ALL BY THESE PRESENTS that CENTER CITY HEALTHCARE,
  LLC, a Delaware limited liability company (the “Seller”), for good and valuable consideration,
  the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound,
  has granted, bargained, sold, conveyed, transferred, assigned and delivered, and by this Bill of
  Sale hereby grants, bargains, sells, conveys, transfers, assigns and delivers, to Thomas Jefferson
  University Hospitals, Inc., a Pennsylvania nonprofit corporation (“Purchaser”), its successors and
  assigns, all of the Seller’s right, title and interest in and to the Purchased Assets. As used herein,
  the term “Purchased Assets” has the meaning given to such term in that certain Asset Purchase
  Agreement, dated as of - _____________________, 2019, by and between the Seller and
  Purchaser (together with the Exhibits and Schedules thereto, the “Purchase Agreement”), which
  Purchase Agreement is incorporated herein by this reference.

                EXCLUDING, HOWEVER, the “Excluded Assets” (as such term is defined in
  the Purchase Agreement).

                 TO HAVE AND TO HOLD the Purchased Assets unto Purchaser, its successors
  and assigns, forever.

                 This Bill of Sale is being executed and delivered by the Seller to the Purchaser
  under and pursuant to Section 8.2(a) of the Purchase Agreement and is subject to the terms and
  conditions of the Purchase Agreement in all respects.

                             Remainder of Page Intentionally Left Blank

                                        Signature Page Follows




  35751625.8 09/06/2019
                                                                                              Appx. 00626
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         639 of40
                                                                1120
                                                                  of 101
                                                                      PageID #: 3554




                 IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as
  of the date and year first set forth above.

                                           CENTER CITY HEALTHCARE, LLC


                                           By
                                             Allen Wilen
                                             Chief Restructuring Officer - Finance




                                              2
  35751625.8 09/06/2019
                                                                                     Appx. 00627
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         640 of41
                                                                1120
                                                                  of 101
                                                                      PageID #: 3555



                                    EXHIBIT D

                              ESCROW AGREEMENT



                                   [To be provided]




  35751625.8 09/06/2019
                                                                         Appx. 00628
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         641 of42
                                                                1120
                                                                  of 101
                                                                      PageID #: 3556



                                    EXHIBIT E



                                   SALE ORDER



                                   [To be provided]




  35751625.8 09/06/2019
                                                                         Appx. 00629
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-1
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         642 of43
                                                                1120
                                                                  of 101
                                                                      PageID #: 3557



                                    EXHIBIT F



                          BIDDING PROCEDURES ORDER




  35751625.8 09/06/2019
                                                                         Appx. 00630
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249   11/05/19
                                           Filed 09/10/19
                                                      Page Page
                                                 07/19/19  643 of44
                                                           Page  11120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3558



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                               Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                               Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                               Jointly Administered
                                  )
                    Debtors.      )                               Re: Docket No. 142
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including

  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35602324.10 07/19/2019
                                                                                                              Appx. 00631
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249   11/05/19
                                           Filed 09/10/19
                                                      Page Page
                                                 07/19/19  644 of45
                                                           Page  21120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3559



  (c) approving the form and manner of notice with respect to certain procedures, protections,

  schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

  selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

  Bidder”) 3, the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

  asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

  Agreement”), as filed with the Court [D.I. 246], among Debtor Center City Healthcare, LLC

  d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

  (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

  relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

  “Sale Order”), a proposed form of which is attached as Exhibit E to the Stalking Horse Sale

  Agreement: (x) authorizing the sale of the Residents Program Assets free and clear of Interests as

  defined in footnote 4, below (the “Interests”)4, with any such Interests to attach to the proceeds

  thereof with the same validity, extent and priority (under the Bankruptcy Code) as such Interests

  existed immediately prior to the consummation of the Sale; (y) authorizing the assumption and

  assignment of certain executory contracts; and (z) granting related relief, all as more fully

  described in the Motion; and the Court having found that it has jurisdiction over this matter

  3
               The Court has been advised that Reading Hospital, a subsidiary of Tower Health, will actually serve as the
               Stalking Horse Bidder and, as a result, all references herein to the Stalking Horse Bidder shall be deemed to
               include Reading Hospital.
  4
               Interests shall include: (i) mortgages, security interests, conditional sale or other title retention agreements,
               pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as that term is defined in
               the Bankruptcy Code), (ii) rights or options to effect any forfeiture, modification, repurchase, or
               termination of the Seller’s or purchaser’s interest in the Assigned Contracts and/or Residents Program
               Assets, regardless whether such are “claims” as that term is defined in the Bankruptcy Code, (iii) claims of
               the Pension Benefit Guaranty Corporation or any plan participant or beneficiary, (iv) tax claims (including
               taxes as to which applicable returns have not yet been filed, whether or not overdue), and (v) restrictions,
               rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any restriction
               on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership, regardless
               whether such are “claims” as that term is defined in the Bankruptcy Code, and with respect to the rights
               described in this sub-clause (v) only as they relate to the Resident Program Assets that are the subject of the
               Stalking Horse Bidder’s Stalking Horse Sale Agreement.



                                                                -2-
  35602324.10 07/19/2019
                                                                                                                    Appx. 00632
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-1   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  31120
                                                           645 of46ofof22
                                                                        101
                                                                         PageID #: 3560



  pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a core proceeding

  pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and

  the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

  having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

  their creditors, and other parties in interest; and the Court having found that the Debtors provided

  appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

  circumstances; and the Court having reviewed the Motion and having heard the statements in

  support of the relief requested therein at a hearing, if any, before the Court; and the Court having

  determined that the legal and factual bases set forth in the Motion and at the hearing establish

  just cause for the relief granted herein; and upon all of the proceedings had before the Court; and

  after due deliberation and sufficient cause appearing therefor, THE COURT HEREBY FINDS

  THAT:

               A.          The findings of fact and conclusions of law herein constitute the Court’s findings

  of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

  pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

  they are adopted as such. To the extent any conclusions of law are findings of fact, they are

  adopted as such.

               B.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409.

               C.          The statutory bases for the relief requested in the Motion are sections 105, 363,

  365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

  9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United



                                                           -3-
  35602324.10 07/19/2019
                                                                                                   Appx. 00633
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-1   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  41120
                                                           646 of47ofof22
                                                                        101
                                                                         PageID #: 3561



  States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual

  bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

  Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

  creditors, and all other parties in interest.

               D.          Notice of the Motion, as relates to the Bidding Procedures Hearing and the

  proposed entry of this Bidding Procedures Order, was adequate and sufficient under the

  circumstances of these Chapter 11 Cases, and such notice complied with all applicable

  requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Notice of the

  Motion as relates to the Bidding Procedures Hearing and the proposed entry of this Bidding

  Procedures Order has been given to: (a) all entities known to have expressed an interest in a

  transaction with respect to some or all of the Debtors’ Residents Program Assets during the past

  six (6) months; (b) all entities known to have asserted any Interest in or upon any of the Debtors’

  Residents Program Assets; (c) all federal, state, and local regulatory or taxing authorities or

  recording offices which have a reasonably known interest in the relief requested by this Motion;

  (d) known counterparties to any unexpired leases or executory contracts related to the Residents

  Program Assets that could potentially be assumed and assigned to the Successful Bidder;

  (e) counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel University College

  of Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the United States

  Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Health; (m) the City

  of Philadelphia; (n) the CMS; (o) the ACGME; and (p) any party that has requested notice

  pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Accordingly, no further




                                                       -4-
  35602324.10 07/19/2019
                                                                                            Appx. 00634
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-1   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  51120
                                                           647 of48ofof22
                                                                        101
                                                                         PageID #: 3562



  notice of the Motion as relates to the Bidding Procedures Hearing and the proposed entry of this

  Bidding Procedures Order is necessary or required.

               E.          The Debtors have demonstrated a compelling and sound business justification for

  the Court to grant the relief requested in the Motion as relates to the entry of this Bidding

  Procedures Order, including, without limitation:              (a) approval of the Bidding Procedures;

  (b) approval of the selection of the Stalking Horse Bidder and approval of the Break-Up Fee to

  be paid to the Stalking Horse Bidder under the circumstances described in the Motion;

  (c) approval of the Assumption and Assignment Procedures; (d) approval of the form and

  manner of notice of all procedures, protections, schedules, and agreements described in the

  Motion and attached thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related

  relief as set forth herein. Such compelling and sound business justification, which was set forth

  in the Motion and on the record at the hearing for such Motion, are incorporated herein by

  reference and, among other things, form the basis for the findings of fact and conclusions of law

  set forth herein.

               F.          Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

  in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

  exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

  Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

  realize their optimal value, while at the same time minimizing the negative impact of the closure

  of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

  affiliation partner, Drexel University.

               G.          The Bidding Procedures, in the form attached hereto as Schedule 1 and

  incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,



                                                         -5-
  35602324.10 07/19/2019
                                                                                                 Appx. 00635
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-1   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  61120
                                                           648 of49ofof22
                                                                        101
                                                                         PageID #: 3563



  reasonable, and appropriate and represent the best method for maximizing the value of the

  Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

  cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)

  and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

  (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

  Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

  of the Sale and comparable transactions, the commitments that have been made, and the efforts

  that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

  is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

  pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

               H.          The Debtors have demonstrated a reasonable business justification for the

  payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale

  Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

  express condition of, the willingness of the Stalking Horse Bidder to submit bids through

  execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

  which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

  Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

  Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

  such offer is subject to higher or otherwise better offers as contemplated in the Bidding

  Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

  creditors by increasing the likelihood that the best possible purchase price for the Residents

  Program Assets will be realized and that Residents will be protected.




                                                       -6-
  35602324.10 07/19/2019
                                                                                           Appx. 00636
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-1   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  71120
                                                           649 of50ofof22
                                                                        101
                                                                         PageID #: 3564



               I.          The Assumption and Assignment Notice is appropriate and reasonably calculated

  to provide all interested parties with timely and proper notice of the potential assumption and

  assignment of the applicable Designated Contracts in connection with the sale of the Residents

  Program Assets and the related Cure Costs, and no other or further notice shall be required. The

  Motion and the Assumption and Assignment Notice are reasonably calculated to provide

  counterparties to any Designated Contracts with proper notice of the intended assumption and

  assignment of their Designated Contracts, the procedures in connection therewith, and any cure

  amounts relating thereto.

               J.          The Auction and Sale Notice attached hereto as Schedule 5 is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of the sale of

  the Residents Program Assets, including, without limitation: (a) the date, time, and place of the

  Auction (if one is held); (b) the Bidding Procedures; (c) the deadline for filing objections to the

  Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

  (d) identification of the assets to be sold; (e) instructions for promptly obtaining copies of the

  Stalking Horse Sale Agreement; (f) a description of the Sale as being free and clear of all

  Interests, with all Interests attaching with the same validity and priority to the Sale proceeds; and

  (g) notice of the proposed assumption and assignment of Designated Contracts to the Stalking

  Horse Bidder pursuant to the Stalking Horse Sale Agreement (or to another Successful Bidder

  arising from the Auction, if any), and no other or further notice of the Sale shall be required.

               K.          All current and former patients of Debtor Center City Healthcare, LLC (“Center

  City”) who have, as of the date of this order, asserted claims against Center City, including but

  not limited to claims formally asserted by the filing of suit or a proof of claim in these

  Bankruptcy Cases and claims informally asserted by letter or by a request for medical records



                                                         -7-
  35602324.10 07/19/2019
                                                                                                Appx. 00637
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249   11/05/19
                                           Filed 09/10/19
                                                      Page Page
                                                 07/19/19  650 of51
                                                           Page  81120
                                                                   ofof22
                                                                        101
                                                                         PageID #: 3565



  from a lawyer or otherwise (the “Known Patient Creditors”) shall be treated as known creditors

  of the Debtors for purposes of notice requirements related to the Sale.

               L.          All current and former patients of Center City who, as of the date of this order, are

  not Known Patient Creditors (including current and former patients who are not, as of the date of

  this order, aware that they have or may have claims against the Debtors including such patients

  as to whom personal injury has not manifested as of the date of this order) (the “Unknown

  Patient Creditors”) shall be treated as unknown creditors of the Debtors for purposes of the

  notice requirements related to the Sale.

               M.          The Debtors’ marketing process has been reasonably calculated to maximize

  value for the benefit of all stakeholders.

  IT IS HEREBY ORDERED THAT:

               1.          The Motion is granted as provided herein.5

               2.          All objections to the relief requested in the Motion that have not been withdrawn,

  waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

  with the Court, are overruled.

  I.           Timeline for the Sale

               3.          The Debtors are authorized to perform any obligations of the Debtors set forth in

  the Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

  entry of the Sale Order. The Debtors, in consultation with the Official Committee of Unsecured

  Creditors (the “Committee”), as indicated herein and in the Bidding Procedures, are authorized

  to proceed with the Sale in accordance with the Bidding Procedures and are authorized to take



  5
               Notwithstanding anything to the contrary herein, or in the Bidding Procedures, the acceptance of a Bid and
               Sale Agreement by the Debtors and the consummation of a Sale are subject to entry of the Sale Order.



                                                              -8-
  35602324.10 07/19/2019
                                                                                                              Appx. 00638
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-1   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  91120
                                                           651 of52ofof22
                                                                        101
                                                                         PageID #: 3566



  any and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

  accordance with the following timeline:

                               Milestone                                     Proposed Date

   Deadline to Object to Approval of the Sale to the               4:00 p.m. (prevailing Eastern Time)
   Stalking Horse Bidder on the terms of the                               on August 5, 2019
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement
   Bid Deadline                                                    4:00 p.m. (prevailing Eastern Time)
                                                                           on August 5, 2019
   Auction (if necessary)                                         10:00 a.m. (prevailing Eastern Time)
                                                                           on August 7, 2019
   Sale Hearing                                                  August 9, 2019 at 11:00 a.m. (prevailing
                                                                             Eastern Time)
   Deadline to Object to conduct of the Auction and                (may be raised at the Sale Hearing)
   Sale to a Successful Bidder (Other than a Sale to
   the Stalking Horse Bidder on the terms of the
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement)

               4.          For the avoidance of doubt, the Debtors, in consultation with the Committee,

  reserve the right, and are authorized to, modify the above timeline and the Bidding Procedures in

  accordance with the provisions of the Bidding Procedures, subject to the terms of the Stalking

  Horse Sale Agreement.

  II.          The Bidding Procedures

               5.          The Bidding Procedures, substantially in the form attached hereto as Schedule 1,

  are approved in their entirety. The Debtors are authorized to take any and all actions reasonably

  necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

  Stalking Horse Sale Agreement. The failure to specifically include or reference a particular

  provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or




                                                          -9-
  35602324.10 07/19/2019
                                                                                                  Appx. 00639
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  652 of10
                                                           Page  53 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3567



  impair the effectiveness of such provision, it being the intent of the Court that the Bidding

  Procedures be authorized and approved in their entirety.

               6.          The process and requirements associated with submitting a Qualified Bid are

  approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

  the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

  Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on August 5, 2019.

  Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

  (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

  set forth herein.

               7.          The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

  In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

  Horse Bidder to be the Successful Bidder.

               8.          The Debtors are authorized to conduct the Auction in accordance with the

  Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

  Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on August 7, 2019 at the

  offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

  location as the Debtors may hereafter designate on proper notice).                 The Auction will be

  conducted openly and all creditors and the Committee will be permitted to attend.

               9.          Any creditor with a valid and perfected lien on all of the Residents Program

  Assets (each, a “Secured Creditor”) shall have the right, subject in all respects to the

  Bankruptcy Code and other applicable law (and the rights of the Committee and other parties in



                                                         -10-
  35602324.10 07/19/2019
                                                                                                 Appx. 00640
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  653 of11
                                                           Page  54 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3568



  interest to object to or challenge such creditor’s lien thereunder (a “Challenge”)), to credit bid all

  or any portion of such Secured Creditor’s allowed secured claims to purchase the Residents

  Program Assets to the extent that such secured claims are valid and undisputed pursuant to

  Bankruptcy Code section 363(k) or other applicable law, unless otherwise ordered by the

  Bankruptcy Court for cause. The foregoing notwithstanding, any credit bid shall include a cash

  component sufficient to satisfy in full all costs of sale, including the Break-Up Fee. In the event

  that the Committee, or another party in interest Challenges a creditor’s lien, the approval of a

  Successful Bid by such creditor that includes a credit bid shall be contingent upon a final

  determination that such creditor’s lien is valid and perfected. In the event that such a creditor’s

  lien is successfully Challenged, or otherwise determined not to be valid and perfected, such

  creditor shall pay the credit bid portion of its Bid in cash at the closing of the Sale.

               10.         Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will

  be entitled, but not obligated, to submit overbids and will be entitled in any such overbids to

  include all or any portion of the Break-Up Fee in lieu of cash and have the Break-Up Fee be

  treated as equal to cash in the same amount for the purposes of evaluating the overbid.

  III.         Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

               11.         The Debtors are authorized to enter into the Stalking Horse Sale Agreement,

  subject to higher or otherwise better offers at the Auction. The Break-Up Fee described in the

  Bidding Procedures is approved. The Debtors are authorized to pay any and all amounts owing

  to the Stalking Horse Bidder on account of the Break-Up Fee upon the Debtors’ closing of the

  Sale with a purchaser other than the Stalking Horse Bidder (an “Alternative Transaction”). If

  triggered, the Break-Up Fee: (a) shall be an allowed administrative expense claim under section

  503(b) and 507 of the Bankruptcy Code and a direct cost of any such Sale; and (b) shall be

  payable in at closing on the Alternative Transaction without further order of this Court; and

                                                          -11-
  35602324.10 07/19/2019
                                                                                                   Appx. 00641
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  654 of12
                                                           Page  55 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3569



  (c) shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall

  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the

  Stalking Horse Bidder on account of the Break-Up Fee.

  IV.          Notice Procedures

               12.         The Auction and Sale Notice is approved.

               A.          Notice of Sale, Auction, and Sale Hearing.

               13.         Within two (2) business days after the entry of this Bidding Procedures Order, or

  as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall serve the

  Auction and Sale Notice by first-class mail, electronic mail or, for those parties who have

  consented to receive notice by the Electronic Case Files (“ECF”) system, by ECF, upon (a) the

  Notice Parties, (b) all Residents, and (c) all known creditors of Center City, including any

  Known Patient Creditors. In addition, on or before the Mailing Date, the Debtors shall serve the

  Notice to Residents and Fellows Regarding Proposed Sale of Residency Program Assets (the

  “Residents’ Notice”), in substantially the form attached hereto as Schedule 2, on all Residents

  by first class mail or electronic mail.

               14.         Service of the Auction and Sale Notice and the Residents’ Notice as described in

  paragraph 13 above shall be sufficient and proper notice of the and satisfies all due process

  requirements.

               15.         Within ten (10) days of the date of this Bidding Procedures Order, the Debtors

  shall cause the notice (the “Publication Notice”) substantially in the form attached hereto as

  Schedule 3 to be published once in the National Edition of USA Today and once in the

  Philadelphia Inquirer. The Publication Notice shall be sufficient and proper notice of the Sale to

  all creditors whose identities are unknown to the Debtors, including all of the Unknown Patient

  Creditors.

                                                          -12-
  35602324.10 07/19/2019
                                                                                                  Appx. 00642
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  655 of13
                                                           Page  56 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3570



               B.          Notice of Successful Bidder.

               16.         As soon as reasonably practicable after the Bid Deadline, if no Qualified Bid

  other than the Stalking Horse Sale Agreement is received by the Bid Deadline, or conclusion of

  the Auction, if a Qualified Bid other than the Stalking Horse Sale Agreement is received by the

  Bid Deadline, the Debtors shall file on the docket, but not serve, a notice which shall identify the

  Successful Bidder.

  V.           Assumption and Assignment Procedures

               17.         The Assumption and Assignment Procedures, which are set forth below,

  regarding the assumption and assignment of the executory contracts proposed to be assumed by

  the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking

  Horse Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section

  365(f) of the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are

  hereby approved to the extent set forth herein.

               A.          Notice of Assumption and Assignment.

               18.         The Debtors previously filed with the Court, [D.I. 246], a list (the “Initial

  Designated Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may

  be assumed and assigned in connection with the Sale (the “Initial Designated Contracts”),

  including the name of each non-Debtor counterparty to such Designated Contract (the “Initial

  Designated Contract Counterparty”); and (b) the proposed amount necessary, if any, to cure

  all monetary defaults, if any, under the Initial Designated Contract (the “Cure Costs”).

               19.         On the Mailing Date, the Debtors shall serve the Notice of Proposed Assumption

  and Assignment of Executory Contracts attached hereto as Schedule 4 (the “Initial Notice of

  Assumption and Assignment”) on all Initial Designated Contract Counterparties by first-class




                                                          -13-
  35602324.10 07/19/2019
                                                                                                Appx. 00643
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  656 of14
                                                           Page  57 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3571



  mail, email or, for those parties who have consented to receive notice by the Electronic Case

  Files (“ECF”) system, by ECF.

               20.         Any Initial Designated Contract Counterparty may file an objection (a “Contract

  Objection”) to the proposed assumption and assignment of the applicable Initial Designated

  Contract, the proposed Cure Costs, if any, and the ability of the Stalking Horse Bidder to provide

  adequate assurance of future performance. All Contract Objections must: (a) be in writing;

  (b) state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due, including each and every asserted default in the applicable contract or lease (in

  all cases with appropriate documentation in support thereof); (c) comply with the Bankruptcy

  Rules and the Local Rules; and (d) be filed and served on (i) Saul Ewing Arnstein & Lehr LLP,

  1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti

  (mark.minuti@saul.com) and Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,

  Pennsylvania, 19102, Attn: Jeffrey C. Hampton (jeffrey.hampton@saul.com), proposed counsel

  to the Debtors, (ii) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey,

  07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris Mankovetskiy

  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and (iii) Stevens &

  Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn:

  Robert Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse Bidder (the “Contract

  Notice Parties”) by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Initial

  Designated Contract Objection Deadline”). Objections to the ability of a Successful Bidder

  other than the Stalking Horse Bidder to provide adequate assurance of future performance shall

  be raised at or prior to the Sale Hearing.




                                                         -14-
  35602324.10 07/19/2019
                                                                                                 Appx. 00644
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  657 of15
                                                           Page  58 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3572



               21.         If an Initial Designated Contract Counterparty files a Contract Objection in a

  manner that is consistent with the requirements set forth above, and the parties are unable to

  consensually resolve the dispute prior to the Sale Hearing, such Contract Objection will be

  determined at the Sale Hearing.

               B.          Modification of Initial Designated Contracts List and Supplemental Notice of
                           Assumption and Assignment.

               22.         Prior to the selection of a Successful Bidder, the Debtors may not modify the

  Initial Designated Contracts List without the consent of the Stalking Horse Bidder. Subsequent to

  the selection of a Successful Bidder, the Debtors may not modify the Initial Designated

  Contracts List without the consent of the Successful Bidder (who may be the Stalking Horse

  Bidder).

               23.         Until the opening of business on the date of the Auction, if another Qualified Bid

  is received by the Bid Deadline, or the conclusion of the Sale Hearing, if another Qualified Bid is

  not received by the Bid Deadline, at the request of the Stalking Horse Bidder, the Debtors will

  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated

  Cure Costs. Following the conclusion of the Auction, if an Auction occurs, and prior to the

  conclusion of the Sale Hearing, at the request of the Successful Bidder (who may be the Stalking

  Horse Bidder), the Debtors will modify the Initial Designated Contracts List to add or delete

  contracts and/or to change stated Cure Costs, provided, however, that such deletion of any

  contracts shall not result in any reduction in the Purchase Price (as defined in the Stalking Horse

  Sale Agreement”), and any contracts added after the Auction will not be considered in

  connection with the right of termination in Article 9.1(c) of the Stalking Horse Sale Agreement.

  For the avoidance of doubt, the Initial Designated Contracts List may be modified more than




                                                          -15-
  35602324.10 07/19/2019
                                                                                                   Appx. 00645
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  658 of16
                                                           Page  59 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3573



  once. The contracts listed on the Initial Designated Contracts List, as modified from time to time,

  are hereafter referred to as the “Designated Contracts”).

               24.         In the event that the Initial Designated Contracts List is modified, the Debtors will

  promptly serve a supplemental notice of assumption and assignment (a “Supplemental Notice of

  Assumption and Assignment”) on the affected counterparty in the same manner as the Initial

  Notice of Assumption and Assignment was served. Each Supplemental Notice of Assumption

  and Assignment will include the same information with respect to listed contracts as was

  included in the Notice of Assumption and Assignment.

               25.         Any counterparty to an executory contract listed on a Supplemental Notice of

  Assumption and Assignment (each a “Supplemental Designated Contract Counterparty”)

  may file an objection with respect to the applicable Designated Contract (a “Supplemental

  Contract Objection”) to (a) Cure Costs (but only to the extent reduced as to contracts included

  on the Initial Notice of Assumption and Assignment or any prior Supplemental Notice of

  Assumption and Assignment), and (b) if such Designated Contract was not included on the

  Initial Notice of Assumption and Assignment or any prior Supplemental Notice of Assumption

  and Assignment, (i) the proposed assumption and assignment of the applicable Designated

  Contract and (ii) the ability of a Successful Bidder, including the Stalking Horse Bidder, to

  provide adequate assurance of future performance. All Supplemental Contract Objections must:

  (a) be in writing; (b) state with specificity the basis for the objection as well as any Cure Costs

  that the objector asserts to be due (in all cases with appropriate documentation in support

  thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and served

  on the Contract Notice Parties no later than seven (7) days from the date of service of such

  Supplemental Notice of Assumption and Assignment, which date will be set forth in the



                                                           -16-
  35602324.10 07/19/2019
                                                                                                      Appx. 00646
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  659 of17
                                                           Page  60 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3574



  Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

  Deadline”).

               26.         If a Supplemental Designated Contract Counterparty files a Supplemental

  Contract Objection in a manner that is consistent with the requirements set forth above and the

  parties are unable to consensually resolve the dispute, (a) if the Supplemental Contract Objection

  Deadline is on or before the date of the Sale Hearing, such Supplemental Contract Objection will

  be determined at the Sale Hearing, and (b) if the Supplemental Contract Objection Deadline is

  after the date of the Sale Hearing the Debtors will seek an expedited hearing before the Court to

  determine the Supplemental Contract Objection. If there is no such Supplemental Contract

  Objection (or such objection has been resolved), then the Debtors may submit an order to this

  Court, including by filing a certification of counsel, fixing the applicable Cure Costs and

  approving the assumption of the contract listed on a Supplemental Notice of Assumption and

  Assignment.

               C.          Additional Notice of Assumption and Assignment Procedures.

               27.         If the counterparty to any Designated Contract does not file and serve a Contract

  Objection or Supplemental Contract Objection, as applicable, in a manner that is consistent with

  the requirements set forth above, (a) the Cure Costs, if any, set forth in the Notice of Assumption

  and Assignment (or Supplemental Notice of Assumption and Assignment) shall be controlling

  with respect to the applicable Designated Contract, notwithstanding anything to the contrary in

  any Designated Contract or any other document, and (b) the Designated Contract Counterparty

  will be deemed to have consented to the assumption and assignment of the Designated Contract

  and the Cure Costs, if any, and will be forever barred from asserting any claim related to such

  Designated Contract for any default occurring or continuing prior to the date of the assumption



                                                          -17-
  35602324.10 07/19/2019
                                                                                                  Appx. 00647
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  660 of18
                                                           Page  61 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3575



  and assignment of such Designated Contract against the Debtors or the Successful Bidder, or the

  property of any of them.

               28.         The inclusion of a Designated Contract on the Notice of Assumption and

  Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

  Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

  assignment of such Designated Contract; or (b) constitute any admission or agreement of the

  Debtors that such Designated Contract is an executory contract.                 Only those Designated

  Contracts that are included on a schedule of assumed and acquired contracts attached to the final

  asset purchase agreement with the Successful Bidder (including amendments or modifications to

  such schedules in accordance with such asset purchase agreement) will be assumed and assigned

  to the Successful Bidder.

  VI.          Sale Hearing.

               29.         A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

  to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

  contracts and unexpired leases shall be held at 11:00 a.m. (prevailing Eastern Time) on

  August 9, 2019, and may be adjourned or rescheduled without further notice other than by

  announcement in open court on the date scheduled for the Sale Hearing or by the filing of a

  notice on the Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court

  approval of the Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing

  shall be an evidentiary hearing on matters relating to the Sale. In the event that the Successful

  Bidder cannot or refuses to consummate the Sale after the Sale has been approved by the Court,

  the Debtors may, in consultation with the Committee, in accordance with the Bidding

  Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder to be

  the new Successful Bidder, and the Debtors, in consultation with the Committee, shall be

                                                         -18-
  35602324.10 07/19/2019
                                                                                                 Appx. 00648
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  661 of19
                                                           Page  62 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3576



  authorized, but not required, to consummate the transaction with the Backup Bidder without

  further order of the Bankruptcy Court.

               30.         Any and all objections, if any, to (a) the Sale to the Stalking Horse Bidder on the

  terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement and (b) entry

  of the Sale Order approving such Sale (a “Sale Objection”) must be filed and served on (i) Saul

  Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801,

  Attn: Mark Minuti (mark.minuti@saul.com), proposed counsel to the Debtors, (ii) Sills Cummis

  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman

  (Asherman@sillscummis.com) and Boris Mankovetskiy (BMankoverskiy@sillscummis.com),

  proposed counsel to the Committee, and (iii) Stevens & Lee, P.C., 620 Freedom Business Center,

  Suite 200, King of Prussia, Pa. 19406 Attn: Robert Lapowsky (rl@stevenslee.com), counsel to

  the Stalking Horse Bidder by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Sale

  Objection Deadline”). Any and all objections to the conduct of the Auction and the terms of a

  Sale to a Successful Bidder (other than a Sale to the Stalking Horse Bidder on the terms of the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement) (an “Auction Objection”)

  must be raised at or prior to the Sale Hearing (the “Auction Objection Deadline”). Any party

  failing to timely file a Sale Objection or raise an Auction Objection, as applicable, will be

  forever barred from objecting and will be deemed to have consented to the Sale, including the

  transfer of the Debtors’ right, title and interest in, to, and under the assets free and clear of any

  and all Interests. For the avoidance of doubt, if the Stalking Horse Bidder is selected as the

  Successful Bidder, but its successful Bid is not the Stalking Horse Bid or an increased bid based

  on an agreement substantially similar to the Stalking Horse Sale Agreement, objections to a Sale




                                                          -19-
  35602324.10 07/19/2019
                                                                                                    Appx. 00649
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  662 of20
                                                           Page  63 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3577



  to the Stalking Horse Bidder, limited to the changed terms (excluding any increase in price) may

  be raised by the Auction Objection Deadline.

 VII.          Miscellaneous.

               31.         Notwithstanding anything to the contrary in any asset purchase agreement or

  document relating to the Sale, the purchased assets (including the Residents Program Assets)

  shall not include (i) any cause of action or proceeds of such cause of action under chapter 5 of

  the Bankruptcy Code or applicable state law equivalents; (ii) any commercial or other tort claims

  arising on or before the closing date of the Sale, or any proceeds of such claims, including,

  without limitation, any and all causes of action (a) against present and former directors and

  officers of the Debtors and/or any of their affiliates, (b) against direct and indirect equity holders

  of the Debtors and/or their affiliates, and (c) of the Debtors and/or any of their affiliates against

  any other Debtors; and (iii) any claims or causes of action against the Debtors’ contract

  counterparties (other than claims or causes of action arising under any contract that is assumed

  by the Debtors), or any proceeds of such claims or causes of action. The provisions of this

  paragraphs shall not apply to the Stalking Horse Sale Agreement, as the same may be modified

  other than any modifications to the defined term “Purchased Assets.”

               32.         This order and the Bidding Procedures shall be interpreted so as to afford the

  Debtors, in consultation with the Committee, the greatest opportunity to maximize the value of

  the Residents Program Assets for the benefit of the Debtors’ estates provided, however, the

  provisions of this paragraph shall not apply to any matters affecting the Stalking Horse Bidder

  without the consent of the Stalking Horse Bidder.

               33.         The Debtors, in consultation with the Committee as applicable, are authorized to

  take all actions necessary to effectuate the relief granted pursuant to this Bidding Procedures

  Order in accordance with the Motion.

                                                         -20-
  35602324.10 07/19/2019
                                                                                                 Appx. 00650
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-1   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  663 of21
                                                           Page  64 of
                                                                    of 22
                                                                  1120 101
                                                                        PageID #: 3578



               34.         Notwithstanding anything in the Motion, the Bidding Procedures, and/or the July

  9, 2019 Stalking Horse LOI to the contrary, nothing in this Bidding Procedures Order shall be

  construed as authorizing the sale, transfer or assignment of any Medicare provider agreement to

  the Successful Bidder free and clear of successor liability for any liability to the United States

  arising from such provider agreements, nor as restricting the United States’ right of setoff and

  recoupment. Any assumption and assignment of the Medicare provider agreements shall be

  authorized only in accordance with 11 U.S.C. § 365, all applicable Medicare statutes and

  regulations, and the Anti-Assignment Act.

               35.         To the extent the Successful Bid or the Backup Bid includes the assignment of a

  Medicare provider agreement, such bid must include a provision that requires the agreement be

  assumed and assigned pursuant to and in accordance with section 365 of the Bankruptcy Code,

  all applicable Medicare statutes and regulations, and the Anti-Assignment Act. No Successful

  Bid or Backup Bid may include a requirement that any Medicare provider agreement be sold,

  assigned, or transferred “free and clear” of successor liability for any liability to the United

  States arising from such provider agreement pursuant to section 363(f) of the Bankruptcy Code.

               36.         This Bidding Procedures Order shall constitute the findings of fact and

  conclusions of law and shall take immediate effect upon execution hereof.

               37.         This Bidding Procedures Order shall be binding on the Debtors, including any

  chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

  Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

  the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

               38.         Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

  7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions



                                                         -21-
  35602324.10 07/19/2019
                                                                                                 Appx. 00651
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                         Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249   Filed
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                 07/19/19  Page
                                                           664 of22
                                                                 65
                                                                  1120
                                                                    of 22
                                                                    of 101
                                                                        PageID #: 3579



  of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

  This Court shall retain jurisdiction with respect to all matters arising from or related to the

  implementation or interpretation of this Bidding Procedures Order, including, but not limited to,

  any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

  Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




             Dated: July 19th, 2019              KEVIN GROSS
             Wilmington, Delaware                UNITED STATES BANKRUPTCY JUDGE
                                                -22-
  35602324.10 07/19/2019
                                                                                         Appx. 00652
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          665    1
                                                              of66 of 15
                                                                 1120 101
                                                                       PageID #: 3580



                                    SCHEDULE 1


                              BIDDING PROCEDURES




  35602324.10 07/19/2019
                                                                          Appx. 00653
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                        Document
                  19-11466-KG Doc34
                               Doc681-1
                                     FiledFiled
                                   249-1  11/05/19
                                           Filed09/10/19
                                                     Page Page
                                                 07/19/19 666 of67
                                                           Page  1120
                                                                 2    101
                                                                       PageID #: 3581
                                                                   of 15



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                              BIDDING PROCEDURES

          On July 19, 2019, the United States Bankruptcy Court for the District of Delaware
  (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
  Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
  Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [Ɣ]] (the “Bidding
  Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
  “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors,
  in consultation with the Official Committee of Unsecured Creditors (the “Committee”) as set
  forth herein, are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the
  resident program assets related to the operation of Hahnemann University Hospital, including:
  (a) National Provider Identifiers (general and psych) and Medicare provider number and
  agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
  and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
  Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
  Sale Agreement”), dated as of July 19, 2019, by and among Center City Healthcare, LLC d/b/a
  Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”), or in
  accordance with the terms of such higher and better offer as determined by the Debtors, in
  consultation with the Committee, to be the Successful Bidder (defined below).




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.



  35612177.6 07/19/2019
                                                                                                             Appx. 00654
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          667    3
                                                              of68 of 15
                                                                 1120 101
                                                                       PageID #: 3582



  A.           Submissions to the Debtors and the Committee.

          All submissions to the Debtors and the Committee required to be made under these
  Bidding Procedures must be directed to each the following persons unless otherwise provided
  (collectively, the “Notice Parties”):

               a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                          Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

               b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                          Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                          (mark.minuti@saul.com).

               c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                          Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                          Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                          Warznak (cwarznak@ssgca.com).

               d.         Committee’s Counsel. Sills Cummis & Gross P.C., One Riverfront Plaza,
                          Newark, NJ 07102, Attn: Andrew Sherman (asherman@sillscummis.com) and
                          Boris Mankovetskiy (bmankovetskiy@sillscummis.com).

  B.           Potential Bidders.

         The Debtors and their financial advisors have identified, and may in the future, in
  consultation with the Committee, identify, parties they believe potentially may be interested in
  consummating (and potentially may have the financial resources necessary to consummate) a
  competing transaction. To participate in the bidding process or otherwise be considered for any
  purpose under these Bidding Procedures, a person or entity interested in consummating a Sale
  (each, a “Potential Bidder”), other than the Stalking Horse Bidder, must deliver or have
  previously delivered, if determined to be necessary by the Debtors:

               a.         an executed confidentiality agreement on terms acceptable to the Debtors, in
                          consultation with the Committee (a “Confidentiality Agreement”), to the extent
                          not already executed; and

               b.         the most current audited and latest unaudited financial statements (collectively,
                          the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                          formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                          of the equity holder(s) of the Potential Bidder or such other form of financial
                          disclosure as is acceptable to the Debtors and their advisors, in consultation with
                          the Committee, (ii) a written commitment acceptable to the Debtors and their
                          advisors, in consultation with the Committee, of the equity holder(s) of the
                          Potential Bidder to be responsible for the Potential Bidder’s obligations in
                          connection with the applicable Sale, and (iii) copies of any documents evidencing
                          any financing commitments necessary to consummate the transaction.



                                                          -2-
  35612177.6 07/19/2019
                                                                                                   Appx. 00655
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          668    4
                                                              of69 of 15
                                                                 1120 101
                                                                       PageID #: 3583



  C.           Qualified Bidders.

               a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                          Financials of its equity holder(s), as applicable, demonstrate the financial
                          capability to consummate the Sale, as determined by the Debtors, in consultation
                          with the Committee; and (ii) whose Bid (as defined below) is a Qualified Bid (as
                          defined below). On or before the date that is one (1) business day after the Bid
                          Deadline (defined below), the Debtors’ advisors will notify each Potential Bidder
                          in writing whether such Potential Bidder is a Qualified Bidder. The Stalking
                          Horse Bidder shall be deemed a Qualified Bidder at all times. MidCap Funding
                          IV Trust (“Midcap”), solely to the extent it seeks to credit bid, shall be deemed a
                          Qualified Bidder at all times; provided that MidCap Funding IV Trust’s right to
                          credit bid shall be subject to the provisions set forth in the Bidding Procedures
                          Order and these Bidding Procedures.

               b.         If any Potential Bidder is determined by the Debtors, in consultation with the
                          Committee, not to be a Qualified Bidder, the Debtors will refund such Qualified
                          Bidder’s Deposit (as defined below) and all accumulated interest thereon on or
                          within three (3) business days after the Bid Deadline.

               c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                          Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                          of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                          Debtors, in consultation with the Committee, a Qualified Bidder may not modify,
                          amend, or withdraw its Qualified Bid, except for proposed amendments to
                          increase the consideration contemplated by, or otherwise improve the terms of,
                          the Qualified Bid, during the period that such Qualified Bid remains binding as
                          specified in these Bidding Procedures; provided, however, that any Qualified Bid
                          may be improved at the Auction as set forth herein. Any improved Qualified Bid
                          must continue to comply with the requirements for Qualified Bids set forth in
                          these Bidding Procedures.

               d.         Any disputes related to these Bidding Procedures, including whether a Bid
                          constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

  D.           Due Diligence.

               a.         Diligence Provided to Potential Bidders.

          Only (a) the Stalking Horse Bidder, and (b) Potential Bidders that have entered into a
  Confidentiality Agreement shall be eligible to receive due diligence information related to the
  Residents Program Assets. No Potential Bidder will be permitted to conduct any due
  diligence without entering into a Confidentiality Agreement. The Debtors will provide to
  each Potential Bidder that has entered into a Confidentiality Agreement reasonable due diligence
  information, as requested by such Potential Bidder in writing, as soon as reasonably practicable
  after such request. For all Potential Bidders other than the Stalking Horse Bidder, the due



                                                          -3-
  35612177.6 07/19/2019
                                                                                                   Appx. 00656
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          669    5
                                                              of70 of 15
                                                                 1120 101
                                                                       PageID #: 3584



  diligence period will end on the Bid Deadline and subsequent to the Bid Deadline, the Debtors
  shall have no obligation to furnish any due diligence information.

          The Debtors shall not furnish any confidential information relating to the Residents
  Program Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any
  person, except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
  Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
  applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
  Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
  official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
  The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
  for additional information and due diligence access; provided that the Debtors, in consultation
  with the Committee, may decline to provide such information to Potential Bidders who, at such
  time and in the Debtors’ reasonable business judgment have not established, or who have raised
  doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
  Sale.

          The Debtors also reserve the right to withhold from Potential Bidders any diligence
  materials that the Debtors, in consultation with the Committee, determine are sensitive or
  otherwise not appropriate for disclosure to a Potential Bidder who the Debtors, in consultation
  with the Committee, determine is a competitor of the Debtors or is affiliated with any competitor
  of the Debtors. Neither the Debtors nor their representatives shall be obligated to furnish
  information of any kind whatsoever to any person that is not approved by the Debtors, in
  consultation with the Committee, as a Potential Bidder; provided, however, that, subject to the
  limitations set forth in the immediately preceding paragraph, the Debtors may furnish
  information to MidCap and the Committee.

         All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
  Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
  (cwarznak@ssgca.com); or by phone to (610) 940-3615.

               b.         Diligence Provided by Potential Bidders.

          Each Potential Bidder shall comply with all reasonable requests for additional
  information and due diligence access requested by the Debtors or their advisors regarding the
  ability of the Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply
  with such reasonable requests for additional information and due diligence access may be a basis
  for the Debtors, in consultation with the Committee, to determine that such Potential Bidder is
  not a Qualified Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

          The Debtors and each of their respective advisors and representatives shall be obligated
  to maintain in confidence any confidential information in accordance with any applicable
  confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
  recipient of confidential information agrees to use, and to instruct their advisors and
  representatives to use, such confidential information only in connection with the evaluation of
  Bids (as defined below) during the bidding process or otherwise in connection with the chapter
  11 cases or in accordance with the terms of any applicable confidentiality agreement.


                                                       -4-
  35612177.6 07/19/2019
                                                                                          Appx. 00657
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          670    6
                                                              of71 of 15
                                                                 1120 101
                                                                       PageID #: 3585



         Notwithstanding the foregoing and the provisions contained in any applicable
  Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
  information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
  applicable bidder; (c) to the professional advisors of any official committee appointed in the
  Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
  confidentiality agreement with respect to a particular bidder or other agreement, law, court or
  other governmental order, or regulation, including, as appropriate, to regulatory agencies.

  E.           Bid Requirements.

          A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted
  in writing and satisfies each of the following requirements (collectively, the “Bid
  Requirements”), as determined by the Debtors, in consultation with the Committee, in their
  reasonable business judgment, shall constitute a “Qualified Bid.” For the avoidance of doubt,
  notwithstanding the following, the Stalking Horse Sale Agreement will be deemed a Qualified
  Bid for all purposes.

               a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                          Residents Program Assets, and must clearly state which assets the Qualified
                          Bidder is agreeing to purchase.

               b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                          (the “Purchase Price”). The Purchase Price must be in cash consideration and
                          must equal or exceed $7,825,000 (i.e., the sum of (i) the Base Purchase Price set
                          forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee) and (iii) a
                          $100,000 incremental amount (a “Minimum Bid”).

               c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to ten (10)
                          percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”). Within three (3) business days after the conclusion of any
                          Auction, the Successful Bidder and Backup Bidder shall submit by wire transfer
                          of immediately available funds, a supplemental cash deposit in an amount that,
                          when added to the amount of the Deposit, is equal to ten (10) percent of the
                          aggregate cash Purchase Price set forth in their respective Successful Bid and
                          Backup Bid. The foregoing notwithstanding, the Stalking Horse Bidder shall not
                          be required to submit any Deposit.

               d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                          respect to Residents, including whether and to what extent Residents will be
                          offered placement with the Potential Bidder and on what terms. Each Bid must
                          further provide a description of the Potential Bidder’s accreditation status with the
                          Accreditation Council on Graduate Medical Education, including a description of
                          accredited residency and fellowship programs currently offered by the Potential
                          Bidder and/or expected to be offered in the future.



                                                           -5-
  35612177.6 07/19/2019
                                                                                                     Appx. 00658
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          671    7
                                                              of72 of 15
                                                                 1120 101
                                                                       PageID #: 3586



               e.         Same or Better Terms. Each Bid must be on terms that are not more
                          burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                          as determined by the Debtors, in consultation with the Committee. Each Bid must
                          include duly executed, non-contingent transaction documents necessary to
                          effectuate the Sale and shall include a schedule of executory contracts proposed to
                          be assumed by the Debtors and assigned to the Qualified Bidder (“Assumed
                          Contracts”), and a copy of the Stalking Horse Sale Agreement clearly marked to
                          show all changes requested by the Qualified Bidder, including those related to the
                          respective Purchase Price and assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such bid and a written
                          commitment demonstrating to the satisfaction of the Debtors, in consultation with
                          the Committee, that the Qualified Bidder will be able to close the transaction
                          proposed in its Bid on the terms and conditions set forth therein (the “Qualified
                          Bid Documents”).

               f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on (i) the Potential Bidder obtaining financing, (ii) approval of the
                          Potential Bidder’s shareholders, board of directors or other internal approval, or
                          (iii) the outcome or completion of due diligence by the Potential Bidder.
                          Notwithstanding the foregoing, a Bid may be subject to (i) the accuracy at the
                          closing of the Sale of specified representations and warranties, (ii) or the
                          satisfaction at the closing of the Sale of specified conditions, which shall not be
                          more burdensome to the Debtors, as determined in the Debtors’ business
                          judgment, in consultation with the Committee, than those set forth in the Stalking
                          Horse Sale Agreement.

               g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any
                          undisclosed principals, equity holders, or financial backers be associated with any
                          Bid. Each Bid must also include contact information for the specific persons and
                          counsel whom the Debtors and their advisors should contact regarding such Bid.

               h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                          Debtors’ business judgment, as determined in consultation with the Committee,
                          the necessary financial capacity to consummate the proposed transactions
                          required by its Bid and provide adequate assurance of future performance under
                          all contracts proposed to be assumed by such Bid. Each Bid must be
                          accompanied by reasonable evidence of the Qualified Bidder’s ability to operate
                          the business related to the Residents Program Assets and include a packet of
                          information, including financial information, that will be provided to the non-
                          Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
                          assurance of future performance.




                                                          -6-
  35612177.6 07/19/2019
                                                                                                   Appx. 00659
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          672    8
                                                              of73 of 15
                                                                 1120 101
                                                                       PageID #: 3587



               i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                          of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                          cash on hand, each Bid must include executed unconditional committed financing
                          from a qualified source documented to the satisfaction of the Debtors, in
                          consultation with the Committee, which demonstrates that the Potential Bidder
                          has received sufficient debt and/or equity funding commitments to satisfy the
                          Potential Bidder’s Purchase Price and other obligations under its Bid. Such
                          funding commitments or other financing must be unconditional and must not be
                          subject to any internal approvals, syndication requirements, diligence, or credit
                          committee approvals, and shall have covenants and conditions acceptable to the
                          Debtors, in consultation with the Committee,.

               j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                          that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                          after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                          after the conclusion of the Sale Hearing (as defined below).

               k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                          Agreement) must disclaim any right to receive a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation. For
                          the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                          Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                          whether as part of the Auction or otherwise, a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation, and
                          by submitting its Bid is agreeing to refrain from and waive any assertion or
                          request for reimbursement on any basis, including under section 503(b) of the
                          Bankruptcy Code.

               l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                          obtained authorization or approval from its board of directors (or a comparable
                          governing body acceptable to the Debtors, in consultation with the Committee)
                          with respect to the submission of its Bid and the consummation of the transactions
                          contemplated in such Bid.

               m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                          representation that the Potential Bidder: (i) has had an opportunity to conduct any
                          and all due diligence regarding the Residents Program Assets prior to submitting
                          the Bid; (ii) has relied solely upon its own independent review, investigation,
                          and/or inspection of any documents and/or the Residents Program Assets in
                          making its Bid; and (iii) did not rely upon any written or oral statements,
                          representations, promises, warranties, or guaranties whatsoever, whether express,
                          implied by operation of law, or otherwise, regarding the Residents Program
                          Assets or the completeness of any information provided in connection therewith
                          or the Auction, except as expressly stated in the Bid.




                                                          -7-
  35612177.6 07/19/2019
                                                                                                   Appx. 00660
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-1    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          673    9
                                                              of74 of 15
                                                                 1120 101
                                                                       PageID #: 3588



               n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                          agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                          not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                          and third-party approval to consummate the Sale and the time period within which
                          the Potential Bidder expects to receive such regulatory and third-party approvals
                          (and in the case that receipt of any such regulatory or third-party approval is
                          expected to take more than thirty (30) days following execution and delivery of
                          the asset purchase agreement, those actions the Qualified Bidder will take to
                          ensure receipt of such approvals as promptly as possible).

               p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                          of the Bankruptcy Court and waive any right to a jury trial in connection with any
                          disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                          and enforcement of these Bidding Procedures, the Sale documents, and the
                          closing of the Sale, as applicable.

               q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                          so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                          August 5, 2019 (the “Bid Deadline”).

         The Debtors reserve the right, in consultation with the Committee, to work with any
  Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not initially
  deemed to be a Qualified Bid.

  F.           Right to Credit Bid.

          At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
  who has a valid and perfected lien on all of the Resident Program Assets (a “Secured Creditor”)
  shall have the right, subject in all respects to the Bankruptcy Code and other applicable law (and
  the rights of the Committee and other parties in interest to object or challenge such creditor’s lien
  thereunder (a “Challenge”)) to credit bid all or a portion of the value of such Secured Creditor’s
  claims within the meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered
  by the Bankruptcy Court for cause. In the event that the Committee or another party in interest
  Challenges a creditor’s lien, the approval of a Successful Bid by such creditor that includes a
  credit bid shall be contingent upon a final determination that such creditor’s lien is valid and
  perfected. If such creditor’s lien is successfully Challenged, or otherwise determined not to be
  valid and perfected, such creditor shall pay the credit bid portion of its Bid in cash as the closing
  of the Sale.

         In the event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but
  not obligated, to submit overbids and will be entitled in any such overbids to include all or any
  portion of the Break-Up fee in lieu of cash.

        Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
  Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.


                                                          -8-
  35612177.6 07/19/2019
                                                                                                  Appx. 00661
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-1   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           674   10
                                                               of75 of101
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3589



  Any credit bid shall include a cash component sufficient to satisfy in full all costs of sale,
  including the Break-Up Fee.

  G.           Auction.

         If, prior to the Bid Deadline, the Debtors receive a Qualified Bid, other than the Stalking
  Horse Sale Agreement, the Debtors will conduct an Auction to determine the Successful Bidder.
  By 6:00 p.m. on the date of the Bid Deadline, the Debtors shall notify the Stalking Horse Bidder
  if one or more Qualified Bids were received prior to the Bid Deadline. If the Debtors do not
  receive a Qualified Bid (other than the Stalking Horse Sale Agreement) prior to the Bid
  Deadline, the Debtors will not conduct an Auction and shall designate the Stalking Horse
  Bidder’s Bid as the Successful Bid.

          On the date that is one (1) day after the Bid Deadline, the Debtors will notify each
  Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the Debtors’
  business judgment, in consultation with the Committee (the “Baseline Bid”), and provide copies
  of all Qualified Bid Documents supporting the Baseline Bid and each other Qualified Bid to each
  Qualified Bidder. The determination of which Qualified Bid constitutes the Baseline Bid and
  which Qualified Bid constitutes the Successful Bid shall take into account any factors the
  Debtors, in consultation with the Committee, reasonably deem relevant to the value of the
  Qualified Bid to the Debtors’ estates, and may include, among other things: (a) the number, type,
  and nature of any changes to the Stalking Horse Sale Agreement, if any, requested by the
  Qualified Bidder, including the type and amount of Residents Program Assets sought to be
  acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount and nature of
  the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close the applicable
  Sale and the timing thereof; (d) the net economic effect of any changes to the value to be
  received by the Debtors’ estates from the transaction contemplated by the Qualified Bid
  Documents; and (e) the impact on Residents (collectively, the “Bid Assessment Criteria”).
  Only the Stalking Horse Bidder and other Qualified Bidders will be entitled to make any
  subsequent bids at the Auction. At least one (1) day prior to the Auction, each Qualified Bidder
  who has timely submitted a Qualified Bid must inform the Debtors and the Committee whether it
  intends to attend the Auction and all Qualified Bidders wishing to attend the Auction must have
  at least one individual representative with authority to bind such Qualified Bidder in attendance
  at the Auction in person.

          The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein &
  Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
  19102 on August 7, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and
  location as designated by the Debtors. The Auction, if necessary, shall be conducted in a timely
  fashion according to the following procedures:

               a.         The Debtors Shall Conduct the Auction.

          The Debtors and their professionals shall direct and preside over the Auction, in
  consultation with the Committee as applicable. At the start of the Auction, the Debtors shall
  describe the terms of the Baseline Bid. All incremental Bids made thereafter shall be Overbids
  (as defined below) and shall be made and received on an open basis, and all material terms of


                                                      -9-
  35612177.6 07/19/2019
                                                                                             Appx. 00662
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-1   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           675   11
                                                               of76 of101
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3590



  each Overbid shall be fully disclosed to all other Qualified Bidders who submitted Bids. The
  Debtors shall maintain a written transcript of all Bids made and announced at the Auction,
  including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         The Auction will be conducted openly and the Committee and all creditors will be
  permitted to attend. The Qualified Bidders, including the Stalking Horse Bidder, may appear at
  the Auction in person or through duly authorized representatives.

               b.         Terms of Overbids.

         “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
  Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
  conditions:

                          (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                                for total consideration to the Debtors with a value that exceeds the value
                                of the consideration under the Baseline Bid by an incremental amount that
                                is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                                Additional consideration in excess of the amount set forth in the respective
                                Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                                Secured Creditor, a credit bid of up to the full amount of such secured
                                creditors’ allowed secured claim, subject to section 363(k) of the
                                Bankruptcy Code and any other restrictions set forth in the Bidding
                                Procedures Order or these Bidding Procedures (including the requirement
                                of a cash component sufficient to pay all costs of sale including the Break-
                                Up Fee).

                          (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may, in consultation with the
                                Committee, announce a deadline (as the Debtors may, in their business
                                judgment, extend from time to time, the “Overbid Round Deadline”) by
                                which time any Overbids must be submitted to the Debtors and the
                                Committee.

                          (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee, but shall otherwise comply with the terms of these
                                Bidding Procedures. Any Overbid must comply with the conditions for a
                                Qualified Bid.

                          (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors, in consultation with the
                                Committee, have (i)in the initial Overbid round, identified an Overbid as
                                being higher or otherwise better than the Baseline Bid for the Residents
                                Program Assets, or (ii) in subsequent rounds, identified an Overbid as

                                                        -10-
  35612177.6 07/19/2019
                                                                                                  Appx. 00663
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-1   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           676   12
                                                               of77 of101
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3591



                                being higher or otherwise better than the Overbid previously designated by
                                the Debtors as the prevailing highest or otherwise best Bid for the
                                Residents Program Assets (the “Prevailing Highest Bid”). The Debtors
                                shall describe to all Qualified Bidders the material terms of any new
                                Overbid designated by the Debtors, in consultation with the Committee, as
                                the Prevailing Highest Bid as well as the value attributable by the Debtors,
                                in consultation with the Committee, to such Prevailing Highest Bid.

               c.         Consideration of Overbids.

           The Debtors reserve the right, in their reasonable business judgment, and in consultation
  with the Committee, to adjourn the Auction one or more times to, among other things:
  (i) facilitate discussions among the Debtors, the Committee, and any Qualified Bidders;
  (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) provide Qualified Bidders
  the opportunity to provide the Debtors and the Committee with such additional evidence as the
  Debtors, in their reasonable business judgment, in consultation with the Committee, may require,
  including that the Qualified Bidder has sufficient internal resources or has received sufficient
  non-contingent debt and/or equity funding commitments to consummate the proposed transaction
  at the prevailing Overbid amount; and (iv) provide the Debtors with an opportunity to consider,
  in consultation with the Committee, how to value each Overbid.

               d.         Closing the Auction.

                          (a)   The Auction shall continue until there is only one Bid that the Debtors
                                determine, in their reasonable business judgment, and in consultation with
                                the Committee, to be the highest or otherwise best Bid in accordance with
                                the Bid Assessment Criteria. Such Bid shall be declared the “Successful
                                Bid,” and such Qualified Bidder the “Successful Bidder,” at which point
                                the Auction will be closed. The Debtors shall notify the Qualified Bidders
                                of the Successful Bid within one business day following such selection.
                                The Auction shall not close unless and until all Qualified Bidders have
                                been given a reasonable opportunity to submit an Overbid at the Auction
                                to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                the Successful Bid.

                          (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely.

                          (c)   As soon as reasonably practicable after closing the Auction, the Debtors
                                shall cause the Qualified Bid Documents for the Successful Bid and
                                Backup Bid to be filed with the Bankruptcy Court.




                                                        -11-
  35612177.6 07/19/2019
                                                                                                  Appx. 00664
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-1   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           677   13
                                                               of78 of101
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3592



               e.         No Collusion; Good-Faith Offer.

           Each Qualified Bidder participating at the Auction will be required to confirm on the
  record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
  (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
  Successful Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to
  the Debtors, the Committee, and the United States Trustee any discussions regarding
  employment of or offers to retain or employ any officer or insider of the Debtors.

  H.           Backup Bidder.

               a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                          Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                          second-best Bid at the Auction, as determined by the Debtors in the exercise of
                          their reasonable business judgment, in consultation with the Committee (the
                          “Backup Bid”), shall be required to serve as a backup bidder (the “Backup
                          Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
                          Backup Bidder if so designated by the Debtors. The Stalking Horse Bidder shall
                          serve as a Backup Bidder only if (X) the Bid set forth in the Stalking Horse
                          Agreement is not determined to be the Baseline Bid (as defined herein), and
                          (Y) the Stalking Horse Bidder elects, in its sole discretion, to offer a higher and
                          better bid at the Auction. The Stalking Horse Bidder’s Bid described in the
                          Stalking Horse Agreement shall not be a Backup Bid absent the express consent
                          of the Stalking Horse Bidder.

               b.         The identity of the Backup Bidder and the amount and material terms of the
                          Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                          the same time the Debtors announce the identity of the Successful Bidder. The
                          Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                          one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                          until the closing of the Sale with the Successful Bidder. The foregoing
                          notwithstanding, if the Stalking Horse Bidder serves as the Backup Bidder, its
                          Backup Bid shall expire on the earlier of closing on an Alternative Transaction
                          (defined below) or September 6, 2019. The Backup Bidder’s Deposit shall be
                          held in escrow until the closing of the transaction with the Successful Bidder and
                          shall thereafter be returned within five (5) business days.

               c.         If a Successful Bidder fails to consummate the approved transactions
                          contemplated by its Successful Bid, the Debtors, in consultation with the
                          Committee, may select the Backup Bidder as the Successful Bidder, and such
                          Backup Bidder shall be deemed a Successful Bidder for all purposes. The
                          Debtors will be authorized, but not required, to consummate all transactions
                          contemplated by the Backup Bid without further order of the Bankruptcy Court or
                          notice to any party. In such case, the defaulting Successful Bidder’s Deposit shall
                          be forfeited to the Debtors. The Debtors specifically reserve the right to seek all
                          available remedies against the defaulting Successful Bidder, including with
                          respect to specific performance.


                                                         -12-
  35612177.6 07/19/2019
                                                                                                   Appx. 00665
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-1   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           678   14
                                                               of79 of101
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3593



  I.           Reservation of Rights.

          Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
  Horse Sale Agreement, the Debtors reserve their rights, in consultation with the Committee, to
  modify these Bidding Procedures in their reasonable business judgment in any manner that will
  best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
  customary terms and conditions on the sale of the Residents Program Assets, including, without
  limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
  Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
  (c) adding procedural rules that are reasonably necessary or advisable under the circumstances
  for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

  J.           Sale Hearing.

         A hearing to consider approval of the Sale of the Residents Program Assets to the
  Successful Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale
  Hearing”) is currently scheduled to take place on August 9, 2019, at 11:00 a.m. (ET) before the
  Honorable Kevin Gross, at the United States Bankruptcy Court, 824 Market Street, 6th Floor,
  Courtroom No. 3, Wilmington, Delaware 19801.

         The Sale Hearing may be continued to a later date by the Debtors, in consultation
  with the Committee, by sending notice prior to, or making an announcement at, the Sale
  Hearing. No further notice of any such continuance will be required to be provided to any
  party (including the Stalking Horse Bidder). The foregoing notwithstanding, if the Sale
  Hearing is continued without the consent of the Stalking Horse, the Stalking Horse may
  terminate the Stalking Horse Agreement.

         At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court
  for approval.

  K.           Break-Up Fee.

         To provide an incentive and to compensate the Stalking Horse Bidder for performing the
  substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
  Sale Agreement with the knowledge and risk that arises from participating in the sale and
  subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
  conditions set forth in the Bidding Procedures Order, a break-up fee in the amount of $225,000
  (the “Breakup Fee”).

          The Break-Up fee, to the extent owed by the Debtors, (a) shall be an allowed
  administrative expense claim under section 503(b) and 507 of the Bankruptcy Code and a direct
  cost of any such Sale; (b) shall be payable at closing on of a Sale to a purchaser other than the
  Stalking Horse Bidder (an “Alternative Transaction”)without further order of the Court; and (c)
  shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall
  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the
  Stalking Horse Bidder on account of the Break-Up Fee.



                                                -13-
  35612177.6 07/19/2019
                                                                                         Appx. 00666
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-1   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           679   15
                                                               of80 of101
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3594



  L.           Return of Deposit.

          The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
  transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
  interest-bearing escrow accounts on terms acceptable to the Debtors, in consultation with the
  Committee, and shall be returned (other than with respect to the Successful Bidder and the
  Backup Bidder) on or within five (5) business days after the Auction. The Stalking Horse Bidder
  shall not be required to provide a Deposit.

         If the Successful Bidder fails to consummate the Sale because of a breach by the
  Successful Bidder, the Debtors will not have any obligation to return the Deposit deposited by
  the Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition
  to any and all rights, remedies, or causes of action that may be available to the Debtors, and the
  Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
  additional hearing or order of the Bankruptcy Court.

  M.           Fiduciary Out.

          Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
  any action, or to refrain from taking any action, with respect to these Bidding Procedures prior to
  the commencement of the Auction if the Debtors’ board of managers determines, based on the
  advice of counsel, that taking such action, or refraining from taking such action, as the case may
  be, is required to comply with applicable law or the board’s fiduciary obligations thereunder;
  provided that, in the event the Debtors’ board of managers determines to take any action, or
  refrain from taking any action, pursuant to this paragraph, without the consent of the Stalking
  Horse Bidder, the Stalking Horse Bidder may, but shall not be required to, terminate the Stalking
  Horse Agreement if taking such action or refraining from taking such action, as the case may be,
  would otherwise be grounds for termination under the Stalking Horse Agreement, it being
  understood that any material modification to the Bid Procedures without the consent of the
  Stalking Horse would be a breach of the Stalking Horse Agreement pursuant to which the
  Stalking Horse would have the right to terminate the Stalking Horse Agreement.




                                                 -14-
  35612177.6 07/19/2019
                                                                                           Appx. 00667
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            680    1of
                                                                of81 of101
                                                                   11205PageID #: 3595



                                    SCHEDULE 2


                                RESIDENT’S NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00668
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-2 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 681 of82
                                                             Page  1120
                                                                   2of
                                                                     of101
                                                                       5PageID #: 3596



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                           NOTICE TO RESIDENTS AND FELLOWS
                 REGARDING PROPOSED SALE OF RESIDENCY PROGRAM ASSETS

  TO: ALL RESIDENTS AND FELLOWS AT HAHNEMANN UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

         PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Tower Health (“Tower”) to sell certain assets related to Hahnemann’s
  residency and fellowship training programs (the “Sale”). Specifically, the Debtors intend to sell
  to Tower: (a) National Provider Identifiers (general and psych) and Medicare provider number
  and agreement; (b) the Pennsylvania Department of Health license to operate an acute care
  hospital; and (c) to the extent assignable or transferrable, the Hahnemann training programs for
  residents and fellows.

                                         KEY DATES AND DEADLINES

         The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors file a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35602090.2 07/19/2019
                                                                                                           Appx. 00669
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            682    3of
                                                                of83 of101
                                                                   11205PageID #: 3597



  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”). A copy of the Agreement, the Bidding Procedures Order and the Bidding Procedures
  is enclosed herewith.

                                       THE PROPOSED SALE

          If approved by the Court, the Agreement will enable residents and fellows (collectively
  herein, the “Residents”) at Hahnemann to continue their training at one of six hospitals operated
  by Tower - Brandywine Hospital in Coatesville, Pennsylvania, Chestnut Hill Hospital, in
  Philadelphia, Pennsylvania, Jennersville Hospital in West Grove, Pennsylvania, Phoenixville
  Hospital in Phoenixville, Pennsylvania, Pottstown Hospital, in Pottstown, Pennsylvania, and
  Reading Hospital, in Reading, Pennsylvania. Residents have a choice, and are not required to
  continue their training with Tower. For any Resident who elects to complete their training
  elsewhere, Tower or the Debtors, as applicable, will release the related cap on Medicare
  reimbursement on a temporary basis to accommodate that choice.

          For Residents who elect to stay with Tower, Tower will provide housing for those
  residents doing rotations at Reading Hospital, which is sixty miles from Hahnemann. Tower has
  also agreed to seek to hire the faculty who are currently training Residents at Hahnemann to
  ensure continuity of the Hahnemann training programs. Tower will also provide free housing
  (subject to parameters set forth in the Agreement) for the remainder of the academic year or
  during the term of a resident’s existing vacated lease if it is necessary for the Resident to relocate
  during the current academic year. Residents will receive free meals while in any Tower hospital,
  and Tower will also provide additional amenities to assist Residents and their families with the
  transition.

        If the Sale is approved by the Court to someone other than Tower, the terms of the Sale,
  and the impact upon Residents, may be different than those under the Agreement.

         The Debtors recognize the unique difficulties and challenges facing Residents in light of
  the bankruptcy filing and expected closure of Hahnemann. The Debtors believe that the
  proposed Sale is in the best interests of Residents because it provides Residents with the option
  to continue their training and, to minimize, to the greatest extent possible, the impact of
  Hahnemann’s closure on Residents, their professional training and education, and their families.

                                 Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter    11    cases,  Omni     Management       Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,



                                                   -2-
  35602090.2 07/19/2019
                                                                                              Appx. 00670
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            683    4of
                                                                of84 of101
                                                                   11205PageID #: 3598



  whose contact information is in the signature block below, for more information. In addition,
  Residents should contact their Program Director with questions specific to their situation.

                                         Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; and (c) Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to
  Tower.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                 -3-
  35602090.2 07/19/2019
                                                                                          Appx. 00671
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            684    5of
                                                                of85 of101
                                                                   11205PageID #: 3599



  Dated: July 19, 2019                 SAUL EWING ARNSTEIN & LEHR LLP

                                    By:/s/ Aaron S. Applebaum
                                       Mark Minuti (DE Bar No. 2659)
                                       Monique B. DiSabatino (DE Bar No. 6027)
                                       1201 N. Market Street, Suite 2300
                                       P.O. Box 1266
                                       Wilmington, DE 19899
                                       Telephone: (302) 421-6800
                                       Fax: (302) 421-5873
                                       mark.minuti@saul.com
                                       monique.disabatino@saul.com

                                               -and-

                                       Jeffrey C. Hampton
                                       Adam H. Isenberg
                                       Aaron S. Applebaum (DE Bar No. 5587)
                                       Centre Square West
                                       1500 Market Street, 38th Floor
                                       Philadelphia, PA 19102
                                       Telephone: (215) 972-7700
                                       Fax: (215) 972-7725
                                       jeffrey.hampton@saul.com
                                       adam.isenberg@saul.com
                                       aaron.applebaum@saul.com

                                       Proposed Counsel for Debtors and
                                       Debtors in Possession




                                         -4-
  35602090.2 07/19/2019
                                                                              Appx. 00672
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-3
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            685    1of
                                                                of86 of101
                                                                   11204PageID #: 3600



                                    SCHEDULE 3


                               PUBLICATION NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00673
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-3 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 686 of87
                                                             Page  1120
                                                                   2of
                                                                     of101
                                                                       4PageID #: 3601



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

  NOTICE REGARDING PROPOSED SALE OF RESIDENTS PROGRAM ASSETS FREE
    AND CLEAR OF ALL INTERESTS, INCLUDING PERSONAL INJURY CLAIMS

  TO:          ALL PERSONS WITH CLAIMS AGAINST THE DEBTORS IN THE ABOVE
               CAPTIONED CASES, INCLUDING CLAIMS AGAINST HAHNEMANN
               UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Reading Hospital (the “Purchaser”) to sell certain assets related to
  Hahnemann’s residency and fellowship training programs (the “Sale”). Specifically, the Debtors
  intend to sell to the Purchaser: (a) National Provider Identifiers (general and psych) and
  Medicare provider number and agreement; (b) the Pennsylvania Department of Health license to
  operate an acute care hospital; and (c) to the extent assignable or transferrable, the Hahnemann
  training programs for residents and fellows.

           PLEASE TAKE FURTHER NOTICE that the Sale, if approved, will be free and clear
  of all Interests, including claims of successor liability.



  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35642133.2 07/19/2019
                                                                                                           Appx. 00674
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-3
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            687    3of
                                                                of88 of101
                                                                   11204PageID #: 3602



       PLEASE TAKE FURTHER NOTICE THAT, IF THE SALE IS APPROVED, THE
  PURCHASER WILL NOT BE LIABLE ON ACCOUNT OF ANY CLAIMS AGAINST
  ANY OF THE DEBTORS (OTHER THAN CLAIMS AFFIRMATIVELY ASSUMED BY
  THE PURCHASER), INCLUDING CLAIMS OF PATIENTS TREATED AT
  HAHNEMANN, INCLUDING CLAIMS OF WHICH THE HOLDER MAY NOT BE
  PRESENTLY AWARE.

                                 KEY DATES AND DEADLINES

          The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors filed a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which
  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”).

                                Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter     11     cases,     Omni  Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,
  whose contact information is below, for more information. In addition, Residents should contact
  their Program Director with questions specific to their situation.

                                          Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; (c) Stevens & Lee, P.C., 620 Freedom
  Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to Tower, and
  (d) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn:
  Andrew       Sherman       (Asherman@sillscummis.com)            and      Boris     Mankovetskiy
  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee.




                                                 -2-
  35642133.2 07/19/2019
                                                                                           Appx. 00675
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-3
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            688    4of
                                                                of89 of101
                                                                   11204PageID #: 3603



                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT FAILS TO TIMELY FILE AN OBJECTION TO
  THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH
  THE BIDDING PROCEDURES ORDER SHALL BE DEEMED TO HAVE CONSENTED
  UNDER SECTION 363(f)(2) OF THE BANKRUPTCY CODE TO SUCH SALE FREE
  AND CLEAR OF SUCH CREDITOR’S LIEN OR INTERESTS, IF ANY.

  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By:/s/ Mark Minuti
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Fax: (302) 421-5873
                                        mark.minuti@saul.com
                                        monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -3-
  35642133.2 07/19/2019
                                                                               Appx. 00676
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 689 of90
                                                             Page  1120
                                                                   1of
                                                                     of101
                                                                       7PageID #: 3604




                                                                           Appx. 00677
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 690 of91
                                                             Page  1120
                                                                   2of
                                                                     of101
                                                                       7PageID #: 3605




                                                                           Appx. 00678
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 691 of92
                                                             Page  1120
                                                                   3of
                                                                     of101
                                                                       7PageID #: 3606




                                                                           Appx. 00679
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 692 of93
                                                             Page  1120
                                                                   4of
                                                                     of101
                                                                       7PageID #: 3607




                                                                           Appx. 00680
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 693 of94
                                                             Page  1120
                                                                   5of
                                                                     of101
                                                                       7PageID #: 3608




                                                                           Appx. 00681
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 694 of95
                                                             Page  1120
                                                                   6of
                                                                     of101
                                                                       7PageID #: 3609




                                                                           Appx. 00682
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 695 of96
                                                             Page  1120
                                                                   7of
                                                                     of101
                                                                       7PageID #: 3610




                                                                           Appx. 00683
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-5
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            696    1of
                                                                of97 of101
                                                                   11205PageID #: 3611



                                    SCHEDULE 5


                            AUCTION AND SALE NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00684
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-1
                                      FiledFiled
                                     249-5 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 697 of98
                                                             Page  1120
                                                                   2of
                                                                     of101
                                                                       5PageID #: 3612



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

        NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Court”) on June 30, 2019 and July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  (the “Sale and Bidding Procedures Motion”)2 seeking the entry of orders, among other things,
  approving (a) procedures for the solicitation of bids in connection with the proposed sale of
  certain of the Debtors’ assets to Tower Health (the “Stalking Horse Bidder”) for $7.5 million
  plus the assumption of certain contracts and responsibilities of the Debtors with respect to
  Residents at Hahnemann University Hospital (the “Sale”), subject to the submission of higher or
  better offers in an auction process (the “Auction”); (b) the form and manner of notices related to
  the Sale; and (c) procedures for the assumption and assignment of contracts in connection with
  the Sale.

          PLEASE TAKE FURTHER NOTICE that on July 19, 2019, the Court entered an order
  (the “Bidding Procedures Order”) approving, among other things, the Bidding Procedures,
  which establish the key dates and times related to the Sale and the Auction. All interested
  bidders should carefully read the Bidding Procedures Order and the Bidding Procedures in their
  entirety. To the extent that there are any inconsistencies between the Bidding Procedures and the

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
               Sale and Bidding Procedures Motion.



  35599172.2 07/19/2019
                                                                                                           Appx. 00685
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-5
                                   681-1     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            698    3of
                                                                of99 of101
                                                                   11205PageID #: 3613



  summary descriptions of the Bidding Procedures in this notice, the terms of the Bidding
  Procedures shall control in all respects. The deadline by which all Bids must be actually
  received by the parties specified in the Bidding Procedures Order is August 5, 2019 at 4:00 p.m.
  (prevailing Eastern time) (the “Bid Deadline”).

                            Contact Persons for Parties Interested in Submitting a Bid

           The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
  any person interested in making an offer to purchase the Residents Program Assets must comply
  strictly with the Bidding Procedures. Only Qualified Bids will be considered by the Debtors.
  Any interested persons should contact:

  Proposed Investment Banker to Debtors                       Proposed Counsel to Debtors

               SSG Advisors, LLC                            Saul Ewing Arnstein & Lehr LLP
          Five Tower Bridge, Suite 420                      1201 N. Market Street, Suite 2300
             300 Barr Harbor Drive                            Wilmington, Delaware 19899
         West Conshohocken, PA 19428                      Mark Minuti (mark.minuti@saul.com),
      J. Scott Victor (jsvictor@ssgca.com)          Jeffrey C. Hampton (jeffrey.hampton@saul.com),
         Teresa Kohl (tkohl@ssgca.com)              Aaron S. Applebaum (aaron.applebaum@saul.com)
     Craig Warznak (cwarznak@ssgca.com)                             (215) 972-7777
                 (610) 940-3615

                                     Obtaining Additional Information

         Copies of the Sale and Bidding Procedures Motion, the Bidding Procedures, and the
  Bidding Procedures Order, as well as all related exhibits, including the Stalking Horse Purchase
  Agreement and all other documents filed with the Court, are available free of charge on the
  website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
  Omni Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

                                      Important Dates and Deadlines

               1. The deadline to submit a Qualified Bid is August 5, 2019 at 4:00 p.m. (prevailing
                  Eastern time).

               2. The deadline to file an objection with the Bankruptcy Court to the entry of an order
                  approving the Sale (the “Sale Order”) and all objections relating to the Stalking
                  Horse Bidder (collectively, “Sale Objections”) is August 5, 2019 at 4:00 p.m.
                  (prevailing Eastern time) (the “Sale Objection Deadline”).

               3. In the event that the Debtors timely receive a Qualified Bid in addition to the
                  Qualified Bid of the Stalking Horse Bidder, the Debtors intend to conduct an Auction
                  for the Residents Program Assets. The Auction, if one is necessary, will commence
                  on August 7, 2019 at 10:00 a.m. (prevailing Eastern time), or such other date as
                  determined by the Court, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre


                                                     -2-
  35599172.2 07/19/2019
                                                                                            Appx. 00686
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
           Case  19-11466-KG    Doc
                         Document
                              Doc 34 249-5
                                  681-1       Filed
                                      FiledFiled
                                            11/05/1907/19/19
                                                  09/10/19    Page
                                                        PagePage
                                                             699 of
                                                                 1004 of 5
                                                                    1120 101
                                                                          PageID #: 3614



                     Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other
                     location as the Debtors may hereafter designate on proper notice).

               4. Objections to the conduct of the Auction and the terms of a sale to a Successful
                  Bidder other than the Stalking Horse Bidder (collectively, “Auction Objections”)
                  may be raised at the Sale Hearing (as defined below).

               5. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
                  Court on August 9, 2019 at 11:00 a.m. (ET), or such other date as determined by the
                  Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.

                                                Filing Objections

          Sale Objections, if any, must (a) be in writing, (b) state the basis of such objection with
  specificity and (c) be filed with the Court and served upon, so as to be actually received on or
  prior to the Sale Objection Deadline: (a) the Debtors Center City Healthcare, LLC, 230 North
  Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; (b)
  proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP, 1201 North Market Street,
  Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre Square West, 1500 Market
  Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C. Hampton; (c) proposed counsel to
  the Official Committee of Unsecured Creditors, Sills Cummis & Gross P.C., One Riverfront
  Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and Boris Mankovetskiy; and (d)
  counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620 Freedom Business Center, Suite
  200, King of Prussia, Pennsylvania 19406, Attn: Robert Lapowsky.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                        -3-
  35599172.2 07/19/2019
                                                                                               Appx. 00687
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
           Case  19-11466-KG    Doc
                         Document
                              Doc 34 249-5
                                  681-1       Filed
                                      FiledFiled
                                            11/05/1907/19/19
                                                  09/10/19    Page
                                                        PagePage
                                                             700 of
                                                                 1015 of 5
                                                                    1120 101
                                                                          PageID #: 3615



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By:/s/ Aaron S. Applebaum
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Fax: (302) 421-5873
                                        mark.minuti@saul.com
                                        monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35599172.2 07/19/2019
                                                                               Appx. 00688
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                         DocumentDoc
                                  34 681-2
                                      Filed 11/05/19
                                             Filed 09/10/19
                                                       Page 701
                                                             Page
                                                                of 1120
                                                                   1 of 2PageID #: 3616



                                      EXHIBIT B

                               ASSIGNED CONTRACTS




  09/06/2019
  35856989.8
                                                                            Appx. 00689
                    Case 1:19-cv-01711-RGA
                                  Case 19-11466-KG
                                             DocumentDoc
                                                      34 681-2
                                                          Filed 11/05/19
                                                                 Filed 09/10/19
                                                                           Page 702
                                                                                 Page
                                                                                    of 1120
                                                                                       2 of 2PageID #: 3617



   No.                  Counterparty/Counterparties                                  Contract Type and Description                        Maximum Cure
                                                                                                                                            Amount
     1       Abington Memorial Hospital                            Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
                                                                   2020
     2       Abington Memorial Hospital                            Agreement for Clinical Rotations with Center City Healthcare, LLC,         $0.00
                                                                   d/b/a Hahnemann University Hospital, dated September 14, 2018
     3       Abington Memorial Hospital and Solis Healthcare, LP   Agreement Concerning Family Medicine Training with Tenet                   $0.00
                                                                   HealthSystem Hahnemann, LLC, dated June 23, 2008
     4       The Centers for Medicare and Medicaid Services        Participating Provider Agreement                                       $3,000,000.00
     5       Friends Behavioral Health System, L.P.                Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
                                                                   2020
     6       Prime Healthcare Services Roxborough, LLC             Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
                                                                   2020
     7       Solis Healthcare, LP                                  Agreement Regarding Medicare FTE Resident Caps with Tenet                  $0.00
                                                                   HealthSystem Hahnemann, LLC, dated July 1, 2007
     8       Solis Healthcare, LP                                  Second Amendment to Agreement Regarding Medicare FTE Resident              $0.00
                                                                   Caps with Tenet HealthSystem Hahnemann, LLC, dated June 29, 2010
     9       Solis Healthcare, LP and Abington Memorial Hospital   Agreement Concerning Family Medicine Training with Tenet                   $0.00
             (duplicate of #3 above)                               HealthSystem Hahnemann, LLC, dated June 23, 2008
    10       St. Christopher’s Hospital for Children (co-debtor)   Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
                                                                   2020
    11       Temple University Hospital and St. Christopher’s      Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
             Hospital for Children (co-debtor)                     2020
    12       Tower Health                                          Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
                                                                   2020
    13       Trustees of the University of Pennsylvania            Medicare GME Affiliation Agreement for July 1, 2019 through June 30,       $0.00
                                                                   2020
    14       Trustees of the University of Pennsylvania            Agreement regarding Medicare FTE Resident Caps with Tenet                  $0.00
                                                                   HealthSystem Hahnemann, LLC, dated March 30, 2007




09/06/2019
35856989.8
                                                                                                                                              Appx. 00690
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 703
                                                            Pageof11120
                                                                    of 100
                                                                         PageID #: 3618



                                     EXHIBIT C

                    BACKUP BID ASSET PURCHASE AGREEMENT




  09/06/2019
  35856989.8
                                                                            Appx. 00691
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 704
                                                            Pageof21120
                                                                    of 100
                                                                         PageID #: 3619




                           ASSET PURCHASE AGREEMENT

                                 BY AND BETWEEN

                          CENTER CITY HEALTHCARE, LLC,

                                       as Seller,

                                         AND

                                READING HOSPITAL

                                     as Purchaser




  35723081.6 09/06/2019
                                                                            Appx. 00692
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 705
                                                            Pageof31120
                                                                    of 100
                                                                         PageID #: 3620



                                   ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
  as of this ___ day of September , 2019, by and between Center City Healthcare, LLC, d/b/a,
  Hahnemann University Hospital (the “Seller” or “Hahnemann”), a Delaware limited liability
  company and Reading Hospital (the “Purchaser”), a Pennsylvania nonprofit corporation. The
  Seller and the Purchaser are sometimes individually referred to herein as a “Party” and
  collectively as the “Parties.”

         WHEREAS, Seller is engaged in the business of owning and operating an acute care
  hospital, including a graduate medical education program (the “Business”); and

               WHEREAS, the Seller is the owner of the Purchased Assets; and

          WHEREAS, on June 30, 2019 (the “Petition Date”), a voluntary petition for relief was
  filed by the Seller under Chapter 11 of Title 11 of the United States Bankruptcy Code (the
  “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
  “Bankruptcy Court”), under Case Number 19-11466 (the “Bankruptcy Case”); and

           WHEREAS, Seller desires to sell and Purchaser desires to purchase the Purchased Assets
  all in accordance with, and subject to, the terms and conditions contained in this Agreement; and

         WHEREAS, the Purchased Assets being transferred herein are intended to be sold,
  conveyed and transferred to Purchaser free and clear of all Liens and Encumbrances pursuant to
  Section 363 of the Bankruptcy Code, and subject to the Sale Order.

          NOW, THEREFORE, in consideration of the mutual covenants and agreements
  contained herein and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows:

                                              ARTICLE I.
                                             DEFINITIONS

          For purposes of this Agreement (including any Exhibits or Schedules attached hereto),
  the following terms shall have the meanings indicated below, unless the context clearly requires
  otherwise:

          “Affiliate” shall mean, with respect to a specified Person, any other Person which
  directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
  common control with, the specified Person; provided that such Person shall be deemed an
  Affiliate for only so long as such control exists. For purposes of this definition and the definition
  of Related Person, the term “control” includes, without limitation, the possession, directly or
  indirectly, of the power to direct the management and policies of a Person, whether through the
  ownership of voting securities, by contract or otherwise.

         “Ancillary Documents” shall mean all other agreements, documents and instruments to
  be executed and delivered by the Purchaser and/or the Seller pursuant to this Agreement.


                                                     2
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00693
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 706
                                                            Pageof41120
                                                                    of 100
                                                                         PageID #: 3621



          “Applicable Privacy and Security Law” means any applicable Law relating to privacy,
  data protection, confidentiality, security, integrity and protection of personal information,
  including (i) health care and medical record applicable Laws, including the Health Insurance
  Portability and Accountability Act of 1996, as amended by the Health Information Technology
  for Economic and Clinical Health Act, and all implementing regulations (collectively,
  “HIPAA”); (ii) state data protection laws; (iii) state breach notification laws; and (iv) any
  comparable applicable state Laws and the regulations promulgated pursuant to all such
  applicable Laws.

         “Assigned Contracts” shall mean, collectively, those Contracts included in the
  Purchased Assets, which shall consist solely of the Contracts identified on Schedule A-1 to
  Exhibit A. Purchaser may add or delete Contracts from Schedule A-1 pursuant to the applicable
  provisions of the Bidding Procedures Order.

          “Assignment and Assumption Agreement” shall mean the Assignment, Delegation and
  Assumption Agreement to be executed at the Closing between the Seller and the Purchaser in the
  form attached hereto as Exhibit B, pursuant to which, among other things, the Seller will assign
  and transfer to the Purchaser all of its right, title and interest under the Assigned Contracts, on
  the terms and conditions set forth therein.

          “Assumed Liabilities” shall mean, collectively, (i) all liabilities arising after the Closing
  with respect to the Assigned Contracts, (ii) all liabilities arising with respect to the Purchased
  Assets arising on or after the Closing Date, (iii) all executory performance obligations of Seller
  to the extent arising or after the Closing, (iv) the Cure Costs (including Cure Costs asserted by
  CMS (including by offset) upon and/or after the Closing on account of the Participating Provider
  Agreement), (v) any and the Purchaser’s portion of the Transfer Taxes pursuant to Section 10.4.

         “Assumption/Cure Notice” means the Initial Notice of Assumption and Assignment and
  any Supplemental Notice of Assumption and Assignment delivered to counterparties to
  Contracts with the Seller pursuant to the Bidding Procedures Order.

               “Backup Bidder” shall have the meaning stated in the Bidding Procedures Order.

               “Bankruptcy Case” shall have the meaning given to it in the Recitals to this Agreement.

               “Bankruptcy Code” shall have the meaning given to it in the Recitals to this Agreement.

        “Bankruptcy Court” shall have the meaning given to it in the Recitals to this
  Agreement.

               “Base Purchase Price” is defined in Section 3.1.

          “Bid Procedures” shall mean the bid procedures governing the process by which the sale
  of the Purchased Assets shall occur, which are attached to the Bidding Procedures Order as
  Exhibit I.

         “Bidding Procedures Order” shall mean the order of the Bankruptcy Court approving
  the Bid Procedures in the form attached hereto as Exhibit F and made part hereof.

                                                      3
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00694
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 707
                                                            Pageof51120
                                                                    of 100
                                                                         PageID #: 3622



         “Bill of Sale” shall mean the bill of sale to be delivered at Closing by the Seller to the
  Purchaser in the form attached hereto as Exhibit C.

          “Books and Records” means, collectively, all documents, lists and files relating or
  pertaining to the Purchased Assets or the Assumed Liabilities.

               “Business” is defined in the Recitals to this Agreement.

         “Business Day(s)” shall mean calendar days other than Saturdays, Sundays and days on
  which banking institutions in Wilmington, Delaware are authorized by Law to close.

               “Code” means the Internal Revenue Code of 1986, as amended.

               “Claims Close Date” is defined in Section 10.5.

               “Closing” is defined in Section 8.1.

               “Closing Date” is defined in Section 8.1.

               “CMS” means the Centers for Medicare and Medicaid Services.

          “CMS Discharge Amount” means a dollar amount agreed to by and between CMS and
  the Seller or, alternatively, an amount established by the Bankruptcy Court as final which
  amount shall be the maximum Cure Costs due on account of the Participating Provider
  Agreement and the maximum amount which CMS would seek to collect, by offset or otherwise,
  against the Purchaser on account of services rendered or amounts previously paid to Seller under
  the Participating Provider Agreement.

        “Continuing Residents” means the Residents as of the Closing Date who agree to
  become residents training at a hospital operated by the Purchaser or an Affiliate of the Purchaser.

               “Contracts” shall mean any agreement or contract, whether written or oral.

          “Cure Costs” shall mean, with respect to any Assigned Contract, the amount due and
  owing to each non-debtor counterparty to such Assigned Contract to cure any defaults required
  to be cured as a condition of assumption of such Assigned Contract pursuant to Section
  365(b)(1) of the Bankruptcy Code.

          “Escrow Agent” shall mean a financial institution mutually acceptable to Seller and
  Purchaser.

         “Escrow Agreement” shall mean the agreement substantially in the form attached hereto
  as Exhibit D.

               “Escrow Account” is defined in Section 3.1

               “Escrow Amount” is defined in Section 3.1

         “Excluded Assets” shall mean all rights, benefits or property of Seller which are not
  Purchased Assets.
                                                4
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00695
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 708
                                                            Pageof61120
                                                                    of 100
                                                                         PageID #: 3623



          “Excluded Liabilities” shall mean, collectively, any and all liabilities of the Seller of any
  kind or description other than the Assumed Liabilities.

         “Final Order” shall mean an order, judgment or other decree as to which (a) the
  operation or effect has not been reversed, stayed, modified or amended, (b) no appeals or
  motions for reconsideration are pending, and (c) any and all appeal periods have expired.

          “GAAP” shall mean generally accepted accounting principles in the United States,
  consistently applied.

          “Governmental Authorization” means any consent, license, permit, certificate of
  authority, registration, franchise, right, Order or notice, qualification or similar right issued,
  granted, given, or required by or under the authority of any Governmental Body or pursuant to
  any Law.

         “Governmental Body” means any federal, state, local, municipal, foreign or other
  governmental or quasi-governmental entity or authority of any nature, including the FDA and its
  equivalent authority or body in any foreign jurisdiction.

               “Hahnemann Programs” is defined in Section 6.2.

               “Interests” shall have the meaning stated in the Sale Order.

         “Knowledge of the Seller” and “to the Seller’s Knowledge” shall mean the actual
  knowledge of Joel Freedman, the Seller’s Chief Executive Officer, or Allen Wilen, the Seller’s
  Chief Restructuring Officer - Finance.

         “Laws” shall mean all federal, state and local laws, ordinances, rules, regulations,
  standards, and Orders.

               “Lien” has the meaning given to such term in the Bankruptcy Code.

         “Liquidated Cure Costs” means all Cure Costs relating to Assigned Contracts which are
  allowed in a Final Order of the Bankruptcy Court.

               “Losses” is defined in Section 10.1.

          “Material Adverse Effect” means any event, circumstance, change, occurrence or effect
  that, individually or in the aggregate, has a material and adverse effect upon the Purchased
  Assets; provided, however, that any adverse change, event, development or effect arising from or
  relating to any of the following shall not be deemed to constitute, and shall not be taken into
  account in determining whether there has been, a Material Adverse Effect: (i) the United States
  economy, the global economy, in each case, as a whole, or the industry or markets in which the
  Seller operates; (ii) the filing of the Bankruptcy Case; (iii) national or international political or
  social conditions, including the engagement by the United States in hostilities, whether or not
  pursuant to the declaration of a national emergency or war, or the occurrence of any military or
  terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or
  consular offices or upon any military installation, equipment or personnel of the United States;
  (iv) financial, banking, or securities markets (including any disruption thereof and any decline in
                                                       5
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00696
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 709
                                                            Pageof71120
                                                                    of 100
                                                                         PageID #: 3624



  the price of any security or any market index); (v) changes in GAAP; (vi) changes in Law or
  Orders; (vii) the taking of any action contemplated by this Agreement or any of the Ancillary
  Documents; (viii) any “act of God,” including, but not limited to, weather, natural disasters and
  earthquakes; (ix) changes resulting from the announcement of the execution of this Agreement or
  any of the transactions contemplated hereby; or (x) the termination of any Contract that is not an
  Assigned Contract, or the occurrence of any breach by any party of any Contract that does not
  relate to the Purchased Assets or the Assumed Liabilities; (xi) any adverse change to the
  Business prior to the date hereof;.

         “Non-Disclosure Agreement” means any and all confidentiality agreements and/or non-
  disclosure agreements executed by the Purchaser as a condition to obtaining confidential and/or
  proprietary information from the Seller.

         “Order” shall mean any award, decision, injunction, judgment, order, ruling, subpoena,
  or verdict entered, issued, made, or rendered by any court, administrative agency, or other
  Governmental Body.

         “Ordinary Course of Business” means the ordinary course of the Seller’s Business
  consistent with past practice.

         “Outside Closing Date” shall mean September 6, 2019 or such other date as Seller and
  Purchaser may agree.

         “Participating Provider Agreement” means the Participating Provider Agreement with
  the Centers for Medicare and Medicaid Services between the Seller and CMS related to
  Hahnemann University Hospital.

               “Permitted Escrow Withdrawals” is defined in Section 3.1.

         “Person” shall mean any individual, corporation, Governmental Body, general or limited
  partnership, limited liability company, joint venture, estate, trust, association, or other legal
  organization.

          “Proceeding” shall mean any action, demand, complaint, inquiry, suit, injunction,
  dispute, arbitration, audit, hearing, investigation, litigation, citation, notice of violation (or
  similar notice), or suit (whether civil or criminal) commenced, brought, conducted, or heard by
  or before, or otherwise involving, any Governmental Body.

               “Purchased Assets” shall mean the assets of Seller identified on Exhibit A..

               “Purchaser Indemnified Party” is defined in Section 10.1.

         “Purchaser Material Adverse Effect” means any event, circumstance, change,
  occurrence or effect that, individually or in the aggregate, has a material and adverse effect upon
  the Purchaser.

          “Related Person” (i) with respect to a Person who is an individual, shall mean, (a) any
  other individual having a relationship with such specified individual (by blood, marriage or
  adoption) of grandparent, parent, child, grandchild, aunt, uncle, niece, nephew, sister, brother or
                                                       6
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                       Appx. 00697
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 710
                                                            Pageof81120
                                                                    of 100
                                                                         PageID #: 3625



  first cousin (collectively, “Relatives”), (b) any Person that is controlled by such individual or
  any one or more members of such individual’s Relatives; and (c) any Person with respect to
  which such individual or one or more members of such individual’s Relatives serves as a
  director, officer, partner, or trustee (or in a similar capacity); and (ii) with respect to a specified
  Person other than an individual, shall mean (a) any Affiliate of such specified Person; and (b)
  each Person that serves as a director, officer, partner, or trustee (or in a similar capacity) of such
  specified Person.

         “Representative” shall mean, with respect to a particular Person, any director, officer,
  employee, agent, consultant, advisor, or other representative of such Person, including legal
  counsel, accountants and financial advisors.

               “Required Notification” is defined in Section 6.3.

         “Residents” means the medical residents and fellows training at Hahnemann University
  Hospital.

          “Sale Motion” shall mean that certain motion filed by the Seller in the Bankruptcy Case
  on July 9, 2019 (D.I. 142) pursuant to which, among other things, the Seller requested an order
  (a) approving the Bid Procedures, (b) approving procedures relating to the assumption and
  assignment of executory contracts, including procedures for establishing Cure Costs,
  (c) establishing a date for an auction, and (d) scheduling a sale hearing.

         “Sale Order” shall mean an Order of the Bankruptcy Court pursuant to the Bankruptcy
  Code approving this Agreement and the transactions contemplated hereby substantially in the
  form attached hereto as Exhibit E and made part hereof.

               “Seller Disclosure Letter” is defined in Article IV.

               “Seller Indemnified Party” is defined in Section 10.2.

               “SSG” means SSG Capital Advisors, LLC.

         “Tail Coverage Costs” shall mean shall mean the cost to Seller of purchasing and
  maintaining the Tail Coverage Endorsement.

           “Tail Coverage Endorsement” shall mean a reporting endorsement to insure against
  resident professional liability claims that have not yet been reported against the Residents related
  to any period of Resident employment from January 11, 2018 until the termination of Resident’s
  employment from Hahnemann University Hospital. Such endorsement shall provide for
  Pennsylvania statutory limits of Five-Hundred Thousand Dollars ($500,000) per occurrence and
  One Million Five-Hundred Thousand Dollars $1,500,000) annual aggregate for each MCARE
  eligible Resident only.

           “Tax” and “Taxes” shall mean individually or collectively, as appropriate, any and all
  U.S. or non-U.S., federal, state, county, local, municipal or other taxes, charges, imposts, rates,
  fees, levies or other assessments.


                                                       7
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                         Appx. 00698
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
             Case 19-11466-KG
                         Document
                               Doc34681-3
                                      Filed 11/05/19
                                            Filed 09/10/19
                                                       Page 711
                                                            Pageof91120
                                                                    of 100
                                                                         PageID #: 3626



         “Tower GME Affiliation Agreement” shall mean the Medicare GME Affiliation
  Agreement for July 1, 2019 through June 30, 2020 between Seller and Purchaser (or an affiliate
  of Purchaser).

               “Transfer Taxes” is defined in Section 10.14(a).

                                        ARTICLE II.
                    AGREEMENTS TO SELL AND PURCHASE; RELATED MATTERS

          2.1 Agreement to Sell and Purchase Purchased Assets. On the Closing Date, subject
  to the performance by the Parties of the terms and provisions of this Agreement and satisfaction
  of the terms and conditions set forth in the Sale Order, the Seller shall sell, convey, assign,
  transfer and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from Seller,
  the Purchased Assets, free and clear of all Interests other than Assumed Liabilities, to the fullest
  extent permitted by Section 363 of the Bankruptcy Code.

         2.2 Assumed Liabilities/Excluded Liabilities. On the Closing Date, the Purchaser shall
  assume and become responsible for, and shall pay, perform, fulfill and discharge, all of the
  Assumed Liabilities. The Purchaser is not assuming and will have no obligation to assume,
  perform, or discharge any of the Excluded Liabilities, all of which shall remain the sole
  responsibility and obligation of the Seller.

         2.3 Assigned Contracts. The Purchaser is not assuming and will have no obligation to
  assume, perform, or discharge any Contracts, all of which shall remain the sole responsibility
  and obligation of the Seller, except for the Assigned Contracts. As to the Assigned Contracts:

              (a) At Closing, Seller shall assign to Purchaser, and Purchaser shall assume, all of
  the Assigned Contracts and Purchaser shall pay to the applicable counterparty the Cure Costs as
  and when such Cure Costs become Liquidated Cure Costs.

               (b) Purchaser shall provide promptly any and all information required by the
  Bankruptcy Code and the Bankruptcy Court to evidence Purchaser’s capability of satisfying the
  conditions contained in Sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
  respect to the Assigned Contracts.

          2.4 Competing Transactions; Bankruptcy Court Approval. This Agreement is
  subject to approval by the Bankruptcy Court and the consideration by Seller of higher or better
  competing bids pursuant to the Bidding Procedures Order and the Bid Procedures approved
  thereby (each, a “Competing Bid”). Until the transactions contemplated by this Agreement are
  consummated, Seller may perform any and all other acts related to seeking a Competing Bid as
  provided under the Bankruptcy Code, the Bidding Procedures Order or other applicable Law,
  including but not limited to supplying information relating to the Purchased Assets to
  prospective purchasers.

                                              ARTICLE III.
                                            PURCHASE PRICE

          3.1 Purchase Price. The Purchase Price shall be Fifty Million Dollars ($50,000,000),
  subject to upward adjustment pursuant to Section 3.2(d) hereof ( the “Base Purchase Price”) and
                                                 8
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00699
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         712 of10
                                                                1120
                                                                  of 100
                                                                      PageID #: 3627



  subject to the following sentence, shall be paid in cash at Closing subject to the purchase price
  adjustments of (a) Five Hundred Thousand Dollars ($500,000), which was paid by Purchaser to
  Seller on June 28, 2019 as consideration for the Tower GME Affiliation Agreement, that shall be
  credited against the Base Purchase Price and (b) Two Hundred Twenty-Five Thousand Dollars
  ($225,000) for the break-up fee. In addition, an amount (the “Escrow Amount”) equal to Three
  Million Dollars ($3,000,000) minus Liquidated Cure Costs paid by Purchaser on the Closing
  Date will be withheld from the Base Purchase Price and placed into a non-interest bearing
  escrow account (the “Escrow Account”) held by the Escrow Agent pursuant to the Escrow
  Agreement. The Escrow Amount shall be distributed to Purchaser from time to time in
  accordance with the Escrow Agreement to cover the following losses, damages and expenses
  (collectively, the “Permitted Escrow Withdrawals”): (a) the CMS Discharge Amount, as and
  when liquidated, (b) the Cure Costs not paid on the Closing Date and not included in the CMS
  Discharge Amount, and (c) the Losses payable to a Purchaser Indemnified Party. To the extent
  that there are any funds remaining in the Escrow Account on the date that is the one-year
  anniversary of the Closing Date, such remaining funds minus any then pending written claims
  asserted by Purchaser for Permitted Escrow Withdrawals (whether or not disputed) shall be
  distributed to Seller in accordance with the Escrow Agreement without any further action being
  required on the part of Purchaser. Upon resolution of any Permitted Escrow Withdrawals
  pending as of the one-year anniversary of the Closing Date, (x) any amounts determined to be
  owing to Purchaser shall be distributed to Purchaser, and (y) any amounts determined not to be
  owing to Purchaser shall be distributed to Seller.

         3.2 Payment of Base Purchase Price. At Closing, the Base Purchase Price shall be
  payable by Purchaser as follows:

               (a) Purchaser shall deposit the Escrow Amount into the Escrow Account pursuant
  to and in accordance with the Escrow Agreement.

                          (b) Purchaser shall pay Liquidated Cure Costs as of the Closing Date.

               (c) Purchaser shall pay to the Seller the Forty-Six Million, Two Hundred Seventy-
  Five Thousand Dollars ($46,275,000) balance of the Base Purchase Price by wire transfer of
  immediately available funds to an account or accounts designated in writing by the Seller prior to
  the Closing.

               (d) Purchaser shall reimburse Seller for the Tail Coverage Cost actually paid by
  Seller to purchase the Tail Coverage Endorsement, up to a maximum of One Million Dollars
  ($1,000,000).

          3.3 Tax Allocation of Base Purchase Price. The Base Purchase Price shall be allocated
  among the Purchased Assets in accordance with the IRS Form 8594, Asset Acquisition
  Statement Under Section 1060 as agreed by the respective accountants of Purchaser and Seller
  within a reasonable period of time after Closing in good faith consistent in all respects with
  applicable Laws. The Seller and the Purchaser shall file their respective Tax returns in
  accordance with such allocation and shall not take any position inconsistent with such allocation,
  unless the Seller or the Purchaser, as the case may be, reasonably determines (and notifies the
  other Party) that such allocation is contrary to applicable Law.


                                                            9
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                           Appx. 00700
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         713 of11
                                                                1120
                                                                  of 100
                                                                      PageID #: 3628



                                           ARTICLE IV.
                          REPRESENTATIONS AND WARRANTIES OF THE SELLER

          Except as set forth in the disclosure letter delivered by the Seller to the Purchaser on the
  date hereof (the “Seller Disclosure Letter”), the Seller represents and warrants to the Purchaser
  as follows:

          4.1 Organization. The Seller is a limited liability company duly formed, validly
  existing and in good standing under the laws of the State of Delaware and is duly qualified to do
  business as a foreign corporation and is in good standing in each other jurisdiction where the
  operation of the Business by the Seller requires such qualification, except where the failure to be
  so qualified would not reasonably be expected to have, individually or in the aggregate, a
  Material Adverse Effect.

          4.2 Power and Authority. Upon entry of and subject to the Sale Order, Seller shall
  have all requisite power and authority to enter into this Agreement and the Ancillary Documents
  and to consummate the transactions contemplated hereby and thereby. This Agreement has been
  duly executed and delivered by the Seller. Upon entry of and subject to the Sale Order, this
  Agreement shall constitute a valid and binding obligation of the Seller, enforceable against the
  Seller in accordance with its terms.

          4.3 Non-contravention. Subject to the entry of the Sale Order by the Bankruptcy Court,
  the execution and delivery of this Agreement or any other Ancillary Document to which the
  Seller is a party, and the performance by the Seller of its obligations hereunder and thereunder,
  will not (i) violate any provision of the organizational documents of the Seller, (ii) result in a
  violation or breach of, or constitute (with or without due notice or lapse of time or both) a default
  or breach (or give rise to any right of termination, amendment, cancellation or acceleration)
  under any Assigned Contract, (iii) to Seller’s Knowledge, violate in any material respect any
  Law or Order applicable to the Business or the Purchased Assets, or (iv) result in the imposition
  of any Lien on the Purchased Assets.

          4.4 Consents. Upon entry of the Sale Order and upon each regulatory approval to which
  Section 7.1(c) of this Agreement relates having been obtained, no approval, consent or
  authorization of, or declaration, filing or registration with or any notification to any
  Governmental Body or any other third Person is required in connection with the execution,
  delivery or performance by the Seller of this Agreement or the consummation by the Seller of the
  transactions contemplated hereby.

         4.5 Liabilities. The Seller has no Liabilities with respect to the Purchased Assets for
  which the Purchaser will be responsible after Closing except for any Assumed Liabilities
  assumed by the Purchaser.

          4.6 Title. The Seller has good and marketable title to all of the Purchased Assets, free
  and clear of all Interests other than Interests which will be divested from the Purchased Assets by
  the Sale Order. Upon the completion of the transactions contemplated hereby, the Purchaser will
  be vested with good and marketable title to the Purchased Assets, free and clear of all Interests
  other than Assumed Liabilities.


                                                   10
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00701
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         714 of12
                                                                1120
                                                                  of 100
                                                                      PageID #: 3629



          4.7 Litigation. There are no Proceedings pending, or to the Seller’s Knowledge,
  threatened against the Purchased Assets or Business, at Law or in equity, or before any
  Governmental Body which will interfere with the ownership or use by the Purchaser of the
  Purchased Assets after the Closing.
          4.8 Proceedings. There is no Proceeding pending that challenges, or that is reasonably
  likely to have the effect of preventing, delaying or rendering illegal any of the transactions
  contemplated by this Agreement.

          4.9 Tax Matters. There are no Tax Liens or Encumbrances for Taxes upon the
  Purchased Assets and as of the end of the day on the Closing Date there will be no such Tax
  Liens or Encumbrances. There is not and, as of the end of the day on the Closing Date there will
  not be, any liability for Taxes affecting the Purchased Assets for which the Purchaser will at any
  time have any liability for payment

          4.10 Brokers and Finders. Other than SSG, no broker, finder or investment banker is
  entitled to any brokerage, finder’s or other fee or commission in connection with the transactions
  contemplated hereby based upon arrangements made by or on behalf of the Seller. Seller will be
  solely responsible for any fee, commission or other consideration of any kind due to SSG on
  account of the transactions contemplated by this Agreement.

          4.11 Tail Coverage. Seller shall be solely responsible for purchasing and maintaining
  the Tail Coverage Endorsement and shall incur all costs associated with the same, except as
  provided in Section 3.2(d).

                                                 ARTICLE V.

                          REPRESENTATIONS AND WARRANTIES OF PURCHASER.

               The Purchaser represents and warrants to the Seller as follows.

          5.1 Organization. The Purchaser is a nonprofit corporation duly formed, validly
  existing and in good standing under the laws of the Commonwealth of Pennsylvania and has all
  requisite power and authority to conduct its business and own and operate its properties.

               5.2 Power and Authority.

             (a) The Purchaser has all requisite power and authority to enter into this Agreement
  and the Ancillary Documents and to consummate the transactions contemplated hereby and
  thereby. This Agreement has been duly executed and delivered by the Purchaser. This
  Agreement is a valid and binding obligation of the Purchaser, enforceable against the Purchaser
  in accordance with its terms.

            (b) To the extent that this Agreement or any of the Ancillary Documents provides
  that any Affiliate of the Purchaser makes any covenant or undertakes the payment or
  performance of any obligation in connection with the transactions contemplated hereunder or
  thereunder, such Affiliate has all requisite power and authority to enter into the transactions
  contemplated hereby and thereby.


                                                       11
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                    Appx. 00702
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         715 of13
                                                                1120
                                                                  of 100
                                                                      PageID #: 3630



         5.3 Non-contravention. Neither the execution and delivery of this Agreement or any
  other Ancillary Document to which the Purchaser is a party, will (i) violate any provision of the
  organizational documents of the Purchaser, or (ii) violate any Law or Order applicable to the
  Purchaser.

        5.4 No Proceedings. There are no actions, suits or proceedings pending, or to the actual
  knowledge of Purchaser, threatened, before or by any Governmental Body, against Purchaser
  which would affect Purchaser’s ability to proceed with the transactions contemplated by this
  Agreement.

         5.5 Consents. No consent, waiver, authorization or approval of any person or
  declaration, filing or registration with any Governmental Body or other Person is required in
  connection with the execution and delivery by Purchaser of this Agreement or the performance
  by Purchaser or its Affiliates of its respective obligations hereunder or thereunder.

          5.6 Bankruptcy Matters. Purchaser is capable of satisfying the adequate assurance of
  future performance conditions contained in Section 365(f)(2)(B) of the Bankruptcy Code with
  respect to each Assigned Contract.

          5.7 Financing. Purchaser has readily-available cash on hand, availability under existing
  lines of credit, or other immediately available financial resources sufficient to pay the Base
  Purchase Price at Closing.

          5.8 Purchaser’s Hospital Facilities. Purchaser owns and operates six Medicare-
  participating hospitals located within 60 miles of Hahnemann University Hospital’s facility, all
  of which have the capacity to operate medical residency programs.

          5.9 Certain Relationships. Neither the Purchaser nor any officer, director, manager,
  member, Representative or Affiliate of the Purchaser is an officer or director of the Seller or a
  Related Person of any officer, director or key employee of the Seller. Neither the Purchaser nor
  any officer, director, manager, member, Representative or Affiliate of the Purchaser has entered
  into any Contract with any officer, director or key employee of the Seller.

          5.10 Brokers and Finders. No Person has acted, directly or indirectly, as a broker,
  finder or financial advisor for Purchaser in connection with the transactions contemplated
  hereunder and no Person is entitled to any fee or commission or like payment in respect thereof.

                                           ARTICLE VI.

                                  COVENANTS OF THE PARTIES

          6.1 Access to Information. Subject to all Applicable Privacy and Security Laws, the
  Seller shall permit the Purchaser’s Representatives to have, upon prior written notice, reasonable
  access during normal business hours and under reasonable circumstances, and in a manner so as
  not to interfere with the normal business operations of the Business, to the personnel, books,
  records, Assigned Contracts, and documents of or pertaining to the Purchased Assets; provided,
  that the Seller may restrict the foregoing access to the extent that in the reasonable judgment of
  the Seller, any Law applicable to the Seller requires it to restrict access to any of its business,

                                                  12
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                     Appx. 00703
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         716 of14
                                                                1120
                                                                  of 100
                                                                      PageID #: 3631



  properties, information or personnel; and provided, further, that such access shall not
  unreasonably disrupt the operations of the Seller or the Business.

          6.2 Conduct of the Business. From the date hereof until the Closing Date, except as
  otherwise provided in this Agreement or consented to in writing by Purchaser (which consent
  shall not be unreasonably withheld, conditioned or delayed), and subject in all respects to the
  Bankruptcy Code and orders of the Bankruptcy Court (including, without limitation, the Sale
  Order), the Seller shall use its commercially reasonable efforts to preserve intact its relationships
  with Residents at Hahnemann University Hospital and the graduate medical educational
  programs at Hahnemann University Hospital (the “Hahnemann Programs”). Seller and
  Purchaser shall work cooperatively to determine clinical rotation assignments for Residents, with
  such mutually-agreed assignments to commence as soon as practicable after the Purchase
  Agreement is entered into. For the avoidance of doubt, neither the existence of this Agreement
  nor any provisions set forth herein shall restrict Seller from agreeing to release the related cap on
  Medicare reimbursement on a temporary basis for those Residents who elect not to become
  Continuing Residents.

          6.3 Notification of Certain Matters. From time to time prior to the Closing Date, the
  Parties shall promptly notify each other of the occurrence or non-occurrence of any event or
  circumstance that as applicable, indicates (a) that any of the representations and warranties set
  forth herein may not be, will not be, or are not, true and correct, or (b) any failure on its part to
  comply with or satisfy, in any material respect, any covenant, agreement or condition to be
  complied with or satisfied by it pursuant hereto (any such notification, a “Required
  Notification”); provided, however, that in each case, such disclosure shall not be deemed to (i)
  amend or supplement any Schedule hereto, or (ii) cure any breach of such representation,
  warranty, covenant or agreement or satisfy any condition set forth herein.

          6.4 Cooperation. Subject in all respects to the Bankruptcy Code and the Bankruptcy
  Cases, the Parties shall use their respective commercially reasonable efforts to (a) take or cause
  to be taken all actions, and to do or cause to be done all other things, necessary, proper or
  advisable to expeditiously satisfy the closing conditions set forth in Article VII and to
  consummate the transactions contemplated hereby as promptly as practicable, and (b) obtain in a
  timely manner all necessary waivers, consents and approvals and to effect all necessary
  registrations and filings in connection with the foregoing.

          6.5 Records Retention and Access. For a period of six (6) years following the Closing
  or such shorter period that records are required to be retained by applicable Law (but in no event
  less than three (3) years), Purchaser shall at Seller’s expense furnish to the Seller, to the extent
  in Purchaser’s possession and following receipt of a reasonable, written request therefor,
  information that is necessary for Seller to prepare for, prosecute or defend against any
  Proceeding related to the Business, to validate claims filed in the Bankruptcy Case and/ or to
  enable Seller and its Representatives to prepare, complete and file all required federal, state and
  local Tax returns in accordance with applicable Law.

          6.6 Cure Costs. Seller shall not agree to the amount of any Liquidated Cure Costs
  without the written consent of Purchaser. From and after the Closing Date, Purchaser shall have
  the sole right to contest and settle any claims for Cure Costs and, to the extent necessary and

                                                    13
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                        Appx. 00704
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         717 of15
                                                                1120
                                                                  of 100
                                                                      PageID #: 3632



  permitted by the Bankruptcy Court, Seller shall cooperate in substituting Purchaser for Seller (at
  Purchaser’s expense) in connection with any pending objections to Cure Costs.

         6.7 Bid Procedures. Seller shall not modify the Bid Procedures without the consent of
  Purchaser.

        6.8 Covenants of Purchaser Regarding Transition and Accommodation of
  Residents.

              (a) Purchaser will accommodate a maximum of 583 Continuing Residents to pursue
  continued medical residency training at Purchaser-owned hospitals. If requested by Purchaser,
  Seller shall take all reasonable actions to reflect its consent to the transfer of Continuing
  Residents to Purchaser. For any Resident who does not become a Continuing Resident and
  elects to pursue their training at hospitals that are not owned by Purchaser, Purchaser agrees to
  release the GME cap associated with Medicare reimbursement for such Residents on a temporary
  basis to the hospital where the Resident transfers until the Resident has completed training.

             (b) If the Continuing Residents are required to relocate their personal residence to
  continue their training with Purchaser, Purchaser shall provide reasonable private housing for
  such residents for the longer of the remainder of the current academic year or for the duration of
  a Resident’s existing vacated lease. The provision of reasonable private housing shall not extend
  beyond the Resident’s completion of his or her residency training with Purchaser

              (c) Purchaser shall use reasonable efforts to transfer Seller’s residency program
  faculty to its hospitals so that they can continue to provide education to Residents.

              (d) Purchaser shall provide Continuing Residents with free meals during the time that
  they are training at Purchaser hospitals.

            (e) Purchaser shall provide additional transition resources to Continuing Residents as
  may be requested by Seller from time to time.

             (f) The parties shall cooperate in determining the initial clinical rotation assignments
  for Continuing Residents for the period following the transfer.

          6.9 Covenants of Purchaser Regarding Continued Affiliation with St. Christopher’s
  Hospital for Children. For the period of ten (10 years after the Closing with automatic
  renewals for periods of five (5) years, provided that at the time of each such renewal such
  resident caps are used for resident training at STC only, unless either party gives not less than
  one hundred eighty (180) days’ notice, Purchaser agrees to, and to cause any successor or
  assignee of any Purchased Assets to agree to: (i) enter into an agreement to continue
  participating in a “Medicare GME affiliated group” as that term is defined in 42 C.F.R.
  413.75(b), with St. Christopher’s Hospital for Children (“STC”), whereby Purchaser will
  continue sharing full-time equivalent resident caps for direct graduate medical education with
  STC; (ii) accept assignment of the Medicare GME Affiliation Agreement for July 1, 2019
  through June 30, 2020 between STC and Seller (the “STC GME Affiliation Agreement”) or
  enter into a new GME affiliation agreement substantially in the form of the STC GME
  Affiliation Agreement; and (iii) ensure that it and STC participate in a “shared rotation
  agreement” each academic year..
                                                    14
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                     Appx. 00705
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         718 of16
                                                                1120
                                                                  of 100
                                                                      PageID #: 3633



               6.10 Covenants of Purchaser Regarding Other GME Affiliation Agreements.

              (a) For the remainder of the academic year during which the Closing occurs,
  Purchaser shall accept assignment from Seller of the GME Affiliation Agreements identified
  listed as numbered items 1, 2 and 4 (but not 3) under the heading Current GME Affiliation
  Agreements on Schedule A-1 to Exhibit A of this Agreement (the “Current GME Affiliation
  Agreements”) (with any cure amounts with respect to any agreements assumed pursuant to this
  Section 6.10(a) being included as “Cure Costs” for purposes of this Agreement) or enter into new
  GME affiliation agreements with those counterparties substantially in the form of the Current
  GME Affiliation Agreements; and

             (b) Purchaser shall, subject to Purchaser’s completion of due diligence, accept
  assignment of the agreements identified under the heading GME Obligations on Schedule A-1 to
  Exhibit A of this Agreement to participate in “Medicare GME affiliated groups” and fulfill the
  obligations thereunder arising after the Closing Date for the duration of the term of such
  agreements (with any cure amounts with respect to any agreements assumed pursuant to this
  Section 6.10(b) being included as “Cure Costs” for purposes of this Agreement).

          6.11 Covenant of Seller Regarding Tail Coverage Endorsement for Residents. At or
  prior to Closing, Seller shall obtain the Tail Coverage Endorsement.
                                         ARTICLE VII.
                                    CONDITIONS TO CLOSING

          7.1     Conditions to Obligations of Each Party. The respective obligations of each
  Party to consummate the transactions contemplated hereby shall be subject to the satisfaction or
  waiver at or prior to the Closing of the following conditions:

                    (a) Proceedings; Orders. No Governmental Body of competent jurisdiction
  shall have enacted, issued, promulgated, enforced or entered any Law or Order (whether
  temporary, preliminary or permanent) that (i) is in effect and (ii) has the effect of making the
  transactions contemplated hereby illegal or otherwise prohibiting consummation of such
  transactions.

                     (b) Sale Order. The Bankruptcy Court shall have entered the Sale Order with
  such changes as are mutually agreed to by the Seller and Purchaser, each in the exercise of its
  respective sole discretion.

                      (c) Regulatory Approvals. CMS, the Pennsylvania Department of Health
  (“DOH”) and the Accreditation Council for Graduate Medical Education (“ACGME”) and any
  other applicable regulatory authority or Governmental Body, in each case to the extent required,
  shall have consented to the transactions contemplated by this Agreement and, solely with respect
  to CMS, shall have provided confirmation, in form and substance satisfactory to Purchaser in its
  sole discretion, that the transactions contemplated herein will result in a permanent (subject to
  statutory or regulatory changes that may in the future affect teaching hospitals generally)
  increase in Purchaser’s residency slot cap by the full amount of Seller’s residency slot cap.

                   (d) CMS Discharge Amount. Any order setting the CMS Discharge Amount
  shall have become a Final Order.
                                                  15
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                    Appx. 00706
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         719 of17
                                                                1120
                                                                  of 100
                                                                      PageID #: 3634



          7.2    Additional Conditions to Obligations of the Purchaser. The obligations of the
  Purchaser to effect the transactions contemplated hereby are subject to satisfaction or waiver of
  the following additional conditions:

                  (a)      Representations and Warranties. The representations and warranties of the
  Seller set forth in this Agreement shall be true and correct (without giving effect to any limitation
  as to “materiality” or “Material Adverse Effect” or similar qualifications) as of the Closing Date,
  as if made as of such time (except to the extent that such representations and warranties
  expressly speak as of another date, in which case such representations and warranties shall be
  true and correct as of such date), except where the failure of such representations and warranties
  to be so true and correct would not, individually or in the aggregate, have a Material Adverse
  Effect.

                (b)      Agreements and Covenants. The Seller shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                 (c)    Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Seller on or prior to Closing pursuant to Section 8.2 of this
  Agreement shall have been executed by the parties thereto other than the Purchaser and delivered
  to the Purchaser.

                   (d)     Successor Liability. Entry of an Order of the Bankruptcy Court, which
  may be the Sale Order, which precludes the assertion of any successor, vicarious, or transferee
  liability (by piercing the corporate veil or otherwise) against the Purchaser, relating to claims,
  administrative proceedings or actions brought by or on behalf of any Government Body,
  accrediting body, or other third party relating to the operation of the Business prior to Closing.
  For avoidance of doubt, nothing in this paragraph is intended, nor shall it be construed, to
  preclude the collection of the CMS Discharge Amount from the Escrow Account as provided
  herein.

          7.3     Additional Conditions to Obligations of the Seller. The obligations of the
  Seller to effect the transactions contemplated hereby are subject to satisfaction or waiver by the
  Seller of the following additional conditions:

                  (a)     Representations and Warranties. The representations and warranties of the
  Purchaser set forth in this Agreement shall be true and correct (without giving effect to any
  limitation as to “materiality” or similar qualifications) as of the Closing Date, as if made as of
  such time (except to the extent that such representations and warranties expressly speak as of
  another date, in which case such representations and warranties shall be true and correct as of
  such date), except where the failure of such representations and warranties to be so true and
  correct would not, individually or in the aggregate, have a Purchaser Material Adverse Effect.

                (b)      Agreements and Covenants. The Purchaser shall have performed and
  complied with all of its covenants hereunder in all material respects through the Closing.

                (c)     Documents. All of the documents, instruments and agreements required to
  be executed and/or delivered by Purchaser on or prior to Closing pursuant to Section 8.3 of this

                                                   16
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00707
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         720 of18
                                                                1120
                                                                  of 100
                                                                      PageID #: 3635



  Agreement shall have been executed by the parties thereto other than the Seller and delivered to
  the Seller.

                                        ARTICLE VIII.
                   CLOSING; DELIVERIES AND ACTIONS TAKEN AT THE CLOSING

          8.1 Closing. The closing of the transactions contemplated hereby (the “Closing”) shall
  take place at the offices of Stevens & Lee, P.C., 1818 Market St., 29th Floor, Philadelphia, PA.,
  or such other place or remotely by mail, e-mail and/or wire transfer, in each case to the extent
  acceptable to each of the Parties, as soon as practicable following the satisfaction or waiver of
  the conditions set forth in Article VII hereof and in any event within three (3) Business Days
  thereafter (the “Closing Date”). The Closing shall be deemed to have occurred at 12:01 a.m.,
  Eastern Standard Time, on the Closing Date.

          8.2 Deliveries by the Seller at the Closing. At the Closing, Seller shall furnish and
  deliver to the Purchaser the following:

                          (a) the Bill of Sale, duly executed by the Seller;

                          (b) the Assignment and Assumption Agreement, duly executed by the Seller;

               (c) a certificate, dated as of the Closing Date and signed the Seller, certifying that
  each of the conditions set forth in Sections 7.2(a) and 7.2(b) have been satisfied;

                          (d) a copy of the Sale Order;

                          (e) evidence of satisfaction of Section 6.11; and;

               (f) all other certificates, instruments and documents reasonably required to be
  delivered by the Seller pursuant to this Agreement or any of the Ancillary Documents.

         8.3 Deliveries by the Purchaser at the Closing. At the Closing, Purchaser shall furnish
  and deliver to Seller the following:

               (a) the Forty-Six Million, Two Hundred Seventy-Five Thousand Dollar
  ($46,275,000) portion of the Base Purchase Price in excess of the Escrow Amount and the
  Liquidated Cure Costs by wire transfer of immediately available funds to an account designated
  in writing by the Seller;

              (b) reimbursement of up to One Million Dollars ($1,000,000) of Tail Coverage
  Costs as provided in Section 3.2(d);

                          (c) the Assignment and Assumption Agreement, duly executed by the Purchaser;

                (d) a certificate, dated as of the Closing Date and signed the Purchaser, certifying
  that each of the conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied; and

                          (e) evidence of satisfaction of Section 6.9;


                                                             17
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                         Appx. 00708
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         721 of19
                                                                1120
                                                                  of 100
                                                                      PageID #: 3636



                          (f) evidence of satisfaction of Section 6.10; and

              (g) all other certificates, instruments and documents required to be delivered by the
  Purchaser pursuant to this Agreement or any of the Ancillary Documents.

         8.4 Additional Actions Taken by the Purchaser at the Closing. At the Closing,
  Purchaser shall take the following actions:

           (a) Pay the Liquidated Cure Costs from the Base Purchase Price to the respective
  Persons entitled to receive them.

                 (b) Fulfill its covenants under Sections 6.8, 6.9 and 6.10 of this Agreement.

                                                     ARTICLE IX.
                                                    TERMINATION

         9.1                Termination. This Agreement may be terminated at any time prior to the
  Closing:

                          (a) By mutual written consent of the Seller and the Purchaser;

                (b) By (i) the Seller if, as of the day after the Outside Closing Date, any condition
  to the obligation of the Seller to close has not been satisfied, provided, however, that if the
  Closing has not occurred on or before the Outside Closing Date due to a material breach of any
  representations, warranties, covenants or agreements contained in this Agreement by Seller, then
  Seller may not terminate this Agreement pursuant to this Section 9.1(b), and (ii) the Purchaser if,
  as of the day after the Outside Closing Date, any condition to the obligation of the Purchaser to
  close has not been satisfied provided, however, that if the Closing has not occurred on or before
  the after the Outside Closing Date due to a material breach of any representations, warranties,
  covenants or agreements contained in this Agreement by Purchaser, then the Purchaser may not
  terminate this Agreement pursuant to this Section 9.1(b);

               (c) By Purchaser, in its sole and absolute discretion, if the sum of the (i) CMS
  Discharge Amount, and (ii) without duplication of the CMS Discharge Amount, (A) the
  Liquidated Cure Costs, and (B) the good faith estimate by Purchaser of the amount of any Cure
  Costs related to Assigned Contracts which will become Liquidated Cure Costs after the Closing
  Date, exceeds Three Million Dollars ($3,000,000);

               (d) Automatically, and without further action by any Party, upon the issuance of a
  Final Order to restrain, enjoin or otherwise prohibit the closing of the transactions contemplated
  hereby, provided that neither the Seller nor the Purchaser shall take any action to support entry of
  such an order;

               (e) Automatically, and without further action by any Party, if the Bankruptcy Case
  is converted into a case under Chapter 7 of the Bankruptcy Code or is dismissed, provided that
  neither the Seller nor the Purchaser shall take any action to support entry of such an order;

               (f) By the Purchaser, if the Purchaser is not in material breach of its obligations
  under this Agreement, and if (i) the Seller fails to close on the Closing Date notwithstanding the
                                                             18
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                          Appx. 00709
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         722 of20
                                                                1120
                                                                  of 100
                                                                      PageID #: 3637



  satisfaction of all conditions to the obligation of the Seller to close (other than conditions related
  to deliveries to be made at Closing by the Purchaser provided the Purchaser is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Seller herein become untrue or inaccurate such that the condition set forth
  Section 7.2(a) would not be satisfied or (iii) there has been a breach on the part of the Seller of
  any of its covenants or agreements contained in this Agreement such that the condition set forth
  in Section 7.2(b) would not be satisfied, and, in the case of clauses (ii) and (iii) hereof, such
  breach (if curable) has not been cured within ten (10) days after written notice thereof to the
  Seller;

                 (g) By the Seller, if the Seller is not in material breach of its obligations under this
  Agreement, and if (i) the Purchaser fails to close on the Closing Date notwithstanding the
  satisfaction of all conditions to the obligation of the Purchaser to close (other than conditions
  related to deliveries to be made at Closing by the Seller provided the Seller is ready, willing and
  able to make such deliveries as of the Closing Date), (ii) any of the representations and
  warranties of the Purchaser herein become untrue or inaccurate such that the condition set forth
  in Section 7.3(a) would not be satisfied or (iii) there has been a breach on the part of the
  Purchaser of any of its covenants or agreements contained in this Agreement such that the
  condition set forth in Section 7.3(b) would not be satisfied, and, in the case of clauses (ii) and
  (iii) hereof, such breach (if curable) has not been cured within ten (10) days after written notice
  thereof to the Purchaser;

              (h) Automatically, and without further action by any Party, upon the earlier of (A)
  Closing with the Successful Bidder, and (B) the Outside Closing Date.

          9.2 .Effect of Termination. Except as provided in this Section 9.2, in the event of the
  termination of this Agreement pursuant to Section 9.1, this Agreement (other than this
  Section 9.2, which shall survive such termination) will forthwith become void, and there will be
  no liability on the part of any Party to the other and all rights and obligations of any Party will
  cease, except that nothing herein shall relieve any Party from liability for any intentional and
  material breach of this Agreement.

                                                 ARTICLE X.
                                                 INDEMNITY

               10.1 Indemnification by Seller.

               (a) Subject to this Article X and consummation of the Closing, Seller shall,
  indemnify, defend and hold harmless Purchaser and Purchaser’s officers, directors, trustees,
  members, employees, agents, Representatives and Affiliates (each, a “Purchaser Indemnified
  Party”) against and in respect of any and all out-of-pocket losses, documented and reasonable
  costs and expenses (including, without limitation, documented and reasonable costs of
  investigation and defense and reasonable attorneys’ fees), claims, damages, obligations, or
  liabilities, whether or not involving a third party claim, but only after deducting therefrom any
  insurance proceeds and any indemnity, contribution or other similar payment received or
  reasonably expected to be received by the Purchaser Indemnified Party in respect of any such
  claim (collectively, “Losses”), arising out of, based upon or otherwise in respect of:

                                                     19
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                         Appx. 00710
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         723 of21
                                                                1120
                                                                  of 100
                                                                      PageID #: 3638



                      (i) any inaccuracy in or breach of any representation or warranty of Seller
  made in or under this Agreement or any of the Schedules attached hereto, or in any of the
  certificates or other instruments or documents furnished to Purchaser by Seller pursuant to this
  Agreement (determined in each case without regard to any qualification with respect to
  materiality, Material Adverse Effect or similar qualification); provided, that the Seller shall not
  have any liability under this clause (i) (other than with respect any intentional fraud on the part
  of Seller) unless the aggregate of all Losses asserted under this clause (i) for which Seller would,
  but for this proviso and but for the $25,000 per claim deductible described below, be liable
  exceeds on a cumulative basis an amount equal to Two Hundred Thousand Dollars
  ($200,000.00);

                   (ii) any nonfulfillment or breach of any covenant or agreement by Seller under
  this Agreement or any of the Schedules attached hereto;

                          (iii) any Liability or obligation of Seller which is an Excluded Liability; and

                          (iv) the ownership of any of the Excluded Assets by Seller after the Closing
  Date.

            (b) Each Purchaser Indemnified Party shall take, and cause its Affiliates to take, all
  reasonable steps to mitigate any Loss upon becoming aware of any event or circumstance that
  would reasonably be expected to, or does, give rise thereto including incurring costs only to the
  minimum extent necessary to remedy the breach that gives rise to such Loss.

             (c) NOTWITHSTANDING ANYTHING CONTAINED IN THIS
  AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS TO THE CONTRARY,
  SELLER WILL NOT BE LIABLE FOR ANY LOSS ASSERTED UNDER SECTION
  10.1(a)(i) UNLESS THE CUMULATIVE LOSSES EXCEED $25,000 IN WHICH CASE
  SELLER WILL, SUBJECT TO THE OTHER LIMITATIONS IN THIS ARTICLE X, BE
  LIABLE TO INDEMNIFY THE PURCHASER INDEMNIFIED PARTY ONLY FOR
  THE EXCESS OVER $25,000; AND THE SOLE REMEDY OF ANY PURCHASER
  INDEMNIFIED PARTY AGAINST SELLER UNDER THIS AGREEMENT OR ANY OF
  THE ANCILLARY DOCUMENTS FOR MONETARY DAMAGES, INCLUDING,
  WITHOUT LIMITATION, COSTS OF INVESTIGATION AND DEFENSE AND
  ATTORNEYS’ FEES, SHALL BE A TIMELY CLAIM BY PURCHASER PURSUANT
  TO THE ESCROW AGREEMENT, AND LIMITED TO THE ESCROW AMOUNT.

          10.2 Indemnification by Purchaser. Subject to this Article X and consummation of the
  Closing, Purchaser shall indemnify, defend and hold harmless Seller, Seller’s present, former,
  and future officers, directors, trustees, members, employees, agents, Representatives and
  Affiliates (each a, “Seller Indemnified Party”), against and in respect of any and all Losses
  arising out of, based upon or otherwise in respect of:

              (a) any inaccuracy in or breach of any representation or warranty of Purchaser made
  in or under this Agreement or any of the Schedules attached hereto, or in any of the certificates
  or other instruments or documents furnished to Seller by Purchaser pursuant to this Agreement;
  provided, that the Purchaser shall not have any liability under this clause (a) of Section 10.2
  unless the claims asserted under this clause (a) involves Losses in excess of Twenty-Five

                                                        20
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                           Appx. 00711
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         724 of22
                                                                1120
                                                                  of 100
                                                                      PageID #: 3639



  Thousand Dollars ($25,000), at which time Purchaser shall be liable for the full amount of all
  such Losses in excess of Twenty-Five Thousand Dollars ($25,000.00);

            (b) any nonfulfillment or breach of any covenant or agreement by Purchaser under
  this Agreement or any of the Schedules attached hereto; and

                     (c) any of the Assumed Liabilities pursuant to this Agreement.

  Each Seller Indemnified Party shall take, and cause its Affiliates to take, all reasonable steps to
  mitigate any Loss upon becoming aware of any event or circumstance that would reasonably be
  expected to, or does, give rise thereto including incurring costs only to the minimum extent
  necessary to remedy the breach that gives rise to such Loss.

               10.3 Indemnification Procedures.

              (a) Within forty five (45) days after receipt by an indemnified party of written notice
  of the commencement of any Proceeding against it to which the indemnification in this Article X
  relates, such indemnified party shall, if a claim is to be made against an indemnifying party
  under this Article X, give notice to the indemnifying party of the commencement of such
  Proceeding.

              (b) If any Proceeding referred to in paragraph (a) above is brought against a Seller
  Indemnified Party and it gives notice to Purchaser of the commencement of such Proceeding,
  Purchaser will be entitled to participate in such Proceeding and, to the extent that it wishes,
  assume the defense of such Proceeding with counsel reasonably satisfactory to such Seller
  Indemnified Party and, after notice from Purchaser to such Seller Indemnified Party of its
  election to assume the defense of such Proceeding, Purchaser will not, as long as it diligently
  conducts such defense, be liable to such Seller Indemnified Party under this Article X for any
  fees of other counsel or any other expenses with respect to the defense of such Proceeding, in
  each case subsequently incurred by such Seller Indemnified Party in connection with the defense
  of such Proceeding subject to the limitations contained in Section 10.1 hereof, other than
  reasonable costs of investigation. If Purchaser assumes the defense of a Proceeding, (A) it will
  be conclusively established for purposes of this Agreement that the claims made in that
  Proceeding are within the scope of and subject to indemnification; and (B) no compromise or
  settlement of such claims may be effected by Purchaser without such Seller Indemnified Party’s
  consent unless (1) there is no finding or admission of any violation of law by such Seller
  Indemnified Party (or any Affiliate thereof) or any violation of the rights of any Person and no
  effect on any other claims that may be made against such Seller Indemnified Party, and (2) the
  sole relief provided is monetary damages that are paid in full by Purchaser. Such Seller
  Indemnified Party will have no liability with respect to any compromise or settlement of the
  claims underlying such Proceeding effected without its consent. If notice is given to Purchaser
  by a Seller Indemnified Party of the commencement of any Proceeding for which such Seller
  Indemnified Party seeks indemnification hereunder and Purchaser does not, within ten (10) days
  after such notice is received, give notice to such Seller Indemnified Party of Purchaser’s election
  to assume the defense of such Proceeding, Purchaser will be bound by any determination made
  in such Proceeding or any compromise or settlement effected by such Seller Indemnified Party.



                                                        21
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00712
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         725 of23
                                                                1120
                                                                  of 100
                                                                      PageID #: 3640



              (c) If any Proceeding referred to in paragraph (a) above is brought against a
  Purchaser Indemnified Party, Seller shall be entitled to participate in such Proceeding at its own
  expense. However, such Purchaser Indemnified Party shall, in all respects, control the defense
  and settlement of such Proceeding and Seller shall be liable for all fees and expenses incurred by
  such Purchaser Indemnified Party and for any liability established by any order of a
  Governmental Body of competent jurisdiction and for any liability established by any settlement
  or compromise agreed to by such Purchaser Indemnified Party, in the exercise of its reasonable
  discretion.

          10.4 Other Claims. A claim for any matter not involving a third party claim may be
  asserted by written notice to the Party from whom indemnification is sought.

          10.5 Seller Indemnification Claim Period. Except as may otherwise expressly be
  provided in this Agreement and in the absence of intentional fraud or willful misrepresentation
  by Seller, no claim for indemnification pursuant to Section 10.1 shall be made unless a claim
  arises and written notice pursuant to Section 10.3 or Section 10.4 which reasonably describes the
  claim, the basis therefor, and if possible with the exercise of reasonable diligence, the Purchaser
  Indemnified Party’s reasonably-supported estimate of the Losses being asserted, is delivered to
  Seller on or before the close of business on the day preceding the first (1st) anniversary of the
  Closing Date (the “Claims Close Date”) in which case the indemnity with respect to that Loss
  shall survive the Claims Close Date (but continue to be limited to the funds held in the Escrow
  Account). For the avoidance of doubt, nothing herein is intended to limit any rights to equitable
  relief not involving the payment of money to which the Purchaser or any Purchaser Indemnified
  Party may be entitled.

          10.6 Purchaser Indemnification Claim Period. Except as may otherwise expressly be
  provided in this Agreement and in the absence of intentional fraud or willful misrepresentation
  by Purchaser, no claim for indemnification pursuant to Section 10.2 shall be made unless a claim
  arises and written notice pursuant to Section 10.3 or Section 10.4 is delivered to Purchaser on or
  before the Claims Close Date. For the avoidance of doubt, nothing herein is intended to limit any
  rights to equitable relief not involving the payment of money to which the Seller or any Seller
  Indemnified Party may be entitled.

          10.7 Payment from Indemnification Escrow. If a Purchaser Indemnified Party
  becomes entitled to indemnification from Seller hereunder, such Purchaser Indemnified Party
  shall be entitled to receive the amount of Losses in cash from the Escrow Account in accordance
  with the Escrow Agreement, and the recovery of the Purchaser Indemnified Parties shall be
  limited to such recoveries from the Escrow Account. For the avoidance of doubt, nothing herein
  is intended to limit any rights to equitable relief to which the Purchaser or any Purchaser
  Indemnified Party may be entitled.

          10.8 Miscellaneous Indemnification Provisions. Disclosures made after the date
  hereof and any knowledge that is acquired about the accuracy or inaccuracy of or compliance
  with any representation, warranty, covenant or obligation set forth herein shall not in any manner
  affect rights to indemnification hereunder based on any such representation, warranty, covenant,
  or obligation. The waiver of any condition based on the accuracy of any representation or
  warranty, or compliance with any covenant or obligation, will not affect any right to

                                                  22
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                     Appx. 00713
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         726 of24
                                                                1120
                                                                  of 100
                                                                      PageID #: 3641



  indemnification based on such representations, warranties, covenants and obligations unless
  otherwise expressly agreed in writing by the party or parties entitled to the benefit thereto.

                                                ARTICLE XI.
                                              MISCELLANEOUS

          11.1 Expiration of Representations, Warranties and Agreements. The
  representations and warranties and covenants made by Seller and Purchaser in this Agreement
  and in any Ancillary Document delivered pursuant to this Agreement shall survive beyond the
  Closing Date.

          11.2 Assignment. Neither this Agreement nor any interest herein may be assigned or
  transferred by either Party to any other Person without the prior written consent of the other
  Party, which consent may be given or withheld in the sole discretion of such other Party
  provided, however, Purchaser may assign at Closing its rights, but not its obligations, hereunder
  to any Affiliate of Purchaser.

          11.3 Notices. All notices, requests and other communications under this Agreement
  shall be in writing and shall be either (a) delivered in person, (b) sent by certified mail, return-
  receipt requested, (c) delivered by a recognized delivery service or (d) sent by facsimile
  transmission and addressed as follows:

                 If intended for Purchaser:           Clint Matthews, President and CEO
                                                      Tower Health
                                                      420 N. Fifth Avenue
                                                      West Reading, PA 19611

                 With a copy to:                      Robert Lapowsky, Esquire
                                                      Stevens & Lee, P.C.
                                                      620 Freedom Business Center, Suite 200
                                                      King of Prussia, PA 19406

                                                      and

                                                      Joanne Judge
                                                      Stevens & Lee, P.C.
                                                      111 North Sixth Street
                                                      Reading, PA 19601


                 If intended for Seller:              Center City Healthcare, LLC




                 With a copy to:                      Jeffrey Hampton
                                                      Adam Isenberg
                                                      Saul Ewing Arnstein & Lehr LLP
                                                    23
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                        Appx. 00714
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         727 of25
                                                                1120
                                                                  of 100
                                                                      PageID #: 3642



                                                      Centre Square West
                                                      1500 Market Street, 38th Floor
                                                      Philadelphia, PA 19102-2186


  or at such other address, and to the attention of such other person, as the parties shall give notice
  as herein provided. A notice, request and other communication shall be deemed to be duly
  received if delivered in person or by a recognized delivery service, when delivered to the address
  of the recipient, if sent by mail, on the date of receipt by the recipient as shown on the return
  receipt card, or if sent by facsimile, upon receipt by the sender of an acknowledgment or
  transmission report generated by the machine from which the facsimile was sent indicating that
  the facsimile was sent in its entirety to the recipient’s facsimile number; provided that if a notice,
  request or other communication is served by hand or is received by facsimile on a day which is
  not a Business Day, or after 5:00 P.M. on any Business Day at the addressee’s location, such
  notice or communication shall be deemed to be duly received by the recipient at 9:00 A.M. on
  the first Business Day thereafter.

          11.4 Further Assurances. Each of the Parties hereto shall execute such documents
  (including, without limitation, the Ancillary Documents) and take such further actions as may be
  reasonably required or desirable to carry out the provisions hereof and the transactions
  contemplated hereby or, at or after the Closing, to evidence the consummation of the transactions
  consummated pursuant to this Agreement.

          11.5 Entire Agreement; Modifications; Waivers. This Agreement (together with the
  Exhibits and Schedules hereto), the Ancillary Documents, and the Non-Disclosure Agreement
  constitute the entire agreement between the Parties with respect to the subject matter hereof and
  thereof and supersedes all prior understandings of the Parties with respect to the subject matter
  hereof and thereof. No supplement, modification or amendment of this Agreement will be
  binding unless executed in writing by each Party. No waiver of any of the provisions of this
  Agreement will be deemed to be or will constitute a continuing waiver. No waiver will be
  binding unless executed in writing by the Party making the waiver.

          11.6 Applicable Law; Jurisdiction and Venue; Jury Trial Waiver. THIS
  AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
  GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
  STATE OF DELAWARE. The Parties agree that jurisdiction and venue for any litigation
  arising out of this Agreement shall be in the Bankruptcy Court; provided, however, that if at the
  time of commencement of any such litigation, there is no longer a pending Bankruptcy Case,
  jurisdiction and venue for any litigation arising out of this Agreement shall be in the courts of the
  State of Delaware or U.S. District Court for the District of Delaware, and the Parties each hereby
  waive any objections they may have with respect thereto (including any objections based upon
  forum non conveniens). EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
  ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
  ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ANCILLARY
  DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.



                                                   24
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                       Appx. 00715
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         728 of26
                                                                1120
                                                                  of 100
                                                                      PageID #: 3643



         11.7 Headings and Captions. The headings and captions in this Agreement are inserted
  for convenience of reference only and in no way define, describe, or limit the scope or intent or
  otherwise affect the interpretation of, this Agreement or any of the provisions hereof.

          11.8 Binding Effect. This Agreement shall be binding upon and shall inure to the
  benefit of the Parties hereto and their respective successors and permitted assigns.

          11.9 Time is of the Essence. With respect to all provisions of this Agreement, time is of
  the essence. However, if the first date or last date of any period which is set out in any provision
  of this Agreement falls on a day which is not a Business Day, then, in such event, the time of
  such period shall be extended to the next day which is a Business Day.

         11.10 Remedies Cumulative. Except as herein expressly set forth, no remedy conferred
  upon a Party by this Agreement is intended to be exclusive of any other remedy herein or by law
  provided or permitted, but each shall be cumulative and shall be in addition to every other
  remedy given herein or now or hereafter existing at law, in equity or by statute.

               11.11 Interpretation and Construction.

              (a) As used herein the words “include”, “includes” and “including” shall be
  deemed to be followed by the phrase “without limitation”.

                (b) As used herein, the words “herein,” “hereof,” “hereunder” and similar terms
  shall refer to this Agreement unless the context requires otherwise.

               (c) For purposes of this Agreement, whenever the context so requires, the neuter
  gender includes the masculine and/or feminine gender, and the singular number includes the
  plural and vice versa.

          11.12 Estoppel. Each Party confirms and agrees that (a) it has read and understood all
  of the provisions of this Agreement; (b) it is familiar with major sophisticated transactions such
  as those contemplated by this Agreement; (c) it has negotiated with the other Party at arm’s
  length with equal bargaining power; and (d) it has been advised by competent legal counsel of its
  own choosing.

           11.13 Joint Preparation. The Parties have participated jointly in the negotiation and
  drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
  arises, this Agreement shall be construed as if drafted jointly by the Parties and no presumption
  or burden of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any
  of the provisions of this Agreement.

               11.14 Expenses; Transfer Taxes.

                (a) Except as otherwise expressly provided in this Agreement, each Party will bear
  its respective expenses incurred in connection with the preparation, negotiation, execution, and
  performance of this Agreement and the transactions contemplated hereby, including all fees and
  expenses of agents, representatives, counsel, and accountants.


                                                   25
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                     Appx. 00716
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         729 of27
                                                                1120
                                                                  of 100
                                                                      PageID #: 3644



                (b) The Purchaser and Seller shall each pay fifty (50%) percent of all sales, use,
  transfer, real property transfer, documentary, recording and similar Taxes and fees, and any
  deficiency, interest or penalty asserted with respect thereof arising out of or in connection with
  the transactions contemplated hereby (“Transfer Taxes”).

          11.15 Counterparts. This Agreement may be executed at different times and in any
  number of counterparts, each of which when so executed shall be deemed to be an original and
  all of which taken together shall constitute one and the same agreement. Delivery of an executed
  counterpart of a signature page to this Agreement by e-mail shall be as effective as delivery of a
  manually executed counterpart of this Agreement.

         11.16 Severability. If any term or other provision of this Agreement is invalid, illegal or
  incapable of being enforced under any Law or as a matter of public policy, all other conditions
  and provisions of this Agreement shall nevertheless remain in full force and effect.

                                       [Signature page follows.]




                                                   26
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                      Appx. 00717
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         730 of28
                                                                1120
                                                                  of 100
                                                                      PageID #: 3645



         IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Agreement to
  be executed as of the date first written above.

                                            SELLER:

                                            CENTER CITY HEALTHCARE, LLC



                                            By:
                                                  Allen Wilen
                                                  Chief Restructuring Officer - Finance




                                            PURCHASER:

                                            READING HOSPITAL


                                            By:
                                                  Clint Matthews
                                                  President and CEO
                                                  Sole Member of Tower Health




                          [Signature page to Asset Purchase Agreement]




                                              27
  35620482.4 07/17/2019
  35723081.3 08/13/2019
  35723081.5 08/28/2019                                                                   Appx. 00718
  35723081.6 09/06/2019
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         731 of29
                                                                1120
                                                                  of 100
                                                                      PageID #: 3646



                                              EXHIBIT A

                                           Purchased Assets

                 The Purchased Assets to be purchased by the Purchaser and sold, conveyed,
  assigned, transferred and delivered on the Closing Date to the Purchaser by the Seller shall
  include all of the Seller’s right, title and interest in and to all of the following assets, but
  specifically excluding, however, the Excluded Assets:

                 1. Assigned Contracts. All of the Seller’s rights and interests as of the Closing
  Date under or relating to the Contracts specifically identified on Schedule A-1 to this Exhibit A.

                  2. Books and Records. All Books and Records related to the Purchased Assets,
  but specifically excluded any Corporate Documents.

                 3. Governmental Authorizations. All transferable Governmental Authorizations
  identified on Schedule A-2 to this Exhibit A.

                  4. Rights; Warranty Claims. All of Seller’s rights, claims, counterclaims, credits,
  causes of action or rights of set-off against third parties that relate to warranties, indemnities, and
  all similar rights to the extent related to any Purchased Assets.

                 5. Other Assets. Those other assets of the Seller identified on Schedule A-3 to
  this Exhibit A.




  35723081.6 09/06/2019
                                                                                               Appx. 00719
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         732 of30
                                                                1120
                                                                  of 100
                                                                      PageID #: 3647



                                                            Schedule A-1

  I.                Resident and Fellow Employment Agreements for those residents and fellows who elect to join Tower
       Health

 II.                Current GME Affiliation Agreements

                    1. Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between the Trustees of
                       the University of Pennsylvania, as the owner and operator of the Hospital of the University of
                       Pennsylvania, and Seller.
                    2. Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between Prime
                       Healthcare Services Roxborough, LLC, the owner and operator of Roxborough Memorial Hospital,
                       and Seller.
                    3. Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 among Temple
                       University Hospital, Seller and St. Christopher’s Healthcare, LLC d/b/a St. Christopher’s Hospital for
                       Children.
                    4. Medicare GME Affiliation Agreement for July 1, 2019 Through June 30, 2020 between Friends
                       Behavioral Health System and Seller.
III.                GME Obligations

                    Graduate Hospital/Penn
                     Agreement Regarding Medicare FTE Resident Caps, between the Trustees of the University of
                        Pennsylvania and Tenet HealthSystem Hahnemann, LLC, dated March 30, 2007

                    Roxborough and Warminster/Solis
                     Agreement Regarding Medicare FTE Resident Caps between Solis Healthcare, LP and Tenet
                        HealthSystem Hahnemann, LLC, dated July 1, 2007
                     Second Amendment to Agreement Regarding Medicare FTE Resident Caps; between Solis
                        Healthcare, LP and Tenet HealthSystem Hahnemann, LLC dated June 29, 2010

                    St. Christopher’s Hospital for Children/Temple
                      Academic Affiliation Agreement among Temple and affiliates and Tenet HealthSystem St.
                         Christopher’s Hospital For Children, LLC and affiliates dated October 19, 2007

                    Hahnemann/Friends
                     Residency Rotation Agreement between Tenet HealthSystem Hahnemann, LLC and Friends
                        Behavioral Health System, LP dated June 2008
                     Memorandum of Understanding for Residency Rotation Agreement between Tenet HealthSystem
                        Hahnemann, LLC and Friends Behavioral Health System, LP


IV.                 The Participating Provider Agreement

 V.                 The Tower GME Affiliation Agreement




       35723081.6 09/06/2019
                                                                                                                  Appx. 00720
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         733 of31
                                                                1120
                                                                  of 100
                                                                      PageID #: 3648



                                            Schedule A-2
                                    Governmental Authorizations



              Acute Care General Hospital License for Hahnemann University Hospital (“HUH”)
               issued by the Pennsylvania Department of Health
              Medicare Participation Agreement and associated Medicare Provider Number
               390290 issued by the Centers for Medicare & Medicaid Services to HUH. The
               residents associated with the [36] ACGME-approved Graduate Medical Education
               Programs at HUH




  35723081.6 09/06/2019
                                                                                    Appx. 00721
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         734 of32
                                                                1120
                                                                  of 100
                                                                      PageID #: 3649



                                    Schedule A-3
                                    Other Assets


  None




  35723081.6 09/06/2019
                                                                         Appx. 00722
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         735 of33
                                                                1120
                                                                  of 100
                                                                      PageID #: 3650



                                              Exhibit B

                          ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT

                 ASSIGNMENT, DELEGATION AND ASSUMPTION AGREEMENT
  (“Agreement”) dated as of [__________] by and between Center City Healthcare, LLC, a
  Delaware limited liability company (“Assignor”), and Reading Hospital, a Pennsylvania
  nonprofit corporation (“Assignee”).

                                           BACKGROUND

       A. ASSIGNEE AND ASSIGNOR HAVE ENTERED INTO AN ASSET PURCHASE
  AGREEMENT DATED AS OF [___________] (TOGETHER WITH THE EXHIBITS AND
  SCHEDULES THERETO, THE “PURCHASE AGREEMENT”) PROVIDING FOR, AMONG
  OTHER THINGS, THE SALE, TRANSFER, CONVEYANCE, ASSIGNMENT, AND
  DELIVERY BY ASSIGNOR TO ASSIGNEE OF CERTAIN ASSETS OF ASSIGNOR
  (COLLECTIVELY, THE “PURCHASED ASSETS”) THAT ARE OWNED OR USED BY
  ASSIGNOR IN CONNECTION WITH THE BUSINESS.

             B. IN CONNECTION WITH THE SALE AND PURCHASE OF THE
  PURCHASED ASSETS PURSUANT TO THE PURCHASE AGREEMENT, ASSIGNOR IS
  TO ASSIGN AND DELEGATE, AND ASSIGNEE IS TO ASSUME, THE ASSIGNED
  CONTRACTS. CLOSING IS BEING HELD ON THE DATE HEREOF UNDER THE
  PURCHASE AGREEMENT.

                NOW, THEREFORE, pursuant to and in consideration of the Purchase
  Agreement and the mutual covenants and agreements set forth therein and herein, Assignor and
  Assignee, each intending to be legally bound, agree as follows:

                   1. Incorporation of Background; Defined Terms. The Background provisions set
  forth above (including, without limitation, all of the defined terms set forth therein) are hereby
  incorporated by reference into this Agreement and made a part hereof as if set forth in their
  entirety in this Section 1. Capitalized terms used herein which are not otherwise defined shall
  have the respective meanings assigned to them in the Purchase Agreement.

                 2. Assignment of Rights. Assignor hereby sells, transfers, conveys, and assigns
  to Assignee all of Assignor’s right, title and interest in, to and under all of the Assigned
  Contracts, each of which are identified on Schedule 1 attached hereto.

                  3. Delegation of Duties. Assignor hereby delegates to Assignee all of Assignor’s
  duties and liabilities under the Assigned Contracts.

                   4. Assumption of Liabilities. In partial consideration for the sale of the
  Purchased Assets by Assignor pursuant to the Purchase Agreement, Assignee hereby undertakes
  and agrees to assume, discharge, or perform as the case may be, all duties, obligations, and
  liabilities of Assignor under the Assigned Contracts which are to be performed after, and relate
  to the period after, the date hereof or which are otherwise assigned to and assumed by the
  Purchaser under or pursuant to the Purchase Agreement or the Sale Order.


  35723081.6 09/06/2019
                                                                                           Appx. 00723
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         736 of34
                                                                1120
                                                                  of 100
                                                                      PageID #: 3651



                   5. Assignment of Governmental Authorizations; Etc. Assignor hereby assigns,
  sells, transfers, and sets over to Assignee all of Assignor’s right, title and interest in, to, and
  under all of the Governmental Authorizations which are listed on Schedule 2 attached hereto, but
  only to the extent that any of the foregoing may be legally sold, transferred, conveyed, assigned
  and delivered by Assignor to Assignee without any action by any such applicable federal, state,
  or local government or regulatory body.

                  6. Binding Effect. This Agreement shall be binding upon and inure to the benefit
  of the parties hereto and their respective successors and assigns.

                  7. Governing Law. This Agreement shall be governed by, and construed in
  accordance with, the domestic, internal laws of the State of Delaware, without regard to its rules
  pertaining to the conflict of laws.

                  8. Counterparts. This Agreement may be executed in two (2) or more
  counterparts, each of which shall be deemed to be an original of this Agreement and all of which,
  when taken together, will be deemed to constitute one and the same agreement. Any party to this
  Agreement may deliver an executed counterpart hereof by facsimile transmission or electronic
  mail (as a Portable Document Format (PDF) file) to the other party hereto and any such delivery
  shall have the same force and effect as the manual delivery of an original executed counterpart of
  this Agreement.

                            Remainder of Page Intentionally Left Blank
                                    Signature Page Follows




  35723081.6 09/06/2019
                                                                                           Appx. 00724
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         737 of35
                                                                1120
                                                                  of 100
                                                                      PageID #: 3652




                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
  duly executed and delivered by their duly authorized officers the day and year first above
  written.

                                          CENTER CITY HEALTHCARE, LLC

                                          By _________________________________________
                                               Allen Wilen
                                               Chief Restructuring Officer - Finance
                                             “Assignor”


                                          READING HOSPITAL

                                          By _________________________________________
                                              Clint Matthews
                                              President and CEO of Tower Health
                                              Sole Member of Reading Hospital

                                                “Assignee”




  35723081.6 09/06/2019
                                                                                     Appx. 00725
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         738 of36
                                                                1120
                                                                  of 100
                                                                      PageID #: 3653



                                   SCHEDULE 1

                              ASSIGNED CONTRACTS




  35723081.6 09/06/2019
                                                                         Appx. 00726
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         739 of37
                                                                1120
                                                                  of 100
                                                                      PageID #: 3654



                                       SCHEDULE 2

                          ASSIGNED GOVERNMENTAL AUTHORIZATIONS




  35723081.6 09/06/2019
                                                                         Appx. 00727
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         740 of38
                                                                1120
                                                                  of 100
                                                                      PageID #: 3655



                                             EXHIBIT C

                                           BILL OF SALE

                                        __________ __, 2019

                   KNOW ALL BY THESE PRESENTS that CENTER CITY HEALTHCARE,
  LLC, a Delaware limited liability company (the “Seller”), for good and valuable consideration,
  the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound,
  has granted, bargained, sold, conveyed, transferred, assigned and delivered, and by this Bill of
  Sale hereby grants, bargains, sells, conveys, transfers, assigns and delivers, to Reading Hospital,
  a Pennsylvania nonprofit corporation (“Purchaser”), its successors and assigns, all of the Seller’s
  right, title and interest in and to the Purchased Assets. As used herein, the term “Purchased
  Assets” has the meaning given to such term in that certain Asset Purchase Agreement, dated as
  of -__________ __, 2019, by and between the Seller and Purchaser (together with the Exhibits
  and Schedules thereto, the “Purchase Agreement”), which Purchase Agreement is incorporated
  herein by this reference.

                EXCLUDING, HOWEVER, the “Excluded Assets” (as such term is defined in
  the Purchase Agreement).

                 TO HAVE AND TO HOLD the Purchased Assets unto Purchaser, its successors
  and assigns, forever.

                 This Bill of Sale is being executed and delivered by the Seller to the Purchaser
  under and pursuant to Section 8.2(a) of the Purchase Agreement and is subject to the terms and
  conditions of the Purchase Agreement in all respects.



                            Remainder of Page Intentionally Left Blank

                                       Signature Page Follows




  35723081.6 09/06/2019
                                                                                            Appx. 00728
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         741 of39
                                                                1120
                                                                  of 100
                                                                      PageID #: 3656




                 IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale as
  of the date and year first set forth above.

                                CENTER CITY HEALTHCARE, LLC


                                By _______________________________________________
                                   Allen Wilen
                                   Chief Restructuring Officer - Finance




  35723081.6 09/06/2019
                                                                                    Appx. 00729
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         742 of40
                                                                1120
                                                                  of 100
                                                                      PageID #: 3657



                                    EXHIBIT D


                              ESCROW AGREEMENT

  [SELLER TO DRAFT USING TEMPLATE FROM JEFFERSON BUT SUBJECT TO
  TOWER REVIEW]




  35723081.6 09/06/2019
                                                                         Appx. 00730
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         743 of41
                                                                1120
                                                                  of 100
                                                                      PageID #: 3658




                                    EXHIBIT E

                                   SALE ORDER




  35723081.6 09/06/2019
                                                                         Appx. 00731
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
                        Document
                             Doc34
                                 681-3
                                    FiledFiled
                                         11/05/19
                                               09/10/19
                                                    Page Page
                                                         744 of42
                                                                1120
                                                                  of 100
                                                                      PageID #: 3659



                                    EXHIBIT F

                          BIDDING PROCEDURES ORDER




  35723081.6 09/06/2019
                                                                         Appx. 00732
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249   11/05/19
                                           Filed 09/10/19
                                                      Page Page
                                                 07/19/19  745 of43
                                                           Page  11120
                                                                   ofof22
                                                                        100
                                                                         PageID #: 3660



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            )                               Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                               Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                               Jointly Administered
                                  )
                    Debtors.      )                               Re: Docket No. 142
                                  )

       ORDER (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO
     THE SALE OF THE DEBTORS’ RESIDENT PROGRAM ASSETS, INCLUDING
  APPROVING A BREAK-UP FEE, (B) ESTABLISHING PROCEDURES RELATING TO
  THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS,
   INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) APPROVING FORM
             AND MANNER OF NOTICE RELATING THERETO, AND
       (D) SCHEDULING A HEARING TO CONSIDER THE PROPOSED SALE


               Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

  debtors in possession (the “Debtors”) for the entry of an order (this “Bidding Procedures

  Order”): (a) approving the proposed bidding procedures attached as Schedule 1 to this Bidding

  Procedures Order (the “Bidding Procedures”), by which the Debtors will solicit and select the

  highest or otherwise best offer for the sale (the “Sale”) of the Residents Program Assets;

  (b) establishing procedures for the assumption and assignment of executory contracts, including

  notice of proposed cure amounts (the “Assumption and Assignment Procedures”);

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the
               Motion or the Bidding Procedures, as applicable.



  35602324.10 07/19/2019
                                                                                                              Appx. 00733
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249   11/05/19
                                           Filed 09/10/19
                                                      Page Page
                                                 07/19/19  746 of44
                                                           Page  21120
                                                                   ofof22
                                                                        100
                                                                         PageID #: 3661



  (c) approving the form and manner of notice with respect to certain procedures, protections,

  schedules, and agreements described herein and attached hereto; (d) approving the Debtors’

  selection of Tower Health (“Tower Health”) as the stalking horse bidder (the “Stalking Horse

  Bidder”) 3, the Break-Up Fee (as defined below) for the Stalking Horse Bidder, and that certain

  asset purchase agreement (as may be amended from time to time, the “Stalking Horse Sale

  Agreement”), as filed with the Court [D.I. 246], among Debtor Center City Healthcare, LLC

  d/b/a Hahnemann University Hospital (the “Seller”) and the Stalking Horse Bidder;

  (e) scheduling a final hearing (the “Sale Hearing”) to approve the Sale; and (f) granting related

  relief, and upon the Debtors’ further request that, at the Sale Hearing, this Court enter an order (a

  “Sale Order”), a proposed form of which is attached as Exhibit E to the Stalking Horse Sale

  Agreement: (x) authorizing the sale of the Residents Program Assets free and clear of Interests as

  defined in footnote 4, below (the “Interests”)4, with any such Interests to attach to the proceeds

  thereof with the same validity, extent and priority (under the Bankruptcy Code) as such Interests

  existed immediately prior to the consummation of the Sale; (y) authorizing the assumption and

  assignment of certain executory contracts; and (z) granting related relief, all as more fully

  described in the Motion; and the Court having found that it has jurisdiction over this matter

  3
               The Court has been advised that Reading Hospital, a subsidiary of Tower Health, will actually serve as the
               Stalking Horse Bidder and, as a result, all references herein to the Stalking Horse Bidder shall be deemed to
               include Reading Hospital.
  4
               Interests shall include: (i) mortgages, security interests, conditional sale or other title retention agreements,
               pledges, liens, rights of offset, judgments, demands, encumbrances and claims (as that term is defined in
               the Bankruptcy Code), (ii) rights or options to effect any forfeiture, modification, repurchase, or
               termination of the Seller’s or purchaser’s interest in the Assigned Contracts and/or Residents Program
               Assets, regardless whether such are “claims” as that term is defined in the Bankruptcy Code, (iii) claims of
               the Pension Benefit Guaranty Corporation or any plan participant or beneficiary, (iv) tax claims (including
               taxes as to which applicable returns have not yet been filed, whether or not overdue), and (v) restrictions,
               rights of first refusal or charges of any kind or nature, if any, including, but not limited to, any restriction
               on the use, voting, transfer, receipt of income or other exercise of any attributes of ownership, regardless
               whether such are “claims” as that term is defined in the Bankruptcy Code, and with respect to the rights
               described in this sub-clause (v) only as they relate to the Resident Program Assets that are the subject of the
               Stalking Horse Bidder’s Stalking Horse Sale Agreement.



                                                                -2-
  35602324.10 07/19/2019
                                                                                                                    Appx. 00734
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-3   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  31120
                                                           747 of45ofof22
                                                                        100
                                                                         PageID #: 3662



  pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a core proceeding

  pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and

  the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court

  having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

  their creditors, and other parties in interest; and the Court having found that the Debtors provided

  appropriate notice of the Motion and the opportunity for a hearing on the Motion under the

  circumstances; and the Court having reviewed the Motion and having heard the statements in

  support of the relief requested therein at a hearing, if any, before the Court; and the Court having

  determined that the legal and factual bases set forth in the Motion and at the hearing establish

  just cause for the relief granted herein; and upon all of the proceedings had before the Court; and

  after due deliberation and sufficient cause appearing therefor, THE COURT HEREBY FINDS

  THAT:

               A.          The findings of fact and conclusions of law herein constitute the Court’s findings

  of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

  pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law,

  they are adopted as such. To the extent any conclusions of law are findings of fact, they are

  adopted as such.

               B.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

  1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue in this Court is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409.

               C.          The statutory bases for the relief requested in the Motion are sections 105, 363,

  365, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002(a)(2), 6004, 6006, 9007, and

  9014, and Rule 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United



                                                           -3-
  35602324.10 07/19/2019
                                                                                                   Appx. 00735
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-3   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  41120
                                                           748 of46ofof22
                                                                        100
                                                                         PageID #: 3663



  States Bankruptcy Court for the District of Delaware (the “Local Rules”). The legal and factual

  bases set forth in the Motion establish just cause for the relief granted herein. Entry of this

  Bidding Procedures Order is in the best interests of the Debtors and their respective estates,

  creditors, and all other parties in interest.

               D.          Notice of the Motion, as relates to the Bidding Procedures Hearing and the

  proposed entry of this Bidding Procedures Order, was adequate and sufficient under the

  circumstances of these Chapter 11 Cases, and such notice complied with all applicable

  requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Notice of the

  Motion as relates to the Bidding Procedures Hearing and the proposed entry of this Bidding

  Procedures Order has been given to: (a) all entities known to have expressed an interest in a

  transaction with respect to some or all of the Debtors’ Residents Program Assets during the past

  six (6) months; (b) all entities known to have asserted any Interest in or upon any of the Debtors’

  Residents Program Assets; (c) all federal, state, and local regulatory or taxing authorities or

  recording offices which have a reasonably known interest in the relief requested by this Motion;

  (d) known counterparties to any unexpired leases or executory contracts related to the Residents

  Program Assets that could potentially be assumed and assigned to the Successful Bidder;

  (e) counsel to MidCap Funding IV Trust; (f) Drexel University d/b/a Drexel University College

  of Medicine; (g) the Debtors’ unions; (h) the Internal Revenue Service; (i) the United States

  Attorney for the District of Delaware; (j) the United States Department of Justice; (k) the

  Pennsylvania Attorney General’s Office; (l) the Pennsylvania Department of Health; (m) the City

  of Philadelphia; (n) the CMS; (o) the ACGME; and (p) any party that has requested notice

  pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Accordingly, no further




                                                       -4-
  35602324.10 07/19/2019
                                                                                            Appx. 00736
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-3   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  51120
                                                           749 of47ofof22
                                                                        100
                                                                         PageID #: 3664



  notice of the Motion as relates to the Bidding Procedures Hearing and the proposed entry of this

  Bidding Procedures Order is necessary or required.

               E.          The Debtors have demonstrated a compelling and sound business justification for

  the Court to grant the relief requested in the Motion as relates to the entry of this Bidding

  Procedures Order, including, without limitation:              (a) approval of the Bidding Procedures;

  (b) approval of the selection of the Stalking Horse Bidder and approval of the Break-Up Fee to

  be paid to the Stalking Horse Bidder under the circumstances described in the Motion;

  (c) approval of the Assumption and Assignment Procedures; (d) approval of the form and

  manner of notice of all procedures, protections, schedules, and agreements described in the

  Motion and attached thereto; (e) the scheduling of a date for the Sale Hearing; and (f) all related

  relief as set forth herein. Such compelling and sound business justification, which was set forth

  in the Motion and on the record at the hearing for such Motion, are incorporated herein by

  reference and, among other things, form the basis for the findings of fact and conclusions of law

  set forth herein.

               F.          Entry into the Stalking Horse Sale Agreement with the Stalking Horse Bidder is

  in the best interests of the Debtors and the Debtors’ estates and creditors, and it reflects a sound

  exercise of the Debtors’ business judgment. The Stalking Horse Sale Agreement provides the

  Debtors with the opportunity to sell the Residents Program Assets in order to preserve and

  realize their optimal value, while at the same time minimizing the negative impact of the closure

  of Hahnemann University Hospital on Residents, as well as upon the Debtors’ academic

  affiliation partner, Drexel University.

               G.          The Bidding Procedures, in the form attached hereto as Schedule 1 and

  incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,



                                                         -5-
  35602324.10 07/19/2019
                                                                                                 Appx. 00737
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-3   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  61120
                                                           750 of48ofof22
                                                                        100
                                                                         PageID #: 3665



  reasonable, and appropriate and represent the best method for maximizing the value of the

  Debtors’ estates. The Break-Up Fee: (a) shall, if triggered, be deemed an actual and necessary

  cost and expense of preserving the Debtors’ estates, within the meaning of sections 503(b)

  and 507(a)(2) of the Bankruptcy Code in accordance with the Stalking Horse Sale Agreement;

  (b) is commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

  Stalking Horse Bidder; (c) is reasonable and appropriate, including in light of the size and nature

  of the Sale and comparable transactions, the commitments that have been made, and the efforts

  that have been and will be expended by the Stalking Horse Bidder, notwithstanding that the Sale

  is subject to higher or better offers; and (d) was necessary for the Stalking Horse Bidder to

  pursue the Sale and to be bound by the Stalking Horse Sale Agreement.

               H.          The Debtors have demonstrated a reasonable business justification for the

  payment of the Break-Up Fee under the circumstances set forth in the Stalking Horse Sale

  Agreement. The Bidding Procedures and the Break-Up Fee were a material inducement to, and

  express condition of, the willingness of the Stalking Horse Bidder to submit bids through

  execution of the Stalking Horse Sale Agreement that will serve as a minimum or floor bid on

  which the Debtors, their creditors, and other bidders may rely. Unless it is assured that the

  Break-Up Fee will be available, the Stalking Horse Bidder is unwilling to be bound under the

  Stalking Horse Sale Agreement (including the obligation to maintain its committed offer while

  such offer is subject to higher or otherwise better offers as contemplated in the Bidding

  Procedures). The Stalking Horse Bidder has provided a material benefit to the Debtors and their

  creditors by increasing the likelihood that the best possible purchase price for the Residents

  Program Assets will be realized and that Residents will be protected.




                                                       -6-
  35602324.10 07/19/2019
                                                                                           Appx. 00738
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-3   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  71120
                                                           751 of49ofof22
                                                                        100
                                                                         PageID #: 3666



               I.          The Assumption and Assignment Notice is appropriate and reasonably calculated

  to provide all interested parties with timely and proper notice of the potential assumption and

  assignment of the applicable Designated Contracts in connection with the sale of the Residents

  Program Assets and the related Cure Costs, and no other or further notice shall be required. The

  Motion and the Assumption and Assignment Notice are reasonably calculated to provide

  counterparties to any Designated Contracts with proper notice of the intended assumption and

  assignment of their Designated Contracts, the procedures in connection therewith, and any cure

  amounts relating thereto.

               J.          The Auction and Sale Notice attached hereto as Schedule 5 is appropriate and

  reasonably calculated to provide all interested parties with timely and proper notice of the sale of

  the Residents Program Assets, including, without limitation: (a) the date, time, and place of the

  Auction (if one is held); (b) the Bidding Procedures; (c) the deadline for filing objections to the

  Sale and entry of the Sale Order, and the date, time, and place of the Sale Hearing;

  (d) identification of the assets to be sold; (e) instructions for promptly obtaining copies of the

  Stalking Horse Sale Agreement; (f) a description of the Sale as being free and clear of all

  Interests, with all Interests attaching with the same validity and priority to the Sale proceeds; and

  (g) notice of the proposed assumption and assignment of Designated Contracts to the Stalking

  Horse Bidder pursuant to the Stalking Horse Sale Agreement (or to another Successful Bidder

  arising from the Auction, if any), and no other or further notice of the Sale shall be required.

               K.          All current and former patients of Debtor Center City Healthcare, LLC (“Center

  City”) who have, as of the date of this order, asserted claims against Center City, including but

  not limited to claims formally asserted by the filing of suit or a proof of claim in these

  Bankruptcy Cases and claims informally asserted by letter or by a request for medical records



                                                         -7-
  35602324.10 07/19/2019
                                                                                                Appx. 00739
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249   11/05/19
                                           Filed 09/10/19
                                                      Page Page
                                                 07/19/19  752 of50
                                                           Page  81120
                                                                   ofof22
                                                                        100
                                                                         PageID #: 3667



  from a lawyer or otherwise (the “Known Patient Creditors”) shall be treated as known creditors

  of the Debtors for purposes of notice requirements related to the Sale.

               L.          All current and former patients of Center City who, as of the date of this order, are

  not Known Patient Creditors (including current and former patients who are not, as of the date of

  this order, aware that they have or may have claims against the Debtors including such patients

  as to whom personal injury has not manifested as of the date of this order) (the “Unknown

  Patient Creditors”) shall be treated as unknown creditors of the Debtors for purposes of the

  notice requirements related to the Sale.

               M.          The Debtors’ marketing process has been reasonably calculated to maximize

  value for the benefit of all stakeholders.

  IT IS HEREBY ORDERED THAT:

               1.          The Motion is granted as provided herein.5

               2.          All objections to the relief requested in the Motion that have not been withdrawn,

  waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

  with the Court, are overruled.

  I.           Timeline for the Sale

               3.          The Debtors are authorized to perform any obligations of the Debtors set forth in

  the Stalking Horse Sale Agreement that are intended to be performed prior to the Sale Hearing or

  entry of the Sale Order. The Debtors, in consultation with the Official Committee of Unsecured

  Creditors (the “Committee”), as indicated herein and in the Bidding Procedures, are authorized

  to proceed with the Sale in accordance with the Bidding Procedures and are authorized to take



  5
               Notwithstanding anything to the contrary herein, or in the Bidding Procedures, the acceptance of a Bid and
               Sale Agreement by the Debtors and the consummation of a Sale are subject to entry of the Sale Order.



                                                              -8-
  35602324.10 07/19/2019
                                                                                                              Appx. 00740
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249
                                   681-3   Filed
                                      FiledFiled 07/19/19
                                           11/05/19
                                                 09/10/19  Page
                                                      Page Page  91120
                                                           753 of51ofof22
                                                                        100
                                                                         PageID #: 3668



  any and all actions reasonably necessary or appropriate to implement the Bidding Procedures in

  accordance with the following timeline:

                               Milestone                                     Proposed Date

   Deadline to Object to Approval of the Sale to the               4:00 p.m. (prevailing Eastern Time)
   Stalking Horse Bidder on the terms of the                               on August 5, 2019
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement
   Bid Deadline                                                    4:00 p.m. (prevailing Eastern Time)
                                                                           on August 5, 2019
   Auction (if necessary)                                         10:00 a.m. (prevailing Eastern Time)
                                                                           on August 7, 2019
   Sale Hearing                                                  August 9, 2019 at 11:00 a.m. (prevailing
                                                                             Eastern Time)
   Deadline to Object to conduct of the Auction and                (may be raised at the Sale Hearing)
   Sale to a Successful Bidder (Other than a Sale to
   the Stalking Horse Bidder on the terms of the
   Stalking Horse Bid as set forth in the Stalking
   Horse Sale Agreement)

               4.          For the avoidance of doubt, the Debtors, in consultation with the Committee,

  reserve the right, and are authorized to, modify the above timeline and the Bidding Procedures in

  accordance with the provisions of the Bidding Procedures, subject to the terms of the Stalking

  Horse Sale Agreement.

  II.          The Bidding Procedures

               5.          The Bidding Procedures, substantially in the form attached hereto as Schedule 1,

  are approved in their entirety. The Debtors are authorized to take any and all actions reasonably

  necessary or appropriate to implement the Bidding Procedures, in accordance therewith and the

  Stalking Horse Sale Agreement. The failure to specifically include or reference a particular

  provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or




                                                          -9-
  35602324.10 07/19/2019
                                                                                                  Appx. 00741
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  754 of10
                                                           Page  52 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3669



  impair the effectiveness of such provision, it being the intent of the Court that the Bidding

  Procedures be authorized and approved in their entirety.

               6.          The process and requirements associated with submitting a Qualified Bid are

  approved as fair, reasonable, appropriate, and designed to maximize recoveries for the benefit of

  the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

  Procedures, the Bid Deadline shall be 4:00 p.m. (prevailing Eastern Time) on August 5, 2019.

  Any disputes or objections to the selection of Qualified Bids, Successful Bids, or Backup Bids

  (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale Hearing as

  set forth herein.

               7.          The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement is deemed a Qualified Bid.

  In the event that no other Qualified Bids are submitted, the Debtors shall deem the Stalking

  Horse Bidder to be the Successful Bidder.

               8.          The Debtors are authorized to conduct the Auction in accordance with the

  Bidding Procedures. The Auction, to the extent that an Auction is necessary under the Bidding

  Procedures, shall take place at 10:00 a.m. (prevailing Eastern Time) on August 7, 2019 at the

  offices of the proposed counsel for the Debtors, Saul Ewing Arnstein & Lehr LLP, Centre

  Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other time and

  location as the Debtors may hereafter designate on proper notice).                 The Auction will be

  conducted openly and all creditors and the Committee will be permitted to attend.

               9.          Any creditor with a valid and perfected lien on all of the Residents Program

  Assets (each, a “Secured Creditor”) shall have the right, subject in all respects to the

  Bankruptcy Code and other applicable law (and the rights of the Committee and other parties in



                                                         -10-
  35602324.10 07/19/2019
                                                                                                 Appx. 00742
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  755 of11
                                                           Page  53 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3670



  interest to object to or challenge such creditor’s lien thereunder (a “Challenge”)), to credit bid all

  or any portion of such Secured Creditor’s allowed secured claims to purchase the Residents

  Program Assets to the extent that such secured claims are valid and undisputed pursuant to

  Bankruptcy Code section 363(k) or other applicable law, unless otherwise ordered by the

  Bankruptcy Court for cause. The foregoing notwithstanding, any credit bid shall include a cash

  component sufficient to satisfy in full all costs of sale, including the Break-Up Fee. In the event

  that the Committee, or another party in interest Challenges a creditor’s lien, the approval of a

  Successful Bid by such creditor that includes a credit bid shall be contingent upon a final

  determination that such creditor’s lien is valid and perfected. In the event that such a creditor’s

  lien is successfully Challenged, or otherwise determined not to be valid and perfected, such

  creditor shall pay the credit bid portion of its Bid in cash at the closing of the Sale.

               10.         Further, in the event of a competing Qualified Bid, the Stalking Horse Bidder will

  be entitled, but not obligated, to submit overbids and will be entitled in any such overbids to

  include all or any portion of the Break-Up Fee in lieu of cash and have the Break-Up Fee be

  treated as equal to cash in the same amount for the purposes of evaluating the overbid.

  III.         Stalking Horse Bidder, Bid Protections, and Stalking Horse Sale Agreement

               11.         The Debtors are authorized to enter into the Stalking Horse Sale Agreement,

  subject to higher or otherwise better offers at the Auction. The Break-Up Fee described in the

  Bidding Procedures is approved. The Debtors are authorized to pay any and all amounts owing

  to the Stalking Horse Bidder on account of the Break-Up Fee upon the Debtors’ closing of the

  Sale with a purchaser other than the Stalking Horse Bidder (an “Alternative Transaction”). If

  triggered, the Break-Up Fee: (a) shall be an allowed administrative expense claim under section

  503(b) and 507 of the Bankruptcy Code and a direct cost of any such Sale; and (b) shall be

  payable in at closing on the Alternative Transaction without further order of this Court; and

                                                          -11-
  35602324.10 07/19/2019
                                                                                                   Appx. 00743
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  756 of12
                                                           Page  54 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3671



  (c) shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall

  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the

  Stalking Horse Bidder on account of the Break-Up Fee.

  IV.          Notice Procedures

               12.         The Auction and Sale Notice is approved.

               A.          Notice of Sale, Auction, and Sale Hearing.

               13.         Within two (2) business days after the entry of this Bidding Procedures Order, or

  as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtors shall serve the

  Auction and Sale Notice by first-class mail, electronic mail or, for those parties who have

  consented to receive notice by the Electronic Case Files (“ECF”) system, by ECF, upon (a) the

  Notice Parties, (b) all Residents, and (c) all known creditors of Center City, including any

  Known Patient Creditors. In addition, on or before the Mailing Date, the Debtors shall serve the

  Notice to Residents and Fellows Regarding Proposed Sale of Residency Program Assets (the

  “Residents’ Notice”), in substantially the form attached hereto as Schedule 2, on all Residents

  by first class mail or electronic mail.

               14.         Service of the Auction and Sale Notice and the Residents’ Notice as described in

  paragraph 13 above shall be sufficient and proper notice of the and satisfies all due process

  requirements.

               15.         Within ten (10) days of the date of this Bidding Procedures Order, the Debtors

  shall cause the notice (the “Publication Notice”) substantially in the form attached hereto as

  Schedule 3 to be published once in the National Edition of USA Today and once in the

  Philadelphia Inquirer. The Publication Notice shall be sufficient and proper notice of the Sale to

  all creditors whose identities are unknown to the Debtors, including all of the Unknown Patient

  Creditors.

                                                          -12-
  35602324.10 07/19/2019
                                                                                                  Appx. 00744
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  757 of13
                                                           Page  55 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3672



               B.          Notice of Successful Bidder.

               16.         As soon as reasonably practicable after the Bid Deadline, if no Qualified Bid

  other than the Stalking Horse Sale Agreement is received by the Bid Deadline, or conclusion of

  the Auction, if a Qualified Bid other than the Stalking Horse Sale Agreement is received by the

  Bid Deadline, the Debtors shall file on the docket, but not serve, a notice which shall identify the

  Successful Bidder.

  V.           Assumption and Assignment Procedures

               17.         The Assumption and Assignment Procedures, which are set forth below,

  regarding the assumption and assignment of the executory contracts proposed to be assumed by

  the Debtors pursuant to section 365(b) of the Bankruptcy Code and assigned to the Stalking

  Horse Bidder (or other Successful Bidder, following the Auction, if any) pursuant to section

  365(f) of the Bankruptcy Code and in accordance with the Stalking Horse Sale Agreement are

  hereby approved to the extent set forth herein.

               A.          Notice of Assumption and Assignment.

               18.         The Debtors previously filed with the Court, [D.I. 246], a list (the “Initial

  Designated Contracts List”) specifying: (a) each of the Debtors’ executory contracts that may

  be assumed and assigned in connection with the Sale (the “Initial Designated Contracts”),

  including the name of each non-Debtor counterparty to such Designated Contract (the “Initial

  Designated Contract Counterparty”); and (b) the proposed amount necessary, if any, to cure

  all monetary defaults, if any, under the Initial Designated Contract (the “Cure Costs”).

               19.         On the Mailing Date, the Debtors shall serve the Notice of Proposed Assumption

  and Assignment of Executory Contracts attached hereto as Schedule 4 (the “Initial Notice of

  Assumption and Assignment”) on all Initial Designated Contract Counterparties by first-class




                                                          -13-
  35602324.10 07/19/2019
                                                                                                Appx. 00745
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  758 of14
                                                           Page  56 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3673



  mail, email or, for those parties who have consented to receive notice by the Electronic Case

  Files (“ECF”) system, by ECF.

               20.         Any Initial Designated Contract Counterparty may file an objection (a “Contract

  Objection”) to the proposed assumption and assignment of the applicable Initial Designated

  Contract, the proposed Cure Costs, if any, and the ability of the Stalking Horse Bidder to provide

  adequate assurance of future performance. All Contract Objections must: (a) be in writing;

  (b) state with specificity the basis for the objection as well as any Cure Costs that the objector

  asserts to be due, including each and every asserted default in the applicable contract or lease (in

  all cases with appropriate documentation in support thereof); (c) comply with the Bankruptcy

  Rules and the Local Rules; and (d) be filed and served on (i) Saul Ewing Arnstein & Lehr LLP,

  1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti

  (mark.minuti@saul.com) and Centre Square West, 1500 Market Street, 38th Floor, Philadelphia,

  Pennsylvania, 19102, Attn: Jeffrey C. Hampton (jeffrey.hampton@saul.com), proposed counsel

  to the Debtors, (ii) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey,

  07102, Attn: Andrew Sherman (Asherman@sillscummis.com) and Boris Mankovetskiy

  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee, and (iii) Stevens &

  Lee, P.C., 620 Freedom Business Center, Suite 200, King of Prussia, Pennsylvania 19406, Attn:

  Robert Lapowsky (rl@stevenslee.com), counsel to the Stalking Horse Bidder (the “Contract

  Notice Parties”) by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Initial

  Designated Contract Objection Deadline”). Objections to the ability of a Successful Bidder

  other than the Stalking Horse Bidder to provide adequate assurance of future performance shall

  be raised at or prior to the Sale Hearing.




                                                         -14-
  35602324.10 07/19/2019
                                                                                                 Appx. 00746
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  759 of15
                                                           Page  57 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3674



               21.         If an Initial Designated Contract Counterparty files a Contract Objection in a

  manner that is consistent with the requirements set forth above, and the parties are unable to

  consensually resolve the dispute prior to the Sale Hearing, such Contract Objection will be

  determined at the Sale Hearing.

               B.          Modification of Initial Designated Contracts List and Supplemental Notice of
                           Assumption and Assignment.

               22.         Prior to the selection of a Successful Bidder, the Debtors may not modify the

  Initial Designated Contracts List without the consent of the Stalking Horse Bidder. Subsequent to

  the selection of a Successful Bidder, the Debtors may not modify the Initial Designated

  Contracts List without the consent of the Successful Bidder (who may be the Stalking Horse

  Bidder).

               23.         Until the opening of business on the date of the Auction, if another Qualified Bid

  is received by the Bid Deadline, or the conclusion of the Sale Hearing, if another Qualified Bid is

  not received by the Bid Deadline, at the request of the Stalking Horse Bidder, the Debtors will

  modify the Initial Designated Contracts List to add or delete contracts and/or to change stated

  Cure Costs. Following the conclusion of the Auction, if an Auction occurs, and prior to the

  conclusion of the Sale Hearing, at the request of the Successful Bidder (who may be the Stalking

  Horse Bidder), the Debtors will modify the Initial Designated Contracts List to add or delete

  contracts and/or to change stated Cure Costs, provided, however, that such deletion of any

  contracts shall not result in any reduction in the Purchase Price (as defined in the Stalking Horse

  Sale Agreement”), and any contracts added after the Auction will not be considered in

  connection with the right of termination in Article 9.1(c) of the Stalking Horse Sale Agreement.

  For the avoidance of doubt, the Initial Designated Contracts List may be modified more than




                                                          -15-
  35602324.10 07/19/2019
                                                                                                   Appx. 00747
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  760 of16
                                                           Page  58 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3675



  once. The contracts listed on the Initial Designated Contracts List, as modified from time to time,

  are hereafter referred to as the “Designated Contracts”).

               24.         In the event that the Initial Designated Contracts List is modified, the Debtors will

  promptly serve a supplemental notice of assumption and assignment (a “Supplemental Notice of

  Assumption and Assignment”) on the affected counterparty in the same manner as the Initial

  Notice of Assumption and Assignment was served. Each Supplemental Notice of Assumption

  and Assignment will include the same information with respect to listed contracts as was

  included in the Notice of Assumption and Assignment.

               25.         Any counterparty to an executory contract listed on a Supplemental Notice of

  Assumption and Assignment (each a “Supplemental Designated Contract Counterparty”)

  may file an objection with respect to the applicable Designated Contract (a “Supplemental

  Contract Objection”) to (a) Cure Costs (but only to the extent reduced as to contracts included

  on the Initial Notice of Assumption and Assignment or any prior Supplemental Notice of

  Assumption and Assignment), and (b) if such Designated Contract was not included on the

  Initial Notice of Assumption and Assignment or any prior Supplemental Notice of Assumption

  and Assignment, (i) the proposed assumption and assignment of the applicable Designated

  Contract and (ii) the ability of a Successful Bidder, including the Stalking Horse Bidder, to

  provide adequate assurance of future performance. All Supplemental Contract Objections must:

  (a) be in writing; (b) state with specificity the basis for the objection as well as any Cure Costs

  that the objector asserts to be due (in all cases with appropriate documentation in support

  thereof); (c) comply with the Bankruptcy Rules and the Local Rules; and (d) be filed and served

  on the Contract Notice Parties no later than seven (7) days from the date of service of such

  Supplemental Notice of Assumption and Assignment, which date will be set forth in the



                                                           -16-
  35602324.10 07/19/2019
                                                                                                      Appx. 00748
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  761 of17
                                                           Page  59 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3676



  Supplemental Notice of Assumption and Assignment (the “Supplemental Contract Objection

  Deadline”).

               26.         If a Supplemental Designated Contract Counterparty files a Supplemental

  Contract Objection in a manner that is consistent with the requirements set forth above and the

  parties are unable to consensually resolve the dispute, (a) if the Supplemental Contract Objection

  Deadline is on or before the date of the Sale Hearing, such Supplemental Contract Objection will

  be determined at the Sale Hearing, and (b) if the Supplemental Contract Objection Deadline is

  after the date of the Sale Hearing the Debtors will seek an expedited hearing before the Court to

  determine the Supplemental Contract Objection. If there is no such Supplemental Contract

  Objection (or such objection has been resolved), then the Debtors may submit an order to this

  Court, including by filing a certification of counsel, fixing the applicable Cure Costs and

  approving the assumption of the contract listed on a Supplemental Notice of Assumption and

  Assignment.

               C.          Additional Notice of Assumption and Assignment Procedures.

               27.         If the counterparty to any Designated Contract does not file and serve a Contract

  Objection or Supplemental Contract Objection, as applicable, in a manner that is consistent with

  the requirements set forth above, (a) the Cure Costs, if any, set forth in the Notice of Assumption

  and Assignment (or Supplemental Notice of Assumption and Assignment) shall be controlling

  with respect to the applicable Designated Contract, notwithstanding anything to the contrary in

  any Designated Contract or any other document, and (b) the Designated Contract Counterparty

  will be deemed to have consented to the assumption and assignment of the Designated Contract

  and the Cure Costs, if any, and will be forever barred from asserting any claim related to such

  Designated Contract for any default occurring or continuing prior to the date of the assumption



                                                          -17-
  35602324.10 07/19/2019
                                                                                                  Appx. 00749
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  762 of18
                                                           Page  60 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3677



  and assignment of such Designated Contract against the Debtors or the Successful Bidder, or the

  property of any of them.

               28.         The inclusion of a Designated Contract on the Notice of Assumption and

  Assignment (or Supplemental Notice of Assumption and Assignment) will not: (a) obligate the

  Debtors to assume any Designated Contract listed thereon or the Successful Bidder to take

  assignment of such Designated Contract; or (b) constitute any admission or agreement of the

  Debtors that such Designated Contract is an executory contract.                 Only those Designated

  Contracts that are included on a schedule of assumed and acquired contracts attached to the final

  asset purchase agreement with the Successful Bidder (including amendments or modifications to

  such schedules in accordance with such asset purchase agreement) will be assumed and assigned

  to the Successful Bidder.

  VI.          Sale Hearing.

               29.         A Sale Hearing to (a) approve the sale of the Debtors’ Residents Program Assets

  to the Successful Bidder and (b) authorize the assumption and assignment of certain executory

  contracts and unexpired leases shall be held at 11:00 a.m. (prevailing Eastern Time) on

  August 9, 2019, and may be adjourned or rescheduled without further notice other than by

  announcement in open court on the date scheduled for the Sale Hearing or by the filing of a

  notice on the Court’s docket. At the Sale Hearing, the Debtors will seek Bankruptcy Court

  approval of the Sale to the Successful Bidder, including any Backup Bidder. The Sale Hearing

  shall be an evidentiary hearing on matters relating to the Sale. In the event that the Successful

  Bidder cannot or refuses to consummate the Sale after the Sale has been approved by the Court,

  the Debtors may, in consultation with the Committee, in accordance with the Bidding

  Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder to be

  the new Successful Bidder, and the Debtors, in consultation with the Committee, shall be

                                                         -18-
  35602324.10 07/19/2019
                                                                                                 Appx. 00750
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  763 of19
                                                           Page  61 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3678



  authorized, but not required, to consummate the transaction with the Backup Bidder without

  further order of the Bankruptcy Court.

               30.         Any and all objections, if any, to (a) the Sale to the Stalking Horse Bidder on the

  terms of the Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement and (b) entry

  of the Sale Order approving such Sale (a “Sale Objection”) must be filed and served on (i) Saul

  Ewing Arnstein & Lehr LLP, 1201 N. Market Street, Suite 2300, Wilmington, Delaware 19801,

  Attn: Mark Minuti (mark.minuti@saul.com), proposed counsel to the Debtors, (ii) Sills Cummis

  & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman

  (Asherman@sillscummis.com) and Boris Mankovetskiy (BMankoverskiy@sillscummis.com),

  proposed counsel to the Committee, and (iii) Stevens & Lee, P.C., 620 Freedom Business Center,

  Suite 200, King of Prussia, Pa. 19406 Attn: Robert Lapowsky (rl@stevenslee.com), counsel to

  the Stalking Horse Bidder by 4:00 p.m. (prevailing Eastern Time) on August 5, 2019 (the “Sale

  Objection Deadline”). Any and all objections to the conduct of the Auction and the terms of a

  Sale to a Successful Bidder (other than a Sale to the Stalking Horse Bidder on the terms of the

  Stalking Horse Bid as set forth in the Stalking Horse Sale Agreement) (an “Auction Objection”)

  must be raised at or prior to the Sale Hearing (the “Auction Objection Deadline”). Any party

  failing to timely file a Sale Objection or raise an Auction Objection, as applicable, will be

  forever barred from objecting and will be deemed to have consented to the Sale, including the

  transfer of the Debtors’ right, title and interest in, to, and under the assets free and clear of any

  and all Interests. For the avoidance of doubt, if the Stalking Horse Bidder is selected as the

  Successful Bidder, but its successful Bid is not the Stalking Horse Bid or an increased bid based

  on an agreement substantially similar to the Stalking Horse Sale Agreement, objections to a Sale




                                                          -19-
  35602324.10 07/19/2019
                                                                                                    Appx. 00751
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  764 of20
                                                           Page  62 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3679



  to the Stalking Horse Bidder, limited to the changed terms (excluding any increase in price) may

  be raised by the Auction Objection Deadline.

 VII.          Miscellaneous.

               31.         Notwithstanding anything to the contrary in any asset purchase agreement or

  document relating to the Sale, the purchased assets (including the Residents Program Assets)

  shall not include (i) any cause of action or proceeds of such cause of action under chapter 5 of

  the Bankruptcy Code or applicable state law equivalents; (ii) any commercial or other tort claims

  arising on or before the closing date of the Sale, or any proceeds of such claims, including,

  without limitation, any and all causes of action (a) against present and former directors and

  officers of the Debtors and/or any of their affiliates, (b) against direct and indirect equity holders

  of the Debtors and/or their affiliates, and (c) of the Debtors and/or any of their affiliates against

  any other Debtors; and (iii) any claims or causes of action against the Debtors’ contract

  counterparties (other than claims or causes of action arising under any contract that is assumed

  by the Debtors), or any proceeds of such claims or causes of action. The provisions of this

  paragraphs shall not apply to the Stalking Horse Sale Agreement, as the same may be modified

  other than any modifications to the defined term “Purchased Assets.”

               32.         This order and the Bidding Procedures shall be interpreted so as to afford the

  Debtors, in consultation with the Committee, the greatest opportunity to maximize the value of

  the Residents Program Assets for the benefit of the Debtors’ estates provided, however, the

  provisions of this paragraph shall not apply to any matters affecting the Stalking Horse Bidder

  without the consent of the Stalking Horse Bidder.

               33.         The Debtors, in consultation with the Committee as applicable, are authorized to

  take all actions necessary to effectuate the relief granted pursuant to this Bidding Procedures

  Order in accordance with the Motion.

                                                         -20-
  35602324.10 07/19/2019
                                                                                                 Appx. 00752
              Case19-11466-KG
                   19-11466-KG
Case 1:19-cv-01711-RGA
            Case                Doc
                         Document
                               Doc34 249
                                      FiledFiled
                                   681-3   Filed 07/19/19
                                            11/05/19   PagePage
                                                 09/10/19  765 of21
                                                           Page  63 of
                                                                    of 22
                                                                  1120 100
                                                                        PageID #: 3680



               34.         Notwithstanding anything in the Motion, the Bidding Procedures, and/or the July

  9, 2019 Stalking Horse LOI to the contrary, nothing in this Bidding Procedures Order shall be

  construed as authorizing the sale, transfer or assignment of any Medicare provider agreement to

  the Successful Bidder free and clear of successor liability for any liability to the United States

  arising from such provider agreements, nor as restricting the United States’ right of setoff and

  recoupment. Any assumption and assignment of the Medicare provider agreements shall be

  authorized only in accordance with 11 U.S.C. § 365, all applicable Medicare statutes and

  regulations, and the Anti-Assignment Act.

               35.         To the extent the Successful Bid or the Backup Bid includes the assignment of a

  Medicare provider agreement, such bid must include a provision that requires the agreement be

  assumed and assigned pursuant to and in accordance with section 365 of the Bankruptcy Code,

  all applicable Medicare statutes and regulations, and the Anti-Assignment Act. No Successful

  Bid or Backup Bid may include a requirement that any Medicare provider agreement be sold,

  assigned, or transferred “free and clear” of successor liability for any liability to the United

  States arising from such provider agreement pursuant to section 363(f) of the Bankruptcy Code.

               36.         This Bidding Procedures Order shall constitute the findings of fact and

  conclusions of law and shall take immediate effect upon execution hereof.

               37.         This Bidding Procedures Order shall be binding on the Debtors, including any

  chapter 7 or chapter 11 trustee or other fiduciary appointed for the estates of the Debtors.

  Certain provisions of this Bidding Procedures Order that relate to the Break-Up Fee shall inure to

  the benefit of the Stalking Horse Bidder and its affiliates, successors, and assigns.

               38.         Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

  7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions



                                                         -21-
  35602324.10 07/19/2019
                                                                                                 Appx. 00753
Case 1:19-cv-01711-RGA
            Case
              Case19-11466-KG
                         Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249   Filed
                                            11/05/19
                                                 09/10/19
                                                       PagePage
                                                 07/19/19  Page
                                                           766 of22
                                                                 64
                                                                  1120
                                                                    of 22
                                                                    of 100
                                                                        PageID #: 3681



  of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.

  This Court shall retain jurisdiction with respect to all matters arising from or related to the

  implementation or interpretation of this Bidding Procedures Order, including, but not limited to,

  any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

  Horse Sale Agreement, and the implementation of this Bidding Procedures Order.




             Dated: July 19th, 2019              KEVIN GROSS
             Wilmington, Delaware                UNITED STATES BANKRUPTCY JUDGE
                                                -22-
  35602324.10 07/19/2019
                                                                                         Appx. 00754
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          767    1
                                                              of65 of 15
                                                                 1120 100
                                                                       PageID #: 3682



                                    SCHEDULE 1


                              BIDDING PROCEDURES




  35602324.10 07/19/2019
                                                                          Appx. 00755
Case 1:19-cv-01711-RGA
            Case
             Case19-11466-KG
                        Document
                  19-11466-KG Doc34
                               Doc681-3
                                     FiledFiled
                                   249-1  11/05/19
                                           Filed09/10/19
                                                     Page Page
                                                 07/19/19 768 of66
                                                           Page  1120
                                                                 2    100
                                                                       PageID #: 3683
                                                                   of 15



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                                              BIDDING PROCEDURES

          On July 19, 2019, the United States Bankruptcy Court for the District of Delaware
  (the “Bankruptcy Court”) entered the Order (I) Establishing Bidding Procedures and Granting
  Related Relief and (II) Approving the Sale of the Debtors’ Resident Program Assets Free and
  Clear of Liens, Claims, Encumbrances, and Interests [Docket No. [Ɣ]] (the “Bidding
  Procedures Order”),2 by which the Bankruptcy Court approved the following procedures (the
  “Bidding Procedures”). These Bidding Procedures set forth the process by which the Debtors,
  in consultation with the Official Committee of Unsecured Creditors (the “Committee”) as set
  forth herein, are authorized to conduct an auction (the “Auction”) for the sale (the “Sale”) of the
  resident program assets related to the operation of Hahnemann University Hospital, including:
  (a) National Provider Identifiers (general and psych) and Medicare provider number and
  agreement, (b) the Pennsylvania Department of Health license to operate an acute care hospital,
  and (c) the Hahnemann training programs for Residents (collectively, the “Residents Program
  Assets”), in accordance with and as described in that certain agreement (the “Stalking Horse
  Sale Agreement”), dated as of July 19, 2019, by and among Center City Healthcare, LLC d/b/a
  Hahnemann University Hospital and Tower Health (the “Stalking Horse Bidder”), or in
  accordance with the terms of such higher and better offer as determined by the Debtors, in
  consultation with the Committee, to be the Successful Bidder (defined below).




  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
               Bidding Procedures Order.



  35612177.6 07/19/2019
                                                                                                             Appx. 00756
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          769    3
                                                              of67 of 15
                                                                 1120 100
                                                                       PageID #: 3684



  A.           Submissions to the Debtors and the Committee.

          All submissions to the Debtors and the Committee required to be made under these
  Bidding Procedures must be directed to each the following persons unless otherwise provided
  (collectively, the “Notice Parties”):

               a.         Debtors. Center City Healthcare, LLC, 230 North Broad Street, Philadelphia,
                          Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer.

               b.         Debtors’ Counsel. Saul Ewing Arnstein & Lehr LLP, 1201 N. Market Street,
                          Suite 2300, Wilmington, Delaware 19801, Attn: Mark Minuti
                          (mark.minuti@saul.com).

               c.         Debtors’ Investment Banker. SSG Advisors, LLC, Five Tower Bridge, 300
                          Barr Harbor Drive, West Conshohocken, PA 19428 Suite 420, Attn: J. Scott
                          Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig
                          Warznak (cwarznak@ssgca.com).

               d.         Committee’s Counsel. Sills Cummis & Gross P.C., One Riverfront Plaza,
                          Newark, NJ 07102, Attn: Andrew Sherman (asherman@sillscummis.com) and
                          Boris Mankovetskiy (bmankovetskiy@sillscummis.com).

  B.           Potential Bidders.

         The Debtors and their financial advisors have identified, and may in the future, in
  consultation with the Committee, identify, parties they believe potentially may be interested in
  consummating (and potentially may have the financial resources necessary to consummate) a
  competing transaction. To participate in the bidding process or otherwise be considered for any
  purpose under these Bidding Procedures, a person or entity interested in consummating a Sale
  (each, a “Potential Bidder”), other than the Stalking Horse Bidder, must deliver or have
  previously delivered, if determined to be necessary by the Debtors:

               a.         an executed confidentiality agreement on terms acceptable to the Debtors, in
                          consultation with the Committee (a “Confidentiality Agreement”), to the extent
                          not already executed; and

               b.         the most current audited and latest unaudited financial statements (collectively,
                          the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
                          formed for the purpose of acquiring the Residents Program Assets, (i) Financials
                          of the equity holder(s) of the Potential Bidder or such other form of financial
                          disclosure as is acceptable to the Debtors and their advisors, in consultation with
                          the Committee, (ii) a written commitment acceptable to the Debtors and their
                          advisors, in consultation with the Committee, of the equity holder(s) of the
                          Potential Bidder to be responsible for the Potential Bidder’s obligations in
                          connection with the applicable Sale, and (iii) copies of any documents evidencing
                          any financing commitments necessary to consummate the transaction.



                                                          -2-
  35612177.6 07/19/2019
                                                                                                   Appx. 00757
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          770    4
                                                              of68 of 15
                                                                 1120 100
                                                                       PageID #: 3685



  C.           Qualified Bidders.

               a.         A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
                          Financials of its equity holder(s), as applicable, demonstrate the financial
                          capability to consummate the Sale, as determined by the Debtors, in consultation
                          with the Committee; and (ii) whose Bid (as defined below) is a Qualified Bid (as
                          defined below). On or before the date that is one (1) business day after the Bid
                          Deadline (defined below), the Debtors’ advisors will notify each Potential Bidder
                          in writing whether such Potential Bidder is a Qualified Bidder. The Stalking
                          Horse Bidder shall be deemed a Qualified Bidder at all times. MidCap Funding
                          IV Trust (“Midcap”), solely to the extent it seeks to credit bid, shall be deemed a
                          Qualified Bidder at all times; provided that MidCap Funding IV Trust’s right to
                          credit bid shall be subject to the provisions set forth in the Bidding Procedures
                          Order and these Bidding Procedures.

               b.         If any Potential Bidder is determined by the Debtors, in consultation with the
                          Committee, not to be a Qualified Bidder, the Debtors will refund such Qualified
                          Bidder’s Deposit (as defined below) and all accumulated interest thereon on or
                          within three (3) business days after the Bid Deadline.

               c.         Between the date that the Debtors notify a Potential Bidder that it is a Qualified
                          Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
                          of any Qualified Bid from a Qualified Bidder. Without the written consent of the
                          Debtors, in consultation with the Committee, a Qualified Bidder may not modify,
                          amend, or withdraw its Qualified Bid, except for proposed amendments to
                          increase the consideration contemplated by, or otherwise improve the terms of,
                          the Qualified Bid, during the period that such Qualified Bid remains binding as
                          specified in these Bidding Procedures; provided, however, that any Qualified Bid
                          may be improved at the Auction as set forth herein. Any improved Qualified Bid
                          must continue to comply with the requirements for Qualified Bids set forth in
                          these Bidding Procedures.

               d.         Any disputes related to these Bidding Procedures, including whether a Bid
                          constitutes a Qualified Bid, shall be resolved by the Bankruptcy Court.

  D.           Due Diligence.

               a.         Diligence Provided to Potential Bidders.

          Only (a) the Stalking Horse Bidder, and (b) Potential Bidders that have entered into a
  Confidentiality Agreement shall be eligible to receive due diligence information related to the
  Residents Program Assets. No Potential Bidder will be permitted to conduct any due
  diligence without entering into a Confidentiality Agreement. The Debtors will provide to
  each Potential Bidder that has entered into a Confidentiality Agreement reasonable due diligence
  information, as requested by such Potential Bidder in writing, as soon as reasonably practicable
  after such request. For all Potential Bidders other than the Stalking Horse Bidder, the due



                                                          -3-
  35612177.6 07/19/2019
                                                                                                   Appx. 00758
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          771    5
                                                              of69 of 15
                                                                 1120 100
                                                                       PageID #: 3686



  diligence period will end on the Bid Deadline and subsequent to the Bid Deadline, the Debtors
  shall have no obligation to furnish any due diligence information.

          The Debtors shall not furnish any confidential information relating to the Residents
  Program Assets, the Debtors’ liabilities, or the Sale (“Confidential Sale Information”) to any
  person, except to a Potential Bidder that has entered into a Confidentiality Agreement or to such
  Potential Bidder’s duly-authorized representatives, in each case, to the extent provided in the
  applicable Confidentiality Agreement; provided, however, that nothing herein shall limit the
  Debtors’ ability to furnish Confidential Sale Information to the professional advisors of any
  official committee appointed in the Debtors’ chapter 11 cases on a professionals’ eyes only basis.
  The Debtors and their advisors shall coordinate all reasonable requests from Potential Bidders
  for additional information and due diligence access; provided that the Debtors, in consultation
  with the Committee, may decline to provide such information to Potential Bidders who, at such
  time and in the Debtors’ reasonable business judgment have not established, or who have raised
  doubt, that such Potential Bidder intends in good faith to, or has the capacity to, consummate the
  Sale.

          The Debtors also reserve the right to withhold from Potential Bidders any diligence
  materials that the Debtors, in consultation with the Committee, determine are sensitive or
  otherwise not appropriate for disclosure to a Potential Bidder who the Debtors, in consultation
  with the Committee, determine is a competitor of the Debtors or is affiliated with any competitor
  of the Debtors. Neither the Debtors nor their representatives shall be obligated to furnish
  information of any kind whatsoever to any person that is not approved by the Debtors, in
  consultation with the Committee, as a Potential Bidder; provided, however, that, subject to the
  limitations set forth in the immediately preceding paragraph, the Debtors may furnish
  information to MidCap and the Committee.

         All due diligence requests must be directed by email to SSG Advisors, LLC Attn: J.
  Scott Victor (jsvictor@ssgca.com); Teresa Kohl (tkohl@ssgca.com); and Craig Warznak
  (cwarznak@ssgca.com); or by phone to (610) 940-3615.

               b.         Diligence Provided by Potential Bidders.

          Each Potential Bidder shall comply with all reasonable requests for additional
  information and due diligence access requested by the Debtors or their advisors regarding the
  ability of the Potential Bidder to consummate the Sale. Failure by a Potential Bidder to comply
  with such reasonable requests for additional information and due diligence access may be a basis
  for the Debtors, in consultation with the Committee, to determine that such Potential Bidder is
  not a Qualified Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

          The Debtors and each of their respective advisors and representatives shall be obligated
  to maintain in confidence any confidential information in accordance with any applicable
  confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each
  recipient of confidential information agrees to use, and to instruct their advisors and
  representatives to use, such confidential information only in connection with the evaluation of
  Bids (as defined below) during the bidding process or otherwise in connection with the chapter
  11 cases or in accordance with the terms of any applicable confidentiality agreement.


                                                       -4-
  35612177.6 07/19/2019
                                                                                          Appx. 00759
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          772    6
                                                              of70 of 15
                                                                 1120 100
                                                                       PageID #: 3687



         Notwithstanding the foregoing and the provisions contained in any applicable
  Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential
  information: (a) with the prior written consent of such bidder and the Debtors; (b) to the
  applicable bidder; (c) to the professional advisors of any official committee appointed in the
  Debtors’ chapter 11 cases, and (d) as otherwise required or allowed by any applicable
  confidentiality agreement with respect to a particular bidder or other agreement, law, court or
  other governmental order, or regulation, including, as appropriate, to regulatory agencies.

  E.           Bid Requirements.

          A proposal, solicitation, or offer (each, a “Bid”) by a Qualified Bidder that is submitted
  in writing and satisfies each of the following requirements (collectively, the “Bid
  Requirements”), as determined by the Debtors, in consultation with the Committee, in their
  reasonable business judgment, shall constitute a “Qualified Bid.” For the avoidance of doubt,
  notwithstanding the following, the Stalking Horse Sale Agreement will be deemed a Qualified
  Bid for all purposes.

               a.         Assets. Each Bid must provide for the purchase of all or substantially all of the
                          Residents Program Assets, and must clearly state which assets the Qualified
                          Bidder is agreeing to purchase.

               b.         Purchase Price. Each Bid must clearly set forth the purchase price to be paid
                          (the “Purchase Price”). The Purchase Price must be in cash consideration and
                          must equal or exceed $7,825,000 (i.e., the sum of (i) the Base Purchase Price set
                          forth in the Stalking Horse Sale Agreement and (ii) the Break-Up Fee) and (iii) a
                          $100,000 incremental amount (a “Minimum Bid”).

               c.         Deposit. With its Bid, each Potential Bidder must submit by wire transfer of
                          immediately available funds, a cash deposit in the amount equal to ten (10)
                          percent of the aggregate cash Purchase Price set forth in the Bid, to be held in an
                          interest-bearing escrow account to be identified and established by the Debtors
                          (the “Deposit”). Within three (3) business days after the conclusion of any
                          Auction, the Successful Bidder and Backup Bidder shall submit by wire transfer
                          of immediately available funds, a supplemental cash deposit in an amount that,
                          when added to the amount of the Deposit, is equal to ten (10) percent of the
                          aggregate cash Purchase Price set forth in their respective Successful Bid and
                          Backup Bid. The foregoing notwithstanding, the Stalking Horse Bidder shall not
                          be required to submit any Deposit.

               d.         Residents. Each Bid must specify the Potential Bidder’s proposed treatment with
                          respect to Residents, including whether and to what extent Residents will be
                          offered placement with the Potential Bidder and on what terms. Each Bid must
                          further provide a description of the Potential Bidder’s accreditation status with the
                          Accreditation Council on Graduate Medical Education, including a description of
                          accredited residency and fellowship programs currently offered by the Potential
                          Bidder and/or expected to be offered in the future.



                                                           -5-
  35612177.6 07/19/2019
                                                                                                     Appx. 00760
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          773    7
                                                              of71 of 15
                                                                 1120 100
                                                                       PageID #: 3688



               e.         Same or Better Terms. Each Bid must be on terms that are not more
                          burdensome to the Debtors than the terms of the Stalking Horse Sale Agreement,
                          as determined by the Debtors, in consultation with the Committee. Each Bid must
                          include duly executed, non-contingent transaction documents necessary to
                          effectuate the Sale and shall include a schedule of executory contracts proposed to
                          be assumed by the Debtors and assigned to the Qualified Bidder (“Assumed
                          Contracts”), and a copy of the Stalking Horse Sale Agreement clearly marked to
                          show all changes requested by the Qualified Bidder, including those related to the
                          respective Purchase Price and assets to be acquired by such Qualified Bidder, as
                          well as all other material documents integral to such bid and a written
                          commitment demonstrating to the satisfaction of the Debtors, in consultation with
                          the Committee, that the Qualified Bidder will be able to close the transaction
                          proposed in its Bid on the terms and conditions set forth therein (the “Qualified
                          Bid Documents”).

               f.         Contingencies; No Financing or Diligence Outs. A Bid shall not be
                          conditioned on (i) the Potential Bidder obtaining financing, (ii) approval of the
                          Potential Bidder’s shareholders, board of directors or other internal approval, or
                          (iii) the outcome or completion of due diligence by the Potential Bidder.
                          Notwithstanding the foregoing, a Bid may be subject to (i) the accuracy at the
                          closing of the Sale of specified representations and warranties, (ii) or the
                          satisfaction at the closing of the Sale of specified conditions, which shall not be
                          more burdensome to the Debtors, as determined in the Debtors’ business
                          judgment, in consultation with the Committee, than those set forth in the Stalking
                          Horse Sale Agreement.

               g.         Identity. Each Bid must fully disclose the identity of each entity that will be
                          bidding or otherwise participating in connection with such Bid (including each
                          equity holder or other financial backer of the Potential Bidder if such Potential
                          Bidder is an entity formed for the purpose of consummating the Sale), and the
                          complete terms of any such participation. Under no circumstances shall any
                          undisclosed principals, equity holders, or financial backers be associated with any
                          Bid. Each Bid must also include contact information for the specific persons and
                          counsel whom the Debtors and their advisors should contact regarding such Bid.

               h.         Demonstrated Financial Capacity. A Qualified Bidder must have, in the
                          Debtors’ business judgment, as determined in consultation with the Committee,
                          the necessary financial capacity to consummate the proposed transactions
                          required by its Bid and provide adequate assurance of future performance under
                          all contracts proposed to be assumed by such Bid. Each Bid must be
                          accompanied by reasonable evidence of the Qualified Bidder’s ability to operate
                          the business related to the Residents Program Assets and include a packet of
                          information, including financial information, that will be provided to the non-
                          Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
                          assurance of future performance.




                                                          -6-
  35612177.6 07/19/2019
                                                                                                   Appx. 00761
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          774    8
                                                              of72 of 15
                                                                 1120 100
                                                                       PageID #: 3689



               i.         Committed Financing. To the extent that a Bid is not accompanied by evidence
                          of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
                          cash on hand, each Bid must include executed unconditional committed financing
                          from a qualified source documented to the satisfaction of the Debtors, in
                          consultation with the Committee, which demonstrates that the Potential Bidder
                          has received sufficient debt and/or equity funding commitments to satisfy the
                          Potential Bidder’s Purchase Price and other obligations under its Bid. Such
                          funding commitments or other financing must be unconditional and must not be
                          subject to any internal approvals, syndication requirements, diligence, or credit
                          committee approvals, and shall have covenants and conditions acceptable to the
                          Debtors, in consultation with the Committee,.

               j.         Binding and Irrevocable. A Qualified Bid must include a signed writing stating
                          that the Qualified Bid is irrevocable until the later of (i) two (2) business days
                          after the closing of a Sale to another Qualified Bidder, and (ii) thirty (30) days
                          after the conclusion of the Sale Hearing (as defined below).

               k.         Expenses; Disclaimer of Fees. Each Bid (other than the Stalking Horse Sale
                          Agreement) must disclaim any right to receive a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation. For
                          the avoidance of doubt, no Potential Bidder (other than the Stalking Horse
                          Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
                          whether as part of the Auction or otherwise, a break-up fee, expense
                          reimbursement, termination fee, or any other similar form of compensation, and
                          by submitting its Bid is agreeing to refrain from and waive any assertion or
                          request for reimbursement on any basis, including under section 503(b) of the
                          Bankruptcy Code.

               l.         Authorization. Each Bid must contain evidence that the Potential Bidder has
                          obtained authorization or approval from its board of directors (or a comparable
                          governing body acceptable to the Debtors, in consultation with the Committee)
                          with respect to the submission of its Bid and the consummation of the transactions
                          contemplated in such Bid.

               m.         As-Is, Where-Is. Each Bid must include a written acknowledgement and
                          representation that the Potential Bidder: (i) has had an opportunity to conduct any
                          and all due diligence regarding the Residents Program Assets prior to submitting
                          the Bid; (ii) has relied solely upon its own independent review, investigation,
                          and/or inspection of any documents and/or the Residents Program Assets in
                          making its Bid; and (iii) did not rely upon any written or oral statements,
                          representations, promises, warranties, or guaranties whatsoever, whether express,
                          implied by operation of law, or otherwise, regarding the Residents Program
                          Assets or the completeness of any information provided in connection therewith
                          or the Auction, except as expressly stated in the Bid.




                                                          -7-
  35612177.6 07/19/2019
                                                                                                   Appx. 00762
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc
                        Document
                              Doc34249-1
                                  681-3    Filed09/10/19
                                     FiledFiled  07/19/19
                                          11/05/19         Page
                                                     Page Page
                                                          775    9
                                                              of73 of 15
                                                                 1120 100
                                                                       PageID #: 3690



               n.         Adherence to Bid Procedures. By submitting its Bid, each Potential Bidder is
                          agreeing to abide by and honor the terms of these Bidding Procedures and agrees
                          not to submit a Bid or seek to reopen the Auction after conclusion of the Auction.

               o.         Regulatory Approvals and Covenants. A Bid must set forth each regulatory
                          and third-party approval to consummate the Sale and the time period within which
                          the Potential Bidder expects to receive such regulatory and third-party approvals
                          (and in the case that receipt of any such regulatory or third-party approval is
                          expected to take more than thirty (30) days following execution and delivery of
                          the asset purchase agreement, those actions the Qualified Bidder will take to
                          ensure receipt of such approvals as promptly as possible).

               p.         Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction
                          of the Bankruptcy Court and waive any right to a jury trial in connection with any
                          disputes relating to Debtors’ qualification of Bids, the Auction, the construction
                          and enforcement of these Bidding Procedures, the Sale documents, and the
                          closing of the Sale, as applicable.

               q.         Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
                          so as to be actually received on or before 4:00 p.m. (prevailing Eastern Time) on
                          August 5, 2019 (the “Bid Deadline”).

         The Debtors reserve the right, in consultation with the Committee, to work with any
  Potential Bidder in advance of the Auction to cure any deficiencies in a Bid that is not initially
  deemed to be a Qualified Bid.

  F.           Right to Credit Bid.

          At the Auction, subject to section 363(k) of the Bankruptcy Code, any Qualified Bidder
  who has a valid and perfected lien on all of the Resident Program Assets (a “Secured Creditor”)
  shall have the right, subject in all respects to the Bankruptcy Code and other applicable law (and
  the rights of the Committee and other parties in interest to object or challenge such creditor’s lien
  thereunder (a “Challenge”)) to credit bid all or a portion of the value of such Secured Creditor’s
  claims within the meaning of section 363(k) of the Bankruptcy Code, unless otherwise ordered
  by the Bankruptcy Court for cause. In the event that the Committee or another party in interest
  Challenges a creditor’s lien, the approval of a Successful Bid by such creditor that includes a
  credit bid shall be contingent upon a final determination that such creditor’s lien is valid and
  perfected. If such creditor’s lien is successfully Challenged, or otherwise determined not to be
  valid and perfected, such creditor shall pay the credit bid portion of its Bid in cash as the closing
  of the Sale.

         In the event of a competing Qualified Bid, the Stalking Horse Bidder will be entitled, but
  not obligated, to submit overbids and will be entitled in any such overbids to include all or any
  portion of the Break-Up fee in lieu of cash.

        Credit bids, if any, by Secured Creditors will not impair or otherwise affect the Stalking
  Horse Bidder’s entitlement to the Break-Up Fee granted under the Bidding Procedures Order.


                                                          -8-
  35612177.6 07/19/2019
                                                                                                  Appx. 00763
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-3   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           776   10
                                                               of74 of100
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3691



  Any credit bid shall include a cash component sufficient to satisfy in full all costs of sale,
  including the Break-Up Fee.

  G.           Auction.

         If, prior to the Bid Deadline, the Debtors receive a Qualified Bid, other than the Stalking
  Horse Sale Agreement, the Debtors will conduct an Auction to determine the Successful Bidder.
  By 6:00 p.m. on the date of the Bid Deadline, the Debtors shall notify the Stalking Horse Bidder
  if one or more Qualified Bids were received prior to the Bid Deadline. If the Debtors do not
  receive a Qualified Bid (other than the Stalking Horse Sale Agreement) prior to the Bid
  Deadline, the Debtors will not conduct an Auction and shall designate the Stalking Horse
  Bidder’s Bid as the Successful Bid.

          On the date that is one (1) day after the Bid Deadline, the Debtors will notify each
  Qualified Bidder of the highest or otherwise best Qualified Bid, as determined in the Debtors’
  business judgment, in consultation with the Committee (the “Baseline Bid”), and provide copies
  of all Qualified Bid Documents supporting the Baseline Bid and each other Qualified Bid to each
  Qualified Bidder. The determination of which Qualified Bid constitutes the Baseline Bid and
  which Qualified Bid constitutes the Successful Bid shall take into account any factors the
  Debtors, in consultation with the Committee, reasonably deem relevant to the value of the
  Qualified Bid to the Debtors’ estates, and may include, among other things: (a) the number, type,
  and nature of any changes to the Stalking Horse Sale Agreement, if any, requested by the
  Qualified Bidder, including the type and amount of Residents Program Assets sought to be
  acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount and nature of
  the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close the applicable
  Sale and the timing thereof; (d) the net economic effect of any changes to the value to be
  received by the Debtors’ estates from the transaction contemplated by the Qualified Bid
  Documents; and (e) the impact on Residents (collectively, the “Bid Assessment Criteria”).
  Only the Stalking Horse Bidder and other Qualified Bidders will be entitled to make any
  subsequent bids at the Auction. At least one (1) day prior to the Auction, each Qualified Bidder
  who has timely submitted a Qualified Bid must inform the Debtors and the Committee whether it
  intends to attend the Auction and all Qualified Bidders wishing to attend the Auction must have
  at least one individual representative with authority to bind such Qualified Bidder in attendance
  at the Auction in person.

          The Auction, if necessary, will be conducted at the offices of Saul Ewing Arnstein &
  Lehr LLP, Centre Square West, 1500 Market Street, 38th Floor, Philadelphia, Pennsylvania
  19102 on August 7, 2019 at 10:00 a.m. (prevailing Eastern Time), or at such other time and
  location as designated by the Debtors. The Auction, if necessary, shall be conducted in a timely
  fashion according to the following procedures:

               a.         The Debtors Shall Conduct the Auction.

          The Debtors and their professionals shall direct and preside over the Auction, in
  consultation with the Committee as applicable. At the start of the Auction, the Debtors shall
  describe the terms of the Baseline Bid. All incremental Bids made thereafter shall be Overbids
  (as defined below) and shall be made and received on an open basis, and all material terms of


                                                      -9-
  35612177.6 07/19/2019
                                                                                             Appx. 00764
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-3   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           777   11
                                                               of75 of100
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3692



  each Overbid shall be fully disclosed to all other Qualified Bidders who submitted Bids. The
  Debtors shall maintain a written transcript of all Bids made and announced at the Auction,
  including the Baseline Bid, all applicable Overbids, and the Successful Bid.

         The Auction will be conducted openly and the Committee and all creditors will be
  permitted to attend. The Qualified Bidders, including the Stalking Horse Bidder, may appear at
  the Auction in person or through duly authorized representatives.

               b.         Terms of Overbids.

         “Overbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
  Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
  conditions:

                          (a)   Minimum Overbid Increment. The initial Overbid, if any, shall provide
                                for total consideration to the Debtors with a value that exceeds the value
                                of the consideration under the Baseline Bid by an incremental amount that
                                is not less than the sum of $100,000 (a “Minimum Overbid Increment”).

                                Additional consideration in excess of the amount set forth in the respective
                                Baseline Bid must include: (1) cash or (2) in the case of a Bid by a
                                Secured Creditor, a credit bid of up to the full amount of such secured
                                creditors’ allowed secured claim, subject to section 363(k) of the
                                Bankruptcy Code and any other restrictions set forth in the Bidding
                                Procedures Order or these Bidding Procedures (including the requirement
                                of a cash component sufficient to pay all costs of sale including the Break-
                                Up Fee).

                          (b)   Conclusion of Each Overbid Round. Upon the solicitation of each
                                round of applicable Overbids, the Debtors may, in consultation with the
                                Committee, announce a deadline (as the Debtors may, in their business
                                judgment, extend from time to time, the “Overbid Round Deadline”) by
                                which time any Overbids must be submitted to the Debtors and the
                                Committee.

                          (c)   Overbid Alterations. An applicable Overbid may contain alterations,
                                modifications, additions, or deletions of any terms of the Bid no less
                                favorable to the Debtors’ estates than any prior Bid or Overbid, as
                                determined in the Debtors’ reasonable business judgment, in consultation
                                with the Committee, but shall otherwise comply with the terms of these
                                Bidding Procedures. Any Overbid must comply with the conditions for a
                                Qualified Bid.

                          (d)   Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                                the Debtors shall announce whether the Debtors, in consultation with the
                                Committee, have (i)in the initial Overbid round, identified an Overbid as
                                being higher or otherwise better than the Baseline Bid for the Residents
                                Program Assets, or (ii) in subsequent rounds, identified an Overbid as

                                                        -10-
  35612177.6 07/19/2019
                                                                                                  Appx. 00765
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-3   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           778   12
                                                               of76 of100
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3693



                                being higher or otherwise better than the Overbid previously designated by
                                the Debtors as the prevailing highest or otherwise best Bid for the
                                Residents Program Assets (the “Prevailing Highest Bid”). The Debtors
                                shall describe to all Qualified Bidders the material terms of any new
                                Overbid designated by the Debtors, in consultation with the Committee, as
                                the Prevailing Highest Bid as well as the value attributable by the Debtors,
                                in consultation with the Committee, to such Prevailing Highest Bid.

               c.         Consideration of Overbids.

           The Debtors reserve the right, in their reasonable business judgment, and in consultation
  with the Committee, to adjourn the Auction one or more times to, among other things:
  (i) facilitate discussions among the Debtors, the Committee, and any Qualified Bidders;
  (ii) allow Qualified Bidders to consider how they wish to proceed; (iii) provide Qualified Bidders
  the opportunity to provide the Debtors and the Committee with such additional evidence as the
  Debtors, in their reasonable business judgment, in consultation with the Committee, may require,
  including that the Qualified Bidder has sufficient internal resources or has received sufficient
  non-contingent debt and/or equity funding commitments to consummate the proposed transaction
  at the prevailing Overbid amount; and (iv) provide the Debtors with an opportunity to consider,
  in consultation with the Committee, how to value each Overbid.

               d.         Closing the Auction.

                          (a)   The Auction shall continue until there is only one Bid that the Debtors
                                determine, in their reasonable business judgment, and in consultation with
                                the Committee, to be the highest or otherwise best Bid in accordance with
                                the Bid Assessment Criteria. Such Bid shall be declared the “Successful
                                Bid,” and such Qualified Bidder the “Successful Bidder,” at which point
                                the Auction will be closed. The Debtors shall notify the Qualified Bidders
                                of the Successful Bid within one business day following such selection.
                                The Auction shall not close unless and until all Qualified Bidders have
                                been given a reasonable opportunity to submit an Overbid at the Auction
                                to the then Prevailing Highest Bid. Such acceptance by the Debtors of the
                                Successful Bid is conditioned upon approval by the Bankruptcy Court of
                                the Successful Bid.

                          (b)   The Debtors shall not consider any Bids or Overbids submitted after the
                                conclusion of the Auction, and any such Bids or Overbids shall be deemed
                                untimely.

                          (c)   As soon as reasonably practicable after closing the Auction, the Debtors
                                shall cause the Qualified Bid Documents for the Successful Bid and
                                Backup Bid to be filed with the Bankruptcy Court.




                                                        -11-
  35612177.6 07/19/2019
                                                                                                  Appx. 00766
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-3   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           779   13
                                                               of77 of100
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3694



               e.         No Collusion; Good-Faith Offer.

           Each Qualified Bidder participating at the Auction will be required to confirm on the
  record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and
  (ii) its Bid is a good-faith offer and it intends to consummate the Sale if selected as the
  Successful Bidder. All Potential Bidders and all Qualified Bidders will immediately disclose to
  the Debtors, the Committee, and the United States Trustee any discussions regarding
  employment of or offers to retain or employ any officer or insider of the Debtors.

  H.           Backup Bidder.

               a.         Notwithstanding anything in these Bidding Procedures to the contrary, if an
                          Auction is conducted, the Qualified Bidder with the next-highest or otherwise
                          second-best Bid at the Auction, as determined by the Debtors in the exercise of
                          their reasonable business judgment, in consultation with the Committee (the
                          “Backup Bid”), shall be required to serve as a backup bidder (the “Backup
                          Bidder”), and each Qualified Bidder shall agree and be deemed to agree to be the
                          Backup Bidder if so designated by the Debtors. The Stalking Horse Bidder shall
                          serve as a Backup Bidder only if (X) the Bid set forth in the Stalking Horse
                          Agreement is not determined to be the Baseline Bid (as defined herein), and
                          (Y) the Stalking Horse Bidder elects, in its sole discretion, to offer a higher and
                          better bid at the Auction. The Stalking Horse Bidder’s Bid described in the
                          Stalking Horse Agreement shall not be a Backup Bid absent the express consent
                          of the Stalking Horse Bidder.

               b.         The identity of the Backup Bidder and the amount and material terms of the
                          Backup Bid shall be announced by the Debtors at the conclusion of the Auction at
                          the same time the Debtors announce the identity of the Successful Bidder. The
                          Backup Bidder shall be required to keep its Bid (or if the Backup Bidder submits
                          one or more Overbids at the Auction, its final Overbid) open and irrevocable,
                          until the closing of the Sale with the Successful Bidder. The foregoing
                          notwithstanding, if the Stalking Horse Bidder serves as the Backup Bidder, its
                          Backup Bid shall expire on the earlier of closing on an Alternative Transaction
                          (defined below) or September 6, 2019. The Backup Bidder’s Deposit shall be
                          held in escrow until the closing of the transaction with the Successful Bidder and
                          shall thereafter be returned within five (5) business days.

               c.         If a Successful Bidder fails to consummate the approved transactions
                          contemplated by its Successful Bid, the Debtors, in consultation with the
                          Committee, may select the Backup Bidder as the Successful Bidder, and such
                          Backup Bidder shall be deemed a Successful Bidder for all purposes. The
                          Debtors will be authorized, but not required, to consummate all transactions
                          contemplated by the Backup Bid without further order of the Bankruptcy Court or
                          notice to any party. In such case, the defaulting Successful Bidder’s Deposit shall
                          be forfeited to the Debtors. The Debtors specifically reserve the right to seek all
                          available remedies against the defaulting Successful Bidder, including with
                          respect to specific performance.


                                                         -12-
  35612177.6 07/19/2019
                                                                                                   Appx. 00767
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-3   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           780   14
                                                               of78 of100
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3695



  I.           Reservation of Rights.

          Without prejudice to the rights of the Stalking Horse Bidder under the terms the Stalking
  Horse Sale Agreement, the Debtors reserve their rights, in consultation with the Committee, to
  modify these Bidding Procedures in their reasonable business judgment in any manner that will
  best promote the goals of the bidding process, or impose, at or prior to the Auction, additional
  customary terms and conditions on the sale of the Residents Program Assets, including, without
  limitation: (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the
  Auction at the Auction and/or adjourning the Sale Hearing in open court without further notice;
  (c) adding procedural rules that are reasonably necessary or advisable under the circumstances
  for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all bids or Bids.

  J.           Sale Hearing.

         A hearing to consider approval of the Sale of the Residents Program Assets to the
  Successful Bidder (or to approve the Stalking Horse Agreement if no Auction is held) (the “Sale
  Hearing”) is currently scheduled to take place on August 9, 2019, at 11:00 a.m. (ET) before the
  Honorable Kevin Gross, at the United States Bankruptcy Court, 824 Market Street, 6th Floor,
  Courtroom No. 3, Wilmington, Delaware 19801.

         The Sale Hearing may be continued to a later date by the Debtors, in consultation
  with the Committee, by sending notice prior to, or making an announcement at, the Sale
  Hearing. No further notice of any such continuance will be required to be provided to any
  party (including the Stalking Horse Bidder). The foregoing notwithstanding, if the Sale
  Hearing is continued without the consent of the Stalking Horse, the Stalking Horse may
  terminate the Stalking Horse Agreement.

         At the Sale Hearing, the Debtors shall present the Successful Bid to the Bankruptcy Court
  for approval.

  K.           Break-Up Fee.

         To provide an incentive and to compensate the Stalking Horse Bidder for performing the
  substantial due diligence and incurring the expenses necessary and entering into a Stalking Horse
  Sale Agreement with the knowledge and risk that arises from participating in the sale and
  subsequent bidding process, the Debtors have agreed to pay the Stalking Horse Bidder, under the
  conditions set forth in the Bidding Procedures Order, a break-up fee in the amount of $225,000
  (the “Breakup Fee”).

          The Break-Up fee, to the extent owed by the Debtors, (a) shall be an allowed
  administrative expense claim under section 503(b) and 507 of the Bankruptcy Code and a direct
  cost of any such Sale; (b) shall be payable at closing on of a Sale to a purchaser other than the
  Stalking Horse Bidder (an “Alternative Transaction”)without further order of the Court; and (c)
  shall be payable solely from the proceeds of such Alternative Transaction. No Interests shall
  attach to the proceeds of any such Alternative Transaction equal to the amounts owed to the
  Stalking Horse Bidder on account of the Break-Up Fee.



                                                -13-
  35612177.6 07/19/2019
                                                                                         Appx. 00768
             Case19-11466-KG
                  19-11466-KG
Case 1:19-cv-01711-RGA
            Case               Doc34
                         Document
                              Doc  249-1
                                   681-3   Filed09/10/19
                                      FiledFiled 07/19/19
                                           11/05/19        Page
                                                      Page Page
                                                           781   15
                                                               of79 of100
                                                                  1120
                                                                    of 15
                                                                        PageID #: 3696



  L.           Return of Deposit.

          The Deposit of the Successful Bidder shall be applied to the Purchase Price of the
  transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
  interest-bearing escrow accounts on terms acceptable to the Debtors, in consultation with the
  Committee, and shall be returned (other than with respect to the Successful Bidder and the
  Backup Bidder) on or within five (5) business days after the Auction. The Stalking Horse Bidder
  shall not be required to provide a Deposit.

         If the Successful Bidder fails to consummate the Sale because of a breach by the
  Successful Bidder, the Debtors will not have any obligation to return the Deposit deposited by
  the Successful Bidder, which may be retained by the Debtors as liquidated damages, in addition
  to any and all rights, remedies, or causes of action that may be available to the Debtors, and the
  Debtors shall be free to consummate the Sale with the Backup Bidder without the need for an
  additional hearing or order of the Bankruptcy Court.

  M.           Fiduciary Out.

          Nothing in these Bidding Procedures shall require the Debtors’ board of managers to take
  any action, or to refrain from taking any action, with respect to these Bidding Procedures prior to
  the commencement of the Auction if the Debtors’ board of managers determines, based on the
  advice of counsel, that taking such action, or refraining from taking such action, as the case may
  be, is required to comply with applicable law or the board’s fiduciary obligations thereunder;
  provided that, in the event the Debtors’ board of managers determines to take any action, or
  refrain from taking any action, pursuant to this paragraph, without the consent of the Stalking
  Horse Bidder, the Stalking Horse Bidder may, but shall not be required to, terminate the Stalking
  Horse Agreement if taking such action or refraining from taking such action, as the case may be,
  would otherwise be grounds for termination under the Stalking Horse Agreement, it being
  understood that any material modification to the Bid Procedures without the consent of the
  Stalking Horse would be a breach of the Stalking Horse Agreement pursuant to which the
  Stalking Horse would have the right to terminate the Stalking Horse Agreement.




                                                 -14-
  35612177.6 07/19/2019
                                                                                           Appx. 00769
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            782    1of
                                                                of80 of100
                                                                   11205PageID #: 3697



                                    SCHEDULE 2


                                RESIDENT’S NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00770
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-2 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 783 of81
                                                             Page  1120
                                                                   2of
                                                                     of100
                                                                       5PageID #: 3698



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

                           NOTICE TO RESIDENTS AND FELLOWS
                 REGARDING PROPOSED SALE OF RESIDENCY PROGRAM ASSETS

  TO: ALL RESIDENTS AND FELLOWS AT HAHNEMANN UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

         PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Tower Health (“Tower”) to sell certain assets related to Hahnemann’s
  residency and fellowship training programs (the “Sale”). Specifically, the Debtors intend to sell
  to Tower: (a) National Provider Identifiers (general and psych) and Medicare provider number
  and agreement; (b) the Pennsylvania Department of Health license to operate an acute care
  hospital; and (c) to the extent assignable or transferrable, the Hahnemann training programs for
  residents and fellows.

                                         KEY DATES AND DEADLINES

         The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors file a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35602090.2 07/19/2019
                                                                                                           Appx. 00771
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            784    3of
                                                                of82 of100
                                                                   11205PageID #: 3699



  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”). A copy of the Agreement, the Bidding Procedures Order and the Bidding Procedures
  is enclosed herewith.

                                       THE PROPOSED SALE

          If approved by the Court, the Agreement will enable residents and fellows (collectively
  herein, the “Residents”) at Hahnemann to continue their training at one of six hospitals operated
  by Tower - Brandywine Hospital in Coatesville, Pennsylvania, Chestnut Hill Hospital, in
  Philadelphia, Pennsylvania, Jennersville Hospital in West Grove, Pennsylvania, Phoenixville
  Hospital in Phoenixville, Pennsylvania, Pottstown Hospital, in Pottstown, Pennsylvania, and
  Reading Hospital, in Reading, Pennsylvania. Residents have a choice, and are not required to
  continue their training with Tower. For any Resident who elects to complete their training
  elsewhere, Tower or the Debtors, as applicable, will release the related cap on Medicare
  reimbursement on a temporary basis to accommodate that choice.

          For Residents who elect to stay with Tower, Tower will provide housing for those
  residents doing rotations at Reading Hospital, which is sixty miles from Hahnemann. Tower has
  also agreed to seek to hire the faculty who are currently training Residents at Hahnemann to
  ensure continuity of the Hahnemann training programs. Tower will also provide free housing
  (subject to parameters set forth in the Agreement) for the remainder of the academic year or
  during the term of a resident’s existing vacated lease if it is necessary for the Resident to relocate
  during the current academic year. Residents will receive free meals while in any Tower hospital,
  and Tower will also provide additional amenities to assist Residents and their families with the
  transition.

        If the Sale is approved by the Court to someone other than Tower, the terms of the Sale,
  and the impact upon Residents, may be different than those under the Agreement.

         The Debtors recognize the unique difficulties and challenges facing Residents in light of
  the bankruptcy filing and expected closure of Hahnemann. The Debtors believe that the
  proposed Sale is in the best interests of Residents because it provides Residents with the option
  to continue their training and, to minimize, to the greatest extent possible, the impact of
  Hahnemann’s closure on Residents, their professional training and education, and their families.

                                 Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter    11    cases,  Omni     Management       Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,



                                                   -2-
  35602090.2 07/19/2019
                                                                                              Appx. 00772
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            785    4of
                                                                of83 of100
                                                                   11205PageID #: 3700



  whose contact information is in the signature block below, for more information. In addition,
  Residents should contact their Program Director with questions specific to their situation.

                                         Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; and (c) Stevens & Lee, P.C., 620
  Freedom Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to
  Tower.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                 -3-
  35602090.2 07/19/2019
                                                                                          Appx. 00773
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-2
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            786    5of
                                                                of84 of100
                                                                   11205PageID #: 3701



  Dated: July 19, 2019                 SAUL EWING ARNSTEIN & LEHR LLP

                                    By:/s/ Aaron S. Applebaum
                                       Mark Minuti (DE Bar No. 2659)
                                       Monique B. DiSabatino (DE Bar No. 6027)
                                       1201 N. Market Street, Suite 2300
                                       P.O. Box 1266
                                       Wilmington, DE 19899
                                       Telephone: (302) 421-6800
                                       Fax: (302) 421-5873
                                       mark.minuti@saul.com
                                       monique.disabatino@saul.com

                                               -and-

                                       Jeffrey C. Hampton
                                       Adam H. Isenberg
                                       Aaron S. Applebaum (DE Bar No. 5587)
                                       Centre Square West
                                       1500 Market Street, 38th Floor
                                       Philadelphia, PA 19102
                                       Telephone: (215) 972-7700
                                       Fax: (215) 972-7725
                                       jeffrey.hampton@saul.com
                                       adam.isenberg@saul.com
                                       aaron.applebaum@saul.com

                                       Proposed Counsel for Debtors and
                                       Debtors in Possession




                                         -4-
  35602090.2 07/19/2019
                                                                              Appx. 00774
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-3
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            787    1of
                                                                of85 of100
                                                                   11204PageID #: 3702



                                    SCHEDULE 3


                               PUBLICATION NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00775
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-3 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 788 of86
                                                             Page  1120
                                                                   2of
                                                                     of100
                                                                       4PageID #: 3703



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

  NOTICE REGARDING PROPOSED SALE OF RESIDENTS PROGRAM ASSETS FREE
    AND CLEAR OF ALL INTERESTS, INCLUDING PERSONAL INJURY CLAIMS

  TO:          ALL PERSONS WITH CLAIMS AGAINST THE DEBTORS IN THE ABOVE
               CAPTIONED CASES, INCLUDING CLAIMS AGAINST HAHNEMANN
               UNIVERSITY HOSPITAL:

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”), including Center City Healthcare, LLC, the entity that operates
  Hahnemann University Hospital (“Hahnemann”), each filed a voluntary petition for relief under
  chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
  Court for the District of Delaware (the “Court”) on June 30, 2019 or July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that the Debtors have entered into an agreement
  (the “Agreement”) with Reading Hospital (the “Purchaser”) to sell certain assets related to
  Hahnemann’s residency and fellowship training programs (the “Sale”). Specifically, the Debtors
  intend to sell to the Purchaser: (a) National Provider Identifiers (general and psych) and
  Medicare provider number and agreement; (b) the Pennsylvania Department of Health license to
  operate an acute care hospital; and (c) to the extent assignable or transferrable, the Hahnemann
  training programs for residents and fellows.

           PLEASE TAKE FURTHER NOTICE that the Sale, if approved, will be free and clear
  of all Interests, including claims of successor liability.



  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.



  35642133.2 07/19/2019
                                                                                                           Appx. 00776
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-3
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            789    3of
                                                                of87 of100
                                                                   11204PageID #: 3704



       PLEASE TAKE FURTHER NOTICE THAT, IF THE SALE IS APPROVED, THE
  PURCHASER WILL NOT BE LIABLE ON ACCOUNT OF ANY CLAIMS AGAINST
  ANY OF THE DEBTORS (OTHER THAN CLAIMS AFFIRMATIVELY ASSUMED BY
  THE PURCHASER), INCLUDING CLAIMS OF PATIENTS TREATED AT
  HAHNEMANN, INCLUDING CLAIMS OF WHICH THE HOLDER MAY NOT BE
  PRESENTLY AWARE.

                                 KEY DATES AND DEADLINES

          The proposed Sale is subject to the approval of the Court and subject to better offers from
  other qualified bidders. On July 9, 2019, the Debtors filed a motion (the “Sale Motion”) seeking
  the Court’s approval of the Sale and certain procedures (“Bidding Procedures”) related to the
  Sale. On July 19, 2019, the Court entered an order (the “Bidding Procedures Order”), which
  sets forth certain key dates and deadlines in connection with the proposed Sale. In particular, the
  Bidding Procedures establish August 5, 2019 as the deadline for parties to file objections to the
  Sale (the “Sale Objection Deadline”) and as the deadline for third parties to submit competing
  bids. A final hearing to seek Court approval of the Sale (either to Tower or another party
  submitting the best bid) is currently scheduled for August 9, 2019 at 11:00 a.m. (ET) (the “Sale
  Hearing”).

                                Obtaining Additional Information

          Copies of all documents filed with the Court with respect to the Debtors’ bankruptcy
  cases are available free of charge on the website of the Court-appointed claims and noticing
  agent     for   the    Debtors’     chapter     11     cases,     Omni  Management      Group,
  https://omnimgt.com/sblite/centercityhealthcare/. You may also contact the Debtors’ attorneys,
  whose contact information is below, for more information. In addition, Residents should contact
  their Program Director with questions specific to their situation.

                                          Filing Objections

          Objections to the Sale (a “Sale Objection”), if any, must (a) be in writing, (b) state the
  basis of such objection with specificity and (c) be filed with the Court and served upon, so as to
  be actually received on or prior to the Sale Objection Deadline: (a) the Debtors Center City
  Healthcare, LLC, d/b/a Hahnemann University Hospital, 230 North Broad Street, Philadelphia,
  Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; and (b) proposed counsel to the
  Debtors, Saul Ewing Arnstein & Lehr LLP, (i) 1201 North Market Street, Suite 2300,
  Wilmington, DE 19899, Attn: Mark Minuti; and (ii) Centre Square West, 1500 Market Street,
  38th Floor, Philadelphia, PA, Attn: Jeffrey C. Hampton; (c) Stevens & Lee, P.C., 620 Freedom
  Business Center, Suite 200, Attn: Robert Lapowsky (rl@stevenslee.com), counsel to Tower, and
  (d) Sills Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey, 07102, Attn:
  Andrew       Sherman       (Asherman@sillscummis.com)            and      Boris     Mankovetskiy
  (BMankoverskiy@sillscummis.com), proposed counsel to the Committee.




                                                 -2-
  35642133.2 07/19/2019
                                                                                           Appx. 00777
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-3
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            790    4of
                                                                of88 of100
                                                                   11204PageID #: 3705



                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT FAILS TO TIMELY FILE AN OBJECTION TO
  THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH
  THE BIDDING PROCEDURES ORDER SHALL BE DEEMED TO HAVE CONSENTED
  UNDER SECTION 363(f)(2) OF THE BANKRUPTCY CODE TO SUCH SALE FREE
  AND CLEAR OF SUCH CREDITOR’S LIEN OR INTERESTS, IF ANY.

  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By:/s/ Mark Minuti
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Fax: (302) 421-5873
                                        mark.minuti@saul.com
                                        monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -3-
  35642133.2 07/19/2019
                                                                               Appx. 00778
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 791 of89
                                                             Page  1120
                                                                   1of
                                                                     of100
                                                                       7PageID #: 3706




                                                                           Appx. 00779
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 792 of90
                                                             Page  1120
                                                                   2of
                                                                     of100
                                                                       7PageID #: 3707




                                                                           Appx. 00780
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 793 of91
                                                             Page  1120
                                                                   3of
                                                                     of100
                                                                       7PageID #: 3708




                                                                           Appx. 00781
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 794 of92
                                                             Page  1120
                                                                   4of
                                                                     of100
                                                                       7PageID #: 3709




                                                                           Appx. 00782
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 795 of93
                                                             Page  1120
                                                                   5of
                                                                     of100
                                                                       7PageID #: 3710




                                                                           Appx. 00783
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 796 of94
                                                             Page  1120
                                                                   6of
                                                                     of100
                                                                       7PageID #: 3711




                                                                           Appx. 00784
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-4 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 797 of95
                                                             Page  1120
                                                                   7of
                                                                     of100
                                                                       7PageID #: 3712




                                                                           Appx. 00785
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-5
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            798    1of
                                                                of96 of100
                                                                   11205PageID #: 3713



                                    SCHEDULE 5


                            AUCTION AND SALE NOTICE




  35602324.10 07/19/2019
                                                                           Appx. 00786
Case 1:19-cv-01711-RGA
            Case 19-11466-KG
              Case       Document
                   19-11466-KG Doc34
                                Doc681-3
                                      FiledFiled
                                     249-5 11/05/19
                                                 09/10/19
                                             Filed     Page Page
                                                   07/19/19 799 of97
                                                             Page  1120
                                                                   2of
                                                                     of100
                                                                       5PageID #: 3714



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                        )
      In re:                            ) Chapter 11
                                        )
      CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
      HAHNEMANN UNIVERSITY HOSPITAL, et )
      al.,1                             ) Jointly Administered
                                        )
                          Debtors.      )
                                        )

        NOTICE OF SALE, BIDDING PROCEDURES, AUCTION, AND SALE HEARING

          PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
  (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of the
  United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
  District of Delaware (the “Court”) on June 30, 2019 and July 1, 2019.

          PLEASE TAKE FURTHER NOTICE that on July 9, 2019, the Debtors filed a motion
  (the “Sale and Bidding Procedures Motion”)2 seeking the entry of orders, among other things,
  approving (a) procedures for the solicitation of bids in connection with the proposed sale of
  certain of the Debtors’ assets to Tower Health (the “Stalking Horse Bidder”) for $7.5 million
  plus the assumption of certain contracts and responsibilities of the Debtors with respect to
  Residents at Hahnemann University Hospital (the “Sale”), subject to the submission of higher or
  better offers in an auction process (the “Auction”); (b) the form and manner of notices related to
  the Sale; and (c) procedures for the assumption and assignment of contracts in connection with
  the Sale.

          PLEASE TAKE FURTHER NOTICE that on July 19, 2019, the Court entered an order
  (the “Bidding Procedures Order”) approving, among other things, the Bidding Procedures,
  which establish the key dates and times related to the Sale and the Auction. All interested
  bidders should carefully read the Bidding Procedures Order and the Bidding Procedures in their
  entirety. To the extent that there are any inconsistencies between the Bidding Procedures and the

  1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
               Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
               PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
               Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
               Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
               (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
               230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
               Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
               Sale and Bidding Procedures Motion.



  35599172.2 07/19/2019
                                                                                                           Appx. 00787
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-5
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            800    3of
                                                                of98 of100
                                                                   11205PageID #: 3715



  summary descriptions of the Bidding Procedures in this notice, the terms of the Bidding
  Procedures shall control in all respects. The deadline by which all Bids must be actually
  received by the parties specified in the Bidding Procedures Order is August 5, 2019 at 4:00 p.m.
  (prevailing Eastern time) (the “Bid Deadline”).

                            Contact Persons for Parties Interested in Submitting a Bid

           The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
  any person interested in making an offer to purchase the Residents Program Assets must comply
  strictly with the Bidding Procedures. Only Qualified Bids will be considered by the Debtors.
  Any interested persons should contact:

  Proposed Investment Banker to Debtors                       Proposed Counsel to Debtors

               SSG Advisors, LLC                            Saul Ewing Arnstein & Lehr LLP
          Five Tower Bridge, Suite 420                      1201 N. Market Street, Suite 2300
             300 Barr Harbor Drive                            Wilmington, Delaware 19899
         West Conshohocken, PA 19428                      Mark Minuti (mark.minuti@saul.com),
      J. Scott Victor (jsvictor@ssgca.com)          Jeffrey C. Hampton (jeffrey.hampton@saul.com),
         Teresa Kohl (tkohl@ssgca.com)              Aaron S. Applebaum (aaron.applebaum@saul.com)
     Craig Warznak (cwarznak@ssgca.com)                             (215) 972-7777
                 (610) 940-3615

                                     Obtaining Additional Information

         Copies of the Sale and Bidding Procedures Motion, the Bidding Procedures, and the
  Bidding Procedures Order, as well as all related exhibits, including the Stalking Horse Purchase
  Agreement and all other documents filed with the Court, are available free of charge on the
  website of the Court-appointed claims and noticing agent for the Debtors’ chapter 11 cases,
  Omni Management Group, https://omnimgt.com/sblite/centercityhealthcare/.

                                      Important Dates and Deadlines

               1. The deadline to submit a Qualified Bid is August 5, 2019 at 4:00 p.m. (prevailing
                  Eastern time).

               2. The deadline to file an objection with the Bankruptcy Court to the entry of an order
                  approving the Sale (the “Sale Order”) and all objections relating to the Stalking
                  Horse Bidder (collectively, “Sale Objections”) is August 5, 2019 at 4:00 p.m.
                  (prevailing Eastern time) (the “Sale Objection Deadline”).

               3. In the event that the Debtors timely receive a Qualified Bid in addition to the
                  Qualified Bid of the Stalking Horse Bidder, the Debtors intend to conduct an Auction
                  for the Residents Program Assets. The Auction, if one is necessary, will commence
                  on August 7, 2019 at 10:00 a.m. (prevailing Eastern time), or such other date as
                  determined by the Court, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre


                                                     -2-
  35599172.2 07/19/2019
                                                                                            Appx. 00788
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
            Case 19-11466-KG    Doc
                         Document
                               Doc34 249-5
                                   681-3     Filed
                                      FiledFiled
                                           11/05/1907/19/19
                                                 09/10/19    Page
                                                       Page Page
                                                            801    4of
                                                                of99 of100
                                                                   11205PageID #: 3716



                     Square West, 1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other
                     location as the Debtors may hereafter designate on proper notice).

               4. Objections to the conduct of the Auction and the terms of a sale to a Successful
                  Bidder other than the Stalking Horse Bidder (collectively, “Auction Objections”)
                  may be raised at the Sale Hearing (as defined below).

               5. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held before the
                  Court on August 9, 2019 at 11:00 a.m. (ET), or such other date as determined by the
                  Bankruptcy Court, at 824 North Market Street, Wilmington, Delaware 19801.

                                                Filing Objections

          Sale Objections, if any, must (a) be in writing, (b) state the basis of such objection with
  specificity and (c) be filed with the Court and served upon, so as to be actually received on or
  prior to the Sale Objection Deadline: (a) the Debtors Center City Healthcare, LLC, 230 North
  Broad Street, Philadelphia, Pennsylvania, Attn: Allen Wilen, Chief Restructuring Officer; (b)
  proposed counsel to the Debtors, Saul Ewing Arnstein & Lehr LLP, 1201 North Market Street,
  Suite 2300, Wilmington, DE 19899, Attn: Mark Minuti and Centre Square West, 1500 Market
  Street, 38th Floor, Philadelphia, PA 19102, Attn: Jeffrey C. Hampton; (c) proposed counsel to
  the Official Committee of Unsecured Creditors, Sills Cummis & Gross P.C., One Riverfront
  Plaza, Newark, New Jersey, 07102, Attn: Andrew Sherman and Boris Mankovetskiy; and (d)
  counsel to the Stalking Horse Bidder, Stevens & Lee, P.C., 620 Freedom Business Center, Suite
  200, King of Prussia, Pennsylvania 19406, Attn: Robert Lapowsky.

                CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

       ANY PARTY OR ENTITY WHO FAILS TO TIMELY ASSERT AN OBJECTION
  TO THE SALE ON OR BEFORE THE OBJECTION DEADLINE IN ACCORDANCE
  WITH THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
  ASSERTING ANY OBJECTION TO THE SALE, INCLUDING WITH RESPECT TO
  THE TRANSFER OF THE RESIDENTS PROGRAM ASSETS FREE AND CLEAR OF
  ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS. IF YOU FAIL
  TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT
  THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR
  HEARING. ANY CREDITOR THAT RECEIVES NOTICE OF THE SALE HEARING
  AND FAILS TO TIMELY FILE AN OBJECTION TO THE SALE ON OR BEFORE THE
  OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING PROCEDURES
  ORDER SHALL BE DEEMED TO HAVE CONSENTED UNDER SECTION 363(f)(2) OF
  THE BANKRUPTCY CODE TO SUCH SALE FREE AND CLEAR OF SUCH
  CREDITOR’S LIEN OR INTERESTS, IF ANY.




                                                        -3-
  35599172.2 07/19/2019
                                                                                               Appx. 00789
              Case 19-11466-KG
Case 1:19-cv-01711-RGA
           Case  19-11466-KG    Doc
                         Document
                              Doc 34 249-5
                                  681-3       Filed
                                      FiledFiled
                                            11/05/1907/19/19
                                                  09/10/19    Page
                                                        PagePage
                                                             802 of
                                                                 1005 of 5
                                                                    1120 100
                                                                          PageID #: 3717



  Dated: July 19, 2019                  SAUL EWING ARNSTEIN & LEHR LLP

                                     By:/s/ Aaron S. Applebaum
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique B. DiSabatino (DE Bar No. 6027)
                                        1201 N. Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Fax: (302) 421-5873
                                        mark.minuti@saul.com
                                        monique.disabatino@saul.com

                                                -and-

                                        Jeffrey C. Hampton
                                        Adam H. Isenberg
                                        Aaron S. Applebaum (DE Bar No. 5587)
                                        Centre Square West
                                        1500 Market Street, 38th Floor
                                        Philadelphia, PA 19102
                                        Telephone: (215) 972-7700
                                        Fax: (215) 972-7725
                                        jeffrey.hampton@saul.com
                                        adam.isenberg@saul.com
                                        aaron.applebaum@saul.com

                                        Proposed Counsel for Debtors and
                                        Debtors in Possession




                                          -4-
  35599172.2 07/19/2019
                                                                               Appx. 00790
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 803 of 1120 PageID #: 3718




                                   TAB 10
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 804 of 1120 PageID #: 3719
                                                                             1


     1                      UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE
     2
                                         .          Chapter 11
     3   IN RE:                          .
                                         .          Case No. 19-11466 (KG)
     4
         CENTER CITY HEALTHCARE, LLC,    .
     5   d/b/a HAHNEMANN UNIVERSITY      .
         HOSPITAL, et al.,               .
     6                                   .          Courtroom No. 3
                                         .          824 North Market Street
     7                                   .          Wilmington, Delaware 19801
                                         .
     8                   Debtors.        .          September 4, 2019
         . . . . . . . . . . . . . . . . .          10:00 A.M.
     9
                            TRANSCRIPT OF OMNIBUS HEARING
    10                    BEFORE THE HONORABLE KEVIN GROSS
                           UNITED STATES BANKRUPTCY JUDGE
    11

    12   APPEARANCES:

    13   For the Debtors:             Mark Minuti, Esquire
                                      John Demmy, Esquire
    14                                Monique DiSabatino, Esquire
                                      SAUL EWING ARNSTEIN & LEHR LLP
    15                                1201 N. Market Street
                                      Wilmington, Delaware 19801
    16
                                      - and -
    17
                                      Aaron Applebaum, Esquire
    18
                                      1500 Market Street
    19                                Philadelphia, Pennsylvania 19102

    20
         Audio Operator:              GINGER MACE
    21
         Transcription Company:       Reliable
    22                                1007 N. Orange Street
                                      Wilmington, Delaware 19801
    23                                Email: gmatthews@reliable-co.com
    24   Proceedings recorded by electronic sound recording, transcript
         produced by transcription service.
    25




                                                                       Appx. 00791
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 805 of 1120 PageID #: 3720
                                                                             2


     1   APPEARANCES (Continued):

     2   For the Committee:           Andrew H. Sherman, Esquire
                                      SILLS CUMMIS & GROSS P.C.
     3                                1 Riverfront Plaza, Suite 10
                                      Newark, New Jersey 07102
     4
         For SBJ Group:               R. Stephen McNeill, Esquire
     5
                                      POTTER ANDERSON & CORROON LLP
     6                                Hercules Plaza
                                      1313 North Market Street, 6th Floor
     7                                P.O. Box 951
                                      Wilmington, Delaware 19801
     8
         For Reading Hospital:        Robert Lapowsky, Esquire
     9                                STEVENS & LEE
                                      620 Freedom Business Center Suite 200
    10                                Valley Forge, Pennsylvania 19406
    11   For U.S. Government:         Marc Sacks, Esquire
    12                                Commercial Litigation Branch
                                      Civil Division
    13                                UNITED STATES DEPARTMENT OF JUSTICE
                                      P.O. Box 875
    14                                Ben Franklin Station
                                      Washington, D.C. 20044
    15
         For Jefferson Health:        Patrick Jackson, Esquire
    16                                Marita Erbeck, Esquire
                                      DRINKER BIDDLE & REATH LLP
    17                                222 Delaware Avenue Suite 1410
                                      Wilmington, Delaware 19801
    18

    19                                - and -

    20                                Andrew Kassner, Esquire
                                      One Logan Square, Suite 2000
    21                                Philadelphia, PA 19103

    22   For MidCap:                  Gretchen Santamour, Esquire
                                      STRADLEY RONON
    23                                2005 Market Street
                                      Philadelphia, Pennsylvania 19103
    24

    25




                                                                       Appx. 00792
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 806 of 1120 PageID #: 3721
                                                                             3


     1   APPEARANCES (Continued):

     2   For the Pennsylvania         David Smith, Esquire
         Department of Health:        SCHNADER HARRISON SEGAL & LEWIS LLP
     3                                1600 Market Street, Suite 3600
                                      Philadelphia, PA 19103
     4
         For the U.S. Trustee:        Juliet Sarkessian, Esquire
     5
                                      UNITED STATES DEPARTMENT OF JUSTICE
     6                                OFFICE OF THE UNITED STATES TRUSTEE
                                      844 King Street, Suite 2207
     7                                Lockbox 35
                                      Wilmington, Delaware 19801
     8
         For KPC Global Health:       Brett Fallon, Esquire
     9                                MORRIS JAMES LLP
                                      500 Delaware Avenue, Suite 1500
    10                                Wilmington, Delaware 19801
    11   For AAMC/ECFMG:              Justin Alberto, Esquire
    12                                BAYARD, P.A.
                                      600 N. King Street, Suite 400
    13                                Wilmington, Delaware 19801

    14   For Tenet & Conifer:         Timothy Cairns, Esquire
                                      PACHULSKI STANG ZIEHL & JONES LLP
    15                                919 North Market Street, 17th Floor
                                      Wilmington, Delaware 19801
    16
         For PASNAP:                  Mitchell Malzberg, Esquire
    17                                LAW OFFICES OF MITCHELL J. MALZBERG
                                      6 E Main Street, Suite 7
    18
                                      Clinton, New Jersey 08809
    19
                                      - and -
    20
                                      Claiborne Newlin, Esquire
    21                                MARKOWITZ & RICHMAN LLP
                                      123 S. Broad Street
    22                                Philadelphia, PA 19109

    23   For Strategic Global:        Gary Klausner, Esquire
                                      LEVENE NEALE BENDER YOO & BRILL
    24                                10250 Constellation Boulevard
                                      Suite 1700
    25
                                      Los Angeles, California 90067




                                                                       Appx. 00793
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 807 of 1120 PageID #: 3722
                                                                             4


     1                                     INDEX

     2   #1. Debtors’ Motion for Entry of Orders (I)(A) Establishing
         Bidding Procedures Relating to the Sale of the Debtors’
     3   Resident Program Assets, Including Approving a Break-Up Fee,
         (B) Establishing Procedures Relating to the Assumption and
     4   Assignment of Certain Executory Contracts, Including Notice
         of Proposed Cure Amounts, (C) Approving Form and Manner of
     5
         Notice Relating Thereto, and (D) Scheduling a Hearing to
     6   Consider the Proposed Sale; (II)(A) Approving the Sale of the
         Debtors’ Resident Program Assets Free and Clear of All Liens,
     7   Claims, Encumbrances, and Interests, and (B) Authorizing the
         Assumption and Assignment of Certain Executory Contracts; and
     8   (III) Granting Related Relief [D.I. 142; filed: 07/09/19]

     9

    10   DEBTORS’ WITNESS(s)

    11   J. Scott Victor

    12          Direct examination by Proffer                 24

    13          Cross-examination by Mr. McNeill              38

    14   Allen Wilen

    15          Direct examination by Proffer                 42

    16          Cross-examination by Mr. Sherman              53

    17          Cross-examination by Mr. Lapowsky             55

    18          Cross-examination by Mr. McNeill              58

                Cross-Examination by Mr. Sacks                62
    19

    20   Laurence Merlis
    21          Direct examination by Proffer                 71
    22          Cross-examination by Mr. Sacks                77
    23          Cross-examination by Mr. McNeill              82
    24          Cross-examination by Mr. Smith                87
    25          Redirect examination by Ms. Erbeck            88




                                                                       Appx. 00794
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 808 of 1120 PageID #: 3723
                                                                             5


     1   EXHIBITS:                                            ID    Rec'd

     2   D-1    Copy of the Auction Transcript                        24

     3   D-2    Copy of the Asset Purchase Agreement
                With Jefferson Consortium                             24
     4
         D-3    Copy of Asset Purchase Agreement
     5          With Backup Bidder, Reading Hospital                  90

     6   D-4    Demonstrative                                         67

     7   D-5    Provider Agreement                                    91

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                                                       Appx. 00795
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 809 of 1120 PageID #: 3724
                                                                              6


     1           (Proceedings commenced at 9:01 a.m.)

     2           (Call to Order of the Court)

     3                THE COURT:    Good morning everyone.       You may be

     4   seated.

     5                Mr. Minuti, good morning.

     6                As I was walking in I was thinking, apropos to

     7   this case, if an apple a day keeps the doctor away what keeps

     8   the judge away.      And if you can think of anything, let me

     9   know.

    10           (Laughter)

    11                MR. MINUTI:    Not much, Your Honor.       We appreciate

    12   that.

    13                Your Honor, for the record Mark Minuti from Saul

    14   Ewing Arnstein & Lehr here on behalf of the debtors.            At

    15   counsel table with me today, Your Honor, is my partner

    16   Jeffrey Hampton.

    17                THE COURT:    Mr. Hampton, yes.

    18                MR. MINUTI:    Also in the courtroom today, Your

    19   Honor, is Allen Wilen our CRO.

    20                THE COURT:    Good morning.     Welcome.

    21                MR. MINUTI:    Two rows back hiding is Mr. Victor

    22   our investment banker.

    23                THE COURT:    I see him, yes.

    24                MR. MINUTI:    Your Honor, we’re very pleased to be

    25   here today and simply by way of preview, Your Honor, as I




                                                                       Appx. 00796
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 810 of 1120 PageID #: 3725
                                                                             7


     1   mentioned at our last hearing, a case altering event occurred

     2   in these cases during the auction of the debtor’s residency

     3   program assets on the evening of August 8th.          Following

     4   fifteen rounds of bidding the debtors, in consultation with

     5   the committee, ultimately accepted the winning bid of the

     6   Thomas Jefferson University Hospital for the debtor’s

     7   residency asset or residency program assets.

     8                Jefferson is working with a consortium of

     9   healthcare providers in our region including Albert Einstein

    10   Healthcare Network, Main Line Health, Inc., Temple University

    11   Health Systems, Christiana Care Health Systems and the Cooper

    12   Health System.

    13                Your Honor, it’s fitting that the, what I’ll the,

    14   Jefferson consortium was the winning bidder, that

    15   approximately 350 of our former Hahnemann University Hospital

    16   residents have already accepted positions with members of the

    17   consortium and given the proximity of members of the

    18   consortium to Hahnemann University Hospital, as a practical

    19   matter, Your Honor, they have, essentially, taken over

    20   patient care for the patients that formally went to Hahnemann

    21   University Hospital.

    22                As a result of the sale process that was approved

    23   by this court the bid for these assets went from the stalking

    24   horse bid of $7.5 million dollars to a gross bid of $55

    25   million dollars.     This is a game changer for our cases.           It




                                                                       Appx. 00797
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 811 of 1120 PageID #: 3726
                                                                             8


     1   will transform these cases and provide the debtors with a

     2   host of options and opportunities to address a number of

     3   concerns raised.     There is no question, Your Honor, that this

     4   sale, if approved and once approved, will be beneficial to

     5   our patients, our residents, our creditors.

     6                We have five items on today’s agenda.         Item Number

     7   5 has been continued.      Items 2, 3 and 4 were all retention

     8   applications of the committee’s professionals.

     9                THE COURT:    Yes.

    10                MR. MINUTI:    I know that certificates of no

    11   objection have been filed and --

    12                THE COURT:    I didn’t see orders, unfortunately.

    13   Maybe they were -- the copies that I got of the certificates

    14   of no objection did not have the orders with them.

    15                MR. MINUTI:    Mr. Sherman advised me before Your

    16   Honor took the bench that the orders have been uploaded.

    17                THE COURT:    All right.

    18                MR. MINUTI:    So, unless Your Honor has any

    19   objection what I would suggest is at some point today we can

    20   get to those orders.

    21                THE COURT:    We will.    We will get those docketed

    22   today.

    23                MR. SHERMAN:    Your Honor, we also have hard copies

    24   if that’s easier.

    25                THE COURT:    We can just take care of the uploaded




                                                                       Appx. 00798
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 812 of 1120 PageID #: 3727
                                                                             9


     1   versions.

     2                MR. SHERMAN:    Thank you, Mr. Sherman.

     3                MR. MINUTI:    Your Honor, with that that does bring

     4   us to the main event which is approval of our sale of our

     5   resident program assets.

     6                THE COURT:    Yes.

     7                MR. MINUTI:    What I would like to do, Your Honor,

     8   is simply provide a little bit of background and set the

     9   table procedurally in terms of how I got here.          I do have two

    10   witnesses in support of the motion; that would be both Mr.

    11   Wilen and Mr. Victor.

    12                Then, what I think makes sense, Your Honor, we

    13   have a handful of objections remaining outstanding to the

    14   sale, but the most complicated one, I think, is the objection

    15   of the Government.     What I would propose is we address that

    16   first because I think that will lead to, hopefully, resolving

    17   some of the other objections or, at least, giving some

    18   guidance in terms of how to deal with those.

    19                Let me ask you this question because I also have

    20   an objection from, is it, SJB wanting to purchase Hahnemann

    21   as a going concern?

    22                MR. MINUTI:    Correct, Your Honor.

    23                THE COURT:    Should we hear that first, do you

    24   think?

    25                MR. MINUTI:    Your Honor, I’m happy to deal with




                                                                       Appx. 00799
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 813 of 1120 PageID #: 3728
                                                                             10


     1   that first.    Your Honor may remember because we touched on

     2   this a little bit because SBJ had objected to our motion at

     3   the last hearing to reject a number of contracts related to

     4   Hahnemann University Hospital.

     5                 THE COURT:    Yes.

     6                 MR. MINUTI:    Your Honor, Mr. Victor’s testimony

     7   will touch on a little bit of SBJ, but at the end of the day

     8   SBJ is a disgruntled bidder.       They were not qualified to

     9   purchase these assets.      Your Honor, they were not a qualified

    10   bidder.    They did not submit a qualified bid and what their

    11   objection basically says, Your Honor, is, look, I’ve got an

    12   interest in acquiring Hahnemann University Hospital and

    13   keeping it open.     So, don’t approve this sale; leave things

    14   open and maybe I’ll bid.

    15                 The reality, Your Honor, is SBJ has offered

    16   nothing.    There is no firm commitment to do anything.          There

    17   is no commitment of financing.       There was all sorts of

    18   contingencies in the bid that they did submit.          So, Your

    19   Honor, what it really comes down to is business judgment.                   We

    20   will put on evidence of this, Your Honor, but certainly from

    21   the debtor’s position there is no reason, Your Honor, to

    22   jeopardize a $55 million dollar sale for a “hope note” that

    23   somebody is going to open Hahnemann University Hospital.

    24                 Now, when people say that, Your Honor, people get

    25   excited, the press likes it, certainly the community likes




                                                                       Appx. 00800
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 814 of 1120 PageID #: 3729
                                                                             11


     1   it.   Look, if there was a way to save Hahnemann University

     2   Hospital, and I’ve said this many times, Your Honor, we would

     3   have been all over it, but there simply was not way to do

     4   that.   So, what we have, Your Honor, is we have SBJ, we also

     5   have an entity called KPC.

     6                 THE COURT:    Yes.

     7                 MR. MINUTI:    You know, they’re out there, Your

     8   Honor, indicating that in the event that Your Honor turns

     9   down this sale that they’d like to do something.           We’ve

    10   talked to them, we will continue to talk to them, if there’s

    11   a way for some transaction to happen, Your Honor, we’re

    12   certainly willing to listen and to work to make that happen.

    13   But nothing Your Honor is going to do today is going to

    14   prohibit the sale of Hahnemann University Hospital if that’s

    15   what they want.

    16                 Now what’s going to happen today is, if Your Honor

    17   approves the sale, they’re not going to be able to acquire

    18   the resident slots, but they had a full and fair opportunity

    19   to do that.    They could have bid like everybody else.            When

    20   it comes to SBJ, Your Honor, they didn’t even submit a

    21   qualified bid for what we’re selling today.          And when it

    22   comes to KPC they dropped out at $29 million dollars, Your

    23   Honor, and the bid ultimately went to $55 million dollars.

    24                 So, Your Honor, with regard to SBJ I will say

    25   this, Your Honor; SBJ brought a token claim in the case to




                                                                       Appx. 00801
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 815 of 1120 PageID #: 3730
                                                                             12


     1   give them standing, but, again, Your Honor, they’ve offered

     2   and committed to do nothing here. I don’t think Your Honor

     3   should give their objection any weight.

     4                With respect to KPC they did not object, Your

     5   Honor.   They simply filed a notice indicating that they’re

     6   out there if Your Honor doesn’t approve the sale today.

     7                THE COURT:    Right.

     8                MR. MINUTI:    I don’t believe they have standing.

     9   I think I’ve addressed that, Your Honor, but I will cede the

    10   podium, I guess, at this point to SBJ’s counsel to respond.

    11                THE COURT:    All right.    Thank you, Mr. Minuti.

    12                Mr. McNeill, good morning.

    13                MR. MCNEILL:    Good morning, Your Honor; Steve

    14   McNeill from Potter Anderson & Corroon here on behalf of SBJ

    15   Group.

    16                I guess the order has been changed up a little

    17   bit, but I think certainly Mr. Minuti addressed my objection.

    18   So, I think now is the time to deal with it.

    19                With respect to SBJ’s commitment or lack thereof,

    20   Your Honor, SBJ is in the process of getting together a

    21   committed financing package for $60 million dollars which

    22   exceeds the current amount on the table for just the

    23   residency program alone.      That would be -- you know, as we’ve

    24   said from the start that would be related to a sale of,

    25   substantially, all the assets of Hahnemann Hospital itself.




                                                                       Appx. 00802
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 816 of 1120 PageID #: 3731
                                                                             13


     1   Those assets include the residency program, the MPI number,

     2   the hospital license, et cetera.

     3                I know the debtors say that my clients bid is

     4   subject to a bunch of contingencies and, you know, ultimately

     5   we weren’t even able to bid at the auction because we

     6   wouldn’t bid solely for a subset of the assets, but that

     7   position, conveniently, ignores the difficulties in trying to

     8   get financing commitments to purchase an asset that the

     9   debtor is steadfastly refusing to sell.         Investors are slow

    10   to react to financing proposals where there is no clear court

    11   approved path to acquiring the assets at issue.

    12                Your Honor, with respect to, you know, approving

    13   the sale today does nothing to our interest in acquiring the

    14   rest of the hospital.      I think the residency program is

    15   clearly a large component of the operating hospital, of the

    16   going concern value of the hospital. And if you sell the

    17   residency program the remnants of the hospital, especially

    18   since it was a teaching hospital, are worth far less in value

    19   and it’s hard to restart a hospital from the ground with no

    20   residents, no anything.

    21                This process -- we believe this process has been

    22   rushed, Your Honor.      There is probably some legitimate

    23   reasons for that.     They’re not entirely clear to me why when

    24   you have not only SBJ, but now another bidder as well; both

    25   of whom who have expressed interest in purchasing the




                                                                       Appx. 00803
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 817 of 1120 PageID #: 3732
                                                                             14


     1   hospital on a going concern basis.        Why, at least, that

     2   wasn’t a potential avenue at the auction that was permitted

     3   to see if truly a bid for, substantially, all the assets

     4   would be a higher and better bid then a piecemeal sale of

     5   just the residency program.

     6                If Your Honor would allow, it would slow the

     7   process down and permit bidding on the entire hospital as a

     8   going concern.     The subsequent auction involving, at least,

     9   two bidders and perhaps others would provide an even greater

    10   return to the bankrutpcy estate.        I think there is no

    11   question that the current auction did produce, I think, an

    12   unexpected and very positive result, but it doesn’t mean that

    13   it’s the highest and best value if you sell everything at the

    14   same time.

    15                Perhaps more importantly my client’s bid, if

    16   successful, would keep Hahnemann University Hospital open as

    17   an acute care facility to serve the medical needs of the

    18   members of the Philadelphia community that it is long served

    19   including, in particular, some low income residents which I

    20   think everyone agrees is what Hahnemann was doing a lot of

    21   that kind of work.

    22                Your Honor, my client has also been in close

    23   contact with the Commonwealth of Pennsylvania and its

    24   political sub-divisions.      We’re informed that the

    25   Commonwealth strongly favors a plan that would maintain




                                                                       Appx. 00804
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 818 of 1120 PageID #: 3733
                                                                             15


     1   Hahnemann as an acute care facility and SBJ has the ability

     2   to do so.    SBJ’s principals have already turned around one

     3   community hospital in Michigan that it acquired out of

     4   bankruptcy.    So, they have experience doing this.

     5                 THE COURT:   I was going to ask who SBJ was or is.

     6                 MR. MCNEILL:   Its --

     7                 THE COURT:   Its SBJ Group, I believe.

     8                 MR. MCNEILL:   -- a group of individuals who have -

     9   - I think SBJ is a new entity, but the principals have

    10   acquired a hospital out of bankruptcy in the past in

    11   Michigan.    They also operate another, I believe it’s some

    12   kind of a teaching hospital in the Caribbean as well.            So,

    13   they do have experience in that regard.

    14                 They believe they’re very close to having the full

    15   commitment for the $60 million dollars.         As I said, Your

    16   Honor, you know the circumstances of this case and the

    17   debtors stanch unwillingness to even consider a going concern

    18   bid has made the acquisition of financing much more

    19   difficult, but we strongly believe that if the asset were

    20   available as a going concern that our financing would be

    21   firmly committed at that point in an amount in excess of the

    22   current bid.

    23                 I guess, finally, Your Honor, the objection that I

    24   think you’re going to hear from the Government and others are

    25   very complicated complex somewhat political issues; lots of




                                                                       Appx. 00805
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 819 of 1120 PageID #: 3734
                                                                             16


     1   federal regulations involved.       This bid -- if our bid is

     2   allowed to go forward, and an auction goes forward and there

     3   ultimately is a going concern sale of Hahnemann University

     4   Hospital that would eliminate, I believe, most if not all of

     5   the objections raised by not only the Federal Government, but

     6   also by Pennsylvania and the other entities as well it would

     7   deal with the assignment issues, it would deal with the

     8   Medicare issues, it would deal with the residency slot

     9   issues; it would deal with pretty much every objection in

    10   this case if that sale were allowed to go forward.

    11                 I understand a bird-in-the-hand is something

    12   that’s not easily turned down, but here where there are, at

    13   least, two bidders who have indicated an interest in

    14   purchasing the hospital on a going concern basis, I think

    15   it’s worth considering especially given the infirmities in

    16   the current sale, at least, in the view of the Federal

    17   Government.

    18                 THE COURT:    All right.

    19                 MR. MCNEILL:    Unless you have any other questions

    20   that’s all I have, Your Honor.

    21                 THE COURT:    I don’t have any questions right now,

    22   Mr. McNeill.    I think the best way to handle this, perhaps,

    23   because Mr. Minuti, you indicated that Mr. Victor will be

    24   testifying somewhat with respect to this issue.

    25                 MR. MINUTI:    Correct, Your Honor.




                                                                       Appx. 00806
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 820 of 1120 PageID #: 3735
                                                                             17


     1                THE COURT:    So, I think we’ll wait and I’ll hear

     2   that testimony.

     3                MR. MCNEILL:    Okay.   Thank you, Your Honor.

     4                THE COURT:    Here’s Mr. Fallon.

     5                MR. FALLON:    Good morning, Your Honor; Brett

     6   Fallon for KPC Global Health.

     7                THE COURT:    Yes.

     8                MR. FALLON:     I have on the phone with me Gary

     9   Klausner from the firm of Levene Neale Bender Yoo & Brill.

    10   And if now would be a good time to hear from KPC I would like

    11   to introduce Mr. Klausner.

    12                THE COURT:    I don’t know that they have standing

    13   to be heard.    Is that right, Mr. Minuti?

    14                MR. MINUTI:    I would object to this, Your Honor.

    15   They have no standing.      They’re not a creditor, they’re not a

    16   party in interest, they’re not challenging the procedure we

    17   used to sell the hospital; they’re really a disgruntled

    18   bidder.   They have nothing to add to this proceeding.           We

    19   would object.

    20                THE COURT:    I’m going to sustain the objection.

    21                MR. KLAUSNER:    Your Honor, its Gary Klausner.           If

    22   I could have a minute I’d like to address that.

    23                THE COURT:    Well, I’ll give you one minute.

    24                MR. KLAUSNER:     Thank you.

    25                Your Honor, I wouldn’t consider us disgruntled.




                                                                       Appx. 00807
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 821 of 1120 PageID #: 3736
                                                                             18


     1   We participated in the process properly.         We filed the

     2   necessary agreement, supporting papers.         We were a qualified

     3   bidder.   We did attend the bid.       Our client did provide proof

     4   of financing, actually, at one point during the auction.               We

     5   provided proof of financing to go up to $100 million dollars.

     6                Our client has the history and experience of

     7   owning and operating numerous hospitals, not only in

     8   California, but in other parts of the world.          And our client

     9   has a particular history of purchasing distressed hospitals

    10   in connection with this. I’ve been involved -- in fact, I

    11   represented the debtor in some cases in which KPC has

    12   purchased hospitals out of bankruptcy proceedings, and turned

    13   them around and operated them successfully.

    14                We chose not to file a formal objection because,

    15   frankly, our position isn’t really an objection of such to

    16   the transaction.     What we are attempting to do, not

    17   inconsistently with the other party, but as somebody who did

    18   qualify and did participate in the bid.         We’re here to

    19   provide an option for the debtor, and the other stakeholders

    20   and the community which is a better outcome then that being

    21   presented to you today.      And in particular there are two

    22   advantages to what we’re attempting to do.

    23                Number one, from the standpoint of the community

    24   our client is willing to reopen the hospital and our client

    25   has experience in taking over distressed properties.




                                                                       Appx. 00808
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 822 of 1120 PageID #: 3737
                                                                             19


     1                Secondly, our client’s purchase, if it takes over

     2   the hospital, avoids the confrontation wiht CMS which

     3   regardless of what you do may end up in appeals that are

     4   going to delay the process.

     5                Thirdly, our client is willing to work with

     6   Jefferson.    This is to say they’ve agreed to work with us,

     7   but we’re willing to with Jefferson in order to provide

     8   Jefferson with slots that they may need while at the same

     9   time allowing the hospital to re-open, allowing our client to

    10   obtain the license, Medicare number and the remaining slots

    11   to benefit everybody.

    12                So, you know, to call us disgruntled isn’t really

    13   a fair characterization.      We’re here because we think we can

    14   provide a better outcome for the debtor, its stakeholders and

    15   the community than anybody else standing before you.            And we

    16   think that the process should allow the parties and the

    17   stakeholders to get the best outcome possible including that

    18   for the community.

    19                THE COURT:    Yes.   Mr. Minuti, go ahead.

    20                MR. MINUTI:    Your Honor, if I could just reply

    21   briefly.

    22                THE COURT:    Yes.

    23                MR. MINUTI:    So, here’s what I’m hearing; if we

    24   bid $60 million dollars, right -- and by the way, this is the

    25   first time we heard SBJ make a bid of $60 million dollars.




                                                                       Appx. 00809
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 823 of 1120 PageID #: 3738
                                                                             20


     1   Think about it, if we bid $60 million dollars, and if we do

     2   our due diligence, and we decide we want to go forward, and

     3   if we can do this, and if we can get that, and maybe this

     4   will happen, and maybe that will happen it will all be a

     5   better outcome for everybody.

     6                 The reality is, Your Honor, that we’ve been in

     7   bankruptcy since June 30th, July 1st, right.          The first day

     8   of this case, crystal clear, it’s been in the papers almost

     9   every day we’re closing the hospital.         Everybody knows that

    10   the hospital is being closed and so if somebody wants to bid

    11   on it they need to come forward, Your Honor.          That was June

    12   30th, August 1st.

    13                 On 7/19, July 19th Your Honor entered bid

    14   procedures.    We sent those procedures out.        Everybody knew

    15   what was happening here.      Okay.    We had a bid deadline of

    16   August 6th, Your Honor.      A bid deadline of August 6th.

    17                 THE COURT:    Which you extended.

    18                 MR. MINUTI:   Well, it got extended to August 6th,

    19   but a bid deadline of August 6th.        What we’ve received, Your

    20   Honor, is hope, contingencies, maybe this will happen, keep

    21   it open for thirty days and maybe I’ll place a bid, maybe it

    22   will be $60 million dollars.       By the way, I need to get the

    23   real estate, maybe I get it, maybe I don’t; oh, by the way,

    24   this has to happen.      I mean there are tons of contingencies

    25   here and that is why, Your Honor, we’re not moving forward




                                                                       Appx. 00810
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 824 of 1120 PageID #: 3739
                                                                             21


     1   with any of these bids.

     2                With regard to -- I mean we’re going to put on

     3   some evidence with respect to SBJ, Your Honor, but the

     4   reality is we have a firm transaction here today for $55

     5   million dollars.     And what you have, Your Honor, is a lot of

     6   hearsay.    You have a lot of testimony from lawyers, but you

     7   don’t have anybody on the stand saying here’s my ten percent

     8   deposit.    We’re ready to go forward.       You don’t have that

     9   because they’re not.      If they were we wouldn’t be here today,

    10   Your Honor, with this transaction.

    11                So, we don’t have the luxury of putting at risk a

    12   $55 million dollar transaction for the personal benefit of

    13   these two bidders who would like to get the resident slots.

    14   If they wanted the resident program, Your Honor, they could

    15   have bid on it.     Right.

    16                THE COURT:      Yes.

    17                MR. MINUTI:     If they want the remaining assets of

    18   Hahnemann we’re all ears, let’s talk about it.

    19                THE COURT:    Well, look, Judge Walsh, who just

    20   passed away last and who’s funeral is tomorrow, used to say

    21   at sale hearings that if Warren Buffet showed up with a check

    22   and was willing to proceed on the same terms he would accept

    23   that offer, but we don’t have that here.         I agree with you,

    24   Mr. Minuti, we have contingency on contingency it seems to

    25   me.   I will certainly hear the testimony. And I’m not ruling




                                                                       Appx. 00811
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 825 of 1120 PageID #: 3740
                                                                             22


     1   at this time, but I am inclined to reject these proposals.

     2                MR. MINUTI:     Thank you, Your Honor.

     3                MR. KLAUSNER:    Your Honor, if I could just jump-

     4   in.   And I apologize, it’s not the norm for me to be on a

     5   CourtCall, but this is important.

     6                My client is actually with me on the phone and he

     7   has authorized me to go to $60 million dollars for the

     8   residency assets alone.      We would have very much liked to bid

     9   on the hospital.     We didn’t create the sale process or the

    10   sale procedures.     And, indeed, we reacted promptly and

    11   submitted a qualified bid and explained to all parties at the

    12   auction why we thought it was sensible to allow us to bid on

    13   the hospital.

    14                But if the only sale that is going to take place

    15   today is for the residency program assets then our client is

    16   prepared to bid on those assets alone.

    17                THE COURT:    Well, the auction is closed as far as

    18   the court is concerned.      I think the record represents that.

    19   So, I am not going to accept, obviously, a telephonic bid of

    20   $60 million dollars.      We have $55 million dollars here and

    21   that is what we’re going to hear today.         Thank you.

    22                MR. KLAUSNER:     Thank you, Your Honor.

    23                THE COURT:    Mr. Minuti, yes.

    24                MR. MINUTI:     Thank you, Your Honor.

    25                Your Honor, with that I’d like to proceed to




                                                                       Appx. 00812
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 826 of 1120 PageID #: 3741
                                                                             23


     1   evidence.     Again, I’ve got two witnesses, Your Honor; Mr.

     2   Victor and Mr. Wilen.       I am prepared to proffer both

     3   witnesses or put them on the stand, whatever the court’s

     4   pleasure is.

     5                 THE COURT:    Well, I certainly would accept a

     6   proffer.    Do I hear any objection to a proffer being made?

     7          (No verbal response)

     8                 THE COURT:    Hearing none I would ask you to

     9   proceed by proffer then, Mr. Minuti.

    10                 MR. MINUTI:    Thank you, Your Honor.

    11                 Before that, Your Honor, I do have a couple of

    12   brief exhibits for today’s hearing if I may approach.

    13                 THE COURT:    Yes.   All right.   Thank you.

    14                 MR. MINUTI:    Your Honor, we have four exhibits in

    15   the binder.     The first exhibit is a copy of the transcript of

    16   the auction itself.      The second exhibit is a copy of the

    17   asset purchase agreement with the Jefferson consortium.              The

    18   third exhibit is a copy of the asset purchase agreement with

    19   our backup bidder, Reading Hospital.         Finally, the fourth

    20   exhibit is a demonstrative exhibit that Mr. Wilen will

    21   testify to.

    22                 What I would like to do at this time is move into

    23   evidence the first three exhibits.        I don’t believe there is

    24   any objections, but let me pause and see if anybody does have

    25   an objection.




                                                                       Appx. 00813
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 827 of 1120 PageID #: 3742
                                                                             24


     1                THE COURT:    Any objection?

     2          (No verbal response)

     3                THE COURT:    Hearing none the exhibits are

     4   admitted.

     5          (Debtor’s Exhibits 1 and 2, admitted into evidence)

     6                MR. LAPOWSKY:     Your Honor?

     7                THE COURT:    Yes.   Mr. Lapowsky, good morning.

     8                MR. LAPOWSKY:     Good morning, Your Honor; Robert

     9   Lapowsky for Reading Hospital.

    10                I just want to take a look at what was put in as

    11   the Reading Hospital backup bid.        So, the -- if you could

    12   just reserve on that one until I have a chance to look at it

    13   I would appreciate it.

    14                THE COURT:    I will do that.

    15                MR. LAPOWSKY:    Thank you.

    16                THE COURT:    Yes.

    17                MR. MINUTI:    Your Honor, our goal is to get the

    18   right one in.    So, if it’s the wrong one we will fix that.

    19                THE COURT:    I understand.

    20                MR. MINUTI:     May I proceed, then, with Mr.

    21   Victor’s proffer, Your Honor?

    22                THE COURT:    Yes.

    23                MR. MINUTI:     With me today, in the courtroom, is

    24   J. Scott Victor.     If called to the stand to testify Mr.

    25   Victor would testify as follows.




                                                                       Appx. 00814
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 828 of 1120 PageID #: 3743
                                                                             25


     1                Consistent with prior hearings, Your Honor, I’m

     2   going to skip Mr. Victor’s background if acceptable to the

     3   court.

     4                THE COURT:    That’s fine.

     5                MR. MINUTI:    Mr. Victor would testify that on or

     6   about July 9th, 2019 the debtors and Tower Health executed a

     7   letter of intent attached to the motion, the sale motion, to

     8   effectuate the sale of the debtor’s resident’s program

     9   assets, subject to a court approved sale process and subject

    10   to higher and better bids.       On or about July 19th, 2019 the

    11   debtors and Reading Hospital, as assignee and designee of

    12   Tower Health, finalized and filed the asset purchase

    13   agreement consistent with the letter of intent.

    14                Mr. Victor would testify that by order dated July

    15   19th, 2019 the court approved Reading Hospital as a stalking

    16   horse granting Reading Hospital a break-up fee of $225,000

    17   dollars upon the satisfaction of certain conditions and

    18   approved the bidding procedures to establish an orderly

    19   process for soliciting higher and better bids for the

    20   resident’s program assets.

    21                Specifically, the bidding procedures included a

    22   bid deadline of August 5th, 2019 followed by an auction, if

    23   necessary, on August 7th, 2019 and a sale hearing scheduled

    24   for August 9th, 2019 at ten o’clock in the morning.           With the

    25   courts permission the sale hearing was ultimately continued




                                                                       Appx. 00815
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 829 of 1120 PageID #: 3744
                                                                             26


     1   until today.

     2                Mr. Victor would testify that following the

     3   debtor’s execution of the letter intent his firm, SSG Capital

     4   Advisors, contacted approximately 111 healthcare providers

     5   and institutions who may have interest in acquiring the

     6   debtor’s resident’s program assets and sent those contacts a

     7   form of confidentiality agreement. Following the entry of the

     8   bidding procedures order the SSG team followed up with a

     9   number of interested parties.       Of the parties contacted ten

    10   signed confidentiality agreements, six parties engaged in

    11   various levels of due diligence.

    12                Mr. Victor would testify that SSG and the debtor’s

    13   management conducted numerous in-person meetings with

    14   potential bidders.     By electronic mail dated August 1st, 2019

    15   the debtors were advised that the University of Pennsylvania

    16   Health System would be collaborating with Tower Health and

    17   Reading Hospital regarding an increased bid for the

    18   resident’s program assets in the event there was an auction.

    19                Mr. Victor would testify that during the marketing

    20   process a serious and credible bidder requested that the bid

    21   deadline be extended to provide more time for this bidder to

    22   finalize its bid.     After consulting with the unsecured

    23   creditor’s committee and consistent with the bid procedures

    24   Mr. Victor would testify that on August 2nd, 2019 the debtors

    25   notified Tower, Reading Hospital of its decision to briefly




                                                                       Appx. 00816
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 830 of 1120 PageID #: 3745
                                                                             27


     1   extend the bid deadline and to move the auction by one day.

     2                By notice dated August 2nd, 2019 the debtors

     3   notified all potential bidders and all parties in interest

     4   that the bid deadline was moved to four p.m. Eastern time on

     5   August 7th, 2019 and that the auction was moved to August

     6   8th, 2019.

     7                Mr. Victor would testify that by August 7th, 2019

     8   -- that by the August 7th, 2019 bid deadline the debtor

     9   received three bids in addition to the stalking horse bid of

    10   Reading Hospital.     Bids were submitted by SBJ Group,

    11   Strategic Global Management, Inc., or KPC, Your Honor, and

    12   Thomas Jefferson University Hospital working with a

    13   consortium of healthcare providers including Albert Einstein

    14   Healthcare Network, Christiana Care Health Systems, Main Line

    15   Health Inc., Temple University Health System and the Cooper

    16   Health System.

    17                During the evening of August 7th, 2019 Mr. Victor

    18   would testify that the debtor’s chief restructuring officer,

    19   Mr. Wilen, the debtor’s professionals and the committee’s

    20   professionals met at Saul Ewing’s offices in Philadelphia to

    21   analyze the various bids.       During that meeting the debtors,

    22   in consultation with the committee, qualified the bids

    23   submitted by KPC and the Jefferson consortium.          Mr. Victor

    24   would testify that each of the qualified bidders were

    25   informed that they were qualified and the two qualified




                                                                       Appx. 00817
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 831 of 1120 PageID #: 3746
                                                                             28


     1   bidders -- excuse me, qualified bids were shared with each of

     2   the qualified bidders including Reading Hospital.

     3                Even though the debtors were not seeking to sell

     4   the other assets of Hahnemann University Hospital Mr. Victor

     5   would testify that serious consideration was given to the

     6   bids submitted by SBJ Group, Inc., which proposed, subject to

     7   numerous conditions, the possibility of purchasing a

     8   significant portion of Hahnemann University Hospital’s assets

     9   and keeping Hahnemann University Hospital open.

    10                Ultimately, Mr. Victor would testify, however,

    11   that the debtors, in consultation with the committee,

    12   determined that the SBJ bid was not a qualified bid for a

    13   host of reasons including the SBJ bid was at the minimum

    14   purchase price to get into the auction, $7.825 million

    15   dollars, but that price was subject to downward adjustment

    16   based upon further required due diligence.

    17                Further, Mr. Victor would testify that the SBJ

    18   bid, including other significant valuable Hahnemann

    19   University Hospital assets, for no additional consideration

    20   including acquiring the real property necessary for the

    21   hospital’s operation by way of a purchase or lease on

    22   undisclosed terms acceptable to SBJ.         The bid also included

    23   furniture, fixtures, equipment, computers, computer systems,

    24   accounts receivable and so on.       Mr. Victor would further

    25   testify that the SBJ bid was determined not to be a qualified




                                                                       Appx. 00818
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 832 of 1120 PageID #: 3747
                                                                             29


     1   bid because it was accompanied by a contingent financial

     2   commitment letter from a third-party for only $10 million

     3   dollars.

     4                Mr. Victor would testify that the SBJ bid was

     5   contingent on ordinary course operations of Hahnemann

     6   University Hospital while SBJ conducted further due diligence

     7   for an unspecified period of time notwithstanding the fact,

     8   Your Honor, that Hahnemann University Hospital’s patient care

     9   was being wound-down and the debtors lacked the funds, as a

    10   practical matter, to continue providing patient care.

    11   Finally, Mr. Victor would testify that the SBJ bid was

    12   entirely contingent on further due diligence described by

    13   SBJ’s counsel of at least thirty days with no commitment to

    14   purchase anything.

    15                On the evening of August 8th Mr. Victor would

    16   testify that he called SBJ’s counsel and informed him that

    17   SBJ’s bid was not qualified for the reasons already stated.

    18   Mr. Victor invited SBJ to come to Saul Ewing’s offices the

    19   day of the auction, encouraged SBJ to amend and limit its bid

    20   to only the resident program assets and expressed the

    21   debtor’s willingness to continue discussions with SBJ

    22   regarding its desire to acquire other Hahnemann University

    23   Hospital assets to keep Hahnemann University Hospital open.

    24                Mr. Victor would further testify that the

    25   representatives of SBJ did come to Saul Ewing’s offices on




                                                                       Appx. 00819
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 833 of 1120 PageID #: 3748
                                                                             30


     1   the day of the auction and that Mr. Victor and debtors

     2   counsel met with SBJ, and, again, encouraged it to modify its

     3   bid to the resident program assets only.         SBJ refused to

     4   amend its bid.     So, there was no need to discuss with SBJ the

     5   other concerns with its bid.       SBJ left before the auction

     6   began.

     7                Mr. Victor would testify that representatives of

     8   the debtor, the committee, the qualified bidders, and various

     9   creditors and parties in interest convened at Saul Ewing’s

    10   offices at ten o’clock a.m. on August 8th for purposes of

    11   conducting and participating in the auction.          During the

    12   morning and afternoon Mr. Victor would testify that he, the

    13   debtor’s CRO, and the debtor’s counsel met with each of the

    14   qualified bidders to ask questions and to clarify certain

    15   provisions of each bid.

    16                Mr. Victor would testify that from the debtor’s

    17   perspective the bid submitted by the Jefferson Consortium was

    18   substantially similar to the stalking horse bid submitted by

    19   Reading Hospital.     The bid submitted by KPC was different.

    20   Like SBJ, KPC’s asserted goal was to acquire further assets

    21   of Hahnemann University Hospital to keep Hahnemann University

    22   Hospital open.     Like SBJ, at KPC’s proposal for continuing

    23   the operations of Hahnemann University Hospital was subject

    24   to further unspecified due diligence, a need to obtain

    25   control of non-debtor real estate, whether by purchase or




                                                                       Appx. 00820
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 834 of 1120 PageID #: 3749
                                                                             31


     1   lease, and various other conditions.

     2                Unlike SBJ, however, KPC was willing to

     3   participate in the auction for the resident program assets

     4   with the understanding that no credit would be given at the

     5   outset for the expression -- sorry, for the expressed desire

     6   to possibly purchase other assets of Hahnemann University

     7   Hospital and keep Hahnemann University Hospital open.

     8                To the extent bids were changed or amended during

     9   the day of the auction or during the auction, itself, Mr.

    10   Victor would testify that the other qualified bidders were

    11   informed of such changes or provided with written copies of

    12   such changes when available.       Mr. Victor would testify that

    13   based upon discussions and changes made to bids during the

    14   day the debtors, in consultation with the committee, selected

    15   the bids submitted by KPC as the highest and best baseline

    16   bid to begin the auction.       That bid provided gross

    17   consideration of $8,825,000 dollars.

    18                The auction, itself, began at approximately 5:30

    19   p.m. Eastern time.     At the beginning of the auction Mr.

    20   Victor and the debtor’s counsel announced the KPC bid as the

    21   baseline bid and informed all parties of the rules of the

    22   auction.    Mr. Victor would testify that the auction lasted

    23   approximately six hours and consisted of approximately

    24   fifteen rounds of bidding.       There were frequent breaks during

    25   the auction.




                                                                       Appx. 00821
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 835 of 1120 PageID #: 3750
                                                                             32


     1                 Throughout the auction the debtors regularly

     2   consulted with the committee.       Mr. Victor would testify that

     3   at one point toward the end of the auction Reading Hospital

     4   announced that Drexel University Hospital of Medicine was

     5   providing it with certain financial support related to its

     6   future bids or further bids.

     7                 Mr. Victor would testify that ultimately the

     8   debtors, in consultation with the committee, selected the

     9   final bids submitted by the Jefferson Consortium as the

    10   highest and best bid for the debtor’s resident’s program

    11   assets providing gross consideration of $55 million dollars

    12   consisting of cash in the amount of $51 million dollars, a $3

    13   million dollar escrow and a commitment to reimburse the

    14   debtors for $1 million dollars in tail insurance for all

    15   Hahnemann University Hospital residents for the period of

    16   time the residents provided services to Hahnemann University

    17   Hospital through the closing.

    18                 Reading Hospital’s last bid provided adequate

    19   consideration of up to $51 million dollars and was selected

    20   as the highest and best backup bid consistent with the bid

    21   procedures.    The bid consisted of cash in the amount of

    22   $46,775,000 dollars, a $3 million dollar escrow, a $1 million

    23   dollar tail insurance coverage reimbursement and a credit bid

    24   of their breakup fee, Your Honor, of $225,000 dollars.

    25                 Mr. Victor would testify that the terms of the




                                                                       Appx. 00822
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 836 of 1120 PageID #: 3751
                                                                             33


     1   Jefferson consortium’s final bid are set forth in the asset

     2   purchase agreement which has now been admitted before the

     3   court at Exhibit 2.      Mr. Victor would testify that Reading

     4   Hospital’s backup bid is substantially similar to the winning

     5   bid of Jefferson Consortium except that the gross

     6   consideration is lower.      He would identify the document

     7   attached to our binder as Exhibit 3 as the backup bid of

     8   reading Hospital.

     9                Mr. Victor would testify that each bid includes a

    10   number of contracts to be assumed and assigned to the buyer.

    11   There are no cure amounts associated with any of the

    12   contracts to be assumed and assigned.         He would further

    13   testify that to his knowledge neither the Jefferson

    14   consortium nor Reading Hospital are affiliated in any way

    15   with the debtors or the debtor’s insiders.

    16                Mr. Victor would testify that to his knowledge

    17   both the Jefferson consortium and Reading Hospital acted in

    18   good faith during the due diligence and auction process and

    19   that negotiations between the debtors, and the Jefferson

    20   consortium and Reading Hospital were at arm’s length and

    21   fair.   Mr. Victor is not aware of any facts to suggest that

    22   the bids of either the Jefferson consortium or Reading

    23   Hospital were the product of bad faith or collusion among

    24   bidders.

    25                Mr. Victor would testify that the debtors complied




                                                                       Appx. 00823
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 837 of 1120 PageID #: 3752
                                                                             34


     1   with the court approved bid procedures, that the sale process

     2   was complete, that all bidders had a full and fair

     3   opportunity to bid on the debtor’s residency program assets

     4   and the winning bid of the Jefferson consortium and the

     5   backup bid at Reading Hospital represents the highest and

     6   best offers for the purchase of those assets.          Because the

     7   winning bid and backup bid were the product of a full and

     8   fair auction process Mr. Victor would testify that the

     9   purchase price to be paid for the assets represents the

    10   highest and best price available under the circumstances.

    11                 Mr. Victor would testify that he read the notice

    12   filed by KPC and would encourage the court to give it no

    13   weight.   KPC is a California based for profit operator who

    14   dropped out of the bidding for the resident program assets at

    15   a little over $29 million dollars.        Mr. Victor would testify

    16   that while KPC’s notice suggests that it is now prepared to

    17   bid $60 million dollars and keep Hahnemann University

    18   Hospital open KPC has not committed to do anything and can

    19   walk away at any time.

    20                 Mr. Victor would testify that there are

    21   significant contingencies to KPC’s expression of interest

    22   including, again, unspecified due diligence and other

    23   conditions.    In Mr. Victor’s judgment it would be foolish and

    24   contrary to the best interest of the debtor’s estates to

    25   abandon the sale of the resident program assets in favor of




                                                                       Appx. 00824
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 838 of 1120 PageID #: 3753
                                                                             35


     1   KPC’s vague suggestions.

     2                Finally, Mr. Victor would testify that he read the

     3   objection filed by the United States to the proposed sale and

     4   is aware that in the objection the Government criticized the

     5   debtor for failing to communicate with the Government

     6   regarding the sale.      Mr. Victor would testify that on

     7   Thursday, August 22nd, 2019 he attended an approximate three

     8   and a half hour meeting at Saul Ewing’s Philadelphia office

     9   with the debtor’s counsel, representatives of the Government

    10   and representatives of the Jefferson consortium.

    11                Mr. Victor would testify that the purpose of the

    12   meeting was to attempt to resolve the Government’s concerns

    13   regarding the proposed sale.       During the meeting Mr. Victor

    14   would testify that he, representatives of the debtor, and the

    15   Jefferson consortium described the proposed transaction, the

    16   fact that the Jefferson consortium has, as a practical

    17   matter, become the successor to Hahnemann University

    18   Hospital’s patient operations at their own hospitals and they

    19   answered any questions raised by the government.

    20                Mr. Victor would testify that while both the

    21   debtors and the Jefferson consortium attempted to engage the

    22   Government in discussions as to whether the transaction

    23   structure could be changed or amended to resolve the

    24   Government’s concerns the Government simply did not engage

    25   and there were no negotiations.




                                                                       Appx. 00825
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 839 of 1120 PageID #: 3754
                                                                             36


     1                 That would complete his testimony, Your Honor.

     2                 THE COURT:   All right.    Mr. Victor is in the

     3   courtroom.     Does anyone wish to cross-examine Mr. Victor?

     4                 Mr. Lapowsky, how about Exhibit 3?

     5                 MR. LAPOWSKY:    Exhibit 3 is not the final version,

     6   Your Honor.    That is the only reason that I rise.

     7                 THE COURT:   All right.

     8                 MR. LAPOWSKY:    Exhibit 3 is going to have to be

     9   replaced.    There were some negotiations last night and into

    10   this morning.    So, I believe Mr. Applebaum is having the

    11   corrected form of the Reading Hospital agreement brought over

    12   to the court so that it can be made part of the record.

    13                 THE COURT:   All right.    Good morning.

    14                 MR. APPLEBAUM:    Good morning, Your Honor; Aaron

    15   Applebaum for the debtors.

    16                 That is correct.    We did file the final version of

    17   the backup bid asset purchase agreement this morning under

    18   certification of counsel.        It’s at Docket Number 635.

    19   Unfortunately, the exhibit binders were created without that

    20   final version being placed in.

    21                 THE COURT:   All right.

    22                 MR. APPLEBAUM:    The corrected copies or the

    23   updated copies are being brought over as we speak and we will

    24   replace them in binders.

    25                 THE COURT:   All right.    That’s fine.    Thank you.




                                                                       Appx. 00826
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 840 of 1120 PageID #: 3755
                                                                             37


     1                 MR. APPLEBAUM:    Thank you, Your Honor.

     2                 MR. LAPOWSKY:    And, Your Honor, one more thing I

     3   would note is that when the revised APA gets here you’re

     4   going to see that it does not have two exhibits attached to

     5   it.   One is the sale order, that would be the Reading

     6   Hospital sale order, and the other is the escrow agreement.

     7   Both of those -- the sale order certainly is close to final,

     8   if not final, but it’s not attached.         It will track pretty

     9   closely to the Jefferson order, but it will have some

    10   differences.    So, those two documents still remain to be

    11   finalized.

    12                 THE COURT:    All right.   Should I wait to admit

    13   then Exhibit 3 until we have those other exhibits?

    14                 MR. LAPOWSKY:    It’s not my case, Your Honor, but I

    15   would not see the need to not admit Exhibit 3 as revised as

    16   long as it’s subject to those qualifications that I put on

    17   the record.

    18                 THE COURT:    All right.

    19                 MR. MINUTI:    Your Honor, Mark Minuti.

    20                 So the record is clear, let me withdraw the

    21   Exhibit 3 that we have entered.        When the final version gets

    22   here I’ll ask Your Honor to admit it at that time.

    23                 THE COURT:    That’s fine.   Thank you, Mr. Minuti.

    24                 MR. LAPOWSKY:    Thank you, Your Honor.

    25                 THE COURT:    Mr. McNeill, did you wish to cross-




                                                                       Appx. 00827
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 841 of 1120 PageID #: 3756
                                                                             38


     1   examine Mr. Victor?

     2                 MR. MCNEILL:    Yes, Your Honor.    I have a few

     3   questions.    If others do I’m happy to defer to them and go at

     4   the end as they may have similar questions, but I’m also

     5   happy to go first.

     6                 THE COURT:    All right.   I will let you go first.

     7   Mr. Victor, if you will come forward, sir.          Good morning, Mr.

     8   Victor.

     9                 MR. VICTOR:    Good morning.

    10                 THE COURT:    If you will remain standing while your

    11   testimony is affirmed.

    12                 J. SCOTT VICTOR, DEBTOR WITNESS, SWORN

    13                 THE CLERK:    Please state and spell your name for

    14   the record.

    15                 THE WITNESS:    J. Scott Victor, V-I-C-T-O-R.

    16                 THE CLERK:    Thank you.

    17                 THE COURT:    All right.   Mr. McNeill, you may

    18   proceed.

    19                 MR. MCNEILL:    Thank you, Your Honor.

    20                               CROSS EXAMINATION

    21   BY MR. MCNEILL:

    22   Q      Good morning, Mr. Victor.

    23   A      Good morning.

    24   Q      Steve McNeill from Potter Anderson & Corroon.          I don’t

    25   believe we have met before, but I am counsel for SBJ Group




                                                                       Appx. 00828
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 842 of 1120 PageID #: 3757
                                                                             39


     1   here in Delaware, at least.       I have a few questions about

     2   your proffered testimony.

     3          First, Mr. Minuti read in your proffer that SSG sent

     4   out approximately 111 flyers or something to that effect to

     5   your contacts.     Was SBJ one of those contacts?

     6   A      SBJ was not one of those 111, but SBJ did sign an NDA

     7   for the Hahnemann sale when we originally tried to sell

     8   Hahnemann as a going concern.       And the SBJ Group did due

     9   diligence.

    10   Q      So, SBJ was one of the ten confidentiality agreements

    11   even though they weren’t part of the 111?

    12   A      Correct.

    13   Q      And once it got down to the three initial bidders Mr.

    14   Minuti, in a proffer, indicated that you gave serious

    15   consideration to SBJ’s bid, but there were a number of

    16   reasons why that bid was ultimately not deemed to be a

    17   qualified bidder.     Is that correct?

    18   A      Correct.

    19   Q      One of those conditions was that the bid was for a sale

    20   of substantially all the assets of Hahnemann Hospital

    21   including a condition that required the acquisition of the

    22   lease for the property in which the hospital sits, is that

    23   correct?

    24   A      Or the actual fee of the real estate.

    25   Q      Okay.   In your experience, if someone is seeking to




                                                                       Appx. 00829
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 843 of 1120 PageID #: 3758
                                                                             40


     1   purchase substantially all the assets of an operating entity,

     2   and in particular a hospital, would the acquisition of the

     3   property on which it sits or, at least, the lease on which it

     4   sits be a necessary part of that bid?

     5   A        It would be.

     6   Q        And similarly there was an indication that SBJ’s offer

     7   included the purchase of certain fixtures, and equipment and

     8   accounts receivable.      Is it true that that is also consistent

     9   with an offer to purchase, substantially, all the assets?

    10   A        Not necessarily the accounts receivable, no.

    11   Q        But the fixtures and the equipment certainly would be

    12   included in that part of the sale?

    13   A        Sure, but that’s not what we were selling.

    14   Q        I understand.   And also Mr. Minuti indicated that it

    15   was not the debtor’s initial intention to sell the hospital

    16   as a going concern, is that correct?

    17   A        It was.   Prepetition we marketed the hospital and went

    18   out to a broad market to try to see if anyone would buy

    19   Hahnemann as a going concern prior to the filing and prior to

    20   the shutdown process.

    21   Q        And SBJ participated in that process or they came

    22   later?

    23   A        SBJ came a little bit later, but they were part of the

    24   process looking at Hahnemann as a going concern.

    25   Q        Okay.   So, then is it fair to say that prepetition you




                                                                       Appx. 00830
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 844 of 1120 PageID #: 3759
                                                                             41


     1   did a process, you determined that there was no interest in

     2   the hospital as a going concern and so, ultimately, you

     3   pivoted to -- the debtor’s pivoted to attempt to sell the

     4   resident program only?

     5   A      Yes, but there wasn’t a lot of time in the prepetition

     6   marketing process for trying to sell Hahnemann as a going

     7   concern.     There wasn’t cash available.      The shutdown process

     8   had to be initiated based upon our financing and negotiating

     9   a debtor-in-possession financing package with MidCap.            So,

    10   there just wasn’t time for a long period of marketing for

    11   Hahnemann as a going concern.

    12   Q      And do you think that if you had more time and you had

    13   the necessary funding that you would have -- if you had that

    14   time and that financing do you think you would have made a

    15   stronger effort to sell the hospital as a going concern?

    16   A      No.    I think we did go out to all the logical parties,

    17   in our view.     SBJ and KPC came a bit later with their

    18   expression to purchase Hahnemann as a going concern, but by

    19   that time the shutdown process had been initiated.           So, it

    20   was very difficult to sell Hahnemann as a going concern.               We

    21   just didn’t have the capital or the liquidity under the DIP

    22   financing.

    23   Q      And have you done a valuation of the remaining assets

    24   that are not included in this sale of Hahnemann Hospital?

    25   A      No.




                                                                       Appx. 00831
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 845 of 1120 PageID #: 3760
                                                                             42


     1   Q      Do you have any intention of doing evaluation and/or

     2   trying to sell those assets in a separate process?

     3   A      Well, I know the CRO has a good idea of what he

     4   believes that the equipment is worth. People have been out,

     5   various liquidators and firms that purchased medical

     6   equipment have been on site and have expressed interest in

     7   buying that equipment or, at least, marketing that equipment

     8   for sale.    And the CRO also knows what the accounts

     9   receivable are and will endeavor to collect them.

    10   Q      Okay.    And I don’t know if you can answer this question

    11   without disclosing confidential information, but do you

    12   believe that the value of those assets is worth more than $5

    13   million dollars?

    14   A      I believe the value of the accounts receivable and the

    15   fixed assets on hand are greater than $5 million dollars,

    16   yes.

    17                  MR. MCNEILL:    I have no further questions.      Thank

    18   you.

    19                  THE COURT:    Thank you, Mr. McNeill.

    20                  Does anyone else wish to cross-examine Mr. Victor?

    21          (No verbal response)

    22                  THE COURT:    All right.   You may step down, Mr.

    23   Victor.     Thank you.

    24          (Witness excused)

    25                  MR. MINUTI:    Your Honor, my next witness by way of




                                                                       Appx. 00832
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 846 of 1120 PageID #: 3761
                                                                             43


     1   proffer would be the CRO Allen Wilen.         Mr. Wilen is in the

     2   courtroom today, Your Honor.       If called to the stand to

     3   testify he would testify as follows.

     4                Again, Your Honor, same with Mr. Victor, I will

     5   skip Mr. Wilen’s background.

     6                THE COURT:    Yes.

     7                MR. MINUTI:    Mr. Wilen would testify that he

     8   signed a declaration in support of various first-day motions

     9   in these Chapter 11 cases and that the information set forth

    10   in his first-day declaration remains true and correct today.

    11   As Mr. Wilen has previously testified the debtors could not

    12   afford to keep Hahnemann University Hospital fully open and

    13   operating since shortly before the petition date and

    14   continuing to this day the debtors have taken steps to wind-

    15   down the operations of Hahnemann University Hospital.            That

    16   being said, Mr. Wilen would testify that Hahnemann -- excuse

    17   me.   That being said, Mr. Wilen would testify that Hahnemann

    18   University Hospital remains in business today and is

    19   continuing to provide various services to the community and

    20   will do so until the shut-down plan is completed.

    21                Mr. Wilen would testify that once it was clear

    22   that there was no viable alternative to closing the Hahnemann

    23   University Hospital the debtors began working with SSG

    24   Capital Advisors, the debtor’s investment banker, to explore

    25   options for the disposition of the debtor’s resident’s




                                                                       Appx. 00833
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 847 of 1120 PageID #: 3762
                                                                             44


     1   program assets.     Because Hahnemann University Hospital is in

     2   the process of closing he would testify that the debtors no

     3   longer had a need for the resident program assets, but that

     4   those assets, in fact, do have value to others looking to

     5   expand their own residency training efforts and programs.

     6                Mr. Wilen would testify that Tower Health was

     7   immediately identified as the potential purchaser of the

     8   resident program assets.      On or about July 9th, 2019 the

     9   debtors and Tower Health executed a letter of intent attached

    10   to the sale motion to effectuate the sale of the debtor’s

    11   resident program assets subject to higher and better bids.

    12   That same day the debtor filed the sale motion before the

    13   court.

    14                Mr. Wilen would testify that on July 19th, 2019

    15   the debtors filed the asset purchase agreement with Reading

    16   Hospital as the assignee/designee of Tower Health.           Mr. Wilen

    17   participated in the meeting of the evening of August 7th to

    18   analyze the various bids that were received in connection

    19   with the auction.     After consulting with the official

    20   committee of unsecured creditors Mr. Wilen would testify that

    21   the debtors qualified two other bids for the auction, but

    22   determined that the bid submitted by SBJ Group Inc., was not

    23   a qualifying bid for the reasons already stated by Mr.

    24   Victor.

    25                Nevertheless, and as testified by Mr. Victor,




                                                                       Appx. 00834
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 848 of 1120 PageID #: 3763
                                                                             45


     1   representatives of SBJ were invited to Saul Ewing’s offices

     2   on August 8th.     And Mr. Victor and the debtor’s counsel met

     3   with representatives of SBJ to further explain why its bid

     4   was not qualified and to explain what was needed for its bid

     5   to become a qualified bid.       SBJ declined to change its bid ad

     6   accordingly was not permitted to participate in the auction.

     7                In addition to the qualifying stalking horse bid

     8   of Reading Hospital the other qualifying bids were submitted

     9   by Strategic Global Management Inc., an affiliate of KPC

    10   Global and Thomas Jefferson Hospital working with a

    11   consortium of healthcare providers.

    12                Throughout the morning and afternoon of August 8th

    13   Mr. Wilen would testify that he, Mr. Victor and the debtor’s

    14   counsel met with each of the qualified bidders, asked

    15   questions and discussed various issues concerning their bids

    16   and requested clarification on certain terms of the bid.               Mr.

    17   Wilen attended the auction on August 8th.         Throughout the

    18   auction Mr. Wilen would testify that the debtors frequently

    19   consulted with the committee.       At appropriate times the

    20   debtors took breaks during the auction and the debtor’s

    21   representatives met with their professionals to analyze the

    22   bids and consider the risk and rewards associated with each

    23   such bid.

    24                At the end of the auction Mr. Wilen would testify

    25   that after consulting with the committee the debtors selected




                                                                       Appx. 00835
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 849 of 1120 PageID #: 3764
                                                                             46


     1   the final bid submitted by the Jefferson consortium as the

     2   highest and best bid for the debtor’s resident program assets

     3   and designated the final bid of Reading Hospital as the

     4   highest and best backup bid.

     5                 Mr. Wilen was in the courtroom when Mr. Victor

     6   generally described the terms of those bids and he would

     7   confirm that Mr. Victor accurately testified to the terms of

     8   those bids.    Mr. Wilen would identify Debtor’s Exhibit Number

     9   2 as the final asset purchase agreement with the Jefferson

    10   consortium.

    11                 He would testify that given the increasing

    12   purchase price, given the identity of the members of the

    13   Jefferson consortium, and given their active involvement in

    14   the local healthcare community the terms and conditions of

    15   the Jefferson consortium asset purchase agreement is the

    16   highest and best bid for the debtor’s resident program

    17   assets.

    18                 Mr. Wilen would testify that to his knowledge

    19   neither the Jefferson consortium nor Reading Hospital are

    20   affiliated in any way with the debtors or the debtor’s

    21   insiders.     He would further testify that to his knowledge

    22   both the Jefferson consortium and Reading Hospital acted in

    23   good faith during the due diligence process and during the

    24   auction process and both negotiated with the debtors at arm’s

    25   length and on fair terms.




                                                                       Appx. 00836
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 850 of 1120 PageID #: 3765
                                                                             47


     1                Like Mr. Victor, Mr. Wilen is not aware of any

     2   facts to suggest that the bids of either Jefferson consortium

     3   or the Reading Hospital were the product of bad faith or

     4   collusion among bidders.      Mr. Wilen would also testify that

     5   the debtors complied with the court approved bidding

     6   procedures and because the winning bid and backup bid were

     7   the product of a full and fair auction process he would

     8   testify that the purchase price to be paid for the resident

     9   program assets represents the highest and the best price

    10   available under the circumstances.

    11                Mr. Wilen would testify that the proposed assumed

    12   contracts that are attached or identified in connection with

    13   the Jefferson consortium bid are to be assumed and assigned,

    14   and there are no cure amounts to be paid.         Your Honor, one of

    15   the objectors in the case was Temple University Health

    16   Systems Inc.

    17                THE COURT:    Yes.

    18                MR. MINUTI:    That objection went to a particular

    19   contract.    Mr. Wilen would testify, Your Honor, that that

    20   objection is moot because the contract at issue in that

    21   objection is not being assumed and assigned as part of this

    22   transaction.

    23                THE COURT:    Okay.

    24                MR. MINUTI:    Mr. Wilen would further testify that

    25   he read the objection filed by the Association of Medical




                                                                       Appx. 00837
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 851 of 1120 PageID #: 3766
                                                                             48


     1   Colleges and the Educational Commission for Foreign Medical

     2   Graduates, and the joinder filed by the Accreditation Counsel

     3   for Graduate Medical Education which raised concerns

     4   regarding the purchase of tail insurance coverage for all

     5   Hahnemann University Hospital residents and the retention of

     6   reside records.

     7                 Mr. Wilen would testify that as he announced at

     8   the auction to all bidders he feels strongly that appropriate

     9   tail coverage must be purchased and maintained for all

    10   Hahnemann University Hospital residents; not just residents

    11   that have gone to work for the consortium.          And that he is

    12   committed to paying for such coverage from the proceeds of

    13   the closing of the sale of the resident program assets.

    14                 As a result, Your Honor, Sections 4.11 and 6.11 of

    15   the Jefferson consortium’s asset purchase agreement requires

    16   the debtor to purchase such coverage on or prior to closing.

    17   The tail policy to be purchased, Your Honor, shall be for a

    18   twenty-five year term.

    19                 As for the resident records and consistent with

    20   the objection Mr. Wilen would testify that the debtors have

    21   made arrangements to transfer the resident records to the

    22   Federation of State Medical Boards and those records

    23   maintained on microfilm have been transferred to Drexel

    24   University.

    25                 Mr. Wilen would also testify that he read MidCap’s




                                                                       Appx. 00838
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 852 of 1120 PageID #: 3767
                                                                             49


     1   objection to the sale and specifically the portion of the

     2   objection related to the $500,000 dollar payment made by

     3   Tower Health prior to the petition date for a Medicare GME

     4   affiliation agreement.      As Mr. Wilen has informed MidCap on

     5   numerous occasions these funds, prepetition, were placed in

     6   the debtor’s general operating account and swept by MidCap as

     7   part of the debtor’s prepetition revolving credit facility.

     8                Mr. Wilen would identify again the asset purchase

     9   agreement marked as Exhibit 2 as the final asset purchase

    10   agreement with Jefferson University Hospital.          He would

    11   testify that it is fitting for Jefferson consortium’s bid to

    12   be the highest and best bid as approximately 350 of Hahnemann

    13   University’s former residents have already become employed as

    14   residents with members of the consortium and it is the

    15   members of the consortium, given the proximity of their

    16   hospitals and medical facilities to Hahnemann University

    17   Hospital, that have accepted the transfer or, otherwise,

    18   taken care of the significant majority of Hahnemann

    19   University Hospital’s former patients.

    20                Mr. Wilen would identify the debtor’s Exhibit 4 in

    21   the binder, Your Honor.

    22                THE COURT:    Yes.

    23                MR. MINUTI:    It’s a demonstrative exhibit that he

    24   prepared.    Mr. Wilen would testify that as depicted in the

    25   exhibit and based upon patient zip codes approximately




                                                                       Appx. 00839
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 853 of 1120 PageID #: 3768
                                                                             50


     1   seventy-seven percent of the patient provided services at

     2   Hahnemann University Hospital in 2018 are located within

     3   three miles of Jefferson, Temple and Einstein; three members

     4   of the consortium.     He would testify that a sale of the

     5   resident program assets to the Jefferson consortium will be a

     6   tremendous benefit to Philadelphia and Pennsylvania as the

     7   Hahnemann University Hospital resident programs and related

     8   assets and needed medical training, Your Honor, will remain

     9   and continue in Philadelphia.

    10                Absent the sale, and as Mr. Wilen understands it,

    11   CMS will likely cancel the Hahnemann University Hospital

    12   program and distribute the resident program slots to others

    13   throughout the country with no assurance that such resident

    14   slots will remain in Philadelphia or Pennsylvania.           In other

    15   words, the debtors will have no ability to monetize these

    16   assets for the benefit of their estates and Philadelphia and

    17   Pennsylvania are highly like to lose vital important medical

    18   training programs.

    19                Mr. Wilen would testify that Hahnemann University

    20   Hospital’s former residents will receive a significant

    21   benefit from the sale to the Jefferson consortium as the

    22   transfer ensures the payment of tail malpractice insurance

    23   coverage for all residents, not just those working for the

    24   Jefferson consortium.      Absent the closing of the sale of the

    25   debtor’s resident program assets it is Mr. Wilen’s




                                                                       Appx. 00840
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 854 of 1120 PageID #: 3769
                                                                             51


     1   understanding that the resident’s claims against Hahnemann

     2   University Hospital for tail coverage would be simply general

     3   unsecured claims in these cases.

     4                Finally, Mr. Wilen would testify that the closing

     5   of the sale to of the resident asset program will result in

     6   significant funds for the debtor’s estates and help resolve a

     7   number of challenges that the debtors have faced and will

     8   continue to face going forward as they try to sell St.

     9   Christopher’s Children’s Hospital as a going concern to

    10   ensure its continuation.

    11                With respect to possible CMS overpayments, Your

    12   Honor, Mr. Wilen would testify that for cost year ending

    13   December 31st, 2018 for an entire year when Hahnemann

    14   University Hospital was fully operational, Hahnemann

    15   University Hospital received CMS overpayments of only

    16   approximately $800,000 dollars.

    17                Under the asset purchase agreement with the

    18   Jefferson consortium a $3 million dollar escrow is being

    19   established and available to cover any possible overpayments

    20   for the approximate nine month period, Your Honor, during

    21   which services and Medicare reimbursements at Hahnemann

    22   University were declining; Hahnemann University Hospital were

    23   declining.

    24                Consistent with the Reading Hospital asset

    25   purchase agreement and the July 19th, 2019 order, Your Honor.




                                                                       Appx. 00841
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 855 of 1120 PageID #: 3770
                                                                             52


     1   The debtors will pay Reading Hospital a break-up fee of

     2   $225,000 dollars solely from the proceeds of the closing of

     3   the transaction with the Jefferson consortium.          If the

     4   Jefferson Consortium fails to close the debtors intend to

     5   proceed with the backup bid submitted by Reading Hospital.

     6                For all these reasons, Your Honor, Mr. Wilen would

     7   testify that the debtor’s decision to proceed with today’s

     8   motion for authority to close the transaction with the

     9   Jefferson consortium or Reading Hospital as a backup bidder

    10   represents an appropriate exercise of the debtor’s business

    11   judgment and he would encourage the court to approve the

    12   motion.

    13                That would complete his direct testimony.

    14                THE COURT:     Thank you, Mr. Minuti.

    15                Any cross examination of Mr. Wilen?        Yes, Mr.

    16   Sherman.

    17                MR. SHERMAN:     Ten seconds to consult with Mr.

    18   Minuti.

    19                THE COURT:     Sure.

    20                MR. SHERMAN:     Your Honor --

    21                THE COURT:    Yes, Mr. Sherman.

    22                MR. SHERMAN:     -- we would like to cross-examine

    23   Mr. Wilen on just a few limited issues, Your Honor.

    24                THE COURT:     All right.   Mr. McNeill, we’ll have

    25   Mr. Sherman go first and then you’ll follow-up.




                                                                       Appx. 00842
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 856 of 1120 PageID #: 3771
                                                                             53


     1                  MR. MCNEILL:    Okay.

     2                  THE COURT:    Thank you.   Mr. Wilen, yes, if you

     3   will come forward and remain standing while your testimony is

     4   affirmed, Mr. Wilen.

     5                    ALLEN WILEN, DEBTOR WITNESS, SWORN

     6                  THE CLERK:    Please state and spell your name for

     7   the record?

     8                  THE WITNESS:    Allen Wilen, A-L-L-E-N, W-I-L-E-N.

     9                  THE CLERK:    Thank you.

    10                  THE COURT:    Good morning, Mr. Wilen,

    11                  THE WITNESS:    Good morning.

    12                  THE COURT:    All right.   Mr. Sherman.

    13                  MR. SHERMAN:    May I proceed, Your Honor?

    14                 THE COURT:    Yes, you may.

    15                 MR. SHERMAN:    Thank you, Judge.

    16                               CROSS EXAMINATION

    17   BY MR. SHERMAN:

    18   Q      Good morning, Mr. Wilen.

    19          During the proffer Mr. Minuti discussed your testimony

    20   regarding the tail coverage for the residents.           Do you recall

    21   what Mr. Minuti said?

    22   A      Yes, I do.

    23   Q      Okay.    And in connection with your duties as CRO is it

    24   your duty to manage the budget and the cash for these

    25   estates?




                                                                       Appx. 00843
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 857 of 1120 PageID #: 3772
                                                                             54


     1   A      Yes, it is.

     2   Q      And in connection with those budgeting duties is it

     3   your belief that the debtors have the ability of paying for

     4   tail coverage for the residents outside of the sale that’s

     5   currently contemplated on the resident program assets?

     6   A      At this point that’s unknown.

     7   Q      So, we understand a means to pay the tail coverage for

     8   the residents is through this program assets?

     9   A      Correct.

    10   Q      And if it’s not approved then there’s no certainty that

    11   there will be tail coverage to the residents?

    12   A      That is correct.

    13   Q      And Mr. Minuti also discussed a $3 million dollar

    14   escrow.   Do you remember that testimony?

    15   A      Yes, I do.

    16   Q      And is it your belief that -- in connection with your

    17   duties as CRO did you gain an understanding of any potential

    18   amounts which would be due back to CMS for overpayments or

    19   underpayments in connection with this operation?

    20   A      Other then what was in the cost report that was filed,

    21   no.

    22   Q      So, it is your belief that the $3 million dollar escrow

    23   that’s to be established should cover any potential exposure

    24   that these estates would have or the debtor’s prepetition

    25   operations which would potentially be due to CMS?




                                                                       Appx. 00844
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 858 of 1120 PageID #: 3773
                                                                             55


     1   A        Yes.

     2                   MR. SHERMAN:    Thank you.   No further questions,

     3   Your Honor.

     4                   THE COURT:   I have a quick question for you, Mr.

     5   Wilen, if I may.      Is there any difference between the tail

     6   insurance being provided by Jefferson and Tower?           Somewhere

     7   along the line I had the impression that the Tower tail

     8   insurance was only applicable to people working for Tower

     9   entities.

    10                   THE WITNESS:    That is my belief as well, Your

    11   Honor.

    12                   THE COURT:   Whereas the Jefferson is applicable to

    13   all residents.      Is that correct?

    14                   THE WITNESS:    Well, at the sale hearing, Your

    15   Honor, I put on the record that we would cover all the

    16   residents as part of the sale process and not just limited to

    17   the Tower Group because it was an assertion of Jefferson that

    18   they wanted to make sure that all of the residents were

    19   covered.

    20                   THE COURT:   All right.   Thank you.

    21                   Mr. Lapowsky, yes, sir.

    22                   MR. LAPOWSKY:   Thank you, Your Honor; Robert

    23   Lapowsky for Reading Hospital.

    24                                CROSS EXAMINATION

    25   BY MR. LAPOWSKY:




                                                                       Appx. 00845
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 859 of 1120 PageID #: 3774
                                                                             56


     1   Q      Let’s start with the tail insurance.         You’re testifying

     2   that there is a difference between the tail insurance that’s

     3   being provided under the Reading Hospital backup bid and the

     4   tail insurance that’s being provided under the Jefferson

     5   winning bid?

     6   A      No, it’s not.     I just said to Your Honor’s question was

     7   at the auction I opened it up and said that we would cover,

     8   as part of a sale process here, out of proceeds of the sale

     9   coverage on the tail for all of the residents.

    10   Q      And, in fact, based on the revised asset purchase

    11   agreement between -- the backup asset purchase agreement

    12   between the debtor and Reading Hospital the tail insurance

    13   provided for under the Reading Hospital agreement is now the

    14   sale as the tail being provided under the Jefferson bid.               Is

    15   that correct?

    16   A      That is my understanding.

    17   Q      Thank you.

    18          You testified, in your proffer, that the contracts

    19   being assigned pursuant to the Jefferson -- that you were

    20   familiar with the contracts being assigned pursuant to the

    21   Jefferson bid and that there were no cure amounts required

    22   under those contracts.      Is that accurate?

    23   A      Correct.

    24   Q      Okay.    Are you also familiar with the contracts being

    25   assigned under the Reading Hospital backup bid?




                                                                       Appx. 00846
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 860 of 1120 PageID #: 3775
                                                                             57


     1   A      Yes.

     2   Q      And there is no cures due under those either, is that

     3   correct?

     4   A      That’s correct.

     5   Q      Are you familiar with Reading Hospital?

     6   A      Yes, I am.

     7   Q      Do you believe that Reading Hospital has the ability to

     8   perform in the future under the contracts that would be

     9   assigned under the Reading Hospital contract?

    10   A      Yes.

    11   Q      You testified that one benefit of the Jefferson

    12   proposal is that it would keep resident slots in

    13   Pennsylvania, Southeastern Pennsylvania and in the

    14   Philadelphia area, correct?

    15   A      Correct.

    16   Q      Reading Hospital is also located in Pennsylvania,

    17   correct?

    18   A      Yes.

    19   Q      And if Reading Hospital were -- if the backup bid were

    20   the one that would be closing the resident slots would also

    21   stay in Pennsylvania, correct?

    22   A      Yes.

    23   Q      You testified about the $3 million dollar amount that

    24   is provided for under the Jefferson bid for CMS.           Do you

    25   recall that testimony?




                                                                       Appx. 00847
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 861 of 1120 PageID #: 3776
                                                                             58


     1   A      Yes, I do.

     2   Q      Okay. And that provision in the Reading Hospital

     3   agreement is identical to the provision in the Jefferson

     4   agreement?

     5   A      Yes, it is.

     6                MR. LAPOWSKY:    Thank you, Your Honor.       No other

     7   questions.

     8                THE COURT:    All right. Thank you, Mr. Lapowsky.

     9                Mr. McNeill?

    10                MR. MCNEILL:    Thank you, Your Honor.      I have just

    11   a few questions.     And again for the record Steve McNeill from

    12   Potter Anderson & Corroon here for SBJ Group.

    13                             CROSS EXAMINATION

    14   BY MR. MCNEILL:

    15   Q      Good morning, Mr. Wilen.

    16          I believe in response to Mr. Sherman’s question a few

    17   minutes ago you indicated that you’re responsible for

    18   budgeting for the debtors.       Is that correct?

    19   A      Yes, I am.

    20   Q      Can you tell me what the debtor’s current caring costs

    21   are for Hahnemann University Hospital?

    22   A      Current caring costs I still have payroll, I still have

    23   approximately seventy-five to eighty people who are on the

    24   payroll still providing services at the hospital.           We’re

    25   still operating a business.       So, we have utility costs which




                                                                       Appx. 00848
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 862 of 1120 PageID #: 3777
                                                                             59


     1   are significant.     We have insurance costs which are

     2   significant.    And we are still dealing with processing bills

     3   that are out there.      So, we’re still paying a vendor on

     4   billing.    So, our monthly costs are still, you know,

     5   significant.

     6   Q      Can you give me a ballpark figure for budgeting

     7   purposes?    A monthly figure is fine or a weekly, whatever is

     8   easier.

     9   A      Up until last week the number was -- we were running

    10   about $8 to $10 million dollars every two weeks.           Going

    11   forward we will probably be in the $5 million dollar range.

    12   Q      Thank you.

    13          And when will those costs cease, if you know?

    14   A      It will be a while at this point in time, until we go

    15   through the final closure process.        As I said before, we’re

    16   still operating a business and until we have a formal closure

    17   notice from the court and from the State we’re still going to

    18   be operating.

    19   Q      Thank you.

    20          And how are those costs being funded?         Is it part of

    21   the DIP financing?

    22   A      Out of borrowings from our receivables that we still

    23   have in the hospital.

    24   Q      Okay.   And how much, historically, I guess, do the

    25   debtors receive each year from CMS on account of the




                                                                       Appx. 00849
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 863 of 1120 PageID #: 3778
                                                                             60


     1   residency slots?

     2   A       The debtors receive approximately $100,000 dollars per

     3   slot.

     4   Q       Per slot each year?

     5   A       Per slot, yes.

     6   Q       And how many slots, roughly?

     7   A       Five hundred plus.

     8   Q       Five hundred plus.    Thank you.

     9           And my final question.     On a going concern basis do you

    10   believe that Hahnemann University Hospital is more valuable

    11   now then it was as an operating hospital?

    12   A       Well, it had continuing systematic losses and

    13   systematic requirements that were CapEx related to which,

    14   quite frankly, I asked your client if he had a plan for that

    15   and he said no.     So, the answer is it’s probably worth more

    16   shutdown then operating losses occurring in the future and

    17   the CapEx need in the future to keep it open.

    18   Q       And when you say more you mean more valuable to a

    19   potential third-party purchaser?

    20   A       No.   I think more valuable to an estate.       We were

    21   continuing to have massive operating losses at Hahnemann

    22   similar to what Tenent had in the past.         I don’t think anyone

    23   has operated at this hospital at a profit for years.            There

    24   were systematic problems in this hospital’s ability to

    25   actually operate and generate a profit and be sustainable.




                                                                       Appx. 00850
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 864 of 1120 PageID #: 3779
                                                                             61


     1   The working capital needs to keep this hospital open and/or

     2   to continue the hospitals operations going forward are

     3   enormous, well in excess of the $60 million dollars your

     4   client said that he was able to obtain through financing.

     5   Q        So, it’s your view then that liquidating the hospital

     6   is more valuable than selling it as a going concern?

     7   A        The best test of value is the market.       And we had a

     8   process to sell the hospital.        We had folks come in and look

     9   at it.    The buyers all said the same thing.        It had

    10   systematic problems and systematic losses and CapEx needs

    11   that you cannot operate this hospital at a profit.

    12            So, to shut off the bleeding, yes.

    13   Q        And you’re aware that there are two parties that

    14   continue to express an interest in buying the hospital as a

    15   going concern notwithstanding --

    16   A        And neither one of them answered any of my questions

    17   regarding diligence requests.        Your client specifically I

    18   asked on multiple occasions when I met with him about what he

    19   needed from a diligence perspective to keep the hospital

    20   open, what questions he had and all he was interested in was

    21   how he could move the slots to Pontiac, Michigan.           Okay.

    22   Q        I think you’ve answered my question.       Thank you.

    23   A        Okay.

    24                    MR. MCNEILL:   No further questions, Your Honor.

    25                    THE COURT:   Thank you, Mr. O’Neill.




                                                                       Appx. 00851
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 865 of 1120 PageID #: 3780
                                                                             62


     1                THE COURT:    Yes, sir.

     2                MR. SACKS:    May I examine the witness?

     3                THE COURT:    Yes.

     4                MR. SACKS:    Thank you, Your Honor; Marc Sacks with

     5   the DOJ on behalf of CMS.       I’ve been on the phone a few times

     6   with the court.

     7                THE COURT:    Yes.

     8                MR. SACKS:    It’s nice to be here in person.         Thank

     9   you for having me.

    10                THE COURT:    Yes.

    11                             CROSS EXAMINATION

    12   BY MR. SACKS:

    13   Q      Mr. Wilen, nice to see you again.        Just brief questions

    14   for you.

    15          What medical services are Hahnemann providing to the

    16   community today?

    17   A      So, Hahnemann is still providing a number of services

    18   to the community primarily, what I’ll call, medical navigator

    19   services.    So, a patient calls up and says, hey, I was a

    20   patient here, I was seeing Dr. so and so, I need to figure

    21   out follow-up care, and we have somebody who is there on the

    22   phone who’s trained that can direct them to other service

    23   providers for those services for follow-up care.           It’s not

    24   like we just, you know, shut the doors, walked out and said

    25   to people go find your own doctor, figure it out.           These are




                                                                       Appx. 00852
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 866 of 1120 PageID #: 3781
                                                                             63


     1   not the most educated of folks, a lot of the patients in the

     2   hospital.    So, we’ve had to spend a lot of time giving them

     3   direction and guidance of where to go.

     4          We are providing medical records and medical care to in

     5   the sense of when we get a call from the emergency room

     6   saying, hey, I have a patient sitting here at Temple’s

     7   emergency room, they were seen at Hahnemann, we need to get a

     8   copy of their medical records and information and their

     9   imaging studies sent over to us immediately.          We are doing

    10   that still at this point in time.

    11          We are providing thousands of patients who have asked

    12   us for their medical records to be transitioned to new

    13   providers for care.      We still have sublet tenants in the

    14   building who are providing everything from OB services, to

    15   laboratory testing.      We’re still cleaning out our stem cell

    16   issues that we had and operations that we had.          So, from that

    17   perspective there is still, what I would consider to be,

    18   medical services being provided.

    19   Q      Okay.   So, let me make sure I understand your answer.

    20   So, you’re providing medical navigator services and providing

    21   patient medical records to both other institutions and the

    22   patients themselves or their new providers.          IS that right?

    23   A      Correct.

    24   Q      Okay.   Are there any residents still at Hahnemann?

    25   A      No, there are not.




                                                                       Appx. 00853
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 867 of 1120 PageID #: 3782
                                                                             64


     1   Q      All of them have left for other institutions??A           Yes.

     2   Q      Are there any doctors still at Hahnemann besides

     3   residents?

     4   A      A chief medical officer, but that’s pretty much it.

     5   Q      Anyone else?

     6   A      No other doctors.     There are nurses as well.

     7   Q      Is the ER open?

     8   A      No, it is not.

     9   Q      When was it closed?

    10   A      A couple weeks ago, a week and a half ago fully closed.

    11   Q      How many patients are in the hospital now?

    12   A      Zero.

    13   Q      And all of the former Hahnemann residents that you

    14   mentioned have gone to new institutions, those institutions

    15   are eligible to receive temporary funding for those residents

    16   for the length of their residency, right?

    17   A      That’s my understanding.

    18   Q      Was it your testimony that you are a hundred percent

    19   certain that potential over-payments that might be owed to

    20   CMS is less than $3 million dollars?

    21   A      It was not -- I did not say I was a hundred percent

    22   certain.

    23   Q      What did you say?

    24   A      What I said was it was likely that my estimate based

    25   upon our past experience was that it was something less than




                                                                       Appx. 00854
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 868 of 1120 PageID #: 3783
                                                                             65


     1   $3 million dollars.

     2   Q      Okay.    But you’re not certain?

     3   A      No.     But I also have no reason to believe it’s greater

     4   than that amount either.

     5   Q      Understood.    Do you have an understanding of what

     6   Jefferson is acquiring from Hahnemann in this proposed sale?

     7   A      Yes.

     8   Q      Okay.    Do you understand that to be permanent residency

     9   slots that are funded by Medicare?

    10   A      Yes.

    11   Q      Okay.    What other assets of Hahnemann are being

    12   purchased in this sale?

    13   A      Our NPI’s, the provider agreement.

    14   Q      Okay.     And what does the provider agreement do for

    15   Jefferson beyond giving them the right to receive funding for

    16   the residents?

    17   A      It provides them with the ability to continue to

    18   operate the hospital or merging the license to their existing

    19   facility.

    20   Q      Continue to operate Hahnemann Hospital?

    21   A      No.    To operate with the same NPI numbers and the

    22   residency slots following it.

    23   Q      Okay.    Is there a GME affiliation agreement between

    24   Jefferson and Hahnemann, do you know?

    25   A      I do not recall.     There are GME affiliation agreements




                                                                       Appx. 00855
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 869 of 1120 PageID #: 3784
                                                                             66


     1   wiht other hospitals in the region.

     2                THE COURT:     GME?    I’m sorry, Mr. Sacks.

     3                MR. SACKS:     Graduate medical education.

     4                THE COURT:     Okay.    Thank you.

     5                MR. SACKS:    Hospitals -- well, we can get into

     6   this more later, but hospitals can partner with each other to

     7   allow for yearly transfer of residency slots.          Those are not

     8   permanent transfers.      The question here is whether Jefferson

     9   and Hahnemann have such an agreement.          I don’t believe they

    10   do.   Mr. Wilen said that he is not certain.

    11                THE COURT:    Thank you.

    12                THE WITNESS:    I do know we have agreements, by the

    13   way, with other members of the consortium.

    14                MR. SACKS:    Right.    My question was just about

    15   Jefferson.

    16                Thank you, sir.       I appreciate your time.

    17                THE WITNESS:     Thank you.

    18                THE COURT:     All right. Anyone else?     Any follow-up

    19   at all, Mr. Minuti?

    20                MR. KLAUSNER:     Your Honor, its Gary Klausner.

    21   Could I be permitted to have just a couple quick questions to

    22   clear up what I think might be an error in the record.

    23                THE COURT:     Mr. Minuti, yes.

    24                MR. MINUTI:     First of all, number one, Your Honor,

    25   they have no standing.      Number two, it’s highly unusual to




                                                                       Appx. 00856
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 870 of 1120 PageID #: 3785
                                                                             67


     1   question a witness over the phone and therefore the debtors

     2   would object.

     3                THE COURT:     All right.   I won’t permit that

     4   questioning because you’re not in the courtroom and the

     5   standing issue also arises.

     6                Mr. Wilen, you may step down.

     7           (Witness excused)

     8                MR. MINUTI:     Your Honor, there is one further

     9   witness.

    10                THE COURT:     Did you mean to admit Exhibit 4?

    11                MR. MINUTI:     It’s a demonstrative, but I would

    12   move it into evidence.

    13                THE COURT:     All right. That is admitted then.

    14           (Debtor’s Exhibit 4, admitted into evidence)

    15                MR. MINUTI:     Your Honor, we --

    16                MR. KLAUSNER:    Your Honor, just one quick point.

    17   We do have local counsel in the courtroom.          I could defer to

    18   him to ask a couple of questions.        I understand the standing

    19   question.    I think that’s, sort of, an over-technical problem

    20   here.   We’re an interested party in attempting to provide

    21   greater value to the estate.       I don’t think allowing us to

    22   ask a couple of questions is really going to undermine the

    23   integrity of the process.

    24                THE COURT:    I have already ruled and I don’t think

    25   it’s appropriate at this point.




                                                                       Appx. 00857
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 871 of 1120 PageID #: 3786
                                                                             68


     1                 MR. MINUTI:    Your Honor, next we have a Jefferson

     2   witness, but before that, Your Honor, I could use a five

     3   minute break.

     4                 THE COURT:    All right.   Given the number of the

     5   people in the courtroom let’s take fifteen minutes.

     6                 MR. MINUTI:   Thank you, Your Honor.

     7            (Recess taken at 11:24 a.m.)

     8            (Proceedings resumed at 11:40 a.m.)

     9            (Call to Order of the Court)

    10                 THE COURT:    Thank you, everyone.     You may be

    11   seated.

    12                 Mr. Minuti, yes.

    13                 MR. MINUTI:    Your Honor, for the record, Mark

    14   Minuti on behalf of the debtors.         Thank you for the break.           I

    15   needed it, Your Honor.

    16                 THE COURT:    Anytime anyone needs a break, please

    17   ask.

    18                 MR. MINUTI:    Thank you, Your Honor.

    19                 Your Honor, the next witness we have is a

    20   Jefferson witness that we’re going to put on or the Jefferson

    21   consortium to put on.

    22                 But before we do that, Your Honor, I do need to

    23   correct the record in terms that something that Mr. Weiland

    24   testified to and I’ve already alerted Mr. Sacks to this

    25   issue.




                                                                       Appx. 00858
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 872 of 1120 PageID #: 3787
                                                                             69


     1                THE COURT:    All right.

     2                MR. MINUTI:    I believe Mr. Weiland testified that

     3   the CMO was still there.      And after Mr. Weiland was done

     4   testifying, we went in the back and I talked to -- we were

     5   just talking to some of the other folks from the hospital.

     6   We learned that, in fact, the CMO resigned at the end of the

     7   month.   He got another job offer to take the other job.

     8                THE COURT:     All right.

     9                MR. MINUTI:     So, I think the good news, as least

    10   he’s coming out of the key employee retention plan.

    11                THE COURT:     Yes.

    12                MR. MINUTI:     The bad news is the testimony was

    13   inaccurate and Mr. Weiland wanted to make sure that I

    14   corrected that so Your Honor didn’t have the misimpression.

    15   So, again, if they want to cross-examine Mr. Weiland, again,

    16   based on that correct, he’s here and available.

    17                THE COURT:    Mr. Sacks, any problem with that?

    18                MR. SACKS:    No, Your Honor.

    19                THE COURT:    All right, thank you, Mr. Minuti;

    20   thank you, Mr. Sacks.

    21                Mr. Jackson, good morning.

    22                MR. JACKSON:     Just checked myself.

    23                THE COURT:    Yes.

    24                MR. JACKSON:     Patrick Jackson, Drinker Biddle &

    25   Reath on behalf of Thomas Jefferson University Hospitals,




                                                                       Appx. 00859
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 873 of 1120 PageID #: 3788
                                                                             70


     1   Inc.   I just wanted to rise to introduce my colleague, Marita

     2   Erbeck, from our Florham Park, New Jersey office.           I believe

     3   Your Honor has previously granted admission pro hac vice --

     4                THE COURT:    Yes.

     5                MR. JACKSON: -- but she’ll be handling the proffer

     6   of our witness, the proposed proffer of our witness.

     7                THE COURT:    All right, Mr. Jackson, thank you.

     8                Good morning.

     9                MS. ERBECK:    Good morning, Your Honor.       Marita

    10   Erbeck, Drinker Biddle & Reath, on behalf of Thomas Jefferson

    11   University Hospitals, Inc.

    12                THE COURT:    And you’re proposing to make a

    13   proffer, is that correct?

    14                MS. ERBECK:    I am, Your Honor.      We would propose

    15   to present testimony of Laurence Merlis, the executive vice

    16   president of Strategic Partnerships Ventures and Innovation

    17   for Thomas Jefferson University and Jefferson Health.

    18                I would propose that we do it by proffer.          Mr.

    19   Merlis is here.

    20                THE COURT:    Is there any objection to the court

    21   receiving the proffer?

    22          (No verbal response)

    23                THE COURT:    All right, hearing none, you may

    24   proceed with your proffer.

    25                MS. ERBECK:    Thank you, Your Honor.




                                                                       Appx. 00860
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 874 of 1120 PageID #: 3789
                                                                             71


     1                Present in the courtroom today is Laurence M.

     2   Merlis, executive vice president of Strategic Partnerships

     3   Ventures & Innovation --

     4                THE COURT:    And his name is spelled how?

     5                MS. ERBECK:    Laurence - L-A-U-R-E-N-C-E.       And then

     6   the last name is Merlis -- M-E-R-L-I-S.

     7                THE COURT:    All right, thank you.

     8                MS. ERBECK:    And he is executive vice president,

     9   as I explained, for Thomas Jefferson University & Jefferson

    10   Health and is the authorized representative today for Thomas

    11   Jefferson University Hospitals, Inc., the proposed purchaser.

    12                If called to testify, Mr. Merlis would -- if

    13   called to testify, Mr. Merlis would testify under oath

    14   substantially as follows.

    15                Mr. Merlis would testify that he’s the executive

    16   vice president of Strategic Partnerships Ventures &

    17   Innovation for Thomas Jefferson University and Jefferson

    18   Health in Philadelphia, Pennsylvania.

    19                He has served in this capacity since May of 2018.

    20   Before May 2018, Mr. Merlis served as chief operating officer

    21   for Jefferson Health since May 2015.

    22                Mr. Merlis would further testify that before

    23   joining Jefferson Health, he held the following positions in

    24   other healthcare institutions.

    25                From February 2010 through May 2015, he was




                                                                       Appx. 00861
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 875 of 1120 PageID #: 3790
                                                                             72


     1   president and CEO of Abbington Health in Abbington,

     2   Pennsylvania.

     3                 From July 1999 through February 2010, he was

     4   president and CEO of GMBC Healthcare in Baltimore, Maryland.

     5                 From January 1997 through June 1999, he was an

     6   executive vice president at Meridian Health in Wall Township,

     7   New Jersey.

     8                 From May 1993 through January 1997, he was

     9   president and CEO of Riverview Health Services, Riverview

    10   Medical Center in Red Bank, New Jersey.

    11                 And from January 1986 through May 1993, he was

    12   president and CEO of Essex Valley Healthcare, East Orange

    13   General Hospital in East Orange, New Jersey.

    14                 Mr. Merlis would further testify that Jefferson

    15   Health operates fourteen hospitals in Pennsylvania and New

    16   Jersey including Thomas Jefferson University Hospital in

    17   Center City, Pennsylvania.

    18                 Mr. Merlis would testify that he was one of the

    19   Jefferson personnel with primary responsibility for this

    20   matter, and that he has been involved since inception of the

    21   transaction including in the conduct of due diligence, the

    22   preparation and submission of the purchaser’s initial bid for

    23   Hahnemann’s residence program assets, the participation in

    24   the auction for such assets, and the negotiation of the final

    25   form of asset purchase agreement.




                                                                       Appx. 00862
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 876 of 1120 PageID #: 3791
                                                                             73


     1                 Mr. Merlis would further testify that the

     2   purchaser has formed or intends to form a consortium

     3   including itself, Temple University Health System, Albert

     4   Einstein Health Network, Mainline Health, Inc., Christiana

     5   Care Health System, and the Cooper Health Systems, a New

     6   Jersey not-for-profit corporation.

     7                 And I will refer to this sort of generally as the

     8   consortium.    You’ve heard that term used already today.

     9                 THE COURT:    Yes.

    10                 MS. ERBECK:    The consortium will be formed for

    11   purposes of operating a graduate medical education network,

    12   that’s the GME, as a qualified Medicare GME affiliated group.

    13                 Mr. Merlis would further testify that the

    14   purchaser directly or through a GME network affiliate has

    15   assumed or will assume placement of former Hahnemann

    16   residents who have agreed to become residents training at a

    17   hospital operated by the purchaser or other GME network

    18   affiliate in furtherance of continuing quality medical

    19   education in the Delaware Valley Region.

    20                 Each of the consortium members is or will be a GME

    21   network affiliate.     Between them, the consortium members have

    22   taken on approximately 265 of the residents displaced from

    23   Hahnemann.

    24                 Mr. Merlis would further testify that consortium

    25   members, Jefferson, Temple University Health System and




                                                                       Appx. 00863
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 877 of 1120 PageID #: 3792
                                                                             74


     1   Albert Einstein Health Network, operate hospitals in close

     2   proximity to Hahnemann and have each experienced an increase

     3   in in-patient admissions, emergency room visits, and out-

     4   patient visits since Hahnemann commenced its closure plan on

     5   July 1st, 2019.

     6                Between them, consortium members have hired

     7   approximately 450 staff positions and other employees who

     8   were formally with Hahnemann and have another approximately

     9   200 employees in various stages of the employment process.

    10                Mr. Merlis would further testify that the

    11   purchaser submitted its qualified bid with the understanding

    12   that there has not been and will not be a cessation of

    13   business of Hahnemann at any time prior to the actual

    14   completion of its Pennsylvania Department of Health approved

    15   closure plan on or after September 6th, 2019.

    16                Mr. Merlis would further testify that the

    17   acquisition and merger of Hahnemann’s Medicare provider

    18   agreement into the Medicare provider agreement of Jefferson

    19   for the aggregation of legacy Hahnemann residency slots with

    20   the Jefferson residency slots through another mechanism is an

    21   integral component of the proposed transaction.

    22                It is the purchaser’s understanding that as a

    23   result of such acquisition and merger, legacy Hahnemann

    24   residency slots temporarily following any displaced Hahnemann

    25   residents will revert to the purchaser upon graduation of




                                                                       Appx. 00864
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 878 of 1120 PageID #: 3793
                                                                             75


     1   those residents from their respective programs.

     2                Thereafter, the purchaser, including for these

     3   purposes, as applicable, the purchaser’s qualifying

     4   affiliates participating in the GME affiliated group will be

     5   entitled to be paid by the Centers for Medicare and Medicaid

     6   services or CMS for graduate medical education funding at

     7   aggregated legacy Hahnemann and Jefferson resident slot

     8   counts.

     9                Mr. Merlis would further testify that another

    10   integral component of the proposed transaction is the capping

    11   of the purchaser’s liability to CMS for preclosing amounts to

    12   an amount certain set forth in the purchase agreement.             And,

    13   more generally, the acquisition of the purchased assets free

    14   and clear of all liens, claims, and encumbrances other than

    15   the assumed liabilities set forth in the purchase agreement.

    16                Mr. Merlis would further testify that without the

    17   acquisition of the provider agreement, the aggregation of the

    18   legacy Hahnemann residency slots with those of Jefferson for

    19   GME funding purposes, and the limitation of successor

    20   liability and the purchase of assets free and clear, the

    21   purchaser would not have submitted its qualified bid,

    22   participated in the auction, or agreed to enter into the

    23   purchased agreement.

    24                Mr. Merlis would further testify that absent

    25   assurances that it will acquire the resident program




                                                                       Appx. 00865
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 879 of 1120 PageID #: 3794
                                                                             76


     1   including the provider agreement and that residency slots

     2   will be aggregated, successor liability to CMS will be

     3   limited, and the assets are acquired free and clear as

     4   contemplated in the purchase agreement, the purchaser would

     5   not be willing to close the transaction contemplated by the

     6   purchase agreement.

     7                Mr. Merlis would further testify that the

     8   purchaser has sufficient capital to meet its obligations

     9   under the purchase agreement, to perform any post-closing

    10   obligations under any contracts assigned to it under the

    11   purchase agreement, and to meet the operational needs of the

    12   acquired resident program going forward.

    13                The purchaser has all of the necessary legal and

    14   operational qualifications to hold the Medicare provider

    15   agreement and reasonably anticipates that the consortium will

    16   satisfy all necessary conditions to qualify as a Medicare GME

    17   affiliated group.

    18                Mr. Merlis would further testify that there is no

    19   common identity between Hahnemann and the purchaser.            And,

    20   finally, Mr. Merlis would testify that the purchaser

    21   negotiated the sale transaction with Hahnemann in good faith

    22   and did not participate in any collusion, fraud, or engage in

    23   any conduct to control the sale price between or among

    24   potential bidders.

    25                And that concludes my proffer of his testimony.




                                                                       Appx. 00866
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 880 of 1120 PageID #: 3795
                                                                             77


     1                 THE COURT:    Thank you, Ms. Erbeck.

     2                 MS. ERBECK:    Thank you, Your Honor.

     3                 THE COURT:    Does anyone wish to cross-examine Mr.

     4   Merlis? Mr. Sacks?

     5                 MR. SACKS:     Yes, I do, Your Honor.

     6                 THE COURT:    All right, Mr. Merlis, if you’ll come

     7   forward, sir.    Thank you, Mr. Merlis.       And if you’ll remain

     8   standing in the witness stand while your testimony is

     9   affirmed.

    10                     LAURENCE MERLIS, WITNESS, SWORN

    11                 THE CLERK:    Please state and spell your name for

    12   the record.

    13                 THE WITNESS:    Laurence Merlis; L-A-U-R-E-N-C-E and

    14   M as in Michael - E-R-L-I-S as in Sam.

    15                 THE CLERK:    Thank you.

    16                 THE COURT:    You may proceed, Mr. Sacks, when

    17   you’re ready.

    18                               CROSS-EXAMINATION

    19   MR. SACKS:

    20   Q      Mr. Merlis, hello.      My name is Mark Sacks.      I’m an

    21   attorney with the Department of Justice representing CMS in

    22   this bankruptcy.     How are you?

    23   A      Fine, thank you.

    24   Q      Great.    Hahnemann is closing, as you understand it, is

    25   that right?




                                                                       Appx. 00867
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 881 of 1120 PageID #: 3796
                                                                             78


     1   A      It’s my understanding that Hahnemann is still open.

     2   Q      Okay. Do you understand it to be in the process of

     3   closing?

     4   A      Correct.    I’m not a lawyer, but my sense is that the

     5   Department of Health determines when it’s open and closed.

     6   Q      Okay. Do you think you need to be lawyer to understand

     7   if a hospital is closing?

     8   A      It’s in the process of.

     9                  MS. ERBECK:    Objection, Your Honor.

    10                  THE COURT:    Sustained.

    11   BY MR. SACKS:

    12   Q      Jefferson is attempting to purchase the permanent

    13   residency slots associated with Hahnemann’s provider

    14   agreement, is that correct?

    15   A      It’s my understanding that what we are purchasing is

    16   the resident program assets.

    17   Q      Okay.    What are the resident -- sorry.

    18   A      Our ability to actually operate the GME program, as

    19   well as the certainty that we would have in terms of the

    20   resources that would be available to carry that forward into

    21   the future, as well as the appropriate reimbursement from CMS

    22   based on applicable law.

    23   Q      Okay.    Can you breakdown the resident program assets

    24   for me?    List those starting from one to how many there are?

    25   A      Well whatever is part and parcel the resident asset




                                                                       Appx. 00868
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 882 of 1120 PageID #: 3797
                                                                             79


     1   program, I would refer to counsel for the detail.

     2   Q      Well what’s your understanding?

     3   A      It would be the Medicare assets related to the resident

     4   program.

     5   Q      I’m sorry?

     6   A      The Medicare assets related to the residence program.

     7   Q      Medicare assets relating to the residency program.              Can

     8   you explain what those assets are?

     9   A      I don’t know in detail.

    10   Q      Okay.    Apart from the right to receive Medicare funding

    11   for the permanent residency slots, can you identify other

    12   assets that are being purchased by Jefferson under this

    13   transaction?

    14   A      Just those that I just outlined.

    15   Q      Okay.    How many permanent residency slots are being

    16   purchased, do you have an understanding of that?

    17   A      I believe there’s approximately 500 plus.

    18   Q      Five hundred plus.       Thank you.

    19          Do you have a position as to whether CMS must approve

    20   the transfer of these residency slots?

    21                  MS. ERBECK:    Objection, Your Honor.     I think that

    22   calls for a legal conclusion.

    23                  THE COURT:    Mr. Sacks.

    24                  MR. SACKS:    I’ve just asked for his understanding,

    25   Your Honor.     It’s not a legal conclusion.




                                                                       Appx. 00869
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 883 of 1120 PageID #: 3798
                                                                             80


     1                 THE COURT:    I’ll sustain the objection.      I do

     2   believe it is -- does require a legal conclusion.           Yes.

     3   BY MR. SACKS:

     4   Q        Can you identify another transaction where a hospital

     5   purchased permanent residency slots from a closing hospital?

     6                 MS. ERBECK:    Objection, Your Honor.

     7                 THE COURT:    Yes.

     8                 MS. ERBECK:    I think -- I’m not sure that Mr.

     9   Merlis is qualified to canvass every healthcare transaction,

    10   you know, nationwide regarding, you know, Medicare assets or

    11   other assets.

    12                 THE COURT:    I think the question was if he’s

    13   aware.

    14                 MR. SACKS:    I asked if he could identify one.

    15                 THE COURT:    If he can identify.     And I’ll overrule

    16   that objection.

    17   BY MR. SACKS:

    18   A        I don’t know.

    19   Q        So you can’t identify one?

    20   A        That’s correct.    I don’t know.

    21   Q        Are you familiar with Affordable Care Act, Section

    22   5506?

    23   A        I know of it.   I don’t know in great detail.

    24   Q        What’s your understanding of what it does?

    25   A        It allows for the application for displaced residents.




                                                                       Appx. 00870
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 884 of 1120 PageID #: 3799
                                                                             81


     1   Q      So when a hospital closes, the residency slots are

     2   distributed by HHS pursuant to a process where hospitals can

     3   bid on those slots, is that right, or apply for them?

     4                  MS. ERBECK:    Your Honor, I’m going to object here.

     5   I think -- I allowed it the first few questions, but I think

     6   we’re delving into a territory where Mr. Merlis is being

     7   asked to interpret 5506 and, again, he’s not a lawyer.             He’s

     8   not counsel.     He has counsel that advises him on 5506.

     9                  THE COURT:    I’ll sustain that objection.     I think

    10   you’re correct.

    11   BY MR. SACKS:

    12   Q      Has Jefferson ever bid on or applied for residency

    13   slots through Section 5506?

    14   A      I do not know.

    15   Q      Okay.    You were at Abbington before, is that correct?

    16   A      Correct.

    17   Q      Did Abbington bid, apply for residency slots?

    18   A      I do know that.

    19   Q      Do you know how many residents are currently in the

    20   consortium, what’s it six hospitals?

    21   A      Could you rephrase the question?        Related to the

    22   displaced residents or total?

    23   Q      Generally, how many residents there are?

    24   A      As it relates to Jefferson Health, there’s

    25   approximately 1400 residents.       For the other members of the




                                                                       Appx. 00871
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 885 of 1120 PageID #: 3800
                                                                             82


     1   consortium, I do not know.

     2   Q      Okay.    And of those 1400, do you know how many receive

     3   Medicare funding in some way?

     4   A      I do not know the exact number.

     5                  MR. SACKS:    Thank you, sir.

     6                  THE COURT:    Any redirect, Ms. Erbeck?

     7                  MR. MCNEILL:    Your Honor.

     8                  THE COURT:     Oh, I’m sorry.   Mr. McNeill, yes.

     9   Forgive me.

    10                  MR. MCNEILL:     Your Honor, again, Steve McNeill for

    11   SBJ Group.

    12                  THE COURT:    Yes, sir.

    13                  MR. MCNEILL:    I have -- I hope just two questions.

    14                  THE COURT:     All right, take your time.

    15                  MR. MCNEILL:    Following up Mr. Sack’s questions.

    16                  THE COURT:    Sure.

    17                                CROSS-EXAMINATION

    18   BY MR. MCNEILL:

    19   Q      Mr. Merlis, you just, in response to Mr. Sack’s

    20   questioning, said that there were approximately 500 plus

    21   residency slots that were being purchased in this

    22   transaction, is that correct?

    23                  MS. ERBECK:    Objection, Your Honor.     I just -- I

    24   think Mr. Merlis’ testimony was that he was purchasing the

    25   Medicare graduate medical education program assets, not




                                                                       Appx. 00872
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 886 of 1120 PageID #: 3801
                                                                             83


     1   purchasing slots.      I know that that -- I think it sort of

     2   presupposes that the slots are what are being purchased.

     3                   THE COURT:    Can you rephrase the question.      I’ll

     4   sustain that objection.

     5   BY MR. MCNEILL:

     6   Q       Okay.    All right, Mr. Merlis, you previously testified

     7   in response to Mr. Sack’s question that you believe that

     8   there were approximately 500 plus residency slots at issue

     9   that would be covered by the residency program that the

    10   consortium is purchasing.

    11   A       I was referencing that I believe there was

    12   approximately 500 plus residents displaced.

    13   Q       Okay.    And do you -- is it your understanding that the

    14   consortium is acquiring the rights -- this may be the wrong

    15   word.   I’m not a healthcare practitioner, so I apologize.                  Is

    16   it your understanding that the consortium is acquiring the

    17   rights to those 500 plus residency positions as part of this

    18   transaction?

    19                   MS. ERBECK:    Same objection, Your Honor.

    20                   THE COURT:    I’ll overrule that objection.     I think

    21   the question is clear enough; yes.

    22   BY MR. MCNEILL:

    23   A       It’s my understanding we’re acquiring the assets

    24   related to the residency program and all that’s within that.

    25   Q       Okay.    I don’t know how to rephrase the question, so




                                                                       Appx. 00873
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 887 of 1120 PageID #: 3802
                                                                             84


     1   I’ll move on.

     2          How are the residency program assets being allocated

     3   among the members of the consortium?

     4   A      I would refer to the letter of intent that was

     5   provided.

     6   Q      It was filed on the docket?

     7                MS. ERBECK:    Your Honor, Mr. Merlis is referring

     8   to a letter of intent that was submitted in connection with

     9   the bid so it not filed on the docket, but submitted in

    10   connection with the auction and the bid process and so, it’s

    11   not publicly available.

    12                THE COURT:    All right.    But I think the question

    13   is proper.    If Mr. Merlis can answer the question.

    14   BY MR. MCNEILL:

    15   A      Could you just restate the question, please?

    16   Q      The question is how are the residency program assets

    17   being allocated among the members of the consortium?

    18   A      It’s based on the terms and conditions that we

    19   discussed as a consortium and future terms and conditions

    20   that would come about in terms of what the appropriate

    21   formula would be.

    22   Q      So it’s unknown at this time?

    23   A      It’s something we will be developing.

    24   Q      And does the consideration being paid changed by each

    25   consortium member changed based on the ultimate determination




                                                                       Appx. 00874
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 888 of 1120 PageID #: 3803
                                                                             85


     1   of that allocation?

     2                 MS. ERBECK:    Objection, Your Honor.      I don’t think

     3   that these sort of allocation of how, you know, it’s not

     4   appropriate for this hearing to discuss sort of how the

     5   consortium reaches its ultimate purchase price.

     6                 MR. MCNEILL:    I’m not asking for the ultimate

     7   purchase price.     I’m just asking -- there are four, five, six

     8   hospitals in the consortium here.

     9                 THE COURT:    Yes.

    10                 MR. MCNEILL:    Each of them is presumably providing

    11   some consideration for some portion of the residency program.

    12   I’m trying to figure out what the -- you know, how those

    13   assets are being allocated among the various hospitals and

    14   what those -- and what portion of the purchase price,

    15   whatever it ultimately ends up being, is being provided by

    16   the various members.

    17                 MS. ERBECK:     And that’s not relevant for today’s

    18   hearing.     Thomas Jefferson University Hospitals, Inc. is the

    19   purchaser.

    20                 THE COURT:    Yes.

    21                 MS. ERBECK:    The purchase price is $55 million

    22   dollars and beyond that, it doesn’t have a place at this

    23   hearing.

    24                 THE COURT:     I’ll sustain that objection.     I agree

    25   with Ms. Erbeck.




                                                                       Appx. 00875
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 889 of 1120 PageID #: 3804
                                                                             86


     1   BY MR. O’NEILL:

     2   Q      Okay.    So, of the residency program assets, again, with

     3   the understanding that there are several hospitals involved

     4   here, what portion of those assets are being transferred

     5   outside of the Philadelphia area as part of the transaction?

     6                  MS. ERBECK:    Objection, Your Honor.     I think Mr.

     7   Merlis has already addressed the question of how assets are

     8   being allocated as part and parcel of this transaction.

     9                  THE COURT:    I’ll overrule that objection because I

    10   think one of the issues is the delivery of healthcare in

    11   Philadelphia.

    12                  MR. MCNEILL:    Correct, Your Honor.

    13                  THE COURT:    And I’ll overrule the objection.

    14   BY MR. MCNEILL:

    15   A      The consortium is part of the greater Philadelphia and

    16   greater Delaware Valley region and the six organizations are

    17   part of that.

    18   Q      So, the fact that some of the hospitals are in Delaware

    19   and others are in New Jersey, your view is they’re close

    20   enough?

    21   A      Yes.

    22   Q      Okay.

    23                  MR. MCNEILL:    No further questions, Your Honor.

    24                  THE COURT:    Thank you, Mr. McNeill.

    25                  Yes, sir.     Good afternoon now.




                                                                       Appx. 00876
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 890 of 1120 PageID #: 3805
                                                                             87


     1                MR. SMITH:    Good afternoon, Your Honor.       David

     2   Smith, Schnader Harrison, representing the Pennsylvania

     3   Department of Health.

     4                THE COURT:    Yes, sir.

     5                MR. SMITH:    I have two questions of Mr. Merlis.

     6                              CROSS-EXAMINATION

     7   BY MR. SMITH:

     8   Q      The first is would you agree that the consortium

     9   members are not purchasing any license granted by the

    10   Pennsylvania Department of Health to Hahnemann University

    11   Hospital?

    12   A      We don’t believe we need the license, correct.

    13   Q      So, there is -- they are not purchasing it?

    14   A      My understanding, yes.

    15   Q      And second question would you agree that the consortium

    16   members have not submitted any license application to the

    17   Pennsylvania Department of Health relating to the residency

    18   program assets that are the subject of the asset purchase

    19   agreement?

    20   A      My understanding that’s correct.

    21                MR. SMITH:    Thank you very much.

    22                THE COURT:    All right, Mr. Smith, thank you.

    23                Any redirect, Ms. Erbeck?

    24                MS. ERBECK:    I just have one question for

    25   redirect, Your Honor.




                                                                       Appx. 00877
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 891 of 1120 PageID #: 3806
                                                                             88


     1                 THE COURT:    Yes.

     2                           REDIRECT EXAMINATION

     3   BY MS. ERBECK:

     4   Q      Hi, Mr. Merlis.      In Mr. Sack’s cross-examination, he

     5   asked you a lot of questions about purchasing slots, and I

     6   just wanted to clarify.      Is Thomas Jefferson University

     7   Hospitals, Inc. purchasing slots as part of this transaction?

     8   A      No, we are not.

     9   Q      And what is Thomas Jefferson University Hospitals, Inc.

    10   purchasing?

    11   A      It’s the assets of the residency program.          It’s our

    12   ability to be able to actually operate the GME residency

    13   program, and it’s also the certainty that we would have that

    14   there are resources available for us to be able to continue

    15   the program into the future.

    16                 MS. ERBECK:    Thank you.   I have nothing further,

    17   Your Honor.

    18                 THE COURT:    All right.

    19                 Mr. Sacks, anything further?

    20                 MR. SACKS:    No, Your Honor.

    21                 THE COURT:    All right, thank you.     You may step

    22   down then, Mr. Merlis.      Thank you.

    23          (Witness excused)

    24                 THE COURT:    Mr. Minuti.

    25                 MR. MINUTI:    Your Honor, I now have in the




                                                                       Appx. 00878
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 892 of 1120 PageID #: 3807
                                                                             89


     1   courtroom the actual agreement with Reading Hospital.

     2                THE COURT:    Good.

     3                MR. MINUTI:     If I may approach?

     4                THE COURT:    Yes, you may.     Thank you, sir.      Thank

     5   you.   All right.    You even got holes in it.       Thank you much.

     6                MR. MINUTI:    Your Honor, and what I would do is I

     7   would move that into evidence as the Debtors’ Exhibit 3.

     8                THE COURT:    All right, yes, Mr. Lapowsky.

     9                MR. MINUTI:    And I think Mr. Lapowsky just has a

    10   couple of clarifying comments with respect to the exhibit.

    11                THE COURT:    All right, Mr. Lapowsky.

    12                MR. LAPOWSKY:     Thank you, Your Honor.      Robert

    13   Lapowsky for Reading Hospital.

    14                Yes, Your Honor, what has now been handed up is

    15   the final version, not yet signed, still with some blanks,

    16   still with some exhibits to be attached that haven’t been

    17   finalized yet.     But the agreement itself, putting aside the

    18   schedules and the exhibits is the final form of the

    19   agreement.

    20                THE COURT:    All right.

    21                MR. LAPOWSKY:     The schedules and the exhibits will

    22   be worked out over the next few days, I assume.

    23                THE COURT:    All right.

    24                MR. LAPOWSKY:     And then filed.

    25                THE COURT:    But the exhibit as introduced is what




                                                                       Appx. 00879
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 893 of 1120 PageID #: 3808
                                                                             90


     1   it is?

     2                MR. LAPOWSKY:     The exhibit to the extent -- right.

     3   To the extent it is the purchase agreement itself, that is

     4   the final version.

     5                THE COURT:    Exactly.    All right, thank you.

     6            (Debtors’ Exhibit 3 admitted into evidence)

     7                MR. MINUTI:    Your Honor, that would then complete

     8   the debtors’ evidentiary record with respect to the motion.

     9   We’re prepared to move to argument.

    10                THE COURT:    Does anyone have any other evidence

    11   they wish to introduce any witnesses?

    12            (No verbal response)

    13                THE COURT:    All right, hearing none --

    14                MR. MINUTI:    I’m sorry.    Your Honor, I’m reminded

    15   of one thing, Your Honor.       We did attach to our reply the

    16   provider agreement that’s at issue here.         We would like to

    17   move that into evidence as Exhibit 5.

    18                THE COURT:    Any objection?

    19                MR. SACKS:    I had no objection that that would be

    20   moved into evidence.      I take exception to the fact of calling

    21   that a provider agreement.       Maybe it is the sole entirety of

    22   the provider agreement that negotiates relationship between

    23   CMS and Hahnemann Hospital.

    24                There are a number of documents that make up the

    25   provider agreement.      We attached one to the objection we




                                                                       Appx. 00880
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 894 of 1120 PageID #: 3809
                                                                             91


     1   filed last night which is the application that Hahnemann

     2   filed to transfer from its previous owner to Hahnemann.

     3                So certainly, no problem with that --

     4                THE COURT:    So, your objection is to calling it

     5   the provider agreement.

     6                MR. SACKS:    It’s a piece of the provider

     7   agreement, yes.

     8                THE COURT:    Mr. Minuti, is that your position as

     9   well?

    10                MR. MINUTI:    Your Honor, I didn’t mean to bind

    11   anybody by my characterization.        We just want the document

    12   into evidence.     So if there’s no objection to that, then we

    13   can reserve argument as to what it is.

    14                THE COURT:    All right, no objection, Mr. Sacks?

    15                MR. SACKS:    There is no objection.

    16                THE COURT:    All right, it is admitted then as

    17   Exhibit 5.

    18           (Debtors’ Exhibit 5 admitted into evidence)

    19                MR. MINUTI:    Your Honor, my suggestion in terms of

    20   how we proceed with argument, I think, obviously, CMS’s

    21   objection is the largest objection and, perhaps, the most

    22   complicated.    I think what would make sense is that we deal

    23   with that now. And I’m, like I said, at Your Honor’s

    24   pleasure.    I can either talk about the objection.         We can let

    25   Mr. Sacks present the objection and I can respond; however,




                                                                       Appx. 00881
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 895 of 1120 PageID #: 3810
                                                                             92


     1   Your Honor would like to proceed.

     2                THE COURT:    Well, let me ask Mr. Sacks how you

     3   would like to proceed because it’s your objection.           Would you

     4   like to go first and proceed with your objection or have Mr.

     5   Minuti discuss initially?

     6                MR. SACKS:    It’s really the court’s preference.

     7   I’m happy to do either.

     8                THE COURT:    Why don’t I have Mr. Minuti discuss it

     9   initially then.

    10                MR. MINUTI:    Thank you, Your Honor.

    11                Again, Your Honor, Mark Minuti for the debtor.

    12   Again, we’re very pleased to be here, Your Honor, to ask the

    13   court to approve this sale.       And I’m going to focus my

    14   comments now on the objection filed by the United States --

    15                THE COURT:    That’s right.

    16                MR. MINUTI:    -- on behalf of the Department of

    17   Health & Human Services and the Center for Medicare and

    18   Medicaid Services.

    19                Your Honor, what I’ll do is I’ll just refer to

    20   them as CMS throughout.      I think we all understand that.

    21                THE COURT:    Exactly.

    22                MR. MINUTI:    So, let me start, Your Honor, by

    23   talking about what the CMS objection is not objecting to or

    24   what they don’t dispute.

    25                CMS, Your Honor, does not dispute that the sale of




                                                                       Appx. 00882
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 896 of 1120 PageID #: 3811
                                                                             93


     1   the residency program assets is in the best interest of the

     2   debtors’ estate and their constituents.         They don’t dispute

     3   that the majority of the former Hahnemann University Hospital

     4   residents are now with the Jefferson consortium.           They don’t

     5   dispute that the members of the Jefferson consortium as a

     6   practical matter have absorbed the operations.          They have our

     7   doctors, they have our patients, albeit, at nearby locations.

     8                 They don’t dispute that the members of the

     9   consortium are all approved license medical providers.             In

    10   other words, they don’t dispute the quality of care to be

    11   provided by those hospitals.       These are not fly-by-night, for

    12   profit, sketchy institutions.       They’re some of the most

    13   respected institutions in our area.

    14                 CMS does not dispute that the majority of our

    15   residents are not providing the services at the Jefferson

    16   Consortium.    They don’t dispute that the sale provides

    17   tremendous benefit to the former residents ensuring medical

    18   malpractice tail coverage.       They don’t dispute it would be a

    19   tremendous benefit to the Philadelphia community, that by

    20   providing critical resources to local hospitals in the

    21   Jefferson consortium.      It keeps the resident programs and the

    22   medical training in the Philadelphia area, so those in need

    23   of medical services can, in fact, get those services.

    24                 And, finally, they don’t dispute that the

    25   transaction provides a much-needed infusion of cash to these




                                                                       Appx. 00883
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 897 of 1120 PageID #: 3812
                                                                             94


     1   estates.    We certainly have had our challenges in these

     2   cases, Your Honor.     Your Honor has had a front-row seat to

     3   some of those challenges, allowing us to consummate this sale

     4   and bringing cash will go a long way, Your Honor, to

     5   resolving a number of issues in these cases and should put to

     6   rest any fear, Your Honor, that we’re going to make it

     7   through a sale of St. Christopher’s Hospital as a going

     8   concern, which is really the debtors’ main motivation at this

     9   point in these cases.

    10                So what’s this objection all about, Your Honor?

    11   It really boils down to two legal arguments.          First, CMS

    12   argues that the proposed sale violates federal law.           Because,

    13   according to CMS, a provider agreement and a provider number

    14   can only be transferred if there is a “change of ownership.”

    15                Again, according to CMS, federal law provides that

    16   in order for there to be a change of ownership, there must be

    17   a purchase of substantially all of the debtors’ assets and

    18   that the buyer must continue operating the debtors’ business

    19   as a going concern.

    20                That’s what it says, Your Honor, in their initial

    21   timely objection at paragraphs three and twenty-two.            But the

    22   reality, Your Honor, is that there is no federal law.

    23   There’s no statute.      There’s no rule.     There’s no regulation

    24   that requires our purchaser to purchase substantially all of

    25   the assets of Hahnemann University Hospital or to acquire




                                                                       Appx. 00884
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 898 of 1120 PageID #: 3813
                                                                             95


     1   Hahnemann University Hospital as a going concern.           Again,

     2   there is no statute, rule, regulation, anything, Your Honor,

     3   that precludes Your Honor from approving the sale that’s

     4   before Your Honor today.

     5                 The only federal law that the government CMS cites

     6   that precludes this transaction is 42 CFR 49818.           That’s a

     7   regulation.

     8                 And I don’t know if Your Honor has a copy of our

     9   reply in front of you.

    10                 THE COURT:    I do.

    11                 MR. MINUTI:    Attached to the reply, Your Honor, I

    12   believe, it is at Exhibit A is a copy of that regulation.

    13                 THE COURT:    And I copied it myself, Mr. Minuti.

    14                 MR. MINUTI:    Thank you, Your Honor.

    15                 Give me just one second to find it, Your Honor.

    16                 THE COURT:    And this is 489.18 in 42 CFR, change

    17   of ownership or leasing effect on provider agreement?

    18                 MR. MINUTI:    Correct, Your Honor.

    19                 This is the federal law that CMS argues precludes

    20   Your Honor from approving this transaction.          And if you look

    21   at the regulation, Your Honor, it is not a long regulation.

    22                 THE COURT:    No.

    23                 MR. MINUTI:    But when you read it, what you will

    24   see is that it in no way precludes the transaction that’s

    25   before Your Honor today.      Again, as Your Honor just pointed




                                                                       Appx. 00885
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 899 of 1120 PageID #: 3814
                                                                             96


     1   out, the title of the regulation is change of ownership or

     2   leasing effect on provider agreement.

     3                And it goes onto provide that, Your Honor, under

     4   certain transactions, certain facts, none of which are before

     5   you today, those facts constitute a change of ownership.               And

     6   if those facts occur, and there is a change of ownership, it

     7   goes onto say at subsection (c) that the provider agreement

     8   under those facts automatically transfers.

     9                But under the plain meaning of that regulation,

    10   Your Honor, and I know Your Honor has read it before you came

    11   out on the bench today and you can look at it right now has

    12   nothing to do with the sale before the court today. Contrary

    13   to CMS’s assertions, Your Honor, the regulation does not say

    14   that there must be a change in ownership to transfer a

    15   provider agreement and provider note.

    16                It does not say that a change in ownership under

    17   the circumstances described in the regulation is the only way

    18   a provider agreement can be transferred.         It does not say

    19   that a provider agreement can only be transferred to a buyer

    20   who acquires substantially all of the assets of the selling

    21   entity.   It doesn’t say that.      It doesn’t say, Your Honor,

    22   that the purchaser must actually operate the seller’s

    23   business.    Again, it doesn’t say that.

    24                So what the government is asking the court to do

    25   is add language to a plain and unambiguous regulation and/or




                                                                       Appx. 00886
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 900 of 1120 PageID #: 3815
                                                                              97


     1   to conclude that the only way that you can transfer a

     2   provider agreement and provider number is under the specific

     3   circumstances set forth in this regulation.          But the

     4   regulation doesn’t say that, Your Honor.

     5                 And the government itself must concede that a

     6   provider agreement can be transferred in ways outside of the

     7   regulation.    In fact, and as pointed out in paragraph fifty-

     8   nine of our reply, the government’s own materials, CMS’s own

     9   materials including its program integrity manual and its

    10   provider reimbursement manual specifically recognized

    11   circumstances under which provider agreements could be

    12   transferred outside of regulation 489.18.

    13                 There simply is no basis and no reason for the

    14   court to rewrite this regulation to suit CMS’s needs in these

    15   cases whatever they may be.       Certainly, there’s no basis to

    16   do that and no grounds to do that when this sale transaction

    17   before Your Honor is going to provide so much good to this

    18   debtor, its creditor, Philadelphia, the Philadelphia

    19   community and the healthcare community in general.

    20                 The bottom-line, Your Honor, is that there is

    21   nothing in 42 CFR 489.18 that precludes the sale.           There’s no

    22   support for the government’s self-selected reading of this

    23   regulation.    And the government, again, hasn’t pointed to

    24   another rule, statute, regulation which would preclude the

    25   sale that’s before the court today.




                                                                        Appx. 00887
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 901 of 1120 PageID #: 3816
                                                                             98


     1                THE COURT:    Let me ask you this question.        Does it

     2   provide for a transfer in a change of ownership by exclusion?

     3   In other words, if I look at (c) 489.18(c) “When there is a

     4   change of ownership then the existing provider agreement will

     5   automatically be assigned to the new owner.”

     6                By exclusion, if you will; does that mean that

     7   there has to be a change of ownership?

     8                MR. MINUTI:    I would submit not, Your Honor.          I

     9   think the point -- look, my reading of the regulation or the

    10   point of the regulation, which by the way the government

    11   creates, right.     If they wanted a regulation that said what

    12   they say, 489 says they could do that.         But my read of 489,

    13   Your Honor -- let me make sure I have the right number here.

    14                My read of 489.18, Your Honor, is that what

    15   they’re making clear is that in those circumstances, in the

    16   circumstances specifically spelled out, the provider

    17   agreement automatically goes.

    18                THE COURT:    Right.

    19                MR. MINUTI:    Because what they don’t want is a

    20   situation where those transaction happens and then the

    21   surviving entity says oh, no, no.        We didn’t take the

    22   provider agreement.

    23                THE COURT:    Right.

    24                MR. MINUTI:    That doesn’t by definition mean that

    25   the only way you can transfer a provider agreement is a




                                                                       Appx. 00888
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 902 of 1120 PageID #: 3817
                                                                              99


     1   change of ownership.      I just don’t read that there.          And,

     2   again, Your Honor, if the government wanted a regulation that

     3   said that, they could create it.        It doesn’t exit.

     4                 So, they want Your Honor to read into the statute

     5   or, excuse me; the regulation that something that is not

     6   there, again, to suit their own purposes, we have no idea

     7   what they are, Your Honor.

     8                 But let me take Your Honor’s position.        Let’s even

     9   assume that you’re right, that there has to be a -- or not

    10   your right, but let’s assume their right.         This idea that

    11   there has to be a change of ownership in order for there to

    12   require to be a transfer.

    13                 The definition of change of ownership that’s

    14   contained in this regulation cannot by definition be the only

    15   circumstances under which there’s a change of ownership.                In

    16   fact, we know based on the government’s own materials that

    17   there are changes of ownership outside the strict reading of

    18   48919.   So what do we have here, Your Honor?

    19                 We have Hahnemann University Hospital, when you

    20   really boil it down, what do we have here patients, right,

    21   and we have doctors, right.       The doctors are going to the

    22   consortium.    The patients are going to the consortium, right.

    23   You heard the statistics.

    24                 Their admissions have gone up.       We have a

    25   substantial majority of our residents have already gone over




                                                                        Appx. 00889
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 903 of 1120 PageID #: 3818
                                                                             100


     1   there.   Their within three miles, three of the members of the

     2   consortium are in three miles of this hospital.          That’s where

     3   the business operations, right, the patient providing the

     4   patient care.    That’s where it’s going.       It’s going to the

     5   consortium.    They’re taking it over.

     6                 So, I would argue as a practical matter, Your

     7   Honor, if you’re hung up on this idea that there has to be

     8   change of ownership, and I would submit we don’t have to have

     9   that, I would submit that the Jefferson consortium has taken

    10   ownership of the main thing this hospital did which is

    11   provide care to patients with doctors and residents and

    12   that’s where we are.

    13                 So for all these reasons, Your Honor, we believe

    14   the government’s objection based upon 489.18 should be

    15   overruled.    Again, it simply does not say what they say it

    16   says and certainly, they haven’t pointed to anything, Your

    17   Honor, that would restrict the transaction before the court.

    18                 So, let me get to their second argument, Your

    19   Honor.

    20                 Their second argument is that the only way the

    21   provider agreement and provider agreement can be transferred

    22   is for pursuant to Section 365 of the Bankruptcy Code.

    23                 THE COURT:    That’s right.

    24                 MR. MINUTI:    And, by the way, you have to do it

    25   under 365 and the only way you can do it under 365 is if the




                                                                       Appx. 00890
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 904 of 1120 PageID #: 3819
                                                                             101


     1   buyer takes unlimited successor liability.          That’s their view

     2   of the law and that’s required.        But that position is wrong

     3   as a matter of law and it’s consistent with CMS’s own past

     4   practice in other cases, Your Honor, where it agreed to cap

     5   the liability.

     6                 Now, first, the provider agreement is an asset

     7   that can be sold pursuant to Section 363 of the Bankruptcy

     8   Code, free and clear of interest.        It does not have to be

     9   transferred under Section 365.

    10                 The Medicare provider agreement, Your Honor, my

    11   characterization, is Exhibit B to our reply.          Your Honor can

    12   look at it.    It’s one page.

    13                 THE COURT:    Right.

    14                 MR. MINUTI:   It’s a one-page document, Your Honor.

    15   You know what it does?      It incorporates the statutory and

    16   regulatory scheme of Medicare.       Right?    The rights and

    17   responsibilities of both the government and the debtor don’t

    18   arise under this document.       They arise by statute.      Because

    19   they arise by statute, Your Honor, it is an asset that can be

    20   transferred, pursuant to 363.

    21                 There’s only one case --

    22                 THE COURT:    University Medical Center case.

    23                 MR. MINUTI:   Well, I’ll talk about University

    24   Medical Center in a minute, Your Honor, but I’m talking about

    25   the BDK Health Management case, Bankruptcy Court of Florida.




                                                                       Appx. 00891
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 905 of 1120 PageID #: 3820
                                                                             102


     1                Now the government wants to belittle this and say

     2   it’s only one court, but it’s the only court that’s directly

     3   dealt with the issue before Your Honor today.          In the context

     4   of a sale, is this, in fact, an asset that can be sold or is

     5   it is a contract that must be assumed and assigned.

     6                In that case, the judge easily concluded that a

     7   provider agreement and provider number are not executory

     8   contracts, but instead are statutory entitles that can be

     9   sold.   In reaching the conclusion, the court pointed out that

    10   the rights and duties of a healthcare provider and the

    11   government are set forth not in the provider numbers and

    12   agreements but, rather, in the Medicare statutes and

    13   regulations.

    14                The court went onto say that the government’s

    15   entitlement to recover overpayments was statutory and did not

    16   arise under an executory contract.        Because the party’s

    17   rights are based in statute and not contractual rights, a

    18   healthcare provider can’t bring a breach of contract case

    19   against the government.      It must proceed pursuant to the

    20   statutory scheme.

    21                For these reasons, the court easily concluded that

    22   the provider numbers are not executory contracts and, thus,

    23   11 U.S.C. 365 does not apply. Consequently, Your Honor, the

    24   movants do not have to comply with the requirements of

    25   Section 365 in order to effectuate a sale of their assets.




                                                                       Appx. 00892
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 906 of 1120 PageID #: 3821
                                                                             103


     1                Like in this case, Your Honor, and let’s talk

     2   about University Medical Center, in that case the BDK case,

     3   the government brought up the Third Circuit case of

     4   University Medical.      And said, wait a minute.      We got this

     5   Third Circuit case out here and in this Third Circuit case,

     6   the Third Circuit held it was an executory contract.

     7                But the BDK court looked at that and said, but

     8   wait a minute.     Everybody in that case assumed it was an

     9   executory contract.      The issue wasn’t presented to the Third

    10   Circuit.    The Third Circuit didn’t decide the issue --

    11                THE COURT:    Didn’t discuss that.

    12                MR. MINUTI:    Didn’t discuss that.      It was presumed

    13   to be the case.

    14                And just like the court in BDK, I think Your Honor

    15   is not bound by a decision in University Medical because they

    16   didn’t decide the issue.      We’re putting the issue before Your

    17   Honor today.

    18                Now, by the way, the BDK court is holding that the

    19   provider agreement is not an executory contract is consistent

    20   with other courts.     And, in fact, is consistent with the

    21   position the government has taken in other context.

    22                The position they take in another context is that

    23   a provider agreement is not an executory contract.           As

    24   pointed out in our reply, Your Honor, the government argued

    25   the exact position -- excuse me; the exact opposite position




                                                                       Appx. 00893
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 907 of 1120 PageID #: 3822
                                                                             104


     1   in United States vs Tenet Healthcare Corp.          That’s a case in

     2   the central district of California.        In the Southeast

     3   Arkansas Hospice case.      That’s in the Eastern District of

     4   Arkansas.

     5                And based upon the government’s arguments, to the

     6   contrary, courts outside of bankruptcy have held that

     7   provider agreements, provider numbers are statutory

     8   entitlements, not executory contracts.

     9                THE COURT:    And that business lawyer article that

    10   you provided as well.

    11                MR. MINUTI:    And what that’s led, Your Honor, is a

    12   lot of guys like me who represent debtors who get frustrated

    13   who say, wait a minute.      The government for years, a long

    14   time, has taken this position outside of bankruptcy.            But

    15   when it’s in bankruptcy court, they take the exact opposite

    16   position, and that’s led to a lot of frustration, Your Honor.

    17                We attached that article, you’ll see as Exhibit C.

    18                THE COURT:    Yes.

    19                MR. MINUTI:    But, Your Honor, I keep coming back

    20   to the exhibit that we’ve now moved into evidence that’s

    21   Exhibit B to our reply. It’s a one-pager, right.           The meat of

    22   the relationship here, nobody can debate.         The meat of the

    23   relationship is in the statues and the regulations.           That’s

    24   why this is a statutory entitlement. That’s why it’s not an

    25   executory contract.




                                                                       Appx. 00894
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 908 of 1120 PageID #: 3823
                                                                                105


     1                Because it’s a statutory entitlement, we can sell

     2   it under 363(f), free and clear of interest, and we can do

     3   that, Your Honor, because whatever they think they’re

     4   entitled to, and we don’t even know, that number is in

     5   dispute or, alternative, Your Honor, we’re talking about

     6   money satisfaction, right.       365(f) -- excuse me; 363(f)(5)

     7   says, that if an objecting party can be required to accept

     8   the money satisfaction it can be sold free and clear of their

     9   interest.    And that’s exactly what’s happening here, Your

    10   Honor.

    11                So, under 363, the court can authorize the sale.

    12   But, again, if Your Honor decides I’m wrong and this is a 365

    13   issue, we can still assume and assign this agreement under

    14   365 free and clear and not require our buyer to take on

    15   unlimited successor liability.

    16                Now under 365, Your Honor, there’s two

    17   requirements that we have to prove or establish in order to

    18   assume and assign a contract.       One is we have to cure any

    19   defaults or show adequate assurance that we’ll probably cure

    20   a default.    And, number two, we have to show that our buyer

    21   or there’s adequate assurance of future performance.              In

    22   other words, our buyer is going to abide by the contract.

    23                So, let’s talk about cure first.        We listed the

    24   agreements at issue here with a zero-cure amount.           The

    25   government has never objected.       They never asserted there’s a




                                                                       Appx. 00895
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 909 of 1120 PageID #: 3824
                                                                             106


     1   cure amount, so we’re not talking about cure here.           We’re

     2   talking about adequate assurance of future performance.

     3                 More specifically, what we’re talking about is, if

     4   it turns out that the debtor was overpaid who’s going to pay

     5   the government back to ensure that they’re going to be made

     6   or to provide adequate assurance that they’re going to be

     7   made whole.    That’s what we’re talking about.

     8                 We solved that problem under the structure of the

     9   asset purchase agreement with the Jefferson consortium.

    10   Under the asset purchase agreement with the Jefferson

    11   consortium, we have a $3 million dollar escrow account that’s

    12   going to sit there that’s going to be available to pay the

    13   government to the extent it turns out there is any

    14   overpayment that was made to the debtor during its operation.

    15                 And you heard Mr. Weiland testify for all of 2018,

    16   the overpayment amount was about $800,000 dollars.           We’re

    17   talking about nine months of 2019 at a time when their

    18   operations at the hospital were trailing off; therefore,

    19   reimbursements are trailing off and, yet, we have a $3

    20   million dollar escrow.

    21                 Okay.   Now, meanwhile, we met with the government

    22   and we said look, we have $3 million dollars sitting here.

    23   That should be more than enough.        Do you think it’s enough?

    24   Do you think it should be more?        But, again, they wouldn’t

    25   engage, Your Honor.      Right.   We’re trying to -- frankly, we




                                                                       Appx. 00896
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 910 of 1120 PageID #: 3825
                                                                              107


     1   didn’t want to be here in this fight.

     2                Now what the government says is well, no, you

     3   can’t solve this adequate assurance problem by creating an

     4   escrow.   The only way to fix it is if the buyer signs on for

     5   unlimited liability and that’s wrong as a matter of law.

     6                Courts here, everywhere, routinely cut off

     7   contractual provisions or contractual obligations in the

     8   context of assumption and assignments related to adequate

     9   assurance.    And I’ll give Your Honor a simple example.

    10                Your Honor has had a ton of retail cases.          In

    11   every retail case when a lease is signed, typically those

    12   retail leases have a number of provisions, and I’ll give you

    13   a couple of examples.

    14                Having indemnification provision.        Somebody slips

    15   and falls, tenant has to indemnify the landlord.           Right.      A

    16   lot of those leases have what are called yearend adjustments,

    17   right.

    18                THE COURT:    Yes.

    19                MR. MINUTI:    We estimate what the electricity is

    20   going to be for the year.       We bill the tenant one twelfth.

    21   And then we get to the end of the year.         And if we under-

    22   estimate, the debtor has to pay the different, make it up.

    23   Okay.

    24                So how do we deal with those issues once the

    25   debtor is transferring that lease to somebody else?           Well, we




                                                                       Appx. 00897
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 911 of 1120 PageID #: 3826
                                                                             108


     1   show adequate assurance of future performance.          How do we do

     2   that?

     3                We’ll use my slip and fall example.         One way we do

     4   that is to say hey, the debtor had adequate insurance

     5   coverage.    So if it turns out a slip and fall happened on the

     6   debtors’ watch, but the claim doesn’t arise until the buyer

     7   owns the property or has the lease, the landlord can look to

     8   the insurance coverage and, therefore, there’s adequate

     9   assurance.

    10                So, the new tenant doesn’t take on the obligation.

    11   We show adequate assurance because the debtor has the ability

    12   to cover that eventuality.

    13                Use my yearend adjustment scenario.         Sometimes,

    14   the new tenant will take on the obligation.          But sometimes

    15   the debtor says no.      I’m going to have enough money at the

    16   end of the day that whatever those adjustments turn out to

    17   be, we’re going to have the ability to pay it.

    18                In other words, we’re going to show adequate

    19   assurance that that contract will be honored and that

    20   contract will be made whole and, therefore, it can be assumed

    21   and assigned.

    22                Now, remember, adequate assurance is not a

    23   guarantee.    And it was interesting the cross-examination,

    24   right.   It’s not a guarantee.      But what we have to show, Your

    25   Honor, is that there’s a reasonable probability that at the




                                                                       Appx. 00898
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 912 of 1120 PageID #: 3827
                                                                             109


     1   end of the day, the nondebtor contract party is going to be

     2   protected, right.

     3                 THE COURT:    Right.

     4                 MR. MINUTI:    We think $3 million dollars satisfies

     5   adequate assurance of future performance.         It’s sitting there

     6   for the government.      Our history is, Your Honor, a full year

     7   at $800,000 dollars and, therefore, we think we’ve provided

     8   adequate assurance.

     9                 So, the government is wrong when it says that the

    10   only way there can be adequate assurance in this case, Your

    11   Honor, is because the buyer has to take on unlimited

    12   successor liability.

    13                 Now in support of their argument, Your Honor, the

    14   government relies upon the U.S.A. vs. Vernon Home Health

    15   case.    I do want to touch on that briefly.

    16                 That’s a Fifth Circuit case.      It didn’t involve

    17   bankruptcy.    And there, you had a buyer, Your Honor, who

    18   pointed to a Texas state law to say that that Texas state law

    19   trumped the federal law and absolved him of liability.             It

    20   has nothing to do with the facts of our case, Your Honor.

    21   It’s not even relevant to what we’re here today or doing

    22   today.

    23                 What we’re doing today, Your Honor, is talking

    24   about adequate assurance of future performance and for all

    25   the reasons I’ve already mentioned, I think we met it, Your




                                                                       Appx. 00899
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 913 of 1120 PageID #: 3828
                                                                             110


     1   Honor.   There is an easy fix.      We set aside money.

     2                If $3 million dollars is not enough, if Your Honor

     3   thinks it should be more, we’ll set aside more.          But the

     4   point is nobody is trying to stick the government up. Nobody

     5   is trying to leave the government holding the bag. We’re

     6   trying to demonstrate adequate assurance of future

     7   performance and we think we’ve done that.

     8                And if Your Honor thinks it should be more, again,

     9   we’ll do what’s necessary to get the transaction done because

    10   the transaction brings about so much good.          We think that’s a

    11   practical and appropriate way, Your Honor, to balance the

    12   dueling needs here in this case which is to protect the

    13   government, and I don’t make light of that, Your Honor;

    14   protect the government that they’re not going to be left

    15   holding the bag.     But, at the same time, allow a transaction

    16   to go through that no regulation precludes that’s going to

    17   bring about so much good for these debtors and this estate.

    18                Now, again, Your Honor, we think the better

    19   analysis here is that we can sell the Medicaid assets

    20   pursuant to 363.     But if 365 Your Honor ultimately concludes

    21   that applies, then I think I’ve outlined exactly how we can

    22   do it in a fair and appropriate way that complies with the

    23   statute.

    24                Now let me hit on a new argument, Your Honor, that

    25   was raised by the government which is or CMS which is that




                                                                       Appx. 00900
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 914 of 1120 PageID #: 3829
                                                                             111


     1   the provider agreement somehow terminates, is terminated or

     2   will terminate.

     3                 THE COURT:    Yes.

     4                 MR. MINUTI:    Right.    Now, here, Your Honor, the

     5   testimony of Mr. Weiland was unrebutted. While it is clear

     6   we’re not continuing to see patients, the business of the

     7   hospital is not shut down.         There are a host of things going

     8   on at the hospital.      We’ve got numerous employees at the

     9   hospital.    We’re doing billing and collecting.        You know,

    10   we’re doing the patient navigation services that we

    11   indicated.    We’re dealing with hospital records.

    12                 You know, we have a closure plan.       Your Honor has

    13   heard a lot about.     We negotiated with the city.        We’ve been

    14   negotiating with the Department of Health.          That closure plan

    15   has a lot of steps, Your Honor, that has to be implemented

    16   going forward into the future.        Until those steps are done,

    17   until we are completed, until we shut everything done, the

    18   hospital remains in business, and that’s what it’s doing,

    19   Your Honor.

    20                 The regulation the government cites 42 CFR

    21   489.52(b)(3), I encourage Your Honor to look at the

    22   regulation closely because what the government does is cite

    23   that regulation.     But then it goes onto talk about the fact

    24   that the debtor is not seeing patients.         But that’s not what

    25   the regulation says, Your Honor.        The regulation doesn’t say




                                                                       Appx. 00901
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 915 of 1120 PageID #: 3830
                                                                             112


     1   that you’ve terminated when you stop seeing patients.

     2                It says, Your Honor, that it’s when there’s a

     3   cessation of business, when there’s a cessation of business

     4   that’s when there’s deemed to be a termination of the

     5   provider agreement.      So, it doesn’t turn on when you stop

     6   seeing patients.     It turns on when you stop being in

     7   business.

     8                And, again, on this point, Your Honor, Mr.

     9   Weiland’s testimony was quite clear and unrebutted.           The

    10   hospital is still in business, notwithstanding the fact that

    11   we’re no longer seeing patients.        Again, the term used in the

    12   statute is ceasing business.

    13                THE COURT:    Right.

    14                MR. MINUTI:    Finally, Your Honor, I want to talk

    15   about the argument that this really goes back to 365 that

    16   this violates the Anti-assignment Act because the government

    17   gets the consent and they’re not going to provide their

    18   consent in these circumstances.

    19                In response, Your Honor, we did cite the ANC

    20   Rental Corporation case. That’s at -- I think it’s 277 B.R.

    21   226, the year 2002.      It looks like Your Honor may have been

    22   one of the litigants there, one of the parties in that case.

    23   But there, the judge, I think it was Judge Walrath took a

    24   look at 365(c)(1) and said, look the point of 365(c)(1) is

    25   really to cover a couple of circumstances.




                                                                       Appx. 00902
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 916 of 1120 PageID #: 3831
                                                                             113


     1                 The first circumstance is where you have a

     2   personal services contract, right.        And you can’t assign a

     3   personal services contract to somebody who couldn’t

     4   necessarily provide the services.        That’s not what’s going on

     5   here, Your Honor. We’re assigning these rights to some of the

     6   most respected healthcare institutions.         Nobody is

     7   questioning their ability to provide the services going

     8   forward, so that’s not what’s going on here.

     9                 Next, Your Honor, 365(c)(1) really deals with this

    10   idea of public safety, right. We wouldn’t want to assign

    11   these rights to somebody that can’t provide healthcare.              You

    12   know, Joe Schmo, somebody off the street who has no history.

    13   Again, because we’re assigning the rights here to some of the

    14   most respected healthcare institutions in the region, the

    15   reason for 365(c)(1) is simply not at issue in this case,

    16   just like it wasn’t at issue in the ANC case and, therefore,

    17   Your Honor, the Anti-Assignment Act which would otherwise

    18   have given the government a veto right over this transaction

    19   simply does not apply because those provisions 365 do not

    20   hold.

    21                 So, in conclusion, Your Honor, look, I guess, I’ll

    22   say this before the government gets up, Your Honor.           We are

    23   very disappointed to be here in a contested matter with the

    24   government.    But we were unable to reach any agreement in

    25   terms of how we could move forward to satisfy the




                                                                       Appx. 00903
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 917 of 1120 PageID #: 3832
                                                                             114


     1   government’s concerns.

     2                Look, no doubt, Your Honor, they have acted

     3   professional in the process.       They’re clearly were very

     4   interested in the process.       They wanted to understand the

     5   transaction.    I think they do understand the tremendous

     6   benefits here if Your Honor approves these sales.

     7                And what’s so little frustrating here is we know

     8   they agreed to cap liability in other cases and for whatever

     9   reason, they chose not to engage in this case.          We also know

    10   that they’re very concerned about a finding that provider

    11   agreement and a provider number can be sold pursuant to

    12   Section 363 is very much of a concern to them.

    13                And, look, nobody -- somebody touched on this

    14   earlier, Your Honor.      Nobody in the courtroom wants to see

    15   this dealt with in a long-drawn-out appeal.          So, I think, in

    16   conclusion, Your Honor, what I’d like to say is I certainly

    17   we are on the better side of the case law here for all the

    18   reasons I’ve already mentioned.

    19                But I know that in this case and in other cases,

    20   Your Honor has been successful in encouraging parties to talk

    21   and, perhaps, making some preliminary comments to give

    22   parties an idea of why they should talk and maybe see if

    23   there’s a resolution here.

    24                And so, again, while we believe strongly that we

    25   are on the right-side of the law, we don’t necessarily care




                                                                       Appx. 00904
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 918 of 1120 PageID #: 3833
                                                                             115


     1   how we get there, Your Honor.       If we come up with a

     2   methodology where we can approve the sale to bring about so

     3   much good, that’s what we want to do.

     4                So, perhaps, the court at some appropriate point

     5   can give us some guidance without a full ruling but, if not,

     6   Your Honor, for all the reasons I’ve already articulated, we

     7   think Your Honor is well within the law to authorize the

     8   transfer of these assets, and we would encourage Your Honor

     9   to do so.    Thank you.

    10                THE COURT:    Thank you, Mr. Minuti.

    11                Mr. Sacks.    Oh yes, I’m sorry.      Mr. Jackson, yes,

    12   sir.

    13                MR. JACKSON:     Thank you, Your Honor.      Patrick

    14   Jackson, Drinker Biddle & Reath of the purchaser, Thomas

    15   Jefferson University Hospitals, Inc.

    16                 I just rise to note that we had joined in the

    17   written reply that the debtors had filed and we certainly

    18   join in Mr. Minuti’s arguments just now.

    19                We would like to additionally make some argument,

    20   but I think I don’t want to preempt Mr. Sacks and I think our

    21   preference would be, if possible, to offer our commentary

    22   following Mr. Sack’s argument.       I think there’s way that we

    23   may -- depending on how the issues shake out and certainly

    24   what Your Honor’s concerns may be or questions may be.             I

    25   think we may be able to offer some assistance.




                                                                       Appx. 00905
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 919 of 1120 PageID #: 3834
                                                                             116


     1                 We have a slightly different perspective on the

     2   transaction. And certainly, our bid was the driver of some of

     3   the changes that you may have seen between the sale order

     4   that was filed with respect to our transaction versus the

     5   stalking horse sale order.

     6                 THE COURT:   Yes.

     7                 MR. JACKSON:    There’s a lot of changes to that.

     8   And we were the driver of a lot of that and there were

     9   reasons for those.     And I think it may shed some light or it

    10   may be helpful in either court’s assessment of the objections

    11   raised by CMS for us to be heard on those. But I think it

    12   makes more certainly and certainly our preference would be to

    13   be able to regroup a little bit before presenting that to

    14   Your Honor.

    15                 So, I just wanted to throw that out there.          I’m

    16   happy if Your Honor would rather hear our additional thoughts

    17   now, happy to do that to, but I just wanted to rise to make

    18   sure that the train didn’t leave the station without me.

    19                 THE COURT:   All right.    All right, Mr. Jackson.

    20                 Well, let me say this.     You know its quarter to

    21   one.   It’s kind of getting to be lunchtime and I know we have

    22   a way to go and I do think we need a break.

    23                 And the reason I think we need a break is this and

    24   I direct this primarily to you, Mr. Sacks, because I

    25   recognize your arguments.       I appreciate your arguments.         But




                                                                       Appx. 00906
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 920 of 1120 PageID #: 3835
                                                                             117


     1   if you win, this bankruptcy case fails.         And I don’t know

     2   what benefit that is to the government or to anyone.

     3                 I just point that out to you because it’s the

     4   reality of this situation and I don’t think the government

     5   wants this bankruptcy case to file on its arguments.            So, I’m

     6   going to suggest that over lunch the parties talk and see if

     7   there isn’t some way to accommodate the government’s needs

     8   with the debtors’ needs, with Jefferson’s needs because I

     9   think it’s there.

    10                 And, look, I’d be happy to take you back into

    11   chambers and talk to you about this.         And if that’s what the

    12   parties want, you know, just ask after you’ve talked and I’ll

    13   do that.    I know there are other objections that remain to be

    14   addressed as well, serious objections.         And the court does

    15   take all of those objections seriously.

    16                 But this is the primary objection, as far as the

    17   court is concerned, and I do think that there is a way --

    18   there has to be a way around it.

    19                 Mr. Sacks, yes, sir.

    20                 MR. SACKS:   Can I be heard briefly, Your Honor, on

    21   that point?

    22                 We have spoken with the debtors and the purchasers

    23   together at length.      They ask us to come see them and let

    24   them present the transaction to us. We did that.           They’ve

    25   told you that we didn’t engage.        That’s their perspective.            I




                                                                       Appx. 00907
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 921 of 1120 PageID #: 3836
                                                                             118


     1   think we did.     We asked a lot of questions of them. They ask

     2   a lot of questions of us.       I think we made an effort to

     3   understand what each other was thinking and doing and the

     4   perspectives we each brought to process.

     5                CMS, you heard Mr. Minuti talk about what are our

     6   purposes.    He doesn’t know what our purposes are.         The

     7   purposes are very simple, Your Honor.         It’s to apply the law

     8   to the facts.     That’s all it is.     And I don’t know enough to

     9   say if this bankruptcy will fail if the sale transaction does

    10   not go through.     That’s not my providence to say.

    11                All I can say is, is the sale transaction proposed

    12   consistent with law.      And our position is that it’s not.           So,

    13   I appreciate the offer for us to speak further.          I just don’t

    14   think there’s anything more to talk about.          And I think we’ve

    15   talked about everything that can be discussed.          And if that

    16   means the court is going to rule against us, I understand

    17   that.

    18                But we need to stand in our legal objections

    19   because this is not an area where there’s gray to negotiate

    20   as we see it.     Its black letter law applied to this

    21   situation.    And I’m happy to explain that more when we

    22   discuss the objection, but I don’t think further discussion

    23   will be fruitful because there is simply no gray area in

    24   which to compromise.

    25                THE COURT:    But it’s not the cure amount really,




                                                                       Appx. 00908
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 922 of 1120 PageID #: 3837
                                                                             119


     1   is it, Mr. Sacks?     Isn’t the $3 million dollars more than

     2   sufficient to provide the overpayment protection?

     3                MR. SACKS:    No one can know that, Your Honor.           And

     4   that’s why when there is a change of ownership and when you

     5   look at 489.18, it tells you that when you take on a provider

     6   agreement, you take on all the burdens and the benefits.

     7   That’s full successor liability. That is what Medicare law

     8   requires.    That law applies outside of bankruptcy.         And based

     9   on mission product, the Supreme Court affirming again, that

    10   law applies in bankruptcy.        That is the only means by which

    11   there can be an assumption and assignment of the Medicare

    12   agreement under Section 365.

    13                THE COURT:    All right.

    14                MR. SACKS:    So but, again, there are multiple

    15   levels of why this transaction is contrary to law.           Before we

    16   get to the question, you only get to the cure amount if it’s

    17   an appropriate sale.      And then we determine whether or not

    18   there’s adequate assurance of future performance.           But we

    19   never get there as we see it, and I’m happy to explain that

    20   more to the court.

    21                THE COURT:    All right.    Why I do think we need a

    22   break in any event because we’ve been going a good while and

    23   I’ll hear from Mr. Sacks after the break.

    24                You know I recognize your arguments, Mr. Sacks.                I

    25   just think that perhaps you’re viewing this too narrowly.




                                                                       Appx. 00909
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 923 of 1120 PageID #: 3838
                                                                             120


     1   But I understand the argument and I’ll hear you at two

     2   o’clock.    All right.

     3                We’ll take a break until two.

     4                MR. KLAUSNER:     Your Honor, it’s Gary Klausner.              I

     5   just wanted to reiterate that our client is available.             We’re

     6   interested in the hospital which I think would alleviate some

     7   of the problems that have been raised by CMS if we could be -

     8   - we would be happy to be included in any discussion either

     9   on or off the record with CMS, Jefferson, the debtor and the

    10   committee to see if our participation might be able to bridge

    11   the gaps here.

    12                THE COURT:    All right, well obviously that will

    13   depend on the ruling and we’ll see where we are at the end.

    14                Thank you.    With that, we’ll stand in recess.

    15                MR. KLAUSNER:     Thank you.

    16          (Recess at 12:43 p.m.)

    17          (Proceedings resume at 1:58 p.m.)

    18          (Call to Order of the Court)

    19                THE COURT:    Good afternoon, everyone, you may be

    20   seated.    Thank you.    I hope you all had a decent lunch.

    21                Mr. Minuti.

    22                MR. MINUTI:     We did, Your Honor.     Mark Minuti.

    23   Thank you for the lunch break, Your Honor.          I know a number

    24   of folks needed it.

    25                Consistent with Mr. Sack’s comments, Your Honor,




                                                                       Appx. 00910
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 924 of 1120 PageID #: 3839
                                                                             121


     1   there really was no dialogue during the break, to his words,

     2   so I think, at this time, it’s the government’s argument.

     3                THE COURT:    All right thank you, Mr. Minuti.

     4                Mr. Sacks, you’re at bat.

     5                MR. SACKS:    May I please the court --

     6                THE COURT:    I got your reply this morning.

     7                MR. SACKS:    Yes.

     8                THE COURT:    I did not have a chance to read it,

     9   but I will do so.

    10                MR. SACKS:    Okay.   Thank you, Your Honor.

    11                Yes, and I apologize for filing so close to the

    12   hearing itself.     As you know, the debtor has filed their

    13   reply to our previous objection last Wednesday and we’ve been

    14   working since then to craft an objection that restates what

    15   we have said twice already to the court, but in a little more

    16   detail, and also responds to points raised by the debtors.

    17                THE COURT:    Okay.

    18                MR. SACKS:    And so, I think, I would hope, since I

    19   wrote it, it would not be a waste of the court’s time to look

    20   at it.

    21                THE COURT:    Of course.

    22                MR. SACKS:    Your Honor, about a month and a half

    23   ago, you held a hearing.      I believe Mr. Minuti said at the

    24   time CMS has a veto power over this transaction.           They’re

    25   going to have to agree to it.       And I think after I had spoken




                                                                       Appx. 00911
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 925 of 1120 PageID #: 3840
                                                                             122


     1   by phone, he said, CMS counsel stood up here and said, you

     2   know, look, you need our approval for this transaction to

     3   happen, and we agree with that, Your Honor.          We agree with

     4   that.

     5                So, we think that’s the case.        Obviously, things

     6   have changed and the debtors are now asking the court, over

     7   CMS’s objection, to approve the sale and we understand that,

     8   but we do think that CMS approval should be required, and

     9   I’ll talk about why that is.

    10                But let’s start first, if we could, with the

    11   resident slots.     You’ve heard testimony about the resident

    12   slots.   There’s over 500 permanent CMS funded resident slots

    13   that are associated with the Hahnemann provider agreement,

    14   right.

    15                And, of course, throughout the bankruptcy Your

    16   Honor has been very concerned, rightfully so, about the

    17   residents at Hahnemann who essentially had the carpet pulled

    18   out from under them, right, in the middle of their

    19   residencies.    That’s not at issue here.

    20                As I think you know, they’ve all gone to other

    21   hospitals and they are all eligible to receive temporary

    22   Medicare funding for their residency slots that will last as

    23   long as their residencies go.       So, they’re taken care of.

    24   That’s no longer at issue here in this sale.

    25                While the debtors will tell you, of course, the




                                                                       Appx. 00912
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 926 of 1120 PageID #: 3841
                                                                             123


     1   tail insurance is, and they’ve talked a little bit about

     2   that, but the residents themselves taken care of.           So what

     3   we’re talking about are the 500 permanent resident slots that

     4   have been awarded to Hahnemann by CMS and whether or not

     5   those can be transferred in a private sale when Hahnemann is

     6   closing.

     7                 And I think it really doesn’t matter whether the

     8   court believes Hahnemann today has stopped providing medical

     9   services to the community as 49.52 talks about or whether it

    10   will do so soon because there’s no dispute it’s closing

    11   imminently.

    12                 And so, Congress has spoken to what happens to

    13   permanent resident slots when a hospital closes.           And that

    14   came about in the ACA in 2010.       Because way back in 1997, the

    15   Balance Budget Act capped the number of resident slots

    16   nationwide that are funded by CMS and so, those slots,

    17   obviously, are valuable to hospitals, valuable to their

    18   ability to provide patient care but they were capped by

    19   Congress at that time and they are means by which you may be

    20   able to get new ones or exchange them, but they’re very

    21   limited.

    22                 So what Congress did in 2010 recognizing when a

    23   hospital closed, the resident slots would extinguish, it came

    24   up with a process and a plan as to what happens when a

    25   hospital closes.     And so, if you look at 42 U.S.C




                                                                       Appx. 00913
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 927 of 1120 PageID #: 3842
                                                                             124


     1   1395ww(h)(4)(H)(vi) -- it’s a long complicated cite there,

     2   but essentially, you know, I asked Mr. Merlis about this and

     3   there was objections as to, you know, -- you need a lawyer to

     4   understand it.     You really don’t.     I think it’s pretty

     5   simple.

     6                And what it says is that when a hospital closes

     7   the resident slots are distributed by HHS, hospitals can

     8   apply and there is a priority scheme set up by Congress

     9   within the statute as to how HHS awards these slots.

    10                Now since 2010, this has been done fourteen times

    11   and Jefferson and Abbington, who I believe is one of the

    12   consortium members, have bid and submitted applications for

    13   CMS and, in some cases, won resident slots through this

    14   public process.     But, again, this is Congress speaking to

    15   what happens to a closing hospital’s resident slots.

    16                And it’s not that those hospitals can transfer

    17   them privately to anyone they want.        HHS is responsible for

    18   administering a public process by which the residency slots

    19   are applied for and then awarded based on the priority scheme

    20   Congress set forth.

    21                And essentially what the debtors and Jefferson are

    22   asking this court to do is ignore Congress’ express intent

    23   for what happens when a hospital closes and allow a private

    24   sale.   And as we lay out in our objection, there’s multiple

    25   reasons why that should not be permitted to happen.           And




                                                                       Appx. 00914
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 928 of 1120 PageID #: 3843
                                                                             125


     1   essentially, parties don’t have the authority to privately

     2   contract when Congress is given that power to HHS.

     3                And were this court to order the sale and allow

     4   that private sale, arguably there might be separation of

     5   powers concerned when Congress has said this is what happens

     6   to residency slots when a hospital closes.          So, I think

     7   that’s important to consider.

     8                The debtors have not addressed that statute in its

     9   implication here in their reply or their discussions today.

    10   May Jefferson will --

    11                THE COURT:    Can you give the cite to that statute

    12   if you don’t mind, Mr. Sacks?

    13                MR. SACKS:    Sure.   42 U.S.C. 1395ww, then there’s

    14   four parens, (h)(4)(H)(vi).

    15                THE COURT:    Okay.   All right.     And that’s in your

    16   papers?

    17                MR. SACKS:    Absolutely, Your Honor, yes.       And

    18   essentially even more broadly than that residency slots,

    19   right, the right to have a resident that is paid for by CMS

    20   is not property of the estate to begin with and should not be

    21   considered so such that the court can oversee how it gets

    22   disposed of in the bankruptcy.

    23                These residency slots are solely a function of

    24   CMS’s creation of them, CMS’s allocation of them, and CMS’s

    25   oversight of them.     There’s no property right in a resident




                                                                       Appx. 00915
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 929 of 1120 PageID #: 3844
                                                                             126


     1   slot.    It is a function of having a Medicare provider

     2   agreement with the slots associated with it, approved and

     3   allocated by CMS.

     4                So, again, Hahnemann, whether you consider it

     5   closed or closing, (indiscernible) there, it’s important to

     6   understand what Congress has said about those residency

     7   slots.

     8                And you heard me ask Mr. Merlis, I said, what are

     9   you acquiring from Hahnemann.       And, again, his lawyer

    10   objected a number of times.       I had a hard time understanding

    11   what he was saying beyond the residency slots.          Maybe you

    12   did, Your Honor.     I could not come up with any actual assets

    13   he was identifying.

    14                I think what this transaction is, and maybe I’ll

    15   be disabused of that notion by Jefferson in their argument.

    16   What this transaction is, is the right to have these 500 plus

    17   permanent resident slots going forward. That’s what’s

    18   happening here.

    19                They’re not purchasing Hahnemann’s equipment.

    20   They’re not purchasing Hahnemann’s patient records.           They’re

    21   not purchasing any of Hahnemann’s doctors or staff.           None of

    22   that.    It’s the provider agreement.      And they’re not going to

    23   bill under that provider agreement because they’re not

    24   providing any services to Hahnemann.         The provider agreement

    25   comes with the residency slots.        That is the sole thing at




                                                                       Appx. 00916
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 930 of 1120 PageID #: 3845
                                                                             127


     1   issue here.

     2                 And I understand the court’s perspective.         That

     3   must be valuable because someone is willing to pay $55

     4   million dollars for it and that’s beneficial of the estate

     5   because what the government is telling me is the answer is

     6   zero because it can’t be sold.

     7                 All I can to that is, that’s the law and that’s

     8   what Congress has said because when a hospital closes, its

     9   residency slots are distributed in a public process by which

    10   any hospital can submit a bid and either receive or not

    11   receive slots based on what CMS -- what HHS determines.

    12                 And I know Your Honor is also concerned, the

    13   debtors have talked about this a lot, that they believe this

    14   transaction is beneficial because it keeps all the residents

    15   local.

    16                 THE COURT:   That’s right.     That’s right.

    17                 MR. SACKS:   Right.    So when you look at the

    18   statute 1395ww or (h)(4)(H)(vi) what you’ll see is that the

    19   priority scheme talks about -- and if I can find it briefly,

    20   Your Honor -- the priority order begins with one, hospitals

    21   located in the same core based statistical area or a core

    22   based statistical area contiguous to the hospital that

    23   closed.

    24                 So, again, I can’t predict or tell you what’s

    25   going to happen to these 500 plus resident slots.           All I can




                                                                       Appx. 00917
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 931 of 1120 PageID #: 3846
                                                                             128


     1   tell you is the priority order and how that might shake out.

     2   And so, certainly, there appears from the operation statue

     3   that the first priority will be to keep those resident slots

     4   in this area, but that, of course, depends on who bids and

     5   what their applications are.

     6                And, again, you don’t have to pay for those

     7   resident slots.     That process under 1395ww, you don’t have to

     8   pay for them.     You just submit an application and they’re

     9   awarded based on the priority scheme.

    10                So, I don’t think the court can get around that

    11   statute. I don’t think they can do it as a private party

    12   contracting around it.      I don’t think the court can make an

    13   award around it because if Hahnemann is closing, Congress has

    14   said what happens to its residents.

    15                THE COURT:    Do the statutes say is closing or

    16   closed?   I can look that up myself.

    17                MR. SACKS:    Yeah, I can. . .     I have to pull that

    18   up, Your Honor.

    19                THE COURT:    I can look that up.

    20                MR. SACKS:    Well here’s what it says.       It says,

    21   “In the case where a hospital with an approved medical

    22   residency program closes,” so that’s the exact language of

    23   the statute.    And, of course, Hahnemann had an approved

    24   residency program and that program, as Mr. Weiland told you,

    25   is closed.    There are no residents at Hahnemann.         It remains




                                                                       Appx. 00918
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 932 of 1120 PageID #: 3847
                                                                             129


     1   --

     2                THE COURT:    Isn’t that modifying hospital, not

     3   resident program?

     4                MR. SACKS:    It may well be.     But when Hahnemann

     5   closes, CMS is going to follow Section -- 1395 is also

     6   Section 5506 of the ACA, Affordable Care Act.          You can use

     7   either term.

     8                But CMS and HHS are going to follow that process

     9   when Hahnemann closes.      And essentially -- and we can get

    10   more into this later -- but the debtors filed their sale

    11   order about 11:30 last night and so, we haven’t had a lot of

    12   time to look at it very closely.

    13                THE COURT:    No, neither have I.

    14                MR. SACKS:    But one of the things that it does is

    15   essentially if the court were to order as written would

    16   enjoin an order CMS to do a number of different things.              And

    17   I would submit that this court does not have the power to do

    18   that in a sale order.

    19                If debtors want to bring an adversary proceeding

    20   against CMS and seek a preliminary junction and make it

    21   permanent and they have the law to do that, then that’s an

    22   avenue open to them. But I don’t believe a sale order is the

    23   proper means by which this court should enjoin CMS from doing

    24   what it’s going to do which is follow Section 5506 of the

    25   ACA.




                                                                       Appx. 00919
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 933 of 1120 PageID #: 3848
                                                                             130


     1                So putting that issue aside for a second, the next

     2   issue becomes why are we objecting to the transaction.             And

     3   it’s because the federal laws and regulations that exist

     4   outside of bankruptcy, and we can call that Medicare program

     5   law, right, that governs what a Medicare provider agreement

     6   and over that agreement essentially can or cannot do, right.

     7                That law certainly outside of bankruptcy applies

     8   to someone who has a provider agreement.         No one would

     9   dispute that.    I would submit the same laws and regulations

    10   apply within bankruptcy. And, again, the Supreme Court in

    11   Mission Product or Tempnology, however you want to refer to

    12   it, recently made that point very clear. That you don’t get

    13   greater rights in bankruptcy than you had out of bankruptcy.

    14   You can’t come into bankruptcy to avoid regulations that were

    15   applying to you outside of bankruptcy.

    16                So, we’ll talk about 365 versus --

    17                THE COURT:    But hasn’t CMS taken a different

    18   position outside of bankruptcy than inside bankruptcy?

    19                MR. SACKS:    So if what you’re asking about is

    20   whether the position about whether or not a provider

    21   agreement is an executory contract, is that what you’re

    22   asking?

    23                THE COURT:    Yes, yes.

    24                MR. SACKS:    So, I would submit the answer to that

    25   is essentially no, but let me try to explain.




                                                                       Appx. 00920
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 934 of 1120 PageID #: 3849
                                                                             131


     1                So absolutely outside of bankruptcy, CMS has made

     2   the argument and courts have accepted the argument that the

     3   government granting you a statutory entitlement to receive

     4   Medicare reimbursements through the Medicare provider

     5   agreement is not a contract that allows you to enforce

     6   contract rights against the government.         Absolutely clear

     7   that’s our position.

     8                Our position in bankruptcy and what court after

     9   court after court has accepted and we’ll talk in a minute

    10   about University Medical Center because with all due respect

    11   to the court, I think this court is bound by what that, what

    12   the Third Circuit has done there.        And even if the court

    13   disagrees, there’s no room to go outside of that precedential

    14   holding.

    15                But in any event, when we talk about what happens

    16   in bankruptcy, it’s not so much that the government is

    17   arguing that the provider agreements are an executory

    18   contract which is contrary outside of bankruptcy.

    19                What we argue, as I understand them, is that you

    20   have to consider what the rights and obligations are

    21   associated with the provider agreement in bankruptcy and

    22   figure out what is the best means to harmonize Medicare law

    23   and bankruptcy law.      And we think the best way to do that is

    24   to consider the assumption and assignment of a Medicare

    25   provider agreement under Section 365.




                                                                       Appx. 00921
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 935 of 1120 PageID #: 3850
                                                                             132


     1                It’s clear a Medicare provider is not a license or

     2   a property right that can be analyzed under 363.           So that

     3   leaves us really with 365.        And, again, I think University

     4   Medical Center speaks to that -- and if I can find it

     5   quickly.

     6                You know I think we start with footnote 13.

     7                “All of the Bankruptcy Code does not define

     8                 executory contract.      The Code’s legislative

     9                history states that this term generally includes

    10                contracts in which the performance remains due to

    11                some extent on both sides.”

    12                A Medicare provider agreement easily fits within

    13   this definition.

    14                So, I know that the debtors have told you that

    15   University Medical Center did not actually decide whether a

    16   Medicare provider agreement should be considered under 365.

    17   It was merely dicta.

    18                THE COURT:    Yes.

    19                MR. SACKS:    I submit that’s not accurate.        I think

    20   even if it was accurate then what we’d be saying is, the

    21   Third Circuit issued this opinion and knowingly understood

    22   that a Medicare provider agreement was not to be analyzed in

    23   365, but didn’t say so.      I don’t think that makes any sense.

    24                THE COURT:    How about -- what is it BDK?

    25                MR. SACKS:    Sure.    So, BDK you’ve got a bankruptcy




                                                                       Appx. 00922
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 936 of 1120 PageID #: 3851
                                                                             133


     1   case from, I believe, 21 years ago that’s unpublished that

     2   did look at a Medicare provider agreement under 363 and

     3   considered it to be an asset that, you know property of the

     4   estate that can be transferred in that way.

     5                THE COURT:    Right.

     6                MR. SACKS:    You can read that case.       I mean

     7   perhaps the court will adopt the reasoning.          However, I can

     8   submit to you that in the twenty years since, there has been

     9   court after court after court, including Third Circuit

    10   courts.   You’ve got the Charter bankruptcy case that we cited

    11   to in our pleadings that analyzed Medicare provider

    12   agreements under Section 365 as an executory contract.

    13                So, I understand the perspective that is the

    14   government being inconsistent here.        I don’t think we are.            I

    15   don’t think we’re telling you it is an executory contract.                  I

    16   think we’re telling you to harmonize Medicare law in

    17   bankruptcy, the best means for considering how you can

    18   transfer a provider agreement is to look at 365.

    19                And, again, the debtors have consistently

    20   maintained throughout this bankruptcy that Section 365 is the

    21   proper means of transferring the agreement and the asset

    22   purchase agreement for the sale to Jefferson includes the

    23   agreement as a contract to be assumed and assigned.

    24                It was only in their filing of their reply on

    25   Wednesday of last week that they for the first time with the




                                                                       Appx. 00923
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 937 of 1120 PageID #: 3852
                                                                             134


     1   court raised the issue that the court could also consider the

     2   provider agreement to be an asset under Section 363.            And we

     3   addressed that at length in our objection and I’m happy to

     4   talk to you more about that.

     5                But let’s talk again about the Medicare laws

     6   outside of bankruptcy that apply in bankruptcy and why they

     7   don’t permit the transaction that has been proposed here.

     8   And there’s four things that I think we need to talk about

     9   here.

    10                And I think the first is what happens when a

    11   hospital closes.     And that’s 42 C.F.R. 489.52(b)(3).         And

    12   what that regulation talks about is that when a provider

    13   stops providing medical services to the community, the

    14   provider agreement is deemed terminated.

    15                And we can debate whether or not that’s happened

    16   already or whether or not it will happen imminently. We know

    17   there’s no patients at Hahnemann.        We know there’s no doctors

    18   at Hahnemann.    I think based on Mr. Weiland’s testimony, what

    19   we do now is that they talk to people on the phone and tell

    20   them where to go and they transfer medical records to other

    21   institutions.

    22                THE COURT:    Yes.

    23                MR. SACKS:    In any event though, Your Honor, I

    24   think it’s the providence of CMS to determine whether or not

    25   that constitutes operations that keep a hospital open and not




                                                                       Appx. 00924
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 938 of 1120 PageID #: 3853
                                                                             135


     1   so much the court’s authority to interpret CMS’s regulations

     2   in that way.

     3                And CMS is clear here that you can’t transfer a

     4   provider agreement from a closing hospital because upon

     5   closure, the agreement terminates.        And that is by operation

     6   of law unquestionably in 42 C.F.R. 489.52.

     7                Even if the court were to say CMS, I don’t agree

     8   with you.    I think Hahnemann is still open.        I don’t think

     9   the provider agreement is terminated.         So, there is the

    10   potential for it to be transferred to Jefferson.           How can

    11   that be done?    Right?    And Mr. Minuti has spent a lot of time

    12   talking to you about 49.18 and how that seems to leave a wide

    13   door open for all different types of transactions.           And if

    14   the court wouldn’t mind, I’d like to walk the court through

    15   how to analyze that regulation somewhat.

    16                THE COURT:    All right.

    17                MR. SACKS:    And to do that --

    18                THE COURT:    489.18.

    19                MR. SACKS:    Yes.

    20                THE COURT:    Okay.

    21                MR. SACKS:    But as the court wells knows that

    22   obviously one of the ways to interpret a regulation is to

    23   read the plain language, right.        Another way is to look at

    24   other regulations and harmonize them together to see if we

    25   can understand what the regulation is saying and doing.




                                                                       Appx. 00925
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 939 of 1120 PageID #: 3854
                                                                             136


     1                 So, I think the place we start -- and I’m trying

     2   to pull this up on my computer --is with 42 C.F.R. 424.550.

     3   And we cite to that in our papers.

     4                 But what that regulation says is prohibitions on

     5   the sale or transfer of billing privileges.          Subsection (a):

     6   “A provider or supplier is prohibited from selling its

     7   Medicare billing number to any individual or entity.”            So

     8   CMS, to begin with, says you can’t sell your provider

     9   agreement.     You can’t do it.    You’re not allowed to do it.

    10                 Subsection (b) of 424.550 says, “In the case a

    11   provider undergoing a change of ownership in accordance with

    12   Part 489, the current owner and the perspective new owner

    13   must complete and submit enrollment applications for a change

    14   of ownership.”

    15                 So (a) says you can’t sell the provider agreement.

    16   (b) says you can as long as you go through a change of

    17   ownership under Section 489 which includes 489.18.

    18                 So what Mr. Minuti wants you to believe, I think,

    19   and I understand where he’s coming from, is that 489.18

    20   doesn’t really tell us that’s the only means to provide, to

    21   transfer a provider agreement, but it is because you can’t

    22   sell it.     You can’t do it unless you comply with 489.18 and

    23   have a change of ownership.

    24                 And if Your Honor still has 489.18 in front of

    25   him, I’d like to talk to you about that for a second.            Do you




                                                                       Appx. 00926
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 940 of 1120 PageID #: 3855
                                                                             137


     1   have that there?

     2                THE COURT:    Yes.

     3                MR. SACKS:    Okay.    So if you look at Subsection

     4   (a) what constitutes change of ownership, it lists four

     5   essentially procedural mechanisms by which you can change

     6   ownership.    Right?

     7                THE COURT:    Right.

     8                MR. SACKS:    And what Mr. Minuti has told you is

     9   those are not exclusive because CMS has recognized in its

    10   policies other procedural means of changing ownership.             He’s

    11   exactly right.     They have.     Asset purchase agreements between

    12   two private parties are not one of the four enumerated ways

    13   here but CMS absolutely recognizes those as valid change of

    14   ownership as long as the substance of that transaction

    15   complies with the rest of 489.18.        Right.

    16                The fact that Hahnemann and Jefferson are having

    17   an asset purchase agreement would procedurally meet the

    18   requirements of 489.18 if they were transferring the

    19   substance in accordance with the regulation.          And that’s

    20   where we have the problem.

    21                And so, you see in Section (b)(c) that when

    22   there’s a change of ownership as specified in paragraph (a),

    23   the existing provider agreement will automatically be

    24   assigned to the new owner.        And in Subsection (d) says an

    25   assigned agreement has said that all applicable statutes and




                                                                       Appx. 00927
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 941 of 1120 PageID #: 3856
                                                                             138


     1   regulations and the terms and conditions under which it was

     2   originally issued.

     3                In Charter, Vernon, University Medical Center make

     4   clear in practice what that means is full successor liability

     5   for the purchasing entity that is being assigned the Medicare

     6   provider agreement.      That’s simply the way it’s done.        That’s

     7   what the law requires.

     8                And this law applies in bankruptcy, as well as it

     9   does out of bankruptcy.      So we could talk about 365 and cure

    10   and adequate assurance of performance and, of course, those

    11   are important, but those must be viewed within the framework

    12   of what Medicare law requires which is assuming full

    13   successor liability through a CHOW -- a change of ownership -

    14   - under 489.18 which is the only authorized way to transfer

    15   provider agreement because 424.550 tells us you can’t sell it

    16   otherwise.

    17                So, if what is happening here is not a CHOW, then

    18   it’s an illegal sale.      They can’t do it because they’re

    19   selling the provider agreement.        If it is a CHOW, then a CHOW

    20   requires that the -- because the provider agreement is

    21   essentially given to operations of an institution at a

    22   location, a valid CHOW requires continuity of those

    23   operations in some fashion or form.

    24                If Jefferson were going to continue to operate

    25   Hahnemann it was taking all its assets and not just cherry-




                                                                       Appx. 00928
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 942 of 1120 PageID #: 3857
                                                                              139


     1   picking the residency slots, then we may have the means here

     2   for a valid CHOW.     And as long as there was assignment and

     3   full successor liability, I don’t think CMS would have any

     4   objection to that because it would meet the regulations as

     5   they state.

     6                 But that is, of course, not what’s happening.            And

     7   I understand where Your Honor is coming from, wants the

     8   government to try to cooperate and find an area for

     9   compromise, but a CHOW is binary.        If you take over a

    10   provider agreement, you either assume it fully or you reject

    11   it and apply for a new one.       And there is no gray area in

    12   that binary black or white choice.

    13                 THE COURT:    So is it the successor liability that

    14   is primarily the problem that CMS is having?

    15                 MR. SACKS:    No, it’s not. Again, that is a

    16   tertiary issue in this case because the first issue is we’re

    17   only transferring residency slots.        Can you do that?      We

    18   talked about why.     We don’t think you can if the hospital is

    19   closing.

    20                 Can you transfer the provider agreement if the

    21   hospital is closing?       No, we don’t think you can do that

    22   either because Hahnemann is closing and 489.52 says it

    23   terminates upon closure -- upon the stopping of providing

    24   medical services.

    25                 And then even if that wasn’t the case for CMS to




                                                                       Appx. 00929
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 943 of 1120 PageID #: 3858
                                                                             140


     1   approve a CHOW, there has to be continued operations of the

     2   hospital or medical facility in some way, shape or form.

     3   Simply taking one of the assets, the residency slots and not

     4   continue to operate any other part of the hospital is not a

     5   CHOW that CMS would approve.

     6                So, you go to go through all those hoops.          And if

     7   the court says no, I don’t care.        The residency slots can be

     8   transferred.    No, Hahnemann is not closed.        The regulations

     9   don’t permit that.     No, this is a CHOW or doesn’t have to be

    10   a CHOW.   Then we get to the question of, okay.         If the court

    11   says all that and the court, over our many objections, is

    12   going to allow the transaction to go forward, the question

    13   then becomes what is -- to assume and assign a contract under

    14   365 does that bring 489.18 in such that you have to take full

    15   successor liability.      And I think, again, the court here is

    16   constrained by University Medical Center and Charter on that

    17   issue.    I just don’t think there’s any dispute about that.

    18                And Mr. Minuti has brought up on numerous

    19   occasions, again I understand why he does, that there have

    20   been cases in which CMS has reached an agreement about what

    21   its cap of its cure amount essentially is going forward.

    22                THE COURT:    Right.

    23                MR. SACKS:    Right?

    24                THE COURT:    Yes.

    25                MR. SACKS:    And, again, those situations involve




                                                                       Appx. 00930
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 944 of 1120 PageID #: 3859
                                                                             141


     1   none of the preliminary objections we talked about here,

     2   right.   That is a sale of an ongoing hospital to someone else

     3   who’s going to continue to operate the hospital.           And the

     4   only question is, is that hospital going to be fully liable

     5   for potential overpayment that could go back three to six

     6   years or is CMS going to make an agreement that caps their

     7   liability and allows them to go forward with that cap.

     8                And there have been cases.       For instance, there’s

     9   a situation where there is an under-served community and a

    10   hospital is going to close.

    11                THE COURT:    Yes.

    12                MR. SACKS:    And it closes and no one can will be

    13   providing services there.       And the only way someone will buy

    14   that hospital is to say look, I’ll buy it, but I can’t do it

    15   if I have to take full successor liability.

    16                In order to assure care, CMS may be willing and I

    17   think has in the past, may be willing to consider capping its

    18   liability in that situation.       But that’s not -- we don’t have

    19   those facts here.     I think, in fact, we’ve been told that the

    20   hospitals in Philadelphia have fully taken in all of the

    21   patients and all of the residents.        And they are doing just

    22   fine with that, so I don’t think we had those same issues

    23   here.

    24                And, again, all those other examples have none of

    25   the initial objections we talked about here. And, again, even




                                                                       Appx. 00931
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 945 of 1120 PageID #: 3860
                                                                             142


     1   if HHS had just settled every other case, that’s still not

     2   binding on what HHS does here.       And, you know, 489.18, I

     3   think, is clear on successor liability.

     4                And, in fact, you know, Mr. Minuti talked to you

     5   about Docket Number 4591-2 that he moved into evidence which

     6   we talked about.     Was that the provider agreement or it was

     7   the piece of the provider agreement, right?

     8                THE COURT:    Right.

     9                MR. SACKS:    If you look at that document, it says,

    10   “In the event of a transfer of ownership, this agreement is

    11   automatically assigned to the new owner subject to the

    12   conditions specified in this agreement in 42 C.F.R. 489.”

    13   That document itself is telling you, the court, that if you

    14   want to give that to somebody else, you can only do it

    15   through 42 C.F.R. 489.      It’s automatically assigned subject

    16   to all the conditions in the Medicare law.          It’s unequivocal

    17   on the face of the single page document.

    18                And then the fourth point we would raise is the

    19   Anti-Assignment Act.      And we would argue that it applies here

    20   such that under 365(c)(1) if CMS does not approve the

    21   assignment, this court may not order it.         And we have Matter

    22   of West Electronics, a Third Circuit case, 852 F.2d 79.              No

    23   assignment of an executory contract with a federal agency

    24   under the bankruptcy Code without United States consent.

    25                We can, again, debate whether or not a Medicare




                                                                       Appx. 00932
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 946 of 1120 PageID #: 3861
                                                                             143


     1   provider agreement is an executory contract in the context of

     2   the Anti-Assignment Act, but I think it’s, again, harmonizing

     3   the Medicare law with the bankruptcy law.         It’s best viewed

     4   as such and, therefore, the Anti-Assignment Act would apply.

     5                We also know, of course, that 28 U.S.C. Section

     6   959(b) requires the debtors to comply with their regulatory

     7   obligations in bankruptcy, right.        And that is consistent

     8   with what we’re telling the court needs to happen here which

     9   is that Medicare law applies in bankruptcy.

    10                So, let me address briefly Section 365 and Section

    11   363 if the court wants to hear any further about.           And --

    12                THE COURT:    Yes, briefly.

    13                MR. SACKS:    Okay.   Sure.    And, again, I think I’ve

    14   already addressed these points --

    15                THE COURT:    I think so.

    16                MR. SACKS:    -- and so, I will be very brief.

    17                But I think the most important and fundamental

    18   thing to consider is that regardless of whether the court

    19   concludes, and if the court goes ahead with the transfer,

    20   that 365 or 363 is the means to do it.         Medicare law applies

    21   equally.

    22                And there is no under 363, there’s really no

    23   property right and a statutory entitlement Medicare

    24   agreement.    And even if there was you can’t sell it free and

    25   clear of Medicare’s rights to recoup which is not an interest




                                                                       Appx. 00933
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 947 of 1120 PageID #: 3862
                                                                             144


     1   and a property like a lien is.        So, I just don’t think we can

     2   fit within the rubric of 363.       But even if we can, you’re

     3   still no ability to sell free and clear and, in our papers,

     4   we go through each of the five elements of 363(f) and explain

     5   why none of those can be met in this situation.          So, again,

     6   there can be no free and clear sale even if the court

     7   believes the provider agreement is an asset that could be --

     8   is a property right that is initially subject to transfer

     9   under 363.

    10                And, again, I won’t belabor 365.        There is

    11   overwhelming wealth of case law that makes very clear binding

    12   in this circuit that courts consider in bankruptcy a Medicare

    13   provider agreement under Section 365.         And if the court gets

    14   there, we don’t think it should, but if it does get there, we

    15   believe that’s the appropriate way to analyze it.

    16                If I have no questions from the bench, I’m happy

    17   to --

    18                THE COURT:    I have no further questions right now

    19   for you, Mr. Sacks.      Thank you.

    20                MR. SACKS:    Thank you, Your Honor.

    21                THE COURT:    Thank you.

    22                Mr. Minuti, are you going ahead or Mr. Jackson;

    23   I’m not sure?

    24                MR. MINUTI:    I am, Your Honor.      Your Honor, if you

    25   don’t mind, I’d like the opportunity to reply to some of




                                                                       Appx. 00934
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 948 of 1120 PageID #: 3863
                                                                             145


     1   CMS’s argument.

     2                THE COURT:    Sure.   Yes.

     3                MR. MINUTI:    And I’ll try to do this in a concise

     4   fashion, Your Honor, but there’s a little bit of jumping

     5   around.

     6                THE COURT:    All right.

     7                MR. MINUTI:    But let me start with the reply that

     8   CMS filed at 5:15 this morning.        And Mr. Sacks was quite

     9   candid, Your Honor, what he said was that that really repeats

    10   the arguments they’ve already raised twice.          And then what it

    11   does is it replies to our reply.

    12                Well what it really is, Your Honor, is a surreply.

    13   It’s not permitted under our local rules and, therefore, I

    14   don’t think it’s appropriate for Your Honor to consider a

    15   forty-six page objection that they dropped on the, literally

    16   hours before the hearing where they cited a bunch of new

    17   cases, a bunch of new sections, and so on and so forth.

    18                So, if Your Honor is going to consider that, we’d

    19   like the opportunity to respond to it at the appropriate time

    20   but, hopefully, we don’t need to get there, Your Honor.

    21                Next, Mr. Sacks talked about what we said at the

    22   bid procedures hearing that quoting from me, and I always

    23   love when somebody quotes me back to me --

    24                THE COURT:    I’m glad you do.     I don’t.

    25          (Laughter)




                                                                       Appx. 00935
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 949 of 1120 PageID #: 3864
                                                                             146


     1                MR. MINUTI:    Yeah, I was going to say I’m sure

     2   Your Honor approves the same thing.

     3                But, Your Honor, at that time we were talking

     4   about the Tower Health transaction.        The Tower Health

     5   transaction, at the time, required CMS consent.          And that’s

     6   what we were talking about.        We have a different transaction

     7   before Your Honor.     So, of course, nothing I said at that

     8   time is in any way binding with respect to the transaction

     9   that’s before Your Honor today.

    10                THE COURT:    I mean the present Tower secondary bid

    11   does not require CMS consent.

    12                MR. MINUTI:    I think in that regard, Your Honor,

    13   it’s identical now to the Jefferson bid.

    14                THE COURT:    Okay.

    15                MR. MINUTI:    Okay.    So, Your Honor, you know, I

    16   keep coming back to something I argued when I was at the

    17   podium before which is, you know what we heard a lot is what

    18   CMS requires.    CMS requires this.      It has to be a change of

    19   ownership.    CMS requires their consent.       CMS requires that

    20   they decide when something is a change of ownership or they

    21   decide when this can happen.

    22                So, but what we didn’t hear a lot, Your Honor,

    23   beyond pointing to 42 C.F.R. 489.18 was an actual regulation

    24   or rule that governs that.       And if we go to 489.18, again,

    25   and, again, it’s Exhibit B that we attached, what you see




                                                                       Appx. 00936
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 950 of 1120 PageID #: 3865
                                                                             147


     1   here, Your Honor is that it talks about what circumstances

     2   constitute a change of control.

     3                And then Mr. Sacks said something that’s, at

     4   least, curious to me, he said well, you know, a sale of

     5   assets can be a change of control.        But if it’s a sale of

     6   assets, but then we go back to 489 and you have to comply

     7   with 489, but that’s not what 489 says.

     8                And then what he said was well, okay, so it can

     9   apply in a sale of assets but only applies to the kind of

    10   sale of assets that we like.       And the kind of sale of assets

    11   that we like, CMS likes, is where you’re buying the whole

    12   hospital or you can continue the hospital as a going concern

    13   or you’re going to continue it in the same place, right.

    14                So, it’s not that we can’t sale it as an asset.

    15   What they’re saying is you can only sell it as an asset if

    16   you bundle it with a bunch of other stuff that we like and

    17   then sell it all.     Then you can do that.

    18                But, again, where does it say that, Your Honor.

    19   Where does it say that if you can concede we can sell it as

    20   an asset or we can transfer it as an asset sale, all right,

    21   where does it say it’s got to be substantially all of the

    22   assets.   Where does it say --

    23                THE COURT:    It doesn’t even say asset purchase

    24   agreement in here.

    25                MR. MINUTI:    It doesn’t even say asset purchase




                                                                       Appx. 00937
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 951 of 1120 PageID #: 3866
                                                                             148


     1   agreement.    So and we know because it’s happened before that

     2   provider agreements are transferred with an asset purchase

     3   agreement.

     4                Now, let me go now to where he started his

     5   argument which was well the hospital is closed and,

     6   therefore, the agreement terminated.         But that’s not what the

     7   regulations say, Your Honor.       It doesn’t say if the hospital

     8   is closing or if the hospital is going to close in the

     9   future, you can’t sell a provider agreement.

    10                What we’re doing is, we’re selling the provider

    11   agreement before we cease business.        And remember I talked

    12   about this before.     What the statute talks about is ceasing

    13   business.    It doesn’t say stopping providing healthcare.             It

    14   says ceasing business.

    15                And Mr. Weiland was very clear on this point.

    16   We’re still doing business today.        Now, you know, we can

    17   quarrel is that enough.      You know, you know, we don’t like

    18   that amount of business you’re doing, but we’re doing

    19   business, Your Honor. We’re providing services to the

    20   community.

    21                I was a patient there.      I now need follow-up care.

    22   I call Hahnemann. Somebody answers the phone. Somebody talks

    23   to me.   Somebody says hey, we’ve got your chart.          We see your

    24   condition.    Here’s five doctors in your area that will be

    25   beneficial to you.     Here’s a hospital you can go to.         Here’s




                                                                       Appx. 00938
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 952 of 1120 PageID #: 3867
                                                                             149


     1   where we’re going to transfer your records.          That’s a

     2   valuable service.     That’s providing care to the community and

     3   we’re still doing that, Your Honor.

     4                 Remember, closing a hospital, you don’t lock the

     5   door and walk away.      It’s a whole process.      Trust me. We’ve

     6   spent -- there’s a lot of people in this room spent hours and

     7   hours negotiating, coming up with a plan, revising that plan.

     8   There’s a lot involved. We need to stay in business while we

     9   close the hospital.

    10                 So, the statute doesn’t say hey if you’re going to

    11   close, right.     It says if you’re closed and it’s terminated,

    12   and we’re not closed.      And how do know that to be the case,

    13   Your Honor?    Well, it’s common sense.

    14                 If we know that somebody can sell substantially

    15   all their assets and transfer a provider agreement, well

    16   clearly the seller in that situation is not going to be

    17   providing healthcare after the transaction.          And, yet, nobody

    18   says hey, you’re closing.       So, we can’t transfer that

    19   provider agreement.

    20                 So, it doesn’t make any sense, Your Honor.          And,

    21   again, look, I think -- look, I don’t -- clearly, the

    22   government doesn’t like what we’re doing here.          Clearly, I

    23   think the government would prefer that there be some

    24   handcuffs on how this works.       And, look, it doesn’t take a

    25   lot to think of scenarios where somebody could abuse this




                                                                       Appx. 00939
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 953 of 1120 PageID #: 3868
                                                                             150


     1   process, right and actually transfer these assets to somebody

     2   who’s not going to do the right thing or whatever.

     3                We can all envision that scenario.        And so, it

     4   doesn’t surprise me that the government is concerned about

     5   this, right, but not this case, Your Honor.          We didn’t hear

     6   one thing about the fact that the consortium can’t provide

     7   these services.     We didn’t hear one thing about the

     8   consortium not being already licensed in their own regard and

     9   qualified to do what they’re going to do once they get the

    10   residency program assets.

    11                So, again, while I appreciate while the government

    12   wants to try to limit the transactions where this can take

    13   place.   If you follow it to its logical conclusion, Your

    14   Honor, there is nothing that prevents this.

    15                Because think about it, if we all say, okay, it

    16   can happen in an asset sale, right, well does it have to

    17   substantial all the assets.       What if I don’t transfer my AR.

    18   Well maybe it’s okay.      Maybe it’s not okay.      What if I send

    19   you my business records?      Well maybe it’s okay, not okay.

    20   Where’s the line?     Where’s the line?

    21                Now if there is a line, I submit it’s got to be in

    22   a statute or rule or a regulation, and there is no line, Your

    23   Honor.   There’s no line here.      So, we know they can be sold.

    24   It happens all the time.      Maybe not in this forum, but there

    25   has to be something that says we can’t do what we’re doing




                                                                       Appx. 00940
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 954 of 1120 PageID #: 3869
                                                                             151


     1   and there’s nothing that says that.        We keep coming back to

     2   489.18 and 489.18 does not say that, Your Honor.

     3                 Your Honor, we simply disagree with Mr. Sacks that

     4   this is property of the estate.        That’s what the BDK case is

     5   all about.    I mean whether it’s old, whether it’s new.           I

     6   mean, look.    It’s the case we were able to find that their --

     7   that dealt with this direct issue.        This direct issue still

     8   good law as far as we’re concerned, Your Honor.          We

     9   appreciate its only persuasive authority, but it’s really the

    10   only case out there on this exact point.

    11                 THE COURT:    How about the Anti-Assignment Act?

    12                 MR. MINUTI:   Well, let’s talk about the Anti-

    13   Assignment Act.     I’m glad counsel brought that up, and I

    14   addressed this a little bit, Your Honor.         But, again, I go

    15   back to what I said before.

    16                 365(c) -- I think it’s (c)(1).       The whole idea of

    17   the Anti-Assignment Act, right, under statute, their entitled

    18   to say whether it happens or not.        It really ties into

    19   365(c)(1).    And as I said before what 365(c)(1) is all about

    20   is, we don’t want you to assign a personal services contract

    21   where really it’s not going to be the same performance.

    22   Right.   Or if there’s a public safety issue, we don’t want

    23   you to be able to transfer a contract where there’s going to

    24   be a public safety issue.

    25                 And here’s what’s interesting, Your Honor.




                                                                       Appx. 00941
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 955 of 1120 PageID #: 3870
                                                                             152


     1   Counsel brought us the West Electronic Inc. case.

     2   Interesting case.     I’ve got it right there.       In that case,

     3   Your Honor, the government was moving to lift the automatic

     4   stay to terminate a contract arguing that the debtor in that

     5   case couldn’t assume and assign that contract to anybody

     6   else.   Do you know what that contract involved?         Missile

     7   launchers.

     8                Now, you wouldn’t want to be able to assign a

     9   missile launcher contract to just anybody. So, I can

    10   certainly understand why it is the government in that case

    11   said we should have to consent to that because we don’t want

    12   Mark Minuti being in charge of a missile launcher, so you

    13   can’t assign it to Mark Minuti, right.

    14                But if I’m selling a residency program to some of

    15   the most respected hospitals in my area that already do this

    16   work, we don’t have the same concern, Your Honor.           So, the

    17   Anti-Assignment Act, Your Honor, does it apply here.            They

    18   don’t have a veto power under the Anti-Assignment Act over

    19   this.   Maybe they have it over a missile launcher, Your

    20   Honor, but not under our facts of this particular case.

    21                Bear with me just for a moment, Your Honor.

    22                THE COURT:    Sure.   Now, Mr. Sacks refers to the

    23   statute and I have the number here somewhere that creates

    24   priorities of distribution of the residence slots.

    25                MR. SACKS:    We call it 5506 of the --




                                                                       Appx. 00942
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 956 of 1120 PageID #: 3871
                                                                             153


     1                 THE COURT:    That’s it --

     2                 MR. SACKS:    ACA probably going to --

     3                 THE COURT:    Yes.   Thank you.   Thank you, Mr.

     4   Sacks.

     5                 MR. MINUTI:    There are two responses to that.

     6   That kicks in if the hospital closes.         Think about what

     7   happens. If the hospital closes, slots are terminated, the

     8   government then gets the slots back and the government can

     9   redistribute them.     And Mr. Sacks was crystal clear on this.

    10   Maybe there’s a priority given to the local area but nobody

    11   knows where those slots are going to go, Your Honor.            What we

    12   know under the transaction before Your Honor is those slots

    13   are going to stay in our community.        That’s the difference,

    14   Your Honor.

    15                 But, again, we get back to this whole idea it

    16   doesn’t say if you’re going to close or maybe you’re going to

    17   close in the future.       It says you have to cease doing

    18   business.    And the only evidence on that point is unrebutted.

    19   We haven’t ceased business.

    20                 So, Your Honor, I think you’ve heard enough from

    21   me today.    I think with that, I’m going to sit down.

    22                 THE COURT:    Thank you, Mr. Minuti.

    23                 MR. MINUTI:    Thank you, Your Honor.

    24                 THE COURT:    Thank you.   Thank you.

    25                 And we have a number of other objections, so let’s




                                                                       Appx. 00943
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 957 of 1120 PageID #: 3872
                                                                             154


     1   try and be a little bit on the brief side here, Mr. Jackson.

     2                MR. JACKSON:     Yes, Your Honor, and I will just --

     3   I’ll adopt Mr. Minuti’s arguments and I’ll attempt not to

     4   duplicate here.

     5                THE COURT:     All right.

     6                MR. JACKSON:     I did just want to point out and at

     7   the risk of citing Your Honor back to yourself.          I happen to

     8   be sitting at the July 11 hearing in this case and at the

     9   outset of that hearing, Your Honor said, you know this is a

    10   difficult case.     And what I would really hope is that all of

    11   the affected players here, you said, the City of

    12   Philadelphia, the state.      And you named Jefferson by name.

    13   Jefferson Hospital.

    14                THE COURT:     Yes.

    15                MR. JACKSON:     That I would hope that all of the

    16   parties given the nature of the interest at stake here would

    17   come together and try to find a solution for this case.              And

    18   we took that to heart.      I went right back to the client with

    19   that.

    20                I said, look, you know, the judge, there’s an

    21   opportunity here to try to do something within, you know, to

    22   the extent it’s within our means and within the scope of our

    23   own business to do so, there’s some opportunity here and we

    24   really should take a look at this.        Judge Gross expects us to

    25   pitch in, if we can.      And here we are.




                                                                       Appx. 00944
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 958 of 1120 PageID #: 3873
                                                                             155


     1                THE COURT:     Yes.

     2                MR. JACKSON:     I was at the bid procedures hearing.

     3   I saw the Tower, you know, stalking horse deal being

     4   presented at the bid procedures here.         I have to say at the

     5   time I kind of commended the debtors.         I was thinking for the

     6   sort of creativity of finding a way to salvage something of

     7   value from what appeared to be a very difficult situation

     8   with Hahnemann Hospital.      Obviously, by that time, it didn’t

     9   seem likely that there would be a going concern purchase of

    10   it, but they managed to find something that could be realized

    11   of value from the Hahnemann situation.

    12                And I thought it was very creative at the time.

    13   And ultimately when Jefferson and the consortium decided to

    14   participate in the bidding on that asset, to great success,

    15   frankly, in terms of where the ultimate purchase price landed

    16   for the estate --

    17                THE COURT:     Yes, yes.

    18                MR. JACKSON:     Again, that was what Jefferson and

    19   the consortium members could do within the scope of their own

    20   mission to, you know, help bring about an elegant solution to

    21   the case.    Obviously, they have an interest in the

    22   transaction, you know, beyond merely alter-interest in the

    23   transaction.

    24                But, you know, we really were -- we thought when

    25   the auction ended well, you know, here it is.          Judge Gross




                                                                       Appx. 00945
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 959 of 1120 PageID #: 3874
                                                                             156


     1   asked for this.     You know, as a result of this auction

     2   process we’re about to go back to the court with somewhat of

     3   an elegant solution. And maybe not solution for the entire

     4   case, but certainly, you know, considering what I know to be

     5   coming up in the next couple of weeks and, obviously, the

     6   difficulties with the DIP and with Tenet and the like, you

     7   know, very important development for the case.

     8                So, I just wanted to point out that that’s the

     9   trajectory that we’ve been on.         You know, for a while we were

    10   kind of sitting on the sidelines and monitoring the case

    11   because it’s of great interest to us, but, you know, Your

    12   Honor invited us to participate and here we are.

    13                THE COURT:     Yes.

    14                MR. JACKSON:     Now, at the bid procedures hearing,

    15   again, I understand Mr. Minuti’s distinction about the

    16   reference that he was making to CMS consent being required

    17   was, you know, in reference to the stalking horse deal.              I

    18   can say every bid that we put in, in general, the idea was,

    19   if possible, we would want CMS approval.

    20                But where the bidding ultimately landed and with

    21   both bidders was that it is a waivable condition.           It

    22   something we would prefer.         But I, frankly, to the extent the

    23   argument is that there’s this, you know, statement on the

    24   record of the bid procedures hearing that Mr. Minuti made or

    25   there’s language in the bid procedures order that somehow is




                                                                       Appx. 00946
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 960 of 1120 PageID #: 3875
                                                                             157


     1   binding today, I just wanted to point out that Jefferson

     2   wasn’t present at the -- didn’t appear on the record at the

     3   bid procedures hearing.      We wouldn’t have had standing to.

     4                THE COURT:     Right.

     5                MR. JACKSON:     If we had, I would have probably

     6   pointed out that I didn’t think it was the case that CMS

     7   consent was required for many of the reasons that have been

     8   presented to Your Honor.

     9                You know, our sale order, our proposed sale order

    10   that you saw this morning has a lot of these provisions in it

    11   relating to the dual tracking of the 363 and the 365 and all

    12   the various arguments.      Certainly, it was our view that CMS

    13   consent, although preferred, was not required under the

    14   bankruptcy law.

    15                And I think Mr. Minuti correctly pointed out in

    16   his remarks just now that what you heard and what you didn’t

    17   hear from CMS.     And I think, what I would say, how I would

    18   describe the proceeding so far that I’ve seen today is this

    19   seems to come down to institutional prerogative is what we’re

    20   talking about.

    21                You know Your Honor invited Mr. Sacks to the

    22   table, again, on the break to -- is there anything we can do

    23   to bridge the gap here.      And he said, and it seems sincere,

    24   no, there’s not.     Because this for the reasons that he

    25   explained, this is not a transaction that fits within the




                                                                       Appx. 00947
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 961 of 1120 PageID #: 3876
                                                                             158


     1   norms that CMS is used to within its preferred interpretation

     2   of its regulations and practices.

     3                So, I think it’s fair to say that what we have

     4   here is a dispute about institutional prerogative.           There’s

     5   no equity in that position.

     6                THE COURT:     Is it an arbitrary and capricious

     7   position?    I don’t think so.

     8                MR. JACKSON:     I don’t think -- I’m not going to

     9   say that.    I mean I understand -- what I was going to say is

    10   I understand institutional prerogative viewed from the

    11   perspective of an institution.        So, it’s not unprincipled.            I

    12   understand their position.

    13                THE COURT:     Yes.

    14                MR. JACKSON: But I think there are dueling

    15   prerogatives in this case.         Your Honor, this court has an

    16   institutional prerogative.         And I think that’s the thing

    17   that’s been -- we’ve been kind of getting at it, their

    18   various arguments.     But I just want to throw it right out

    19   there.

    20                The court has institutional prerogatives that are

    21   baked into the Bankruptcy Code which is a co-equal enactment

    22   of the Congress.     You know, as any Medicare law -- I mean

    23   it’s all written.     It’s all issued from the same pen, so to

    24   say.

    25                THE COURT:     Yes.




                                                                       Appx. 00948
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 962 of 1120 PageID #: 3877
                                                                             159


     1                MR. JACKSON:     Now within this court’s prerogatives

     2   and this touches on a point Mr. Sacks made about, you know,

     3   whether the court has authority to interpret CMS regulations,

     4   for example.

     5                You do.    28 U.S.C. 1334(e)(1) that’s the exclusive

     6   jurisdiction over all property of the bankruptcy estate in

     7   the bankruptcy court when referred to this court through the

     8   standing reference order.

     9                Now courts have generally interpreted the vesting

    10   of exclusive jurisdiction over property of the estate to also

    11   vest in the court the exclusive jurisdiction to determine

    12   what is property of the estate.

    13                So if the argument is that Medicare provider

    14   agreements are so tied in with Medicare regulations that the

    15   only way to understand what they are and what to do with them

    16   is to look at the regulation, of course you can read the

    17   regulation, Your Honor.      You’re the only one who can in order

    18   to make a conclusion whether that regulation gives rise or

    19   describes what could be called property of the estate under

    20   the Bankruptcy Code.

    21                Now 363 of the Bankruptcy Code permits the sale,

    22   new sale or lease of property of the bankruptcy estate within

    23   the exclusive jurisdiction of this court.

    24                THE COURT:     Yes.

    25                MR. JACKSON:     There was some mention of, you know,




                                                                       Appx. 00949
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 963 of 1120 PageID #: 3878
                                                                             160


     1   obviously, where we’ve been going back and forth about 363

     2   versus 365.    I just wanted to point out, lest it be lost in

     3   the shuffle, that int his circuit it’s not either or between

     4   363 and 365. It’s both.

     5                 365 is a subset.    Contracts that are subject to

     6   365 are property of the estate.        It’s just that they are also

     7   subject to some additional rules set out in 365.           It’s sort

     8   of one of those all squares are rectangles but not all

     9   rectangles are squares things.

    10                 So, and the court has, again, the institutional

    11   prerogatives of the court evidenced in 363 and 365 include

    12   powers to override provisions of non-bankruptcy law, whether

    13   that be federal law, state law.        In particular, in the 365

    14   context, you have Anti-Assignment invalidation.

    15                 In both 365 and 363, you have invalidation of ipso

    16   facto provisions.     And I raise that because I thought at one

    17   point in Mr. Sack’s argument it was interesting because he

    18   was really approaching in response to Your Honor’s

    19   questioning, he was almost approaching this almost admission

    20   that well what we don’t like about these sales is that if

    21   they don’t go with successor liability, we don’t like them.

    22                 Well successor liability is something that is

    23   modified by the Bankruptcy Code.        So, I don’t know any other

    24   way to interpret.     If the thing that we don’t like about this

    25   transaction, ultimately, at the end of the day, is something




                                                                       Appx. 00950
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 964 of 1120 PageID #: 3879
                                                                             161


     1   that the Bankruptcy Code is a result that the Bankruptcy Code

     2   has on the transaction, I don’t know how to interpret that

     3   other that this is essentially providing the government an

     4   option to create a forfeiture of property of the estate by

     5   virtue of the debtors’ bankruptcy or by virtue of the

     6   debtors’ failure to pay a claim that is dischargeable in the

     7   bankruptcy which, of course, implicates 525 of the Bankruptcy

     8   Code.

     9                So, there are a lot of tools in Your Honor’s tool

    10   kit to deal with the claim of a government entity such as

    11   CMS.

    12                There also was a question about some provisions in

    13   the sale order which we get to if Your Honor is inclined to

    14   approve the transaction.      We want to walk through the sale

    15   order about enjoining CMS to do things.

    16                THE COURT:     Right.

    17                MR. JACKSON:     Well, Your Honor, 106 of the

    18   Bankruptcy Code, I mean to the extent there’s any question

    19   about the status as a unit -- as a government unit or

    20   associated with the federal government has any special sway

    21   in the bankruptcy court.      It doesn’t.     106 specifically

    22   waives the, you know, sovereign immunity of the federal

    23   government in connection with 363 and 365 and 105, and the

    24   list goes on.

    25                It goes onto say that the court may issue against




                                                                       Appx. 00951
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 965 of 1120 PageID #: 3880
                                                                             162


     1   a government unit, any order, process or judgment, under any

     2   of these sections for which the sovereign immunity is waived.

     3   So, yes, it is a little unusual.        And, again, we can talk

     4   about it if we get to the order.

     5                But it’s not unusual for a sale order to say this

     6   transaction is approved.      This transaction is happening.           And

     7   everybody is in receipt of the sale order is hereby directed

     8   to do whatever is necessary to get it done.          We’ve

     9   essentially done that with some more precise detail, if you

    10   will.

    11                And I think another statement of Mr. Sacks on the

    12   record makes us glad that we did include such detail because

    13   he indicated that when the hospital closes, CMS’s intention

    14   is to follow 5506 of the ACA.

    15                Now I hope that what he meant is that unless Your

    16   Honor has directed otherwise in an order of the court that

    17   provides that the Medicare provider agreement has been

    18   transferred prior to the closure and so on, but again it

    19   doesn’t really give -- as the potential purchaser, it doesn’t

    20   give us a lot of comfort that the idea that once Hahnemann

    21   closes, if the sale has closed, that CMS’s position could be,

    22   whoops, sorry.     We’re going to take the slots back and

    23   reallocate them, but we don’t that would be consistent with

    24   our view of the transaction.

    25                So, just to be clear, that’s why those provisions




                                                                       Appx. 00952
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 966 of 1120 PageID #: 3881
                                                                             163


     1   are in our proposed form of order.        And it’s perfectly within

     2   this court’s prerogative as the bankruptcy court armed with

     3   the tools that are set out in the Bankruptcy Code.

     4                I know -- I apologize.      I wanted to keep it brief,

     5   but I did want to touch on --

     6                THE COURT:     No, your comments are helpful, Mr.

     7   Jackson.    Thank you.

     8                MR. JACKSON:     Well thank you, Your Honor.

     9                I guess I’ll -- I think -- so to affect Your

    10   Honor’s prerogatives to do equity to the parties in interest

    11   to do equity to the parties in interest in the case before

    12   you and certainly to, you know, afford as good a recovery to

    13   creditors and protect other stakeholders as you can, I think

    14   this, the briefing and certainly our proposed form of order

    15   and our transaction structure, I would say provides many

    16   pathways up the mountain for the court.         And our proposed

    17   order kind of follows all of them at once because it’s set up

    18   in alternative findings.

    19                We think that you can approve this under 363 and

    20   365.   It doesn’t really matter.       We think the better read of

    21   the law, as we agree with Mr. Minuti, is that 363 applies.

    22                And I’ll just, in that connection, remind Your

    23   Honor the case cited in the debtors’ papers.          You and I spent

    24   a good amount of time, about six years ago, talking about

    25   executoriness in a very abstract sense.         And that was in the




                                                                       Appx. 00953
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 967 of 1120 PageID #: 3882
                                                                             164


     1   context of a copyright license, as you may recall, in the

     2   SuperMedia case.

     3                 THE COURT:     Yes.

     4                 MR. JACKSON:     But one thing that we talked about

     5   in length, and you agreed with me at the time, and on

     6   reconsideration was that there was a Third Circuit decision

     7   in the Exide matter in 2011 that was really a game-changer

     8   for how executoriness under 365 needs to be analyzed.            And

     9   then that was the case where Judge Carey had made rather

    10   extensive findings about the contracts that were at issue

    11   before him.

    12                 And then somewhat surprisingly to all of us when

    13   the decision came down, the Third Circuit reversed him but

    14   they did a very extensive analysis. And what’s clear post-

    15   Exide is that, you know, you cannot rely on obiter dictum

    16   from other cases just, you know, saying well this type of

    17   contract just per se is or isn’t executory.          You just can’t

    18   because it’s a case by case analysis.         It’s a contract by

    19   contract analysis.

    20                 I would challenge you to find a copy of a Medicare

    21   provider agreement in any of the cases finding it to be

    22   executory.    They don’t attach it.      Now it’s a form and maybe

    23   it hasn’t changed over the years, but I don’t know that.

    24                 So, the provider agreement that the Third Circuit

    25   was talking about in University Medical Center in a footnote




                                                                       Appx. 00954
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 968 of 1120 PageID #: 3883
                                                                             165


     1   which, of course, indicates that it’s not really the central

     2   point of the decision.      I don’t know that the provider

     3   agreement says.     I know what ours says.      And I understand the

     4   dispute about whether the exhibit that the debtors put in is

     5   the provider agreement or whether there’s more.

     6                I just point out to the extent the government’s

     7   position is that the Medicare provider agreement that we’re

     8   arguing about is more than what’s in the record.           How is Your

     9   Honor supposed to make a finding on whether it’s executory or

    10   not.   You need to look at it under Exide.

    11                THE COURT:     Yes.

    12                MR. JACKSON:     So if you look at what’s in the

    13   record and I did want to tease out this nuance from the Exide

    14   decision, one of the key distinctions that Exide made was

    15   that we follow the countryman definition of executory

    16   contracts which we’ve known for some time which requires

    17   material on performed obligations on either part, to either

    18   party of the contract.

    19                So usually the first stop on the analysis is let’s

    20   look and see if there’s bilateral obligations.          And what I

    21   think was a really crucial insight from Exide was the Third

    22   Circuit and this is where they overturned Judge Carey was

    23   they said well you have to distinction between an obligation

    24   and the condition.

    25                THE COURT:     Yes.




                                                                       Appx. 00955
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 969 of 1120 PageID #: 3884
                                                                             166


     1                MR. JACKSON:     So if you look at the provider

     2   agreement that’s in the record, I think the initial -- I

     3   don’t have it right in front of me.        The initial lead-in of

     4   it says that in order to receive payment under the applicable

     5   statute, in order to receive payment 18 of the Social

     6   Security Act, part, as the provider of services, agree to

     7   conform to the provision of the statute.         That’s a condition.

     8                If I have an employment contract that says in

     9   order for you to receive a paycheck, you have to show up and

    10   do work.    And I don’t show up and do work, I don’t get my

    11   paycheck, but I’m not in breach of a contract because I never

    12   covenanted to show up and do work.

    13                So, this, on its face, conditional.         Under Exide

    14   that doesn’t even -- that’s not even an obligation.           And

    15   that’s on the part of the provider.        Never mind that there’s

    16   nothing in the contract remotely suggesting that there’s any

    17   obligations on the part of CMS.        So, it’s not even a

    18   bilateral executory agreement which it would need to be under

    19   Exide.

    20                So, it’s just, you know, if the argument is you

    21   have to call this specific provider agreement executory

    22   because there was a footnote several years ago and before

    23   Exide that said that some provider agreement that wasn’t

    24   attached to that decision is executory, I mean I disagree

    25   with that, but if Your Honor rules that way I don’t know what




                                                                       Appx. 00956
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 970 of 1120 PageID #: 3885
                                                                             167


     1   to say.   I don’t think that’s binding on the court.

     2                And I would point out in this connection that the

     3   Mission Product case that’s also cited as finding that the

     4   provider agreement was executory, it was an unreported

     5   decision, it’s in the federal appendix.         The posture of the

     6   decision also was there was the creditor’s committee

     7   appealing from an order of the Bankruptcy Court authorizing

     8   the assumption and assignment of a provider agreement with

     9   the consent of CMS.

    10                The committee was appealing something having to do

    11   with the cure settlement.       And the Third Circuit in that

    12   decision didn’t reach the merits of the appeal because they

    13   concluded statutory mootness applied.         It was unreported and

    14   it literally found nothing; it dismissed the appeal on

    15   mootness grounds.     So, that’s not authority.

    16                So, I think it’s beyond clear to us, which is why

    17   when we put in our bid and drafted our proposed sale order we

    18   included primarily 363 based relief.         It’s abundantly clear

    19   to us that this is a 363 question only.         There was -- now, if

    20   we are under 363 something Mr. Sacks pointed out is that

    21   there is no ability to sell free and clear of recoupment

    22   rights under 363, that’s right.        We have that from the Folger

    23   Adam case in the Third Circuit.        So, the -- what you can tell

    24   free and clear are set-off rights.        The distinction between

    25   set-off and recoupment has to do with, you know, same




                                                                       Appx. 00957
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 971 of 1120 PageID #: 3886
                                                                             168


     1   transaction different transaction.

     2                THE COURT:    Right.

     3                MR. JACKSON:    That’s what University Medical

     4   Center is relevant for.      University Medical Center tells us

     5   that Medicare overpayment liability is in the nature of

     6   recoupment if it relates to the post-petition time period.

     7   And by implication it’s not in the nature of recoupment if

     8   it’s not.    And in the Third Circuit the opposite of

     9   recoupment is -- you know, the sort of counterpart to

    10   recoupment is set-off.

    11                You can sell free and clear of set-off rights

    12   under 363(f), that’s clear at the Circuit level.           Folger

    13   Adam, the IT Group case that was cited, the Judge Walrath

    14   decision was also cited in the debtor’s papers.          That was

    15   another one where the court dealt with the sale of executory

    16   contracts free and clear of set-off rights arising under the

    17   contract.

    18                Now what our transaction structure does is it

    19   provides a $3 million dollar escrow.         What we can’t sell free

    20   and clear of under 363(f) is recoupment, but what University

    21   Medical Center tells us recoupment is, is this is the post-

    22   petition overpayment period.        The only evidence in the record

    23   of what the CMS overpayment recoupment right might be

    24   relating to the post-petition period is Mr. Wilen’s testimony

    25   that it’s likely not to exceed three million.




                                                                       Appx. 00958
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 972 of 1120 PageID #: 3887
                                                                             169


     1                I agree wiht Mr. Minuti, that’s all that we

     2   needed.   Why is that all that we needed?        Well, if we’re

     3   proceeding under 363 the remedy for a party that says, no,

     4   you can’t sell free and clear of that is to demand adequate

     5   protection of the interest that’s being sold free and clear

     6   of.   363(p) of the code says that in a hearing where somebody

     7   is asserting adequate protection the party asserting the

     8   right to adequate protection bears the burden of establishing

     9   the nature and scope of the property interest that’s

    10   deserving of protection.

    11                So, Mr. Wilen’s testimony, although, you know,

    12   perhaps not one hundred definitive as he admitted on cross

    13   examination, it’s all that there is and the Government had

    14   the burden to prove that it was anything more than that.               So,

    15   on the record before you there would be no basis to conclude

    16   that CMS has any recoupment right in excess of the $3 million

    17   dollars that’s provided under our agreement.          And, Your

    18   Honor, that was by decision in our agreement.          We saw a few

    19   moves ahead, you know.

    20                Now, if we’re under 365, and not to belabor the

    21   points, I think this waterfront was covered very thoroughly,

    22   but if we are under 365 another nuance that I wanted to point

    23   out, because I think it gets lost in the shuffle, is that 365

    24   doesn’t -- the obligation of an executory contract assignee

    25   to perform under the contract post-assignment does not




                                                                       Appx. 00959
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 973 of 1120 PageID #: 3888
                                                                             170


     1   require it to perform obligations that can be stripped off

     2   free and clear.

     3                Now, for that we have direct authority in the IT

     4   Group case, again cited in the debtor’s papers.          Now that was

     5   a case where there was a number of contracts between a debtor

     6   and a counterparty.      And the debtor sold some of the

     7   contracts and kept some of the contracts, and then rejected

     8   them.   There was a provision in all of the contracts,

     9   including the ones that were assigned to the assignee that

    10   said, you could describe it as a cross offset provision.               It

    11   said that the counterparty could withhold any payments owing

    12   to the counterparty which was now the purchaser who had

    13   stepped in the shoes of the debtor.

    14                This cross offset provision said if there’s any

    15   right to payment that the non-debtor counterparty has against

    16   who is originally the debtor or arising out of any other

    17   transaction they can hold it back.        Post-closing of an

    18   assignment of some of the contracts.         To the counterparty or

    19   to the buyer, the counterparty of the contract said, well,

    20   no, the debtor stiffed me on these four contracts that it

    21   rejected so I’m going to recoup my rejection damages from the

    22   amounts that I owe you under these contracts.

    23                The purchaser, I think, oddly enough, represented

    24   by Judge Sontchi or then attorney Sontchi, curiously, came in

    25   and said, no, that doesn’t work. We bought these free and




                                                                       Appx. 00960
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 974 of 1120 PageID #: 3889
                                                                             171


     1   clear.   The issue that was litigated among the parties is can

     2   you sell free and clear under 365; yes, you can because 365

     3   rights are property rights.       They are subject to both 365 and

     4   363.

     5                What Judge Walrath said was, look, the party who

     6   takes assignment of a contract can’t escape any recoupment

     7   that there may be because that’s a defense, that’s not

     8   something that can sold free and clear of as Mr. Sacks said

     9   and as we discussed in the 363 context.         But Judge Walrath

    10   said no problem concluding that the right to payment of other

    11   transactions gets stripped off.

    12                So, that is really kind of what we have here, what

    13   we’ve spent so much time talking about says that normally,

    14   outside of bankrutcy, says that the person who takes

    15   assignment of a provider agreement takes all the liabilities.

    16   That is fine outside of bankruptcy, just like its fine

    17   outside of bankruptcy that the party in the IT Group case had

    18   all these cross offset provisions in its contract, but once

    19   bankruptcy intervenes and the application of the principals

    20   of 363(f) and 365 apply it changes things.          That is not

    21   because it’s giving the debtor anything greater than they had

    22   outside of bankruptcy, which, you know, a theme of Mr.

    23   Sacks’s comments, yes, that’s true, but that’s not what’s

    24   happening here.     We’re just applying the provisions of the

    25   bankruptcy code and the provisions of the bankruptcy code




                                                                       Appx. 00961
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 975 of 1120 PageID #: 3890
                                                                              172


     1   change things.

     2                So, I apologize for taking up so much of your

     3   time, Your Honor. I did want to kind of drill down on a

     4   couple of those nuances that jumped out at me from the

     5   presentation.

     6                I would be remiss to if I didn’t mention I am a

     7   bankruptcy lawyer, I know just enough to be dangerous about

     8   regulatory issues, but we have somebody who knows about

     9   regulatory issues that we brought with us.          To the extent it

    10   would be helpful for Your Honor to drill down on some of the

    11   more specific provisions in the regulations or in the

    12   Affordable Care Act, you know, we would certainly be able to

    13   have Michael Lambert from Ropes & Gray in Boston.           I would

    14   move his admission if Your Honor would like to hear on any of

    15   that; otherwise, we can certainly hold because I’ve taken

    16   enough time at the podium.

    17                THE COURT:    I should hear a little bit about that,

    18   yes.

    19                MR. JACKSON:    Okay.   So, we can follow-up with a

    20   written pro hac motion, but I would move Mr. Lambert’s

    21   admission pro hac vice for purposes of this argument.            I

    22   believe he was admitted in the Commonwealth of Massachusetts.

    23                MR. LAMBERT:    I am.

    24                THE COURT:    You are admitted.

    25                MR. JACKSON:    And I can vouch, he’s a pretty good




                                                                       Appx. 00962
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 976 of 1120 PageID #: 3891
                                                                             173


     1   guy.

     2                THE COURT:    All right.    Good afternoon.

     3                MR. LAMBERT:    Thank you.    Good afternoon.      As Mr.

     4   Jackson said I’m Michael Lambert of Ropes & Gray.           I’m here

     5   as healthcare regulatory counsel for Jefferson.

     6                THE COURT:    Yes.

     7                MR. LAMBERT:    In connection with those aspects of

     8   this specific transaction involving the Medicare provider

     9   agreement and the residency slot assets.

    10                In that limited capacity there were four points

    11   that I thought were necessary to address arising out of some

    12   of what was in the brief that was filed this morning and some

    13   of what was said today.      The first of those four points is

    14   whether there is a provider agreement to transfer.           The

    15   second is whether the provider agreement can be transferred.

    16   The third is whether Section 5506 of the Affordable Care Act

    17   has anything to say about that.        And I think the fourth is

    18   how to effectuate the transaction, assuming it doesn’t.              And

    19   I will take them in turn.

    20                So, is there a provider agreement?        The Government

    21   has cited to Section 42 CFR 49.52.        For architecture and just

    22   because I’m a Medicare regulatory lawyer, part 49 of 42 CFR

    23   is the part that governs provider agreements, that’s the

    24   caption of it.

    25                THE COURT:    Okay.




                                                                       Appx. 00963
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 977 of 1120 PageID #: 3892
                                                                             174


     1                 MR. LAMBERT:   Section 52 or .52 governs when a

     2   provider agreement can be terminated by a provider.           And so I

     3   think there are two reasons that that does not cause the

     4   provider agreement not to exist here.

     5                 The first is the basis of its language, that has

     6   already been discussed.      It applies if there has been a

     7   cessation of business.       It has been addressed that there is

     8   business occurring at the hospital.

     9                 THE COURT:   Yes.

    10                 MR. LAMBERT:   The second, and I think more

    11   important, comes from what the regulation does.          As I said,

    12   .52 addresses when a provider can terminate its provider

    13   agreement.    Subsection (a) of Section 52 describes that if a

    14   provider wants to terminate its provider agreement it needs

    15   to give notice.

    16                 Section (b) then says if a provider has given

    17   notice when is that notice effective.         It’s generally

    18   effective not more than six months from the date of the

    19   notice.     That period can be accelerated if its acceleration

    20   would avoid disruption and then there’s the part that the

    21   Government cited here which is, I think, Sub-Clause (3) at

    22   any rate.    It says that if the provider is closing then the

    23   notice is effective when the provider closes.

    24                 The section that we’ve been talking about, right,

    25   it’s the Section that says when a provider’s own termination




                                                                       Appx. 00964
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 978 of 1120 PageID #: 3893
                                                                             175


     1   of its provider agreement becomes effective.          And that’s not,

     2   I think, where we are because there’s a separate section,

     3   it’s the next section, its .53; .53 talks about when CMS can

     4   terminate a provider agreement.        And .53 goes through a

     5   litany of different cases in which CMS can terminate a

     6   provider agreement.      They generally get to when the provider

     7   isn’t doing what Medicare requires hospitals to do.           And as a

     8   general matter CMS needs to give a fifteen day notice if CMS

     9   wishes to terminate a provider agreement.

    10                So, what I would suggest with regard to Medicare

    11   provider agreement law is that .52 really doesn’t apply here

    12   because Hahnemann, at least to my knowledge, hasn’t given

    13   notice that it is terminating its provider agreement and

    14   while the Government may seek for the provider agreement to

    15   be terminated the process for that is under 53 and requires

    16   notice, advanced notice of, at least, fifteen days.

    17                So, I think that the first point, as I said, is,

    18   is there a provider agreement to transfer.          And based on the

    19   non-application of 52 and then the process of 53 I would say,

    20   yes, there is.

    21                That then would move me to the second point which

    22   is can it be transferred.       The first point I’d have there,

    23   which has been made before, is there is no statutory or

    24   regulatory prohibition on its transfer.         A supplemental point

    25   I would make though that hasn’t been made yet is Section 1871




                                                                       Appx. 00965
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 979 of 1120 PageID #: 3894
                                                                             176


     1   of the Social Security Act requires that if CMS, if the

     2   secretary, wishes to apply any rule requirement or other

     3   statement of policy, I’m reading with ellipsis, that

     4   establishes or changes a substantive legal standard governing

     5   payment for services or the edibility of entities to furnish

     6   or receive services or benefits under this title, Section 18

     7   of the Social Security Act, that’s Medicare, it must -- the

     8   secretary must do so by regulation.        The last bit I

     9   paraphrased, but must do so by regulation.

    10                So, I’d say that the statute, the Social Security

    11   Act says that if CMS wants to limit payment rights it’s free

    12   to do so, but it has to do so by regulation.          And so the

    13   regulation of course, that we’ve been talking about is 49.18.

    14                THE COURT:     Yes.

    15                MR. LAMBERT:     So, again, that’s in 489.      So, it’s

    16   the regulation that is governing; it’s the part that governs

    17   Medicare provider agreements.

    18                As has already been discussed there are the four,

    19   I’d sort of call them, the always CHOW.

    20                THE COURT:    I’m sorry, the…

    21                MR. LAMBERT:    The always CHOW.     If a partnership

    22   has a change of partner, well that is always a CHOW.            If an

    23   unincorporated association, I think it says, has a change of

    24   assets it’s always a CHOW.         For a corporation, if there is a

    25   merger that is always a CHOW.        For a lease, I believe it is,




                                                                       Appx. 00966
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 980 of 1120 PageID #: 3895
                                                                             177


     1   if there is a lease that is always a CHOW.

     2                And it says if an always CHOW happens then there

     3   is an assignment of the provider agreement and as the

     4   Government said, with that comes the good and the bad.             That

     5   is, in my view, the purpose of the regulation saying if you

     6   do an always CHOW you get the good with the bad.           That is not

     7   exclusive, as others have said already, there are asset sales

     8   that happen with great frequency.        Those are not described in

     9   4918.

    10                I’d then point to Medicare’s manuals.         There are

    11   operating manuals that CMS has developed.         They were

    12   mentioned briefly earlier.       One is called the program

    13   integrity manual.     There is a section there, it’s in Chapter

    14   15 of the program integrity manual and the citation is a

    15   bear; its 15.7.7.1.1.      That describes that a CHOW can occur

    16   when there is an acquisition or a merger, which is when two

    17   or more entities combine.       A point I would make is that CMS

    18   does not direct that that has to be a statutory merger.              It

    19   simply indicates that when there is a combination; when two

    20   or more entities combine as one pathway to a CHOW.

    21                The same section talks about that there can be

    22   other financial or administrative changes that a provider

    23   believes constitute a CHOW.       Then the next Section 15.7.7.1.2

    24   instructs that CMS’s contractors, if there is a question as

    25   to whether there has been a CHOW are instructed to do two




                                                                       Appx. 00967
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 981 of 1120 PageID #: 3896
                                                                             178


     1   things.   The first thing they are instructed to do is to

     2   decide whether there is a CHOW.

     3                So, I will turn to the second thing that they’re

     4   instructed to do which is to determine whether the acquirer

     5   is accepting the Medicare assets and liabilities.           Here, I

     6   would say, certainly, that the Medicare assets are the

     7   Medicare payment rights being transferred.          The Medicare

     8   liabilities that defer, candidly, to the bankruptcy lawyers

     9   to address the way in which the liabilities are addressed,

    10   but would submit that they can be addressed that way.

    11                There was a note that was made earlier about the

    12   provider agreement itself.        It’s that one page document.

    13                THE COURT:    Yes.

    14                MR. LAMBERT:    It says that it is subject -- and it

    15   states that it’s subject to part 489.         What I wanted to note

    16   there is that part 489, as I said, is the full section that

    17   governs provider agreements.       So, what CMS is saying there is

    18   that the provider agreement is subject to the regulations

    19   that govern provider agreements.

    20                To go through quickly what some of those are the

    21   first -- this is 489.10, it says that any provider, and I

    22   will just read highlights, but its 489.10, has to agree to

    23   meet Title 6 of the Civil Rights Act not to discriminate.                   It

    24   needs to provide for handicapped persons.         It needs to comply

    25   with the Discrimination Act.       So, it’s sort of a non-




                                                                       Appx. 00968
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 982 of 1120 PageID #: 3897
                                                                             179


     1   discrimination section.

     2                Flipping forward 489.11 describes what happens

     3   when CMS accepts a provider to participate in the Medicare

     4   program.    And it just says CMS gives written notice and it

     5   sends two copies of the provider agreement.          So, it’s

     6   administrative.

     7                There is another Section 389.12 says what happens

     8   if CMS denies an applicant for a -- who is initially applying

     9   for a provider agreement.

    10                The next Section that comes on 489.18, we’ve

    11   already talked about this.       In the next section of my book,

    12   there are other sections there.

    13                489.20 talks about the essentials of provider

    14   agreements, that’s its caption.        And that says that the

    15   essentials are that providers have to agree to limit their

    16   charges to beneficiaries in accordance with Medicare law to

    17   comply with provisions of Medicare law regarding disposition

    18   of amounts incorrectly collected that it needs to comply with

    19   requirements about hiring former employees or intermediaries.

    20   It’s all very technical about how providers have to operate.

    21                I will stop there in going through what 49 does,

    22   but what I will say is in reading the provider agreement and

    23   in reading that section that says, hey, if you’ve received

    24   assignment of a provider agreement you need to comply with

    25   Part 489.    What that’s doing is just directing two provisions




                                                                       Appx. 00969
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 983 of 1120 PageID #: 3898
                                                                             180


     1   like that that say you need to do what it is that Medicare

     2   providers do which, of course, is what Thomas Jefferson

     3   University Hospital, that is a provider, under a provider

     4   agreement currently, is doing.       So, that was the second

     5   point.

     6                The third is what Section 5506 has to say about

     7   this.    There I’d say the fundamental purpose, and this was

     8   actually reflected in the Government’s brief this morning, is

     9   ultimately to act as a safety net.        It’s to say if a hospital

    10   closes and upon closure if the hospital is voluntarily

    11   closing in .52 and the provider agreement then goes away we,

    12   Congress, have decided that we don’t want slots to get

    13   stranded.    So, it’s a safety net sitting underneath hospitals

    14   to say if you close we will catch and redistribute your slots

    15   at the very end.     There is a safeguard.      If other provisions

    16   aren’t made for them we’re going to make sure that they don’t

    17   die with you.

    18                Here, by spirit would certainly say that that

    19   spirit is met in this transaction.        The slots aren’t dying

    20   with Hahnemann.     The slots are being transferred together

    21   with the Medicare provider agreement. That is number one.

    22                There are the orders of preference and priority

    23   which would say are met too by keeping the resources and the

    24   assets in the region.      Then turning from the purpose to the

    25   language it would say they, as you had already noted, in a




                                                                       Appx. 00970
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 984 of 1120 PageID #: 3899
                                                                             181


     1   case where a hospital with an approved medical residency

     2   program closes all of this happened.         Well if the transaction

     3   happens before the program closes 5506 doesn’t attach.

     4                Secondarily, I would posit as a question whether

     5   Hahnemann is, in fact, a hospital with approved medical

     6   residency training programs today because my understanding is

     7   that the approval given by the ACGME, which is the

     8   Accreditation, and I’ll get it wrong, but it’s the

     9   accrediting body for medical residency programs, was either

    10   lost or surrendered.      I don’t know the particulars there, but

    11   it doesn’t exist right now.

    12                So, while I think, frankly, the main point is that

    13   if the hospital doesn’t close 5506 doesn’t attach.           I would

    14   subject that there would be, at least, a question as to

    15   whether if the hospital closes not then having an approved

    16   program it attaches anyway.       That’s the third point.

    17                So, the fourth is really about the pathway for the

    18   transfer of the Medicare provider agreement.          I’m speaking

    19   now purely as a regulatory lawyer seeking, candidly, the

    20   cleanest path for any transaction.        Ultimately, the path

    21   here, which is the path, I think, described in the proposed

    22   sale order that the debtors put forward, is having a finding

    23   that this is, in fact, a CHOW that has occurred.           That, sort

    24   of, puts the transaction in an established channel.

    25                If the finding is that this is, in fact, a merger




                                                                       Appx. 00971
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 985 of 1120 PageID #: 3900
                                                                             182


     1   of the provider agreements that puts in a deeply established

     2   channel because what happens, and this is described in the

     3   Medicare manuals as well, if there is a merger what CMS is

     4   supposed to do is -- I’ll illustrate by saying to stack the

     5   two provider agreements on top of each other.          The mechanism

     6   to do it, and this is described at the end of the sale order,

     7   is to issue what is called a tie-in notice that ties the two

     8   provider agreements together to then retire the old provider

     9   number and provider agreement because having merged in that

    10   number is no longer relevant.

    11                What’s called the MAC, it’s the Medicare

    12   Administrative Contractor, then updates its own systems to

    13   reflect those changes and changes of address and, sort of,

    14   actual practicalities.      That really is the established

    15   pathway for what happens when there is a CHOW.

    16                So,   I think what the sale order does is,

    17   essentially, says if we take the provider agreement we

    18   recognize that there has been a CHOW and consider that CHOW

    19   to be the merger of the provider numbers that sort of

    20   establishes and puts it in a pathway that then follows the

    21   established Medicare processes.

    22                So, those in brief, at least, from a Medicare

    23   provider agreement healthcare regulatory perspective, which

    24   is my limited capacity, frankly, are the points.           We’d be

    25   glad to hit any further detail on any of those, but,




                                                                       Appx. 00972
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 986 of 1120 PageID #: 3901
                                                                              183


     1   otherwise, defer to others.

     2                THE COURT:     I appreciate that description very

     3   much.

     4                MR. LAMBERT:     Thank you.

     5                THE COURT:     Mr. Sacks, do you have anything -- oh

     6   I’m sorry, the committee.       Mr. Sherman.

     7                MR. SHERMAN:    Your Honor, I will be brief.        I

     8   don’t want to belabor the record.

     9                Since our constituency, Your Honor, is the primary

    10   beneficiary of the proceeds of the sale to the extent Your

    11   Honor considers it we would join in Mr. Minuti’s erudite

    12   comments.    It was well spoken, a great statement of the law

    13   and, sort of, synthesizing it, Your Honor, is we heard from

    14   the Government that there are paths to follow when you assign

    15   things, but not, as Mr. Minuti said, the only paths.

    16                If you sort of harmonize bankruptcy law with

    17   Medicare law or Medicaid law you can bring these together and

    18   then create different paths.       They shouldn’t be read, in sort

    19   of, silos. You got to harmonize the various statutes.            And as

    20   you harmonize the statutes there is a path to get there.

    21                The other thing I just wanted to point out, Your

    22   Honor, in looking at the great one page of the provider

    23   agreement --

    24                THE COURT:     Yes.

    25                MR. SHERMAN:     -- it doesn’t restrict assignment.




                                                                       Appx. 00973
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 987 of 1120 PageID #: 3902
                                                                             184


     1   We see lots of contracts in our jobs.         And most of them, if

     2   they want to prohibit something, they will say it prohibits

     3   it.   But in looking at the provider agreement it doesn’t

     4   prohibit assignment as Mr. Sacks tries to sort of weave

     5   through the statutes to say.       All it says is in the event of

     6   a transfer of ownership.

     7                One would think if by contract you want to

     8   prohibit something you would prohibit it by contract.            It is

     9   as clear as day.     There is no prohibition on assignment just

    10   on the face of the provider agreement.         So, the Government

    11   may want to graph stuff, but maybe they should change their

    12   own form, Your Honor, because this is what people rely on.

    13                 Other than that, Your Honor, again, we would join

    14   in support of the comments of Mr. Minuti.

    15                THE COURT:    Thank you, Mr. Sherman.

    16                MR. SACKS:    May I be heard briefly, Your Honor?

    17                THE COURT:    Yes, you may.     Yes, sir.

    18                MR. SACKS:    I’m not going to reiterate anything I

    19   said, but just make two points I don’t think I’ve raised yet.

    20                THE COURT:    All right.

    21                MR. SACKS:    Following on what I believe Mr.

    22   Jackson and Mr. Lambert said I think Mr. Lambert told you

    23   that you should conclude this is a CHOW.         So, I think it’s

    24   important to understand what the Social Security Act says

    25   about CMS’s and HHS’s jurisdiction.        And we talk about it on




                                                                       Appx. 00974
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 988 of 1120 PageID #: 3903
                                                                             185


     1   Page 22 to 23 of our objection filed this morning.

     2                The jurisdictional bar of the Social Security Act

     3   says that except for conducting judicial review of the

     4   secretary’s final decision, a court is barred from

     5   jurisdiction over any Medicare program determination.            And

     6   that bar applies to Section 1344.        It applies to the

     7   bankruptcy code and court’s jurisdiction as well.

     8                So, this court, we would submit, has no power to

     9   determine this is a CHOW, only CMS can do that and there can

    10   be judicial review after exhaustion of administrative

    11   remedies from that process.       The court, we would say, does

    12   not have the power to do that.

    13                My final point I would like to make is that I

    14   don’t know what Your Honor’s intention is.          The sale order,

    15   as I mentioned before, has some sweeping releases in it and

    16   some unprecedented constraints on the agency.          So, I don’t

    17   know if Your Honor intends to enter something like that

    18   today.

    19                THE COURT:    No, I don’t.

    20                MR. SACKS:    We’d like the opportunity to be heard

    21   on that, too brief on that at some point before Your Honor

    22   wood order anything.      And I think it’s important to

    23   understand here I don’t think there is any urgency to get

    24   this sale completed because the only asset, again, involved

    25   is these permanent residency slots.        And they don’t come into




                                                                       Appx. 00975
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 989 of 1120 PageID #: 3904
                                                                             186


     1   play until the existing residents finish their residencies.

     2   So, there is no urgency for these to be transferred today or

     3   tomorrow in that sense.

     4                THE COURT:    I think residencies expire in July,

     5   don’t they, usually?

     6                MR. SACKS:    Yes.

     7                THE COURT:    Okay.

     8                MR. SACKS:    To the extent there is some turnover

     9   it would be next July.

    10                THE COURT:    All right.

    11                MR. SACKS:    Thank you, Your Honor.

    12                THE COURT:    We’re not going to wait till July.

    13   Don’t worry about that.

    14                All right.    Thank you, Mr. Sacks.

    15                MR. CAIRNS:    Your Honor, Tim Cairns.

    16                THE COURT:    Mr. Cairns, good afternoon.

    17                MR. CAIRNS:    Pachulski Stang Ziehl & Jones on

    18   behalf of Tenet and Conifer.       I don’t know if you want to

    19   hear about people who support the sale or people who object,

    20   but --

    21                THE COURT:    Are you supporting or objecting?

    22                MR. CAIRNS:    We supporting, Your Honor.

    23                THE COURT:    All right.    I will hear you then.

    24                MR. CAIRNS:    Your Honor, it was interesting to

    25   hear Mr. Sacks talk about urgency of the sale because one of




                                                                       Appx. 00976
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 990 of 1120 PageID #: 3905
                                                                             187


     1   the reasons we are, obviously, supporting the sale is because

     2   we have a motion to compel and administrative claim that Your

     3   Honor has directed us to work with the debtors to try to come

     4   to an agreed amount.

     5                Let’s be clear, when Mr. Wilen was talking about

     6   some of the operations that were still going on at the

     7   hospital many of those operations are being performed by

     8   Conifer.

     9                THE COURT:    Yes.

    10                MR. CAIRNS:    So, we are still incurring

    11   administrative costs.      So, we believe there is some urgency

    12   here.   We do have to come to an agreement with the debtors on

    13   an administrative claim by the end of next week.           So, we

    14   would like to see the money come into this day.          We would

    15   like to see the sale get approved on an expedited basis.

    16                One of the other things I wanted to mention and I

    17   haven’t heard from the DIP lenders, but there was an

    18   objection filed that said the money should be given directly

    19   to them.    Obviously, we would disagree with that.         We’d like

    20   the money to go to the estate for their ongoing

    21   administrative costs.

    22                Thank you.

    23                THE COURT:    All right.    Thank you.

    24                Mr. Alberto, yes.

    25                MR. ALBERTO:    Good afternoon, Your Honor.




                                                                       Appx. 00977
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 991 of 1120 PageID #: 3906
                                                                             188


     1                THE COURT:    Good afternoon.

     2                MR. ALBERTO:    Justin Alberto from Bayard on behalf

     3   AAMC, the Association of American Medical Colleges, and

     4   ECFMG, the Educational Commission for Foreign Medical

     5   Graduates.    I’ve been preparing those acronyms all night.

     6                I’m pleased to report today, Your Honor, we filed

     7   an objection at Docket 360.       Our issues have been resolved by

     8   my friend, Mr. Wilen’s proffer earlier.         The two issues that

     9   we raised were with respect to tail insurance and records

    10   retention.

    11                THE COURT:     That’s right.

    12                MR. ALBERTO:    With respect to tail insurance we

    13   understand that there is going to be a twenty-five year tail

    14   on the claims made policy that is currently in effect and

    15   that the prior policy with current space we believe that as a

    16   package residents will be protected going forward.

    17                On the records we understand that the micro fees

    18   should be delivered to Drexel College of Medicine which was

    19   appreciated as well as the paper and electronic records being

    20   delivered to FSMB so that the residents can access them at

    21   later points in their career as needed.

    22                I rise to say that we withdraw our objection and

    23   also to thank the professionals involved in this case for

    24   getting to this point.      Mr. Minuti and his team have shown

    25   the utmost professionalism in getting our issues resolved.




                                                                       Appx. 00978
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 992 of 1120 PageID #: 3907
                                                                             189


     1                Behind me is Doug Carlson from the ACGME.          And I

     2   believe he is going to tell you something very similar to

     3   what I just stated for his client.

     4                THE COURT:     All right.   Thank you, Mr. Alberto.

     5                MR. ALBERTO:     Thank you, Your Honor.

     6                MR. CARLSON:     Douglas Carlson for the

     7   Accreditation --

     8                THE COURT:     Yes, Mr. Carlson.    I remember you.

     9                MR. CARLSON:     Thank you, Your Honor.

    10                We joined in the limited objection of counsel.

    11   For the same reasons we withdraw that joinder.

    12                THE COURT:     All right. Thank you, Mr. Carlson.

    13                MR. NEWLIN:     Good afternoon, Your Honor.

    14                THE COURT:     Good afternoon.

    15                MR. NEWLIN:     Claiborne Newlin from Markowitz &

    16   Richman representing the Pennsylvania Association of Staff

    17   Nurses & Allied Professionals.

    18                We filed an objection.      And standing next to me is

    19   Mitchel Malzberg who has been admitted pro hac vice and I

    20   cede my time to him.

    21                THE COURT:     All right. Thank you.

    22                MR. MALZBERG:     Good afternoon, Your Honor.       I will

    23   be brief.

    24                We join support of the objection of CMS, HMS in

    25   opposing the sale.     As you know, the heart of the objection




                                                                       Appx. 00979
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 993 of 1120 PageID #: 3908
                                                                             190


     1   is resulting from the sale of the residency slots. We concur

     2   with the statements of the Government.         We think this sets a

     3   dangerous precedent allowing hospitals to be sold for its

     4   parts when the parts may be more valuable than the whole.

     5   And most struggling communities are in rural areas or inner

     6   cities.   The impact of allowing the parts to be sold and

     7   these residency slots will have a detrimental effect on these

     8   communities causing more hospitals to be closed and the parts

     9   to be sold.

    10                 I’m not going to belabor the record.       We again

    11   join in the support.       As Your Honor does know there are

    12   bidders who may be interested in selling or purchasing the

    13   hospital as a going concern and we support that.           It supports

    14   the sale in a sale process which allows that process to go

    15   forward for the reopening of the Hahnemann for the benefit of

    16   the community and all of its workers.

    17                 THE COURT:   All right.    Thank you.

    18                 Good afternoon.

    19                 MR. CARICKHOFF:    Good afternoon, Your Honor.         May

    20   I please the Court?

    21                 THE COURT:    Mr. Carickhoff, good to see you.

    22                 MR. CARICKHOFF:    Thank you.    David Carickhoff of

    23   Archer & Greiner.     I'm here on behalf of certain physicians,

    24   Your Honor, under the Philadelphia Academic Health System

    25   Physician Practice Plan.      And unlike Mr. Alberto, I haven't




                                                                       Appx. 00980
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 994 of 1120 PageID #: 3909
                                                                             191


     1   really been able to come up with a good acronym for them.

     2                 THE COURT:   No, I can't think of one.

     3                 MR. CARICKHOFF:    The plan covered about 107

     4   physicians.    I'm representing approximately 50 of those

     5   physicians, all who are under the Hahnemann umbrella.            And I

     6   apologize, I haven't filed anything, Your Honor --

     7                 THE COURT:   I didn't think so.

     8                 MR. CARICKHOFF:      -- because I was recently

     9   retained.

    10                 THE COURT:   Yeah.

    11                 MR. CARICKHOFF:    So, my issues are similar to that

    12   of Mr. Alberto, where they were asking for tail coverage for

    13   the residents.

    14                 THE COURT:   Right.

    15                 MR. CARICKHOFF:    My ask is for tail coverage for

    16   the non-resident physicians.        We believe for much of the same

    17   reasons that were articulated in Mr. Alberto's objection,

    18   this is not an expense that should be hoisted on the

    19   physicians.    Without the proper tail coverage, Your Honor,

    20   the physicians will be exposed, personally, to liabilities

    21   relating to patients seen during their employment with

    22   Hahnemann and, again, this is something that state law

    23   requires the physicians to have.

    24                 THE COURT:   These were employees of the hospital

    25   and their insurance was being paid by the hospital; is that




                                                                       Appx. 00981
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 995 of 1120 PageID #: 3910
                                                                             192


     1   right?

     2                 MR. CARICKHOFF:    These are employees within the

     3   Hahnemann umbrella.

     4                 THE COURT:   Okay.

     5                 MR. CARICKHOFF:    There were different debtors that

     6   they had employment agreements with, so TSP 4 of PA, LLC, for

     7   example, certain of the physicians may have had an employment

     8   agreement with that entity, but generally came under the

     9   Hahnemann umbrella.

    10                 My understanding is that there currently is

    11   coverage in place now and that will be in place until we get

    12   to the St. Christopher's sale, Your Honor.          So, my

    13   expectations --

    14                 THE COURT:   So, you have a little bit of time to

    15   talk --

    16                 MR. CARICKHOFF:    My expectation is you'll be

    17   hearing from me again, but we would ask that the proceeds

    18   from this sale be set aside to address that issue; that would

    19   be our ask.

    20                 We do support the sale, Your Honor.        We think it's

    21   a valuable asset and the estate should realize the benefit

    22   there.

    23                 THE COURT:   All right.    Mr. Carickhoff, thank you.

    24                 MR. CARICKHOFF:    Thank you.

    25                 THE COURT:   And, obviously, you'll have




                                                                       Appx. 00982
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 996 of 1120 PageID #: 3911
                                                                             193


     1   discussions with debtors about the tail insurance.

     2                MR. CARICKHOFF:      And, again, I've been new to the

     3   proceeding and have already started those discussions and

     4   they've been more than accommodating to have those

     5   discussions, so I expect the best.

     6                THE COURT:    All right.    Thank you.

     7                MR. CARICKHOFF:      Thank you.

     8                THE COURT:    Good afternoon.

     9                MR. SMITH:    Good afternoon, again, Your Honor.

    10   David Smith representing the Pennsylvania Department of

    11   Health.

    12                THE COURT:    Yes.

    13                MR. SMITH:    Mr. Merles (ph) testified that the

    14   consortium members have not purchased a license from the

    15   Department of Health, nor have they applied for a license

    16   with the Department of Health, relating to the assets

    17   purchased or proposed to be purchased.

    18                But as Mr. Jackson commented, some of the

    19   provisions of the proposed order are broad enough that they

    20   would cover licensing issues.       And I look first at Paragraph

    21   21 of the proposed order which unsecured creditors as a prior

    22   speak said with ellipsis says, The purchaser shall be

    23   authorized to operate under any transferred license and any

    24   such licenses are deemed to have been and are hereby directed

    25   to be transferred, leaving out a lot of verbiage in between




                                                                       Appx. 00983
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 997 of 1120 PageID #: 3912
                                                                             194


     1   those.   And then Paragraph 20 prohibits government unit from

     2   denying, revoking, suspending, or refusing to renew licenses

     3   relating to the operation of the purchased assets.

     4                I think that that language is overbroad and it

     5   seeks to usurp the independence and discretion of the

     6   Pennsylvania Department of Health.        We proposed on a couple

     7   of occasions that language such as, Nothing in this order is

     8   intended to abrogate or limit the authority or discretion of

     9   the Pennsylvania Department of Health over regulatory matters

    10   such as closure and licensing would be appropriate in the

    11   order and would permit the Department of Health to withdraw

    12   its objection.

    13                THE COURT:    All right.    Mr. Smith, thank you.

    14                I will tell you, I have not studied the order yet.

    15   That paragraph that you just described, Paragraph 20, does

    16   trouble me and perhaps you can reach accommodation with the

    17   debtors.

    18                MR. SMITH:    Thank you, Your Honor.

    19                THE COURT:    Thank you.    Ms. Santamour, yes?

    20                MS. SANTAMOUR:     Good afternoon, Your Honor.

    21                THE COURT:    Good afternoon.

    22                MS. SANTAMOUR:     Gretchen Santamour on behalf of

    23   MidCap Financial.

    24                THE COURT:    Yes.

    25                MS. SANTAMOUR:     We basically had three objections.




                                                                       Appx. 00984
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 998 of 1120 PageID #: 3913
                                                                             195


     1   I think all of them have been resolved or addressed one way

     2   or the other.    The first one was with respect to the five-

     3   hundred-thousand-dollar initial payment.

     4                THE COURT:    Yes.

     5                MS. SANTAMOUR:     MidCap is satisfied that that went

     6   through the lockbox, so that's no longer an issue.

     7                The third objection was with respect to language

     8   that we asked to be included in the order, which I believe

     9   has been -- or unless it's in Paragraph 25 of our objection

    10   in modified language that's acceptable to MidCap was included

    11   in the proposed order.

    12                THE COURT:    Do you know what paragraph in the

    13   order that is, Ms. Santamour?

    14                MS. SANTAMOUR:     I do not, Your Honor.

    15                THE COURT:    All right.    You can look that up.

    16                MS. SANTAMOUR:     Paragraph 31, Your Honor.

    17                THE COURT:    31, okay.    All right.    I'll read that

    18   more carefully, but, yes.

    19                MS. SANTAMOUR:     Okay.   And then the remaining

    20   issue was with respect to MidCap's assorted lien against the

    21   proceeds of the residence program.

    22                THE COURT:    Yes.

    23                MS. SANTAMOUR:     And the committee and MidCap agree

    24   that we would each reserve our positions, with respect to

    25   that.   I think the committee, I understand, is going to bring




                                                                       Appx. 00985
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 999 of 1120 PageID #: 3914
                                                                             196


     1   an adversary proceeding within the deadline under the DIP

     2   order on or before September 15th to tee up the issue as to

     3   whether or not MidCap has a lien against the resident program

     4   sale proceeds.

     5                THE COURT:    All right.    So, your objection is

     6   largely been resolved at this point?

     7                MS. SANTAMOUR:     Right.   With the reservation of

     8   the issue regarding the lien against the proceeds.

     9                THE COURT:    Exactly, okay.

    10                MS. SANTAMOUR:     Thank you, Your Honor.

    11                THE COURT:    Mr. Sherman, yes?

    12                MR. SHERMAN:     Your Honor, just an instance where

    13   Ms. Santamour's client wants to be sued, but unfortunately we

    14   will --

    15                THE COURT:    Yeah, I --

    16                MR. SHERMAN:     Strange, but if that's what they

    17   want, that's what we'll do.

    18                THE COURT:    You're still investigating; is that

    19   right?

    20                MR. SHERMAN:     Well, as far as the issue of the

    21   lien on the proceeds?

    22                THE COURT:    Yes.

    23                MR. SHERMAN:     No, I think we're pretty comfortable

    24   in our position that they don't have a lien and we'll tee

    25   that up through an adversary.




                                                                       Appx. 00986
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1000 of 1120 PageID #: 3915
                                                                             197


      1                THE COURT:    Okay.

      2                MR. SHERMAN:    But that will be initiated by -- as

      3   I said, if they want to challenge by the deadline, we'll do

      4   what we have to do, but that will be initiated.

      5                THE COURT:     All right.   Mr. Sherman, thank you.

      6                Mr. McNeill, you're back?

      7                MR. MCNEILL:    Yes, Your Honor, I am.      I'm not

      8   going to repeat my argument from earlier, but I do have a

      9   couple additional thoughts --

     10                THE COURT:    All right.

     11                MR. MCNEILL:    -- following the testimony.

     12                THE COURT:    Yes?

     13                MR. MCNEILL:    First, it seems clear to me that

     14   this unabashedly is not in the best interests of the City of

     15   Philadelphia, notwithstanding some representations to the

     16   contrary about this being a good result for Philadelphia.

     17   They've lost a hospital, not to mention, you know, several

     18   thousand jobs.

     19                I think more to the point, we're talking about it

     20   looks like close to half of the residents are not currently,

     21   at least, employed by any of the conglomerate hospitals of

     22   the 500 -- there were 265 they had retained, and even of that

     23   265, based on Mr. Merles' testimony, it's unclear how many of

     24   those 265 are actually working at the three members that are

     25   within a few miles of Hahnemann University Hospital versus




                                                                       Appx. 00987
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1001 of 1120 PageID #: 3916
                                                                             198


      1   how many of them are working either here in Delaware or in

      2   New Jersey.

      3                 So, Philadelphia has lost at least half, and

      4   probably more of their residents, alone, in addition to the

      5   doctors, staffs, and other jobs.       Obviously, my client is

      6   interested is in because our proposal would keep the hospital

      7   open, would preserve those jobs, would preserve that hospital

      8   for the benefit of the community there and especially the

      9   low-income people who don't have the funds to travel to New

     10   Jersey or Delaware to get treatment.        They're probably

     11   overloading some of the other Philadelphia-area hospitals.

     12                 But the same number of patients and not the same

     13   number of doctors is not a positive result either, and I

     14   think to echo, CMS' comments, we also think that this

     15   process, we've always thought it was rushed.         It seems that

     16   it's -- there's no pressing need to have this resolved today.

     17   The contracts have been rejected.       There's testimony that

     18   there's a five-million-dollar run rate going forward

     19   regardless of whether the sale closes or not.

     20                 I think, you know, Tenet/Con's point is a fair

     21   one, but I assume they're included within that five-million-

     22   dollar number every two weeks.       So, really, the ship has kind

     23   of sailed here; nonetheless, my client and at least one other

     24   party are still interested in purchasing the hospital as a

     25   going-concern.




                                                                       Appx. 00988
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1002 of 1120 PageID #: 3917
                                                                             199


      1                 We think if we took a break, gave some time for

      2   kind of the -- I know that the sixty-million-dollar number

      3   kind of came out of the woodwork this morning or in the last

      4   couple of days.    I think if we gave -- if we paused for a

      5   minute, gave those time to develop with the new developments

      6   and kind of new financing commitments that have come in, I

      7   think those conversations are worth pursuing and we should

      8   take a step back, given that the status quo has already

      9   changed and nothing further is really going to change by not

     10   approving this transaction today.

     11                 THE COURT:    All right.   Thank you.

     12                 MR. MCNEILL:    Thank you, Your Honor.

     13                 THE COURT:    Thank you, Mr. McNeill.

     14                 Mr. Minuti, any response to the objections at this

     15   point?

     16                 MR. MINUTI:     Your Honor, if you could just give me

     17   one minute?

     18                 THE COURT:     Sure.   How about if we take a ten-

     19   minute break and I'll come --

     20                 MR. MINUTI:     That would be helpful, Your Honor.

     21                 THE COURT:     -- back out at 4:00.

     22            (Recess taken at 3:42 p.m.)

     23            (Proceedings resumed at 3:58 p.m.)

     24                 THE COURT OFFICER:     Please rise.

     25                 THE COURT:    Thank you.   You may be seated,




                                                                       Appx. 00989
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1003 of 1120 PageID #: 3918
                                                                             200


      1   everyone.

      2                Mr. Minuti?

      3                MR. MINUTI:    Your Honor, again, I think I speak

      4   for everybody in the courtroom when I say thank you for your

      5   patience today.    Obviously, these are unusual issues.         These

      6   are complex issues --

      7                THE COURT:    Yes.

      8                MR. MINUTI:    -- and they're obviously significant

      9   issues to this case.      I certainly took it from Your Honor's

     10   comments that you wanted to give this a little thought and

     11   you're likely not to enter an order today, and we appreciate

     12   that, but I'm going to have to disagree with the comments

     13   made by some of the counsel here in terms of we have all the

     14   time in the world here, Your Honor.

     15                THE COURT:    No, I know you don't.

     16                MR. MINUTI:    It is very critical to us that Your

     17   Honor rule on this either way very quickly, and the reason

     18   for that, Your Honor, is, we have an outstanding closing

     19   date, number one, under our asset purchase agreement with

     20   Jefferson Hospital Friday and, look --

     21                THE COURT:    Your closing is Friday?

     22                MR. MINUTI:    Friday.   But, you know, could they be

     23   flexible?   Might they be flexible?       We could have that

     24   conversation.

     25                But there are other factors at issue here, Your




                                                                       Appx. 00990
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1004 of 1120 PageID #: 3919
                                                                             201


      1   Honor, that requires us to ask Your Honor to move this

      2   quickly, and Your Honor has heard some of the factors today.

      3   You know, we've got a union, Your Honor, that's prepared to

      4   do anything to stop this transaction.        By the way, the

      5   outcome, which is not going to help -- if the outcome is

      6   positive, it's actually going to help them, but, yet, they're

      7   here arguing against it, okay.       So, every day we're dealing

      8   with that, Your Honor.

      9                We have two non-bidders, or maybe I'll call them

     10   "completely contingent bidders" Your Honor has seen today

     11   that will stop at nothing to try to stop this transaction.

     12   Create all kinds of disinformation out there in the public

     13   domain, and that's only hurting the process and hurting these

     14   cases, Your Honor.

     15                In addition, Your Honor well knows a decision

     16   hopefully in the debtors' favor is going to bring a lot of

     17   stability to our cases, for our creditors, for our doctors,

     18   certainly for our residents, former residents, so on and so

     19   forth.   So, there's a lot of urgency here.

     20                Your Honor, there are some things, by the way, in

     21   the interim, that can be done that can be prejudicial to the

     22   debtors' position.     You heard some of those suggestions in

     23   terms of how the regulations work and whether notices can be

     24   sent and so on, and we certainly don't want anything like

     25   that to happen.    So, I don't want to put any pressure on Your




                                                                       Appx. 00991
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1005 of 1120 PageID #: 3920
                                                                             202


      1   Honor, but here is my suggestion, Your Honor.

      2                 What I did hear was some people have issues with

      3   the order and we appreciate the order got filed late

      4   yesterday.    I also under Judge Walsh's funeral is tomorrow

      5   morning.   I certainly prepared -- had hoped to go to the

      6   wake.   I'd actually like to do that.       I suspect Your Honor

      7   would, too.

      8                 THE COURT:    Yes.

      9                 MR. MINUTI:    And so, if Your Honor is prepared to

     10   do it, my suggestion would be that we come back tomorrow at

     11   two o'clock and hopefully Your Honor would be in a position

     12   at that time to rule.       If people have issues with the order,

     13   we can discuss it at that time.       Your Honor can quickly --

     14   you know, to me, those are issues that can easily be decided

     15   with a thumbs-up or a thumbs-down and then hope we could get

     16   the order entered tomorrow.

     17                 We would ask, Your Honor, and take -- I mean, I

     18   think the parties sort of suggested this -- that there is

     19   going to be a standstill; nothing is going to happen in the

     20   interim.   We'd like that to be the case; in other words, we

     21   don't want the passage of time to be prejudicial to anybody,

     22   but we also don't want to rush the Court and want to give the

     23   Court time.    So, I don't know if that gives Your Honor enough

     24   time, but that is my request.

     25                 THE COURT:    Well, originally, I was going to




                                                                       Appx. 00992
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1006 of 1120 PageID #: 3921
                                                                             203


      1   suggest issuing a ruling on Friday at two o'clock.          That was

      2   my timing.    I thought that would be my timing.        I do have the

      3   funeral tomorrow.     I have an appointment at one o'clock and I

      4   have some work to do in the meantime, obviously.

      5                (Laughter)

      6                THE COURT:    So, but I don't want to hold things

      7   up.    I agree with you, Mr. Minuti.      I appreciate the time

      8   factor involved here.      But the order is going to take some

      9   time, as well, I think, for parties to talk about.

     10                Why don't we do this, I will be ready for you by

     11   three o'clock tomorrow.      That'll give me time.      I'll issue an

     12   oral ruling, because I won't have time to write a ruling by

     13   tomorrow, and then we can go over the order thereafter,

     14   assuming that meets with -- and Counsel can be on the

     15   telephone for that matter.      I won't have a problem with that.

     16   If out-of-town counsel want to be on the phone and talk about

     17   the order, over the telephone, that's great and you can

     18   listen, obviously, to the ruling over the phone.          So, that's

     19   what we'll do.

     20                MR. MINUTI:    Thank you very much, Your Honor.

     21                THE COURT:    Three o'clock tomorrow, and where we

     22   are.

     23                MR. MINUTI:    Very well, Your Honor.

     24                Again, we appreciate all the attention today and

     25   thank you very much.




                                                                       Appx. 00993
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1007 of 1120 PageID #: 3922
                                                                             204


      1                THE COURT:    All right.    With that, we'll stand in

      2   recess.   Have a good evening, everyone.        Safe travel.

      3                COUNSEL:   Thank you, Your Honor.

      4         (Proceedings concluded at 4:03 p.m.)

      5

      6

      7

      8                                CERTIFICATE

      9

     10   I certify that the foregoing is a correct transcript from the
     11   electronic sound recording of the proceedings in the above-
     12
          entitled matter.
     13
          /s/Mary Zajaczkowski__ _________              September 5, 2019
     14   Mary Zajaczkowski, CET**D-531
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                                                       Appx. 00994
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1008 of 1120 PageID #: 3923




                                    TAB 11
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1009 of 1120 PageID #: 3924
                                                                             1


      1                     UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE
      2
                                          .          Chapter 11
      3   IN RE:                          .
                                          .          Case No. 19-11466 (KG)
      4
          CENTER CITY HEALTHCARE, LLC,    .
      5   d/b/a HAHNEMANN UNIVERSITY      .
          HOSPITAL, et al.,               .
      6                                   .          Courtroom No. 3
                                          .          824 North Market Street
      7                                   .          Wilmington, Delaware 19801
                                          .
      8                   Debtors.        .          September 5, 2019
          . . . . . . . . . . . . . . . . .          3:00 P.M.
      9
                                 TRANSCRIPT OF HEARING
     10                    BEFORE THE HONORABLE KEVIN GROSS
                            UNITED STATES BANKRUPTCY JUDGE
     11

     12   APPEARANCES:

     13   For the Debtors:             Mark Minuti, Esquire
                                       John Demmy, Esquire
     14                                Monique DiSabatino, Esquire
                                       SAUL EWING ARNSTEIN & LEHR LLP
     15                                1201 N. Market Street
                                       Wilmington, Delaware 19801
     16
                                       - and -
     17
                                       Aaron Applebaum, Esquire
     18
                                       1500 Market Street
     19                                Philadelphia, Pennsylvania 19102

     20
          Audio Operator:              GINGER MACE
     21
          Transcription Company:       Reliable
     22                                1007 N. Orange Street
                                       Wilmington, Delaware 19801
     23                                Email: gmatthews@reliable-co.com
     24   Proceedings recorded by electronic sound recording, transcript
          produced by transcription service.
     25




                                                                       Appx. 00995
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1010 of 1120 PageID #: 3925
                                                                             2


      1   APPEARANCES (Continued):

      2   For the Committee:           Andrew H. Sherman, Esquire
                                       SILLS CUMMIS & GROSS P.C.
      3                                1 Riverfront Plaza, Suite 10
                                       Newark, New Jersey 07102
      4
          For SBJ Group:               R. Stephen McNeill, Esquire
      5
                                       POTTER ANDERSON & CORROON LLP
      6                                Hercules Plaza
                                       1313 North Market Street, 6th Floor
      7                                P.O. Box 951
                                       Wilmington, Delaware 19801
      8
          For Reading Hospital:        Robert Lapowsky, Esquire
      9                                STEVENS & LEE
                                       620 Freedom Business Center Suite 200
     10                                Valley Forge, Pennsylvania 19406
     11   For U.S. Government:         Marc Sacks, Esquire
     12                                Commercial Litigation Branch
                                       Civil Division
     13                                UNITED STATES DEPARTMENT OF JUSTICE
                                       P.O. Box 875
     14                                Ben Franklin Station
                                       Washington, D.C. 20044
     15
          For Jefferson Health:        Patrick Jackson, Esquire
     16                                Marita Erbeck, Esquire
                                       DRINKER BIDDLE & REATH LLP
     17                                222 Delaware Avenue Suite 1410
                                       Wilmington, Delaware 19801
     18

     19                                - and -

     20                                Andrew Kassner, Esquire
                                       One Logan Square, Suite 2000
     21                                Philadelphia, PA 19103

     22   For MidCap:                  Gretchen Santamour, Esquire
                                       STRADLEY RONON
     23                                2005 Market Street
                                       Philadelphia, Pennsylvania 19103
     24

     25




                                                                       Appx. 00996
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1011 of 1120 PageID #: 3926
                                                                             3


      1   APPEARANCES (Continued):

      2   For the Pennsylvania         David Smith, Esquire
          Department of Health:        SCHNADER HARRISON SEGAL & LEWIS LLP
      3                                1600 Market Street, Suite 3600
                                       Philadelphia, PA 19103
      4
          For HSREP VI Holding,        Stuart Brown, Esquire
      5
          LLC:                         DLA PIPER LLP (US)
      6                                1201 North Market Street, Suite 2100
                                       Wilmington, Delaware 19801
      7
          For KPC Global Health:       Brett Fallon, Esquire
      8                                MORRIS JAMES LLP
                                       500 Delaware Avenue, Suite 1500
      9                                Wilmington, Delaware 19801

     10   For AAMC/ECFMG:              Justin Alberto, Esquire
                                       BAYARD, P.A.
     11                                600 N. King Street, Suite 400
     12                                Wilmington, Delaware 19801

     13   For Tenet & Conifer:         Timothy Cairns, Esquire
                                       PACHULSKI STANG ZIEHL & JONES LLP
     14                                919 North Market Street, 17th Floor
                                       Wilmington, Delaware 19801
     15
          For PASNAP:                  Mitchell Malzberg, Esquire
     16                                LAW OFFICES OF MITCHELL J. MALZBERG
                                       6 E Main Street, Suite 7
     17                                Clinton, New Jersey 08809
     18
                                       - and -
     19
                                       Claiborne Newlin, Esquire
     20                                MARKOWITZ & RICHMAN LLP
                                       123 S. Broad Street
     21                                Philadelphia, PA 19109

     22   For American Renal           William Chipman, Esquire
          Management, LLC:             CHIPMAN BROWN CICERO & COLE LLP
     23                                1313 N. Market Street, Suite 5400
                                       Wilmington, Delaware 19801
     24

     25




                                                                       Appx. 00997
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1012 of 1120 PageID #: 3927
                                                                              4


      1                                    INDEX

      2   #1. Debtors’ Motion for Entry of Orders (I)(A) Establishing
          Bidding Procedures Relating to the Sale of the Debtors’
      3   Resident Program Assets, Including Approving a Break-Up Fee,
          (B) Establishing Procedures Relating to the Assumption and
      4   Assignment of Certain Executory Contracts, Including Notice
          of Proposed Cure Amounts, (C) Approving Form and Manner of
      5
          Notice Relating Thereto, and (D) Scheduling a Hearing to
      6   Consider the Proposed Sale; (II)(A) Approving the Sale of the
          Debtors’ Resident Program Assets Free and Clear of All Liens,
      7   Claims, Encumbrances, and Interests, and (B) Authorizing the
          Assumption and Assignment of Certain Executory Contracts; and
      8   (III) Granting Related Relief [D.I. 142; filed: 07/09/19]

      9   RULING:                                                         6

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                                                       Appx. 00998
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1013 of 1120 PageID #: 3928
                                                                              5


      1         (Proceedings commenced at 3:14 p.m.)

      2         (Call to Order of the Court)

      3                THE COURT:    Good afternoon, everyone.      You may be

      4   seated.    Thank you.

      5                Mr. Minuti, good afternoon.

      6                MR. MINUTI:    Good afternoon, Your Honor; Mark

      7   Minuti, Saul Ewing Arnstein & Lehr, here today on behalf of

      8   the debtors.

      9                I certainly know the court has been working hard.

     10   We do appreciate that, Your Honor.        We truly appreciate the

     11   court’s attention to this matter and the work of your staff

     12   as well, regardless of how the outcome or what the outcome

     13   may be here to our motion.

     14                THE COURT:    Yes.

     15                MR. MINUTI:    We are obviously here today to learn

     16   the court’s decision and ruling on the debtor’s motion to

     17   sell the resident program assets.       Your Honor, we did make

     18   some changes to the form of order that we -- in the event

     19   that Your Honor is inclined to grant the motion we made some

     20   changes to the form of the order that we filed Tuesday

     21   evening.   We uploaded those changes today.        I have a

     22   blackline.   There’s not a lot.      We can walk Your Honor

     23   through those when we get there.

     24                THE COURT:    Sure.

     25                MR. MINUTI:    I think we we’ve been able, with




                                                                        Appx. 00999
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1014 of 1120 PageID #: 3929
                                                                             6


      1   those changes, to resolve some of the issues that you heard a

      2   little bit about yesterday with the form of the order, but I

      3   don’t think we’ve resolved all of the issues.

      4                The other thing, Your Honor -- Your Honor, I’m

      5   sure, has not seen it, but literally two minutes before Your

      6   Honor took the bench CMS filed an objection to the form of

      7   the order.   It’s a two pager.      Candidly, I just scanned it

      8   very quickly.     So, I anticipate that they have some issues

      9   with the form of the order.

     10                THE COURT:    I think that’s right from yesterday’s

     11   hearing.

     12                MR. MINUTI:    But at this point, Your Honor, those

     13   are relevant.     Obviously, if the court grants the motion at

     14   this point I think we welcome the court’s decision and then

     15   we can go from there.

     16                THE COURT:    All right.   Mr. Minuti, thank you.

     17   Thank you very much.

     18                And this is, of course, the court’s decision on

     19   the sale of the resident program assets.         And I have a fairly

     20   lengthy ruling.    So, it may take a little bit of time and I

     21   hope everyone will be patient with me.

     22                There are cases that cause a judge to lie awake at

     23   night trying to do what is right and knowing that in some

     24   cases the decision will offend some or many.         And the case

     25   before me is such a case.      And the issue whether or not to




                                                                       Appx. 01000
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1015 of 1120 PageID #: 3930
                                                                             7


      1   approve the sale of the debtor’s residency program assets

      2   highlights the judge’s dilemma.

      3               The background, which I recite for purposes of any

      4   appeal of my decision is relatively uncontroverted.           Debtors

      5   filed their bankruptcy petitions on June 30th and July 1st,

      6   2019.   Relevant to the court’s ruling debtors filed their

      7   motion for the sale of the residency program on July 9th,

      8   2019 at Docket Item 142.

      9               In the motion debtors sought to sell Hahnemann

     10   University Hospitals, which I will refer to as the hospital,

     11   graduate medical education training programs to Tower Health,

     12   which I will refer to as Tower.       And Tower was acting in its

     13   capacity as the stalking horse bidder or the sale could occur

     14   to such other entity which might outbid Tower.

     15               Debtor’s asset purchase agreement with Tower

     16   provided for a purchase price of $7.5 million dollars of

     17   which $3 million dollars would be placed into escrow to cover

     18   the purchase of tail insurance, which was limited to

     19   residents training with Tower; an amount to cover any

     20   overpayment of Medicare; cure of costs for contracts and

     21   other indemnifiable losses of Tower.

     22               On July 19th, 2019 the court entered the order

     23   approving the bidding procedures at Docket Item 249.           The

     24   court later entered an order on August 2nd, 2019 extending

     25   the deadline for parties to submit bids until August 7th,




                                                                       Appx. 01001
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1016 of 1120 PageID #: 3931
                                                                             8


      1   2019.   Debtors received more than one qualified bid and

      2   conducted an auction on August 8th, 2019.         The winning bidder

      3   was Thomas Jefferson University Hospital, Inc., on behalf of

      4   a consortium of non-profit hospitals.        The court will refer

      5   to the wining bidding as Jefferson or the consortium.

      6                The consortiums purchase price is $55 million

      7   dollars.    And Tower is the backup bidder at $51 million

      8   dollars. The result of the auction to have an increase in the

      9   sale price from $7.5 million to $55 million dollars is in the

     10   court’s view a stunning success for debtors.         The consortium

     11   also agreed to pay up to $1 million dollars to reimburse

     12   debtors for the purchase of tail insurance.

     13                The court will address the objections to the sale

     14   of the residency program to the consortium, but before doing

     15   so the court notes the following:

     16                The entire bankruptcy case and the sale motion are

     17   emotionally charged matters effecting many persons and,

     18   indeed, the delivery of healthcare in the City of

     19   Philadelphia. Hahnemann served many people of flesh and blood

     20   including a large number of under-privileged persons.           And

     21   the closure of the hospital will represent a major loss to

     22   the city.   It has already impacted the delivery of healthcare

     23   in the city and the court is well aware of and is greatly

     24   pained by this debacle.

     25                Number two, local hospitals, particularly




                                                                       Appx. 01002
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1017 of 1120 PageID #: 3932
                                                                             9


      1   Jefferson, Temple and Albert Einstein, who are all part of

      2   the consortium have stepped into the breach created by the

      3   forthcoming Hahnemann closure and are providing care to many

      4   of Hahnemann’s patients.

      5               Number three, it is not people, physician

      6   residents, who are being purchased, but the right of members

      7   of the consortium to provide resident positions in the

      8   future.   Most, if not all, of Hahnemann’s most recent

      9   residents have already been placed at other institutions.

     10               Number four, the benefit to the community from the

     11   sale, if approved, is that it will provide placement of

     12   resident doctors within Philadelphia and its environs thereby

     13   assisting in the delivery of healthcare in the immediate area

     14   and Philadelphia in particular.       In addition, the sale

     15   provides needed tail insurance for residents.

     16               Number five, in its ruling the court will

     17   intermingle findings of facts with its conclusions.

     18               There were a number of objections to the sale

     19   motion and all but two have been withdrawn or resolved.             The

     20   only remaining objections are those of the Pennsylvania

     21   Association of Staff Nurses & Allied Professionals which

     22   joins in the objection of the United States, which the court

     23   will shortly address, and the objection of SBJ Group which

     24   purportedly seeks to purchase Hahnemann as a going concern

     25   and to operate it as a hospital.




                                                                       Appx. 01003
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1018 of 1120 PageID #: 3933
                                                                             10


      1               As an aside, the court today received a late filed

      2   objection from the American Pain Association keeping to keep

      3   the hospital open, which the court will deny because it is

      4   late filed and because the American Pain Association is not a

      5   creditor.

      6               Returning to the second group of objectors they

      7   argue that they are prepared to purchase Hahnemann as a going

      8   concern including the residency program.         And they argue that

      9   if the residency program is sold it will stymie the purchase

     10   of Hahnemann as a going concern.       The objections under this

     11   umbrella -- the objectors under this umbrella are SBJ Group

     12   and KPC Global; although, KPC is not an objecting party.              It

     13   filed a notice of intention to participate in the sale of

     14   Hahnemann as a going concern.

     15               This is issue is of concern to the court because

     16   the court, like many, many others, would have much liked to

     17   see Hahnemann’s existence sustained.        The problem is the

     18   debtors have already held an auction.        We have all gathered

     19   to consider the sale of the residency program and debtors do

     20   not have the luxury of time.

     21               Certainly the sale of a going concern is

     22   preferable, but is the court to give weight to a going

     23   concern sale which is far from certain in lieu of a sale

     24   certain; that is the sale of the residency program.           We don’t

     25   have terms, or due diligence studies, or a negotiated term




                                                                       Appx. 01004
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1019 of 1120 PageID #: 3934
                                                                             11


      1   sheet.   All we have is an expressed, self-serving interest

      2   that comes late and that is insufficient to defeat a ready to

      3   close transaction.     Accordingly, that objection is overruled.

      4               The court will now address the objection of the

      5   United States on behalf of the Department of Health & Human

      6   Services acting through the Centers of Medicare & Medicaid

      7   Services, which I will refer to as CMS.

      8               CMS provided the court with a lengthy sur-reply,

      9   which the court will accept even though it technically

     10   violates the local rules.      In making its ruling the court is

     11   treading into an area of the law which is replete with

     12   statutes and regulations, namely Medicare and the Affordable

     13   Care Act and Social Security.       It is a very complex subject

     14   for sure, but circumstances require the court to analyze teh

     15   statutes and regulations and to rule.

     16               CMS makes the following arguments in support of

     17   its objection:

     18               Number one, Hahnemann’s provider agreement, which

     19   it is seeking to sell, has terminated because it has ceased

     20   to provide medical services; therefore, Hahnemann may not

     21   assume and assign the residency program which includes the

     22   provider agreement.     And CMS cites 42 Code of Federal

     23   Regulations Sections 489.52(b)(3) and 413.79(h).

     24               Number two, the asset purchase agreement is not a

     25   valid change of ownership under 42 CFR Section 489.18 because




                                                                       Appx. 01005
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1020 of 1120 PageID #: 3935
                                                                             12


      1   the consortium is not purchasing all of debtor’s assets or,

      2   otherwise, providing what is a change of ownership under that

      3   provision.

      4                Number three, the asset purchase agreement between

      5   debtors and Jefferson does not impose successor liability

      6   upon Jefferson as required by the regulations.          According to

      7   CMS the transfer cannot occur unless the consortium agrees to

      8   assume all of the liabilities for any pre-closing Medicare

      9   overpayments.

     10                Number four, CMS has not consented to the sale as

     11   required.    There is a scheme for the redistribution of

     12   residency slots and it is not within Hahnemann’s control to

     13   sell the residency program.

     14                Number five, the transfer of the residency program

     15   requires debtors to assume and assign the program pursuant to

     16   Bankruptcy Code Section 365.       And instead, debtors are

     17   seeking a sale pursuant to bankrutpcy Code Section 363.

     18   This, even though the provider agreement does not belong to

     19   debtors, that is, is not property of debtor’s estate.

     20                Number six, the transaction violates the

     21   Assignment of Claims Act 31 U.S.C. Section 3727 which

     22   prohibits the transfer of a contract to another party without

     23   consent.

     24                Many of CMS’s arguments are highly technical and

     25   the brevity of time for a ruling on the sale motion does not




                                                                       Appx. 01006
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1021 of 1120 PageID #: 3936
                                                                             13


      1   enable the court to study and address those arguments as

      2   fully and completely as would be the court’s preference, but,

      3   again, a prompt ruling is required.

      4               Let the court note at the outset that CMS concedes

      5   that the sale is in debtor’s best interest.         The court

      6   agrees; although, a sale of the residency program is

      7   unpopular with many on non-bankruptcy grounds, the terms of

      8   the sale are in debtor’s best interest and are the result of

      9   a fair and open process, and represent debtor’s exercise of

     10   its business judgment -- of their business judgment.

     11               Debtors, joined by the consortium and the

     12   creditors committee, counter the CMS arguments:

     13               First, the Medicare provider number and provider

     14   agreement are not contractual, but are statutory

     15   entitlements.    This is so because provider agreements do not

     16   obligate either the United States or the provider to do

     17   anything which is not contained in the law and regulations.

     18               There are a number of cases holding that the

     19   provider agreement is not a contract, but a statutory

     20   entitlement.    Those cases include Memorial Hospital v.

     21   Heckler, 706 Federal 2d 1130 at Page 1136, a decision of the

     22   Eleventh Circuit in 1983; and PAMC Ltd. v. Sebelius, 747 F.3d

     23   1214 at Page 1221, a decision of the Ninth Circuit in 2014.

     24   Both cases, and a number of others, find that the Medicare

     25   programs are statutory entitlements and not contracts.




                                                                       Appx. 01007
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1022 of 1120 PageID #: 3937
                                                                             14


      1               The court also refers to an article which appears

      2   in the Business Lawyer Publication, Volume 71, Page 1207,

      3   which concludes,

      4               “Bankruptcy courts should recognize that the

      5   Medicare provider agreement is a license that can be sold

      6   under Section 363 of the Bankruptcy Code, free and clear of

      7   interests including successor liability.”

      8               And that appears at Page 1239.

      9               Finally, debtors refer the court to In Re BDK

     10   Health Management, Inc., 1998 Westlaw 34188241, a decision of

     11   the Bankruptcy Court in the Middle District of Florida in

     12   1998.   There the court held that provider agreements are,

     13   indeed, statutory entitlements that may be sold pursuant to

     14   Bankruptcy Code Section 363 free and clear of successor

     15   liability obligations.

     16               Secondly, CMS argues that the provider agreement

     17   has been held by the Third Circuit Court of Appeals to

     18   constitute an executory contract and they cite University

     19   Medical Center v. Sullivan, In Re University Medical Center,

     20   973 F.2d 1065 at Page 1075 in 1992.        Therefore, this requires

     21   assumption and assignment of the agreement, but a reading of

     22   the decision causes the court to reject the University

     23   Medical argument CMS makes because in University Medical

     24   Center the Third Circuit assumed that the provider agreement

     25   was an executory contract.      There was no contention that it




                                                                       Appx. 01008
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1023 of 1120 PageID #: 3938
                                                                             15


      1   was anything else.

      2               The issue is not before the court for decision.

      3   Also, the court relies heavily for deciding that the provider

      4   agreement is not an executory contract on In Re Exide

      5   Technologies, 607 F.3d 957 at Page 962, a decision of the

      6   Third Circuit in 2010 in which the Third Circuit quoting from

      7   its opinion in In Re Columbia Gas, 50 F.3d 233 at Page 239

      8   wrote,

      9               “With congressional intent in mind this court has

     10   adopted the following definition, (an executory contract).

     11   An executory contract is a contract under which the

     12   obligation of both the bankrupt and the other party to the

     13   contract are so far under-performed that the failure of

     14   either to complete performance would constitute a material

     15   breach excusing the performance of the other.          Thus, unless

     16   both parties have un-performed obligations that would

     17   constitute a material breach if not performed the contract is

     18   not executory under Section 365.”

     19               The situation at hand does not provide for the

     20   court to find that the provider agreement is an executory

     21   contract.   The provider agreement, which serves as the basis

     22   of the residency program, does not meet the definition by the

     23   Third Circuit.    The court, therefore, rejects CMS’s argument

     24   that the Third Circuit found that a provider agreement was an

     25   executory contract.     It simply was not an issue in University




                                                                       Appx. 01009
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1024 of 1120 PageID #: 3939
                                                                             16


      1   Medical Center.

      2                For these reasons the court finds that the

      3   provider agreement, which debtors seek to sell to the

      4   consortium, is a statutory entitlement and not a contract,

      5   and as such debtors are entitled to sell the provider

      6   agreement pursuant to Code Section 363.         And the purchaser,

      7   Jefferson on behalf of the consortium, does not take with

      8   successor liability.

      9                Licenses issued by Government agencies are

     10   property of a debtor’s estate and, therefore, may be

     11   transferred.    The court refers the parties to, among other

     12   decisions, In Re TAC Communications, 985 F.2d 916, a decision

     13   of the Seventh Circuit in 1993.

     14                Next, CMS’s position depends upon the closure of

     15   Hahnemann.   A closed hospital cannot sell its resident

     16   program, but the testimony of Allen Wilen, the hospital’s

     17   CRO, substantiated that Hahnemann remains in business and

     18   continues to provide medical services by referring patients

     19   elsewhere to doctors and hospitals and by delivering records

     20   elsewhere.   It is also clear to the court that an asset

     21   purchase agreement is a valid change of ownership and that

     22   CMS has recognized asset purchase agreements as a change of

     23   ownership in the past.

     24                Finally, in so far as CMS argues that the sale

     25   represents a violation of the Anti-Assignment Act the court




                                                                       Appx. 01010
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1025 of 1120 PageID #: 3940
                                                                             17


      1   must reject this argument. The sale does not represent either

      2   a personal services contract or a risk to public safety and

      3   as such does not violate the Anti-Assignment Act.          And for

      4   that position the court cites In Re ANC Rental Corp., 277

      5   B.R. 225 at Pages 235 to 236, a decision of this court in

      6   2002.   Indeed, the purchasers of the resident program, the

      7   consortium are all hospitals in good standing.

      8               For the foregoing reasons the court finds that the

      9   sale by debtors of the resident program to the Jefferson

     10   Hospital consortium is proper and the court will grant the

     11   sale motion.

     12               Finally, and we will have to discuss the order, of

     13   course, in greater detail, but the order provides that

     14   Paragraph 32 that the order shall be effective and

     15   enforceable immediately upon entry.        Rule 6004(h) of the

     16   Bankruptcy Rules provides that an order authorizing a sale

     17   is,

     18               “Stayed until the expiration of fourteen days

     19   after entry of the order unless the court orders otherwise.”

     20               The court does not know if CMS will appeal the

     21   decision, but given the complexity of the issues and the

     22   strong position that CMS took the court is compelled to give

     23   CMS time, if it chooses, to seek a stay pending appeal from

     24   the District Court.

     25               Now the court recognizes that debtors and




                                                                       Appx. 01011
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1026 of 1120 PageID #: 3941
                                                                             18


      1   Jefferson intend to close tomorrow.        That cannot happen.        The

      2   court has exceeded the debtor’s timing request including

      3   issuance of this ruling and has continued the sale hearing on

      4   one or two occasions.      Accordingly, the order must provide

      5   that the effectiveness of the order is stayed, and I am going

      6   to use seven calendar days from the court’s entry of the

      7   order.    The court does not want CMS to have to rush to the

      8   District Court tonight to seek a stay or for the appeal to be

      9   equitably moot by reason of the closing.

     10                That is the court’s ruling in this matter.

     11                So, I think we now have to discuss the order, Mr.

     12   Minuti.    I’m going to approve the sale.       I am not going to

     13   make it effective immediately.       I recognize that may cause

     14   some difficulties for the debtors, and for Jefferson and the

     15   consortium, but I think it’s the only appropriate position

     16   for the court to take.

     17                MR. MINUTI:    We appreciate and respect the court’s

     18   ruling.

     19                Your Honor, what I think would make sense --

     20                THE COURT:    Yes.

     21                MR. MINUTI:    -- is if we could maybe take ten

     22   minutes --

     23                THE COURT:    Yes.

     24                MR. MINUTI:    -- in light of some of Your Honor’s

     25   comments.    It’s going to require, I think, some changes to




                                                                       Appx. 01012
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1027 of 1120 PageID #: 3942
                                                                             19


      1   the order that we will need to discuss with Jefferson and

      2   then we can come back on the record, if acceptable to Your

      3   Honor, and talk about any other issues anyone else may have.

      4                THE COURT:    All right. Is ten minutes really

      5   enough or do you need fifteen or twenty?

      6                MR. MINUTI:    How about fifteen and then we’ll

      7   knock on the door if we need more.

      8                THE COURT:    All right.    That’s fine.    Let’s take a

      9   recess.   Thank you all.

     10                MR. BROWN:    Your Honor?

     11                THE COURT:    Yes.   Is this Mr. Sacks?

     12                MR. BROWN:    No, Your Honor.    This is Stuart Brown.

     13   I’m sorry.   I had an appearance before the Seventh Circuit

     14   this morning.    So, I’m not able to join you in person today.

     15                THE COURT:    All right.

     16                MR. BROWN:    I did want to raise an emergency oral

     17   motion that if I raise it now maybe while the debtors are out

     18   they can also try to address this issue as well.          I’m not

     19   trying to sandbag anybody.

     20                We came to learn that a health and safety issue

     21   exists at one of the medical office buildings as part of the

     22   Center City campus by virtue of the debtor’s refusal, or

     23   inability or unwillingness to make emergency repairs to two

     24   elevators at a cost of $105,000 dollars which puts at issue

     25   certain dialysis patients of a dialysis practice on the 11th




                                                                       Appx. 01013
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1028 of 1120 PageID #: 3943
                                                                             20


      1   or 12th floor of that building.         Obviously, the patients

      2   can’t walk up the eleven or twelve flights.         And we wanted to

      3   make an emergency motion to compel the debtors to make those

      4   repairs for the health and safety of those patients, Your

      5   Honor.

      6                THE COURT:    All right.

      7                MR. MINUTI:    Your Honor, Mark Minuti again for the

      8   record on behalf of the debtors.        Mr. Chipman is in the

      9   courtroom.    He actually represents the dialysis group.          Mr.

     10   Chipman reached out to me this morning, Your Honor.

     11                Long story short, Your Honor, it’s not an

     12   emergency.     The issue is taken care of.      We can discuss that

     13   during the break and I will be prepared, if necessary, to put

     14   on testimony to that effect if we have to, but it’s not an

     15   issue for today, Your Honor.

     16                THE COURT:    All right.    Mr. Chipman, did you want

     17   to be heard on this.      Good afternoon.

     18                MR. CHIPMAN:    Good afternoon, Your Honor.

     19                Yes, I did speak with Mr. Minuti before the

     20   hearing.     We do have a few concerns that maybe we can work-

     21   out during the break and we can revisit it after the break.

     22                THE COURT:     That would be fine.    Let’s do that.

     23                MR. CHIPMAN:    Thank you, Your Honor.

     24                THE COURT:    All right, everyone, we will stand in

     25   recess.




                                                                       Appx. 01014
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1029 of 1120 PageID #: 3944
                                                                             21


      1            (Recess taken at 3:37 p.m.)

      2            (Proceedings resumed at 4:21 p.m.)

      3            (Call to Order of the Court)

      4                 THE COURT:    Thank you, everyone.     You may be

      5   seated.

      6                 Mr. Minuti?

      7                 MR. MINUTI:    Your Honor, again, for the record

      8   Mark Minuti on behalf of the debtors.

      9                 Your Honor, so we have, as I indicated to Your

     10   Honor at the outset, we did file a slightly revised form of

     11   order right before the hearing.          I don’t know if Your Honor

     12   has a copy.

     13                 THE COURT:    I have not.

     14                 MR. MINUTI:    I have a blackline.    May I approach?

     15                 THE COURT:    Yes.   Certainly, Mr. Minuti.     Yes,

     16   please.    Thank you.

     17                 MR. MINUTI:    Your Honor, what I’m going to do is

     18   have Mr. Jackson actually walk Your Honor through the order

     19   or address Your Honor on specific issues.

     20                 THE COURT:    All right.

     21                 MR. MINUTI:    I have a couple gating issues to talk

     22   about before we talk about the specific paragraphs of the

     23   order.

     24                 THE COURT:    Yes.

     25                 MR. MINUTI:    So, we heard Your Honor loud and




                                                                       Appx. 01015
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1030 of 1120 PageID #: 3945
                                                                             22


      1   clear with respect to the stay issue and giving the

      2   Government the opportunity to seek relief if they choose to

      3   do that.    We don’t have any quarrel with that, Your Honor.

      4   We respect the court’s ruling, but here is our concern.

      5                Your Honor, there are things that could happen --

      6   so, obviously, we’re going to be stayed from closing to give

      7   the Government the opportunity to take some action it

      8   believes necessary to protect its interest.         Our fear, Your

      9   Honor, is that in the interim there are things that other

     10   parties can do including the Government that may, in fact,

     11   impact and harm the ability to close this transaction; for

     12   example, if they were to issue a termination notice so on and

     13   so forth.

     14                So, what we would like to ask of the court, and

     15   Mr. Jackson will address this in a little more detail, but

     16   what we would like to ask of the court is to include -- if

     17   we’re not going to be allowed to immediately close then it

     18   should be fair on both sides and we should have stay language

     19   put into the order that precludes anybody from taking any

     20   action that would put in jeopardy the transaction so that

     21   everybody can exercise their rights if they choose to do

     22   that.

     23                THE COURT:    Are there any other concerns you have

     24   about parties taking action?

     25                MR. MINUTI:    Well, Your Honor, look, in theory,




                                                                       Appx. 01016
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1031 of 1120 PageID #: 3946
                                                                             23


      1   the Pennsylvania Department of Health could take action with

      2   respect to the license.      You know, we don’t intend to in any

      3   way change what we’re doing.       So, somebody could argue that

      4   the hospital’s business has been terminated, but might

      5   somebody else do something to try to take that position.

      6               So, I think it would be simply safer to put in

      7   something that makes it clear that we’re going to maintain

      8   the status quo. I think Your Honor’s point was to give

      9   parties an opportunity to protect their rights, not to give

     10   anybody a procedural advantage and that’s what it would do.

     11               THE COURT:    Okay.

     12               MR. MINUTI:     Next, Your Honor, just a couple of

     13   things and I think this will prevent a bunch of folks from

     14   coming up to the podium.      The ACGME has asked me to put on

     15   the record to make clear, Your Honor, there’s some language -

     16   - you will remember that as part of the transaction we were

     17   going to buy tail coverage.

     18               THE COURT:    That’s right.

     19               MR. MINUTI:     They wanted me to make clear on the

     20   record that there is nothing in the order that caps the

     21   amount that the debtors can pay for that tail coverage.             So,

     22   I’m happy to put that on the record, Your Honor.

     23               Next, Your Honor, and this is really a question

     24   for the court, the way the order that we uploaded was drafted

     25   it really allowed Your Honor to approve the transaction in




                                                                       Appx. 01017
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1032 of 1120 PageID #: 3947
                                                                             24


      1   the alternative under 363 or 365.       So, throughout the order

      2   that we’ve submitted --

      3                 THE COURT:    I saw that, yes.

      4                 MR. MINUTI:    -- we have a bunch of 365 language.

      5   So, depending upon whether Your Honor wants to rule in the

      6   alternative we can keep the 365 language in.         If not we can

      7   strike that, that’s really a question for Your Honor.

      8                 THE COURT:    I think you should strike it.

      9                 MR. MINUTI:   Thank you, Your Honor.      We will do

     10   that.

     11                 THE COURT:    Yes.

     12                 MR. MINUTI:    Finally, Your Honor, before I turn it

     13   over to Mr. Jackson, the only other thing that I wanted to

     14   say, and this was at the request of Tenet and Conifer, Tenet

     15   and Conifer wanted me to be clear on the record, Your Honor,

     16   that nothing -- their contracts are not being assumed and

     17   assigned or dealt with in any way as part of the order,

     18   number one.    And, obviously, nothing in this order is in any

     19   way prejudicing any of the parties whether it be the debtors

     20   or Tenet and Conifer with respect to their disputes.

     21                 As a reminder, Your Honor, we do have a hearing

     22   coming up next week, the 13th to report on Your Honor where

     23   we are with coming to an agreement with Tenet and Conifer in

     24   terms of paying for post-petition services.         So, hopefully,

     25   we reach agreement and come back and tell Your Honor we have




                                                                       Appx. 01018
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1033 of 1120 PageID #: 3948
                                                                             25


      1   an agreement or if not we’ll tell Your Honor exactly where we

      2   are.   Again, the point is that this order has nothing to do

      3   with that and we’re not trying to seek in any way to

      4   prejudice Tenet or Conifer.

      5               THE COURT:     And there’s nothing in this order that

      6   relates to that.

      7               MR. MINUTI:     That is correct, Your Honor.

      8               THE COURT:     Yes.

      9               MR. MINUTI:     So with that, Your Honor, let me turn

     10   it over to Mr. Jackson.

     11               THE COURT:    All right. Thank you.

     12               Mr. Jackson for the consortium.

     13               MR. JACKSON:     For Jefferson.

     14               THE COURT:    For Jefferson, right.

     15               MR. JACKSON:     The counterparty, yes.

     16               THE COURT:    Yes.

     17               MR. JACKSON:     We’re friends with the consortium.

     18   Patrick Jackson, Drinker Biddle, for Jefferson University

     19   Hospitals, Inc., for the record.

     20               I had -- if I could rewind for a second, there was

     21   another thing that if Your Honor would indulge me I would

     22   request that you address.      This was Mr. Minuti referenced

     23   earlier that there was an objection filed by the United

     24   States about two minutes before the hearing. I don’t know if

     25   --




                                                                       Appx. 01019
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1034 of 1120 PageID #: 3949
                                                                             26


      1               THE COURT:    Relating to the order?

      2               MR. JACKSON:     Right.   I don’t know if Your Honor

      3   has had a chance to see that in the fifteen minutes.

      4               THE COURT:    I have.

      5               MR. JACKSON:     What I would request is that you

      6   actually -- I mean, I think it’s late filed, but I would

      7   actually request that you consider it on the merits and you

      8   overrule it.    I can explain why.     It’s important for us that

      9   that happen.

     10               As Your Honor may recall, actually, another matte

     11   that we’ve had recently before Your Honor in the Greenfield

     12   case.   There was a trial, rather lengthy trial, in front of

     13   Your Honor where there were some non-core matters and Your

     14   Honor’s judgment on the merits ended up being in the form of

     15   recommended findings of fact for the District Court.           That

     16   was in November.     That is still in front of the District

     17   Court on the party’s 9033 briefing.

     18               THE COURT:    Okay.

     19               MR. JACKSON:     It happens, as Your Honor knows.

     20               THE COURT:    I do.    We’re working hard over there.

     21               MR. JACKSON:     A concern that I have is that I

     22   think the result of the -- if the DOJ’s position is that the

     23   order that Your Honor would enter memorializing today’s

     24   ruling is not final for Stern purposes and thus is really

     25   recommended findings of fact.       We disagree with that and we




                                                                       Appx. 01020
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1035 of 1120 PageID #: 3950
                                                                             27


      1   think Your Honor, you know, should make clear that this order

      2   that will be entered is final order for Stern purposes.

      3                 Obviously, that is something that is subject to be

      4   appealed and other courts can look at that determination, but

      5   it is important for us just to be clear that the nature of

      6   the order that Your Honor would be entering is a final order.

      7   It is not recommended findings of fact for the District

      8   Court.

      9                 The substantive basis for Your Honor to overrule

     10   this objection would be, without getting into the case law, a

     11   simple procedural basis to overrule it and that’s that under

     12   our local rule 9013-1(h) any objections to a motion are

     13   required to include a statement that the party consents or

     14   does not consent to the court’s entry of a final judgment for

     15   Stern purposes.    And the rule says that in the absence of a

     16   statement that the party does not consent,

     17                 “The filing party shall have waived the right to

     18   contest the authority of the court to enter final orders or

     19   judgments.”

     20                 Now, both of the pleadings that CMS had filed in

     21   opposition to the sale of Docket 363 on August 5th and then

     22   the very lengthy late sur-reply just before the hearing at

     23   Docket 633 neither of them included any statement that they

     24   did not consent to this court’s entry of a final order.             The

     25   motion, itself, asserted that this was a core matter.           As it




                                                                       Appx. 01021
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1036 of 1120 PageID #: 3951
                                                                             28


      1   is it’s an asset sale.

      2                 THE COURT:   Yes.

      3                 MR. JACKSON:   No court has ever held that an asset

      4   sale is not a core matter of the bankruptcy court.          So, I

      5   would submit that this issue has been waived.

      6                 I will just point out, again, that the

      7   jurisdictional issue raised by Stern is a limitation on the

      8   court’s power, but it is one of the limitations that is

      9   rooted in the consent of the parties.        It’s not a structural

     10   limitation.    The parties can and do consent to it.        And if

     11   the parties consent or in the case of our local rules are

     12   deemed to consent then the court can enter a final order.

     13                 So, it’s important for us.     I suppose I would ask

     14   that you -- if you are inclined to agree with me that you

     15   supplement your earlier ruling and conclude that this order

     16   will be a final order and that this latest filed objection is

     17   overruled.

     18                 THE COURT:   Well, how about the provisions that

     19   CMS has objected to on the basis of, for example, Stern?

     20                 MR. JACKSON:   I don’t think that they’ve objected

     21   to them on the basis of Stern, actually, Your Honor. We can

     22   walk through the provisions in the order if you’d like.             What

     23   they did, and I actually have a hand-out of it if you want.

     24                 THE COURT:   I have it here, yes.

     25                 MR. JACKSON:   If you want me to address it, it was




                                                                       Appx. 01022
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1037 of 1120 PageID #: 3952
                                                                             29


      1   in Pages 21 through 24 of their sur-reply.

      2               THE COURT:    Okay.

      3               MR. JACKSON:     If I may approach I have a copy of

      4   the statute that was cited.

      5               THE COURT:    Oh, yes.    That would be fine.      Thank

      6   you, Mr. Jackson.

      7               MR. JACKSON:     I apologize, I don’t have enough

      8   copies for everyone in the courtroom.         I had just brought

      9   two.

     10               In their brief and as I understood Mr. Sacks

     11   argument yesterday he was referencing a provision of the

     12   Medicare statute.     You know, it’s funny, I printed the

     13   excerpt, but I don’t have the full site.         It was discussed at

     14   Pages 21 through 24 of their sur-reply.

     15               It’s under a sub-heading.         It’s under a very long

     16   Section 405 that talks about evidence, procedure and

     17   certification for payments.       It talks about administrative

     18   proceedings before the commissioner of Social Security on

     19   entitlement to benefits.      And if you read the entire statute,

     20   which is not excerpted on my hand-out, but if you look at teh

     21   entire thing it really talks about individual benefits

     22   determinations.

     23               There is a Subsection (h) which is the operative

     24   section cited in the brief that talks about the finality of

     25   the commissioner’s decision.       It says.




                                                                       Appx. 01023
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1038 of 1120 PageID #: 3953
                                                                             30


      1               “The findings and decision of the commissioner of

      2   Social Security, after a hearing, shall be binding on all

      3   individuals who are parties to such a hearing.”

      4               Individuals, not corporations, not individuals.

      5   And it says,

      6               “No findings of fact or decision of the

      7   commissioner shall be reviewed by any person, tribunal or

      8   Government agency except as herein provided.”

      9               It goes onto say, and I think this was the

     10   provision that Mr. Sacks was referencing yesterday in his

     11   argument,

     12               “No action against the United States, the

     13   commissioner of Social Security, or any officer of employee

     14   thereof shall be brought under Section 1331 or 1346 of Title

     15   28 to recover any claim arising under this subchapter.”

     16               So, there is a lot of reasons, and I can unpack

     17   them very quickly, that this has nothing to do with these

     18   proceedings.    And I think this was really the basis.         Stern

     19   wasn’t mentioned at all in the sur-reply.         So, I think it was

     20   this statute that actually formed the basis of the objection

     21   to the applicable provisions of the order.

     22               Quickly, there was no -- this is not a proceeding

     23   before the commissioner.

     24               THE COURT:    Right.

     25               MR. JACKSON:     There was no individuals.      This is




                                                                       Appx. 01024
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1039 of 1120 PageID #: 3954
                                                                              31


      1   about benefits determinations.       There was no finding of fact

      2   or decision of the commissioner that we’re asking Your Honor

      3   to review.    There is a contested matter in a bankruptcy

      4   proceeding that we’re asking you to rule on and that you have

      5   ruled on.

      6                 This is not an action against the United States.

      7   The United States is a party in interest.         This is a

      8   bankruptcy proceeding which is in rem under this court’s 1334

      9   jurisdiction.    This is not a federal question mater under

     10   1331 and it’s not an action against the United States under

     11   1346.   It’s not to recover a claim against the Government.

     12   It’s to determine whether the debtor can sell property over

     13   which the court has exclusive jurisdiction for the reasons I

     14   said yesterday.

     15                 So, this is just not -- it’s not applicable. So, I

     16   think with that, to the extent that’s helpful I would ask,

     17   again, that Your Honor overrule this latest filed objection

     18   and make the overruling of that objection part of Your

     19   Honor’s ruling on the motion.

     20                 THE COURT:     Well, here’s my concern; you know, the

     21   order was only submitted the night before the hearing.             And I

     22   thought that Mr. Sacks made it clear that he had some

     23   concerns about language in the order that we were then going

     24   to discuss.     Isn’t that what his objection goes to?

     25                 MR. JACKSON:    If it does that’s fine.     I




                                                                        Appx. 01025
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1040 of 1120 PageID #: 3955
                                                                             32


      1   understand that. I guess my point is to the extent          he was

      2   making a categorical -- well, first of all, to the extent

      3   he’s making a Stern objection that shipped sailed on August

      4   5th when he didn’t raise it in his first pleading.

      5                 THE COURT:    Right.

      6                 MR. JACKSON:    And to the extent he’s making a

      7   jurisdictional objection to provisions of the order that’s

      8   fair, but for the reasons I’ve cited, the statute that he

      9   cited is the basis for that jurisdictional objection I don’t

     10   believe applies.     So, obviously, if Your Honor would like to

     11   hear from them on that I understand.

     12                 THE COURT:    Of course.

     13                 MR. JACKSON:    I think the Stern objection is

     14   untimely. That is what was really the subject of today’s

     15   filing.    I thin, at a minimum, the Stern objection could be

     16   overruled and then perhaps we could address the other issues

     17   in the context of the specific order provisions if you would

     18   like.

     19                 THE COURT:    All right.   Mr. Sacks, are you on the

     20   phone?

     21            (No verbal response)

     22                 THE COURT:    Mr. Sacks?

     23            (No verbal response)

     24                 THE COURT:    He’s not on the phone.

     25                 OPERATOR:    This is the operator, Your Honor.        He




                                                                       Appx. 01026
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1041 of 1120 PageID #: 3956
                                                                             33


      1   is no longer on the line.

      2               THE COURT:     Was he on earlier?

      3               OPERATOR:     He was, Your Honor, yes.

      4               THE COURT:     Okay.

      5               MR. JACKSON:     I suppose in that regard --

      6               THE COURT:     I’m a little bit surprised because I

      7   thought that we were going to discuss the order.

      8               MR. MINUTI:     Your Honor, Mark Minuti.      I’ll tell

      9   you what I’ll do; I’ll just step out for a moment and call

     10   him and ask him to dial back in if that’s acceptable.

     11               THE COURT:     That would be fine, Mr. Minuti.        Thank

     12   you.

     13               MR. JACKSON:     I suppose if -- however you would

     14   like to proceed.     If you want to pause in general or if you

     15   would like to talk about other aspects of the order and pause

     16   when we get to CMS.     I don’t know what would be the best for

     17   you.

     18               THE COURT:     Well, I’m reluctant to do that without

     19   Mr. Sacks participating.

     20               MR. JACKSON:     Let’s just pause then, Your Honor.

     21               THE COURT:     Okay.

     22               MR. JACKSON:     And everything that he wasn’t on the

     23   line then for anything that I just said about all of that I’m

     24   not going to ask that you rule for me.

     25               THE COURT:     Right.   Okay.   So, your point is that




                                                                       Appx. 01027
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1042 of 1120 PageID #: 3957
                                                                             34


      1   if their objection is a Stern objection, Stern v. Marshall

      2   objection that I should overrule that objection?

      3                MR. JACKSON:    Right.    Our reason for asking you to

      4   do that is because we just have concern that it would cast

      5   into doubt the finality of any order that you may enter.              And

      6   we don’t think there is any doubt and that Your Honor would

      7   intend for there to be any doubt.

      8                THE COURT:     No, I would not.    I will certainly

      9   give Mr. Sacks an opportunity to convince me otherwise.

     10                MR. JACKSON:    Okay.    And apologies for everyone in

     11   the courtroom if I have to go over that again with him on the

     12   line.

     13                OPERATOR:    Pardon the interruption, Your Honor,

     14   Mr. Sacks is back on the line.

     15                THE COURT:   Oh, wonderful.     Mr. Sacks, good

     16   afternoon.

     17           (No verbal response)

     18                THE COURT:   Mr. Sacks?

     19                MR. SACKS:   Yes, Your Honor.      I apologize.    I have

     20   been online, but as I went to press the unmute button I

     21   accidentally pressed the hang-up button.         I apologize.

     22                THE COURT:   That’s quite all right.       Did you hear

     23   Mr. Jackson’s concerns about your objection?

     24                MR. SACKS:   I did, yes.     And I am prepared to

     25   address those now or -- I understand he was also going to run




                                                                       Appx. 01028
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1043 of 1120 PageID #: 3958
                                                                             35


      1   through the entirety of the proposed sale order.          Happy to

      2   address the objection how or wait until he’s done.

      3               THE COURT:    Well, I think he was -- I think Mr.

      4   Jackson, perhaps others, are concerned as to the finality of

      5   the order --

      6               MR. SACKS:    Sure.

      7               THE COURT:    -- based on Stern.

      8               MR. SACKS:    Right.    So, I am happy to address that

      9   now.

     10               THE COURT:    All right.

     11               MR. SACKS:    So, the objection that we filed prior

     12   to the hearing based on Stern is not an objection relating to

     13   the jurisdiction of HHS under the Social Security Act as

     14   addressed in our objection at 21 to 25, which Mr. Jackson was

     15   talking to you about.     We have concerns about that relating

     16   to the terms of the order, itself.        I’m happy to get into it,

     17   but the Stern objection is a different matter.

     18               So, let me try to explain that to the court.

     19   First, substantively why I think it applies and then

     20   procedurally why I don’t think that it’s been waived here.

     21               First, substantively, the issue is whether the

     22   relief the court is providing in the sale order arises under

     23   bankrutcy law, essentially.       And to the extent the court is

     24   providing relief relating to the debtor in the property of

     25   the estate that may arise under bankrutpcy law.          And that is




                                                                       Appx. 01029
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1044 of 1120 PageID #: 3959
                                                                             36


      1   not the source of our Stern objection.

      2                Our objection relates to the fact that the

      3   proposed terms of the order would have the court granting

      4   relief relating to CMS’s rights, the Government’s rights

      5   including under ERISA and tax law against Jefferson as

      6   purchaser.   So, in a sense the court would be defining the

      7   rights between two non-debtor parties through that order.

      8                And, of course, I think the order can be written

      9   not to do that and still grant the sale.         Obviously, we

     10   objected to that and the court overruled that.          I think the

     11   order can be written in that way, but in terms of it right

     12   now are not.    And so that is our objection.       And we list in

     13   our objection the paragraph to which we think the proposed

     14   order adjudicates rights between the Government and

     15   Jefferson; again, not relating to the debtor itself.           So,

     16   that is substantively the basis of that objection.

     17                I think the court should consider our non-consent

     18   to be timely because, again, the final terms of the order

     19   were not submitted until 11:30 the night before the hearing

     20   and only after we had a chance to fully examine the final

     21   proposed order and understand what rights it was adjudicating

     22   did we understand fully what was being done and we moved to

     23   make our objection as soon as practically possible after

     24   that.   So, I don’t believe we waived our consent.

     25                THE COURT:   All right.    I understand your point,




                                                                       Appx. 01030
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1045 of 1120 PageID #: 3960
                                                                             37


      1   Mr. Sacks.

      2                Mr. Jackson?

      3                MR. JACKSON:    Sure.   I will address the waiver

      4   first.   I think -- I don’t think the Stern objection -- I

      5   understand that it may reference specific paragraphs of the

      6   order, but obviously the relief the debtor was seeking was

      7   plenary in the sale of an asset that you heard yesterday at

      8   length and read at length in the papers that CMS

      9   categorically believed that it was not an asset that the

     10   court had the ability to sell.

     11                So, I don’t agree that it wasn’t something that

     12   should have been raised.      And if there was a Stern issue

     13   specifically to that relief I don’t believe that’s something

     14   that shouldn’t have been raised at the outset.          It’s not

     15   merely triggered by the specific provisions of the order, but

     16   I’m not going to stand purely on the waiver.

     17                On the merits the issue about adjudicating rights

     18   between non-debtor parties --

     19                THE COURT:   Yes.

     20                MR. JACKSON:    -- jurisdictionally that’s less of a

     21   Stern issue.    That’s more of a whether there’s related to

     22   jurisdiction.    That is the Pacor whether something satisfies

     23   the related to test for jurisdiction.        And, yes, there are

     24   cases that talk about adjudicating rights between non-

     25   parties.     It’s not something that the Bankruptcy Court can




                                                                       Appx. 01031
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1046 of 1120 PageID #: 3961
                                                                             38


      1   exercise related to jurisdiction over --

      2               THE COURT:    Right.

      3               MR. JACKSON:     -- because related to jurisdiction

      4   under Pacor requires that there be a nexus in effect on the

      5   estate.   That is not in question here.       First off, again,

      6   that is not a Stern issue.      Stern has to do with whether the

      7   court is exercising the judicial power of the United States

      8   by granting relief.     And its only ever been applied really in

      9   the context of counterclaims, in personam claims for

     10   judgments against a party.      It’s never, to my knowledge, been

     11   applied to limit the court’s in rem jurisdiction over

     12   property of the estate or dispositions of the property of the

     13   estate.

     14               Now, I guess if you say, to adopt Mr. Sacks

     15   terminology, the adjudications of the rights between the

     16   purchaser and CMS throughout our order, those satisfy the

     17   related to jurisdiction of the court because they effect the

     18   property of the estate. There is no question that the sale

     19   effects property of the estate and that the outcome of those

     20   provisions of the order impacts the bankruptcy estate.

     21               So, yes, there are non-debtor parties to it, but

     22   just in the same way that if the court were to authorize the

     23   sale of a parcel of land over the objection of somebody who

     24   had an interest in that parcel of land the court would be

     25   adjudicating the rights of third-parties; the purchaser and




                                                                       Appx. 01032
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1047 of 1120 PageID #: 3962
                                                                             39


      1   the third-party interest holder, but that doesn’t mean that

      2   that provision of the order is not part of the court’s final

      3   order and its merely a recommended finding that then goes up

      4   to the District Court under the Bankruptcy Rule 9033 process.

      5   I mean no sale would ever get done if that’s how things

      6   happened.

      7               THE COURT:    But would I be deciding the rights

      8   between the non-debtors, if you will?

      9               MR. JACKSON:     You will be, but they were placed

     10   squarely before you.     They were fully briefed.       And if the

     11   rights between the parties are the right to buy the asset

     12   that Your Honor has ruled that my client can buy and the

     13   obligation of CMS to respect Your Honor’s ruling as to the

     14   purchase of that asset then those rights are squarely within

     15   the proper jurisdiction of the court to address in a 363

     16   order.   And in any event, they don’t implicate Stern.

     17               THE COURT:    I agree with that.      And I think Mr.

     18   Sacks agrees with that as well.

     19               MR. JACKSON:     Okay.   So, if it’s a more general

     20   jurisdictional challenge I think they’re subsumed within Your

     21   Honor’s ruling earlier today.        Implicitly you concluded that

     22   you had jurisdiction.     Again, we’re happy to -- as we go

     23   through the order, if that’s what Your Honor would like to

     24   do, happy to revisit jurisdictional concerns that you may

     25   have as to any specific provisions of the order.          But I just




                                                                       Appx. 01033
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1048 of 1120 PageID #: 3963
                                                                             40


      1   wanted to -- the mention of Stern, you know, gave me a little

      2   concerns again about the case that I mentioned where we’re

      3   tied up at the District Court now for several months.           I just

      4   didn’t want to see that happen here, obviously, with the

      5   sensitivity of the timing.

      6               THE COURT:    Well, just so I’m clear, Mr. Sacks,

      7   you’re not saying that there will not be a final order

      8   entered in this case, right?

      9               MR. SACKS:    Well, Your Honor, I think it goes to

     10   the court’s power to issue a final order that effects the

     11   rights between the non-debtor parties.        So, we don’t dispute

     12   the court has the power to enter a final order approving the

     13   sale.

     14               THE COURT:    Right.

     15               MR. SACKS:    Okay.    That is clear.    Once that final

     16   order goes beyond approving the sale and constrains the

     17   Government in its rights against Jefferson we think in that

     18   case it becomes a Stern issue where the court does not have

     19   the power to issue a final order.       An Article 3 Court must do

     20   so.

     21               I’m not familiar with the case Mr. Jackson was

     22   talking about.    This is not a delay tactic on the part of the

     23   Government in an attempt to buy more time.         It’s a

     24   fundamental issue about the court’s authority under the

     25   constitution to implicate the Government’s rights against




                                                                       Appx. 01034
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1049 of 1120 PageID #: 3964
                                                                             41


      1   non-debtor parties.

      2                 THE COURT:     Well, why don’t we do this, why don’t

      3   we go through the order and we’ll see what terms concern Mr.

      4   Sacks and perhaps we can resolve them.

      5                 Does that make sense, Your Honor?

      6                 MR. JACKSON:     Sure, Your Honor.   It makes sense.

      7                 THE COURT:     And I hate to make a general ruling at

      8   this point.

      9                 MR. JACKSON:     Of course, I understand.    I did want

     10   to note for the record Mr. Sherman, to the extent we get back

     11   to waiver or if you’d like to address it now Mr. Sherman also

     12   had something to add on the waiver point.

     13                 THE COURT:     All right. Mr. Sherman, yes.

     14                 MR. SHERMAN:     Thank you, Judge.   I didn’t mean to

     15   interrupt Mr. Jackson’s flow, but dealing with the waiver

     16   issue, Your Honor, this is, sort of, a post-judgment or post-

     17   hearing relief by the Government is we went through a

     18   hearing, Your Honor, on this issue.

     19                 THE COURT:   Yes.

     20                 MR. SHERMAN:    And everybody walked into court

     21   knowing that this issue was not before the court.           So, just

     22   because Mr. Sacks listened to what happened yesterday and

     23   then after the hearing -- the evidence was closed.          The whole

     24   purpose of implied consent or forfeiture I think is actually

     25   the issue.    I just read a decision by Judge Silverstein




                                                                       Appx. 01035
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1050 of 1120 PageID #: 3965
                                                                             42


      1   dealing with consent in Millennium --

      2                 THE COURT:   Yes.

      3                 MR. SHERMAN:   Where she had a quote where she

      4   dealt with the difference between forfeiture and an implied

      5   consent, but the Government consented.        And everybody went

      6   through the hearing yesterday in the evidential portion of

      7   the record.

      8                 Your Honor, it would be really bad precedent, bad

      9   form for parties to say, oh, let me go through the hearing

     10   and see what happens.      And if the tea leaves aren’t going my

     11   way I’m not going to consent to a final order which is, sort

     12   of, what we have happening here is all of a sudden somebody

     13   woke up and, no disrespect to Mr. Sacks, realized that this

     14   may not be going the Government’s way and said I’m not going

     15   to consent to a final order.

     16                 Everybody walked into court knowing the relief

     17   which was sought, which was a fee and clear order under 363.

     18   Whether it effects rights on non-debtors, and I can address

     19   that also because this court does it every day when you do a

     20   363 order is you will affect the rights because the landlord

     21   and the sub-tenant; it just       happens all the time.     So,

     22   everybody walked into court knowing what the rules of

     23   engagement were.     And it would just not be proper to after

     24   those rules were defined, everybody played by those rules, to

     25   say, oh, by the way, I want a mulligan.         It’s just --




                                                                       Appx. 01036
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1051 of 1120 PageID #: 3966
                                                                             43


      1               THE COURT:    But if the language of the order

      2   exceeds my jurisdiction --

      3               MR. SHERMAN:     If it does then he can object to it

      4   and we can go through it --

      5               THE COURT:    Right.

      6               MR. SHERMAN:     -- but --

      7               THE COURT:    And that’s what he’s done.

      8               MR. SHERMAN:     -- we will go through that today,

      9   Your Honor, but to come out and say that there are Stern

     10   issues relating to the 363 nature I --

     11               THE COURT:    I don’t think Mr. Sacks is saying

     12   that.

     13               MR. SACKS:     I believe we should be really clear,

     14   Your Honor, as to what’s happening because we can go through

     15   the various pieces, and I respect that, and if Mr. Sacks has

     16   issues we can go through it.       As far as the over-arching

     17   nature of the relief everybody should understand what we

     18   started with.

     19               THE COURT:    All right.     I suggest --

     20               MR. SACKS:    May I be heard briefly, Your Honor?

     21               THE COURT:    Yes, Mr. Sacks.     Of course.

     22               MR. SACKS:    I think we did address it.       I think

     23   you just asked me point blank are we saying the court can’t

     24   issue a final order of sale.       Again, that is not what our

     25   objection says.    It only relates to what is contained within




                                                                       Appx. 01037
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1052 of 1120 PageID #: 3967
                                                                             44


      1   that order and we do think the court cannot enter the

      2   proposed order as written now. It is certainly possible there

      3   could be adjustments to that to make it something we would

      4   not have a certain objection to.

      5                And then on the time limits issue I understand

      6   where Mr. Sherman is coming from.       I think it would also set

      7   a dangerous precedent if a debtor can file a proposed final

      8   order less then twelve hours before a hearing and, therefore,

      9   prevent parties from having a chance to review it and have

     10   concerns about it before it’s entered.

     11                THE COURT:    I agree with that.     I agree with that,

     12   Mr. Sacks.   Of course.     I know that the debtors were working

     13   hard and the order came over late.        And I think that’s why we

     14   need to go through it at this point and hear your concerns.

     15                MR. SACKS:    Thank you.

     16                THE COURT:    Yes.    So, why don’t we -- I have your

     17   objection, Mr. Sacks, and you have a number of paragraphs

     18   where you have expressed problems.        Why don’t we go through

     19   those?    The first being Paragraph (m).

     20                MR. SACKS:    Thank you, Your Honor.

     21                THE COURT:    You don’t have the revised order, I

     22   don’t think, or does Mr. Sacks have the blackline, Mr.

     23   Minuti?

     24                MR. MINUTI:    It’s filed, Your Honor.

     25                THE COURT:    Okay.




                                                                       Appx. 01038
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1053 of 1120 PageID #: 3968
                                                                             45


      1               MR. SACKS:    I do, Your Honor.      I don’t think, for

      2   the most part, that the changes in the -- they effect one

      3   paragraph numbering, but I don’t think they generally effect

      4   the substance of what we’re concerned about.

      5               MR. MINUTI:     I think that’s correct, Your Honor.

      6               THE COURT:    All right.

      7               MR. SACKS:    So, Your Honor, I think if we look at

      8   -- let me talk a little bit more broadly here about what is,

      9   in part, the basis of our objection because there are really

     10   two things that we are concerned about here.         If we go

     11   through I can distinguish, but I don’t necessarily -- let me

     12   explain it this way.

     13               We do have a concern to the extent that the order

     14   is adjudicating the rights between the Government and non-

     15   debtor parties.    We also have a concern to the extent the

     16   order is usurping the jurisdiction granted by Congress to the

     17   agency under the Social Security Act.        And Mr. Jackson talked

     18   to you a little bit about that and he suggested that he gave

     19   you a copy of the statute and said it only involves an

     20   individual, it’s only about seeking benefits for the United

     21   States.   He tried to paint it as a very narrow jurisdictional

     22   bar.   I don’t think that’s accurate.

     23               I think if you look at the cases we’ve cited, at

     24   Pages 21 to 25 of our objection, I think you will see that’s

     25   not the case.    I think if you look at the Illinois counsel




                                                                       Appx. 01039
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1054 of 1120 PageID #: 3969
                                                                             46


      1   case, for instance, which is 529 U.S. 1 that involved a

      2   nursing home, so not an individual, dissatisfied with the

      3   determination by the agency; and the question is, is their

      4   original jurisdiction within the Federal Court to challenge

      5   that or is the jurisdiction something that must be pursued

      6   within the agency until the exhaustion of remedies before at

      7   that point you can go to Federal Court.

      8               As we’ve explained in our papers that

      9   jurisdictional bar is broad and sweeping and would include

     10   the jurisdiction granted to the Bankruptcy Court.          The point

     11   being that determinations that are given to HHS or CMS to

     12   make are determinations that the agency can make.          And any

     13   party agreed by that can then pursue administrative remedies,

     14   and if necessary and permitted go to a Federal Court.           The

     15   Bankruptcy Court does not have the authority to make those

     16   determinations itself.

     17               So, the other part of our objection is that the

     18   order contains numerous language where it’s asking the court

     19   to, essentially, make determinations conclusively that only

     20   CMS has the authority to make.       So, if we look, for example,

     21   at Paragraph (m) --

     22               THE COURT:    Yes.

     23               MR. SACKS:    -- there’s a number of findings and

     24   decrees that the debtors and the purchasers say that the

     25   court has made they’re relying on.        So, one of those, if you




                                                                       Appx. 01040
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1055 of 1120 PageID #: 3970
                                                                             47


      1   look at Romanette (I), the findings there is not been and

      2   will not be a cessation of business at Hahnemann University

      3   at any time prior to the actual closing date.          That is a

      4   determination for CMS to make whether there has or has not

      5   been a cessation of business under CMS’s regulation.

      6               The new language added in the blackline and the

      7   participating provider agreement is in full force and effect.

      8   Only CMS can say if a provider agreement is in full force or

      9   effect.   So, those are examples where we believe that the

     10   debtors have included language that goes beyond this court’s

     11   jurisdiction to resolve.

     12               THE COURT:     Well, didn’t I find that there was no

     13   cessation of business?

     14               MR. SACKS:     You did find that, Your Honor.

     15   Obviously, I’m not trying to argue substantively to that

     16   conclusion, but if we are concluding that CMS must find that

     17   or must agree with the court I think that’s something that is

     18   beyond the court’s jurisdiction.       You interpreted the

     19   regulation and made a determination, but that is not binding

     20   on CMS because CMS has originally jurisdiction to make that

     21   ruling under the Social Security Act.

     22               MR. JACKSON:     Your Honor, if I may?

     23               THE COURT:    Yes.

     24               MR. JACKSON:     Ordinarily when an action arises

     25   against the United States in Federal Court it’s brought under




                                                                       Appx. 01041
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1056 of 1120 PageID #: 3971
                                                                             48


      1   either 1331 or 1346 of Title 28, that’s federal question or

      2   actions against the United States.        Those are the specific

      3   statutes that are carved out in the Medicare jurisdictional

      4   statute that Mr. Sacks cites.

      5                 Even if CMS has original jurisdiction over the

      6   matters that Your Honor has issued a ruling on so does Your

      7   Honor.     1334 of Title 28 says the court has original, but not

      8   exclusive jurisdiction over matters arising under the code,

      9   arising in a case under the code, related to a case.           It goes

     10   onto say that the Bankruptcy Court has exclusive jurisdiction

     11   over property of the estate.

     12                 So, we would submit that this all falls within

     13   Your Honor’s exclusive jurisdiction under property of the

     14   estate, but it doesn’t matter because regardless          Your Honor

     15   has original jurisdiction over it by virtue of the broad

     16   grant of jurisdiction or 1334 which is not carved out from

     17   the jurisdictional statute, the Medicare jurisdictional

     18   statute.    So, there are times when there is concurrent

     19   jurisdiction over an issue.      The issue has joined here.

     20                 There is no proceeding before the commissioner of

     21   Social Security to determine the rights that are issue.             The

     22   debtor joined issue on these rights by filing the motion

     23   under 363 which Your Honor has adjudicated.

     24                THE COURT:   Yes.

     25                MR. JACKSON:    So, I say that, in general, is the




                                                                       Appx. 01042
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1057 of 1120 PageID #: 3972
                                                                             49


      1   answer to all of these jurisdictional challenges to the

      2   extent they’re rooted on the Medicare statute.

      3                 MR. SACKS:   And, Your Honor, I would point the

      4   court to Parkview, 842 F.3d 757, which says the majority of

      5   circuits have adopted the view that even though Section 4058

      6   specifically mentions a bar of jurisdiction only under 1331

      7   and 1346.   Its jurisdictional bar applies to other grants of

      8   jurisdiction under Title 28 including bankruptcy jurisdiction

      9   under 1334.

     10                 THE COURT:   Well, I don’t see how I can enter a

     11   final order approving the sale without making this finding.

     12   Isn’t that right, Mr. Sacks?       Isn’t that correct?

     13                 MR. SACKS:   I’m not sure you can, Your Honor.          I

     14   think that goes back to the objection, but I understand you

     15   overruled that objection.      You may overrule our objection I

     16   understand that as well.      It’s something I have to raise and

     17   make sure the court understands.

     18                 THE COURT:   All right, well I’m going to reject

     19   your objection to that language.       I do think it’s appropriate

     20   in this sale order.

     21                 MR. SACKS:   And then going beyond that in

     22   paragraph M --

     23                 THE COURT:   Yes.

     24                 MR. SACKS:   -- you look at romanette two that

     25   talks about the residency slots reverting to the purchaser.




                                                                       Appx. 01043
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1058 of 1120 PageID #: 3973
                                                                             50


      1   And the purchaser shall be entitled to be paid by CMS for

      2   funding for those slots.

      3                So there, I think, we’ve also gone with to an

      4   issue of whether CMS is obligated to pay Jefferson and have

      5   those slots reverted to Jefferson.        Again, I think Your Honor

      6   may say the same thing.      How can I make a ruling to approve

      7   the sale without doing that?

      8                But I think in doing that what the court has done

      9   is a) you usurp CMS’s jurisdiction to decide who gets the

     10   residency slots.     I know you’ve overruled that, but b) it

     11   also defines the relationship and obligates CMS to pay

     12   Jefferson which I think goes beyond the court’s jurisdiction

     13   under bankruptcy law.

     14                THE COURT:    I’m inclined to believe that Mr. Sacks

     15   is right on that point.

     16                MR. JACKSON:    I can offer some guidance that may

     17   help, Your Honor.     And it’s just, I suppose, you could call

     18   it a practical consideration more than anything.          And that’s

     19   that the asset purchase agreement with Jefferson, as I

     20   believe is the case with the Tower backup bid APA, has a

     21   condition to closing that CMS has consented to the

     22   transaction which is, obviously, not --

     23                THE COURT:     Which it has not done.

     24                MR. JACKSON:    It’s a waivable condition.

     25                Another condition of the Jefferson APA is that the




                                                                       Appx. 01044
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1059 of 1120 PageID #: 3974
                                                                             51


      1   purchaser has been provided assurance reasonable -- and I’m

      2   not getting the language probably exactly correct.          But has

      3   been provided assurance to its reasonable satisfaction or to

      4   its, I think maybe even absolute satisfaction that it will

      5   obtain the benefit of the bargain that this will happen.

      6   That as a result of the acquisition of the provider agreement

      7   that it will obtain the funding the future GME funding to

      8   which it is entitled by virtue of the transfer of the

      9   provider agreement.

     10                So, my practical point is, the reason that this

     11   language is in the order is because if there’s going to be a

     12   closing without the condition of CMS consent being satisfied

     13   then, frankly, we need this.       And as far as the legal basis

     14   for this which, obviously, this isn’t purely a practical

     15   issue, Mr. Lambert at yesterday’s hearing explained to Your

     16   Honor, walked through the pathway that if Your Honor finds

     17   that this was a CHOW which you did --

     18                THE COURT:     Yes.

     19                MR. JACKSON:    -- in your ruling, this is what

     20   happens under the law.      Yes, are you making some

     21   determinations about what happens under Medicare law?           Yes,

     22   you are.   You’re making it on a very complete record and you

     23   were presented argument explaining and connecting the dots.

     24                And really Mr. Lambert’s argument yesterday was

     25   kid of a prelude to this order and the various steps that are




                                                                       Appx. 01045
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1060 of 1120 PageID #: 3975
                                                                             52


      1   laid out in the order.      We would submit all of them follow

      2   from Your Honor’s determination which you have made that the

      3   transfer of the provider agreement is contemplated by the

      4   purchase agreement is a CHOW.

      5                So, without these findings making explicit what

      6   the effects of that are, Jefferson, as the purchaser, doesn’t

      7   have the assurance that it needs in the absence of expressed

      8   CMS consent that it’s going to be getting anything -- that

      9   it’s going to be getting the future GME funding that it’s

     10   relying on in order to commit a $55 million dollar purchase

     11   price.

     12                MR. MINUTI:    Judge, can I be heard briefly on this

     13   point?

     14                THE COURT:    Mr. Minuti, it’s an important point.

     15                MR. MINUTI:    It is an important point, Your Honor,

     16   and it’s one that I think we really need to deliver to

     17   Jefferson.   But let me put it in context because I’m

     18   surprised this is that controversial and the reason that I’m

     19   surprised is this.

     20                Your Honor will remember when we had, when we

     21   dealt with resident issues, right.        And the residents wanted

     22   to leave and what happens, and what happens if they went to

     23   somewhere else what happened with that residency slot.

     24                Well, the way it works, Your Honor, is that they

     25   could go to another hospital and their resident funding would




                                                                       Appx. 01046
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1061 of 1120 PageID #: 3976
                                                                             53


      1   go with them.    But when they were done their residency, it

      2   kind of comes back to Hahnemann, right.

      3                THE COURT:    Right.

      4                MR. MINUTI:    I think that’s a statement of the law

      5   or how it works and that’s the order says.         And so, if Your

      6   Honor validly finds that we can sell the resident slot, all

      7   this is saying is that if we own a residency slot but that

      8   resident has left and gone somewhere else, when they’re done

      9   their residency, that residency slot where when Hahnemann

     10   owned it would come back to Hahnemann.        It now is going to go

     11   to my buyer.

     12                So, it’s not a controversial I think issue.           I

     13   don’t think we’re displacing any determination.          All we’re

     14   saying is if there’s been a valid transfer of the residency

     15   slot, this is what happens.

     16                And so, I understand the government doesn’t like

     17   Your Honor deciding the residency slot can be transferred.

     18   And once that ruling is made, this is just a natural

     19   statement as to what happens.       And so, based on some of the

     20   comments the government made yesterday, I can understand why

     21   Jefferson wants the comfort of having it in the order.

     22                But, again, all Your Honor I think is being asked

     23   to do is to say what happens when those residents complete

     24   their training that are being trained somewhere else. So,

     25   again, I don’t think it’s a controversial issue or shouldn’t




                                                                       Appx. 01047
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1062 of 1120 PageID #: 3977
                                                                             54


      1   be.

      2                MR. SACKS:    Your Honor, may I be heard further?

      3   This is Mr. Sacks.

      4                THE COURT:    Yes, Mr. Sacks, yes.

      5                MR. SACKS:    Yes, I think what, you know, I

      6   understand what Mr. Jackson and Mr. Minuti are saying.            What

      7   Mr. Minuti just said, though, is that when a temporary

      8   resident ends his or her time that that resident slot goes

      9   directly to Jefferson because presumably Hahnemann will not

     10   continue to be operating at that point in time.          And that’s

     11   an issue for CMS to determine if Jefferson is entitled to

     12   that residency slot at that time.

     13                And the other thing I think is important to

     14   understand is the way I heard Your Honor’s order earlier; I’m

     15   trying not to be too technical here.        But I think what Your

     16   Honor said is that an asset purchase agreement is a CHOW.

     17   And certainly, the government never argued or objected to the

     18   fact that an asset purchase agreement can be a CHOW.           But CMS

     19   still has a legal right to approve or reject a change of

     20   ownership.

     21                And so, to the extent this order -- and we’ll get

     22   there eventually -- is requiring CMS to approve this CHOW

     23   that, again, I think, outstrips the jurisdiction this court

     24   has over what Congress has said is CMS’s rights and duties.

     25                THE COURT:    Why I know I’m treading on thin ice,




                                                                       Appx. 01048
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1063 of 1120 PageID #: 3978
                                                                             55


      1   Mr. Sacks, but I’m going to overrule your objection.           I do

      2   understand the point you’ve made but I do believe that this

      3   language is appropriate within the context of my ruling.

      4                 MR. SACKS:     I understand, Your Honor.

      5                 THE COURT:     Yes.

      6                 MR. JACKSON:    Thank you, Your Honor.

      7                 MR. SACKS:     Should we move forward?

      8                 THE COURT:     Yes, yes, let’s move forward.

      9   Absolutely.

     10                 MR. SACKS:     Give me one second here because I’m

     11   trying to balance the older order and the newer order.

     12                 THE COURT:     All right.

     13                 MR. SACKS:     So, I think if we look at paragraph O.

     14                 THE COURT:     Yes.

     15                 MR. SACKS:      So, the language here is a little

     16   more generally relating to the free and clear asset sale, but

     17   there’s language at romanette one that essentially prevents

     18   and it strips the government of its rights related to

     19   purchaser’s interest in the assets and the contracts.

     20                 And, again, whatever those rights and interest may

     21   be I don’t believe the bankruptcy court has a jurisdiction to

     22   define the government’s rights against Jefferson.

     23                 THE COURT:     Well if the government --

     24                 MR. SACKS:     And further in paragraph O that’s the

     25   language Mr. Jackson I think was mentioning to you that says




                                                                       Appx. 01049
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1064 of 1120 PageID #: 3979
                                                                               56


      1   CMS is deemed to have consented to the sale.         I understand

      2   that you’re going to overrule me, but I don’t think the court

      3   has the power to deem CMS’s consent.

      4                THE COURT:     I don’t like that language either.             I

      5   don’t believe that CMS has consented to the sale.          But I do

      6   believe that the other language, again, falls within the

      7   purview of the ruling; otherwise, what is Hahnemann selling?

      8   So, I agree with you that CMS has not consented to the sale.

      9   They have not consented.

     10                MR. JACKSON:    Of course.    And I point out, Your

     11   Honor, that this language doesn’t say that they have.           It

     12   says this is an iteration of the sort of standard 363(f)

     13   finding that says that one of the -- it either has, as

     14   applicable, each party has consented -- is deemed to have

     15   consented, has a claim subject to a bona fide dispute, or it

     16   could be compelled.

     17                We’re happy to add a proviso saying is deemed to

     18   have consented or, you know, in part of CMS from the deemed

     19   consent because it was a disjunctive series.

     20                THE COURT:     All right, all right. Do that, and I

     21   will be satisfied with that.

     22                MR. JACKSON:    Okay.    I’ll make a note.

     23                MR. SACKS:     And I’ll continue, Your Honor.       I

     24   won’t waste the court’s time.        I understand you’re going to

     25   overrule most of my objections.       I hope you don’t mind them




                                                                       Appx. 01050
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1065 of 1120 PageID #: 3980
                                                                             57


      1   that I make them for the record.

      2                THE COURT:     I don’t mind, Mr. Sacks.     Take your

      3   time. We have to go through this.

      4                MR. SACKS:     So, paragraph P, the next paragraph,

      5   talks about the participating provider agreement, again, and

      6   that it’s a valid and effective transfer of the purchased

      7   assets.   Obviously, you’ve made that ruling.        Our position is

      8   that only CMS can say who has good titles to a -- I’m not

      9   sure titles is the right word, but who may operate under a

     10   valid provider agreement.

     11                THE COURT:     All right, and I will overrule that

     12   objection, Mr. Sacks.

     13                MR. SACKS:     Thank you.

     14                Next paragraph, paragraph Q.       Paragraph Q I think

     15   is a little more broad, a little different than some of the

     16   other paragraphs.     Paragraph Q has some very broad releases

     17   including releases relating to ERISA. About halfway down

     18   which I don’t think ERISA has been brought up or discussed.

     19   I’m not sure how that plays out here and why there needs to

     20   be releases relating to ERISA within this order.

     21                I think there may -- I don’t recall now if there

     22   are releases relating to taxes in this provision as well.

     23                THE COURT:     Mr. Jackson.

     24                MR. JACKSON:     This is sort of a successor -- you

     25   could say a successor liability provision and it’s similar to




                                                                       Appx. 01051
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1066 of 1120 PageID #: 3981
                                                                             58


      1   anytime you’re buying a substantial amount of assets from a

      2   debtor you include language that says that by buying these

      3   assets, we’re not assuming any employee benefits or anything

      4   like that or liability on account of employee benefit plans

      5   for which there can be enterprise liability under, otherwise,

      6   applicable law, for example.

      7                So, I don’t understand there to have been any

      8   objections raised as to the ability of the debtor to sell the

      9   purchased assets free and clear of employment benefits,

     10   liability and the likes. So, this, you know --

     11                THE COURT:     A protective type language, as I read

     12   it.

     13                MR. JACKSON:     That’s the intent, Your Honor.

     14                THE COURT:     All right.

     15                MR. JACKSON:     And it’s certainly not, I don’t

     16   think there’s any suggestion that by executing this

     17   transaction that Jefferson would be liable. We’re not

     18   acquiring any employees.      We’re not acquiring, you know --

     19                THE COURT:     That’s right.   All right, Mr. Sacks, I

     20   understand your objection.      I am going to overrule it within

     21   the context of generally sale orders that we enter in the

     22   court.   I do think the language is -- it is broad, but I

     23   think it’s appropriate here.

     24                MR. SACKS:     Understood, Your Honor.

     25                If we go forward to paragraph T --




                                                                       Appx. 01052
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1067 of 1120 PageID #: 3982
                                                                             59


      1                THE COURT:    Yes.

      2                MR. SACKS:     -- and this may be -- the debtors may

      3   want to talk about this. I think as you know they talked

      4   about this order was written to apply either to 365 or 363,

      5   depending on how the court made its decision.          T is mainly

      6   regarding, I believe, findings the court would make under

      7   365. So, I don’t know if that’s something that’s going to

      8   remain in the order or be removed. And if it’s going to be

      9   removed then, obviously, I don’t need to talk about it now.

     10                MR. JACKSON:     I think Your Honor had instructed us

     11   to remove that.    I mean its kind of --

     12                THE COURT:     Yes.

     13                MR. JACKSON:     Since it is kind of interspersed

     14   throughout the order that is going to require some work to

     15   do.

     16                THE COURT:     Editing.

     17                MR. JACKSON:     But the idea is we are going. . .

     18                You know, there are certain, obviously,

     19   subparagraphs under T that are crucially important for us, so

     20   we will --

     21                THE COURT:     I think you want to make the finding

     22   that it’s not an executory contract, for example.

     23                MR. JACKSON:     Right. And then we’re going to need

     24   to move -- we can’t simply strike the romanettes that refer

     25   to 365. There’s some concepts in those romanettes, for




                                                                       Appx. 01053
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1068 of 1120 PageID #: 3983
                                                                             60


      1   example, the definition of the CMS preclosing amounts and the

      2   like that we’re going to have to realign in light of Your

      3   Honor’s ruling.

      4                THE COURT:     Okay.

      5                MR. JACKSON:     I think there equally applicable

      6   under the 363 context, so we’ll put them there and line them

      7   up with Your Honor’s ruling.        But we’re going to, you know,

      8   continue to define CMS preclosing amount as $3 million

      9   dollars and the like.

     10                And I can’t -- you know as I sit here, I can’t say

     11   exactly how that’s going to change, but I don’t think Mr.

     12   Sacks needs to address the 365 findings because Your Honor

     13   told us -- I think maybe while he was dropped from the line

     14   that we’re going to be taking those out and Your Honor is not

     15   going to be making alternative findings under 365.

     16                THE COURT:     That’s correct.

     17                Mr. Sacks --

     18                MR. SACKS:     And, perhaps, Your Honor, it’s

     19   important --

     20                THE COURT:     Yes, go on.

     21                MR. SACKS:     I’m sorry.

     22                THE COURT:     Go on, Mr. Sacks.

     23                MR. SACKS:     And, perhaps, that, again, I know what

     24   the courts going to say, but looking within that paragraph at

     25   romanettes 3 and 4 and 6 and 7, those are all court findings




                                                                       Appx. 01054
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1069 of 1120 PageID #: 3984
                                                                             61


      1   regarding CMS’s regulations about the transaction. And so, I

      2   understand the court has told us already that it believes it

      3   has the power to make those findings, but we would object

      4   because we believe that’s within the providence of CMS’s

      5   jurisdiction.

      6                So, to the extent those would make it into the

      7   final order, we make the objection, I understand the court is

      8   going to overrule it.

      9                THE COURT:     I assume that language will remain, is

     10   that right, Mr. Jackson?

     11                MR. JACKSON:    I apologize, Your Honor.       Is this

     12   the romanette three that basically the CHOW finding?

     13                THE COURT:     That’s right.

     14                MR. JACKSON:     Right. That is crucial.

     15                THE COURT:     Yes.

     16                MR. MINUTI:    I think, Your Honor -- again, Mark

     17   Minuti, Your Honor. These are all consistent with the

     18   findings.

     19                THE COURT:     That’s right.

     20                MR. MINUTI:     The romanette three, the no successor

     21   liability, romanette four; romanette six, right. There’s been

     22   no cessation of business.

     23                THE COURT:     Right.

     24                MR. MINUTI:     Romanette seven. Again, I think

     25   that’s all consistent with Your Honor’s ruling.




                                                                       Appx. 01055
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1070 of 1120 PageID #: 3985
                                                                             62


      1                MR. JACKSON:    On the 365 point, Your Honor, I

      2   should clarify, Mr. Applebaum pointed out that there are --

      3   we’re not going to simply strike all references to 365

      4   because there are other agreements that for which the normal

      5   non-CMS specific 365 language would be appropriate.

      6                THE COURT:     Correct.

      7                MR. JACKSON:    So, our point as we go and sort of

      8   take the pen to the order, it will be to remove CMS specific

      9   365 provision but leaving in the provisions of the order that

     10   would apply to the other contracts that are coming over.

     11                THE COURT:     All right, I agree with that, Mr.

     12   Jackson.

     13                MR. JACKSON:    So, I think --

     14                THE COURT:     So, then we come to paragraph nine.

     15                MR. JACKSON:     And the decretal paragraphs on --

     16                THE COURT:     Upon payment by the persons with the

     17   escrow amount.

     18                MR. JACKSON:    And this is a 365.      I mean what I

     19   would suggest here, Your Honor, again, actually if Mr. Sacks

     20   has a point he like to raise.       If it was just that this is

     21   couched in 365, I can address how we probably will rejigger

     22   this.

     23                THE COURT:     Here’s my concern.    I did not receive

     24   any evidence and make any findings on the amount of the

     25   Medicare overpayments.      I realize that the argument is that




                                                                       Appx. 01056
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1071 of 1120 PageID #: 3986
                                                                             63


      1   they’re certainly contained within the $3 million dollar

      2   escrow based upon historical facts.

      3                But where I’m saying, for example, that the

      4   governmental bodies will be forever bound by the maximum cure

      5   amounts, that causes me a little bit of hesitation.

      6                MR. JACKSON:     Sure, and I can -- I may be able to

      7   help on that, Your Honor.      I touched on it yesterday,

      8   although I touched on a lot of things yesterday, so I

      9   wouldn’t blame anybody for not remembering every one of them.

     10                So if this is a 363 transaction --

     11                THE COURT:     Yes.

     12                MR. JACKSON:     I think the way to look at the $3

     13   million dollars is I agreed yesterday in the argument that

     14   363(f) does not allow recoupment rights to be stripped free

     15   and clear.

     16                THE COURT:     That’s right.

     17                MR. JACKSON:     University Medical Center makes

     18   clear that in the overpayment Medicare context recoupment

     19   rights are generally limited to post-petition versus post-

     20   petition.    Anything prepetition is not viewed as recoupment

     21   for bankruptcy purposes.

     22                THE COURT:     Correct.

     23                MR. JACKSON:     363(e) of the Bankruptcy Code

     24   provides that any party that has an interest in property to

     25   be sold free and clear under 363 may request adequate




                                                                       Appx. 01057
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1072 of 1120 PageID #: 3987
                                                                              64


      1   protection of their interest and their property.

      2                THE COURT:    Right.

      3                MR. JACKSON:    I pointed out yesterday that

      4   procedurally the burden is on the party requesting adequate

      5   protection to establish the nature of the interest for which

      6   they seek protection.

      7                So, I think the way to look at the $3 million

      8   dollar escrow in light of Your Honor’s 363 ruling is although

      9   Mr. Sacks didn’t maybe specifically invoke 363, I think

     10   363(e), I suppose, we could view his objection in the nature

     11   of I request adequate protection for the overpayment

     12   recoupment rights that cannot be sold free and clear under

     13   363.

     14                It was his burden under 363(p) to prove the amount

     15   of adequate protection that would be necessary for those

     16   rights.    He didn’t.   The only evidence that was brought

     17   forward on that point was Mr. Weiland’s testimony about the

     18   historical overpayments. And I think from that testimony, and

     19   I think Mr. Weiland even said it in these terms, it was

     20   likely that it would not exceed $3 million dollars.           And

     21   their being no contrary evidence.

     22                I think that’s what -- that’s what I would propose

     23   this is.   The $3 million dollars in light of Your Honor’s 363

     24   ruling is CMS’s adequate protection for its recoupment rights

     25   that cannot be sold free and clear. So, I think that’s




                                                                       Appx. 01058
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1073 of 1120 PageID #: 3988
                                                                             65


      1   conceptually how we get there.       It will require some

      2   rejiggering of the wording of the provision of the order.

      3                THE COURT:     Any comments, Mr. Sacks?

      4                MR. SACKS:     Yes, thank you, Your Honor.

      5                That’s an issue, actually, I’d like to think

      6   through a little bit further and, perhaps, that we can

      7   communicate with the debtors and the purchaser about what

      8   that might look like in a revised order. Again, because we’ve

      9   consistently dealt with this issue as 365 and any CHOW needs

     10   to have successor liability, so I’d like to think this a

     11   little bit more, if that’s okay.

     12                My objection relating to paragraph nine really had

     13   to do with the fact that this was a more discerned objection

     14   that there’s language limiting the government’s recourse

     15   against the purchaser.      And then that’s something, again, we

     16   believe goes beyond bankruptcy or even relating to bankruptcy

     17   law.

     18                MR. JACKSON:     And, Your Honor, our response on

     19   that is that that’s key to Your Honor’s ruling finding that

     20   the provider agreements can be sold as assets under 363 free

     21   and clear.

     22                THE COURT:     Yes.

     23                MR. JACKSON:     Our transaction document

     24   contemplates that there would be a -- it’s called the CMS

     25   preclosing amount which was an amount that the APA




                                                                       Appx. 01059
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1074 of 1120 PageID #: 3989
                                                                             66


      1   contemplated would either be agreed with CMS or determined by

      2   Your Honor at the hearing.         So, there needs to be an amount

      3   in order for that mechanism in the APA to work.

      4                And the idea is that as an assumed liability, the

      5   purchaser assumes liability up to and limited by the CMS

      6   preclosing amount --

      7                THE COURT:     Yes.

      8                MR. JACKSON:     -- which is then set aside in escrow

      9   and so on.   And so, we do need that mechanism in order to

     10   effectuate Your Honor’s ruling that we can acquire the asset

     11   free and clear, but happy to work with Mr. Sacks on the exact

     12   mechanism.

     13                THE COURT:    But I agree with you conceptually, Mr.

     14   Jackson.

     15                MR. MINUTI:     Your Honor, again, Mark Minuti for

     16   the record on behalf of the debtors.

     17                I think there’s an easy fix here, Your Honor.

     18   Your Honor has held that under 363(f), the asset can be

     19   transferred free and clear successor liability.

     20                THE COURT:     That’s right.

     21                MR. MINUTI:     Contractually, our buyer here has

     22   agreed to set aside $3 million dollars with respect to the

     23   government, and that’s all that’s being done.

     24                THE COURT:     Yes.

     25                MR. MINUTI:     So, I don’t think there’s any reason




                                                                       Appx. 01060
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1075 of 1120 PageID #: 3990
                                                                              67


      1   to have further discussions about what the government’s

      2   claims or, what they think they might be.         If they think they

      3   have a claim against the estate, they can assert it at some

      4   later time.    There’s nothing cutting off their ability to do

      5   that.

      6                 But for purposes of this order, it’s a 363 order.

      7   The asset is being transferred free and clear.          We have a

      8   contractual obligation to set aside three for the government.

      9   That’s all that’s being done here.

     10                 THE COURT:    All right.    I would say this.     Think

     11   about it, Mr. Sacks.       Have some conversation conceptually.             I

     12   am in agreement with this paragraph, but obviously you can

     13   tweak the language.

     14                 MR. SACKS:    Understood.   Thank you, Your Honor.

     15   I’ll try to keep moving ahead quickly.

     16                 Paragraph twelve.

     17                 THE COURT:    Yes.

     18                 MR. SACKS:    And so, I think this also has some

     19   standard, you know, 363 release language.         And I think

     20   there’s some concerns we have about language that goes beyond

     21   just the terms of the transaction in a way that limits the

     22   government.

     23                 And so, if you look maybe about ten lines down, it

     24   talks about releasing liability on any theory of law related

     25   to claims, administrative proceedings or actions brought -- I




                                                                        Appx. 01061
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1076 of 1120 PageID #: 3991
                                                                             68


      1   think there’s a typo there; at least if I’m looking at the

      2   old order -- on behalf of any governmental body, accrediting

      3   body, a third party relating to the operation of the business

      4   prior to closing.     So, again, that’s broader, I think, than

      5   the transaction itself.

      6                Romanette seven, I believe -- sorry; eight, claims

      7   or actions or proceedings brought under Medicare, Medicaid

      8   statutes or regulations applicable to other governmental

      9   reimbursement programs.      I think, again, broader release or

     10   exception then limited to this transaction and has the impact

     11   of potentially constraining or enjoining the government from

     12   other actions it may want to take unrelated to this

     13   transaction.

     14                MR. JACKSON:    I’m not sure how it could be

     15   construed that way.     This is to effectuate the finding on

     16   obtaining assets free and clear of successor liability.             It’s

     17   not merely free and clear of overpayment liability.           It’s

     18   free and clear of any liability arising prior to the closing.

     19                Closing is day one for purchaser’s liability going

     20   forward.   If there’s anything preclosing, it stays with the

     21   estate.    That’s the point of this.      And these are claims.

     22   You know, these are claims -- you know, other than assumed

     23   liabilities, assumed liabilities being the $3 million dollars

     24   that’s being set aside for CMS.

     25                THE COURT:     And this language is not entirely




                                                                       Appx. 01062
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1077 of 1120 PageID #: 3992
                                                                             69


      1   directed at CMS.     It’s other parties as well.

      2                MR. JACKSON:     And I think to understand it, I mean

      3   the lead-in to the paragraph admittedly, it’s one of those

      4   long, you know, legal paragraph.       But the bleed-in says

      5   except for the assumed liabilities and pursuant to 363(f),

      6   upon the closing purchased assets and assigned contracts

      7   shall be free and clear of all interest of any entered this

      8   date including without limitation.

      9                THE COURT:     Yes.

     10                MR. JACKSON:     And that’s where you get into the

     11   litany of stuff. So, I mean it’s simply -- it restates the

     12   general proposition of what free and clear --

     13                THE COURT:     Prepetition, yes.

     14                MR. JACKSON:     -- what free and clear means.

     15                THE COURT:     Preclosing, I mean, yes.

     16                MR. JACKSON:     Right.

     17                THE COURT:     I think it’s appropriate.     I must say

     18   I have not read the new language that was just handed to me.

     19   But does it go along with that scheme?

     20                MR. JACKSON:     The new language ties to the $3

     21   million dollars set aside just to kind of make clear that the

     22   -- and I mean this is some mechanic that, I guess, if we’re

     23   rejiggering the order in general with respect to the $3

     24   million, we can talk to Mr. Sacks about it in that context.

     25                But the idea was that kind of ties the assumed




                                                                       Appx. 01063
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1078 of 1120 PageID #: 3993
                                                                             70


      1   liability up to the CMS preclosing amount, ties it to the

      2   escrow account that’s being set up for its benefit, so I

      3   think we can talk to Mr. Sacks about that.

      4                THE COURT:    All right, but I certainly agree with

      5   the general concept.

      6                MR. SACKS:    Thank you, Your Honor.

      7                Briefly in paragraph sixteen, essentially what the

      8   terms of the order are it constrains, as I understand it, the

      9   federal government to essentially accept the order as

     10   approving the transaction. Again, obviously, you’re going to

     11   overrule us, but we think that could be read to require CMS

     12   to do something that it has the power to do in its own

     13   determination.

     14                THE COURT:    Yeah, I will overrule you on that, Ms.

     15   Sacks.   I think this is appropriate language for a sale

     16   order.

     17                MR. SACKS:    Thank you, Your Honor.

     18                And then if we look at paragraph twenty.

     19                THE COURT:    How about seventeen.      I think that was

     20   one of your other concerns.        Right, seventeen?

     21                MR. SACKS:    Yes, I’m sorry, Your Honor.       I’m

     22   looking at it again.      I was trying to speak more narrowly on

     23   the ones that we were most concerned with in the interest of

     24   time.

     25                THE COURT:    Okay.




                                                                       Appx. 01064
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1079 of 1120 PageID #: 3994
                                                                             71


      1                 MR. SACKS:     I think we can pass on seventeen for

      2   the moment.

      3                 THE COURT:     All right.

      4                 MR. SACKS:     So, I take the court to paragraph

      5   twenty.

      6                 THE COURT:     Yes.

      7                 MR. SACKS:     And, essentially, this is essentially

      8   an injunction under, you know, Section 105(a) against the

      9   government prohibiting it very broadly, I believe, relating

     10   to the operation of the purchased assets or the assigned

     11   contracts.

     12                 And I think especially in relation to what the

     13   government not do with Jefferson which, again, is beyond, I

     14   think, what the court has power to do, we think this goes too

     15   far.

     16                 MR. JACKSON:     Your Honor, this almost entirely

     17   mirrors 525 of the Code.       I’d say where it deviates from 525

     18   of the Code, it’s to make clear that it applies to Jefferson.

     19                 THE COURT:     Yes.

     20                 MR. JACKSON:     525 of the Code applies to debtors

     21   and anyone associated with the debtor. Courts have concluded

     22   that in the sale context that includes the purchaser.

     23                 THE COURT:     Right.

     24                 MR. JACKSON:     So, essentially, what we’ve done is

     25   lifted the language from 525 but made it clear that it’s also




                                                                       Appx. 01065
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1080 of 1120 PageID #: 3995
                                                                             72


      1   applicable to Jefferson.

      2                 And, again, the lead-in to that language, the lead

      3   into this paragraph is pursuant to enter the fullest extent

      4   permitted by 105 and 525.

      5                 THE COURT:   Right.   All right, I’ll overrule that

      6   objection.

      7                 THE COURT:   Thank you, Your Honor.

      8                 And I think if we could go to paragraph thirty-

      9   one.

     10                 THE COURT:   Thirty-one.    That wasn’t on your list,

     11   but I’ll take it.

     12                 MR. SACKS:   Well that was paragraph thirty on our

     13   list, Your Honor.     Paragraph thirty-one --

     14                 THE COURT:   Oh, I see.

     15                 MR. SACKS:   -- paragraph thirty we numbered to

     16   thirty-one.

     17                 THE COURT:   I’m sorry.    Yes, go ahead.

     18                 MR. SACKS:   And so, paragraph thirty-one is

     19   extensive but contains a large number of essentially

     20   injunctive directions to CMS, it’s regional office, and its

     21   max Medicare administrative contractors.

     22                 And, of course, the debtors and purchaser will

     23   tell you these are all necessary in order to effectuate the

     24   transaction but we believe, again, go beyond the court’s

     25   power to instruct CMS how to essentially operate its




                                                                       Appx. 01066
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1081 of 1120 PageID #: 3996
                                                                             73


      1   business, how to follow its own laws and regulations.

      2                THE COURT:     All right, Mr. Jackson, I’m looking at

      3   the new language.

      4                MR. JACKSON:    Sure.   And, Your Honor, as you can

      5   imagine these are particular important to us and I think it’s

      6   particular important in light of Mr. Sacks.         Some of Mr.

      7   Sacks’ argument yesterday and actually which he reiterated

      8   earlier today which is this notion of CMS is going to do what

      9   it believes is within the scope of its authority to do.

     10                If we don’t have language prescribing the steps

     11   necessary to execute upon the implications of Your Honor’s

     12   finding that this was a CHOW, then our concern, and I think

     13   it’s legitimate based on the record before you, is that the

     14   transaction effectively gets shut down because CMS takes it

     15   upon itself to conclude in the exercise of its exclusive

     16   jurisdiction that some subsequent step necessary in order to

     17   connect the dots in the pathway that Mr. Lambert explained to

     18   you yesterday that some step in that chain gets broken as a

     19   result of CMS, you know, believing or -- CMS or one of its

     20   agents.

     21                I mean there’s a lot of people that work together

     22   to implement these types of transactions. So, our point is to

     23   just ensure that the transaction is respected and is

     24   respected at all levels that are necessary in order to affect

     25   a transaction in practice.




                                                                       Appx. 01067
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1082 of 1120 PageID #: 3997
                                                                             74


      1                Now, admittedly, what I’d say a normal say order,

      2   and I’ll go back to the analogy of, you know, a sale of land.

      3   In a more typical sale order where you’re selling a parcel of

      4   land, this type of provision might read something more like,

      5   you know the filing clerk at the records office will accept

      6   this order as definitive proof that there has been a

      7   transaction of the land.

      8                This is conceptually the same thing as that.           It’s

      9   just we’re not dealing with a filing clerk at a land records

     10   office.

     11                THE COURT:     But can I direct a regional office to

     12   instruct the mac?

     13                MR. JACKSON:    Well that’s how the machination

     14   works.    So, let me put it this way.       If you don’t instruct

     15   the regional office to direct the mac, then we do have the

     16   prospect which is something my client is very concerned about

     17   that we essentially have a pocket veto of the transaction at

     18   some point in the administrative chain afterward.

     19                So, if Your Honor’s central finding that this

     20   transaction is a CHOW means that these things should happen

     21   for the reasons that Mr. Lambert walked Your Honor through

     22   yesterday on the record.

     23                Now whether Your Honor can direct the government

     24   to do things, you can.      106 of the Bankruptcy Code

     25   specifically says that you can issue orders necessary and




                                                                       Appx. 01068
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1083 of 1120 PageID #: 3998
                                                                             75


      1   appropriate against the U.S. Government for purposes of

      2   effecting 363 transactions.

      3                THE COURT:     Yes.

      4                MR. JACKSON:     So, this, I would say this is

      5   injunctive only insofar as it precludes the government from

      6   disregarding the ruling of this court and the necessary

      7   implications of that ruling.

      8                THE COURT:     All right, I will allow the language.

      9                MR. SACKS:     Thank you, Your Honor.

     10                THE COURT:     I think that was the end of Mr. Sacks’

     11   objections, is that right?

     12                MR. SACKS:     That is correct, Your Honor.      There is

     13   two more points I’d like to make.       I don’t know if this is an

     14   appropriate time to make them or not.

     15                THE COURT:     go ahead.

     16                MR. SACKS:     Okay.   The first is that I think Mr.

     17   Jackson talked about that we appreciate the fact that the

     18   court has decided not to waive in its entirety Section

     19   6004(h) and allow us seven days’ stay.        Mr. Jackson said that

     20   if the court is going to do that, it should, at the same

     21   time, essentially stay the government from taking any action

     22   during that seven-day period.

     23                I can tell the court that I am aware, after

     24   talking to my client, of no action the government intends to

     25   take during that seven-day period.        But conceptually, I don’t




                                                                       Appx. 01069
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1084 of 1120 PageID #: 3999
                                                                             76


      1   think it would be appropriate for the court to stay CMS from

      2   taking regulatory action if it so chooses and needs to during

      3   that time period.     That’s the first point I’d like to make.

      4                And the second thing I’d like to do, and I’m happy

      5   to do this when Your Honor would like to do it.          I would like

      6   to request a stay pending appeal under Rule 8007, if the

      7   court’s willing to entertain that orally today.

      8                THE COURT:    I am.

      9                MR. SACKS:    Okay.   Would this be an appropriate

     10   time to make that argument?

     11                THE COURT:    Yes.

     12                MR. SACKS:    Okay. And I will try to do so very

     13   briefly, Your Honor.      I understand it’s getting late and I

     14   don’t want to take up people’s time.

     15                As the court is aware, obviously, there are four

     16   factors under -- they could, of course, look at in deciding

     17   whether to grant a stay pending appeal, whether the stay

     18   applicant has made a strong showing that he is likely to

     19   succeed in the merits.

     20                Obviously, the court has ruled against us based on

     21   the court’s preliminary language before its ruling, I think

     22   the court recognizes that this is a complicated difficult

     23   issue that potentially could go either way.         So, I think

     24   there is some showing the government has made that they do

     25   have a chance to succeed on the merits.




                                                                       Appx. 01070
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1085 of 1120 PageID #: 4000
                                                                              77


      1                Two, whether the applicant will be irreparably

      2   injured absent a stay.      As we talked about a little bit

      3   yesterday, the proposed order, I think, in paragraph (j)

      4   talks about two reasons why it’s important to stay close

      5   immediately.    One, because a potential damage to the asset

      6   being transferred and, two, the need to provide residents

      7   with the assurance they’ll get tail coverage.

      8                So, we talked about yesterday on that first point,

      9   these permanent slots don’t become potentially active for, at

     10   least, nearly a year from now until next summer.          So, I don’t

     11   think there is an immediacy there.

     12                I understand what Your Honor is concerned about

     13   the tail coverage to the residents.        If the sale goes

     14   through, they’ll get it.      I’m not sure how -- what the harm

     15   would be if they don’t have that reassurance today.           So, I

     16   don’t think there is a large of significant irreparable

     17   injury -- I’m sorry.     I’m tired.    I’m missing the point.

     18   That’s where they will be, the government will be irreparably

     19   injured.

     20                And the point I think there is twofold.         One,

     21   that, obviously, as you heard we believe that the residency

     22   program which is entirely the public interest would be

     23   significantly and seriously harmed were a court to allow a

     24   private transfer of residents between parties and could open

     25   the door to hospitals in rural areas trying to monetize




                                                                       Appx. 01071
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1086 of 1120 PageID #: 4001
                                                                             78


      1   residents by selling them to more wealthy hospitals in areas

      2   that have a higher socioeconomic class of patients who can

      3   pay more for those services.       And essentially this could open

      4   the door to that nationwide.       So, we believe there is

      5   significant and irreparable injury that would result from

      6   this transaction going forward.

      7                And then, of course, the second part of that is,

      8   that should this action go forward, there’s a danger of

      9   equitable mootness.     So, my preface point was to number three

     10   would the stay harm the other parties. And for those reasons,

     11   I don’t think that it would.

     12                And then, finally, the public interest point, the

     13   same as I made before.      Because the residency program and

     14   CMS’s funding of it really is in the public interest, this is

     15   a serious significant issue with nationwide implications that

     16   dramatically affects the public interest.

     17                And I know that when courts consider these four

     18   factors, the first two are more important. The third and

     19   fourth are not looked at as closely. But, in this case, I

     20   believe, the fourth factor is significant.

     21                So, for those reasons, the court -- sorry, the

     22   government would ask the court enter a stay pending appeal

     23   under Section 8007.

     24                THE COURT:    All right, are you prepared to address

     25   -- oh, Mr. Minuti, yes.




                                                                       Appx. 01072
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1087 of 1120 PageID #: 4002
                                                                             79


      1                MR. MINUTI:    I am --

      2          (Laughter)

      3                THE COURT:    I didn’t know it would be.

      4                MR. MINUTI:    I’m prepared, Your Honor.

      5                THE COURT:    Yes.

      6                MR. MINUTI:    I’m preparing to go.

      7                THE COURT:    Yes.

      8                MR. MINUTI:    Your Honor, again, Mark Minuti on

      9   behalf of the debtor.

     10                Your Honor should deny the oral request.         First of

     11   all, Your Honor, the statute itself talks about a motion

     12   being filed.

     13                THE COURT:    Yes.

     14                MR. MINUTI:    If the government wants a stay, they

     15   should file a motion.      We should get a chance to respond and

     16   we should get an opportunity to look at what they’re going to

     17   say and have a full opportunity to argue that to the court,

     18   but let’s move to the factors, Your Honor.

     19                The first is whether CMS is likely to succeed on

     20   the merits of the case.      Your Honor’s ruling was very

     21   detailed.    It was very complete.     Your Honor decided that

     22   they were -- they did not prevail.        You overruled the

     23   objection.   I think that’s grounds to suggest that they’re

     24   not likely to succeed on the appeal.        I think Your Honor’s

     25   ruling was well reasoned for all the reasons I argued at




                                                                       Appx. 01073
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1088 of 1120 PageID #: 4003
                                                                             80


      1   yesterday’s hearing. So, they fail on prong one.

      2                Prong two, Your Honor, shows, you know, whether

      3   they are going to be irreparably harmed.         They’re not going

      4   to be irreparably harmed, Your Honor, in the event that -- if

      5   the ruling goes forward and there is no stay, Your Honor.

      6                While CMS did not believe the transaction was

      7   appropriate under federal law, there’s no irreparable harm to

      8   be suffered by the government if this transaction closes.

      9   Life will go on.     By definition, CMS, Your Honor, is

     10   protected by the escrow so they, in fact, will recoup, you

     11   know, any overpayments due to them.        So, the protections for

     12   them is built in.

     13                You know, Your Honor, I think what they want to

     14   argue here is that there’s precedent here they don’t like.

     15   It’s going to impact, you know, cases going forward. Well,

     16   Your Honor, I think I made it pretty clear, the debtor was

     17   willing to do everything and everything to try to satisfy the

     18   government’s concerns in a way where Your Honor didn’t have

     19   to rule and in a way they didn’t like.

     20                They didn’t supplement opportunity, Your Honor.

     21   They forced Your Honor to make a decision. And,

     22   unfortunately, now they’re going to have to live with that

     23   decision. So that’s not irreparable harm, Your Honor, the

     24   fact that Your Honor has made a ruling.         There’s no case that

     25   I’m aware of that would provide that a ruling is irreparable




                                                                       Appx. 01074
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1089 of 1120 PageID #: 4004
                                                                             81


      1   harm because somebody else may follow it.

      2                Obviously, I believe, the ruling was well-reason.

      3   I assume Your Honor believes the ruling was well-reasoned.

      4   And, therefore, that is not irreparable harm on the part of

      5   the government.

      6                Third is, Your Honor, whether the issuance of the

      7   stay will negatively impact the debtors, their creditors,

      8   their estates.    It will, Your Honor.      It’s going to impact

      9   everybody here.     It’s going to delay the closing of this

     10   transaction, number one.      We need this money.      We need this

     11   money into the estate right away, Your Honor, for all the

     12   reasons we’ve already talked about.

     13                Your Honor, if there is a stay put in place, Your

     14   Honor, for an extended period of time, we’ve got to keep the

     15   business of the hospital going because, again, at some point,

     16   the government may try to pull the rug out from under us and

     17   say, hey wait a minute now.      The hospital is closed.       Your

     18   asset evaporated.     It went away.

     19                We already talked about all -- you know,

     20   everything that’s going on and the pressure, Your Honor, the

     21   pressure we’re getting from a number of other peoples. The

     22   uncertainty that’s created the longer this stays out there.

     23   So, the passage of time alone, Your Honor, may cause damage

     24   to these estates and cause this asset to disappear.

     25                And so, we will be prejudiced if there’s a stay




                                                                       Appx. 01075
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1090 of 1120 PageID #: 4005
                                                                             82


      1   pending appeal in these cases, Your Honor. Again, it’s just

      2   going to provide more opportunity for mischief.

      3                 THE COURT:    And don’t I have to do a balancing of

      4   the two, of the harm to the debtor versus the harm to the

      5   government?

      6                 MR. MINUTI:   I think that’s exactly right, Your

      7   Honor.   Here, I don’t even think the call is close for the

      8   reasons I’ve already mentioned.

      9                 Finally, Your Honor, one of the things you have to

     10   balance here, Your Honor, is the public interest.          The public

     11   interest, Your Honor, here we have two competing concerns,

     12   right.   We have the maximizing the value of the debtors’

     13   assets. That’s one concern and actually that’s the public

     14   concern that brought up the entire Bankruptcy Code, right.

     15   And we have the concern of maintaining the integrity of the

     16   Medicare system.

     17                 And what Your Honor has held today is that, in

     18   fact, the Medicaid system is in no way imputed by what we’re

     19   trying to do here.     It is appropriate what we’re trying to

     20   do. And so, the concern here that we need to be considered

     21   about, the public concern, is allowing the debtors to

     22   maximize their assets and move forward with these

     23   transactions.

     24                 So, the public interest here is best served by

     25   allowing the debtors to move forward consummating this




                                                                       Appx. 01076
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1091 of 1120 PageID #: 4006
                                                                             83


      1   transaction and there should be no stay.

      2                 Your Honor has given them the right to go to an

      3   appeal. And, by the way, we still want to talk to the

      4   government, if the government wants to talk to us about a way

      5   we can resolve this and avoid an appeal. We’re more than

      6   happy to do that.     But there should be no stay here, Your

      7   Honor.     We’ve waited long enough.    There’s going to be a lot

      8   of harm that will happen or that could happen if there’s a

      9   prolonged stay.     We’d ask Your Honor to deny the request.

     10                 Let me talk briefly about the first issue, this

     11   idea of staying the status quo.

     12                 THE COURT:    Yes.

     13                 MR. MINUTI:    Look, I think Your Honor has given

     14   the government time to prosecute its appeal and we understand

     15   why you did that.     You, obviously, don’t want them to be

     16   prejudiced and give them the opportunity and the leeway to go

     17   to the District Court.      But, again, as I said before, Your

     18   Honor, there are things the government can do that, in fact,

     19   will make this asset dissipate.

     20                 And so, if it’s going to be fair to stay the

     21   closing to give the government time, it should be fair, Your

     22   Honor, for the government to take no action here in the

     23   interim.    So, we would request that language be added to the

     24   order.   If the government doesn’t want to live with our

     25   language then we should get an immediate ability to close the




                                                                       Appx. 01077
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1092 of 1120 PageID #: 4007
                                                                             84


      1   transaction, Your Honor.      It should be we both either stay or

      2   we both don’t stay.

      3                So, Your Honor, I’d ask that you deny the request

      4   for a stay pending appeal.

      5                THE COURT:     Thank you, Mr. Minute.     Yes, Mr.

      6   Sherman.

      7                MR. SHERMAN:    Your Honor, and the committee joins

      8   in the opposition opposing a stay and just augmenting Mr.

      9   Minuti’s well-founded statements. There’s no assurance, Your

     10   Honor, that the purchaser is going to hang around here while

     11   any stay is pending.      And there’s fifty-five million reasons

     12   for my constituents to be concerned with this.

     13                And also, I respect Your Honor’s decision where

     14   Your Honor implicitly gave a seven-day stay effectively

     15   through 6004. So, there is no irreparable injury by operation

     16   of Your Honor’s own decision where the seven-calendar days

     17   was triggered by Your Honor.

     18                So, there is no reason for stay. We think it

     19   should be rejected.

     20                THE COURT:     All right, Mr. Sherman.

     21                Mr. Jackson, did you wish to be heard on this

     22   point?

     23                MR. JACKSON:    On the stay pending appeal, Your

     24   Honor, I wouldn’t add to anything that Mr. Minuti or Mr.

     25   Sherman stated.    I would simply join that.




                                                                       Appx. 01078
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1093 of 1120 PageID #: 4008
                                                                               85


      1                I did -- I can either address it now or after Your

      2   Honor rules on the stay pending appeal.         I did have some

      3   points that I wanted to talk about briefly about the concept

      4   of this status quo, the preservation of the status quo during

      5   the stay of the effectiveness of the order that Your Honor

      6   has ordered.

      7                It was addressed by Mr. Sacks just now.           I wanted

      8   to come back to it, but I understand the motion before you

      9   right at this moment is the stay pending appeal.

     10                THE COURT:    Well that’s right.     I do have that

     11   motion before me.     And I think, Mr. Minuti, you’re correct.

     12   Technically requires the filing of a motion.         I think that

     13   very often courts do accept an oral motion on this point.

     14                And I am going to deny the motion, Mr. Sacks.              I

     15   do believe, frankly, balancing the harm to the government

     16   versus the harm to the debtors, it falls clearly within the

     17   debtors’ square here that the harm would occur if I do stay

     18   pending appeal.

     19                I’ve given you seven days to go to the District

     20   Court to seek a stay and I think that’s sufficient for these

     21   purposes.   So, I will deny your motion to stay pending

     22   appeal.

     23                MR. SACKS:    Thank you, Your Honor.      We do

     24   appreciate the seven days and we appreciate you hearing the

     25   motion orally.




                                                                         Appx. 01079
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1094 of 1120 PageID #: 4009
                                                                             86


      1                 THE COURT:     Sure.   And, Mr. Jackson, did you want

      2   to comment on the status quo?

      3                 MR. JACKSON:     Yes, Your Honor.

      4                 I think -- I appreciate Your Honor’s agreement,

      5   you know, the recognition that there’s some mutuality here

      6   that’s needed on the preservation of the status quo.           I just

      7   wanted to point out that, on the one hand, there’s some --

      8   there are actions that could be taken which, of course, we

      9   would like to include language in the order stating that

     10   there shall be no such actions taken that would affect the

     11   status quo between now and the seven day effectiveness of the

     12   sale order.

     13                 But I wanted to point out also that there’s facts.

     14   We have a factual record that was made yesterday.          And there

     15   are facts on the ground that could also change. We’d like to,

     16   subject to kind of talking it through, when we revise the

     17   order, also include conceptually something in the order

     18   preserving the status quo fully, not merely against any

     19   actions but just making sure that when the order becomes

     20   effective it’s becoming effective on the record that was

     21   created factually and, particularly, around Your Honor’s

     22   findings about the fact that Hahnemann is not closed and that

     23   Hahnemann -- or has not ceased operations within the meaning

     24   of the applicable statute.

     25                 So, I just wanted to point that out. But that’s




                                                                       Appx. 01080
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1095 of 1120 PageID #: 4010
                                                                             87


      1   also something that if Your Honor conceptionally is in

      2   agreement that it’s important to preserve that status quo

      3   then that’s something that we would attempt to address in the

      4   form of order that we submit to Your Honor as well.

      5                And then the other point is that I wanted to

      6   submit for Your Honor’s consideration that if the purpose of

      7   the seven-day stay of effectiveness of the order was to

      8   provide Mr. Sacks an opportunity to pursue a stay pending

      9   appeal, at this point, from the District Court since he’s

     10   already moved, Your Honor, and laid the predicate that he

     11   needs for the District Court in such a motion, I would

     12   respectfully request that the stay of effectiveness of the

     13   order run from today. Because today, Mr. Sacks has everything

     14   that he needs to file his application to the District Court.

     15                He has the bases for your ruling.        He has the

     16   bases -- the fact that he has moved, Your Honor, for a stay

     17   pending appeal and been denied on the bases for Your Honor’s

     18   denial of that. So, in a sense, he can prepare his papers.

     19   My only concern there is I don’t want to lose any time if

     20   we’re working with him, for example, to make the order as

     21   acceptable as we can.     I don’t want to be prejudiced by the

     22   time that we spend finalizing the order.

     23               THE COURT:    Doesn’t he need an order for purposes

     24   of seeking a stay?

     25               MR. JACKSON:     I don’t believe so.     He doesn’t need




                                                                       Appx. 01081
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1096 of 1120 PageID #: 4011
                                                                             88


      1   an order, for example, to file his notice of appeal.           You can

      2   file it before the order’s entered based upon the ruling.

      3   You know, just for your consideration, Your Honor, I wanted

      4   to -- I’m just trying to game out in my mind, you know, the

      5   minimization of risk to the transaction as we navigate this,

      6   sort of, seven day period.

      7                THE COURT:     Well, I agree with your point

      8   regarding the status quo.          I do think that there ought to be

      9   a general status quo of parties taking actions.          I will leave

     10   it to you to address the language.

     11                MR. JACKSON:    Okay.

     12                THE COURT:    As far as the seven days is concerned

     13   I do believe it should be from the date that the court enters

     14   the order.

     15                MR. JACKSON:     Okay.    Understood.

     16                THE COURT:     Hopefully that will be tomorrow, but I

     17   know that these things do drag on a little bit.

     18                MR. JACKSON:     We will get on our horses.

     19                THE COURT:     All right.    And what about Mr.

     20   Chipman’s concern about the elevators.

     21                MR. MINUTI:     I was just going to raise that, Your

     22   Honor.

     23                THE COURT:     Yes.

     24                MR. MINUTI:     Mark Minuti on behalf of the debtor.

     25                So, Your Honor, I will just tell you what




                                                                       Appx. 01082
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1097 of 1120 PageID #: 4012
                                                                             89


      1   happened.    Mr. Wilen is here. If we have to put him on the

      2   stand we can do that.      So, I don’t think it’s an emergency

      3   situation.

      4                So, let me put it in context, Mr. Chipman’s client

      5   runs a dialysis in the (indiscernible) Building which is part

      6   of Hahnemann.    There’s an elevator bank that has two

      7   elevators in it and their lease is on the 12th Floor.

      8                THE COURT:    Okay.

      9                MR. MINUTI:    There’s an elevator bank that has two

     10   elevators in it that take their patients up to the 12th

     11   floor.   We learned yesterday that there’s an issue with one

     12   of the elevators.     So, one of the elevators is shut.        The

     13   other elevator remains open, Your Honor.         We also have a

     14   freight elevator that we’ve told Mr. Chipman’s client that

     15   they can have access to if they need more than one elevator

     16   in that particular elevator bank.

     17                There is a whole other elevator bank in the south

     18   tower of the building.      All right.    What we’ve done is -- so,

     19   now we’ve provided parking for their patients close to the

     20   south tower and we’ve opened up the 12th floor because, in my

     21   mind anyway, this is the way I visualize it, their space is

     22   on one side of the building, they had to walk through another

     23   space to get to it.     We have opened up that other space.           So,

     24   they have one active elevator.

     25                THE COURT:    A freight elevator in the south tower.




                                                                       Appx. 01083
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1098 of 1120 PageID #: 4013
                                                                             90


      1               MR. MINUTI:     They have a freight elevator and now

      2   they have elevator banks on the south tower.         Mr. Chipman

      3   wanted me to commit, tonight, that we were going to take

      4   steps to fix the elevator.      Your Honor, we just found out

      5   about this yesterday.     We’re trying to get our arms around

      6   it.   So, I don’t want to commit to anything that I can’t

      7   really deliver on.

      8               What I can commit to, Your Honor, is getting our

      9   arms around it right away and solving the problem as quickly

     10   as we can, but in the meantime they have access.          The

     11   patients can get to where they need to go to.          In fact, what

     12   I’ve been told is it’s actually a shorter distance when they

     13   first became tenants in the building.

     14               So, I don’t think it’s an emergency today.          We

     15   will certainly communicate with Mr. Chipman and let him know

     16   where we’re going and if he’s got an issue I know he knows

     17   how to get a hold of Your Honor.       I don’t think it’s a today

     18   issue.

     19               THE COURT:    Mr. Chipman?

     20               MR. CHIPMAN:     Thank you, Your Honor.      And for the

     21   record my client’s name is American Renal Management, LLC.

     22               Most of what Mr. Minuti said is absolutely

     23   correct.   And I appreciate with Mr. Minuti agreeing to work

     24   with us.   I just learned about this, this morning and when I

     25   got the call one elevator had been shut down.          There are two




                                                                       Appx. 01084
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1099 of 1120 PageID #: 4014
                                                                             91


      1   elevators in our building on the 12th floor as Mr. Minuti

      2   indicated.    Obviously, our biggest concern is our patients --

      3                THE COURT:   Yes.

      4                MR. CHIPMAN:    -- being able to get the dialysis

      5   that they need. These are not able bodied people, Your Honor,

      6   some of them.    And when I first heard about this what I was

      7   told was one of the elevators was shut down today because of

      8   safety issues.    So, they just shut it down.       They are only

      9   left with one elevator that -- I can read to you what

     10   information we got, but the elevator has issues.          Our client

     11   is not confident it’s going to continue to run through the

     12   end of the month when the debtors are, I guess, scheduled to

     13   reject the lease.     So, then we will be dealing with the

     14   building owner, Your Honor.         We’re a tenant in the building.

     15                THE COURT:     Okay.

     16                MR. CHIPMAN:    So, our concern was we only had two

     17   elevators.   One of them was going to be shut down -- one of

     18   them was shut down, one of them sometimes it works, sometimes

     19   it doesn’t work.     They’re having people come out and fix it.

     20   Obviously, that is not an elevator we can rely on for our

     21   patients.    We were offered the freight elevator.        Obviously,

     22   that is not a really great solution for our patients.           My

     23   understanding is it may not be air conditioned.          It’s

     24   probably farther away from our space.         We appreciate that

     25   accommodation, but, obviously, our patients should not be




                                                                       Appx. 01085
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1100 of 1120 PageID #: 4015
                                                                             92


      1   riding up in a freight elevator under the lease.

      2               And then with regard to the south tower which I

      3   guess is further away, I heard from Mr. Minuti before the

      4   hearing they’re willing to open those up and open the floor

      5   up.   We were told today they were going to be shut down

      6   tomorrow.   So, we were going to be left with one elevator.

      7   So, as long as those elevators are open and working in the

      8   south tower and we have access for our patients, and there’s

      9   directions for them to get there, and they can get there

     10   easily I think we’re okay.

     11               Really, the biggest concern is making sure that

     12   the elevator that is shut-down for safety reasons gets fixed

     13   and gets fixed soon so we do have a backup near our space so

     14   the patients can use either elevator.        And god forbid in the

     15   other elevator that’s working that has issues that they

     16   believe we were told that elevator 24 is currently

     17   operational and should remain so for the foreseeable future,

     18   really don’t have a lot of confidence in.

     19               What we don’t want to have happen is one of our

     20   patient’s use that elevator, and it break down, and are stuck

     21   in the elevator.

     22               THE COURT:    Right.

     23               MR. CHIPMAN:     So, Your Honor, that was the genesis

     24   of the emergency.     Right before the hearing Mr. Minuti and I

     25   talked and I appreciate Mr. Minuti’s agreement to keep us




                                                                       Appx. 01086
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1101 of 1120 PageID #: 4016
                                                                             93


      1   informed.   We do request that they fix the elevator that’s

      2   broken.

      3               Thank you, Your Honor.

      4               THE COURT:    Well, let’s do this; I don’t want to

      5   order the debtors to fix the elevator tonight, you know, or

      6   something like that, but if the elevator remains not working

      7   and there isn’t sufficient delivery to the 12th floor then I

      8   would want to hear about it and I’ll take it up with the

      9   parties at that point because I do think that there ought to

     10   be elevator service to the 12th floor, obviously.          Let’s see

     11   what the situation is.      And you will know more, I think,

     12   probably tomorrow, Mr. Chipman.       And we can address it at

     13   that point if need be.

     14               MR. CHIPMAN:     I appreciate that, Your Honor.         I

     15   will continue to work with Mr. Minuti.

     16               THE COURT:    All right.

     17               MR. CHIPMAN:     Thank you.

     18               THE COURT:    Very fine.    Thank you.

     19               Mr. Minuti?

     20               MR. MINUTI:     Your Honor, I think that completes

     21   our hearing.    We appreciate the court’s time.        I just

     22   realized it’s close to six.      So, again, thank you and thanks

     23   to your staff.

     24               THE COURT:    All right.    I will wait for the order

     25   and with that we will stand in recess.




                                                                       Appx. 01087
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1102 of 1120 PageID #: 4017
                                                                               94


      1               MR. MINUTI:     Thank you, Your Honor.

      2               THE COURT:    Thank you.

      3               UNIDENTIFIED SPEAKER:      Your Honor, I have a

      4   document that was filed on the 23rd of August at 1:43 p.m. in

      5   the court; 132 pages.     It says objection because bankruptcy

      6   auction held 8th of August by the United States Constitution,

      7   amended five equal protection.       As far as anybody has seen

      8   this document failed to show up in the court.          Okay.

      9               THE COURT:    I did not think it was an appropriate

     10   document to be docketed.

     11               UNIDENTIFIED SPEAKER:      You don’t think that’s an

     12   appropriate document?

     13               THE COURT:    I did not think it was.       I reviewed it

     14   and I thought it was, frankly, controversial and scandalous.

     15               UNIDENTIFIED SPEAKER:      I went to the bankruptcy

     16   auction yesterday or on the 3rd of September.          I filed a

     17   motion against Google, LLC which actually accused them of

     18   securities fraud for violating their Securities & Exchange

     19   Act. And this is in case 5:19(c)(b)00834.         And essentially,

     20   based on that, there is a $6.5 billion dollar judgment that

     21   is out there and that was to be used and allow me to

     22   negotiate with hat.

     23               Based on that information and the $130 million

     24   dollars Google just agreed to pay the federal government, I

     25   think that money could be actually given to Hahnemann




                                                                         Appx. 01088
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1103 of 1120 PageID #: 4018
                                                                             95


      1   Hospital to keep the hospital open right now.

      2                THE COURT:    I appreciate your views. And I

      3   understand them.

      4                UNIDENTIFIED SPEAKER:      Okay.   I’m just saying this

      5   is what is out there.     These documents are all filed, even

      6   though I’m not a lawyer, and even though I believe there is

      7   significant obstruction of justice here, I just thought I

      8   would tell you what’s out there.

      9                THE COURT:    Thank you.   Thank you.

     10                MR. BARKASY:     Your Honor, if I may?

     11                THE COURT:    Yes, yes.

     12                MR. BARKASY:     I’m sorry.

     13                THE COURT:    That’s okay, Mr. --

     14                MR. BARKASY:     Your Honor, it’s Rich Barkasy --

     15                THE COURT:     Yes, of course.

     16                MR. BARKASY:     -- for the Pennsylvania Department

     17   of Health.

     18                THE COURT:    Yes.

     19                MR. BARKASY:     In the order that was filed this

     20   afternoon, the debtors included some language that we had

     21   requested yesterday.      But there was some additional language

     22   added.

     23                The DOH doesn’t consent to the language added

     24   after the semicolon in paragraph twenty-two. We’ve had some

     25   discussions during the break.       I’ve actually proposed some




                                                                       Appx. 01089
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1104 of 1120 PageID #: 4019
                                                                             96


      1   alternative language and, hopefully, that will be resolved.

      2   But I just wanted to note that for the record at this point.

      3                THE COURT:    If it’s not resolved and clearly when

      4   the order is submitted, you may address that matter.

      5                MR. BARKASY: Thank you, Your Honor.

      6                THE COURT:    You bet.   All right.    With that, we’re

      7   concluded.   Good evening, everyone.

      8                MR. MINUTI:    Thank you, Your Honor.

      9         (Proceedings concluded at 5:52 p.m.)

     10

     11

     12                                CERTIFICATE

     13

     14   I certify that the foregoing is a correct transcript from the
     15   electronic sound recording of the proceedings in the above-
     16
          entitled matter.
     17
          /s/Mary Zajaczkowski                            September 6, 2019
     18   Mary Zajaczkowski, CET**D-531
     19

     20

     21

     22

     23

     24

     25




                                                                       Appx. 01090
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1105 of 1120 PageID #: 4020




                                    TAB 12
Case 1:19-cv-01711-RGA
              Case 19-11466-KG
                        DocumentDoc
                                 34 798-4
                                     Filed 11/05/19
                                             Filed 09/30/19
                                                      Page 1106
                                                             Page
                                                                of 2
                                                                   1120
                                                                     of 2PageID #: 4021




                                                                            Appx. 01091
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1107 of 1120 PageID #: 4022




                                    TAB 13
                          This document
Case 1:19-cv-01711-RGA Document    34 isFiled
                                         scheduled to be published
                                              11/05/19      Pagein1108
                                                                   the of 1120 PageID #: 4023
                                Federal Register on 11/12/2019 and available online at
                                https://federalregister.gov/d/2019-24138, and on govinfo.gov




                                                                               Billing Code 4120-01-P

         DEPARTMENT OF HEALTH AND HUMAN SERVICES

         Centers for Medicare & Medicaid Services

         42 CFR Parts 405, 410, 412, 414, 416, 419, and 486

         [CMS-1717-FC]

         RIN 0938-AT74

         Medicare Program: Changes to Hospital Outpatient Prospective Payment and

         Ambulatory Surgical Center Payment Systems and Quality Reporting Programs;

         Revisions of Organ Procurement Organizations Conditions of Coverage; Prior

         Authorization Process and Requirements for Certain Covered Outpatient

         Department Services; Potential Changes to the Laboratory Date of Service Policy;

         Changes to Grandfathered Children’s Hospitals-Within-Hospitals; Notice of

         Closure of Two Teaching Hospitals and Opportunity to Apply for Available Slots.

         AGENCY: Centers for Medicare & Medicaid Services (CMS), HHS.

         ACTION: Final rule with comment period.

         SUMMARY: This final rule with comment period revises the Medicare hospital

         outpatient prospective payment system (OPPS) and the Medicare ambulatory surgical

         center (ASC) payment system for Calendar Year 2020 based on our continuing

         experience with these systems. In this final rule with comment period, we describe the

         changes to the amounts and factors used to determine the payment rates for Medicare

         services paid under the OPPS and those paid under the ASC payment system. Also, this

         final rule with comment period updates and refines the requirements for the Hospital

         Outpatient Quality Reporting (OQR) Program and the ASC Quality Reporting (ASCQR)



                                                                                               Appx.01092
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1109 of 1120 PageID #: 4024




        Program. In addition, this final rule with comment period establishes a process and

        requirements for prior authorization for certain covered outpatient department services;

        revise the conditions for coverage of organ procurement organizations; and revise the

        regulations to allow grandfathered children’s hospitals-within-hospitals to increase the

        number of beds without resulting in the loss of grandfathered status; and provides notice

        of the closure of two teaching hospitals and the opportunity to apply for available slots

        for purposes of indirect medical education (IME) and direct graduate medical education

        (DGME) payments.

        DATES: Effective date: This final rule is effective on January 1, 2020.

               Comment period: To be assured consideration, comments on the payment

        classifications assigned to the interim APC assignments and/or status indicators of new or

        replacement Level II HCPCS codes in this final rule with comment period must be

        received at one of the addresses provided in the ADDRESSES section no later than 5

        p.m. EST on December 2, 2019.

        ADDRESSES: In commenting, please refer to file code CMS-1717-FC when

        commenting on the issues in this final rule with comment period. Because of staff and

        resource limitations, we cannot accept comments by facsimile (FAX) transmission.

               Comments, including mass comment submissions, must be submitted in one of

        the following three ways (please choose only one of the ways listed):

               1. Electronically. You may (and we encourage you to) submit electronic

        comments on this regulation to http://www.regulations.gov. Follow the instructions

        under the “submit a comment” tab.




                                                                                           Appx.01093
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1110 of 1120 PageID #: 4025




               2. By regular mail. You may mail written comments to the following address

        ONLY:

        Centers for Medicare & Medicaid Services,

               Department of Health and Human Services,

               Attention: CMS-1717-FC,

               P.O. Box 8013,

               Baltimore, MD 21244-1850.

               Please allow sufficient time for mailed comments to be received before the close

        of the comment period.

               3. By express or overnight mail. You may send written comments via express or

        overnight mail to the following address ONLY:

        Centers for Medicare & Medicaid Services,

               Department of Health and Human Services,

               Attention: CMS-1717-FC,

               Mail Stop C4-26-05,

               7500 Security Boulevard,

               Baltimore, MD 21244-1850.

               b. For delivery in Baltimore, MD—

               Centers for Medicare & Medicaid Services,

               Department of Health and Human Services,

               7500 Security Boulevard,

               Baltimore, MD 21244-1850.




                                                                                        Appx.01094
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1111 of 1120 PageID #: 4026




               For information on viewing public comments, we refer readers to the beginning of

        the “SUPPLEMENTARY INFORMATION” section.

        FOR FURTHER INFORMATION CONTACT:

               2-Midnight Rule (Short Inpatient Hospital Stays), contact Lela Strong-Holloway

        via email Lela.Strong@cms.hhs.gov or at 410-786-3213.

               Advisory Panel on Hospital Outpatient Payment (HOP Panel), contact the HOP

        Panel mailbox at APCPanel@cms.hhs.gov.

               Ambulatory Surgical Center (ASC) Payment System, contact Scott Talaga via

        email Scott.Talaga@cms.hhs.gov or at 410-786-4142 or Mitali Dayal via email

        Mitali.Dayal2@cms.hhs.gov or at 410-786-4329.

               Ambulatory Surgical Center Quality Reporting (ASCQR) Program

        Administration, Validation, and Reconsideration Issues, contact Anita Bhatia via email

        Anita.Bhatia@cms.hhs.gov or at 410-786-7236.

               Ambulatory Surgical Center Quality Reporting (ASCQR) Program Measures,

        contact Nicole Hewitt via email Nicole.Hewitt@cms.hhs.gov or at 410-786-7778.

               Blood and Blood Products, contact Josh McFeeters via email

        Joshua.McFeeters@cms.hhs.gov or at 410-786-9732.

               Cancer Hospital Payments, contact Scott Talaga via email

        Scott.Talaga@cms.hhs.gov or at 410-786-4142.

               CMS Web Posting of the OPPS and ASC Payment Files, contact Chuck Braver

        via email Chuck.Braver@cms.hhs.gov or at 410-786-6719.

               Control for Unnecessary Increases in Volume of Outpatient Services, contact

        Elise Barringer via email Elise.Barringer@cms.hhs.gov or at 410-786-9222.



                                                                                        Appx.01095
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1112 of 1120 PageID #: 4027




               Composite APCs (Low Dose Brachytherapy and Multiple Imaging), contact Elise

        Barringer via email Elise.Barringer@cms.hhs.gov or at 410-786-9222.

               Comprehensive APCs (C-APCs), contact Lela Strong-Holloway via email

        Lela.Strong@cms.hhs.gov or at 410-786-3213, or Mitali Dayal via email at

        Mitali.Dayal2@cms.hhs.gov or at 410-786-4329.

               CPT and Level II HCPCS Codes, contact Marjorie Baldo via email

        Marjorie.Baldo@cms.hhs.gov or at 410-786-4617.

               Grandfathered Children’s Hospitals-within-Hospitals, contact Michele Hudson

        via email Michele.Hudson@cms.hhs.gov or 410-786-4487.

               Hospital Cost Reporting and Chargemaster Comment Solicitation, contact

        Dr. Terri Postma at 410-786-4169.

               Hospital Outpatient Quality Reporting (OQR) Program Administration,

        Validation, and Reconsideration Issues, contact Anita Bhatia via email

        Anita.Bhatia@cms.hhs.gov or at 410-786-7236.

               Hospital Outpatient Quality Reporting (OQR) Program Measures, contact Vinitha

        Meyyur via email Vinitha.Meyyur@cms.hhs.gov or at 410-786-8819.

               Hospital Outpatient Visits (Emergency Department Visits and Critical Care

        Visits), contact Elise Barringer via email Elise.Barringer@cms.hhs.gov or at

        410-786-9222.

               Inpatient Only (IPO) Procedures List, contact Lela Strong-Holloway via email

        Lela.Strong@cms.hhs.gov or at 410-786-3213, or Au'Sha Washington via email at

        Ausha.Washington@cms.hhs.gov or at 410-786-3736.




                                                                                       Appx.01096
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1113 of 1120 PageID #: 4028




               New Technology Intraocular Lenses (NTIOLs), contact Scott Talaga via email

        Scott.Talaga@cms.hhs.gov or at 410-786-4142.

               No Cost/Full Credit and Partial Credit Devices, contact Scott Talaga via email

        Scott.Talaga@cms.hhs.gov or at 410-786-4142.

               Notice of Closure of Two Teaching Hospitals and Opportunity to Apply for

        Available Slots, contact Michele Hudson via email Michele.Hudson@cms.hhs.gov or

        410-786-4487.

               OPPS Brachytherapy, contact Scott Talaga via email Scott.Talaga@cms.hhs.gov

        or at 410-786-4142.

               OPPS Data (APC Weights, Conversion Factor, Copayments, Cost-to-Charge

        Ratios (CCRs), Data Claims, Geometric Mean Calculation, Outlier Payments, and Wage

        Index), contact Erick Chuang via email Erick.Chuang@cms.hhs.gov or at 410-786-1816,

        or Scott Talaga via email Scott.Talaga@cms.hhs.gov or at 410-786-4142, or Josh

        McFeeters via email at Joshua.McFeeters@cms.hhs.gov or at 410-786-9732.

               OPPS Drugs, Radiopharmaceuticals, Biologicals, and Biosimilar Products,

        contact Josh McFeeters via email Joshua.McFeeters@cms.hhs.gov or at 410-786-9732.

               OPPS New Technology Procedures/Services, contact the New Technology APC

        mailbox at NewTechAPCapplications@cms.hhs.gov.

               OPPS Packaged Items/Services, contact Lela Strong-Holloway via email

        Lela.Strong@cms.hhs.gov or at 410-786-3213, or Mitali Dayal via email at

        Mitali.Dayal2@cms.hhs.gov or at 410-786-4329.

               OPPS Pass-Through Devices, contact the Device Pass-Through mailbox at

        DevicePTapplications@cms.hhs.gov.



                                                                                        Appx.01097
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1114 of 1120 PageID #: 4029




               OPPS Status Indicators (SI) and Comment Indicators (CI), contact Marina

        Kushnirova via email Marina.Kushnirova@cms.hhs.gov or at 410-786-2682.

               Organ Procurement Organization (OPO) Conditions for Coverage (CfCs), contact

        Alpha-Banu Wilson via email at AlphaBanu.Wilson@cms.hhs.gov or at 410-786-8687,

        or Diane Corning via email at Diane.Corning@cms.hhs.gov or at 410-786-8486.

               Partial Hospitalization Program (PHP) and Community Mental Health Center

        (CMHC) Issues, contact the PHP Payment Policy Mailbox at

        PHPPaymentPolicy@cms.hhs.gov.

               Prior Authorization Process and Requirements for Certain Hospital Outpatient

        Department Services, contact Thomas Kessler via email at

        Thomas.Kessler@cms.hhs.gov or at 410-786-1991.

               Rural Hospital Payments, contact Josh McFeeters via email at

        Joshua.McFeeters@cms.hhs.gov or at 410-786-9732.

               Skin Substitutes, contact Josh McFeeters via email

        Joshua.McFeeters@cms.hhs.gov or at 410-786-9732.

               Supervision of Outpatient Therapeutic Services in Hospitals and CAHs, contact

        Josh McFeeters via email Joshua.McFeeters@cms.hhs.gov or at 410-786-9732.

               All Other Issues Related to Hospital Outpatient and Ambulatory Surgical Center

        Payments Not Previously Identified, contact Elise Barringer via email

        Elise.Barringer@cms.hhs.gov or at 410-786-9222.

        SUPPLEMENTARY INFORMATION:

               Inspection of Public Comments: All comments received before the close of the

        comment period are available for viewing by the public, including any personally



                                                                                       Appx.01098
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1115 of 1120 PageID #: 4030




        identifiable or confidential business information that is included in a comment. We post

        all comments received before the close of the comment period on the following website

        as soon as possible after they have been received: http://www.regulations.gov/. Follow

        the search instructions on that website to view public comments.

        Addenda Available Only Through the Internet on the CMS Website

               In the past, a majority of the Addenda referred to in our OPPS/ASC proposed and

        final rules were published in the Federal Register as part of the annual rulemakings.

        However, beginning with the CY 2012 OPPS/ASC proposed rule, all of the Addenda no

        longer appear in the Federal Register as part of the annual OPPS/ASC proposed and

        final rules to decrease administrative burden and reduce costs associated with publishing

        lengthy tables. Instead, these Addenda are published and available only on the CMS

        website. The Addenda relating to the OPPS are available at:

        https://www.cms.gov/Medicare/Medicare-Fee-for-Service-

        Payment/HospitalOutpatientPPS/index.html. The Addenda relating to the ASC payment

        system are available at: https://www.cms.gov/Medicare/Medicare-Fee-for-Service-

        Payment/HospitalOutpatientPPS/index.html.




                                                                                         Appx.01099
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1116 of 1120 PageID #: 4031




        grandfathered children’s HwHs to increase their beds would not impart an economic

        advantage to these hospitals.

               Response: We thank commenters for their support.

               In light of the comments received, we are finalizing our proposal without

        modification.

        XXII. Notice of Closure of Two Teaching Hospitals and Opportunity to Apply for

        Available Slots

        a. Background

               Section 5506 of the Affordable Care Act (Pub. L. 111-148) added subsection (vi)

        to section 1886(h)(4)(H) of the Act and modified language at section 1886(d)(5)(B)(v) of

        the Act, to instruct the Secretary to establish a process to redistribute residency slots after

        a hospital that trained residents in an approved medical residency program closes.

        Specifically, the Secretary is instructed to increase the full-time equivalent (FTE) resident

        caps for teaching hospitals based upon the FTE resident caps in teaching hospitals that

        closed “on or after a date that is 2 years before the date of enactment” (that is,

        March 23, 2008). In the CY 2011 OPPS final rule with comment period (75 FR 72212),

        we established regulations at 42 CFR 413.79(o) and an application process for qualifying

        hospitals to apply to CMS to receive direct graduate medical education (DGME) and

        indirect medical education (IME) FTE resident cap slots from the hospital that closed.

        We made certain modifications to those regulations in the FY 2013 IPPS/LTCH PPS

        final rule (77 FR 53434), and we made changes to the section 5506 application process in

        the FY 2015 IPPS/LTCH PPS final rule (79 FR 50122 through 50134). The procedures

        we established apply both to teaching hospitals that closed on or after March 23, 2008,



                                                                                              Appx.01100
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1117 of 1120 PageID #: 4032




           and on or before August 3, 2010, and to teaching hospitals that close after

           August 3, 2010.

           b. Notice of Closure of Hahnemann University Hospital, Located in Philadelphia, PA,

           and the Application Process--Round 16

                      CMS has learned of the closure of Hahnemann University Hospital, located in

           Philadelphia, PA (CCN 390290). Accordingly, this notice serves to notify the public of

           the closure of this teaching hospital and initiate another round of the section 5506

           application and selection process. This round will be the 16th round (“Round 16”) of the

           application and selection process. Table 66 below contains the identifying information

           and IME and DGME FTE resident caps for the closed teaching hospital, which are part of

           the Round 16 application process under section 5506 of the Affordable Care Act.

           Table 66.--IME and DGME FTE RESIDENT CAPS FOR HAHNEMANN
           UNIVERSITY HOSPITAL
                                                                                                    IME FTE
                                                                                                  Resident Cap              Direct GME FTE
                                                                  CBSA        Terminating         (including +/-         Resident Cap (including
   CCN            Provider Name            City and State         Code           Date            MMA Sec. 4221)            +/-MMA Sec. 4221)

               Hahnemann University                                           September 6,      587.25 – 30.44 =
  390290       Hospital                  Philadelphia, PA      37964          2019              556.812                 603.96 – 29.14 = 574.82 3
           1
             Section 422 of the MMA, Pub. L. 108-173, redistributed unused IME and DGME residency slots effective July 1, 2005.
           2
             Hahnemann University Hospital’s 1996 IME FTE resident cap is 587.25. Under section 422 of the MMA, the hospital received a
           reduction of 30.44 to its IME FTE resident cap: 587.25 – 30.44 = 556.81.
           3
             Hahnemann University Hospital’s 1996 DGME FTE resident cap is 603.96. Under section 422 of the MMA, the hospital received a
           reduction of 29.14 to its DGME FTE resident cap: 603.96– 29.14 = 574.82.


           c. Notice of Closure of Ohio Valley Medical Center, Located in Wheeling, WV, and the

           Application Process -- Round 17

                      CMS has learned of the closure of Ohio Valley Medical Center, located in

           Wheeling, WV (CCN 510039). Accordingly, this notice serves to notify the public of the

           closure of this teaching hospital and initiate another round of the section 5506 application




                                                                                                                            Appx.01101
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1118 of 1120 PageID #: 4033




            and selection process. This round will be the 17th round (“Round 17”) of the application

            and selection process. Table 67 below contains the identifying information and IME and

            DGME FTE resident caps for the closed teaching hospital, which are part of the Round

            17 application process under section 5506 of the Affordable Care Act.

                       Table 67--IME and DGME FTE RESIDENT CAPS FOR OHIO VALLEY MEDICAL CENTER

                                                                                                              IME FTE                Direct GME FTE
                                                                                                            Resident Cap               Resident Cap
                                                                     CBSA          Terminating              (including +/-         (including +/-MMA
     CCN          Provider Name               City and State         Code              Date               MMA Sec. 4221)                 Sec. 4221)
                Ohio Valley Medical                                              September 20,           24.37– 3.332 +           24.91 – 3.742 + 1.763 =
   510039       Center                      Wheeling, WV            48540        2019                    1.893 = 22.93            22.93
            1
              Section 422 of the MMA, Pub. L. 108-173, redistributed unused IME and DGME residency slots effective July 1, 2005.
            2
              Ohio Valley Medical Center’s 1996 IME FTE resident cap is 24.37. Under section 422 of the MMA, the hospital received a
            reduction of 3.33 and an increase of 1.89 to its IME FTE resident cap: 24.37 – 3.33 + 1.89 = 22.93. Note that the slots associated with
            an IME cap increase under section 422 of the MMA are paid under 42 CFR 412.105(d)(4) using a special multiplier of 0.66.
            3
              Ohio Valley Medical Center’s 1996 DGME FTE resident cap is 24.91. Under section 422 of the MMA, the hospital received a
            reduction of 3.74 and an increase of 1.76 to its DGME FTE resident cap: 24.91 – 3.74 + 1.76 = 22.93. Note that the slots associated
            with a DGME cap increase under section 422 of the MMA are paid under 42 CFR 413.77(g) using the appropriate locality-adjusted
            national average per resident amount (PRA).




            d. Application Process for Available Resident Slots

                       The application period for hospitals to apply for slots under section 5506 of the

            Affordable Care Act is 90 days following notice to the public of a hospital closure

            (77 FR 53436). Therefore, hospitals that wish to apply for and receive slots from the

            above hospitals’ FTE resident caps, must submit applications (Section 5506 Application

            Form posted on Direct Graduate Medical Education (DGME) website as noted at the end

            of this section) directly to the CMS Central Office no later than [insert date 90 days after

            the date of display of this rule at the Office of the Federal Register]. The mailing

            address for the CMS Central Office is included on the application form. Applications

            must be received by the CMS Central Office by the [insert date 90 days after the date of

            display of this rule at the Office of the Federal Register] deadline date. It is not

            sufficient for applications to be postmarked by this date.




                                                                                                                                      Appx.01102
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1119 of 1120 PageID #: 4034




               After an applying hospital sends a hard copy of a section 5506 slot application to

        the CMS Central Office mailing address, the hospital is encouraged to notify the CMS

        Central Office of the mailed application by sending an email to:

        ACA5506application@cms.hhs.gov. In the email, the hospital should state: “On behalf

        of [insert hospital name and Medicare CCN#], I, [insert your name], am sending this

        email to notify CMS that I have mailed to CMS a hard copy of a section 5506 application

        under Round [16 or 17] due to the closure of [Hahnemann University Hospital or Ohio

        Valley Medical Center]. If you have any questions, please contact me at [insert phone

        number] or [insert your email address].” An applying hospital should not attach an

        electronic copy of the application to the email. The email will only serve to notify the

        CMS Central Office to expect a hard copy application that is being mailed to the CMS

        Central Office.

               We have not established a deadline by when CMS will issue the final

        determinations to hospitals that receive slots under section 5506 of the Affordable Care

        Act. However, we review all applications received by the deadline and notify applicants

        of our determinations as soon as possible.

               We refer readers to the CMS Direct Graduate Medical Education (DGME)

        website at: https://www.cms.gov/Medicare/Medicare-Fee-for-Service-

        Payment/AcuteInpatientPPS/DGME.html to download a copy of the section 5506

        application form (Section 5506 Application Form) that hospitals must use to apply for

        slots under section 5506 of the Affordable Care Act. Hospitals should also access this

        same website for a list of additional section 5506 guidelines for the policy and procedures




                                                                                          Appx.01103
Case 1:19-cv-01711-RGA Document 34 Filed 11/05/19 Page 1120 of 1120 PageID #: 4035




        for applying for slots, and the redistribution of the slots under sections 1886(h)(4)(H)(vi)

        and 1886(d)(5)(B)(v) of the Act

        XXIII. Files Available to the Public via the Internet

               The Addenda to the OPPS/ASC proposed rules and the final rules with comment

        period are published and available via the Internet on the CMS website. In the CY 2019

        OPPS/ASC final rule with comment period (83 FR 59154), for CY 2019, we changed the

        format of the OPPS Addenda A, B, and C, by adding a column entitled “Copayment

        Capped at the Inpatient Deductible of $1,364.00” where we flag, through use of an

        asterisk, those items and services with a copayment that is equal to or greater than the

        inpatient hospital deductible amount for any given year (the copayment amount for a

        procedure performed in a year cannot exceed the amount of the inpatient hospital

        deductible established under section 1813(b) of the Act for that year). For CY 2020, we

        are retaining these columns, updated to reflect the amount of the 2020 inpatient

        deductible.

               To view the Addenda to this final rule with comment period pertaining to

        CY 2020 payments under the OPPS, we refer readers to the CMS website at:

        http://www.cms.gov/Medicare/Medicare-Fee-for-Service-

        Payment/HospitalOutpatientPPS/Hospital-Outpatient-Regulations-and-Notices.html;

        select “1717-FC” from the list of regulations. All OPPS Addenda to this final rule with

        comment period are contained in the zipped folder entitled “2020 NFRM OPPS

        Addenda” at the bottom of the page. To view the Addenda to this final rule with

        comment period pertaining to CY 2020 payments under the ASC payment system, we

        refer readers to the CMS website at: http://www.cms.gov/Medicare/Medicare-Fee-for-



                                                                                            Appx.01104
